

Title 47
USCTitle
47
Online@117-49
no
OLRC
2021-07-02T08:14:05
USCConverter 1.7.2

Title 47—TELECOMMUNICATIONS
Current through 117-49



Chap.

Sec.

1.Telegraphs1

2.Submarine Cables21

3.Radiotelegraphs [Repealed]51

4.Radio Act of 1927 [Repealed or Omitted]81

5.Wire or Radio Communication151

6.Communications Satellite System701

7.Campaign Communications [Repealed]801

8.National Telecommunications and Information Administration901

9.Interception of Digital and Other Communications1001

10.Satellite Carrier Retransmission Eligibility [Reserved]1101

11.Commercial Mobile Service Alerts1201

12.Broadband1301

13.Public Safety Communications and Electromagnetic Spectrum Auctions1401

14.Making Opportunities for Broadband Investment and Limiting Excessive and Needless Obstacles to Wireless1501

15.Secure and Trusted Communications Networks1601


CHAPTER 1—TELEGRAPHS



Sec.


1 to 8.Repealed or Omitted.


9.Subsidized companies required to construct and operate lines.


10.Equal facilities to connecting lines; discrimination in rates.


11.Powers of Federal Communications Commission.


12.Interference with liens of United States.


13.Violations; punishment; action for damages.


14.Contracts filed with Federal Communications Commission; reports; failure to make.


15.Reservation of power to alter, amend, or repeal act; power to fix rates and purchase lines.


16.Washington-Alaska Military Cable and Telegraph System; money transfers; portion of receipts withheld.


17.Repealed.



§§ 1 to 6. Repealed. July 16, 1947, ch. 256, § 1, 61 Stat. 327

Section 1, R.S. § 5263, related to use of public domain.


Section 2, R.S. § 5264, related to use of materials from public lands.


Section 3, R.S. § 5266; acts June 19, 1934, ch. 652, § 601, 48 Stat. 1101; Mar. 6, 1943, ch. 10, § 6, 57 Stat. 12, related to Government priority in transmission of messages.


Section 4, R.S. § 5267; act June 19, 1934, ch. 652, § 601, 48 Stat. 1101, related to purchase of lines.


Section 5, R.S. § 5268; act June 19, 1934, ch. 652, § 601, 48 Stat. 1101, related to acceptance of obligations to be filed.


Section 6, R.S. § 5265; act June 19, 1934, ch. 652, § 601, 48 Stat. 1101, provided that rights were not transferable.

Statutory Notes and Related Subsidiaries
Effective Date of RepealAct July 16, 1947, ch. 256, § 3, 61 Stat. 327, provided that: “This Act [repealing sections 1 to 6 and 8 of this title] shall take effect on the tenth day following the enactment date thereof [July 16, 1947].”


Authority of Federal Communications Commission; Effect of RepealAct July 16, 1947, ch. 256, § 2, 61 Stat. 327, provided that: “Nothing in this Act [repealing sections 1 to 6 and 8 of this title] shall limit the authority of the Federal Communications Commission under the provisions of the Communications Act of 1934, as amended [chapter 5 of this title], to prescribe charges, classifications, regulations, and practices, including priorities, applicable to Government communications.”




§ 7. Omitted
Editorial Notes
Codification
Section, act June 23, 1879, ch. 35, § 1, 21 Stat. 31, was dependent upon and incorporated by reference in sections 1 to 6 and 8 of this title which were repealed by act July 16, 1947, ch. 256, § 1, 61 Stat. 327.



§ 8. Repealed. July 16, 1947, ch. 256, § 1, 61 Stat. 327

Section, R.S. § 5269; acts Feb. 27, 1877, ch. 69, § 1, 19 Stat. 252; June 19, 1934, ch. 652, § 601, 48 Stat. 1101, related to refusal to transmit dispatches.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective on tenth day following July 16, 1947, see section 3 of act July 16, 1947, set out as a note under sections 1 to 6 of this title.

Authority of Federal Communications Commission; Effect of RepealSee provisions set out as a note under section 1 of this title.



§ 9. Subsidized companies required to construct and operate lines
All railroad and telegraph companies to which the United States has granted any subsidy in lands or bonds or loan of credit for the construction of either railroad or telegraph lines, which, by the acts incorporating them, or by any act amendatory or supplementary thereto, are required to construct, maintain, or operate telegraph lines, and all companies engaged in operating said railroad or telegraph lines shall, by and through their own respective corporate officers and employees, maintain, and operate, for railroad, governmental, commercial, and all other purposes, telegraph lines, and exercise by themselves alone all the telegraph franchises conferred upon them and obligations assumed by them under the acts making the grants as aforesaid.
(Aug. 7, 1888, ch. 772, § 1, 25 Stat. 382.)

§ 10. Equal facilities to connecting lines; discrimination in rates
Whenever any telegraph company which shall have accepted the provisions of sections 1 to 6 and 8 11 See References in Text note below. of this title, prior to the effective date of the repeal of such sections, shall extend its line to any station or office of a telegraph line belonging to any one of said railroad or telegraph companies, referred to in section 9 of this title, said telegraph company so extending its line shall have the right and said railroad or telegraph company shall allow the line of said telegraph company so extending its line to connect with the telegraph line of said railroad or telegraph company to which it is extended at the place where their lines may meet, for the prompt and convenient interchange of telegraph business between said companies; and such railroad and telegraph companies, referred to in section 9 of this title, shall so operate their respective telegraph lines as to afford equal facilities to all, without discrimination in favor of or against any person, company, or corporation whatever, and shall receive, deliver, and exchange business with connecting telegraph lines on equal terms, and affording equal facilities, and without discrimination for or against any one of such connecting lines; and such exchange of business shall be on terms just and equitable.
(Aug. 7, 1888, ch. 772, § 2, 25 Stat. 383; Sept. 3, 1954, ch. 1263, § 48, 68 Stat. 1243.)

Editorial Notes

References in TextSections 1 to 6 and 8 of this title, referred to in text, were repealed by act July 16, 1947, ch. 256, § 1, 61 Stat. 327.

Amendments1954—Act Sept. 3, 1954, amended section to make it clear that the rights and obligations of companies which accepted benefits under former sections 1 to 6 and 8 of this title, which have been repealed, continue irrespective of the repeal.



§ 11. Powers of Federal Communications Commission
If any railroad or telegraph company referred to in section 9 of this title, or company operating such railroad or telegraph line shall refuse or fail, in whole or in part, to maintain, and operate a telegraph line as provided herein, for the use of the Government or the public, for commercial and other purposes, without discrimination, or shall refuse or fail to make or continue such arrangements for the interchange of business with any connecting telegraph company, then any person, company, corporation, or connecting telegraph company may apply for relief to the Federal Communications Commission, whose duty it shall thereupon be, under such rules and regulations as said commission may prescribe, to ascertain the facts, and determine and order what arrangement is proper to be made in the particular case, and the railroad or telegraph company concerned shall abide by and perform such order; and it shall be the duty of the Federal Communications Commission, when such determination and order are made, to notify the parties concerned, and, if necessary, enforce the same by writ of mandamus in the courts of the United States, in the name of the United States, at the relation of either of said communication commissioners. The commissioners may institute any inquiry, upon their own motion, in the same manner and to the same effect as though complaint had been made.
(Aug. 7, 1888, ch. 772, § 3, 25 Stat. 383; June 19, 1934, ch. 652, § 601, 48 Stat. 1101.)

Statutory Notes and Related Subsidiaries

Transfer of Functions
Duties, powers, and functions under this section relating to operation of telegraph lines by railroad and telegraph lines granted Government aid in construction of their lines imposed on and vested in Federal Communications Commission by act June 19, 1934. See section 601 of this title.



§ 12. Interference with liens of United States
In order to secure and preserve to the United States the full value and benefit of its liens upon all the telegraph lines required to be constructed by and lawfully belonging to railroad and telegraph companies referred to in section 9 of this title, and to have the same possessed, used, and operated in conformity with sections 9 to 15 of this title, it is made the duty of the Attorney General of the United States, by proper proceedings, to prevent any unlawful interference with the rights and equities of the United States under all acts of Congress relating to such railroads and telegraph lines, and to have legally ascertained and finally adjudicated all alleged rights of all persons and corporations whatever claiming in any manner any control or interest of any kind in any telegraph lines or property, or exclusive rights-of-way upon the lands of said railroad companies, or any of them, and to have all contracts and provisions of contracts set aside and annulled which have been unlawfully and beyond their powers entered into by said railroad or telegraph companies, or any of them, with any other person, company, or corporation.
(Aug. 7, 1888, ch. 772, § 4, 25 Stat. 383.)

§ 13. Violations; punishment; action for damages
Any officer or agent of said railroad or telegraph companies, or of any company operating the railroads and telegraph lines of said companies, who shall refuse or fail to operate the telegraph lines of said railroad or telegraph companies under his control, or which he is engaged in operating, in the manner herein directed, or who shall refuse or fail, in such operation and use, to afford and secure to the Government and the public equal facilities, or to secure to each of said connecting telegraph lines equal advantages and facilities in the interchange of business, as herein provided for, without any discrimination whatever for or adverse to the telegraph line of any or either of said connecting companies, or shall refuse to abide by or perform and carry out within a reasonable time the order or orders of the Federal Communications Commission, shall in every such case of refusal or failure be guilty of a misdemeanor, and, on conviction thereof, shall in every such case be fined in a sum of not exceeding $1,000, and may be imprisoned not less than six months; and in every such case of refusal or failure the party aggrieved may not only cause the officer or agent guilty thereof to be prosecuted under the provisions of this section, but may also bring an action for the damages sustained thereby against the company whose officer or agent may be guilty thereof, in the district court of the United States in any State or Territory in which any portion of the road or telegraph line of said company may be situated; and in case of suit process may be served upon any agent of the company found in such State or Territory, and such service shall be held by the court good and sufficient.
(Aug. 7, 1888, ch. 772, § 5, 25 Stat. 384; Mar. 3, 1911, ch. 231, § 289, 36 Stat. 1167; June 19, 1934, ch. 652, § 601, 48 Stat. 1101.)

Editorial Notes
Codification
Words “circuit or” which preceded “district court” were omitted in view of the abolition of the circuit courts and the transfer of their jurisdiction to the district courts by act Mar. 3, 1911.

Statutory Notes and Related Subsidiaries

Transfer of Functions
Duties, powers, and functions under this section relating to operation of telegraph lines by railroad and telegraph lines granted Government aid in construction of their lines imposed on and vested in Federal Communications Commission by act June 19, 1934. See section 601 of this title.



§ 14. Contracts filed with Federal Communications Commission; reports; failure to make
It shall be the duty of each and every one of the aforesaid railroad and telegraph companies annually to report to the Federal Communications Commission, with reasonable fullness and certainty, the nature, extent, value, and condition of the telegraph lines and property then belonging to it, the gross earnings, and all expenses of maintenance, use, and operation thereof, and its relation and business with all connecting telegraph companies during the preceding year, at such time and in such manner as may be required by a system of reports which said commission shall prescribe; and if any of said railroad or telegraph companies shall refuse or fail to make such reports or any report as may be called for by said commission, or refuse to submit its books and records for inspection, such neglect or refusal shall operate as a forfeiture, in each case of such neglect or refusal, of a sum not less than $1,000 nor more than $5,000, to be recovered by the Attorney General of the United States, in the name and for the use and benefit of the United States; and it shall be the duty of the Federal Communications Commission to inform the Attorney General of all such cases of neglect or refusal, whose duty it shall be to proceed at once to judicially enforce the forfeitures herein before provided.
(Aug. 7, 1888, ch. 772, § 6, 25 Stat. 384; June 19, 1934, ch. 652, § 601, 48 Stat. 1101.)

Editorial Notes
Codification
A provision in the original enactment of this section requiring filing of copies of contracts, agreements, etc., within 60 days from passage of act Aug. 7, 1888 was omitted.

Statutory Notes and Related Subsidiaries

Transfer of Functions
Duties, powers, and functions under this section relating to operation of telegraph lines by railroad and telegraph lines granted Government aid in construction of their lines imposed on and vested in Federal Communications Commission by act June 19, 1934. See section 601 of this title.



§ 15. Reservation of power to alter, amend, or repeal act; power to fix rates and purchase lines
Nothing in sections 9 to 15 of this title shall be construed to affect or impair the right of Congress, at any time hereafter, to alter, amend, or repeal sections 1 to 6 and 8 11 See References in Text note below. of this title; and sections 9 to 15 of this title shall be subject to alteration, amendment, or repeal as, in the opinion of Congress, justice or the public welfare may require; and nothing herein contained shall be held to deny, exclude, or impair any right or remedy in the premises now or hereafter existing in the United States, or the authority of the Federal Communications Commission under the provisions of the Communications Act of 1934, as amended [47 U.S.C. 151 et seq.], to prescribe charges, classifications, regulations, and practices, including priorities, applicable to Government communications.
(Aug. 7, 1888, ch. 772, § 7, 25 Stat. 385; Sept. 3, 1954, ch. 1263, § 49, 68 Stat. 1244.)

Editorial Notes

References in TextSections 1 to 6 and 8 of this title, referred to in text, were repealed by act July 16, 1947, ch. 256, § 1, 61 Stat. 327.
The Communications Act of 1934, as amended, referred to in text, is act June 19, 1934, ch. 652, 48 Stat. 1064, as amended, which is classified principally to chapter 5 (§ 151 et seq.) of this title. For complete classification of this Act to the Code, see section 609 of this title and Tables.

Amendments1954—Act Sept. 3, 1954, corrected references and struck out obsolete material.



§ 16. Washington-Alaska Military Cable and Telegraph System; money transfers; portion of receipts withheld
On and after May 20, 1926, such amount of money as may be authorized by the Secretary of the Army may be withheld temporarily from the receipts of the Washington-Alaska Military Cable and Telegraph System by the auditor of said system as a working balance from which to make payments of money transfers from and to Alaska and between points within Alaska, to be accounted for accordingly.
(May 20, 1926, ch. 345, 44 Stat. 576; July 26, 1947, ch. 343, title II, § 205(a), 61 Stat. 501; Pub. L. 92–310, title III, § 233, June 6, 1972, 86 Stat. 214.)

Editorial Notes
Amendments1972—Pub. L. 92–310 struck out provisions which permitted the expenses of procuring necessary official bonds of certain enlisted men to be paid from the receipts of the system.

Statutory Notes and Related Subsidiaries

Change of Name
Department of War designated Department of the Army and title of Secretary of War changed to Secretary of the Army by section 205(a) of act July 26, 1947, ch. 343, title II, 61 Stat. 501. Section 205(a) of act July 26, 1947, was repealed by section 53 of act Aug. 10, 1956, ch. 1041, 70A Stat. 641. Section 1 of act Aug. 10, 1956, enacted Title 10, Armed Forces, which in sections 3010 to 3013 continued Department of the Army under administrative supervision of Secretary of the Army.



§ 17. Repealed. Pub. L. 105–119, title VI, § 620, Nov. 26, 1997, 111 Stat. 2519

Section, act May 26, 1900, ch. 586, 31 Stat. 206, related to prohibition of establishment of telegraph or cable lines by foreigners.




CHAPTER 2—SUBMARINE CABLES



Sec.


21.Submarine cables; willful injury to; punishment.


22.Negligent injury to submarine cables; punishment.


23.Injury to submarine cables in efforts to save life excepted.


24.Vessels laying cables; signals; avoidance of buoys.


25.Fishing vessels; duty to keep nets from cables.


26.Duties of commanders of warships.


27.Offending vessels to show nationality.


28.Penalties not to bar suits for damages.


29.Master of offending vessel punishable.


30.Definitions.


31.Summary trials.


32.Application.


33.Jurisdiction and venue of actions and offenses.


34.Licenses for landing or operating cables connecting United States with foreign country; necessity for.


35.Withholding or revoking of licenses by President; terms and conditions of licenses.


36.Preventing landing or operating of cables; injunction.


37.Violations; punishment.


38.“United States” defined.


39.Amendment, modification, etc., of rights granted.



§ 21. Submarine cables; willful injury to; punishment
Any person who shall willfully and wrongfully break or injure, or attempt to break or injure, or who shall in any manner procure, counsel, aid, abet, or be accessory to such breaking or injury, or attempt to break or injure, a submarine cable in such manner as to interrupt or embarrass, in whole or in part, telegraphic communication, shall be guilty of a misdemeanor, and, on conviction thereof, shall be liable to imprisonment for a term not exceeding two years, or to a fine not exceeding $5,000, or to both fine and imprisonment, at the discretion of the court.
(Feb. 29, 1888, ch. 17, § 1, 25 Stat. 41.)

Statutory Notes and Related Subsidiaries
Short TitleAct Feb. 29, 1888, ch. 17, 25 Stat. 41, which enacted sections 21 to 33 of this title, is popularly known as the “Submarine Cable Act”.

International ConventionThe protection of submarine cables was made the subject of an international convention between the United States and Germany, Argentine Confederation, Austria-Hungary, Belgium, Brazil, Costa Rica, Denmark, Dominican Republic, Spain, United States of Columbia, France, Great Britain, Guatemala, Greece, Italy, Turkey, Netherlands, Persia, Portugal, Roumania, Russia, Salvador, Servia, Sweden and Norway, Uruguay, and the British Colonies. It was concluded Mar. 14, 1884, ratified Jan. 26, 1885, ratifications exchanged Apr. 16, 1885, proclaimed May 22, 1885, and entered into force for the United States May 1, 1888. Its provisions were set forth in 24 Stat. 989 to 1000.



§ 22. Negligent injury to submarine cables; punishment
Any person who by culpable negligence shall break or injure a submarine cable in such manner as to interrupt or embarrass, in whole or in part, telegraphic communication, shall be guilty of a misdemeanor, and, on conviction thereof, shall be liable to imprisonment for a term not exceeding three months, or to a fine not exceeding $500, or to both fine and imprisonment, at the discretion of the court.
(Feb. 29, 1888, ch. 17, § 2, 25 Stat. 41.)

§ 23. Injury to submarine cables in efforts to save life excepted
The provisions of sections 21 and 22 of this title shall not apply to a person who breaks or injures a cable in an effort to save the life or limb of himself or of any other person, or to save his own or any other vessel: Provided, That he takes reasonable precautions to avoid such breaking or injury.
(Feb. 29, 1888, ch. 17, § 3, 25 Stat. 41.)

§ 24. Vessels laying cables; signals; avoidance of buoys
The master of any vessel which, while engaged in laying or repairing submarine cables, shall fail to observe the rules concerning signals that have been or shall be adopted by the parties to the convention described in section 30 of this title with a view to preventing collisions at sea; or the master of any vessel that, perceiving, or being able to perceive the said signals displayed upon a telegraph ship engaged in repairing a cable, shall not withdraw to or keep at distance of at least one nautical mile; or the master of any vessel that seeing or being able to see buoys intended to mark the position of a cable when being laid or when out of order or broken, shall not keep at a distance of at least a quarter of a nautical mile, shall be guilty of a misdemeanor, and on conviction thereof, shall be liable to imprisonment for a term not exceeding one month, or to a fine of not exceeding $500.
(Feb. 29, 1888, ch. 17, § 4, 25 Stat. 41.)

§ 25. Fishing vessels; duty to keep nets from cables
The master of any fishing vessel who shall not keep his implements or nets at a distance of at least one nautical mile from a vessel engaged in laying or repairing a cable; or the master of any fishing vessel who shall not keep his implements or nets at a distance of at least a quarter of a nautical mile from a buoy or buoys intended to mark the position of a cable when being laid or when out of order or broken, shall be guilty of a misdemeanor, and on conviction thereof, shall be liable to imprisonment for a term not exceeding ten days, or to a fine not exceeding $250, or to both such fine and imprisonment, at the discretion of the court. Fishing vessels, on perceiving or being able to perceive the said signals displayed on a telegraph ship, shall be allowed such time as may be necessary to obey the notice thus given, not exceeding twenty-four hours, during which period no obstacle shall be placed in the way of their operations.
(Feb. 29, 1888, ch. 17, § 5, 25 Stat. 42.)

§ 26. Duties of commanders of warships
For the purpose of carrying into effect the convention described in section 30 of this title a person commanding a ship of war of the United States or of any foreign state for the time being bound by the convention, or a ship specially commissioned by the Government of the United States or by the government of such foreign state, may exercise and perform the duties with respect to requiring exhibition of documents evidencing the nationality of offending vessels and making reports of infractions vested in and imposed on such officer by the convention.
(Feb. 29, 1888, ch. 17, § 6, 25 Stat. 42.)

Editorial Notes
Codification
The original enactment of this section did not contain the words, “with respect to requiring exhibition of documents evidencing the nationality of offending vessels and making reports of infractions,” which are inserted in view of the powers conferred on commanders of vessels of war contained in article 10 of the Convention, 24 Stat. 996, set out as a note under section 27 of this title.



§ 27. Offending vessels to show nationality
Any person having the custody of the papers necessary for the preparation of the statements provided for in article 10 of the said convention with respect to reports of infractions, by officers commanding vessels of war or vessels especially commissioned, who shall refuse to exhibit them or shall violently resist persons having authority according to article 10 of said convention to draw up statements of facts in the exercise of their functions, shall be guilty of a misdemeanor, and on conviction thereof shall be liable to imprisonment not exceeding two years, or to a fine not exceeding $5,000, or to both fine and imprisonment, at the discretion of the court.
(Feb. 29, 1888, ch. 17, § 7, 25 Stat. 42.)

Editorial Notes
Codification
The original enactment of this section did not contain the words, “with respect to reports of infractions, by officers commanding vessels of war or vessels especially commissioned,” which have been inserted in view of article 10 of the Convention, referred to in text, and set out as a note below.

Statutory Notes and Related Subsidiaries
Provision of International ConventionArticle 10 of the International Convention for the Protection of Submarine Cables, made at Paris on May (March) 14, 1884, and proclaimed by the President of the United States on May 22, 1885, 24 Stat. 996, referred to in this section, read as follows:
“Evidence of violations of this convention may be obtained by all methods of securing proof that are allowed by the laws of the country of the court before which a case has been brought.
“When the officers commanding the vessels of war or the vessels specially commissioned for that purpose, of one of the High Contracting Parties, shall have reason to believe that an infraction of the measures provided for by this Convention has been committed by a vessel other than a vessel of war, they may require the captain or master to exhibit the official documents furnishing evidence of the nationality of the said vessel. Summary mention of such exhibition shall at once be made on the documents exhibited.
“Reports may, moreover, be prepared by the said officers, whatever may be the nationality of the inculpated vessel. These reports shall be drawn up in the form and in the language in use in the country to which the officer drawing them up belongs; they may be used as evidence in the country in which they shall be invoked, and according to the laws of such country. The accused parties and the witnesses shall have the right to add or to cause to be added thereto, in their own language, any explanations that they may deem proper; these declarations shall be duly signed.”



§ 28. Penalties not to bar suits for damages
The penalties provided in this chapter for the breaking or injury of a submarine cable shall not be a bar to a suit for damages on account of such breaking or injury.
(Feb. 29, 1888, ch. 17, § 8, 25 Stat. 42.)

§ 29. Master of offending vessel punishable
When an offense against this chapter shall have been committed by means of a vessel, or of any boat belonging to a vessel, the master of such vessel shall, unless some other person is shown to have been in charge of and navigating such vessel or boat, be deemed to have been in charge of and navigating the same, and be liable to be punished accordingly.
(Feb. 29, 1888, ch. 17, § 9, 25 Stat. 42.)

§ 30. Definitions
Unless the context of this chapter otherwise requires, the term “vessel” shall be taken to mean every description of vessel used in navigation, in whatever way it is propelled; the term “master” shall be taken to include every person having command or charge of a vessel; and the term “person” to include a body of persons, corporate or incorporate. The term “convention” shall be taken to mean the International Convention for the Protection of Submarine Cables, made at Paris on the 14th day of May [March], 1884, and proclaimed by the President of the United States on the 22d day of May, 1885.
(Feb. 29, 1888, ch. 17, § 10, 25 Stat. 42.)

§ 31. Summary trials
The provisions of sections 391–396 of title 33 shall extend to the trial of offenses against the provisions of sections 24 and 25 of this title.
(Feb. 29, 1888, ch. 17, § 11, 25 Stat. 42.)

§ 32. Application
The provisions of this chapter shall be held to apply only to cables to which the convention for the time being applies.
(Feb. 29, 1888, ch. 17, § 12, 25 Stat. 42.)

§ 33. Jurisdiction and venue of actions and offenses
The district courts of the United States shall have jurisdiction over all offenses against this chapter and of all suits of a civil nature arising thereunder, whether the infraction complained of shall have been committed within the territorial waters of the United States or on board a vessel of the United States outside of said waters: Provided, That in case such infraction is committed outside of the territorial waters of the United States the vessel on board of which it has been committed is a vessel of the United States. From the decrees and judgments of the district courts in actions and suits arising under this chapter appeals and writs of error 11 See Abolition of Writs of Error note below. shall be allowed as now provided by law in other cases. Criminal actions and proceedings for a violation of the provisions of this chapter shall be commenced and prosecuted in the district court for the district within which the offense was committed, and when not committed within any judicial district, then in the district court for the district within which the offender may be found; and suits of a civil nature may be commenced in the district court for any district within which the defendant may be found and shall be served with process.
(Feb. 29, 1888, ch. 17, § 13, 25 Stat. 42.)

Statutory Notes and Related Subsidiaries
Abolition of Writs of ErrorWrits of error were abolished, and relief previously obtainable by writs of error declared to be obtainable by appeal, by act Jan. 31, 1928, ch. 14, § 1, 45 Stat. 54. See note preceding section 1 of Title 28, Judiciary and Judicial Procedure.



§ 34. Licenses for landing or operating cables connecting United States with foreign country; necessity for
No person shall land or operate in the United States any submarine cable directly or indirectly connecting the United States with any foreign country, or connecting one portion of the United States with any other portion thereof, unless a written license to land or operate such cable has been issued by the President of the United States. The conditions of sections 34 to 39 of this title shall not apply to cables, all of which, including both terminals, lie wholly within the continental United States.
(May 27, 1921, ch. 12, § 1, 42 Stat. 8.)

Editorial Notes
Codification
Section was not enacted as part of the Submarine Cable Act which comprises this chapter.

Executive Documents

Delegation of Functions
For delegation of functions, vested in President by sections 34 to 39 of this title, to Federal Communications Commission, see section 5(a) of Ex. Ord. No. 10530, eff. May 10, 1954, 19 F.R. 2709, set out under section 301 of Title 3, The President.



§ 35. Withholding or revoking of licenses by President; terms and conditions of licenses
The President may withhold or revoke such license when he shall be satisfied after due notice and hearing that such action will assist in securing rights for the landing or operation of cables in foreign countries, or in maintaining the rights or interests of the United States or of its citizens in foreign countries, or will promote the security of the United States, or may grant such license upon such terms as shall be necessary to assure just and reasonable rates and service in the operation and use of cables so licensed. The license shall not contain terms or conditions granting to the licensee exclusive rights of landing or of operation in the United States. Nothing herein contained shall be construed to limit the power and jurisdiction of the Federal Communications Commission with respect to the transmission of messages.
(May 27, 1921, ch. 12, § 2, 42 Stat. 8; June 19, 1934, ch. 652, title VII, § 702(c), formerly title VI, § 602(c), 48 Stat. 1102; renumbered Pub. L. 98–549, § 6(a), Oct. 30, 1984, 98 Stat. 2804.)

Editorial Notes
Codification
Section was not enacted as part of the Submarine Cable Act which comprises this chapter.

Amendments1934—Act June 19, 1934, substituted “of the Federal Communications Commission” for “heretofore granted the Interstate Commerce Commission”.

Executive Documents

Delegation of Functions
For delegation of functions vested in President by this section to Federal Communications Commission, see note set out under section 34 of this title.



§ 36. Preventing landing or operating of cables; injunction
The President is empowered to prevent the landing of any cable about to be landed in violation of sections 34 to 39 of this title. When any such cable is about to be or is landed or is being operated without a license, any district court of the United States exercising jurisdiction in the district in which such cable is about to be or is landed, or any district court of the United States having jurisdiction of the parties, shall have jurisdiction, at the suit of the United States, to enjoin the landing or operation of such cable or to compel, by injunction, the removal thereof.
(May 27, 1921, ch. 12, § 3, 42 Stat. 8.)

Editorial Notes
Codification
Section was not enacted as part of the Submarine Cable Act which comprises this chapter.

Executive Documents

Delegation of Functions
For delegation of functions vested in President by this section to Federal Communications Commission, see note set out under section 34 of this title.



§ 37. Violations; punishment
Whoever knowingly commits, instigates, or assists in any act forbidden by section 34 of this title shall be guilty of a misdemeanor and shall be fined not more than $5,000, or imprisoned for not more than one year, or both.
(May 27, 1921, ch. 12, § 4, 42 Stat. 8.)

Editorial Notes
Codification
Section was not enacted as part of the Submarine Cable Act which comprises this chapter.



§ 38. “United States” defined
The term “United States” as used in sections 34 to 39 of this title includes the Canal Zone and all territory continental or insular, subject to the jurisdiction of the United States of America.
(May 27, 1921, ch. 12, § 5, 42 Stat. 8; Proc. No. 2695, eff. July 4, 1946, 11 F.R. 7517, 60 Stat. 1352.)


References in TextFor definition of Canal Zone, referred to in text, see section 3602(b) of Title 22, Foreign Relations and Intercourse.

Editorial Notes
Codification
Words “the Philippine Islands” deleted on authority of Proc. No. 2695 issued pursuant to section 1394 of Title 22, Foreign Relations and Intercourse, which recognized independence of Philippine Islands as of July 4, 1946. Proc. No. 2695 is set out under section 1394 of Title 22.
Section was not enacted as part of the Submarine Cable Act which comprises this chapter.



§ 39. Amendment, modification, etc., of rights granted
No right shall accrue to any government, person, or corporation under the terms of sections 34 to 39 of this title that may not be rescinded, changed, modified, or amended by the Congress.
(May 27, 1921, ch. 12, § 6, 42 Stat. 9.)

Editorial Notes
Codification
Section was not enacted as part of the Submarine Cable Act which comprises this chapter.




CHAPTER 3—RADIOTELEGRAPHS
§§ 51 to 63. Repealed. Feb. 23, 1927, ch. 169, § 39, 44 Stat. 1174

Section 51, act Aug. 13, 1912, ch. 287, § 1, 37 Stat. 302, required license for operation of apparatus for radio communication and transmission of radiograms or signals, revocable for cause, described its interstate, foreign and local aspects, exempted the United States from its requirement and provided for special call letters for every Government station and penalties and forfeiture of offending apparatus. See sections 301, 305, 312, 501, and 503 of this title.


Section 52, act Aug. 13, 1912, ch. 287, § 2, 37 Stat. 303, related to form of license, United States citizenship of licensee, and contents of license, including statement of restrictions, ownership, location, purpose, wave length, and hours for work of station, subjection to rules and regulations and to closing by the President in time of war, public peril or disaster or Government use or control with payment of just compensation. See sections 307 to 309 of this title.


Section 53, act Aug. 13, 1912, ch. 287, § 3, 37 Stat. 303, required that operators of radio apparatus be licensed, provided for one year period of suspension of license for noncompliance with rules and regulations, declared the employment of unlicensed operators to be unlawful and provided penalty therefor and authorized the issuance of temporary permits in emergencies by collector of customs to operators on a vessel. See sections 308 and 318 of this title.


Section 54, act Aug. 13, 1912, ch. 287, § 4, 37 Stat. 304, subjected private and commercial stations to certain specific regulations, provided for enforcement and waiver of regulations, for grant of special temporary licenses to conduct radio tests and experiments, and prescribed general penalty for violation of regulations and reduction and remittance of such penalty and suspension or revocation of license. The Regulations, numbered First-Nineteenth, related to: (1) normal wave length; (2) other wave lengths; (3) use of a pure wave; (4) use of a sharp wave; (5) use of a standard distress wave; (6) signal of distress; (7) use of broad interfering wave for distress signals (see section 321(a) of this title); (8) distance requirement for distress signals; (9) right of way for distress signals (see section 321(b) of this title); (10) reduced power for ships near a Government station; (11) intercommunication (see section 322 of this title); (12) division of time (see section 323(a) of this title); (13) Government stations to observe divisions of time (see section 323(b) of this title); (14) use of unnecessary power (see section 324 of this title); (15) general restrictions on private stations; (16) special restrictions in the vicinities of Government stations; (17) ship stations to communicate with nearest shore stations; (18) limitations for future installations in vicinities of Government stations; (19) secrecy of messages and penalty for violations (see sections 501 and 605 of this title). See also sections 502 and 504 of this title.


Section 55, act Aug. 13, 1912, ch. 287, § 5, 37 Stat. 308, required license to prescribe that operator shall not willfully or maliciously interfere with any other radio communications and provided penalty for such violations. See sections 308 and 501 of this title.


Section 56, act Aug. 13, 1912, ch. 287, § 6, 37 Stat. 308, defined radio communication. See section 153 of this title.


Section 57, act of Aug. 13, 1912, ch. 287, § 7, 37 Stat. 308, prohibited uttering or transmitting false or fraudulent signals and prescribed penalty therefor. See sections 325 and 501 of this title.


Section 58, act Aug. 13, 1912, ch. 287, § 8, 37 Stat. 308, related to restriction of use of apparatus for radio communication on foreign ships. See section 306 of this title.


Section 59, act Aug. 13, 1912, ch. 287, § 9, 37 Stat. 308, related to jurisdictions of offenses. See section 505 of this title.


Section 60, act Aug. 13, 1912, ch. 287, § 10, 37 Stat. 308, declared radiotelegraph provisions to be inapplicable to Philippine Islands. See section 152 of this title.


Section 61, act June 5, 1920, ch. 269, § 1, 41 Stat. 1061, related to use of Government-owned radio stations and apparatus for official business, compass reports, and safety of ships. See section 305 of this title.


Section 62, acts June 5, 1920, ch. 269, § 2, 41 Stat. 1061; Apr. 14, 1922, ch. 132, 42 Stat. 495; Feb. 28, 1925, ch. 378, 43 Stat. 1091, related to use of Naval stations for commercial messages and rates thereof. See section 327 of this title.


Section 63, act June 5, 1920, ch. 269, § 3, 41 Stat. 1061, declared radiotelegraph provisions to be applicable to Government owned stations, except as otherwise provided therein. See section 305 of this title.




CHAPTER 4—RADIO ACT OF 1927
§§ 81 to 83. Repealed. June 19, 1934, ch. 652, § 602(a), 48 Stat. 1102

Section 81, act Feb. 23, 1927, ch. 169, § 1, 44 Stat. 1162, related to regulation of interstate and foreign radio communications and grant of license. See section 301 of this title.


Section 82, act Feb. 23, 1927, ch. 169, § 2, 44 Stat. 1162, related to division of United States into five zones.


Section 83, acts Feb. 23, 1927, ch. 169, § 3, 44 Stat. 1162; Mar. 28, 1928, ch. 263, § 2, 45 Stat. 373; Mar. 4, 1929, ch. 701, § 2, 45 Stat. 1559; Dec. 18, 1929, ch. 7, § 2, 46 Stat. 50, related to creation of Federal Radio Commission, composition, qualifications, appointments, meetings, employees, seal, reports and compensation. See sections 151 and 154 of this title and section 5311 et seq. of Title 5, Government Organization and Employees.



§§ 83a to 83e. Omitted
Editorial Notes
Codification
Sections 83a to 83e were omitted in view of abolition of Federal Radio Commission by act June 19, 1934, ch. 652, title VI, § 603, 48 Stat. 1102, which was classified to former section 603 of this title.
Section 83a, act June 30, 1932, ch. 314, pt. II, title V, § 511, 47 Stat. 417, abolished Radio Division of Department of Commerce and transferred its powers and duties to Federal Radio Commission.
Section 83b, act June 30, 1932, ch. 314, pt. II, title V, § 512, 47 Stat. 417, transferred officers and employees of Radio Division to Federal Radio Commission.
Section 83c, act June 30, 1932, ch. 314, pt. II, title V, § 513, 47 Stat. 417, provided that orders, rules, regulations, and laws of Radio Division have continuing application until modified, amended or repealed by Federal Radio Commission.
Section 83d, act June 30, 1932, ch. 314, pt. II, title V, § 514, 47 Stat. 417, transferred unexpended appropriations from Radio Division to Federal Radio Commission.
Section 83e, act Mar. 28, 1934, ch. 102, title I, § 1, 48 Stat. 513, related to adjustment of classification or compensation of employees.



§ 84. Repealed. June 19, 1934, ch. 652, § 602(a), 48 Stat. 1102

Section, act Feb. 23, 1927, ch. 169, § 4, 44 Stat. 1163, defined powers and duties of Federal Radio Commission. See sections 154(g), 303, and 409 of this title.



§§ 84a, 84b. Repealed. Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 647

Section 84a, act Mar. 4, 1929, ch. 701, § 5, 45 Stat. 1559, provided for appointment and pay of general counsel, assistants to general counsel, and other legal assistants to Federal Radio Commission.


Section 84b, act Dec. 18, 1929, ch. 7, § 3, 46 Stat. 50, provided for appointment and pay of chief engineer, assistants to chief engineer, and other technical assistants to Federal Radio Commission.



§§ 85 to 119. Repealed. June 19, 1934, ch. 652, § 602(a), 48 Stat. 1102

Section 85, acts Feb. 23, 1927, ch. 169, § 5, 44 Stat. 1164; Mar. 28, 1928, ch. 263, § 1, 45 Stat. 373; Mar. 4, 1929, ch. 701, § 1, 45 Stat. 1559; Dec. 18, 1929, ch. 7, § 1, 46 Stat. 50; May 19, 1932, ch. 192, 47 Stat. 160 related to powers and authority of Secretary of Commerce, appeals to Federal Radio Commission, grant of station license, and waiver affecting wave length. See sections 155, 303(l) to (p), 304, and 307 to 309 of this title.


Section 86, act Feb. 23, 1927, ch. 169, § 6, 44 Stat. 1165, related to government radio stations, regulations, control of all stations by government in national emergency and stations on vessels. See sections 305(a), (b) and 606(c) of this title.


Section 87, act Feb. 23, 1927, ch. 169, § 7, 44 Stat. 1165, related to compensation by government for use or control of stations during national emergency. See section 606(e) of this title.


Section 88, act Feb. 23, 1927, ch. 169, § 8, 44 Stat. 1166, related to special call letters for stations and application of former section 81 of this title to foreign ships. See sections 305(c) and 306 of this title.


Section 89, acts Feb. 23, 1927, ch. 169, § 9, 44 Stat. 1166; Mar. 28, 1928, ch. 263, §§ 3, 5, 45 Stat. 373; Mar. 4, 1929, ch. 701, § 3, 45 Stat. 1559, related to grant and renewal of station licenses and period thereof. See section 307 of this title.


Section 90, act Feb. 23, 1927, ch. 169, § 10, 44 Stat. 1166, related to application for station license and conditions and restrictions therein. See section 308 of this title.


Section 91, acts Feb. 23, 1927, ch. 169, § 11, 44 Stat. 1167; Mar. 28, 1928, ch. 263, § 1, 45 Stat. 373; Mar. 4, 1929, ch. 701, § 1, 45 Stat. 1559; Dec. 18, 1929, ch. 7, § 1, 46 Stat. 50, related to issuance, renewal or modification of station licenses, hearing, form and terms of license. See section 309(a), (b), (d) of this title.


Section 92, act Feb. 23, 1927, ch. 169, § 12, 44 Stat. 1167, related to restrictions on grants and transfers of station licenses. See section 310 of this title.


Section 93, act Feb. 23, 1927, ch. 169, § 13, 44 Stat. 1167, related to refusal of station license to persons guilty of monopoly and liability to prosecution under laws against monopoly. See section 311 of this title.


Section 94, act Feb. 23, 1927, ch. 169, § 14, 44 Stat. 1168, related to revocation of station license, notice of revocation and hearing. See section 312 of this title.


Section 95, act Feb. 23, 1927, ch. 169, § 15, 44 Stat. 1168, related to application of laws against monopolies to radio combinations and revocation of licenses. See section 313 of this title.


Section 96, acts Feb. 23, 1927, ch. 169, § 16, 44 Stat. 1169; July 1, 1930, ch. 788, 46 Stat. 844, related to appeals in matters affecting permit and licenses. See section 402 of this title.


Section 97, act Feb. 23, 1927, ch. 169, § 17, 44 Stat. 1169, related to control by radio interests of cable, wire, telegraph or telephone system and prohibition thereof. See section 314 of this title.


Section 98, act Feb. 23, 1927, ch. 169, § 18, 44 Stat. 1170, related to use of broadcasting stations by legally qualified candidates and censorship over material for broadcast. See section 315(a) of this title.


Section 99, act Feb. 23, 1927, ch. 169, § 19, 44 Stat. 1170, related to broadcasting matter for valuable consideration and announcement of person furnishing. See section 317 of this title.


Section 100, act Feb. 23, 1927, ch. 169, § 20, 44 Stat. 1170, related to operation of transmitting apparatus in radio station and operator’s license. See section 318 of this title.


Section 101, act Feb. 23, 1927, ch. 169, § 21, 44 Stat. 1170, related to permits for construction and licenses for operation of stations. See section 319 of this title.


Section 102, act Feb. 23, 1927, ch. 169, § 22, 44 Stat. 1171, related to stations interfering with distress signals of ships and regulation thereof. See section 320 of this title.


Section 103, act Feb. 23, 1927, ch. 169, § 23, 44 Stat. 1171, related to radio stations or ships and equipment and regulation thereof. See section 321 of this title.


Section 104, act Feb. 23, 1927, ch. 169, § 24, 44 Stat. 1171, related to shore stations and ships stations and exchanging radio communications and signals. See section 322 of this title.


Section 105, act Feb. 23, 1927, ch. 169, § 25, 44 Stat. 1172, related to proximity of Government and private or commercial stations causing interference and regulation thereof. See section 323 of this title.


Section 106, act Feb. 23, 1927, ch. 169, § 26, 44 Stat. 1172, related to limit on amount of power used at stations. See section 324 of this title.


Section 107, act Feb. 23, 1927, ch. 169, § 27, 44 Stat. 1172, related to divulging and publishing radio communications. See section 605 of this title.


Section 108, act Feb. 23, 1927, ch. 169, § 28, 44 Stat. 1172, related to false and fraudulent signals of distress and communications and rebroadcasting programs without authority. See section 325(a) of this title.


Section 109, act Feb. 23, 1927, ch. 169, § 29, 44 Stat. 1172, related to censorship over radio communications and signals, protection of free speech and obscene language. See section 326 of this title.


Section 110, act Feb. 23, 1927, ch. 169, § 30, 44 Stat. 1173, related to use of United States owned radio stations and apparatus by Secretary of Navy for transmission of press messages, etc. See section 327 of this title.


Section 111, act Feb. 23, 1927, ch. 169, § 31, 44 Stat. 1173, defined radio communication. See section 153 of this title.


Section 112, act Feb. 23, 1927, ch. 169, § 32, 44 Stat. 1173, related to penalties for violation of rules of licensing authority, etc. See section 502 of this title.


Section 113, act Feb. 23, 1927, ch. 169, § 33, 44 Stat. 1173, related to penalties for violation of statutory provisions and perjury. See section 501 of this title and section 1621 of Title 18, Crimes and Criminal Procedure.


Section 114, act Feb. 23, 1927, ch. 169, § 34, 44 Stat. 1173, related to jurisdiction of offenses. See section 505 of this title.


Section 115, act Feb. 23, 1927, ch. 169, § 35, 44 Stat. 1174, related to application of section 81 et seq. of this title to Philippine Islands and Canal Zone.


Section 116, act Feb. 23, 1927, ch. 169, § 36, 44 Stat. 1174, related to administration of radio laws in Territories and insular possessions. See section 329 of this title.


Section 117, act Feb. 23, 1927, ch. 169, § 38, 44 Stat. 1174, related to invalidity of part of chapter and effect as to remainder. See section 608 of this title.


Section 118, act Feb. 23, 1927, ch. 169, § 39, 44 Stat. 1174, related to repeal of sections 51–63 and effect of repeal on existing rights.


Section 119, act Feb. 23, 1927, ch. 169, § 41, 44 Stat. 1174, related to citation of section 81 et seq. of this title as “Radio Act of 1927.”



§§ 120, 121. Omitted
Editorial Notes
Codification
Section 120, act July 5, 1932, ch. 421, § 1, 47 Stat. 576, related to equipment necessary on ocean-going vessels using ports in the Canal Zone.
Section 121, act July 5, 1932, ch. 421, § 2, 47 Stat. 576, related to jurisdiction of violations and penalties for ocean-going vessels not properly equipped.




CHAPTER 5—WIRE OR RADIO COMMUNICATION




SUBCHAPTER I—GENERAL PROVISIONS


Sec.


151.Purposes of chapter; Federal Communications Commission created.


152.Application of chapter.


153.Definitions.


154.Federal Communications Commission.


155.Commission.


155a.Authority of Chief Information Officer.


156.Authorization of appropriations.


157.New technologies and services.


158.Application fees.


159.Regulatory fees.


159a.Provisions applicable to application and regulatory fees.


160.Competition in provision of telecommunications service.


161.Regulatory reform.


162.Additional research authorities of the FCC.


163.Communications marketplace report.



SUBCHAPTER II—COMMON CARRIERS



Part I—Common Carrier Regulation


201.Service and charges.


202.Discriminations and preferences.


203.Schedules of charges.


204.Hearings on new charges; suspension pending hearing; refunds; duration of hearing; appeal of order concluding hearing.


205.Commission authorized to prescribe just and reasonable charges; penalties for violations.


206.Carriers’ liability for damages.


207.Recovery of damages.


208.Complaints to Commission; investigations; duration of investigation; appeal of order concluding investigation.


209.Orders for payment of money.


210.Franks and passes; free service to governmental agencies in connection with national defense.


211.Contracts of carriers; filing with Commission.


212.Interlocking directorates; officials dealing in securities.


213.Valuation of property of carrier.


214.Extension of lines or discontinuance of service; certificate of public convenience and necessity.


215.Examination of transactions relating to furnishing of services, equipment, etc.; reports to Congress.


216.Receivers and trustees; application of chapter.


217.Agents’ acts and omissions; liability of carrier.


218.Management of business; inquiries by Commission.


219.Reports by carriers; contents and requirements generally.


220.Accounts, records, and memoranda.


221.Consolidations and mergers of telephone companies.


222.Privacy of customer information.


223.Obscene or harassing telephone calls in the District of Columbia or in interstate or foreign communications.


224.Pole attachments.


225.Telecommunications services for hearing-impaired and speech-impaired individuals.


226.Telephone operator services.


227.Restrictions on use of telephone equipment.


227a.Consumer education materials on how to avoid scams that rely upon misleading or inaccurate caller identification information.


227b.Call authentication.


227b–1.Access to number resources.


227b–2.Provision of evidence of certain robocall violations to Attorney General.


228.Regulation of carrier offering of pay-per-call services.


229.Communications Assistance for Law Enforcement Act compliance.


230.Protection for private blocking and screening of offensive material.


231.Restriction of access by minors to materials commercially distributed by means of World Wide Web that are harmful to minors.



Part II—Development of Competitive Markets


251.Interconnection.


251a.State authority over fees.


252.Procedures for negotiation, arbitration, and approval of agreements.


253.Removal of barriers to entry.


254.Universal service.


255.Access by persons with disabilities.


256.Coordination for interconnectivity.


257.Market entry barriers proceeding.


258.Illegal changes in subscriber carrier selections.


259.Infrastructure sharing.


260.Provision of telemessaging service.


261.Effect on other requirements.


262.Ensuring the integrity of voice communications.



Part III—Special Provisions Concerning Bell Operating Companies


271.Bell operating company entry into interLATA services.


272.Separate affiliate; safeguards.


273.Manufacturing by Bell operating companies.


274.Electronic publishing by Bell operating companies.


275.Alarm monitoring services.


276.Provision of payphone service.



SUBCHAPTER III—SPECIAL PROVISIONS RELATING TO RADIO



Part I—General Provisions


301.License for radio communication or transmission of energy.


302.Repealed.


302a.Devices which interfere with radio reception.


303.Powers and duties of Commission.


303a.Standards for children’s television programming.


303b.Consideration of children’s television service in broadcast license renewal.


303c.Television program improvement.


304.Waiver by license of claims to particular frequency or of electromagnetic spectrum.


305.Government owned stations.


306.Foreign ships; application of section 301.


307.Licenses.


308.Requirements for license.


309.Application for license.


309a.Reports related to spectrum auctions.


310.License ownership restrictions.


311.Requirements as to certain applications in broadcasting service.


312.Administrative sanctions.


312a.Revocation of operator’s license used in unlawful distribution of controlled substances.


313.Application of antitrust laws to manufacture, sale, and trade in radio apparatus.


314.Competition in commerce; preservation.


315.Candidates for public office.


316.Modification by Commission of station licenses or construction permits; burden of proof.


317.Announcement of payment for broadcast.


318.Transmitting apparatus; operator’s license.


319.Construction permits.


320.Stations liable to interfere with distress signals; designation and regulation.


321.Distress signals and communications; equipment on vessels; regulations.


322.Exchanging radio communications between land and ship stations and from ship to ship.


323.Interference between Government and commercial stations.


324.Use of minimum power.


325.False, fraudulent, or unauthorized transmissions.


326.Censorship.


327.Naval stations; use for commercial messages; rates.


328.Repealed.


329.Administration of radio laws in Territories and possessions.


330.Prohibition against shipment of certain television receivers.


331.Very high frequency stations and AM radio stations.


332.Mobile services.


333.Willful or malicious interference.


334.Limitation on revision of equal employment opportunity regulations.


335.Direct broadcast satellite service obligations.


336.Broadcast spectrum flexibility.


337.Allocation and assignment of new public safety services licenses and commercial licenses.


338.Carriage of local television signals by satellite carriers.


339.Carriage of distant television stations by satellite carriers.


340.Significantly viewed signals permitted to be carried.


341.Carriage of television signals to certain subscribers.


342.Process for issuing qualified carrier certification.


343.Conditions on commercial terrestrial operations.



Part II—Radio Equipment and Radio Operators On Board Ship


351.Ship radio stations and operations.


352.Exemptions.


353.Radio equipment and operators.


353a.Operators and watches on radiotelephone equipped ships.


354.Technical requirements of equipment on radiotelegraph equipped ships.


354a.Technical requirements of equipment on radiotelephone equipped ships.


355.Survival craft.


356.Approval of installations by Commission.


357.Safety information.


358.Master’s control over operations.


359.Certificates of compliance; issuance, modification, and cancellation.


360.Station licenses; inspection of equipment by Commission.


361.Control by Commission; review of decisions.


362.Forfeitures; recovery.


363.Automated ship distress and safety systems.



Part III—Radio Installations on Vessels Carrying Passengers for Hire


381.Vessels transporting more than six passengers for hire required to be equipped with radiotelephone.


382.Vessels excepted from radiotelephone requirement.


383.Exemptions by Commission.


384.Authority of Commission; operations, installations, and additional equipment.


385.Inspections.


386.Forfeitures.



Part IV—Assistance for Planning and Construction of Public Telecommunications Facilities; Telecommunications Demonstrations; Corporation for Public Broadcasting; General Provisions



subpart a—assistance for planning and construction of public telecommunications facilities


390.Declaration of purpose.


391.Authorization of appropriations.


392.Grants for construction.


392a.Repealed.


393.Criteria for approval and expenditures by Secretary.


393a.Long-range planning for facilities.



subpart b—national endowment for children’s educational television


394.Establishment of National Endowment.



subpart c—telecommunications demonstrations


395.Assistance for demonstration projects.



subpart d—corporation for public broadcasting


396.Corporation for Public Broadcasting.



subpart e—general provisions


397.Definitions.


398.Federal interference or control.


399.Support of political candidates prohibited.


399a.Use of business or institutional logograms.


399b.Offering of certain services, facilities, or products by public broadcast station.



SUBCHAPTER IV—PROCEDURAL AND ADMINISTRATIVE PROVISIONS


401.Enforcement provisions.


402.Judicial review of Commission’s orders and decisions.


403.Inquiry by Commission on its own motion.


404.Reports of investigations.


405.Petition for reconsideration; procedure; disposition; time of filing; additional evidence; time for disposition of petition for reconsideration of order concluding hearing or investigation; appeal of order.


406.Compelling furnishing of facilities; mandamus; jurisdiction.


407.Order for payment of money; petition for enforcement; procedure; order of Commission as prima facie evidence; costs; attorneys’ fees.


408.Order not for payment of money; when effective.


409.Hearings.


410.Joint boards and commissions.


411.Joinder of parties.


412.Documents filed with Commission as public records; prima facie evidence; confidential records.


413.Designation of agent for service; method of service.


414.Exclusiveness of chapter.


415.Limitations of actions.


416.Orders of Commission.



SUBCHAPTER V—PENAL PROVISIONS; FORFEITURES


501.General penalty.


502.Violation of rules, regulations, etc.


503.Forfeitures.


504.Forfeitures.


505.Venue of trials.


506.Repealed.


507.Violation of Great Lakes Agreement.


508.Disclosure of payments to individuals connected with broadcasts.


509.Prohibited practices in contests of knowledge, skill, or chance.


510.Forfeiture of communications devices.


511.Enhanced penalties for pirate radio broadcasting; enforcement sweeps; reporting.



SUBCHAPTER V–A—CABLE COMMUNICATIONS



Part I—General Provisions


521.Purposes.


522.Definitions.



Part II—Use of Cable Channels and Cable Ownership Restrictions


531.Cable channels for public, educational, or governmental use.


532.Cable channels for commercial use.


533.Ownership restrictions.


534.Carriage of local commercial television signals.


535.Carriage of noncommercial educational television.


536.Regulation of carriage agreements.


537.Sales of cable systems.


537a.Carriage of certain programming.



Part III—Franchising and Regulation


541.General franchise requirements.


542.Franchise fees.


543.Regulation of rates.


544.Regulation of services, facilities, and equipment.


544a.Consumer electronics equipment compatibility.


545.Modification of franchise obligations.


546.Renewal.


547.Conditions of sale.


548.Development of competition and diversity in video programming distribution.


549.Competitive availability of navigation devices.



Part IV—Miscellaneous Provisions


551.Protection of subscriber privacy.


552.Consumer protection and customer service.


553.Unauthorized reception of cable service.


554.Equal employment opportunity.


555.Judicial proceedings.


555a.Limitation of franchising authority liability.


556.Coordination of Federal, State, and local authority.


557.Existing franchises.


558.Criminal and civil liability.


559.Obscene programming.


560.Scrambling of cable channels for nonsubscribers.


561.Scrambling of sexually explicit adult video service programming.


562.Requirements relating to charges for covered services.



Part V—Video Programming Services Provided by Telephone Companies


571.Regulatory treatment of video programming services.


572.Prohibition on buy outs.


573.Establishment of open video systems.



SUBCHAPTER VI—MISCELLANEOUS PROVISIONS


601.Interstate Commerce Commission and Postmaster General; duties, powers, and functions transferred to Commission.


602, 603.Repealed.


604.Effect of transfer.


605.Unauthorized publication or use of communications.


606.War powers of President.


607.Effective date of chapter.


608.Separability.


609.Short title.


610.Telephone service for disabled.


611.Closed-captioning of public service announcements.


612.Syndicated exclusivity.


613.Video programming accessibility.


614.Telecommunications Development Fund.


615.Support for universal emergency telephone number.


615a.Service provider parity of protection.


615a–1.Duty to provide 9–1–1 and enhanced 9–1–1 service.


615b.Definitions.


615c.Emergency Access Advisory Committee.


616.Internet protocol-based relay services.


617.Access to advanced communications services and equipment.


618.Enforcement and recordkeeping obligations.


619.Internet browsers built into telephones used with public mobile services.


620.Relay services for deaf-blind individuals.


621.Rulemaking on loud commercials required.


622.Optional electronic labeling of communications equipment.


623.Configuration of multi-line telephone systems for direct dialing of 9–1–1.


624.Disclosure requirements for United States-based foreign media outlets.



SUBCHAPTER VII—BROADBAND DATA


641.Definitions.


642.Broadband maps.


643.Enforcement.


644.Improving data accuracy.


645.Cost.


646.Other provisions.



SUBCHAPTER I—GENERAL PROVISIONS
§ 151. Purposes of chapter; Federal Communications Commission created
For the purpose of regulating interstate and foreign commerce in communication by wire and radio so as to make available, so far as possible, to all the people of the United States, without discrimination on the basis of race, color, religion, national origin, or sex, a rapid, efficient, Nation-wide, and world-wide wire and radio communication service with adequate facilities at reasonable charges, for the purpose of the national defense, for the purpose of promoting safety of life and property through the use of wire and radio communications, and for the purpose of securing a more effective execution of this policy by centralizing authority heretofore granted by law to several agencies and by granting additional authority with respect to interstate and foreign commerce in wire and radio communication, there is created a commission to be known as the “Federal Communications Commission”, which shall be constituted as hereinafter provided, and which shall execute and enforce the provisions of this chapter.
(June 19, 1934, ch. 652, title I, § 1, 48 Stat. 1064; May 20, 1937, ch. 229, § 1, 50 Stat. 189; Pub. L. 104–104, title I, § 104, Feb. 8, 1996, 110 Stat. 86.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.

Amendments1996—Pub. L. 104–104 inserted “, without discrimination on the basis of race, color, religion, national origin, or sex,” after “to all the people of the United States”.
1937—Act May 20, 1937, inserted “for the purpose of promoting safety of life and property through the use of wire and radio communication”.

Statutory Notes and Related Subsidiaries
Extension of Internet Tax Freedom ActPub. L. 114–113, div. E, title VI, § 633, Dec. 18, 2015, 129 Stat. 2471, provided that: “Sections 1101(a) and 1104(a)(2)(A) of the Internet Tax Freedom Act (title XI of division C of Public Law 105–277; 47 U.S.C. 151 note) shall be applied by substituting ‘October 1, 2016’ for ‘October 1, 2015’.”


Moratorium on Internet TaxesPub. L. 105–277, div. C, title XI, Oct. 21, 1998, 112 Stat. 2681–719, as amended by Pub. L. 107–75, § 2, Nov. 28, 2001, 115 Stat. 703; Pub. L. 108–435, §§ 2–6A, Dec. 3, 2004, 118 Stat. 2615–2618; Pub. L. 110–108, §§ 2–6, Oct. 31, 2007, 121 Stat. 1024–1026; Pub. L. 113–235, div. E, title VI, § 624, Dec. 16, 2014, 128 Stat. 2377; Pub. L. 114–125, title IX, § 922, Feb. 24, 2016, 130 Stat. 281, provided that:
“SEC. 1100. SHORT TITLE.“This title may be cited as the ‘Internet Tax Freedom Act’.


“SEC. 1101. MORATORIUM.“(a) Moratorium.—No State or political subdivision thereof may impose any of the following taxes:“(1) Taxes on Internet access.

“(2) Multiple or discriminatory taxes on electronic commerce.


“(b) Preservation of State and Local Taxing Authority.—Except as provided in this section, nothing in this title shall be construed to modify, impair, or supersede, or authorize the modification, impairment, or superseding of, any State or local law pertaining to taxation that is otherwise permissible by or under the Constitution of the United States or other Federal law and in effect on the date of enactment of this Act [Oct. 21, 1998].

“(c) Liabilities and Pending Cases.—Nothing in this title affects liability for taxes accrued and enforced before the date of enactment of this Act, nor does this title affect ongoing litigation relating to such taxes.

“(d) Exception to Moratorium.—“(1) In general.—Subsection (a) shall also not apply in the case of any person or entity who knowingly and with knowledge of the character of the material, in interstate or foreign commerce by means of the World Wide Web, makes any communication for commercial purposes that is available to any minor and that includes any material that is harmful to minors unless such person or entity has restricted access by minors to material that is harmful to minors—“(A) by requiring use of a credit card, debit account, adult access code, or adult personal identification number;

“(B) by accepting a digital certificate that verifies age; or

“(C) by any other reasonable measures that are feasible under available technology.


“(2) Scope of exception.—For purposes of paragraph (1), a person shall not be considered to [be] making a communication for commercial purposes of material to the extent that the person is—“(A) a telecommunications carrier engaged in the provision of a telecommunications service;

“(B) a person engaged in the business of providing an Internet access service;

“(C) a person engaged in the business of providing an Internet information location tool; or

“(D) similarly engaged in the transmission, storage, retrieval, hosting, formatting, or translation (or any combination thereof) of a communication made by another person, without selection or alteration of the communication.


“(3) Definitions.—In this subsection:“(A) By means of the world wide web.—The term ‘by means of the World Wide Web’ means by placement of material in a computer server-based file archive so that it is publicly accessible, over the Internet, using hypertext transfer protocol, file transfer protocol, or other similar protocols.

“(B) Commercial purposes; engaged in the business.—“(i) Commercial purposes.—A person shall be considered to make a communication for commercial purposes only if such person is engaged in the business of making such communications.

“(ii) Engaged in the business.—The term ‘engaged in the business’ means that the person who makes a communication, or offers to make a communication, by means of the World Wide Web, that includes any material that is harmful to minors, devotes time, attention, or labor to such activities, as a regular course of such person’s trade or business, with the objective of earning a profit as a result of such activities (although it is not necessary that the person make a profit or that the making or offering to make such communications be the person’s sole or principal business or source of income). A person may be considered to be engaged in the business of making, by means of the World Wide Web, communications for commercial purposes that include material that is harmful to minors, only if the person knowingly causes the material that is harmful to minors to be posted on the World Wide Web or knowingly solicits such material to be posted on the World Wide Web.


“(C) Internet.—The term ‘Internet’ means collectively the myriad of computer and telecommunications facilities, including equipment and operating software, which comprise the interconnected world-wide network of networks that employ the Transmission Control Protocol/Internet Protocol, or any predecessor or successor protocols to such protocol, to communicate information of all kinds by wire or radio.

“(D) Internet access service.—The term ‘Internet access service’ means a service that enables users to access content, information, electronic mail, or other services offered over the Internet and may also include access to proprietary content, information, and other services as part of a package of services offered to consumers. The term ‘Internet access service’ does not include telecommunications services, except to the extent such services are purchased, used, or sold by a provider of Internet access to provide Internet access.

“(E) Internet information location tool.—The term ‘Internet information location tool’ means a service that refers or links users to an online location on the World Wide Web. Such term includes directories, indices, references, pointers, and hypertext links.

“(F) Material that is harmful to minors.—The term ‘material that is harmful to minors’ means any communication, picture, image, graphic image file, article, recording, writing, or other matter of any kind that is obscene or that—“(i) the average person, applying contemporary community standards, would find, taking the material as a whole and with respect to minors, is designed to appeal to, or is designed to pander to, the prurient interest;

“(ii) depicts, describes, or represents, in a manner patently offensive with respect to minors, an actual or simulated sexual act or sexual contact, an actual or simulated normal or perverted sexual act, or a lewd exhibition of the genitals or post-pubescent female breast; and

“(iii) taken as a whole, lacks serious literary, artistic, political, or scientific value for minors.


“(G) Minor.—The term ‘minor’ means any person under 17 years of age.

“(H) Telecommunications carrier; telecommunications service.—The terms ‘telecommunications carrier’ and ‘telecommunications service’ have the meanings given such terms in section 3 of the Communications Act of 1934 (47 U.S.C. 153).



“(e) Additional Exception to Moratorium.—“(1) In general.—Subsection (a) shall also not apply with respect to an Internet access provider, unless, at the time of entering into an agreement with a customer for the provision of Internet access services, such provider offers such customer (either for a fee or at no charge) screening software that is designed to permit the customer to limit access to material on the Internet that is harmful to minors.

“(2) Definitions.—In this subsection:“(A) Internet access provider.—The term ‘Internet access provider’ means a person engaged in the business of providing a computer and communications facility through which a customer may obtain access to the Internet, but does not include a common carrier to the extent that it provides only telecommunications services.

“(B) Internet access services.—The term ‘Internet access services’ means the provision of computer and communications services through which a customer using a computer and a modem or other communications device may obtain access to the Internet, but does not include telecommunications services provided by a common carrier.

“(C) Screening software.—The term ‘screening software’ means software that is designed to permit a person to limit access to material on the Internet that is harmful to minors.


“(3) Applicability.—Paragraph (1) shall apply to agreements for the provision of Internet access services entered into on or after the date that is 6 months after the date of enactment of this Act [Oct. 21, 1998].



“SEC. 1102. ADVISORY COMMISSION ON ELECTRONIC COMMERCE.“(a) Establishment of Commission.—There is established a commission to be known as the Advisory Commission on Electronic Commerce (in this title referred to as the ‘Commission’). The Commission shall—“(1) be composed of 19 members appointed in accordance with subsection (b), including the chairperson who shall be selected by the members of the Commission from among themselves; and

“(2) conduct its business in accordance with the provisions of this title.


“(b) Membership.—“(1) In general.—The Commissioners shall serve for the life of the Commission. The membership of the Commission shall be as follows:“(A) 3 representatives from the Federal Government, comprised of the Secretary of Commerce, the Secretary of the Treasury, and the United States Trade Representative (or their respective delegates).

“(B) 8 representatives from State and local governments (one such representative shall be from a State or local government that does not impose a sales tax and one representative shall be from a State that does not impose an income tax).

“(C) 8 representatives of the electronic commerce industry (including small business), telecommunications carriers, local retail businesses, and consumer groups, comprised of—“(i) 5 individuals appointed by the Majority Leader of the Senate;

“(ii) 3 individuals appointed by the Minority Leader of the Senate;

“(iii) 5 individuals appointed by the Speaker of the House of Representatives; and

“(iv) 3 individuals appointed by the Minority Leader of the House of Representatives.



“(2) Appointments.—Appointments to the Commission shall be made not later than 45 days after the date of the enactment of this Act [Oct. 21, 1998]. The chairperson shall be selected not later than 60 days after the date of the enactment of this Act.

“(3) Vacancies.—Any vacancy in the Commission shall not affect its powers, but shall be filled in the same manner as the original appointment.


“(c) Acceptance of Gifts and Grants.—The Commission may accept, use, and dispose of gifts or grants of services or property, both real and personal, for purposes of aiding or facilitating the work of the Commission. Gifts or grants not used at the expiration of the Commission shall be returned to the donor or grantor.

“(d) Other Resources.—The Commission shall have reasonable access to materials, resources, data, and other information from the Department of Justice, the Department of Commerce, the Department of State, the Department of the Treasury, and the Office of the United States Trade Representative. The Commission shall also have reasonable access to use the facilities of any such Department or Office for purposes of conducting meetings.

“(e) Sunset.—The Commission shall terminate 18 months after the date of the enactment of this Act [Oct. 21, 1998].

“(f) Rules of the Commission.—“(1) Quorum.—Nine members of the Commission shall constitute a quorum for conducting the business of the Commission.

“(2) Meetings.—Any meetings held by the Commission shall be duly noticed at least 14 days in advance and shall be open to the public.

“(3) Opportunities to testify.—The Commission shall provide opportunities for representatives of the general public, taxpayer groups, consumer groups, and State and local government officials to testify.

“(4) Additional rules.—The Commission may adopt other rules as needed.


“(g) Duties of the Commission.—“(1) In general.—The Commission shall conduct a thorough study of Federal, State and local, and international taxation and tariff treatment of transactions using the Internet and Internet access and other comparable intrastate, interstate or international sales activities.

“(2) Issues to be studied.—The Commission may include in the study under subsection (a)—“(A) an examination of—“(i) barriers imposed in foreign markets on United States providers of property, goods, services, or information engaged in electronic commerce and on United States providers of telecommunications services; and

“(ii) how the imposition of such barriers will affect United States consumers, the competitiveness of United States citizens providing property, goods, services, or information in foreign markets, and the growth and maturing of the Internet;


“(B) an examination of the collection and administration of consumption taxes on electronic commerce in other countries and the United States, and the impact of such collection on the global economy, including an examination of the relationship between the collection and administration of such taxes when the transaction uses the Internet and when it does not;

“(C) an examination of the impact of the Internet and Internet access (particularly voice transmission) on the revenue base for taxes imposed under section 4251 of the Internal Revenue Code of 1986 [26 U.S.C. 4251];

“(D) an examination of model State legislation that—“(i) would provide uniform definitions of categories of property, goods, service, or information subject to or exempt from sales and use taxes; and

“(ii) would ensure that Internet access services, online services, and communications and transactions using the Internet, Internet access service, or online services would be treated in a tax and technologically neutral manner relative to other forms of remote sales;


“(E) an examination of the effects of taxation, including the absence of taxation, on all interstate sales transactions, including transactions using the Internet, on retail businesses and on State and local governments, which examination may include a review of the efforts of State and local governments to collect sales and use taxes owed on in-State purchases from out-of-State sellers; and

“(F) the examination of ways to simplify Federal and State and local taxes imposed on the provision of telecommunications services.


“(3) Effect on the communications act of 1934.—Nothing in this section shall include an examination of any fees or charges imposed by the Federal Communications Commission or States related to—“(A) obligations under the Communications Act of 1934 (47 U.S.C. 151 et seq.); or

“(B) the implementation of the Telecommunications Act of 1996 [Pub. L. 104–104, see Short Title of 1996 Amendment note set out under section 609 of this title] (or of amendments made by that Act).



“(h) National Tax Association Communications and Electronic Commerce Tax Project.—The Commission shall, to the extent possible, ensure that its work does not undermine the efforts of the National Tax Association Communications and Electronic Commerce Tax Project.


“SEC. 1103. REPORT.“Not later than 18 months after the date of the enactment of this Act [Oct. 21, 1998], the Commission shall transmit to Congress for its consideration a report reflecting the results, including such legislative recommendations as required to address the findings of the Commission’s study under this title. Any recommendation agreed to by the Commission shall be tax and technologically neutral and apply to all forms of remote commerce. No finding or recommendation shall be included in the report unless agreed to by at least two-thirds of the members of the Commission serving at the time the finding or recommendation is made.


“SEC. 1104. GRANDFATHERING OF STATES THAT TAX INTERNET ACCESS.“(a) Pre-October 1998 Taxes.—“(1) In general.—Section 1101(a) does not apply to a tax on Internet access that was generally imposed and actually enforced prior to October 1, 1998, if, before that date—“(A) the tax was authorized by statute; and

“(B) either—“(i) a provider of Internet access services had a reasonable opportunity to know, by virtue of a rule or other public proclamation made by the appropriate administrative agency of the State or political subdivision thereof, that such agency has interpreted and applied such tax to Internet access services; or

“(ii) a State or political subdivision thereof generally collected such tax on charges for Internet access.



“(2) Termination.—“(A) In general.—Except as provided in subparagraph (B), this subsection shall not apply after June 30, 2020.

“(B) State telecommunications service tax.—“(i) Date for termination.—This subsection shall not apply after November 1, 2006, with respect to a State telecommunications service tax described in clause (ii).

“(ii) Description of tax.—A State telecommunications service tax referred to in subclause (i) is a State tax—     “(I) enacted by State law on or after October 1, 1991, and imposing a tax on telecommunications service; and

     “(II) applied to Internet access through administrative code or regulation issued on or after December 1, 2002.




“(3) Exception.—Paragraphs (1) and (2) shall not apply to any State that has, more than 24 months prior to the date of enactment of this paragraph [Oct. 31, 2007], enacted legislation to repeal the State’s taxes on Internet access or issued a rule or other proclamation made by the appropriate agency of the State that such State agency has decided to no longer apply such tax to Internet access.


“(b) Pre-November 2003 Taxes.—“(1) In general.—Section 1101(a) does not apply to a tax on Internet access that was generally imposed and actually enforced as of November 1, 2003, if, as of that date, the tax was authorized by statute and—“(A) a provider of Internet access services had a reasonable opportunity to know by virtue of a public rule or other public proclamation made by the appropriate administrative agency of the State or political subdivision thereof, that such agency has interpreted and applied such tax to Internet access services; and

“(B) a State or political subdivision thereof generally collected such tax on charges for Internet access.


“(2) Termination.—This subsection shall not apply after November 1, 2005.


“(c) Application of Definition.—“(1) In general.—Effective as of November 1, 2003—“(A) for purposes of subsection (a), the term ‘Internet access’ shall have the meaning given such term by section 1104(5) of this Act, as enacted on October 21, 1998; and

“(B) for purposes of subsection (b), the term ‘Internet access’ shall have the meaning given such term by section 1104(5) of this Act as enacted on October 21, 1998, and amended by section 2(c) of the Internet Tax Nondiscrimination Act (Public Law 108–435).


“(2) Exceptions.—Paragraph (1) shall not apply until June 30, 2008, to a tax on Internet access that is—“(A) generally imposed and actually enforced on telecommunications service purchased, used, or sold by a provider of Internet access, but only if the appropriate administrative agency of a State or political subdivision thereof issued a public ruling prior to July 1, 2007, that applied such tax to such service in a manner that is inconsistent with paragraph (1); or

“(B) the subject of litigation instituted in a judicial court of competent jurisdiction prior to July 1, 2007, in which a State or political subdivision is seeking to enforce, in a manner that is inconsistent with paragraph (1), such tax on telecommunications service purchased, used, or sold by a provider of Internet access.


“(3) No inference.—No inference of legislative construction shall be drawn from this subsection or the amendments to section 1105(5) made by the Internet Tax Freedom Act Amendments Act of 2007 [Pub. L. 110–108] for any period prior to June 30, 2008, with respect to any tax subject to the exceptions described in subparagraphs (A) and (B) of paragraph (2).



“SEC. 1105. DEFINITIONS.“For the purposes of this title:“(1) Bit tax.—The term ‘bit tax’ means any tax on electronic commerce expressly imposed on or measured by the volume of digital information transmitted electronically, or the volume of digital information per unit of time transmitted electronically, but does not include taxes imposed on the provision of telecommunications.

“(2) Discriminatory tax.—The term ‘discriminatory tax’ means—“(A) any tax imposed by a State or political subdivision thereof on electronic commerce that—“(i) is not generally imposed and legally collectible by such State or such political subdivision on transactions involving similar property, goods, services, or information accomplished through other means;

“(ii) is not generally imposed and legally collectible at the same rate by such State or such political subdivision on transactions involving similar property, goods, services, or information accomplished through other means, unless the rate is lower as part of a phase-out of the tax over not more than a 5-year period;

“(iii) imposes an obligation to collect or pay the tax on a different person or entity than in the case of transactions involving similar property, goods, services, or information accomplished through other means;

“(iv) establishes a classification of Internet access service providers or online service providers for purposes of establishing a higher tax rate to be imposed on such providers than the tax rate generally applied to providers of similar information services delivered through other means; or


“(B) any tax imposed by a State or political subdivision thereof, if—“(i) the sole ability to access a site on a remote seller’s out-of-State computer server is considered a factor in determining a remote seller’s tax collection obligation; or

“(ii) a provider of Internet access service or online services is deemed to be the agent of a remote seller for determining tax collection obligations solely as a result of—     “(I) the display of a remote seller’s information or content on the out-of-State computer server of a provider of Internet access service or online services; or

     “(II) the processing of orders through the out-of-State computer server of a provider of Internet access service or online services.




“(3) Electronic commerce.—The term ‘electronic commerce’ means any transaction conducted over the Internet or through Internet access, comprising the sale, lease, license, offer, or delivery of property, goods, services, or information, whether or not for consideration, and includes the provision of Internet access.

“(4) Internet.—The term ‘Internet’ means collectively the myriad of computer and telecommunications facilities, including equipment and operating software, which comprise the interconnected world-wide network of networks that employ the Transmission Control Protocol/Internet Protocol, or any predecessor or successor protocols to such protocol, to communicate information of all kinds by wire or radio.

“(5) Internet access.—The term ‘Internet access’—“(A) means a service that enables users to connect to the Internet to access content, information, or other services offered over the Internet;

“(B) includes the purchase, use or sale of telecommunications by a provider of a service described in subparagraph (A) to the extent such telecommunications are purchased, used or sold—“(i) to provide such service; or

“(ii) to otherwise enable users to access content, information or other services offered over the Internet;


“(C) includes services that are incidental to the provision of the service described in subparagraph (A) when furnished to users as part of such service, such as a home page, electronic mail and instant messaging (including voice- and video-capable electronic mail and instant messaging), video clips, and personal electronic storage capacity;

“(D) does not include voice, audio or video programming, or other products and services (except services described in subparagraph (A), (B), (C), or (E)) that utilize Internet protocol or any successor protocol and for which there is a charge, regardless of whether such charge is separately stated or aggregated with the charge for services described in subparagraph (A), (B), (C), or (E); and

“(E) includes a homepage, electronic mail and instant messaging (including voice- and video-capable electronic mail and instant messaging), video clips, and personal electronic storage capacity, that are provided independently or not packaged with Internet access.


“(6) Multiple tax.—“(A) In general.—The term ‘multiple tax’ means any tax that is imposed by one State or political subdivision thereof on the same or essentially the same electronic commerce that is also subject to another tax imposed by another State or political subdivision thereof (whether or not at the same rate or on the same basis), without a credit (for example, a resale exemption certificate) for taxes paid in other jurisdictions.

“(B) Exception.—Such term shall not include a sales or use tax imposed by a State and 1 or more political subdivisions thereof on the same electronic commerce or a tax on persons engaged in electronic commerce which also may have been subject to a sales or use tax thereon.

“(C) Sales or use tax.—For purposes of subparagraph (B), the term ‘sales or use tax’ means a tax that is imposed on or incident to the sale, purchase, storage, consumption, distribution, or other use of tangible personal property or services as may be defined by laws imposing such tax and which is measured by the amount of the sales price or other charge for such property or service.


“(7) State.—The term ‘State’ means any of the several States, the District of Columbia, or any commonwealth, territory, or possession of the United States.

“(8) Tax.—“(A) In general.—The term ‘tax’ means—“(i) any charge imposed by any governmental entity for the purpose of generating revenues for governmental purposes, and is not a fee imposed for a specific privilege, service, or benefit conferred; or

“(ii) the imposition on a seller of an obligation to collect and to remit to a governmental entity any sales or use tax imposed on a buyer by a governmental entity.


“(B) Exception.—Such term does not include any franchise fee or similar fee imposed by a State or local franchising authority, pursuant to section 622 or 653 of the Communications Act of 1934 (47 U.S.C. 542, 573), or any other fee related to obligations or telecommunications carriers under the Communications Act of 1934 (47 U.S.C. 151 et seq.).


“(9) Telecommunications.—The term ‘telecommunications’ means ‘telecommunications’ as such term is defined in section 3(43) of the Communications Act of 1934 (47 U.S.C. 153(43) [now 153(50)]) and ‘telecommunications service’ as such term is defined in section 3(46) of such Act (47 U.S.C. 153(46) [now 153(53)]), and includes communications services (as defined in section 4251 of the Internal Revenue Code of 1986 (26 U.S.C. 4251)).

“(10) Tax on internet access.—“(A) In general.—The term ‘tax on Internet access’ means a tax on Internet access, regardless of whether such tax is imposed on a provider of Internet access or a buyer of Internet access and regardless of the terminology used to describe the tax.

“(B) General exception.—The term ‘tax on Internet access’ does not include a tax levied upon or measured by net income, capital stock, net worth, or property value.

“(C) Specific exception.—“(i) Specified taxes.—Effective November 1, 2007, the term ‘tax on Internet access’ also does not include a State tax expressly levied on commercial activity, modified gross receipts, taxable margin, or gross income of the business, by a State law specifically using one of the foregoing terms, that—     “(I) was enacted after June 20, 2005, and before November 1, 2007 (or, in the case of a State business and occupation tax, was enacted after January 1, 1932, and before January 1, 1936);

     “(II) replaced, in whole or in part, a modified value-added tax or a tax levied upon or measured by net income, capital stock, or net worth (or, is a State business and occupation tax that was enacted after January 1, 1932 and before January 1, 1936);

     “(III) is imposed on a broad range of business activity; and

     “(IV) is not discriminatory in its application to providers of communication services, Internet access, or telecommunications.


“(ii) Modifications.—Nothing in this subparagraph shall be construed as a limitation on a State’s ability to make modifications to a tax covered by clause (i) of this subparagraph after November 1, 2007, as long as the modifications do not substantially narrow the range of business activities on which the tax is imposed or otherwise disqualify the tax under clause (i).

“(iii) No inference.—No inference of legislative construction shall be drawn from this subparagraph regarding the application of subparagraph (A) or (B) to any tax described in clause (i) for periods prior to November 1, 2007.




“SEC. 1106. ACCOUNTING RULE.“(a) In General.—If charges for Internet access are aggregated with and not separately stated from charges for telecommunications or other charges that are subject to taxation, then the charges for Internet access may be subject to taxation unless the Internet access provider can reasonably identify the charges for Internet access from its books and records kept in the regular course of business.

“(b) Definitions.—In this section:“(1) Charges for internet access.—The term ‘charges for Internet access’ means all charges for Internet access as defined in section 1105(5).

“(2) Charges for telecommunications.—The term ‘charges for telecommunications’ means all charges for telecommunications, except to the extent such telecommunications are purchased, used, or sold by a provider of Internet access to provide Internet access or to otherwise enable users to access content, information or other services offered over the Internet.



“SEC. 1107. EFFECT ON OTHER LAWS.“(a) Universal Service.—Nothing in this Act [probably means “this title”] shall prevent the imposition or collection of any fees or charges used to preserve and advance Federal universal service or similar State programs—“(1) authorized by section 254 of the Communications Act of 1934 (47 U.S.C. 254); or

“(2) in effect on February 8, 1996.


“(b) 911 and E–911 Services.—Nothing in this Act [probably means “this title”] shall prevent the imposition or collection, on a service used for access to 911 or E–911 services, of any fee or charge specifically designated or presented as dedicated by a State or political subdivision thereof for the support of 911 or E–911 services if no portion of the revenue derived from such fee or charge is obligated or expended for any purpose other than support of 911 or E–911 services.

“(c) Non-Tax Regulatory Proceedings.—Nothing in this Act [probably means “this title”] shall be construed to affect any Federal or State regulatory proceeding that is not related to taxation.


“[SEC. 1108. Repealed. Pub. L. 110–108, § 5(b), Oct. 31, 2007, 121 Stat. 1026]

“SEC. 1109. EXCEPTION FOR TEXAS MUNICIPAL ACCESS LINE FEE.“Nothing in this Act [probably means “this title”] shall prohibit Texas or a political subdivision thereof from imposing or collecting the Texas municipal access line fee pursuant to Texas Local Govt. Code Ann. ch. 283 (Vernon 2005) and the definition of access line as determined by the Public Utility Commission of Texas in its ‘Order Adopting Amendments to Section 26.465 As Approved At The February 13, 2003 Public Hearing’, issued March 5, 2003, in Project No. 26412.”




[Pub. L. 110–108, § 7, Oct. 31, 2007, 121 Stat. 1027, provided that: “This Act [enacting provisions set out as a note under section 609 of this title and amending title XI of div. C of Pub. L. 105–277, set out above], and the amendments made by this Act, shall take effect on November 1, 2007, and shall apply with respect to taxes in effect as of such date or thereafter enacted, except as provided in section 1104 of the Internet Tax Freedom Act [title XI of div. C of Pub. L. 105–277] (47 U.S.C. 151 note).”
]
[Pub. L. 108–435, § 8, Dec. 3, 2004, 118 Stat. 2619, provided that: “The amendments made by this Act [amending title XI of div. C of Pub. L. 105–277, set out above] take effect on November 1, 2003.”
]

Stylistic ConsistencyPub. L. 104–104, title I, § 101(c), Feb. 8, 1996, 110 Stat. 79, provided that: 
“The Act [Communications Act of 1934 (47 U.S.C. 151 et seq.)] is amended so that—
“(1) the designation and heading of each title of the Act shall be in the form and typeface of the designation and heading of this title of this Act [110 Stat. 61]; and

“(2) the designation and heading of each part of each title of the Act shall be in the form and typeface of the designation and heading of part I of title II of the Act [110 Stat. 61], as amended by subsection (a).”




Study of Telecommunications and Information GoalsPub. L. 97–259, title II, § 202, Sept. 13, 1982, 96 Stat. 1099, required the National Telecommunications and Information Administration to conduct a comprehensive study of the long-range international telecommunications and information goals of the United States and the policies and the strategies needed to achieve these goals, with a review of these policies, and provided the Administration would not make public information regarding usage or traffic patterns which would damage United States commercial interests.

Commission on Governmental Use of International TelecommunicationsAct July 29, 1954, ch. 647, 68 Stat. 587, established the Commission on Governmental Use of International Telecommunications to examine, study and report on the objectives, operations, and effectiveness of information programs with respect to the prompt development of techniques, methods, and programs for greatly expanded and far more effective operations in this vital area of foreign policy through the use of foreign telecommunications. The Commission was required to make a report of its findings and recommendations on or before Dec. 31, 1954, and the Commission ceased to exist 90 days after submission of its report to the Congress.

Communication Privileges to Participants in World Telecommunication ConferencesAct May 13, 1947, ch. 51, 61 Stat. 83, provided that nothing in this chapter, or in any other provision of law should be construed to prohibit United States communication common carriers from rendering free communication services to official participants in the world telecommunications conferences which were held in the United States in 1947.

Executive Documents

Executive Order No. 10460
Ex. Ord. No. 10460, eff. June 18, 1953, 18 F.R. 3513, as amended by Ex. Ord. No. 10773, eff. July 1, 1958, 23 F.R. 5061; Ex. Ord. No. 10782, eff. Sept. 8, 1958, 23 F.R. 6971, which related to the performance of telecommunication functions by Director of the Office of Civil and Defense Mobilization, was revoked by section 4 of Ex. Ord. No. 10995, eff. Feb. 16, 1962, 27 F.R. 1519.



§ 152. Application of chapter(a) The provisions of this chapter shall apply to all interstate and foreign communication by wire or radio and all interstate and foreign transmission of energy by radio, which originates and/or is received within the United States, and to all persons engaged within the United States in such communication or such transmission of energy by radio, and to the licensing and regulating of all radio stations as hereinafter provided; but it shall not apply to persons engaged in wire or radio communication or transmission in the Canal Zone, or to wire or radio communication or transmission wholly within the Canal Zone. The provisions of this chapter shall apply with respect to cable service, to all persons engaged within the United States in providing such service, and to the facilities of cable operators which relate to such service, as provided in subchapter V–A.

(b) Except as provided in sections 223 through 227 of this title, inclusive, and section 332 of this title, and subject to the provisions of section 301 of this title and subchapter V–A, nothing in this chapter shall be construed to apply or to give the Commission jurisdiction with respect to (1) charges, classifications, practices, services, facilities, or regulations for or in connection with intrastate communication service by wire or radio of any carrier, or (2) any carrier engaged in interstate or foreign communication solely through physical connection with the facilities of another carrier not directly or indirectly controlling or controlled by, or under direct or indirect common control with such carrier, or (3) any carrier engaged in interstate or foreign communication solely through connection by radio, or by wire and radio, with facilities, located in an adjoining State or in Canada or Mexico (where they adjoin the State in which the carrier is doing business), of another carrier not directly or indirectly controlling or controlled by, or under direct or indirect common control with such carrier, or (4) any carrier to which clause (2) or clause (3) of this subsection would be applicable except for furnishing interstate mobile radio communication service or radio communication service to mobile stations on land vehicles in Canada or Mexico; except that sections 201 to 205 of this title shall, except as otherwise provided therein, apply to carriers described in clauses (2), (3), and (4) of this subsection.

(June 19, 1934, ch. 652, title I, § 2, 48 Stat. 1064; Proc. No. 2695, eff. July 4, 1946, 11 F.R. 7517, 60 Stat. 1352; Apr. 27, 1954, ch. 175, § 1, 68 Stat. 63; Pub. L. 95–234, § 5, Feb. 21, 1978, 92 Stat. 35; Pub. L. 98–549, § 3(a), Oct. 30, 1984, 98 Stat. 2801; Pub. L. 101–166, title V, § 521(2), Nov. 21, 1989, 103 Stat. 1193; Pub. L. 101–336, title IV, § 401(b)(1), July 26, 1990, 104 Stat. 369; Pub. L. 102–243, § 3(b), Dec. 20, 1991, 105 Stat. 2401; Pub. L. 103–66, title VI, § 6002(b)(2)(B)(i), Aug. 10, 1993, 107 Stat. 396.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.
For definition of Canal Zone, referred to in subsec. (a), see section 3602(b) of Title 22, Foreign Relations and Intercourse.

Codification
Words “the Philippine Islands or” were omitted from this section on authority of Proc. No. 2695, issued pursuant to section 1394 of Title 22, Foreign Relations and Intercourse, which recognized the independence of the Philippine Islands as of July 4, 1946. Proc. No. 2695 is set out under section 1394 of Title 22.

Amendments1993—Subsec. (b). Pub. L. 103–66 inserted “and section 332 of this title,” after “inclusive,”.
1991—Subsec. (b). Pub. L. 102–243 substituted “Except as provided in sections 223 through 227 of this title, inclusive,” for “Except as provided in section 223 or 224 of this title”.
1990—Subsec. (b). Pub. L. 101–336, which directed substitution of “sections 224 and 225” for “section 224”, could not be executed because of the intervening amendment by Pub. L. 101–166 which substituted “section 223 or 224” for “section 224”. See 1989 Amendment note below.
1989—Subsec. (b). Pub. L. 101–166 substituted “section 223 or 224” for “section 224”.
1984—Subsec. (a). Pub. L. 98–549, § 3(a)(1), inserted provision making this chapter applicable with respect to cable service, to all persons engaged within the United States in providing such service, and to the facilities of cable operators which relate to such service, as provided in subchapter V–A of this chapter.
Subsec. (b). Pub. L. 98–549, § 3(a)(2), inserted “and subchapter V–A” after “section 301 of this title”.
1978—Subsec. (b). Pub. L. 95–234 substituted “Except as provided in section 224 of this title and subject” for “Subject”.
1954—Subsec. (b). Act Apr. 27, 1954, made it clear that intrastate communication service, whether by “wire or radio”, would not be subject to the Commission’s jurisdiction over charges, classifications, etc., and added cls. (3) and (4).

Statutory Notes and Related Subsidiaries
Effective Date of 1989 AmendmentPub. L. 101–166, title V, § 521(3), Nov. 21, 1989, 103 Stat. 1194, provided that: “The amendments made by this subsection [probably should be “section”, which amended this section and section 223 of this title] shall take effect 120 days after the date of enactment of this Act [Nov. 21, 1989].”


Effective Date of 1984 AmendmentAmendment by Pub. L. 98–549 effective 60 days after Oct. 30, 1984, except where otherwise expressly provided, see section 9(a) of Pub. L. 98–549, set out as a note under section 521 of this title.

Effective Date of 1978 AmendmentPub. L. 95–234, § 7, Feb. 21, 1978, 92 Stat. 36, provided that: “The amendments made by this Act [enacting section 224 of this title, amending this section and sections 503 and 504 of this title, repealing sections 510 of this title, and enacting provisions set out as a note under section 609 of this title] shall take effect on the thirtieth day after the date of enactment of this Act [Feb. 21, 1978]; except that the provisions of sections 503(b) and 510 of the Communications Act of 1934 [sections 503(b) and 510 of this title], as in effect on such date of enactment, shall continue to constitute the applicable law with the respect to any act or omission which occurs prior to such thirtieth day.”


Applicability of Consent Decrees and Other LawPub. L. 104–104, title VI, § 601, Feb. 8, 1996, 110 Stat. 143, provided that:
“(a) Applicability of Amendments to Future Conduct.—“(1) AT&T consent decree.—Any conduct or activity that was, before the date of enactment of this Act [Feb. 8, 1996], subject to any restriction or obligation imposed by the AT&T Consent Decree shall, on and after such date, be subject to the restrictions and obligations imposed by the Communications Act of 1934 [47 U.S.C. 151 et seq.] as amended by this Act and shall not be subject to the restrictions and the obligations imposed by such Consent Decree.

“(2) GTE consent decree.—Any conduct or activity that was, before the date of enactment of this Act, subject to any restriction or obligation imposed by the GTE Consent Decree shall, on and after such date, be subject to the restrictions and obligations imposed by the Communications Act of 1934 as amended by this Act and shall not be subject to the restrictions and the obligations imposed by such Consent Decree.

“(3) McCaw consent decree.—Any conduct or activity that was, before the date of enactment of this Act, subject to any restriction or obligation imposed by the McCaw Consent Decree shall, on and after such date, be subject to the restrictions and obligations imposed by the Communications Act of 1934 as amended by this Act and subsection (d) of this section and shall not be subject to the restrictions and the obligations imposed by such Consent Decree.


“(b) Antitrust Laws.—“(1) Savings clause.—Except as provided in paragraphs (2) and (3), nothing in this Act [see Short Title of 1996 Amendment note set out under section 609 of this title] or the amendments made by this Act shall be construed to modify, impair, or supersede the applicability of any of the antitrust laws.

“(2) Repeal.—
[Amended section 221 of this title.]

“(3) Clayton act.—
[Amended section 18 of Title 15, Commerce and Trade.]


“(c) Federal, State, and Local Law.—“(1) No implied effect.—This Act and the amendments made by this Act shall not be construed to modify, impair, or supersede Federal, State, or local law unless expressly so provided in such Act or amendments.

“(2) State tax savings provision.—Notwithstanding paragraph (1), nothing in this Act or the amendments made by this Act shall be construed to modify, impair, or supersede, or authorize the modification, impairment, or supersession of, any State or local law pertaining to taxation, except as provided in sections 622 and 653(c) of the Communications Act of 1934 [47 U.S.C. 542, 573(c)] and section 602 of this Act [set out as a note below].


“(d) Commercial Mobile Service Joint Marketing.—Notwithstanding section 22.903 of the Commission’s regulations (47 C.F.R. 22.903) or any other Commission regulation, a Bell operating company or any other company may, except as provided in sections 271(e)(1) and 272 of the Communications Act of 1934 [47 U.S.C. 271(e)(1), 272] as amended by this Act as they relate to wireline service, jointly market and sell commercial mobile services in conjunction with telephone exchange service, exchange access, intraLATA telecommunications service, interLATA telecommunications service, and information services.

“(e) Definitions.—As used in this section:“(1) AT&T consent decree.—The term ‘AT&T Consent Decree’ means the order entered August 24, 1982, in the antitrust action styled United States v. Western Electric, Civil Action No. 82–0192, in the United States District Court for the District of Columbia, and includes any judgment or order with respect to such action entered on or after August 24, 1982.

“(2) GTE consent decree.—The term ‘GTE Consent Decree’ means the order entered December 21, 1984, as restated January 11, 1985, in the action styled United States v. GTE Corp., Civil Action No. 83–1298, in the United States District Court for the District of Columbia, and any judgment or order with respect to such action entered on or after December 21, 1984.

“(3) McCaw consent decree.—The term ‘McCaw Consent Decree’ means the proposed consent decree filed on July 15, 1994, in the antitrust action styled United States v. AT&T Corp. and McCaw Cellular Communications, Inc., Civil Action No. 94–01555, in the United States District Court for the District of Columbia. Such term includes any stipulation that the parties will abide by the terms of such proposed consent decree until it is entered and any order entering such proposed consent decree.

“(4) Antitrust laws.—The term ‘antitrust laws’ has the meaning given it in subsection (a) of the first section of the Clayton Act (15 U.S.C. 12(a)), except that such term includes the Act of June 19, 1936 (49 Stat. 1526; 15 U.S.C. 13 et seq.), commonly known as the Robinson-Patman Act, and section 5 of the Federal Trade Commission Act (15 U.S.C. 45) to the extent that such section 5 applies to unfair methods of competition.”





Preemption of Local Taxation With Respect to Direct-to-Home ServicesPub. L. 104–104, title VI, § 602, Feb. 8, 1996, 110 Stat. 144, provided that:
“(a) Preemption.—A provider of direct-to-home satellite service shall be exempt from the collection or remittance, or both, of any tax or fee imposed by any local taxing jurisdiction on direct-to-home satellite service.

“(b) Definitions.—For the purposes of this section—“(1) Direct-to-home satellite service.—The term ‘direct-to-home satellite service’ means only programming transmitted or broadcast by satellite directly to the subscribers’ premises without the use of ground receiving or distribution equipment, except at the subscribers’ premises or in the uplink process to the satellite.

“(2) Provider of direct-to-home satellite service.—For purposes of this section, a ‘provider of direct-to-home satellite service’ means a person who transmits, broadcasts, sells, or distributes direct-to-home satellite service.

“(3) Local taxing jurisdiction.—The term ‘local taxing jurisdiction’ means any municipality, city, county, township, parish, transportation district, or assessment jurisdiction, or any other local jurisdiction in the territorial jurisdiction of the United States with the authority to impose a tax or fee, but does not include a State.

“(4) State.—The term ‘State’ means any of the several States, the District of Columbia, or any territory or possession of the United States.

“(5) Tax or fee.—The terms ‘tax’ and ‘fee’ mean any local sales tax, local use tax, local intangible tax, local income tax, business license tax, utility tax, privilege tax, gross receipts tax, excise tax, franchise fees, local telecommunications tax, or any other tax, license, or fee that is imposed for the privilege of doing business, regulating, or raising revenue for a local taxing jurisdiction.


“(c) Preservation of State Authority.—This section shall not be construed to prevent taxation of a provider of direct-to-home satellite service by a State or to prevent a local taxing jurisdiction from receiving revenue derived from a tax or fee imposed and collected by a State.”






§ 153. Definitions
For the purposes of this chapter, unless the context otherwise requires—(1) Advanced communications servicesThe term “advanced communications services” means—(A) interconnected VoIP service;

(B) non-interconnected VoIP service;

(C) electronic messaging service; and

(D) interoperable video conferencing service.


(2) AffiliateThe term “affiliate” means a person that (directly or indirectly) owns or controls, is owned or controlled by, or is under common ownership or control with, another person. For purposes of this paragraph, the term “own” means to own an equity interest (or the equivalent thereof) of more than 10 percent.


(3) Amateur stationThe term “amateur station” means a radio station operated by a duly authorized person interested in radio technique solely with a personal aim and without pecuniary interest.


(4) AT&T Consent DecreeThe term “AT&T Consent Decree” means the order entered August 24, 1982, in the antitrust action styled United States v. Western Electric, Civil Action No. 82–0192, in the United States District Court for the District of Columbia, and includes any judgment or order with respect to such action entered on or after August 24, 1982.


(5) Bell operating companyThe term “Bell operating company”—(A) means any of the following companies: Bell Telephone Company of Nevada, Illinois Bell Telephone Company, Indiana Bell Telephone Company, Incorporated, Michigan Bell Telephone Company, New England Telephone and Telegraph Company, New Jersey Bell Telephone Company, New York Telephone Company, U S West Communications Company, South Central Bell Telephone Company, Southern Bell Telephone and Telegraph Company, Southwestern Bell Telephone Company, The Bell Telephone Company of Pennsylvania, The Chesapeake and Potomac Telephone Company, The Chesapeake and Potomac Telephone Company of Maryland, The Chesapeake and Potomac Telephone Company of Virginia, The Chesapeake and Potomac Telephone Company of West Virginia, The Diamond State Telephone Company, The Ohio Bell Telephone Company, The Pacific Telephone and Telegraph Company, or Wisconsin Telephone Company; and

(B) includes any successor or assign of any such company that provides wireline telephone exchange service; but

(C) does not include an affiliate of any such company, other than an affiliate described in subparagraph (A) or (B).


(6) Broadcast stationThe term “broadcast station”, “broadcasting station”, or “radio broadcast station” means a radio station equipped to engage in broadcasting as herein defined.


(7) BroadcastingThe term “broadcasting” means the dissemination of radio communications intended to be received by the public, directly or by the intermediary of relay stations.


(8) Cable serviceThe term “cable service” has the meaning given such term in section 522 of this title.


(9) Cable systemThe term “cable system” has the meaning given such term in section 522 of this title.


(10) Chain broadcastingThe term “chain broadcasting” means simultaneous broadcasting of an identical program by two or more connected stations.


(11) Common carrierThe term “common carrier” or “carrier” means any person engaged as a common carrier for hire, in interstate or foreign communication by wire or radio or interstate or foreign radio transmission of energy, except where reference is made to common carriers not subject to this chapter; but a person engaged in radio broadcasting shall not, insofar as such person is so engaged, be deemed a common carrier.


(12) Connecting carrierThe term “connecting carrier” means a carrier described in clauses (2), (3), or (4) of section 152(b) of this title.


(13) Construction permitThe term “construction permit” or “permit for construction” means that instrument of authorization required by this chapter or the rules and regulations of the Commission made pursuant to this chapter for the construction of a station, or the installation of apparatus, for the transmission of energy, or communications, or signals by radio, by whatever name the instrument may be designated by the Commission.


(14) Consumer generated mediaThe term “consumer generated media” means content created and made available by consumers to online websites and services on the Internet, including video, audio, and multimedia content.


(15) CorporationThe term “corporation” includes any corporation, joint-stock company, or association.


(16) Customer premises equipmentThe term “customer premises equipment” means equipment employed on the premises of a person (other than a carrier) to originate, route, or terminate telecommunications.


(17) Dialing parityThe term “dialing parity” means that a person that is not an affiliate of a local exchange carrier is able to provide telecommunications services in such a manner that customers have the ability to route automatically, without the use of any access code, their telecommunications to the telecommunications services provider of the customer’s designation from among 2 or more telecommunications services providers (including such local exchange carrier).


(18) DisabilityThe term “disability” has the meaning given such term under section 12102 of title 42.


(19) Electronic messaging serviceThe term “electronic messaging service” means a service that provides real-time or near real-time non-voice messages in text form between individuals over communications networks.


(20) Exchange accessThe term “exchange access” means the offering of access to telephone exchange services or facilities for the purpose of the origination or termination of telephone toll services.


(21) Foreign communicationThe term “foreign communication” or “foreign transmission” means communication or transmission from or to any place in the United States to or from a foreign country, or between a station in the United States and a mobile station located outside the United States.


(22) Great Lakes AgreementThe term “Great Lakes Agreement” means the Agreement for the Promotion of Safety on the Great Lakes by Means of Radio in force and the regulations referred to therein.


(23) HarborThe term “harbor” or “port” means any place to which ships may resort for shelter or to load or unload passengers or goods, or to obtain fuel, water, or supplies. This term shall apply to such places whether proclaimed public or not and whether natural or artificial.


(24) Information serviceThe term “information service” means the offering of a capability for generating, acquiring, storing, transforming, processing, retrieving, utilizing, or making available information via telecommunications, and includes electronic publishing, but does not include any use of any such capability for the management, control, or operation of a telecommunications system or the management of a telecommunications service.


(25) Interconnected VoIP serviceThe term “interconnected VoIP service” has the meaning given such term under section 9.3 of title 47, Code of Federal Regulations, as such section may be amended from time to time.


(26) InterLATA serviceThe term “interLATA service” means telecommunications between a point located in a local access and transport area and a point located outside such area.


(27) Interoperable video conferencing serviceThe term “interoperable video conferencing service” means a service that provides real-time video communications, including audio, to enable users to share information of the user’s choosing.


(28) Interstate communicationThe term “interstate communication” or “interstate transmission” means communication or transmission (A) from any State, Territory, or possession of the United States (other than the Canal Zone), or the District of Columbia, to any other State, Territory, or possession of the United States (other than the Canal Zone), or the District of Columbia, (B) from or to the United States to or from the Canal Zone, insofar as such communication or transmission takes place within the United States, or (C) between points within the United States but through a foreign country; but shall not, with respect to the provisions of subchapter II of this chapter (other than section 223 of this title), include wire or radio communication between points in the same State, Territory, or possession of the United States, or the District of Columbia, through any place outside thereof, if such communication is regulated by a State commission.


(29) Land stationThe term “land station” means a station, other than a mobile station, used for radio communication with mobile stations.


(30) LicenseeThe term “licensee” means the holder of a radio station license granted or continued in force under authority of this chapter.


(31) Local access and transport areaThe term “local access and transport area” or “LATA” means a contiguous geographic area—(A) established before February 8, 1996, by a Bell operating company such that no exchange area includes points within more than 1 metropolitan statistical area, consolidated metropolitan statistical area, or State, except as expressly permitted under the AT&T Consent Decree; or

(B) established or modified by a Bell operating company after February 8, 1996, and approved by the Commission.


(32) Local exchange carrierThe term “local exchange carrier” means any person that is engaged in the provision of telephone exchange service or exchange access. Such term does not include a person insofar as such person is engaged in the provision of a commercial mobile service under section 332(c) of this title, except to the extent that the Commission finds that such service should be included in the definition of such term.


(33) Mobile serviceThe term “mobile service” means a radio communication service carried on between mobile stations or receivers and land stations, and by mobile stations communicating among themselves, and includes (A) both one-way and two-way radio communication services, (B) a mobile service which provides a regularly interacting group of base, mobile, portable, and associated control and relay stations (whether licensed on an individual, cooperative, or multiple basis) for private one-way or two-way land mobile radio communications by eligible users over designated areas of operation, and (C) any service for which a license is required in a personal communications service established pursuant to the proceeding entitled “Amendment to the Commission’s Rules to Establish New Personal Communications Services” (GEN Docket No. 90–314; ET Docket No. 92–100), or any successor proceeding.


(34) Mobile stationThe term “mobile station” means a radio-communication station capable of being moved and which ordinarily does move.


(35) Network elementThe term “network element” means a facility or equipment used in the provision of a telecommunications service. Such term also includes features, functions, and capabilities that are provided by means of such facility or equipment, including subscriber numbers, databases, signaling systems, and information sufficient for billing and collection or used in the transmission, routing, or other provision of a telecommunications service.


(36) Non-interconnected VoIP serviceThe term “non-interconnected VoIP service”—(A) means a service that—(i) enables real-time voice communications that originate from or terminate to the user’s location using Internet protocol or any successor protocol; and

(ii) requires Internet protocol compatible customer premises equipment; and


(B) does not include any service that is an interconnected VoIP service.


(37) Number portabilityThe term “number portability” means the ability of users of telecommunications services to retain, at the same location, existing telecommunications numbers without impairment of quality, reliability, or convenience when switching from one telecommunications carrier to another.


(38) Operator(A) The term “operator” on a ship of the United States means, for the purpose of parts II and III of subchapter III of this chapter, a person holding a radio operator’s license of the proper class as prescribed and issued by the Commission.

(B) “Operator” on a foreign ship means, for the purpose of part II of subchapter III of this chapter, a person holding a certificate as such of the proper class complying with the provisions of the radio regulations annexed to the International Telecommunication Convention in force, or complying with an agreement or treaty between the United States and the country in which the ship is registered.


(39) PersonThe term “person” includes an individual, partnership, association, joint-stock company, trust, or corporation.


(40) Radio communicationThe term “radio communication” or “communication by radio” means the transmission by radio of writing, signs, signals, pictures, and sounds of all kinds, including all instrumentalities, facilities, apparatus, and services (among other things, the receipt, forwarding, and delivery of communications) incidental to such transmission.


(41) Radio officer(A) The term “radio officer” on a ship of the United States means, for the purpose of part II of subchapter III of this chapter, a person holding at least a first or second class radiotelegraph operator’s license as prescribed and issued by the Commission. When such person is employed to operate a radiotelegraph station aboard a ship of the United States, he is also required to be licensed as a “radio officer” in accordance with chapter 71 of title 46.

(B) “Radio officer” on a foreign ship means, for the purpose of part II of subchapter III of this chapter, a person holding at least a first or second class radiotelegraph operator’s certificate complying with the provisions of the radio regulations annexed to the International Telecommunication Convention in force.


(42) Radio stationThe term “radio station” or “station” means a station equipped to engage in radio communication or radio transmission of energy.


(43) Radiotelegraph auto alarmThe term “radiotelegraph auto alarm” on a ship of the United States subject to the provisions of part II of subchapter III of this chapter means an automatic alarm receiving apparatus which responds to the radiotelegraph alarm signal and has been approved by the Commission. “Radiotelegraph auto alarm” on a foreign ship means an automatic alarm receiving apparatus which responds to the radiotelegraph alarm signal and has been approved by the government of the country in which the ship is registered: Provided, That the United States and the country in which the ship is registered are parties to the same treaty, convention, or agreement prescribing the requirements for such apparatus. Nothing in this chapter or in any other provision of law shall be construed to require the recognition of a radiotelegraph auto alarm as complying with part II of subchapter III of this chapter, on a foreign ship subject to part II of subchapter III of this chapter, where the country in which the ship is registered and the United States are not parties to the same treaty, convention, or agreement prescribing the requirements for such apparatus.


(44) Rural telephone companyThe term “rural telephone company” means a local exchange carrier operating entity to the extent that such entity—(A) provides common carrier service to any local exchange carrier study area that does not include either—(i) any incorporated place of 10,000 inhabitants or more, or any part thereof, based on the most recently available population statistics of the Bureau of the Census; or

(ii) any territory, incorporated or unincorporated, included in an urbanized area, as defined by the Bureau of the Census as of August 10, 1993;


(B) provides telephone exchange service, including exchange access, to fewer than 50,000 access lines;

(C) provides telephone exchange service to any local exchange carrier study area with fewer than 100,000 access lines; or

(D) has less than 15 percent of its access lines in communities of more than 50,000 on February 8, 1996.


(45) Safety conventionThe term “safety convention” means the International Convention for the Safety of Life at Sea in force and the regulations referred to therein.


(46) Ship(A) The term “ship” or “vessel” includes every description of watercraft or other artificial contrivance, except aircraft, used or capable of being used as a means of transportation on water, whether or not it is actually afloat.

(B) A ship shall be considered a passenger ship if it carries or is licensed or certificated to carry more than twelve passengers.

(C) A cargo ship means any ship not a passenger ship.

(D) A passenger is any person carried on board a ship or vessel except (1) the officers and crew actually employed to man and operate the ship, (2) persons employed to carry on the business of the ship, and (3) persons on board a ship when they are carried, either because of the obligation laid upon the master to carry shipwrecked, distressed, or other persons in like or similar situations or by reason of any circumstance over which neither the master, the owner, nor the charterer (if any) has control.

(E) “Nuclear ship” means a ship provided with a nuclear powerplant.


(47) StateThe term “State” includes the District of Columbia and the Territories and possessions.


(48) State commissionThe term “State commission” means the commission, board, or official (by whatever name designated) which under the laws of any State has regulatory jurisdiction with respect to intrastate operations of carriers.


(49) Station licenseThe term “station license”, “radio station license”, or “license” means that instrument of authorization required by this chapter or the rules and regulations of the Commission made pursuant to this chapter, for the use or operation of apparatus for transmission of energy, or communications, or signals by radio, by whatever name the instrument may be designated by the Commission.


(50) TelecommunicationsThe term “telecommunications” means the transmission, between or among points specified by the user, of information of the user’s choosing, without change in the form or content of the information as sent and received.


(51) Telecommunications carrierThe term “telecommunications carrier” means any provider of telecommunications services, except that such term does not include aggregators of telecommunications services (as defined in section 226 of this title). A telecommunications carrier shall be treated as a common carrier under this chapter only to the extent that it is engaged in providing telecommunications services, except that the Commission shall determine whether the provision of fixed and mobile satellite service shall be treated as common carriage.


(52) Telecommunications equipmentThe term “telecommunications equipment” means equipment, other than customer premises equipment, used by a carrier to provide telecommunications services, and includes software integral to such equipment (including upgrades).


(53) Telecommunications serviceThe term “telecommunications service” means the offering of telecommunications for a fee directly to the public, or to such classes of users as to be effectively available directly to the public, regardless of the facilities used.


(54) Telephone exchange serviceThe term “telephone exchange service” means (A) service within a telephone exchange, or within a connected system of telephone exchanges within the same exchange area operated to furnish to subscribers intercommunicating service of the character ordinarily furnished by a single exchange, and which is covered by the exchange service charge, or (B) comparable service provided through a system of switches, transmission equipment, or other facilities (or combination thereof) by which a subscriber can originate and terminate a telecommunications service.


(55) Telephone toll serviceThe term “telephone toll service” means telephone service between stations in different exchange areas for which there is made a separate charge not included in contracts with subscribers for exchange service.


(56) Television service(A) Analog television serviceThe term “analog television service” means television service provided pursuant to the transmission standards prescribed by the Commission in section 73.682(a) of its regulations (47 C.F.R. 73.682(a)).


(B) Digital television serviceThe term “digital television service” means television service provided pursuant to the transmission standards prescribed by the Commission in section 73.682(d) of its regulations (47 C.F.R. 73.682(d)).



(57) Transmission of energy by radioThe term “transmission of energy by radio” or “radio transmission of energy” includes both such transmission and all instrumentalities, facilities, and services incidental to such transmission.


(58) United StatesThe term “United States” means the several States and Territories, the District of Columbia, and the possessions of the United States, but does not include the Canal Zone.


(59) Wire communicationThe term “wire communication” or “communication by wire” means the transmission of writing, signs, signals, pictures, and sounds of all kinds by aid of wire, cable, or other like connection between the points of origin and reception of such transmission, including all instrumentalities, facilities, apparatus, and services (among other things, the receipt, forwarding, and delivery of communications) incidental to such transmission.


(June 19, 1934, ch. 652, title I, § 3, 48 Stat. 1065; May 20, 1937, ch. 229, § 2, 50 Stat. 189; Proc. No. 2695, eff. July 4, 1946, 11 F.R. 7517, 60 Stat. 1352; July 16, 1952, ch. 879, § 2, 66 Stat. 711; Apr. 27, 1954, ch. 175, §§ 2, 3, 68 Stat. 64; Aug. 13, 1954, ch. 729, § 3, 68 Stat. 707; Aug. 13, 1954, ch. 735, § 1, 68 Stat. 729; Aug. 6, 1956, ch. 973, § 3, 70 Stat. 1049; Pub. L. 89–121, § 1, Aug. 13, 1965, 79 Stat. 511; Pub. L. 90–299, § 2, May 3, 1968, 82 Stat. 112; Pub. L. 97–259, title I, § 120(b), Sept. 13, 1982, 96 Stat. 1097; Pub. L. 103–66, title VI, § 6002(b)(2)(B)(ii), Aug. 10, 1993, 107 Stat. 396; Pub. L. 104–104, § 3(a), (c), Feb. 8, 1996, 110 Stat. 58, 61; Pub. L. 105–33, title III, § 3001(b), Aug. 5, 1997, 111 Stat. 258; Pub. L. 111–260, title I, § 101, Oct. 8, 2010, 124 Stat. 2752.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.
For definition of Canal Zone, referred to in pars. (28) and (58), see section 3602(b) of Title 22, Foreign Relations and Intercourse.
Part II of subchapter III of this chapter, referred to in pars. (38), (41), and (43), is classified to section 351 et seq. of this title. Part III of subchapter III of this chapter, referred to in par. (38)(A), is classified to section 381 et seq. of this title.

Codification
In par. (41)(A), “chapter 71 of title 46” substituted for “the Act of May 12, 1948 (46 U.S.C. 229a–h)” on authority of Pub. L. 98–89, § 2(b), Aug. 26, 1983, 97 Stat. 598, section 1 of which enacted Title 46, Shipping.
References to Philippine Islands in pars. (28) and (58) of this section omitted on authority of Proc. No. 2695, issued pursuant to section 1394 of Title 22, Foreign Relations and Intercourse, which proclamation recognized the independence of Philippine Islands as of July 4, 1946. Proc. No. 2695 is set out under section 1394 of Title 22.

Amendments2010—Pub. L. 111–260 added pars. (53) to (59), reordered pars. in alphabetical order based on headings of pars., and renumbered pars. as so reordered, resulting in the renumbering of pars. (1) to (59) as pars. (2) to (13), (15) to (17), (20) to (24), (26), (28) to (35), (37) to (59), (1), (14), (18), (19), (25), (36), and (27), respectively.
1997—Pars. (49) to (52). Pub. L. 105–33 added par. (49) and redesignated former pars. (49) to (51) as (50) to (52), respectively.
1996—Pub. L. 104–104, § 3(a)(2), (c)(4)–(8), redesignated subsecs. (a) to (ff) as pars. (1) to (32), respectively, realigned margins, inserted headings and words “The term”, changed capitalization, added pars. (33) to (51), reordered pars. in alphabetical order based on headings of pars., and renumbered pars. as so reordered.
Subsecs. (e), (n). Pub. L. 104–104, § 3(c)(1), redesignated clauses (1) to (3) as (A) to (C), respectively.
Subsec. (r). Pub. L. 104–104, § 3(a)(1), designated existing provisions as subpar. (A) and added subpar. (B).
Subsec. (w). Pub. L. 104–104, § 3(c)(2), redesignated pars. (1) to (5) as subpars. (A) to (E), respectively.
Subsecs. (y), (z). Pub. L. 104–104, § 3(c)(3), redesignated pars. (1) and (2) as subpars. (A) and (B), respectively.
1993—Subsec. (n). Pub. L. 103–66, § 6002(b)(2)(B)(ii)(I), inserted cl. (1) designation and added cls. (2) and (3).
Subsec. (gg). Pub. L. 103–66, § 6002(b)(2)(B)(ii)(II), struck out subsec. (gg) which read as follows: “ ‘Private land mobile service’ means a mobile service which provides a regularly interacting group of base, mobile, portable, and associated control and relay stations (whether licensed on an individual, cooperative, or multiple basis) for private one-way or two-way land mobile radio communications by eligible users over designated areas of operation.”
1982—Subsec. (n). Pub. L. 97–259, § 120(b)(2), substituted “a radio” for “the radio”, inserted “or receivers” after “between mobile stations”, and inserted provision that “mobile service” includes both one-way and two-way radio communication services.
Subsec. (gg). Pub. L. 97–259, § 120(b)(1), added subsec. (gg).
1968—Subsec. (e). Pub. L. 90–299 inserted “(other than section 223 of this title)” after “subchapter II of this chapter”.
1965—Subsec. (w)(5). Pub. L. 89–121, § 1(1), added par. (5).
Subsec. (x). Pub. L. 89–121, § 1(2), among other changes, substituted “radiotelegraph auto alarm” for “auto-alarm” wherever appearing, “receiving apparatus which responds to the radiotelegraph alarm signal” for “receiver” in two places, and “country in which the ship is registered” for “country to which the ship belongs” and for “country of origin”.
Subsec. (y). Pub. L. 89–121, § 1(3), struck out “qualified operator” from pars. (1) and (2), and substituted “country in which the ship is registered” for “country to which the ship belongs”.
Subsec. (z). Pub. L. 89–121, § 1(4)(D), (E), added subsec. (z) and redesignated former subsec. (z) as (aa).
Subsec. (aa). Pub. L. 89–121, § 1(4)(A), (D), redesignated former subsec. (z) as (aa) and former subsec. (aa) as (bb).
Subsecs. (bb) to (dd). Pub. L. 89–121, § 1(4)(A), redesignated former subsecs. (aa) to (cc) as (bb) to (dd) and former subsec. (dd) as (ee).
Subsec. (ee). Pub. L. 89–121, § 1(4)(A), (B), redesignated former subsec. (dd) as (ee), and repealed former subsec. (ee) which defined “existing installation”.
Subsecs. (ff), (gg). Pub. L. 89–121, § 1(4)(B), (C), redesignated subsec. (gg) as (ff) and repealed former subsec. (ff) which defined “new installation”.
1956—Subsec. (y)(2). Act Aug. 6, 1956, substituted “parts II and III of subchapter III of this chapter” for “part II of subchapter III of this chapter”.
1954—Subsec. (e). Act Apr. 27, 1954, § 2, obviated any possible construction that the Commission is empowered to assert common-carrier jurisdiction over point-to-point communication by radio between two points within a single State when the only possible claim that such an operation constitutes an interstate communication rests on the fact that the signal may traverse the territory of another State.
Subsec. (u). Act Apr. 27, 1954, § 3, inserted reference to clauses (3) and (4) of section 152(b) of this title.
Subsecs. (ee), (ff). Act Aug. 13, 1954, ch. 729, added subsecs. (ee) and (ff).
Subsec. (gg), “Great Lakes Agreement”. Act Aug. 13, 1954, ch. 735, added another subsec. (ee) which for purposes of codification was designated subsec. (gg).
1952—Subsecs. (bb) to (dd). Act July 16, 1952, added subsecs. (bb) to (dd).
1937—Subsecs. (w) to (aa). Act May 20, 1937, added subsecs. (w) to (aa).

Statutory Notes and Related Subsidiaries
Effective Date of 1956 AmendmentAmendment by act Aug. 6, 1956, effective Mar. 1, 1957, see section 4 of act Aug. 6, 1956, set out as an Effective Date note under section 381 of this title.

Effective Date of 1954 AmendmentAmendment by act Aug. 13, 1954, ch. 735, effective Nov. 13, 1954, see section 6 of act Aug. 13, 1954, set out as an Effective Date note under section 507 of this title.

Effective Date of 1952 AmendmentSection 19 of act July 16, 1952, provided that: 
“This Act [enacting section 1343 of Title 18, Crimes and Criminal Procedure, amending this section and sections 154, 155, 307 to 312, 315, 316, 319, 402, 405, 409, and 410 of this title, and enacting provisions set out as notes under this section and section 609 of this title] shall take effect on the date of its enactment [July 16, 1952], but—
“(1) Insofar as the amendments made by this Act to the Communications Act of 1934 [this chapter] provide for procedural changes, requirements imposed by such changes shall not be mandatory as to any agency proceeding (as defined in the Administrative Procedure Act) [see sections 551 et seq. and 701 et seq. of Title 5, Government Organization and Employees] with respect to which hearings have been commenced prior to the date of enactment of this Act [July 16, 1952].

“(2) The amendments made by this Act to section 402 of the Communications Act of 1934 [section 402 of this title] (relating to judicial review of orders and decisions of the Commission) shall not apply with respect to any action or appeal which is pending before any court on the date of enactment of this Act [July 16, 1952].”




Limitation on LiabilityPub. L. 111–260, § 2, Oct. 8, 2010, 124 Stat. 2751, provided that:
“(a) In General.—Except as provided in subsection (b), no person shall be liable for a violation of the requirements of this Act [see Short Title of 2010 Amendment note set out under section 609 of this title] (or of the provisions of the Communications Act of 1934 [47 U.S.C. 151 et seq.] that are amended or added by this Act) with respect to video programming, online content, applications, services, advanced communications services, or equipment used to provide or access advanced communications services to the extent such person—“(1) transmits, routes, or stores in intermediate or transient storage the communications made available through the provision of advanced communications services by a third party; or

“(2) provides an information location tool, such as a directory, index, reference, pointer, menu, guide, user interface, or hypertext link, through which an end user obtains access to such video programming, online content, applications, services, advanced communications services, or equipment used to provide or access advanced communications services.


“(b) Exception.—The limitation on liability under subsection (a) shall not apply to any person who relies on third party applications, services, software, hardware, or equipment to comply with the requirements of this Act (or of the provisions of the Communications Act of 1934 that are amended or added by this Act) with respect to video programming, online content, applications, services, advanced communications services, or equipment used to provide or access advanced communications services.”




Proprietary TechnologyPub. L. 111–260, § 3, Oct. 8, 2010, 124 Stat. 2752, provided that: “No action taken by the Federal Communications Commission to implement this Act [see Short Title of 2010 Amendment note set out under section 609 of this title] or any amendment made by this Act shall mandate the use or incorporation of proprietary technology.”


Great Lakes AgreementThe Great Lakes Agreement, referred to in this section, relates to the bilateral Agreement for the Promotion of Safety on the Great Lakes by Means of Radio, signed at Ottawa, Canada, Feb. 21, 1952; entered into force Nov. 13, 1954, 3 UST 4926. A subsequent agreement for Promotion of Safety on the Great Lakes by Means of Radio, 1973, was signed at Ottawa, Canada, Feb. 26, 1973, and entered into force May 16, 1975, 25 UST 935.

Safety ConventionThe United States was a party to the International Convention for the Safety of Life at Sea, signed at London May 31, 1929, entered into force as to the United States, Nov. 7, 1936, 50 Stat. 1121, 1306. For subsequent International Conventions for the Safety of Life at Sea to which the United States has been a party, see section 1602 of Title 33, Navigation and Navigable Waters, and notes thereunder.


Definitions
Pub. L. 113–200, title I, § 112, Dec. 4, 2014, 128 Stat. 2066, provided that: 
“In this title [amending sections 325, 338, 534, and 543 of this title and enacting provisions set out as notes under sections 325, 338, and 534 of this title]:
“(1) Appropriate congressional committees.—The term ‘appropriate congressional committees’ means the Committee on Energy and Commerce and the Committee on the Judiciary of the House of Representatives and the Committee on Commerce, Science, and Transportation and the Committee on the Judiciary of the Senate.

“(2) Commission.—The term ‘Commission’ means the Federal Communications Commission.”



Pub. L. 111–260, title II, § 206, Oct. 8, 2010, 124 Stat. 2776, provided that: 
“In this title [amending sections 303, 330, and 613 of this title and enacting provisions set out as notes under sections 303 and 613 of this title]:
“(1) Advisory committee.—The term ‘Advisory Committee’ means the advisory committee established in section 201 [47 U.S.C. 613 note].

“(2) Chairman.—The term ‘Chairman’ means the Chairman of the Federal Communications Commission.

“(3) Commission.—The term ‘Commission’ means the Federal Communications Commission.

“(4) Emergency information.—The term ‘emergency information’ has the meaning given such term in section 79.2 of title 47, Code of Federal Regulations.

“(5) Internet protocol.—The term ‘Internet protocol’ includes Transmission Control Protocol and a successor protocol or technology to Internet protocol.

“(6) Navigation device.—The term ‘navigation device’ has the meaning given such term in section 76.1200 of title 47, Code of Federal Regulations.

“(7) Video description.—The term ‘video description’ has the meaning given such term in section 713 of the Communications Act of 1934 (47 U.S.C. 613).

“(8) Video programming.—The term ‘video programming’ has the meaning given such term in section 713 of the Communications Act of 1934 (47 U.S.C. 613).”



Pub. L. 105–33, title III, § 3001(a), Aug. 5, 1997, 111 Stat. 258, provided that: “Except as otherwise provided in this title [enacting section 337 of this title, amending this section and sections 303, 309, and 923 to 925 of this title, enacting provisions set out as notes under sections 254, 309, and 925 of this title, and repealing provisions set out as a note under section 309 of this title], the terms used in this title have the meanings provided in section 3 of the Communications Act of 1934 (47 U.S.C. 153), as amended by this section.”

Pub. L. 104–104, § 3(b), Feb. 8, 1996, 110 Stat. 61, provided that: “Except as otherwise provided in this Act [see Short Title of 1996 Amendment note set out under section 609 of this title], the terms used in this Act have the meanings provided in section 3 of the Communications Act of 1934 (47 U.S.C. 153), as amended by this section.”




§ 154. Federal Communications Commission(a) Number of commissioners; appointmentThe Federal Communications Commission (in this chapter referred to as the “Commission”) shall be composed of five commissioners appointed by the President, by and with the advice and consent of the Senate, one of whom the President shall designate as chairman.


(b) Qualifications(1) Each member of the Commission shall be a citizen of the United States.

(2)(A) No member of the Commission or person employed by the Commission shall—(i) be financially interested in any company or other entity engaged in the manufacture or sale of telecommunications equipment which is subject to regulation by the Commission;

(ii) be financially interested in any company or other entity engaged in the business of communication by wire or radio or in the use of the electromagnetic spectrum;

(iii) be financially interested in any company or other entity which controls any company or other entity specified in clause (i) or clause (ii), or which derives a significant portion of its total income from ownership of stocks, bonds, or other securities of any such company or other entity; or

(iv) be employed by, hold any official relation to, or own any stocks, bonds, or other securities of, any person significantly regulated by the Commission under this chapter;

except that the prohibitions established in this subparagraph shall apply only to financial interests in any company or other entity which has a significant interest in communications, manufacturing, or sales activities which are subject to regulation by the Commission.

(B)(i) The Commission shall have authority to waive, from time to time, the application of the prohibitions established in subparagraph (A) to persons employed by the Commission if the Commission determines that the financial interests of a person which are involved in a particular case are minimal, except that such waiver authority shall be subject to the provisions of section 208 of title 18. The waiver authority established in this subparagraph shall not apply with respect to members of the Commission.

(ii) In any case in which the Commission exercises the waiver authority established in this subparagraph, the Commission shall publish notice of such action in the Federal Register.



(3) The Commission, in determining whether a company or other entity has a significant interest in communications, manufacturing, or sales activities which are subject to regulation by the Commission, shall consider (without excluding other relevant factors)—(A) the revenues, investments, profits, and managerial efforts directed to the related communications, manufacturing, or sales activities of the company or other entity involved, as compared to the other aspects of the business of such company or other entity;

(B) the extent to which the Commission regulates and oversees the activities of such company or other entity;

(C) the degree to which the economic interests of such company or other entity may be affected by any action of the Commission; and

(D) the perceptions held by the public regarding the business activities of such company or other entity.


(4) Members of the Commission shall not engage in any other business, vocation, profession, or employment while serving as such members.

(5) The maximum number of commissioners who may be members of the same political party shall be a number equal to the least number of commissioners which constitutes a majority of the full membership of the Commission.


(c) Terms of office; vacancies(1) A commissioner—(A) shall be appointed for a term of 5 years;

(B) except as provided in subparagraph (C), may continue to serve after the expiration of the fixed term of office of the commissioner until a successor is appointed and has been confirmed and taken the oath of office; and

(C) may not continue to serve after the expiration of the session of Congress that begins after the expiration of the fixed term of office of the commissioner.


(2) Any person chosen to fill a vacancy in the Commission—(A) shall be appointed for the unexpired term of the commissioner that the person succeeds;

(B) except as provided in subparagraph (C), may continue to serve after the expiration of the fixed term of office of the commissioner that the person succeeds until a successor is appointed and has been confirmed and taken the oath of office; and

(C) may not continue to serve after the expiration of the session of Congress that begins after the expiration of the fixed term of office of the commissioner that the person succeeds.


(3) No vacancy in the Commission shall impair the right of the remaining commissioners to exercise all the powers of the Commission.


(d) Compensation of Commission membersEach Commissioner shall receive an annual salary at the annual rate payable from time to time for level IV of the Executive Schedule, payable in monthly installments. The Chairman of the Commission, during the period of his service as Chairman, shall receive an annual salary at the annual rate payable from time to time for level III of the Executive Schedule.


(e) Principal office; special sessionsThe principal office of the Commission shall be in the District of Columbia, where its general sessions shall be held; but whenever the convenience of the public or of the parties may be promoted or delay or expense prevented thereby, the Commission may hold special sessions in any part of the United States.


(f) Employees and assistants; compensation of members of Field Engineering and Monitoring Bureau; use of amateur volunteers for certain purposes; commercial radio operator examinations(1) The Commission shall have authority, subject to the provisions of the civil-service laws and chapter 51 and subchapter III of chapter 53 of title 5, to appoint such officers, engineers, accountants, attorneys, inspectors, examiners, and other employees as are necessary in the exercise of its functions.

(2) Without regard to the civil-service laws, but subject to chapter 51 and subchapter III of chapter 53 of title 5, each commissioner may appoint three professional assistants and a secretary, each of whom shall perform such duties as such commissioner shall direct. In addition, the chairman of the Commission may appoint, without regard to the civil-service laws, but subject to chapter 51 and subchapter III of chapter 53 of title 5, and administrative assistant who shall perform such duties as the chairman shall direct.

(3) The Commission shall fix a reasonable rate of extra compensation for overtime services of engineers in charge and radio engineers of the Field Engineering and Monitoring Bureau of the Federal Communications Commission, who may be required to remain on duty between the hours of 5 o’clock postmeridian and 8 o’clock antemeridian or on Sundays or holidays to perform services in connection with the inspection of ship radio equipment and apparatus for the purposes of part II of subchapter III of this chapter or the Great Lakes Agreement, on the basis of one-half day’s additional pay for each two hours or fraction thereof of at least one hour that the overtime extends beyond 5 o’clock postmeridian (but not to exceed two and one-half days’ pay for the full period from 5 o’clock postmeridian to 8 o’clock antemeridian) and two additional days’ pay for Sunday or holiday duty. The said extra compensation for overtime services shall be paid by the master, owner, or agent of such vessel to the local United States collector of customs or his representative, who shall deposit such collection into the Treasury of the United States to an appropriately designated receipt account: Provided, That the amounts of such collections received by the said collector of customs or his representatives shall be covered into the Treasury as miscellaneous receipts; and the payments of such extra compensation to the several employees entitled thereto shall be made from the annual appropriations for salaries and expenses of the Commission: Provided further, That to the extent that the annual appropriations which are authorized to be made from the general fund of the Treasury are insufficient, there are authorized to be appropriated from the general fund of the Treasury such additional amounts as may be necessary to the extent that the amounts of such receipts are in excess of the amounts appropriated: Provided further, That such extra compensation shall be paid if such field employees have been ordered to report for duty and have so reported whether the actual inspection of the radio equipment or apparatus takes place or not: And provided further, That in those ports where customary working hours are other than those hereinabove mentioned, the engineers in charge are vested with authority to regulate the hours of such employees so as to agree with prevailing working hours in said ports where inspections are to be made, but nothing contained in this proviso shall be construed in any manner to alter the length of a working day for the engineers in charge and radio engineers or the overtime pay herein fixed: and Provided further, That, in the alternative, an entity designated by the Commission may make the inspections referred to in this paragraph.

(4)(A) The Commission, for purposes of preparing or administering any examination for an amateur station operator license, may accept and employ the voluntary and uncompensated services of any individual who holds an amateur station operator license of a higher class than the class of license for which the examination is being prepared or administered. In the case of examinations for the highest class of amateur station operator license, the Commission may accept and employ such services of any individual who holds such class of license.

(B)(i) The Commission, for purposes of monitoring violations of any provision of this chapter (and of any regulation prescribed by the Commission under this chapter) relating to the amateur radio service, may—(I) recruit and train any individual licensed by the Commission to operate an amateur station; and

(II) accept and employ the voluntary and uncompensated services of such individual.


(ii) The Commission, for purposes of recruiting and training individuals under clause (i) and for purposes of screening, annotating, and summarizing violation reports referred under clause (i), may accept and employ the voluntary and uncompensated services of any amateur station operator organization.

(iii) The functions of individuals recruited and trained under this subparagraph shall be limited to—(I) the detection of improper amateur radio transmissions;

(II) the conveyance to Commission personnel of information which is essential to the enforcement of this chapter (or regulations prescribed by the Commission under this chapter) relating to the amateur radio service; and

(III) issuing advisory notices, under the general direction of the Commission, to persons who apparently have violated any provision of this chapter (or regulations prescribed by the Commission under this chapter) relating to the amateur radio service.

Nothing in this clause shall be construed to grant individuals recruited and trained under this subparagraph any authority to issue sanctions to violators or to take any enforcement action other than any action which the Commission may prescribe by rule.


(C)(i) The Commission, for purposes of monitoring violations of any provision of this chapter (and of any regulation prescribed by the Commission under this chapter) relating to the citizens band radio service, may—(I) recruit and train any citizens band radio operator; and

(II) accept and employ the voluntary and uncompensated services of such operator.


(ii) The Commission, for purposes of recruiting and training individuals under clause (i) and for purposes of screening, annotating, and summarizing violation reports referred under clause (i), may accept and employ the voluntary and uncompensated services of any citizens band radio operator organization. The Commission, in accepting and employing services of individuals under this subparagraph, shall seek to achieve a broad representation of individuals and organizations interested in citizens band radio operation.

(iii) The functions of individuals recruited and trained under this subparagraph shall be limited to—(I) the detection of improper citizens band radio transmissions;

(II) the conveyance to Commission personnel of information which is essential to the enforcement of this chapter (or regulations prescribed by the Commission under this chapter) relating to the citizens band radio service; and

(III) issuing advisory notices, under the general direction of the Commission, to persons who apparently have violated any provision of this chapter (or regulations prescribed by the Commission under this chapter) relating to the citizens band radio service.

Nothing in this clause shall be construed to grant individuals recruited and trained under this subparagraph any authority to issue sanctions to violators or to take any enforcement action other than any action which the Commission may prescribe by rule.


(D) The Commission shall have the authority to endorse certification of individuals to perform transmitter installation, operation, maintenance, and repair duties in the private land mobile services and fixed services (as defined by the Commission by rule) if such certification programs are conducted by organizations or committees which are representative of the users in those services and which consist of individuals who are not officers or employees of the Federal Government.

(E) The authority of the Commission established in this paragraph shall not be subject to or affected by the provisions of part III of title 5 or section 1342 of title 31.

(F) Any person who provides services under this paragraph shall not be considered, by reason of having provided such services, a Federal employee.

(G) The Commission, in accepting and employing services of individuals under subparagraphs (A) and (B), shall seek to achieve a broad representation of individuals and organizations interested in amateur station operation.

(H) The Commission may establish rules of conduct and other regulations governing the service of individuals under this paragraph.

(I) With respect to the acceptance of voluntary uncompensated services for the preparation, processing, or administration of examinations for amateur station operator licenses pursuant to subparagraph (A) of this paragraph, individuals, or organizations which provide or coordinate such authorized volunteer services may recover from examinees reimbursement for out-of-pocket costs.


(5)(A) The Commission, for purposes of preparing and administering any examination for a commercial radio operator license or endorsement, may accept and employ the services of persons that the Commission determines to be qualified. Any person so employed may not receive compensation for such services, but may recover from examinees such fees as the Commission permits, considering such factors as public service and cost estimates submitted by such person.

(B) The Commission may prescribe regulations to select, oversee, sanction, and dismiss any person authorized under this paragraph to be employed by the Commission.

(C) Any person who provides services under this paragraph or who provides goods in connection with such services shall not, by reason of having provided such service or goods, be considered a Federal or special government employee.



(g) Expenditures(1) The Commission may make such expenditures (including expenditures for rent and personal services at the seat of government and elsewhere, for office supplies, law books, period­icals, and books of reference, for printing and binding, for land for use as sites for radio monitoring stations and related facilities, including living quarters where necessary in remote areas, for the construction of such stations and facilities, and for the improvement, furnishing, equipping, and repairing of such stations and facilities and of laboratories and other related facilities (including construction of minor subsidiary buildings and structures not exceeding $25,000 in any one instance) used in connection with technical research activities), as may be necessary for the execution of the functions vested in the Commission and as may be appropriated for by the Congress in accordance with the authorizations of appropriations established in section 156 of this title. All expenditures of the Commission, including all necessary expenses for transportation incurred by the commissioners or by their employees, under their orders, in making any investigation or upon any official business in any other places than in the city of Washington, shall be allowed and paid on the presentation of itemized vouchers therefor approved by the chairman of the Commission or by such other member or officer thereof as may be designated by the Commission for that purpose.

(2) Repealed. Pub. L. 115–141, div. P, title IV, § 402(i)(1)(B), Mar. 23, 2018, 132 Stat. 1089.

(3)(A) Notwithstanding any other provision of law, in furtherance of its functions the Commission is authorized to accept, hold, administer, and use unconditional gifts, donations, and bequests of real, personal, and other property (including voluntary and uncompensated services, as authorized by section 3109 of title 5).

(B) The Commission, for purposes of providing radio club and military-recreational call signs, may utilize the voluntary, uncompensated, and unreimbursed services of amateur radio organizations authorized by the Commission that have tax-exempt status under section 501(c)(3) of title 26.

(C) For the purpose of Federal law on income taxes, estate taxes, and gift taxes, property or services accepted under the authority of subparagraph (A) shall be deemed to be a gift, bequest, or devise to the United States.

(D) The Commission shall promulgate regulations to carry out the provisions of this paragraph. Such regulations shall include provisions to preclude the acceptance of any gift, bequest, or donation that would create a conflict of interest or the appearance of a conflict of interest.



(h) Quorum; sealThree members of the Commission shall constitute a quorum thereof. The Commission shall have an official seal which shall be judicially noticed.


(i) Duties and powersThe Commission may perform any and all acts, make such rules and regulations, and issue such orders, not inconsistent with this chapter, as may be necessary in the execution of its functions.


(j) Conduct of proceedings; hearingsThe Commission may conduct its proceedings in such manner as will best conduce to the proper dispatch of business and to the ends of justice. No commissioner shall participate in any hearing or proceeding in which he has a pecuniary interest. Any party may appear before the Commission and be heard in person or by attorney. Every vote and official act of the Commission shall be entered of record, and its proceedings shall be public upon the request of any party interested. The Commission is authorized to withhold publication of records or proceedings containing secret information affecting the national defense.


(k) Record of reportsAll reports of investigations made by the Commission shall be entered of record, and a copy thereof shall be furnished to the party who may have complained, and to any common carrier or licensee that may have been complained of.


(l) Publication of reports; admissibility as evidenceThe Commission shall provide for the publication of its reports and decisions in such form and manner as may be best adapted for public information and use, and such authorized publications shall be competent evidence of the reports and decisions of the Commission therein contained in all courts of the United States and of the several States without any further proof or authentication thereof.


(m) Compensation of appointeesRates of compensation of persons appointed under this section shall be subject to the reduction applicable to officers and employees of the Federal Government generally.


(n) Use of communications in safety of life and propertyFor the purpose of obtaining maximum effectiveness from the use of radio and wire communications in connection with safety of life and property, the Commission shall investigate and study all phases of the problem and the best methods of obtaining the cooperation and coordination of these systems.


(June 19, 1934, ch. 652, title I, § 4, 48 Stat. 1066; Jan. 22, 1936, ch. 25, 49 Stat. 1098; May 20, 1937, ch. 229, §§ 3, 4, 50 Stat. 190; Mar. 23, 1941, ch. 24, 55 Stat. 46; July 16, 1952, ch. 879, § 3, 66 Stat. 711; Aug. 13, 1954, ch. 735, § 2, 68 Stat. 729; Pub. L. 86–533, § 1(24), June 29, 1960, 74 Stat. 249; Pub. L. 86–619, § 2, July 12, 1960, 74 Stat. 407; Pub. L. 86–752, § 2, Sept. 13, 1960, 74 Stat. 889; Pub. L. 97–35, title XII, § 1251(b), Aug. 13, 1981, 95 Stat. 738; Pub. L. 97–253, title V, § 501(b)(1)–(3), Sept. 8, 1982, 96 Stat. 805, 806; Pub. L. 97–259, title I, §§ 102–104, Sept. 13, 1982, 96 Stat. 1087–1089; Pub. L. 98–214, §§ 10, 11, Dec. 8, 1983, 97 Stat. 1471; Pub. L. 99–272, title V, § 5002(b), Apr. 7, 1986, 100 Stat. 118; Pub. L. 99–334, § 1(a), June 6, 1986, 100 Stat. 513; Pub. L. 100–594, § 3, Nov. 3, 1988, 102 Stat. 3021; Pub. L. 101–396, §§ 3, 4, Sept. 28, 1990, 104 Stat. 848, 849; Pub. L. 102–538, title II, §§ 201, 208, Oct. 27, 1992, 106 Stat. 3542, 3543; Pub. L. 103–414, title III, § 303(a)(1), Oct. 25, 1994, 108 Stat. 4294; Pub. L. 104–66, title II, § 2051(b), Dec. 21, 1995, 109 Stat. 729; Pub. L. 104–104, title IV, § 403(a), (b), Feb. 8, 1996, 110 Stat. 130; Pub. L. 115–141, div. P, title IV, § 402(h)(1), (i)(1), title V, § 509, Mar. 23, 2018, 132 Stat. 1089, 1096.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.
Level III and level IV of the Executive Schedule, referred to in subsec. (d), are set out in sections 5314 and 5315, respectively, of Title 5, Government Organization and Employees.
Part II of subchapter III of this chapter, referred to in subsec. (f)(3), is classified to section 351 et seq. of this title.
Provisions of part III of title 5, referred to in subsec. (f)(4)(E), are classified to section 2101 et seq. of Title 5, Government Organization and Employees.

Codification
In subsec. (f)(1), (2), “chapter 51 and subchapter III of chapter 53 of title 5” substituted for “the Classification of 1949” on authority of Pub. L. 89–554, § 7(b), Sept. 6, 1966, 80 Stat. 631, the first section of which enacted Title 5, Government Organization and Employees.
In subsec. (f)(4)(E), “section 1342 of title 31” substituted for “section 3679(b) of the Revised Statutes (31 U.S.C. 665(b))” on authority of Pub. L. 97–258, § 4(b), Sept. 13, 1982, 96 Stat. 1067, the first section of which enacted Title 31, Money and Finance.

Amendments2018—Subsec. (b)(2)(B)(ii). Pub. L. 115–141, § 402(i)(1)(A), struck out before period at end “and shall furnish notice of such action to the appropriate committees of each House of the Congress. Each such notice shall include information regarding the identity of the person receiving the waiver, the position held by such person, and the nature of the financial interests which are the subject of the waiver”.
Subsec. (c). Pub. L. 115–141, § 509, amended subsec. (c) generally. Prior to amendment, text read as follows: “commissioners shall be appointed for terms of five years and until their successors are appointed and have been confirmed and taken the oath of office, except that they shall not continue to serve beyond the expiration of the next session of Congress subsequent to the expiration of said fixed term of office; except that any person chosen to fill a vacancy shall be appointed only for the unexpired term of the commissioner whom he succeeds. No vacancy in the Commission shall impair the right of the remaining commissioners to exercise all the powers of the Commission.”
Subsec. (g)(2). Pub. L. 115–141, § 402(i)(1)(B), struck out par. (2), which related to reimbursements to the Commission for necessary travel expenses.
Subsecs. (k) to (o). Pub. L. 115–141, § 402(h)(1), redesignated subsecs. (l) to (o) as (k) to (n), respectively, and struck out former subsec. (k). Prior to amendment, text of subsec. (k) read as follows: “The Commission shall make an annual report to Congress, copies of which shall be distributed as are other reports transmitted to Congress. Such reports shall contain—
“(1) such information and data collected by the Commission as may be considered of value in the determination of questions connected with the regulation of interstate and foreign wire and radio communication and radio transmission of energy;
“(2) such information and data concerning the functioning of the Commission as will be of value to Congress in appraising the amount and character of the work and accomplishments of the Commission and the adequacy of its staff and equipment;
“(3) an itemized statement of all funds expended during the preceding year by the Commission, of the sources of such funds, and of the authority in this chapter or elsewhere under which such expenditures were made; and
“(4) specific recommendations to Congress as to additional legislation which the Commission deems necessary or desirable, including all legislative proposals submitted for approval to the Director of the Office of Management and Budget.”
1996—Subsec. (f)(3). Pub. L. 104–104, § 403(b), inserted before period at end “: and Provided further, That, in the alternative, an entity designated by the Commission may make the inspections referred to in this paragraph”.
Subsec. (f)(4)(A). Pub. L. 104–104, § 403(a)(1), in first sentence, inserted “or administering” after “for purposes of preparing”, “of” after “than the class”, and “or administered” after “being prepared”.
Subsec. (f)(4)(B). Pub. L. 104–104, § 403(a)(2), (5), redesignated subpar. (C) as (B) and struck out former subpar. (B) which read as follows: “The Commission, for purposes of administering any examination for an amateur station operator license, may accept and employ the voluntary and uncompensated services of any individual who holds an amateur station operator license of a higher class than the class license for which the examination is being conducted. In the case of examinations for the highest class of amateur station operator license, the Commission may accept and employ such services of any individual who holds such class of license. Any person who owns a significant interest in, or is an employee of, any company or other entity which is engaged in the manufacture or distribution of equipment used in connection with amateur radio transmissions, or in the preparation or distribution of any publication used in preparation for obtaining amateur station operator licenses, shall not be eligible to render any service under this subparagraph.”
Subsec. (f)(4)(C) to (G). Pub. L. 104–104, § 403(a)(5), redesignated subpars. (D) to (H) as (C) to (G), respectively. Former subpar. (C) redesignated (B).
Subsec. (f)(4)(H). Pub. L. 104–104, § 403(a)(5), redesignated subpar. (I) as (H). Former subpar. (H) redesignated (G).
Pub. L. 104–104, § 403(a)(3), substituted “subparagraphs (A) and (B)” for “subparagraphs (A), (B), and (C)”.
Subsec. (f)(4)(I). Pub. L. 104–104, § 403(a)(5), redesignated subpar. (J) as (I). Former subpar. (I) redesignated (H).
Subsec. (f)(4)(J). Pub. L. 104–104, § 403(a)(4), (5), redesignated subpar. (J) as (I) and substituted “subparagraph (A) of this paragraph” for “subparagraph (A) or (B) of this paragraph” and struck out last sentence which read as follows: “The total amount of allowable cost reimbursement per examinee shall not exceed $4, adjusted annually every January 1 for changes in the Department of Labor Consumer Price Index.”
1995—Subsec. (f)(4)(J). Pub. L. 104–66 struck out at end “Such individuals and organizations shall maintain records of out-of-pocket expenditures and shall certify annually to the Commission that all costs for which reimbursement was obtained were necessarily and prudently incurred.”
1994—Subsec. (f)(3). Pub. L. 103–414 substituted “overtime extends beyond” for “overtime exceeds beyond”.
1992—Subsec. (g)(2)(D). Pub. L. 102–538, § 201, substituted “1994” for “1992”.
Subsec. (g)(3). Pub. L. 102–538, § 208, added par. (3).
1990—Subsec. (f)(5). Pub. L. 101–396, § 3, added par. (5).
Subsec. (g)(2)(D). Pub. L. 101–396, § 4, substituted “1992” for “1989”.
1988—Subsec. (g)(2)(D). Pub. L. 100–594 substituted “1989” for “1987”.
1986—Subsec. (c). Pub. L. 99–334 substituted “five years” for “seven years”.
Subsec. (g)(2)(D). Pub. L. 99–272, § 5002(b)(1), substituted “1987” for “1985”.
Subsec. (g)(2)(E). Pub. L. 99–272, § 5002(b)(2), added subpar. (E).
1983—Subsec. (f)(4)(E) to (I). Pub. L. 98–214, § 10, added subpar. (E) and redesignated existing subpars. (E) to (H) as (F) to (I), respectively.
Subsec. (f)(4)(J). Pub. L. 98–214, § 11, added subpar. (J).
1982—Subsec. (a). Pub. L. 97–253, § 501(b)(1), substituted “five” for “seven”.
Subsec. (b). Pub. L. 97–259, § 102, amended subsec. (b) generally. Prior to amendment, subsec. (b) read as follows: “Each member of the Commission shall be a citizen of the United States. No member of the Commission or person in its employ shall be financially interested in the manufacture or sale of radio apparatus or of apparatus for wire or radio communication; in communication by wire or radio or in radio transmission of energy; in any company furnishing services or such apparatus to any company engaged in communication by wire or radio or to any company manufacturing or selling apparatus used for communication by wire or radio; or in any company owning stocks, bonds, or other securities of any such company; nor be in the employ of or hold any official relation to any person subject to any of the provisions of this chapter, nor own stocks, bonds, or other securities of any corporation subject to any of the provisions of this chapter. Such commissioners shall not engage in any other business, vocation, profession, or employment. Any such commissioner serving as such after one year from July 16, 1952, shall not for a period of one year following the termination of his services as a commissioner represent any person before the Commission in a professional capacity, except that this restriction shall not apply to any commissioner who has served the full term for which he was appointed. Not more than four members of the Commission shall be members of the same political party.”
Pub. L. 97–253, § 501(b)(2), amended last sentence of subsec. (b), prior to the general amendment by Pub. L. 97–259, by substituting language identical to that contained in par. (5), as added by Pub. L. 97–259.
Subsec. (c). Pub. L. 97–259, § 103(a), struck out “The” before “commissioners” at beginning of subsection, immediately thereafter struck out “first appointed under this chapter shall continue in office for the terms of one, two, three, four, five, six, and seven years, respectively, from the date of the taking effect of this chapter, the term of each to be designated by the President, but their successors”, and substituted “been confirmed and taken the oath of office” for “qualified”.
Subsec. (d). Pub. L. 97–259, § 103(b), amended subsec. (d) generally, relating to the annual salary rate for the Chairman and Commissioners.
Subsec. (f)(2). Pub. L. 97–259, § 103(c), substituted “three professional assistants” for “a legal assistant, an engineering assistant,”.
Subsec. (f)(4). Pub. L. 97–259, § 104, added par. (4).
Subsec. (g). Pub. L. 97–259, § 103(d), designated existing provisions as par. (1) and added par. (2).
Subsec. (h). Pub. L. 97–253, § 501(b)(3), substituted “Three” for “Four”.
Subsec. (k)(2). Pub. L. 97–259, § 103(e), struck out proviso after “its staff and equipment”, relating to the content of first and second annual reports after the enactment of the Communications Act Amendments of 1952.
Subsec. (k)(3). Pub. L. 97–259, § 103(f), redesignated par. (4) as (3).
Subsec. (k)(4), (5). Pub. L. 97–259, § 103(f), (g), redesignated par. (5) as (4) and substituted “Office of Management and Budget” for “Bureau of the Budget”. Former par. (4) redesignated (3).
1981—Subsec. (g). Pub. L. 97–35 substituted requirement respecting authorizations under section 156 of this title, for provisions respecting appropriations from time to time.
1960—Subsec. (b). Pub. L. 86–752 struck out provision that permitted commissioners to accept “reasonable honorarium or compensation” for “the presentation or delivery of publications or papers”.
Subsec. (c). Pub. L. 86–619 provided for continuation in office of the commissioners upon termination of their term until their successors are appointed and have qualified, not beyond expiration of next session of Congress subsequent to the expiration of said fixed term of office.
Subsec. (k)(3). Pub. L. 86–533 repealed par. (3) which required the report to contain information with respect to all persons taken into the employment of the Commission during the preceding year, together with the names of those persons who left the employ of the Commission during the year.
1954—Subsec. (f)(3). Act Aug. 13, 1954, substituted “engineers” for “inspectors” and “Field Engineering and Monitoring Bureau of the Federal Communications Commission” for “Field Division of the Engineering Department of the Federal Communications Commission” and extended provisions to include inspections required pursuant to the Great Lakes Agreement.
1952—Subsec. (b). Act July 16, 1952, § 3(a), prohibited commissioners from engaging in any other work except that they may present or deliver papers for an honorarium, and prohibited any commissioner from appearing before the Commission in a professional capacity for 1 year after termination of his services except that this prohibition would not apply where commissioner has completed his full term.
Subsec. (f). Act July 16, 1952, § 3(b), authorized Commission to appoint employees, allowed each commissioner to appoint a legal assistant, and a secretary, and allowed the Chairman to appoint an administrative assistant.
Subsec. (g). Act July 16, 1952, § 3(c), authorized Commission to acquire land for monitoring stations and related facilities.
Subsec. (k). Act July 16, 1952, § 3(d), required Commission to make more detailed reports to Congress.
1941—Subsec. (f). Act Mar. 23, 1941, designated existing provisions as par. (1) and added par. (2).
1937—Subsec. (k). Act May 20, 1937, inserted provisions that the Commission report to Congress annually at the beginning session of the Congress whether new wire or radio communication legislation is necessary and make specific recommendations thereof to Congress.
Subsec. (o). Act May 20, 1937, added subsec. (o).
1936—Subsec. (f). Act Jan. 22, 1936, inserted references to a chief accountant and three assistants.

Statutory Notes and Related Subsidiaries
Effective Date of 1986 AmendmentPub. L. 99–334, § 1(b), June 6, 1986, 100 Stat. 513, provided that: 
“The amendment made by subsection (a) of this section [amending this section] shall take effect on the date of enactment of this Act [June 6, 1986, except that—
“(1) upon the expiration of the term of office prescribed by law to occur on June 30, 1986, any person appointed as a member of the Federal Communications Commission to fill such office for the term following such date shall be eligible to serve until June 30, 1990, and any person appointed as a member of the Federal Communications Commission to the term of office prescribed by law to expire on June 30, 1987, shall be eligible to serve until June 30, 1989; and

“(2) notwithstanding the provisions of subsection (a) of this section [amending this section], persons appointed as members of the Federal Communications Commission to terms of office prescribed by law to expire on June 30, 1988, June 30, 1991, and June 30, 1992, shall be eligible to serve until the expiration of the term of office on June 30, 1988, June 30, 1991, and June 30, 1992, whichever is applicable.”




Effective Date of 1982 AmendmentPub. L. 97–253, title V, § 501(b)(4), Sept. 8, 1982, 96 Stat. 806, provided that: “The amendments made in paragraphs (1), (2), and (3) of this subsection [amending this section] shall take effect on July 1, 1983.”


Effective Date of 1954 AmendmentAmendment by act Aug. 13, 1954, effective Nov. 13, 1954, see section 6 of act Aug. 13, 1954, set out as an Effective Date note under section 507 of this title.

Termination of Reporting RequirementsFor termination, effective May 15, 2000, of provisions in subsecs. (g)(2)(C) and (k) of this section relating to requirements to submit regular periodic reports to Congress, see section 3003 of Pub. L. 104–66, as amended, set out as a note under section 1113 of Title 31, Money and Finance, and the 5th and 9th items on page 167 of House Document No. 103–7.

Effect on Authority of Federal Communications CommissionPub. L. 115–141, div. P, title IV, § 403, Mar. 23, 2018, 132 Stat. 1090, provided that: “Nothing in this title [see Tables for classification] or the amendments made by this title shall be construed to expand or contract the authority of the Commission [Federal Communications Commission].”


Additional ReportsPub. L. 115–141, div. P, title IV, § 404, Mar. 23, 2018, 132 Stat. 1090, provided that: “Nothing in this title [see Tables for classification] or the amendments made by this title shall be construed to prohibit or otherwise prevent the Commission from producing any additional reports otherwise within the authority of the Commission [Federal Communications Commission].”


Older Americans ProgramPub. L. 100–594, § 6, Nov. 3, 1988, 102 Stat. 3021, as amended by Pub. L. 101–396, § 5, Sept. 28, 1990, 104 Stat. 849; Pub. L. 102–538, title II, § 212, Oct. 27, 1992, 106 Stat. 3545, provided that:
“(a) During fiscal years 1992 and 1993, the Federal Communications Commission is authorized to make grants to, or enter into cooperative agreements with, private nonprofit organizations designated by the Secretary of Labor under title V of the Older Americans Act of 1965 (42 U.S.C. 3056 et seq.) to utilize the talents of older Americans in programs authorized by other provisions of law administered by the Commission (and consistent with such provisions of law) in providing technical and administrative assistance for projects related to the implementation, promotion, or enforcement of the regulations of the Commission.

“(b) Prior to awarding any grant or entering into any agreement under subsection (a), the Office of the Managing Director of the Commission shall certify to the Commission that such grant or agreement will not—“(1) result in the displacement of individuals currently employed by the Commission;

“(2) result in the employment of any individual when any other individual is on layoff status from the same or a substantially equivalent job within the jurisdiction of the Commission; or

“(3) affect existing contracts for services.


“(c) Participants in any program under a grant or cooperative agreement pursuant to this section shall—“(1) execute a signed statement with the Commission in which such participants certify that they will adhere to the standards of conduct prescribed for regular employees of the Commission, as set forth in part 19 of title 47, Code of Federal Regulations; and

“(2) execute a confidential statement of employment and financial interest (Federal Communications Commission Form A–54) prior to commencement of work under the program.

Failure to comply with the terms of the signed statement described in paragraph (1) shall result in termination of the individual under the grant or agreement.

“(d) Nothing in this section shall be construed to permit employment of any such participant in any decisionmaking or policymaking position.

“(e) Grants or agreements under this section shall be subject to prior appropriation Acts.”




Expiration of Commissioners’ TermsPub. L. 97–253, title V, § 501(a), Sept. 8, 1982, 96 Stat. 805, provided that: 
“Upon expiration of the term of office as a member of the Federal Communications Commission, which is prescribed by law to occur on June 30, 1982, any member appointed to fill such office after such date shall be appointed for a term which ends on June 30, 1983, and such office shall be abolished on July 1, 1983. Upon expiration of the term of office as a member of such Commission, which—“(1) is prescribed by law;

“(2) is in effect before the date of the enactment of this Act [Sept. 8, 1982]; and

“(3) is to occur on June 30, 1983;

no person shall be appointed to fill such office after such date, and such office shall be abolished on July 1, 1983.”




Executive Documents

Transfer of Functions
All offices of collector of customs, referred to in subsec. (f)(3), in Bureau of Customs of Department of the Treasury to which appointments were required to be made by President with advice and consent of Senate ordered abolished with such offices to be terminated not later than Dec. 31, 1966, by Reorg. Plan No. 1 of 1965, eff. May 25, 1965, 30 F.R. 7035, 79 Stat. 1317, set out in the Appendix to Title 5, Government Organization and Employees. All functions of offices eliminated were already vested in Secretary of the Treasury by Reorg. Plan No. 26 of 1950, eff. July 31, 1950, 15 F.R. 4935, 64 Stat. 1280, set out in the Appendix to Title 5.


Ex. Ord. No. 13913. Establishing the Committee for the Assessment of Foreign Participation in the United States Telecommunications Services Sector
Ex. Ord. No. 13913, Apr. 4, 2020, 85 F.R. 19643, provided:
By the authority vested in me as President by the Constitution and the laws of the United States of America, including section 301 of title 3, United States Code, it is hereby ordered as follows:
Section 1. Policy. The security, integrity, and availability of United States telecommunications networks are vital to United States national security and law enforcement interests.
Sec. 2. Definitions. For purposes of this order:
(a) “License” means any license, certificate of public interest, or other authorization issued or granted by the Federal Communications Commission (FCC) after referral of an application by the FCC to the Committee established by subsection 3(a) of this order or, if referred before the date of this order [Apr. 4, 2020], to the group of executive departments and agencies involved in the review process that was previously in place.
(b) “Application” means any application, petition, or other request for a license or authorization, or the transfer of a license or authorization, that is referred by the FCC to the Committee established in subsection 3(a) of this order or that was referred by the FCC before the date of this order to the group of executive departments and agencies involved in the review process that was previously in place.
(c) “Intelligence Community” shall have the meaning assigned to it in subsection 3.5(h) of Executive Order 12333 of December 4, 1981 (United States Intelligence Activities), as amended [50 U.S.C. 3001 note].
(d) “Mitigation measures” shall mean both standard and non-standard mitigation measures.
(e) “Standard mitigation measures” shall be those measures agreed upon by the Committee Members (as defined in subsection 3(b) of this order) and Committee Advisors (as defined in subsection 3(d) of this order).
Sec. 3. Establishment. (a) There is hereby established the Committee for the Assessment of Foreign Participation in the United States Telecommunications Services Sector (Committee), the primary objective of which shall be to assist the FCC in its public interest review of national security and law enforcement concerns that may be raised by foreign participation in the United States telecommunications services sector. The function of the Committee shall be:
(i) to review applications and licenses for risks to national security and law enforcement interests posed by such applications or licenses; and
(ii) to respond to any risks presented by applications or licenses by recommending to the FCC, as appropriate and consistent with the provisions of this order, that it dismiss an application, deny an application, condition the grant of an application upon compliance with mitigation measures, modify a license with a condition of compliance with mitigation measures, or revoke a license.
(b) The Committee shall be composed of the following members (Committee Members):
(i) the Secretary of Defense;
(ii) the Attorney General;
(iii) the Secretary of Homeland Security; and
(iv) the head of any other executive department or agency, or any Assistant to the President, as the President determines appropriate.
(c) The Attorney General shall serve as Chair of the Committee (Chair).
(d) The following officials shall be advisors to the Committee (Committee Advisors) with no role in the duties set forth in sections 4 through 11 of this order except as provided in subsections 6(c), 9(f), 9(g), 10(g), and 11(d) of this order:
(i) the Secretary of State;
(ii) the Secretary of the Treasury;
(iii) the Secretary of Commerce;
(iv) the Director of the Office of Management and Budget;
(v) the United States Trade Representative;
(vi) the Director of National Intelligence;
(vii) the Administrator of General Services;
(viii) the Assistant to the President for National Security Affairs;
(ix) the Assistant to the President for Economic Policy;
(x) the Director of the Office of Science and Technology Policy;
(xi) the Chair of the Council of Economic Advisers; and
(xii) any other Assistant to the President, as the President determines appropriate.
(e) The Committee Members and Committee Advisors may, subject to the limitations in this order, designate a senior executive from their entity to perform the functions described in this order on their behalf.
Sec. 4. Duties of Committee Chair and Members. (a) The Chair shall designate one or more Committee Members to serve as the lead for executing any function of the Committee (Lead Member). The Chair may assign to a Lead Member any or all of the following responsibilities as appropriate and consistent with their statutory authorities:
(i) submitting to applicants or licensees any questions or requests for information to establish facts about an application or license necessary to conduct the reviews and assessments described in sections 5 and 6 of this order;
(ii) identifying risks to national security or law enforcement interests of the United States raised by an application or license, in consultation, as appropriate, with other Committee Members;
(iii) coordinating with other Committee Members on the reviews and assessments described in sections 5 and 6 of this order;
(iv) proposing, in coordination with the Chair, any mitigation measures necessary to address any risk to national security or law enforcement interests of the United States identified through the risk-based analysis described in subsection 9(c) of this order;
(v) coordinating with other Committee Members and communicating with applicants or licensees regarding any mitigation measures necessary to address risks to national security and law enforcement interests of the United States;
(vi) monitoring compliance with, and coordinating with the Committee regarding, any mitigation measure the Committee recommends be imposed by the FCC as a condition on a license; or
(vii) any related responsibilities as specified by the Chair.
(b) Except as otherwise provided in this order, the Chair shall have the exclusive authority to act, or to authorize other Committee Members to act, on behalf of the Committee, including communicating with the FCC and with applicants or licensees on behalf of the Committee.
(c) In acting on behalf of the Committee, the Chair or a Lead Member, as applicable, shall keep the Committee fully informed of the Chair’s or Lead Member’s respective activities taken under this order and shall consult with the Committee before taking any material actions under this order.
Sec. 5. Committee Application Review Process. (a) The Committee shall review and assess applications to determine whether granting a license or the transfer of a license poses a risk to national security or law enforcement interests of the United States.
(b) Upon referral by the FCC of an application, the Committee shall conduct an initial review of the application to evaluate whether granting the requested license or transfer of license may pose a risk to national security or law enforcement interests of the United States.
(i) During the initial review, the Committee may determine:
(A) that granting an application for a license or the transfer of a license raises no current risk to national security or law enforcement interests;
(B) that any identified risk to national security or law enforcement interests raised by an application may be addressed through standard mitigation measures recommended by the Committee; or
(C) that a secondary assessment of an application is warranted because risk to national security or law enforcement interests cannot be mitigated by standard mitigation measures.
(ii) If the Committee determines that granting the application does not raise a current risk to national security or law enforcement interests or that standard mitigation measures would mitigate any risk to national security or law enforcement interests, such a determination and any recommendations shall be communicated to the FCC in a manner consistent with sections 9 and 10 of this order.
(iii) Except as provided in subsection 5(d) of this order, any initial review shall be completed before the end of the 120-day period beginning on the date the Chair determines that the applicant’s responses to any questions and information requests from the Committee are complete.
(c) When the Committee has determined that a secondary assessment of an application is warranted, it shall conduct such an assessment to further evaluate the risk posed to national security and law enforcement interests of the United States and to determine whether to make any recommendations pursuant to section 9 of this order. Any secondary assessment of an application shall be completed no more than 90 days after the Committee’s determination that a secondary assessment is warranted. The Chair shall notify the FCC of a determination that a secondary assessment is warranted.
(d) During an initial review under subsection 5(b) of this order or a secondary assessment under subsection 5(c) of this order, if an applicant fails to respond to any additional requests for information after the Chair determines the responses are complete, the Committee may either extend the initial review or secondary assessment period or make a recommendation to the FCC to dismiss the application without prejudice. The Chair shall notify the FCC of a determination that the applicant’s responses are complete, of any extensions of the initial review period, or when the Committee recommends dismissal under this subsection.
Sec. 6. Committee License Review Process. (a) The Committee may review existing licenses to identify any additional or new risks to national security or law enforcement interests of the United States.
(b) The Committee shall determine whether to review an existing license by majority vote of the Committee Members.
(c) If the Committee conducts such a review, it shall promptly notify the Committee Advisors.
Sec. 7. Threat Analysis by the Director of National Intelligence. (a) For each license or application reviewed by the Committee, the Director of National Intelligence shall produce a written assessment of any threat to national security interests of the United States posed by granting the application or maintaining the license. The Director of National Intelligence shall solicit and incorporate the views of the Intelligence Community, as appropriate.
(b) The analysis required under subsection (a) of this section shall be provided to the Committee within the earlier of 30 days from the date on which the Chair determines that an applicant’s or licensee’s responses to any questions and requests for information from the Committee are complete or 30 days from the date on which the Chair requests such an analysis. Such an analysis may be supplemented or amended as appropriate or upon a request for additional information by the Chair.
(c) The Director of National Intelligence shall ensure that the Intelligence Community continues to analyze and disseminate to the Committee any additional relevant information that may become available during the course of a review or assessment conducted with respect to an application or license.
Sec. 8. Requests for Information. In furtherance of its reviews and assessments of applications and licenses as described in this section, the Committee may seek information from applicants, licensees, and any other entity as needed. Information submitted to the Committee pursuant to this subsection and analysis concerning such information shall not be disclosed beyond Committee Member entities and Committee Advisor entities, except as appropriate and consistent with procedures governing the handling of classified or otherwise privileged or protected information, under the following circumstances:
(a) to the extent required by law or for any administrative or judicial action or proceeding, or for law enforcement purposes;
(b) to other governmental entities at the discretion of the Chair, provided that such entities make adequate assurances to the Chair that they will not further disclose the shared information, including to members of the public; or
(c) to the Committee on Foreign Investment in the United States with respect to transactions reviewed by that Committee pursuant to 50 U.S.C. 4565, in which case this information and analysis shall be treated consistent with the disclosure protections of 50 U.S.C. 4565(c).
Sec. 9. Recommendations by the Committee Pursuant to the Committee Review Process. (a) With respect to applications that are reviewed or assessed pursuant to section 5 of this order, the Committee shall:
(i) advise the FCC that the Committee has no recommendation for the FCC on the application and no objection to the FCC granting the license or transfer of the license;
(ii) recommend that the FCC deny the application due to the risk to the national security or law enforcement interests of the United States; or
(iii) recommend that the FCC only grant the license or transfer of the license contingent on the applicant’s compliance with mitigation measures, consistent with section 10 of this order.
(b) With respect to a license reviewed pursuant to section 6 of this order, the Committee may, when appropriate:
(i) recommend that the FCC modify the license to include a condition of compliance with mitigation measures negotiated by the Committee;
(ii) recommend that the FCC revoke the license due to the risk to national security or law enforcement interests of the United States; or
(iii) take no action with respect to the license.
(c) Any recommendation made by the Committee pursuant to subsections (a) and (b) of this section shall be based on a written risk-based analysis, conducted by the Committee Member entity or entities proposing the denial, mitigation measures, modification, revocation, or no action.
(d) The Committee shall make the recommendations described in subsections (a)(ii), (a)(iii), (b)(i), and (b)(ii) of this section if it determines that there is credible evidence that the application or license poses a risk to the national security or law enforcement interests of the United States.
(e) The Committee shall attempt to reach consensus on any recommendation authorized by this order. If senior executive Committee officials designated pursuant to subsection 3(e) of this order cannot reach consensus on a recommendation, the Chair shall present the issue to the Committee Members, who shall determine the Committee recommendation by majority vote. If the vote results in a tie, the Chair shall determine the recommendation.
(f) If the Committee’s determination is a recommendation to deny an application, to grant an application contingent on compliance with non-standard mitigation measures, to modify a license to condition it upon compliance with non-standard mitigation measures, or to revoke a license, the Chair shall notify the Committee Advisors and, to the extent consistent with applicable law, provide them all available assessments, evaluations, or other analyses regarding such determination. Within 21 days of the notification, the Committee Advisors shall advise the Chair whether they oppose the recommendation.
(i) If one or more of the Committee Advisors opposes the recommendation, the senior executives designated by the Committee Members and Committee Advisors shall promptly confer in an effort to reach consensus on a recommendation. If consensus is reached, the recommendation shall be provided to the FCC consistent with subsection 9(h) of this order.
(ii) If the senior executives designated by the Committee Members and Committee Advisors do not reach consensus, the Chair shall present the issue to the Committee Members and the Committee Advisors to seek to resolve any objections within 30 days of the notification by the Chair of a recommendation to deny or to grant an application contingent on compliance with non-standard mitigation, or within 60 days in the case of a recommendation to modify a license to condition it upon compliance with non-standard mitigation measures or to revoke a license. Committee Members and Committee Advisors may consider any submissions by the Committee Advisors (e.g., a countervailing risk assessment), as appropriate.
(iii) If the Committee Members and Committee Advisors are unable to reach consensus through the foregoing process, the Committee Members identified in subsection 3(b) of this order shall determine a recommendation by majority vote. If the vote results in a tie, the Chair shall determine the recommendation.
(g) The Chair shall notify the President of any intended recommendation, and any opposition thereto by a Committee Member or Committee Advisor, within 7 days of a majority or tie vote held under subsection 9(e) or 9(f)(iii) of this order if either the recommendation or any opposition thereto by a Committee Member or Committee Advisor involves the denial of an application, granting an application contingent on non-standard mitigation measures, modifying a license to condition it upon compliance with non-standard mitigation measures, or revoking a license. The FCC will receive notice of the recommendation, consistent with subsection 9(h) of this order, not earlier than 15 days after the date on which the President is notified of the intended action.
(h) Except as provided in subsection (b)(iii) of this section, the Chair, on behalf of the Committee, shall notify the FCC through the Administrator of the National Telecommunications and Information Administration (NTIA) of a final recommendation made pursuant to this section. The Administrator of NTIA shall notify the FCC of the recommendation within 7 days of the notification from the Chair.
(i) As necessary and in accordance with applicable law and policy, including procedures governing the handling of classified or otherwise privileged or protected information, the Committee may consider classified information and otherwise privileged or protected information in determining what recommendation to make to the FCC through the Administrator of NTIA under this section, and may provide such information to the FCC as necessary on an ex parte basis.
Sec. 10. Mitigation of Risk and Monitoring. (a) The Committee may recommend to the FCC, consistent with section 9 of this order, that the FCC condition the granting of a license or transfer of a license on compliance with any mitigation measures in order to mitigate a risk to the national security or law enforcement interests of the United States arising from the application.
(b) The Committee may recommend to the FCC, consistent with section 9 of this order, that the FCC modify a license to condition it upon compliance with any mitigation measures in order to mitigate a risk to national security or law enforcement interests of the United States arising from the license.
(c) Consistent with subsection 4(a)(v) of this order, the Chair or assigned Lead Member shall communicate any mitigation measures proposed by the Committee to the applicant or licensee.
(d) Any mitigation measures negotiated pursuant to this section shall be based on a written risk-based analysis.
(e) The Committee shall monitor any mitigation measures imposed by the FCC as a condition on a license.
(i) Committee Member entities, as appropriate, shall report to the Committee regarding any material noncompliance with any mitigation measures imposed by the FCC as a condition on a license as a result of the Committee’s recommendation under subsections (a) through (d) of this section.
(ii) The Committee, in consultation with the FCC, as appropriate, and in a manner that does not unduly constrain Committee resources, shall develop methods for monitoring compliance with any mitigation measures imposed by the FCC as a condition on a license as a result of the Committee’s recommendation under subsections (a) through (d) of this section.
(f) If the Committee determines that a licensee has not complied with a mitigation measure and has not cured any such noncompliance in a satisfactory manner, the Committee may recommend actions consistent with subsection 9(b) of this order.
(g) When requested by the Chair, the Director of National Intelligence shall provide analyses assessing threats related to risk mitigation, compliance monitoring, and enforcement to Committee Member entities and Committee Advisor entities that are monitoring compliance with mitigation measures imposed by the FCC as conditions on licenses as a result of Committee recommendations under subsections (a) through (d) of this section.
(h) This order does not constrain the discretion of executive departments or agencies, pursuant to any relevant authority not described in this order, to:
(i) conduct inquiries with respect to an application or license;
(ii) communicate with any applicant, licensee, or other necessary party; or
(iii) negotiate, enter into, impose, or enforce contractual provisions with an applicant or licensee.
Sec. 11. Implementation. (a) Executive departments and agencies shall take all appropriate measures within their authority to implement the provisions of this order.
(b) The Department of Justice shall provide such funding and administrative support for the Committee as the Committee may require. The heads of executive departments and agencies shall provide, as appropriate and to the extent permitted by law, such resources, information, and assistance as required to implement this order within their respective agencies, including the assignment of staff to perform the duties described in this order. An Intelligence Community liaison designated by the Director of National Intelligence shall support the Committee, consistent with applicable law.
(c) Within 90 days from the date of this order, the Committee Members shall enter into a Memorandum of Understanding among themselves and with the Director of National Intelligence (or the Director’s designee) describing their plan to implement and execute this order. The Memorandum of Understanding shall, among other things, delineate questions and requests for applicants and licensees that may be needed to acquire information necessary to conduct the reviews and assessments described in sections 5 and 6 of this order, define the standard mitigation measures developed in accordance with section 2(e) of this order, and outline the process for designating a Lead Member as described in section 4 of this order.
(d) The Chair, in coordination with the Committee Members and the Committee Advisors, shall review the implementation of this order and provide a report to the President on an annual basis that identifies recommendations for relevant policy, administrative, or legislative proposals.
Sec. 12. General Provisions. (a) Nothing in this order shall be construed to impair or otherwise affect:
(i) the authority granted by law to an executive department or agency, or the head thereof; or
(ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals;
(b) This order shall be implemented consistent with applicable law and subject to the availability of appropriations.
(c) This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.
(d) If any provision of this order, or the application of any provision to any person or circumstances, is held to be invalid, the remainder of this order and the application of any of its other provisions to any other persons or circumstances shall not be affected thereby.

Donald J. Trump.




§ 155. Commission(a) Chairman; duties; vacancyThe member of the Commission designated by the President as chairman shall be the chief executive officer of the Commission. It shall be his duty to preside at all meetings and sessions of the Commission, to represent the Commission in all matters relating to legislation and legislative reports, except that any commissioner may present his own or minority views or supplemental reports, to represent the Commission in all matters requiring conferences or communications with other governmental officers, departments or agencies, and generally to coordinate and organize the work of the Commission in such manner as to promote prompt and efficient disposition of all matters within the jurisdiction of the Commission. In the case of a vacancy in the office of the chairman of the Commission, or the absence or inability of the chairman to serve, the Commission may temporarily designate one of its members to act as chairman until the cause or circumstance requiring such designation shall have been eliminated or corrected.


(b) Organization of staffFrom time to time as the Commission may find necessary, the Commission shall organize its staff into (1) integrated bureaus, to function on the basis of the Commission’s principal workload operations, and (2) such other divisional organizations as the Commission may deem necessary. Each such integrated bureau shall include such legal, engineering, accounting, administrative, clerical, and other personnel as the Commission may determine to be necessary to perform its functions.


(c) Delegation of functions; exceptions to initial orders; force, effect and enforcement of orders; administrative and judicial review; qualifications and compensation of delegates; assignment of cases; separation of review and investigative or prosecuting functions; secretary; seal(1) When necessary to the proper functioning of the Commission and the prompt and orderly conduct of its business, the Commission may, by published rule or by order, delegate any of its functions (except functions granted to the Commission by this paragraph and by paragraphs (4), (5), and (6) of this subsection and except any action referred to in sections 204(a)(2), 208(b), and 405(b) of this title) to a panel of commissioners, an individual commissioner, an employee board, or an individual employee, including functions with respect to hearing, determining, ordering, certifying, reporting, or otherwise acting as to any work, business, or matter; except that in delegating review functions to employees in cases of adjudication (as defined in section 551 of title 5), the delegation in any such case may be made only to an employee board consisting of two or more employees referred to in paragraph (8) of this subsection. Any such rule or order may be adopted, amended, or rescinded only by a vote of a majority of the members of the Commission then holding office. Except for cases involving the authorization of service in the instructional television fixed service, or as otherwise provided in this chapter, nothing in this paragraph shall authorize the Commission to provide for the conduct, by any person or persons other than persons referred to in paragraph (2) or (3) of section 556(b) of title 5, of any hearing to which such section applies.

(2) As used in this subsection the term “order, decision, report, or action” does not include an initial, tentative, or recommended decision to which exceptions may be filed as provided in section 409(b) of this title.

(3) Any order, decision, report, or action made or taken pursuant to any such delegation, unless reviewed as provided in paragraph (4) of this subsection, shall have the same force and effect, and shall be made, evidenced, and enforced in the same manner, as orders, decisions, reports, or other actions of the Commission.

(4) Any person aggrieved by any such order, decision, report or action may file an application for review by the Commission within such time and in such manner as the Commission shall prescribe, and every such application shall be passed upon by the Commission. The Commission, on its own initiative, may review in whole or in part, at such time and in such manner as it shall determine, any order, decision, report, or action made or taken pursuant to any delegation under paragraph (1) of this subsection.

(5) In passing upon applications for review, the Commission may grant, in whole or in part, or deny such applications without specifying any reasons therefor. No such application for review shall rely on questions of fact or law upon which the panel of commissioners, individual commissioner, employee board, or individual employee has been afforded no opportunity to pass.

(6) If the Commission grants the application for review, it may affirm, modify, or set aside the order, decision, report, or action, or it may order a rehearing upon such order, decision, report, or action in accordance with section 405 of this title.

(7) The filing of an application for review under this subsection shall be a condition precedent to judicial review of any order, decision, report, or action made or taken pursuant to a delegation under paragraph (1) of this subsection. The time within which a petition for review must be filed in a proceeding to which section 402(a) of this title applies, or within which an appeal must be taken under section 402(b) of this title, shall be computed from the date upon which public notice is given of orders disposing of all applications for review filed in any case.

(8) The employees to whom the Commission may delegate review functions in any case of adjudication (as defined in section 551 of title 5) shall be qualified, by reason of their training, experience, and competence, to perform such review functions, and shall perform no duties inconsistent with such review functions. Such employees shall be in a grade classification or salary level commensurate with their important duties, and in no event less than the grade classification or salary level of the employee or employees whose actions are to be reviewed. In the performance of such review functions such employees shall be assigned to cases in rotation so far as practicable and shall not be responsible to or subject to the supervision or direction of any officer, employee, or agent engaged in the performance of investigative or prosecuting functions for any agency.

(9) The secretary and seal of the Commission shall be the secretary and seal of each panel of the Commission, each individual commissioner, and each employee board or individual employee exercising functions delegated pursuant to paragraph (1) of this subsection.


(d) MeetingsMeetings of the Commission shall be held at regular intervals, not less frequently than once each calendar month, at which times the functioning of the Commission and the handling of its work load shall be reviewed and such orders shall be entered and other action taken as may be necessary or appropriate to expedite the prompt and orderly conduct of the business of the Commission with the objective of rendering a final decision (1) within three months from the date of filing in all original application, renewal, and transfer cases in which it will not be necessary to hold a hearing, and (2) within six months from the final date of the hearing in all hearing cases.


(e) Managing Director; appointment, functions, payThe Commission shall have a Managing Director who shall be appointed by the Chairman subject to the approval of the Commission. The Managing Director, under the supervision and direction of the Chairman, shall perform such administrative and executive functions as the Chairman shall delegate. The Managing Director shall be paid at a rate equal to the rate then payable for level V of the Executive Schedule.


(June 19, 1934, ch. 652, title I, § 5, 48 Stat. 1068; July 16, 1952, ch. 879, § 4, 66 Stat. 712; Pub. L. 87–192, §§ 1, 2, Aug. 31, 1961, 75 Stat. 420; Pub. L. 96–470, title I, § 116, Oct. 19, 1980, 94 Stat. 2240; Pub. L. 97–35, title XII, § 1252, Aug. 13, 1981, 95 Stat. 738; Pub. L. 97–259, title I, § 105, Sept. 13, 1982, 96 Stat. 1091; Pub. L. 99–272, title V, § 5002(c), Apr. 7, 1986, 100 Stat. 118; Pub. L. 100–594, §§ 4, 8(a), Nov. 3, 1988, 102 Stat. 3021, 3023; Pub. L. 103–414, title III, § 303(a)(2), Oct. 25, 1994, 108 Stat. 4294; Pub. L. 104–104, title IV, § 403(c), Feb. 8, 1996, 110 Stat. 130.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (c)(1), was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.
Level V of the Executive Schedule, referred to in subsec. (e), is set out in section 5316 of Title 5, Government Organization and Employees.

Codification
In subsec. (c)(1), (8), “adjudication (as defined in section 551 of title 5)” substituted for “adjudication (as defined in the Administrative Procedure Act)”, and in subsec. (c)(1) “section 556(b) of title 5” substituted for references to “section 7(a) of the Administrative Procedure Act”, on authority of Pub. L. 89–554, § 7(b), Sept. 6, 1966, 80 Stat. 631, the first section of which enacted Title 5, Government Organization and Employees.

Amendments1996—Subsec. (c)(1). Pub. L. 104–104 inserted last sentence and struck out former last sentence which read as follows: “Nothing in this paragraph shall authorize the Commission to provide for the conduct, by any person or persons other than persons referred to in clauses (2) and (3) of section 556(b) of title 5, of any hearing to which such section 556(b) applies.”
1994—Subsecs. (e), (f). Pub. L. 103–414 redesignated subsec. (f) as (e).
1988—Subsec. (c)(1). Pub. L. 100–594, § 8(a), inserted “and except any action referred to in sections 204(a)(2), 208(b), and 405(b) of this title” after “and (6) of this subsection” in first sentence.
Subsec. (g). Pub. L. 100–594, § 4, struck out subsec. (g) which required an annual report to Congress and specified its contents.
1986—Subsec. (g). Pub. L. 99–272 substituted “March 31” for “January 31”.
1982—Subsec. (b). Pub. L. 97–259, § 105(a), substituted “From” for “Within six months after July 16, 1952, and from” at beginning of subsection, and struck out “thereafter” after “time to time”.
Subsecs. (c) to (e). Pub. L. 97–259, § 105(b), (c), redesignated subsecs. (d) and (e) as (c) and (d), respectively, and in par. (1) of subsec. (c), as so redesignated, substituted “two” for “three” after “employee board consisting of”.
1981—Subsecs. (f), (g). Pub. L. 97–35 added subsecs. (f) and (g).
1980—Subsec. (e). Pub. L. 96–470 struck out “; and the Commission shall promptly report to the Congress each such case which has been pending before it more than such three- or six-month period, respectively, stating the reasons therefor” after “hearing cases”.
1961—Subsec. (c). Pub. L. 87–192, § 1, repealed subsec. (c) which provided for establishment of review staff, its composition, responsibility and duties.
Subsec. (d)(1). Pub. L. 87–192, § 2, substituted provisions which authorized the delegation of functions by published rule or by order to a panel of commissioners, and individual commissioner, an employee board, or an individual employee, and of review functions to an employee board of three or more employees, enumerated the functions to be delegated, with stated exceptions, and prescribed majority vote for order delegating review functions for former provision which authorized the assignment of reference of work, business or functions by order to an individual commissioner or commissioners or to a board of one or more employees and eliminated provision concerning force, effect and enforcement of orders, now incorporated in par. (3) of this subsection.
Subsec. (d)(2). Pub. L. 87–192, § 2, added par. (2). The subject matter was formerly covered by the introductory words of former par. (1) of this subsection which read “Except as provided in section 409 of this title.” Sentences 1 and 2 of former par. (2) redesignated pars. (4) and (6), respectively.
Subsec. (d)(3). Pub. L. 87–192, § 2, redesignated second sentence of former par. (1) as par. (3) and substituted therein “report, or action made or taken pursuant to any such delegation, unless reviewed as provided in paragraph (4), shall have” and “other actions” for “report made, or other action taken, pursuant to any such order of assignment or reference shall, unless reviewed pursuant to paragraph (2), have” and “action”, respectively. Former par. (3) redesignated (9).
Subsec. (d)(4). Pub. L. 87–192, § 2, redesignated first sentence of former par. (2) as par. (4), included “action” in enumeration, and inserted provision for review on initiative of the Commission.
Subsec. (d)(5). Pub. L. 87–192, § 2, added par. (5).
Subsec. (d)(6). Pub. L. 87–192, § 2, redesignated second sentence of former par. (2) as par. (6), inserting “for review” after “applications” and substituting “the Commission”, “the order”, “it may order” and “in accordance with” for “it”, “such order”, “may order” and “under”, respectively.
Subsec. (d)(7), (8). Pub. L. 87–192, § 2, added pars. (7) and (8).
Subsec. (d)(9). Pub. L. 87–192, § 2, redesignated former par. (3) as (9) and made it applicable to each panel of the Commission, each employee board instead of each board, and each individual employee.
1952—Act July 16, 1952, amended section generally to provide for the organization of the staff, integrated bureaus, and for a review staff.



§ 155a. Authority of Chief Information Officer(a) In generalThe Commission shall ensure that the Chief Information Officer of the Commission has a significant role in—(1) the decision-making process for annual and multi-year planning, programming, budgeting, and execution decisions, related reporting requirements, and reports related to information technology;

(2) the management, governance, and oversight processes related to information technology; and

(3) the hiring of personnel with information technology responsibilities.


(b) CIO approvalThe Chief Information Officer of the Commission, in consultation with the Chief Financial Officer of the Commission and budget officials, shall specify and approve the allocation of amounts appropriated to the Commission for information technology, consistent with the provisions of appropriations Acts, budget guidelines, and recommendations from the Director of the Office of Management and Budget.


(Pub. L. 115–141, div. P, title V, § 502, Mar. 23, 2018, 132 Stat. 1091.)

Editorial Notes
Codification
Section was enacted as part of the Repack Airwaves Yielding Better Access for Users of Modern Services Act of 2018, also known as the RAY BAUM’S Act of 2018, and also as part of the Consolidated Appropriations Act, 2018, and not as part of the Communications Act of 1934 which comprises this chapter.

Statutory Notes and Related Subsidiaries

Definition
Pub. L. 115–141, div. P, § 2, Mar. 23, 2018, 132 Stat. 1081, provided that: “In this division [see Short Title of 2018 Amendment note set out under section 609 of this title], the term ‘Commission’ means the Federal Communications Commission.”




§ 156. Authorization of appropriations(a) AuthorizationThere are authorized to be appropriated to the Commission to carry out the functions of the Commission $333,118,000 for fiscal year 2019 and $339,610,000 for fiscal year 2020.


(b) Offsetting collectionsThe sum appropriated in any fiscal year to carry out the activities described in subsection (a), to the extent and in the amounts provided for in Appropriations Acts, shall be derived from fees authorized by section 159 of this title.


(June 19, 1934, ch. 652, title I, § 6, as added Pub. L. 97–35, title XII, § 1251(a), Aug. 13, 1981, 95 Stat. 738; amended Pub. L. 98–214, § 2(a), Dec. 8, 1983, 97 Stat. 1467; Pub. L. 99–272, title V, § 5002(a)(1), Apr. 7, 1986, 100 Stat. 117; Pub. L. 100–594, § 2(a), Nov. 3, 1988, 102 Stat. 3021; Pub. L. 101–396, § 2(a), Sept. 28, 1990, 104 Stat. 848; Pub. L. 103–66, title VI, § 6003(b), Aug. 10, 1993, 107 Stat. 401; Pub. L. 115–141, div. P, title I, § 101(a), Mar. 23, 2018, 132 Stat. 1081.)

Editorial Notes
Amendments2018—Pub. L. 115–141 amended section generally. Prior to amendment, section related to authorization of appropriations for fiscal years 1990 and 1991.
1993—Subsec. (d). Pub. L. 103–66 added subsec. (d).
1990—Pub. L. 101–396 amended section generally. Prior to amendment, section read as follows: “There are authorized to be appropriated for the administration of this chapter by the Commission $107,250,000 for fiscal year 1988 and $109,250,000 for fiscal year 1989, together with such sums as may be necessary for increases resulting from adjustments in salary, pay, retirement, other employee benefits required by law, and other nondiscretionary costs, for each of the fiscal years 1988 and 1989.”
1988—Pub. L. 100–594 amended section generally. Prior to amendment, section read as follows: “There are authorized to be appropriated for the administration of this chapter by the Commission $98,100,000 for fiscal year 1986 and $97,600,000 for fiscal year 1987, together with such sums as may be necessary for increases resulting from adjustments in salary, pay, retirement, other employee benefits required by law, and other nondiscretionary costs, for each of the fiscal years 1986 and 1987.”
1986—Pub. L. 99–272 amended section generally. Prior to amendment, section read as follows: “There are authorized to be appropriated for the administration of this chapter by the Commission $91,156,000, together with such sums as may be necessary for increases resulting from adjustments in salary, pay, retirement, other employee benefits required by law, and other nondiscretionary costs, for each of the fiscal years 1984 and 1985.”
1983—Pub. L. 98–214 substituted provisions authorizing appropriations of $91,156,000 for each of the fiscal years 1984 and 1985 for provisions authorizing appropriations of $76,900,000 for each of the fiscal years 1982 and 1983.

Statutory Notes and Related Subsidiaries
Effective Date of 2018 AmendmentPub. L. 115–141, div. P, title I, § 103, Mar. 23, 2018, 132 Stat. 1086, provided that: “This title [enacting section 159a of this title, amending this section and sections 158, 159, and 309 of this title, enacting provisions set out as notes under sections 158 and 159 of this title, and repealing provisions set out as a note under this section] and the amendments made by this title shall take effect on October 1, 2018.”


Effective Date of 1988 AmendmentPub. L. 100–594, § 2(b), Nov. 3, 1988, 102 Stat. 3021, provided that: “The amendment made by subsection (a) of this section [amending this section] shall apply with respect to fiscal years beginning after September 30, 1987.”


Effective Date of 1986 AmendmentPub. L. 99–272, title V, § 5002(a)(2), Apr. 7, 1986, 100 Stat. 118, provided that: “The amendment made by paragraph (1) of this subsection [amending this section] shall apply with respect to fiscal years beginning after September 30, 1985.”


Effective Date of 1983 AmendmentPub. L. 98–214, § 2(b), Dec. 8, 1983, 97 Stat. 1467, provided that: “The amendment made by subsection (a) [amending this section] shall apply with respect to fiscal years beginning after September 30, 1983.”


Authorization of AppropriationsPub. L. 104–104, title VII, § 710(a), (b), Feb. 8, 1996, 110 Stat. 160, which authorized additional appropriations to the Federal Communications Commission, was repealed by Pub. L. 115–141, div. P, title I, § 101(c)(1), Mar. 23, 2018, 132 Stat. 1082.



§ 157. New technologies and services(a) It shall be the policy of the United States to encourage the provision of new technologies and services to the public. Any person or party (other than the Commission) who opposes a new technology or service proposed to be permitted under this chapter shall have the burden to demonstrate that such proposal is inconsistent with the public interest.

(b) The Commission shall determine whether any new technology or service proposed in a petition or application is in the public interest within one year after such petition or application is filed. If the Commission initiates its own proceeding for a new technology or service, such proceeding shall be completed within 12 months after it is initiated.

(June 19, 1934, ch. 652, title I, § 7, as added Pub. L. 98–214, § 12, Dec. 8, 1983, 97 Stat. 1471; amended Pub. L. 103–414, title III, § 304(a)(1), Oct. 25, 1994, 108 Stat. 4296.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (a), was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.

Amendments1994—Subsec. (b). Pub. L. 103–414 struck out “or twelve months after December 8, 1983, if later” after “petition or application is filed” and after “12 months after it is initiated”.

Statutory Notes and Related Subsidiaries
Advanced Telecommunications IncentivesPub. L. 104–104, title VII, § 706, Feb. 8, 1996, 110 Stat. 153, as amended by Pub. L. 107–110, title X, § 1076(gg), Jan. 8, 2002, 115 Stat. 2093; Pub. L. 110–385, title I, § 103(a), Oct. 10, 2008, 122 Stat. 4096, was transferred and is classified to section 1302 of this title.



§ 158. Application fees(a) General authority; establishment of scheduleThe Commission shall assess and collect application fees at such rates as the Commission shall establish in a schedule of application fees to recover the costs of the Commission to process applications.


(b) Adjustment of schedule(1) In generalIn every even-numbered year, the Commission shall review the schedule of application fees established under this section and, except as provided in paragraph (2), set a new amount for each fee in the schedule that is equal to the amount of the fee on the date when the fee was established or the date when the fee was last amended under subsection (c), whichever is later—(A) increased or decreased by the percentage change in the Consumer Price Index during the period beginning on such date and ending on the date of the review; and

(B) rounded to the nearest $5 increment.


(2) Threshold for adjustmentThe Commission may not adjust a fee under paragraph (1) if—(A) in the case of a fee the current amount of which is less than $200, the adjustment would result in a change in the current amount of less than $10; or

(B) in the case of a fee the current amount of which is $200 or more, the adjustment would result in a change in the current amount of less than 5 percent.


(3) Current amount definedIn paragraph (2), the term “current amount” means, with respect to a fee, the amount of the fee on the date when the fee was established, the date when the fee was last adjusted under paragraph (1), or the date when the fee was last amended under subsection (c), whichever is latest.



(c) Amendments to scheduleIn addition to the adjustments required by subsection (b), the Commission shall by rule amend the schedule of application fees established under this section if the Commission determines that the schedule requires amendment—(1) so that such fees reflect increases or decreases in the costs of processing applications at the Commission; or

(2) so that such schedule reflects the consolidation or addition of new categories of applications.


(d) Exceptions(1) Parties to which fees are not applicableThe application fees established under this section shall not be applicable to—(A) a governmental entity;

(B) a nonprofit entity licensed in the Local Government, Police, Fire, Highway Maintenance, Forestry-Conservation, Public Safety, or Special Emergency Radio radio services; or

(C) a noncommercial radio station or noncommercial television station.


(2) Cost of collectionIf, in the judgment of the Commission, the cost of collecting an application fee established under this section would exceed the amount collected, the Commission may by rule eliminate such fee.



(e) Deposit of collectionsMoneys received from application fees established under this section shall be deposited in the general fund of the Treasury.


(June 19, 1934, ch. 652, title I, § 8, as added Pub. L. 99–272, title V, § 5002(e), Apr. 7, 1986, 100 Stat. 118; amended Pub. L. 100–594, § 5, Nov. 3, 1988, 102 Stat. 3021; Pub. L. 101–239, title III, § 3001(a), (b), Dec. 19, 1989, 103 Stat. 2124, 2131; Pub. L. 102–538, title II, § 209, Oct. 27, 1992, 106 Stat. 3544; Pub. L. 103–66, title VI, § 6003(a)(2), Aug. 10, 1993, 107 Stat. 401; Pub. L. 103–414, title III, §§ 302, 303(a)(3), (4), Oct. 25, 1994, 108 Stat. 4294; Pub. L. 115–141, div. P, title I, § 102(a), Mar. 23, 2018, 132 Stat. 1082.)

Editorial Notes
Amendments2018—Pub. L. 115–141 amended section generally. Prior to amendment, section related to application fees.
1994—Subsec. (d)(2). Pub. L. 103–414, § 303(a)(3), substituted “payment of an” for “payment of a”.
Subsec. (g). Pub. L. 103–414, § 303(a)(4), substituted “Additional Application Fee” for “Additional Charge” in item 7.f. under heading “equipment approval services/experimental radio” in Schedule of Application Fees.
Pub. L. 103–414, § 302, added item 1.d. under heading “common carrier services” in Schedule of Application Fees.
1993—Pub. L. 103–66, § 6003(a)(2)(A), substituted “Application fees” for “Charges” as section catchline.
Subsecs. (a) to (e). Pub. L. 103–66, § 6003(a)(2)(B)–(D), substituted “application fees” for “charges” and “Schedule of Application Fees” for “Schedule of Charges” wherever appearing, and substituted “application fee” for “charge” in subsec. (c).
Subsec. (g). Pub. L. 103–66, § 6003(a)(2)(D), in text substituted “Schedule of Application Fees” for “Schedule of Charges”.
Pub. L. 103–66, § 6003(a)(2)(E), which directed amendment of schedule by substituting “Schedule of Application Fees” for “Schedule of Charges”, “Application fees” for “Charges”, “application fee” for “charge”, and “Application fees” for “Charges” was executed by substituting “SCHEDULE OF APPLICATION FEES” for “SCHEDULE OF CHARGES” in heading, “miscellaneous application fees” for “miscellaneous charges” in last subheading, and “application fee” for “charge” in two places in text of schedule, to reflect probable intent of Congress.
1992—Subsec. (g). Pub. L. 102–538 in Schedule of Charges added twenty-second category, relating to Low-Earth Orbit Satellite Systems, under heading “common carrier services”, and substituted “75.00” for “360.00” in item 3.c., relating to inspection of vessels under the Great Lakes Agreement, under heading “miscellaneous charges”.
1989—Subsec. (a). Pub. L. 101–239, § 3001(b)(1), struck out at end “The Schedule of Charges established under this subsection shall be implemented not later than 360 days after April 7, 1986.”
Subsec. (b)(1). Pub. L. 101–239, § 3001(b)(2), substituted “October 1, 1991” for “April 1, 1987”.
Subsec. (d)(1). Pub. L. 101–239, § 3001(b)(3), substituted “(A) to governmental entities and nonprofit entities licensed in the following radio services:” for “to the following radio services:” and inserted “(B)” after “Emergency Radio, or”.
Subsec. (g). Pub. L. 101–239, § 3001(a), added subsec. (g).
1988—Subsec. (b)(1). Pub. L. 100–594 substituted “two years after April 1, 1987,” for “two years after April 7, 1986,”.

Statutory Notes and Related Subsidiaries
Effective Date of 2018 AmendmentAmendment by Pub. L. 115–141 effective Oct. 1, 2018, see section 103 of div. P of Pub. L. 115–141, set out as a note under section 156 of this title.

Effective Date of 1989 AmendmentPub. L. 101–239, title III, § 3001(c), Dec. 19, 1989, 103 Stat. 2131, provided that: “The amendments made by this section [amending this section] shall take effect on the date of enactment of this Act [Dec. 19, 1989], and the Schedule of Charges required by the amendment made by subsection (a) of this section shall be implemented not later than 150 days after the date of enactment of this Act.”


Transitional Rules for Application FeesPub. L. 115–141, div. P, title I, § 102(d)(1), Mar. 23, 2018, 132 Stat. 1085, provided that: “An application fee established under section 8 of the Communications Act of 1934 [47 U.S.C. 158], as such section is in effect on the day before the effective date described in section 103 of this title [Oct. 1, 2018], shall remain in effect under section 8 of the Communications Act of 1934, as amended by subsection (a) of this section, until such time as the Commission [Federal Communications Commission] adjusts or amends such fee under subsection (b) or (c) of such section 8, as so amended.”


Schedule of ChargesSection 5002(f) of Pub. L. 99–272 established the Schedule of Charges which the Federal Communications Commission is required to prescribe pursuant to subsec. (a) of this section. See subsec. (g) of this section as added by Pub. L. 101–239.



§ 159. Regulatory fees(a) General authorityThe Commission shall assess and collect regulatory fees to recover the costs of carrying out the activities described in section 156(a) of this title only to the extent, and in the total amounts, provided for in Appropriations Acts.


(b) Establishment of scheduleThe Commission shall assess and collect regulatory fees at such rates as the Commission shall establish in a schedule of regulatory fees that will result in the collection, in each fiscal year, of an amount that can reasonably be expected to equal the amounts described in subsection (a) with respect to such fiscal year.


(c) Adjustment of schedule(1) In generalFor each fiscal year, the Commission shall by rule adjust the schedule of regulatory fees established under this section to—(A) reflect unexpected increases or decreases in the number of units subject to the payment of such fees; and

(B) result in the collection of the amount required by subsection (b).


(2) RoundingIn making adjustments under this subsection, the Commission may round fees to the nearest $5 increment.



(d) Amendments to scheduleIn addition to the adjustments required by subsection (c), the Commission shall by rule amend the schedule of regulatory fees established under this section if the Commission determines that the schedule requires amendment so that such fees reflect the full-time equivalent number of employees within the bureaus and offices of the Commission, adjusted to take into account factors that are reasonably related to the benefits provided to the payor of the fee by the Commission’s activities. In making an amendment under this subsection, the Commission may not change the total amount of regulatory fees required by subsection (b) to be collected in a fiscal year.


(e) Exceptions(1) Parties to which fees are not applicableThe regulatory fees established under this section shall not be applicable to—(A) a governmental entity or nonprofit entity;

(B) an amateur radio operator licensee under part 97 of the Commission’s rules (47 CFR part 97); or

(C) a noncommercial radio station or noncommercial television station.


(2) Cost of collectionIf, in the judgment of the Commission, the cost of collecting a regulatory fee established under this section from a party would exceed the amount collected from such party, the Commission may exempt such party from paying such fee.



(f) Deposit of collections(1) In generalAmounts received from fees authorized by this section shall be deposited as an offsetting collection in, and credited to, the account through which funds are made available to carry out the activities described in section 156(a) of this title.


(2) Deposit of excess collectionsAny regulatory fees collected in excess of the total amount of fees provided for in Appropriations Acts for a fiscal year shall be deposited in the general fund of the Treasury of the United States for the sole purpose of deficit reduction.



(June 19, 1934, ch. 652, title I, § 9, as added Pub. L. 103–66, title VI, § 6003(a)(1), Aug. 10, 1993, 107 Stat. 397; amended Pub. L. 103–121, title I, Oct. 27, 1993, 107 Stat. 1167; Pub. L. 103–414, title III, § 303(a)(5), (6), Oct. 25, 1994, 108 Stat. 4294; Pub. L. 115–141, div. P, title I, § 102(b), Mar. 23, 2018, 132 Stat. 1083.)

Editorial Notes
Amendments2018—Pub. L. 115–141 amended section generally. Prior to amendment, section related to regulatory fees.
1994—Subsec. (f). Pub. L. 103–414, § 303(a)(5), designated second sentence of par. (1) as par. (2) and inserted par. (2) heading.
Subsec. (g). Pub. L. 103–414, § 303(a)(6), inserted “95” after “(47 C.F.R. Part” in item pertaining to Interactive Video Data Service under Private Radio Bureau in Schedule of Regulatory Fees.
1993—Subsec. (a). Pub. L. 103–121 designated existing provisions as par. (1), inserted heading, and added par. (2).

Statutory Notes and Related Subsidiaries
Effective Date of 2018 AmendmentAmendment by Pub. L. 115–141 effective Oct. 1, 2018, see section 103 of div. P of Pub. L. 115–141, set out as a note under section 156 of this title.

Continued Applicability of Regulatory FeesPub. L. 115–141, div. P, title I, § 102(d)(2), Mar. 23, 2018, 132 Stat. 1086, provided that: “A regulatory fee established under section 9 of the Communications Act of 1934 [47 U.S.C. 159], as such section is in effect on the day before the effective date described in section 103 of this title [Oct. 1, 2018], shall remain in effect under section 9 of the Communications Act of 1934, as amended by subsection (b) of this section, until such time as the Commission [Federal Communications Commission] adjusts or amends such fee under subsection (c) or (d) of such section 9, as so amended.”


Rulemaking To Amend Schedule of Regulatory FeesPub. L. 115–141, div. P, title I, § 102(e)(1), Mar. 23, 2018, 132 Stat. 1086, provided that: “Not later than 1 year after the effective date described in section 103 of this title [Oct. 1, 2018], the Commission [Federal Communications Commission] shall complete a rulemaking proceeding under subsection (d) of section 9 of the Communications Act of 1934 [47 U.S.C. 159], as amended by subsection (b) of this section.”




§ 159a. Provisions applicable to application and regulatory fees(a) Judicial review prohibitedAny adjustment or amendment to a schedule of fees under subsection (b) or (c) of section 158 of this title or subsection (c) or (d) of section 159 of this title is not subject to judicial review.


(b) Notice to CongressThe Commission shall transmit to Congress notification—(1) of any adjustment under section 158(b) or 159(c) of this title immediately upon the adoption of such adjustment; and

(2) of any amendment under section 158(c) or 159(d) of this title not later than 90 days before the effective date of such amendment.


(c) Enforcement(1) Penalties for late paymentThe Commission shall by rule prescribe an additional penalty for late payment of fees under section 158 or 159 of this title. Such additional penalty shall be 25 percent of the amount of the fee that was not paid in a timely manner.


(2) Interest on unpaid fees and penaltiesThe Commission shall charge interest, at a rate determined under section 3717 of title 31, on a fee under section 158 or 159 of this title or an additional penalty under this subsection that is not paid in a timely manner. Such section 3717 shall not otherwise apply with respect to such a fee or penalty.


(3) Dismissal of applications or filingsThe Commission may dismiss any application or other filing for failure to pay in a timely manner any fee under section 158 or 159 of this title or any interest or additional penalty under this subsection.


(4) Revocations(A) In generalIn addition to or in lieu of the penalties and dismissals authorized by this subsection, the Commission may revoke any instrument of authorization held by any licensee that has not paid in a timely manner a regulatory fee assessed under section 159 of this title or any related interest or penalty.


(B) NoticeRevocation action may be taken by the Commission under this paragraph after notice of the Commission’s intent to take such action is sent to the licensee by registered mail, return receipt requested, at the licensee’s last known address. The notice shall provide the licensee at least 30 days to either pay the fee, interest, and any penalty or show cause why the fee, interest, or penalty does not apply to the licensee or should otherwise be waived or payment deferred.


(C) Hearing(i) Generally not requiredA hearing is not required under this paragraph unless the licensee’s response presents a substantial and material question of fact.


(ii) Evidence and burdensIn any case where a hearing is conducted under this paragraph, the hearing shall be based on written evidence only, and the burden of proceeding with the introduction of evidence and the burden of proof shall be on the licensee.


(iii) CostsUnless the licensee substantially prevails in the hearing, the Commission may assess the licensee for the costs of such hearing.



(D) Opportunity to pay prior to revocationAny Commission order adopted under this paragraph shall determine the amount due, if any, and provide the licensee with at least 30 days to pay that amount or have its authorization revoked.


(E) FinalityNo order of revocation under this paragraph shall become final until the licensee has exhausted its right to judicial review of such order under section 402(b)(5) of this title.




(d) Waiver, reduction, and defermentThe Commission may waive, reduce, or defer payment of a fee under section 158 or 159 of this title or an interest charge or penalty under this section in any specific instance for good cause shown, where such action would promote the public interest.


(e) Payment rulesThe Commission shall by rule permit payment—(1) in the case of fees under section 158 or 159 of this title in large amounts, by installments; and

(2) in the case of fees under section 158 or 159 of this title in small amounts, in advance for a number of years not to exceed the term of the license held by the payor.


(f) Accounting systemThe Commission shall develop accounting systems necessary to make the amendments authorized by sections 158(c) and 159(d) of this title.


(June 19, 1934, ch. 652, title I, § 9A, as added Pub. L. 115–141, div. P, title I, § 102(c), Mar. 23, 2018, 132 Stat. 1084.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective Oct. 1, 2018, see section 103 of div. P of Pub. L. 115–141, set out as an Effective Date of 2018 Amendment note under section 156 of this title.



§ 160. Competition in provision of telecommunications service(a) Regulatory flexibilityNotwithstanding section 332(c)(1)(A) of this title, the Commission shall forbear from applying any regulation or any provision of this chapter to a telecommunications carrier or telecommunications service, or class of telecommunications carriers or telecommunications services, in any or some of its or their geographic markets, if the Commission determines that—(1) enforcement of such regulation or provision is not necessary to ensure that the charges, practices, classifications, or regulations by, for, or in connection with that telecommunications carrier or telecommunications service are just and reasonable and are not unjustly or unreasonably discriminatory;

(2) enforcement of such regulation or provision is not necessary for the protection of consumers; and

(3) forbearance from applying such provision or regulation is consistent with the public interest.


(b) Competitive effect to be weighedIn making the determination under subsection (a)(3), the Commission shall consider whether forbearance from enforcing the provision or regulation will promote competitive market conditions, including the extent to which such forbearance will enhance competition among providers of telecommunications services. If the Commission determines that such forbearance will promote competition among providers of telecommunications services, that determination may be the basis for a Commission finding that forbearance is in the public interest.


(c) Petition for forbearanceAny telecommunications carrier, or class of telecommunications carriers, may submit a petition to the Commission requesting that the Commission exercise the authority granted under this section with respect to that carrier or those carriers, or any service offered by that carrier or carriers. Any such petition shall be deemed granted if the Commission does not deny the petition for failure to meet the requirements for forbearance under subsection (a) within one year after the Commission receives it, unless the one-year period is extended by the Commission. The Commission may extend the initial one-year period by an additional 90 days if the Commission finds that an extension is necessary to meet the requirements of subsection (a). The Commission may grant or deny a petition in whole or in part and shall explain its decision in writing.


(d) LimitationExcept as provided in section 251(f) of this title, the Commission may not forbear from applying the requirements of section 251(c) or 271 of this title under subsection (a) of this section until it determines that those requirements have been fully implemented.


(e) State enforcement after Commission forbearanceA State commission may not continue to apply or enforce any provision of this chapter that the Commission has determined to forbear from applying under subsection (a).


(June 19, 1934, ch. 652, title I, § 10, as added Pub. L. 104–104, title IV, § 401, Feb. 8, 1996, 110 Stat. 128.)

Editorial Notes

References in TextThis chapter, referred to in subsecs. (a) and (e), was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.



§ 161. Regulatory reform(a) Biennial review of regulationsIn every even-numbered year (beginning with 1998), the Commission—(1) shall review all regulations issued under this chapter in effect at the time of the review that apply to the operations or activities of any provider of telecommunications service; and

(2) shall determine whether any such regulation is no longer necessary in the public interest as the result of meaningful economic competition between providers of such service.


(b) Effect of determinationThe Commission shall repeal or modify any regulation it determines to be no longer necessary in the public interest.


(June 19, 1934, ch. 652, title I, § 11, as added Pub. L. 104–104, title IV, § 402(a), Feb. 8, 1996, 110 Stat. 129.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (a)(1), was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.



§ 162. Additional research authorities of the FCC
In order to carry out the purposes of this chapter, the Commission may—(1) undertake research and development work in connection with any matter in relation to which the Commission has jurisdiction; and

(2) promote the carrying out of such research and development by others, or otherwise to arrange for such research and development to be carried out by others.

(June 19, 1934, ch. 652, title I, § 12, as added Pub. L. 111–358, title VIII, § 803, Jan. 4, 2011, 124 Stat. 4043.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.



§ 163. Communications marketplace report(a) In generalIn the last quarter of every even-numbered year, the Commission shall publish on its website and submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the state of the communications marketplace.


(b) ContentsEach report required by subsection (a) shall—(1) assess the state of competition in the communications marketplace, including competition to deliver voice, video, audio, and data services among providers of telecommunications, providers of commercial mobile service (as defined in section 332 of this title), multichannel video programming distributors (as defined in section 522 of this title), broadcast stations, providers of satellite communications, Internet service providers, and other providers of communications services;

(2) assess the state of deployment of communications capabilities, including advanced telecommunications capability (as defined in section 1302 of this title), regardless of the technology used for such deployment;

(3) assess whether laws, regulations, regulatory practices (whether those of the Federal Government, States, political subdivisions of States, Indian tribes or tribal organizations (as such terms are defined in section 5304 of title 25), or foreign governments), or demonstrated marketplace practices pose a barrier to competitive entry into the communications marketplace or to the competitive expansion of existing providers of communications services;

(4) describe the agenda of the Commission for the next 2-year period for addressing the challenges and opportunities in the communications marketplace that were identified through the assessments under paragraphs (1) through (3); and

(5) describe the actions that the Commission has taken in pursuit of the agenda described pursuant to paragraph (4) in the previous report submitted under this section.


(c) ExtensionIf the President designates a Commissioner as Chairman of the Commission during the last quarter of an even-numbered year, the portion of the report required by subsection (b)(4) may be published on the website of the Commission and submitted to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate as an addendum during the first quarter of the following odd-numbered year.


(d) Special requirements(1) Assessing competitionIn assessing the state of competition under subsection (b)(1), the Commission shall consider all forms of competition, including the effect of intermodal competition, facilities-based competition, and competition from new and emergent communications services, including the provision of content and communications using the Internet.


(2) Assessing deploymentIn assessing the state of deployment under subsection (b)(2), the Commission shall compile a list of geographical areas that are not served by any provider of advanced telecommunications capability.


(3) Considering small businessesIn assessing the state of competition under subsection (b)(1) and regulatory barriers under subsection (b)(3), the Commission shall consider market entry barriers for entrepreneurs and other small businesses in the communications marketplace in accordance with the national policy under section 257(b) of this title.



(June 19, 1934, ch. 652, title I, § 13, as added Pub. L. 115–141, div. P, title IV, § 401, Mar. 23, 2018, 132 Stat. 1087.)


SUBCHAPTER II—COMMON CARRIERS
Part I—Common Carrier Regulation
§ 201. Service and charges(a) It shall be the duty of every common carrier engaged in interstate or foreign communication by wire or radio to furnish such communication service upon reasonable request therefor; and, in accordance with the orders of the Commission, in cases where the Commission, after opportunity for hearing, finds such action necessary or desirable in the public interest, to establish physical connections with other carriers, to establish through routes and charges applicable thereto and the divisions of such charges, and to establish and provide facilities and regulations for operating such through routes.

(b) All charges, practices, classifications, and regulations for and in connection with such communication service, shall be just and reasonable, and any such charge, practice, classification, or regulation that is unjust or unreasonable is declared to be unlawful: Provided, That communications by wire or radio subject to this chapter may be classified into day, night, repeated, unrepeated, letter, commercial, press, Government, and such other classes as the Commission may decide to be just and reasonable, and different charges may be made for the different classes of communications: Provided further, That nothing in this chapter or in any other provision of law shall be construed to prevent a common carrier subject to this chapter from entering into or operating under any contract with any common carrier not subject to this chapter, for the exchange of their services, if the Commission is of the opinion that such contract is not contrary to the public interest: Provided further, That nothing in this chapter or in any other provision of law shall prevent a common carrier subject to this chapter from furnishing reports of positions of ships at sea to newspapers of general circulation, either at a nominal charge or without charge, provided the name of such common carrier is displayed along with such ship position reports. The Commission may prescribe such rules and regulations as may be necessary in the public interest to carry out the provisions of this chapter.

(June 19, 1934, ch. 652, title II, § 201, 48 Stat. 1070; May 31, 1938, ch. 296, 52 Stat. 588.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (b), was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.

Amendments1938—Subsec. (b). Act May 31, 1938, inserted proviso relating to reports of positions of ships at sea.

Statutory Notes and Related Subsidiaries
Telephone Rates for Members of Armed Forces Deployed AbroadPub. L. 109–459, § 2, Dec. 22, 2006, 120 Stat. 3399, provided that:
“(a) In General.—The Federal Communications Commission shall take such action as may be necessary to reduce the cost of calling home for Armed Forces personnel who are stationed outside the United States under official military orders or deployed outside the United States in support of military operations, training exercises, or other purposes as approved by the Secretary of Defense, including the reduction of such costs through the waiver of government fees, assessments, or other charges for such calls. The Commission may not regulate rates in order to carry out this section.

“(b) Factors To Consider.—In taking the action described in subsection (a), the Commission, in coordination with the Department of Defense and the Department of State, shall—“(1) evaluate and analyze the costs to Armed Forces personnel of such telephone calls to and from American military bases abroad;

“(2) evaluate methods of reducing the rates imposed on such calls, including deployment of new technology such as voice over Internet protocol or other Internet protocol technology;

“(3) encourage telecommunications carriers (as defined in section 3(44) of the Communications Act of 1934 (47 U.S.C. 153(44) [now 153(51)])) to adopt flexible billing procedures and policies for Armed Forces personnel and their dependents for telephone calls to and from such Armed Forces personnel; and

“(4) seek agreements with foreign governments to reduce international surcharges on such telephone calls.


“(c) Definitions.—In this section:“(1) Armed forces.—The term ‘Armed Forces’ has the meaning given that term by section 2101(2) of title 5, United States Code.

“(2) Military base.—The term ‘military base’ includes official duty stations to include vessels, whether such vessels are in port or underway outside of the United States.”




Pub. L. 102–538, title II, § 213, Oct. 27, 1992, 106 Stat. 3545, which required the Federal Communications Commission to make efforts to reduce telephone rates for Armed Forces personnel in certain countries, was repealed by Pub. L. 109–459, § 3, Dec. 22, 2006, 120 Stat. 3400.



§ 202. Discriminations and preferences(a) Charges, services, etc.It shall be unlawful for any common carrier to make any unjust or unreasonable discrimination in charges, practices, classifications, regulations, facilities, or services for or in connection with like communication service, directly or indirectly, by any means or device, or to make or give any undue or unreasonable preference or advantage to any particular person, class of persons, or locality, or to subject any particular person, class of persons, or locality to any undue or unreasonable prejudice or disadvantage.


(b) Charges or services includedCharges or services, whenever referred to in this chapter, include charges for, or services in connection with, the use of common carrier lines of communication, whether derived from wire or radio facilities, in chain broadcasting or incidental to radio communication of any kind.


(c) PenaltyAny carrier who knowingly violates the provisions of this section shall forfeit to the United States the sum of $6,000 for each such offense and $300 for each and every day of the continuance of such offense.


(June 19, 1934, ch. 652, title II, § 202, 48 Stat. 1070; Pub. L. 86–751, Sept. 13, 1960, 74 Stat. 888; Pub. L. 101–239, title III, § 3002(a), Dec. 19, 1989, 103 Stat. 2131.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (b), was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.

Amendments1989—Subsec. (c). Pub. L. 101–239 substituted “$6,000” for “$500” and “$300” for “$25”.
1960—Subsec. (b). Pub. L. 86–751 substituted “common carrier lines of communication, whether derived from wire or radio facilities,” for “wires”.



§ 203. Schedules of charges(a) Filing; public displayEvery common carrier, except connecting carriers, shall, within such reasonable time as the Commission shall designate, file with the Commission and print and keep open for public inspection schedules showing all charges for itself and its connecting carriers for interstate and foreign wire or radio communication between the different points on its own system, and between points on its own system and points on the system of its connecting carriers or points on the system of any other carrier subject to this chapter when a through route has been established, whether such charges are joint or separate, and showing the classifications, practices, and regulations affecting such charges. Such schedules shall contain such other information, and be printed in such form, and be posted and kept open for public inspection in such places, as the Commission may by regulation require, and each such schedule shall give notice of its effective date; and such common carrier shall furnish such schedules to each of its connecting carriers, and such connecting carriers shall keep such schedules open for inspection in such public places as the Commission may require.


(b) Changes in schedule; discretion of Commission to modify requirements(1) No change shall be made in the charges, classifications, regulations, or practices which have been so filed and published except after one hundred and twenty days notice to the Commission and to the public, which shall be published in such form and contain such information as the Commission may by regulations prescribe.

(2) The Commission may, in its discretion and for good cause shown, modify any requirement made by or under the authority of this section either in particular instances or by general order applicable to special circumstances or conditions except that the Commission may not require the notice period specified in paragraph (1) to be more than one hundred and twenty days.


(c) Overcharges and rebatesNo carrier, unless otherwise provided by or under authority of this chapter, shall engage or participate in such communication unless schedules have been filed and published in accordance with the provisions of this chapter and with the regulations made thereunder; and no carrier shall (1) charge, demand, collect, or receive a greater or less or different compensation for such communication, or for any service in connection therewith, between the points named in any such schedule than the charges specified in the schedule then in effect, or (2) refund or remit by any means or device any portion of the charges so specified, or (3) extend to any person any privileges or facilities in such communication, or employ or enforce any classifications, regulations, or practices affecting such charges, except as specified in such schedule.


(d) Rejection or refusalThe Commission may reject and refuse to file any schedule entered for filing which does not provide and give lawful notice of its effective date. Any schedule so rejected by the Commission shall be void and its use shall be unlawful.


(e) Penalty for violationsIn case of failure or refusal on the part of any carrier to comply with the provisions of this section or of any regulation or order made by the Commission thereunder, such carrier shall forfeit to the United States the sum of $6,000 for each such offense, and $300 for each and every day of the continuance of such offense.


(June 19, 1934, ch. 652, title II, § 203, 48 Stat. 1070; Pub. L. 94–376, § 1, Aug. 4, 1976, 90 Stat. 1080; Pub. L. 101–239, title III, § 3002(b), Dec. 19, 1989, 103 Stat. 2131; Pub. L. 101–396, § 7, Sept. 28, 1990, 104 Stat. 850.)


References in TextThis chapter, referred to in subsecs. (a) and (c), was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.

Amendments1990—Subsec. (b). Pub. L. 101–396 substituted “one hundred and twenty days” for “ninety days” in pars. (1) and (2).
1989—Subsec. (e). Pub. L. 101–239 substituted “$6,000” for “$500” and “$300” for “$25”.
1976—Subsec. (b). Pub. L. 94–376 designated existing provisions as par. (1), substituted “after ninety days notice” for “after thirty days’ notice”, and struck out provision that the Commission may, in its discretion and for good cause shown, modify the requirements made by or under authority of this section in particular instances or by a general order applicable to special circumstances or conditions, and added par. (2).



§ 204. Hearings on new charges; suspension pending hearing; refunds; duration of hearing; appeal of order concluding hearing(a)(1) Whenever there is filed with the Commission any new or revised charge, classification, regulation, or practice, the Commission may either upon complaint or upon its own initiative without complaint, upon reasonable notice, enter upon a hearing concerning the lawfulness thereof; and pending such hearing and the decision thereon the Commission, upon delivering to the carrier or carriers affected thereby a statement in writing of its reasons for such suspension, may suspend the operation of such charge, classification, regulation, or practice, in whole or in part but not for a longer period than five months beyond the time when it would otherwise go into effect; and after full hearing the Commission may make such order with reference thereto as would be proper in a proceeding initiated after such charge, classification, regulation, or practice had become effective. If the proceeding has not been concluded and an order made within the period of the suspension, the proposed new or revised charge, classification, regulation, or practice shall go into effect at the end of such period; but in case of a proposed charge for a new service or a revised charge, the Commission may by order require the interested carrier or carriers to keep accurate account of all amounts received by reason of such charge for a new service or revised charge, specifying by whom and in whose behalf such amounts are paid, and upon completion of the hearing and decision may by further order require the interested carrier or carriers to refund, with interest, to the persons in whose behalf such amounts were paid, such portion of such charge for a new service or revised charges as by its decision shall be found not justified. At any hearing involving a new or revised charge, or a proposed new or revised charge, the burden of proof to show that the new or revised charge, or proposed charge, is just and reasonable shall be upon the carrier, and the Commission shall give to the hearing and decision of such questions preference over all other questions pending before it and decide the same as speedily as possible.

(2)(A) Except as provided in subparagraph (B), the Commission shall, with respect to any hearing under this section, issue an order concluding such hearing within 5 months after the date that the charge, classification, regulation, or practice subject to the hearing becomes effective.

(B) The Commission shall, with respect to any such hearing initiated prior to November 3, 1988, issue an order concluding the hearing not later than 12 months after November 3, 1988.

(C) Any order concluding a hearing under this section shall be a final order and may be appealed under section 402(a) of this title.


(3) A local exchange carrier may file with the Commission a new or revised charge, classification, regulation, or practice on a streamlined basis. Any such charge, classification, regulation, or practice shall be deemed lawful and shall be effective 7 days (in the case of a reduction in rates) or 15 days (in the case of an increase in rates) after the date on which it is filed with the Commission unless the Commission takes action under paragraph (1) before the end of that 7-day or 15-day period, as is appropriate.


(b) Notwithstanding the provisions of subsection (a) of this section, the Commission may allow part of a charge, classification, regulation, or practice to go into effect, based upon a written showing by the carrier or carriers affected, and an opportunity for written comment thereon by affected persons, that such partial authorization is just, fair, and reasonable. Additionally, or in combination with a partial authorization, the Commission, upon a similar showing, may allow all or part of a charge, classification, regulation, or practice to go into effect on a temporary basis pending further order of the Commission. Authorizations of temporary new or increased charges may include an accounting order of the type provided for in subsection (a).

(June 19, 1934, ch. 652, title II, § 204, 48 Stat. 1071; Pub. L. 94–376, § 2, Aug. 4, 1976, 90 Stat. 1080; Pub. L. 100–594, § 8(b), Nov. 3, 1988, 102 Stat. 3023; Pub. L. 102–538, title II, § 203, Oct. 27, 1992, 106 Stat. 3542; Pub. L. 104–104, title IV, § 402(b)(1)(A), Feb. 8, 1996, 110 Stat. 129.)

Editorial Notes
Amendments1996—Subsec. (a)(2)(A). Pub. L. 104–104, § 402(b)(1)(A)(i), (ii), substituted “such hearing within 5 months” for “such hearing within 12 months” and struck out before period at end “, or within 15 months after such date if the hearing raises questions of fact of such extraordinary complexity that the questions cannot be resolved within 12 months”.
Subsec. (a)(3). Pub. L. 104–104, § 402(b)(1)(A)(iii), added par. (3).
1992—Subsec. (a)(1). Pub. L. 102–538 substituted “a revised charge” for “an increased charge” after “a proposed charge for a new service or”, “or revised” for “or increased” before “charge, specifying by whom and in whose behalf”, “revised charges” for “increased charges” before “as by its decision shall be found not justified”, “new or revised charge, or a proposed new or revised charge” for “charge increased, or sought to be increased” before “, burden of proof to show”, and “new or revised charge” for “increased charge” before “, or proposed charge, is just and reasonable”.
1988—Subsec. (a). Pub. L. 100–594 designated existing provisions as par. (1) and added par. (2).
1976—Subsec. (a). Pub. L. 94–376 designated existing provisions as subsec. (a), substituted “any new or revised charge” for “any new charge”, “in whole or in part but not for a longer period than five months” for “but not for a longer period than three months”, “after such charge, classification, regulation, or practice had become effective” for “after it had become effective”, “the proposed new or revised charge” for “the proposed change of charge”, “but in case of a proposed charge for a new service or an increased charge” for “but in case of a proposed increased charge”, “by reason of such charge for a new service or increased charge” for “by reason of such increase”, “such portion of such charge for a new service or increased charges” for “such portion of such increased charges”, “burden of proof to show that the increased charge, or proposed charge” for “burden of proof to show that the increased charge, or proposed increased charge”, and struck out “after the organization of the Commission” before “the burden of proof.”
Subsec. (b). Pub. L. 94–376 added subsec. (b).

Statutory Notes and Related Subsidiaries
Effective Date of 1996 AmendmentPub. L. 104–104, title IV, § 402(b)(4), Feb. 8, 1996, 110 Stat. 129, provided that: “The amendments made by paragraph (1) of this subsection [amending this section and section 208 of this title] shall apply with respect to any charge, classification, regulation, or practice filed on or after one year after the date of enactment of this Act [Feb. 8, 1996].”


Forbearance Authority Not LimitedPub. L. 104–104, title IV, § 402(b)(3), Feb. 8, 1996, 110 Stat. 129, provided that: “Nothing in this subsection [amending this section and section 208 of this title and enacting provisions set out as notes under this section and section 214 of this title] shall be construed to limit the authority of the Commission to waive, modify, or forbear from applying any of the requirements to which reference is made in paragraph (1) [amending this section and section 208 of this title] under any other provision of this Act [see Short Title of 1996 Amendment note set out under section 609 of this title] or other law.”




§ 205. Commission authorized to prescribe just and reasonable charges; penalties for violations(a) Whenever, after full opportunity for hearing, upon a complaint or under an order for investigation and hearing made by the Commission on its own initiative, the Commission shall be of opinion that any charge, classification, regulation, or practice of any carrier or carriers is or will be in violation of any of the provisions of this chapter, the Commission is authorized and empowered to determine and prescribe what will be the just and reasonable charge or the maximum or minimum, or maximum and minimum, charge or charges to be thereafter observed, and what classification, regulation, or practice is or will be just, fair, and reasonable, to be thereafter followed, and to make an order that the carrier or carriers shall cease and desist from such violation to the extent that the Commission finds that the same does or will exist, and shall not thereafter publish, demand, or collect any charge other than the charge so prescribed, or in excess of the maximum or less than the minimum so prescribed, as the case may be, and shall adopt the classification and shall conform to and observe the regulation or practice so prescribed.

(b) Any carrier, any officer, representative, or agent of a carrier, or any receiver, trustee, lessee, or agent of either of them, who knowingly fails or neglects to obey any order made under the provisions of this section shall forfeit to the United States the sum of $12,000 for each offense. Every distinct violation shall be a separate offense, and in case of continuing violation each day shall be deemed a separate offense.

(June 19, 1934, ch. 652, title II, § 205, 48 Stat. 1072; Pub. L. 101–239, title III, § 3002(c), Dec. 19, 1989, 103 Stat. 2131.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (a), was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.

Amendments1989—Subsec. (b). Pub. L. 101–239 substituted “$12,000” for “$1,000”.



§ 206. Carriers’ liability for damages
In case any common carrier shall do, or cause or permit to be done, any act, matter, or thing in this chapter prohibited or declared to be unlawful, or shall omit to do any act, matter, or thing in this chapter required to be done, such common carrier shall be liable to the person or persons injured thereby for the full amount of damages sustained in consequence of any such violation of the provisions of this chapter, together with a reasonable counsel or attorney’s fee, to be fixed by the court in every case of recovery, which attorney’s fee shall be taxed and collected as part of the costs in the case.
(June 19, 1934, ch. 652, title II, § 206, 48 Stat. 1072.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.



§ 207. Recovery of damages
Any person claiming to be damaged by any common carrier subject to the provisions of this chapter may either make complaint to the Commission as hereinafter provided for, or may bring suit for the recovery of the damages for which such common carrier may be liable under the provisions of this chapter, in any district court of the United States of competent jurisdiction; but such person shall not have the right to pursue both such remedies.
(June 19, 1934, ch. 652, title II, § 207, 48 Stat. 1073.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.



§ 208. Complaints to Commission; investigations; duration of investigation; appeal of order concluding investigation(a) Any person, any body politic, or municipal organization, or State commission, complaining of anything done or omitted to be done by any common carrier subject to this chapter, in contravention of the provisions thereof, may apply to said Commission by petition which shall briefly state the facts, whereupon a statement of the complaint thus made shall be forwarded by the Commission to such common carrier, who shall be called upon to satisfy the complaint or to answer the same in writing within a reasonable time to be specified by the Commission. If such common carrier within the time specified shall make reparation for the injury alleged to have been caused, the common carrier shall be relieved of liability to the complainant only for the particular violation of law thus complained of. If such carrier or carriers shall not satisfy the complaint within the time specified or there shall appear to be any reasonable ground for investigating said complaint, it shall be the duty of the Commission to investigate the matters complained of in such manner and by such means as it shall deem proper. No complaint shall at any time be dismissed because of the absence of direct damage to the complaint.

(b)(1) Except as provided in paragraph (2), the Commission shall, with respect to any investigation under this section of the lawfulness of a charge, classification, regulation, or practice, issue an order concluding such investigation within 5 months after the date on which the complaint was filed.

(2) The Commission shall, with respect to any such investigation initiated prior to November 3, 1988, issue an order concluding the investigation not later than 12 months after November 3, 1988.

(3) Any order concluding an investigation under paragraph (1) or (2) shall be a final order and may be appealed under section 402(a) of this title.


(June 19, 1934, ch. 652, title II, § 208, 48 Stat. 1073; Pub. L. 100–594, § 8(c), Nov. 3, 1988, 102 Stat. 3023; Pub. L. 104–104, title IV, § 402(b)(1)(B), Feb. 8, 1996, 110 Stat. 129.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (a), was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.

Amendments1996—Subsec. (b)(1). Pub. L. 104–104 substituted “such investigation within 5 months” for “such investigation within 12 months” and struck out before period at end “, or within 15 months after such date if the investigation raises questions of fact of such extraordinary complexity that the questions cannot be resolved within 12 months”.
1988—Pub. L. 100–594 designated existing provisions as subsec. (a) and added subsec. (b).

Statutory Notes and Related Subsidiaries
Effective Date of 1996 AmendmentAmendment by Pub. L. 104–104 applicable with respect to any charge, classification, regulation, or practice filed on or after one year after Feb. 8, 1996, see section 402(b)(4) of Pub. L. 104–104, set out as a note under section 204 of this title.

Forbearance Authority Not LimitedNothing in amendment by Pub. L. 104–104 to be construed to limit authority of Commission to waive, modify, or forbear from applying certain requirements, see section 402(b)(3) of Pub. L. 104–104, set out as a note under section 204 of this title.



§ 209. Orders for payment of money
If, after hearing on a complaint, the Commission shall determine that any party complainant is entitled to an award of damages under the provisions of this chapter, the Commission shall make an order directing the carrier to pay to the complainant the sum to which he is entitled on or before a day named.
(June 19, 1934, ch. 652, title II, § 209, 48 Stat. 1073.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.



§ 210. Franks and passes; free service to governmental agencies in connection with national defense(a) Nothing in this chapter or in any other provision of law shall be construed to prohibit common carriers from issuing or giving franks to, or exchanging franks with each other for the use of, their officers, agents, employees, and their families, or, subject to such rules as the Commission may prescribe, from issuing, giving, or exchanging franks and passes to or with other common carriers not subject to the provisions of this chapter, for the use of their officers, agents, employees, and their families. The term “employees”, as used in this section, shall include furloughed, pensioned, and superannuated employees.

(b) Nothing in this chapter or in any other provision of law shall be construed to prohibit common carriers from rendering to any agency of the Government free service in connection with the preparation for the national defense: Provided, That such free service may be rendered only in accordance with such rules and regulations as the Commission may prescribe therefor.

(June 19, 1934, ch. 652, title II, § 210, 48 Stat. 1073; June 25, 1940, ch. 422, 54 Stat. 570.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.

Amendments1940—Act June 25, 1940, designated existing provisions as subsec. (a) and added subsec. (b).



§ 211. Contracts of carriers; filing with Commission(a) Every carrier subject to this chapter shall file with the Commission copies of all contracts, agreements, or arrangements with other carriers, or with common carriers not subject to the provisions of this chapter, in relation to any traffic affected by the provisions of this chapter to which it may be a party.

(b) The Commission shall have authority to require the filing of any other contracts of any carrier, and shall also have authority to exempt any carrier from submitting copies of such minor contracts as the Commission may determine.

(June 19, 1934, ch. 652, title II, § 211, 48 Stat. 1073.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (a), was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.



§ 212. Interlocking directorates; officials dealing in securities
It shall be unlawful for any person to hold the position of officer or director of more than one carrier subject to this chapter, unless such holding shall have been authorized by order of the Commission, upon due showing in form and manner prescribed by the Commission, that neither public nor private interests will be adversely affected thereby: Provided, That the Commission may authorize persons to hold the position of officer or director in more than one such carrier, without regard to the requirements of this section, where it has found that one of the two or more carriers directly or indirectly owns more than 50 per centum of the stock of the other or others, or that 50 per centum or more of the stock of all such carriers is directly or indirectly owned by the same person. After this section takes effect it shall be unlawful for any officer or director of any carrier subject to this chapter to receive for his own benefit directly or indirectly, any money or thing of value in respect of negotiation, hypothecation, or sale of any securities issued or to be issued by such carrier, or to share in any of the proceeds thereof, or to participate in the making or paying of any dividends of such carriers from any funds properly included in capital account.
(June 19, 1934, ch. 652, title II, § 212, 48 Stat. 1074; Aug. 2, 1956, ch. 874, § 1, 70 Stat. 931; Pub. L. 103–414, title III, § 304(a)(2), Oct. 25, 1994, 108 Stat. 4296.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.

Amendments1994—Pub. L. 103–414 substituted “It shall” for “After sixty days from June 19, 1934, it shall”.
1956—Act Aug. 2, 1956, inserted proviso that Commission may authorize persons to hold position of officer or director in more than one carrier, where carrier owns more than 50 percent of the stock of the other carriers, or that 50 percent or more of the stock of all such carriers is owned by the same person, struck out “such” before “carrier” in sentence after proviso, inserted “subject to this chapter” after that word, and substituted “carriers” for “carrier” toward end of said sentence.



§ 213. Valuation of property of carrier(a) HearingThe Commission may from time to time, as may be necessary for the proper administration of this chapter, and after opportunity for hearing, make a valuation of all or of any part of the property owned or used by any carrier subject to this chapter, as of such date as the Commission may fix.


(b) InventoryThe Commission may at any time require any such carrier to file with the Commission an inventory of all or of any part of the property owned or used by said carrier, which inventory shall show the units of said property classified in such detail, and in such manner, as the Commission shall direct, and shall show the estimated cost of reproduction new of said units, and their reproduction cost new less depreciation, as of such date as the Commission may direct; and such carrier shall file such inventory within such reasonable time as the Commission by order shall require.


(c) Original costThe Commission may at any time require any such carrier to file with the Commission a statement showing the original cost at the time of dedication to the public use of all or of any part of the property owned or used by said carrier. For the showing of such original cost said property shall be classified, and the original cost shall be defined, in such manner as the Commission may prescribe; and if any part of such cost cannot be determined from accounting or other records, the portion of the property for which such cost cannot be determined shall be reported to the Commission; and, if the Commission shall so direct, the original cost thereof shall be estimated in such manner as the Commission may prescribe. If the carrier owning the property at the time such original cost is reported shall have paid more or less than the original cost to acquire the same, the amount of such cost of acquisition, and any facts which the Commission may require in connection therewith, shall be reported with such original cost. The report made by a carrier under this subsection shall show the source or sources from which the original cost reported was obtained, and such other information as to the manner in which the report was prepared, as the Commission shall require.


(d) Easement, license or franchiseNothing shall be included in the original cost reported for the property of any carrier under subsection (c) of this section on account of any easement, license, or franchise granted by the United States or by any State or political subdivision thereof, beyond the reasonable necessary expense lawfully incurred in obtaining such easement, license, or franchise from the public authority aforesaid, which expense shall be reported separately from all other costs in such detail as the Commission may require; and nothing shall be included in any valuation of the property of any carrier made by the Commission on account of any such easement, license, or franchise, beyond such reasonable necessary expense lawfully incurred as aforesaid.


(e) Improvements; changes in conditionThe Commission shall keep itself informed of all new construction, extensions, improvements, retirements, or other changes in the condition, quantity, use, and classification of the property of common carriers, and of the cost of all additions and betterments thereto and of all changes in the investment therein, and may keep itself informed of current changes in costs and values of carrier properties.


(f) Additional information; access to records and dataFor the purpose of enabling the Commission to make a valuation of any of the property of any such carrier, or to find the original cost of such property, or to find any other facts concerning the same which are required for use by the Commission, it shall be the duty of each such carrier to furnish to the Commission, within such reasonable time as the Commission may order, any information with respect thereto which the Commission may by order require, including copies of maps, contracts, reports of engineers, and other data, records, and papers, and to grant to all agents of the Commission free access to its property and its accounts, records, and memoranda whenever and wherever requested by any such duly authorized agent, and to cooperate with and aid the Commission in the work of making any such valuation or finding in such manner and to such extent as the Commission may require and direct, and all rules and regulations made by the Commission for the purpose of administering this section shall have the full force and effect of law. Unless otherwise ordered by the Commission, with the reasons therefor, the records and data of the Commission shall be open to the inspection and examination of the public. The Commission, in making any such valuation, shall be free to adopt any method of valuation which shall be lawful.


(g) State commissionsNothing in this section shall impair or diminish the powers of any State commission.


(June 19, 1934, ch. 652, title II, § 213, 48 Stat. 1074; Pub. L. 103–414, title III, § 304(a)(3), Oct. 25, 1994, 108 Stat. 4296.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (a), was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.

Amendments1994—Subsecs. (g), (h). Pub. L. 103–414 redesignated subsec. (h) as (g) and struck out former subsec. (g) which read as follows: “Notwithstanding any provision of this chapter the Interstate Commerce Commission, if requested to do so by the Commission, shall complete, at the earliest practicable date, such valuations of properties of carriers subject to this chapter as are now in progress, and shall thereafter transfer to the Commission the records relating thereto.”



§ 214. Extension of lines or discontinuance of service; certificate of public convenience and necessity(a) Exceptions; temporary or emergency service or discontinuance of service; changes in plant, operation or equipmentNo carrier shall undertake the construction of a new line or of an extension of any line, or shall acquire or operate any line, or extension thereof, or shall engage in transmission over or by means of such additional or extended line, unless and until there shall first have been obtained from the Commission a certificate that the present or future public convenience and necessity require or will require the construction, or operation, or construction and operation, of such additional or extended line: Provided, That no such certificate shall be required under this section for the construction, acquisition, or operation of (1) a line within a single State unless such line constitutes part of an interstate line, (2) local, branch, or terminal lines not exceeding ten miles in length, or (3) any line acquired under section 221 of this title: Provided further, That the Commission may, upon appropriate request being made, authorize temporary or emergency service, or the supplementing of existing facilities, without regard to the provisions of this section. No carrier shall discontinue, reduce, or impair service to a community, or part of a community, unless and until there shall first have been obtained from the Commission a certificate that neither the present nor future public convenience and necessity will be adversely affected thereby; except that the Commission may, upon appropriate request being made, authorize temporary or emergency discontinuance, reduction, or impairment of service, or partial discontinuance, reduction, or impairment of service, without regard to the provisions of this section. As used in this section the term “line” means any channel of communication established by the use of appropriate equipment, other than a channel of communication established by the interconnection of two or more existing channels: Provided, however, That nothing in this section shall be construed to require a certificate or other authorization from the Commission for any installation, replacement, or other changes in plant, operation, or equipment, other than new construction, which will not impair the adequacy or quality of service provided.


(b) Notification of Secretary of Defense, Secretary of State, and State GovernorUpon receipt of an application for any such certificate, the Commission shall cause notice thereof to be given to, and shall cause a copy of such application to be filed with, the Secretary of Defense, the Secretary of State (with respect to such applications involving service to foreign points), and the Governor of each State in which such line is proposed to be constructed, extended, acquired, or operated, or in which such discontinuance, reduction, or impairment of service is proposed, with the right to those notified to be heard; and the Commission may require such published notice as it shall determine.


(c) Approval or disapproval; injunctionThe Commission shall have power to issue such certificate as applied for, or to refuse to issue it, or to issue it for a portion or portions of a line, or extension thereof, or discontinuance, reduction, or impairment of service, described in the application, or for the partial exercise only of such right or privilege, and may attach to the issuance of the certificate such terms and conditions as in its judgment the public convenience and necessity may require. After issuance of such certificate, and not before, the carrier may, without securing approval other than such certificate, comply with the terms and conditions contained in or attached to the issuance of such certificate and proceed with the construction, extension, acquisition, operation, or discontinuance, reduction, or impairment of service covered thereby. Any construction, extension, acquisition, operation, discontinuance, reduction, or impairment of service contrary to the provisions of this section may be enjoined by any court of competent jurisdiction at the suit of the United States, the Commission, the State commission, any State affected, or any party in interest.


(d) Order of Commission; hearing; penaltyThe Commission may, after full opportunity for hearing, in a proceeding upon complaint or upon its own initiative without complaint, authorize or require by order any carrier, party to such proceeding, to provide itself with adequate facilities for the expeditious and efficient performance of its service as a common carrier and to extend its line or to establish a public office; but no such authorization or order shall be made unless the Commission finds, as to such provision of facilities, as to such establishment of public offices, or as to such extension, that it is reasonably required in the interest of public convenience and necessity, or as to such extension or facilities that the expense involved therein will not impair the ability of the carrier to perform its duty to the public. Any carrier which refuses or neglects to comply with any order of the Commission made in pursuance of this subsection shall forfeit to the United States $1,200 for each day during which such refusal or neglect continues.


(e) Provision of universal service(1) Eligible telecommunications carriersA common carrier designated as an eligible telecommunications carrier under paragraph (2), (3), or (6) shall be eligible to receive universal service support in accordance with section 254 of this title and shall, throughout the service area for which the designation is received—(A) offer the services that are supported by Federal universal service support mechanisms under section 254(c) of this title, either using its own facilities or a combination of its own facilities and resale of another carrier’s services (including the services offered by another eligible telecommunications carrier); and

(B) advertise the availability of such services and the charges therefor using media of general distribution.


(2) Designation of eligible telecommunications carriersA State commission shall upon its own motion or upon request designate a common carrier that meets the requirements of paragraph (1) as an eligible telecommunications carrier for a service area designated by the State commission. Upon request and consistent with the public interest, convenience, and necessity, the State commission may, in the case of an area served by a rural telephone company, and shall, in the case of all other areas, designate more than one common carrier as an eligible telecommunications carrier for a service area designated by the State commission, so long as each additional requesting carrier meets the requirements of paragraph (1). Before designating an additional eligible telecommunications carrier for an area served by a rural telephone company, the State commission shall find that the designation is in the public interest.


(3) Designation of eligible telecommunications carriers for unserved areasIf no common carrier will provide the services that are supported by Federal universal service support mechanisms under section 254(c) of this title to an unserved community or any portion thereof that requests such service, the Commission, with respect to interstate services or an area served by a common carrier to which paragraph (6) applies, or a State commission, with respect to intrastate services, shall determine which common carrier or carriers are best able to provide such service to the requesting unserved community or portion thereof and shall order such carrier or carriers to provide such service for that unserved community or portion thereof. Any carrier or carriers ordered to provide such service under this paragraph shall meet the requirements of paragraph (1) and shall be designated as an eligible telecommunications carrier for that community or portion thereof.


(4) Relinquishment of universal serviceA State commission (or the Commission in the case of a common carrier designated under paragraph (6)) shall permit an eligible telecommunications carrier to relinquish its designation as such a carrier in any area served by more than one eligible telecommunications carrier. An eligible telecommunications carrier that seeks to relinquish its eligible telecommunications carrier designation for an area served by more than one eligible telecommunications carrier shall give advance notice to the State commission (or the Commission in the case of a common carrier designated under paragraph (6)) of such relinquishment. Prior to permitting a telecommunications carrier designated as an eligible telecommunications carrier to cease providing universal service in an area served by more than one eligible telecommunications carrier, the State commission (or the Commission in the case of a common carrier designated under paragraph (6)) shall require the remaining eligible telecommunications carrier or carriers to ensure that all customers served by the relinquishing carrier will continue to be served, and shall require sufficient notice to permit the purchase or construction of adequate facilities by any remaining eligible telecommunications carrier. The State commission (or the Commission in the case of a common carrier designated under paragraph (6)) shall establish a time, not to exceed one year after the State commission (or the Commission in the case of a common carrier designated under paragraph (6)) approves such relinquishment under this paragraph, within which such purchase or construction shall be completed.


(5) “Service area” definedThe term “service area” means a geographic area established by a State commission (or the Commission under paragraph (6)) for the purpose of determining universal service obligations and support mechanisms. In the case of an area served by a rural telephone company, “service area” means such company’s “study area” unless and until the Commission and the States, after taking into account recommendations of a Federal-State Joint Board instituted under section 410(c) of this title, establish a different definition of service area for such company.


(6) Common carriers not subject to State commission jurisdictionIn the case of a common carrier providing telephone exchange service and exchange access that is not subject to the jurisdiction of a State commission, the Commission shall upon request designate such a common carrier that meets the requirements of paragraph (1) as an eligible telecommunications carrier for a service area designated by the Commission consistent with applicable Federal and State law. Upon request and consistent with the public interest, convenience and necessity, the Commission may, with respect to an area served by a rural telephone company, and shall, in the case of all other areas, designate more than one common carrier as an eligible telecommunications carrier for a service area designated under this paragraph, so long as each additional requesting carrier meets the requirements of paragraph (1). Before designating an additional eligible telecommunications carrier for an area served by a rural telephone company, the Commission shall find that the designation is in the public interest.



(June 19, 1934, ch. 652, title II, § 214, 48 Stat. 1075; Mar. 6, 1943, ch. 10, §§ 2–5, 57 Stat. 11; Pub. L. 93–506, § 1, Nov. 30, 1974, 88 Stat. 1577; Pub. L. 101–239, title III, § 3002(d), Dec. 19, 1989, 103 Stat. 2131; Pub. L. 103–414, title III, § 304(a)(4), Oct. 25, 1994, 108 Stat. 4296; Pub. L. 104–104, title I, § 102(a), Feb. 8, 1996, 110 Stat. 80; Pub. L. 105–125, § 1, Dec. 1, 1997, 111 Stat. 2540.)

Editorial Notes
Amendments1997—Subsec. (e)(1). Pub. L. 105–125, § 1(1), substituted “(2), (3), or (6)” for “(2) or (3)”.
Subsec. (e)(3). Pub. L. 105–125, § 1(2), substituted “interstate services or an area served by a common carrier to which paragraph (6) applies” for “interstate services”.
Subsec. (e)(4). Pub. L. 105–125, § 1(3), inserted “(or the Commission in the case of a common carrier designated under paragraph (6))” after “State commission” wherever appearing.
Subsec. (e)(5). Pub. L. 105–125, § 1(4), inserted “(or the Commission under paragraph (6))” after “State commission”.
Subsec. (e)(6). Pub. L. 105–125, § 1(5), added par. (6).
1996—Subsec. (e). Pub. L. 104–104 added subsec. (e).
1994—Subsec. (a). Pub. L. 103–414 substituted “section 221” for “section 221 or 222”.
1989—Subsec. (d). Pub. L. 101–239 substituted “$1,200” for “$100”.
1974—Subsec. (b). Pub. L. 93–506 substituted “the Secretary of Defense, the Secretary of State (with respect to such applications involving service to foreign points),” for “the Secretary of the Army, the Secretary of the Navy,”.
1943—Subsec. (a). Act Mar. 6, 1943, § 2, among other changes inserted all after “no carrier shall discontinue”, etc.
Subsec. (b). Act Mar. 6, 1943, § 3, among other changes provided notice should be filed with Secretary of War and the Secretary of the Navy.
Subsec. (c). Act Mar. 6, 1943, § 4, extended provisions to include discontinuance, reduction, or impairment of service.
Subsec. (d). Act Mar. 6, 1943, § 5, amended first sentence.

Statutory Notes and Related Subsidiaries
Extension of Lines; ARMIS ReportsPub. L. 104–104, title IV, § 402(b)(2), Feb. 8, 1996, 110 Stat. 129, provided that: 
“The Commission shall permit any common carrier—
“(A) to be exempt from the requirements of section 214 of the Communications Act of 1934 [47 U.S.C. 214] for the extension of any line; and

“(B) to file cost allocation manuals and ARMIS reports annually, to the extent such carrier is required to file such manuals or reports.”






§ 215. Examination of transactions relating to furnishing of services, equipment, etc.; reports to Congress(a) Access to records and documentsThe Commission shall examine into transactions entered into by any common carrier which relate to the furnishing of equipment, supplies, research, services, finances, credit, or personnel to such carrier and/or which may affect the charges made or to be made and/or the services rendered or to be rendered by such carrier, in wire or radio communication subject to this chapter, and shall report to the Congress whether any such transactions have affected or are likely to affect adversely the ability of the carrier to render adequate service to the public, or may result in any undue or unreasonable increase in charges or in the maintenance of undue or unreasonable charges for such service; and in order to fully examine into such transactions the Commission shall have access to and the right of inspection and examination of all accounts, records, and memoranda, including all documents, papers, and correspondence now or hereafter existing, of persons furnishing such equipment, supplies, research, services, finances, credit, or personnel. The Commission shall include in its report its recommendations for necessary legislation in connection with such transactions, and shall report specifically whether in its opinion legislation should be enacted (1) authorizing the Commission to declare any such transactions void or to permit such transactions to be carried out subject to such modification of their terms and conditions as the Commission shall deem desirable in the public interest; and/or (2) subjecting such transactions to the approval of the Commission where the person furnishing or seeking to furnish the equipment, supplies, research, services, finances, credit, or personnel is a person directly or indirectly controlling or controlled by, or under direct or indirect common control with, such carrier; and/or (3) authorizing the Commission to require that all or any transactions of carriers involving the furnishing of equipment, supplies, research, services, finances, credit, or personnel to such carrier be upon competitive bids on such terms and conditions and subject to such regulations as it shall prescribe as necessary in the public interest.


(b) Exclusive dealing contractsThe Commission shall examine all contracts of common carriers subject to this chapter which prevent the other party thereto from dealing with another common carrier subject to this chapter, and shall report its findings to Congress, together with its recommendations as to whether additional legislation on this subject is desirable.


(June 19, 1934, ch. 652, title II, § 215, 48 Stat. 1076; Pub. L. 115–141, div. P, title IV, § 402(i)(2), Mar. 23, 2018, 132 Stat. 1089.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.

Amendments2018—Subsecs. (b), (c). Pub. L. 115–141 redesignated subsec. (c) as (b) and struck out former subsec. (b). Prior to amendment, text of subsec. (b) read as follows: “The Commission shall investigate the methods by which and the extent to which wire telephone companies are furnishing wire telegraph service and wire telegraph companies are furnishing wire telephone service, and shall report its findings to Congress, together with its recommendations as to whether additional legislation on this subject is desirable.”



§ 216. Receivers and trustees; application of chapter
The provisions of this chapter shall apply to all receivers and operating trustees of carriers subject to this chapter to the same extent that it applies to carriers.
(June 19, 1934, ch. 652, title II, § 216, 48 Stat. 1077.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.



§ 217. Agents’ acts and omissions; liability of carrier
In construing and enforcing the provisions of this chapter, the act, omission, or failure of any officer, agent, or other person acting for or employed by any common carrier or user, acting within the scope of his employment, shall in every case be also deemed to be the act, omission, or failure of such carrier or user as well as that of the person.
(June 19, 1934, ch. 652, title II, § 217, 48 Stat. 1077.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.



§ 218. Management of business; inquiries by Commission
The Commission may inquire into the management of the business of all carriers subject to this chapter, and shall keep itself informed as to the manner and method in which the same is conducted and as to technical developments and improvements in wire and radio communication and radio transmission of energy to the end that the benefits of new inventions and developments may be made available to the people of the United States. The Commission may obtain from such carriers and from persons directly or indirectly controlling or controlled by, or under direct or indirect common control with, such carriers full and complete information necessary to enable the Commission to perform the duties and carry out the objects for which it was created.
(June 19, 1934, ch. 652, title II, § 218, 48 Stat. 1077.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.



§ 219. Reports by carriers; contents and requirements generally(a) The Commission is authorized to require annual reports from all carriers subject to this chapter, and from persons directly or indirectly controlling or controlled by, or under direct or indirect common control with, any such carrier, to prescribe the manner in which such reports shall be made, and to require from such persons specific answers to all questions upon which the Commission may need information. Except as otherwise required by the Commission, such annual reports shall show in detail the amount of capital stock issued, the amount and privileges of each class of stock, the amounts paid therefor, and the manner of payment for the same; the dividends paid and the surplus fund, if any; the number of stockholders (and the names of the thirty largest holders of each class of stock and the amount held by each); the funded and floating debts and the interest paid thereon; the cost and value of the carrier’s property, franchises, and equipment; the number of employees and the salaries paid each class; the names of all officers and directors, and the amount of salary, bonus, and all other compensation paid to each; the amounts expended for improvements each year, how expended, and the character of such improvements; the earnings and receipts from each branch of business and from all sources; the operating and other expenses; the balances of profit and loss; and a complete exhibit of the financial operations of the carrier each year, including an annual balance sheet. Such reports shall also contain such information in relation to charges or regulations concerning charges, or agreements, arrangements, or contracts affecting the same, as the Commission may require.

(b) Such reports shall be for such twelve months’ period as the Commission shall designate and shall be filed with the Commission at its office in Washington within three months after the close of the year for which the report is made, unless additional time is granted in any case by the Commission; and if any person subject to the provisions of this section shall fail to make and file said annual reports within the time above specified, or within the time extended by the Commission, for making and filing the same, or shall fail to make specific answer to any question authorized by the provisions of this section within thirty days from the time it is lawfully required so to do, such person shall forfeit to the United States the sum of $1,200 for each and every day it shall continue to be in default with respect thereto. The Commission may by general or special orders require any such carriers to file monthly reports of earnings and expenses and to file periodical and/or special reports concerning any matters with respect to which the Commission is authorized or required by law to act. If any such carrier shall fail to make and file any such periodical or special report within the time fixed by the Commission, it shall be subject to the forfeitures above provided.

(June 19, 1934, ch. 652, title II, § 219, 48 Stat. 1077; Aug. 2, 1956, ch. 874, § 2, 70 Stat. 931; Pub. L. 87–444, §§ 1, 2, Apr. 27, 1962, 76 Stat. 63; Pub. L. 101–239, title III, § 3002(e), Dec. 19, 1989, 103 Stat. 2131.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (a), was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.

Amendments1989—Subsec. (b). Pub. L. 101–239 substituted “$1,200” for “$100”.
1962—Subsec. (a). Pub. L. 87–444, § 1, struck out “under oath” after “require annual report”.
Subsec. (b). Pub. L. 87–444, § 2, struck out provisions that the periodical or special reports be under oath whenever the Commission so required.
1956—Subsec. (a). Act Aug. 2, 1956, substituted “Except as otherwise required by the Commission, such” for “Such” at beginning of second sentence.



§ 220. Accounts, records, and memoranda(a) Forms(1) The Commission may, in its discretion, prescribe the forms of any and all accounts, records, and memoranda to be kept by carriers subject to this chapter, including the accounts, records, and memoranda of the movement of traffic, as well as of the receipts and expenditures of moneys.

(2) The Commission shall, by rule, prescribe a uniform system of accounts for use by telephone companies. Such uniform system shall require that each common carrier shall maintain a system of accounting methods, procedures, and techniques (including accounts and supporting records and memoranda) which shall ensure a proper allocation of all costs to and among telecommunications services, facilities, and products (and to and among classes of such services, facilities, and products) which are developed, manufactured, or offered by such common carrier.


(b) Depreciation chargesThe Commission may prescribe, for such carriers as it determines to be appropriate, the classes of property for which depreciation charges may be properly included under operating expenses, and the percentages of depreciation which shall be charged with respect to each of such classes of property, classifying the carriers as it may deem proper for this purpose. The Commission may, when it deems necessary, modify the classes and percentages so prescribed. Such carriers shall not, after the Commission has prescribed the classes of property for which depreciation charges may be included, charge to operating expenses any depreciation charges on classes of property other than those prescribed by the Commission, or, after the Commission has prescribed percentages of depreciation, charge with respect to any class of property a percentage of depreciation other than that prescribed therefor by the Commission. No such carrier shall in any case include in any form under its operating or other expenses any depreciation or other charge or expenditure included elsewhere as a depreciation charge or otherwise under its operating or other expenses.


(c) Access to information; burden of proof; use of independent auditorsThe Commission shall at all times have access to and the right of inspection and examination of all accounts, records, and memoranda, including all documents, papers, and correspondence now or hereafter existing, and kept or required to be kept by such carriers, and the provisions of this section respecting the preservation and destruction of books, papers, and documents shall apply thereto. The burden of proof to justify every accounting entry questioned by the Commission shall be on the person making, authorizing, or requiring such entry and the Commission may suspend a charge or credit pending submission of proof by such person. Any provision of law prohibiting the disclosure of the contents of messages or communications shall not be deemed to prohibit the disclosure of any matter in accordance with the provisions of this section. The Commission may obtain the services of any person licensed to provide public accounting services under the law of any State to assist with, or conduct, audits under this section. While so employed or engaged in conducting an audit for the Commission under this section, any such person shall have the powers granted the Commission under this subsection and shall be subject to subsection (f) in the same manner as if that person were an employee of the Commission.


(d) Penalty for failure to complyIn case of failure or refusal on the part of any such carrier to keep such accounts, records, and memoranda on the books and in the manner prescribed by the Commission, or to submit such accounts, records, memoranda, documents, papers, and correspondence as are kept to the inspection of the Commission or any of its authorized agents, such carrier shall forfeit to the United States the sum of $6,000 for each day of the continuance of each such offense.


(e) False entry; destruction; penaltyAny person who shall willfully make any false entry in the accounts of any book of accounts or in any record or memoranda kept by any such carrier, or who shall willfully destroy, mutilate, alter, or by any other means or device falsify any such account, record, or memoranda, or who shall willfully neglect or fail to make full, true, and correct entries in such accounts, records, or memoranda of all facts and transactions appertaining to the business of the carrier, shall be deemed guilty of a misdemeanor, and shall be subject, upon conviction, to a fine of not less than $1,000 nor more than $5,000 or imprisonment for a term of not less than one year nor more than three years, or both such fine and imprisonment: Provided, That the Commission may in its discretion issue orders specifying such operating, accounting, or financial papers, records, books, blanks, or documents which may, after a reasonable time, be destroyed, and prescribing the length of time such books, papers, or documents shall be preserved.


(f) Confidentiality of informationNo member, officer, or employee of the Commission shall divulge any fact or information which may come to his knowledge during the course of examination of books or other accounts, as hereinbefore provided, except insofar as he may be directed by the Commission or by a court.


(g) Use of other forms; alterations in prescribed formsAfter the Commission has prescribed the forms and manner of keeping of accounts, records, and memoranda to be kept by any person as herein provided, it shall be unlawful for such person to keep any other accounts, records, or memoranda than those so prescribed or such as may be approved by the Commission or to keep the accounts in any other manner than that prescribed or approved by the Commission. Notice of alterations by the Commission in the required manner or form of keeping accounts shall be given to such persons by the Commission at least six months before the same are to take effect.


(h) Exemption; regulation by State commissionThe Commission may classify carriers subject to this chapter and prescribe different requirements under this section for different classes of carriers, and may, if it deems such action consistent with the public interest, except the carriers of any particular class or classes in any State from any of the requirements under this section in cases where such carriers are subject to State commission regulation with respect to matters to which this section relates.


(i) Consultation with State commissionsThe Commission, before prescribing any requirements as to accounts, records, or memoranda, shall notify each State commission having jurisdiction with respect to any carrier involved, and shall give reasonable opportunity to each such commission to present its views, and shall receive and consider such views and recommendations.


(j) Report to Congress on need for further legislationThe Commission shall investigate and report to Congress as to the need for legislation to define further or harmonize the powers of the Commission and of State commissions with respect to matters to which this section relates.


(June 19, 1934, ch. 652, title II, § 220, 48 Stat. 1078; Pub. L. 101–239, title III, § 3002(f), Dec. 19, 1989, 103 Stat. 2131; Pub. L. 103–414, title III, §§ 303(a)(7), (8), 304(a)(5), Oct. 25, 1994, 108 Stat. 4294, 4296; Pub. L. 104–104, title IV, § 403(d), (e), Feb. 8, 1996, 110 Stat. 130.)

Editorial Notes

References in TextThis chapter, referred to in subsecs. (a)(1) and (h), was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.

Amendments1996—Subsec. (b). Pub. L. 104–104, § 403(d), substituted “may prescribe, for such carriers as it determines to be appropriate,” for “shall prescribe for such carriers”.
Subsec. (c). Pub. L. 104–104, § 403(e), inserted at end “The Commission may obtain the services of any person licensed to provide public accounting services under the law of any State to assist with, or conduct, audits under this section. While so employed or engaged in conducting an audit for the Commission under this section, any such person shall have the powers granted the Commission under this subsection and shall be subject to subsection (f) in the same manner as if that person were an employee of the Commission.”
1994—Subsec. (a). Pub. L. 103–414, § 303(a)(7), designated existing provisions as par. (1) and added par. (2).
Subsec. (b). Pub. L. 103–414, § 304(a)(5), struck out “, as soon as practicable,” after “The Commission shall”.
Pub. L. 103–414, § 303(a)(8), substituted “classes” for “clasess” after “prescribed the” in third sentence.
1989—Subsec. (d). Pub. L. 101–239 substituted “$6,000” for “$500”.



§ 221. Consolidations and mergers of telephone companies(a) Repealed. Pub. L. 104–104, title VI, § 601(b)(2), Feb. 8, 1996, 110 Stat. 143

(b) State jurisdiction over servicesSubject to the provisions of sections 225 and 301 of this title, nothing in this chapter shall be construed to apply, or to give the Commission jurisdiction, with respect to charges, classifications, practices, services, facilities, or regulations for or in connection with wire, mobile, or point-to-point radio telephone exchange service, or any combination thereof, even though a portion of such exchange service constitutes interstate or foreign communication, in any case where such matters are subject to regulation by a State commission or by local governmental authority.


(c) Determination of property used in interstate toll serviceFor the purpose of administering this chapter as to carriers engaged in wire telephone communication, the Commission may classify the property of any such carrier used for wire telephone communication, and determine what property of said carrier shall be considered as used in interstate or foreign telephone toll service. Such classification shall be made after hearing, upon notice to the carrier, the State commission (or the Governor, if the State has no State commission) of any State in which the property of said carrier is located, and such other persons as the Commission may prescribe.


(d) Valuation of propertyIn making a valuation of the property of any wire telephone carrier the Commission, after making the classification authorized in this section, may in its discretion value only that part of the property of such carrier determined to be used in interstate or foreign telephone toll service.


(June 19, 1934, ch. 652, title II, § 221, 48 Stat. 1080; Apr. 27, 1954, ch. 175, § 4, 68 Stat. 64; Aug. 2, 1956, ch. 874, § 3, 70 Stat. 932; Pub. L. 101–336, title IV, § 401(b)(2), July 26, 1990, 104 Stat. 369; Pub. L. 104–104, title VI, § 601(b)(2), Feb. 8, 1996, 110 Stat. 143.)

Editorial Notes

References in TextThis chapter, referred to in subsecs. (b) and (c), was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.

Amendments1996—Subsec. (a). Pub. L. 104–104 struck out subsec. (a) relating to notification of State Governor and State commission, public hearing, and certification.
1990—Subsec. (b). Pub. L. 101–336 substituted “sections 225 and 301” for “section 301”.
1956—Subsec. (a). Act Aug. 2, 1956, inserted provisions relating to submission of comments by parties and required a public hearing upon request, in lieu of former provisions requiring hearing upon application.
1954—Subsec. (b). Act Apr. 27, 1954, included mobile or point-to-point radio telephone exchange service within exclusions provided for in such subsection, where it is subject to regulation by a State commission or by local governmental authority, and made it clear that the Commission retains its licensing authority over the radio stations that might be involved in such service.



§ 222. Privacy of customer information(a) In generalEvery telecommunications carrier has a duty to protect the confidentiality of proprietary information of, and relating to, other telecommunication carriers, equipment manufacturers, and customers, including telecommunication carriers reselling telecommunications services provided by a telecommunications carrier.


(b) Confidentiality of carrier informationA telecommunications carrier that receives or obtains proprietary information from another carrier for purposes of providing any telecommunications service shall use such information only for such purpose, and shall not use such information for its own marketing efforts.


(c) Confidentiality of customer proprietary network information(1) Privacy requirements for telecommunications carriersExcept as required by law or with the approval of the customer, a telecommunications carrier that receives or obtains customer proprietary network information by virtue of its provision of a telecommunications service shall only use, disclose, or permit access to individually identifiable customer proprietary network information in its provision of (A) the telecommunications service from which such information is derived, or (B) services necessary to, or used in, the provision of such telecommunications service, including the publishing of directories.


(2) Disclosure on request by customersA telecommunications carrier shall disclose customer proprietary network information, upon affirmative written request by the customer, to any person designated by the customer.


(3) Aggregate customer informationA telecommunications carrier that receives or obtains customer proprietary network information by virtue of its provision of a telecommunications service may use, disclose, or permit access to aggregate customer information other than for the purposes described in paragraph (1). A local exchange carrier may use, disclose, or permit access to aggregate customer information other than for purposes described in paragraph (1) only if it provides such aggregate information to other carriers or persons on reasonable and nondiscriminatory terms and conditions upon reasonable request therefor.



(d) ExceptionsNothing in this section prohibits a telecommunications carrier from using, disclosing, or permitting access to customer proprietary network information obtained from its customers, either directly or indirectly through its agents—(1) to initiate, render, bill, and collect for telecommunications services;

(2) to protect the rights or property of the carrier, or to protect users of those services and other carriers from fraudulent, abusive, or unlawful use of, or subscription to, such services;

(3) to provide any inbound telemarketing, referral, or administrative services to the customer for the duration of the call, if such call was initiated by the customer and the customer approves of the use of such information to provide such service; and

(4) to provide call location information concerning the user of a commercial mobile service (as such term is defined in section 332(d) of this title) or the user of an IP-enabled voice service (as such term is defined in section 615b of this title)—(A) to a public safety answering point, emergency medical service provider or emergency dispatch provider, public safety, fire service, or law enforcement official, or hospital emergency or trauma care facility, in order to respond to the user’s call for emergency services;

(B) to inform the user’s legal guardian or members of the user’s immediate family of the user’s location in an emergency situation that involves the risk of death or serious physical harm; or

(C) to providers of information or database management services solely for purposes of assisting in the delivery of emergency services in response to an emergency.



(e) Subscriber list informationNotwithstanding subsections (b), (c), and (d), a telecommunications carrier that provides telephone exchange service shall provide subscriber list information gathered in its capacity as a provider of such service on a timely and unbundled basis, under nondiscriminatory and reasonable rates, terms, and conditions, to any person upon request for the purpose of publishing directories in any format.


(f) Authority to use location informationFor purposes of subsection (c)(1), without the express prior authorization of the customer, a customer shall not be considered to have approved the use or disclosure of or access to—(1) call location information concerning the user of a commercial mobile service (as such term is defined in section 332(d) of this title) or the user of an IP-enabled voice service (as such term is defined in section 615b of this title), other than in accordance with subsection (d)(4); or

(2) automatic crash notification information to any person other than for use in the operation of an automatic crash notification system.


(g) Subscriber listed and unlisted information for emergency servicesNotwithstanding subsections (b), (c), and (d), a telecommunications carrier that provides telephone exchange service or a provider of IP-enabled voice service (as such term is defined in section 615b of this title) shall provide information described in subsection (i)(3)(A) 11 So in original. Probably should be subsection “(h)(3)(A)”. (including information pertaining to subscribers whose information is unlisted or unpublished) that is in its possession or control (including information pertaining to subscribers of other carriers) on a timely and unbundled basis, under nondiscriminatory and reasonable rates, terms, and conditions to providers of emergency services, and providers of emergency support services, solely for purposes of delivering or assisting in the delivery of emergency services.


(h) DefinitionsAs used in this section:(1) Customer proprietary network informationThe term “customer proprietary network information” means—(A) information that relates to the quantity, technical configuration, type, destination, location, and amount of use of a telecommunications service subscribed to by any customer of a telecommunications carrier, and that is made available to the carrier by the customer solely by virtue of the carrier-customer relationship; and

(B) information contained in the bills pertaining to telephone exchange service or telephone toll service received by a customer of a carrier;

except that such term does not include subscriber list information.

(2) Aggregate informationThe term “aggregate customer information” means collective data that relates to a group or category of services or customers, from which individual customer identities and characteristics have been removed.


(3) Subscriber list informationThe term “subscriber list information” means any information—(A) identifying the listed names of subscribers of a carrier and such subscribers’ telephone numbers, addresses, or primary advertising classifications (as such classifications are assigned at the time of the establishment of such service), or any combination of such listed names, numbers, addresses, or classifications; and

(B) that the carrier or an affiliate has published, caused to be published, or accepted for publication in any directory format.


(4) Public safety answering pointThe term “public safety answering point” means a facility that has been designated to receive emergency calls and route them to emergency service personnel.


(5) Emergency servicesThe term “emergency services” means 9–1–1 emergency services and emergency notification services.


(6) Emergency notification servicesThe term “emergency notification services” means services that notify the public of an emergency.


(7) Emergency support servicesThe term “emergency support services” means information or data base management services used in support of emergency services.



(June 19, 1934, ch. 652, title II, § 222, as added Pub. L. 104–104, title VII, § 702, Feb. 8, 1996, 110 Stat. 148; amended Pub. L. 106–81, § 5, Oct. 26, 1999, 113 Stat. 1288; Pub. L. 110–283, title III, § 301, July 23, 2008, 122 Stat. 2625.)

Editorial Notes
Prior ProvisionsA prior section 222, act June 19, 1934, ch. 652, title II, § 222, as added Mar. 6, 1943, ch. 10, § 1, 57 Stat. 5; amended July 12, 1960, Pub. L. 86–624, § 36, 74 Stat. 421; Nov. 30, 1974, Pub. L. 93–506, § 2, 88 Stat. 1577; Dec. 24, 1980, Pub. L. 96–590, 94 Stat. 3414; Dec. 29, 1981, Pub. L. 97–130, § 2, 95 Stat. 1687, related to competition among record carriers, prior to repeal by Pub. L. 103–414, title III, § 304(a)(6), Oct. 25, 1994, 108 Stat. 4297.

Amendments2008—Subsec. (d)(4). Pub. L. 110–283, § 301(1), inserted “or the user of an IP-enabled voice service (as such term is defined in section 615b of this title)” after “section 332(d) of this title)” in introductory provisions.
Subsec. (f). Pub. L. 110–283, § 301(2), struck out “wireless” before “location” in heading.
Subsec. (f)(1). Pub. L. 110–283, § 301(1), inserted “or the user of an IP-enabled voice service (as such term is defined in section 615b of this title)” after “section 332(d) of this title)”.
Subsec. (g). Pub. L. 110–283, § 301(3), inserted “or a provider of IP-enabled voice service (as such term is defined in section 615b of this title)” after “telephone exchange service”.
1999—Subsec. (d)(4). Pub. L. 106–81, § 5(1), added par. (4).
Subsecs. (f), (g). Pub. L. 106–81, § 5(2), added subsecs. (f) and (g). Former subsec. (f) redesignated (h).
Subsec. (h). Pub. L. 106–81, § 5(2)–(4), redesignated subsec. (f) as (h), inserted “location,” after “destination,” in par. (1)(A), and added pars. (4) to (7).



§ 223. Obscene or harassing telephone calls in the District of Columbia or in interstate or foreign communications(a) Prohibited acts generallyWhoever—(1) in interstate or foreign communications—(A) by means of a telecommunications device knowingly—(i) makes, creates, or solicits, and

(ii) initiates the transmission of,

any comment, request, suggestion, proposal, image, or other communication which is obscene or child pornography, with intent to abuse, threaten, or harass another person;

(B) by means of a telecommunications device knowingly—(i) makes, creates, or solicits, and

(ii) initiates the transmission of,

any comment, request, suggestion, proposal, image, or other communication which is obscene or child pornography, knowing that the recipient of the communication is under 18 years of age, regardless of whether the maker of such communication placed the call or initiated the communication;

(C) makes a telephone call or utilizes a telecommunications device, whether or not conversation or communication ensues, without disclosing his identity and with intent to abuse, threaten, or harass any specific person;

(D) makes or causes the telephone of another repeatedly or continuously to ring, with intent to harass any person at the called number; or

(E) makes repeated telephone calls or repeatedly initiates communication with a telecommunications device, during which conversation or communication ensues, solely to harass any specific person; or


(2) knowingly permits any telecommunications facility under his control to be used for any activity prohibited by paragraph (1) with the intent that it be used for such activity,

shall be fined under title 18 or imprisoned not more than two years, or both.

(b) Prohibited acts for commercial purposes; defense to prosecution(1) Whoever knowingly—(A) within the United States, by means of telephone, makes (directly or by recording device) any obscene communication for commercial purposes to any person, regardless of whether the maker of such communication placed the call; or

(B) permits any telephone facility under such person’s control to be used for an activity prohibited by subparagraph (A),

shall be fined in accordance with title 18 or imprisoned not more than two years, or both.

(2) Whoever knowingly—(A) within the United States, by means of telephone, makes (directly or by recording device) any indecent communication for commercial purposes which is available to any person under 18 years of age or to any other person without that person’s consent, regardless of whether the maker of such communication placed the call; or

(B) permits any telephone facility under such person’s control to be used for an activity prohibited by subparagraph (A), shall be fined not more than $50,000 or imprisoned not more than six months, or both.


(3) It is a defense to prosecution under paragraph (2) of this subsection that the defendant restricted access to the prohibited communication to persons 18 years of age or older in accordance with subsection (c) of this section and with such procedures as the Commission may prescribe by regulation.

(4) In addition to the penalties under paragraph (1), whoever, within the United States, intentionally violates paragraph (1) or (2) shall be subject to a fine of not more than $50,000 for each violation. For purposes of this paragraph, each day of violation shall constitute a separate violation.

(5)(A) In addition to the penalties under paragraphs (1), (2), and (5), whoever, within the United States, violates paragraph (1) or (2) shall be subject to a civil fine of not more than $50,000 for each violation. For purposes of this paragraph, each day of violation shall constitute a separate violation.

(B) A fine under this paragraph may be assessed either—(i) by a court, pursuant to civil action by the Commission or any attorney employed by the Commission who is designated by the Commission for such purposes, or

(ii) by the Commission after appropriate administrative proceedings.



(6) The Attorney General may bring a suit in the appropriate district court of the United States to enjoin any act or practice which violates paragraph (1) or (2). An injunction may be granted in accordance with the Federal Rules of Civil Procedure.


(c) Restriction on access to subscribers by common carriers; judicial remedies respecting restrictions(1) A common carrier within the District of Columbia or within any State, or in interstate or foreign commerce, shall not, to the extent technically feasible, provide access to a communication specified in subsection (b) from the telephone of any subscriber who has not previously requested in writing the carrier to provide access to such communication if the carrier collects from subscribers an identifiable charge for such communication that the carrier remits, in whole or in part, to the provider of such communication.

(2) Except as provided in paragraph (3), no cause of action may be brought in any court or administrative agency against any common carrier, or any of its affiliates, including their officers, directors, employees, agents, or authorized representatives on account of—(A) any action which the carrier demonstrates was taken in good faith to restrict access pursuant to paragraph (1) of this subsection; or

(B) any access permitted—(i) in good faith reliance upon the lack of any representation by a provider of communications that communications provided by that provider are communications specified in subsection (b), or

(ii) because a specific representation by the provider did not allow the carrier, acting in good faith, a sufficient period to restrict access to communications described in subsection (b).



(3) Notwithstanding paragraph (2) of this subsection, a provider of communications services to which subscribers are denied access pursuant to paragraph (1) of this subsection may bring an action for a declaratory judgment or similar action in a court. Any such action shall be limited to the question of whether the communications which the provider seeks to provide fall within the category of communications to which the carrier will provide access only to subscribers who have previously requested such access.


(d) Sending or displaying offensive material to persons under 18Whoever—(1) in interstate or foreign communications knowingly—(A) uses an interactive computer service to send to a specific person or persons under 18 years of age, or

(B) uses any interactive computer service to display in a manner available to a person under 18 years of age,

any comment, request, suggestion, proposal, image, or other communication that is obscene or child pornography, regardless of whether the user of such service placed the call or initiated the communication; or

(2) knowingly permits any telecommunications facility under such person’s control to be used for an activity prohibited by paragraph (1) with the intent that it be used for such activity,

shall be fined under title 18 or imprisoned not more than two years, or both.

(e) DefensesIn addition to any other defenses available by law:(1) No person shall be held to have violated subsection (a) or (d) solely for providing access or connection to or from a facility, system, or network not under that person’s control, including transmission, downloading, intermediate storage, access software, or other related capabilities that are incidental to providing such access or connection that does not include the creation of the content of the communication.

(2) The defenses provided by paragraph (1) of this subsection shall not be applicable to a person who is a conspirator with an entity actively involved in the creation or knowing distribution of communications that violate this section, or who knowingly advertises the availability of such communications.

(3) The defenses provided in paragraph (1) of this subsection shall not be applicable to a person who provides access or connection to a facility, system, or network engaged in the violation of this section that is owned or controlled by such person.

(4) No employer shall be held liable under this section for the actions of an employee or agent unless the employee’s or agent’s conduct is within the scope of his or her employment or agency and the employer (A) having knowledge of such conduct, authorizes or ratifies such conduct, or (B) recklessly disregards such conduct.

(5) It is a defense to a prosecution under subsection (a)(1)(B) or (d), or under subsection (a)(2) with respect to the use of a facility for an activity under subsection (a)(1)(B) that a person—(A) has taken, in good faith, reasonable, effective, and appropriate actions under the circumstances to restrict or prevent access by minors to a communication specified in such subsections, which may involve any appropriate measures to restrict minors from such communications, including any method which is feasible under available technology; or

(B) has restricted access to such communication by requiring use of a verified credit card, debit account, adult access code, or adult personal identification number.


(6) The Commission may describe measures which are reasonable, effective, and appropriate to restrict access to prohibited communications under subsection (d). Nothing in this section authorizes the Commission to enforce, or is intended to provide the Commission with the authority to approve, sanction, or permit, the use of such measures. The Commission shall have no enforcement authority over the failure to utilize such measures. The Commission shall not endorse specific products relating to such measures. The use of such measures shall be admitted as evidence of good faith efforts for purposes of paragraph (5) in any action arising under subsection (d). Nothing in this section shall be construed to treat interactive computer services as common carriers or telecommunications carriers.


(f) Violations of law required; commercial entities, nonprofit libraries, or institutions of higher education(1) No cause of action may be brought in any court or administrative agency against any person on account of any activity that is not in violation of any law punishable by criminal or civil penalty, and that the person has taken in good faith to implement a defense authorized under this section or otherwise to restrict or prevent the transmission of, or access to, a communication specified in this section.

(2) No State or local government may impose any liability for commercial activities or actions by commercial entities, nonprofit libraries, or institutions of higher education in connection with an activity or action described in subsection (a)(2) or (d) that is inconsistent with the treatment of those activities or actions under this section: Provided, however, That nothing herein shall preclude any State or local government from enacting and enforcing complementary oversight, liability, and regulatory systems, procedures, and requirements, so long as such systems, procedures, and requirements govern only intrastate services and do not result in the imposition of inconsistent rights, duties or obligations on the provision of interstate services. Nothing in this subsection shall preclude any State or local government from governing conduct not covered by this section.


(g) Application and enforcement of other Federal lawNothing in subsection (a), (d), (e), or (f) or in the defenses to prosecution under subsection (a) or (d) shall be construed to affect or limit the application or enforcement of any other Federal law.


(h) DefinitionsFor purposes of this section—(1) The use of the term “telecommunications device” in this section—(A) shall not impose new obligations on broadcasting station licensees and cable operators covered by obscenity and indecency provisions elsewhere in this chapter;

(B) does not include an interactive computer service; and

(C) in the case of subparagraph (C) of subsection (a)(1), includes any device or software that can be used to originate telecommunications or other types of communications that are transmitted, in whole or in part, by the Internet (as such term is defined in section 1104 11 See References in Text note below. of the Internet Tax Freedom Act (47 U.S.C. 151 note)).


(2) The term “interactive computer service” has the meaning provided in section 230(f)(2) of this title.

(3) The term “access software” means software (including client or server software) or enabling tools that do not create or provide the content of the communication but that allow a user to do any one or more of the following:(A) filter, screen, allow, or disallow content;

(B) pick, choose, analyze, or digest content; or

(C) transmit, receive, display, forward, cache, search, subset, organize, reorganize, or translate content.


(4) The term “institution of higher education” has the meaning provided in section 1001 of title 20.

(5) The term “library” means a library eligible for participation in State-based plans for funds under title III of the Library Services and Construction Act (20 U.S.C. 355e et seq.).


(June 19, 1934, ch. 652, title II, § 223, as added Pub. L. 90–299, § 1, May 3, 1968, 82 Stat. 112; amended Pub. L. 98–214, § 8(a), (b), Dec. 8, 1983, 97 Stat. 1469, 1470; Pub. L. 100–297, title VI, § 6101, Apr. 28, 1988, 102 Stat. 424; Pub. L. 100–690, title VII, § 7524, Nov. 18, 1988, 102 Stat. 4502; Pub. L. 101–166, title V, § 521(1), Nov. 21, 1989, 103 Stat. 1192; Pub. L. 103–414, title III, § 303(a)(9), Oct. 25, 1994, 108 Stat. 4294; Pub. L. 104–104, title V, § 502, Feb. 8, 1996, 110 Stat. 133; Pub. L. 105–244, title I, § 102(a)(14), Oct. 7, 1998, 112 Stat. 1621; Pub. L. 105–277, div. C, title XIV, § 1404(b), Oct. 21, 1998, 112 Stat. 2681–739; Pub. L. 108–21, title VI, § 603, Apr. 30, 2003, 117 Stat. 687; Pub. L. 109–162, title I, § 113(a), Jan. 5, 2006, 119 Stat. 2987; Pub. L. 113–4, title XI, § 1102, Mar. 7, 2013, 127 Stat. 135.)

Editorial Notes

References in TextThe Federal Rules of Civil Procedure, referred to in subsec. (b)(6), are set out in the Appendix to Title 28, Judiciary and Judicial Procedure.
This chapter, referred to in subsec. (h)(1)(A), was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.
Section 1104 of the Internet Tax Freedom Act, referred to in subsec. (h)(1)(C), is section 1104 of title XI of div. C of Pub. L. 105–277, which is set out in a note under section 151 of this title. The term “Internet” is defined in section 1105 of Pub. L. 105–277, which is set out in the same note under section 151 of this title.
The Library Services and Construction Act, referred to in subsec. (h)(5), is act June 19, 1956, ch. 407, 70 Stat. 293, as amended. Title III of the Act was classified generally to subchapter III (§ 355e et seq.) of chapter 16 of Title 20, Education, and was repealed by Pub. L. 104–208, div. A, title I, § 101(e) [title VII, § 708(a)], Sept. 30, 1996, 110 Stat. 3009–233, 3009–312.

Amendments2013—Subsec. (a)(1)(A). Pub. L. 113–4, § 1102(1), struck out “annoy,” after “intent to” in concluding provisions.
Subsec. (a)(1)(C). Pub. L. 113–4, § 1102(2)(B), which directed the substitution of “harass any specific person” for “harass any person at the called number or who receives the communication”, was executed by making the substitution for “harass any person at the called number or who receives the communications”, to reflect the probable intent of Congress.
Pub. L. 113–4, § 1102(2)(A), struck out “annoy,” after “intent to”.
Subsec. (a)(1)(E). Pub. L. 113–4, § 1102(3), substituted “harass any specific person” for “harass any person at the called number or who receives the communication”.
2006—Subsec. (h)(1)(C). Pub. L. 109–162 added subpar. (C).
2003—Subsec. (a)(1)(A). Pub. L. 108–21, § 603(1)(A), substituted “or child pornography” for “, lewd, lascivious, filthy, or indecent” in concluding provisions.
Subsec. (a)(1)(B). Pub. L. 108–21, § 603(1)(B), substituted “child pornography” for “indecent” in concluding provisions.
Subsec. (d)(1). Pub. L. 108–21, § 603(2), substituted “is obscene or child pornography” for “, in context, depicts or describes, in terms patently offensive as measured by contemporary community standards, sexual or excretory activities or organs” in concluding provisions.
1998—Subsec. (h)(2). Pub. L. 105–277 substituted “230(f)(2)” for “230(e)(2)”.
Subsec. (h)(4). Pub. L. 105–244, which directed amendment of section 223(h)(4) of the Telecommunications Act of 1934 (47 U.S.C. 223(h)(4)) by substituting “section 1001” for “section 1141”, was executed to this section, which is section 223 of the Communications Act of 1934, to reflect the probable intent of Congress.
1996—Subsec. (a). Pub. L. 104–104, § 502(1), added subsec. (a) and struck out former subsec. (a) which read as follows: “Whoever—
“(1) in the District of Columbia or in interstate or foreign communication by means of telephone—
“(A) makes any comment, request, suggestion or proposal which is obscene, lewd, lascivious, filthy, or indecent;
“(B) makes a telephone call, whether or not conversation ensues, without disclosing his identity and with intent to annoy, abuse, threaten, or harass any person at the called number;
“(C) makes or causes the telephone of another repeatedly or continuously to ring, with intent to harass any person at the called number; or
“(D) makes repeated telephone calls, during which conversation ensues, solely to harass any person at the called number; or
“(2) knowingly permits any telephone facility under his control to be used for any purpose prohibited by this section,
shall be fined not more than $50,000 or imprisoned not more than six months, or both.”
Subsecs. (d) to (h). Pub. L. 104–104, § 502(2), added subsecs. (d) to (h).
1994—Subsec. (b)(3). Pub. L. 103–414 substituted “defendant restricted access” for “defendant restrict access”.
1989—Subsecs. (b), (c). Pub. L. 101–166 added subsecs. (b) and (c) and struck out former subsec. (b) which read as follows:
“(1) Whoever knowingly—
“(A) in the District of Columbia or in interstate or foreign communication, by means of telephone, makes (directly or by recording device) any obscene communication for commercial purposes to any person, regardless of whether the maker of such communication placed the call; or
“(B) permits any telephone facility under such person’s control to be used for an activity prohibited by clause (i);
shall be fined in accordance with title 18 or imprisoned not more than two years, or both.
“(2) Whoever knowingly—
“(A) in the District of Columbia or in interstate or foreign communication, by means of telephone, makes (directly or by recording device) any indecent communication for commercial purposes to any person, regardless of whether the maker of such communication placed the call; or
“(B) permits any telephone facility under such person’s control to be used for an activity prohibited by clause (i),
shall be fined not more than $50,000 or imprisoned not more than six months, or both.”
1988—Subsec. (b). Pub. L. 100–690 amended subsec. (b) generally. Prior to amendment, subsec. (b) read as follows:
“(1) Whoever knowingly—
“(A) in the District of Columbia or in interstate or foreign communication, by means of telephone, makes (directly or by recording device) any obscene or indecent communication for commercial purposes to any person, regardless of whether the maker of such communication placed the call; or
“(B) permits any telephone facility under such person’s control to be used for an activity prohibited by subparagraph (A),
shall be fined not more than $50,000 or imprisoned not more than six months, or both.
“(2) In addition to the penalties under paragraph (1), whoever, in the District of Columbia or in interstate or foreign communication, intentionally violates paragraph (1)(A) or (1)(B) shall be subject to a fine of not more than $50,000 for each violation. For purposes of this paragraph, each day of violation shall constitute a separate violation.
“(3)(A) In addition to the penalties under paragraphs (1) and (2), whoever, in the District of Columbia or in interstate or foreign communication, violates paragraph (1)(A) or (1)(B) shall be subject to a civil fine of not more than $50,000 for each violation. For purposes of this paragraph, each day of violation shall constitute a separate violation.
“(B) A fine under this paragraph may be assessed either—
“(i) by a court, pursuant to a civil action by the Commission or any attorney employed by the Commission who is designated by the Commission for such purposes, or
“(ii) by the Commission after appropriate administrative proceedings.
“(4) The Attorney General may bring a suit in the appropriate district court of the United States to enjoin any act or practice which violates paragraph (1)(A) or (1)(B). An injunction may be granted in accordance with the Federal Rules of Civil Procedure.”
Pub. L. 100–297, in par. (1)(A), struck out “under eighteen years of age or to any other person without that person’s consent” after “to any person”, redesignated par. (3) as (2) and struck out former par. (2) which read as follows: “It is a defense to a prosecution under this subsection that the defendant restricted access to the prohibited communication to persons eighteen years of age or older in accordance with procedures which the Commission shall prescribe by regulation.”, redesignated par. (4) as (3) and substituted “under paragraphs (1) and (2)” for “under paragraphs (1) and (3)”, and redesignated par. (5) as (4).
1983—Subsec. (a). Pub. L. 98–214, § 8(a)(1), (2), designated existing provisions as subsec. (a) and substituted “$50,000” for “$500” in provisions after par. (2).
Subsec. (a)(2). Pub. L. 98–214, § 8(b), inserted “facility” after “telephone”.
Subsec. (b). Pub. L. 98–214, § 8(a)(3), added subsec. (b).

Statutory Notes and Related Subsidiaries
Effective Date of 1998 AmendmentsPub. L. 105–277, div. C, title XIV, § 1406, Oct. 21, 1998, 112 Stat. 2681–741, provided that: “This title [enacting section 231 of this title, amending this section and section 230 of this title, and enacting provisions set out as notes under sections 231 and 609 of this title] and the amendments made by this title shall take effect 30 days after the date of enactment of this Act [Oct. 21, 1998].”

Amendment by Pub. L. 105–244 effective Oct. 1, 1998, except as otherwise provided in Pub. L. 105–244, see section 3 of Pub. L. 105–244, set out as a note under section 1001 of Title 20, Education.

Effective Date of 1989 AmendmentAmendment by Pub. L. 101–166 effective 120 days after Nov. 21, 1989, see section 521(3) of Pub. L. 101–166, set out as a note under section 152 of this title.

Effective Date of 1988 AmendmentAmendment by Pub. L. 100–297 effective July 1, 1988, see section 6303 of Pub. L. 100–297, set out as a note under section 1071 of Title 20, Education.

Construction of 2006 AmendmentPub. L. 109–162, title I, § 113(b), Jan. 5, 2006, 119 Stat. 2987, provided that: “This section [amending this section] and the amendment made by this section may not be construed to affect the meaning given the term ‘telecommunications device’ in section 223(h)(1) of the Communications Act of 1934 [47 U.S.C. 223(h)(1)], as in effect before the date of the enactment of this section [Jan. 5, 2006].”


Expedited ReviewPub. L. 104–104, title V, § 561, Feb. 8, 1996, 110 Stat. 142, provided that:
“(a) Three-Judge District Court Hearing.—Notwithstanding any other provision of law, any civil action challenging the constitutionality, on its face, of this title [see Short Title of 1996 Amendment note set out under section 609 of this title] or any amendment made by this title, or any provision thereof, shall be heard by a district court of 3 judges convened pursuant to the provisions of section 2284 of title 28, United States Code.

“(b) Appellate Review.—Notwithstanding any other provision of law, an interlocutory or final judgment, decree, or order of the court of 3 judges in an action under subsection (a) holding this title or an amendment made by this title, or any provision thereof, unconstitutional shall be reviewable as a matter of right by direct appeal to the Supreme Court. Any such appeal shall be filed not more than 20 days after entry of such judgment, decree, or order.”




Regulations; Disposition of Complaints Pending on December 8, 1983Pub. L. 98–214, § 8(c), (d), Dec. 8, 1983, 97 Stat. 1470, provided that the Federal Communications Commission (FCC) issue regulations pursuant to subsec. (b)(2) of this section not later than 180 days after Dec. 8, 1983, and that the FCC was to act on all complaints alleging violation of this section pending on Dec. 8, 1983, within 90 days of that date.



§ 224. Pole attachments(a) DefinitionsAs used in this section:(1) The term “utility” means any person who is a local exchange carrier or an electric, gas, water, steam, or other public utility, and who owns or controls poles, ducts, conduits, or rights-of-way used, in whole or in part, for any wire communications. Such term does not include any railroad, any person who is cooperatively organized, or any person owned by the Federal Government or any State.

(2) The term “Federal Government” means the Government of the United States or any agency or instrumentality thereof.

(3) The term “State” means any State, territory, or possession of the United States, the District of Columbia, or any political subdivision, agency, or instrumentality thereof.

(4) The term “pole attachment” means any attachment by a cable television system or provider of telecommunications service to a pole, duct, conduit, or right-of-way owned or controlled by a utility.

(5) For purposes of this section, the term “telecommunications carrier” (as defined in section 153 of this title) does not include any incumbent local exchange carrier as defined in section 251(h) of this title.


(b) Authority of Commission to regulate rates, terms, and conditions; enforcement powers; promulgation of regulations(1) Subject to the provisions of subsection (c) of this section, the Commission shall regulate the rates, terms, and conditions for pole attachments to provide that such rates, terms, and conditions are just and reasonable, and shall adopt procedures necessary and appropriate to hear and resolve complaints concerning such rates, terms, and conditions. For purposes of enforcing any determinations resulting from complaint procedures established pursuant to this subsection, the Commission shall take such action as it deems appropriate and necessary, including issuing cease and desist orders, as authorized by section 312(b) of this title.

(2) The Commission shall prescribe by rule regulations to carry out the provisions of this section.


(c) State regulatory authority over rates, terms, and conditions; preemption; certification; circumstances constituting State regulation(1) Nothing in this section shall be construed to apply to, or to give the Commission jurisdiction with respect to rates, terms, and conditions, or access to poles, ducts, conduits, and rights-of-way as provided in subsection (f), for pole attachments in any case where such matters are regulated by a State.

(2) Each State which regulates the rates, terms, and conditions for pole attachments shall certify to the Commission that—(A) it regulates such rates, terms, and conditions; and

(B) in so regulating such rates, terms, and conditions, the State has the authority to consider and does consider the interests of the subscribers of the services offered via such attachments, as well as the interests of the consumers of the utility services.


(3) For purposes of this subsection, a State shall not be considered to regulate the rates, terms, and conditions for pole attachments—(A) unless the State has issued and made effective rules and regulations implementing the State’s regulatory authority over pole attachments; and

(B) with respect to any individual matter, unless the State takes final action on a complaint regarding such matter—(i) within 180 days after the complaint is filed with the State, or

(ii) within the applicable period prescribed for such final action in such rules and regulations of the State, if the prescribed period does not extend beyond 360 days after the filing of such complaint.




(d) Determination of just and reasonable rates; “usable space” defined(1) For purposes of subsection (b) of this section, a rate is just and reasonable if it assures a utility the recovery of not less than the additional costs of providing pole attachments, nor more than an amount determined by multiplying the percentage of the total usable space, or the percentage of the total duct or conduit capacity, which is occupied by the pole attachment by the sum of the operating expenses and actual capital costs of the utility attributable to the entire pole, duct, conduit, or right-of-way.

(2) As used in this subsection, the term “usable space” means the space above the minimum grade level which can be used for the attachment of wires, cables, and associated equipment.

(3) This subsection shall apply to the rate for any pole attachment used by a cable television system solely to provide cable service. Until the effective date of the regulations required under subsection (e), this subsection shall also apply to the rate for any pole attachment used by a cable system or any telecommunications carrier (to the extent such carrier is not a party to a pole attachment agreement) to provide any telecommunications service.


(e) Regulations governing charges; apportionment of costs of providing space(1) The Commission shall, no later than 2 years after February 8, 1996, prescribe regulations in accordance with this subsection to govern the charges for pole attachments used by telecommunications carriers to provide telecommunications services, when the parties fail to resolve a dispute over such charges. Such regulations shall ensure that a utility charges just, reasonable, and nondiscriminatory rates for pole attachments.

(2) A utility shall apportion the cost of providing space on a pole, duct, conduit, or right-of-way other than the usable space among entities so that such apportionment equals two-thirds of the costs of providing space other than the usable space that would be allocated to such entity under an equal apportionment of such costs among all attaching entities.

(3) A utility shall apportion the cost of providing usable space among all entities according to the percentage of usable space required for each entity.

(4) The regulations required under paragraph (1) shall become effective 5 years after February 8, 1996. Any increase in the rates for pole attachments that result from the adoption of the regulations required by this subsection shall be phased in equal annual increments over a period of 5 years beginning on the effective date of such regulations.


(f) Nondiscriminatory access(1) A utility shall provide a cable television system or any telecommunications carrier with nondiscriminatory access to any pole, duct, conduit, or right-of-way owned or controlled by it.

(2) Notwithstanding paragraph (1), a utility providing electric service may deny a cable television system or any telecommunications carrier access to its poles, ducts, conduits, or rights-of-way, on a non-discriminatory 11 So in original. Probably should be “nondiscriminatory”. basis where there is insufficient capacity and for reasons of safety, reliability and generally applicable engineering purposes.


(g) Imputation to costs of pole attachment rateA utility that engages in the provision of telecommunications services or cable services shall impute to its costs of providing such services (and charge any affiliate, subsidiary, or associate company engaged in the provision of such services) an equal amount to the pole attachment rate for which such company would be liable under this section.


(h) Modification or alteration of pole, duct, conduit, or right-of-wayWhenever the owner of a pole, duct, conduit, or right-of-way intends to modify or alter such pole, duct, conduit, or right-of-way, the owner shall provide written notification of such action to any entity that has obtained an attachment to such conduit or right-of-way so that such entity may have a reasonable opportunity to add to or modify its existing attachment. Any entity that adds to or modifies its existing attachment after receiving such notification shall bear a proportionate share of the costs incurred by the owner in making such pole, duct, conduit, or right-of-way accessible.


(i) Costs of rearranging or replacing attachmentAn entity that obtains an attachment to a pole, conduit, or right-of-way shall not be required to bear any of the costs of rearranging or replacing its attachment, if such rearrangement or replacement is required as a result of an additional attachment or the modification of an existing attachment sought by any other entity (including the owner of such pole, duct, conduit, or right-of-way).


(June 19, 1934, ch. 652, title II, § 224, as added Pub. L. 95–234, § 6, Feb. 21, 1978, 92 Stat. 35; amended Pub. L. 97–259, title I, § 106, Sept. 13, 1982, 96 Stat. 1091; Pub. L. 98–549, § 4, Oct. 30, 1984, 98 Stat. 2801; Pub. L. 103–414, title III, § 304(a)(7), Oct. 25, 1994, 108 Stat. 4297; Pub. L. 104–104, title VII, § 703, Feb. 8, 1996, 110 Stat. 149.)

Editorial Notes
Amendments1996—Subsec. (a)(1). Pub. L. 104–104, § 703(1), inserted first sentence and struck out former first sentence which read as follows: “The term ‘utility’ means any person whose rates or charges are regulated by the Federal Government or a State and who owns or controls poles, ducts, conduits, or rights-of-way used, in whole or in part, for wire communication.”
Subsec. (a)(4). Pub. L. 104–104, § 703(2), inserted “or provider of telecommunications service” after “system”.
Subsec. (a)(5). Pub. L. 104–104, § 703(3), added par. (5).
Subsec. (c)(1). Pub. L. 104–104, § 703(4), inserted “, or access to poles, ducts, conduits, and rights-of-way as provided in subsection (f),” after “conditions”.
Subsec. (c)(2)(B). Pub. L. 104–104, § 703(5), substituted “the services offered via such attachments” for “cable television services”.
Subsec. (d)(3). Pub. L. 104–104, § 703(6), added par. (3).
Subsecs. (e) to (i). Pub. L. 104–104, § 703(7), added subsecs. (e) to (i).
1994—Subsec. (b)(2). Pub. L. 103–414 substituted “The Commission” for “Within 180 days from February 21, 1978, the Commission”.
1984—Subsec. (c)(3). Pub. L. 98–549 added par. (3).
1982—Subsec. (e). Pub. L. 97–259 struck out subsec. (e) which provided that, upon expiration of 5-year period that began on Feb. 21, 1978, provisions of subsec. (d) of this section would cease to have any effect.

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentAmendment by Pub. L. 98–549 effective 60 days after Oct. 30, 1984, except where otherwise expressly provided, see section 9(a) of Pub. L. 98–549, set out as a note under section 521 of this title.

Effective DateSection effective on thirtieth day after Feb. 21, 1978, see section 7 of Pub. L. 95–234, set out as an Effective Date of 1978 Amendment note under section 152 of this title.



§ 225. Telecommunications services for hearing-impaired and speech-impaired individuals(a) DefinitionsAs used in this section—(1) Common carrier or carrierThe term “common carrier” or “carrier” includes any common carrier engaged in interstate communication by wire or radio as defined in section 153 of this title and any common carrier engaged in intrastate communication by wire or radio, notwithstanding sections 152(b) and 221(b) of this title.


(2) TDDThe term “TDD” means a Telecommunications Device for the Deaf, which is a machine that employs graphic communication in the transmission of coded signals through a wire or radio communication system.


(3) Telecommunications relay servicesThe term “telecommunications relay services” means telephone transmission services that provide the ability for an individual who is deaf, hard of hearing, deaf-blind, or who has a speech disability to engage in communication by wire or radio with one or more individuals, in a manner that is functionally equivalent to the ability of a hearing individual who does not have a speech disability to communicate using voice communication services by wire or radio.



(b) Availability of telecommunications relay services(1) In generalIn order to carry out the purposes established under section 151 of this title, to make available to all individuals in the United States a rapid, efficient nationwide communication service, and to increase the utility of the telephone system of the Nation, the Commission shall ensure that interstate and intrastate telecommunications relay services are available, to the extent possible and in the most efficient manner, to hearing-impaired and speech-impaired individuals in the United States.


(2) Use of general authority and remediesFor the purposes of administering and enforcing the provisions of this section and the regulations prescribed thereunder, the Commission shall have the same authority, power, and functions with respect to common carriers engaged in intrastate communication as the Commission has in administering and enforcing the provisions of this subchapter with respect to any common carrier engaged in interstate communication. Any violation of this section by any common carrier engaged in intrastate communication shall be subject to the same remedies, penalties, and procedures as are applicable to a violation of this chapter by a common carrier engaged in interstate communication.



(c) Provision of servicesEach common carrier providing telephone voice transmission services shall, not later than 3 years after July 26, 1990, provide in compliance with the regulations prescribed under this section, throughout the area in which it offers service, telecommunications relay services, individually, through designees, through a competitively selected vendor, or in concert with other carriers. A common carrier shall be considered to be in compliance with such regulations—(1) with respect to intrastate telecommunications relay services in any State that does not have a certified program under subsection (f) and with respect to interstate telecommunications relay services, if such common carrier (or other entity through which the carrier is providing such relay services) is in compliance with the Commission’s regulations under subsection (d); or

(2) with respect to intrastate telecommunications relay services in any State that has a certified program under subsection (f) for such State, if such common carrier (or other entity through which the carrier is providing such relay services) is in compliance with the program certified under subsection (f) for such State.


(d) Regulations(1) In generalThe Commission shall, not later than 1 year after July 26, 1990, prescribe regulations to implement this section, including regulations that—(A) establish functional requirements, guidelines, and operations procedures for telecommunications relay services;

(B) establish minimum standards that shall be met in carrying out subsection (c);

(C) require that telecommunications relay services operate every day for 24 hours per day;

(D) require that users of telecommunications relay services pay rates no greater than the rates paid for functionally equivalent voice communication services with respect to such factors as the duration of the call, the time of day, and the distance from point of origination to point of termination;

(E) prohibit relay operators from failing to fulfill the obligations of common carriers by refusing calls or limiting the length of calls that use telecommunications relay services;

(F) prohibit relay operators from disclosing the content of any relayed conversation and from keeping records of the content of any such conversation beyond the duration of the call; and

(G) prohibit relay operators from intentionally altering a relayed conversation.


(2) TechnologyThe Commission shall ensure that regulations prescribed to implement this section encourage, consistent with section 157(a) of this title, the use of existing technology and do not discourage or impair the development of improved technology.


(3) Jurisdictional separation of costs(A) In generalConsistent with the provisions of section 410 of this title, the Commission shall prescribe regulations governing the jurisdictional separation of costs for the services provided pursuant to this section.


(B) Recovering costsSuch regulations shall generally provide that costs caused by interstate telecommunications relay services shall be recovered from all subscribers for every interstate service and costs caused by intrastate telecommunications relay services shall be recovered from the intrastate jurisdiction. In a State that has a certified program under subsection (f), a State commission shall permit a common carrier to recover the costs incurred in providing intrastate telecommunications relay services by a method consistent with the requirements of this section.




(e) Enforcement(1) In generalSubject to subsections (f) and (g), the Commission shall enforce this section.


(2) ComplaintThe Commission shall resolve, by final order, a complaint alleging a violation of this section within 180 days after the date such complaint is filed.



(f) Certification(1) State documentationAny State desiring to establish a State program under this section shall submit documentation to the Commission that describes the program of such State for implementing intrastate telecommunications relay services and the procedures and remedies available for enforcing any requirements imposed by the State program.


(2) Requirements for certificationAfter review of such documentation, the Commission shall certify the State program if the Commission determines that—(A) the program makes available to hearing-impaired and speech-impaired individuals, either directly, through designees, through a competitively selected vendor, or through regulation of intrastate common carriers, intrastate telecommunications relay services in such State in a manner that meets or exceeds the requirements of regulations prescribed by the Commission under subsection (d); and

(B) the program makes available adequate procedures and remedies for enforcing the requirements of the State program.


(3) Method of fundingExcept as provided in subsection (d), the Commission shall not refuse to certify a State program based solely on the method such State will implement for funding intrastate telecommunication relay services.


(4) Suspension or revocation of certificationThe Commission may suspend or revoke such certification if, after notice and opportunity for hearing, the Commission determines that such certification is no longer warranted. In a State whose program has been suspended or revoked, the Commission shall take such steps as may be necessary, consistent with this section, to ensure continuity of telecommunications relay services.



(g) Complaint(1) Referral of complaintIf a complaint to the Commission alleges a violation of this section with respect to intrastate telecommunications relay services within a State and certification of the program of such State under subsection (f) is in effect, the Commission shall refer such complaint to such State.


(2) Jurisdiction of CommissionAfter referring a complaint to a State under paragraph (1), the Commission shall exercise jurisdiction over such complaint only if—(A) final action under such State program has not been taken on such complaint by such State—(i) within 180 days after the complaint is filed with such State; or

(ii) within a shorter period as prescribed by the regulations of such State; or


(B) the Commission determines that such State program is no longer qualified for certification under subsection (f).



(June 19, 1934, ch. 652, title II, § 225, as added Pub. L. 101–336, title IV, § 401(a), July 26, 1990, 104 Stat. 366; amended Pub. L. 104–104, § 3(d)(1), Feb. 8, 1996, 110 Stat. 61; Pub. L. 111–260, title I, § 103(a), Oct. 8, 2010, 124 Stat. 2755.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (b)(2), was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.

Amendments2010—Subsec. (a)(3). Pub. L. 111–260 amended par. (3) generally. Prior to amendment, text read as follows: “The term ‘telecommunications relay services’ means telephone transmission services that provide the ability for an individual who has a hearing impairment or speech impairment to engage in communication by wire or radio with a hearing individual in a manner that is functionally equivalent to the ability of an individual who does not have a hearing impairment or speech impairment to communicate using voice communication services by wire or radio. Such term includes services that enable two-way communication between an individual who uses a TDD or other nonvoice terminal device and an individual who does not use such a device.”
1996—Subsec. (a)(1). Pub. L. 104–104 substituted “section 153” for “section 153(h)”.



§ 226. Telephone operator services(a) DefinitionsAs used in this section—(1) The term “access code” means a sequence of numbers that, when dialed, connect the caller to the provider of operator services associated with that sequence.

(2) The term “aggregator” means any person that, in the ordinary course of its operations, makes telephones available to the public or to transient users of its premises, for interstate telephone calls using a provider of operator services.

(3) The term “call splashing” means the transfer of a telephone call from one provider of operator services to another such provider in such a manner that the subsequent provider is unable or unwilling to determine the location of the origination of the call and, because of such inability or unwillingness, is prevented from billing the call on the basis of such location.

(4) The term “consumer” means a person initiating any interstate telephone call using operator services.

(5) The term “equal access” has the meaning given that term in Appendix B of the Modification of Final Judgment entered August 24, 1982, in United States v. Western Electric, Civil Action No. 82–0192 (United States District Court, District of Columbia), as amended by the Court in its orders issued prior to October 17, 1990.

(6) The term “equal access code” means an access code that allows the public to obtain an equal access connection to the carrier associated with that code.

(7) The term “operator services” means any interstate telecommunications service initiated from an aggregator location that includes, as a component, any automatic or live assistance to a consumer to arrange for billing or completion, or both, of an interstate telephone call through a method other than—(A) automatic completion with billing to the telephone from which the call originated; or

(B) completion through an access code used by the consumer, with billing to an account previously established with the carrier by the consumer.


(8) The term “presubscribed provider of operator services” means the interstate provider of operator services to which the consumer is connected when the consumer places a call using a provider of operator services without dialing an access code.

(9) The term “provider of operator services” means any common carrier that provides operator services or any other person determined by the Commission to be providing operator services.


(b) Requirements for providers of operator services(1) In generalBeginning not later than 90 days after October 17, 1990, each provider of operator services shall, at a minimum—(A) identify itself, audibly and distinctly, to the consumer at the beginning of each telephone call and before the consumer incurs any charge for the call;

(B) permit the consumer to terminate the telephone call at no charge before the call is connected;

(C) disclose immediately to the consumer, upon request and at no charge to the consumer—(i) a quote of its rates or charges for the call;

(ii) the methods by which such rates or charges will be collected; and

(iii) the methods by which complaints concerning such rates, charges, or collection practices will be resolved;


(D) ensure, by contract or tariff, that each aggregator for which such provider is the presubscribed provider of operator services is in compliance with the requirements of subsection (c) and, if applicable, subsection (e)(1);

(E) withhold payment (on a location-by-location basis) of any compensation, including commissions, to aggregators if such provider reasonably believes that the aggregator (i) is blocking access by means of “950” or “800” numbers to interstate common carriers in violation of subsection (c)(1)(B) or (ii) is blocking access to equal access codes in violation of rules the Commission may prescribe under subsection (e)(1);

(F) not bill for unanswered telephone calls in areas where equal access is available;

(G) not knowingly bill for unanswered telephone calls where equal access is not available;

(H) not engage in call splashing, unless the consumer requests to be transferred to another provider of operator services, the consumer is informed prior to incurring any charges that the rates for the call may not reflect the rates from the actual originating location of the call, and the consumer then consents to be transferred; and

(I) except as provided in subparagraph (H), not bill for a call that does not reflect the location of the origination of the call.


(2) Additional requirements for first 3 yearsIn addition to meeting the requirements of paragraph (1), during the 3-year period beginning on the date that is 90 days after October 17, 1990, each presubscribed provider of operator services shall identify itself audibly and distinctly to the consumer, not only as required in paragraph (1)(A), but also for a second time before connecting the call and before the consumer incurs any charge.



(c) Requirements for aggregators(1) In generalEach aggregator, beginning not later than 90 days after October 17, 1990, shall—(A) post on or near the telephone instrument, in plain view of consumers—(i) the name, address, and toll-free telephone number of the provider of operator services;

(ii) a written disclosure that the rates for all operator-assisted calls are available on request, and that consumers have a right to obtain access to the interstate common carrier of their choice and may contact their preferred interstate common carriers for information on accessing that carrier’s service using that telephone; and

(iii) the name and address of the enforcement division of the Common Carrier Bureau of the Commission, to which the consumer may direct complaints regarding operator services;


(B) ensure that each of its telephones presubscribed to a provider of operator services allows the consumer to use “800” and “950” access code numbers to obtain access to the provider of operator services desired by the consumer; and

(C) ensure that no charge by the aggregator to the consumer for using an “800” or “950” access code number, or any other access code number, is greater than the amount the aggregator charges for calls placed using the presubscribed provider of operator services.


(2) Effect of State law or regulationThe requirements of paragraph (1)(A) shall not apply to an aggregator in any case in which State law or State regulation requires the aggregator to take actions that are substantially the same as those required in paragraph (1)(A).



(d) General rulemaking required(1) Rulemaking proceedingThe Commission shall conduct a rulemaking proceeding pursuant to this subchapter to prescribe regulations to—(A) protect consumers from unfair and deceptive practices relating to their use of operator services to place interstate telephone calls; and

(B) ensure that consumers have the opportunity to make informed choices in making such calls.


(2) Contents of regulationsThe regulations prescribed under this section shall—(A) contain provisions to implement each of the requirements of this section, other than the requirements established by the rulemaking under subsection (e) on access and compensation; and

(B) contain such other provisions as the Commission determines necessary to carry out this section and the purposes and policies of this section.


(3) Additional requirements to be implemented by regulationsThe regulations prescribed under this section shall, at a minimum—(A) establish minimum standards for providers of operator services and aggregators to use in the routing and handling of emergency telephone calls; and

(B) establish a policy for requiring providers of operator services to make public information about recent changes in operator services and choices available to consumers in that market.



(e) Separate rulemaking on access and compensation(1) AccessThe Commission,11 So in original. The comma probably should not appear. shall require—(A) that each aggregator ensure within a reasonable time that each of its telephones presubscribed to a provider of operator services allows the consumer to obtain access to the provider of operator services desired by the consumer through the use of an equal access code; or

(B) that all providers of operator services, within a reasonable time, make available to their customers a “950” or “800” access code number for use in making operator services calls from anywhere in the United States; or

(C) that the requirements described under both subparagraphs (A) and (B) apply.


(2) CompensationThe Commission shall consider the need to prescribe compensation (other than advance payment by consumers) for owners of competitive public pay telephones for calls routed to providers of operator services that are other than the presubscribed provider of operator services for such telephones. Within 9 months after October 17, 1990, the Commission shall reach a final decision on whether to prescribe such compensation.



(f) Technological capability of equipmentAny equipment and software manufactured or imported more than 18 months after October 17, 1990, and installed by any aggregator shall be technologically capable of providing consumers with access to interstate providers of operator services through the use of equal access codes.


(g) FraudIn any proceeding to carry out the provisions of this section, the Commission shall require such actions or measures as are necessary to ensure that aggregators are not exposed to undue risk of fraud.


(h) Determinations of rate compliance(1) Filing of informational tariff(A) In generalEach provider of operator services shall file, within 90 days after October 17, 1990, and shall maintain, update regularly, and keep open for public inspection, an informational tariff specifying rates, terms, and conditions, and including commissions, surcharges, any fees which are collected from consumers, and reasonable estimates of the amount of traffic priced at each rate, with respect to calls for which operator services are provided. Any changes in such rates, terms, or conditions shall be filed no later than the first day on which the changed rates, terms, or conditions are in effect.


(B) Waiver authorityThe Commission may, after 4 years following October 17, 1990, waive the requirements of this paragraph only if—(i) the findings and conclusions of the Commission in the final report issued under paragraph (3)(B)(iii) state that the regulatory objectives specified in subsection (d)(1)(A) and (B) have been achieved; and

(ii) the Commission determines that such waiver will not adversely affect the continued achievement of such regulatory objectives.



(2) Review of informational tariffsIf the rates and charges filed by any provider of operator services under paragraph (1) appear upon review by the Commission to be unjust or unreasonable, the Commission may require such provider of operator services to do either or both of the following:(A) demonstrate that its rates and charges are just and reasonable, and

(B) announce that its rates are available on request at the beginning of each call.


(3) Proceeding required(A) In generalWithin 60 days after October 17, 1990, the Commission shall initiate a proceeding to determine whether the regulatory objectives specified in subsection (d)(1)(A) and (B) are being achieved. The proceeding shall—(i) monitor operator service rates;

(ii) determine the extent to which offerings made by providers of operator services are improvements, in terms of service quality, price, innovation, and other factors, over those available before the entry of new providers of operator services into the market;

(iii) report on (in the aggregate and by individual provider) operator service rates, incidence of service complaints, and service offerings;

(iv) consider the effect that commissions and surcharges, billing and validation costs, and other costs of doing business have on the overall rates charged to consumers; and

(v) monitor compliance with the provisions of this section, including the periodic placement of telephone calls from aggregator locations.


(B) Reports(i) The Commission shall, during the pendency of such proceeding and not later than 5 months after its commencement, provide the Congress with an interim report on the Commission’s activities and progress to date.

(ii) Not later than 11 months after the commencement of such proceeding, the Commission shall report to the Congress on its interim findings as a result of the proceeding.

(iii) Not later than 23 months after the commencement of such proceeding, the Commission shall submit a final report to the Congress on its findings and conclusions.



(4) Implementing regulations(A) In generalUnless the Commission makes the determination described in subparagraph (B), the Commission shall, within 180 days after submission of the report required under paragraph (3)(B)(iii), complete a rulemaking proceeding pursuant to this subchapter to establish regulations for implementing the requirements of this subchapter (and paragraphs (1) and (2) of this subsection) that rates and charges for operator services be just and reasonable. Such regulations shall include limitations on the amount of commissions or any other compensation given to aggregators by providers of operator service.


(B) LimitationThe requirement of subparagraph (A) shall not apply if, on the basis of the proceeding under paragraph (3)(A), the Commission makes (and includes in the report required by paragraph (3)(B)(iii)) a factual determination that market forces are securing rates and charges that are just and reasonable, as evidenced by rate levels, costs, complaints, service quality, and other relevant factors.




(i) Statutory constructionNothing in this section shall be construed to alter the obligations, powers, or duties of common carriers or the Commission under the other sections of this chapter.


(June 19, 1934, ch. 652, title II, § 226, as added Pub. L. 101–435, § 3, Oct. 17, 1990, 104 Stat. 987; amended Pub. L. 101–555, § 4, Nov. 15, 1990, 104 Stat. 2760; Pub. L. 102–538, title II, § 207, Oct. 27, 1992, 106 Stat. 3543; Pub. L. 103–414, title III, §§ 303(a)(10), 304(a)(8), Oct. 25, 1994, 108 Stat. 4294, 4297.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (i), was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.

Amendments1994—Subsec. (d)(2) to (4). Pub. L. 103–414, § 303(a)(10), redesignated pars. (3) and (4) as (2) and (3), respectively, and struck out heading and text of former par. (2). Text read as follows: “The Commission shall initiate the proceeding required under paragraph (1) within 60 days after October 17, 1990, and shall prescribe regulations pursuant to the proceeding not later than 210 days after October 17, 1990. Such regulations shall take effect not later than 45 days after the date the regulations are prescribed.”
Subsec. (e)(1). Pub. L. 103–414, § 304(a)(8), struck out “within 9 months after October 17, 1990,” after “The Commission,” in introductory provisions.
1992—Subsec. (d)(4)(A). Pub. L. 102–538 inserted “and aggregators” after “operator services”.
1990—Subsec. (b)(1). Pub. L. 101–555, § 4(a), substituted “90 days” for “30 days”.
Subsec. (b)(1)(J). Pub. L. 101–555, § 4(b), struck out subpar. (J) which read as follows: “not bill an inter­exchange telephone call to a billing card number which—
“(i) is issued by another provider of operator services, and
“(ii) permits the identification of the other provider,
unless the call is billed at a rate not greater than the other provider’s rate for the call, the consumer requests a special service that is not available under tariff from the other provider, or the consumer expressly consents to a rate greater than the other provider’s rate.”
Subsecs. (b)(2), (c)(1), (h)(1)(A). Pub. L. 101–555, § 4(a), substituted “90 days” for “30 days”.

Statutory Notes and Related Subsidiaries
Congressional FindingsPub. L. 101–435, § 2, Oct. 17, 1990, 104 Stat. 986, provided that: 
“The Congress finds that—
“(1) the divestiture of AT&T and decisions allowing open entry for competitors in the telephone marketplace produced a variety of new services and many new providers of existing telephone services;

“(2) the growth of competition in the telecommunications market makes it essential to ensure that safeguards are in place to assure fairness for consumers and service providers alike;

“(3) a variety of providers of operator services now compete to win contracts to provide operator services to hotels, hospitals, airports, and other aggregators of telephone business from consumers;

“(4) the mere existence of a variety of service providers in the operator services marketplace is significant in making that market competitive only when consumers are able to make informed choices from among those service providers;

“(5) however, often consumers have no choices in selecting a provider of operator services, and often attempts by consumers to reach their preferred long distance carrier by using a telephone billing card, credit card, or prearranged access code number are blocked;

“(6) a number of State regulatory authorities have taken action to protect consumers using intrastate operator services;

“(7) from January 1988 through February 1990, the Federal Communications Commission received over 4,000 complaints from consumers about operator services;

“(8) those consumers have complained that they are denied access to the inter­exchange carrier of their choice, that they are deceived about the identity of the company providing operator services for their calls and the rates being charged, that they lack information on what they can do to complain about unfair treatment by an operator service provider, and that they are, accordingly, being deprived of the free choice essential to the operation of a competitive market;

“(9) the Commission has testified that its actions have been insufficient to correct the problems in the operator services industry to date; and

“(10) a combination of industry self-regulation and government regulation is required to ensure that competitive operator services are provided in a fair and reasonable manner.”






§ 227. Restrictions on use of telephone equipment(a) DefinitionsAs used in this section—(1) The term “automatic telephone dialing system” means equipment which has the capacity—(A) to store or produce telephone numbers to be called, using a random or sequential number generator; and

(B) to dial such numbers.


(2) The term “established business relationship”, for purposes only of subsection (b)(1)(C)(i), shall have the meaning given the term in section 64.1200 of title 47, Code of Federal Regulations, as in effect on January 1, 2003, except that—(A) such term shall include a relationship between a person or entity and a business subscriber subject to the same terms applicable under such section to a relationship between a person or entity and a residential subscriber; and

(B) an established business relationship shall be subject to any time limitation established pursuant to paragraph (2)(G)).11 So in original. Second closing parenthesis probably should not appear.


(3) The term “telephone facsimile machine” means equipment which has the capacity (A) to transcribe text or images, or both, from paper into an electronic signal and to transmit that signal over a regular telephone line, or (B) to transcribe text or images (or both) from an electronic signal received over a regular telephone line onto paper.

(4) The term “telephone solicitation” means the initiation of a telephone call or message for the purpose of encouraging the purchase or rental of, or investment in, property, goods, or services, which is transmitted to any person, but such term does not include a call or message (A) to any person with that person’s prior express invitation or permission, (B) to any person with whom the caller has an established business relationship, or (C) by a tax exempt nonprofit organization.

(5) The term “unsolicited advertisement” means any material advertising the commercial availability or quality of any property, goods, or services which is transmitted to any person without that person’s prior express invitation or permission, in writing or otherwise.


(b) Restrictions on use of automated telephone equipment(1) ProhibitionsIt shall be unlawful for any person within the United States, or any person outside the United States if the recipient is within the United States—(A) to make any call (other than a call made for emergency purposes or made with the prior express consent of the called party) using any automatic telephone dialing system or an artificial or prerecorded voice—(i) to any emergency telephone line (including any “911” line and any emergency line of a hospital, medical physician or service office, health care facility, poison control center, or fire protection or law enforcement agency);

(ii) to the telephone line of any guest room or patient room of a hospital, health care facility, elderly home, or similar establishment; or

(iii) to any telephone number assigned to a paging service, cellular telephone service, specialized mobile radio service, or other radio common carrier service, or any service for which the called party is charged for the call, unless such call is made solely to collect a debt owed to or guaranteed by the United States;


(B) to initiate any telephone call to any residential telephone line using an artificial or prerecorded voice to deliver a message without the prior express consent of the called party, unless the call is initiated for emergency purposes, is made solely pursuant to the collection of a debt owed to or guaranteed by the United States, or is exempted by rule or order by the Commission under paragraph (2)(B);

(C) to use any telephone facsimile machine, computer, or other device to send, to a telephone facsimile machine, an unsolicited advertisement, unless—(i) the unsolicited advertisement is from a sender with an established business relationship with the recipient;

(ii) the sender obtained the number of the telephone facsimile machine through—(I) the voluntary communication of such number, within the context of such established business relationship, from the recipient of the unsolicited advertisement, or

(II) a directory, advertisement, or site on the Internet to which the recipient voluntarily agreed to make available its facsimile number for public distribution,


 except that this clause shall not apply in the case of an unsolicited advertisement that is sent based on an established business relationship with the recipient that was in existence before July 9, 2005, if the sender possessed the facsimile machine number of the recipient before July 9, 2005; and
(iii) the unsolicited advertisement contains a notice meeting the requirements under paragraph (2)(D),

except that the exception under clauses (i) and (ii) shall not apply with respect to an unsolicited advertisement sent to a telephone facsimile machine by a sender to whom a request has been made not to send future unsolicited advertisements to such telephone facsimile machine that complies with the requirements under paragraph (2)(E); or

(D) to use an automatic telephone dialing system in such a way that two or more telephone lines of a multi-line business are engaged simultaneously.


(2) Regulations; exemptions and other provisionsThe Commission shall prescribe regulations to implement the requirements of this subsection. In implementing the requirements of this subsection, the Commission—(A) shall consider prescribing regulations to allow businesses to avoid receiving calls made using an artificial or prerecorded voice to which they have not given their prior express consent;

(B) may, by rule or order, exempt from the requirements of paragraph (1)(B) of this subsection, subject to such conditions as the Commission may prescribe—(i) calls that are not made for a commercial purpose; and

(ii) such classes or categories of calls made for commercial purposes as the Commission determines—(I) will not adversely affect the privacy rights that this section is intended to protect; and

(II) do not include the transmission of any unsolicited advertisement;



(C) may, by rule or order, exempt from the requirements of paragraph (1)(A)(iii) of this subsection calls to a telephone number assigned to a cellular telephone service that are not charged to the called party, subject to such conditions as the Commission may prescribe as necessary in the interest of the privacy rights this section is intended to protect;

(D) shall provide that a notice contained in an unsolicited advertisement complies with the requirements under this subparagraph only if—(i) the notice is clear and conspicuous and on the first page of the unsolicited advertisement;

(ii) the notice states that the recipient may make a request to the sender of the unsolicited advertisement not to send any future unsolicited advertisements to a telephone facsimile machine or machines and that failure to comply, within the shortest reasonable time, as determined by the Commission, with such a request meeting the requirements under subparagraph (E) is unlawful;

(iii) the notice sets forth the requirements for a request under subparagraph (E);

(iv) the notice includes—(I) a domestic contact telephone and facsimile machine number for the recipient to transmit such a request to the sender; and

(II) a cost-free mechanism for a recipient to transmit a request pursuant to such notice to the sender of the unsolicited advertisement; the Commission shall by rule require the sender to provide such a mechanism and may, in the discretion of the Commission and subject to such conditions as the Commission may prescribe, exempt certain classes of small business senders, but only if the Commission determines that the costs to such class are unduly burdensome given the revenues generated by such small businesses;


(v) the telephone and facsimile machine numbers and the cost-free mechanism set forth pursuant to clause (iv) permit an individual or business to make such a request at any time on any day of the week; and

(vi) the notice complies with the requirements of subsection (d);


(E) shall provide, by rule, that a request not to send future unsolicited advertisements to a telephone facsimile machine complies with the requirements under this subparagraph only if—(i) the request identifies the telephone number or numbers of the telephone facsimile machine or machines to which the request relates;

(ii) the request is made to the telephone or facsimile number of the sender of such an unsolicited advertisement provided pursuant to subparagraph (D)(iv) or by any other method of communication as determined by the Commission; and

(iii) the person making the request has not, subsequent to such request, provided express invitation or permission to the sender, in writing or otherwise, to send such advertisements to such person at such telephone facsimile machine;


(F) may, in the discretion of the Commission and subject to such conditions as the Commission may prescribe, allow professional or trade associations that are tax-exempt nonprofit organizations to send unsolicited advertisements to their members in furtherance of the association’s tax-exempt purpose that do not contain the notice required by paragraph (1)(C)(iii), except that the Commission may take action under this subparagraph only—(i) by regulation issued after public notice and opportunity for public comment; and

(ii) if the Commission determines that such notice required by paragraph (1)(C)(iii) is not necessary to protect the ability of the members of such associations to stop such associations from sending any future unsolicited advertisements;


(G)(i) may, consistent with clause (ii), limit the duration of the existence of an established business relationship, however, before establishing any such limits, the Commission shall—(I) determine whether the existence of the exception under paragraph (1)(C) relating to an established business relationship has resulted in a significant number of complaints to the Commission regarding the sending of unsolicited advertisements to telephone facsimile machines;

(II) determine whether a significant number of any such complaints involve unsolicited advertisements that were sent on the basis of an established business relationship that was longer in duration than the Commission believes is consistent with the reasonable expectations of consumers;

(III) evaluate the costs to senders of demonstrating the existence of an established business relationship within a specified period of time and the benefits to recipients of establishing a limitation on such established business relationship; and

(IV) determine whether with respect to small businesses, the costs would not be unduly burdensome; and


(ii) may not commence a proceeding to determine whether to limit the duration of the existence of an established business relationship before the expiration of the 3-month period that begins on July 9, 2005;


(H) may restrict or limit the number and duration of calls made to a telephone number assigned to a cellular telephone service to collect a debt owed to or guaranteed by the United States; and

(I) shall ensure that any exemption under subparagraph (B) or (C) contains requirements for calls made in reliance on the exemption with respect to—(i) the classes of parties that may make such calls;

(ii) the classes of parties that may be called; and

(iii) the number of such calls that a calling party may make to a particular called party.



(3) Private right of actionA person or entity may, if otherwise permitted by the laws or rules of court of a State, bring in an appropriate court of that State—(A) an action based on a violation of this subsection or the regulations prescribed under this subsection to enjoin such violation,

(B) an action to recover for actual monetary loss from such a violation, or to receive $500 in damages for each such violation, whichever is greater, or

(C) both such actions.

If the court finds that the defendant willfully or knowingly violated this subsection or the regulations prescribed under this subsection, the court may, in its discretion, increase the amount of the award to an amount equal to not more than 3 times the amount available under subparagraph (B) of this paragraph.

(4) Civil forfeiture(A) In generalAny person that is determined by the Commission, in accordance with paragraph (3) or (4) of section 503(b) of this title, to have violated this subsection shall be liable to the United States for a forfeiture penalty pursuant to section 503(b)(1) of this title. Paragraph (5) of section 503(b) of this title shall not apply in the case of a violation of this subsection. A forfeiture penalty under this subparagraph shall be in addition to any other penalty provided for by this chapter. The amount of the forfeiture penalty determined under this subparagraph shall be determined in accordance with subparagraphs (A) through (F) of section 503(b)(2) of this title.


(B) Violation with intentAny person that is determined by the Commission, in accordance with paragraph (3) or (4) of section 503(b) of this title, to have violated this subsection with the intent to cause such violation shall be liable to the United States for a forfeiture penalty pursuant to section 503(b)(1) of this title. Paragraph (5) of section 503(b) of this title shall not apply in the case of a violation of this subsection. A forfeiture penalty under this subparagraph shall be in addition to any other penalty provided for by this chapter. The amount of the forfeiture penalty determined under this subparagraph shall be equal to an amount determined in accordance with subparagraphs (A) through (F) of section 503(b)(2) of this title plus an additional penalty not to exceed $10,000.


(C) RecoveryAny forfeiture penalty determined under subparagraph (A) or (B) shall be recoverable under section 504(a) of this title.


(D) ProcedureNo forfeiture liability shall be determined under subparagraph (A) or (B) against any person unless such person receives the notice required by section 503(b)(3) of this title or section 503(b)(4) of this title.


(E) Statute of limitationsNotwithstanding paragraph (6) of section 503(b) of this title, no forfeiture penalty shall be determined or imposed against any person—(i) under subparagraph (A) if the violation charged occurred more than 1 year prior to the date of issuance of the required notice or notice of apparent liability; or

(ii) under subparagraph (B) if the violation charged occurred more than 4 years prior to the date of issuance of the required notice or notice of apparent liability.


(F) Rule of constructionNotwithstanding any law to the contrary, the Commission may not determine or impose a forfeiture penalty on a person under both subparagraphs (A) and (B) based on the same conduct.




(c) Protection of subscriber privacy rights(1) Rulemaking proceeding requiredWithin 120 days after December 20, 1991, the Commission shall initiate a rulemaking proceeding concerning the need to protect residential telephone subscribers’ privacy rights to avoid receiving telephone solicitations to which they object. The proceeding shall—(A) compare and evaluate alternative methods and procedures (including the use of electronic databases, telephone network technologies, special directory markings, industry-based or company-specific “do not call” systems, and any other alternatives, individually or in combination) for their effectiveness in protecting such privacy rights, and in terms of their cost and other advantages and disadvantages;

(B) evaluate the categories of public and private entities that would have the capacity to establish and administer such methods and procedures;

(C) consider whether different methods and procedures may apply for local telephone solicitations, such as local telephone solicitations of small businesses or holders of second class mail permits;

(D) consider whether there is a need for additional Commission authority to further restrict telephone solicitations, including those calls exempted under subsection (a)(3) of this section, and, if such a finding is made and supported by the record, propose specific restrictions to the Congress; and

(E) develop proposed regulations to implement the methods and procedures that the Commission determines are most effective and efficient to accomplish the purposes of this section.


(2) RegulationsNot later than 9 months after December 20, 1991, the Commission shall conclude the rulemaking proceeding initiated under paragraph (1) and shall prescribe regulations to implement methods and procedures for protecting the privacy rights described in such paragraph in an efficient, effective, and economic manner and without the imposition of any additional charge to telephone subscribers.


(3) Use of database permittedThe regulations required by paragraph (2) may require the establishment and operation of a single national database to compile a list of telephone numbers of residential subscribers who object to receiving telephone solicitations, and to make that compiled list and parts thereof available for purchase. If the Commission determines to require such a database, such regulations shall—(A) specify a method by which the Commission will select an entity to administer such database;

(B) require each common carrier providing telephone exchange service, in accordance with regulations prescribed by the Commission, to inform subscribers for telephone exchange service of the opportunity to provide notification, in accordance with regulations established under this paragraph, that such subscriber objects to receiving telephone solicitations;

(C) specify the methods by which each telephone subscriber shall be informed, by the common carrier that provides local exchange service to that subscriber, of (i) the subscriber’s right to give or revoke a notification of an objection under subparagraph (A), and (ii) the methods by which such right may be exercised by the subscriber;

(D) specify the methods by which such objections shall be collected and added to the database;

(E) prohibit any residential subscriber from being charged for giving or revoking such notification or for being included in a database compiled under this section;

(F) prohibit any person from making or transmitting a telephone solicitation to the telephone number of any subscriber included in such database;

(G) specify (i) the methods by which any person desiring to make or transmit telephone solicitations will obtain access to the database, by area code or local exchange prefix, as required to avoid calling the telephone numbers of subscribers included in such database; and (ii) the costs to be recovered from such persons;

(H) specify the methods for recovering, from persons accessing such database, the costs involved in identifying, collecting, updating, disseminating, and selling, and other activities relating to, the operations of the database that are incurred by the entities carrying out those activities;

(I) specify the frequency with which such database will be updated and specify the method by which such updating will take effect for purposes of compliance with the regulations prescribed under this subsection;

(J) be designed to enable States to use the database mechanism selected by the Commission for purposes of administering or enforcing State law;

(K) prohibit the use of such database for any purpose other than compliance with the requirements of this section and any such State law and specify methods for protection of the privacy rights of persons whose numbers are included in such database; and

(L) require each common carrier providing services to any person for the purpose of making telephone solicitations to notify such person of the requirements of this section and the regulations thereunder.


(4) Considerations required for use of database methodIf the Commission determines to require the database mechanism described in paragraph (3), the Commission shall—(A) in developing procedures for gaining access to the database, consider the different needs of telemarketers conducting business on a national, regional, State, or local level;

(B) develop a fee schedule or price structure for recouping the cost of such database that recognizes such differences and—(i) reflect the relative costs of providing a national, regional, State, or local list of phone numbers of subscribers who object to receiving telephone solicitations;

(ii) reflect the relative costs of providing such lists on paper or electronic media; and

(iii) not place an unreasonable financial burden on small businesses; and


(C) consider (i) whether the needs of telemarketers operating on a local basis could be met through special markings of area white pages directories, and (ii) if such directories are needed as an adjunct to database lists prepared by area code and local exchange prefix.


(5) Private right of actionA person who has received more than one telephone call within any 12-month period by or on behalf of the same entity in violation of the regulations prescribed under this subsection may, if otherwise permitted by the laws or rules of court of a State bring in an appropriate court of that State—(A) an action based on a violation of the regulations prescribed under this subsection to enjoin such violation,

(B) an action to recover for actual monetary loss from such a violation, or to receive up to $500 in damages for each such violation, whichever is greater, or

(C) both such actions.

It shall be an affirmative defense in any action brought under this paragraph that the defendant has established and implemented, with due care, reasonable practices and procedures to effectively prevent telephone solicitations in violation of the regulations prescribed under this subsection. If the court finds that the defendant willfully or knowingly violated the regulations prescribed under this subsection, the court may, in its discretion, increase the amount of the award to an amount equal to not more than 3 times the amount available under subparagraph (B) of this paragraph.

(6) Relation to subsection (b)The provisions of this subsection shall not be construed to permit a communication prohibited by subsection (b).



(d) Technical and procedural standards(1) ProhibitionIt shall be unlawful for any person within the United States—(A) to initiate any communication using a telephone facsimile machine, or to make any telephone call using any automatic telephone dialing system, that does not comply with the technical and procedural standards prescribed under this subsection, or to use any telephone facsimile machine or automatic telephone dialing system in a manner that does not comply with such standards; or

(B) to use a computer or other electronic device to send any message via a telephone facsimile machine unless such person clearly marks, in a margin at the top or bottom of each transmitted page of the message or on the first page of the transmission, the date and time it is sent and an identification of the business, other entity, or individual sending the message and the telephone number of the sending machine or of such business, other entity, or individual.


(2) Telephone facsimile machinesThe Commission shall revise the regulations setting technical and procedural standards for telephone facsimile machines to require that any such machine which is manufactured after one year after December 20, 1991, clearly marks, in a margin at the top or bottom of each transmitted page or on the first page of each transmission, the date and time sent, an identification of the business, other entity, or individual sending the message, and the telephone number of the sending machine or of such business, other entity, or individual.


(3) Artificial or prerecorded voice systemsThe Commission shall prescribe technical and procedural standards for systems that are used to transmit any artificial or prerecorded voice message via telephone. Such standards shall require that—(A) all artificial or prerecorded telephone messages (i) shall, at the beginning of the message, state clearly the identity of the business, individual, or other entity initiating the call, and (ii) shall, during or after the message, state clearly the telephone number or address of such business, other entity, or individual; and

(B) any such system will automatically release the called party’s line within 5 seconds of the time notification is transmitted to the system that the called party has hung up, to allow the called party’s line to be used to make or receive other calls.



(e) Prohibition on provision of misleading or inaccurate caller identification information(1) In generalIt shall be unlawful for any person within the United States, or any person outside the United States if the recipient is within the United States, in connection with any voice service or text messaging service, to cause any caller identification service to knowingly transmit misleading or inaccurate caller identification information with the intent to defraud, cause harm, or wrongfully obtain anything of value, unless such transmission is exempted pursuant to paragraph (3)(B).


(2) Protection for blocking caller identification informationNothing in this subsection may be construed to prevent or restrict any person from blocking the capability of any caller identification service to transmit caller identification information.


(3) Regulations(A) In generalThe Commission shall prescribe regulations to implement this subsection.


(B) Content of regulations(i) In generalThe regulations required under subparagraph (A) shall include such exemptions from the prohibition under paragraph (1) as the Commission determines is appropriate.


(ii) Specific exemption for law enforcement agencies or court ordersThe regulations required under subparagraph (A) shall exempt from the prohibition under paragraph (1) transmissions in connection with—(I) any authorized activity of a law enforcement agency; or

(II) a court order that specifically authorizes the use of caller identification manipulation.




(4) Repealed. Pub. L. 115–141, div. P, title IV, § 402(i)(3), Mar. 23, 2018, 132 Stat. 1089

(5) Penalties(A) Civil forfeiture(i) In generalAny person that is determined by the Commission, in accordance with paragraphs (3) and (4) of section 503(b) of this title, to have violated this subsection shall be liable to the United States for a forfeiture penalty. A forfeiture penalty under this paragraph shall be in addition to any other penalty provided for by this chapter. The amount of the forfeiture penalty determined under this paragraph shall not exceed $10,000 for each violation, or 3 times that amount for each day of a continuing violation, except that the amount assessed for any continuing violation shall not exceed a total of $1,000,000 for any single act or failure to act.


(ii) RecoveryAny forfeiture penalty determined under clause (i) shall be recoverable pursuant to section 504(a) of this title. Paragraph (5) of section 503(b) of this title shall not apply in the case of a violation of this subsection.


(iii) ProcedureNo forfeiture liability shall be determined under clause (i) against any person unless such person receives the notice required by section 503(b)(3) of this title or section 503(b)(4) of this title.


(iv) 4-year statute of limitationsNo forfeiture penalty shall be determined or imposed against any person under clause (i) if the violation charged occurred more than 4 years prior to the date of issuance of the required notice or notice or apparent liability.



(B) Criminal fineAny person who willfully and knowingly violates this subsection shall upon conviction thereof be fined not more than $10,000 for each violation, or 3 times that amount for each day of a continuing violation, in lieu of the fine provided by section 501 of this title for such a violation. This subparagraph does not supersede the provisions of section 501 of this title relating to imprisonment or the imposition of a penalty of both fine and imprisonment.



(6) Enforcement by States(A) In generalThe chief legal officer of a State, or any other State officer authorized by law to bring actions on behalf of the residents of a State, may bring a civil action, as parens patriae, on behalf of the residents of that State in an appropriate district court of the United States to enforce this subsection or to impose the civil penalties for violation of this subsection, whenever the chief legal officer or other State officer has reason to believe that the interests of the residents of the State have been or are being threatened or adversely affected by a violation of this subsection or a regulation under this subsection.


(B) NoticeThe chief legal officer or other State officer shall serve written notice on the Commission of any civil action under subparagraph (A) prior to initiating such civil action. The notice shall include a copy of the complaint to be filed to initiate such civil action, except that if it is not feasible for the State to provide such prior notice, the State shall provide such notice immediately upon instituting such civil action.


(C) Authority to interveneUpon receiving the notice required by subparagraph (B), the Commission shall have the right—(i) to intervene in the action;

(ii) upon so intervening, to be heard on all matters arising therein; and

(iii) to file petitions for appeal.


(D) ConstructionFor purposes of bringing any civil action under subparagraph (A), nothing in this paragraph shall prevent the chief legal officer or other State officer from exercising the powers conferred on that officer by the laws of such State to conduct investigations or to administer oaths or affirmations or to compel the attendance of witnesses or the production of documentary and other evidence.


(E) Venue; service or process(i) VenueAn action brought under subparagraph (A) shall be brought in a district court of the United States that meets applicable requirements relating to venue under section 1391 of title 28.


(ii) Service of processIn an action brought under subparagraph (A)—(I) process may be served without regard to the territorial limits of the district or of the State in which the action is instituted; and

(II) a person who participated in an alleged violation that is being litigated in the civil action may be joined in the civil action without regard to the residence of the person.




(7) Effect on other lawsThis subsection does not prohibit any lawfully authorized investigative, protective, or intelligence activity of a law enforcement agency of the United States, a State, or a political subdivision of a State, or of an intelligence agency of the United States.


(8) DefinitionsFor purposes of this subsection:(A) Caller identification informationThe term “caller identification information” means information provided by a caller identification service regarding the telephone number of, or other information regarding the origination of, a call made using a voice service or a text message sent using a text messaging service.


(B) Caller identification serviceThe term “caller identification service” means any service or device designed to provide the user of the service or device with the telephone number of, or other information regarding the origination of, a call made using a voice service or a text message sent using a text messaging service. Such term includes automatic number identification services.


(C) Text messageThe term “text message”—(i) means a message consisting of text, images, sounds, or other information that is transmitted to or from a device that is identified as the receiving or transmitting device by means of a 10-digit telephone number or N11 service code;

(ii) includes a short message service (commonly referred to as “SMS”) message and a multimedia message service (commonly referred to as “MMS”) message; and

(iii) does not include—(I) a real-time, two-way voice or video communication; or

(II) a message sent over an IP-enabled messaging service to another user of the same messaging service, except a message described in clause (ii).



(D) Text messaging serviceThe term “text messaging service” means a service that enables the transmission or receipt of a text message, including a service provided as part of or in connection with a voice service.


(E) Voice serviceThe term “voice service”—(i) means any service that is interconnected with the public switched telephone network and that furnishes voice communications to an end user using resources from the North American Numbering Plan or any successor to the North American Numbering Plan adopted by the Commission under section 251(e)(1) of this title; and

(ii) includes transmissions from a telephone facsimile machine, computer, or other device to a telephone facsimile machine.



(9) LimitationNotwithstanding any other provision of this section, subsection (f) shall not apply to this subsection or to the regulations under this subsection.



(f) Effect on State law(1) State law not preemptedExcept for the standards prescribed under subsection (d) and subject to paragraph (2) of this subsection, nothing in this section or in the regulations prescribed under this section shall preempt any State law that imposes more restrictive intrastate requirements or regulations on, or which prohibits—(A) the use of telephone facsimile machines or other electronic devices to send unsolicited advertisements;

(B) the use of automatic telephone dialing systems;

(C) the use of artificial or prerecorded voice messages; or

(D) the making of telephone solicitations.


(2) State use of databasesIf, pursuant to subsection (c)(3), the Commission requires the establishment of a single national database of telephone numbers of subscribers who object to receiving telephone solicitations, a State or local authority may not, in its regulation of telephone solicitations, require the use of any database, list, or listing system that does not include the part of such single national database that relates to such State.



(g) Actions by States(1) Authority of StatesWhenever the attorney general of a State, or an official or agency designated by a State, has reason to believe that any person has engaged or is engaging in a pattern or practice of telephone calls or other transmissions to residents of that State in violation of this section or the regulations prescribed under this section, the State may bring a civil action on behalf of its residents to enjoin such calls, an action to recover for actual monetary loss or receive $500 in damages for each violation, or both such actions. If the court finds the defendant willfully or knowingly violated such regulations, the court may, in its discretion, increase the amount of the award to an amount equal to not more than 3 times the amount available under the preceding sentence.


(2) Exclusive jurisdiction of Federal courtsThe district courts of the United States, the United States courts of any territory, and the District Court of the United States for the District of Columbia shall have exclusive jurisdiction over all civil actions brought under this subsection. Upon proper application, such courts shall also have jurisdiction to issue writs of mandamus, or orders affording like relief, commanding the defendant to comply with the provisions of this section or regulations prescribed under this section, including the requirement that the defendant take such action as is necessary to remove the danger of such violation. Upon a proper showing, a permanent or temporary injunction or restraining order shall be granted without bond.


(3) Rights of CommissionThe State shall serve prior written notice of any such civil action upon the Commission and provide the Commission with a copy of its complaint, except in any case where such prior notice is not feasible, in which case the State shall serve such notice immediately upon instituting such action. The Commission shall have the right (A) to intervene in the action, (B) upon so intervening, to be heard on all matters arising therein, and (C) to file petitions for appeal.


(4) Venue; service of processAny civil action brought under this subsection in a district court of the United States may be brought in the district wherein the defendant is found or is an inhabitant or transacts business or wherein the violation occurred or is occurring, and process in such cases may be served in any district in which the defendant is an inhabitant or where the defendant may be found.


(5) Investigatory powersFor purposes of bringing any civil action under this subsection, nothing in this section shall prevent the attorney general of a State, or an official or agency designated by a State, from exercising the powers conferred on the attorney general or such official by the laws of such State to conduct investigations or to administer oaths or affirmations or to compel the attendance of witnesses or the production of documentary and other evidence.


(6) Effect on State court proceedingsNothing contained in this subsection shall be construed to prohibit an authorized State official from proceeding in State court on the basis of an alleged violation of any general civil or criminal statute of such State.


(7) LimitationWhenever the Commission has instituted a civil action for violation of regulations prescribed under this section, no State may, during the pendency of such action instituted by the Commission, subsequently institute a civil action against any defendant named in the Commission’s complaint for any violation as alleged in the Commission’s complaint.


(8) “Attorney general” definedAs used in this subsection, the term “attorney general” means the chief legal officer of a State.



(h) Annual report to Congress on robocalls and transmission of misleading or inaccurate caller identification information(1) Report requiredNot later than 1 year after December 30, 2019, and annually thereafter, the Commission, after consultation with the Federal Trade Commission, shall submit to Congress a report regarding enforcement by the Commission of subsections (b), (c), (d), and (e) during the preceding calendar year.


(2) Matters for inclusionEach report required by paragraph (1) shall include the following:(A) The number of complaints received by the Commission during each of the preceding 5 calendar years, for each of the following categories:(i) Complaints alleging that a consumer received a call in violation of subsection (b) or (c).

(ii) Complaints alleging that a consumer received a call in violation of the standards prescribed under subsection (d).

(iii) Complaints alleging that a consumer received a call in connection with which misleading or inaccurate caller identification information was transmitted in violation of subsection (e).


(B) The number of citations issued by the Commission pursuant to section 503(b) of this title during the preceding calendar year to enforce subsection (d), and details of each such citation.

(C) The number of notices of apparent liability issued by the Commission pursuant to section 503(b) of this title during the preceding calendar year to enforce subsections (b), (c), (d), and (e), and details of each such notice including any proposed forfeiture amount.

(D) The number of final orders imposing forfeiture penalties issued pursuant to section 503(b) of this title during the preceding calendar year to enforce such subsections, and details of each such order including the forfeiture imposed.

(E) The amount of forfeiture penalties or criminal fines collected, during the preceding calendar year, by the Commission or the Attorney General for violations of such subsections, and details of each case in which such a forfeiture penalty or criminal fine was collected.

(F) Proposals for reducing the number of calls made in violation of such subsections.

(G) An analysis of the contribution by providers of interconnected VoIP service and non-interconnected VoIP service that discount high-volume, unlawful, short-duration calls to the total number of calls made in violation of such subsections, and recommendations on how to address such contribution in order to decrease the total number of calls made in violation of such subsections.


(3) No additional reporting requiredThe Commission shall prepare the report required by paragraph (1) without requiring the provision of additional information from providers of telecommunications service or voice service (as defined in section 227b(a) of this title).



(i) Information sharing(1) In generalNot later than 18 months after December 30, 2019, the Commission shall prescribe regulations to establish a process that streamlines the ways in which a private entity may voluntarily share with the Commission information relating to—(A) a call made or a text message sent in violation of subsection (b); or

(B) a call or text message for which misleading or inaccurate caller identification information was caused to be transmitted in violation of subsection (e).


(2) Text message definedIn this subsection, the term “text message” has the meaning given such term in subsection (e)(8).



(j) Robocall blocking service(1) In generalNot later than 1 year after December 30, 2019, the Commission shall take a final agency action to ensure the robocall blocking services provided on an opt-out or opt-in basis pursuant to the Declaratory Ruling of the Commission in the matter of Advanced Methods to Target and Eliminate Unlawful Robocalls (CG Docket No. 17–59; FCC 19–51; adopted on June 6, 2019)—(A) are provided with transparency and effective redress options for both—(i) consumers; and

(ii) callers; and 22 So in original. The word “and” probably should not appear.


(B) are provided with no additional line item charge to consumers and no additional charge to callers for resolving complaints related to erroneously blocked calls; and

(C) make all reasonable efforts to avoid blocking emergency public safety calls.


(2) Text message definedIn this subsection, the term “text message” has the meaning given such term in subsection (e)(8).



(June 19, 1934, ch. 652, title II, § 227, as added Pub. L. 102–243, § 3(a), Dec. 20, 1991, 105 Stat. 2395; amended Pub. L. 102–556, title IV, § 402, Oct. 28, 1992, 106 Stat. 4194; Pub. L. 103–414, title III, § 303(a)(11), (12), Oct. 25, 1994, 108 Stat. 4294; Pub. L. 108–187, § 12, Dec. 16, 2003, 117 Stat. 2717; Pub. L. 109–21, §§ 2(a)–(g), 3, July 9, 2005, 119 Stat. 359–362; Pub. L. 111–331, § 2, Dec. 22, 2010, 124 Stat. 3572; Pub. L. 114–74, title III, § 301(a), Nov. 2, 2015, 129 Stat. 588; Pub. L. 115–141, div. P, title IV, § 402(i)(3), title V, § 503(a)(1)–(4)(A), Mar. 23, 2018, 132 Stat. 1089, 1091, 1092; Pub. L. 116–105, §§ 3(a), 8(a), 10(a), (b), Dec. 30, 2019, 133 Stat. 3274, 3283, 3284.)

Editorial Notes

References in TextThis chapter, referred to in subsecs. (b)(4)(A), (B) and (e)(5)(A)(i), was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.

Amendments2019—Subsec. (b)(2)(I). Pub. L. 116–105, § 8(a), added subpar. (I).
Subsec. (b)(4). Pub. L. 116–105, § 3(a)(1), added par. (4).
Subsec. (e)(5)(A)(ii). Pub. L. 116–105, § 3(a)(2)(A), inserted at end “Paragraph (5) of section 503(b) of this title shall not apply in the case of a violation of this subsection.”
Subsec. (e)(5)(A)(iv). Pub. L. 116–105, § 3(a)(2)(B), substituted “4-year” for “2-year” in heading and “4 years” for “2 years” in text.
Subsec. (h). Pub. L. 116–105, § 3(a)(3), added subsec. (h) and struck out former subsec. (h) which related to annual junk fax enforcement report.
Subsec. (i). Pub. L. 116–105, § 10(a), added subsec. (i).
Subsec. (j). Pub. L. 116–105, § 10(b), added subsec. (j).
2018—Subsec. (e). Pub. L. 115–141, § 503(a)(3), inserted “misleading or” before “inaccurate” in heading.
Subsec. (e)(1). Pub. L. 115–141, § 503(a)(1), substituted “or any person outside the United States if the recipient is within the United States, in connection with any voice service or text messaging service” for “in connection with any telecommunications service”.
Subsec. (e)(3)(A). Pub. L. 115–141, § 503(a)(4)(A), substituted “The Commission” for “Not later than 6 months after December 22, 2010, the Commission”.
Subsec. (e)(4). Pub. L. 115–141, § 402(i)(3), struck out par. (4). Text read as follows: “Not later than 6 months after December 22, 2010, the Commission shall report to Congress whether additional legislation is necessary to prohibit the provision of inaccurate caller identification information in technologies that are successor or replacement technologies to telecommunications service or IP-enabled voice service.”
Subsec. (e)(8)(A), (B). Pub. L. 115–141, § 503(a)(2)(A), (B), substituted “voice service or a text message sent using a text messaging service” for “telecommunications service or IP-enabled voice service”.
Subsec. (e)(8)(C) to (E). Pub. L. 115–141, § 503(a)(2)(C), added subpars. (C) to (E) and struck out former subpar. (C) which defined IP-enabled voice service.
2015—Subsec. (b)(1)(A)(iii). Pub. L. 114–74, § 301(a)(1)(A), inserted “, unless such call is made solely to collect a debt owed to or guaranteed by the United States” after “charged for the call”.
Subsec. (b)(1)(B). Pub. L. 114–74, § 301(a)(1)(B), inserted “, is made solely pursuant to the collection of a debt owed to or guaranteed by the United States,” after “emergency purposes”.
Subsec. (b)(2)(H). Pub. L. 114–74, § 301(a)(2), added subpar. (H).
2010—Subsecs. (e) to (h). Pub. L. 111–331 added subsec. (e) and redesignated former subsecs. (e) to (g) as (f) to (h), respectively.
2005—Subsec. (a)(2) to (4). Pub. L. 109–21, § 2(b), added par. (2) and redesignated former pars. (2) and (3) as (3) and (4), respectively. Former par. (4) redesignated (5).
Subsec. (a)(5). Pub. L. 109–21, § 2(b)(1), (g), redesignated par. (4) as (5) and inserted “, in writing or otherwise” before period at end.
Subsec. (b)(1)(C). Pub. L. 109–21, § 2(a), amended subpar. (C) generally. Prior to amendment, subpar. (C) read as follows: “to use any telephone facsimile machine, computer, or other device to send an unsolicited advertisement to a telephone facsimile machine; or”.
Subsec. (b)(2)(D) to (G). Pub. L. 109–21, § 2(c)–(f), added subpars. (D) to (G).
Subsec. (g). Pub. L. 109–21, § 3, added subsec. (g).
2003—Subsec. (b)(1). Pub. L. 108–187 inserted “, or any person outside the United States if the recipient is within the United States” after “United States” in introductory provisions.
1994—Subsec. (b)(2)(C). Pub. L. 103–414, § 303(a)(11), substituted “paragraph” for “paragraphs”.
Subsec. (e)(2). Pub. L. 103–414, § 303(a)(12), substituted “national database” for “national datebase” after “such single”.
1992—Subsec. (b)(2)(C). Pub. L. 102–556 added subpar. (C).

Statutory Notes and Related Subsidiaries
Effective Date of 2019 Amendment; ApplicabilityPub. L. 116–105, § 3(b), Dec. 30, 2019, 133 Stat. 3276, provided that: “The amendments made by this section [amending this section] shall not affect any action or proceeding commenced before and pending on the date of the enactment of this Act [Dec. 30, 2019].”


Effective Date of 2018 AmendmentPub. L. 115–141, div. P, title V, § 503(a)(5), Mar. 23, 2018, 132 Stat. 1092, provided that: “The amendments made by this subsection [amending this section] shall take effect on the date that is 6 months after the date on which the Commission [Federal Communications Commission] prescribes regulations under paragraph (4) [set out as a note under this section].”
 [Regulations adopted by Order of Federal Communications Commission released Aug. 5, 2019, with final rule effective Feb. 5, 2020, see 84 F.R. 45669.]

Effective Date of 2003 AmendmentAmendment by Pub. L. 108–187 effective Jan. 1, 2004, see section 16 of Pub. L. 108–187, set out as an Effective Date note under section 7701 of Title 15, Commerce and Trade.

Effective Date; Deadline for RegulationsPub. L. 102–243, § 3(c), Dec. 20, 1991, 105 Stat. 2402, as amended by Pub. L. 102–556, title I, § 102, Oct. 28, 1992, 106 Stat. 4186, provided that:
“(1) Regulations.—The Federal Communications Commission shall prescribe regulations to implement the amendments made by this section [enacting this section and amending section 152 of this title] not later than 9 months after the date of enactment of this Act [Dec. 20, 1991].

“(2) Effective date.—The requirements of section 227 of the Communications Act of 1934 [this section] (as added by this section), other than the authority to prescribe regulations, shall take effect one year after the date of enactment of this Act [Dec. 20, 1991].”




RegulationsPub. L. 116–105, § 3(c), Dec. 30, 2019, 133 Stat. 3276, provided that: “The Commission [Federal Communications Commission] shall prescribe regulations to implement the amendments made by this section [amending this section] not later than 270 days after the date of the enactment of this Act [Dec. 30, 2019].”

Pub. L. 116–105, § 8(b), Dec. 30, 2019, 133 Stat. 3283, provided that: “In the case of any exemption issued under subparagraph (B) or (C) of section 227(b)(2) of the Communications Act of 1934 (47 U.S.C. 227(b)(2)) before the date of the enactment of this Act [Dec. 30, 2019], the Commission [Federal Communications Commission] shall, not later than 1 year after such date of enactment, prescribe such regulations, or amend such existing regulations, as necessary to ensure that such exemption contains each requirement described in subparagraph (I) of such section, as added by subsection (a). To the extent such an exemption contains such a requirement before such date of enactment, nothing in this section [amending this section] or the amendments made by this section shall be construed to require the Commission to prescribe or amend regulations relating to such requirement.”

Pub. L. 115–141, div. P, title V, § 503(a)(4)(B), Mar. 23, 2018, 132 Stat. 1092, provided that: “The Commission [Federal Communications Commission] shall prescribe regulations to implement the amendments made by this subsection [amending this section] not later than 18 months after the date of enactment of this Act [Mar. 23, 2018].”

Pub. L. 114–74, title III, § 301(b), Nov. 2, 2015, 129 Stat. 588, provided that: “Not later than 9 months after the date of enactment of this Act [Nov. 2, 2015], the Federal Communications Commission, in consultation with the Department of the Treasury, shall prescribe regulations to implement the amendments made by this section [amending this secton].”

Pub. L. 109–21, § 2(h), July 9, 2005, 119 Stat. 362, provided that: “Except as provided in section 227(b)(2)(G)(ii) of the Communications Act of 1934 [47 U.S.C. 227(b)(2)(G)(ii)] (as added by subsection (f)), not later than 270 days after the date of enactment of this Act [July 9, 2005], the Federal Communications Commission shall issue regulations to implement the amendments made by this section.”


SeparabilityPub. L. 116–105, § 15, Dec. 30, 2019, 133 Stat. 3290, provided that: “If any provision of this Act [see Short Title of 2019 Amendment note set out under section 609 of this title], the amendments made by this Act, or the application thereof to any person or circumstance is held invalid, the remainder of this Act, the amendments made by this Act, and the application of such provision to other persons or circumstances shall not be affected thereby.”


ConstructionPub. L. 115–141, div. P, title V, § 503(d), Mar. 23, 2018, 132 Stat. 1094, provided that: 
“Nothing in this section [enacting section 227a of this title, amending this section, and enacting provisions set out as notes under this section], or the amendments made by this section, shall be construed to modify, limit, or otherwise affect any rule or order adopted by the Commission [Federal Communications Commission] in connection with—
“(1) the Telephone Consumer Protection Act of 1991 (Public Law 102–243; 105 Stat. 2394) [see Short Title of 1991 Amendment note set out under section 609 of this title] or the amendments made by that Act; or

“(2) the CAN–SPAM Act of 2003 (15 U.S.C. 7701 et seq.).”




Protections From Spoofed CallsPub. L. 116–105, § 7, Dec. 30, 2019, 133 Stat. 3282, provided that:
“(a) In General.—Not later than 1 year after the date of the enactment of this Act [Dec. 30, 2019], and consistent with the call authentication frameworks under section 4 [47 U.S.C. 227b], the Commission [Federal Communications Commission] shall initiate a rulemaking to help protect a subscriber from receiving unwanted calls or text messages from a caller using an unauthenticated number.

“(b) Considerations.—In promulgating rules under subsection (a), the Commission shall consider—“(1) the Government Accountability Office report on combating the fraudulent provision of misleading or inaccurate caller identification information required by section 503(c) of division P of the Consolidated Appropriations Act, 2018 (Public Law 115–141) [132 Stat. 1093];

“(2) the best means of ensuring that a subscriber or provider has the ability to block calls from a caller using an unauthenticated North American Numbering Plan number;

“(3) the impact on the privacy of a subscriber from unauthenticated calls;

“(4) the effectiveness in verifying the accuracy of caller identification information; and

“(5) the availability and cost of providing protection from the unwanted calls or text messages described in subsection (a).”





Transitional Rule Regarding Definition of Text MessagePub. L. 116–105, § 10(d), Dec. 30, 2019, 133 Stat. 3285, provided that: “Paragraph (2) of subsection (i) of section 227 of the Communications Act of 1934 (47 U.S.C. 227), as added by subsection (a) of this section, and paragraph (2) of subsection (j) of such section 227, as added by subsection (b) of this section, shall apply before the effective date of the amendment made to subsection (e)(8) of such section 227 by subparagraph (C) of section 503(a)(2) of division P of the Consolidated Appropriations Act, 2018 (Public Law 115–141) [see 2018 Amendment and Effective Date of 2018 Amendment notes set out above] as if such amendment was already in effect.”


Protection From One-Ring ScamsPub. L. 116–105, § 12, Dec. 30, 2019, 133 Stat. 3286, provided that:
“(a) Initiation of Proceeding.—Not later than 120 days after the date of the enactment of this Act [Dec. 30, 2019], the Commission [Federal Communications Commission] shall initiate a proceeding to protect called parties from one-ring scams.

“(b) Matters To Be Considered.—As part of the proceeding required by subsection (a), the Commission shall consider how the Commission can—“(1) work with Federal and State law enforcement agencies to address one-ring scams;

“(2) work with the governments of foreign countries to address one-ring scams;

“(3) in consultation with the Federal Trade Commission, better educate consumers about how to avoid one-ring scams;

“(4) incentivize voice service providers to stop calls made to perpetrate one-ring scams from being received by called parties, including consideration of adding identified one-ring scam type numbers to the Commission’s existing list of permissible categories for carrier-initiated blocking;

“(5) work with entities that provide call-blocking services to address one-ring scams; and

“(6) establish obligations on international gateway providers that are the first point of entry for these calls into the United States, including potential requirements that such providers verify with the foreign originator the nature or purpose of calls before initiating service.


“(c) Report to Congress.—Not later than 1 year after the date of the enactment of this Act, the Commission shall publish on its website and submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the status of the proceeding required by subsection (a).

“(d) Definitions.—In this section:“(1) One-ring scam.—The term ‘one-ring scam’ means a scam in which a caller makes a call and allows the call to ring the called party for a short duration, in order to prompt the called party to return the call, thereby subjecting the called party to charges.

“(2) State.—The term ‘State’ has the meaning given such term in section 3 of the Communications Act of 1934 (47 U.S.C. 153).

“(3) Voice service.—The term ‘voice service’ has the meaning given such term in section 227(e)(8) of the Communications Act of 1934 (47 U.S.C. 227(e)(8)). This paragraph shall apply before the effective date of the amendment made to such section by subparagraph (C) of section 503(a)(2) of division P of the Consolidated Appropriations Act, 2018 (Public Law 115–141) [see 2018 Amendment and Effective Date of 2018 Amendment notes set out above] as if such amendment was already in effect.”





Annual Robocall ReportPub. L. 116–105, § 13, Dec. 30, 2019, 133 Stat. 3287, provided that:
“(a) In General.—Not later than 1 year after the date of the enactment of this Act [Dec. 30, 2019], and annually thereafter, the Commission [Federal Communications Commission] shall make publicly available on the website of the Commission, and submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate, a report on the status of private-led efforts to trace back the origin of suspected unlawful robocalls by the registered consortium and the participation of voice service providers in such efforts.

“(b) Contents of Report.—The report required under subsection (a) shall include, at minimum, the following:“(1) A description of private-led efforts to trace back the origin of suspected unlawful robocalls by the registered consortium and the actions taken by the registered consortium to coordinate with the Commission.

“(2) A list of voice service providers identified by the registered consortium that participated in private-led efforts to trace back the origin of suspected unlawful robocalls through the registered consortium.

“(3) A list of each voice service provider that received a request from the registered consortium to participate in private-led efforts to trace back the origin of suspected unlawful robocalls and refused to participate, as identified by the registered consortium.

“(4) The reason, if any, each voice service provider identified by the registered consortium provided for not participating in private-led efforts to trace back the origin of suspected unlawful robocalls.

“(5) A description of how the Commission may use the information provided to the Commission by voice service providers or the registered consortium that have participated in private-led efforts to trace back the origin of suspected unlawful robocalls in the enforcement efforts by the Commission.


“(c) Additional Information.—Not later than 210 days after the date of the enactment of this Act [Dec. 30, 2019], and annually thereafter, the Commission shall issue a notice to the public seeking additional information from voice service providers and the registered consortium of private-led efforts to trace back the origin of suspected unlawful robocalls necessary for the report by the Commission required under subsection (a).

“(d) Registration of Consortium of Private-Led Efforts To Trace Back the Origin of Suspected Unlawful Robocalls.—“(1) In general.—Not later than 90 days after the date of the enactment of this Act, the Commission shall issue rules to establish a registration process for the registration of a single consortium that conducts private-led efforts to trace back the origin of suspected unlawful robocalls. The consortium shall meet the following requirements:“(A) Be a neutral third party competent to manage the private-led effort to trace back the origin of suspected unlawful robocalls in the judgement of the Commission.

“(B) Maintain a set of written best practices about the management of such efforts and regarding providers of voice services’ participation in private-led efforts to trace back the origin of suspected unlawful robocalls.

“(C) Consistent with section 222(d)(2) of the Communications Act of 1934 (47 U.S.C. 222(d)(2)), any private-led efforts to trace back the origin of suspected unlawful robocalls conducted by the third party focus on ‘fraudulent, abusive, or unlawful’ traffic.

“(D) File a notice with the Commission that the consortium intends to conduct private-led efforts to trace back in advance of such registration.


“(2) Annual notice by the commission seeking registrations.—Not later than 120 days after the date of the enactment of this Act, and annually thereafter, the Commission shall issue a notice to the public seeking the registration described in paragraph (1).


“(e) List of Voice Service Providers.—The Commission may publish a list of voice service providers and take appropriate enforcement action based on information obtained from the consortium about voice service providers that refuse to participate in private-led efforts to trace back the origin of suspected unlawful robocalls, and other information the Commission may collect about voice service providers that are found to originate or transmit substantial amounts of unlawful robocalls.

“(f) Definitions.—In this section:“(1) Private-led effort to trace back.—The term ‘private-led effort to trace back’ means an effort made by the registered consortium of voice service providers to establish a methodology for determining the origin of a suspected unlawful robocall.

“(2) Registered consortium.—The term ‘registered consortium’ means the consortium registered under subsection (d).

“(3) Suspected unlawful robocall.—The term ‘suspected unlawful robocall’ means a call that the Commission or a voice service provider reasonably believes was made in violation of subsection (b) or (e) of section 227 of the Communications Act of 1934 (47 U.S.C. 227).

“(4) Voice service.—The term ‘voice service’—“(A) means any service that is interconnected with the public switched telephone network and that furnishes voice communications to an end user using resources from the North American Numbering Plan or any successor to the North American Numbering Plan adopted by the Commission under section 251(e)(1) of the Communications Act of 1934 (47 U.S.C. 251(e)(1)); and

“(B) includes—“(i) transmissions from a telephone facsimile machine, computer, or other device to a telephone facsimile machine; and

“(ii) without limitation, any service that enables real-time, two-way voice communications, including any service that requires internet protocol-compatible customer premises equipment (commonly known as ‘CPE’) and permits out-bound calling, whether or not the service is one-way or two-way voice over internet protocol.”







Hospital Robocall Protection GroupPub. L. 116–105, § 14, Dec. 30, 2019, 133 Stat. 3288, provided that:
“(a) Establishment.—Not later than 180 days after the date of the enactment of this Act [Dec. 30, 2019], the Commission [Federal Communications Commission] shall establish an advisory committee to be known as the ‘Hospital Robocall Protection Group’.

“(b) Membership.—The Group shall be composed only of the following members:“(1) An equal number of representatives from each of the following:“(A) Voice service providers that serve hospitals.

“(B) Companies that focus on mitigating unlawful robocalls.

“(C) Consumer advocacy organizations.

“(D) Providers of one-way voice over internet protocol services described in subsection (e)(3)(B)(ii).

“(E) Hospitals.

“(F) State government officials focused on combating unlawful robocalls.


“(2) One representative of the Commission.

“(3) One representative of the Federal Trade Commission.


“(c) Issuance of Best Practices.—Not later than 180 days after the date on which the Group is established under subsection (a), the Group shall issue best practices regarding the following:“(1) How voice service providers can better combat unlawful robocalls made to hospitals.

“(2) How hospitals can better protect themselves from such calls, including by using unlawful robocall mitigation techniques.

“(3) How the Federal Government and State governments can help combat such calls.


“(d) Proceeding by FCC.—Not later than 180 days after the date on which the best practices are issued by the Group under subsection (c), the Commission shall conclude a proceeding to assess the extent to which the voluntary adoption of such best practices can be facilitated to protect hospitals and other institutions.

“(e) Definitions.—In this section:“(1) Group.—The term ‘Group’ means the Hospital Robocall Protection Group established under subsection (a).

“(2) State.—The term ‘State’ has the meaning given such term in section 3 of the Communications Act of 1934 (47 U.S.C. 153).

“(3) Voice service.—The term ‘voice service’—“(A) means any service that is interconnected with the public switched telephone network and that furnishes voice communications to an end user using resources from the North American Numbering Plan or any successor to the North American Numbering Plan adopted by the Commission under section 251(e)(1) of the Communications Act of 1934 (47 U.S.C. 251(e)(1)); and

“(B) includes—“(i) transmissions from a telephone facsimile machine, computer, or other device to a telephone facsimile machine; and

“(ii) without limitation, any service that enables real-time, two-way voice communications, including any service that requires internet protocol-compatible customer premises equipment (commonly known as ‘CPE’) and permits out-bound calling, whether or not the service is one-way or two-way voice over internet protocol.”







Congressional Statement of FindingsPub. L. 102–243, § 2, Dec. 20, 1991, 105 Stat. 2394, provided that: 
“The Congress finds that:
“(1) The use of the telephone to market goods and services to the home and other businesses is now pervasive due to the increased use of cost-effective telemarketing techniques.

“(2) Over 30,000 businesses actively telemarket goods and services to business and residential customers.

“(3) More than 300,000 solicitors call more than 18,000,000 Americans every day.

“(4) Total United States sales generated through telemarketing amounted to $435,000,000,000 in 1990, a more than four-fold increase since 1984.

“(5) Unrestricted telemarketing, however, can be an intrusive invasion of privacy and, when an emergency or medical assistance telephone line is seized, a risk to public safety.

“(6) Many consumers are outraged over the proliferation of intrusive, nuisance calls to their homes from telemarketers.

“(7) Over half the States now have statutes restricting various uses of the telephone for marketing, but telemarketers can evade their prohibitions through interstate operations; therefore, Federal law is needed to control residential telemarketing practices.

“(8) The Constitution does not prohibit restrictions on commercial telemarketing solicitations.

“(9) Individuals’ privacy rights, public safety interests, and commercial freedoms of speech and trade must be balanced in a way that protects the privacy of individuals and permits legitimate telemarketing practices.

“(10) Evidence compiled by the Congress indicates that residential telephone subscribers consider automated or prerecorded telephone calls, regardless of the content or the initiator of the message, to be a nuisance and an invasion of privacy.

“(11) Technologies that might allow consumers to avoid receiving such calls are not universally available, are costly, are unlikely to be enforced, or place an inordinate burden on the consumer.

“(12) Banning such automated or prerecorded telephone calls to the home, except when the receiving party consents to receiving the call or when such calls are necessary in an emergency situation affecting the health and safety of the consumer, is the only effective means of protecting telephone consumers from this nuisance and privacy invasion.

“(13) While the evidence presented to the Congress indicates that automated or prerecorded calls are a nuisance and an invasion of privacy, regardless of the type of call, the Federal Communications Commission should have the flexibility to design different rules for those types of automated or pre­recorded calls that it finds are not considered a nuisance or invasion of privacy, or for noncommercial calls, consistent with the free speech protections embodied in the First Amendment of the Constitution.

“(14) Businesses also have complained to the Congress and the Federal Communications Commission that automated or prerecorded telephone calls are a nuisance, are an invasion of privacy, and interfere with interstate commerce.

“(15) The Federal Communications Commission should consider adopting reasonable restrictions on automated or prerecorded calls to businesses as well as to the home, consistent with the constitutional protections of free speech.”





Definition
Pub. L. 116–105, § 2, Dec. 30, 2019, 133 Stat. 3274, provided that: “In this Act [see Short Title of 2019 Amendment note set out under section 609 of this title], the term ‘Commission’ means the Federal Communications Commission.”




§ 227a. Consumer education materials on how to avoid scams that rely upon misleading or inaccurate caller identification information(1) Development of materialsNot later than 1 year after March 23, 2018, the Commission, in coordination with the Federal Trade Commission, shall develop consumer education materials that provide information about—(A) ways for consumers to identify scams and other fraudulent activity that rely upon the use of misleading or inaccurate caller identification information; and

(B) existing technologies, if any, that a consumer can use to protect against such scams and other fraudulent activity.


(2) ContentsIn developing the consumer education materials under paragraph (1), the Commission shall—(A) identify existing technologies, if any, that can help consumers guard themselves against scams and other fraudulent activity that rely upon the use of misleading or inaccurate caller identification information, including—(i) descriptions of how a consumer can use the technologies to protect against such scams and other fraudulent activity; and

(ii) details on how consumers can access and use the technologies; and


(B) provide other information that may help consumers identify and avoid scams and other fraudulent activity that rely upon the use of misleading or inaccurate caller identification information.


(3) UpdatesThe Commission shall ensure that the consumer education materials required under paragraph (1) are updated on a regular basis.


(4) WebsiteThe Commission shall include the consumer education materials developed under paragraph (1) on its website.


(Pub. L. 115–141, div. P, title V, § 503(b), Mar. 23, 2018, 132 Stat. 1092.)

Editorial Notes
Codification
Section was enacted as part of the Repack Airwaves Yielding Better Access for Users of Modern Services Act of 2018, also known as the RAY BAUM’S Act of 2018, and as part of the Consolidated Appropriations Act, 2018, and not as part of the Communications Act of 1934 which comprises this chapter.

Statutory Notes and Related Subsidiaries

Definitions
For definition of “Commission” as used in this section, see section 2 of div. P of Pub. L. 115–141, set out as a note under section 155a of this title.



§ 227b. Call authentication(a) DefinitionsIn this section:(1) STIR/SHAKEN authentication frameworkThe term “STIR/SHAKEN authentication framework” means the secure telephone identity revisited and signature-based handling of asserted information using tokens standards proposed by the information and communications technology industry.


(2) Voice serviceThe term “voice service”—(A) means any service that is interconnected with the public switched telephone network and that furnishes voice communications to an end user using resources from the North American Numbering Plan or any successor to the North American Numbering Plan adopted by the Commission under section 251(e)(1) of this title; and

(B) includes—(i) transmissions from a telephone facsimile machine, computer, or other device to a telephone facsimile machine; and

(ii) without limitation, any service that enables real-time, two-way voice communications, including any service that requires internet protocol-compatible customer premises equipment (commonly known as “CPE”) and permits out-bound calling, whether or not the service is one-way or two-way voice over internet protocol.




(b) Authentication frameworks(1) In generalSubject to paragraphs (2) and (3), and in accordance with paragraph (6), not later than 18 months after December 30, 2019, the Commission shall—(A) require a provider of voice service to implement the STIR/SHAKEN authentication framework in the internet protocol networks of the provider of voice service; and

(B) require a provider of voice service to take reasonable measures to implement an effective call authentication framework in the non-internet protocol networks of the provider of voice service.


(2) ImplementationThe Commission shall not take the action described in paragraph (1) with respect to a provider of voice service if the Commission determines, not later than 12 months after December 30, 2019, that such provider of voice service—(A) in internet protocol networks—(i) has adopted the STIR/SHAKEN authentication framework for calls on the internet protocol networks of the provider of voice service;

(ii) has agreed voluntarily to participate with other providers of voice service in the STIR/SHAKEN authentication framework;

(iii) has begun to implement the STIR/SHAKEN authentication framework; and

(iv) will be capable of fully implementing the STIR/SHAKEN authentication framework not later than 18 months after December 30, 2019; and


(B) in non-internet protocol networks—(i) has taken reasonable measures to implement an effective call authentication framework; and

(ii) will be capable of fully implementing an effective call authentication framework not later than 18 months after December 30, 2019.



(3) Implementation reportNot later than 12 months after December 30, 2019, the Commission shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the determination required under paragraph (2), which shall include—(A) an analysis of the extent to which providers of voice service have implemented the call authentication frameworks described in subparagraphs (A) and (B) of paragraph (1), including whether the availability of necessary equipment and equipment upgrades has impacted such implementation; and

(B) an assessment of the efficacy of the call authentication frameworks described in subparagraphs (A) and (B) of paragraph (1) in addressing all aspects of call authentication.


(4) Review and revision or replacementNot later than 3 years after December 30, 2019, and every 3 years thereafter, the Commission, after public notice and an opportunity for comment, shall—(A) assess the efficacy of the technologies used for call authentication frameworks implemented under this section;

(B) based on the assessment under subparagraph (A), revise or replace the call authentication frameworks under this section if the Commission determines it is in the public interest to do so; and

(C) submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the findings of the assessment under subparagraph (A) and on any actions to revise or replace the call authentication frameworks under subparagraph (B).


(5) Extension of implementation deadline(A) Burdens and barriers to implementationNot later than 12 months after December 30, 2019, and as appropriate thereafter, the Commission—(i) shall assess any burdens or barriers to the implementation required by paragraph (1), including—(I) for providers of voice service to the extent the networks of such providers use time-division multiplexing;

(II) for small providers of voice service and those in rural areas; and

(III) the inability to purchase or upgrade equipment to support the call authentication frameworks under this section, or lack of availability of such equipment; and


(ii) in connection with an assessment under clause (i), may, upon a public finding of undue hardship, delay required compliance with the 18-month time period described in paragraph (1), for a reasonable period of time, for a provider or class of providers of voice service, or type of voice calls, as necessary for that provider or class of providers or type of calls to participate in the implementation in order to address the identified burdens and barriers.


(B) Delay of compliance required for certain non-internet protocol networksSubject to subparagraphs (C) through (F), for any provider or class of providers of voice service, or type of voice calls, only to the extent that such a provider or class of providers of voice service, or type of voice calls, materially relies on a non-internet protocol network for the provision of such service or calls, the Commission shall grant a delay of required compliance under subparagraph (A)(ii) until a call authentication protocol has been developed for calls delivered over non-internet protocol networks and is reasonably available.


(C) Robocall mitigation program(i) Program requiredDuring the time of a delay of compliance granted under subparagraph (A)(ii), the Commission shall require, pursuant to the authority of the Commission, that any provider subject to such delay shall implement an appropriate robocall mitigation program to prevent unlawful robocalls from originating on the network of the provider.


(ii) Additional requirementsIf the consortium registered under section 13(d) identifies a provider of voice service that is subject to a delay of compliance granted under subparagraph (A)(ii) as repeatedly originating large-scale unlawful robocall campaigns, the Commission shall require such provider to take action to ensure that such provider does not continue to originate such calls.


(iii) Minimization of burdenThe Commission shall make reasonable efforts to minimize the burden of any robocall mitigation required pursuant to clause (ii), which may include prescribing certain specific robocall mitigation practices for providers of voice service that have repeatedly originated large-scale unlawful robocall campaigns.



(D) Full participationThe Commission shall take reasonable measures to address any issues in an assessment under subparagraph (A)(i) and enable as promptly as reasonable full participation of all classes of providers of voice service and types of voice calls to receive the highest level of trust. Such measures shall include, without limitation, as appropriate, limiting or terminating a delay of compliance granted to a provider under subparagraph (B) if the Commission determines in such assessment that the provider is not making reasonable efforts to develop the call authentication protocol described in such subparagraph.


(E) Alternative methodologiesThe Commission shall identify, in consultation with small providers of voice service and those in rural areas, alternative effective methodologies to protect customers from unauthenticated calls during any delay of compliance granted under subparagraph (A)(ii).


(F) Revision of delay of complianceNot less frequently than annually after the first delay of compliance is granted under subparagraph (A)(ii), the Commission—(i) shall consider revising or extending any delay of compliance granted under subparagraph (A)(ii);

(ii) may revise such delay of compliance; and

(iii) shall issue a public notice with regard to whether such delay of compliance remains necessary, including—(I) why such delay of compliance remains necessary; and

(II) when the Commission expects to achieve the goal of full participation as described in subparagraph (D).




(6) No additional cost to consumers or small business customersThe Commission shall prohibit providers of voice service from adding any additional line item charges to consumer or small business customer subscribers for the effective call authentication technology required under paragraph (1).


(7) Accurate identificationNot later than 12 months after December 30, 2019, the Commission shall issue best practices that providers of voice service may use as part of the implementation of effective call authentication frameworks under paragraph (1) to take steps to ensure the calling party is accurately identified.



(c) Safe harbor and other regulations(1) In generalConsistent with the regulations prescribed under subsection (j) of section 227 of this title, as added by section 10, the Commission shall, not later than 1 year after December 30, 2019, promulgate rules—(A) establishing when a provider of voice service may block a voice call based, in whole or in part, on information provided by the call authentication frameworks under subsection (b), with no additional line item charge;

(B) establishing a safe harbor for a provider of voice service from liability for unintended or inadvertent blocking of calls or for the unintended or inadvertent misidentification of the level of trust for individual calls based, in whole or in part, on information provided by the call authentication frameworks under subsection (b);

(C) establishing a process to permit a calling party adversely affected by the information provided by the call authentication frameworks under subsection (b) to verify the authenticity of the calling party’s calls; and

(D) ensuring that calls originating from a provider of voice service in an area where the provider is subject to a delay of compliance with the time period described in subsection (b)(1) are not unreasonably blocked because the calls are not able to be authenticated.


(2) ConsiderationsIn establishing the safe harbor under paragraph (1), consistent with the regulations prescribed under subsection (j) of section 227 of this title, as added by section 10, the Commission shall consider limiting the liability of a provider of voice service based on the extent to which the provider of voice service—(A) blocks or identifies calls based, in whole or in part, on the information provided by the call authentication frameworks under subsection (b);

(B) implemented procedures based, in whole or in part, on the information provided by the call authentication frameworks under subsection (b); and

(C) used reasonable care, including making all reasonable efforts to avoid blocking emergency public safety calls.



(d) Rule of constructionNothing in this section shall preclude the Commission from initiating a rulemaking pursuant to its existing statutory authority.


(Pub. L. 116–105, § 4, Dec. 30, 2019, 133 Stat. 3276.)

Editorial Notes

References in TextSection 13, referred to in subsec. (b)(5)(C)(ii), is section 13 of Pub. L. 116–105, which is set out as a note under section 227 of this title.
Section 10, referred to in subsec. (c), means section 10 of Pub. L. 116–105.

Codification
Section was enacted as part of the Pallone-Thune Telephone Robocall Abuse Criminal Enforcement and Deterrence Act, also known as the Pallone-Thune TRACED Act, and not as part of the Communications Act of 1934 which comprises this chapter.

Statutory Notes and Related Subsidiaries

Definition
For definition of “Commission” as used in this section, see section 2 of Pub. L. 116–105, set out as a note under section 227 of this title.



§ 227b–1. Access to number resources(a) In general(1) Examination of FCC policiesNot later than 180 days after December 30, 2019, the Commission shall commence a proceeding to determine how Commission policies regarding access to number resources, including number resources for toll-free and non-toll-free telephone numbers, could be modified, including by establishing registration and compliance obligations, and requirements that providers of voice service given access to number resources take sufficient steps to know the identity of the customers of such providers, to help reduce access to numbers by potential perpetrators of violations of section 227(b) of the Communications Act of 1934 (47 U.S.C. 227(b)).


(2) RegulationsIf the Commission determines under paragraph (1) that modifying the policies described in that paragraph could help achieve the goal described in that paragraph, the Commission shall prescribe regulations to implement those policy modifications.



(b) AuthorityAny person who knowingly, through an employee, agent, officer, or otherwise, directly or indirectly, by or through any means or device whatsoever, is a party to obtaining number resources, including number resources for toll-free and non-toll-free telephone numbers, from a common carrier regulated under title II of the Communications Act of 1934 (47 U.S.C. 201 et seq.), in violation of a regulation prescribed under subsection (a), shall, notwithstanding section 503(b)(5) of the Communications Act of 1934 (47 U.S.C. 503(b)(5)), be subject to a forfeiture penalty under section 503(b) of that Act (47 U.S.C. 503(b)). A forfeiture penalty under this subsection shall be in addition to any other penalty provided for by law.


(Pub. L. 116–105, § 6, Dec. 30, 2019, 133 Stat. 3282.)

Editorial Notes

References in TextThe Communications Act of 1934, referred to in subsec. (b), is act June 19, 1934, ch. 652, 48 Stat. 1064. Title II of the Act is classified generally to this subchapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.

Codification
Section was enacted as part of the Pallone-Thune Telephone Robocall Abuse Criminal Enforcement and Deterrence Act, also known as the Pallone-Thune TRACED Act, and not as part of the Communications Act of 1934 which comprises this chapter.

Statutory Notes and Related Subsidiaries

Definition
For definition of “Commission” as used in this section, see section 2 of Pub. L. 116–105, set out as a note under section 227 of this title.



§ 227b–2. Provision of evidence of certain robocall violations to Attorney General(a) In generalIf the Chief of the Enforcement Bureau of the Commission obtains evidence that suggests a willful, knowing, and repeated robocall violation with an intent to defraud, cause harm, or wrongfully obtain anything of value, the Chief of the Enforcement Bureau shall provide such evidence to the Attorney General.


(b) Report to CongressNot later than 1 year after December 30, 2019, and annually thereafter, the Commission shall publish on its website and submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report that—(1) states the number of instances during the preceding year in which the Chief of the Enforcement Bureau provided the evidence described in subsection (a) to the Attorney General; and

(2) contains a general summary of the types of robocall violations to which such evidence relates.


(c) Rules of constructionNothing in this section shall be construed to affect the ability of the Commission or the Chief of the Enforcement Bureau under other law—(1) to refer a matter to the Attorney General; or

(2) to pursue or continue pursuit of an enforcement action in a matter with respect to which the Chief of the Enforcement Bureau provided the evidence described in subsection (a) to the Attorney General.


(d) Robocall violation definedIn this section, the term “robocall violation” means a violation of subsection (b) or (e) of section 227 of this title.


(Pub. L. 116–105, § 11, Dec. 30, 2019, 133 Stat. 3285.)

Editorial Notes
Codification
Section was enacted as part of the Pallone-Thune Telephone Robocall Abuse Criminal Enforcement and Deterrence Act, also known as the Pallone-Thune TRACED Act, and not as part of the Communications Act of 1934 which comprises this chapter.

Statutory Notes and Related Subsidiaries

Definition
For definition of “Commission” as used in this section, see section 2 of Pub. L. 116–105, set out as a note under section 227 of this title.



§ 228. Regulation of carrier offering of pay-per-call services(a) PurposeIt is the purpose of this section—(1) to put into effect a system of national regulation and review that will oversee interstate pay-per-call services; and

(2) to recognize the Commission’s authority to prescribe regulations and enforcement procedures and conduct oversight to afford reasonable protection to consumers of pay-per-call services and to assure that violations of Federal law do not occur.


(b) General authority for regulationsThe Commission by regulation shall, within 270 days after October 28, 1992, establish a system for oversight and regulation of pay-per-call services in order to provide for the protection of consumers in accordance with this chapter and other applicable Federal statutes and regulations. The Commission’s final rules shall—(1) include measures that provide a consumer of pay-per-call services with adequate and clear descriptions of the rights of the caller;

(2) define the obligations of common carriers with respect to the provision of pay-per-call services;

(3) include requirements on such carriers to protect against abusive practices by providers of pay-per-call services;

(4) identify procedures by which common carriers and providers of pay-per-call services may take affirmative steps to protect against nonpayment of legitimate charges; and

(5) require that any service described in subparagraphs (A) and (B) of subsection (i)(1) be offered only through the use of certain telephone number prefixes and area codes.


(c) Common carrier obligationsWithin 270 days after October 28, 1992, the Commission shall, by regulation, establish the following requirements for common carriers:(1) Contractual obligations to complyAny common carrier assigning to a provider of pay-per-call services a telephone number with a prefix or area code designated by the Commission in accordance with subsection (b)(5) shall require by contract or tariff that such provider comply with the provisions of titles II and III of the Telephone Disclosure and Dispute Resolution Act [15 U.S.C. 5711 et seq.; 5721 et seq.] and the regulations prescribed by the Federal Trade Commission pursuant to those titles.


(2) Information availabilityA common carrier that by tariff or contract assigns a telephone number with a prefix or area code designated by the Commission in accordance with subsection (b)(5) to a provider of a pay-per-call service shall make readily available on request to Federal and State agencies and other interested persons—(A) a list of the telephone numbers for each of the pay-per-call services it carries;

(B) a short description of each such service;

(C) a statement of the total cost or the cost per minute and any other fees for each such service;

(D) a statement of the pay-per-call service’s name, business address, and business telephone; and

(E) such other information as the Commission considers necessary for the enforcement of this section and other applicable Federal statutes and regulations.


(3) Compliance proceduresA common carrier that by contract or tariff assigns a telephone number with a prefix or area code designated by the Commission in accordance with subsection (b)(5) to a provider of pay-per-call services shall terminate, in accordance with procedures specified in such regulations, the offering of a pay-per-call service of a provider if the carrier knows or reasonably should know that such service is not provided in compliance with title II or III of the Telephone Disclosure and Dispute Resolution Act [15 U.S.C. 5711 et seq.; 5721 et seq.] or the regulations prescribed by the Federal Trade Commission pursuant to such titles.


(4) Subscriber disconnection prohibitedA common carrier shall not disconnect or interrupt a subscriber’s local exchange telephone service or long distance telephone service because of nonpayment of charges for any pay-per-call service.


(5) Blocking and presubscriptionA common carrier that provides local exchange service shall—(A) offer telephone subscribers (where technically feasible) the option of blocking access from their telephone number to all, or to certain specific, prefixes or area codes used by pay-per-call services, which option—(i) shall be offered at no charge (I) to all subscribers for a period of 60 days after the issuance of the regulations under subsection (b), and (II) to any subscriber who subscribes to a new telephone number until 60 days after the time the new telephone number is effective; and

(ii) shall otherwise be offered at a reasonable fee; and


(B) offer telephone subscribers (where the Commission determines it is technically and economically feasible), in combination with the blocking option described under subparagraph (A), the option of presubscribing to or blocking only specific pay-per-call services for a reasonable one-time charge.

The regulations prescribed under subparagraph (A)(i) of this paragraph may permit the costs of such blocking to be recovered by contract or tariff, but such costs may not be recovered from local or long-distance ratepayers. Nothing in this subsection precludes a common carrier from filing its rates and regulations regarding blocking and presubscription in its interstate tariffs.

(6) Verification of charitable statusA common carrier that assigns by contract or tariff a telephone number with a prefix or area code designated by the Commission in accordance with subsection (b)(5) to a provider of pay-per-call services that the carrier knows or reasonably should know is engaged in soliciting charitable contributions shall obtain from such provider proof of the tax exempt status of any person or organization for which contributions are solicited.


(7) Billing for 800 callsA common carrier shall prohibit by tariff or contract the use of any 800 telephone number, or other telephone number advertised or widely understood to be toll free, in a manner that would result in—(A) the calling party being assessed, by virtue of completing the call, a charge for the call;

(B) the calling party being connected to a pay-per-call service;

(C) the calling party being charged for information conveyed during the call unless—(i) the calling party has a written agreement (including an agreement transmitted through electronic medium) that meets the requirements of paragraph (8); or

(ii) the calling party is charged for the information in accordance with paragraph (9);


(D) the calling party being called back collect for the provision of audio information services or simultaneous voice conversation services; or

(E) the calling party being assessed, by virtue of being asked to connect or otherwise transfer to a pay-per-call service, a charge for the call.


(8) Subscription agreements for billing for information provided via toll-free calls(A) In generalFor purposes of paragraph (7)(C)(i), a written subscription does not meet the requirements of this paragraph unless the agreement specifies the material terms and conditions under which the information is offered and includes—(i) the rate at which charges are assessed for the information;

(ii) the information provider’s name;

(iii) the information provider’s business address;

(iv) the information provider’s regular business telephone number;

(v) the information provider’s agreement to notify the subscriber at least one billing cycle in advance of all future changes in the rates charged for the information; and

(vi) the subscriber’s choice of payment method, which may be by direct remit, debit, prepaid account, phone bill, or credit or calling card.


(B) Billing arrangementsIf a subscriber elects, pursuant to subparagraph (A)(vi), to pay by means of a phone bill—(i) the agreement shall clearly explain that the subscriber will be assessed for calls made to the information service from the subscriber’s phone line;

(ii) the phone bill shall include, in prominent type, the following disclaimer:“Common carriers may not disconnect local or long distance telephone service for failure to pay disputed charges for information services.”; and


(iii) the phone bill shall clearly list the 800 number dialed.


(C) Use of PINs to prevent unauthorized useA written agreement does not meet the requirements of this paragraph unless it—(i) includes a unique personal identification number or other subscriber-specific identifier and requires a subscriber to use this number or identifier to obtain access to the information provided and includes instructions on its use; and

(ii) assures that any charges for services accessed by use of the subscriber’s personal identification number or subscriber-specific identifier be assessed to subscriber’s source of payment elected pursuant to subparagraph (A)(vi).


(D) ExceptionsNotwithstanding paragraph (7)(C), a written agreement that meets the requirements of this paragraph is not required—(i) for calls utilizing telecommunications devices for the deaf;

(ii) for directory services provided by a common carrier or its affiliate or by a local exchange carrier or its affiliate; or

(iii) for any purchase of goods or of services that are not information services.


(E) Termination of serviceOn receipt by a common carrier of a complaint by any person that an information provider is in violation of the provisions of this section, a carrier shall—(i) promptly investigate the complaint; and

(ii) if the carrier reasonably determines that the complaint is valid, it may terminate the provision of service to an information provider unless the provider supplies evidence of a written agreement that meets the requirements of this section.


(F) Treatment of remediesThe remedies provided in this paragraph are in addition to any other remedies that are available under subchapter V of this chapter.



(9) Charges by credit, prepaid, debit, charge, or calling card in absence of agreementFor purposes of paragraph (7)(C)(ii), a calling party is not charged in accordance with this paragraph unless the calling party is charged by means of a credit, prepaid, debit, charge, or calling card and the information service provider includes in response to each call an introductory disclosure message that—(A) clearly states that there is a charge for the call;

(B) clearly states the service’s total cost per minute and any other fees for the service or for any service to which the caller may be transferred;

(C) explains that the charges must be billed on either a credit, prepaid, debit, charge, or calling card;

(D) asks the caller for the card number;

(E) clearly states that charges for the call begin at the end of the introductory message; and

(F) clearly states that the caller can hang up at or before the end of the introductory message without incurring any charge whatsoever.


(10) Bypass of introductory disclosure messageThe requirements of paragraph (9) shall not apply to calls from repeat callers using a bypass mechanism to avoid listening to the introductory message: Provided, That information providers shall disable such a bypass mechanism after the institution of any price increase and for a period of time determined to be sufficient by the Federal Trade Commission to give callers adequate and sufficient notice of a price increase.


(11) “Calling card” definedAs used in this subsection, the term “calling card” means an identifying number or code unique to the individual, that is issued to the individual by a common carrier and enables the individual to be charged by means of a phone bill for charges incurred independent of where the call originates.



(d) Billing and collection practicesThe regulations required by this section shall require that any common carrier that by tariff or contract assigns a telephone number with a prefix or area code designated by the Commission in accordance with subsection (b)(5) to a provider of a pay-per-call service and that offers billing and collection services to such provider—(1) ensure that a subscriber is not billed—(A) for pay-per-call services that such carrier knows or reasonably should know was provided in violation of the regulations issued pursuant to title II of the Telephone Disclosure and Dispute Resolution Act [15 U.S.C. 5711 et seq.]; or

(B) under such other circumstances as the Commission determines necessary in order to protect subscribers from abusive practices;


(2) establish a local or a toll-free telephone number to answer questions and provide information on subscribers’ rights and obligations with regard to their use of pay-per-call services and to provide to callers the name and mailing address of any provider of pay-per-call services offered by the common carrier;

(3) within 60 days after the issuance of final regulations pursuant to subsection (b), provide, either directly or through contract with any local exchange carrier that provides billing or collection services to the common carrier, to all of such common carrier’s telephone subscribers, to all new subscribers, and to all subscribers requesting service at a new location, a disclosure statement that sets forth all rights and obligations of the subscriber and the carrier with respect to the use and payment for pay-per-call services, including the right of a subscriber not to be billed and the applicable blocking option; and

(4) in any billing to telephone subscribers that includes charges for any pay-per-call service—(A) display any charges for pay-per-call services in a part of the subscriber’s bill that is identified as not being related to local and long distance telephone charges;

(B) for each charge so displayed, specify, at a minimum, the type of service, the amount of the charge, and the date, time, and duration of the call; and

(C) identify the toll-free number established pursuant to paragraph (2).



(e) Liability(1) Common carriers not liable for transmission or billingNo common carrier shall be liable for a criminal or civil sanction or penalty solely because the carrier provided transmission or billing and collection for a pay-per-call service unless the carrier knew or reasonably should have known that such service was provided in violation of a provision of, or regulation prescribed pursuant to, title II or III of the Telephone Disclosure and Dispute Resolution Act [15 U.S.C. 5711 et seq.; 5721 et seq.] or any other Federal law. This paragraph shall not prevent the Commission from imposing a sanction or penalty on a common carrier for a violation by that carrier of a regulation prescribed under this section.


(2) Civil liabilityNo cause of action may be brought in any court or administrative agency against any common carrier or any of its affiliates on account of any act of the carrier or affiliate to terminate any pay-per-call service in order to comply with the regulations prescribed under this section, title II or III of the Telephone Disclosure and Dispute Resolution Act [15 U.S.C. 5711 et seq.; 5721 et seq.], or any other Federal law unless the complainant demonstrates that the carrier or affiliate did not act in good faith.



(f) Special provisions(1) Consumer refund requirementsThe regulations required by subsection (d) shall establish procedures, consistent with the provisions of titles II and III of the Telephone Disclosure and Dispute Resolution Act [15 U.S.C. 5711 et seq.; 5721 et seq.], to ensure that carriers and other parties providing billing and collection services with respect to pay-per-call services provide appropriate refunds to subscribers who have been billed for pay-per-call services pursuant to programs that have been found to have violated this section or such regulations, any provision of, or regulations prescribed pursuant to, title II or III of the Telephone Disclosure and Dispute Resolution Act, or any other Federal law.


(2) Recovery of costsThe regulations prescribed by the Commission under this section shall permit a common carrier to recover its cost of complying with such regulations from providers of pay-per-call services, but shall not permit such costs to be recovered from local or long distance ratepayers.


(3) Recommendations on data pay-per-callThe Commission, within one year after October 28, 1992, shall submit to the Congress the Commission’s recommendations with respect to the extension of regulations under this section to persons that provide, for a per-call charge, data services that are not pay-per-call services.



(g) Effect on other law(1) No preemption of election lawNothing in this section shall relieve any provider of pay-per-call services, common carrier, local exchange carrier, or any other person from the obligation to comply with Federal, State, and local election statutes and regulations.


(2) Consumer protection lawsNothing in this section shall relieve any provider of pay-per-call services, common carrier, local exchange carrier, or any other person from the obligation to comply with any Federal, State, or local statute or regulation relating to consumer protection or unfair trade.


(3) Gambling lawsNothing in this section shall preclude any State from enforcing its statutes and regulations with regard to lotteries, wagering, betting, and other gambling activities.


(4) State authorityNothing in this section shall preclude any State from enacting and enforcing additional and complementary oversight and regulatory systems or procedures, or both, so long as such systems and procedures govern intrastate services and do not significantly impede the enforcement of this section or other Federal statutes.


(5) Enforcement of existing regulationsNothing in this section shall be construed to prohibit the Commission from enforcing regulations prescribed prior to October 28, 1992, in fulfilling the requirements of this section to the extent that such regulations are consistent with the provisions of this section.



(h) Effect on dial-a-porn prohibitionsNothing in this section shall affect the provisions of section 223 of this title.


(i) “Pay-per-call services” definedFor purposes of this section—(1) The term “pay-per-call services” means any service—(A) in which any person provides or purports to provide—(i) audio information or audio entertainment produced or packaged by such person;

(ii) access to simultaneous voice conversation services; or

(iii) any service, including the provision of a product, the charges for which are assessed on the basis of the completion of the call;


(B) for which the caller pays a per-call or per-time-interval charge that is greater than, or in addition to, the charge for transmission of the call; and

(C) which is accessed through use of a 900 telephone number or other prefix or area code designated by the Commission in accordance with subsection (b)(5).


(2) Such term does not include directory services provided by a common carrier or its affiliate or by a local exchange carrier or its affiliate, or any service for which users are assessed charges only after entering into a presubscription or comparable arrangement with the provider of such service.


(June 19, 1934, ch. 652, title II, § 228, as added Pub. L. 102–556, title I, § 101, Oct. 28, 1992, 106 Stat. 4182; amended Pub. L. 103–414, title III, § 303(a)(13), (14), Oct. 25, 1994, 108 Stat. 4294; Pub. L. 104–104, title VII, § 701(a)(1), (b)(2), Feb. 8, 1996, 110 Stat. 145, 148.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (b), was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.
The Telephone Disclosure and Dispute Resolution Act, referred to in subsecs. (c)(1), (3), (d)(1)(A), (e), and (f)(1), is Pub. L. 102–556, Oct. 28, 1992, 106 Stat. 4181. Titles II and III of the Act are classified generally to subchapters I (§ 5711 et seq.) and II (§ 5721 et seq.), respectively, of chapter 83 of Title 15, Commerce and Trade. For complete classification of this Act to the Code, see section 5701(a) of Title 15 and Tables.

Amendments1996—Subsec. (c)(7)(C). Pub. L. 104–104, § 701(a)(1)(A), added subpar. (C) and struck out former subpar. (C) which read as follows: “the calling party being charged for information conveyed during the call unless the calling party has a preexisting agreement to be charged for the information or discloses a credit or charge card number during the call; or”.
Subsec. (c)(7)(E). Pub. L. 104–104, § 701(a)(1)(B), added subpar. (E).
Subsec. (c)(8) to (11). Pub. L. 104–104, § 701(a)(1)(C), added pars. (8) to (11).
Subsec. (i)(2). Pub. L. 104–104, § 701(b)(2), struck out “or any service the charge for which is tariffed,” after “local exchange carrier or its affiliate,”.
1994—Subsec. (c)(2) to (7). Pub. L. 103–414, § 303(a)(13), redesignated par. (2), relating to compliance procedures, as (3) and pars. (3) to (6) as (4) to (7), respectively.
Subsec. (c)(7)(D). Pub. L. 103–414, § 303(a)(14), which directed substitution of “conversation” for “conservation” in par. (6)(D), was executed by making the substitution in par. (7)(D) to reflect the probable intent of Congress and the redesignation of par. (6) as (7) by Pub. L. 103–414, § 303(a)(13). See above.

Statutory Notes and Related Subsidiaries
Effective Date of 1996 AmendmentPub. L. 104–104, title VII, § 701(a)(3), Feb. 8, 1996, 110 Stat. 147, provided that: “The amendments made by paragraph (1) [amending this section] shall take effect on the date of enactment of this Act [Feb. 8, 1996].”


RegulationsPub. L. 104–104, title VII, § 701(a)(2), Feb. 8, 1996, 110 Stat. 147, provided that: “The Federal Communications Commission shall revise its regulations to comply with the amendment made by paragraph (1) [amending this section] not later than 180 days after the date of enactment of this Act [Feb. 8, 1996].”




§ 229. Communications Assistance for Law Enforcement Act compliance(a) In generalThe Commission shall prescribe such rules as are necessary to implement the requirements of the Communications Assistance for Law Enforcement Act [47 U.S.C. 1001 et seq.].


(b) Systems security and integrityThe rules prescribed pursuant to subsection (a) shall include rules to implement section 105 of the Communications Assistance for Law Enforcement Act [47 U.S.C. 1004] that require common carriers—(1) to establish appropriate policies and procedures for the supervision and control of its officers and employees—(A) to require appropriate authorization to activate interception of communications or access to call-identifying information; and

(B) to prevent any such interception or access without such authorization;


(2) to maintain secure and accurate records of any interception or access with or without such authorization; and

(3) to submit to the Commission the policies and procedures adopted to comply with the requirements established under paragraphs (1) and (2).


(c) Commission review of complianceThe Commission shall review the policies and procedures submitted under subsection (b)(3) and shall order a common carrier to modify any such policy or procedure that the Commission determines does not comply with Commission regulations. The Commission shall conduct such investigations as may be necessary to insure compliance by common carriers with the requirements of the regulations prescribed under this section.


(d) PenaltiesFor purposes of this chapter, a violation by an officer or employee of any policy or procedure adopted by a common carrier pursuant to subsection (b), or of a rule prescribed by the Commission pursuant to subsection (a), shall be considered to be a violation by the carrier of a rule prescribed by the Commission pursuant to this chapter.


(e) Cost recovery for Communications Assistance for Law Enforcement Act compliance(1) Petitions authorizedA common carrier may petition the Commission to adjust charges, practices, classifications, and regulations to recover costs expended for making modifications to equipment, facilities, or services pursuant to the requirements of section 103 of the Communications Assistance for Law Enforcement Act [47 U.S.C. 1002].


(2) Commission authorityThe Commission may grant, with or without modification, a petition under paragraph (1) if the Commission determines that such costs are reasonable and that permitting recovery is consistent with the public interest. The Commission may, consistent with maintaining just and reasonable charges, practices, classifications, and regulations in connection with the provision of interstate or foreign communication by wire or radio by a common carrier, allow carriers to adjust such charges, practices, classifications, and regulations in order to carry out the purposes of this chapter.


(3) Joint boardThe Commission shall convene a Federal-State joint board to recommend appropriate changes to part 36 of the Commission’s rules with respect to recovery of costs pursuant to charges, practices, classifications, and regulations under the jurisdiction of the Commission.



(June 19, 1934, ch. 652, title II, § 229, as added Pub. L. 103–414, title III, § 301, Oct. 25, 1994, 108 Stat. 4292.)

Editorial Notes

References in TextThe Communications Assistance for Law Enforcement Act, referred to in subsecs. (a) and (e), is title I of Pub. L. 103–414, Oct. 25, 1994, 108 Stat. 4279, which is classified generally to subchapter I (§ 1001 et seq.) of chapter 9 of this title. For complete classification of this Act to the Code, see Short Title note set out under section 1001 of this title and Tables.
This chapter, referred to in subsecs. (d) and (e)(2), was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.



§ 230. Protection for private blocking and screening of offensive material(a) FindingsThe Congress finds the following:(1) The rapidly developing array of Internet and other interactive computer services available to individual Americans represent an extraordinary advance in the availability of educational and informational resources to our citizens.

(2) These services offer users a great degree of control over the information that they receive, as well as the potential for even greater control in the future as technology develops.

(3) The Internet and other interactive computer services offer a forum for a true diversity of political discourse, unique opportunities for cultural development, and myriad avenues for intellectual activity.

(4) The Internet and other interactive computer services have flourished, to the benefit of all Americans, with a minimum of government regulation.

(5) Increasingly Americans are relying on interactive media for a variety of political, educational, cultural, and entertainment services.


(b) PolicyIt is the policy of the United States—(1) to promote the continued development of the Internet and other interactive computer services and other interactive media;

(2) to preserve the vibrant and competitive free market that presently exists for the Internet and other interactive computer services, unfettered by Federal or State regulation;

(3) to encourage the development of technologies which maximize user control over what information is received by individuals, families, and schools who use the Internet and other interactive computer services;

(4) to remove disincentives for the development and utilization of blocking and filtering technologies that empower parents to restrict their children’s access to objectionable or inappropriate online material; and

(5) to ensure vigorous enforcement of Federal criminal laws to deter and punish trafficking in obscenity, stalking, and harassment by means of computer.


(c) Protection for “Good Samaritan” blocking and screening of offensive material(1) Treatment of publisher or speakerNo provider or user of an interactive computer service shall be treated as the publisher or speaker of any information provided by another information content provider.


(2) Civil liabilityNo provider or user of an interactive computer service shall be held liable on account of—(A) any action voluntarily taken in good faith to restrict access to or availability of material that the provider or user considers to be obscene, lewd, lascivious, filthy, excessively violent, harassing, or otherwise objectionable, whether or not such material is constitutionally protected; or

(B) any action taken to enable or make available to information content providers or others the technical means to restrict access to material described in paragraph (1).11 So in original. Probably should be “subparagraph (A).”



(d) Obligations of interactive computer serviceA provider of interactive computer service shall, at the time of entering an agreement with a customer for the provision of interactive computer service and in a manner deemed appropriate by the provider, notify such customer that parental control protections (such as computer hardware, software, or filtering services) are commercially available that may assist the customer in limiting access to material that is harmful to minors. Such notice shall identify, or provide the customer with access to information identifying, current providers of such protections.


(e) Effect on other laws(1) No effect on criminal lawNothing in this section shall be construed to impair the enforcement of section 223 or 231 of this title, chapter 71 (relating to obscenity) or 110 (relating to sexual exploitation of children) of title 18, or any other Federal criminal statute.


(2) No effect on intellectual property lawNothing in this section shall be construed to limit or expand any law pertaining to intellectual property.


(3) State lawNothing in this section shall be construed to prevent any State from enforcing any State law that is consistent with this section. No cause of action may be brought and no liability may be imposed under any State or local law that is inconsistent with this section.


(4) No effect on communications privacy lawNothing in this section shall be construed to limit the application of the Electronic Communications Privacy Act of 1986 or any of the amendments made by such Act, or any similar State law.


(5) No effect on sex trafficking lawNothing in this section (other than subsection (c)(2)(A)) shall be construed to impair or limit—(A) any claim in a civil action brought under section 1595 of title 18, if the conduct underlying the claim constitutes a violation of section 1591 of that title;

(B) any charge in a criminal prosecution brought under State law if the conduct underlying the charge would constitute a violation of section 1591 of title 18; or

(C) any charge in a criminal prosecution brought under State law if the conduct underlying the charge would constitute a violation of section 2421A of title 18, and promotion or facilitation of prostitution is illegal in the jurisdiction where the defendant’s promotion or facilitation of prostitution was targeted.



(f) DefinitionsAs used in this section:(1) InternetThe term “Internet” means the international computer network of both Federal and non-Federal interoperable packet switched data networks.


(2) Interactive computer serviceThe term “interactive computer service” means any information service, system, or access software provider that provides or enables computer access by multiple users to a computer server, including specifically a service or system that provides access to the Internet and such systems operated or services offered by libraries or educational institutions.


(3) Information content providerThe term “information content provider” means any person or entity that is responsible, in whole or in part, for the creation or development of information provided through the Internet or any other interactive computer service.


(4) Access software providerThe term “access software provider” means a provider of software (including client or server software), or enabling tools that do any one or more of the following:(A) filter, screen, allow, or disallow content;

(B) pick, choose, analyze, or digest content; or

(C) transmit, receive, display, forward, cache, search, subset, organize, reorganize, or translate content.



(June 19, 1934, ch. 652, title II, § 230, as added Pub. L. 104–104, title V, § 509, Feb. 8, 1996, 110 Stat. 137; amended Pub. L. 105–277, div. C, title XIV, § 1404(a), Oct. 21, 1998, 112 Stat. 2681–739; Pub. L. 115–164, § 4(a), Apr. 11, 2018, 132 Stat. 1254.)

Editorial Notes

References in TextThe Electronic Communications Privacy Act of 1986, referred to in subsec. (e)(4), is Pub. L. 99–508, Oct. 21, 1986, 100 Stat. 1848, as amended. For complete classification of this Act to the Code, see Short Title of 1986 Amendment note set out under section 2510 of Title 18, Crimes and Criminal Procedure, and Tables.

Codification
Section 509 of Pub. L. 104–104, which directed amendment of title II of the Communications Act of 1934 (47 U.S.C. 201 et seq.) by adding section 230 at end, was executed by adding the section at end of part I of title II of the Act to reflect the probable intent of Congress and amendments by sections 101(a), (b), and 151(a) of Pub. L. 104–104 designating §§ 201 to 229 as part I and adding parts II (§ 251 et seq.) and III (§ 271 et seq.) to title II of the Act.

Amendments2018—Subsec. (e)(5). Pub. L. 115–164 added par. (5).
1998—Subsec. (d). Pub. L. 105–277, § 1404(a)(3), added subsec. (d). Former subsec. (d) redesignated (e).
Subsec. (d)(1). Pub. L. 105–277, § 1404(a)(1), inserted “or 231” after “section 223”.
Subsecs. (e), (f). Pub. L. 105–277, § 1404(a)(2), redesignated subsecs. (d) and (e) as (e) and (f), respectively.

Statutory Notes and Related Subsidiaries
Effective Date of 2018 AmendmentPub. L. 115–164, § 4(b), Apr. 11, 2018, 132 Stat. 1254, provided that: “The amendments made by this section [amending this section] shall take effect on the date of the enactment of this Act [Apr. 11, 2018], and the amendment made by subsection (a) shall apply regardless of whether the conduct alleged occurred, or is alleged to have occurred, before, on, or after such date of enactment.”


Effective Date of 1998 AmendmentAmendment by Pub. L. 105–277 effective 30 days after Oct. 21, 1998, see section 1406 of Pub. L. 105–277, set out as a note under section 223 of this title.

SavingsPub. L. 115–164, § 7, Apr. 11, 2018, 132 Stat. 1255, provided that: “Nothing in this Act [see Short Title of 2018 Amendment note set out under section 1 of Title 18, Crimes and Criminal Procedure] or the amendments made by this Act shall be construed to limit or preempt any civil action or criminal prosecution under Federal law or State law (including State statutory law and State common law) filed before or after the day before the date of enactment of this Act [Apr. 11, 2018] that was not limited or preempted by section 230 of the Communications Act of 1934 (47 U.S.C. 230), as such section was in effect on the day before the date of enactment of this Act.”


Sense of CongressPub. L. 115–164, § 2, Apr. 11, 2018, 132 Stat. 1253, provided that: 
“It is the sense of Congress that—
“(1) section 230 of the Communications Act of 1934 (47 U.S.C. 230; commonly known as the ‘Communications Decency Act of 1996’) was never intended to provide legal protection to websites that unlawfully promote and facilitate prostitution and websites that facilitate traffickers in advertising the sale of unlawful sex acts with sex trafficking victims;

“(2) websites that promote and facilitate prostitution have been reckless in allowing the sale of sex trafficking victims and have done nothing to prevent the trafficking of children and victims of force, fraud, and coercion; and

“(3) clarification of such section is warranted to ensure that such section does not provide such protection to such websites.”




Executive Documents

Ex. Ord. No. 13925. Preventing Online Censorship
Ex. Ord. No. 13925, May 28, 2020, 85 F.R. 34079, provided:
By the authority vested in me as President by the Constitution and the laws of the United States of America, it is hereby ordered as follows:
Section 1. Policy. Free speech is the bedrock of American democracy. Our Founding Fathers protected this sacred right with the First Amendment to the Constitution. The freedom to express and debate ideas is the foundation for all of our rights as a free people.
In a country that has long cherished the freedom of expression, we cannot allow a limited number of online platforms to hand pick the speech that Americans may access and convey on the internet. This practice is fundamentally un-American and anti-democratic. When large, powerful social media companies censor opinions with which they disagree, they exercise a dangerous power. They cease functioning as passive bulletin boards, and ought to be viewed and treated as content creators.
The growth of online platforms in recent years raises important questions about applying the ideals of the First Amendment to modern communications technology. Today, many Americans follow the news, stay in touch with friends and family, and share their views on current events through social media and other online platforms. As a result, these platforms function in many ways as a 21st century equivalent of the public square.
Twitter, Facebook, Instagram, and YouTube wield immense, if not unprecedented, power to shape the interpretation of public events; to censor, delete, or disappear information; and to control what people see or do not see.
As President, I have made clear my commitment to free and open debate on the internet. Such debate is just as important online as it is in our universities, our town halls, and our homes. It is essential to sustaining our democracy.
Online platforms are engaging in selective censorship that is harming our national discourse. Tens of thousands of Americans have reported, among other troubling behaviors, online platforms “flagging” content as inappropriate, even though it does not violate any stated terms of service; making unannounced and unexplained changes to company policies that have the effect of disfavoring certain viewpoints; and deleting content and entire accounts with no warning, no rationale, and no recourse.
Twitter now selectively decides to place a warning label on certain tweets in a manner that clearly reflects political bias. As has been reported, Twitter seems never to have placed such a label on another politician’s tweet. As recently as last week, Representative Adam Schiff was continuing to mislead his followers by peddling the long-disproved Russian Collusion Hoax, and Twitter did not flag those tweets. Unsurprisingly, its officer in charge of so-called “Site Integrity” has flaunted his political bias in his own tweets.
At the same time online platforms are invoking inconsistent, irrational, and groundless justifications to censor or otherwise restrict Americans’ speech here at home, several online platforms are profiting from and promoting the aggression and disinformation spread by foreign governments like China. One United States company, for example, created a search engine for the Chinese Communist Party that would have blacklisted searches for “human rights,” hid data unfavorable to the Chinese Communist Party, and tracked users determined appropriate for surveillance. It also established research partnerships in China that provide direct benefits to the Chinese military. Other companies have accepted advertisements paid for by the Chinese government that spread false information about China’s mass imprisonment of religious minorities, thereby enabling these abuses of human rights. They have also amplified China’s propaganda abroad, including by allowing Chinese government officials to use their platforms to spread misinformation regarding the origins of the COVID–19 pandemic, and to undermine pro-democracy protests in Hong Kong.
As a Nation, we must foster and protect diverse viewpoints in today’s digital communications environment where all Americans can and should have a voice. We must seek transparency and accountability from online platforms, and encourage standards and tools to protect and preserve the integrity and openness of American discourse and freedom of expression.
Sec. 2. Protections Against Online Censorship. (a) It is the policy of the United States to foster clear ground rules promoting free and open debate on the internet. Prominent among the ground rules governing that debate is the immunity from liability created by section 230(c) of the Communications Decency Act (section 230(c)). 47 U.S.C. 230(c). It is the policy of the United States that the scope of that immunity should be clarified: the immunity should not extend beyond its text and purpose to provide protection for those who purport to provide users a forum for free and open speech, but in reality use their power over a vital means of communication to engage in deceptive or pretextual actions stifling free and open debate by censoring certain viewpoints.
Section 230(c) was designed to address early court decisions holding that, if an online platform restricted access to some content posted by others, it would thereby become a “publisher” of all the content posted on its site for purposes of torts such as defamation. As the title of section 230(c) makes clear, the provision provides limited liability “protection” to a provider of an interactive computer service (such as an online platform) that engages in “ ‘Good Samaritan’ blocking” of harmful content. In particular, the Congress sought to provide protections for online platforms that attempted to protect minors from harmful content and intended to ensure that such providers would not be discouraged from taking down harmful material. The provision was also intended to further the express vision of the Congress that the internet is a “forum for a true diversity of political discourse.” 47 U.S.C. 230(a)(3). The limited protections provided by the statute should be construed with these purposes in mind.
In particular, subparagraph (c)(2) expressly addresses protections from “civil liability” and specifies that an interactive computer service provider may not be made liable “on account of” its decision in “good faith” to restrict access to content that it considers to be “obscene, lewd, lascivious, filthy, excessively violent, harassing or otherwise objectionable.” It is the policy of the United States to ensure that, to the maximum extent permissible under the law, this provision is not distorted to provide liability protection for online platforms that—far from acting in “good faith” to remove objectionable content—instead engage in deceptive or pretextual actions (often contrary to their stated terms of service) to stifle viewpoints with which they disagree. Section 230 was not intended to allow a handful of companies to grow into titans controlling vital avenues for our national discourse under the guise of promoting open forums for debate, and then to provide those behemoths blanket immunity when they use their power to censor content and silence viewpoints that they dislike. When an interactive computer service provider removes or restricts access to content and its actions do not meet the criteria of subparagraph (c)(2)(A), it is engaged in editorial conduct. It is the policy of the United States that such a provider should properly lose the limited liability shield of subparagraph (c)(2)(A) and be exposed to liability like any traditional editor and publisher that is not an online provider.
(b) To advance the policy described in subsection (a) of this section, all executive departments and agencies should ensure that their application of section 230(c) properly reflects the narrow purpose of the section and take all appropriate actions in this regard. In addition, within 60 days of the date of this order [May 28, 2020], the Secretary of Commerce (Secretary), in consultation with the Attorney General, and acting through the National Telecommunications and Information Administration (NTIA), shall file a petition for rulemaking with the Federal Communications Commission (FCC) requesting that the FCC expeditiously propose regulations to clarify:
(i) the interaction between subparagraphs (c)(1) and (c)(2) of section 230, in particular to clarify and determine the circumstances under which a provider of an interactive computer service that restricts access to content in a manner not specifically protected by subparagraph (c)(2)(A) may also not be able to claim protection under subparagraph (c)(1), which merely states that a provider shall not be treated as a publisher or speaker for making third-party content available and does not address the provider’s responsibility for its own editorial decisions;
(ii) the conditions under which an action restricting access to or availability of material is not “taken in good faith” within the meaning of subparagraph (c)(2)(A) of section 230, particularly whether actions can be “taken in good faith” if they are:
(A) deceptive, pretextual, or inconsistent with a provider’s terms of service; or
(B) taken after failing to provide adequate notice, reasoned explanation, or a meaningful opportunity to be heard; and
(iii) any other proposed regulations that the NTIA concludes may be appropriate to advance the policy described in subsection (a) of this section.
Sec. 3. Protecting Federal Taxpayer Dollars from Financing Online Platforms That Restrict Free Speech. (a) The head of each executive department and agency (agency) shall review its agency’s Federal spending on advertising and marketing paid to online platforms. Such review shall include the amount of money spent, the online platforms that receive Federal dollars, and the statutory authorities available to restrict their receipt of advertising dollars.
(b) Within 30 days of the date of this order, the head of each agency shall report its findings to the Director of the Office of Management and Budget.
(c) The Department of Justice shall review the viewpoint-based speech restrictions imposed by each online platform identified in the report described in subsection (b) of this section and assess whether any online platforms are problematic vehicles for government speech due to viewpoint discrimination, deception to consumers, or other bad practices.
Sec. 4. Federal Review of Unfair or Deceptive Acts or Practices. (a) It is the policy of the United States that large online platforms, such as Twitter and Facebook, as the critical means of promoting the free flow of speech and ideas today, should not restrict protected speech. The Supreme Court has noted that social media sites, as the modern public square, “can provide perhaps the most powerful mechanisms available to a private citizen to make his or her voice heard.” Packingham v. North Carolina, 137 S. Ct. 1730, 1737 (2017). Communication through these channels has become important for meaningful participation in American democracy, including to petition elected leaders. These sites are providing an important forum to the public for others to engage in free expression and debate. Cf. PruneYard Shopping Center v. Robins, 447 U.S. 74, 85–89 (1980).
(b) In May of 2019, the White House launched a Tech Bias Reporting tool to allow Americans to report incidents of online censorship. In just weeks, the White House received over 16,000 complaints of online platforms censoring or otherwise taking action against users based on their political viewpoints. The White House will submit such complaints received to the Department of Justice and the Federal Trade Commission (FTC).
(c) The FTC shall consider taking action, as appropriate and consistent with applicable law, to prohibit unfair or deceptive acts or practices in or affecting commerce, pursuant to section 45 of title 15, United States Code. Such unfair or deceptive acts or practice may include practices by entities covered by section 230 that restrict speech in ways that do not align with those entities’ public representations about those practices.
(d) For large online platforms that are vast arenas for public debate, including the social media platform Twitter, the FTC shall also, consistent with its legal authority, consider whether complaints allege violations of law that implicate the policies set forth in section 4(a) of this order. The FTC shall consider developing a report describing such complaints and making the report publicly available, consistent with applicable law.
Sec. 5. State Review of Unfair or Deceptive Acts or Practices and Anti-Discrimination Laws. (a) The Attorney General shall establish a working group regarding the potential enforcement of State statutes that prohibit online platforms from engaging in unfair or deceptive acts or practices. The working group shall also develop model legislation for consideration by legislatures in States where existing statutes do not protect Americans from such unfair and deceptive acts and practices. The working group shall invite State Attorneys General for discussion and consultation, as appropriate and consistent with applicable law.
(b) Complaints described in section 4(b) of this order will be shared with the working group, consistent with applicable law. The working group shall also collect publicly available information regarding the following:
(i) increased scrutiny of users based on the other users they choose to follow, or their interactions with other users;
(ii) algorithms to suppress content or users based on indications of political alignment or viewpoint;
(iii) differential policies allowing for otherwise impermissible behavior, when committed by accounts associated with the Chinese Communist Party or other anti-democratic associations or governments;
(iv) reliance on third-party entities, including contractors, media organizations, and individuals, with indicia of bias to review content; and
(v) acts that limit the ability of users with particular viewpoints to earn money on the platform compared with other users similarly situated.
Sec. 6. Legislation. The Attorney General shall develop a proposal for Federal legislation that would be useful to promote the policy objectives of this order.
Sec. 7. Definition. For purposes of this order, the term “online platform” means any website or application that allows users to create and share content or engage in social networking, or any general search engine.
Sec. 8. General Provisions. (a) Nothing in this order shall be construed to impair or otherwise affect:
(i) the authority granted by law to an executive department or agency, or the head thereof; or
(ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
(b) This order shall be implemented consistent with applicable law and subject to the availability of appropriations.
(c) This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.

Donald J. Trump.




§ 231. Restriction of access by minors to materials commercially distributed by means of World Wide Web that are harmful to minors(a) Requirement to restrict access(1) Prohibited conductWhoever knowingly and with knowledge of the character of the material, in interstate or foreign commerce by means of the World Wide Web, makes any communication for commercial purposes that is available to any minor and that includes any material that is harmful to minors shall be fined not more than $50,000, imprisoned not more than 6 months, or both.


(2) Intentional violationsIn addition to the penalties under paragraph (1), whoever intentionally violates such paragraph shall be subject to a fine of not more than $50,000 for each violation. For purposes of this paragraph, each day of violation shall constitute a separate violation.


(3) Civil penaltyIn addition to the penalties under paragraphs (1) and (2), whoever violates paragraph (1) shall be subject to a civil penalty of not more than $50,000 for each violation. For purposes of this paragraph, each day of violation shall constitute a separate violation.



(b) Inapplicability of carriers and other service providersFor purposes of subsection (a), a person shall not be considered to make any communication for commercial purposes to the extent that such person is—(1) a telecommunications carrier engaged in the provision of a telecommunications service;

(2) a person engaged in the business of providing an Internet access service;

(3) a person engaged in the business of providing an Internet information location tool; or

(4) similarly engaged in the transmission, storage, retrieval, hosting, formatting, or translation (or any combination thereof) of a communication made by another person, without selection or alteration of the content of the communication, except that such person’s deletion of a particular communication or material made by another person in a manner consistent with subsection (c) or section 230 of this title shall not constitute such selection or alteration of the content of the communication.


(c) Affirmative defense(1) DefenseIt is an affirmative defense to prosecution under this section that the defendant, in good faith, has restricted access by minors to material that is harmful to minors—(A) by requiring use of a credit card, debit account, adult access code, or adult personal identification number;

(B) by accepting a digital certificate that verifies age; or

(C) by any other reasonable measures that are feasible under available technology.


(2) Protection for use of defensesNo cause of action may be brought in any court or administrative agency against any person on account of any activity that is not in violation of any law punishable by criminal or civil penalty, and that the person has taken in good faith to implement a defense authorized under this subsection or otherwise to restrict or prevent the transmission of, or access to, a communication specified in this section.



(d) Privacy protection requirements(1) Disclosure of information limitedA person making a communication described in subsection (a)—(A) shall not disclose any information collected for the purposes of restricting access to such communications to individuals 17 years of age or older without the prior written or electronic consent of—(i) the individual concerned, if the individual is an adult; or

(ii) the individual’s parent or guardian, if the individual is under 17 years of age; and


(B) shall take such actions as are necessary to prevent unauthorized access to such information by a person other than the person making such communication and the recipient of such communication.


(2) ExceptionsA person making a communication described in subsection (a) may disclose such information if the disclosure is—(A) necessary to make the communication or conduct a legitimate business activity related to making the communication; or

(B) made pursuant to a court order authorizing such disclosure.



(e) DefinitionsFor purposes of this subsection,11 So in original. Probably should be “section,”. the following definitions shall apply:(1) By means of the World Wide WebThe term “by means of the World Wide Web” means by placement of material in a computer server-based file archive so that it is publicly accessible, over the Internet, using hypertext transfer protocol or any successor protocol.


(2) Commercial purposes; engaged in the business(A) Commercial purposesA person shall be considered to make a communication for commercial purposes only if such person is engaged in the business of making such communications.


(B) Engaged in the businessThe term “engaged in the business” means that the person who makes a communication, or offers to make a communication, by means of the World Wide Web, that includes any material that is harmful to minors, devotes time, attention, or labor to such activities, as a regular course of such person’s trade or business, with the objective of earning a profit as a result of such activities (although it is not necessary that the person make a profit or that the making or offering to make such communications be the person’s sole or principal business or source of income). A person may be considered to be engaged in the business of making, by means of the World Wide Web, communications for commercial purposes that include material that is harmful to minors, only if the person knowingly causes the material that is harmful to minors to be posted on the World Wide Web or knowingly solicits such material to be posted on the World Wide Web.



(3) InternetThe term “Internet” means the combination of computer facilities and electromagnetic transmission media, and related equipment and software, comprising the interconnected worldwide network of computer networks that employ the Transmission Control Protocol/Internet Protocol or any successor protocol to transmit information.


(4) Internet access serviceThe term “Internet access service” means a service that enables users to access content, information, electronic mail, or other services offered over the Internet, and may also include access to proprietary content, information, and other services as part of a package of services offered to consumers. Such term does not include telecommunications services.


(5) Internet information location toolThe term “Internet information location tool” means a service that refers or links users to an online location on the World Wide Web. Such term includes directories, indices, references, pointers, and hypertext links.


(6) Material that is harmful to minorsThe term “material that is harmful to minors” means any communication, picture, image, graphic image file, article, recording, writing, or other matter of any kind that is obscene or that—(A) the average person, applying contemporary community standards, would find, taking the material as a whole and with respect to minors, is designed to appeal to, or is designed to pander to, the prurient interest;

(B) depicts, describes, or represents, in a manner patently offensive with respect to minors, an actual or simulated sexual act or sexual contact, an actual or simulated normal or perverted sexual act, or a lewd exhibition of the genitals or post-pubescent female breast; and

(C) taken as a whole, lacks serious literary, artistic, political, or scientific value for minors.


(7) MinorThe term “minor” means any person under 17 years of age.



(June 19, 1934, ch. 652, title II, § 231, as added Pub. L. 105–277, div. C, title XIV, § 1403, Oct. 21, 1998, 112 Stat. 2681–736.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective 30 days after Oct. 21, 1998, see section 1406 of Pub. L. 105–277, set out as a note under section 223 of this title.

Congressional FindingsPub. L. 105–277, div. C, title XIV, § 1402, Oct. 21, 1998, 112 Stat. 2681–736, provided that: 
“The Congress finds that—
“(1) while custody, care, and nurture of the child resides first with the parent, the widespread availability of the Internet presents opportunities for minors to access materials through the World Wide Web in a manner that can frustrate parental supervision or control;

“(2) the protection of the physical and psychological well-being of minors by shielding them from materials that are harmful to them is a compelling governmental interest;

“(3) to date, while the industry has developed innovative ways to help parents and educators restrict material that is harmful to minors through parental control protections and self-regulation, such efforts have not provided a national solution to the problem of minors accessing harmful material on the World Wide Web;

“(4) a prohibition on the distribution of material harmful to minors, combined with legitimate defenses, is currently the most effective and least restrictive means by which to satisfy the compelling government interest; and

“(5) notwithstanding the existence of protections that limit the distribution over the World Wide Web of material that is harmful to minors, parents, educators, and industry must continue efforts to find ways to protect children from being exposed to harmful material found on the Internet.”




Study by Commission on Online Child ProtectionPub. L. 105–277, div. C, title XIV, § 1405, Oct. 21, 1998, 112 Stat. 2681–739, as amended by Pub. L. 106–113, div. B, § 1000(a)(9) [title V, § 5001(b)–(f), Nov. 29, 1999, 113 Stat. 1536, 1501A–591, 1501A–592; Pub. L. 106–229, title IV, § 401, June 30, 2000, 114 Stat. 476, established a Commission to study methods to reduce access by minors to harmful material on the Internet and provided that the Commission would terminate 30 days after submitting a report to Congress or Nov. 30, 2000, whichever occured earlier.




Part II—Development of Competitive Markets
§ 251. Interconnection(a) General duty of telecommunications carriersEach telecommunications carrier has the duty—(1) to interconnect directly or indirectly with the facilities and equipment of other telecommunications carriers; and

(2) not to install network features, functions, or capabilities that do not comply with the guidelines and standards established pursuant to section 255 or 256 of this title.


(b) Obligations of all local exchange carriersEach local exchange carrier has the following duties:(1) ResaleThe duty not to prohibit, and not to impose unreasonable or discriminatory conditions or limitations on, the resale of its telecommunications services.


(2) Number portabilityThe duty to provide, to the extent technically feasible, number portability in accordance with requirements prescribed by the Commission.


(3) Dialing parityThe duty to provide dialing parity to competing providers of telephone exchange service and telephone toll service, and the duty to permit all such providers to have nondiscriminatory access to telephone numbers, operator services, directory assistance, and directory listing, with no unreasonable dialing delays.


(4) Access to rights-of-wayThe duty to afford access to the poles, ducts, conduits, and rights-of-way of such carrier to competing providers of telecommunications services on rates, terms, and conditions that are consistent with section 224 of this title.


(5) Reciprocal compensationThe duty to establish reciprocal compensation arrangements for the transport and termination of telecommunications.



(c) Additional obligations of incumbent local exchange carriersIn addition to the duties contained in subsection (b), each incumbent local exchange carrier has the following duties:(1) Duty to negotiateThe duty to negotiate in good faith in accordance with section 252 of this title the particular terms and conditions of agreements to fulfill the duties described in paragraphs (1) through (5) of subsection (b) and this subsection. The requesting telecommunications carrier also has the duty to negotiate in good faith the terms and conditions of such agreements.


(2) InterconnectionThe duty to provide, for the facilities and equipment of any requesting telecommunications carrier, interconnection with the local exchange carrier’s network—(A) for the transmission and routing of telephone exchange service and exchange access;

(B) at any technically feasible point within the carrier’s network;

(C) that is at least equal in quality to that provided by the local exchange carrier to itself or to any subsidiary, affiliate, or any other party to which the carrier provides interconnection; and

(D) on rates, terms, and conditions that are just, reasonable, and nondiscriminatory, in accordance with the terms and conditions of the agreement and the requirements of this section and section 252 of this title.


(3) Unbundled accessThe duty to provide, to any requesting telecommunications carrier for the provision of a telecommunications service, nondiscriminatory access to network elements on an unbundled basis at any technically feasible point on rates, terms, and conditions that are just, reasonable, and nondiscriminatory in accordance with the terms and conditions of the agreement and the requirements of this section and section 252 of this title. An incumbent local exchange carrier shall provide such unbundled network elements in a manner that allows requesting carriers to combine such elements in order to provide such telecommunications service.


(4) ResaleThe duty—(A) to offer for resale at wholesale rates any telecommunications service that the carrier provides at retail to subscribers who are not telecommunications carriers; and

(B) not to prohibit, and not to impose unreasonable or discriminatory conditions or limitations on, the resale of such telecommunications service, except that a State commission may, consistent with regulations prescribed by the Commission under this section, prohibit a reseller that obtains at wholesale rates a telecommunications service that is available at retail only to a category of subscribers from offering such service to a different category of subscribers.


(5) Notice of changesThe duty to provide reasonable public notice of changes in the information necessary for the transmission and routing of services using that local exchange carrier’s facilities or networks, as well as of any other changes that would affect the interoperability of those facilities and networks.


(6) CollocationThe duty to provide, on rates, terms, and conditions that are just, reasonable, and nondiscriminatory, for physical collocation of equipment necessary for interconnection or access to unbundled network elements at the premises of the local exchange carrier, except that the carrier may provide for virtual collocation if the local exchange carrier demonstrates to the State commission that physical collocation is not practical for technical reasons or because of space limitations.



(d) Implementation(1) In generalWithin 6 months after February 8, 1996, the Commission shall complete all actions necessary to establish regulations to implement the requirements of this section.


(2) Access standardsIn determining what network elements should be made available for purposes of subsection (c)(3), the Commission shall consider, at a minimum, whether—(A) access to such network elements as are proprietary in nature is necessary; and

(B) the failure to provide access to such network elements would impair the ability of the telecommunications carrier seeking access to provide the services that it seeks to offer.


(3) Preservation of State access regulationsIn prescribing and enforcing regulations to implement the requirements of this section, the Commission shall not preclude the enforcement of any regulation, order, or policy of a State commission that—(A) establishes access and interconnection obligations of local exchange carriers;

(B) is consistent with the requirements of this section; and

(C) does not substantially prevent implementation of the requirements of this section and the purposes of this part.



(e) Numbering administration(1) Commission authority and jurisdictionThe Commission shall create or designate one or more impartial entities to administer telecommunications numbering and to make such numbers available on an equitable basis. The Commission shall have exclusive jurisdiction over those portions of the North American Numbering Plan that pertain to the United States. Nothing in this paragraph shall preclude the Commission from delegating to State commissions or other entities all or any portion of such jurisdiction.


(2) CostsThe cost of establishing telecommunications numbering administration arrangements and number portability shall be borne by all telecommunications carriers on a competitively neutral basis as determined by the Commission.


(3) Universal emergency telephone numberThe Commission and any agency or entity to which the Commission has delegated authority under this subsection shall designate 9–1–1 as the universal emergency telephone number within the United States for reporting an emergency to appropriate authorities and requesting assistance. The designation shall apply to both wireline and wireless telephone service. In making the designation, the Commission (and any such agency or entity) shall provide appropriate transition periods for areas in which 9–1–1 is not in use as an emergency telephone number on October 26, 1999.



(f) Exemptions, suspensions, and modifications(1) Exemption for certain rural telephone companies(A) ExemptionSubsection (c) of this section shall not apply to a rural telephone company until (i) such company has received a bona fide request for interconnection, services, or network elements, and (ii) the State commission determines (under subparagraph (B)) that such request is not unduly economically burdensome, is technically feasible, and is consistent with section 254 of this title (other than subsections (b)(7) and (c)(1)(D) thereof).


(B) State termination of exemption and implementation scheduleThe party making a bona fide request of a rural telephone company for interconnection, services, or network elements shall submit a notice of its request to the State commission. The State commission shall conduct an inquiry for the purpose of determining whether to terminate the exemption under subparagraph (A). Within 120 days after the State commission receives notice of the request, the State commission shall terminate the exemption if the request is not unduly economically burdensome, is technically feasible, and is consistent with section 254 of this title (other than subsections (b)(7) and (c)(1)(D) thereof). Upon termination of the exemption, a State commission shall establish an implementation schedule for compliance with the request that is consistent in time and manner with Commission regulations.


(C) Limitation on exemptionThe exemption provided by this paragraph shall not apply with respect to a request under subsection (c) from a cable operator providing video programming, and seeking to provide any telecommunications service, in the area in which the rural telephone company provides video programming. The limitation contained in this subparagraph shall not apply to a rural telephone company that is providing video programming on February 8, 1996.



(2) Suspensions and modifications for rural carriersA local exchange carrier with fewer than 2 percent of the Nation’s subscriber lines installed in the aggregate nationwide may petition a State commission for a suspension or modification of the application of a requirement or requirements of subsection (b) or (c) to telephone exchange service facilities specified in such petition. The State commission shall grant such petition to the extent that, and for such duration as, the State commission determines that such suspension or modification—(A) is necessary—(i) to avoid a significant adverse economic impact on users of telecommunications services generally;

(ii) to avoid imposing a requirement that is unduly economically burdensome; or

(iii) to avoid imposing a requirement that is technically infeasible; and


(B) is consistent with the public interest, convenience, and necessity.

The State commission shall act upon any petition filed under this paragraph within 180 days after receiving such petition. Pending such action, the State commission may suspend enforcement of the requirement or requirements to which the petition applies with respect to the petitioning carrier or carriers.


(g) Continued enforcement of exchange access and interconnection requirementsOn and after February 8, 1996, each local exchange carrier, to the extent that it provides wireline services, shall provide exchange access, information access, and exchange services for such access to interexchange carriers and information service providers in accordance with the same equal access and nondiscriminatory interconnection restrictions and obligations (including receipt of compensation) that apply to such carrier on the date immediately preceding February 8, 1996, under any court order, consent decree, or regulation, order, or policy of the Commission, until such restrictions and obligations are explicitly superseded by regulations prescribed by the Commission after February 8, 1996. During the period beginning on February 8, 1996, and until such restrictions and obligations are so superseded, such restrictions and obligations shall be enforceable in the same manner as regulations of the Commission.


(h) “Incumbent local exchange carrier” defined(1) DefinitionFor purposes of this section, the term “incumbent local exchange carrier” means, with respect to an area, the local exchange carrier that—(A) on February 8, 1996, provided telephone exchange service in such area; and

(B)(i) on February 8, 1996, was deemed to be a member of the exchange carrier association pursuant to section 69.601(b) of the Commission’s regulations (47 C.F.R. 69.601(b)); or

(ii) is a person or entity that, on or after February 8, 1996, became a successor or assign of a member described in clause (i).



(2) Treatment of comparable carriers as incumbentsThe Commission may, by rule, provide for the treatment of a local exchange carrier (or class or category thereof) as an incumbent local exchange carrier for purposes of this section if—(A) such carrier occupies a position in the market for telephone exchange service within an area that is comparable to the position occupied by a carrier described in paragraph (1);

(B) such carrier has substantially replaced an incumbent local exchange carrier described in paragraph (1); and

(C) such treatment is consistent with the public interest, convenience, and necessity and the purposes of this section.



(i) Savings provisionNothing in this section shall be construed to limit or otherwise affect the Commission’s authority under section 201 of this title.


(June 19, 1934, ch. 652, title II, § 251, as added Pub. L. 104–104, title I, § 101(a), Feb. 8, 1996, 110 Stat. 61; amended Pub. L. 106–81, § 3(a), Oct. 26, 1999, 113 Stat. 1287; Pub. L. 116–172, § 3(a), Oct. 17, 2020, 134 Stat. 832.)

Amendment of Subsection (e)(4)Pub. L. 116–172, § 3(a), (b), Oct. 17, 2020, 134 Stat. 832, 833, provided that, effective on the date that is 1 year after Oct. 17, 2020, subsection (e) of this section is amended by adding at the end the following new paragraph:
(4) Universal telephone number for national suicide prevention and mental health crisis hotline system
9–8–8 is designated as the universal telephone number within the United States for the purpose of the national suicide prevention and mental health crisis hotline system operating through the National Suicide Prevention Lifeline maintained by the Assistant Secretary for Mental Health and Substance Use under section 290bb–36c of title 42 and through the Veterans Crisis Line maintained by the Secretary of Veterans Affairs under section 1720F(h) of title 38.
See 2020 Amendment note below.

Editorial Notes
Amendments2020—Subsec. (e)(4). Pub. L. 116–172 added par. (4).
1999—Subsec. (e)(3). Pub. L. 106–81 added par. (3).

Statutory Notes and Related Subsidiaries
Effective Date of 2020 AmendmentPub. L. 116–172, § 3(b), Oct. 17, 2020, 134 Stat. 833, provided that: “The amendment made by subsection (a) [amending this section] shall take effect on the date that is 1 year after the date of enactment of this Act [Oct. 17, 2020].”


FindingsPub. L. 116–172, § 2, Oct. 17, 2020, 134 Stat. 832, provided that: 
“Congress finds the following:
“(1) According to the American Foundation for Suicide Prevention, on average, there are 129 suicides per day in the United States.

“(2) To prevent future suicides, it is critical to transition the cumbersome, existing 10-digit National Suicide Hotline to a universal, easy-to-remember, 3-digit phone number and connect people in crisis with life-saving resources.

“(3) It is essential that people in the United States have access to a 3-digit national suicide hotline across all geographic locations.

“(4) The designated suicide hotline number will need to be both familiar and recognizable to all people in the United States.”






§ 251a. State authority over fees(a) Authority(1) In generalNothing in this Act, any amendment made by this Act, the Communications Act of 1934 (47 U.S.C. 151 et seq.), or any Commission regulation or order may prevent the imposition and collection of a fee or charge applicable to a commercial mobile service or an IP-enabled voice service specifically designated by a State, a political subdivision of a State, an Indian Tribe, or village or regional corporation serving a region established pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.) for 9–8–8 related services, if the fee or charge is held in a sequestered account to be obligated or expended only in support of 9–8–8 services, or enhancements of such services, as specified in the provision of State or local law adopting the fee or charge.


(2) Use of 9–8–8 fundsA fee or charge collected under this subsection shall only be imposed, collected, and used to pay expenses that a State, a political subdivision of a State, an Indian Tribe, or village or regional corporation serving a region established pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.) is expected to incur that are reasonably attributed to—(A) ensuring the efficient and effective routing of calls made to the 9–8–8 national suicide prevention and mental health crisis hotline to an appropriate crisis center; and

(B) personnel and the provision of acute mental health, crisis outreach and stabilization services by directly responding to the 9–8–8 national suicide prevention and mental health crisis hotline.



(b) Fee Accountability ReportTo ensure efficiency, transparency, and accountability in the collection and expenditure of a fee or charge for the support or implementation of 9–8–8 services, not later than 2 years after October 17, 2020, and annually thereafter, the Commission shall submit to the Committees on Commerce, Science, and Transportation and Appropriations of the Senate and the Committees on Energy and Commerce and Appropriations of the House of Representatives a report that—(1) details the status in each State, political subdivision of a State, Indian Tribe, or village or regional corporation serving a region established pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.) of the collection and distribution of such fees or charges; and

(2) includes findings on the amount of revenues obligated or expended by each State, political subdivision of a State, Indian Tribe, or village or regional corporation serving a region established pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.) for any purpose other than the purpose for which any such fees or charges are specified.


(c) DefinitionsIn this section:(1) Commercial mobile serviceThe term “commercial mobile service” has the meaning given that term under section 332(d) of the Communications Act of 1934 (47 U.S.C. 332(d)).


(2) CommissionThe term “Commission” means the Federal Communications Commission.


(3) IP-enabled voice serviceThe term “IP-enabled voice service” shall include—(A) an interconnected VoIP service, as defined in section 9.3 of the 11 So in original. title 47 of the Code of Federal Regulations, or any successor thereto; and

(B) a one-way interconnected VoIP service.


(4) StateThe term “State” has the meaning given that term in section 615b of this title.



(Pub. L. 116–172, § 4, Oct. 17, 2020, 134 Stat. 833.)

Editorial Notes

References in TextThis Act, referred to in subsec. (a)(1), is Pub. L. 116–172, Oct. 17, 2020, 134 Stat. 832, known as the National Suicide Hotline Designation Act of 2020. For complete classification of this Act to the Code, see Short Title of 2020 Amendment note under section 609 of this title and Tables.
The Communications Act of 1934, referred to in subsec. (a)(1), is act June 19, 1934, ch. 652, 48 Stat. 1064, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.
The Alaska Native Claims Settlement Act, referred to in subsecs. (a) and (b), is Pub. L. 92–203, Dec. 18, 1971, 85 Stat. 688, which is classified generally to chapter 33 (§ 1601 et seq.) of Title 43, Public Lands. For complete classification of this Act to the Code, see Short Title note set out under section 1601 of Title 43 and Tables.

CodificationSection was enacted as part of the National Suicide Hotline Designation Act of 2020, and not as part of the Communications Act of 1934 which comprises this chapter.



§ 252. Procedures for negotiation, arbitration, and approval of agreements(a) Agreements arrived at through negotiation(1) Voluntary negotiationsUpon receiving a request for interconnection, services, or network elements pursuant to section 251 of this title, an incumbent local exchange carrier may negotiate and enter into a binding agreement with the requesting telecommunications carrier or carriers without regard to the standards set forth in subsections (b) and (c) of section 251 of this title. The agreement shall include a detailed schedule of itemized charges for interconnection and each service or network element included in the agreement. The agreement, including any interconnection agreement negotiated before February 8, 1996, shall be submitted to the State commission under subsection (e) of this section.


(2) MediationAny party negotiating an agreement under this section may, at any point in the negotiation, ask a State commission to participate in the negotiation and to mediate any differences arising in the course of the negotiation.



(b) Agreements arrived at through compulsory arbitration(1) ArbitrationDuring the period from the 135th to the 160th day (inclusive) after the date on which an incumbent local exchange carrier receives a request for negotiation under this section, the carrier or any other party to the negotiation may petition a State commission to arbitrate any open issues.


(2) Duty of petitioner(A) A party that petitions a State commission under paragraph (1) shall, at the same time as it submits the petition, provide the State commission all relevant documentation concerning—(i) the unresolved issues;

(ii) the position of each of the parties with respect to those issues; and

(iii) any other issue discussed and resolved by the parties.


(B) A party petitioning a State commission under paragraph (1) shall provide a copy of the petition and any documentation to the other party or parties not later than the day on which the State commission receives the petition.


(3) Opportunity to respondA non-petitioning party to a negotiation under this section may respond to the other party’s petition and provide such additional information as it wishes within 25 days after the State commission receives the petition.


(4) Action by State commission(A) The State commission shall limit its consideration of any petition under paragraph (1) (and any response thereto) to the issues set forth in the petition and in the response, if any, filed under paragraph (3).

(B) The State commission may require the petitioning party and the responding party to provide such information as may be necessary for the State commission to reach a decision on the unresolved issues. If any party refuses or fails unreasonably to respond on a timely basis to any reasonable request from the State commission, then the State commission may proceed on the basis of the best information available to it from whatever source derived.

(C) The State commission shall resolve each issue set forth in the petition and the response, if any, by imposing appropriate conditions as required to implement subsection (c) upon the parties to the agreement, and shall conclude the resolution of any unresolved issues not later than 9 months after the date on which the local exchange carrier received the request under this section.


(5) Refusal to negotiateThe refusal of any other party to the negotiation to participate further in the negotiations, to cooperate with the State commission in carrying out its function as an arbitrator, or to continue to negotiate in good faith in the presence, or with the assistance, of the State commission shall be considered a failure to negotiate in good faith.



(c) Standards for arbitrationIn resolving by arbitration under subsection (b) any open issues and imposing conditions upon the parties to the agreement, a State commission shall—(1) ensure that such resolution and conditions meet the requirements of section 251 of this title, including the regulations prescribed by the Commission pursuant to section 251 of this title;

(2) establish any rates for interconnection, services, or network elements according to subsection (d); and

(3) provide a schedule for implementation of the terms and conditions by the parties to the agreement.


(d) Pricing standards(1) Interconnection and network element chargesDeterminations by a State commission of the just and reasonable rate for the interconnection of facilities and equipment for purposes of subsection (c)(2) of section 251 of this title, and the just and reasonable rate for network elements for purposes of subsection (c)(3) of such section—(A) shall be—(i) based on the cost (determined without reference to a rate-of-return or other rate-based proceeding) of providing the interconnection or network element (whichever is applicable), and

(ii) nondiscriminatory, and


(B) may include a reasonable profit.


(2) Charges for transport and termination of traffic(A) In generalFor the purposes of compliance by an incumbent local exchange carrier with section 251(b)(5) of this title, a State commission shall not consider the terms and conditions for reciprocal compensation to be just and reasonable unless—(i) such terms and conditions provide for the mutual and reciprocal recovery by each carrier of costs associated with the transport and termination on each carrier’s network facilities of calls that originate on the network facilities of the other carrier; and

(ii) such terms and conditions determine such costs on the basis of a reasonable approximation of the additional costs of terminating such calls.


(B) Rules of constructionThis paragraph shall not be construed—(i) to preclude arrangements that afford the mutual recovery of costs through the offsetting of reciprocal obligations, including arrangements that waive mutual recovery (such as bill-and-keep arrangements); or

(ii) to authorize the Commission or any State commission to engage in any rate regulation proceeding to establish with particularity the additional costs of transporting or terminating calls, or to require carriers to maintain records with respect to the additional costs of such calls.



(3) Wholesale prices for telecommunications servicesFor the purposes of section 251(c)(4) of this title, a State commission shall determine wholesale rates on the basis of retail rates charged to subscribers for the telecommunications service requested, excluding the portion thereof attributable to any marketing, billing, collection, and other costs that will be avoided by the local exchange carrier.



(e) Approval by State commission(1) Approval requiredAny interconnection agreement adopted by negotiation or arbitration shall be submitted for approval to the State commission. A State commission to which an agreement is submitted shall approve or reject the agreement, with written findings as to any deficiencies.


(2) Grounds for rejectionThe State commission may only reject—(A) an agreement (or any portion thereof) adopted by negotiation under subsection (a) if it finds that—(i) the agreement (or portion thereof) discriminates against a telecommunications carrier not a party to the agreement; or

(ii) the implementation of such agreement or portion is not consistent with the public interest, convenience, and necessity; or


(B) an agreement (or any portion thereof) adopted by arbitration under subsection (b) if it finds that the agreement does not meet the requirements of section 251 of this title, including the regulations prescribed by the Commission pursuant to section 251 of this title, or the standards set forth in subsection (d) of this section.


(3) Preservation of authorityNotwithstanding paragraph (2), but subject to section 253 of this title, nothing in this section shall prohibit a State commission from establishing or enforcing other requirements of State law in its review of an agreement, including requiring compliance with intrastate telecommunications service quality standards or requirements.


(4) Schedule for decisionIf the State commission does not act to approve or reject the agreement within 90 days after submission by the parties of an agreement adopted by negotiation under subsection (a), or within 30 days after submission by the parties of an agreement adopted by arbitration under subsection (b), the agreement shall be deemed approved. No State court shall have jurisdiction to review the action of a State commission in approving or rejecting an agreement under this section.


(5) Commission to act if State will not actIf a State commission fails to act to carry out its responsibility under this section in any proceeding or other matter under this section, then the Commission shall issue an order preempting the State commission’s jurisdiction of that proceeding or matter within 90 days after being notified (or taking notice) of such failure, and shall assume the responsibility of the State commission under this section with respect to the proceeding or matter and act for the State commission.


(6) Review of State commission actionsIn a case in which a State fails to act as described in paragraph (5), the proceeding by the Commission under such paragraph and any judicial review of the Commission’s actions shall be the exclusive remedies for a State commission’s failure to act. In any case in which a State commission makes a determination under this section, any party aggrieved by such determination may bring an action in an appropriate Federal district court to determine whether the agreement or statement meets the requirements of section 251 of this title and this section.



(f) Statements of generally available terms(1) In generalA Bell operating company may prepare and file with a State commission a statement of the terms and conditions that such company generally offers within that State to comply with the requirements of section 251 of this title and the regulations thereunder and the standards applicable under this section.


(2) State commission reviewA State commission may not approve such statement unless such statement complies with subsection (d) of this section and section 251 of this title and the regulations thereunder. Except as provided in section 253 of this title, nothing in this section shall prohibit a State commission from establishing or enforcing other requirements of State law in its review of such statement, including requiring compliance with intrastate telecommunications service quality standards or requirements.


(3) Schedule for reviewThe State commission to which a statement is submitted shall, not later than 60 days after the date of such submission—(A) complete the review of such statement under paragraph (2) (including any reconsideration thereof), unless the submitting carrier agrees to an extension of the period for such review; or

(B) permit such statement to take effect.


(4) Authority to continue reviewParagraph (3) shall not preclude the State commission from continuing to review a statement that has been permitted to take effect under subparagraph (B) of such paragraph or from approving or disapproving such statement under paragraph (2).


(5) Duty to negotiate not affectedThe submission or approval of a statement under this subsection shall not relieve a Bell operating company of its duty to negotiate the terms and conditions of an agreement under section 251 of this title.



(g) Consolidation of State proceedingsWhere not inconsistent with the requirements of this chapter, a State commission may, to the extent practical, consolidate proceedings under sections 214(e), 251(f), 253 of this title, and this section in order to reduce administrative burdens on telecommunications carriers, other parties to the proceedings, and the State commission in carrying out its responsibilities under this chapter.


(h) Filing requiredA State commission shall make a copy of each agreement approved under subsection (e) and each statement approved under subsection (f) available for public inspection and copying within 10 days after the agreement or statement is approved. The State commission may charge a reasonable and nondiscriminatory fee to the parties to the agreement or to the party filing the statement to cover the costs of approving and filing such agreement or statement.


(i) Availability to other telecommunications carriersA local exchange carrier shall make available any interconnection, service, or network element provided under an agreement approved under this section to which it is a party to any other requesting telecommunications carrier upon the same terms and conditions as those provided in the agreement.


(j) “Incumbent local exchange carrier” definedFor purposes of this section, the term “incumbent local exchange carrier” has the meaning provided in section 251(h) of this title.


(June 19, 1934, ch. 652, title II, § 252, as added Pub. L. 104–104, title I, § 101(a), Feb. 8, 1996, 110 Stat. 66.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (g), was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.



§ 253. Removal of barriers to entry(a) In generalNo State or local statute or regulation, or other State or local legal requirement, may prohibit or have the effect of prohibiting the ability of any entity to provide any interstate or intrastate telecommunications service.


(b) State regulatory authorityNothing in this section shall affect the ability of a State to impose, on a competitively neutral basis and consistent with section 254 of this title, requirements necessary to preserve and advance universal service, protect the public safety and welfare, ensure the continued quality of telecommunications services, and safeguard the rights of consumers.


(c) State and local government authorityNothing in this section affects the authority of a State or local government to manage the public rights-of-way or to require fair and reasonable compensation from telecommunications providers, on a competitively neutral and nondiscriminatory basis, for use of public rights-of-way on a nondiscriminatory basis, if the compensation required is publicly disclosed by such government.


(d) PreemptionIf, after notice and an opportunity for public comment, the Commission determines that a State or local government has permitted or imposed any statute, regulation, or legal requirement that violates subsection (a) or (b), the Commission shall preempt the enforcement of such statute, regulation, or legal requirement to the extent necessary to correct such violation or inconsistency.


(e) Commercial mobile service providersNothing in this section shall affect the application of section 332(c)(3) of this title to commercial mobile service providers.


(f) Rural marketsIt shall not be a violation of this section for a State to require a telecommunications carrier that seeks to provide telephone exchange service or exchange access in a service area served by a rural telephone company to meet the requirements in section 214(e)(1) of this title for designation as an eligible telecommunications carrier for that area before being permitted to provide such service. This subsection shall not apply—(1) to a service area served by a rural telephone company that has obtained an exemption, suspension, or modification of section 251(c)(4) of this title that effectively prevents a competitor from meeting the requirements of section 214(e)(1) of this title; and

(2) to a provider of commercial mobile services.


(June 19, 1934, ch. 652, title II, § 253, as added Pub. L. 104–104, title I, § 101(a), Feb. 8, 1996, 110 Stat. 70.)

§ 254. Universal service(a) Procedures to review universal service requirements(1) Federal-State Joint Board on universal serviceWithin one month after February 8, 1996, the Commission shall institute and refer to a Federal-State Joint Board under section 410(c) of this title a proceeding to recommend changes to any of its regulations in order to implement sections 214(e) of this title and this section, including the definition of the services that are supported by Federal universal service support mechanisms and a specific timetable for completion of such recommendations. In addition to the members of the Joint Board required under section 410(c) of this title, one member of such Joint Board shall be a State-appointed utility consumer advocate nominated by a national organization of State utility consumer advocates. The Joint Board shall, after notice and opportunity for public comment, make its recommendations to the Commission 9 months after February 8, 1996.


(2) Commission actionThe Commission shall initiate a single proceeding to implement the recommendations from the Joint Board required by paragraph (1) and shall complete such proceeding within 15 months after February 8, 1996. The rules established by such proceeding shall include a definition of the services that are supported by Federal universal service support mechanisms and a specific timetable for implementation. Thereafter, the Commission shall complete any proceeding to implement subsequent recommendations from any Joint Board on universal service within one year after receiving such recommendations.



(b) Universal service principlesThe Joint Board and the Commission shall base policies for the preservation and advancement of universal service on the following principles:(1) Quality and ratesQuality services should be available at just, reasonable, and affordable rates.


(2) Access to advanced servicesAccess to advanced telecommunications and information services should be provided in all regions of the Nation.


(3) Access in rural and high cost areasConsumers in all regions of the Nation, including low-income consumers and those in rural, insular, and high cost areas, should have access to telecommunications and information services, including interexchange services and advanced telecommunications and information services, that are reasonably comparable to those services provided in urban areas and that are available at rates that are reasonably comparable to rates charged for similar services in urban areas.


(4) Equitable and nondiscriminatory contributionsAll providers of telecommunications services should make an equitable and nondiscriminatory contribution to the preservation and advancement of universal service.


(5) Specific and predictable support mechanismsThere should be specific, predictable and sufficient Federal and State mechanisms to preserve and advance universal service.


(6) Access to advanced telecommunications services for schools, health care, and librariesElementary and secondary schools and classrooms, health care providers, and libraries should have access to advanced telecommunications services as described in subsection (h).


(7) Additional principlesSuch other principles as the Joint Board and the Commission determine are necessary and appropriate for the protection of the public interest, convenience, and necessity and are consistent with this chapter.



(c) Definition(1) In generalUniversal service is an evolving level of telecommunications services that the Commission shall establish periodically under this section, taking into account advances in telecommunications and information technologies and services. The Joint Board in recommending, and the Commission in establishing, the definition of the services that are supported by Federal universal service support mechanisms shall consider the extent to which such telecommunications services—(A) are essential to education, public health, or public safety;

(B) have, through the operation of market choices by customers, been subscribed to by a substantial majority of residential customers;

(C) are being deployed in public telecommunications networks by telecommunications carriers; and

(D) are consistent with the public interest, convenience, and necessity.


(2) Alterations and modificationsThe Joint Board may, from time to time, recommend to the Commission modifications in the definition of the services that are supported by Federal universal service support mechanisms.


(3) Special servicesIn addition to the services included in the definition of universal service under paragraph (1), the Commission may designate additional services for such support mechanisms for schools, libraries, and health care providers for the purposes of subsection (h).



(d) Telecommunications carrier contributionEvery telecommunications carrier that provides interstate telecommunications services shall contribute, on an equitable and nondiscriminatory basis, to the specific, predictable, and sufficient mechanisms established by the Commission to preserve and advance universal service. The Commission may exempt a carrier or class of carriers from this requirement if the carrier’s telecommunications activities are limited to such an extent that the level of such carrier’s contribution to the preservation and advancement of universal service would be de minimis. Any other provider of interstate telecommunications may be required to contribute to the preservation and advancement of universal service if the public interest so requires.


(e) Universal service supportAfter the date on which Commission regulations implementing this section take effect, only an eligible telecommunications carrier designated under section 214(e) of this title shall be eligible to receive specific Federal universal service support. A carrier that receives such support shall use that support only for the provision, maintenance, and upgrading of facilities and services for which the support is intended. Any such support should be explicit and sufficient to achieve the purposes of this section.


(f) State authorityA State may adopt regulations not inconsistent with the Commission’s rules to preserve and advance universal service. Every telecommunications carrier that provides intrastate telecommunications services shall contribute, on an equitable and nondiscriminatory basis, in a manner determined by the State to the preservation and advancement of universal service in that State. A State may adopt regulations to provide for additional definitions and standards to preserve and advance universal service within that State only to the extent that such regulations adopt additional specific, predictable, and sufficient mechanisms to support such definitions or standards that do not rely on or burden Federal universal service support mechanisms.


(g) Interexchange and interstate servicesWithin 6 months after February 8, 1996, the Commission shall adopt rules to require that the rates charged by providers of interexchange telecommunications services to subscribers in rural and high cost areas shall be no higher than the rates charged by each such provider to its subscribers in urban areas. Such rules shall also require that a provider of interstate interexchange telecommunications services shall provide such services to its subscribers in each State at rates no higher than the rates charged to its subscribers in any other State.


(h) Telecommunications services for certain providers(1) In general(A) Health care providers for rural areasA telecommunications carrier shall, upon receiving a bona fide request, provide telecommunications services which are necessary for the provision of health care services in a State, including instruction relating to such services, to any public or nonprofit health care provider that serves persons who reside in rural areas in that State at rates that are reasonably comparable to rates charged for similar services in urban areas in that State. A telecommunications carrier providing service under this paragraph shall be entitled to have an amount equal to the difference, if any, between the rates for services provided to health care providers for rural areas in a State and the rates for similar services provided to other customers in comparable rural areas in that State treated as a service obligation as a part of its obligation to participate in the mechanisms to preserve and advance universal service.


(B) Educational providers and librariesAll telecommunications carriers serving a geographic area shall, upon a bona fide request for any of its services that are within the definition of universal service under subsection (c)(3), provide such services to elementary schools, secondary schools, and libraries for educational purposes at rates less than the amounts charged for similar services to other parties. The discount shall be an amount that the Commission, with respect to interstate services, and the States, with respect to intrastate services, determine is appropriate and necessary to ensure affordable access to and use of such services by such entities. A telecommunications carrier providing service under this paragraph shall—(i) have an amount equal to the amount of the discount treated as an offset to its obligation to contribute to the mechanisms to preserve and advance universal service, or

(ii) notwithstanding the provisions of subsection (e) of this section, receive reimbursement utilizing the support mechanisms to preserve and advance universal service.



(2) Advanced servicesThe Commission shall establish competitively neutral rules—(A) to enhance, to the extent technically feasible and economically reasonable, access to advanced telecommunications and information services for all public and nonprofit elementary and secondary school classrooms, health care providers, and libraries; and

(B) to define the circumstances under which a telecommunications carrier may be required to connect its network to such public institutional telecommunications users.


(3) Terms and conditionsTelecommunications services and network capacity provided to a public institutional telecommunications user under this subsection may not be sold, resold, or otherwise transferred by such user in consideration for money or any other thing of value.


(4) Eligibility of usersNo entity listed in this subsection shall be entitled to preferential rates or treatment as required by this subsection, if such entity operates as a for-profit business, is a school described in paragraph (7)(A) with an endowment of more than $50,000,000, or is a library or library consortium not eligible for assistance from a State library administrative agency under the Library Services and Technology Act [20 U.S.C. 9121 et seq.].


(5) Requirements for certain schools with computers having Internet access(A) Internet safety(i) In generalExcept as provided in clause (ii), an elementary or secondary school having computers with Internet access may not receive services at discount rates under paragraph (1)(B) unless the school, school board, local educational agency, or other authority with responsibility for administration of the school—(I) submits to the Commission the certifications described in subparagraphs (B) and (C);

(II) submits to the Commission a certification that an Internet safety policy has been adopted and implemented for the school under subsection (l); and

(III) ensures the use of such computers in accordance with the certifications.


(ii) ApplicabilityThe prohibition in clause (i) shall not apply with respect to a school that receives services at discount rates under paragraph (1)(B) only for purposes other than the provision of Internet access, Internet service, or internal connections.


(iii) Public notice; hearingAn elementary or secondary school described in clause (i), or the school board, local educational agency, or other authority with responsibility for administration of the school, shall provide reasonable public notice and hold at least one public hearing or meeting to address the proposed Internet safety policy. In the case of an elementary or secondary school other than an elementary school or a secondary school as defined in section 7801 of title 20, the notice and hearing required by this clause may be limited to those members of the public with a relationship to the school.



(B) Certification with respect to minorsA certification under this subparagraph is a certification that the school, school board, local educational agency, or other authority with responsibility for administration of the school—(i) is enforcing a policy of Internet safety for minors that includes monitoring the online activities of minors and the operation of a technology protection measure with respect to any of its computers with Internet access that protects against access through such computers to visual depictions that are—(I) obscene;

(II) child pornography; or

(III) harmful to minors;


(ii) is enforcing the operation of such technology protection measure during any use of such computers by minors; and

(iii) as part of its Internet safety policy is educating minors about appropriate online behavior, including interacting with other individuals on social networking websites and in chat rooms and cyberbullying awareness and response.


(C) Certification with respect to adultsA certification under this paragraph is a certification that the school, school board, local educational agency, or other authority with responsibility for administration of the school—(i) is enforcing a policy of Internet safety that includes the operation of a technology protection measure with respect to any of its computers with Internet access that protects against access through such computers to visual depictions that are—(I) obscene; or

(II) child pornography; and


(ii) is enforcing the operation of such technology protection measure during any use of such computers.


(D) Disabling during adult useAn administrator, supervisor, or other person authorized by the certifying authority under subparagraph (A)(i) may disable the technology protection measure concerned, during use by an adult, to enable access for bona fide research or other lawful purpose.


(E) Timing of implementation(i) In generalSubject to clause (ii) in the case of any school covered by this paragraph as of the effective date of this paragraph under section 1721(h) of the Children’s Internet Protection Act, the certification under subparagraphs (B) and (C) shall be made—(I) with respect to the first program funding year under this subsection following such effective date, not later than 120 days after the beginning of such program funding year; and

(II) with respect to any subsequent program funding year, as part of the application process for such program funding year.


(ii) Process(I) Schools with Internet safety policy and technology protection measures in placeA school covered by clause (i) that has in place an Internet safety policy and technology protection measures meeting the requirements necessary for certification under subparagraphs (B) and (C) shall certify its compliance with subparagraphs (B) and (C) during each annual program application cycle under this subsection, except that with respect to the first program funding year after the effective date of this paragraph under section 1721(h) of the Children’s Internet Protection Act, the certifications shall be made not later than 120 days after the beginning of such first program funding year.


(II) Schools without Internet safety policy and technology protection measures in placeA school covered by clause (i) that does not have in place an Internet safety policy and technology protection measures meeting the requirements necessary for certification under subparagraphs (B) and (C)—(aa) for the first program year after the effective date of this subsection in which it is applying for funds under this subsection, shall certify that it is undertaking such actions, including any necessary procurement procedures, to put in place an Internet safety policy and technology protection measures meeting the requirements necessary for certification under subparagraphs (B) and (C); and

(bb) for the second program year after the effective date of this subsection in which it is applying for funds under this subsection, shall certify that it is in compliance with subparagraphs (B) and (C).


  Any school that is unable to certify compliance with such requirements in such second program year shall be ineligible for services at discount rates or funding in lieu of services at such rates under this subsection for such second year and all subsequent program years under this subsection, until such time as such school comes into compliance with this paragraph.
(III) WaiversAny school subject to subclause (II) that cannot come into compliance with subparagraphs (B) and (C) in such second year program may seek a waiver of subclause (II)(bb) if State or local procurement rules or regulations or competitive bidding requirements prevent the making of the certification otherwise required by such subclause. A school, school board, local educational agency, or other authority with responsibility for administration of the school shall notify the Commission of the applicability of such subclause to the school. Such notice shall certify that the school in question will be brought into compliance before the start of the third program year after the effective date of this subsection in which the school is applying for funds under this subsection.




(F) Noncompliance(i) Failure to submit certificationAny school that knowingly fails to comply with the application guidelines regarding the annual submission of certification required by this paragraph shall not be eligible for services at discount rates or funding in lieu of services at such rates under this subsection.


(ii) Failure to comply with certificationAny school that knowingly fails to ensure the use of its computers in accordance with a certification under subparagraphs (B) and (C) shall reimburse any funds and discounts received under this subsection for the period covered by such certification.


(iii) Remedy of noncompliance(I) Failure to submitA school that has failed to submit a certification under clause (i) may remedy the failure by submitting the certification to which the failure relates. Upon submittal of such certification, the school shall be eligible for services at discount rates under this subsection.


(II) Failure to complyA school that has failed to comply with a certification as described in clause (ii) may remedy the failure by ensuring the use of its computers in accordance with such certification. Upon submittal to the Commission of a certification or other appropriate evidence of such remedy, the school shall be eligible for services at discount rates under this subsection.





(6) Requirements for certain libraries with computers having Internet access(A) Internet safety(i) In generalExcept as provided in clause (ii), a library having one or more computers with Internet access may not receive services at discount rates under paragraph (1)(B) unless the library—(I) submits to the Commission the certifications described in subparagraphs (B) and (C); and

(II) submits to the Commission a certification that an Internet safety policy has been adopted and implemented for the library under subsection (l); and

(III) ensures the use of such computers in accordance with the certifications.


(ii) ApplicabilityThe prohibition in clause (i) shall not apply with respect to a library that receives services at discount rates under paragraph (1)(B) only for purposes other than the provision of Internet access, Internet service, or internal connections.


(iii) Public notice; hearingA library described in clause (i) shall provide reasonable public notice and hold at least one public hearing or meeting to address the proposed Internet safety policy.



(B) Certification with respect to minorsA certification under this subparagraph is a certification that the library—(i) is enforcing a policy of Internet safety that includes the operation of a technology protection measure with respect to any of its computers with Internet access that protects against access through such computers to visual depictions that are—(I) obscene;

(II) child pornography; or

(III) harmful to minors; and


(ii) is enforcing the operation of such technology protection measure during any use of such computers by minors.


(C) Certification with respect to adultsA certification under this paragraph is a certification that the library—(i) is enforcing a policy of Internet safety that includes the operation of a technology protection measure with respect to any of its computers with Internet access that protects against access through such computers to visual depictions that are—(I) obscene; or

(II) child pornography; and


(ii) is enforcing the operation of such technology protection measure during any use of such computers.


(D) Disabling during adult useAn administrator, supervisor, or other person authorized by the certifying authority under subparagraph (A)(i) may disable the technology protection measure concerned, during use by an adult, to enable access for bona fide research or other lawful purpose.


(E) Timing of implementation(i) In generalSubject to clause (ii) in the case of any library covered by this paragraph as of the effective date of this paragraph under section 1721(h) of the Children’s Internet Protection Act, the certification under subparagraphs (B) and (C) shall be made—(I) with respect to the first program funding year under this subsection following such effective date, not later than 120 days after the beginning of such program funding year; and

(II) with respect to any subsequent program funding year, as part of the application process for such program funding year.


(ii) Process(I) Libraries with Internet safety policy and technology protection measures in placeA library covered by clause (i) that has in place an Internet safety policy and technology protection measures meeting the requirements necessary for certification under subparagraphs (B) and (C) shall certify its compliance with subparagraphs (B) and (C) during each annual program application cycle under this subsection, except that with respect to the first program funding year after the effective date of this paragraph under section 1721(h) of the Children’s Internet Protection Act, the certifications shall be made not later than 120 days after the beginning of such first program funding year.


(II) Libraries without Internet safety policy and technology protection measures in placeA library covered by clause (i) that does not have in place an Internet safety policy and technology protection measures meeting the requirements necessary for certification under subparagraphs (B) and (C)—(aa) for the first program year after the effective date of this subsection in which it is applying for funds under this subsection, shall certify that it is undertaking such actions, including any necessary procurement procedures, to put in place an Internet safety policy and technology protection measures meeting the requirements necessary for certification under subparagraphs (B) and (C); and

(bb) for the second program year after the effective date of this subsection in which it is applying for funds under this subsection, shall certify that it is in compliance with subparagraphs (B) and (C).


  Any library that is unable to certify compliance with such requirements in such second program year shall be ineligible for services at discount rates or funding in lieu of services at such rates under this subsection for such second year and all subsequent program years under this subsection, until such time as such library comes into compliance with this paragraph.
(III) WaiversAny library subject to subclause (II) that cannot come into compliance with subparagraphs (B) and (C) in such second year may seek a waiver of subclause (II)(bb) if State or local procurement rules or regulations or competitive bidding requirements prevent the making of the certification otherwise required by such subclause. A library, library board, or other authority with responsibility for administration of the library shall notify the Commission of the applicability of such subclause to the library. Such notice shall certify that the library in question will be brought into compliance before the start of the third program year after the effective date of this subsection in which the library is applying for funds under this subsection.




(F) Noncompliance(i) Failure to submit certificationAny library that knowingly fails to comply with the application guidelines regarding the annual submission of certification required by this paragraph shall not be eligible for services at discount rates or funding in lieu of services at such rates under this subsection.


(ii) Failure to comply with certificationAny library that knowingly fails to ensure the use of its computers in accordance with a certification under subparagraphs (B) and (C) shall reimburse all funds and discounts received under this subsection for the period covered by such certification.


(iii) Remedy of noncompliance(I) Failure to submitA library that has failed to submit a certification under clause (i) may remedy the failure by submitting the certification to which the failure relates. Upon submittal of such certification, the library shall be eligible for services at discount rates under this subsection.


(II) Failure to complyA library that has failed to comply with a certification as described in clause (ii) may remedy the failure by ensuring the use of its computers in accordance with such certification. Upon submittal to the Commission of a certification or other appropriate evidence of such remedy, the library shall be eligible for services at discount rates under this subsection.





(7) DefinitionsFor purposes of this subsection:(A) Elementary and secondary schoolsThe term “elementary and secondary schools” means elementary schools and secondary schools, as defined in section 7801 of title 20.


(B) Health care providerThe term “health care provider” means—(i) post-secondary educational institutions offering health care instruction, teaching hospitals, and medical schools;

(ii) community health centers or health centers providing health care to migrants;

(iii) local health departments or agencies;

(iv) community mental health centers;

(v) not-for-profit hospitals;

(vi) rural health clinics;

(vii) skilled nursing facilities (as defined in section 395i–3(a) of title 42); and

(viii) consortia of health care providers consisting of one or more entities described in clauses (i) through (vii).


(C) Public institutional telecommunications userThe term “public institutional telecommunications user” means an elementary or secondary school, a library, or a health care provider as those terms are defined in this paragraph.


(D) MinorThe term “minor” means any individual who has not attained the age of 17 years.


(E) ObsceneThe term “obscene” has the meaning given such term in section 1460 of title 18.


(F) Child pornographyThe term “child pornography” has the meaning given such term in section 2256 of title 18.


(G) Harmful to minorsThe term “harmful to minors” means any picture, image, graphic image file, or other visual depiction that—(i) taken as a whole and with respect to minors, appeals to a prurient interest in nudity, sex, or excretion;

(ii) depicts, describes, or represents, in a patently offensive way with respect to what is suitable for minors, an actual or simulated sexual act or sexual contact, actual or simulated normal or perverted sexual acts, or a lewd exhibition of the genitals; and

(iii) taken as a whole, lacks serious literary, artistic, political, or scientific value as to minors.


(H) Sexual act; sexual contactThe terms “sexual act” and “sexual contact” have the meanings given such terms in section 2246 of title 18.


(I) Technology protection measureThe term “technology protection measure” means a specific technology that blocks or filters Internet access to the material covered by a certification under paragraph (5) or (6) to which such certification relates.




(i) Consumer protectionThe Commission and the States should ensure that universal service is available at rates that are just, reasonable, and affordable.


(j) Lifeline assistanceNothing in this section shall affect the collection, distribution, or administration of the Lifeline Assistance Program provided for by the Commission under regulations set forth in section 69.117 of title 47, Code of Federal Regulations, and other related sections of such title.


(k) Subsidy of competitive services prohibitedA telecommunications carrier may not use services that are not competitive to subsidize services that are subject to competition. The Commission, with respect to interstate services, and the States, with respect to intrastate services, shall establish any necessary cost allocation rules, accounting safeguards, and guidelines to ensure that services included in the definition of universal service bear no more than a reasonable share of the joint and common costs of facilities used to provide those services.


(l) Internet safety policy requirement for schools and libraries(1) In generalIn carrying out its responsibilities under subsection (h), each school or library to which subsection (h) applies shall—(A) adopt and implement an Internet safety policy that addresses—(i) access by minors to inappropriate matter on the Internet and World Wide Web;

(ii) the safety and security of minors when using electronic mail, chat rooms, and other forms of direct electronic communications;

(iii) unauthorized access, including so-called “hacking”, and other unlawful activities by minors online;

(iv) unauthorized disclosure, use, and dissemination of personal identification information regarding minors; and

(v) measures designed to restrict minors’ access to materials harmful to minors; and


(B) provide reasonable public notice and hold at least one public hearing or meeting to address the proposed Internet safety policy.


(2) Local determination of contentA determination regarding what matter is inappropriate for minors shall be made by the school board, local educational agency, library, or other authority responsible for making the determination. No agency or instrumentality of the United States Government may—(A) establish criteria for making such determination;

(B) review the determination made by the certifying school, school board, local educational agency, library, or other authority; or

(C) consider the criteria employed by the certifying school, school board, local educational agency, library, or other authority in the administration of subsection (h)(1)(B).


(3) Availability for reviewEach Internet safety policy adopted under this subsection shall be made available to the Commission, upon request of the Commission, by the school, school board, local educational agency, library, or other authority responsible for adopting such Internet safety policy for purposes of the review of such Internet safety policy by the Commission.


(4) Effective dateThis subsection shall apply with respect to schools and libraries on or after the date that is 120 days after December 21, 2000.



(June 19, 1934, ch. 652, title II, § 254, as added Pub. L. 104–104, title I, § 101(a), Feb. 8, 1996, 110 Stat. 71; amended Pub. L. 104–208, div. A, title I, § 101(e) [title VII, § 709(a)(8)], Sept. 30, 1996, 110 Stat. 3009–233, 3009–313; Pub. L. 106–554, § 1(a)(4) [div. B, title XVII, §§ 1721(a)–(d), 1732], Dec. 21, 2000, 114 Stat. 2763, 2763A–343 to 2763A–350; Pub. L. 107–110, title X, § 1076(hh), Jan. 8, 2002, 115 Stat. 2094; Pub. L. 110–385, title II, § 215, Oct. 10, 2008, 122 Stat. 4104; Pub. L. 114–95, title IX, § 9215(s), Dec. 10, 2015, 129 Stat. 2171; Pub. L. 114–182, title II, § 202(a), June 22, 2016, 130 Stat. 512.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (b)(7), was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.
The Library Services and Technology Act, referred to in subsec. (h)(4), is subtitle B (§§ 211–263) of title II of Pub. L. 94–462, as added by Pub. L. 104–208, div. A, title I, § 101(e) [title VII, § 702], Sept. 30, 1996, 110 Stat. 3009–233, 3009–295, which is classified generally to subchapter II (§ 9121 et seq.) of chapter 72 of Title 20, Education. For complete classification of this Act to the Code, see Short Title note set out under section 9101 of Title 20 and Tables.
For the effective date of this paragraph under section 1721(h) of the Children’s Internet Protection Act, referred to in subsec. (h)(5)(E), (6)(E), as 120 days after Dec. 21, 2000, see § 1(a)(4) [div. B, title VII, § 1721(h)] of Pub. L. 106–554, set out as an Effective Date of 2000 Amendment note below.
The effective date of this subsection, referred to in subsec. (h)(5)(E), (6)(E), probably means the effective date of subsec. (h)(5) and (6) which is 120 days after Dec. 21, 2000, see § 1(a)(4) [div. B, title VII, § 1721(h)] of Pub. L. 106–554, set out as an Effective Date of 2000 Amendment note below.

Amendments2016—Subsec. (h)(7)(B)(vii), (viii). Pub. L. 114–182 added cl. (vii), redesignated former cl. (vii) as (viii), and substituted “clauses (i) through (vii)” for “clauses (i) through (vi)” in cl. (viii).
2015—Subsec. (h)(5)(A)(iii). Pub. L. 114–95, § 9215(s)(1), substituted “an elementary school or a secondary school as defined in section 7801 of title 20” for “an elementary or secondary school as defined in section 8801 of title 20”.
Subsec. (h)(7)(A). Pub. L. 114–95, § 9215(s)(2), made technical amendment to reference in original act which appears in text as reference to section 7801 of title 20.
2008—Subsec. (h)(5)(B)(iii). Pub. L. 110–385 added cl. (iii).
2002—Subsec. (h)(7)(A). Pub. L. 107–110 substituted “section 7801” for “paragraphs (14) and (25), respectively, of section 8801”.
2000—Subsec. (h)(4). Pub. L. 106–554, § 1(a)(4) [div. B, title XVII, § 1721(d)], substituted “paragraph (7)(A)” for “paragraph (5)(A)”.
Subsec. (h)(5). Pub. L. 106–554, § 1(a)(4) [div. B, title XVII, § 1721(a)(2)], added par. (5). Former par. (5) redesignated (7).
Subsec. (h)(6). Pub. L. 106–554, § 1(a)(4) [div. B, title XVII, § 1721(b)], added par. (6).
Subsec. (h)(7). Pub. L. 106–554, § 1(a)(4) [div. B, title XVII, § 1721(a)(1)], redesignated par. (5) as (7).
Subsec. (h)(7)(D) to (I). Pub. L. 106–554, § 1(a)(4) [div. B, title XVII, § 1721(c)], added subpars. (D) to (I).
Subsec. (l). Pub. L. 106–554, § 1(a)(4) [div. B, title XVII, § 1732], added subsec. (l).
1996—Subsec. (h)(4). Pub. L. 104–208 substituted “library or library consortium not eligible for assistance from a State library administrative agency under the Library Services and Technology Act” for “library not eligible for participation in State-based plans for funds under title III of the Library Services and Construction Act (20 U.S.C. 335c et seq.)”.

Statutory Notes and Related Subsidiaries
Effective Date of 2016 AmendmentPub. L. 114–182, title II, § 202(c), June 22, 2016, 130 Stat. 513, provided that: “The amendments made by subsection (a) [amending this section] shall apply beginning on the date that is 180 days after the date of the enactment of this Act [June 22, 2016].”


Effective Date of 2015 AmendmentAmendment by Pub. L. 114–95 effective Dec. 10, 2015, except with respect to certain noncompetitive programs and competitive programs, see section 5 of Pub. L. 114–95, set out as a note under section 6301 of Title 20, Education.

Effective Date of 2002 AmendmentAmendment by Pub. L. 107–110 effective Jan. 8, 2002, except with respect to certain noncompetitive programs and competitive programs, see section 5 of Pub. L. 107–110, set out as an Effective Date note under section 6301 of Title 20, Education.

Effective Date of 2000 AmendmentPub. L. 106–554, § 1(a)(4) [div. B, title XVII, § 1721(h)], Dec. 21, 2000, 114 Stat. 2763, 2763A–350, provided that: “The amendments made by this section [amending this section and enacting provisions set out as notes under this section and section 7001 of Title 20, Education] shall take effect 120 days after the date of the enactment of this Act [Dec. 21, 2000].”


RegulationsPub. L. 106–554, § 1(a)(4) [div. B, title XVII, § 1721(f)], Dec. 21, 2000, 114 Stat. 2763, 2763A–350, provided that:
“(1) Requirement.—The Federal Communications Commission shall prescribe regulations for purposes of administering the provisions of paragraphs (5) and (6) of section 254(h) of the Communications Act of 1934 [47 U.S.C. 254(h)], as amended by this section.

“(2) Deadline.—Notwithstanding any other provision of law, the Commission shall prescribe regulations under paragraph (1) so as to ensure that such regulations take effect 120 days after the date of the enactment of this Act [Dec. 21, 2000].”



Pub. L. 106–554, § 1(a)(4) [div. B, title XVII, § 1733], Dec. 21, 2000, 114 Stat. 2763, 2763A–351, provided that: “Not later than 120 days after the date of enactment of this Act [Dec. 21, 2000], the Federal Communications Commission shall prescribe regulations for purposes of section 254(l) of the Communications Act of 1934 [47 U.S.C. 254(l)], as added by section 1732 of this Act.”


Savings ClausePub. L. 114–182, title II, § 202(b), June 22, 2016, 130 Stat. 512, provided that: “Nothing in subsection (a) [amending this section] shall be construed to affect the aggregate annual cap on Federal universal service support for health care providers under section 54.675 of title 47, Code of Federal Regulations, or any successor regulation.”


SeparabilityPub. L. 106–554, § 1(a)(4) [div. B, title XVII, § 1721(e)], Dec. 21, 2000, 114 Stat. 2763, 2763A–350, provided that: “If any provision of paragraph (5) or (6) of section 254(h) of the Communications Act of 1934 [47 U.S.C. 254(h)], as amended by this section, or the application thereof to any person or circumstance is held invalid, the remainder of such paragraph and the application of such paragraph to other persons or circumstances shall not be affected thereby.”


Funding for E-Rate Support for Emergency Educational Connections and DevicesPub. L. 117–2, title VII, § 7402, Mar. 11, 2021, 135 Stat. 109, provided that:
“(a) Regulations Required.—Not later than 60 days after the date of the enactment of this Act [Mar. 11, 2021], the Commission shall promulgate regulations providing for the provision, from amounts made available from the Emergency Connectivity Fund, of support under paragraphs (1)(B) and (2) of section 254(h) of the Communications Act of 1934 (47 U.S.C. 254(h)) to an eligible school or library, for the purchase during a COVID–19 emergency period of eligible equipment or advanced telecommunications and information services (or both), for use by—“(1) in the case of a school, students and staff of the school at locations that include locations other than the school; and

“(2) in the case of a library, patrons of the library at locations that include locations other than the library.


“(b) Support Amount.—In providing support under the covered regulations, the Commission shall reimburse 100 percent of the costs associated with the eligible equipment, advanced telecommunications and information services, or eligible equipment and advanced telecommunications and information services, except that any reimbursement of a school or library for the costs associated with any eligible equipment may not exceed an amount that the Commission determines, with respect to the request by the school or library for the reimbursement, is reasonable.

“(c) Emergency Connectivity Fund.—“(1) Establishment.—There is established in the Treasury of the United States a fund to be known as the ‘Emergency Connectivity Fund’.

“(2) Appropriation.—In addition to amounts otherwise available, there is appropriated to the Emergency Connectivity Fund for fiscal year 2021, out of any money in the Treasury not otherwise appropriated—“(A) $7,171,000,000, to remain available until September 30, 2030, for—“(i) the provision of support under the covered regulations; and

“(ii) the Commission to adopt, and the Commission and the Universal Service Administrative Company to administer, the covered regulations; and


“(B) $1,000,000, to remain available until September 30, 2030, for the Inspector General of the Commission to conduct oversight of support provided under the covered regulations.


“(3) Limitation.—Not more than 2 percent of the amount made available under paragraph (2)(A) may be used for the purposes described in clause (ii) of such paragraph.

“(4) Relationship to universal service contributions.—Support provided under the covered regulations shall be provided from amounts made available from the Emergency Connectivity Fund and not from contributions under section 254(d) of the Communications Act of 1934 (47 U.S.C. 254(d)).


“(d) Definitions.—In this section:“(1) Advanced telecommunications and information services.—The term ‘advanced telecommunications and information services’ means advanced telecommunications and information services, as such term is used in section 254(h) of the Communications Act of 1934 (47 U.S.C. 254(h)).

“(2) Commission.—The term ‘Commission’ means the Federal Communications Commission.

“(3) Connected device.—The term ‘connected device’ means a laptop computer, tablet computer, or similar end-user device that is capable of connecting to advanced telecommunications and information services.

“(4) Covered regulations.—The term ‘covered regulations’ means the regulations promulgated under subsection (a).

“(5) COVID–19 emergency period.—The term ‘COVID–19 emergency period’ means a period that—“(A) begins on the date of a determination by the Secretary of Health and Human Services pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d) that a public health emergency exists as a result of COVID–19; and

“(B) ends on the June 30 that first occurs after the date that is 1 year after the date on which such determination (including any renewal thereof) terminates.


“(6) Eligible equipment.—The term ‘eligible equipment’ means the following:“(A) Wi-Fi hotspots.

“(B) Modems.

“(C) Routers.

“(D) Devices that combine a modem and router.

“(E) Connected devices.


“(7) Eligible school or library.—The term ‘eligible school or library’ means an elementary school, secondary school, or library (including a Tribal elementary school, Tribal secondary school, or Tribal library) eligible for support under paragraphs (1)(B) and (2) of section 254(h) of the Communications Act of 1934 (47 U.S.C. 254(h)).

“(8) Emergency connectivity fund.—The term ‘Emergency Connectivity Fund’ means the fund established under subsection (c)(1).

“(9) Library.—The term ‘library’ includes a library consortium.

“(10) Wi-fi.—The term ‘Wi-Fi’ means a wireless networking protocol based on Institute of Electrical and Electronics Engineers standard 802.11 (or any successor standard).

“(11) Wi-fi hotspot.—The term ‘Wi-Fi hotspot’ means a device that is capable of—“(A) receiving advanced telecommunications and information services; and

“(B) sharing such services with a connected device through the use of Wi-Fi.”






FCC COVID–19 Telehealth ProgramPub. L. 116–260, div. N, title IX, § 903, Dec. 27, 2020, 134 Stat. 2128, provided that:
“(a) Definitions.—In this section—“(1) the term ‘appropriate congressional committees’ means—“(A) the Committee on Commerce, Science, and Transportation of the Senate; and

“(B) the Committee on Energy and Commerce of the House of Representatives;


“(2) the term ‘Commission’ means the Federal Communications Commission; and

“(3) the term ‘COVID–19 Telehealth Program’ or ‘Program’ means the COVID–19 Telehealth Program established by the Commission under the authority provided under the heading ‘salaries and expenses’ under the heading ‘Federal Communications Commission’ under the heading ‘INDEPENDENT AGENCIES’ in title V of division B of the CARES Act (Public Law 116–136; 134 Stat. 531).


“(b) Additional Appropriation.—Out of amounts in the Treasury not otherwise appropriated, there is appropriated $249,950,000 in additional funds for the COVID–19 Telehealth Program, of which $50,000 shall be transferred by the Commission to the Inspector General of the Commission for oversight of the COVID–19 Telehealth Program.

“(c) Administrative Provisions.—“(1) Evaluation of applications.—“(A) Public notice.—Not later than 10 days after the date of enactment of this Act [Dec. 27, 2020], the Commission shall issue a Public Notice establishing a 10-day period during which the Commission will seek comments on—“(i) the metrics the Commission should use to evaluate applications for funding under this section; and

“(ii) how the Commission should treat applications filed during the funding rounds for awards from the COVID–19 Telehealth Program using amounts appropriated under the CARES Act (Public Law 116–36 [116–136]; 134 Stat. 281).


“(B) Congressional notice.—After the end of the comment period under subparagraph (A), and not later than 15 days before the Commission first commits funds under this section, the Commission shall provide notice to the appropriate congressional committees of the metrics the Commission plans to use to evaluate applications for those funds.


“(2) Equitable distribution.—To the extent feasible, the Commission shall ensure, in providing assistance under the COVID–19 Telehealth Program from amounts made available under subsection (b), that not less than 1 applicant in each of the 50 States and the District of Columbia has received funding from the Program since the inception of the Program, unless there is no such applicant eligible for such assistance in a State or in the District of Columbia, as the case may be.

“(3) Previous applicants.—The Commission shall allow an applicant who filed an application during the funding rounds for awards from the COVID–19 Telehealth Program using amounts appropriated under the CARES Act (Public Law 116–36 [116–136]; 134 Stat. 281) the opportunity to update or amend that application as necessary.

“(4) Information.—To the extent feasible, the Commission shall provide each applicant for funding from the COVID–19 Telehealth Program, if requested, with—“(A) information on the status of the application; and

“(B) a rationale for the final funding decision for the application, after making that decision.


“(5) Denial.—If the Commission chooses to deny an application for funding from the COVID–19 Telehealth Program, the Commission shall—“(A) issue notice to the applicant of the intent of the Commission to deny the application and the grounds for that decision;

“(B) provide the applicant with 10 days to submit any supplementary information that the applicant determines relevant; and

“(C) consider any supplementary information submitted under subparagraph (B) in making any final decision with respect to the application.



“(d) Report to Congress.—Not later than 90 days after the date of enactment of this Act, and every 30 days thereafter until all funds made available under this section have been expended, the Commission shall submit to the appropriate congressional committees a report on the distribution of funds appropriated for the COVID–19 Telehealth Program under the CARES Act (Public Law 116–36 [116–136]; 134 Stat. 281) or under this section, which shall include—“(1) non-identifiable and aggregated data on deficient and rejected applications;

“(2) non-identifiable and aggregated data on applications for which no award determination was made;

“(3) information on the total number of applicants;

“(4) information on the total dollar amount of requests for awards made under this section; and

“(5) information on applicant outreach and technical assistance.


“(e) Paperwork Reduction Act Requirements.—A collection of information conducted or sponsored under any regulations required to implement this section shall not constitute a collection of information for the purposes of subchapter I of chapter 35 of title 44, United States Code (commonly referred to as the ‘Paperwork Reduction Act’).”




Methodology for Collection of Mobile Service Coverage DataPub. L. 115–141, div. P, title V, § 505, Mar. 23, 2018, 132 Stat. 1094, provided that:
“(a) Definitions.—In this section—“(1) the term ‘commercial mobile data service’ has the meaning given the term in section 6001 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1401);

“(2) the term ‘commercial mobile service’ has the meaning given the term in section 332(d) of the Communications Act of 1934 (47 U.S.C. 332(d));

“(3) the term ‘coverage data’ means, if commercial mobile service or commercial mobile data service is available, general information about the service, which may include available speed tiers, radio frequency signal levels, and network and performance characteristics; and

“(4) the term ‘Universal Service program’ means the universal service support mechanisms established under section 254 of the Communications Act of 1934 (47 U.S.C. 254) and the regulations issued under that section.


“(b) Methodology Established.—Not later than 180 days after the conclusion of the Mobility Fund Phase II Auction, the Commission shall promulgate regulations to establish a methodology that shall apply to the collection of coverage data by the Commission [Federal Communications Commission] for the purposes of—“(1) the Universal Service program; or

“(2) any other similar program.


“(c) Requirements.—The methodology established under subsection (b) shall—“(1) contain standard definitions for different available technologies such as 2G, 3G, 4G, and 4G LTE;

“(2) enhance the consistency and robustness of how the data are collected by different parties;

“(3) improve the validity and reliability of coverage data; and

“(4) increase the efficiency of coverage data collection.”





Disclaimers Regarding Internet Access and PrivacyPub. L. 106–554, § 1(a)(4) [div. B, title XVII, § 1702], Dec. 21, 2000, 114 Stat. 2763, 2763A–336, provided that:
“(a) Disclaimer Regarding Content.—Nothing in this title [see Short Title of 2000 Amendments note set out under section 6301 of Title 20, Education] or the amendments made by this title shall be construed to prohibit a local educational agency, elementary or secondary school, or library from blocking access on the Internet on computers owned or operated by that agency, school, or library to any content other than content covered by this title or the amendments made by this title.

“(b) Disclaimer Regarding Privacy.—Nothing in this title or the amendments made by this title shall be construed to require the tracking of Internet use by any identifiable minor or adult user.”




Expedited ReviewPub. L. 106–554, § 1(a)(4) [div. B, title XVII, § 1741], Dec. 21, 2000, 114 Stat. 2763, 2763A–351, provided that:
“(a) Three-Judge District Court Hearing.—Notwithstanding any other provision of law, any civil action challenging the constitutionality, on its face, of this title [see Short Title of 2000 Amendments note set out under section 6301 of Title 20, Education] or any amendment made by this title, or any provision thereof, shall be heard by a district court of three judges convened pursuant to the provisions of section 2284 of title 28, United States Code.

“(b) Appellate Review.—Notwithstanding any other provision of law, an interlocutory or final judgment, decree, or order of the court of three judges in an action under subsection (a) holding this title or an amendment made by this title, or any provision thereof, unconstitutional shall be reviewable as a matter of right by direct appeal to the Supreme Court. Any such appeal shall be filed not more than 20 days after entry of such judgment, decree, or order.”




Universal Service Fund Payment SchedulePub. L. 105–33, title III, § 3006, Aug. 5, 1997, 111 Stat. 269, related to appropriations to the Universal Service Fund in support of programs established pursuant to rules implementing this section and adjustment of payments by telecommunications carriers and other providers of interstate telecommunications prior to repeal by Pub. L. 105–119, title VI, § 622, Nov. 26, 1997, 111 Stat. 2521. Section 622 of Pub. L. 105–119 provided further that: “This section shall be deemed a section of the Balanced Budget Act of 1997 [Pub. L. 105–33, see Tables for classification] for the purposes of section 10213 of that Act (111 Stat. 712) [2 U.S.C. 902 note], and shall be scored pursuant to paragraph (2) of such section.”




§ 255. Access by persons with disabilities(a) DefinitionsAs used in this section—(1) DisabilityThe term “disability” has the meaning given to it by section 12102(2)(A) 11 See References in Text note below. of title 42.


(2) Readily achievableThe term “readily achievable” has the meaning given to it by section 12181(9) of title 42.



(b) ManufacturingA manufacturer of telecommunications equipment or customer premises equipment shall ensure that the equipment is designed, developed, and fabricated to be accessible to and usable by individuals with disabilities, if readily achievable.


(c) Telecommunications servicesA provider of telecommunications service shall ensure that the service is accessible to and usable by individuals with disabilities, if readily achievable.


(d) CompatibilityWhenever the requirements of subsections (b) and (c) are not readily achievable, such a manufacturer or provider shall ensure that the equipment or service is compatible with existing peripheral devices or specialized customer premises equipment commonly used by individuals with disabilities to achieve access, if readily achievable.


(e) GuidelinesWithin 18 months after February 8, 1996, the Architectural and Transportation Barriers Compliance Board shall develop guidelines for accessibility of telecommunications equipment and customer premises equipment in conjunction with the Commission. The Board shall review and update the guidelines periodically.


(f) No additional private rights authorizedNothing in this section shall be construed to authorize any private right of action to enforce any requirement of this section or any regulation thereunder. The Commission shall have exclusive jurisdiction with respect to any complaint under this section.


(June 19, 1934, ch. 652, title II, § 255, as added Pub. L. 104–104, title I, § 101(a), Feb. 8, 1996, 110 Stat. 75.)

Editorial Notes

References in TextSection 12102 of title 42, referred to in subsec. (a)(1), was amended generally by Pub. L. 110–325, § 4(a), Sept. 25, 2008, 122 Stat. 3555, and, as so amended, provisions formerly appearing in par. (2)(A) are now contained in par. (1)(A).



§ 256. Coordination for interconnectivity(a) PurposeIt is the purpose of this section—(1) to promote nondiscriminatory accessibility by the broadest number of users and vendors of communications products and services to public telecommunications networks used to provide telecommunications service through—(A) coordinated public telecommunications network planning and design by telecommunications carriers and other providers of telecommunications service; and

(B) public telecommunications network interconnectivity, and interconnectivity of devices with such networks used to provide telecommunications service; and


(2) to ensure the ability of users and information providers to seamlessly and transparently transmit and receive information between and across telecommunications networks.


(b) Commission functionsIn carrying out the purposes of this section, the Commission—(1) shall establish procedures for Commission oversight of coordinated network planning by telecommunications carriers and other providers of telecommunications service for the effective and efficient interconnection of public telecommunications networks used to provide telecommunications service; and

(2) may participate, in a manner consistent with its authority and practice prior to February 8, 1996, in the development by appropriate industry standards-setting organizations of public telecommunications network interconnectivity standards that promote access to—(A) public telecommunications networks used to provide telecommunications service;

(B) network capabilities and services by individuals with disabilities; and

(C) information services by subscribers of rural telephone companies.



(c) Commission’s authorityNothing in this section shall be construed as expanding or limiting any authority that the Commission may have under law in effect before February 8, 1996.


(d) “Public telecommunications network interconnectivity” definedAs used in this section, the term “public telecommunications network interconnectivity” means the ability of two or more public telecommunications networks used to provide telecommunications service to communicate and exchange information without degeneration, and to interact in concert with one another.


(June 19, 1934, ch. 652, title II, § 256, as added Pub. L. 104–104, title I, § 101(a), Feb. 8, 1996, 110 Stat. 76.)

§ 257. Market entry barriers proceeding(a) Elimination of barriersWithin 15 months after February 8, 1996, the Commission shall complete a proceeding for the purpose of identifying and eliminating, by regulations pursuant to its authority under this chapter (other than this section), market entry barriers for entrepreneurs and other small businesses in the provision and ownership of telecommunications services and information services, or in the provision of parts or services to providers of telecommunications services and information services.


(b) National policyIn carrying out subsection (a), the Commission shall seek to promote the policies and purposes of this chapter favoring diversity of media voices, vigorous economic competition, technological advancement, and promotion of the public interest, convenience, and necessity.


(June 19, 1934, ch. 652, title II, § 257, as added Pub. L. 104–104, title I, § 101(a), Feb. 8, 1996, 110 Stat. 77; amended Pub. L. 115–141, div. P, title IV, § 402(f), Mar. 23, 2018, 132 Stat. 1089.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.

Amendments2018—Subsec. (c). Pub. L. 115–141 struck out subsec. (c). Text read as follows: “Every 3 years following the completion of the proceeding required by subsection (a), the Commission shall review and report to Congress on—
“(1) any regulations prescribed to eliminate barriers within its jurisdiction that are identified under subsection (a) and that can be prescribed consistent with the public interest, convenience, and necessity; and
“(2) the statutory barriers identified under subsection (a) that the Commission recommends be eliminated, consistent with the public interest, convenience, and necessity.”



§ 258. Illegal changes in subscriber carrier selections(a) ProhibitionNo telecommunications carrier shall submit or execute a change in a subscriber’s selection of a provider of telephone exchange service or telephone toll service except in accordance with such verification procedures as the Commission shall prescribe. Nothing in this section shall preclude any State commission from enforcing such procedures with respect to intrastate services.


(b) Liability for chargesAny telecommunications carrier that violates the verification procedures described in subsection (a) and that collects charges for telephone exchange service or telephone toll service from a subscriber shall be liable to the carrier previously selected by the subscriber in an amount equal to all charges paid by such subscriber after such violation, in accordance with such procedures as the Commission may prescribe. The remedies provided by this subsection are in addition to any other remedies available by law.


(June 19, 1934, ch. 652, title II, § 258, as added Pub. L. 104–104, title I, § 101(a), Feb. 8, 1996, 110 Stat. 77.)

§ 259. Infrastructure sharing(a) Regulations requiredThe Commission shall prescribe, within one year after February 8, 1996, regulations that require incumbent local exchange carriers (as defined in section 251(h) of this title) to make available to any qualifying carrier such public switched network infrastructure, technology, information, and telecommunications facilities and functions as may be requested by such qualifying carrier for the purpose of enabling such qualifying carrier to provide telecommunications services, or to provide access to information services, in the service area in which such qualifying carrier has requested and obtained designation as an eligible telecommunications carrier under section 214(e) of this title.


(b) Terms and conditions of regulationsThe regulations prescribed by the Commission pursuant to this section shall—(1) not require a local exchange carrier to which this section applies to take any action that is economically unreasonable or that is contrary to the public interest;

(2) permit, but shall not require, the joint ownership or operation of public switched network infrastructure and services by or among such local exchange carrier and a qualifying carrier;

(3) ensure that such local exchange carrier will not be treated by the Commission or any State as a common carrier for hire or as offering common carrier services with respect to any infrastructure, technology, information, facilities, or functions made available to a qualifying carrier in accordance with regulations issued pursuant to this section;

(4) ensure that such local exchange carrier makes such infrastructure, technology, information, facilities, or functions available to a qualifying carrier on just and reasonable terms and conditions that permit such qualifying carrier to fully benefit from the economies of scale and scope of such local exchange carrier, as determined in accordance with guidelines prescribed by the Commission in regulations issued pursuant to this section;

(5) establish conditions that promote cooperation between local exchange carriers to which this section applies and qualifying carriers;

(6) not require a local exchange carrier to which this section applies to engage in any infrastructure sharing agreement for any services or access which are to be provided or offered to consumers by the qualifying carrier in such local exchange carrier’s telephone exchange area; and

(7) require that such local exchange carrier file with the Commission or State for public inspection, any tariffs, contracts, or other arrangements showing the rates, terms, and conditions under which such carrier is making available public switched network infrastructure and functions under this section.


(c) Information concerning deployment of new services and equipmentA local exchange carrier to which this section applies that has entered into an infrastructure sharing agreement under this section shall provide to each party to such agreement timely information on the planned deployment of telecommunications services and equipment, including any software or upgrades of software integral to the use or operation of such telecommunications equipment.


(d) “Qualifying carrier” definedFor purposes of this section, the term “qualifying carrier” means a telecommunications carrier that—(1) lacks economies of scale or scope, as determined in accordance with regulations prescribed by the Commission pursuant to this section; and

(2) offers telephone exchange service, exchange access, and any other service that is included in universal service, to all consumers without preference throughout the service area for which such carrier has been designated as an eligible telecommunications carrier under section 214(e) of this title.


(June 19, 1934, ch. 652, title II, § 259, as added Pub. L. 104–104, title I, § 101(a), Feb. 8, 1996, 110 Stat. 77.)

§ 260. Provision of telemessaging service(a) Nondiscrimination safeguardsAny local exchange carrier subject to the requirements of section 251(c) of this title that provides telemessaging service—(1) shall not subsidize its telemessaging service directly or indirectly from its telephone exchange service or its exchange access; and

(2) shall not prefer or discriminate in favor of its telemessaging service operations in its provision of telecommunications services.


(b) Expedited consideration of complaintsThe Commission shall establish procedures for the receipt and review of complaints concerning violations of subsection (a) or the regulations thereunder that result in material financial harm to a provider of telemessaging service. Such procedures shall ensure that the Commission will make a final determination with respect to any such complaint within 120 days after receipt of the complaint. If the complaint contains an appropriate showing that the alleged violation occurred, the Commission shall, within 60 days after receipt of the complaint, order the local exchange carrier and any affiliates to cease engaging in such violation pending such final determination.


(c) “Telemessaging service” definedAs used in this section, the term “telemessaging service” means voice mail and voice storage and retrieval services, any live operator services used to record, transcribe, or relay messages (other than telecommunications relay services), and any ancillary services offered in combination with these services.


(June 19, 1934, ch. 652, title II, § 260, as added Pub. L. 104–104, title I, § 101(a), Feb. 8, 1996, 110 Stat. 79.)

§ 261. Effect on other requirements(a) Commission regulationsNothing in this part shall be construed to prohibit the Commission from enforcing regulations prescribed prior to February 8, 1996, in fulfilling the requirements of this part, to the extent that such regulations are not inconsistent with the provisions of this part.


(b) Existing State regulationsNothing in this part shall be construed to prohibit any State commission from enforcing regulations prescribed prior to February 8, 1996, or from prescribing regulations after February 8, 1996, in fulfilling the requirements of this part, if such regulations are not inconsistent with the provisions of this part.


(c) Additional State requirementsNothing in this part precludes a State from imposing requirements on a telecommunications carrier for intrastate services that are necessary to further competition in the provision of telephone exchange service or exchange access, as long as the State’s requirements are not inconsistent with this part or the Commission’s regulations to implement this part.


(June 19, 1934, ch. 652, title II, § 261, as added Pub. L. 104–104, title I, § 101(a), Feb. 8, 1996, 110 Stat. 79.)

§ 262. Ensuring the integrity of voice communications(a) Registration and compliance by intermediate providersAn intermediate provider that offers or holds itself out as offering the capability to transmit covered voice communications from one destination to another and that charges any rate to any other entity (including an affiliated entity) for the transmission shall—(1) register with the Commission; and

(2) comply with the service quality standards for such transmission to be established by the Commission under subsection (c)(1)(B).


(b) Required use of registered intermediate providersA covered provider may not use an intermediate provider to transmit covered voice communications unless such intermediate provider is registered under subsection (a)(1).


(c) Commission rules(1) In general(A) RegistryNot later than 180 days after February 26, 2018, the Commission shall promulgate rules to establish a registry to record registrations under subsection (a)(1).


(B) Service quality standardsNot later than 1 year after February 26, 2018, the Commission shall promulgate rules to establish service quality standards for the transmission of covered voice communications by intermediate providers.



(2) RequirementsIn promulgating the rules required by paragraph (1), the Commission shall—(A) ensure the integrity of the transmission of covered voice communications to all customers in the United States; and

(B) prevent unjust or unreasonable discrimination among areas of the United States in the delivery of covered voice communications.



(d) Public availability of registryThe Commission shall make the registry established under subsection (c)(1)(A) publicly available on the website of the Commission.


(e) Scope of applicationThe requirements of this section shall apply regardless of the format by which any communication or service is provided, the protocol or format by which the transmission of such communication or service is achieved, or the regulatory classification of such communication or service.


(f) Rule of constructionNothing in this section shall be construed to affect the regulatory classification of any communication or service.


(g) Effect on other lawsNothing in this section shall be construed to preempt or expand the authority of a State public utility commission or other relevant State agency to collect data, or investigate and enforce State law and regulations, regarding the completion of intrastate voice communications, regardless of the format by which any communication or service is provided, the protocol or format by which the transmission of such communication or service is achieved, or the regulatory classification of such communication or service.


(h) ExceptionThe requirement under subsection (a)(2) to comply with the service quality standards established under subsection (c)(1)(B) shall not apply to a covered provider that—(1) on or before the date that is 1 year after February 26, 2018, has certified as a Safe Harbor provider under section 64.2107(a) of title 47, Code of Federal Regulations, or any successor regulation; and

(2) continues to meet the requirements under such section 64.2107(a).


(i) DefinitionsIn this section:(1) Covered providerThe term “covered provider” has the meaning given the term in section 64.2101 of title 47, Code of Federal Regulations, or any successor thereto.


(2) Covered voice communicationThe term “covered voice communication” means a voice communication (including any related signaling information) that is generated—(A) from the placement of a call from a connection using a North American Numbering Plan resource or a call placed to a connection using such a numbering resource; and

(B) through any service provided by a covered provider.


(3) Intermediate providerThe term “intermediate provider” means any entity that—(A) enters into a business arrangement with a covered provider or other intermediate provider for the specific purpose of carrying, routing, or transmitting voice traffic that is generated from the placement of a call placed—(i) from an end user connection using a North American Numbering Plan resource; or

(ii) to an end user connection using such a numbering resource; and


(B) does not itself, either directly or in conjunction with an affiliate, serve as a covered provider in the context of originating or terminating a given call.



(June 19, 1934, ch. 652, title II, § 262, as added Pub. L. 115–129, § 2, Feb. 26, 2018, 132 Stat. 329.)


Part III—Special Provisions Concerning Bell Operating Companies
§ 271. Bell operating company entry into interLATA services(a) General limitationNeither a Bell operating company, nor any affiliate of a Bell operating company, may provide interLATA services except as provided in this section.


(b) InterLATA services to which this section applies(1) In-region servicesA Bell operating company, or any affiliate of that Bell operating company, may provide interLATA services originating in any of its in-region States (as defined in subsection (i)) if the Commission approves the application of such company for such State under subsection (d)(3).


(2) Out-of-region servicesA Bell operating company, or any affiliate of that Bell operating company, may provide interLATA services originating outside its in-region States after February 8, 1996, subject to subsection (j).


(3) Incidental interLATA servicesA Bell operating company, or any affiliate of a Bell operating company, may provide incidental interLATA services (as defined in subsection (g)) originating in any State after February 8, 1996.


(4) TerminationNothing in this section prohibits a Bell operating company or any of its affiliates from providing termination for interLATA services, subject to subsection (j).



(c) Requirements for providing certain in-region interLATA services(1) Agreement or statementA Bell operating company meets the requirements of this paragraph if it meets the requirements of subparagraph (A) or subparagraph (B) of this paragraph for each State for which the authorization is sought.(A) Presence of a facilities-based competitorA Bell operating company meets the requirements of this subparagraph if it has entered into one or more binding agreements that have been approved under section 252 of this title specifying the terms and conditions under which the Bell operating company is providing access and interconnection to its network facilities for the network facilities of one or more unaffiliated competing providers of telephone exchange service (as defined in section 153(47)(A) 11 See References in Text note below. of this title, but excluding exchange access) to residential and business subscribers. For the purpose of this subparagraph, such telephone exchange service may be offered by such competing providers either exclusively over their own telephone exchange service facilities or predominantly over their own telephone exchange service facilities in combination with the resale of the telecommunications services of another carrier. For the purpose of this subparagraph, services provided pursuant to subpart K of part 22 of the Commission’s regulations (47 C.F.R. 22.901 et seq.) shall not be considered to be telephone exchange services.


(B) Failure to request accessA Bell operating company meets the requirements of this subparagraph if, after 10 months after February 8, 1996, no such provider has requested the access and interconnection described in subparagraph (A) before the date which is 3 months before the date the company makes its application under subsection (d)(1), and a statement of the terms and conditions that the company generally offers to provide such access and interconnection has been approved or permitted to take effect by the State commission under section 252(f) of this title. For purposes of this subparagraph, a Bell operating company shall be considered not to have received any request for access and interconnection if the State commission of such State certifies that the only provider or providers making such a request have (i) failed to negotiate in good faith as required by section 252 of this title, or (ii) violated the terms of an agreement approved under section 252 of this title by the provider’s failure to comply, within a reasonable period of time, with the implementation schedule contained in such agreement.



(2) Specific interconnection requirements(A) Agreement requiredA Bell operating company meets the requirements of this paragraph if, within the State for which the authorization is sought—(i)(I) such company is providing access and interconnection pursuant to one or more agreements described in paragraph (1)(A), or

(II) such company is generally offering access and interconnection pursuant to a statement described in paragraph (1)(B), and


(ii) such access and interconnection meets the requirements of subparagraph (B) of this paragraph.


(B) Competitive checklistAccess or interconnection provided or generally offered by a Bell operating company to other telecommunications carriers meets the requirements of this subparagraph if such access and interconnection includes each of the following:(i) Interconnection in accordance with the requirements of sections 251(c)(2) and 252(d)(1) of this title.

(ii) Nondiscriminatory access to network elements in accordance with the requirements of sections 251(c)(3) and 252(d)(1) of this title.

(iii) Nondiscriminatory access to the poles, ducts, conduits, and rights-of-way owned or controlled by the Bell operating company at just and reasonable rates in accordance with the requirements of section 224 of this title.

(iv) Local loop transmission from the central office to the customer’s premises, unbundled from local switching or other services.

(v) Local transport from the trunk side of a wireline local exchange carrier switch unbundled from switching or other services.

(vi) Local switching unbundled from transport, local loop transmission, or other services.

(vii) Nondiscriminatory access to—(I) 911 and E911 services;

(II) directory assistance services to allow the other carrier’s customers to obtain telephone numbers; and

(III) operator call completion services.


(viii) White pages directory listings for customers of the other carrier’s telephone exchange service.

(ix) Until the date by which telecommunications numbering administration guidelines, plan, or rules are established, nondiscriminatory access to telephone numbers for assignment to the other carrier’s telephone exchange service customers. After that date, compliance with such guidelines, plan, or rules.

(x) Nondiscriminatory access to databases and associated signaling necessary for call routing and completion.

(xi) Until the date by which the Commission issues regulations pursuant to section 251 of this title to require number portability, interim telecommunications number portability through remote call forwarding, direct inward dialing trunks, or other comparable arrangements, with as little impairment of functioning, quality, reliability, and convenience as possible. After that date, full compliance with such regulations.

(xii) Nondiscriminatory access to such services or information as are necessary to allow the requesting carrier to implement local dialing parity in accordance with the requirements of section 251(b)(3) of this title.

(xiii) Reciprocal compensation arrangements in accordance with the requirements of section 252(d)(2) of this title.

(xiv) Telecommunications services are available for resale in accordance with the requirements of sections 251(c)(4) and 252(d)(3) of this title.




(d) Administrative provisions(1) Application to CommissionOn and after February 8, 1996, a Bell operating company or its affiliate may apply to the Commission for authorization to provide interLATA services originating in any in-region State. The application shall identify each State for which the authorization is sought.


(2) Consultation(A) Consultation with the Attorney GeneralThe Commission shall notify the Attorney General promptly of any application under paragraph (1). Before making any determination under this subsection, the Commission shall consult with the Attorney General, and if the Attorney General submits any comments in writing, such comments shall be included in the record of the Commission’s decision. In consulting with and submitting comments to the Commission under this paragraph, the Attorney General shall provide to the Commission an evaluation of the application using any standard the Attorney General considers appropriate. The Commission shall give substantial weight to the Attorney General’s evaluation, but such evaluation shall not have any preclusive effect on any Commission decision under paragraph (3).


(B) Consultation with State commissionsBefore making any determination under this subsection, the Commission shall consult with the State commission of any State that is the subject of the application in order to verify the compliance of the Bell operating company with the requirements of subsection (c).



(3) DeterminationNot later than 90 days after receiving an application under paragraph (1), the Commission shall issue a written determination approving or denying the authorization requested in the application for each State. The Commission shall not approve the authorization requested in an application submitted under paragraph (1) unless it finds that—(A) the petitioning Bell operating company has met the requirements of subsection (c)(1) and—(i) with respect to access and interconnection provided pursuant to subsection (c)(1)(A), has fully implemented the competitive checklist in subsection (c)(2)(B); or

(ii) with respect to access and interconnection generally offered pursuant to a statement under subsection (c)(1)(B), such statement offers all of the items included in the competitive checklist in subsection (c)(2)(B);


(B) the requested authorization will be carried out in accordance with the requirements of section 272 of this title; and

(C) the requested authorization is consistent with the public interest, convenience, and necessity.

The Commission shall state the basis for its approval or denial of the application.

(4) Limitation on CommissionThe Commission may not, by rule or otherwise, limit or extend the terms used in the competitive checklist set forth in subsection (c)(2)(B).


(5) PublicationNot later than 10 days after issuing a determination under paragraph (3), the Commission shall publish in the Federal Register a brief description of the determination.


(6) Enforcement of conditions(A) Commission authorityIf at any time after the approval of an application under paragraph (3), the Commission determines that a Bell operating company has ceased to meet any of the conditions required for such approval, the Commission may, after notice and opportunity for a hearing—(i) issue an order to such company to correct the deficiency;

(ii) impose a penalty on such company pursuant to subchapter V; or

(iii) suspend or revoke such approval.


(B) Receipt and review of complaintsThe Commission shall establish procedures for the review of complaints concerning failures by Bell operating companies to meet conditions required for approval under paragraph (3). Unless the parties otherwise agree, the Commission shall act on such complaint within 90 days.




(e) Limitations(1) Joint marketing of local and long distance servicesUntil a Bell operating company is authorized pursuant to subsection (d) to provide interLATA services in an in-region State, or until 36 months have passed since February 8, 1996, whichever is earlier, a telecommunications carrier that serves greater than 5 percent of the Nation’s presubscribed access lines may not jointly market in such State telephone exchange service obtained from such company pursuant to section 251(c)(4) of this title with interLATA services offered by that telecommunications carrier.


(2) IntraLATA toll dialing parity(A) Provision requiredA Bell operating company granted authority to provide interLATA services under subsection (d) shall provide intraLATA toll dialing parity throughout that State coincident with its exercise of that authority.


(B) LimitationExcept for single-LATA States and States that have issued an order by December 19, 1995, requiring a Bell operating company to implement intraLATA toll dialing parity, a State may not require a Bell operating company to implement intraLATA toll dialing parity in that State before a Bell operating company has been granted authority under this section to provide interLATA services originating in that State or before 3 years after February 8, 1996, whichever is earlier. Nothing in this subparagraph precludes a State from issuing an order requiring intraLATA toll dialing parity in that State prior to either such date so long as such order does not take effect until after the earlier of either such dates.




(f) Exception for previously authorized activitiesNeither subsection (a) nor section 273 of this title shall prohibit a Bell operating company or affiliate from engaging, at any time after February 8, 1996, in any activity to the extent authorized by, and subject to the terms and conditions contained in, an order entered by the United States District Court for the District of Columbia pursuant to section VII or VIII(C) of the AT&T Consent Decree if such order was entered on or before February 8, 1996, to the extent such order is not reversed or vacated on appeal. Nothing in this subsection shall be construed to limit, or to impose terms or conditions on, an activity in which a Bell operating company is otherwise authorized to engage under any other provision of this section.


(g) “Incidental interLATA services” definedFor purposes of this section, the term “incidental interLATA services” means the interLATA provision by a Bell operating company or its affiliate—(1)(A) of audio programming, video programming, or other programming services to subscribers to such services of such company or affiliate;

(B) of the capability for interaction by such subscribers to select or respond to such audio programming, video programming, or other programming services;

(C) to distributors of audio programming or video programming that such company or affiliate owns or controls, or is licensed by the copyright owner of such programming (or by an assignee of such owner) to distribute; or

(D) of alarm monitoring services;


(2) of two-way interactive video services or Internet services over dedicated facilities to or for elementary and secondary schools as defined in section 254(h)(5) 1 of this title;

(3) of commercial mobile services in accordance with section 332(c) of this title and with the regulations prescribed by the Commission pursuant to paragraph (8) of such section;

(4) of a service that permits a customer that is located in one LATA to retrieve stored information from, or file information for storage in, information storage facilities of such company that are located in another LATA;

(5) of signaling information used in connection with the provision of telephone exchange services or exchange access by a local exchange carrier; or

(6) of network control signaling information to, and receipt of such signaling information from, common carriers offering interLATA services at any location within the area in which such Bell operating company provides telephone exchange services or exchange access.


(h) LimitationsThe provisions of subsection (g) are intended to be narrowly construed. The interLATA services provided under subparagraph (A), (B), or (C) of subsection (g)(1) are limited to those interLATA transmissions incidental to the provision by a Bell operating company or its affiliate of video, audio, and other programming services that the company or its affiliate is engaged in providing to the public. The Commission shall ensure that the provision of services authorized under subsection (g) by a Bell operating company or its affiliate will not adversely affect telephone exchange service ratepayers or competition in any telecommunications market.


(i) Additional definitionsAs used in this section—(1) In-region StateThe term “in-region State” means a State in which a Bell operating company or any of its affiliates was authorized to provide wireline telephone exchange service pursuant to the reorganization plan approved under the AT&T Consent Decree, as in effect on the day before February 8, 1996.


(2) Audio programming servicesThe term “audio programming services” means programming provided by, or generally considered to be comparable to programming provided by, a radio broadcast station.


(3) Video programming services; other programming servicesThe terms “video programming service” and “other programming services” have the same meanings as such terms have under section 522 of this title.



(j) Certain service applications treated as in-region service applicationsFor purposes of this section, a Bell operating company application to provide 800 service, private line service, or their equivalents that—(1) terminate in an in-region State of that Bell operating company, and

(2) allow the called party to determine the interLATA carrier,

shall be considered an in-region service subject to the requirements of subsection (b)(1).

(June 19, 1934, ch. 652, title II, § 271, as added Pub. L. 104–104, title I, § 151(a), Feb. 8, 1996, 110 Stat. 86.)

Editorial Notes

References in TextSection 153 of this title, referred to in subsec. (c)(1)(A), was subsequently amended and no longer contains a par. (47)(A). However, the term “telephone exchange service” is defined elsewhere in that section.
Section 254(h)(5) of this title, referred to in subsec. (g)(2), was redesignated section 254(h)(7) of this title by Pub. L. 106–554, § 1(a)(4) [div. B, title XVII, § 1721(a)(1)], Dec. 21, 2000, 114 Stat. 2763, 2763A–343.



§ 272. Separate affiliate; safeguards(a) Separate affiliate required for competitive activities(1) In generalA Bell operating company (including any affiliate) which is a local exchange carrier that is subject to the requirements of section 251(c) of this title may not provide any service described in paragraph (2) unless it provides that service through one or more affiliates that—(A) are separate from any operating company entity that is subject to the requirements of section 251(c) of this title; and

(B) meet the requirements of subsection (b).


(2) Services for which a separate affiliate is requiredThe services for which a separate affiliate is required by paragraph (1) are:(A) Manufacturing activities (as defined in section 273(h) of this title).

(B) Origination of interLATA telecommunications services, other than—(i) incidental interLATA services described in paragraphs (1), (2), (3), (5), and (6) of section 271(g) of this title;

(ii) out-of-region services described in section 271(b)(2) of this title; or

(iii) previously authorized activities described in section 271(f) of this title.


(C) InterLATA information services, other than electronic publishing (as defined in section 274(h) of this title) and alarm monitoring services (as defined in section 275(e) of this title).



(b) Structural and transactional requirementsThe separate affiliate required by this section—(1) shall operate independently from the Bell operating company;

(2) shall maintain books, records, and accounts in the manner prescribed by the Commission which shall be separate from the books, records, and accounts maintained by the Bell operating company of which it is an affiliate;

(3) shall have separate officers, directors, and employees from the Bell operating company of which it is an affiliate;

(4) may not obtain credit under any arrangement that would permit a creditor, upon default, to have recourse to the assets of the Bell operating company; and

(5) shall conduct all transactions with the Bell operating company of which it is an affiliate on an arm’s length basis with any such transactions reduced to writing and available for public inspection.


(c) Nondiscrimination safeguardsIn its dealings with its affiliate described in subsection (a), a Bell operating company—(1) may not discriminate between that company or affiliate and any other entity in the provision or procurement of goods, services, facilities, and information, or in the establishment of standards; and

(2) shall account for all transactions with an affiliate described in subsection (a) in accordance with accounting principles designated or approved by the Commission.


(d) Biennial audit(1) General requirementA company required to operate a separate affiliate under this section shall obtain and pay for a joint Federal/State audit every 2 years conducted by an independent auditor to determine whether such company has complied with this section and the regulations promulgated under this section, and particularly whether such company has complied with the separate accounting requirements under subsection (b).


(2) Results submitted to Commission; State commissionsThe auditor described in paragraph (1) shall submit the results of the audit to the Commission and to the State commission of each State in which the company audited provides service, which shall make such results available for public inspection. Any party may submit comments on the final audit report.


(3) Access to documentsFor purposes of conducting audits and reviews under this subsection—(A) the independent auditor, the Commission, and the State commission shall have access to the financial accounts and records of each company and of its affiliates necessary to verify transactions conducted with that company that are relevant to the specific activities permitted under this section and that are necessary for the regulation of rates;

(B) the Commission and the State commission shall have access to the working papers and supporting materials of any auditor who performs an audit under this section; and

(C) the State commission shall implement appropriate procedures to ensure the protection of any proprietary information submitted to it under this section.



(e) Fulfillment of certain requestsA Bell operating company and an affiliate that is subject to the requirements of section 251(c) of this title—(1) shall fulfill any requests from an unaffiliated entity for telephone exchange service and exchange access within a period no longer than the period in which it provides such telephone exchange service and exchange access to itself or to its affiliates;

(2) shall not provide any facilities, services, or information concerning its provision of exchange access to the affiliate described in subsection (a) unless such facilities, services, or information are made available to other providers of interLATA services in that market on the same terms and conditions;

(3) shall charge the affiliate described in subsection (a), or impute to itself (if using the access for its provision of its own services), an amount for access to its telephone exchange service and exchange access that is no less than the amount charged to any unaffiliated interexchange carriers for such service; and

(4) may provide any interLATA or intraLATA facilities or services to its interLATA affiliate if such services or facilities are made available to all carriers at the same rates and on the same terms and conditions, and so long as the costs are appropriately allocated.


(f) Sunset(1) Manufacturing and long distanceThe provisions of this section (other than subsection (e)) shall cease to apply with respect to the manufacturing activities or the interLATA telecommunications services of a Bell operating company 3 years after the date such Bell operating company or any Bell operating company affiliate is authorized to provide interLATA telecommunications services under section 271(d) of this title, unless the Commission extends such 3-year period by rule or order.


(2) InterLATA information servicesThe provisions of this section (other than subsection (e)) shall cease to apply with respect to the interLATA information services of a Bell operating company 4 years after February 8, 1996, unless the Commission extends such 4-year period by rule or order.


(3) Preservation of existing authorityNothing in this subsection shall be construed to limit the authority of the Commission under any other section of this chapter to prescribe safeguards consistent with the public interest, convenience, and necessity.



(g) Joint marketing(1) Affiliate sales of telephone exchange servicesA Bell operating company affiliate required by this section may not market or sell telephone exchange services provided by the Bell operating company unless that company permits other entities offering the same or similar service to market and sell its telephone exchange services.


(2) Bell operating company sales of affiliate servicesA Bell operating company may not market or sell interLATA service provided by an affiliate required by this section within any of its in-region States until such company is authorized to provide interLATA services in such State under section 271(d) of this title.


(3) Rule of constructionThe joint marketing and sale of services permitted under this subsection shall not be considered to violate the nondiscrimination provisions of subsection (c).



(h) TransitionWith respect to any activity in which a Bell operating company is engaged on February 8, 1996, such company shall have one year from February 8, 1996, to comply with the requirements of this section.


(June 19, 1934, ch. 652, title II, § 272, as added Pub. L. 104–104, title I, § 151(a), Feb. 8, 1996, 110 Stat. 92.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (f)(3), was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.



§ 273. Manufacturing by Bell operating companies(a) AuthorizationA Bell operating company may manufacture and provide telecommunications equipment, and manufacture customer premises equipment, if the Commission authorizes that Bell operating company or any Bell operating company affiliate to provide interLATA services under section 271(d) of this title, subject to the requirements of this section and the regulations prescribed thereunder, except that neither a Bell operating company nor any of its affiliates may engage in such manufacturing in conjunction with a Bell operating company not so affiliated or any of its affiliates.


(b) Collaboration; research and royalty agreements(1) CollaborationSubsection (a) shall not prohibit a Bell operating company from engaging in close collaboration with any manufacturer of customer premises equipment or telecommunications equipment during the design and development of hardware, software, or combinations thereof related to such equipment.


(2) Certain research arrangements; royalty agreementsSubsection (a) shall not prohibit a Bell operating company from—(A) engaging in research activities related to manufacturing, and

(B) entering into royalty agreements with manufacturers of telecommunications equipment.



(c) Information requirements(1) Information on protocols and technical requirementsEach Bell operating company shall, in accordance with regulations prescribed by the Commission, maintain and file with the Commission full and complete information with respect to the protocols and technical requirements for connection with and use of its telephone exchange service facilities. Each such company shall report promptly to the Commission any material changes or planned changes to such protocols and requirements, and the schedule for implementation of such changes or planned changes.


(2) Disclosure of informationA Bell operating company shall not disclose any information required to be filed under paragraph (1) unless that information has been filed promptly, as required by regulation by the Commission.


(3) Access by competitors to informationThe Commission may prescribe such additional regulations under this subsection as may be necessary to ensure that manufacturers have access to the information with respect to the protocols and technical requirements for connection with and use of telephone exchange service facilities that a Bell operating company makes available to any manufacturing affiliate or any unaffiliated manufacturer.


(4) Planning informationEach Bell operating company shall provide, to interconnecting carriers providing telephone exchange service, timely information on the planned deployment of telecommunications equipment.



(d) Manufacturing limitations for standard-setting organizations(1) Application to Bell Communications Research or manufacturersBell Communications Research, Inc., or any successor entity or affiliate—(A) shall not be considered a Bell operating company or a successor or assign of a Bell operating company at such time as it is no longer an affiliate of any Bell operating company; and

(B) notwithstanding paragraph (3), shall not engage in manufacturing telecommunications equipment or customer premises equipment as long as it is an affiliate of more than 1 otherwise unaffiliated Bell operating company or successor or assign of any such company.

Nothing in this subsection prohibits Bell Communications Research, Inc., or any successor entity, from engaging in any activity in which it is lawfully engaged on February 8, 1996. Nothing provided in this subsection shall render Bell Communications Research, Inc., or any successor entity, a common carrier under this subchapter. Nothing in this subsection restricts any manufacturer from engaging in any activity in which it is lawfully engaged on February 8, 1996.

(2) Proprietary informationAny entity which establishes standards for telecommunications equipment or customer premises equipment, or generic network requirements for such equipment, or certifies telecommunications equipment or customer premises equipment, shall be prohibited from releasing or otherwise using any proprietary information, designated as such by its owner, in its possession as a result of such activity, for any purpose other than purposes authorized in writing by the owner of such information, even after such entity ceases to be so engaged.


(3) Manufacturing safeguards(A) Except as prohibited in paragraph (1), and subject to paragraph (6), any entity which certifies telecommunications equipment or customer premises equipment manufactured by an unaffiliated entity shall only manufacture a particular class of telecommunications equipment or customer premises equipment for which it is undertaking or has undertaken, during the previous 18 months, certification activity for such class of equipment through a separate affiliate.

(B) Such separate affiliate shall—(i) maintain books, records, and accounts separate from those of the entity that certifies such equipment, consistent with generally acceptable accounting principles;

(ii) not engage in any joint manufacturing activities with such entity; and

(iii) have segregated facilities and separate employees with such entity.


(C) Such entity that certifies such equipment shall—(i) not discriminate in favor of its manufacturing affiliate in the establishment of standards, generic requirements, or product certification;

(ii) not disclose to the manufacturing affiliate any proprietary information that has been received at any time from an unaffiliated manufacturer, unless authorized in writing by the owner of the information; and

(iii) not permit any employee engaged in product certification for telecommunications equipment or customer premises equipment to engage jointly in sales or marketing of any such equipment with the affiliated manufacturer.



(4) Standard-setting entitiesAny entity that is not an accredited standards development organization and that establishes industry-wide standards for telecommunications equipment or customer premises equipment, or industry-wide generic network requirements for such equipment, or that certifies telecommunications equipment or customer premises equipment manufactured by an unaffiliated entity, shall—(A) establish and publish any industry-wide standard for, industry-wide generic requirement for, or any substantial modification of an existing industry-wide standard or industry-wide generic requirement for, telecommunications equipment or customer premises equipment only in compliance with the following procedure—(i) such entity shall issue a public notice of its consideration of a proposed industry-wide standard or industry-wide generic requirement;

(ii) such entity shall issue a public invitation to interested industry parties to fund and participate in such efforts on a reasonable and nondiscriminatory basis, administered in such a manner as not to unreasonably exclude any interested industry party;

(iii) such entity shall publish a text for comment by such parties as have agreed to participate in the process pursuant to clause (ii), provide such parties a full opportunity to submit comments, and respond to comments from such parties;

(iv) such entity shall publish a final text of the industry-wide standard or industry-wide generic requirement, including the comments in their entirety, of any funding party which requests to have its comments so published; and

(v) such entity shall attempt, prior to publishing a text for comment, to agree with the funding parties as a group on a mutually satisfactory dispute resolution process which such parties shall utilize as their sole recourse in the event of a dispute on technical issues as to which there is disagreement between any funding party and the entity conducting such activities, except that if no dispute resolution process is agreed to by all the parties, a funding party may utilize the dispute resolution procedures established pursuant to paragraph (5) of this subsection;


(B) engage in product certification for telecommunications equipment or customer premises equipment manufactured by unaffiliated entities only if—(i) such activity is performed pursuant to published criteria;

(ii) such activity is performed pursuant to auditable criteria; and

(iii) such activity is performed pursuant to available industry-accepted testing methods and standards, where applicable, unless otherwise agreed upon by the parties funding and performing such activity;


(C) not undertake any actions to monopolize or attempt to monopolize the market for such services; and

(D) not preferentially treat its own telecommunications equipment or customer premises equipment, or that of its affiliate, over that of any other entity in establishing and publishing industry-wide standards or industry-wide generic requirements for, and in certification of, telecommunications equipment and customer premises equipment.


(5) Alternate dispute resolutionWithin 90 days after February 8, 1996, the Commission shall prescribe a dispute resolution process to be utilized in the event that a dispute resolution process is not agreed upon by all the parties when establishing and publishing any industry-wide standard or industry-wide generic requirement for telecommunications equipment or customer premises equipment, pursuant to paragraph (4)(A)(v). The Commission shall not establish itself as a party to the dispute resolution process. Such dispute resolution process shall permit any funding party to resolve a dispute with the entity conducting the activity that significantly affects such funding party’s interests, in an open, nondiscriminatory, and unbiased fashion, within 30 days after the filing of such dispute. Such disputes may be filed within 15 days after the date the funding party receives a response to its comments from the entity conducting the activity. The Commission shall establish penalties to be assessed for delays caused by referral of frivolous disputes to the dispute resolution process.


(6) SunsetThe requirements of paragraphs (3) and (4) shall terminate for the particular relevant activity when the Commission determines that there are alternative sources of industry-wide standards, industry-wide generic requirements, or product certification for a particular class of telecommunications equipment or customer premises equipment available in the United States. Alternative sources shall be deemed to exist when such sources provide commercially viable alternatives that are providing such services to customers. The Commission shall act on any application for such a determination within 90 days after receipt of such application, and shall receive public comment on such application.


(7) Administration and enforcement authorityFor the purposes of administering this subsection and the regulations prescribed thereunder, the Commission shall have the same remedial authority as the Commission has in administering and enforcing the provisions of this subchapter with respect to any common carrier subject to this chapter.


(8) DefinitionsFor purposes of this subsection:(A) The term “affiliate” shall have the same meaning as in section 153 of this title, except that, for purposes of paragraph (1)(B)—(i) an aggregate voting equity interest in Bell Communications Research, Inc., of at least 5 percent of its total voting equity, owned directly or indirectly by more than 1 otherwise unaffiliated Bell operating company, shall constitute an affiliate relationship; and

(ii) a voting equity interest in Bell Communications Research, Inc., by any otherwise unaffiliated Bell operating company of less than 1 percent of Bell Communications Research’s total voting equity shall not be considered to be an equity interest under this paragraph.


(B) The term “generic requirement” means a description of acceptable product attributes for use by local exchange carriers in establishing product specifications for the purchase of telecommunications equipment, customer premises equipment, and software integral thereto.

(C) The term “industry-wide” means activities funded by or performed on behalf of local exchange carriers for use in providing wireline telephone exchange service whose combined total of deployed access lines in the United States constitutes at least 30 percent of all access lines deployed by telecommunications carriers in the United States as of February 8, 1996.

(D) The term “certification” means any technical process whereby a party determines whether a product, for use by more than one local exchange carrier, conforms with the specified requirements pertaining to such product.

(E) The term “accredited standards development organization” means an entity composed of industry members which has been accredited by an institution vested with the responsibility for standards accreditation by the industry.



(e) Bell operating company equipment procurement and sales(1) Nondiscrimination standards for manufacturingIn the procurement or awarding of supply contracts for telecommunications equipment, a Bell operating company, or any entity acting on its behalf, for the duration of the requirement for a separate subsidiary including manufacturing under this chapter—(A) shall consider such equipment, produced or supplied by unrelated persons; and

(B) may not discriminate in favor of equipment produced or supplied by an affiliate or related person.


(2) Procurement standardsEach Bell operating company or any entity acting on its behalf shall make procurement decisions and award all supply contracts for equipment, services, and software on the basis of an objective assessment of price, quality, delivery, and other commercial factors.


(3) Network planning and designA Bell operating company shall, to the extent consistent with the antitrust laws, engage in joint network planning and design with local exchange carriers operating in the same area of interest. No participant in such planning shall be allowed to delay the introduction of new technology or the deployment of facilities to provide telecommunications services, and agreement with such other carriers shall not be required as a prerequisite for such introduction or deployment.


(4) Sales restrictionsNeither a Bell operating company engaged in manufacturing nor a manufacturing affiliate of such a company shall restrict sales to any local exchange carrier of telecommunications equipment, including software integral to the operation of such equipment and related upgrades.


(5) Protection of proprietary informationA Bell operating company and any entity it owns or otherwise controls shall protect the proprietary information submitted for procurement decisions from release not specifically authorized by the owner of such information.



(f) Administration and enforcement authorityFor the purposes of administering and enforcing the provisions of this section and the regulations prescribed thereunder, the Commission shall have the same authority, power, and functions with respect to any Bell operating company or any affiliate thereof as the Commission has in administering and enforcing the provisions of this subchapter with respect to any common carrier subject to this chapter.


(g) Additional rules and regulationsThe Commission may prescribe such additional rules and regulations as the Commission determines are necessary to carry out the provisions of this section, and otherwise to prevent discrimination and cross-subsidization in a Bell operating company’s dealings with its affiliate and with third parties.


(h) “Manufacturing” definedAs used in this section, the term “manufacturing” has the same meaning as such term has under the AT&T Consent Decree.


(June 19, 1934, ch. 652, title II, § 273, as added Pub. L. 104–104, title I, § 151(a), Feb. 8, 1996, 110 Stat. 95.)

Editorial Notes

References in TextThis chapter, referred to in subsecs. (d)(7), (e)(1), and (f), was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.



§ 274. Electronic publishing by Bell operating companies(a) LimitationsNo Bell operating company or any affiliate may engage in the provision of electronic publishing that is disseminated by means of such Bell operating company’s or any of its affiliates’ basic telephone service, except that nothing in this section shall prohibit a separated affiliate or electronic publishing joint venture operated in accordance with this section from engaging in the provision of electronic publishing.


(b) Separated affiliate or electronic publishing joint venture requirementsA separated affiliate or electronic publishing joint venture shall be operated independently from the Bell operating company. Such separated affiliate or joint venture and the Bell operating company with which it is affiliated shall—(1) maintain separate books, records, and accounts and prepare separate financial statements;

(2) not incur debt in a manner that would permit a creditor of the separated affiliate or joint venture upon default to have recourse to the assets of the Bell operating company;

(3) carry out transactions (A) in a manner consistent with such independence, (B) pursuant to written contracts or tariffs that are filed with the Commission and made publicly available, and (C) in a manner that is auditable in accordance with generally accepted auditing standards;

(4) value any assets that are transferred directly or indirectly from the Bell operating company to a separated affiliate or joint venture, and record any transactions by which such assets are transferred, in accordance with such regulations as may be prescribed by the Commission or a State commission to prevent improper cross subsidies;

(5) between a separated affiliate and a Bell operating company—(A) have no officers, directors, and employees in common after the effective date of this section; and

(B) own no property in common;


(6) not use for the marketing of any product or service of the separated affiliate or joint venture, the name, trademarks, or service marks of an existing Bell operating company except for names, trademarks, or service marks that are owned by the entity that owns or controls the Bell operating company;

(7) not permit the Bell operating company—(A) to perform hiring or training of personnel on behalf of a separated affiliate;

(B) to perform the purchasing, installation, or maintenance of equipment on behalf of a separated affiliate, except for telephone service that it provides under tariff or contract subject to the provisions of this section; or

(C) to perform research and development on behalf of a separated affiliate;


(8) each have performed annually a compliance review—(A) that is conducted by an independent entity for the purpose of determining compliance during the preceding calendar year with any provision of this section; and

(B) the results of which are maintained by the separated affiliate or joint venture and the Bell operating company for a period of 5 years subject to review by any lawful authority; and


(9) within 90 days of receiving a review described in paragraph (8), file a report of any exceptions and corrective action with the Commission and allow any person to inspect and copy such report subject to reasonable safeguards to protect any proprietary information contained in such report from being used for purposes other than to enforce or pursue remedies under this section.


(c) Joint marketing(1) In generalExcept as provided in paragraph (2)—(A) a Bell operating company shall not carry out any promotion, marketing, sales, or advertising for or in conjunction with a separated affiliate; and

(B) a Bell operating company shall not carry out any promotion, marketing, sales, or advertising for or in conjunction with an affiliate that is related to the provision of electronic publishing.


(2) Permissible joint activities(A) Joint telemarketingA Bell operating company may provide inbound telemarketing or referral services related to the provision of electronic publishing for a separated affiliate, electronic publishing joint venture, affiliate, or unaffiliated electronic publisher: Provided, That if such services are provided to a separated affiliate, electronic publishing joint venture, or affiliate, such services shall be made available to all electronic publishers on request, on nondiscriminatory terms.


(B) Teaming arrangementsA Bell operating company may engage in nondiscriminatory teaming or business arrangements to engage in electronic publishing with any separated affiliate or with any other electronic publisher if (i) the Bell operating company only provides facilities, services, and basic telephone service information as authorized by this section, and (ii) the Bell operating company does not own such teaming or business arrangement.


(C) Electronic publishing joint venturesA Bell operating company or affiliate may participate on a nonexclusive basis in electronic publishing joint ventures with entities that are not a Bell operating company, affiliate, or separated affiliate to provide electronic publishing services, if the Bell operating company or affiliate has not more than a 50 percent direct or indirect equity interest (or the equivalent thereof) or the right to more than 50 percent of the gross revenues under a revenue sharing or royalty agreement in any electronic publishing joint venture. Officers and employees of a Bell operating company or affiliate participating in an electronic publishing joint venture may not have more than 50 percent of the voting control over the electronic publishing joint venture. In the case of joint ventures with small, local electronic publishers, the Commission for good cause shown may authorize the Bell operating company or affiliate to have a larger equity interest, revenue share, or voting control but not to exceed 80 percent. A Bell operating company participating in an electronic publishing joint venture may provide promotion, marketing, sales, or advertising personnel and services to such joint venture.




(d) Bell operating company requirementA Bell operating company under common ownership or control with a separated affiliate or electronic publishing joint venture shall provide network access and interconnections for basic telephone service to electronic publishers at just and reasonable rates that are tariffed (so long as rates for such services are subject to regulation) and that are not higher on a per-unit basis than those charged for such services to any other electronic publisher or any separated affiliate engaged in electronic publishing.


(e) Private right of action(1) DamagesAny person claiming that any act or practice of any Bell operating company, affiliate, or separated affiliate constitutes a violation of this section may file a complaint with the Commission or bring suit as provided in section 207 of this title, and such Bell operating company, affiliate, or separated affiliate shall be liable as provided in section 206 of this title; except that damages may not be awarded for a violation that is discovered by a compliance review as required by subsection (b)(7) of this section and corrected within 90 days.


(2) Cease and desist ordersIn addition to the provisions of paragraph (1), any person claiming that any act or practice of any Bell operating company, affiliate, or separated affiliate constitutes a violation of this section may make application to the Commission for an order to cease and desist such violation or may make application in any district court of the United States of competent jurisdiction for an order enjoining such acts or practices or for an order compelling compliance with such requirement.



(f) Separated affiliate reporting requirementAny separated affiliate under this section shall file with the Commission annual reports in a form substantially equivalent to the Form 10–K required by regulations of the Securities and Exchange Commission.


(g) Effective dates(1) TransitionAny electronic publishing service being offered to the public by a Bell operating company or affiliate on February 8, 1996, shall have one year from February 8, 1996, to comply with the requirements of this section.


(2) SunsetThe provisions of this section shall not apply to conduct occurring after 4 years after February 8, 1996.



(h) “Electronic publishing” defined(1) In generalThe term “electronic publishing” means the dissemination, provision, publication, or sale to an unaffiliated entity or person, of any one or more of the following: news (including sports); entertainment (other than interactive games); business, financial, legal, consumer, or credit materials; editorials, columns, or features; advertising; photos or images; archival or research material; legal notices or public records; scientific, educational, instructional, technical, professional, trade, or other literary materials; or other like or similar information.


(2) ExceptionsThe term “electronic publishing” shall not include the following services:(A) Information access, as that term is defined by the AT&T Consent Decree.

(B) The transmission of information as a common carrier.

(C) The transmission of information as part of a gateway to an information service that does not involve the generation or alteration of the content of information, including data transmission, address translation, protocol conversion, billing management, introductory information content, and navigational systems that enable users to access electronic publishing services, which do not affect the presentation of such electronic publishing services to users.

(D) Voice storage and retrieval services, including voice messaging and electronic mail services.

(E) Data processing or transaction processing services that do not involve the generation or alteration of the content of information.

(F) Electronic billing or advertising of a Bell operating company’s regulated telecommunications services.

(G) Language translation or data format conversion.

(H) The provision of information necessary for the management, control, or operation of a telephone company telecommunications system.

(I) The provision of directory assistance that provides names, addresses, and telephone numbers and does not include advertising.

(J) Caller identification services.

(K) Repair and provisioning databases and credit card and billing validation for telephone company operations.

(L) 911–E and other emergency assistance databases.

(M) Any other network service of a type that is like or similar to these network services and that does not involve the generation or alteration of the content of information.

(N) Any upgrades to these network services that do not involve the generation or alteration of the content of information.

(O) Video programming or full motion video entertainment on demand.



(i) Additional definitionsAs used in this section—(1) The term “affiliate” means any entity that, directly or indirectly, owns or controls, is owned or controlled by, or is under common ownership or control with, a Bell operating company. Such term shall not include a separated affiliate.

(2) The term “basic telephone service” means any wireline telephone exchange service, or wireline telephone exchange service facility, provided by a Bell operating company in a telephone exchange area, except that such term does not include—(A) a competitive wireline telephone exchange service provided in a telephone exchange area where another entity provides a wireline telephone exchange service that was provided on January 1, 1984, or

(B) a commercial mobile service.


(3) The term “basic telephone service information” means network and customer information of a Bell operating company and other information acquired by a Bell operating company as a result of its engaging in the provision of basic telephone service.

(4) The term “control” has the meaning that it has in 17 C.F.R. 240.12b–2, the regulations promulgated by the Securities and Exchange Commission pursuant to the Securities Exchange Act of 1934 (15 U.S.C. 78a et seq.) or any successor provision to such section.

(5) The term “electronic publishing joint venture” means a joint venture owned by a Bell operating company or affiliate that engages in the provision of electronic publishing which is disseminated by means of such Bell operating company’s or any of its affiliates’ basic telephone service.

(6) The term “entity” means any organization, and includes corporations, partnerships, sole proprietorships, associations, and joint ventures.

(7) The term “inbound telemarketing” means the marketing of property, goods, or services by telephone to a customer or potential customer who initiated the call.

(8) The term “own” with respect to an entity means to have a direct or indirect equity interest (or the equivalent thereof) of more than 10 percent of an entity, or the right to more than 10 percent of the gross revenues of an entity under a revenue sharing or royalty agreement.

(9) The term “separated affiliate” means a corporation under common ownership or control with a Bell operating company that does not own or control a Bell operating company and is not owned or controlled by a Bell operating company and that engages in the provision of electronic publishing which is disseminated by means of such Bell operating company’s or any of its affiliates’ basic telephone service.

(10) The term “Bell operating company” has the meaning provided in section 153 of this title, except that such term includes any entity or corporation that is owned or controlled by such a company (as so defined) but does not include an electronic publishing joint venture owned by such an entity or corporation.


(June 19, 1934, ch. 652, title II, § 274, as added Pub. L. 104–104, title I, § 151(a), Feb. 8, 1996, 110 Stat. 100.)

Editorial Notes

References in TextThe Securities Exchange Act of 1934, referred to in subsec. (i)(4), is act June 6, 1934, ch. 404, 48 Stat. 881, as amended, which is classified principally to chapter 2B (§ 78a et seq.) of Title 15, Commerce and Trade. For complete classification of this Act to the Code, see section 78a of Title 15 and Tables.



§ 275. Alarm monitoring services(a) Delayed entry into alarm monitoring(1) ProhibitionNo Bell operating company or affiliate thereof shall engage in the provision of alarm monitoring services before the date which is 5 years after February 8, 1996.


(2) Existing activitiesParagraph (1) does not prohibit or limit the provision, directly or through an affiliate, of alarm monitoring services by a Bell operating company that was engaged in providing alarm monitoring services as of November 30, 1995, directly or through an affiliate. Such Bell operating company or affiliate may not acquire any equity interest in, or obtain financial control of, any unaffiliated alarm monitoring service entity after November 30, 1995, and until 5 years after February 8, 1996, except that this sentence shall not prohibit an exchange of customers for the customers of an unaffiliated alarm monitoring service entity.



(b) NondiscriminationAn incumbent local exchange carrier (as defined in section 251(h) of this title) engaged in the provision of alarm monitoring services shall—(1) provide nonaffiliated entities, upon reasonable request, with the network services it provides to its own alarm monitoring operations, on nondiscriminatory terms and conditions; and

(2) not subsidize its alarm monitoring services either directly or indirectly from telephone exchange service operations.


(c) Expedited consideration of complaintsThe Commission shall establish procedures for the receipt and review of complaints concerning violations of subsection (b) or the regulations thereunder that result in material financial harm to a provider of alarm monitoring service. Such procedures shall ensure that the Commission will make a final determination with respect to any such complaint within 120 days after receipt of the complaint. If the complaint contains an appropriate showing that the alleged violation occurred, as determined by the Commission in accordance with such regulations, the Commission shall, within 60 days after receipt of the complaint, order the incumbent local exchange carrier (as defined in section 251(h) of this title) and its affiliates to cease engaging in such violation pending such final determination.


(d) Use of dataA local exchange carrier may not record or use in any fashion the occurrence or contents of calls received by providers of alarm monitoring services for the purposes of marketing such services on behalf of such local exchange carrier, or any other entity. Any regulations necessary to enforce this subsection shall be issued initially within 6 months after February 8, 1996.


(e) “Alarm monitoring service” definedThe term “alarm monitoring service” means a service that uses a device located at a residence, place of business, or other fixed premises—(1) to receive signals from other devices located at or about such premises regarding a possible threat at such premises to life, safety, or property, from burglary, fire, vandalism, bodily injury, or other emergency, and

(2) to transmit a signal regarding such threat by means of transmission facilities of a local exchange carrier or one of its affiliates to a remote monitoring center to alert a person at such center of the need to inform the customer or another person or police, fire, rescue, security, or public safety personnel of such threat,

but does not include a service that uses a medical monitoring device attached to an individual for the automatic surveillance of an ongoing medical condition.

(June 19, 1934, ch. 652, title II, § 275, as added Pub. L. 104–104, title I, § 151(a), Feb. 8, 1996, 110 Stat. 105.)

§ 276. Provision of payphone service(a) Nondiscrimination safeguardsAfter the effective date of the rules prescribed pursuant to subsection (b), any Bell operating company that provides payphone service—(1) shall not subsidize its payphone service directly or indirectly from its telephone exchange service operations or its exchange access operations; and

(2) shall not prefer or discriminate in favor of its payphone service.


(b) Regulations(1) Contents of regulationsIn order to promote competition among payphone service providers and promote the widespread deployment of payphone services to the benefit of the general public, within 9 months after February 8, 1996, the Commission shall take all actions necessary (including any reconsideration) to prescribe regulations that—(A) establish a per call compensation plan to ensure that all payphone service providers are fairly compensated for each and every completed intrastate and interstate call using their payphone, except that emergency calls and telecommunications relay service calls for hearing disabled individuals shall not be subject to such compensation;

(B) discontinue the intrastate and interstate carrier access charge payphone service elements and payments in effect on February 8, 1996, and all intrastate and interstate payphone subsidies from basic exchange and exchange access revenues, in favor of a compensation plan as specified in subparagraph (A);

(C) prescribe a set of nonstructural safeguards for Bell operating company payphone service to implement the provisions of paragraphs (1) and (2) of subsection (a), which safeguards shall, at a minimum, include the nonstructural safeguards equal to those adopted in the Computer Inquiry-III (CC Docket No. 90–623) proceeding;

(D) provide for Bell operating company payphone service providers to have the same right that independent payphone providers have to negotiate with the location provider on the location provider’s selecting and contracting with, and, subject to the terms of any agreement with the location provider, to select and contract with, the carriers that carry interLATA calls from their payphones, unless the Commission determines in the rulemaking pursuant to this section that it is not in the public interest; and

(E) provide for all payphone service providers to have the right to negotiate with the location provider on the location provider’s selecting and contracting with, and, subject to the terms of any agreement with the location provider, to select and contract with, the carriers that carry intraLATA calls from their payphones.


(2) Public interest telephonesIn the rulemaking conducted pursuant to paragraph (1), the Commission shall determine whether public interest payphones, which are provided in the interest of public health, safety, and welfare, in locations where there would otherwise not be a payphone, should be maintained, and if so, ensure that such public interest payphones are supported fairly and equitably.


(3) Existing contractsNothing in this section shall affect any existing contracts between location providers and payphone service providers or interLATA or intraLATA carriers that are in force and effect as of February 8, 1996.



(c) State preemptionTo the extent that any State requirements are inconsistent with the Commission’s regulations, the Commission’s regulations on such matters shall preempt such State requirements.


(d) “Payphone service” definedAs used in this section, the term “payphone service” means the provision of public or semi-public pay telephones, the provision of inmate telephone service in correctional institutions, and any ancillary services.


(June 19, 1934, ch. 652, title II, § 276, as added Pub. L. 104–104, title I, § 151(a), Feb. 8, 1996, 10 Stat. 106.)



SUBCHAPTER III—SPECIAL PROVISIONS RELATING TO RADIO
Part I—General Provisions
§ 301. License for radio communication or transmission of energy
It is the purpose of this chapter, among other things, to maintain the control of the United States over all the channels of radio transmission; and to provide for the use of such channels, but not the ownership thereof, by persons for limited periods of time, under licenses granted by Federal authority, and no such license shall be construed to create any right, beyond the terms, conditions, and periods of the license. No person shall use or operate any apparatus for the transmission of energy or communications or signals by radio (a) from one place in any State, Territory, or possession of the United States or in the District of Columbia to another place in the same State, Territory, possession, or District; or (b) from any State, Territory, or possession of the United States, or from the District of Columbia to any other State, Territory, or possession of the United States; or (c) from any place in any State, Territory, or possession of the United States, or in the District of Columbia, to any place in any foreign country or to any vessel; or (d) within any State when the effects of such use extend beyond the borders of said State, or when interference is caused by such use or operation with the transmission of such energy, communications, or signals from within said State to any place beyond its borders, or from any place beyond its borders to any place within said State, or with the transmission or reception of such energy, communications, or signals from and/or to places beyond the borders of said State; or (e) upon any vessel or aircraft of the United States (except as provided in section 303(t) of this title); or (f) upon any other mobile stations within the jurisdiction of the United States, except under and in accordance with this chapter and with a license in that behalf granted under the provisions of this chapter.
(June 19, 1934, ch. 652, title III, § 301, 48 Stat. 1081; Pub. L. 97–259, title I, §§ 107, 111(b), Sept. 13, 1982, 96 Stat. 1091, 1093.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.

Amendments1982—Pub. L. 97–259 struck out “interstate and foreign” after “channels of” in first sentence, substituted “State, Territory,” for “Territory” after “from one place in any” and inserted “State,” after “to another place in the same” in cl. (a), and inserted “(except as provided in section 303(t) of this title)” in cl. (e).



§ 302. Repealed. June 5, 1936, ch. 511, § 1, 49 Stat. 1475

Section, act June 19, 1934, ch. 652, title III, § 302, 48 Stat. 1081, divided United States into five zones for purposes of this subchapter.



§ 302a. Devices which interfere with radio reception(a) RegulationsThe Commission may, consistent with the public interest, convenience, and necessity, make reasonable regulations (1) governing the interference potential of devices which in their operation are capable of emitting radio frequency energy by radiation, conduction, or other means in sufficient degree to cause harmful interference to radio communications; and (2) establishing minimum performance standards for home electronic equipment and systems to reduce their susceptibility to interference from radio frequency energy. Such regulations shall be applicable to the manufacture, import, sale, offer for sale, or shipment of such devices and home electronic equipment and systems, and to the use of such devices.


(b) RestrictionsNo person shall manufacture, import, sell, offer for sale, or ship devices or home electronic equipment and systems, or use devices, which fail to comply with regulations promulgated pursuant to this section.


(c) ExceptionsThe provisions of this section shall not be applicable to carriers transporting such devices or home electronic equipment and systems without trading in them, to devices or home electronic equipment and systems manufactured solely for export, to the manufacture, assembly, or installation of devices or home electronic equipment and systems for its own use by a public utility engaged in providing electric service, or to devices or home electronic equipment and systems for use by the Government of the United States or any agency thereof. Devices and home electronic equipment and systems for use by the Government of the United States or any agency thereof shall be developed, procured, or otherwise acquired, including offshore procurement, under United States Government criteria, standards, or specifications designed to achieve the objectives of reducing interference to radio reception and to home electronic equipment and systems, taking into account the unique needs of national defense and security.


(d) Cellular telecommunications receivers(1) Within 180 days after October 28, 1992, the Commission shall prescribe and make effective regulations denying equipment authorization (under part 15 of title 47, Code of Federal Regulations, or any other part of that title) for any scanning receiver that is capable of—(A) receiving transmissions in the frequencies allocated to the domestic cellular radio telecommunications service,

(B) readily being altered by the user to receive transmissions in such frequencies, or

(C) being equipped with decoders that convert digital cellular transmissions to analog voice audio.


(2) Beginning 1 year after the effective date of the regulations adopted pursuant to paragraph (1), no receiver having the capabilities described in subparagraph (A), (B), or (C) of paragraph (1), as such capabilities are defined in such regulations, shall be manufactured in the United States or imported for use in the United States.


(e) Delegation of equipment testing and certification to private laboratoriesThe Commission may—(1) authorize the use of private organizations for testing and certifying the compliance of devices or home electronic equipment and systems with regulations promulgated under this section;

(2) accept as prima facie evidence of such compliance the certification by any such organization; and

(3) establish such qualifications and standards as it deems appropriate for such private organizations, testing, and certification.


(f) State and local enforcement of FCC regulations on use of citizens band radio equipment(1) Except as provided in paragraph (2), a State or local government may enact a statute or ordinance that prohibits a violation of the following regulations of the Commission under this section:(A) A regulation that prohibits a use of citizens band radio equipment not authorized by the Commission.

(B) A regulation that prohibits the unauthorized operation of citizens band radio equipment on a frequency between 24 MHz and 35 MHz.


(2) A station that is licensed by the Commission pursuant to section 301 of this title in any radio service for the operation at issue shall not be subject to action by a State or local government under this subsection. A State or local government statute or ordinance enacted for purposes of this subsection shall identify the exemption available under this paragraph.

(3) The Commission shall, to the extent practicable, provide technical guidance to State and local governments regarding the detection and determination of violations of the regulations specified in paragraph (1).

(4)(A) In addition to any other remedy authorized by law, a person affected by the decision of a State or local government agency enforcing a statute or ordinance under paragraph (1) may submit to the Commission an appeal of the decision on the grounds that the State or local government, as the case may be, enacted a statute or ordinance outside the authority provided in this subsection.

(B) A person shall submit an appeal on a decision of a State or local government agency to the Commission under this paragraph, if at all, not later than 30 days after the date on which the decision by the State or local government agency becomes final, but prior to seeking judicial review of such decision.

(C) The Commission shall make a determination on an appeal submitted under subparagraph (B) not later than 180 days after its submittal.

(D) If the Commission determines under subparagraph (C) that a State or local government agency has acted outside its authority in enforcing a statute or ordinance, the Commission shall preempt the decision enforcing the statute or ordinance.


(5) The enforcement of statute or ordinance that prohibits a violation of a regulation by a State or local government under paragraph (1) in a particular case shall not preclude the Commission from enforcing the regulation in that case concurrently.

(6) Nothing in this subsection shall be construed to diminish or otherwise affect the jurisdiction of the Commission under this section over devices capable of interfering with radio communications.

(7) The enforcement of a statute or ordinance by a State or local government under paragraph (1) with regard to citizens band radio equipment on board a “commercial motor vehicle”, as defined in section 31101 of title 49, shall require probable cause to find that the commercial motor vehicle or the individual operating the vehicle is in violation of the regulations described in paragraph (1).


(June 19, 1934, ch. 652, title III, § 302, as added Pub. L. 90–379, July 5, 1968, 82 Stat. 290; amended Pub. L. 97–259, title I, § 108(a), Sept. 13, 1982, 96 Stat. 1091; Pub. L. 102–556, title IV, § 403(a), Oct. 28, 1992, 106 Stat. 4195; Pub. L. 104–104, title IV, § 403(f), Feb. 8, 1996, 110 Stat. 131; Pub. L. 106–521, § 1, Nov. 22, 2000, 114 Stat. 2438.)

Editorial Notes
Amendments2000—Subsec. (f). Pub. L. 106–521 added subsec. (f).
1996—Subsec. (e). Pub. L. 104–104 added subsec. (e).
1992—Subsec. (d). Pub. L. 102–556 added subsec. (d).
1982—Subsec. (a). Pub. L. 97–259, § 108(a)(1), (2), inserted “(1)” after “regulations” and “; and (2) establishing minimum performance standards for home electronic equipment and systems to reduce their susceptibility to interference from radio frequency energy” after “radio communications”, and substituted “or shipment of such devices and home electronic equipment and systems, and to the use of such devices” for “shipment, or use of such devices”.
Subsec. (b). Pub. L. 97–259, § 108(a)(3), substituted “or ship devices or home electronic equipment and systems, or use devices,” for “ship, or use devices”.
Subsec. (c). Pub. L. 97–259, § 108(a)(4), inserted “or home electronic equipment and systems” after “devices” wherever appearing, inserted “and home electronic equipment and systems” after “Devices”, substituted “objectives” for “common objective”, and inserted “and to home electronic equipment and systems” after “reception”.

Statutory Notes and Related Subsidiaries
Effect on Other LawsPub. L. 102–556, title IV, § 403(c), Oct. 28, 1992, 106 Stat. 4195, provided that: “This section [amending this section] shall not affect section 2512(2) of title 18, United States Code.”


Minimum Performance Standards; Home Electronic Equipment and Systems Manufactured Before September 13, 1982Pub. L. 97–259, title I, § 108(b), Sept. 13, 1982, 96 Stat. 1092, provided that any minimum performance standard established by the Federal Communications Commission under subsec. (a)(2) of this section would not apply to any home electronic equipment or systems manufactured before Sept. 13, 1982.



§ 303. Powers and duties of Commission
Except as otherwise provided in this chapter, the Commission from time to time, as public convenience, interest, or necessity requires, shall—(a) Classify radio stations;

(b) Prescribe the nature of the service to be rendered by each class of licensed stations and each station within any class;

(c) Assign bands of frequencies to the various classes of stations, and assign frequencies for each individual station and determine the power which each station shall use and the time during which it may operate;

(d) Determine the location of classes of stations or individual stations;

(e) Regulate the kind of apparatus to be used with respect to its external effects and the purity and sharpness of the emissions from each station and from the apparatus therein;

(f) Make such regulations not inconsistent with law as it may deem necessary to prevent interference between stations and to carry out the provisions of this chapter: Provided, however, That changes in the frequencies, authorized power, or in the times of operation of any station, shall not be made without the consent of the station licensee unless the Commission shall determine that such changes will promote public convenience or interest or will serve public necessity, or the provisions of this chapter will be more fully complied with;

(g) Study new uses for radio, provide for experimental uses of frequencies, and generally encourage the larger and more effective use of radio in the public interest;

(h) Have authority to establish areas or zones to be served by any station;

(i) Have authority to make special regulations applicable to radio stations engaged in chain broadcasting;

(j) Have authority to make general rules and regulations requiring stations to keep such records of programs, transmissions of energy, communications, or signals as it may deem desirable;

(k) Have authority to exclude from the requirements of any regulations in whole or in part any radio station upon railroad rolling stock, or to modify such regulations in its discretion;

(l)(1) Have authority to prescribe the qualifications of station operators, to classify them according to the duties to be performed, to fix the forms of such licenses, and to issue them to persons who are found to be qualified by the Commission and who otherwise are legally eligible for employment in the United States, except that such requirement relating to eligibility for employment in the United States shall not apply in the case of licenses issued by the Commission to (A) persons holding United States pilot certificates; or (B) persons holding foreign aircraft pilot certificates which are valid in the United States, if the foreign government involved has entered into a reciprocal agreement under which such foreign government does not impose any similar requirement relating to eligibility for employment upon citizens of the United States;

(2) Notwithstanding paragraph (1) of this subsection, an individual to whom a radio station is licensed under the provisions of this chapter may be issued an operator’s license to operate that station.

(3) In addition to amateur operator licenses which the Commission may issue to aliens pursuant to paragraph (2) of this subsection, and notwithstanding section 301 of this title and paragraph (1) of this subsection, the Commission may issue authorizations, under such conditions and terms as it may prescribe, to permit an alien licensed by his government as an amateur radio operator to operate his amateur radio station licensed by his government in the United States, its possessions, and the Commonwealth of Puerto Rico provided there is in effect a multilateral or bilateral agreement, to which the United States and the alien’s government are parties, for such operation on a reciprocal basis by United States amateur radio operators. Other provisions of this chapter and of subchapter II of chapter 5, and chapter 7, of title 5 shall not be applicable to any request or application for or modification, suspension, or cancellation of any such authorization.


(m)(1) Have authority to suspend the license of any operator upon proof sufficient to satisfy the Commission that the licensee—(A) has violated, or caused, aided, or abetted the violation of, any provision of any Act, treaty, or convention binding on the United States, which the Commission is authorized to administer, or any regulation made by the Commission under any such Act, treaty, or convention; or

(B) has failed to carry out a lawful order of the master or person lawfully in charge of the ship or aircraft on which he is employed; or

(C) has willfully damaged or permitted radio apparatus or installations to be damaged; or

(D) has transmitted superfluous radio communications or signals or communications containing profane or obscene words, language, or meaning, or has knowingly transmitted—(1) false or deceptive signals or communications, or

(2) a call signal or letter which has not been assigned by proper authority to the station he is operating; or


(E) has willfully or maliciously interfered with any other radio communications or signals; or

(F) has obtained or attempted to obtain, or has assisted another to obtain or attempt to obtain, an operator’s license by fraudulent means.


(2) No order of suspension of any operator’s license shall take effect until fifteen days’ notice in writing thereof, stating the cause for the proposed suspension, has been given to the operator licensee who may make written application to the Commission at any time within said fifteen days for a hearing upon such order. The notice to the operator licensee shall not be effective until actually received by him, and from that time he shall have fifteen days in which to mail the said application. In the event that physical conditions prevent mailing of the application at the expiration of the fifteen-day period, the application shall then be mailed as soon as possible thereafter, accompanied by a satisfactory explanation of the delay. Upon receipt by the Commission of such application for hearing, said order of suspension shall be held in abeyance until the conclusion of the hearing which shall be conducted under such rules as the Commission may prescribe. Upon the conclusion of said hearing the Commission may affirm, modify, or revoke said order of suspension.


(n) Have authority to inspect all radio installations associated with stations required to be licensed by any Act, or which the Commission by rule has authorized to operate without a license under section 307(e)(1) of this title, or which are subject to the provisions of any Act, treaty, or convention binding on the United States, to ascertain whether in construction, installation, and operation they conform to the requirements of the rules and regulations of the Commission, the provisions of any Act, the terms of any treaty or convention binding on the United States, and the conditions of the license or other instrument of authorization under which they are constructed, installed, or operated.

(o) Have authority to designate call letters of all stations;

(p) Have authority to cause to be published such call letters and such other announcements and data as in the judgment of the Commission may be required for the efficient operation of radio stations subject to the jurisdiction of the United States and for the proper enforcement of this chapter;

(q) Have authority to require the painting and/or illumination of radio towers if and when in its judgment such towers constitute, or there is a reasonable possibility that they may constitute, a menace to air navigation. The permittee or licensee, and the tower owner in any case in which the owner is not the permittee or licensee, shall maintain the painting and/or illumination of the tower as prescribed by the Commission pursuant to this section. In the event that the tower ceases to be licensed by the Commission for the transmission of radio energy, the owner of the tower shall maintain the prescribed painting and/or illumination of such tower until it is dismantled, and the Commission may require the owner to dismantle and remove the tower when the Administrator of the Federal Aviation Agency determines that there is a reasonable possibility that it may constitute a menace to air navigation.

(r) Make such rules and regulations and prescribe such restrictions and conditions, not inconsistent with law, as may be necessary to carry out the provisions of this chapter, or any international radio or wire communications treaty or convention, or regulations annexed thereto, including any treaty or convention insofar as it relates to the use of radio, to which the United States is or may hereafter become a party.

(s) Have authority to require that apparatus designed to receive television pictures broadcast simultaneously with sound be capable of adequately receiving all frequencies allocated by the Commission to television broadcasting when such apparatus is shipped in interstate commerce, or is imported from any foreign country into the United States, for sale or resale to the public.

(t) Notwithstanding the provisions of section 301(e) of this title, have authority, in any case in which an aircraft registered in the United States is operated (pursuant to a lease, charter, or similar arrangement) by an aircraft operator who is subject to regulation by the government of a foreign nation, to enter into an agreement with such government under which the Commission shall recognize and accept any radio station licenses and radio operator licenses issued by such government with respect to such aircraft.

(u) Require that, if technically feasible—(1) apparatus designed to receive or play back video programming transmitted simultaneously with sound, if such apparatus is manufactured in the United States or imported for use in the United States and uses a picture screen of any size—(A) be equipped with built-in closed caption decoder circuitry or capability designed to display closed-captioned video programming;

(B) have the capability to decode and make available the transmission and delivery of video description services as required by regulations reinstated and modified pursuant to section 613(f) of this title; and

(C) have the capability to decode and make available emergency information (as that term is defined in section 79.2 of the Commission’s regulations (47 CFR 79.2)) in a manner that is accessible to individuals who are blind or visually impaired; and


(2) notwithstanding paragraph (1) of this subsection—(A) apparatus described in such paragraph that use a picture screen that is less than 13 inches in size meet the requirements of subparagraph (A), (B), or (C) of such paragraph only if the requirements of such subparagraphs are achievable (as defined in section 617 of this title);

(B) any apparatus or class of apparatus that are display-only video monitors with no playback capability are exempt from the requirements of such paragraph; and

(C) the Commission shall have the authority, on its own motion or in response to a petition by a manufacturer, to waive the requirements of this subsection for any apparatus or class of apparatus—(i) primarily designed for activities other than receiving or playing back video programming transmitted simultaneously with sound; or

(ii) for equipment designed for multiple purposes, capable of receiving or playing video programming transmitted simultaneously with sound but whose essential utility is derived from other purposes.




(v) Have exclusive jurisdiction to regulate the provision of direct-to-home satellite services. As used in this subsection, the term “direct-to-home satellite services” means the distribution or broadcasting of programming or services by satellite directly to the subscriber’s premises without the use of ground receiving or distribution equipment, except at the subscriber’s premises or in the uplink process to the satellite.

(w) Omitted.

(x) Require, in the case of an apparatus designed to receive television signals that are shipped in interstate commerce or manufactured in the United States and that have a picture screen 13 inches or greater in size (measured diagonally), that such apparatus be equipped with a feature designed to enable viewers to block display of all programs with a common rating, except as otherwise permitted by regulations pursuant to section 330(c)(4) of this title.

(y) Have authority to allocate electromagnetic spectrum so as to provide flexibility of use, if—(1) such use is consistent with international agreements to which the United States is a party; and

(2) the Commission finds, after notice and an opportunity for public comment, that—(A) such an allocation would be in the public interest;

(B) such use would not deter investment in communications services and systems, or technology development; and

(C) such use would not result in harmful interference among users.



(z) Require that—(1) if achievable (as defined in section 617 of this title), apparatus designed to record video programming transmitted simultaneously with sound, if such apparatus is manufactured in the United States or imported for use in the United States, enable the rendering or the pass through of closed captions, video description signals, and emergency information (as that term is defined in section 79.2 of title 47, Code of Federal Regulations) such that viewers are able to activate and de-activate the closed captions and video description as the video programming is played back on a picture screen of any size; and

(2) interconnection mechanisms and standards for digital video source devices are available to carry from the source device to the consumer equipment the information necessary to permit or render the display of closed captions and to make encoded video description and emergency information audible.


(aa) Require—(1) if achievable (as defined in section 617 of this title) that digital apparatus designed to receive or play back video programming transmitted in digital format simultaneously with sound, including apparatus designed to receive or display video programming transmitted in digital format using Internet protocol, be designed, developed, and fabricated so that control of appropriate built-in apparatus functions are accessible to and usable by individuals who are blind or visually impaired, except that the Commission may not specify the technical standards, protocols, procedures, and other technical requirements for meeting this requirement;

(2) that if on-screen text menus or other visual indicators built in to the digital apparatus are used to access the functions of the apparatus described in paragraph (1), such functions shall be accompanied by audio output that is either integrated or peripheral to the apparatus, so that such menus or indicators are accessible to and usable by individuals who are blind or visually impaired in real-time;

(3) that for such apparatus equipped with the functions described in paragraphs (1) and (2) built in access to those closed captioning and video description features through a mechanism that is reasonably comparable to a button, key, or icon designated for activating the closed captioning or accessibility features; and

(4) that in applying this subsection the term “apparatus” does not include a navigation device, as such term is defined in section 76.1200 of the Commission’s rules (47 CFR 76.1200).


(bb) Require—(1) if achievable (as defined in section 617 of this title), that the on-screen text menus and guides provided by navigation devices (as such term is defined in section 76.1200 of title 47, Code of Federal Regulations) for the display or selection of multichannel video programming are audibly accessible in real-time upon request by individuals who are blind or visually impaired, except that the Commission may not specify the technical standards, protocols, procedures, and other technical requirements for meeting this requirement;

(2) for navigation devices with built-in closed captioning capability, that access to that capability through a mechanism is reasonably comparable to a button, key, or icon designated for activating the closed captioning, or accessibility features; and

(3) that, with respect to navigation device features and functions—(A) delivered in software, the requirements set forth in this subsection shall apply to the manufacturer of such software; and

(B) delivered in hardware, the requirements set forth in this subsection shall apply to the manufacturer of such hardware.



(June 19, 1934, ch. 652, title III, § 303, 48 Stat. 1082; May 20, 1937, ch. 229, §§ 5, 6, 50 Stat. 190, 191; Pub. L. 85–817, § 1, Aug. 28, 1958, 72 Stat. 981; Pub. L. 87–445, Apr. 27, 1962, 76 Stat. 64; Pub. L. 87–529, § 1, July 10, 1962, 76 Stat. 150; Pub. L. 88–313, § 1, May 28, 1964, 78 Stat. 202; Pub. L. 88–487, § 2, Aug. 22, 1964, 78 Stat. 602; Pub. L. 89–268, Oct. 19, 1965, 79 Stat. 990; Pub. L. 92–81, § 1, Aug. 10, 1971, 85 Stat. 302; Pub. L. 93–505, § 1, Nov. 30, 1974, 88 Stat. 1576; Pub. L. 97–259, title I, §§ 109–111(a), 113(b), Sept. 13, 1982, 96 Stat. 1092, 1093; Pub. L. 101–396, § 8(a), Sept. 28, 1990, 104 Stat. 850; Pub. L. 101–431, § 3, Oct. 15, 1990, 104 Stat. 960; Pub. L. 102–538, title II, § 210(a), Oct. 27, 1992, 106 Stat. 3544; Pub. L. 104–104, title II, § 205(b), title IV, § 403(g), title V, § 551(b)(1), (c), Feb. 8, 1996, 110 Stat. 114, 131, 140, 141; Pub. L. 105–33, title III, § 3005, Aug. 5, 1997, 111 Stat. 268; Pub. L. 111–260, title II, §§ 203(a), (b), 204(a), 205(a), Oct. 8, 2010, 124 Stat. 2772–2774; Pub. L. 111–265, § 2(12)–(15), Oct. 8, 2010, 124 Stat. 2796.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.

Codification
Enactment of subsec. (w) by Pub. L. 104–104, § 551(b)(1), did not become effective pursuant to Pub. L. 104–104, § 551(e)(1), because the Federal Communications Commission on Mar. 12, 1998, adopted an order finding acceptable the video programming rating system currently in voluntary use. See 1996 Amendment note and Effective Date of 1996 Amendment note below.
In subsec. (l)(3), “subchapter II of chapter 5, and chapter 7, of title 5” substituted for “the Administrative Procedure Act” on authority of Pub. L. 89–554, § 7(b), Sept. 6, 1966, 80 Stat. 631, the first section of which enacted Title 5, Government Organization and Employees.

Amendments2010—Subsec. (u). Pub. L. 111–260, § 203(a), amended subsec. (u) generally. Prior to amendment, subsec. (u) read as follows: “Require that apparatus designed to receive television pictures broadcast simultaneously with sound be equipped with built-in decoder circuitry designed to display closed-captioned television transmissions when such apparatus is manufactured in the United States or imported for use in the United States, and its television picture screen is 13 inches or greater in size.”
Subsec. (z). Pub. L. 111–260, § 203(b), added subsec. (z).
Subsec. (aa). Pub. L. 111–260, § 204(a), added subsec. (aa).
Subsec. (aa)(3). Pub. L. 111–265, § 2(12), substituted “for activating” for “by activating”.
Subsec. (bb). Pub. L. 111–265, § 2(15), struck out concluding provisions which read as follows: “With respect to apparatus features and functions delivered in software, the requirements set forth in this subsection shall apply to the manufacturer of such software. With respect to apparatus features and functions delivered in hardware, the requirements set forth in this subsection shall apply to the manufacturer of such hardware.”
Pub. L. 111–260, § 205(a), added subsec. (bb).
Subsec. (bb)(3). Pub. L. 111–265, § 2(13)–(15), added par. (3).
1997—Subsec. (y). Pub. L. 105–33 added subsec. (y).
1996—Subsec. (f). Pub. L. 104–104, § 403(g), struck out “, after a public hearing,” after “unless”.
Subsec. (v). Pub. L. 104–104, § 205(b), added subsec. (v).
Subsec. (w). Pub. L. 104–104, § 551(b)(1), which did not become effective, directed the insertion of subsec. (w) reading as follows: “Prescribe—
“(1) on the basis of recommendations from an advisory committee established by the Commission in accordance with section 551(b)(2) of the Telecommunications Act of 1996, guidelines and recommended procedures for the identification and rating of video programming that contains sexual, violent, or other indecent material about which parents should be informed before it is displayed to children: Provided, That nothing in this paragraph shall be construed to authorize any rating of video programming on the basis of its political or religious content; and
“(2) with respect to any video programming that has been rated, and in consultation with the television industry, rules requiring distributors of such video programming to transmit such rating to permit parents to block the display of video programming that they have determined is inappropriate for their children.”
See Codification note above and Effective Date of 1996 Amendment note below.
Subsec. (x). Pub. L. 104–104, § 551(c), added subsec. (x).
1992—Subsec. (q). Pub. L. 102–538 inserted “, and the tower owner in any case in which the owner is not the permittee or licensee,” after “permittee or licensee”.
1990—Subsec. (l)(3). Pub. L. 101–396 substituted “multilateral or bilateral agreement, to which the United States and the alien’s government are parties,” for “bilateral agreement between the United States and the alien’s government”.
Subsec. (u). Pub. L. 101–431 added subsec. (u).
1982—Subsec. (l)(1). Pub. L. 97–259, § 109, substituted “persons who are found to be qualified by the commission and who otherwise are legally eligible for employment in the United States” for “such citizens or nationals of the United States, or citizens of the Trust Territory of the Pacific Islands presenting valid identity certificates issued by the High Commissioner of such Territory, as the Commission finds qualified”, and substituted provision that the requirement relating to eligibility for employment in the United States shall not apply in the case of licenses issued by the Commission to (A) persons holding United States pilot certificates; or (B) persons holding foreign aircraft pilot certificates which are valid in the United States, if the foreign government involved has entered into a reciprocal agreement under which such foreign government does not impose any similar requirement relating to eligibility for employment upon citizens of the United States for provision that in issuing licenses for the operation of radio stations on aircraft the Commission, if it found that the public interest would be served thereby, could waive the requirement of citizenship in the case of persons holding United States pilot certificates or in the case of persons holding foreign aircraft pilot certificates which were valid in the United States on the basis of reciprocal agreements entered into with foreign governments.
Subsec. (m)(1)(A). Pub. L. 97–259, § 110, inserted “, or caused, aided, or abetted the violation of,” after “violated”.
Subsec. (n). Pub. L. 97–259, § 113(b), inserted “, or which the Commission by rule has authorized to operate without a license under section 307(e)(1) of this title,” after “licensed by any Act”.
Subsec. (t). Pub. L. 97–259, § 111(a), added subsec. (t).
1974—Subsec. (l)(2). Pub. L. 93–505 substituted provisions relating to issuance, notwithstanding par. (1) of this subsection, to an individual to whom a radio station is licensed under this chapter of an operator’s license to operate that station, for provisions relating to issuance by the Commission of authorizations, under terms and conditions, for aliens licensed as amateur radio operators by their governments to operate in the United States, possessions, and Puerto Rico upon meeting specified preconditions.
Subsec. (l)(3). Pub. L. 93–505 substituted provisions relating to issuance of authorizations for aliens licensed by their governments as amateur radio operators to operate their radio stations in the United States, possessions, and Puerto Rico, under terms and conditions prescribed by the Commission and upon meeting specified preconditions, for provisions relating to issuance of licenses by the Commission, notwithstanding par. (1) of this subsection, to aliens admitted to the United States as permanent residents.
1971—Subsec. (l)(3). Pub. L. 92–81 added par. (3).
1965—Subsec. (q). Pub. L. 89–268 required abandoned or unused radio towers to continue to meet the same painting and lighting requirements that would be applicable if such towers were being used in connection with transmission of radio energy pursuant to a license issued by the Commission and authorized the Commission to direct dismantlement of such towers when the Administrator of the Federal Aviation Agency determines that there is a reasonable possibility that they may constitute a menace to air navigation.
1964—Subsec. (l). Pub. L. 88–487 inserted “or citizens of the Trust Territory of the Pacific Islands presenting valid identity certificates issued by the High Commissioner of such Territory”.
Pub. L. 88–313 designated existing provisions of subsec. (l) as par. (1), and added par. (2).
1962—Subsec. (l). Pub. L. 87–445 inserted “or nationals” after “citizens”.
Subsec. (s). Pub. L. 87–529 added subsec. (s).
1958—Subsec. (l). Pub. L. 85–817 authorized Commission to waive citizenship requirement in issuing licenses for operation of radio stations on aircraft.
1937—Subsecs. (m), (n). Act May 20, 1937, §§ 5, 6(a), amended subsecs. (m) and (n) generally.
Subsec. (r). Act May 20, 1937, § 6(b), added subsec. (r).

Statutory Notes and Related Subsidiaries
Effective Date of 1996 AmendmentPub. L. 104–104, title V, § 551(e), Feb. 8, 1996, 110 Stat. 142, provided that:
“(1) Applicability of rating provision.—The amendment made by subsection (b) of this section [amending this section] shall take effect 1 year after the date of enactment of this Act [Feb. 8, 1996], but only if the Commission determines [see Codification note above], in consultation with appropriate public interest groups and interested individuals from the private sector, that distributors of video programming have not, by such date—“(A) established voluntary rules for rating video programming that contains sexual, violent, or other indecent material about which parents should be informed before it is displayed to children, and such rules are acceptable to the Commission; and

“(B) agreed voluntarily to broadcast signals that contain ratings of such programming.


“(2) Effective date of manufacturing provision.—In prescribing regulations to implement the amendment made by subsection (c) [amending this section], the Federal Communications Commission shall, after consultation with the television manufacturing industry, specify the effective date for the applicability of the requirement to the apparatus covered by such amendment, which date shall not be less than two years after the date of enactment of this Act [Feb. 8, 1996].”


 [On Mar. 12, 1998, the Federal Communications Commission adopted technical rules that require certain television receivers to be equipped with features to block display of programs with a common rating. This feature was to be phased in, with half of subject television receivers to have it by July 1, 1999, and all such models to have it by Jan. 1, 2000.]

Effective Date of 1992 AmendmentPub. L. 102–538, title II, § 210(c), Oct. 27, 1992, 106 Stat. 3544, provided that: “The amendments made by subsection (a) [amending this section] shall take effect 30 days after the date of enactment of this Act [Oct. 27, 1992].”


Effective Date of 1990 AmendmentPub. L. 101–431, § 5, Oct. 15, 1990, 104 Stat. 961, provided that: “Sections 3 and 4 of this Act [amending this section and section 330 of this title] shall take effect on July 1, 1993.”


RegulationsPub. L. 111–260, title II, § 203(d), (e), Oct. 8, 2010, 124 Stat. 2773, provided that:
“(d) Implementing Regulations.—The Federal Communications Commission shall prescribe such regulations as are necessary to implement the requirements of sections 303(u), 303(z), and 330(b) of the Communications Act of 1934 [47 U.S.C. 303(u), (z), 330(b)], as amended by this section, including any technical standards, protocols, and procedures needed for the transmission of—“(1) closed captioning within 6 months after the submission to the Commission of the Advisory Committee report required by section 201(e)(1) [47 U.S.C. 613 note]; and

“(2) video description and emergency information within 18 months after the submission to the Commission of the Advisory Committee report required by section 201(e)(2) [47 U.S.C. 613 note].


“(e) Alternate Means of Compliance.—An entity may meet the requirements of sections 303(u), 303(z), and 330(b) of the Communications Act of 1934 through alternate means than those prescribed by regulations pursuant to subsection (d) if the requirements of those sections are met, as determined by the Commission.”



[For definitions of terms used in section 203(d), (e) of Pub. L. 111–260, set out above, see section 206 of Pub. L. 111–260, set out as a note under section 153 of this title.]
Pub. L. 111–260, title II, § 204(b)–(d), Oct. 8, 2010, 124 Stat. 2774, provided that:
“(b) Implementing Regulations.—Within 18 months after the submission to the Commission of the Advisory Committee report required by section 201(e)(2) [47 U.S.C. 613 note], the Commission shall prescribe such regulations as are necessary to implement the amendments made by subsection (a) [amending this section].

“(c) Alternate Means of Compliance.—An entity may meet the requirements of section 303(aa) of the Communications Act of 1934 [47 U.S.C. 303(aa)] through alternate means than those prescribed by regulations pursuant to subsection (b) if the requirements of those sections are met, as determined by the Commission.

“(d) Deferral of Compliance with ATSC Mobile DTV Standard A/153.—A digital apparatus designed and manufactured to receive or play back the Advanced Television Systems Committee’s Mobile DTV Standards A/153 shall not be required to meet the requirements of the regulations prescribed under subsection (b) for a period of not less than 24 months after the date on which the final regulations are published in the Federal Register.”



[For definitions of terms used in section 204(b)–(d) of Pub. L. 111–260, set out above, see section 206 of Pub. L. 111–260, set out as a note under section 153 of this title.]
Pub. L. 111–260, title II, § 205(b), Oct. 8, 2010, 124 Stat. 2775, provided that:
“(1) In general.—Within 18 months after the submission to the Commission of the Advisory Committee report required by section 201(e)(2) [47 U.S.C. 613 note], the Commission shall prescribe such regulations as are necessary to implement the amendment made by subsection (a) [amending this section].

“(2) Exemption.—Such regulations may provide an exemption from the regulations for cable systems serving 20,000 or fewer subscribers.

“(3) Responsibility.—An entity shall only be responsible for compliance with the requirements added by this section with respect to navigation devices that it provides to a requesting blind or visually impaired individual.

“(4) Separate equipment or software.—“(A) In general.—Such regulations shall permit but not require the entity providing the navigation device to the requesting blind or visually impaired individual to comply with section 303(bb)(1) of the Communications Act of 1934 [47 U.S.C. 303(bb)(1)] through that entity’s use of software, a peripheral device, specialized consumer premises equipment, a network-based service or other solution, and shall provide the maximum flexibility to select the manner of compliance.

“(B) Requirements.—If an entity complies with section 303(bb)(1) of the Communications Act of 1934 under subparagraph (A), the entity providing the navigation device to the requesting blind or visually impaired individual shall provide any such software, peripheral device, equipment, service, or solution at no additional charge and within a reasonable time to such individual and shall ensure that such software, device, equipment, service, or solution provides the access required by such regulations.


“(5) User controls for closed captioning.—Such regulations shall permit the entity providing the navigation device maximum flexibility in the selection of means for compliance with section 303(bb)(2) of the Communications Act of 1934 [47 U.S.C. 303(bb)(2)] (as added by subsection (a) of this section).

“(6) Phase-in.—“(A) In general.—The Commission shall provide affected entities with—“(i) not less than 2 years after the adoption of such regulations to begin placing in service devices that comply with the requirements of section 303(bb)(2) of the Communications Act of 1934 (as added by subsection (a) of this section); and

“(ii) not less than 3 years after the adoption of such regulations to begin placing in service devices that comply with the requirements of section 303(bb)(1) of the Communications Act of 1934 (as added by subsection (a) of this section).


“(B) Application.—Such regulations shall apply only to devices manufactured or imported on or after the respective effective dates established in subparagraph (A).”




[For definitions of terms used in section 205(b) of Pub. L. 111–260, set out above, see section 206 of Pub. L. 111–260, set out as a note under section 153 of this title.]
Pub. L. 101–431, § 6, Oct. 15, 1990, 104 Stat. 962, provided that: “The Federal Communications Commission shall promulgate rules to implement this Act [amending this section and section 330 of this title and enacting provisions set out as notes under this section and section 609 of this title] within 180 days after the date of its enactment [Oct. 15, 1990].”

Pub. L. 100–459, title VI, § 608, Oct. 1, 1988, 102 Stat. 2228, directed Federal Communications Commission to promulgate, by Jan. 31, 1989, regulations in accordance with section 1464 of Title 18, Crimes and Criminal Procedure, to enforce the provisions of such section on a 24 hour per day basis, prior to repeal by Pub. L. 102–356, § 16(b), Aug. 26, 1992, 106 Stat. 954.

Authorization of Use of Automatic Identification Systems Devices to Mark Fishing EquipmentPub. L. 116–283, div. G, title LVXXXIV [LXXXIV], § 8416, Jan. 1, 2021, 134 Stat. 4727, provided that:
“(a) Definitions.—In this section—“(1) the term ‘Assistant Secretary’ means the Assistant Secretary of Commerce for Communications and Information and the National Telecommunications and Information Administration Administrator;

“(2) the term ‘Automatic Identification System’ has the meaning given the term in section 164.46(a) of title 33, Code of Federal Regulations, or any successor regulation;

“(3) the term ‘Automatic Identification System device’ means a covered device that operates in radio frequencies assigned for Automatic Identification System stations;

“(4) the term ‘Commission’ means the Federal Communications Commission; and

“(5) the term ‘covered device’ means a device used to mark fishing equipment.


“(b) Rulemaking Required.—Not later than 180 days after the date of enactment of this Act [Jan. 1, 2021], the Commission, in coordination with the Assistant Secretary, and in consultation with the Commandant [of the Coast Guard] and the Secretary of State, shall initiate a rulemaking proceeding to consider whether to authorize covered devices to operate in radio frequencies assigned for Automatic Identification System stations.

“(c) Considerations.—In conducting the rulemaking under subsection (b), the Commission shall consider whether imposing requirements with respect to the manner in which Automatic Identification System devices are deployed and used would enable the authorization of covered devices to operate in radio frequencies assigned for Automatic Identification System stations consistent with the core purpose of the Automatic Identification System to prevent maritime accidents.”




Local Community RadioPub. L. 111–371, Jan. 4, 2011, 124 Stat. 4072, provided that:
“SECTION 1. SHORT TITLE.“This Act may be cited as the ‘Local Community Radio Act of 2010’.


“SEC. 2. AMENDMENT.

“Section 632 of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 2001 (Public Law 106–553; 114 Stat. 2762A–111), is amended to read as follows:“ ‘Sec. 632. (a) The Federal Communications Commission shall modify the rules authorizing the operation of low-power FM radio stations, as proposed in MM Docket No. 99–25, to—
“ ‘(1) prescribe protection for co-channels and first- and second-adjacent channels; and
“ ‘(2) prohibit any applicant from obtaining a low-power FM license if the applicant has engaged in any manner in the unlicensed operation of any station in violation of section 301 of the Communications Act of 1934 (47 U.S.C. 301).
“ ‘(b) Any license that was issued by the Federal Communications Commission to a low-power FM station prior to April 2, 2001, and that does not comply with the modifications adopted by the Commission in MM Docket No. 99–25 on April 2, 2001, shall remain invalid.’


“SEC. 3. MINIMUM DISTANCE SEPARATION REQUIREMENTS.“(a) In General.—The Federal Communications Commission shall modify its rules to eliminate third-adjacent minimum distance separation requirements between—“(1) low-power FM stations; and

“(2) full-service FM stations, FM translator stations, and FM booster stations.


“(b) Restriction.—“(1) In general.—The Federal Communications Commission shall not amend its rules to reduce the minimum co-channel and first- and second-adjacent channel distance separation requirements in effect on the date of enactment of this Act [Jan. 4, 2011] between—“(A) low-power FM stations; and

“(B) full-service FM stations.


“(2) Waiver.—“(A) In general.—Notwithstanding paragraph (1), the Federal Communications Commission may grant a waiver of the second-adjacent channel distance separation requirement to low-power FM stations that establish, using methods of predicting interference taking into account all relevant factors, including terrain-sensitive propagation models, that their proposed operations will not result in interference to any authorized radio service.

“(B) Requirements.—“(i) Suspension.—Any low-power FM station that receives a waiver under subparagraph (A) shall be required to suspend operation immediately upon notification by the Federal Communications Commission that it is causing interference to the reception of an existing or modified full-service FM station without regard to the location of the station receiving interference.

“(ii) Elimination of interference.—A low-power FM station described in clause (i) shall not resume operation until such interference has been eliminated or it can demonstrate to the Federal Communications Commission that the interference was not due to emissions from the low-power FM station, except that such station may make short test transmissions during the period of suspended operation to check the efficacy of remedial measures.

“(iii) Notification.—Upon receipt of a complaint of interference from a low-power FM station operating pursuant to a waiver authorized under subparagraph (A), the Federal Communications Commission shall notify the identified low-power FM station by telephone or other electronic communication within 1 business day.





“SEC. 4. PROTECTION OF RADIO READING SERVICES.“The Federal Communications Commission shall comply with its existing minimum distance separation requirements for full-service FM stations, FM translator stations, and FM booster stations that broadcast radio reading services via an analog subcarrier frequency to avoid potential interference by low-power FM stations.


“SEC. 5. ENSURING AVAILABILITY OF SPECTRUM FOR LOW-POWER FM STATIONS.“The Federal Communications Commission, when licensing new FM translator stations, FM booster stations, and low-power FM stations, shall ensure that—“(1) licenses are available to FM translator stations, FM booster stations, and low-power FM stations;

“(2) such decisions are made based on the needs of the local community; and

“(3) FM translator stations, FM booster stations, and low-power FM stations remain equal in status and secondary to existing and modified full-service FM stations.


“SEC. 6. PROTECTION OF TRANSLATOR INPUT SIGNALS.“The Federal Communications Commission shall modify its rules to address the potential for predicted interference to FM translator input signals on third-adjacent channels set forth in section 2.7 of the technical report entitled ‘Experimental Measurements of the Third-Adjacent Channel Impacts of Low-Power FM Stations, Volume One—Final Report (May 2003)’.


“SEC. 7. ENSURING EFFECTIVE REMEDIATION OF INTERFERENCE.“The Federal Communications Commission shall modify the interference complaint process described in section 73.810 of its rules (47 CFR 73.810) as follows:“(1) With respect to those low-power FM stations licensed at locations that do not satisfy third-adjacent channel spacing requirements under section 73.807 of the Commission’s rules (47 CFR 73.807), the Federal Communications Commission shall provide the same interference protections that FM translator stations and FM booster stations are required to provide as set forth in section 74.1203 of its rules (47 CFR 74.1203) as in effect on the date of enactment of this Act.

“(2) For a period of 1 year after a new low-power FM station is constructed on a third-adjacent channel, such low-power FM station shall be required to broadcast periodic announcements that alert listeners that interference that they may be experiencing could be the result of the operation of such low-power FM station on a third-adjacent channel and shall instruct affected listeners to contact such low-power FM station to report any interference. The Federal Communications Commission shall require all newly constructed low-power FM stations on third-adjacent channels to—“(A) notify the Federal Communications Commission and all affected stations on third-adjacent channels of an interference complaint by electronic communication within 48 hours after the receipt of such complaint; and

“(B) cooperate in addressing any such interference.


“(3) Low-power FM stations on third-adjacent channels shall be required to address complaints of interference within the protected contour of an affected station and shall be encouraged to address all other interference complaints, including complaints to the Federal Communications Commission based on interference to a full-service FM station, an FM translator station, or an FM booster station by the transmitter site of a low-power FM station on a third-adjacent channel at any distance from the full-service FM station, FM translator station, or FM booster station. The Federal Communications Commission shall provide notice to the licensee of a low-power FM station of the existence of such interference within 7 calendar days of the receipt of a complaint from a listener or another station.

“(4) To the extent possible, the Federal Communications Commission shall grant low-power FM stations on third-adjacent channels the technical flexibility to remediate interference through the colocation of the transmission facilities of the low-power FM station and any stations on third-adjacent channels.

“(5) The Federal Communications Commission shall—“(A) permit the submission of informal evidence of interference, including any engineering analysis that an affected station may commission;

“(B) accept complaints based on interference to a full-service FM station, FM translator station, or FM booster station by the transmitter site of a low-power FM station on a third-adjacent channel at any distance from the full-service FM station, FM translator station, or FM booster station; and

“(C) accept complaints of interference to mobile reception.


“(6) The Federal Communications Commission shall for full-service FM stations that are licensed in significantly populated States with more than 3,000,000 population and a population density greater than 1,000 people per one square mile land area, require all low-power FM stations licensed after the date of enactment of this Act and located on third-adjacent, second-adjacent, first-adjacent, or co-channels to such full-service FM stations, to provide the same interference remediation requirements to complaints of interference, without regard to whether such complaints of interference occur within or outside of the protected contour of such stations, under the same interference complaint and remediation procedures that FM translator stations and FM booster stations are required to provide to full-service stations as set forth in section 74.1203 of its rules (47 CFR 74.1203) as in effect on the date of enactment of this Act. Notwithstanding the provisions of section 74.1203, no interference that arises outside the relevant distance for the full-service station class specified in the first column titled ‘required’ for ‘Co-channel minimum separation (km)’ in the table listed in section 73.807(a)(1) of the Commission’s rules (47 CFR 73.807(a)(1)) shall require remediation.


“SEC. 8. FCC STUDY ON IMPACT OF LOW-POWER FM STATIONS ON FULL-SERVICE COMMERCIAL FM STATIONS.“(a) In General.—The Federal Communications Commission shall conduct an economic study on the impact that low-power FM stations will have on full-service commercial FM stations.

“(b) Report.—Not later than 1 year after the date of enactment of this Act, the Federal Communications Commission shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives on the study conducted under subsection (a).

“(c) Licensing Not Affected by Study.—Nothing in this section shall affect the licensing of new low-power FM stations as otherwise permitted under this Act.”





Broadcast OwnershipPub. L. 104–104, title II, § 202, Feb. 8, 1996, 110 Stat. 110, as amended by Pub. L. 108–199, div. B, title VI, § 629, Jan. 23, 2004, 118 Stat. 99, provided that:
“(a) National Radio Station Ownership Rule Changes Required.—The Commission shall modify section 73.3555 of its regulations (47 C.F.R. 73.3555) by eliminating any provisions limiting the number of AM or FM broadcast stations which may be owned or controlled by one entity nationally.

“(b) Local Radio Diversity.—“(1) Applicable caps.—The Commission shall revise section 73.3555(a) of its regulations (47 C.F.R. 73.3555) to provide that—“(A) in a radio market with 45 or more commercial radio stations, a party may own, operate, or control up to 8 commercial radio stations, not more than 5 of which are in the same service (AM or FM);

“(B) in a radio market with between 30 and 44 (inclusive) commercial radio stations, a party may own, operate, or control up to 7 commercial radio stations, not more than 4 of which are in the same service (AM or FM);

“(C) in a radio market with between 15 and 29 (inclusive) commercial radio stations, a party may own, operate, or control up to 6 commercial radio stations, not more than 4 of which are in the same service (AM or FM); and

“(D) in a radio market with 14 or fewer commercial radio stations, a party may own, operate, or control up to 5 commercial radio stations, not more than 3 of which are in the same service (AM or FM), except that a party may not own, operate, or control more than 50 percent of the stations in such market.


“(2) Exception.—Notwithstanding any limitation authorized by this subsection, the Commission may permit a person or entity to own, operate, or control, or have a cognizable interest in, radio broadcast stations if the Commission determines that such ownership, operation, control, or interest will result in an increase in the number of radio broadcast stations in operation.


“(c) Television Ownership Limitations.—“(1) National ownership limitations.—The Commission shall modify its rules for multiple ownership set forth in section 73.3555 of its regulations (47 C.F.R. 73.3555)—“(A) by eliminating the restrictions on the number of television stations that a person or entity may directly or indirectly own, operate, or control, or have a cognizable interest in, nationwide; and

“(B) by increasing the national audience reach limitation for television stations to 39 percent.


“(2) Local ownership limitations.—The Commission shall conduct a rulemaking proceeding to determine whether to retain, modify, or eliminate its limitations on the number of television stations that a person or entity may own, operate, or control, or have a cognizable interest in, within the same television market.

“(3) Divestiture.—A person or entity that exceeds the 39 percent national audience reach limitation for television stations in paragraph (1)(B) through grant, transfer, or assignment of an additional license for a commercial television broadcast station shall have not more than 2 years after exceeding such limitation to come into compliance with such limitation. This divestiture requirement shall not apply to persons or entities that exceed the 39 percent national audience reach limitation through population growth.

“(4) Forbearance.—Section 10 of the Communications Act of 1934 (47 U.S.C. 160) shall not apply to any person or entity that exceeds the 39 percent national audience reach limitation for television stations in paragraph (1)(B);[.]


“(d) Relaxation of One-To-A-Market.—With respect to its enforcement of its one-to-a-market ownership rules under section 73.3555 of its regulations, the Commission shall extend its waiver policy to any of the top 50 markets, consistent with the public interest, convenience, and necessity.

“(e) Dual Network Changes.—The Commission shall revise section 73.658(g) of its regulations (47 C.F.R. 658(g)) to permit a television broadcast station to affiliate with a person or entity that maintains 2 or more networks of television broadcast stations unless such dual or multiple networks are composed of—“(1) two or more persons or entities that, on the date of enactment of the Telecommunications Act of 1996 [Feb. 8, 1996], are ‘networks’ as defined in section 73.3613(a)(1) of the Commission’s regulations (47 C.F.R. 73.3613(a)(1)); or

“(2) any network described in paragraph (1) and an English language program distribution service that, on such date, provides 4 or more hours of programming per week on a national basis pursuant to network affiliation arrangements with local television broadcast stations in markets reaching more than 75 percent of television homes (as measured by a national ratings service).


“(f) Cable Cross Ownership.—“(1) Elimination of restrictions.—The Commission shall revise section 76.501 of its regulations (47 C.F.R. 76.501) to permit a person or entity to own or control a network of broadcast stations and a cable system.

“(2) Safeguards against discrimination.—The Commission shall revise such regulations if necessary to ensure carriage, channel positioning, and nondiscriminatory treatment of nonaffiliated broadcast stations by a cable system described in paragraph (1).


“(g) Local Marketing Agreements.—Nothing in this section shall be construed to prohibit the origination, continuation, or renewal of any television local marketing agreement that is in compliance with the regulations of the Commission.

“(h) Further Commission Review.—The Commission shall review its rules adopted pursuant to this section and all of its ownership rules quadrennially as part of its regulatory reform review under section 11 of the Communications Act of 1934 [47 U.S.C. 161] and shall determine whether any of such rules are necessary in the public interest as the result of competition. The Commission shall repeal or modify any regulation it determines to be no longer in the public interest. This subsection does not apply to any rules relating to the 39 percent national audience reach limitation in subsection (c)(1)(B).

“(i) Elimination of Statutory Restriction.—
[Amended section 533(a) of this title.]”




Restrictions on Over-the-Air Reception DevicesPub. L. 104–104, title II, § 207, Feb. 8, 1996, 110 Stat. 114, provided that: “Within 180 days after the date of enactment of this Act [Feb. 8, 1996], the Commission shall, pursuant to section 303 of the Communications Act of 1934 [47 U.S.C. 303], promulgate regulations to prohibit restrictions that impair a viewer’s ability to receive video programming services through devices designed for over-the-air reception of television broadcast signals, multichannel multipoint distribution service, or direct broadcast satellite services.”


Parental Choice in Television ProgrammingPub. L. 104–104, title V, § 551(a), Feb. 8, 1996, 110 Stat. 139, provided that: 
“The Congress makes the following findings:
“(1) Television influences children’s perception of the values and behavior that are common and acceptable in society.

“(2) Television station operators, cable television system operators, and video programmers should follow practices in connection with video programming that take into consideration that television broadcast and cable programming has established a uniquely pervasive presence in the lives of American children.

“(3) The average American child is exposed to 25 hours of television each week and some children are exposed to as much as 11 hours of television a day.

“(4) Studies have shown that children exposed to violent video programming at a young age have a higher tendency for violent and aggressive behavior later in life than children not so exposed, and that children exposed to violent video programming are prone to assume that acts of violence are acceptable behavior.

“(5) Children in the United States are, on average, exposed to an estimated 8,000 murders and 100,000 acts of violence on television by the time the child completes elementary school.

“(6) Studies indicate that children are affected by the pervasiveness and casual treatment of sexual material on television, eroding the ability of parents to develop responsible attitudes and behavior in their children.

“(7) Parents express grave concern over violent and sexual video programming and strongly support technology that would give them greater control to block video programming in the home that they consider harmful to their children.

“(8) There is a compelling governmental interest in empowering parents to limit the negative influences of video programming that is harmful to children.

“(9) Providing parents with timely information about the nature of upcoming video programming and with the technological tools that allow them easily to block violent, sexual, or other programming that they believe harmful to their children is a nonintrusive and narrowly tailored means of achieving that compelling governmental interest.”




Advisory Committee RequirementsPub. L. 104–104, title V, § 551(b)(2), Feb. 8, 1996, 110 Stat. 140, provided that: 
“In establishing an advisory committee for purposes of the amendment made by paragraph (1) of this subsection [amending this section], the Commission shall—
“(A) ensure that such committee is composed of parents, television broadcasters, television programming producers, cable operators, appropriate public interest groups, and other interested individuals from the private sector and is fairly balanced in terms of political affiliation, the points of view represented, and the functions to be performed by the committee;

“(B) provide to the committee such staff and resources as may be necessary to permit it to perform its functions efficiently and promptly; and

“(C) require the committee to submit a final report of its recommendations within one year after the date of the appointment of the initial members.”




Technology FundPub. L. 104–104, title V, § 552, Feb. 8, 1996, 110 Stat. 142, provided that: 
“It is the policy of the United States to encourage broadcast television, cable, satellite, syndication, other video programming distributors, and relevant related industries (in consultation with appropriate public interest groups and interested individuals from the private sector) to—
“(1) establish a technology fund to encourage television and electronics equipment manufacturers to facilitate the development of technology which would empower parents to block programming they deem inappropriate for their children and to encourage the availability thereof to low income parents;

“(2) report to the viewing public on the status of the development of affordable, easy to use blocking technology; and

“(3) establish and promote effective procedures, standards, systems, advisories, or other mechanisms for ensuring that users have easy and complete access to the information necessary to effectively utilize blocking technology and to encourage the availability thereof to low income parents.”




AM Radio Improvement StandardPub. L. 102–538, title II, § 214, Oct. 27, 1992, 106 Stat. 3546, required the Federal Communications Commission to initiate a rulemaking to adopt an AM radio improvement standard within 60 days after Oct. 27, 1992, and to adopt such standard within 1 year after Oct. 27, 1992.

Broadcasting of Indecent Programming; FCC RegulationsPub. L. 102–356, § 16(a), Aug. 26, 1992, 106 Stat. 954, provided that: 
“The Federal Communications Commission shall promulgate regulations to prohibit the broadcasting of indecent programming—“(1) between 6 a.m. and 10 p.m. on any day by any public radio station or public television station that goes off the air at or before 12 midnight; and

“(2) between 6 a.m. and 12 midnight on any day for any radio or television broadcasting station not described in paragraph (1).

The regulations required under this subsection shall be promulgated in accordance with section 553 of title 5, United States Code, and shall become final not later than 180 days after the date of enactment of this Act [Aug. 26, 1992].”




Congressional Findings Regarding Access by Hearing-Impaired People to Television MediumPub. L. 101–431, § 2, Oct. 15, 1990, 104 Stat. 960, provided that: 
“The Congress finds that—
“(1) to the fullest extent made possible by technology, deaf and hearing-impaired people should have equal access to the television medium;

“(2) closed-captioned television transmissions have made it possible for thousands of deaf and hearing-impaired people to gain access to the television medium, thus significantly improving the quality of their lives;

“(3) closed-captioned television will provide access to information, entertainment, and a greater understanding of our Nation and the world to over 24,000,000 people in the United States who are deaf or hearing-impaired;

“(4) closed-captioned television will provide benefits for the nearly 38 percent of older Americans who have some loss of hearing;

“(5) closed-captioned television can assist both hearing and hearing-impaired children with reading and other learning skills, and improve literacy skills among adults;

“(6) closed-captioned television can assist those among our Nation’s large immigrant population who are learning English as a second language with language comprehension;

“(7) currently, a consumer must buy a TeleCaption decoder and connect the decoder to a television set in order to display the closed-captioned television transmissions;

“(8) technology is now available to enable that closed-caption decoding capability to be built into new television sets during manufacture at a nominal cost by 1991; and

“(9) the availability of decoder-equipped television sets will significantly increase the audience that can be served by closed-captioned television, and such increased market will be an incentive to the television medium to provide more captioned programming.”




Direction on Use of Funds Regarding Spectrum Allocation and Assignments for Public Safety PurposesPub. L. 98–214, § 9, Dec. 8, 1983, 97 Stat. 1470, provided that:
“(a) Funds authorized to be appropriated under section 2 of this Act [amending section 156 of this title] shall be used by the Federal Communications Commission to establish a plan which adequately ensures that the needs of State and local public safety authorities would be taken into account in making allocations of the electromagnetic spectrum. In establishing such a plan the Commission shall (1) review the current and future needs of such public safety authorities in light of suitable and commercially available equipment and (2) consider the need for a nationwide contiguous frequency allocation for public safety purposes.

“(b) Pending adoption of a plan, the Commission, while making assignments and allocations, shall duly recognize the needs of State and local public safety authorities.”






§ 303a. Standards for children’s television programming(a) EstablishmentThe Commission shall, within 30 days after October 18, 1990, initiate a rulemaking proceeding to prescribe standards applicable to commercial television broadcast licensees with respect to the time devoted to commercial matter in conjunction with children’s television programming. The Commission shall, within 180 days after October 18, 1990, complete the rulemaking proceeding and prescribe final standards that meet the requirements of subsection (b).


(b) Advertising duration limitationsExcept as provided in subsection (c), the standards prescribed under subsection (a) shall include the requirement that each commercial television broadcast licensee shall limit the duration of advertising in children’s television programming to not more than 10.5 minutes per hour on weekends and not more than 12 minutes per hour on weekdays.


(c) Review of advertising duration limitations; modificationAfter January 1, 1993, the Commission—(1) may review and evaluate the advertising duration limitations required by subsection (b); and

(2) may, after notice and public comment and a demonstration of the need for modification of such limitations, modify such limitations in accordance with the public interest.


(d) “Commercial television broadcast licensee” definedAs used in this section, the term “commercial television broadcast licensee” includes a cable operator, as defined in section 522 of this title.


(Pub. L. 101–437, title I, § 102, Oct. 17, 1990, 104 Stat. 996.)

Editorial Notes
Codification
Section was enacted as part of the Children’s Television Act of 1990, and not as part of the Communications Act of 1934 which comprises this chapter.

Statutory Notes and Related Subsidiaries
Congressional FindingsPub. L. 101–437, title I, § 101, Oct. 17, 1990, 104 Stat. 996, provided that: 
“The Congress finds that—
“(1) it has been clearly demonstrated that television can assist children to learn important information, skills, values, and behavior, while entertaining them and exciting their curiosity to learn about the world around them;

“(2) as part of their obligation to serve the public interest, television station operators and licensees should provide programming that serves the special needs of children;

“(3) the financial support of advertisers assists in the provision of programming to children;

“(4) special safeguards are appropriate to protect children from overcommercialization on television;

“(5) television station operators and licensees should follow practices in connection with children’s television programming and advertising that take into consideration the characteristics of this child audience; and

“(6) it is therefore necessary that the Federal Communications Commission (hereinafter referred to as the ‘Commission’) take the actions required by this title [enacting sections 303a and 303b of this title].”






§ 303b. Consideration of children’s television service in broadcast license renewal(a) After the standards required by section 303a of this title are in effect, the Commission shall, in its review of any application for renewal of a commercial or noncommercial television broadcast license, consider the extent to which the licensee—(1) has complied with such standards; and

(2) has served the educational and informational needs of children through the licensee’s overall programming, including programming specifically designed to serve such needs.


(b) In addition to consideration of the licensee’s programming as required under subsection (a), the Commission may consider—(1) any special nonbroadcast efforts by the licensee which enhance the educational and informational value of such programming to children; and

(2) any special efforts by the licensee to produce or support programming broadcast by another station in the licensee’s marketplace which is specifically designed to serve the educational and informational needs of children.


(Pub. L. 101–437, title I, § 103, Oct. 17, 1990, 104 Stat. 997; Pub. L. 102–356, § 15, Aug. 26, 1992, 106 Stat. 954; Pub. L. 103–414, title III, § 303(c), Oct. 25, 1994, 108 Stat. 4296.)

Editorial Notes
Codification
Section was enacted as part of the Children’s Television Act of 1990, and not as part of the Communications Act of 1934 which comprises this chapter.

Amendments1994—Subsec. (a). Pub. L. 103–414 substituted “noncommercial” for “noncommerical”.
1992—Subsec. (a). Pub. L. 102–356 inserted reference to commercial or noncommercial television broadcast licenses.



§ 303c. Television program improvement(a) Short titleThis section may be cited as the “Television Program Improvement Act of 1990”.


(b) DefinitionsFor purposes of this section—(1) the term “antitrust laws” has the meaning given it in subsection (a) of section 12 of title 15, except that such term includes section 45 of title 15 to the extent that section 45 of title 15 applies to unfair methods of competition;

(2) the term “person in the television industry” means a television network, any entity which produces programming (including theatrical motion pictures) for telecasting or telecasts programming, the National Cable Television Association, the Association of Independent Television Stations, Incorporated, the National Association of Broadcasters, the Motion Picture Association of America, the Community Antenna Television Association, and each of the networks’ affiliate organizations, and shall include any individual acting on behalf of such person; and

(3) the term “telecast” means—(A) to broadcast by a television broadcast station; or

(B) to transmit by a cable television system or a satellite television distribution service.



(c) ExemptionThe antitrust laws shall not apply to any joint discussion, consideration, review, action, or agreement by or among persons in the television industry for the purpose of, and limited to, developing and disseminating voluntary guidelines designed to alleviate the negative impact of violence in telecast material.


(d) Limitations(1) The exemption provided in subsection (c) shall not apply to any joint discussion, consideration, review, action, or agreement which results in a boycott of any person.

(2) The exemption provided in subsection (c) shall apply only to any joint discussion, consideration, review, action, or agreement engaged in only during the 3-year period beginning on December 1, 1990.


(Pub. L. 101–650, title V, § 501, Dec. 1, 1990, 104 Stat. 5127.)

Editorial Notes
Codification
Section was enacted as part of the Television Program Improvement Act of 1990 and also as part of the Judicial Improvements Act of 1990, and not as part of the Communications Act of 1934 which comprises this chapter.



§ 304. Waiver by license of claims to particular frequency or of electromagnetic spectrum
No station license shall be granted by the Commission until the applicant therefor shall have waived any claim to the use of any particular frequency or of the electromagnetic spectrum as against the regulatory power of the United States because of the previous use of the same, whether by license or otherwise.
(June 19, 1934, ch. 652, title III, § 304, 48 Stat. 1083; Pub. L. 97–259, title I, § 127(a), Sept. 13, 1982, 96 Stat. 1099; Pub. L. 102–538, title II, § 204(a), Oct. 27, 1992, 106 Stat. 3543.)

Editorial Notes
Amendments1992—Pub. L. 102–538 substituted “waived” for “signed a waiver of”.
1982—Pub. L. 97–259 substituted “electromagnetic spectrum” for “ether”.



§ 305. Government owned stations(a) Frequencies; compliance with regulations; stations on vesselsRadio stations belonging to and operated by the United States shall not be subject to the provisions of sections 301 and 303 of this title. All such Government stations shall use such frequencies as shall be assigned to each or to each class by the President. All such stations, except stations on board naval and other Government vessels while at sea or beyond the limits of the continental United States, when transmitting any radio communication or signal other than a communication or signal relating to Government business, shall conform to such rules and regulations designed to prevent interference with other radio stations and the rights of others as the Commission may prescribe.


(b) Call lettersAll stations owned and operated by the United States, except mobile stations of the Army of the United States, and all other stations on land and sea, shall have special call letters designated by the Commission.


(c) Stations operated by foreign governmentsThe provisions of sections 301 and 303 of this title notwithstanding, the President may, provided he determines it to be consistent with and in the interest of national security, authorize a foreign government, under such terms and conditions as he may prescribe, to construct and operate at the seat of government of the United States a low-power radio station in the fixed service at or near the site of the embassy or legation of such foreign government for transmission of its messages to points outside the United States, but only (1) where he determines that the authorization would be consistent with the national interest of the United States and (2) where such foreign government has provided reciprocal privileges to the United States to construct and operate radio stations within territories subject to its jurisdiction. Foreign government stations authorized pursuant to the provisions of this subsection shall conform to such rules and regulations as the President may prescribe. The authorization of such stations, and the renewal, modification, suspension, revocation, or other termination of such authority shall be in accordance with such procedures as may be established by the President and shall not be subject to the other provisions of this chapter or of subchapter II of chapter 5, and chapter 7, of title 5.


(June 19, 1934, ch. 652, title III, § 305, 48 Stat. 1083; Pub. L. 87–795, Oct. 11, 1962, 76 Stat. 903; Pub. L. 97–31, § 12(150), Aug. 6, 1981, 95 Stat. 167; Pub. L. 104–104, title IV, § 403(h)(1), Feb. 8, 1996, 110 Stat. 131.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (c), was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.

Codification
In subsec. (c), “subchapter II of chapter 5, and chapter 7, of title 5” substituted for “the Administrative Procedure Act” on authority of Pub. L. 89–554, § 7(b), Sept. 6, 1966, 80 Stat. 631, the first section of which enacted Title 5, Government Organization and Employees.

Amendments1996—Subsecs. (b) to (d). Pub. L. 104–104 redesignated subsecs. (c) and (d) as (b) and (c), respectively, and struck out former subsec. (b) which read as follows: “Radio stations on board vessels of the Maritime Administration of the Department of Transportation or the Inland and Coastwise Waterways Service shall be subject to the provisions of this subchapter.”
1981—Subsec. (b). Pub. L. 97–31 substituted “Maritime Administration of the Department of Transportation” for “United States Shipping Board Bureau or the United States Shipping Board Merchant Fleet Corporation”. For prior transfers of functions, see Transfer of Functions note set out below.
1962—Subsec. (d). Pub. L. 87–795 added subsec. (d).

Executive Documents

Transfer of Functions
For transfer of functions of United States Shipping Board Bureau and United States Shipping Board Merchant Fleet Corporation, see Ex. Ord. No. 6166, set out under section 901 of Title 5, Government Organization and Employees, act June 29, 1936, ch. 858, title II, §§ 203, 204, title IX, § 904, 49 Stat. 1987, 2016, and Reorg. Plan No. 6 of 1949, Reorg. Plan No. 21 of 1950, and Reorg. Plan No. 7 of 1961, set out in the Appendix to Title 5.

REORGANIZATION PLAN NO. 1 OF 1970
Eff. Apr. 20, 1970, 35 F.R. 6421, 84 Stat. 2083Prepared by the President and Transmitted to the Senate and the House of Representatives in Congress Assembled, February 9, 1970, Pursuant to the Provisions of Chapter 9 of Title 5 of the United States Code.

OFFICE OF TELECOMMUNICATIONS POLICY
Section 1. Transfer of FunctionsThe functions relating to assigning frequencies to radio stations belonging to and operated by the United States, or to classes thereof, conferred upon the President by the provisions of section 305(a) of the Communications Act of 1934, 47 U.S.C. 305(a), are hereby transferred to the Director of the Office of Telecommunications Policy hereinafter provided for.

Sec. 2. Establishment of OfficeThere is hereby established in the Executive Office of the President the Office of Telecommunications Policy, hereinafter referred to as the Office.

Sec. 3. Director and Deputy(a) There shall be at the head of the Office the Director of the Office of Telecommunications Policy, hereinafter referred to as the Director. The Director shall be appointed by the President by and with the advice and consent of the Senate and shall be compensated at the rate now or hereafter provided for Level III of the Executive Schedule Pay Rates (5 U.S.C. 5314).
(b) There shall be in the Office a Deputy Director of the Office of Telecommunications Policy who shall be appointed by the President by and with the advice and consent of the Senate and shall be compensated at the rate now or hereafter provided for Level IV of the Executive Schedule Pay Rates (5 U.S.C. 5315). The Deputy Director shall perform such functions as the Director may from time to time prescribe and, unless the President shall designate another person to so act, shall act as Director during the absence or disability of the Director or in the event of vacancy in the office of Director.
(c) No person shall while holding office as Director or Deputy Director engage in any other business, vocation, or employment.

Sec. 4. Performance of Functions of Director(a) The Director may appoint employees necessary for the work of the Office under the classified civil service and fix their compensation in accordance with the classification laws.
(b) The Director may from time to time make such provisions as he shall deem appropriate authorizing the performance of any function transferred to him hereunder by any other officer, or by any organizational entity or employee, of the Office.

Sec. 5. Abolition of OfficeThat office of Assistant Director of the Office of Emergency Preparedness held by the Director of Telecommunications Management under Executive Order No. 10995 of February 16, 1962, as amended, is abolished. The Director of the Office of Emergency Preparedness shall make such provisions as he may deem to be necessary with respect to winding up any outstanding affairs of the office abolished by the foregoing provisions of this section.

Sec. 6. Incidental Transfers(a) So much of the personnel, property, records, and unexpended balances of appropriations, allocations, and other funds employed, held, or used by, or available or to be made available to, the Office of Emergency Preparedness in connection with functions affected by the provisions of this reorganization plan as the Director of the Bureau of the Budget shall determine shall be transferred to the Office of Telecommunications Policy at such time or times as he shall direct.
(b) Such further measures and dispositions as the Director of the Bureau of the Budget shall deem to be necessary in order to effectuate the transfers provided for in subsection (a) of this section shall be carried out in such manner as he shall direct and by such agencies as he shall designate.

Sec. 7. Interim DirectorThe President may authorize any person who immediately prior to the effective date of this reorganization plan holds a position in the Executive Office of the President to act as Director of the Office of Telecommunications Policy until the office of Director is for the first time filled pursuant to the provisions of section 3 of this reorganization plan or by recess appointment, as the case may be. The President may authorize any person who serves in an acting capacity under the foregoing provisions of this section to receive the compensation attached to the office of Director. Such compensation, if authorized, shall be in lieu of, but not in addition to, other compensation from the United States to which such person may be entitled.
[The Office of Telecommunications Policy was abolished and its functions transferred to the President and the Secretary of Commerce by secs. 3 and 5 of Reorg. Plan No. 1 of 1977, set out in the Appendix to Title 5, Government Organization and Employees.]

Message of the PresidentTo the Congress of the United States:
We live in a time when the technology of telecommunications is undergoing rapid change which will dramatically affect the whole of our society. It has long been recognized that the executive branch of the Federal government should be better equipped to deal with the issues which arise from telecommunications growth. As the largest single user of the nation’s telecommunications facilities, the Federal government must also manage its internal communications operations in the most effective manner possible.
Accordingly, I am today transmitting to the Congress Reorganization Plan No. 1 of 1970, prepared in accordance with chapter 9 of title 5 of the United States Code.
That plan would establish a new Office of Telecommunications Policy in the Executive Office of the President. The new unit would be headed by a Director and a Deputy Director who would be appointed by the President with the advice and consent of the Senate. The existing office held by the Director of Telecommunications Management in the Office of Emergency Preparedness would be abolished.
In addition to the functions which are transferred to it by the reorganization plan, the new Office would perform certain other duties which I intend to assign to it by Executive order as soon as the reorganization plan takes effect. That order would delegate to the new Office essentially those functions which are now assigned to the Director of Telecommunications Management. The Office of Telecommunications Policy would be assisted in its research and analysis responsibilities by the agencies and departments of the Executive Branch including another new office, located in the Department of Commerce.
The new Office of Telecommunications Policy would play three essential roles:
1. It would serve as the President’s principal adviser on telecommunications policy, helping to formulate government policies concerning a wide range of domestic and international telecommunications issues and helping to develop plans and programs which take full advantage of the nation’s technological capabilities. The speed of economic and technological advance in our time means that new questions concerning communications are constantly arising, questions on which the government must be well informed and well advised. The new Office will enable the President and all government officials to share more fully in the experience, the insights, and the forecasts of government and non-government experts.
2. The Office of Telecommunications Policy would help formulate policies and coordinate operations for the Federal government’s own vast communications systems. It would, for example, set guidelines for the various departments and agencies concerning their communications equipment and services. It would regularly review the ability of government communications systems to meet the security needs of the nation and to perform effectively in time of emergency. The Office would direct the assignment of those portions of the radio spectrum which are reserved for government use, carry out responsibilities conferred on the President by the Communications Satellite Act, advise State and local governments, and provide policy direction for the National Communications System.
3. Finally, the new Office would enable the executive branch to speak with a clearer vote and to act as a more effective partner in discussions of communications policy with both the Congress and the Federal Communications Commission. This action would take away none of the prerogatives or functions assigned to the Federal Communications Commission by the Congress. It is my hope, however, that the new Office and the Federal Communications Commission would cooperate in achieving certain reforms in telecommunications policy, especially in their procedures for allocating portions of the radio spectrum for government and civilian use. Our current procedures must be more flexible if they are to deal adequately with problems such as the worsening spectrum shortage.
Each reorganization included in the plan which accompanies this message is necessary to accomplish one or more of the purposes set forth in section 901(a) of title 5 of the United States Code. In particular, the plan is responsive to section 901(a)(1), “to promote the better execution of the laws, the more effective management of the executive branch and of its agencies and functions, and the expeditious administration of the public business;” and section 901(a)(3), “to increase the efficiency of the operations of the government to the fullest extent practicable.”
The reorganization provided for in this plan make necessary the appointment and compensation of new officers, as specified in sections 3(a) and 3(b) of the plan. The rates of compensation fixed for these officers are comparable to those fixed for other officers in the executive branch who have similar responsibilities.
This plan should result in the more efficient operation of the government. It is not practical, however, to itemize or aggregate the exact expenditure reductions which will result from this action.
The public interest requires that government policies concerning telecommunications be formulated with as much sophistication and vision as possible. This reorganization plan—and the executive order which would follow it—are necessary instruments if the government is to respond adequately to the challenges and opportunities presented by the rapid pace of change in communications. I urge that the Congress allow this plan to become effective so that these necessary reforms can be accomplished.

Richard Nixon.

The White House, February 9, 1970.


Executive Order No. 10995
Ex. Ord. No. 10995, eff. Feb. 16, 1962, 27 F.R. 1519, as amended by Ex. Ord. No. 11084, eff. Feb. 18, 1963, 28 F.R. 1531, which related to the assignment of telecommunications management functions, was revoked by Ex. Ord. No. 11556, eff. Sept. 14, 1970, 35 F.R. 14193, formerly set out below.


Executive Order No. 11556
Ex. Ord. No. 11556, Sept. 4, 1970, 35 F.R. 14193, as amended by Ex. Ord. No. 11921, June 11, 1976, 41 F.R. 2494, which related to the assignment of telecommunication functions, was revoked by Ex. Ord. No. 12046, Mar. 27, 1978, 43 F.R. 13349, set out below.


Ex. Ord. No. 12046. Transfer of Telecommunications Functions
Ex. Ord. No. 12046, Mar. 27, 1978, 43 F.R. 13349, as amended by Ex. Ord. No. 12148, July 20, 1979, 44 F.R. 43239; Ex. Ord. No. 12472, Apr. 3, 1984, 49 F.R. 13471, provided:
By virtue of the authority vested in me by the Constitution and laws of the United States of America, including Section 7 of Reorganization Plan No. 1 of 1977 (42 FR 56101 (October 21, 1977)) [set out in the Appendix to Title 5, Government Organization and Employees], the authority and control vested in the President by Section 2 of Executive Order No. 11556, as amended. Section 202 of the Budget and Accounting Procedures Act of 1950 (31 U.S.C. 581c) [31 U.S.C. 1531], and Section 301 of Title 3 of the United States Code, and as President of the United States of America, in order to provide for the transfer of certain telecommunications functions, it is hereby ordered as follows:


SECTION 1


Reorganization Plan

1–1. Implementation of Reorganization Plan1–101. The transfer of all the functions of the Office of Telecommunications Policy and of its Director, as provided by Section 5B of Reorganization Plan No. 1 of 1977 (42 FR 56101), is hereby effective.
1–102. The abolition of the Office of Telecommunications Policy, as provided by Section 3C of Reorganization Plan No. 1 of 1977, is hereby effective.
1–103. The establishment of an Assistant Secretary for Communications and Information, Department of Commerce, as provided by Section 4 of Reorganization Plan No. 1 of 1977, is hereby effective.

1–2. Telecommunications Function1–201. Prior to the effective date of Reorganization Plan No. 1 of 1977, the Office of Telecommunications Policy and its Director had the functions set forth or referenced by: (1) Section 1 of Reorganization Plan No. 1 of 1970 (5 U.S.C. App.), (2) Executive Order No. 11556 of September 4, 1970, as amended (47 U.S.C. 305 note), (3) Executive Order No. 11191 of January 4, 1965, as amended (47 U.S.C. 721 note), (4) Executive Order No. 10705 of April 17, 1957, as amended (47 U.S.C. 606 note), and (5) Presidential Memorandum of August 21, 1963, as amended by Executive Order No. 11556 and entitled “Establishment of the National Communications System.”
1–202. So much of those functions which relate to the preparation of Presidential telecommunications policy options or to the disposition of appeals from assignments of radio frequencies to stations of the United States Government were transferred to the President. These functions may be delegated within the Executive Office of the President and the delegations are set forth in this Order at Sections 3–1 through 4–3.
1–203. Those telecommunications functions which were not transferred to the President were transferred to the Secretary of Commerce. Functions transferred to the Secretary are set forth in this Order at Sections 2–1 through 2–5.


SECTION 2


Functions Transferred to Commerce

2–1. Radio Frequencies2–101. The authority of the President to assign frequencies to radio stations or to classes of radio stations belonging to and operated by the United States, including the authority to amend, modify, or revoke such assignments, was transferred to the Secretary of Commerce.
2–102. This authority, which was originally vested in the President by Section 305(a) of the Communications Act of 1934, as amended (47 U.S.C. 305(a)), was transferred and assigned to the Director of the Office of Telecommunications Policy by Section 1 of Reorganization Plan No. 1 of 1970 and Section 3 of Executive Order No. 11556.
2–103. The authority to assign frequencies to radio stations is subject to the authority to dispose of appeals from frequency assignments as set forth in Section 3–2 of this Order.

2–2. Construction of Radio Stations2–201. The authority to authorize a foreign government to construct and operate a radio station at the seat of government of the United States was transferred to the Secretary of Commerce. Authorization for the construction and operation of a radio station pursuant to this authority and the assignment of a frequency for its use can be made only upon recommendation of the Secretary of State and after consultation with the Attorney General and the Chairman of the Federal Communications Commission.
2–202. This authority, which was originally vested in the President by Section 305(d) of the Communications Act of 1934, as amended (47 U.S.C. 305), was delegated to the Director of the Office of Telecommunications Policy by Section 5 of Executive Order No. 11556.

2–3. Communications Satellite System2–301. Certain functions relating to the communications satellite system were transferred to the Secretary of Commerce. Those functions were delegated or assigned to the Director of the Office of Telecommunications Policy by Executive Order No. 11191, as amended by Executive Order No. 11556. The functions include authority vested in the President by Section 201(a) of the Communications Satellite Act of 1962 (76 Stat. 421, 47 U.S.C. 721(a)). These functions are specifically set forth in the following provisions of this Section.
(a) Aid in the planning and development of the commercial communications satellite system and aid in the execution of a national program for the operation of such a system.
(b) Conduct a continuous review of all phases of the development and operation of such system, including the activities of the Corporation.
(c) Coordinate, in consultation with the Secretary of State, the activities of governmental agencies with responsibilities in the field of telecommunications, so as to insure that there is full and effective compliance at all times with the policies set forth in the Act [47 U.S.C. 701 et seq.].
(d) Make recommendations to the President and others as appropriate, with respect to all steps necessary to insure the availability and appropriate utilization of the communications satellite system for general government purposes in consonance with Section 201(a)(6) of the Act [47 U.S.C. 721(a)(6)].
(e) Help attain coordinated and efficient use of the electromagnetic spectrum and the technical compatibility of the communications satellite system with existing communications facilities both in the United States and abroad.
(f) Assist in the preparation of Presidential action documents for consideration by the President as may be appropriate under Section 201(a) of the Act, make necessary recommendations to the President in connection therewith, and keep the President currently informed with respect to the carrying out of the Act.
(g) Serve as the chief point of liaison between the President and the Corporation.
(h) The Secretary of Commerce shall timely submit to the President each year the report (including evaluations and recommendations) provided for in Section 404(a) of the Act (47 U.S.C. 744(a)).
(i) The Secretary of Commerce shall coordinate the performance of these functions with the Secretary of State. The Corporation and other concerned Executive agencies shall provide the Secretary of Commerce with such assistance, documents, and other cooperation as will enable the Secretary to carry out these functions.

2–4. Other Telecommunications FunctionsCertain functions assigned, subject to the authority and control of the President to the Director of the Office of Telecommunications Policy by Section 2 of Executive Order No. 11556 were transferred to the Secretary of Commerce. These functions, subject to the authority and control of the President, are set forth in the following subsections.
2–401. The Secretary of Commerce shall serve as the President’s principal adviser on telecommunications policies pertaining to the Nation’s economic and technological advancement and to the regulation of the telecommunications industry.
2–402. The Secretary of Commerce shall advise the Director of the Office of Management and Budget on the development of policies relating to the procurement and management of Federal telecommunications systems.
2–403. The Secretary of Commerce shall conduct studies and evaluations concerning telecommunications research and development, and concerning the initiation, improvement, expansion, testing, operation, and use of Federal telecommunications systems. The Secretary shall advise appropriate agencies, including the Office of Management and Budget, of the recommendations which result from such studies and evaluations.
2–404. The Secretary of Commerce shall develop and set forth, in coordination with the Secretary of State and other interested agencies, plans, policies, and programs which relate to international telecommunications issues, conferences, and negotiations. The Secretary of Commerce shall coordinate economic, technical, operational and related preparations for United States participation in international telecommunications conferences and negotiations. The Secretary shall provide advice and assistance to the Secretary of State on international telecommunications policies to strengthen the position and serve the best interests of the United States, in support of the Secretary of State’s responsibility for the conduct of foreign affairs.
2–405. The Secretary of Commerce shall provide for the coordination of the telecommunications activities of the Executive Branch, and shall assist in the formulation of policies and standards for those activities, including but not limited to considerations of interoperability, privacy, security, spectrum use and emergency readiness.
2–406. The Secretary of Commerce shall develop and set forth telecommunications policies pertaining to the Nation’s economic and technological advancement and to the regulation of the telecommunications industry.
2–407. The Secretary of Commerce shall ensure that the Executive Branch views on telecommunications matters are effectively presented to the Federal Communications Commission and, in coordination with the Director of the Office of Management and Budget, to the Congress.
2–408. The Secretary of Commerce shall establish policies concerning spectrum assignments and use by radio stations belonging to and operated by the United States. Agencies shall consult with the Secretary of Commerce to ensure that their conduct of telecommunications activities is consistent with those policies.
2–409. The Secretary of Commerce shall develop, in cooperation with the Federal Communications Commission, a comprehensive long-range plan for improved management of all electromagnetic spectrum resources.
2–410. The Secretary of Commerce shall conduct studies and make recommendations concerning the impact of the convergence of computer and communications technology.
2–411. The Secretary of Commerce shall coordinate Federal telecommunications assistance to State and local governments, except as otherwise provided by Executive Order No. 12472 [set out as a note under section 5195 of Title 42, The Public Health and Welfare].
2–412. The Secretary of Commerce shall conduct and coordinate economic and technical analyses of telecommunications policies, activities, and opportunities in support of assigned responsibilities.
2–413. The Secretary of Commerce shall contract for studies and reports related to any aspect of assigned responsibilities.
2–414. [Revoked. Ex. Ord. No. 12472, Apr. 3, 1984, 49 F.R. 13471.]

2–5. Consultation Responsibilities2–501. The authority to establish coordinating committees, as assigned to the Director of the Office of Telecommunications Policy by Section 10 of Executive Order No. 11556, was transferred to the Secretary of Commerce.
2–502. As permitted by law, the Secretary of Commerce shall establish such interagency committees and working groups composed of representatives of interested agencies, and shall consult with such departments and agencies as may be necessary for the most effective performance of his functions. To the extent he deems it necessary to continue the Interdepartment Radio Advisory Committee, that Committee shall serve in an advisory capacity to the Secretary. As permitted by law, the Secretary also shall establish one or more telecommunications advisory committees composed of experts in the telecommunications area outside the Government.


SECTION 3


Functions Assigned to the Office of Management and Budget

3–1. Telecommunications Procurement and Management3–101. The responsibility for serving as the President’s principal adviser on procurement and management of Federal telecommunications systems and the responsibility for developing and establishing policies for procurement and management of such systems, which responsibilities were assigned to the Director of the Office of Telecommunications Policy subject to the authority and control of the President by Section 2(b) of Executive Order No. 11556, were transferred to the President.
3–102. These functions are delegated to the Director of the Office of Management and Budget.

3–2. Radio Frequency Appeals3–201. The authority to make final disposition of appeals from frequency assignments by the Secretary of Commerce for radio stations belonging to and operated by the United States, which authority was vested in the President by Section 305(a) of the Communications Act of 1934 (47 U.S.C. 305(a)) and transferred to the Director of the Office of Telecommunications Policy by Reorganization Plan No. 1 of 1970 (5 U.S.C. App.), was transferred to the President.
3–202. This function is delegated to the Director of the Office of Management and Budget.


SECTION 4


Functions Assigned to the National Security Council and the Office of Science and Technology Policy

4–1. Emergency Functions4–101. The war power functions of the President under Section 606 of the Communications Act of 1934, as amended (47 U.S.C. 606), which were delegated to the Director of the Office of Telecommunications Policy by the Provisions of Section 4 of Executive Order No. 10705, were transferred to the President.
4–102. [Revoked. Ex. Ord. No. 12472, Apr. 3, 1984, 49 F.R. 13471.]
4–103. [Revoked. Ex. Ord. No. 12472, Apr. 3, 1984, 49 F.R. 13471.]

4–2. National Communications System4–201. The responsibility for policy direction of the development and operation of a National Communications System, which was assigned to the Director of the Office of Telecommunications Policy by the Presidential Memorandum of August 21, 1963, as amended by Executive Order No. 11556, was transferred to the President.
4–202. [Revoked. Ex. Ord. No. 12472, Apr. 3, 1984, 49 F.R. 13471.]

4–3. Planning Functions4–301. The function of coordinating the development of policy, plans, programs, and standards for the mobilization and use of the Nation’s telecommunications resources in any emergency, which function was assigned to the Director of the Office of Telecommunications Policy subject to the authority and control of the President by Section 2(h) of the Executive Order No. 11556, was transferred to the President.
4–302. [Revoked. Ex. Ord. No. 12472, Apr. 3, 1984, 49 F.R. 13471.]


SECTION 5


Related Telecommunications Functions

5–1. The Department of Commerce5–101. The Secretary of Commerce shall continue to perform the following functions previously assigned by Section 13 of Executive Order No. 11556:
(a) Perform analysis, engineering, and administrative functions, including the maintenance of necessary files and data bases, as necessary in the performance of assigned responsibilities for the management of electromagnetic spectrum.
(b) Conduct research and analysis of electromagnetic propagation, radio systems characteristics, and operating techniques affecting the utilization of the electromagnetic spectrum in coordination with specialized, related research and analysis performed by other Federal agencies in their areas of responsibility.
(c) Conduct research and analysis in the general field of telecommunications sciences in support of assigned functions and in support of other Government agencies.
5–102. The Secretary of Commerce shall participate, as appropriate, in evaluating the capability of telecommunications resources, in recommending remedial actions, and in developing policy options.

5–2. Department of State5–201. With respect to telecommunications, the Secretary of State shall exercise primary authority for the conduct of foreign policy, including the determination of United States positions and the conduct of United States participation in negotiations with foreign governments and international bodies. In exercising this responsibility the Secretary of State shall coordinate with other agencies as appropriate, and, in particular, shall give full consideration to the Federal Communications Commission’s regulatory and policy responsibility in this area.
5–202. The Secretary of State shall continue to perform the following functions previously assigned by Executive Order No. 11191, as amended:
(a) Exercise the supervision provided for in Section 201(a)(4) of the Communications Satellite Act of 1962, as amended (47 U.S.C. 721(a)(4)), be responsible, although the Secretary of Commerce is the chief point of liaison, for instructing the Communications Satellite Corporation in its role as the designated United States representative to the International Telecommunications Satellite Organization; and direct the foreign relations of the United States with respect to actions under the Communications Satellite Act of 1962, as amended [section 701 et seq. of this title].
(b) Coordinate, in accordance with the applicable interagency agreements, the performance of these functions with the Secretary of Commerce, the Federal Communications Commission, other concerned Executive agencies, and the Communications Satellite Corporation (see 47 U.S.C. 731–735). The Corporation and other concerned Executive agencies shall provide the Secretary of State with such assistance, documents, and other cooperation as will enable the Secretary to carry out these functions.

5–3. Federal Emergency Management Agency [Revoked. Ex. Ord. No. 12472, Apr. 3, 1984, 49 F.R. 13471.]

SECTION 6


General Provisions

6–1. Transfer Provisions6–101. [Revoked. Ex. Ord. No. 12472, Apr. 3, 1984, 49 F.R. 13471.]
6–102. The primary responsibility for performing all administrative support and service functions that are related to functions transferred from the Office of Telecommunications Policy and its Director to the President, including those functions delegated or assigned within the Executive Office of the President, are transferred to the Office of Administration. The Domestic Policy Staff shall perform such functions related to the preparation of Presidential telecommunications policy options as the President may from time to time direct.
6–103. The records, property, personnel, and unexpended balances of appropriations, available or to be made available, which relate to the functions transferred, assigned, or delegated as provided in this Order are hereby transferred as appropriate.
6–104. The Director of the Office of Management and Budget shall make such determinations, issue such orders, and take all actions necessary or appropriate to effectuate the transfers or reassignments provided in this Order, including the transfer of funds, records, property, and personnel.

6–2. AmendmentsIn order to reflect the transfers provided by this Order, the following conforming amendments and revocations are ordered:
6–201. Section 306 of Executive Order No. 11051, as amended [former 50 U.S.C. App. 2271 note], is further amended to read:
“Sec. 306. Emergency telecommunications. The Administrator of General Services shall be responsible for coordinating with the National Security Council in planning for the mobilization of the Nation’s telecommunications resources in time of national emergency.”.
6–202. Executive Order No. 11490, as amended [former 50 U.S.C. App. 2251 note] is further amended by:
(1) substituting “National Security Council” for “Office of Telecommunications Policy (35 FR 6421)” in Section 401(27), and
(2) substituting the number of this Order for “11556” and deleting references to Executive Order No. 10705 [47 U.S.C. 606 note] in Sections 1802 and 2002(3).
6–203. Executive Order No. 11725, as amended [former 50 U.S.C. App. 2271 note], is further amended by substituting the number and date of this Order for the reference to Executive Order No. 11556 of September 4, 1970 in Section 3(16).
6–204. Executive Orders No. 10705, as amended [47 U.S.C. 606 note], No. 11191, as amended [47 U.S.C. 721 note] and No. 11556, as amended, are revoked.

6–3. General6–301. All Executive agencies to which functions are assigned pursuant to this Order shall issue such rules and regulations as may be necessary to carry them out.
6–302. All Executive agencies are authorized and directed to cooperate with the departments and agencies to which functions are assigned pursuant to this Order and to furnish them such information, support and assistance, not inconsistent with law, as they may require in the performance of those functions.
6–303. (a) Nothing in this Order reassigns any function assigned any agency under the Federal Property and Administrative Services Act of 1949, as amended [see chapters 1 to 11 of Title 40, Public Buildings, Property, and Works, and division C (except sections 3302, 3307(e), 3501(b), 3509, 3906, 4710, and 4711) of subtitle I of Title 41, Public Contracts], nor does anything in this Order impair the existing authority of the Administrator of General Services to provide and operate telecommunications services and to prescribe policies and methods of procurement, or impair the policy and oversight roles of the Office of Management and Budget.
(b) In carrying out the functions in this Order, the Secretary of Commerce shall coordinate activities as appropriate with the Federal Communications Commission and make appropriate recommendations to it as the regulator of the private sector. Nothing in this Order reassigns any function vested by law in the Federal Communications Commission.
6–304. This Order shall be effective March 26, 1978.



§ 306. Foreign ships; application of section 301
Section 301 of this title shall not apply to any person sending radio communications or signals on a foreign ship while the same is within the jurisdiction of the United States, but such communications or signals shall be transmitted only in accordance with such regulations designed to prevent interference as may be promulgated under the authority of this chapter.
(June 19, 1934, ch. 652, title III, § 306, 48 Stat. 1083.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.



§ 307. Licenses(a) GrantThe Commission, if public convenience, interest, or necessity will be served thereby, subject to the limitations of this chapter, shall grant to any applicant therefor a station license provided for by this chapter.


(b) Allocation of facilitiesIn considering applications for licenses, and modifications and renewals thereof, when and insofar as there is demand for the same, the Commission shall make such distribution of licenses, frequencies, hours of operation, and of power among the several States and communities as to provide a fair, efficient, and equitable distribution of radio service to each of the same.


(c) Terms of licenses(1) Initial and renewal licensesEach license granted for the operation of a broadcasting station shall be for a term of not to exceed 8 years. Upon application therefor, a renewal of such license may be granted from time to time for a term of not to exceed 8 years from the date of expiration of the preceding license, if the Commission finds that public interest, convenience, and necessity would be served thereby. Consistent with the foregoing provisions of this subsection, the Commission may by rule prescribe the period or periods for which licenses shall be granted and renewed for particular classes of stations, but the Commission may not adopt or follow any rule which would preclude it, in any case involving a station of a particular class, from granting or renewing a license for a shorter period than that prescribed for stations of such class if, in its judgment, the public interest, convenience, or necessity would be served by such action.


(2) Materials in applicationIn order to expedite action on applications for renewal of broadcasting station licenses and in order to avoid needless expense to applicants for such renewals, the Commission shall not require any such applicant to file any information which previously has been furnished to the Commission or which is not directly material to the considerations that affect the granting or denial of such application, but the Commission may require any new or additional facts it deems necessary to make its findings.


(3) Continuation pending decisionPending any administrative or judicial hearing and final decision on such an application and the disposition of any petition for rehearing pursuant to section 405 or section 402 of this title, the Commission shall continue such license in effect.



(d) RenewalsNo renewal of an existing station license in the broadcast or the common carrier services shall be granted more than thirty days prior to the expiration of the original license.


(e) Operation of certain radio stations without individual licenses(1) Notwithstanding any license requirement established in this chapter, if the Commission determines that such authorization serves the public interest, convenience, and necessity, the Commission may by rule authorize the operation of radio stations without individual licenses in the following radio services: (A) the citizens band radio service; (B) the radio control service; (C) the aviation radio service for aircraft stations operated on domestic flights when such aircraft are not otherwise required to carry a radio station; and (D) the maritime radio service for ship stations navigated on domestic voyages when such ships are not otherwise required to carry a radio station.

(2) Any radio station operator who is authorized by the Commission to operate without an individual license shall comply with all other provisions of this chapter and with rules prescribed by the Commission under this chapter.

(3) For purposes of this subsection, the terms “citizens band radio service”, “radio control service”, “aircraft station” and “ship station” shall have the meanings given them by the Commission by rule.


(f) Areas in Alaska without access to over the air broadcastsNotwithstanding any other provision of law, (1) any holder of a broadcast license may broadcast to an area of Alaska that otherwise does not have access to over the air broadcasts via translator, microwave, or other alternative signal delivery even if another holder of a broadcast license begins broadcasting to such area, (2) any holder of a broadcast license who has broadcast to an area of Alaska that did not have access to over the air broadcasts via translator, microwave, or other alternative signal delivery may continue providing such service even if another holder of a broadcast license begins broadcasting to such area, and shall not be fined or subject to any other penalty, forfeiture, or revocation related to providing such service including any fine, penalty, forfeiture, or revocation for continuing to operate notwithstanding orders to the contrary.


(June 19, 1934, ch. 652, title III, § 307, 48 Stat. 1083; June 5, 1936, ch. 511, § 2, 49 Stat. 1475; July 16, 1952, ch. 879, § 5, 66 Stat. 714; Pub. L. 86–752, § 3, Sept. 13, 1960, 74 Stat. 889; Pub. L. 87–439, Apr. 27, 1962, 76 Stat. 58; Pub. L. 97–35, title XII, § 1241(a), Aug. 13, 1981, 95 Stat. 736; Pub. L. 97–259, title I, §§ 112, 113(a), Sept. 13, 1982, 96 Stat. 1093; Pub. L. 104–104, title II, § 203, title IV, § 403(i), Feb. 8, 1996, 110 Stat. 112, 131; Pub. L. 108–447, div. J, title IX [title II, § 213(1), (2)], Dec. 8, 2004, 118 Stat. 3431.)


References in TextThis chapter, referred to in subsecs. (a) and (e), was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.

Amendments2004—Subsec. (c)(3). Pub. L. 108–447, § 213(1), substituted “any administrative or judicial hearing” for “any hearing” and inserted “or section 402” after “section 405”.
Subsec. (f). Pub. L. 108–447, § 213(2), added subsec. (f).
1996—Subsec. (c). Pub. L. 104–104, § 203, inserted heading and amended text generally, restructuring existing provisions into pars. (1) to (3) and substituting provisions providing 8 year term for licenses of broadcasting stations for provisions providing 5 year term for licenses of television broadcasting stations, 7 year term for licenses of radio broadcasting stations, and 10 year term for other broadcasting stations.
Subsec. (e). Pub. L. 104–104, § 403(i), amended subsec. (e) generally. Prior to amendment, subsec. (e) read as follows:
“(1) Notwithstanding any licensing requirement established in this chapter, the Commission may by rule authorize the operation of radio stations without individual licenses in the radio control service and the citizens band radio service if the Commission determines that such authorization serves the public interest, convenience, and necessity.
“(2) Any radio station operator who is authorized by the Commission under paragraph (1) to operate without an individual license shall comply with all other provisions of this chapter and with rules prescribed by the Commission under this chapter.
“(3) For purposes of this subsection, the terms ‘radio control service’ and ‘citizens band radio service’ shall have the meanings given them by the Commission by rule.”
1982—Subsec. (c). Pub. L. 97–259, § 112, redesignated subsec. (d) as (c), substituted “ten years” for “five years” after “station) shall be for a longer term than” and “term of not to exceed”, and inserted provision that the term of any license for the operation of any auxiliary broadcast station or equipment which can be used only in conjunction with a primary radio, television, or translator station shall be concurrent with the term of the license for such primary radio, television, or translator station. Former subsec. (c), which required the Commission to study proposal that Congress allocate fixed percentages of radio broadcasting facilities to nonprofit activities and report recommendations, with reasons, to Congress not later than Feb. 1, 1935, was struck out.
Subsec. (d). Pub. L. 97–259, § 112(a), redesignated subsec. (e) as (d). Former subsec. (d) redesignated (c).
Subsec. (e). Pub. L. 97–259, §§ 112(a), 113(a), added subsec. (e) and redesignated former subsec. (e) as (d).
1981—Subsec. (d). Pub. L. 97–35 substituted provisions authorizing term of five years for a television broadcasting station license, seven years for a radio broadcasting station license, and five years for any other class of license, with comparable provisions for renewal, for provisions authorizing term of three years for a broadcasting station license, and five years for any other class of station license, with comparable provisions for renewal.
1962—Subsec. (e). Pub. L. 87–439 inserted “in the broadcast or the common carrier services” before “shall be granted”.
1960—Subsec. (d). Pub. L. 86–752 inserted last sentence dealing with the Commission’s authority to grant licenses for periods shorter than 3 years.
1952—Subsec. (d). Act July 16, 1952, provided that upon the expiration of any license, any renewal applied for may be granted “if the Commission finds that public interest, convenience, and necessity would be served thereby”, and provided that pending a hearing and final decision on an application for renewal and the disposition of any petition for a rehearing the Commission shall continue the license in effect.
1936—Subsec. (b). Act June 5, 1936, amended subsec. (b) generally.

Effective Date of 1981 AmendmentPub. L. 97–35, title XII, § 1241(b), Aug. 13, 1981, 95 Stat. 736, provided that: “The amendments made in subsection (a) [amending this section] shall apply to television and radio broadcasting licenses granted or renewed by the Federal Communications Commission after the date of the enactment of this Act [Aug. 13, 1981].”




§ 308. Requirements for license(a) Writing; exceptionsThe Commission may grant construction permits and station licenses, or modifications or renewals thereof, only upon written application therefor received by it: Provided, That (1) in cases of emergency found by the Commission involving danger to life or property or due to damage to equipment, or (2) during a national emergency proclaimed by the President or declared by the Congress and during the continuance of any war in which the United States is engaged and when such action is necessary for the national defense or security or otherwise in furtherance of the war effort, or (3) in cases of emergency where the Commission finds, in the nonbroadcast services, that it would not be feasible to secure renewal applications from existing licensees or otherwise to follow normal licensing procedure, the Commission may grant construction permits and station licenses, or modifications or renewals thereof, during the emergency so found by the Commission or during the continuance of any such national emergency or war, in such manner and upon such terms and conditions as the Commission shall by regulation prescribe, and without the filing of a formal application, but no authorization so granted shall continue in effect beyond the period of the emergency or war requiring it: Provided further, That the Commission may issue by cable, telegraph, or radio a permit for the operation of a station on a vessel of the United States at sea, effective in lieu of a license until said vessel shall return to a port of the continental United States.


(b) ConditionsAll applications for station licenses, or modifications or renewals thereof, shall set forth such facts as the Commission by regulation may prescribe as to the citizenship, character, and financial, technical, and other qualifications of the applicant to operate the station; the ownership and location of the proposed station and of the stations, if any, with which it is proposed to communicate; the frequencies and the power desired to be used; the hours of the day or other periods of time during which it is proposed to operate the station; the purposes for which the station is to be used; and such other information as it may require. The Commission, at any time after the filing of such original application and during the term of any such license, may require from an applicant or licensee further written statements of fact to enable it to determine whether such original application should be granted or denied or such license revoked. Such application and/or such statement of fact shall be signed by the applicant and/or licensee in any manner or form, including by electronic means, as the Commission may prescribe by regulation.


(c) Commercial communicationThe Commission in granting any license for a station intended or used for commercial communication between the United States or any Territory or possession, continental or insular, subject to the jurisdiction of the United States, and any foreign country, may impose any terms, conditions, or restrictions authorized to be imposed with respect to submarine-cable licenses by section 35 of this title.


(d) Summary of complaintsEach applicant for the renewal of a commercial or noncommercial television license shall attach as an exhibit to the application a summary of written comments and suggestions received from the public and maintained by the licensee (in accordance with Commission regulations) that comment on the applicant’s programming, if any, and that are characterized by the commentor as constituting violent programming.


(June 19, 1934, ch. 652, title III, § 308, 48 Stat. 1084; July 16, 1952, ch. 879, § 6, 66 Stat. 714; Pub. L. 87–444, § 3, Apr. 27, 1962, 76 Stat. 63; Pub. L. 102–538, title II, § 204(b), Oct. 27, 1992, 106 Stat. 3543; Pub. L. 103–414, title III, § 303(a)(15), Oct. 25, 1994, 108 Stat. 4295; Pub. L. 104–104, title II, § 204(b), Feb. 8, 1996, 110 Stat. 113.)

Editorial Notes
Amendments1996—Subsec. (d). Pub. L. 104–104 added subsec. (d).
1994—Subsec. (c). Pub. L. 103–414 made technical amendment to reference to section 35 of this title to correct reference to corresponding section of original act.
1992—Subsec. (b). Pub. L. 102–538 inserted before period at end “in any manner or form, including by electronic means, as the Commission may prescribe by regulation”.
1962—Subsec. (b). Pub. L. 87–444 struck out requirement that applications or statements of fact were to be signed under oath or affirmation.
1952—Subsec. (a). Act July 16, 1952, § 6(a), provided that the Commission may grant construction permits and station licenses, or modifications or renewals, only upon written application except that during war or emergency periods no formal application need be filed.
Subsec. (b). Act July 16, 1952, § 6(b), substituted “All applications for station licenses or modifications or renewals thereof, shall set forth” for “All such applications shall set forth”.

Statutory Notes and Related Subsidiaries
Effective Date of 1996 AmendmentPub. L. 104–104, title II, § 204(c), Feb. 8, 1996, 110 Stat. 113, provided that: “The amendments made by this section [amending this section and section 309 of this title] apply to applications filed after May 1, 1995.”




§ 309. Application for license(a) Considerations in granting applicationSubject to the provisions of this section, the Commission shall determine, in the case of each application filed with it to which section 308 of this title applies, whether the public interest, convenience, and necessity will be served by the granting of such application, and, if the Commission, upon examination of such application and upon consideration of such other matters as the Commission may officially notice, shall find that public interest, convenience, and necessity would be served by the granting thereof, it shall grant such application.


(b) Time of granting applicationExcept as provided in subsection (c) of this section, no such application—(1) for an instrument of authorization in the case of a station in the broadcasting or common carrier services, or

(2) for an instrument of authorization in the case of a station in any of the following categories:(A) industrial radio positioning stations for which frequencies are assigned on an exclusive basis,

(B) aeronautical en route stations,

(C) aeronautical advisory stations,

(D) airdrome control stations,

(E) aeronautical fixed stations, and

(F) such other stations or classes of stations, not in the broadcasting or common carrier services, as the Commission shall by rule prescribe,


shall be granted by the Commission earlier than thirty days following issuance of public notice by the Commission of the acceptance for filing of such application or of any substantial amendment thereof.

(c) Applications not affected by subsection (b)Subsection (b) of this section shall not apply—(1) to any minor amendment of an application to which such subsection is applicable, or

(2) to any application for—(A) a minor change in the facilities of an authorized station,

(B) consent to an involuntary assignment or transfer under section 310(b) of this title or to an assignment or transfer thereunder which does not involve a substantial change in ownership or control,

(C) a license under section 319(c) of this title or, pending application for or grant of such license, any special or temporary authorization to permit interim operation to facilitate completion of authorized construction or to provide substantially the same service as would be authorized by such license,

(D) extension of time to complete construction of authorized facilities,

(E) an authorization of facilities for remote pickups, studio links and similar facilities for use in the operation of a broadcast station,

(F) authorizations pursuant to section 325(c) of this title where the programs to be transmitted are special events not of a continuing nature,

(G) a special temporary authorization for nonbroadcast operation not to exceed thirty days where no application for regular operation is contemplated to be filed or not to exceed sixty days pending the filing of an application for such regular operation, or

(H) an authorization under any of the proviso clauses of section 308(a) of this title.



(d) Petition to deny application; time; contents; reply; findings(1) Any party in interest may file with the Commission a petition to deny any application (whether as originally filed or as amended) to which subsection (b) of this section applies at any time prior to the day of Commission grant thereof without hearing or the day of formal designation thereof for hearing; except that with respect to any classification of applications, the Commission from time to time by rule may specify a shorter period (no less than thirty days following the issuance of public notice by the Commission of the acceptance for filing of such application or of any substantial amendment thereof), which shorter period shall be reasonably related to the time when the applications would normally be reached for processing. The petitioner shall serve a copy of such petition on the applicant. The petition shall contain specific allegations of fact sufficient to show that the petitioner is a party in interest and that a grant of the application would be prima facie inconsistent with subsection (a) (or subsection (k) in the case of renewal of any broadcast station license). Such allegations of fact shall, except for those of which official notice may be taken, be supported by affidavit of a person or persons with personal knowledge thereof. The applicant shall be given the opportunity to file a reply in which allegations of fact or denials thereof shall similarly be supported by affidavit.

(2) If the Commission finds on the basis of the application, the pleadings filed, or other matters which it may officially notice that there are no substantial and material questions of fact and that a grant of the application would be consistent with subsection (a) (or subsection (k) in the case of renewal of any broadcast station license), it shall make the grant, deny the petition, and issue a concise statement of the reasons for denying the petition, which statement shall dispose of all substantial issues raised by the petition. If a substantial and material question of fact is presented or if the Commission for any reason is unable to find that grant of the application would be consistent with subsection (a) (or subsection (k) in the case of renewal of any broadcast station license), it shall proceed as provided in subsection (e).


(e) Hearings; intervention; evidence; burden of proofIf, in the case of any application to which subsection (a) of this section applies, a substantial and material question of fact is presented or the Commission for any reason is unable to make the finding specified in such subsection, it shall formally designate the application for hearing on the ground or reasons then obtaining and shall forthwith notify the applicant and all other known parties in interest of such action and the grounds and reasons therefor, specifying with particularity the matters and things in issue but not including issues or requirements phrased generally. When the Commission has so designated an application for hearing the parties in interest, if any, who are not notified by the Commission of such action may acquire the status of a party to the proceeding thereon by filing a petition for intervention showing the basis for their interest not more than thirty days after publication of the hearing issues or any substantial amendment thereto in the Federal Register. Any hearing subsequently held upon such application shall be a full hearing in which the applicant and all other parties in interest shall be permitted to participate. The burden of proceeding with the introduction of evidence and the burden of proof shall be upon the applicant, except that with respect to any issue presented by a petition to deny or a petition to enlarge the issues, such burdens shall be as determined by the Commission.


(f) Temporary authorization of temporary operations under subsection (b)When an application subject to subsection (b) has been filed, the Commission, notwithstanding the requirements of such subsection, may, if the grant of such application is otherwise authorized by law and if it finds that there are extraordinary circumstances requiring temporary operations in the public interest and that delay in the institution of such temporary operations would seriously prejudice the public interest, grant a temporary authorization, accompanied by a statement of its reasons therefor, to permit such temporary operations for a period not exceeding 180 days, and upon making like findings may extend such temporary authorization for additional periods not to exceed 180 days. When any such grant of a temporary authorization is made, the Commission shall give expeditious treatment to any timely filed petition to deny such application and to any petition for rehearing of such grant filed under section 405 of this title.


(g) Classification of applicationsThe Commission is authorized to adopt reasonable classifications of applications and amendments in order to effectuate the purposes of this section.


(h) Form and conditions of station licensesSuch station licenses as the Commission may grant shall be in such general form as it may prescribe, but each license shall contain, in addition to other provisions, a statement of the following conditions to which such license shall be subject: (1) The station license shall not vest in the licensee any right to operate the station nor any right in the use of the frequencies designated in the license beyond the term thereof nor in any other manner than authorized therein; (2) neither the license nor the right granted thereunder shall be assigned or otherwise transferred in violation of this chapter; (3) every license issued under this chapter shall be subject in terms to the right of use or control conferred by section 606 of this title.


(i) Random selection(1) General authority.—Except as provided in paragraph (5), if there is more than one application for any initial license or construction permit, then the Commission shall have the authority to grant such license or permit to a qualified applicant through the use of a system of random selection.

(2) No license or construction permit shall be granted to an applicant selected pursuant to paragraph (1) unless the Commission determines the qualifications of such applicant pursuant to subsection (a) and section 308(b) of this title. When substantial and material questions of fact exist concerning such qualifications, the Commission shall conduct a hearing in order to make such determinations. For the purpose of making such determinations, the Commission may, by rule, and notwithstanding any other provision of law—(A) adopt procedures for the submission of all or part of the evidence in written form;

(B) delegate the function of presiding at the taking of written evidence to Commission employees other than administrative law judges; and

(C) omit the determination required by subsection (a) with respect to any application other than the one selected pursuant to paragraph (1).


(3)(A) The Commission shall establish rules and procedures to ensure that, in the administration of any system of random selection under this subsection used for granting licenses or construction permits for any media of mass communications, significant preferences will be granted to applicants or groups of applicants, the grant to which of the license or permit would increase the diversification of ownership of the media of mass communications. To further diversify the ownership of the media of mass communications, an additional significant preference shall be granted to any applicant controlled by a member or members of a minority group.

(B) The Commission shall have authority to require each qualified applicant seeking a significant preference under subparagraph (A) to submit to the Commission such information as may be necessary to enable the Commission to make a determination regarding whether such applicant shall be granted such preference. Such information shall be submitted in such form, at such times, and in accordance with such procedures, as the Commission may require.

(C) For purposes of this paragraph:(i) The term “media of mass communications” includes television, radio, cable television, multipoint distribution service, direct broadcast satellite service, and other services, the licensed facilities of which may be substantially devoted toward providing programming or other information services within the editorial control of the licensee.

(ii) The term “minority group” includes Blacks, Hispanics, American Indians, Alaska Natives, Asians, and Pacific Islanders.



(4)(A) The Commission shall, after notice and opportunity for hearing, prescribe rules establishing a system of random selection for use by the Commission under this subsection in any instance in which the Commission, in its discretion, determines that such use is appropriate for the granting of any license or permit in accordance with paragraph (1).

(B) The Commission shall have authority to amend such rules from time to time to the extent necessary to carry out the provisions of this subsection. Any such amendment shall be made after notice and opportunity for hearing.

(C) Not later than 180 days after August 10, 1993, the Commission shall prescribe such transfer disclosures and antitrafficking restrictions and payment schedules as are necessary to prevent the unjust enrichment of recipients of licenses or permits as a result of the methods employed to issue licenses under this subsection.


(5) Termination of authority.—(A) Except as provided in subparagraph (B), the Commission shall not issue any license or permit using a system of random selection under this subsection after July 1, 1997.

(B) Subparagraph (A) of this paragraph shall not apply with respect to licenses or permits for stations described in section 397(6) of this title.



(j) Use of competitive bidding(1) General authorityIf, consistent with the obligations described in paragraph (6)(E), mutually exclusive applications are accepted for any initial license or construction permit, then, except as provided in paragraph (2), the Commission shall grant the license or permit to a qualified applicant through a system of competitive bidding that meets the requirements of this subsection.


(2) ExemptionsThe competitive bidding authority granted by this subsection shall not apply to licenses or construction permits issued by the Commission—(A) for public safety radio services, including private internal radio services used by State and local governments and non-government entities and including emergency road services provided by not-for-profit organizations, that—(i) are used to protect the safety of life, health, or property; and

(ii) are not made commercially available to the public;


(B) for initial licenses or construction permits for digital television service given to existing terrestrial broadcast licensees to replace their analog television service licenses; or

(C) for stations described in section 397(6) of this title.


(3) Design of systems of competitive biddingFor each class of licenses or permits that the Commission grants through the use of a competitive bidding system, the Commission shall, by regulation, establish a competitive bidding methodology. The Commission shall seek to design and test multiple alternative methodologies under appropriate circumstances. The Commission shall, directly or by contract, provide for the design and conduct (for purposes of testing) of competitive bidding using a contingent combinatorial bidding system that permits prospective bidders to bid on combinations or groups of licenses in a single bid and to enter multiple alternative bids within a single bidding round. In identifying classes of licenses and permits to be issued by competitive bidding, in specifying eligibility and other characteristics of such licenses and permits, and in designing the methodologies for use under this subsection, the Commission shall include safeguards to protect the public interest in the use of the spectrum and shall seek to promote the purposes specified in section 151 of this title and the following objectives:(A) the development and rapid deployment of new technologies, products, and services for the benefit of the public, including those residing in rural areas, without administrative or judicial delays;

(B) promoting economic opportunity and competition and ensuring that new and innovative technologies are readily accessible to the American people by avoiding excessive concentration of licenses and by disseminating licenses among a wide variety of applicants, including small businesses, rural telephone companies, and businesses owned by members of minority groups and women;

(C) recovery for the public of a portion of the value of the public spectrum resource made available for commercial use and avoidance of unjust enrichment through the methods employed to award uses of that resource;

(D) efficient and intensive use of the electromagnetic spectrum;

(E) ensure that, in the scheduling of any competitive bidding under this subsection, an adequate period is allowed—(i) before issuance of bidding rules, to permit notice and comment on proposed auction procedures; and

(ii) after issuance of bidding rules, to ensure that interested parties have a sufficient time to develop business plans, assess market conditions, and evaluate the availability of equipment for the relevant services; and


(F) for any auction of eligible frequencies described in section 113(g)(2) of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 923(g)(2)), the recovery of 110 percent of estimated relocation or sharing costs as provided to the Commission pursuant to section 113(g)(4) of such Act.


(4) Contents of regulationsIn prescribing regulations pursuant to paragraph (3), the Commission shall—(A) consider alternative payment schedules and methods of calculation, including lump sums or guaranteed installment payments, with or without royalty payments, or other schedules or methods that promote the objectives described in paragraph (3)(B), and combinations of such schedules and methods;

(B) include performance requirements, such as appropriate deadlines and penalties for performance failures, to ensure prompt delivery of service to rural areas, to prevent stockpiling or warehousing of spectrum by licensees or permittees, and to promote investment in and rapid deployment of new technologies and services;

(C) consistent with the public interest, convenience, and necessity, the purposes of this chapter, and the characteristics of the proposed service, prescribe area designations and bandwidth assignments that promote (i) an equitable distribution of licenses and services among geographic areas, (ii) economic opportunity for a wide variety of applicants, including small businesses, rural telephone companies, and businesses owned by members of minority groups and women, and (iii) investment in and rapid deployment of new technologies and services;

(D) ensure that small businesses, rural telephone companies, and businesses owned by members of minority groups and women are given the opportunity to participate in the provision of spectrum-based services, and, for such purposes, consider the use of tax certificates, bidding preferences, and other procedures;

(E) require such transfer disclosures and antitrafficking restrictions and payment schedules as may be necessary to prevent unjust enrichment as a result of the methods employed to issue licenses and permits; and

(F) prescribe methods by which a reasonable reserve price will be required, or a minimum bid will be established, to obtain any license or permit being assigned pursuant to the competitive bidding, unless the Commission determines that such a reserve price or minimum bid is not in the public interest.


(5) Bidder and licensee qualificationNo person shall be permitted to participate in a system of competitive bidding pursuant to this subsection unless such bidder submits such information and assurances as the Commission may require to demonstrate that such bidder’s application is acceptable for filing. No license shall be granted to an applicant selected pursuant to this subsection unless the Commission determines that the applicant is qualified pursuant to subsection (a) and sections 308(b) and 310 of this title. Consistent with the objectives described in paragraph (3), the Commission shall, by regulation, prescribe expedited procedures consistent with the procedures authorized by subsection (i)(2) for the resolution of any substantial and material issues of fact concerning qualifications.


(6) Rules of constructionNothing in this subsection, or in the use of competitive bidding, shall—(A) alter spectrum allocation criteria and procedures established by the other provisions of this chapter;

(B) limit or otherwise affect the requirements of subsection (h) of this section, section 301, 304, 307, 310, or 606 of this title, or any other provision of this chapter (other than subsections (d)(2) and (e) of this section);

(C) diminish the authority of the Commission under the other provisions of this chapter to regulate or reclaim spectrum licenses;

(D) be construed to convey any rights, including any expectation of renewal of a license, that differ from the rights that apply to other licenses within the same service that were not issued pursuant to this subsection;

(E) be construed to relieve the Commission of the obligation in the public interest to continue to use engineering solutions, negotiation, threshold qualifications, service regulations, and other means in order to avoid mutual exclusivity in application and licensing proceedings;

(F) be construed to prohibit the Commission from issuing nationwide, regional, or local licenses or permits;

(G) be construed to prevent the Commission from awarding licenses to those persons who make significant contributions to the development of a new telecommunications service or technology; or

(H) be construed to relieve any applicant for a license or permit of the obligation to pay charges imposed pursuant to section 158 of this title.


(7) Consideration of revenues in public interest determinations(A) Consideration prohibitedIn making a decision pursuant to section 303(c) of this title to assign a band of frequencies to a use for which licenses or permits will be issued pursuant to this subsection, and in prescribing regulations pursuant to paragraph (4)(C) of this subsection, the Commission may not base a finding of public interest, convenience, and necessity on the expectation of Federal revenues from the use of a system of competitive bidding under this subsection.


(B) Consideration limitedIn prescribing regulations pursuant to paragraph (4)(A) of this subsection, the Commission may not base a finding of public interest, convenience, and necessity solely or predominantly on the expectation of Federal revenues from the use of a system of competitive bidding under this subsection.


(C) Consideration of demand for spectrum not affectedNothing in this paragraph shall be construed to prevent the Commission from continuing to consider consumer demand for spectrum-based services.



(8) Treatment of revenues(A) General ruleExcept as provided in subparagraphs (B), (D), (E), (F), and (G), all proceeds from the use of a competitive bidding system under this subsection shall be deposited in the Treasury in accordance with chapter 33 of title 31.


(B) Retention of revenuesNotwithstanding subparagraph (A), the salaries and expenses account of the Commission shall retain as an offsetting collection such sums as may be necessary from such proceeds for the costs of developing and implementing the program required by this subsection. Such offsetting collections shall be available for obligation subject to the terms and conditions of the receiving appropriations account, and shall be deposited in such accounts on a quarterly basis. Such offsetting collections are authorized to remain available until expended.


(C) Deposit and use of auction escrow accountsAny deposits the Commission may require for the qualification of any person to bid in a system of competitive bidding pursuant to this subsection shall be deposited in the Treasury. Within 45 days following the conclusion of the competitive bidding—(i) the deposits of successful bidders shall be deposited in the general fund of the Treasury (where such deposits shall be used for the sole purpose of deficit reduction), except as otherwise provided in subparagraphs (D)(ii), (E)(ii), (F), and (G); and

(ii) the deposits of unsuccessful bidders shall be returned to such bidders, and payments representing the return of such deposits shall not be subject to administrative offset under section 3716(c) of title 31.


(D) Proceeds from reallocated Federal spectrum(i) In generalExcept as provided in clause (ii), cash proceeds attributable to the auction of any eligible frequencies described in section 113(g)(2) of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 923(g)(2)) shall be deposited in the Spectrum Relocation Fund established under section 118 of such Act [47 U.S.C. 928], and shall be available in accordance with that section.


(ii) Certain other proceedsNotwithstanding subparagraph (A) and except as provided in subparagraph (B), in the case of proceeds (including deposits and upfront payments from successful bidders) attributable to the auction of eligible frequencies described in paragraph (2) of section 113(g) of the National Telecommunications and Information Administration Organization Act [47 U.S.C. 923(g)] that are required to be auctioned by section 1451(b)(1)(B) of this title, such portion of such proceeds as is necessary to cover the relocation or sharing costs (as defined in paragraph (3) of such section 113(g)) of Federal entities relocated from such eligible frequencies shall be deposited in the Spectrum Relocation Fund. The remainder of such proceeds shall be deposited in the Public Safety Trust Fund established by section 1457(a)(1) of this title.



(E) Transfer of receipts(i) Establishment of FundThere is established in the Treasury of the United States a fund to be known as the Digital Television Transition and Public Safety Fund.


(ii) Proceeds for fundsNotwithstanding subparagraph (A), the proceeds (including deposits and upfront payments from successful bidders) from the use of a competitive bidding system under this subsection with respect to recovered analog spectrum shall be deposited in the Digital Television Transition and Public Safety Fund.


(iii) Transfer of amount to TreasuryOn September 30, 2009, the Secretary shall transfer $7,363,000,000 from the Digital Television Transition and Public Safety Fund to the general fund of the Treasury.


(iv) Recovered analog spectrumFor purposes of clause (i), the term “recovered analog spectrum” has the meaning provided in paragraph (15)(C)(vi).



(F) Certain proceeds designated for Public Safety Trust FundNotwithstanding subparagraph (A) and except as provided in subparagraphs (B) and (D)(ii), the proceeds (including deposits and upfront payments from successful bidders) from the use of a system of competitive bidding under this subsection pursuant to section 1451(b)(1)(B) of this title shall be deposited in the Public Safety Trust Fund established by section 1457(a)(1) of this title.


(G) Incentive auctions(i) In generalNotwithstanding subparagraph (A) and except as provided in subparagraph (B), the Commission may encourage a licensee to relinquish voluntarily some or all of its licensed spectrum usage rights in order to permit the assignment of new initial licenses subject to flexible-use service rules by sharing with such licensee a portion, based on the value of the relinquished rights as determined in the reverse auction required by clause (ii)(I), of the proceeds (including deposits and upfront payments from successful bidders) from the use of a competitive bidding system under this subsection.


(ii) LimitationsThe Commission may not enter into an agreement for a licensee to relinquish spectrum usage rights in exchange for a share of auction proceeds under clause (i) unless—(I) the Commission conducts a reverse auction to determine the amount of compensation that licensees would accept in return for voluntarily relinquishing spectrum usage rights; and

(II) at least two competing licensees participate in the reverse auction.


(iii) Treatment of revenuesNotwithstanding subparagraph (A) and except as provided in subparagraph (B), the proceeds (including deposits and upfront payments from successful bidders) from any auction, prior to the end of fiscal year 2022, of spectrum usage rights made available under clause (i) that are not shared with licensees under such clause shall be deposited as follows:(I) $1,750,000,000 of the proceeds from the incentive auction of broadcast television spectrum required by section 1452 of this title shall be deposited in the TV Broadcaster Relocation Fund established by subsection (d)(1) of such section.

(II) All other proceeds shall be deposited—(aa) prior to the end of fiscal year 2022, in the Public Safety Trust Fund established by section 1457(a)(1) of this title; and

(bb) after the end of fiscal year 2022, in the general fund of the Treasury, where such proceeds shall be dedicated for the sole purpose of deficit reduction.



(iv) Congressional notificationAt least 3 months before any incentive auction conducted under this subparagraph, the Chairman of the Commission, in consultation with the Director of the Office of Management and Budget, shall notify the appropriate committees of Congress of the methodology for calculating the amounts that will be shared with licensees under clause (i).


(v) DefinitionIn this subparagraph, the term “appropriate committees of Congress” means—(I) the Committee on Commerce, Science, and Transportation of the Senate;

(II) the Committee on Appropriations of the Senate;

(III) the Committee on Energy and Commerce of the House of Representatives; and

(IV) the Committee on Appropriations of the House of Representatives.




(9) Use of former Government spectrumThe Commission shall, not later than 5 years after August 10, 1993, issue licenses and permits pursuant to this subsection for the use of bands of frequencies that—(A) in the aggregate span not less than 10 megahertz; and

(B) have been reassigned from Government use pursuant to part B of the National Telecommunications and Information Administration Organization Act [47 U.S.C. 921 et seq.].


(10) Authority contingent on availability of additional spectrum(A) Initial conditionsThe Commission’s authority to issue licenses or permits under this subsection shall not take effect unless—(i) the Secretary of Commerce has submitted to the Commission the report required by section 113(d)(1) of the National Telecommunications and Information Administration Organization Act [47 U.S.C. 923(d)(1)];

(ii) such report recommends for immediate reallocation bands of frequencies that, in the aggregate, span not less than 50 megahertz;

(iii) such bands of frequencies meet the criteria required by section 113(a) of such Act [47 U.S.C. 923(a)]; and

(iv) the Commission has completed the rulemaking required by section 332(c)(1)(D) of this title.


(B) Subsequent conditionsThe Commission’s authority to issue licenses or permits under this subsection on and after 2 years after August 10, 1993, shall cease to be effective if—(i) the Secretary of Commerce has failed to submit the report required by section 113(a) of the National Telecommunications and Information Administration Organization Act [47 U.S.C. 923(a)];

(ii) the President has failed to withdraw and limit assignments of frequencies as required by paragraphs (1) and (2) of section 114(a) of such Act [47 U.S.C. 924(a)];

(iii) the Commission has failed to issue the regulations required by section 115(a) of such Act [47 U.S.C. 925(a)];

(iv) the Commission has failed to complete and submit to Congress, not later than 18 months after August 10, 1993, a study of current and future spectrum needs of State and local government public safety agencies through the year 2010, and a specific plan to ensure that adequate frequencies are made available to public safety licensees; or

(v) the Commission has failed under section 332(c)(3) of this title to grant or deny within the time required by such section any petition that a State has filed within 90 days after August 10, 1993;

until such failure has been corrected.


(11) TerminationThe authority of the Commission to grant a license or permit under this subsection shall expire September 30, 2022, except that, with respect to the electromagnetic spectrum identified under section 1004(a) of the Spectrum Pipeline Act of 2015, such authority shall expire on September 30, 2025.


(12) Repealed. Pub. L. 115–141, div. P, title IV, § 402(i)(4)(A), Mar. 23, 2018, 132 Stat. 1089

(13) Recovery of value of public spectrum in connection with pioneer preferences(A) In generalNotwithstanding paragraph (6)(G), the Commission shall not award licenses pursuant to a preferential treatment accorded by the Commission to persons who make significant contributions to the development of a new telecommunications service or technology, except in accordance with the requirements of this paragraph.


(B) Recovery of valueThe Commission shall recover for the public a portion of the value of the public spectrum resource made available to such person by requiring such person, as a condition for receipt of the license, to agree to pay a sum determined by—(i) identifying the winning bids for the licenses that the Commission determines are most reasonably comparable in terms of bandwidth, scope of service area, usage restrictions, and other technical characteristics to the license awarded to such person, and excluding licenses that the Commission determines are subject to bidding anomalies due to the award of preferential treatment;

(ii) dividing each such winning bid by the population of its service area (hereinafter referred to as the per capita bid amount);

(iii) computing the average of the per capita bid amounts for the licenses identified under clause (i);

(iv) reducing such average amount by 15 percent; and

(v) multiplying the amount determined under clause (iv) by the population of the service area of the license obtained by such person.


(C) Installments permittedThe Commission shall require such person to pay the sum required by subparagraph (B) in a lump sum or in guaranteed installment payments, with or without royalty payments, over a period of not more than 5 years.


(D) Rulemaking on pioneer preferencesExcept with respect to pending applications described in clause (iv) of this subparagraph, the Commission shall prescribe regulations specifying the procedures and criteria by which the Commission will evaluate applications for preferential treatment in its licensing processes (by precluding the filing of mutually exclusive applications) for persons who make significant contributions to the development of a new service or to the development of new technologies that substantially enhance an existing service. Such regulations shall—(i) specify the procedures and criteria by which the significance of such contributions will be determined, after an opportunity for review and verification by experts in the radio sciences drawn from among persons who are not employees of the Commission or by any applicant for such preferential treatment;

(ii) include such other procedures as may be necessary to prevent unjust enrichment by ensuring that the value of any such contribution justifies any reduction in the amounts paid for comparable licenses under this subsection;

(iii) be prescribed not later than 6 months after December 8, 1994;

(iv) not apply to applications that have been accepted for filing on or before September 1, 1994; and

(v) cease to be effective on the date of the expiration of the Commission’s authority under subparagraph (F).


(E) Implementation with respect to pending applicationsIn applying this paragraph to any broadband licenses in the personal communications service awarded pursuant to the preferential treatment accorded by the Federal Communications Commission in the Third Report and Order in General Docket 90–314 (FCC 93–550, released February 3, 1994)—(i) the Commission shall not reconsider the award of preferences in such Third Report and Order, and the Commission shall not delay the grant of licenses based on such awards more than 15 days following December 8, 1994, and the award of such preferences and licenses shall not be subject to administrative or judicial review;

(ii) the Commission shall not alter the bandwidth or service areas designated for such licenses in such Third Report and Order;

(iii) except as provided in clause (v), the Commission shall use, as the most reasonably comparable licenses for purposes of subparagraph (B)(i), the broadband licenses in the personal communications service for blocks A and B for the 20 largest markets (ranked by population) in which no applicant has obtained preferential treatment;

(iv) for purposes of subparagraph (C), the Commission shall permit guaranteed installment payments over a period of 5 years, subject to—(I) the payment only of interest on unpaid balances during the first 2 years, commencing not later than 30 days after the award of the license (including any preferential treatment used in making such award) is final and no longer subject to administrative or judicial review, except that no such payment shall be required prior to the date of completion of the auction of the comparable licenses described in clause (iii); and

(II) payment of the unpaid balance and interest thereon after the end of such 2 years in accordance with the regulations prescribed by the Commission; and


(v) the Commission shall recover with respect to broadband licenses in the personal communications service an amount under this paragraph that is equal to not less than $400,000,000, and if such amount is less than $400,000,000, the Commission shall recover an amount equal to $400,000,000 by allocating such amount among the holders of such licenses based on the population of the license areas held by each licensee.

The Commission shall not include in any amounts required to be collected under clause (v) the interest on unpaid balances required to be collected under clause (iv).

(F) ExpirationThe authority of the Commission to provide preferential treatment in licensing procedures (by precluding the filing of mutually exclusive applications) to persons who make significant contributions to the development of a new service or to the development of new technologies that substantially enhance an existing service shall expire on August 5, 1997.


(G) Effective dateThis paragraph shall be effective on December 8, 1994, and apply to any licenses issued on or after August 1, 1994, by the Federal Communications Commission pursuant to any licensing procedure that provides preferential treatment (by precluding the filing of mutually exclusive applications) to persons who make significant contributions to the development of a new service or to the development of new technologies that substantially enhance an existing service.



(14) Auction of recaptured broadcast television spectrum(A) Limitations on terms of terrestrial television broadcast licensesA full-power television broadcast license that authorizes analog television service may not be renewed to authorize such service for a period that extends beyond June 12, 2009.


(B) Spectrum reversion and resale(i) The Commission shall—(I) ensure that, as licenses for analog television service expire pursuant to subparagraph (A), each licensee shall cease using electromagnetic spectrum assigned to such service according to the Commission’s direction; and

(II) reclaim and organize the electromagnetic spectrum in a manner consistent with the objectives described in paragraph (3) of this subsection.


(ii) Licensees for new services occupying spectrum reclaimed pursuant to clause (i) shall be assigned in accordance with this subsection.


(C) Certain limitations on qualified bidders prohibitedIn prescribing any regulations relating to the qualification of bidders for spectrum reclaimed pursuant to subparagraph (B)(i), the Commission, for any license that may be used for any digital television service where the grade A contour of the station is projected to encompass the entirety of a city with a population in excess of 400,000 (as determined using the 1990 decennial census), shall not—(i) preclude any party from being a qualified bidder for such spectrum on the basis of—(I) the Commission’s duopoly rule (47 C.F.R. 73.3555(b)); or

(II) the Commission’s newspaper cross-ownership rule (47 C.F.R. 73.3555(d)); or


(ii) apply either such rule to preclude such a party that is a winning bidder in a competitive bidding for such spectrum from using such spectrum for digital television service.



(15) Commission to determine timing of auctions(A) Commission authoritySubject to the provisions of this subsection (including paragraph (11)), but notwithstanding any other provision of law, the Commission shall determine the timing of and deadlines for the conduct of competitive bidding under this subsection, including the timing of and deadlines for qualifying for bidding; conducting auctions; collecting, depositing, and reporting revenues; and completing licensing processes and assigning licenses.


(B) Termination of portions of auctions 31 and 44Except as provided in subparagraph (C), the Commission shall not commence or conduct auctions 31 and 44 on June 19, 2002, as specified in the public notices of March 19, 2002, and March 20, 2002 (DA 02–659 and DA 02–563).


(C) Exception(i) Blocks exceptedSubparagraph (B) shall not apply to the auction of—(I) the C-block of licenses on the bands of frequencies located at 710–716 megahertz, and 740–746 megahertz; or

(II) the D-block of licenses on the bands of frequencies located at 716–722 megahertz.


(ii) Eligible biddersThe entities that shall be eligible to bid in the auction of the C-block and D-block licenses described in clause (i) shall be those entities that were qualified entities, and that submitted applications to participate in auction 44, by May 8, 2002, as part of the original auction 44 short form filing deadline.


(iii) Auction deadlines for excepted blocksNotwithstanding subparagraph (B), the auction of the C-block and D-block licenses described in clause (i) shall be commenced no earlier than August 19, 2002, and no later than September 19, 2002, and the proceeds of such auction shall be deposited in accordance with paragraph (8) not later than December 31, 2002.


(iv) Repealed. Pub. L. 115–141, div. P, title IV, § 402(i)(4)(B), Mar. 23, 2018, 132 Stat. 1089

(v) Additional deadlines for recovered analog spectrumNotwithstanding subparagraph (B), the Commission shall conduct the auction of the licenses for recovered analog spectrum by commencing the bidding not later than January 28, 2008, and shall deposit the proceeds of such auction in accordance with paragraph (8)(E)(ii) not later than June 30, 2008.


(vi) Recovered analog spectrumFor purposes of clause (v), the term “recovered analog spectrum” means the spectrum between channels 52 and 69, inclusive (between frequencies 698 and 806 megahertz, inclusive) reclaimed from analog television service broadcasting under paragraph (14), other than—(I) the spectrum required by section 337 of this title to be made available for public safety services; and

(II) the spectrum auctioned prior to February 8, 2006.



(D) Return of paymentsWithin one month after June 19, 2002, the Commission shall return to the bidders for licenses in the A-block, B-block, and E-block of auction 44 the full amount of all upfront payments made by such bidders for such licenses.



(16) Special auction provisions for eligible frequencies(A) Special regulationsThe Commission shall revise the regulations prescribed under paragraph (4)(F) of this subsection to prescribe methods by which the total cash proceeds from any auction of eligible frequencies described in section 113(g)(2) of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 923(g)(2)) shall at least equal 110 percent of the total estimated relocation or sharing costs provided to the Commission pursuant to section 113(g)(4) of such Act.


(B) Conclusion of auctions contingent on minimum proceedsThe Commission shall not conclude any auction of eligible frequencies described in section 113(g)(2) of such Act [47 U.S.C. 923(g)(2)] if the total cash proceeds attributable to such spectrum are less than 110 percent of the total estimated relocation or sharing costs provided to the Commission pursuant to section 113(g)(4) of such Act. If the Commission is unable to conclude an auction for the foregoing reason, the Commission shall cancel the auction, return within 45 days after the auction cancellation date any deposits from participating bidders held in escrow, and absolve such bidders from any obligation to the United States to bid in any subsequent reauction of such spectrum.


(C) Authority to issue prior to deauthorizationIn any auction conducted under the regulations required by subparagraph (A), the Commission may grant a license assigned for the use of eligible frequencies prior to the termination of an eligible Federal entity’s authorization. However, the Commission shall condition such license by requiring that the licensee cannot cause harmful interference to such Federal entity until such entity’s authorization has been terminated by the National Telecommunications and Information Administration.



(17) Certain conditions on auction participation prohibited(A) In generalNotwithstanding any other provision of law, the Commission may not prevent a person from participating in a system of competitive bidding under this subsection if such person—(i) complies with all the auction procedures and other requirements to protect the auction process established by the Commission; and

(ii) either—(I) meets the technical, financial, character, and citizenship qualifications that the Commission may require under section 303(l)(1), 308(b), or 310 of this title to hold a license; or

(II) would meet such license qualifications by means approved by the Commission prior to the grant of the license.



(B) Clarification of authorityNothing in subparagraph (A) affects any authority the Commission has to adopt and enforce rules of general applicability, including rules concerning spectrum aggregation that promote competition.



(18) Estimate of upcoming auctions(A) Not later than September 30, 2018, and annually thereafter, the Commission shall make publicly available an estimate of what systems of competitive bidding authorized under this subsection may be initiated during the upcoming 12-month period.

(B) The estimate under subparagraph (A) shall, to the extent possible, identify the bands of frequencies the Commission expects to be included in each such system of competitive bidding.



(k) Broadcast station renewal procedures(1) Standards for renewalIf the licensee of a broadcast station submits an application to the Commission for renewal of such license, the Commission shall grant the application if it finds, with respect to that station, during the preceding term of its license—(A) the station has served the public interest, convenience, and necessity;

(B) there have been no serious violations by the licensee of this chapter or the rules and regulations of the Commission; and

(C) there have been no other violations by the licensee of this chapter or the rules and regulations of the Commission which, taken together, would constitute a pattern of abuse.


(2) Consequence of failure to meet standardIf any licensee of a broadcast station fails to meet the requirements of this subsection, the Commission may deny the application for renewal in accordance with paragraph (3), or grant such application on terms and conditions as are appropriate, including renewal for a term less than the maximum otherwise permitted.


(3) Standards for denialIf the Commission determines, after notice and opportunity for a hearing as provided in subsection (e), that a licensee has failed to meet the requirements specified in paragraph (1) and that no mitigating factors justify the imposition of lesser sanctions, the Commission shall—(A) issue an order denying the renewal application filed by such licensee under section 308 of this title; and

(B) only thereafter accept and consider such applications for a construction permit as may be filed under section 308 of this title specifying the channel or broadcasting facilities of the former licensee.


(4) Competitor consideration prohibitedIn making the determinations specified in paragraph (1) or (2), the Commission shall not consider whether the public interest, convenience, and necessity might be served by the grant of a license to a person other than the renewal applicant.



(l) Applicability of competitive bidding to pending comparative licensing casesWith respect to competing applications for initial licenses or construction permits for commercial radio or television stations that were filed with the Commission before July 1, 1997, the Commission shall—(1) have the authority to conduct a competitive bidding proceeding pursuant to subsection (j) to assign such license or permit;

(2) treat the persons filing such applications as the only persons eligible to be qualified bidders for purposes of such proceeding; and

(3) waive any provisions of its regulations necessary to permit such persons to enter an agreement to procure the removal of a conflict between their applications during the 180-day period beginning on August 5, 1997.


(June 19, 1934, ch. 652, title III, § 309, 48 Stat. 1085; July 16, 1952, ch. 879, § 7, 66 Stat. 715; Mar. 26, 1954, ch. 110, 68 Stat. 35; Jan. 20, 1956, ch. 1, 70 Stat. 3; Pub. L. 86–752, § 4(a), Sept. 13, 1960, 74 Stat. 889; Pub. L. 88–306, May 14, 1964, 78 Stat. 193; Pub. L. 88–307, May 14, 1964, 78 Stat. 194; Pub. L. 97–35, title XII, § 1242(a), Aug. 13, 1981, 95 Stat. 736; Pub. L. 97–259, title I, §§ 114, 115, Sept. 13, 1982, 96 Stat. 1094; Pub. L. 98–549, § 6(b)(1), Oct. 30, 1984, 98 Stat. 2804; Pub. L. 103–66, title VI, § 6002(a), (b)(1), Aug. 10, 1993, 107 Stat. 387, 392; Pub. L. 103–414, title III, §§ 303(a)(16), (17), 304(a)(9), Oct. 25, 1994, 108 Stat. 4295, 4297; Pub. L. 103–465, title VIII, § 801, Dec. 8, 1994, 108 Stat. 5050; Pub. L. 104–104, title II, § 204(a), title IV, § 403(j), title VII, §§ 707(a), 710(c), Feb. 8, 1996, 110 Stat. 112, 131, 154, 161; Pub. L. 105–33, title III, §§ 3002(a)(1)–(3), 3003, Aug. 5, 1997, 111 Stat. 258, 260, 265; Pub. L. 107–195, § 3(a), (b)(1), June 19, 2002, 116 Stat. 716, 717; Pub. L. 108–494, title II, § 203, Dec. 23, 2004, 118 Stat. 3993; Pub. L. 109–171, title III, §§ 3002(a), 3003, 3004, Feb. 8, 2006, 120 Stat. 21, 22; Pub. L. 111–4, §§ 2(b)(2), 5, Feb. 11, 2009, 123 Stat. 112, 114; Pub. L. 112–96, title VI, §§ 6401(c), 6402, 6404, 6405, 6601, 6701(b), Feb. 22, 2012, 126 Stat. 223, 224, 230, 245, 252; Pub. L. 114–74, title X, § 1007, Nov. 2, 2015, 129 Stat. 624; Pub. L. 115–141, div. P, title I, § 101(b), title IV, § 402(h)(2), (i)(4), title V, § 512(a), Mar. 23, 2018, 132 Stat. 1081, 1089, 1097.)

Editorial Notes

References in TextThis chapter, referred to in subsecs. (h), (j)(4)(C), (6), and (k)(1), was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.
The National Telecommunications and Information Administration Organization Act, referred to in subsec. (j)(9)(B), is title I of Pub. L. 102–538, Oct. 27, 1992, 106 Stat. 3533. Part B of the Act is classified generally to subchapter II (§ 921 et seq.) of chapter 8 of this title. For complete classification of this Act to the Code, see Short Title note set out under section 901 of this title and Tables.
Section 1004(a) of the Spectrum Pipeline Act of 2015, referred to in subsec. (j)(11), is section 1004(a) of Pub. L. 114–74, which is set out as a note under section 921 of this title.

Amendments2018—Subsec. (j)(8)(B). Pub. L. 115–141, § 402(h)(2), struck out at end: “No sums may be retained under this subparagraph during any fiscal year beginning after September 30, 1998, if the annual report of the Commission under section 154(k) of this title for the second preceding fiscal year fails to include in the itemized statement required by paragraph (3) of such section a statement of each expenditure made for purposes of conducting competitive bidding under this subsection during such second preceding fiscal year.”
Subsec. (j)(8)(C). Pub. L. 115–141, § 101(b)(1), substituted “the Treasury.” for “an interest bearing account at a financial institution designated for purposes of this subsection by the Commission (after consultation with the Secretary of the Treasury).” in introductory provisions.
Subsec. (j)(8)(C)(i). Pub. L. 115–141, § 101(b)(2)(A), substituted “deposited in the general fund of the Treasury (where such deposits shall be used for the sole purpose of deficit reduction)” for “paid to the Treasury”.
Subsec. (j)(8)(C)(ii). Pub. L. 115–141, § 101(b)(3), substituted “, and payments representing the return of such deposits shall not be subject to administrative offset under section 3716(c) of title 31.” for “; and”
Subsec. (j)(8)(C)(iii). Pub. L. 115–141, § 101(b)(2)(B), (4), struck out cl. (iii) which read as follows: “the interest accrued to the account shall be deposited in the general fund of the Treasury, where such amount shall be dedicated for the sole purpose of deficit reduction.”
Subsec. (j)(12). Pub. L. 115–141, § 402(i)(4)(A), struck out par. (12) which required the Commission to submit to Congress a report evaluating the use of competitive bidding systems.
Subsec. (j)(15)(C)(iv). Pub. L. 115–141, § 402(i)(4)(B), struck out cl. (iv) which required the Commission to submit to Congress a report related to the rescheduling of auctions 31 and 44 and progress made by the Commission in the digital television transition.
Subsec. (j)(18). Pub. L. 115–141, § 512(a), added par. (18).
2015—Subsec. (j)(11). Pub. L. 114–74 inserted before period at end “, except that, with respect to the electromagnetic spectrum identified under section 1004(a) of the Spectrum Pipeline Act of 2015, such authority shall expire on September 30, 2025”.
2012—Subsec. (j)(3)(F). Pub. L. 112–96, § 6701(b), substituted “relocation or sharing costs” for “relocation costs”.
Subsec. (j)(8)(A). Pub. L. 112–96, § 6401(c)(1), substituted “(D), (E), (F), and (G),” for “(D), and (E),”.
Subsec. (j)(8)(C)(i). Pub. L. 112–96, § 6401(c)(2), substituted “subparagraphs (D)(ii), (E)(ii), (F), and (G)” for “subparagraph (E)(ii)”.
Subsec. (j)(8)(C)(iii). Pub. L. 112–96, § 6601, amended cl. (iii) generally. Prior to amendment, subcl. (iii) read as follows: “the interest accrued to the account shall be transferred to the Telecommunications Development Fund established pursuant to section 614 of this title.”
Subsec. (j)(8)(D). Pub. L. 112–96, § 6401(c)(3), substituted “Proceeds from reallocated Federal spectrum” for “Disposition of cash proceeds” in subpar. heading, designated existing provisions as cl. (i), inserted cl. heading, substituted “Except as provided in clause (ii), cash” for “Cash”, and added cl. (ii).
Subsec. (j)(8)(F). Pub. L. 112–96, § 6401(c)(4), added subpar. (F).
Subsec. (j)(8)(G). Pub. L. 112–96, § 6402, added subpar. (G).
Subsec. (j)(11). Pub. L. 112–96, § 6405, substituted “2022” for “2012”.
Subsec. (j)(16)(A), (B). Pub. L. 112–96, § 6701(b), substituted “relocation or sharing costs” for “relocation costs”.
Subsec. (j)(17). Pub. L. 112–96, § 6404, added par. (17).
2009—Subsec. (j)(11). Pub. L. 111–4, § 5, substituted “2012” for “2011”.
Subsec. (j)(14)(A). Pub. L. 111–4, § 2(b)(2), substituted “June 12, 2009” for “February 17, 2009”.
2006—Subsec. (j)(8)(A). Pub. L. 109–171, § 3004(1), substituted “subparagraphs (B), (D), and (E)” for “subparagraph (B) or subparagraph (D)”.
Subsec. (j)(8)(C)(i). Pub. L. 109–171, § 3004(2), inserted “, except as otherwise provided in subparagraph (E)(ii)” before semicolon at end.
Subsec. (j)(8)(E). Pub. L. 109–171, § 3004(3), added subpar. (E).
Subsec. (j)(11). Pub. L. 109–171, § 3003(b), substituted “2011” for “2007”.
Subsec. (j)(14)(A). Pub. L. 109–171, § 3002(a)(1), inserted “full-power” before “television broadcast license” and substituted “February 17, 2009” for “December 31, 2006”.
Subsec. (j)(14)(B). Pub. L. 109–171, § 3002(a)(2), (5), redesignated subpar. (C) as (B) and struck out former subpar. (B) which related to requirement of Commission to extend renewal period upon certain findings.
Subsec. (j)(14)(C). Pub. L. 109–171, § 3002(a)(5), redesignated subpar. (D) as (C). Former subpar. (C) redesignated (B).
Subsec. (j)(14)(C)(i)(I). Pub. L. 109–171, § 3002(a)(3), struck out “or (B)” after “pursuant to subparagraph (A)”.
Subsec. (j)(14)(D). Pub. L. 109–171, § 3002(a)(5), redesignated subpar. (D) as (C).
Pub. L. 109–171, § 3002(a)(4), substituted “subparagraph (B)(i)” for “subparagraph (C)(i)” in introductory provisions.
Subsec. (j)(15). Pub. L. 109–171, § 3003(a)(2), added cls. (v) and (vi) to subpar. (C).
Pub. L. 109–171, § 3003(a)(1), redesignated par. (15) relating to special auction provisions for eligible frequencies as (16).
Subsec. (j)(16). Pub. L. 109–171, § 3003(a)(1), redesignated par. (15) relating to special auction provisions for eligible frequencies as (16).
2004—Subsec. (j)(3)(F). Pub. L. 108–494, § 203(a), added subpar. (F).
Subsec. (j)(8)(A). Pub. L. 108–494, § 203(c)(1), inserted “or subparagraph (D)” after “subparagraph (B)”.
Subsec. (j)(8)(D). Pub. L. 108–494, § 203(c)(2), added subpar. (D).
Subsec. (j)(15). Pub. L. 108–494, § 203(b), added par. (15) relating to special auction provisions for eligible frequencies.
2002—Subsec. (j)(14)(C)(ii). Pub. L. 107–195, § 3(b)(1), struck out at end “The Commission shall complete the assignment of such licenses, and report to the Congress the total revenues from such competitive bidding, by September 30, 2002.”
Subsec. (j)(15). Pub. L. 107–195, § 3(a), added par. (15).
1997—Subsec. (i)(1). Pub. L. 105–33, § 3002(a)(2)(A), added par. (1) and struck out heading and text of former par. (1). Text read as follows: “If—
“(A) there is more than one application for any initial license or construction permit which will involve a use of the electromagnetic spectrum; and
“(B) the Commission has determined that the use is not described in subsection (j)(2)(A) of this section;
then the Commission shall have the authority to grant such license or permit to a qualified applicant through the use of a system of random selection.”
Subsec. (i)(5). Pub. L. 105–33, § 3002(a)(2)(B), added par. (5).
Subsec. (j)(1), (2). Pub. L. 105–33, § 3002(a)(1)(A), added pars. (1) and (2) and struck out former pars. (1) and (2) which read as follows:
“(1) General authority.—If mutually exclusive applications are accepted for filing for any initial license or construction permit which will involve a use of the electromagnetic spectrum described in paragraph (2), then the Commission shall have the authority, subject to paragraph (10), to grant such license or permit to a qualified applicant through the use of a system of competitive bidding that meets the requirements of this subsection.
“(2) Uses to which bidding may apply.—A use of the electromagnetic spectrum is described in this paragraph if the Commission determines that—
“(A) the principal use of such spectrum will involve, or is reasonably likely to involve, the licensee receiving compensation from subscribers in return for which the licensee—
“(i) enables those subscribers to receive communications signals that are transmitted utilizing frequencies on which the licensee is licensed to operate; or
“(ii) enables those subscribers to transmit directly communications signals utilizing frequencies on which the licensee is licensed to operate; and
“(B) a system of competitive bidding will promote the objectives described in paragraph (3).”
Subsec. (j)(3). Pub. L. 105–33, § 3002(a)(1)(B)(i), inserted after second sentence of introductory provisions “The Commission shall, directly or by contract, provide for the design and conduct (for purposes of testing) of competitive bidding using a contingent combinatorial bidding system that permits prospective bidders to bid on combinations or groups of licenses in a single bid and to enter multiple alternative bids within a single bidding round.”
Subsec. (j)(3)(E). Pub. L. 105–33, § 3002(a)(1)(B)(ii)–(iv), added subpar. (E).
Subsec. (j)(4)(F). Pub. L. 105–33, § 3002(a)(1)(C), added subpar. (F).
Subsec. (j)(8)(B). Pub. L. 105–33, § 3002(a)(1)(D), struck out “Any funds appropriated to the Commission for fiscal years 1994 through 1998 for the purpose of assigning licenses using random selection under subsection (i) of this section shall be used by the Commission to implement this subsection.” after “quarterly basis.” and inserted at end “No sums may be retained under this subparagraph during any fiscal year beginning after September 30, 1998, if the annual report of the Commission under section 154(k) of this title for the second preceding fiscal year fails to include in the itemized statement required by paragraph (3) of such section a statement of each expenditure made for purposes of conducting competitive bidding under this subsection during such second preceding fiscal year.”
Subsec. (j)(11). Pub. L. 105–33, § 3002(a)(1)(E), substituted “2007” for “1998”.
Subsec. (j)(13)(F). Pub. L. 105–33, § 3002(a)(1)(F), substituted “August 5, 1997” for “September 30, 1998”.
Subsec. (j)(14). Pub. L. 105–33, § 3003, added par. (14).
Subsec. (l). Pub. L. 105–33, § 3002(a)(3), added subsec. (l).
1996—Subsec. (b)(2)(A) to (G). Pub. L. 104–104, § 403(j), redesignated subpars. (B) to (G) as (A) to (F), respectively, and struck out former subpar. (A) which read as follows: “fixed point-to-point microwave stations (exclusive of control and relay stations used as integral parts of mobile radio systems),”.
Subsec. (d). Pub. L. 104–104, § 204(a)(2), inserted “(or subsection (k) in the case of renewal of any broadcast station license)” after “with subsection (a)” wherever appearing.
Subsec. (j)(8)(B). Pub. L. 104–104, § 710(c), inserted at end “Such offsetting collections are authorized to remain available until expended.”
Subsec. (j)(8)(C). Pub. L. 104–104, § 707(a), added subpar. (C).
Subsec. (k). Pub. L. 104–104, § 204(a)(1), added subsec. (k).
1994—Subsec. (c)(2)(F). Pub. L. 103–414, § 303(a)(16), substituted “section 325(c)” for “section 325(b)”.
Subsec. (i)(4)(A). Pub. L. 103–414, § 304(a)(9), which directed substitution of “The Commission shall” for “The commission, not later than 180 days after the date of the enactment of the Communications Technical Amendments Act of 1982, shall”, was executed by making the substitution for “The Commission, not later than 180 days after the date of the enactment of the Communications Amendments Act of 1982, shall”, which for purposes of codification had been translated as “The Commission, not later than 180 days after September 13, 1982, shall”, to reflect the probable intent of Congress and the amendment by Pub. L. 103–414, § 303(a)(17). See below.
Pub. L. 103–414, § 303(a)(17), substituted “date of the enactment of the Communications Amendments Act of 1982” for “date of the enactment of the Communications Technical Amendments Act of 1982”, which for purposes of codification had been translated as “September 13, 1982”, thus resulting in no change in text.
Subsec. (j)(13). Pub. L. 103–465 added par. (13).
1993—Subsec. (i). Pub. L. 103–66, § 6002(b)(1), inserted subsec. heading, added par. (1), struck out former par. (1), and in par. (4), added subpar. (C). Prior to amendment, par. (1) read as follows: “If there is more than one application for any initial license or construction permit which will involve any use of the electromagnetic spectrum, then the Commission, after determining that each such application is acceptable for filing, shall have authority to grant such license or permit to a qualified applicant through the use of a system of random selection.”
Subsec. (j). Pub. L. 103–66, § 6002(a), added subsec. (j).
1984—Subsec. (h). Pub. L. 98–549 substituted “section 706” for “section 606” in the original to accommodate renumbering of sections in subchapter VI (section 601 et seq.) of this chapter by section 6(a) of Pub. L. 98–549. Because both sections translate as “section 606 of this title”, the amendment by section 6(b)(1) of Pub. L. 98–549 resulted in no change in text.
1982—Subsec. (f). Pub. L. 97–259, § 114, substituted “temporary” for “emergency” wherever appearing, “additional periods” for “one additional period”, and “180 days” for “ninety days” wherever appearing.
Subsec. (i)(1). Pub. L. 97–259, § 115(a), substituted “application” for “applicant” after “more than one”, and “that each such application is acceptable for filing” for “the qualifications of each such applicant under section 308(b) of this title”.
Subsec. (i)(2). Pub. L. 97–259, § 115(b), amended par. (2) generally. Prior to amendment, par. (2) read as follows: “The determination of the Commission under paragraph (1) with respect to the qualifications of applicants for an initial license or construction permit shall be made after notice and opportunity for a hearing, except that the provisions of section 409(c)(2) of this title shall not apply in the case of any such determination.”
Subsec. (i)(3)(A). Pub. L. 97–259, § 115(c)(1), substituted “used for granting licenses or construction permits for any media of mass communications, significant preferences will be granted to applicants or groups of applicants, the grant to which of the license or permit would increase the diversification of ownership of the media of mass communications. To further diversify the ownership of the media of mass communications, an additional significant preference shall be granted to any applicant controlled by a member or members of a minority group” for “, groups or organizations, or members of groups or organizations, which are underrepresented in the ownership of telecommunications facilities or properties will be granted significant preferences”.
Subsec. (i)(3)(C). Pub. L. 97–259, § 115(c)(2), added subpar. (C).
Subsec. (i)(4)(A). Pub. L. 97–259, § 115(d), substituted “September 13, 1982,” for “August 13, 1981,”.
1981—Subsec. (i). Pub. L. 97–35 added subsec. (i).
1964—Subsec. (c)(2)(G). Pub. L. 88–307 inserted “not to exceed sixty days”.
Subsec. (e). Pub. L. 88–306 substituted “not more than thirty days after publication of the hearing issues or any substantial amendment thereto in the Federal Register” for “at any time not less than ten days prior to the date of hearing”.
1960—Pub. L. 86–752 amended section generally to revise pre-grant procedure, and, among other changes, a public notice was substituted for a mandatory notice to applicants and interested parties before hearings upon applications; the Commission was required to hold applications for 30 days before acting upon them without hearings; interested parties were permitted to file petitions to deny applications before the Commission acted upon them without hearings, in lieu of 30 days after applications were granted; interested parties were required to support their petitions with “specific” allegations of fact; the Commission was permitted to dispense with formal hearings when there are “no substantial or material questions of fact,” subject to a requirement that it issue a “concise statement of the reasons” for its action.
1956—Subsec. (c). Act Jan. 20, 1956, struck out hearings with respect to facts which, even if true, would not be grounds for setting aside the Commission’s grant; gave the Commission discretion to keep in effect the protested authorization but required the Commission to affirmatively find and set forth that the public interest requires grant to remain in effect; and authorized Commission to redraft issues urged by protestant in accordance with the facts alleged in the protest.
1954—Subsec. (c). Act Mar. 26, 1954, substituted “thirty days” for “fifteen days” in fourth sentence.
1952—Act July 16, 1952, amended section generally to set forth procedure to be followed in cases of denial of applications.

Statutory Notes and Related Subsidiaries
Effective Date of 2018 AmendmentAmendment by section 101(b) of Pub. L. 115–141 effective Oct. 1, 2018, see section 103 of div. P of Pub. L. 115–141, set out as a note under section 156 of this title.

Effective Date of 1997 AmendmentPub. L. 105–33, title III, § 3002(a)(5), Aug. 5, 1997, 111 Stat. 260, provided that: “Except as otherwise provided therein, the amendments made by this subsection [amending this section] are effective on July 1, 1997.”


Effective Date of 1996 AmendmentAmendment by section 204(a) of Pub. L. 104–104 applicable to applications filed after May 1, 1995, see section 204(c) of Pub. L. 104–104, set out as a note under section 308 of this title.

Effective Date of 1984 AmendmentAmendment by Pub. L. 98–549 effective 60 days after Oct. 30, 1984, except where otherwise expressly provided, see section 9(a) of Pub. L. 98–549, set out as a note under section 521 of this title.

Effective Date of 1960 AmendmentPub. L. 86–752, § 4(d)(1)–(3), Sept. 13, 1960, 74 Stat. 892, provided that:
“(1) Subsections (a) and (b) of this section [amending this section and section 319 of this title] shall take effect ninety days after the date of the enactment of this Act [Sept. 13, 1960].

“(2) Section 309 of the Communications Act of 1934 [this section] (as amended by subsection (a) of this section) shall apply to any application to which section 308 of such Act [section 308 of this title] applies (A) which is filed on or after the effective date of subsection (a) of this section, (B) which is filed before such effective date, but is substantially amended on or after such effective date, or (C) which is filed before such effective date and is not substantially amended on or after such effective date, but with respect to which the Commission by rule provides reasonable opportunity to file petitions to deny in accordance with section 309 of such Act (as amended by subsection (a) of this section) [this section].

“(3) Section 309 of the Communications Act of 1934 [this section], as in effect immediately before the effective date of subsection (a) of this section, shall, on and after such effective date, apply only to applications to which section 308 of such Act [section 308 of this title] apply which are filed before such effective date and not substantially amended on or after such effective date and with respect to which the Commission does not permit petitions to deny to be filed as provided in clause (C) of paragraph (2) of this subsection.”




Digital Television Transition and Public SafetyPub. L. 111–4, § 4, Feb. 11, 2009, 123 Stat. 113, provided that:
“(a) Permissive Early Termination Under Existing Requirements.—Nothing in this Act [amending this section and section 337 of this title, enacting provisions set out as notes under this section and section 609 of this title, and amending provisions set out as notes under this section] is intended to prevent a licensee of a television broadcast station from terminating the broadcasting of such station’s analog television signal (and continuing to broadcast exclusively in the digital television service) prior to the date established by law under section 3002(b) of the Digital Television Transition and Public Safety Act of 2005 [section 3002(b) of Pub. L. 109–171, set out below] for termination of all licenses for full-power television stations in the analog television service (as amended by section 2 of this Act) so long as such prior termination is conducted in accordance with the Federal Communications Commission’s requirements in effect on the date of enactment of this Act [Feb. 11, 2009], including the flexible procedures established in the Matter of Third Periodic Review of the Commission’s Rules and Policies Affecting the Conversion to Digital Television (FCC 07–228, MB Docket No. 07–91, released December 31, 2007).

“(b) Public Safety Radio Services.—Nothing in this Act, or the amendments made by this Act, shall prevent a public safety service licensee from commencing operations consistent with the terms of its license on spectrum recovered as a result of the voluntary cessation of broadcasting in the analog or digital television service pursuant to subsection (a). Any such public safety use shall be subject to the relevant Federal Communications Commission rules and regulations in effect on the date of enactment of this Act [Feb. 11, 2009], including section 90.545 of the Commission’s rules (47 C.F.R. § 90.545).

“(c) Expedited Rulemaking.—Notwithstanding any other provision of law, the Federal Communications Commission and the National Telecommunications and Information Administration shall, not later than 30 days after the date of enactment of this Act [Feb. 11, 2009], each adopt or revise its rules, regulations, or orders or take such other actions as may be necessary or appropriate to implement the provisions, and carry out the purposes, of this Act and the amendments made by this Act.”



Pub. L. 110–459, Dec. 23, 2008, 122 Stat. 5121, provided that:
“SECTION 1. SHORT TITLE.“This Act may be cited as the ‘Short-term Analog Flash and Emergency Readiness Act’.


“SEC. 2. COMMISSION ACTION REQUIRED.“(a) Program Required.—Notwithstanding any other provision of law, the Federal Communications Commission shall, not later than January 15, 2009, develop and implement a program to encourage and permit, to the extent technically feasible and subject to such limitations as the Commission finds to be consistent with the public interest and the requirements of this Act, the broadcasting in the analog television service of only the public safety information and digital transition information specified in subsection (b) during the 30-day period beginning on the day after the date established by law under section 3002(b) of the Digital Television Transition and Public Safety Act of 2005 [section 3002(b) of Pub. L. 109–171, set out below] for termination of all licenses for full-power television stations in the analog television service and the cessation of broadcasting by full-power stations in the analog television service.

“(b) Information required.—The program required by subsection (a) shall provide for the broadcast of—“(1) emergency information, including critical details regarding the emergency, as broadcast or required to be broadcast by full-power stations in the digital television service;

“(2) information, in both English and Spanish, and accessible to persons with disabilities, concerning—“(A) the digital television transition, including the fact that a transition has taken place and that additional action is required to continue receiving television service, including emergency notifications; and

“(B) the steps required to enable viewers to receive such emergency information via the digital television service and to convert to receiving digital television service, including a phone number and Internet address by which help with such transition may be obtained in both English and Spanish; and


“(3) such other information related to consumer education about the digital television transition or public health and safety or emergencies as the Commission may find to be consistent with the public interest.



“SEC. 3. LIMITATIONS.“In designing the program required by this Act, the Commission shall—“(1) take into account market-by-market needs, based upon factors such as channel and transmitter availability;

“(2) ensure that broadcasting of the program specified in section 2(b) will not cause harmful interference with signals in the digital television service;

“(3) not require the analog television service signals broadcast under this Act to be retransmitted or otherwise carried pursuant to section 325(b), 338, 339, 340, 614, or 615 of the Communications Act of 1934 (47 U.S.C. 325(b), 338, 339, 340, 614 [534], or 615 [535]);

“(4) take into consideration broadcasters’ digital power levels and transition and coordination plans that already have been adopted with respect to cable systems and satellite carriers’ systems;

“(5) prohibit any broadcast of analog television service signals under section 2(b) on any spectrum that is approved or pending approval by the Commission to be used for public safety radio services, including television channels 14-20; and

“(6) not include the analog spectrum between channels 52 and 69, inclusive (between frequencies 698 and 806 megahertz, inclusive) reclaimed from analog television broadcasting pursuant to section 309(j) of the Communications Act of 1934 (47 U.S.C. 309(j)).


“SEC. 4. DEFINITIONS.“As used in this Act, the term ‘emergency information’ has the meaning such term has under part 79 of the regulations of the Federal Communications Commission (47 C.F.R. part 79).”




Pub. L. 109–171, title III, Feb. 8, 2006, 120 Stat. 21, as amended by Pub. L. 110–53, title XXII, § 2201(a), title XXIII, § 2302, Aug. 3, 2007, 121 Stat. 537, 543; Pub. L. 110–295, § 2, July 30, 2008, 122 Stat. 2972; Pub. L. 111–4, §§ 2(a), (b)(1), 3(a)–(c), Feb. 11, 2009, 123 Stat. 112, 113, provided that:
“SEC. 3001. SHORT TITLE; DEFINITION.“(a) Short Title.—This title may be cited as the ‘Digital Television Transition and Public Safety Act of 2005’.

“(b) Definition.—As used in this Act [probably should be “this title”], the term ‘Assistant Secretary’ means the Assistant Secretary for Communications and Information of the Department of Commerce.


“SEC. 3002. ANALOG SPECTRUM RECOVERY: FIRM DEADLINE.“(a) Amendments.—
[Amended this section.]

“(b) Terminations of Analog Licenses and Broadcasting.—The Federal Communications Commission shall take such actions as are necessary—“(1) to terminate all licenses for full-power television stations in the analog television service, and to require the cessation of broadcasting by full-power stations in the analog television service, by June 13, 2009; and

“(2) to require by that date that all broadcasting by Class A stations, whether in the analog television service or digital television service, and all broadcasting by full-power stations in the digital television service, occur only on channels between channels 2 and 36, inclusive, or 38 and 51, inclusive (between frequencies 54 and 698 megahertz, inclusive).


“(c) Conforming Amendments.—
[Amended section 337 of this title.]


“SEC. 3003. AUCTION OF RECOVERED SPECTRUM.
[Amended this section.]

“SEC. 3004. RESERVATION OF AUCTION PROCEEDS.
[Amended this section.]

“SEC. 3005. DIGITAL-TO-ANALOG CONVERTER BOX PROGRAM.“(a) Creation of Program.—The Assistant Secretary shall—“(1) implement and administer a program through which households in the United States may obtain coupons that can be applied toward the purchase of digital-to-analog converter boxes; and

“(2) make payments of not to exceed $990,000,000, in the aggregate, through fiscal year 2009 to carry out that program from the Digital Television Transition and Public Safety Fund established under section 309(j)(8)(E) of the Communications Act of 1934 (47 U.S.C. 309(j)(8)(E)).


“(b) Credit.—The Assistant Secretary may borrow from the Treasury beginning on October 1, 2006, such sums as may be necessary, but not to exceed $1,500,000,000, to implement this section. The Assistant Secretary shall reimburse the Treasury, without interest, as funds are deposited into the Digital Television Transition and Public Safety Fund.

“(c) Program Specifications.—“(1) Limitations.—“(A) Two-per-household maximum.—A household may obtain coupons by making a request as required by the regulations under this section between January 1, 2008, and July 31, 2009, inclusive. The Assistant Secretary shall ensure that each requesting household redeems no more than two coupons.

“(B) No combinations of coupons.—Two coupons may not be used in combination toward the purchase of a single digital-to-analog converter box.

“(C) Duration.—All coupons shall expire 3 months after issuance.

“(D) Expired coupons.—The Assistant Secretary may issue to a household, upon request by the household, one replacement coupon for each coupon that was issued to such household and that expired without being redeemed.


“(2) Distribution of coupons.—The Assistant Secretary shall expend not more than $100,000,000 on administrative expenses and shall ensure that the sum of—“(A) all administrative expenses for the program, including not more than $5,000,000 for consumer education concerning the digital television transition and the availability of the digital-to-analog converter box program; and

“(B) the total maximum value of all the coupons redeemed, and issued but not expired, does not exceed $990,000,000.


“(3) Use of additional amount.—If the Assistant Secretary transmits to the Committee on Energy and Commerce of the House of Representatives and Committee on Commerce, Science, and Transportation of the Senate a statement certifying that the sum permitted to be expended under paragraph (2) will be insufficient to fulfill the requests for coupons from eligible households—“(A) paragraph (2) shall be applied—“(i) by substituting ‘$160,000,000’ for ‘$100,000,000’; and

“(ii) by substituting ‘$1,500,000,000’ for ‘$990,000,000’;


“(B) subsection (a)(2) shall be applied by substituting ‘$1,500,000,000’ for ‘$990,000,000’; and

“(C) the additional amount permitted to be expended shall be available 60 days after the Assistant Secretary sends such statement.


“(4) Coupon value.—The value of each coupon shall be $40.


“(d) Definition of Digital-to-Analog Converter Box.—For purposes of this section, the term ‘digital-to-analog converter box’ means a stand-alone device that does not contain features or functions except those necessary to enable a consumer to convert any channel broadcast in the digital television service into a format that the consumer can display on television receivers designed to receive and display signals only in the analog television service, but may also include a remote control device.


“SEC. 3006. PUBLIC SAFETY INTEROPERABLE COMMUNICATIONS.“(a) Creation of Program.—The Assistant Secretary, in consultation with the Secretary of the Department of Homeland Security—“(1) may take such administrative action as is necessary to establish and implement—“(A) a grant program to assist public safety agencies in the planning and coordination associated with, the acquisition of, deployment of, or training for the use of interoperable communications equipment, software and systems that—“(i) utilize reallocated public safety spectrum for radio communication;

“(ii) enable interoperability with communications systems that can utilize reallocated public safety spectrum for radio communication; or

“(iii) otherwise improve or advance the interoperability of public safety communications systems that utilize other public safety spectrum bands; and


“(B) are used to establish and implement [sic] a strategic technology reserve to pre-position or secure interoperable communications in advance for immediate deployment in an emergency or major disaster;


“(2) shall make payments of not to exceed $1,000,000,000, in the aggregate, through fiscal year 2010 from the Digital Television Transition and Public Safety Fund established under section 309(j)(8)(E) of the Communications Act of 1934 (47 U.S.C. 309(j)(8)(E)) to carry out the grant program established under paragraph (1), of which at least $75,000,000, in the aggregate, shall be used for purposes described in paragraph (1)(B); and

“(3) shall permit any funds allocated for use under paragraph (1)(B) to be used for purposes identified under paragraph (1)(A), if the public safety agency demonstrates that it has already implemented such a strategic technology reserve or demonstrates higher priority public safety communications needs.


“(b) Eligibility.—To be eligible for assistance under the grant program established under subparagraph (a)(1)(A), an applicant shall submit an application, at such time, in such form, and containing such information as the Assistant Secretary may require, including a detailed explanation of how assistance received under the program would be used to improve communications interoperability and ensure interoperability with other public safety agencies in an emergency or a major disaster.

“(c) Criteria for Strategic Technology Reserves.—“(1) In general.—In evaluating permitted uses under subparagraph (a)(1)(B), the Assistant Secretary shall consider the continuing technological evolution of communications technologies and devices, with its implicit risk of obsolescence, and shall ensure, to the maximum extent feasible, that a substantial part of the reserve involves prenegotiated contracts and other arrangements for rapid deployment of equipment, supplies, and systems (and communications service related to such equipment, supplies, and systems), rather than the warehousing or storage of equipment and supplies currently available at the time the reserve is established.

“(2) Requirements and characteristics.—Funds provided to meet uses described in paragraph (1) shall be used in support of reserves that—“(A) are capable of re-establishing communications when existing critical infrastructure is damaged or destroyed in an emergency or a major disaster;

“(B) include appropriate current, widely-used equipment, such as Land Mobile Radio Systems, cellular telephones and satellite-enabled equipment (and related communications service), Cells-On-Wheels, Cells-On-Light-Trucks, or other self-contained mobile cell sites that can be towed, backup batteries, generators, fuel, and computers;

“(C) include equipment on hand for the Governor of each State, key emergency response officials, and appropriate State or local personnel;

“(D) include contracts (including prenegotiated contracts) for rapid delivery of the most current technology available from commercial sources; and

“(E) include arrangements for training to ensure that personnel are familiar with the operation of the equipment and devices to be delivered pursuant to such contracts.


“(3) Additional characteristics.—Portions of the reserve may be virtual and may include items donated on an in-kind contribution basis.

“(4) Allocation of funds.—In evaluating permitted uses under subparagraph (a)(1)(B), the Assistant Secretary shall take into account barriers to immediate deployment, including time and distance, that may slow the rapid deployment of equipment, supplies, and systems (and communications service related to such equipment, supplies, and systems) in the event of an emergency in any State.


“(d) Voluntary Consensus Standards.—In carrying out this section, the Assistant Secretary, in cooperation with the Secretary of Homeland Security, shall identify and, if necessary, encourage the development and implementation of, voluntary consensus standards for interoperable communications systems to the greatest extent practicable, but shall not require any such standard.

“(e) Inspector General Report and Audits.—“(1) Report.—Beginning with the first fiscal year beginning after the date of enactment of the Implementing Recommendations of the 9/11 Commission Act of 2007 [Aug. 3, 2007], the Inspector General of the Department of Commerce shall conduct an annual assessment of the management of the grant program implemented under subsection (a)(1) and transmit a report containing the findings of that assessment and any recommendations related thereto to the Senate Committee on Commerce, Science, and Transportation and the House of Representatives Committee on Energy and Commerce.

“(2) Audits.—Beginning with the first fiscal year beginning after the date of enactment of the Implementing Recommendations of the 9/11 Commission Act of 2007, the Inspector General of the Department of Commerce shall conduct financial audits of entities receiving grants from the program implemented under subsection (a)(1), and shall ensure that, over the course of 4 years, such audits cover recipients in a representative sample of not fewer than 25 States or territories. The results of any such audits shall be made publicly available via web site, subject to redaction as the Inspector General determines necessary to protect classified and other sensitive information.


“(f) Rule of Construction.—Nothing in this section shall be construed or interpreted to preclude the use of funds under this section by any public safety agency for interim- or long-term Internet Protocol-based interoperable solutions.

“(h)[(g)] Credit.—The Assistant Secretary may borrow from the Treasury beginning on October 1, 2006, such sums as may be necessary, but not to exceed $1,000,000,000, to implement this section. The Assistant Secretary shall reimburse the Treasury, without interest, as funds are deposited into the Digital Television Transition and Public Safety Fund.

“(i)[(h)] Condition of Grants.—In order to obtain a grant under the grant program, a public safety agency shall agree to provide, from non-Federal sources, not less than 20 percent of the costs of acquiring and deploying the interoperable communications systems funded under the grant program.

“(j)[(i)] Definitions.—For purposes of this section:“(1) Public safety agency.—The term ‘public safety agency’ means any State, local, or tribal government entity, or nongovernmental organization authorized by such entity, whose sole or principal purpose is to protect the safety of life, health, or property.

“(2) Interoperable communications systems.—The term ‘interoperable communications systems’ means communications systems which enable public safety agencies to share information amongst local, State, Federal, and tribal public safety agencies in the same area via voice or data signals.



“SEC. 3007. NYC 9/11 DIGITAL TRANSITION.“(a) Funds Available.—From the Digital Television Transition and Public Safety Fund established under section 309(j)(8)(E) of the Communications Act of 1934 (47 U.S.C. 309(j)(8)(E)) the Assistant Secretary shall make payments of not to exceed $30,000,000, in the aggregate, which shall be available to carry out this section for fiscal years 2007 through 2008. The Assistant Secretary may borrow from the Treasury beginning October 1, 2006, such sums as may be necessary not to exceed $30,000,000 to implement and administer the program in accordance with this section. The Assistant Secretary shall reimburse the Treasury, without interest, as funds are deposited into the Digital Television Transition and Public Safety Fund.

“(b) Use of Funds.—The sums available under subsection (a) shall be made available by the Assistant Secretary by grant to be used to reimburse the Metropolitan Television Alliance for costs incurred in the design and deployment of a temporary digital television broadcast system to ensure that, until a permanent facility atop the Freedom Tower is constructed, the members of the Metropolitan Television Alliance can provide the New York City area with an adequate digital television signal as determined by the Federal Communications Commission.

“(c) Definitions.—For purposes of this section:“(1) Metropolitan television alliance.—The term ‘Metropolitan Television Alliance’ means the organization formed by New York City television broadcast station licensees to locate new shared facilities as a result of the attacks on September 11, 2001 and the loss of use of shared facilities that housed broadcast equipment.

“(2) New york city area.—The term ‘New York City area’ means the five counties comprising New York City and counties of northern New Jersey in immediate proximity to New York City (Bergen, Essex, Union, and Hudson Counties).



“SEC. 3008. LOW-POWER TELEVISION AND TRANSLATOR DIGITAL-TO-ANALOG CONVERSION.“(a) Creation of Program.—“(1) In General.—The Assistant Secretary shall make payments of not to exceed $10,000,000, in the aggregate, during the fiscal year 2008 and 2009 period from the Digital Television Transition and Public Safety Fund established under section 309(j)(8)(E) of the Communications Act of 1934 (47 U.S.C. 309(j)(8)(E)) to implement and administer a program through which each eligible low-power television station may receive compensation toward the cost of the purchase of a digital-to-analog conversion device that enables it to convert the incoming digital signal of its corresponding full-power television station to analog format for transmission on the low-power television station’s analog channel. An eligible low-power television station may receive such compensation only if it submits a request for such compensation on or before June 12, 2009. Priority compensation shall be given to eligible low-power television stations in which the license is held by a non-profit corporation and eligible low-power television stations that serve rural areas of fewer than 10,000 viewers.

“(2) Use of funds.—As soon as practicable after the date of enactment of the DTV Transition Assistance Act [July 30, 2008], the Assistant Secretary shall make a determination, which the Assistant Secretary may adjust from time to time, with respect to whether the full amount provided under paragraph (1) will be needed for payments under that paragraph. If the Assistant Secretary determines that the full amount will not be needed for payments authorized by paragraph (1), the Assistant Secretary may use the remaining amount for consumer education and technical assistance regarding the digital television transition and the availability of the digital-to-analog converter box program (in addition to any amounts expended for such purpose under [section] 3005(c)(2)(A) of this title), including partnering with, providing grants to, and contracting with non-profit organizations or public interest groups in achieving these efforts. If the Assistant Secretary initiates such an education program, the Assistant Secretary shall develop a plan to address the educational and technical assistance needs of vulnerable populations, such as senior citizens, individuals residing in rural and remote areas, and minorities, including, where appropriate, education plans focusing on the need for analog pass-through digital converter boxes in areas served by low power or translator stations, and shall consider the speed with which these objectives can be accomplished to the greatest public benefit.


“(b) Credit.—The Assistant Secretary may borrow from the Treasury beginning October 1, 2006, such sums as may be necessary, but not to exceed $10,000,000, to implement this section. The Assistant Secretary shall reimburse the Treasury, without interest, as funds are deposited into the Digital Television Transition and Public Safety Fund.

“(c) Eligible Stations.—For purposes of this section, the term ‘eligible low-power television station’ means a low-power television broadcast station, Class A television station, television translator station, or television booster station—“(1) that is itself broadcasting exclusively in analog format; and

“(2) that has not purchased a digital-to-analog conversion device prior to the date of enactment of the Digital Television Transition and Public Safety Act of 2005 [Feb. 8, 2006].



“SEC. 3009. LOW-POWER TELEVISION AND TRANSLATOR UPGRADE PROGRAM.“(a) Establishment.—The Assistant Secretary shall make payments of not to exceed $65,000,000, in the aggregate, during fiscal years 2009 through 2012 from the Digital Television Transition and Public Safety Fund established under section 309(j)(8)(E) of the Communications Act of 1934 (47 U.S.C. 309(j)(8)(E)) to implement and administer a program through which each licensee of an eligible low-power television station may receive reimbursement for equipment to upgrade low-power television stations from analog to digital in eligible rural communities, as that term is defined in section 610(b)(2) [601(b)(2)] of the Rural Electrification Act of 1937 [1936] (7 U.S.C. 950bb(b)(2)). Such reimbursements shall be issued to eligible stations on or after February 18, 2009. Priority reimbursements shall be given to eligible low-power television stations in which the license is held by a non-profit corporation and eligible low-power television stations that serve rural areas of fewer than 10,000 viewers.

“(b) Eligible Stations.—For purposes of this section, the term ‘eligible low-power television station’ means a low-power television broadcast station, Class A television station, television translator station, or television booster station—“(1) that is itself broadcasting exclusively in analog format; and

“(2) that has not converted from analog to digital operations prior to the date of enactment of the Digital Television Transition and Public Safety Act of 2005 [Feb. 8, 2006].



“SEC. 3010. NATIONAL ALERT AND TSUNAMI WARNING PROGRAM.“The Assistant Secretary shall make payments of not to exceed $156,000,000, in the aggregate, during the fiscal year 2007 through 2012 period from the Digital Television Transition and Public Safety Fund established under section 309(j)(8)(E) of the Communications Act of 1934 (47 U.S.C. 309(j)(8)(E)) to implement a unified national alert system capable of alerting the public, on a national, regional, or local basis to emergency situations by using a variety of communications technologies. The Assistant Secretary shall use $50,000,000 of such amounts to implement a tsunami warning and coastal vulnerability program.


“SEC. 3011. ENHANCE 911.“(a) In General.—The Assistant Secretary shall make payments of not to exceed $43,500,000, in the aggregate, from the Digital Television Transition and Public Safety Fund established under section 309(j)(8)(E) of the Communications Act of 1934 (47 U.S.C. 309(j)(8)(E)) to implement the ENHANCE 911 Act of 2004 [title I of Pub. L. 108–494, see Short Title of 2004 Amendment note set out under section 901 of this title].

“(b) Credit.—The Assistant Secretary may borrow from the Treasury, upon enactment of the 911 Modernization Act [Aug. 3, 2007], such sums as necessary, but not to exceed $43,500,000, to implement this section. The Assistant Secretary shall reimburse the Treasury, without interest, as funds are deposited into the Digital Television Transition and Public Safety Fund.


“SEC. 3012. ESSENTIAL AIR SERVICE PROGRAM.“(a) In General.—If the amount appropriated to carry out the essential air service program under subchapter II of chapter 417 of title 49, United States Code, equals or exceeds $110,000,000 for fiscal year 2007 or 2008, then the Secretary of Commerce shall make $15,000,000 available, from the Digital Television Transition and Public Safety Fund established by section 309(j)(8)(E) of the Communications Act of 1934 (47 U.S.C. 309(j)(8)(E)), to the Secretary of Transportation for use in carrying out the essential air service program for that fiscal year.

“(b) Application With Other Funds.—Amounts made available under subsection (a) for any fiscal year shall be in addition to any amounts—“(1) appropriated for that fiscal year; or

“(2) derived from fees collected pursuant to section 45301(a)(1) of title 49, United States Code, that are made available for obligation and expenditure to carry out the essential air service program for that fiscal year.


“(c) Advances.—The Secretary of Transportation may borrow from the Treasury such sums as may be necessary, but not to exceed $30,000,000 on a temporary and reimbursable basis to implement subsection (a). The Secretary of Transportation shall reimburse the Treasury, without interest, as funds are deposited into the Digital Television Transition and Public Safety Fund under section 309(j)(8)(E) of the Communications Act of 1934 (47 U.S.C. 309(j)(8)(E)) and made available to the Secretary under subsection (a).


“SEC. 3013. SUPPLEMENTAL LICENSE FEES.“In addition to any fees assessed under the Communications Act of 1934 (47 U.S.C. 151 et seq.), the Federal Communications Commission shall assess extraordinary fees for licenses in the aggregate amount of $10,000,000, which shall be deposited in the Treasury during fiscal year 2006 as offsetting receipts.”




[Pub. L. 111–4, § 3(d), Feb. 11, 2009, 123 Stat. 113, provided that: “The amendments made by this section [amending section 3005(c)(1) of Pub. L. 109–171, set out above] shall not take effect until the enactment of additional budget authority after the date of enactment of this Act [Feb. 11, 2009] to carry out the analog-to-digital converter box program under section 3005 of the Digital Television Transition and Public Safety Act of 2005 [section 3005 of Pub. L. 109–171, set out above].”
]

FindingsPub. L. 107–195, § 2, June 19, 2002, 116 Stat. 715, provided that: 
“Congress finds the following:
“(1) Circumstances in the telecommunications market have changed dramatically since the auctioning of spectrum in the 700 megahertz band was originally mandated by Congress in 1997, raising serious questions as to whether the original deadlines, or the subsequent revision of the deadlines, are consistent with sound telecommunications policy and spectrum management principles.

“(2) No comprehensive plan yet exists for allocating additional spectrum for third-generation wireless and other advanced communications services. The Federal Communications Commission should have the flexibility to auction frequencies in the 700 megahertz band for such purposes.

“(3) The study being conducted by the National Telecommunications and Information Administration in consultation with the Department of Defense to determine whether the Department of Defense can share or relinquish additional spectrum for third generation wireless and other advanced communications services will not be completed until after the June 19th auction date for the upper 700 megahertz band, and long after the applications must be filed to participate in the auction, thereby creating further uncertainty as to whether the frequencies in the 700 megahertz band will be put to their highest and best use for the benefit of consumers.

“(4) The Federal Communications Commission is also in the process of determining how to resolve the interference problems that exist in the 800 megahertz band, especially for public safety. One option being considered for the 800 megahertz band would involve the 700 megahertz band. The Commission should not hold the 700 megahertz auction before the 800 megahertz interference issues are resolved or a tenable plan has been conceived.

“(5) The 700 megahertz band is currently occupied by television broadcasters, and will be so until the transfer to digital television is completed. This situation creates a tremendous amount of uncertainty concerning when the spectrum will be available and reduces the value placed on the spectrum by potential bidders. The encumbrance of the 700 megahertz band reduces both the amount of money that the auction would be likely to produce and the probability that the spectrum would be purchased by the entities that valued the spectrum the most and would put the spectrum to its most productive use.

“(6) The Commission’s rules governing voluntary mechanisms for vacating the 700 megahertz band by broadcast stations—“(A) produced no certainty that the band would be available for advanced mobile communications services, public safety operations, or other wireless services any earlier than the existing statutory framework provides; and

“(B) should advance the transition of digital television and must not result in the unjust enrichment of any incumbent licensee.”





Compliance With Auction AuthorityPub. L. 107–195, § 4, June 19, 2002, 116 Stat. 717, provided that: “The Federal Communications Commission shall conduct rescheduled auctions 31 and 44 prior to the expiration of the auction authority under section 309(j)(11) of the Communications Act of 1934 (47 U.S.C. 309(j)(11)).”


Preservation of Broadcaster ObligationsPub. L. 107–195, § 5, June 19, 2002, 116 Stat. 717, provided that: “Nothing in this Act [see Short Title of 2002 Amendment note set out under section 609 of this title] shall be construed to relieve television broadcast station licensees of the obligation to complete the digital television service conversion as required by section 309(j)(14) of the Communications Act of 1934 (47 U.S.C. 309(j)(14)).”


Deadline for CollectionPub. L. 105–33, title III, § 3007, Aug. 5, 1997, 111 Stat. 269, which provided that the Commission was to conduct the competitive bidding required under title III of Pub. L. 105–33, which enacted section 337 of this title, amended this section and sections 153, 303, and 923 to 925 of this title, enacted provisions set out as notes under this section and sections 153, 254, and 925 of this title, and repealed provisions set out as a note under this section, in a manner that ensured that all proceeds of such bidding would be deposited in accordance with section 309(j)(8) of this title not later than Sept. 30, 2002, was repealed by Pub. L. 107–195, § 3(b)(2), June 19, 2002, 116 Stat. 717.

Administrative Procedures for Spectrum AuctionsPub. L. 105–33, title III, § 3008, Aug. 5, 1997, 111 Stat. 269, provided that: “Notwithstanding section 309(b) of the Communications Act of 1934 (47 U.S.C. 309(b)), no application for an instrument of authorization for frequencies assigned under this title [enacting section 337 of this title, amending this section and sections 153, 303, and 923 to 925 of this title, enacting provisions set out as notes under this section and sections 153, 254, and 925 of this title, and repealing provisions set out as a note under this section] (or amendments made by this title) shall be granted by the Commission earlier than 7 days following issuance of public notice by the Commission of the acceptance for filing of such application or of any substantial amendment thereto. Notwithstanding section 309(d)(1) of such Act (47 U.S.C. 309(d)(1)), the Commission may specify a period (no less than 5 days following issuance of such public notice) for the filing of petitions to deny any application for an instrument of authorization for such frequencies.”


Deadlines for Commission Action Regarding Competitive BiddingPub. L. 103–66, title VI, § 6002(d)(1), (2), Aug. 10, 1993, 107 Stat. 396, provided that:
“(1) General rulemaking.—The Federal Communications Commission shall prescribe regulations to implement section 309(j) of the Communications Act of 1934 [47 U.S.C. 309(j)] (as added by this section) within 210 days after the date of enactment of this Act [Aug. 10, 1993].

“(2) PCS orders and licensing.—The Commission shall—“(A) within 180 days after such date of enactment, issue a final report and order (i) in the matter entitled ‘Redevelopment of Spectrum to Encourage Innovation in the Use of New Telecommunications Technologies’ (ET Docket No. 92–9); and (ii) in the matter entitled ‘Amendment of the Commission’s Rules to Establish New Personal Communications Services’ (GEN Docket No. 90–314; ET Docket No. 92–100); and

“(B) within 270 days after such date of enactment, commence issuing licenses and permits in the personal communications service.”





Special Rule Regarding Subsection (i) Licenses and PermitsPub. L. 103–66, title VI, § 6002(e), Aug. 10, 1993, 107 Stat. 397, which provided for exceptions to ban on Federal Communications Commission issuance of licenses and permits under section 309(i) of this title after Aug. 10, 1993, was repealed by Pub. L. 105–33, title III, § 3002(a)(4), Aug. 5, 1997, 111 Stat. 260.

Authority To Use the System of Random Selection With Respect to Applications for Initial Licenses and Construction PermitsPub. L. 97–35, title XII, § 1242(b), Aug. 13, 1981, 95 Stat. 737, provided that: 
“The Commission shall have authority to use the system of random selection established by the Commission under section 309(i) of the Communications Act of 1934 [subsec. (i) of this section], as added in subsection (a), with respect to any application for an initial license or construction permit which will involve any use of the electromagnetic spectrum and which—
“(1) is filed with the Commission after the date of the enactment of this Act [Aug. 13, 1981]; or

“(2) is pending before the Commission on such date of enactment but has not been designated for hearing on or before such date of enactment.”






§ 309a. Reports related to spectrum auctions(a) Omitted

(b) Auction expenditure justification reportNot later than April 1, 2019, and annually thereafter, the Commission shall provide to the appropriate committees of Congress a report containing a detailed justification for the use of proceeds retained by the Commission under section 309(j)(8)(B) of this title for the costs of developing and implementing the program required by section 309(j) of this title.


(c) DefinitionFor purposes of this section, the term “appropriate committees of Congress” means—(1) the Committee on Commerce, Science, and Transportation of the Senate;

(2) the Committee on Appropriations of the Senate;

(3) the Committee on Energy and Commerce of the House of Representatives; and

(4) the Committee on Appropriations of the House of Representatives.


(Pub. L. 115–141, div. P, title V, § 512, Mar. 23, 2018, 132 Stat. 1097.)

Editorial Notes
Codification
Section is comprised of section 512 of div. P of Pub. L. 115–141. Subsec. (a) of section 512 of div. P of Pub. L. 115–141 amended section 309 of this title.



§ 310. License ownership restrictions(a) Grant to or holding by foreign government or representativeThe station license required under this chapter shall not be granted to or held by any foreign government or the representative thereof.


(b) Grant to or holding by alien or representative, foreign corporation, etc.No broadcast or common carrier or aeronautical en route or aeronautical fixed radio station license shall be granted to or held by—(1) any alien or the representative of any alien;

(2) any corporation organized under the laws of any foreign government;

(3) any corporation of which more than one-fifth of the capital stock is owned of record or voted by aliens or their representatives or by a foreign government or representative thereof or by any corporation organized under the laws of a foreign country;

(4) any corporation directly or indirectly controlled by any other corporation of which more than one-fourth of the capital stock is owned of record or voted by aliens, their representatives, or by a foreign government or representative thereof, or by any corporation organized under the laws of a foreign country, if the Commission finds that the public interest will be served by the refusal or revocation of such license.


(c) Authorization for aliens licensed by foreign governments; multilateral or bilateral agreement to which United States and foreign country are parties as prerequisiteIn addition to amateur station licenses which the Commission may issue to aliens pursuant to this chapter, the Commission may issue authorizations, under such conditions and terms as it may prescribe, to permit an alien licensed by his government as an amateur radio operator to operate his amateur radio station licensed by his government in the United States, its possessions, and the Commonwealth of Puerto Rico provided there is in effect a multilateral or bilateral agreement, to which the United States and the alien’s government are parties, for such operation on a reciprocal basis by United States amateur radio operators. Other provisions of this chapter and of subchapter II of chapter 5, and chapter 7, of title 5 shall not be applicable to any request or application for or modification, suspension, or cancellation of any such authorization.


(d) Assignment and transfer of construction permit or station licenseNo construction permit or station license, or any rights thereunder, shall be transferred, assigned, or disposed of in any manner, voluntarily or involuntarily, directly or indirectly, or by transfer of control of any corporation holding such permit or license, to any person except upon application to the Commission and upon finding by the Commission that the public interest, convenience, and necessity will be served thereby. Any such application shall be disposed of as if the proposed transferee or assignee were making application under section 308 of this title for the permit or license in question; but in acting thereon the Commission may not consider whether the public interest, convenience, and necessity might be served by the transfer, assignment, or disposal of the permit or license to a person other than the proposed transferee or assignee.


(e) Administration of regional concentration rules for broadcast stations(1) In the case of any broadcast station, and any ownership interest therein, which is excluded from the regional concentration rules by reason of the savings provision for existing facilities provided by the First Report and Order adopted March 9, 1977 (docket No. 20548; 42 Fed. Reg. 16145), the exclusion shall not terminate solely by reason of changes made in the technical facilities of the station to improve its service.

(2) For purposes of this subsection, the term “regional concentration rules” means the provisions of sections 73.35, 73.240, and 73.636 of title 47, Code of Federal Regulations (as in effect June 1, 1983), which prohibit any party from directly or indirectly owning, operating, or controlling three broadcast stations in one or several services where any two of such stations are within 100 miles of the third (measured city-to-city), and where there is a primary service contour overlap of any of the stations.


(June 19, 1934, ch. 652, title III, § 310, 48 Stat. 1086; July 16, 1952, ch. 879, § 8, 66 Stat. 716; Pub. L. 85–817, § 2, Aug. 28, 1958, 72 Stat. 981; Pub. L. 88–313, § 2, May 28, 1964, 78 Stat. 202; Pub. L. 92–81, § 2, Aug. 10, 1971, 85 Stat. 302; Pub. L. 93–505, § 2, Nov. 30, 1974, 88 Stat. 1576; Pub. L. 98–214, § 7, Dec. 8, 1983, 97 Stat. 1469; Pub. L. 101–396, § 8(b), Sept. 28, 1990, 104 Stat. 850; Pub. L. 104–104, title IV, § 403(k), Feb. 8, 1996, 110 Stat. 131.)

Editorial Notes

References in TextThis chapter, referred to in subsecs. (a) and (c), was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.

Codification
In subsec. (c), “subchapter II of chapter 5, and chapter 7, of title 5” substituted for “the Administrative Procedure Act” on authority of Pub. L. 89–554, § 7(b), Sept. 6, 1966, 80 Stat. 631, the first section of which enacted Title 5, Government Organization and Employees.

Amendments1996—Subsec. (b)(3). Pub. L. 104–104, § 403(k)(1), struck out “of which any officer or director is an alien or” before “of which more”.
Subsec. (b)(4). Pub. L. 104–104, § 403(k)(2), struck out “of which any officer or more than one-fourth of the directors are aliens, or” after “any other corporation”.
1990—Subsec. (c). Pub. L. 101–396 substituted “multilateral or bilateral agreement, to which the United States and the alien’s government are parties,” for “bilateral agreement between the United States and the alien’s government”.
1983—Subsec. (e). Pub. L. 98–214 added subsec. (e).
1974—Subsec. (a). Pub. L. 93–505 added subsec. (a). Former subsec. (a), which related to granting to or holding of required station licenses by aliens, was struck out.
Subsecs. (b) to (d). Pub. L. 93–505 added subsecs. (b) and (c) and redesignated former subsec. (b) as (d).
1971—Subsec. (a). Pub. L. 92–81 inserted provisions empowering the Commission to issue licenses to certain aliens admitted to the United States for permanent residence, provided that the Commission notify the appropriate agencies of the Government of applications received for license, and that such agencies furnish to the Commission information bearing on the request’s compatibility with national security.
1964—Subsec. (a). Pub. L. 88–313 empowered the Commission to issue authorizations to permit an alien licensed by his government as an amateur radio operator to operate his station, licensed by his government, in the United States, its possessions, and Puerto Rico, provided there is a bilateral agreement between the United States and the alien’s government giving similar rights to United States amateur radio operators, and provided that the Commission notify appropriate agencies of our Government of any applications for authorization, and that such agencies furnish to the Commission information bearing on the request’s compatibility with our national security.
1958—Subsec. (a). Pub. L. 85–817 inserted paragraph authorizing the grant of licenses for radio stations on aircraft to aliens or representatives of aliens holding pilot certificates.
1952—Subsec. (b). Act July 16, 1952, provided that construction permits and station licenses cannot be transferred, assigned, or disposed of except upon a finding by the Commission that public interest, convenience, or necessity will be served thereby, and that such transfer application will be treated the same as if made under section 308 of this title.



§ 311. Requirements as to certain applications in broadcasting service(a) Notices of filing and hearing; form and contentsWhen there is filed with the Commission any application to which section 309(b)(1) of this title applies, for an instrument of authorization for a station in the broadcasting service, the applicant—(1) shall give notice of such filing in the principal area which is served or is to be served by the station; and

(2) if the application is formally designated for hearing in accordance with section 309 of this title, shall give notice of such hearing in such area at least ten days before commencement of such hearing.

The Commission shall by rule prescribe the form and content of the notices to be given in compliance with this subsection, and the manner and frequency with which such notices shall be given.

(b) Place of hearingHearings referred to in subsection (a) may be held at such places as the Commission shall determine to be appropriate, and in making such determination in any case the Commission shall consider whether the public interest, convenience, or necessity will be served by conducting the hearing at a place in, or in the vicinity of, the principal area to be served by the station involved.


(c) Agreement between two or more applicants; approval of Commission; pendency of application(1) If there are pending before the Commission two or more applications for a permit for construction of a broadcasting station, only one of which can be granted, it shall be unlawful, without approval of the Commission, for the applicants or any of them to effectuate an agreement whereby one or more of such applicants withdraws his or their application or applications.

(2) The request for Commission approval in any such case shall be made in writing jointly by all the parties to the agreement. Such request shall contain or be accompanied by full information with respect to the agreement, set forth in such detail, form, and manner as the Commission shall by rule require.

(3) The Commission shall approve the agreement only if it determines that (A) the agreement is consistent with the public interest, convenience, or necessity; and (B) no party to the agreement filed its application for the purpose of reaching or carrying out such agreement.

(4) For the purposes of this subsection an application shall be deemed to be “pending” before the Commission from the time such application is filed with the Commission until an order of the Commission granting or denying it is no longer subject to rehearing by the Commission or to review by any court.


(d) License for operation of station; agreement to withdraw application; approval of Commission(1) If there are pending before the Commission an application for the renewal of a license granted for the operation of a broadcasting station and one or more applications for a construction permit relating to such station, only one of which can be granted, it shall be unlawful, without approval of the Commission, for the applicants or any of them to effectuate an agreement whereby one or more of such applicants withdraws his or their application or applications in exchange for the payment of money, or the transfer of assets or any other thing of value by the remaining applicant or applicants.

(2) The request for Commission approval in any such case shall be made in writing jointly by all the parties to the agreement. Such request shall contain or be accompanied by full information with respect to the agreement, set forth in such detail, form, and manner as the Commission shall require.

(3) The Commission shall approve the agreement only if it determines that (A) the agreement is consistent with the public interest, convenience, or necessity; and (B) no party to the agreement filed its application for the purpose of reaching or carrying out such agreement.

(4) For purposes of this subsection, an application shall be deemed to be pending before the Commission from the time such application is filed with the Commission until an order of the Commission granting or denying it is no longer subject to rehearing by the Commission or to review by any court.


(June 19, 1934, ch. 652, title III, § 311, 48 Stat. 1086; July 16, 1952, ch. 879, § 9, 66 Stat. 716; Pub. L. 86–752, § 5(a), Sept. 13, 1960, 74 Stat. 892; Pub. L. 97–35, title XII, § 1243, Aug. 13, 1981, 95 Stat. 737; Pub. L. 97–259, title I, § 116, Sept. 13, 1982, 96 Stat. 1095.)

Editorial Notes
Amendments1982—Subsec. (c)(3). Pub. L. 97–259, § 116(a), inserted provision that the Commission may not approve the agreement if it determines that a party to the agreement filed its application for the purpose of reaching or carrying out the agreement, and struck out provision that if the agreement did not contemplate a merger, but contemplated the making of any direct or indirect payment to any party thereto in consideration of his withdrawal of his application, the Commission could determine the agreement to be consistent with the public interest, convenience, or necessity only if the amount or value of such payment, as determined by the Commission, was not in excess of the aggregate amount determined by the Commission to have been legitimately and prudently expended and to be expended by such applicant in connection with preparing, filing, and advocating the granting of his application.
Subsec. (d)(1). Pub. L. 97–259, § 116(b), substituted “an application for the renewal of a license granted for the operation of a broadcasting station and one or more applications for a construction permit relating to such station” for “two or more applications for a license granted for the operation of a broadcasting station”.
Subsec. (d)(3)(B). Pub. L. 97–259, § 116(c), struck out “license” after “filed its”.
1981—Subsec. (d). Pub. L. 97–35 added subsec. (d).
1960—Pub. L. 86–752 amended section generally, substituting provisions on requirements for certain applications for broadcasting service, for provisions directing the Commission to refuse a license or permit to any person whose license had been revoked by a court under section 313 of this title.
1952—Act July 16, 1952, omitted provisions relating to monopoly.



§ 312. Administrative sanctions(a) Revocation of station license or construction permitThe Commission may revoke any station license or construction permit—(1) for false statements knowingly made either in the application or in any statement of fact which may be required pursuant to section 308 of this title;

(2) because of conditions coming to the attention of the Commission which would warrant it in refusing to grant a license or permit on an original application;

(3) for willful or repeated failure to operate substantially as set forth in the license;

(4) for willful or repeated violation of, or willful or repeated failure to observe any provision of this chapter or any rule or regulation of the Commission authorized by this chapter or by a treaty ratified by the United States;

(5) for violation of or failure to observe any final cease and desist order issued by the Commission under this section;

(6) for violation of section 1304, 1343, or 1464 of title 18; or

(7) for willful or repeated failure to allow reasonable access to or to permit purchase of reasonable amounts of time for the use of a broadcasting station, other than a non-commercial educational broadcast station, by a legally qualified candidate for Federal elective office on behalf of his candidacy.


(b) Cease and desist ordersWhere any person (1) has failed to operate substantially as set forth in a license, (2) has violated or failed to observe any of the provisions of this chapter, or section 1304, 1343, or 1464 of title 18, or (3) has violated or failed to observe any rule or regulation of the Commission authorized by this chapter or by a treaty ratified by the United States, the Commission may order such person to cease and desist from such action.


(c) Order to show causeBefore revoking a license or permit pursuant to subsection (a), or issuing a cease and desist order pursuant to subsection (b), the Commission shall serve upon the licensee, permittee, or person involved an order to show cause why an order of revocation or a cease and desist order should not be issued. Any such order to show cause shall contain a statement of the matters with respect to which the Commission is inquiring and shall call upon said licensee, permittee, or person to appear before the Commission at a time and place stated in the order, but in no event less than thirty days after the receipt of such order, and give evidence upon the matter specified therein; except that where safety of life or property is involved, the Commission may provide in the order for a shorter period. If after hearing, or a waiver thereof, the Commission determines that an order of revocation or a cease and desist order should issue, it shall issue such order, which shall include a statement of the findings of the Commission and the grounds and reasons therefor and specify the effective date of the order, and shall cause the same to be served on said licensee, permittee, or person.


(d) Burden of proofIn any case where a hearing is conducted pursuant to the provisions of this section, both the burden of proceeding with the introduction of evidence and the burden of proof shall be upon the Commission.


(e) Procedure for issuance of cease and desist orderThe provisions of section 558(c) of title 5 which apply with respect to the institution of any proceeding for the revocation of a license or permit shall apply also with respect to the institution, under this section, of any proceeding for the issuance of a cease and desist order.


(f) “Willful” and “repeated” definedFor purposes of this section:(1) The term “willful”, when used with reference to the commission or omission of any act, means the conscious and deliberate commission or omission of such act, irrespective of any intent to violate any provision of this chapter or any rule or regulation of the Commission authorized by this chapter or by a treaty ratified by the United States.

(2) The term “repeated”, when used with reference to the commission or omission of any act, means the commission or omission of such act more than once or, if such commission or omission is continuous, for more than one day.


(g) Limitation on silent station authorizationsIf a broadcasting station fails to transmit broadcast signals for any consecutive 12-month period, then the station license granted for the operation of that broadcast station expires at the end of that period, notwithstanding any provision, term, or condition of the license to the contrary, except that the Commission may extend or reinstate such station license if the holder of the station license prevails in an administrative or judicial appeal, the applicable law changes, or for any other reason to promote equity and fairness. Any broadcast license revoked or terminated in Alaska in a proceeding related to broadcasting via translator, microwave, or other alternative signal delivery is reinstated.


(June 19, 1934, ch. 652, title III, § 312, 48 Stat. 1086; July 16, 1952, ch. 879, § 10, 66 Stat. 716; Pub. L. 86–752, § 6, Sept. 13, 1960, 74 Stat. 893; Pub. L. 92–225, title I, § 103(a)(2)(A), Feb. 7, 1972, 86 Stat. 4; Pub. L. 97–259, title I, § 117, Sept. 13, 1982, 96 Stat. 1095; Pub. L. 104–104, title IV, § 403(l), Feb. 8, 1996, 110 Stat. 132; Pub. L. 106–554, § 1(a)(4) [div. B, title I, § 148(a)], Dec. 21, 2000, 114 Stat. 2763, 2763A–251; Pub. L. 108–447, div. J, title IX [title II, § 213(3)], Dec. 8, 2004, 118 Stat. 3431.)

Editorial Notes

References in TextThis chapter, referred to in subsecs. (a)(4), (b), and (f)(1), was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.

Codification
In subsec. (e), “section 558(c) of title 5” substituted for “section 1008(b) of title 5” on authority of Pub. L. 89–554, § 7(b), Sept. 6, 1966, 80 Stat. 631, the first section of which enacted Title 5, Government Organization and Employees.

Amendments2004—Subsec. (g). Pub. L. 108–447 inserted before period at end “, except that the Commission may extend or reinstate such station license if the holder of the station license prevails in an administrative or judicial appeal, the applicable law changes, or for any other reason to promote equity and fairness. Any broadcast license revoked or terminated in Alaska in a proceeding related to broadcasting via translator, microwave, or other alternative signal delivery is reinstated”.
2000—Subsec. (a)(7). Pub. L. 106–554 inserted “, other than a non-commercial educational broadcast station,” after “use of a broadcasting station”.
1996—Subsec. (g). Pub. L. 104–104 added subsec. (g).
1982—Subsec. (f). Pub. L. 97–259 added subsec. (f).
1972—Subsec. (a)(7). Pub. L. 92–225 added par. (7).
1960—Subsecs. (a), (b). Pub. L. 86–752 inserted provisions referring to sections 1304, 1343 and 1464 of title 18.
1952—Act July 16, 1952, amended section generally to provide for revocation of licenses and permits only for acts willfully and knowingly committed or for disregarding cease and desist orders, and to authorize the Commission to issue cease and desist orders.

Statutory Notes and Related Subsidiaries
RepealsRepeal of title I of Pub. L. 92–225, cited as a credit to this section, by Pub. L. 93–443, title II, § 205(b), Oct. 15, 1974, 88 Stat. 1278, has been construed as not repealing the amendment to this section made by section 103(a)(2)(A) of such title I.

Declination of Political Advertising by Educational Broadcast StationsPub. L. 106–554, § 1(a)(4) [div. B, title I, § 148(b)], Dec. 21, 2000, 114 Stat. 2763, 2763A–251, provided that: “The Federal Communications Commission shall take no action against any non-commercial educational broadcast station which declines to carry a political advertisement.”




§ 312a. Revocation of operator’s license used in unlawful distribution of controlled substances
The Federal Communications Commission may revoke any private operator’s license issued to any person under the Communications Act of 1934 (47 U.S.C. 151 et seq.) who is found to have willfully used said license for the purpose of distributing, or assisting in the distribution of, any controlled substance in violation of any provision of Federal law. In addition, the Federal Communications Commission may, upon the request of an appropriate Federal law enforcement agency, assist in the enforcement of Federal law prohibiting the use or distribution of any controlled substance where communications equipment within the jurisdiction of the Federal Communications Commission under the Communications Act of 1934 is willfully being used for purposes of distributing, or assisting in the distribution of, any such substance.
(Pub. L. 99–570, title III, § 3451, Oct. 27, 1986, 100 Stat. 3207–103.)

Editorial Notes

References in TextThe Communications Act of 1934, referred to in text, is act June 19, 1934, ch. 652, 48 Stat. 1064, as amended, which is classified principally to this chapter (§ 151 et seq.). For complete classification of this Act to the Code, see section 609 of this title and Tables.

Codification
Section was enacted as part of the Anti-Drug Abuse Act of 1986, and also as part of the National Drug Interdiction Improvement Act of 1986, and not as part of the Communications Act of 1934 which comprises this chapter.



§ 313. Application of antitrust laws to manufacture, sale, and trade in radio apparatus(a) Revocation of licensesAll laws of the United States relating to unlawful restraints and monopolies and to combinations, contracts, or agreements in restraint of trade are declared to be applicable to the manufacture and sale of and to trade in radio apparatus and devices entering into or affecting interstate or foreign commerce and to interstate or foreign radio communications. Whenever in any suit, action, or proceeding, civil or criminal, brought under the provisions of any of said laws or in any proceedings brought to enforce or to review findings and orders of the Federal Trade Commission or other governmental agency in respect of any matters as to which said Commission or other governmental agency is by law authorized to act, any licensee shall be found guilty of the violation of the provisions of such laws or any of them, the court, in addition to the penalties imposed by said laws, may adjudge, order, and/or decree that the license of such licensee shall, as of the date the decree or judgment becomes finally effective or as of such other date as the said decree shall fix, be revoked and that all rights under such license shall thereupon cease: Provided, however, That such licensee shall have the same right of appeal or review as is provided by law in respect of other decrees and judgments of said court.


(b) Refusal of licenses and permitsThe Commission is hereby directed to refuse a station license and/or the permit hereinafter required for the construction of a station to any person (or to any person directly or indirectly controlled by such person) whose license has been revoked by a court under this section.


(June 19, 1934, ch. 652, title III, § 313, 48 Stat. 1087; Pub. L. 86–752, § 5(b), Sept. 13, 1960, 74 Stat. 893.)

Editorial Notes
Amendments1960—Pub. L. 86–752 designated existing provisions as subsec. (a) and added subsec. (b).

Executive Documents

Transfer of Functions
All executive and administrative functions of the Federal Trade Commission were, with certain exceptions, transferred to the Chairman of such Commission by Reorg. Plan No. 8 of 1950, § 1, eff. May 24, 1950, 15 F.R. 3175, 64 Stat. 1264, set out in the Appendix to Title 5, Government Organization and Employees.



§ 314. Competition in commerce; preservation
After the effective date of this chapter no person engaged directly, or indirectly through any person directly or indirectly controlling or controlled by, or under direct or indirect common control with, such person, or through an agent, or otherwise, in the business of transmitting and/or receiving for hire energy, communications, or signals by radio in accordance with the terms of the license issued under this chapter, shall by purchase, lease, construction, or otherwise, directly or indirectly, acquire, own, control, or operate any cable or wire telegraph or telephone line or system between any place in any State, Territory, or possession of the United States or in the District of Columbia, and any place in any foreign country, or shall acquire, own, or control any part of the stock or other capital share or any interest in the physical property and/or other assets of any such cable, wire, telegraph, or telephone line or system, if in either case the purpose is and/or the effect thereof may be to substantially lessen competition or to restrain commerce between any place in any State, Territory, or possession of the United States, or in the District of Columbia, and any place in any foreign country, or unlawfully to create monopoly in any line of commerce; nor shall any person engaged directly, or indirectly through any person directly or indirectly controlling or controlled by, or under direct or indirect common control with, such person, or through an agent, or otherwise, in the business of transmitting and/or receiving for hire messages by any cable, wire, telegraph, or telephone line or system (a) between any place in any State, Territory, or possession of the United States, or in the District of Columbia, and any place in any other State, Territory, or possession of the United States; or (b) between any place in any State, Territory, or possession of the United States, or the District of Columbia, and any place in any foreign country, by purchase, lease, construction, or otherwise, directly or indirectly acquire, own, control, or operate any station or the apparatus therein, or any system for transmitting and/or receiving radio communications or signals between any place in any State, Territory, or possession of the United States, or in the District of Columbia, and any place in any foreign country, or shall acquire, own, or control any part of the stock or other capital share or any interest in the physical property and/or other assets of any such radio station, apparatus, or system, if in either case the purpose is and/or the effect thereof may be to substantially lessen competition or to restrain commerce between any place in any State, Territory, or possession of the United States, or in the District of Columbia, and any place in any foreign country, or unlawfully to create monopoly in any line of commerce.
(June 19, 1934, ch. 652, title III, § 314, 48 Stat. 1087.)

Editorial Notes

References in TextFor effective date of this chapter, see section 607 of this title.
This chapter, referred to in text, was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.



§ 315. Candidates for public office(a) Equal opportunities requirement; censorship prohibition; allowance of station use; news appearances exception; public interest; public issues discussion opportunitiesIf any licensee shall permit any person who is a legally qualified candidate for any public office to use a broadcasting station, he shall afford equal opportunities to all other such candidates for that office in the use of such broadcasting station: Provided, That such licensee shall have no power of censorship over the material broadcast under the provisions of this section. No obligation is imposed under this subsection upon any licensee to allow the use of its station by any such candidate. Appearance by a legally qualified candidate on any—(1) bona fide newscast,

(2) bona fide news interview,

(3) bona fide news documentary (if the appearance of the candidate is incidental to the presentation of the subject or subjects covered by the news documentary), or

(4) on-the-spot coverage of bona fide news events (including but not limited to political conventions and activities incidental thereto),

shall not be deemed to be use of a broadcasting station within the meaning of this subsection. Nothing in the foregoing sentence shall be construed as relieving broadcasters, in connection with the presentation of newscasts, news interviews, news documentaries, and on-the-spot coverage of news events, from the obligation imposed upon them under this chapter to operate in the public interest and to afford reasonable opportunity for the discussion of conflicting views on issues of public importance.

(b) Charges(1) In generalThe charges made for the use of any broadcasting station by any person who is a legally qualified candidate for any public office in connection with his campaign for nomination for election, or election, to such office shall not exceed—(A) subject to paragraph (2), during the forty-five days preceding the date of a primary or primary runoff election and during the sixty days preceding the date of a general or special election in which such person is a candidate, the lowest unit charge of the station for the same class and amount of time for the same period; and

(B) at any other time, the charges made for comparable use of such station by other users thereof.


(2) Content of broadcasts(A) In generalIn the case of a candidate for Federal office, such candidate shall not be entitled to receive the rate under paragraph (1)(A) for the use of any broadcasting station unless the candidate provides written certification to the broadcast station that the candidate (and any authorized committee of the candidate) shall not make any direct reference to another candidate for the same office, in any broadcast using the rights and conditions of access under this chapter, unless such reference meets the requirements of subparagraph (C) or (D).


(B) Limitation on chargesIf a candidate for Federal office (or any authorized committee of such candidate) makes a reference described in subparagraph (A) in any broadcast that does not meet the requirements of subparagraph (C) or (D), such candidate shall not be entitled to receive the rate under paragraph (1)(A) for such broadcast or any other broadcast during any portion of the 45-day and 60-day periods described in paragraph (1)(A), that occur on or after the date of such broadcast, for election to such office.


(C) Television broadcastsA candidate meets the requirements of this subparagraph if, in the case of a television broadcast, at the end of such broadcast there appears simultaneously, for a period no less than 4 seconds—(i) a clearly identifiable photographic or similar image of the candidate; and

(ii) a clearly readable printed statement, identifying the candidate and stating that the candidate has approved the broadcast and that the candidate’s authorized committee paid for the broadcast.


(D) Radio broadcastsA candidate meets the requirements of this subparagraph if, in the case of a radio broadcast, the broadcast includes a personal audio statement by the candidate that identifies the candidate, the office the candidate is seeking, and indicates that the candidate has approved the broadcast.


(E) CertificationCertifications under this section shall be provided and certified as accurate by the candidate (or any authorized committee of the candidate) at the time of purchase.


(F) DefinitionsFor purposes of this paragraph, the terms “authorized committee” and “Federal office” have the meanings given such terms by section 30101 of title 52.




(c) DefinitionsFor purposes of this section—(1) the term “broadcasting station” includes a community antenna television system; and

(2) the terms “licensee” and “station licensee” when used with respect to a community antenna television system mean the operator of such system.


(d) Rules and regulationsThe Commission shall prescribe appropriate rules and regulations to carry out the provisions of this section.


(e) Political record(1) In generalA licensee shall maintain, and make available for public inspection, a complete record of a request to purchase broadcast time that—(A) is made by or on behalf of a legally qualified candidate for public office; or

(B) communicates a message relating to any political matter of national importance, including—(i) a legally qualified candidate;

(ii) any election to Federal office; or

(iii) a national legislative issue of public importance.



(2) Contents of recordA record maintained under paragraph (1) shall contain information regarding—(A) whether the request to purchase broadcast time is accepted or rejected by the licensee;

(B) the rate charged for the broadcast time;

(C) the date and time on which the communication is aired;

(D) the class of time that is purchased;

(E) the name of the candidate to which the communication refers and the office to which the candidate is seeking election, the election to which the communication refers, or the issue to which the communication refers (as applicable);

(F) in the case of a request made by, or on behalf of, a candidate, the name of the candidate, the authorized committee of the candidate, and the treasurer of such committee; and

(G) in the case of any other request, the name of the person purchasing the time, the name, address, and phone number of a contact person for such person, and a list of the chief executive officers or members of the executive committee or of the board of directors of such person.


(3) Time to maintain fileThe information required under this subsection shall be placed in a political file as soon as possible and shall be retained by the licensee for a period of not less than 2 years.



(June 19, 1934, ch. 652, title III, § 315, 48 Stat. 1088; July 16, 1952, ch. 879, § 11, 66 Stat. 717; Pub. L. 86–274, § 1, Sept. 14, 1959, 73 Stat. 557; Pub. L. 92–225, title I, §§ 103(a)(1), (2)(B), 104(c), Feb. 7, 1972, 86 Stat. 4, 7; Pub. L. 93–443, title IV, § 402, Oct. 15, 1974, 88 Stat. 1291; Pub. L. 107–155, title III, § 305(a), (b), title V, § 504, Mar. 27, 2002, 116 Stat. 100, 101, 115.)

Editorial Notes

References in TextThis chapter, referred to in subsecs. (a) and (b)(2)(A), was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.

Amendments2002—Subsec. (b). Pub. L. 107–155, § 305(a), (b), inserted subsec. heading, designated existing provisions as par. (1), inserted par. heading, redesignated former pars. (1) and (2) as subpars. (A) and (B), respectively, of par. (1), inserted “subject to paragraph (2),” before “during the forty-five days” in par. (1)(A), and added par. (2).
Subsec. (e). Pub. L. 107–155, § 504, which directed addition of subsec. (e) and redesignation of former subsecs. (e) and (f) as (f) and (g), respectively, was executed by adding subsec. (e) to reflect the probable intent of Congress. Section did not contain subsecs. (e) and (f).
1974—Subsec. (c). Pub. L. 93–443, § 402, struck out provisions respecting station use charges upon certification of nonviolation of Federal limitations of expenditures for use of communications media; redesignated former subsec. (f) as (c); incorporated former par. (1)(A) and (B) provisions in clauses designated (1) and (2) and struck out subpar. (C) definition of “Federal elective office” and par. (2) definition of “legally qualified candidate”.
Subsec. (d). Pub. L. 93–443, § 402(a), struck out provisions respecting station use charges upon certification of nonviolation of State limitations of expenditures for use of communications media and conditions for application of State limitations and redesignated former subsec. (g) as (d).
Subsecs. (e) to (g). Pub. L. 93–443, § 402(a), struck out subsec. (e) provisions respecting penalties for violations and inapplicability of sections 501 through 503 of this title and redesignated former subsecs. (f) and (g) as (c) and (d).
1972—Subsec. (a). Pub. L. 92–225, § 103(a)(2)(B), inserted “under this subsection” after “No obligation is imposed”.
Subsec. (b). Pub. L. 92–225, § 103(a)(1), substituted in introductory text “by any person who is a legally qualified candidate for any public office in connection with his campaign for nomination for election, or election, to such office”, for “for any of the purposes set forth in this section”, added par. (1), designated existing provisions as par. (2), inserted therein the opening words “at any other time,” and substituted “by other users thereof” for “for other purposes”.
Subsecs. (c) to (g). Pub. L. 92–225, § 104(c), added subsecs. (c) to (f) and redesignated former subsec. (c) as (g).
1959—Subsec. (a). Pub. L. 86–274 provided that appearances by legally qualified candidates on bona fide newscasts, interviews and documentaries and on on-the-spot coverage of bona fide news events shall not be deemed to be use of a broadcasting station within the meaning of this subsection.
1952—Act July 16, 1952, designated existing provisions as subsecs. (a) and (c) and added subsec. (b).

Statutory Notes and Related Subsidiaries
Effective Date of 2002 AmendmentPub. L. 107–155, title III, § 305(c), Mar. 27, 2002, 116 Stat. 102, provided that: “The amendments made by this section [amending this section] shall apply to broadcasts made after the effective date of this Act [Nov. 6, 2002].”

Amendment by Pub. L. 107–155 effective Nov. 6, 2002 (notwithstanding section 305(c) of Pub. L. 107–155, set out above), but not applicable with respect to runoff elections, recounts, or election contests resulting from elections held prior to Nov. 6, 2002, see section 402 of Pub. L. 107–155, set out as an Effective Date of 2002 Amendment; Regulations note under section 30101 of Title 52, Voting and Elections.

Effective Date of 1974 AmendmentAmendment by Pub. L. 93–443 effective Jan. 1, 1975, see section 410(a) of Pub. L. 93–443, set out as a note under section 30101 of Title 52, Voting and Elections.

RepealsRepeal of title I of Pub. L. 92–225, cited as a credit to this section, by Pub. L. 93–443, title II, § 205(b), Oct. 15, 1974, 88 Stat. 1278, has been construed as not repealing the amendments to this section made by sections 103(a)(1), (2)(B), and 104(c) of such title I.

Reexamination of 1959 Amendment; Declaration of Congressional IntentPub. L. 86–274, § 2, Sept. 14, 1959, 73 Stat. 557, provided that:
“(a) The Congress declares its intention to reexamine from time to time the amendment to section 315(a) of the Communications Act of 1934 [subsec. (a) of this section] made by the first section of this Act, to ascertain whether such amendment has proved to be effective and practicable.

“(b) To assist the Congress in making its reexaminations of such amendment, the Federal Communications Commission shall include in each annual report it makes to Congress a statement setting forth (1) the information and data used by it in determining questions arising from or connected with such amendment, and (2) such recommendations as it deems necessary in the public interest.”




Suspension of Equal Time Provisions for 1960 CampaignPub. L. 86–677, Aug. 24, 1960, 74 Stat. 554, suspended that part of subsec. (a) of this section, which requires any licensee of a broadcast station who permits any person who is a legally qualified candidate for any public office to use a broadcasting station to afford equal opportunities to all other such candidates for that office in the use of such broadcasting station, for the period of the 1960 presidential and vice presidential campaigns with respect to nominees for the offices of President and Vice President of the United States. The Federal Communications Commission was directed to make a report to the Congress, not later than March 1, 1961, with respect to the effect of the provisions of Pub. L. 86–677 and any recommendations the Commission might have for amendments to this chapter as a result of experience under the provisions of Pub. L. 86–677.



§ 316. Modification by Commission of station licenses or construction permits; burden of proof(a)(1) Any station license or construction permit may be modified by the Commission either for a limited time or for the duration of the term thereof, if in the judgment of the Commission such action will promote the public interest, convenience, and necessity, or the provisions of this chapter or of any treaty ratified by the United States will be more fully complied with. No such order of modification shall become final until the holder of the license or permit shall have been notified in writing of the proposed action and the grounds and reasons therefor, and shall be given reasonable opportunity, of at least thirty days, to protest such proposed order of modification; except that, where safety of life or property is involved, the Commission may by order provide, for a shorter period of notice.

(2) Any other licensee or permittee who believes its license or permit would be modified by the proposed action may also protest the proposed action before its effective date.

(3) A protest filed pursuant to this subsection shall be subject to the requirements of section 309 of this title for petitions to deny.


(b) In any case where a hearing is conducted pursuant to the provisions of this section, both the burden of proceeding with the introduction of evidence and the burden of proof shall be upon the Commission; except that, with respect to any issue that addresses the question of whether the proposed action would modify the license or permit of a person described in subsection (a)(2), such burdens shall be as determined by the Commission.

(June 19, 1934, ch. 652, title III, § 316, as added July 16, 1952, ch. 879, § 12, 66 Stat. 717; amended Pub. L. 98–214, § 4(a), Dec. 8, 1983, 97 Stat. 1467.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (a)(1), was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.

Prior ProvisionsA prior section 316 of act June 19, 1934, related to lotteries and similar devices, prior to repeal by act June 25, 1948, ch. 645, § 21, 62 Stat. 862, eff. Sept. 1, 1948. See section 1304 of Title 18, Crimes and Criminal Procedure.

Amendments1983—Subsec. (a). Pub. L. 98–214, § 4(a)(1), (2), designated existing provisions as par. (1), substituted “and shall be given reasonable opportunity, of at least thirty days, to protest such proposed order of modification; except that, where safety of life or property is involved, the Commission may by order provide, for a shorter period of notice” for “and shall have been given reasonable opportunity, in no event less than thirty days, to show cause by public hearing, if requested, why such order of modification should not issue: Provided, That where safety of life or property is involved, the Commission may by order provide for a shorter period of notice”, and added pars. (2) and (3).
Subsec. (b). Pub. L. 98–214, § 4(a)(3), inserted “; except that, with respect to any issue that addresses the question of whether the proposed action would modify the license or permit of a person described in subsection (a)(2), such burdens shall be as determined by the Commission”.



§ 317. Announcement of payment for broadcast(a) Disclosure of person furnishing(1) All matter broadcast by any radio station for which any money, service or other valuable consideration is directly or indirectly paid, or promised to or charged or accepted by, the station so broadcasting, from any person, shall, at the time the same is so broadcast, be announced as paid for or furnished, as the case may be, by such person: Provided, That “service or other valuable consideration” shall not include any service or property furnished without charge or at a nominal charge for use on, or in connection with, a broadcast unless it is so furnished in consideration for an identification in a broadcast of any person, product, service, trademark, or brand name beyond an identification which is reasonably related to the use of such service or property on the broadcast.

(2) Nothing in this section shall preclude the Commission from requiring that an appropriate announcement shall be made at the time of the broadcast in the case of any political program or any program involving the discussion of any controversial issue for which any films, records, transcriptions, talent, scripts, or other material or service of any kind have been furnished, without charge or at a nominal charge, directly or indirectly, as an inducement to the broadcast of such program.


(b) Disclosure to station of paymentsIn any case where a report has been made to a radio station, as required by section 508 of this title, of circumstances which would have required an announcement under this section had the consideration been received by such radio station, an appropriate announcement shall be made by such radio station.


(c) Acquiring information from station employeesThe licensee of each radio station shall exercise reasonable diligence to obtain from its employees, and from other persons with whom it deals directly in connection with any program or program matter for broadcast, information to enable such licensee to make the announcement required by this section.


(d) Waiver of announcementThe Commission may waive the requirement of an announcement as provided in this section in any case or class of cases with respect to which it determines that the public interest, convenience, or necessity does not require the broadcasting of such announcement.


(e) Rules and regulationsThe Commission shall prescribe appropriate rules and regulations to carry out the provisions of this section.


(June 19, 1934, ch. 652, title III, § 317, 48 Stat. 1089; Pub. L. 86–752, § 8(a), Sept. 13, 1960, 74 Stat. 895; Pub. L. 96–507, § 2(a), Dec. 8, 1980, 94 Stat. 2747.)

Editorial Notes
Amendments1980—Subsec. (b). Pub. L. 96–507 conformed the reference to section 508 of this title to reflect the renumbering of that section by Pub. L. 96–507.
1960—Pub. L. 86–752 designated existing provisions as subsec. (a), inserting proviso clause, and added subsecs. (b) to (e).



§ 318. Transmitting apparatus; operator’s license
The actual operation of all transmitting apparatus in any radio station for which a station license is required by this chapter shall be carried on only by a person holding an operator’s license issued hereunder, and no person shall operate any such apparatus in such station except under and in accordance with an operator’s license issued to him by the Commission: Provided, however, That the Commission if it shall find that the public interest, convenience, or necessity will be served thereby may waive or modify the foregoing provisions of this section for the operation of any station except (1) stations for which licensed operators are required by international agreement, (2) stations for which licensed operators are required for safety purposes, and (3) stations operated as common carriers on frequencies below thirty thousand kilocycles: Provided further, That the Commission shall have power to make special regulations governing the granting of licenses for the use of automatic radio devices and for the operation of such devices.
(June 19, 1934, ch. 652, title III, § 318, 48 Stat. 1089; Mar. 29, 1937, ch. 58, 50 Stat. 56; Pub. L. 86–609, § 1, July 7, 1960, 74 Stat. 363; Pub. L. 94–335, July 1, 1976, 90 Stat. 794; Pub. L. 102–538, title II, § 205, Oct. 27, 1992, 106 Stat. 3543; Pub. L. 103–414, title III, § 303(d), Oct. 25, 1994, 108 Stat. 4296.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.

Amendments1994—Pub. L. 103–414 made technical amendments to directory language of Pub. L. 102–538, § 205(1). See 1992 Amendment note below.
1992—Pub. L. 102–538, § 205(2), redesignated cl. (4) as (3).
Pub. L. 102–538, § 205(1), as amended by Pub. L. 103–414, struck out cl. (3) which read as follows: “stations engaged in broadcasting (other than those engaged primarily in the function of rebroadcasting the signals of broadcast stations),”.
1976—Pub. L. 94–335 substituted “engaged primarily in the function of rebroadcasting the signals of broadcast stations” for “engaged solely in the function of rebroadcasting the signals of television broadcast stations” in parenthetical provisions of cl. (3).
1960—Pub. L. 86–609 inserted “(other than those engaged solely in the function of rebroadcasting the signals of television broadcast stations)” after “engaged in broadcasting”.
1937—Act Mar. 29, 1937, inserted provisos.



§ 319. Construction permits(a) RequirementsNo license shall be issued under the authority of this chapter for the operation of any station unless a permit for its construction has been granted by the Commission. The application for a construction permit shall set forth such facts as the Commission by regulation may prescribe as to the citizenship, character, and the financial, technical, and other ability of the applicant to construct and operate the station, the ownership and location of the proposed station and of the station or stations with which it is proposed to communicate, the frequencies desired to be used, the hours of the day or other periods of time during which it is proposed to operate the station, the purpose for which the station is to be used, the type of transmitting apparatus to be used, the power to be used, the date upon which the station is expected to be completed and in operation, and such other information as the Commission may require. Such application shall be signed by the applicant in any manner or form, including by electronic means, as the Commission may prescribe by regulation.


(b) Time limitation; forfeitureSuch permit for construction shall show specifically the earliest and latest dates between which the actual operation of such station is expected to begin, and shall provide that said permit will be automatically forfeited if the station is not ready for operation within the time specified or within such further time as the Commission may allow, unless prevented by causes not under the control of the grantee.


(c) Licenses for operationUpon the completion of any station for the construction or continued construction of which a permit has been granted, and upon it being made to appear to the Commission that all the terms, conditions, and obligations set forth in the application and permit have been fully met, and that no cause or circumstance arising or first coming to the knowledge of the Commission since the granting of the permit would, in the judgment of the Commission, make the operation of such station against the public interest, the Commission shall issue a license to the lawful holder of said permit for the operation of said station. Said license shall conform generally to the terms of said permit. The provisions of section 309(a)–(g) of this title shall not apply with respect to any station license the issuance of which is provided for and governed by the provisions of this subsection.


(d) Government, amateur, or mobile station; waiverA permit for construction shall not be required for Government stations, amateur stations, or mobile stations. A permit for construction shall not be required for public coast stations, privately owned fixed microwave stations, or stations licensed to common carriers, unless the Commission determines that the public interest, convenience, and necessity would be served by requiring such permits for any such stations. With respect to any broadcasting station, the Commission shall not have any authority to waive the requirement of a permit for construction, except that the Commission may by regulation determine that a permit shall not be required for minor changes in the facilities of authorized broadcast stations. With respect to any other station or class of stations, the Commission shall not waive the requirement for a construction permit unless the Commission determines that the public interest, convenience, and necessity would be served by such a waiver.


(June 19, 1934, ch. 652, title III, § 319, 48 Stat. 1089; July 16, 1952, ch. 879, § 13, 66 Stat. 718; Mar. 26, 1954, ch. 111, 68 Stat. 35; Pub. L. 86–609, § 2, July 7, 1960, 74 Stat. 363; Pub. L. 86–752, § 4(b), Sept. 13, 1960, 74 Stat. 892; Pub. L. 87–444, § 4, Apr. 27, 1962, 76 Stat. 64; Pub. L. 97–259, title I, §§ 118, 119, Sept. 13, 1982, 96 Stat. 1095, 1096; Pub. L. 102–538, title II, § 204(c), Oct. 27, 1992, 106 Stat. 3543; Pub. L. 104–104, title IV, § 403(m), Feb. 8, 1996, 110 Stat. 132.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (a), was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.

Amendments1996—Subsec. (d). Pub. L. 104–104 substituted “With respect to any broadcasting station, the Commission shall not have any authority to waive the requirement of a permit for construction, except that the Commission may by regulation determine that a permit shall not be required for minor changes in the facilities of authorized broadcast stations. With respect to any other station or class of stations, the Commission shall not waive the requirement for a construction permit unless the Commission determines that the public interest, convenience, and necessity would be served by such a waiver.” for “With respect to any broadcasting station, the Commission shall not have any authority to waive the requirement of a permit for construction. With respect to any other station or class of stations, the Commission shall not waive such requirement unless the Commission determines that the public interest, convenience, and necessity would be served by such a waiver.”
1992—Subsec. (a). Pub. L. 102–538 inserted before period at end “in any manner or form, including by electronic means, as the Commission may prescribe by regulation”.
1982—Subsec. (a). Pub. L. 97–259, § 118, struck out “the construction of which is begun or is continued after this chapter takes effect,” after “operation of any station”.
Subsec. (d). Pub. L. 97–259, § 119, substituted provision that a permit for construction shall not be required for public coast stations, privately owned fixed microwave stations, or stations licensed to common carriers, unless the Commission determines that the public interest, convenience, and necessity would be served by requiring such permits for any such stations, that with respect to any broadcasting station, the Commission shall not have any authority to waive the requirement of a permit for construction, and that with respect to any other station or class of stations, the Commission shall not waive such requirement unless the Commission determines that the public interest, convenience, and necessity would be served by such a waiver, for provision that with respect to stations or classes of stations other than Government stations, amateur stations, mobile stations, and broadcasting stations, the Commission could waive the requirement of a permit for construction if it found that the public interest, convenience, or necessity would be served thereby, that such waiver would apply only to stations whose construction was begun subsequent to the effective date of the waiver, and that if the Commission found that the public interest, convenience, and necessity would be served thereby, it could waive the requirement of a permit for construction of a station that was engaged solely in rebroadcasting television signals if such station had been constructed on or before July 7, 1960.
1962—Subsec. (a). Pub. L. 87–444 struck out requirement that applications were to be signed under oath or affirmation.
1960—Subsec. (c). Pub. L. 86–752 inserted references to section 309(d)–(g).
Subsec. (d). Pub. L. 86–609 authorized the Commission to waive the requirement of a permit for construction of a station engaged solely in rebroadcasting television signals if such station was constructed on or before July 7, 1960.
1954—Subsec. (b). Act Mar. 26, 1954, struck out sentence providing that a construction permit should not be required for Government stations, amateur stations, or stations upon mobile vessels, railroad rolling stock, or aircraft, such provisions being covered by subsec. (d) of this section.
Subsec. (d). Act Mar. 26, 1954, added subsec. (d).
1952—Subsec. (a). Act July 16, 1952, § 13(a), (b), struck out “upon written application therefor” after “by the Commission” in first sentence, struck out second sentence, and substituted in third sentence, “The application for a construction permit shall set forth” for “This application shall set forth”.
Subsec. (b). Act July 16, 1952, § 13(c), (d), struck out second sentence relating to assignment of rights under a permit, and struck out last two sentences, which are incorporated in subsec. (c).
Subsec. (c). Act July 16, 1952, § 13(d), added subsec. (c).

Statutory Notes and Related Subsidiaries
Effective Date of 1960 AmendmentAmendment by Pub. L. 86–752 effective ninety days after Sept. 13, 1960, see section 4(d)(1) of Pub. L. 86–752, set out as a note under section 309 of this title.



§ 320. Stations liable to interfere with distress signals; designation and regulation
The Commission is authorized to designate from time to time radio stations the communications or signals of which, in its opinion, are liable to interfere with the transmission or reception of distress signals of ships. Such stations are required to keep a licensed radio operator listening in on the frequencies designated for signals of distress and radio communications relating thereto during the entire period the transmitter of such station is in operation.
(June 19, 1934, ch. 652, title III, § 320, 48 Stat. 1090.)

§ 321. Distress signals and communications; equipment on vessels; regulations(a) The transmitting set in a radio station on shipboard may be adjusted in such a manner as to produce a maximum of radiation, irrespective of the amount of interference which may thus be caused, when such station is sending radio communications or signals of distress and radio communications relating thereto.

(b) All radio stations, including Government stations and stations on board foreign vessels when within the territorial waters of the United States, shall give absolute priority to radio communications or signals relating to ships in distress; shall cease all sending on frequencies which will interfere with hearing a radio communication or signal of distress, and, except when engaged in answering or aiding the ship in distress, shall refrain from sending any radio communications or signals until there is assurance that no interference will be caused with the radio communications or signals relating thereto, and shall assist the vessel in distress, so far as possible, by complying with its instructions.

(June 19, 1934, ch. 652, title III, § 321, 48 Stat. 1090; May 20, 1937, ch. 229, § 7, 50 Stat. 191.)

Editorial Notes
Amendments1937—Subsec. (a). Act May 20, 1937, struck out provisions which required radio stations on shipboard to be equipped to transmit radio communications or signals of distress on the frequency specified by the Commission, with apparatus capable of transmitting and receiving messages over a distance of at least 100 miles by day or night.



§ 322. Exchanging radio communications between land and ship stations and from ship to ship
Every land station open to general public service between the coast and vessels or aircraft at sea shall, within the scope of its normal operations, be bound to exchange radio communications or signals with any ship or aircraft station at sea; and each station on shipboard or aircraft at sea shall, within the scope of its normal operations, be bound to exchange radio communications or signals with any other station on shipboard or aircraft at sea or with any land station open to general public service between the coast and vessels or aircraft at sea: Provided, That such exchange of radio communication shall be without distinction as to radio systems or instruments adopted by each station.
(June 19, 1934, ch. 652, title III, § 322, 48 Stat. 1090; May 20, 1937, ch. 229, § 8, 50 Stat. 191.)

Editorial Notes
Amendments1937—Act May 20, 1937, provided for radio communications with aircraft stations.



§ 323. Interference between Government and commercial stations(a) At all places where Government and private or commercial radio stations on land operate in such close proximity that interference with the work of Government stations cannot be avoided when they are operating simultaneously, such private or commercial stations as do interfere with the transmission or reception of radio communications or signals by the Government stations concerned shall not use their transmitters during the first fifteen minutes of each hour, local standard time.

(b) The Government stations for which the above-mentioned division of time is established shall transmit radio communications or signals only during the first fifteen minutes of each hour, local standard time, except in case of signals or radio communications relating to vessels in distress and vessel requests for information as to course, location, or compass direction.

(June 19, 1934, ch. 652, title III, § 323, 48 Stat. 1090.)

§ 324. Use of minimum power
In all circumstances, except in case of radio communications or signals relating to vessels in distress, all radio stations, including those owned and operated by the United States, shall use the minimum amount of power necessary to carry out the communication desired.
(June 19, 1934, ch. 652, title III, § 324, 48 Stat. 1091.)

§ 325. False, fraudulent, or unauthorized transmissions(a) False distress signals; rebroadcasting programsNo person within the jurisdiction of the United States shall knowingly utter or transmit, or cause to be uttered or transmitted, any false or fraudulent signal of distress, or communication relating thereto, nor shall any broadcasting station rebroadcast the program or any part thereof of another broadcasting station without the express authority of the originating station.


(b) Consent to retransmission of broadcasting station signals(1) No cable system or other multichannel video programming distributor shall retransmit the signal of a broadcasting station, or any part thereof, except—(A) with the express authority of the originating station;

(B) under section 534 of this title, in the case of a station electing, in accordance with this subsection, to assert the right to carriage under such section; or

(C) under section 338 of this title, in the case of a station electing, in accordance with this subsection, to assert the right to carriage under such section.


(2) This subsection shall not apply—(A) to retransmission of the signal of a noncommercial television broadcast station;

(B) to retransmission of the signal of a television broadcast station outside the station’s local market by a satellite carrier directly to its subscribers, if—(i) such station was a superstation on May 1, 1991;

(ii) as of July 1, 1998, such station was retransmitted by a satellite carrier under the statutory license of section 119 of title 17; and

(iii) the satellite carrier complies with any network nonduplication, syndicated exclusivity, and sports blackout rules adopted by the Commission under section 339(b) of this title;


(C) to retransmission of the signals of network stations directly to a home satellite antenna under the statutory license of section 119 of title 17;

(D) to retransmission by a cable operator or other multichannel video provider, other than a satellite carrier, of the signal of a television broadcast station outside the station’s local market if such signal was obtained from a satellite carrier and—(i) the originating station was a superstation on May 1, 1991; and

(ii) as of July 1, 1998, such station was retransmitted by a satellite carrier under the statutory license of section 119 of title 17; or


(E) during the 6-month period beginning on November 29, 1999, to the retransmission of the signal of a television broadcast station within the station’s local market by a satellite carrier directly to its subscribers under the statutory license of section 122 of title 17.

For purposes of this paragraph, the terms “satellite carrier” and “superstation” have the meanings given those terms, respectively, in section 119(d) of title 17, as in effect on October 5, 1992.

(3)(A) Within 45 days after October 5, 1992, the Commission shall commence a rulemaking proceeding to establish regulations to govern the exercise by television broadcast stations of the right to grant retransmission consent under this subsection and of the right to signal carriage under section 534 of this title, and such other regulations as are necessary to administer the limitations contained in paragraph (2). The Commission shall consider in such proceeding the impact that the grant of retransmission consent by television stations may have on the rates for the basic service tier and shall ensure that the regulations prescribed under this subsection do not conflict with the Commission’s obligation under section 543(b)(1) of this title to ensure that the rates for the basic service tier are reasonable. Such rulemaking proceeding shall be completed within 180 days after October 5, 1992.

(B) The regulations required by subparagraph (A) shall require that television stations, within one year after October 5, 1992, and every three years thereafter, make an election between the right to grant retransmission consent under this subsection and the right to signal carriage under section 534 of this title. If there is more than one cable system which services the same geographic area, a station’s election shall apply to all such cable systems.

(C) The Commission shall commence a rulemaking proceeding to revise the regulations governing the exercise by television broadcast stations of the right to grant retransmission consent under this subsection, and such other regulations as are necessary to administer the limitations contained in paragraph (2). Such regulations shall—(i) establish election time periods that correspond with those regulations adopted under subparagraph (B) of this paragraph;

(ii) prohibit a television broadcast station that provides retransmission consent from engaging in exclusive contracts for carriage or failing to negotiate in good faith, and it shall not be a failure to negotiate in good faith if the television broadcast station enters into retransmission consent agreements containing different terms and conditions, including price terms, with different multichannel video programming distributors if such different terms and conditions are based on competitive marketplace considerations;

(iii) prohibit a multichannel video programming distributor from failing to negotiate in good faith for retransmission consent under this section, and it shall not be a failure to negotiate in good faith if the distributor enters into retransmission consent agreements containing different terms and conditions, including price terms, with different broadcast stations if such different terms and conditions are based on competitive marketplace considerations;

(iv) prohibit a television broadcast station from coordinating negotiations or negotiating on a joint basis with another television broadcast station in the same local market to grant retransmission consent under this section to a multichannel video programming distributor, unless such stations are directly or indirectly under common de jure control permitted under the regulations of the Commission;

(v) prohibit a television broadcast station from limiting the ability of a multichannel video programming distributor to carry into the local market of such station a television signal that has been deemed significantly viewed, within the meaning of section 76.54 of title 47, Code of Federal Regulations, or any successor regulation, or any other television broadcast signal such distributor is authorized to carry under section 338, 339, 340, or 534 of this title, unless such stations are directly or indirectly under common de jure control permitted by the Commission; and

(vi) not later than 90 days after December 20, 2019, specify that—(I) a multichannel video programming distributor may satisfy its obligation to negotiate in good faith under clause (iii) with respect to a negotiation for retransmission consent under this section with a large station group by designating a qualified MVPD buying group to negotiate on its behalf, so long as the qualified MVPD buying group itself negotiates in good faith in accordance with such clause;

(II) it is a violation of the obligation to negotiate in good faith under clause (iii) for the qualified MVPD buying group to disclose the prices, terms, or conditions of an ongoing negotiation or the final terms of a negotiation to a member of the qualified MVPD buying group that is not intending, or is unlikely, to enter into the final terms negotiated by the qualified MVPD buying group; and

(III) a large station group has an obligation to negotiate in good faith under clause (ii) with respect to a negotiation for retransmission consent under this section with a qualified MVPD buying group.




(4) If an originating television station elects under paragraph (3)(B) to exercise its right to grant retransmission consent under this subsection with respect to a cable system, the provisions of section 534 of this title shall not apply to the carriage of the signal of such station by such cable system. If an originating television station elects under paragraph (3)(C) to exercise its right to grant retransmission consent under this subsection with respect to a satellite carrier, section 338 of this title shall not apply to the carriage of the signal of such station by such satellite carrier.

(5) The exercise by a television broadcast station of the right to grant retransmission consent under this subsection shall not interfere with or supersede the rights under section 338, 534, or 535 of this title of any station electing to assert the right to signal carriage under that section.

(6) Nothing in this section shall be construed as modifying the compulsory copyright license established in section 111 of title 17 or as affecting existing or future video programming licensing agreements between broadcasting stations and video programmers.

(7) For purposes of this subsection, the term—(A) “network station” has the meaning given such term under section 119(d) of title 17;

(B) “television broadcast station” means an over-the-air commercial or noncommercial television broadcast station licensed by the Commission under subpart E of part 73 of title 47, Code of Federal Regulations, except that such term does not include a low-power or translator television station;

(C) “qualified MVPD buying group” means an entity that, with respect to a negotiation with a large station group for retransmission consent under this section—(i) negotiates on behalf of two or more multichannel video programming distributors—(I) none of which is a multichannel video programming distributor that serves more than 500,000 subscribers nationally; and

(II) that do not collectively serve more than 25 percent of all households served by a multichannel video programming distributor in any single local market in which the applicable large station group operates; and


(ii) negotiates agreements for such retransmission consent—(I) that contain standardized contract provisions, including billing structures and technical quality standards, for each multichannel video programming distributor on behalf of which the entity negotiates; and

(II) under which the entity assumes liability to remit to the applicable large station group all fees received from the multichannel video programming distributors on behalf of which the entity negotiates;



(D) “large station group” means a group of television broadcast stations that—(i) are directly or indirectly under common de jure control permitted by the regulations of the Commission;

(ii) generally negotiate agreements for retransmission consent under this section as a single entity; and

(iii) include only television broadcast stations that have a national audience reach of more than 20 percent;


(E) “local market” has the meaning given such term in section 122(j) of title 17; and

(F) “multichannel video programming distributor” has the meaning given such term in section 522 of this title.



(c) Broadcast to foreign countries for rebroadcast to United States; permitNo person shall be permitted to locate, use, or maintain a radio broadcast studio or other place or apparatus from which or whereby sound waves are converted into electrical energy, or mechanical or physical reproduction of sound waves produced, and caused to be transmitted or delivered to a radio station in a foreign country for the purpose of being broadcast from any radio station there having a power output of sufficient intensity and/or being so located geographically that its emissions may be received consistently in the United States, without first obtaining a permit from the Commission upon proper application therefor.


(d) Application for permitSuch application shall contain such information as the Commission may by regulation prescribe, and the granting or refusal thereof shall be subject to the requirements of section 309 of this title with respect to applications for station licenses or renewal or modification thereof, and the license or permission so granted shall be revocable for false statements in the application so required or when the Commission, after hearings, shall find its continuation no longer in the public interest.


(e) Enforcement proceedings against satellite carriers concerning retransmissions of television broadcast stations in the respective local markets of such carriers(1) Complaints by television broadcast stationsIf after the expiration of the 6-month period described under subsection (b)(2)(E) a television broadcast station believes that a satellite carrier has retransmitted its signal to any person in the local market of such station in violation of subsection (b)(1), the station may file with the Commission a complaint providing—(A) the name, address, and call letters of the station;

(B) the name and address of the satellite carrier;

(C) the dates on which the alleged retransmission occurred;

(D) the street address of at least one person in the local market of the station to whom the alleged retransmission was made;

(E) a statement that the retransmission was not expressly authorized by the television broadcast station; and

(F) the name and address of counsel for the station.


(2) Service of complaints on satellite carriersFor purposes of any proceeding under this subsection, any satellite carrier that retransmits the signal of any broadcast station shall be deemed to designate the Secretary of the Commission as its agent for service of process. A television broadcast station may serve a satellite carrier with a complaint concerning an alleged violation of subsection (b)(1) through retransmission of a station within the local market of such station by filing the original and two copies of the complaint with the Secretary of the Commission and serving a copy of the complaint on the satellite carrier by means of two commonly used overnight delivery services, each addressed to the chief executive officer of the satellite carrier at its principal place of business, and each marked “URGENT LITIGATION MATTER” on the outer packaging. Service shall be deemed complete one business day after a copy of the complaint is provided to the delivery services for overnight delivery. On receipt of a complaint filed by a television broadcast station under this subsection, the Secretary of the Commission shall send the original complaint by United States mail, postage prepaid, receipt requested, addressed to the chief executive officer of the satellite carrier at its principal place of business.


(3) Answers by satellite carriersWithin five business days after the date of service, the satellite carrier shall file an answer with the Commission and shall serve the answer by a commonly used overnight delivery service and by United States mail, on the counsel designated in the complaint at the address listed for such counsel in the complaint.


(4) Defenses(A) Exclusive defensesThe defenses under this paragraph are the exclusive defenses available to a satellite carrier against which a complaint under this subsection is filed.


(B) DefensesThe defenses referred to under subparagraph (A) are the defenses that—(i) the satellite carrier did not retransmit the television broadcast station to any person in the local market of the station during the time period specified in the complaint;

(ii) the television broadcast station had, in a writing signed by an officer of the television broadcast station, expressly authorized the retransmission of the station by the satellite carrier to each person in the local market of the television broadcast station to which the satellite carrier made such retransmissions for the entire time period during which it is alleged that a violation of subsection (b)(1) has occurred;

(iii) the retransmission was made after January 1, 2002, and the television broadcast station had elected to assert the right to carriage under section 338 of this title as against the satellite carrier for the relevant period; or

(iv) the station being retransmitted is a noncommercial television broadcast station.



(5) Counting of violationsThe retransmission without consent of a particular television broadcast station on a particular day to one or more persons in the local market of the station shall be considered a separate violation of subsection (b)(1).


(6) Burden of proofWith respect to each alleged violation, the burden of proof shall be on a television broadcast station to establish that the satellite carrier retransmitted the station to at least one person in the local market of the station on the day in question. The burden of proof shall be on the satellite carrier with respect to all defenses other than the defense under paragraph (4)(B)(i).


(7) Procedures(A) RegulationsWithin 60 days after November 29, 1999, the Commission shall issue procedural regulations implementing this subsection which shall supersede procedures under section 312 of this title.


(B) Determinations(i) In generalWithin 45 days after the filing of a complaint, the Commission shall issue a final determination in any proceeding brought under this subsection. The Commission’s final determination shall specify the number of violations committed by the satellite carrier. The Commission shall hear witnesses only if it clearly appears, based on written filings by the parties, that there is a genuine dispute about material facts. Except as provided in the preceding sentence, the Commission may issue a final ruling based on written filings by the parties.


(ii) DiscoveryThe Commission may direct the parties to exchange pertinent documents, and if necessary to take prehearing depositions, on such schedule as the Commission may approve, but only if the Commission first determines that such discovery is necessary to resolve a genuine dispute about material facts, consistent with the obligation to make a final determination within 45 days.




(8) ReliefIf the Commission determines that a satellite carrier has retransmitted the television broadcast station to at least one person in the local market of such station and has failed to meet its burden of proving one of the defenses under paragraph (4) with respect to such retransmission, the Commission shall be required to—(A) make a finding that the satellite carrier violated subsection (b)(1) with respect to that station; and

(B) issue an order, within 45 days after the filing of the complaint, containing—(i) a cease-and-desist order directing the satellite carrier immediately to stop making any further retransmissions of the television broadcast station to any person within the local market of such station until such time as the Commission determines that the satellite carrier is in compliance with subsection (b)(1) with respect to such station;

(ii) if the satellite carrier is found to have violated subsection (b)(1) with respect to more than two television broadcast stations, a cease-and-desist order directing the satellite carrier to stop making any further retransmission of any television broadcast station to any person within the local market of such station, until such time as the Commission, after giving notice to the station, that the satellite carrier is in compliance with subsection (b)(1) with respect to such stations; and

(iii) an award to the complainant of that complainant’s costs and reasonable attorney’s fees.



(9) Court proceedings on enforcement of Commission order(A) In generalOn entry by the Commission of a final order granting relief under this subsection—(i) a television broadcast station may apply within 30 days after such entry to the United States District Court for the Eastern District of Virginia for a final judgment enforcing all relief granted by the Commission; and

(ii) the satellite carrier may apply within 30 days after such entry to the United States District Court for the Eastern District of Virginia for a judgment reversing the Commission’s order.


(B) AppealThe procedure for an appeal under this paragraph by the satellite carrier shall supersede any other appeal rights under Federal or State law. A United States district court shall be deemed to have personal jurisdiction over the satellite carrier if the carrier, or a company under common control with the satellite carrier, has delivered television programming by satellite to more than 30 customers in that district during the preceding 4-year period. If the United States District Court for the Eastern District of Virginia does not have personal jurisdiction over the satellite carrier, an enforcement action or appeal shall be brought in the United States District Court for the District of Columbia, which may find personal jurisdiction based on the satellite carrier’s ownership of licenses issued by the Commission. An application by a television broadcast station for an order enforcing any cease-and-desist relief granted by the Commission shall be resolved on a highly expedited schedule. No discovery may be conducted by the parties in any such proceeding. The district court shall enforce the Commission order unless the Commission record reflects manifest error and an abuse of discretion by the Commission.



(10) Civil action for statutory damagesWithin 6 months after issuance of an order by the Commission under this subsection, a television broadcast station may file a civil action in any United States district court that has personal jurisdiction over the satellite carrier for an award of statutory damages for any violation that the Commission has determined to have been committed by a satellite carrier under this subsection. Such action shall not be subject to transfer under section 1404(a) of title 28. On finding that the satellite carrier has committed one or more violations of subsection (b), the District Court shall be required to award the television broadcast station statutory damages of $25,000 per violation, in accordance with paragraph (5), and the costs and attorney’s fees incurred by the station. Such statutory damages shall be awarded only if the television broadcast station has filed a binding stipulation with the court that such station will donate the full amount in excess of $1,000 of any statutory damage award to the United States Treasury for public purposes. Notwithstanding any other provision of law, a station shall incur no tax liability of any kind with respect to any amounts so donated. Discovery may be conducted by the parties in any proceeding under this paragraph only if and to the extent necessary to resolve a genuinely disputed issue of fact concerning one of the defenses under paragraph (4). In any such action, the defenses under paragraph (4) shall be exclusive, and the burden of proof shall be on the satellite carrier with respect to all defenses other than the defense under paragraph (4)(B)(i). A judgment under this paragraph may be enforced in any manner permissible under Federal or State law.


(11) Appeals(A) In generalThe nonprevailing party before a United States district court may appeal a decision under this subsection to the United States Court of Appeals with jurisdiction over that district court. The Court of Appeals shall not issue any stay of the effectiveness of any decision granting relief against a satellite carrier unless the carrier presents clear and convincing evidence that it is highly likely to prevail on appeal and only after posting a bond for the full amount of any monetary award assessed against it and for such further amount as the Court of Appeals may believe appropriate.


(B) AppealIf the Commission denies relief in response to a complaint filed by a television broadcast station under this subsection, the television broadcast station filing the complaint may file an appeal with the United States Court of Appeals for the District of Columbia Circuit.



(12) SunsetNo complaint or civil action may be filed under this subsection after December 31, 2001. This subsection shall continue to apply to any complaint or civil action filed on or before such date.



(June 19, 1934, ch. 652, title III, § 325, 48 Stat. 1091; Pub. L. 102–385, § 6, Oct. 5, 1992, 106 Stat. 1482; Pub. L. 106–113, div. B, § 1000(a)(9) [title I, § 1009], Nov. 29, 1999, 113 Stat. 1536, 1501A–537; Pub. L. 108–447, div. J, title IX [title II, §§ 201, 207(a)], Dec. 8, 2004, 118 Stat. 3409, 3428; Pub. L. 111–118, div. B, § 1003(b), Dec. 19, 2009, 123 Stat. 3469; Pub. L. 111–144, § 10(b), Mar. 2, 2010, 124 Stat. 47; Pub. L. 111–151, § 2(b), Mar. 26, 2010, 124 Stat. 1027; Pub. L. 111–157, § 9(b), Apr. 15, 2010, 124 Stat. 1119; Pub. L. 111–175, title II, § 202, May 27, 2010, 124 Stat. 1245; Pub. L. 113–200, title I, §§ 101, 103(a), (b), (d), Dec. 4, 2014, 128 Stat. 2060, 2062; Pub. L. 116–94, div. P, title X, §§ 1002–1003(c), Dec. 20, 2019, 133 Stat. 3198, 3199.)

Editorial Notes
Amendments2019—Subsec. (b)(2). Pub. L. 116–94, § 1003(c)(1), struck out “, and the term ‘local market’ has the meaning given that term in section 122(j) of such title” before period at end of concluding provisions.
Pub. L. 116–94, § 1002(b), struck out “the term ‘unserved household’ has the meaning given that term under section 119(d) of such title” after “October 5, 1992” in concluding provisions.
Subsec. (b)(2)(C). Pub. L. 116–94, § 1002(a)(1), struck out “until December 31, 2019,” before “to retransmission” and substituted “antenna under the statutory license of section 119 of title 17;” for “antenna, if the subscriber receiving the signal—
“(i) is located in an area outside the local market of such stations; and
“(ii) resides in an unserved household;”.
Subsec. (b)(3)(C)(ii), (iii). Pub. L. 116–94, § 1002(a)(2), struck out “until January 1, 2020,” before “prohibit”.
Subsec. (b)(3)(C)(iv), (v). Pub. L. 116–94, § 1003(c)(2), struck out “(as defined in section 122(j) of title 17)” after “local market”.
Subsec. (b)(3)(C)(vi). Pub. L. 116–94, § 1003(a), added cl. (vi).
Subsec. (b)(7)(C) to (F). Pub. L. 116–94, § 1003(b), added subpars. (C) to (F).
2014—Subsec. (b)(2)(C). Pub. L. 113–200, § 101(1), substituted “December 31, 2019” for “December 31, 2014” in introductory provisions.
Subsec. (b)(3)(C)(ii). Pub. L. 113–200, § 101(2), substituted “January 1, 2020” for “January 1, 2015”.
Subsec. (b)(3)(C)(iii). Pub. L. 113–200, §§ 101(2), 103(d)(1), substituted “January 1, 2020” for “January 1, 2015” and realigned margins.
Subsec. (b)(3)(C)(iv). Pub. L. 113–200, § 103(a), added cl. (iv).
Subsec. (b)(3)(C)(v). Pub. L. 113–200, § 103(b), added cl. (v).
Subsec. (b)(7). Pub. L. 113–200, § 103(d)(2), realigned margins.
2010—Subsec. (b)(2)(C). Pub. L. 111–175, § 202(1), substituted “December 31, 2014” for “May 31, 2010” in introductory provisions.
Pub. L. 111–157, § 9(b)(1), substituted “May 31, 2010” for “April 30, 2010” in introductory provisions.
Pub. L. 111–151, § 2(b)(1), substituted “April 30, 2010” for “March 28, 2010” in introductory provisions.
Pub. L. 111–144, § 10(b)(1), substituted “March 28, 2010” for “February 28, 2010” in introductory provisions.
Subsec. (b)(3)(C)(ii), (iii). Pub. L. 111–175, § 202(2), substituted “January 1, 2015” for “June 1, 2010”.
Pub. L. 111–157, § 9(b)(2), substituted “June 1, 2010” for “May 1, 2010”.
Pub. L. 111–151, § 2(b)(2), substituted “May 1, 2010” for “March 29, 2010”.
Pub. L. 111–144, § 10(b)(2), substituted “March 29, 2010” for “March 1, 2010”.
2009—Subsec. (b)(2)(C). Pub. L. 111–118, § 1003(b)(1), substituted “February 28, 2010” for “December 31, 2009” in introductory provisions.
Subsec. (b)(3)(C)(ii), (iii). Pub. L. 111–118, § 1003(b)(2), substituted “March 1, 2010” for “January 1, 2010”.
2004—Subsec. (b)(2)(C). Pub. L. 108–447, § 201, substituted “December 31, 2009” for “December 31, 2004”.
Subsec. (b)(3)(C). Pub. L. 108–447, § 207(a)(1), (2), in introductory provisions, substituted “The” for “Within 45 days after November 29, 1999, the” and struck out second sentence which read “The Commission shall complete all actions necessary to prescribe such regulations within 1 year after November 29, 1999.”
Subsec. (b)(3)(C)(ii). Pub. L. 108–447, § 207(a)(4)(A), substituted “January 1, 2010” for “January 1, 2006”.
Subsec. (b)(3)(C)(iii). Pub. L. 108–447, § 207(a)(3), (4)(B), (5), added cl. (iii).
1999—Subsec. (b)(1), (2). Pub. L. 106–113, § 1000(a)(9) [title I, § 1009(a)(1)], amended pars. (1) and (2) generally. Prior to amendment, pars. (1) and (2) read as follows:
“(1) Following the date that is one year after October 5, 1992, no cable system or other multichannel video programming distributor shall retransmit the signal of a broadcasting station, or any part thereof, except—
“(A) with the express authority of the originating station; or
“(B) pursuant to section 534 of this title, in the case of a station electing, in accordance with this subsection, to assert the right to carriage under such section.
“(2) The provisions of this subsection shall not apply to—
“(A) retransmission of the signal of a noncommercial broadcasting station;
“(B) retransmission directly to a home satellite antenna of the signal of a broadcasting station that is not owned or operated by, or affiliated with, a broadcasting network, if such signal was retransmitted by a satellite carrier on May 1, 1991;
“(C) retransmission of the signal of a broadcasting station that is owned or operated by, or affiliated with, a broadcasting network directly to a home satellite antenna, if the household receiving the signal is an unserved household; or
“(D) retransmission by a cable operator or other multichannel video programming distributor of the signal of a superstation if such signal was obtained from a satellite carrier and the originating station was a superstation on May 1, 1991.
For purposes of this paragraph, the terms ‘satellite carrier’, ‘superstation’, and ‘unserved household’ have the meanings given those terms, respectively, in section 119(d) of title 17 as in effect on October 5, 1992.”
Subsec. (b)(3)(C). Pub. L. 106–113, § 1000(a)(9) [title I, § 1009(a)(2)], added subpar. (C).
Subsec. (b)(4). Pub. L. 106–113, § 1000(a)(9) [title I, § 1009(a)(3)], inserted at end “If an originating television station elects under paragraph (3)(C) to exercise its right to grant retransmission consent under this subsection with respect to a satellite carrier, section 338 of this title shall not apply to the carriage of the signal of such station by such satellite carrier.”
Subsec. (b)(5). Pub. L. 106–113, § 1000(a)(9) [title I, § 1009(a)(4)], substituted “338, 534, or 535 of this title” for “534 or 535 of this title”.
Subsec. (b)(7). Pub. L. 106–113, § 1000(a)(9) [title I, § 1009(a)(5)], added par. (7).
Subsec. (e). Pub. L. 106–113, § 1000(a)(9) [title I, § 1009(b)], added subsec. (e).
1992—Subsecs. (b) to (d). Pub. L. 102–385 added subsec. (b) and redesignated former subsecs. (b) and (c) as (c) and (d), respectively.

Statutory Notes and Related Subsidiaries
Effective Date of 2019 AmendmentPub. L. 116–94, div. P, title X, § 1003(d), Dec. 20, 2019, 133 Stat. 3200, provided that: “The amendments made by this section [amending this section], and the regulations promulgated by the Federal Communications Commission under such amendments, shall not take effect before January 1 of the calendar year after the calendar year in which this Act [probably means “this title”, which is title X of div. P of Pub. L. 116–94, approved Dec. 20, 2019] is enacted.”


Effective Date of 2010 AmendmentAmendment by Pub. L. 111–175 effective Feb. 27, 2010, see section 307(a) of Pub. L. 111–175, set out as a note under section 111 of Title 17, Copyrights.

Effective Date of 1992 AmendmentPub. L. 102–385, § 28, Oct. 5, 1992, 106 Stat. 1503, provided that: “Except where otherwise expressly provided, the provisions of this Act [enacting sections 334, 335, 534 to 537, 544a, 548, and 555a of this title, amending this section and sections 332, 522, 532, 533, 541 to 544, 546, 551 to 555, and 558 of this title, and enacting provisions set out as notes under sections 521, 531, 543, and 554 of this title] and the amendments made thereby shall take effect 60 days after the date of enactment of this Act [Oct. 5, 1992].”


RegulationsPub. L. 113–200, title I, § 103(e), Dec. 4, 2014, 128 Stat. 2062, provided that: “Not later than 9 months after the date of the enactment of this Act [Dec. 4, 2014], the [Federal Communications] Commission shall promulgate regulations to implement the amendments made by this section [amending this section].”

Pub. L. 108–447, div. J, title IX [title II, § 207(b)], Dec. 8, 2004, 118 Stat. 3428, provided that: “The Federal Communications Commission shall prescribe regulations to implement the amendment made by subsection (a)(5) [amending this section] within 180 days after the date of enactment of this Act [Dec. 8, 2004].”


Savings Clause Regarding DefinitionsPub. L. 111–175, title II, § 208, May 27, 2010, 124 Stat. 1254, provided that: 
“Nothing in this title [enacting section 342 of this title, amending this section and sections 335 and 338 to 340 of this title, and enacting provisions set out as notes under sections 338 and 340 of this title] or the amendments made by this title shall be construed to affect—
“(1) the meaning of the terms ‘program related’ and ‘primary video’ under the Communications Act of 1934 [47 U.S.C. 151 et seq.]; or

“(2) the meaning of the term ‘multicast’ in any regulations issued by the Federal Communications Commission.”




SeverabilityPub. L. 106–113, div. B, § 1000(a)(9) [title I, § 1010], Nov. 29, 1999, 113 Stat. 1536, 1501A–543, provided that: “If any provision of section 325(b) of the Communications Act of 1934 (47 U.S.C. 325(b)), or the application of that provision to any person or circumstance, is held by a court of competent jurisdiction to violate any provision of the Constitution of the United States, then the other provisions of that section, and the application of that provision to other persons and circumstances, shall not be affected.”


Good FaithPub. L. 113–200, title I, § 103(c), Dec. 4, 2014, 128 Stat. 2062, provided that: “Not later than 9 months after the date of the enactment of this Act [Dec. 4, 2014], the [Federal Communications] Commission shall commence a rulemaking to review its totality of the circumstances test for good faith negotiations under clauses (ii) and (iii) of section 325(b)(3)(C) of the Communications Act of 1934 (47 U.S.C. 325(b)(3)(C)).”


Digital Transition Savings ProvisionPub. L. 108–447, div. J, title IX [title II, § 212], Dec. 8, 2004, 118 Stat. 3431, provided that: 
“Nothing in the dates by which requirements or other provisions are effective under this Act [probably means title IX of div. J of Pub. L. 108–447, see Short Title of 2004 Amendment note set out under section 101 of Title 17, Copyrights] or the amendments made by this Act shall be construed—
“(1) to impair the authority of the Federal Communications Commission to take any action with respect to the transition by television broadcasters to the digital television service; or

“(2) to require the Commission to take any such action.”






§ 326. Censorship
Nothing in this chapter shall be understood or construed to give the Commission the power of censorship over the radio communications or signals transmitted by any radio station, and no regulation or condition shall be promulgated or fixed by the Commission which shall interfere with the right of free speech by means of radio communication.
(June 19, 1934, ch. 652, title III, § 326, 48 Stat. 1091; June 25, 1948, ch. 645, § 21, 62 Stat. 862.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.

Amendments1948—Act June 25, 1948, repealed last sentence relating to use of indecent language. See section 1464 of Title 18, Crimes and Criminal Procedure.

Statutory Notes and Related Subsidiaries
Effective Date of 1948 AmendmentAmendment by act June 25, 1948, effective as of Sept. 1, 1948, see section 20 of that act.



§ 327. Naval stations; use for commercial messages; rates
The Secretary of the Navy is authorized, unless restrained by international agreement, under the terms and conditions and at rates prescribed by him, which rates shall be just and reasonable, and which, upon complaint, shall be subject to review and revision by the Commission, to use all radio stations and apparatus, wherever located, owned by the United States and under the control of the Navy Department, (a) for the reception and transmission of press messages offered by any newspaper published in the United States, its Territories or possessions, or published by citizens of the United States in foreign countries, or by any press association of the United States, and (b) for the reception and transmission of private commercial messages between ships, between ship and shore, between localities in Alaska and between Alaska and the continental United States: Provided, That the rates fixed for the reception and transmission of all such messages, other than press messages between the Pacific coast of the United States, Hawaii, Alaska, Guam, American Samoa, the Philippine Islands, and the Orient, and between the United States and the Virgin Islands, shall not be less than the rates charged by privately owned and operated stations for like messages and service: Provided further, That the right to use such stations for any of the purposes named in this section shall terminate and cease as between any countries or localities or between any locality and privately operated ships whenever privately owned and operated stations are capable of meeting the normal communication requirements between such countries or localities or between any locality and privately operated ships, and the Commission shall have notified the Secretary of the Navy thereof.
(June 19, 1934, ch. 652, title III, § 327, 48 Stat. 1091.)

Editorial Notes

References in TextThe Philippine Islands, referred to in text, were granted their independence by Proc. No. 2695, eff. July 4, 1946, 11 F.R. 7517, 60 Stat. 1352, issued pursuant to section 1394 of Title 22, Foreign Relations and Intercourse, and set out under that section. They are now known as the Republic of the Philippines.



§ 328. Repealed. Pub. L. 103–414, title III, § 304(a)(10), Oct. 25, 1994, 108 Stat. 4297

Section, act June 19, 1934, ch. 652, title III, § 328, 48 Stat. 1092; Proc. No. 2695, eff. July 4, 1946, 11 F.R. 7517, 60 Stat. 1352, related to representation of Canal Zone in international radio matters by Secretary of State.



§ 329. Administration of radio laws in Territories and possessions
The Commission is authorized to designate any officer or employee of any other department of the Government on duty in any Territory or possession of the United States to render therein such service in connection with the administration of this chapter as the Commission may prescribe and also to designate any officer or employee of any other department of the Government to render such services at any place within the United States in connection with the administration of this subchapter as may be necessary: Provided, That such designation shall be approved by the head of the department in which such person is employed.
(June 19, 1934, ch. 652, title III, § 329, 48 Stat. 1092; May 20, 1937, ch. 229, § 9, 50 Stat. 191.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.

Amendments1937—Act May 20, 1937, struck out provisions which prohibited designation of officers and employees in the Philippine Islands and Canal Zone and inserted provisions permitting designation of officers and employees within the United States.



§ 330. Prohibition against shipment of certain television receivers(a) No person shall ship in interstate commerce, or import from any foreign country into the United States, for sale or resale to the public, apparatus described in subsection (s) of section 303 of this title unless it complies with rules prescribed by the Commission pursuant to the authority granted by that subsection: Provided, That this section shall not apply to carriers transporting such apparatus without trading in it.

(b) No person shall ship in interstate commerce, manufacture, assemble, or import from any foreign country into the United States, any apparatus described in section 303(u) and (z) of this title except in accordance with rules prescribed by the Commission pursuant to the authority granted by that section. Such rules shall provide performance and display standards for such built-in decoder circuitry or capability designed to display closed captioned video programming, the transmission and delivery of video description services, and the conveyance of emergency information as required by section 303 of this title. Such rules shall further require that all such apparatus be able to receive and display closed captioning which have been transmitted by way of line 21 of the vertical blanking interval and which conform to the signal and display specifications set forth in the Public Broadcasting System engineering report numbered E–7709–C dated May 1980, as amended by the Telecaption II Decoder Module Performance Specification published by the National Captioning Institute, November 1985. As new video technology is developed, the Commission shall take such action as the Commission determines appropriate to ensure that closed-captioning service and video description service continue to be available to consumers. This subsection shall not apply to carriers transporting such apparatus without trading it.

(c)(1) Except as provided in paragraph (2), no person shall ship in interstate commerce or manufacture in the United States any apparatus described in section 303(x) of this title except in accordance with rules prescribed by the Commission pursuant to the authority granted by that section.

(2) This subsection shall not apply to carriers transporting apparatus referred to in paragraph (1) without trading in it.

(3) The rules prescribed by the Commission under this subsection shall provide for the oversight by the Commission of the adoption of standards by industry for blocking technology. Such rules shall require that all such apparatus be able to receive the rating signals which have been transmitted by way of line 21 of the vertical blanking interval and which conform to the signal and blocking specifications established by industry under the supervision of the Commission.

(4) As new video technology is developed, the Commission shall take such action as the Commission determines appropriate to ensure that blocking service continues to be available to consumers. If the Commission determines that an alternative blocking technology exists that—(A) enables parents to block programming based on identifying programs without ratings,

(B) is available to consumers at a cost which is comparable to the cost of technology that allows parents to block programming based on common ratings, and

(C) will allow parents to block a broad range of programs on a multichannel system as effectively and as easily as technology that allows parents to block programming based on common ratings,

the Commission shall amend the rules prescribed pursuant to section 303(x) of this title to require that the apparatus described in such section be equipped with either the blocking technology described in such section or the alternative blocking technology described in this paragraph.


(d) For the purposes of this section, and sections 303(s), 303(u), and 303(x) of this title—(1) The term “interstate commerce” means (A) commerce between any State, the District of Columbia, the Commonwealth of Puerto Rico, or any possession of the United States and any place outside thereof which is within the United States, (B) commerce between points in the same State, the District of Columbia, the Commonwealth of Puerto Rico, or possession of the United States but through any place outside thereof, or (C) commerce wholly within the District of Columbia or any possession of the United States.

(2) The term “United States” means the several States, the District of Columbia, the Commonwealth of Puerto Rico, and the possessions of the United States, but does not include the Canal Zone.


(June 19, 1934, ch. 652, title III, § 330, as added Pub. L. 87–529, § 2, July 10, 1962, 76 Stat. 151; amended Pub. L. 101–431, § 4, Oct. 15, 1990, 104 Stat. 961; Pub. L. 104–104, title V, § 551(d), Feb. 8, 1996, 110 Stat. 141; Pub. L. 111–260, title II, § 203(c), Oct. 8, 2010, 124 Stat. 2773.)

Editorial Notes

References in TextFor definition of Canal Zone, referred to in subsec. (d)(2), see section 3602(b) of Title 22, Foreign Relations and Intercourse.

Amendments2010—Subsec. (b). Pub. L. 111–260, in first sentence substituted “303(u) and (z)” for “303(u)”, in second sentence substituted “Such rules shall provide performance and display standards for such built-in decoder circuitry or capability designed to display closed captioned video programming, the transmission and delivery of video description services, and the conveyance of emergency information as required by section 303 of this title.” for “Such rules shall provide performance and display standards for such built-in decoder circuitry.”, and in fourth sentence substituted “closed-captioning service and video description service continue” for “closed-captioning service continues”.
1996—Subsec. (c). Pub. L. 104–104, § 551(d)(1)(B), added subsec. (c). Former subsec. (c) redesignated (d).
Subsec. (d). Pub. L. 104–104, § 551(d)(2), in introductory provisions substituted “and sections 303(s), 303(u), and 303(x) of this title” for “section 303(s) of this title, and section 303(u) of this title”.
Pub. L. 104–104, § 551(d)(1)(B), redesignated subsec. (c) as (d).
1990—Subsecs. (b), (c). Pub. L. 101–431 added subsec. (b), redesignated former subsec. (b) as (c), and substituted “, section 303(s) of this title, and section 303(u) of this title” for “and section 303(s) of this title”.

Statutory Notes and Related Subsidiaries
Effective Date of 1990 AmendmentAmendment by Pub. L. 101–431 effective July 1, 1993, see section 5 of Pub. L. 101–431, set out as a note under section 303 of this title.



§ 331. Very high frequency stations and AM radio stations(a) Very high frequency stationsIt shall be the policy of the Federal Communications Commission to allocate channels for very high frequency commercial television broadcasting in a manner which ensures that not less than one such channel shall be allocated to each State, if technically feasible. In any case in which licensee of a very high frequency commercial television broadcast station notifies the Commission to the effect that such licensee will agree to the reallocation of its channel to a community within a State in which there is allocated no very high frequency commercial television broadcast channel at the time 11 So in original. Probably should be followed by “of”. such notification, the Commission shall, notwithstanding any other provision of law, order such reallocation and issue a license to such licensee for that purpose pursuant to such notification for a term of not to exceed 5 years as provided in section 307(d) 22 See References in Text note below. of this title.


(b) AM radio stationsIt shall be the policy of the Commission, in any case in which the licensee of an existing AM daytime-only station located in a community with a population of more than 100,000 persons that lacks a local full-time aural station licensed to that community and that is located within a Class I station primary service area notifies the Commission that such licensee seeks to provide full-time service, to ensure that such a licensee is able to place a principal community contour signal over its entire community of license 24 hours a day, if technically feasible.


(June 19, 1934, ch. 652, title III, § 331, as added Pub. L. 97–248, title III, § 355, Sept. 3, 1982, 96 Stat. 641; amended Pub. L. 102–243, § 4, Dec. 20, 1991, 105 Stat. 2402; Pub. L. 103–414, title III, § 303(a)(18), Oct. 25, 1994, 108 Stat. 4295; Pub. L. 115–141, div. P, title IV, § 402(i)(5), Mar. 23, 2018, 132 Stat. 1089.)

Editorial Notes

References in TextSubsec. (d) of section 307 of this title, referred to in subsec. (a), was redesignated subsec. (c) of section 307 by Pub. L. 97–259, title I, § 112(a), Sept. 13, 1982, 96 Stat. 1093.

Codification
Another section 331 of act June 19, 1934 was renumbered section 332 and is classified to section 332 of this title.

Prior ProvisionsA prior section 331, act June 19, 1934, ch. 652, title III, § 331, as added Sept. 14, 1973, Pub. L. 93–107, § 1, 87 Stat. 350, related to broadcasting of games of professional sports clubs, prior to repeal by Pub. L. 93–107, § 2, Sept. 14, 1973, 87 Stat. 351, effective Dec. 31, 1975.

Amendments2018—Subsec. (b). Pub. L. 115–141 struck out at end: “The Commission shall report to the appropriate committees of Congress within 30 days after December 20, 1991, on how it intends to meet this policy goal.”
1994—Pub. L. 103–414 amended section catchline generally.
1991—Pub. L. 102–243 inserted “and AM radio stations” in section catchline, designated existing provisions as subsec. (a) and inserted heading, and added subsec. (b).



§ 332. Mobile services(a) Factors which Commission must considerIn taking actions to manage the spectrum to be made available for use by the private mobile services, the Commission shall consider, consistent with section 151 of this title, whether such actions will—(1) promote the safety of life and property;

(2) improve the efficiency of spectrum use and reduce the regulatory burden upon spectrum users, based upon sound engineering principles, user operational requirements, and marketplace demands;

(3) encourage competition and provide services to the largest feasible number of users; or

(4) increase interservice sharing opportunities between private mobile services and other services.


(b) Advisory coordinating committees(1) The Commission, in coordinating the assignment of frequencies to stations in the private mobile services and in the fixed services (as defined by the Commission by rule), shall have authority to utilize assistance furnished by advisory coordinating committees consisting of individuals who are not officers or employees of the Federal Government.

(2) The authority of the Commission established in this subsection shall not be subject to or affected by the provisions of part III of title 5 or section 1342 of title 31.

(3) Any person who provides assistance to the Commission under this subsection shall not be considered, by reason of having provided such assistance, a Federal employee.

(4) Any advisory coordinating committee which furnishes assistance to the Commission under this subsection shall not be subject to the provisions of the Federal Advisory Committee Act.


(c) Regulatory treatment of mobile services(1) Common carrier treatment of commercial mobile services(A) A person engaged in the provision of a service that is a commercial mobile service shall, insofar as such person is so engaged, be treated as a common carrier for purposes of this chapter, except for such provisions of subchapter II as the Commission may specify by regulation as inapplicable to that service or person. In prescribing or amending any such regulation, the Commission may not specify any provision of section 201, 202, or 208 of this title, and may specify any other provision only if the Commission determines that—(i) enforcement of such provision is not necessary in order to ensure that the charges, practices, classifications, or regulations for or in connection with that service are just and reasonable and are not unjustly or unreasonably discriminatory;

(ii) enforcement of such provision is not necessary for the protection of consumers; and

(iii) specifying such provision is consistent with the public interest.


(B) Upon reasonable request of any person providing commercial mobile service, the Commission shall order a common carrier to establish physical connections with such service pursuant to the provisions of section 201 of this title. Except to the extent that the Commission is required to respond to such a request, this subparagraph shall not be construed as a limitation or expansion of the Commission’s authority to order interconnection pursuant to this chapter.

(C) As a part of making a determination with respect to the public interest under subparagraph (A)(iii), the Commission shall consider whether the proposed regulation (or amendment thereof) will promote competitive market conditions, including the extent to which such regulation (or amendment) will enhance competition among providers of commercial mobile services. If the Commission determines that such regulation (or amendment) will promote competition among providers of commercial mobile services, such determination may be the basis for a Commission finding that such regulation (or amendment) is in the public interest.

(D) The Commission shall, not later than 180 days after August 10, 1993, complete a rulemaking required to implement this paragraph with respect to the licensing of personal communications services, including making any determinations required by subparagraph (C).


(2) Non-common carrier treatment of private mobile servicesA person engaged in the provision of a service that is a private mobile service shall not, insofar as such person is so engaged, be treated as a common carrier for any purpose under this chapter. A common carrier (other than a person that was treated as a provider of a private land mobile service prior to August 10, 1993) shall not provide any dispatch service on any frequency allocated for common carrier service, except to the extent such dispatch service is provided on stations licensed in the domestic public land mobile radio service before January 1, 1982. The Commission may by regulation terminate, in whole or in part, the prohibition contained in the preceding sentence if the Commission determines that such termination will serve the public interest.


(3) State preemption(A) Notwithstanding sections 152(b) and 221(b) of this title, no State or local government shall have any authority to regulate the entry of or the rates charged by any commercial mobile service or any private mobile service, except that this paragraph shall not prohibit a State from regulating the other terms and conditions of commercial mobile services. Nothing in this subparagraph shall exempt providers of commercial mobile services (where such services are a substitute for land line telephone exchange service for a substantial portion of the communications within such State) from requirements imposed by a State commission on all providers of telecommunications services necessary to ensure the universal availability of telecommunications service at affordable rates. Notwithstanding the first sentence of this subparagraph, a State may petition the Commission for authority to regulate the rates for any commercial mobile service and the Commission shall grant such petition if such State demonstrates that—(i) market conditions with respect to such services fail to protect subscribers adequately from unjust and unreasonable rates or rates that are unjustly or unreasonably discriminatory; or

(ii) such market conditions exist and such service is a replacement for land line telephone exchange service for a substantial portion of the telephone land line exchange service within such State.

The Commission shall provide reasonable opportunity for public comment in response to such petition, and shall, within 9 months after the date of its submission, grant or deny such petition. If the Commission grants such petition, the Commission shall authorize the State to exercise under State law such authority over rates, for such periods of time, as the Commission deems necessary to ensure that such rates are just and reasonable and not unjustly or unreasonably discriminatory.

(B) If a State has in effect on June 1, 1993, any regulation concerning the rates for any commercial mobile service offered in such State on such date, such State may, no later than 1 year after August 10, 1993, petition the Commission requesting that the State be authorized to continue exercising authority over such rates. If a State files such a petition, the State’s existing regulation shall, notwithstanding subparagraph (A), remain in effect until the Commission completes all action (including any reconsideration) on such petition. The Commission shall review such petition in accordance with the procedures established in such subparagraph, shall complete all action (including any reconsideration) within 12 months after such petition is filed, and shall grant such petition if the State satisfies the showing required under subparagraph (A)(i) or (A)(ii). If the Commission grants such petition, the Commission shall authorize the State to exercise under State law such authority over rates, for such period of time, as the Commission deems necessary to ensure that such rates are just and reasonable and not unjustly or unreasonably discriminatory. After a reasonable period of time, as determined by the Commission, has elapsed from the issuance of an order under subparagraph (A) or this subparagraph, any interested party may petition the Commission for an order that the exercise of authority by a State pursuant to such subparagraph is no longer necessary to ensure that the rates for commercial mobile services are just and reasonable and not unjustly or unreasonably discriminatory. The Commission shall provide reasonable opportunity for public comment in response to such petition, and shall, within 9 months after the date of its submission, grant or deny such petition in whole or in part.


(4) Regulatory treatment of communications satellite corporationNothing in this subsection shall be construed to alter or affect the regulatory treatment required by title IV of the Communications Satellite Act of 1962 [47 U.S.C. 741 et seq.] of the corporation authorized by title III of such Act [47 U.S.C. 731 et seq.].


(5) Space segment capacityNothing in this section shall prohibit the Commission from continuing to determine whether the provision of space segment capacity by satellite systems to providers of commercial mobile services shall be treated as common carriage.


(6) Foreign ownershipThe Commission, upon a petition for waiver filed within 6 months after August 10, 1993, may waive the application of section 310(b) of this title to any foreign ownership that lawfully existed before May 24, 1993, of any provider of a private land mobile service that will be treated as a common carrier as a result of the enactment of the Omnibus Budget Reconciliation Act of 1993, but only upon the following conditions:(A) The extent of foreign ownership interest shall not be increased above the extent which existed on May 24, 1993.

(B) Such waiver shall not permit the subsequent transfer of ownership to any other person in violation of section 310(b) of this title.


(7) Preservation of local zoning authority(A) General authorityExcept as provided in this paragraph, nothing in this chapter shall limit or affect the authority of a State or local government or instrumentality thereof over decisions regarding the placement, construction, and modification of personal wireless service facilities.


(B) Limitations(i) The regulation of the placement, construction, and modification of personal wireless service facilities by any State or local government or instrumentality thereof—(I) shall not unreasonably discriminate among providers of functionally equivalent services; and

(II) shall not prohibit or have the effect of prohibiting the provision of personal wireless services.


(ii) A State or local government or instrumentality thereof shall act on any request for authorization to place, construct, or modify personal wireless service facilities within a reasonable period of time after the request is duly filed with such government or instrumentality, taking into account the nature and scope of such request.

(iii) Any decision by a State or local government or instrumentality thereof to deny a request to place, construct, or modify personal wireless service facilities shall be in writing and supported by substantial evidence contained in a written record.

(iv) No State or local government or instrumentality thereof may regulate the placement, construction, and modification of personal wireless service facilities on the basis of the environmental effects of radio frequency emissions to the extent that such facilities comply with the Commission’s regulations concerning such emissions.

(v) Any person adversely affected by any final action or failure to act by a State or local government or any instrumentality thereof that is inconsistent with this subparagraph may, within 30 days after such action or failure to act, commence an action in any court of competent jurisdiction. The court shall hear and decide such action on an expedited basis. Any person adversely affected by an act or failure to act by a State or local government or any instrumentality thereof that is inconsistent with clause (iv) may petition the Commission for relief.


(C) DefinitionsFor purposes of this paragraph—(i) the term “personal wireless services” means commercial mobile services, unlicensed wireless services, and common carrier wireless exchange access services;

(ii) the term “personal wireless service facilities” means facilities for the provision of personal wireless services; and

(iii) the term “unlicensed wireless service” means the offering of telecommunications services using duly authorized devices which do not require individual licenses, but does not mean the provision of direct-to-home satellite services (as defined in section 303(v) of this title).



(8) Mobile services accessA person engaged in the provision of commercial mobile services, insofar as such person is so engaged, shall not be required to provide equal access to common carriers for the provision of telephone toll services. If the Commission determines that subscribers to such services are denied access to the provider of telephone toll services of the subscribers’ choice, and that such denial is contrary to the public interest, convenience, and necessity, then the Commission shall prescribe regulations to afford subscribers unblocked access to the provider of telephone toll services of the subscribers’ choice through the use of a carrier identification code assigned to such provider or other mechanism. The requirements for unblocking shall not apply to mobile satellite services unless the Commission finds it to be in the public interest to apply such requirements to such services.



(d) DefinitionsFor purposes of this section—(1) the term “commercial mobile service” means any mobile service (as defined in section 153 of this title) that is provided for profit and makes interconnected service available (A) to the public or (B) to such classes of eligible users as to be effectively available to a substantial portion of the public, as specified by regulation by the Commission;

(2) the term “interconnected service” means service that is interconnected with the public switched network (as such terms are defined by regulation by the Commission) or service for which a request for interconnection is pending pursuant to subsection (c)(1)(B); and

(3) the term “private mobile service” means any mobile service (as defined in section 153 of this title) that is not a commercial mobile service or the functional equivalent of a commercial mobile service, as specified by regulation by the Commission.


(June 19, 1934, ch. 652, title III, § 332, formerly § 331, as added Pub. L. 97–259, title I, § 120(a), Sept. 13, 1982, 96 Stat. 1096; renumbered § 332, Pub. L. 102–385, § 25(b), Oct. 5, 1992, 106 Stat. 1502; amended Pub. L. 103–66, title VI, § 6002(b)(2)(A), Aug. 10, 1993, 107 Stat. 392; Pub. L. 104–104, § 3(d)(2), title VII, §§ 704(a), 705, Feb. 8, 1996, 110 Stat. 61, 151, 153; Pub. L. 115–141, div. P, title IV, § 402(g), Mar. 23, 2018, 132 Stat. 1089.)

Editorial Notes

References in TextProvisions of part III of title 5, referred to in subsec. (b)(2), are classified to section 2101 et seq. of Title 5, Government Organization and Employees.
The Federal Advisory Committee Act, referred to in subsec. (b)(4), is Pub. L. 92–463, Oct. 6, 1972, 86 Stat. 770, as amended, which is set out in the Appendix to Title 5.
This chapter, referred to in subsec. (c), was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.
The Communications Satellite Act of 1962, referred to in subsec. (c)(4), is Pub. L. 87–624, Aug. 31, 1962, 76 Stat. 419, as amended. Titles III and IV of the Act are classified generally to subchapters III (§ 731 et seq.) and IV (§ 741 et seq.), respectively, of chapter 6 of this title. For complete classification of this Act to the Code, see Short Title note set out under section 701 of this title and Tables.
The Omnibus Budget Reconciliation Act of 1993, referred to in subsec. (c)(6), is Pub. L. 103–66, Aug. 10, 1993, 107 Stat. 312, as amended. For complete classification of this Act to the Code, see Tables.

Codification
In subsec. (b)(2), “section 1342 of title 31” substituted for “section 3679(b) of the Revised Statutes (31 U.S.C. 665(b))” on authority of Pub. L. 97–258, § 4(b), Sept. 13, 1982, 96 Stat. 1067, the first section of which enacted Title 31, Money and Finance.

Amendments2018—Subsec. (c)(1)(C). Pub. L. 115–141 struck out first and second sentences which read as follows: “The Commission shall review competitive market conditions with respect to commercial mobile services and shall include in its annual report an analysis of those conditions. Such analysis shall include an identification of the number of competitors in various commercial mobile services, an analysis of whether or not there is effective competition, an analysis of whether any of such competitors have a dominant share of the market for such services, and a statement of whether additional providers or classes of providers in those services would be likely to enhance competition.”
1996—Subsec. (c)(7). Pub. L. 104–104, § 704(a), added par. (7).
Subsec. (c)(8). Pub. L. 104–104, § 705, added par. (8).
Subsec. (d)(1), (3). Pub. L. 104–104, § 3(d)(2), substituted “section 153” for “section 153(n)”.
1993—Pub. L. 103–66 struck out “Private land” before “mobile services” in section catchline, struck out “land” before “mobile services” wherever appearing in subsecs. (a) and (b), added subsecs. (c) and (d), and struck out former subsec. (c) which related to service provided by specialized mobile radio, multiple licensed radio dispatch systems, and other radio dispatch systems; common carriers; and rate or entry regulations.

Statutory Notes and Related Subsidiaries
Effective Date of 1993 AmendmentPub. L. 103–66, title VI, § 6002(c), Aug. 10, 1993, 107 Stat. 396, provided that:
“(1) In general.—Except as provided in paragraph (2), the amendments made by this section [amending this section and sections 152, 153, and 309 of this title] are effective on the date of enactment of this Act [Aug. 10, 1993].

“(2) Effective dates of mobile service amendments.—The amendments made by subsection (b)(2) [amending this section and sections 152 and 153 of this title] shall be effective on the date of enactment of this Act [Aug. 10, 1993], except that—“(A) section 332(c)(3)(A) of the Communications Act of 1934 [subsec. (c)(3)(A) of this section], as amended by such subsection, shall take effect 1 year after such date of enactment; and

“(B) any private land mobile service provided by any person before such date of enactment, and any paging service utilizing frequencies allocated as of January 1, 1993, for private land mobile services, shall, except for purposes of section 332(c)(6) of such Act [subsec. (c)(6) of this section], be treated as a private mobile service until 3 years after such date of enactment.”





Availability of PropertyPub. L. 104–104, title VII, § 704(c), Feb. 8, 1996, 110 Stat. 152, provided that: “Within 180 days of the enactment of this Act [Feb. 8, 1996], the President or his designee shall prescribe procedures by which Federal departments and agencies may make available on a fair, reasonable, and nondiscriminatory basis, property, rights-of-way, and easements under their control for the placement of new telecommunications services that are dependent, in whole or in part, upon the utilization of Federal spectrum rights for the transmission or reception of such services. These procedures may establish a presumption that requests for the use of property, rights-of-way, and easements by duly authorized providers should be granted absent unavoidable direct conflict with the department or agency’s mission, or the current or planned use of the property, rights-of-way, and easements in question. Reasonable fees may be charged to providers of such telecommunications services for use of property, rights-of-way, and easements. The Commission shall provide technical support to States to encourage them to make property, rights-of-way, and easements under their jurisdiction available for such purposes.”


Transitional Rulemaking for Mobile Service ProvidersPub. L. 103–66, title VI, § 6002(d)(3), Aug. 10, 1993, 107 Stat. 397, provided that: 
“Within 1 year after the date of enactment of this Act [Aug. 10, 1993], the Federal Communications Commission—
“(A) shall issue such modifications or terminations of the regulations applicable (before the date of enactment of this Act) to private land mobile services as are necessary to implement the amendments made by subsection (b)(2) [amending this section and sections 152 and 153 of this title];

“(B) in the regulations that will, after such date of enactment, apply to a service that was a private land mobile service and that becomes a commercial mobile service (as a consequence of such amendments), shall make such other modifications or terminations as may be necessary and practical to assure that licensees in such service are subjected to technical requirements that are comparable to the technical requirements that apply to licensees that are providers of substantially similar common carrier services;

“(C) shall issue such other regulations as are necessary to implement the amendments made by subsection (b)(2); and

“(D) shall include, in such regulations, modifications, and terminations, such provisions as are necessary to provide for an orderly transition.”






§ 333. Willful or malicious interference
No person shall willfully or maliciously interfere with or cause interference to any radio communications of any station licensed or authorized by or under this chapter or operated by the United States Government.
(June 19, 1934, ch. 652, title III, § 333, as added Pub. L. 101–396, § 9, Sept. 28, 1990, 104 Stat. 850.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.



§ 334. Limitation on revision of equal employment opportunity regulations(a) LimitationExcept as specifically provided in this section, the Commission shall not revise—(1) the regulations concerning equal employment opportunity as in effect on September 1, 1992 (47 C.F.R. 73.2080) as such regulations apply to television broadcast station licensees and permittees; or

(2) the forms used by such licensees and permittees to report pertinent employment data to the Commission.


(b) Midterm reviewThe Commission shall revise the regulations described in subsection (a) to require a midterm review of television broadcast station licensees’ employment practices and to require the Commission to inform such licensees of necessary improvements in recruitment practices identified as a consequence of such review.


(c) Authority to make technical revisionsThe Commission may revise the regulations described in subsection (a) to make nonsubstantive technical or clerical revisions in such regulations as necessary to reflect changes in technology, terminology, or Commission organization.


(June 19, 1934, ch. 652, title III, § 334, as added Pub. L. 102–385, § 22(f), Oct. 5, 1992, 106 Stat. 1499.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective 60 days after Oct. 5, 1992, see section 28 of Pub. L. 102–385, set out as an Effective Date of 1992 Amendment note under section 325 of this title.



§ 335. Direct broadcast satellite service obligations(a) Proceeding required to review DBS responsibilitiesThe Commission shall, within 180 days after October 5, 1992, initiate a rulemaking proceeding to impose, on providers of direct broadcast satellite service, public interest or other requirements for providing video programming. Any regulations prescribed pursuant to such rulemaking shall, at a minimum, apply the access to broadcast time requirement of section 312(a)(7) of this title and the use of facilities requirements of section 315 of this title to providers of direct broadcast satellite service providing video programming. Such proceeding also shall examine the opportunities that the establishment of direct broadcast satellite service provides for the principle of localism under this chapter, and the methods by which such principle may be served through technological and other developments in, or regulation of, such service.


(b) Carriage obligations for noncommercial, educational, State public affairs, and informational programming(1) Channel capacity required(A) In generalExcept as provided in subparagraph (B), the Commission shall require, as a condition of any provision, initial authorization, or authorization renewal for a provider of direct broadcast satellite service providing video programming, that the provider of such service reserve a portion of its channel capacity, equal to not less than 4 percent nor more than 7 percent, exclusively for noncommercial programming of an educational or informational nature.


(B) Requirement for qualified satellite providerThe Commission shall require, as a condition of any provision, initial authorization, or authorization renewal for a qualified satellite provider of direct broadcast satellite service providing video programming, that such provider reserve a portion of its channel capacity, equal to not less than 3.5 percent nor more than 7 percent, exclusively for noncommercial programming of an educational or informational nature.



(2) Use of unused channel capacityA provider of such service may utilize for any purpose any unused channel capacity required to be reserved under this subsection pending the actual use of such channel capacity for noncommercial programming of an educational or informational nature.


(3) Prices, terms, and conditions; editorial controlA provider of direct broadcast satellite service shall meet the requirements of this subsection by making channel capacity available to national educational programming suppliers, upon reasonable prices, terms, and conditions, as determined by the Commission under paragraph (4). The provider of direct broadcast satellite service shall not exercise any editorial control over any video programming provided pursuant to this subsection.


(4) LimitationsIn determining reasonable prices under paragraph (3)—(A) the Commission shall take into account the nonprofit character of the programming provider and any Federal funds used to support such programming;

(B) the Commission shall not permit such prices to exceed, for any channel made available under this subsection, 50 percent of the total direct costs of making such channel available; and

(C) in the calculation of total direct costs, the Commission shall exclude—(i) marketing costs, general administrative costs, and similar overhead costs of the provider of direct broadcast satellite service; and

(ii) the revenue that such provider might have obtained by making such channel available to a commercial provider of video programming.



(5) DefinitionsFor purposes of this subsection:(A) The term “provider of direct broadcast satellite service” means—(i) a licensee for a Ku-band satellite system under part 100 of title 47 of the Code of Federal Regulations; or

(ii) any distributor who controls a minimum number of channels (as specified by Commission regulation) using a Ku-band fixed service satellite system for the provision of video programming directly to the home and licensed under part 25 of title 47 of the Code of Federal Regulations.


(B) The term “national educational programming supplier” includes any qualified noncommercial educational television station, other public telecommunications entities, and public or private educational institutions.

(C) The term “qualified satellite provider” means any provider of direct broadcast satellite service that—(i) provides the retransmission of the State public affairs networks of at least 15 different States;

(ii) offers the programming of State public affairs networks upon reasonable prices, terms, and conditions as determined by the Commission under paragraph (4); and

(iii) does not delete any noncommercial programming of an educational or informational nature in connection with the carriage of a State public affairs network.


(D) The term “State public affairs network” means a non-commercial non-broadcast network or a noncommercial educational television station—(i) whose programming consists of information about State government deliberations and public policy events; and

(ii) that is operated by—(I) a State government or subdivision thereof;

(II) an organization described in section 501(c)(3) of title 26 that is exempt from taxation under section 501(a) of such title and that is governed by an independent board of directors; or

(III) a cable system.





(June 19, 1934, ch. 652, title III, § 335, as added Pub. L. 102–385, § 25(a), Oct. 5, 1992, 106 Stat. 1501; amended Pub. L. 111–175, title II, § 209, May 27, 2010, 124 Stat. 1254.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (a), was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.

Amendments2010—Subsec. (b). Pub. L. 111–175, § 209(1), inserted “State public affairs,” after “educational,” in heading.
Subsec. (b)(1). Pub. L. 111–175, § 209(2), added par. (1) and struck out former par. (1). Prior to amendment, text read as follows: “The Commission shall require, as a condition of any provision, initial authorization, or authorization renewal for a provider of direct broadcast satellite service providing video programming, that the provider of such service reserve a portion of its channel capacity, equal to not less than 4 percent nor more than 7 percent, exclusively for noncommercial programming of an educational or informational nature.”
Subsec. (b)(5). Pub. L. 111–175, § 209(3), which directed substitution of “For purposes of this subsection:” for “For purposes of the subsection—”, was executed by making the substitution for “For purposes of this subsection—” in introductory provisions, to reflect the probable intent of Congress.
Subsec. (b)(5)(C), (D). Pub. L. 111–175, § 209(4), added subpars. (C) and (D).

Statutory Notes and Related Subsidiaries
Effective Date of 2010 AmendmentAmendment by Pub. L. 111–175 effective Feb. 27, 2010, see section 307(a) of Pub. L. 111–175, set out as a note under section 111 of Title 17, Copyrights.

Effective DateSection effective 60 days after Oct. 5, 1992, see section 28 of Pub. L. 102–385, set out as an Effective Date of 1992 Amendment note under section 325 of this title.



§ 336. Broadcast spectrum flexibility(a) Commission actionIf the Commission determines to issue additional licenses for advanced television services, the Commission—(1) should limit the initial eligibility for such licenses to persons that, as of the date of such issuance, are licensed to operate a television broadcast station or hold a permit to construct such a station (or both); and

(2) shall adopt regulations that allow the holders of such licenses to offer such ancillary or supplementary services on designated frequencies as may be consistent with the public interest, convenience, and necessity.


(b) Contents of regulationsIn prescribing the regulations required by subsection (a), the Commission shall—(1) only permit such licensee or permittee to offer ancillary or supplementary services if the use of a designated frequency for such services is consistent with the technology or method designated by the Commission for the provision of advanced television services;

(2) limit the broadcasting of ancillary or supplementary services on designated frequencies so as to avoid derogation of any advanced television services, including high definition television broadcasts, that the Commission may require using such frequencies;

(3) apply to any other ancillary or supplementary service such of the Commission’s regulations as are applicable to the offering of analogous services by any other person, except that no ancillary or supplementary service shall have any rights to carriage under section 534 or 535 of this title or be deemed a multichannel video programming distributor for purposes of section 548 of this title;

(4) adopt such technical and other requirements as may be necessary or appropriate to assure the quality of the signal used to provide advanced television services, and may adopt regulations that stipulate the minimum number of hours per day that such signal must be transmitted; and

(5) prescribe such other regulations as may be necessary for the protection of the public interest, convenience, and necessity.


(c) Recovery of licenseIf the Commission grants a license for advanced television services to a person that, as of the date of such issuance, is licensed to operate a television broadcast station or holds a permit to construct such a station (or both), the Commission shall, as a condition of such license, require that either the additional license or the original license held by the licensee be surrendered to the Commission for reallocation or reassignment (or both) pursuant to Commission regulation.


(d) Public interest requirementNothing in this section shall be construed as relieving a television broadcasting station from its obligation to serve the public interest, convenience, and necessity. In the Commission’s review of any application for renewal of a broadcast license for a television station that provides ancillary or supplementary services, the television licensee shall establish that all of its program services on the existing or advanced television spectrum are in the public interest. Any violation of the Commission rules applicable to ancillary or supplementary services shall reflect upon the licensee’s qualifications for renewal of its license.


(e) Fees(1) Services to which fees applyIf the regulations prescribed pursuant to subsection (a) permit a licensee to offer ancillary or supplementary services on a designated frequency—(A) for which the payment of a subscription fee is required in order to receive such services, or

(B) for which the licensee directly or indirectly receives compensation from a third party in return for transmitting material furnished by such third party (other than commercial advertisements used to support broadcasting for which a subscription fee is not required),

the Commission shall establish a program to assess and collect from the licensee for such designated frequency an annual fee or other schedule or method of payment that promotes the objectives described in subparagraphs (A) and (B) of paragraph (2).

(2) Collection of feesThe program required by paragraph (1) shall—(A) be designed (i) to recover for the public a portion of the value of the public spectrum resource made available for such commercial use, and (ii) to avoid unjust enrichment through the method employed to permit such uses of that resource;

(B) recover for the public an amount that, to the extent feasible, equals but does not exceed (over the term of the license) the amount that would have been recovered had such services been licensed pursuant to the provisions of section 309(j) of this title and the Commission’s regulations thereunder; and

(C) be adjusted by the Commission from time to time in order to continue to comply with the requirements of this paragraph.


(3) Treatment of revenues(A) General ruleExcept as provided in subparagraph (B), all proceeds obtained pursuant to the regulations required by this subsection shall be deposited in the Treasury in accordance with chapter 33 of title 31.


(B) Retention of revenuesNotwithstanding subparagraph (A), the salaries and expenses account of the Commission shall retain as an offsetting collection such sums as may be necessary from such proceeds for the costs of developing and implementing the program required by this section and regulating and supervising advanced television services. Such offsetting collections shall be available for obligation subject to the terms and conditions of the receiving appropriations account, and shall be deposited in such accounts on a quarterly basis.



(4) ReportThe Commission shall annually advise the Congress on the amounts collected pursuant to the program required by this subsection.



(f) Preservation of low-power community television broadcasting(1) Creation of class A licenses(A) Rulemaking requiredWithin 120 days after November 29, 1999, the Commission shall prescribe regulations to establish a class A television license to be available to licensees of qualifying low-power television stations. Such regulations shall provide that—(i) the license shall be subject to the same license terms and renewal standards as the licenses for full-power television stations except as provided in this subsection; and

(ii) each such class A licensee shall be accorded primary status as a television broadcaster as long as the station continues to meet the requirements for a qualifying low-power station in paragraph (2).


(B) Notice to and certification by licenseesWithin 30 days after November 29, 1999, the Commission shall send a notice to the licensees of all low-power television licenses that describes the requirements for class A designation. Within 60 days after November 29, 1999, licensees intending to seek class A designation shall submit to the Commission a certification of eligibility based on the qualification requirements of this subsection. Absent a material deficiency, the Commission shall grant certification of eligibility to apply for class A status.


(C) Application for and award of licensesConsistent with the requirements set forth in paragraph (2)(A) of this subsection, a licensee may submit an application for class A designation under this paragraph within 30 days after final regulations are adopted under subparagraph (A) of this paragraph. Except as provided in paragraphs (6) and (7), the Commission shall, within 30 days after receipt of an application of a licensee of a qualifying low-power television station that is acceptable for filing, award such a class A television station license to such licensee.


(D) Resolution of technical problemsThe Commission shall act to preserve the service areas of low-power television licensees pending the final resolution of a class A application. If, after granting certification of eligibility for a class A license, technical problems arise requiring an engineering solution to a full-power station’s allotted parameters or channel assignment in the digital television Table of Allotments, the Commission shall make such modifications as necessary—(i) to ensure replication of the full-power digital television applicant’s service area, as provided for in sections 73.622 and 73.623 of the Commission’s regulations (47 CFR 73.622, 73.623); and

(ii) to permit maximization of a full-power digital television applicant’s service area consistent with such sections 73.622 and 73.623,

if such applicant has filed an application for maximization or a notice of its intent to seek such maximization by December 31, 1999, and filed a bona fide application for maximization by May 1, 2000. Any such applicant shall comply with all applicable Commission rules regarding the construction of digital television facilities.

(E) Change applicationsIf a station that is awarded a construction permit to maximize or significantly enhance its digital television service area, later files a change application to reduce its digital television service area, the protected contour of that station shall be reduced in accordance with such change modification.



(2) Qualifying low-power television stationsFor purposes of this subsection, a station is a qualifying low-power television station if—(A)(i) during the 90 days preceding November 29, 1999—(I) such station broadcast a minimum of 18 hours per day;

(II) such station broadcast an average of at least 3 hours per week of programming that was produced within the market area served by such station, or the market area served by a group of commonly controlled low-power stations that carry common local programming produced within the market area served by such group; and

(III) such station was in compliance with the Commission’s requirements applicable to low-power television stations; and


(ii) from and after the date of its application for a class A license, the station is in compliance with the Commission’s operating rules for full-power television stations; or


(B) the Commission determines that the public interest, convenience, and necessity would be served by treating the station as a qualifying low-power television station for purposes of this section, or for other reasons determined by the Commission.


(3) Common ownershipNo low-power television station authorized as of November 29, 1999, shall be disqualified for a class A license based on common ownership with any other medium of mass communication.


(4) Issuance of licenses for advanced television services to television translator stations and qualifying low-power television stationsThe Commission is not required to issue any additional license for advanced television services to the licensee of a class A television station under this subsection, or to any licensee of any television translator station, but shall accept a license application for such services proposing facilities that will not cause interference to the service area of any other broadcast facility applied for, protected, permitted, or authorized on the date of filing of the advanced television application. Such new license or the original license of the applicant shall be forfeited after the end of the digital television service transition period, as determined by the Commission. A licensee of a low-power television station or television translator station may, at the option of licensee, elect to convert to the provision of advanced television services on its analog channel, but shall not be required to convert to digital operation until the end of such transition period.


(5) No preemption of section 337Nothing in this subsection preempts or otherwise affects section 337 of this title.


(6) Interim qualification(A) Stations operating within certain bandwidthThe Commission may not grant a class A license to a low-power television station for operation between 698 and 806 megahertz, but the Commission shall provide to low-power television stations assigned to and temporarily operating in that bandwidth the opportunity to meet the qualification requirements for a class A license. If such a qualified applicant for a class A license is assigned a channel within the core spectrum (as such term is defined in MM Docket No. 87–286, February 17, 1998), the Commission shall issue a class A license simultaneously with the assignment of such channel.


(B) Certain channels off-limitsThe Commission may not grant under this subsection a class A license to a low-power television station operating on a channel within the core spectrum that includes any of the 175 additional channels referenced in paragraph 45 of its February 23, 1998, Memorandum Opinion and Order on Reconsideration of the Sixth Report and Order (MM Docket No. 87–268). Within 18 months after November 29, 1999, the Commission shall identify by channel, location, and applicable technical parameters those 175 channels.



(7) No interference requirementThe Commission may not grant a class A license, nor approve a modification of a class A license, unless the applicant or licensee shows that the class A station for which the license or modification is sought will not cause—(A) interference within—(i) the predicted Grade B contour (as of the date of the enactment of the Community Broadcasters Protection Act of 1999 [November 29, 1999], or November 1, 1999, whichever is later, or as proposed in a change application filed on or before such date) of any television station transmitting in analog format; or

(ii)(I) the digital television service areas provided in the DTV Table of Allotments; (II) the areas protected in the Commission’s digital television regulations (47 CFR 73.622(e) and (f)); (III) the digital television service areas of stations subsequently granted by the Commission prior to the filing of a class A application; and (IV) stations seeking to maximize power under the Commission’s rules, if such station has complied with the notification requirements in paragraph (1)(D);



(B) interference within the protected contour of any low-power television station or low-power television translator station that—(i) was licensed prior to the date on which the application for a class A license, or for the modification of such a license, was filed;

(ii) was authorized by construction permit prior to such date; or

(iii) had a pending application that was submitted prior to such date; or


(C) interference within the protected contour of 80 miles from the geographic center of the areas listed in section 22.625(b)(1) or 90.303 of the Commission’s regulations (47 CFR 22.625(b)(1) and 90.303) for frequencies in—(i) the 470–512 megahertz band identified in section 22.621 or 90.303 of such regulations; or

(ii) the 482–488 megahertz band in New York.



(8) Priority for displaced low-power stationsLow-power stations that are displaced by an application filed under this section shall have priority over other low-power stations in the assignment of available channels.



(g) EvaluationWithin 10 years after the date the Commission first issues additional licenses for advanced television services, the Commission shall conduct an evaluation of the advanced television services program. Such evaluation shall include—(1) an assessment of the willingness of consumers to purchase the television receivers necessary to receive broadcasts of advanced television services;

(2) an assessment of alternative uses, including public safety use, of the frequencies used for such broadcasts; and

(3) the extent to which the Commission has been or will be able to reduce the amount of spectrum assigned to licensees.


(h) Provision of digital data service by low-power television stations(1) Within 60 days after receiving a request (made in such form and manner and containing such information as the Commission may require) under this subsection from a low-power television station to which this subsection applies, the Commission shall authorize the licensee or permittee of that station to provide digital data service subject to the requirements of this subsection as a pilot project to demonstrate the feasibility of using low-power television stations to provide high-speed wireless digital data service, including Internet access to unserved areas.

(2) The low-power television stations to which this subsection applies are as follows:(A) KHLM–LP, Houston, Texas.

(B) WTAM–LP, Tampa, Florida.

(C) WWRJ–LP, Jacksonville, Florida.

(D) WVBG–LP, Albany, New York.

(E) KHHI–LP, Honolulu, Hawaii.

(F) KPHE–LP (K19DD), Phoenix, Arizona.

(G) K34FI, Bozeman, Montana.

(H) K65GZ, Bozeman, Montana.

(I) WXOB–LP, Richmond, Virginia.

(J) WIIW–LP, Nashville, Tennessee.

(K) A station and repeaters to be determined by the Federal Communications Commission for the sole purpose of providing service to communities in the Kenai Peninsula Borough and Matanuska Susitna Borough.

(L) WSPY–LP, Plano, Illinois.

(M) W24AJ, Aurora, Illinois.


(3) Notwithstanding any requirement of section 553 of title 5, the Commission shall promulgate regulations establishing the procedures, consistent with the requirements of paragraphs (4) and (5), governing the pilot projects for the provision of digital data services by certain low power television licensees within 120 days after the date of enactment of LPTV Digital Data Services Act.11 See References in Text note below. The regulations shall set forth—(A) requirements as to the form, manner, and information required for submitting requests to the Commission to provide digital data service as a pilot project;

(B) procedures for testing interference to digital television receivers caused by any pilot project station or remote transmitter;

(C) procedures for terminating any pilot project station or remote transmitter or both that causes interference to any analog or digital full-power television stations, class A television station, television translators or any other users of the core television band;

(D) specifications for reports to be filed quarterly by each low power television licensee participating in a pilot project;

(E) procedures by which a low power television licensee participating in a pilot project shall notify television broadcast stations in the same market upon commencement of digital data services and for ongoing coordination with local broadcasters during the test period; and

(F) procedures for the receipt and review of interference complaints on an expedited basis consistent with paragraph (5)(D).


(4) A low-power television station to which this subsection applies may not provide digital data service unless—(A) the provision of that service, including any remote return-path transmission in the case of 2-way digital data service, does not cause any interference in violation of the Commission’s existing rules, regarding interference caused by low power television stations to full-service analog or digital television stations, class A television stations, or television translator stations; and

(B) the station complies with the Commission’s regulations governing safety, environmental, and sound engineering practices, and any other Commission regulation under paragraph (3) governing pilot program operations.


(5)(A) The Commission may limit the provision of digital data service by a low-power television station to which this subsection applies if the Commission finds that—(i) the provision of 2-way digital data service by that station causes any interference that cannot otherwise be remedied; or

(ii) the provision of 1-way digital data service by that station causes any interference.


(B) The Commission shall grant any such station, upon application (made in such form and manner and containing such information as the Commission may require) by the licensee or permittee of that station, authority to move the station to another location, to modify its facilities to operate on a different channel, or to use booster or auxiliary transmitting locations, if the grant of authority will not cause interference to the allowable or protected service areas of full service digital television stations, National Television Standards Committee assignments, or television translator stations, and provided, however, no such authority shall be granted unless it is consistent with existing Commission regulations relating to the movement, modification, and use of non-class A low power television transmission facilities in order—(i) to operate within television channels 2 through 51, inclusive; or

(ii) to demonstrate the utility of low-power television stations to provide high-speed 2-way wireless digital data service.


(C) The Commission shall require quarterly reports from each station authorized to provide digital data services under this subsection that include—(i) information on the station’s experience with interference complaints and the resolution thereof;

(ii) information on the station’s market success in providing digital data service; and

(iii) such other information as the Commission may require in order to administer this subsection.


(D) The Commission shall resolve any complaints of interference with television reception caused by any station providing digital data service authorized under this subsection within 60 days after the complaint is received by the Commission.


(6) The Commission shall assess and collect from any low-power television station authorized to provide digital data service under this subsection an annual fee or other schedule or method of payment comparable to any fee imposed under the authority of this chapter on providers of similar services. Amounts received by the Commission under this paragraph may be retained by the Commission as an offsetting collection to the extent necessary to cover the costs of developing and implementing the pilot program authorized by this subsection, and regulating and supervising the provision of digital data service by low-power television stations under this subsection. Amounts received by the Commission under this paragraph in excess of any amount retained under the preceding sentence shall be deposited in the Treasury in accordance with chapter 33 of title 31.

(7) In this subsection, the term “digital data service” includes—(A) digitally-based interactive broadcast service; and

(B) wireless Internet access, without regard to—(i) whether such access is—(I) provided on a one-way or a two-way basis;

(II) portable or fixed; or

(III) connected to the Internet via a band allocated to Interactive Video and Data Service; and


(ii) the technology employed in delivering such service, including the delivery of such service via multiple transmitters at multiple locations.



(8) Nothing in this subsection limits the authority of the Commission under any other provision of law.


(i) DefinitionsAs used in this section:(1) Advanced television servicesThe term “advanced television services” means television services provided using digital or other advanced technology as further defined in the opinion, report, and order of the Commission entitled “Advanced Television Systems and Their Impact Upon the Existing Television Broadcast Service”, MM Docket 87–268, adopted September 17, 1992, and successor proceedings.


(2) Designated frequenciesThe term “designated frequency” means each of the frequencies designated by the Commission for licenses for advanced television services.


(3) High definition televisionThe term “high definition television” refers to systems that offer approximately twice the vertical and horizontal resolution of receivers generally available on February 8, 1996, as further defined in the proceedings described in paragraph (1) of this subsection.



(June 19, 1934, ch. 652, title III, § 336, as added Pub. L. 104–104, title II, § 201, Feb. 8, 1996, 110 Stat. 107; Pub. L. 106–113, div. B, § 1000(a)(9) [title V, § 5008(c)], Nov. 29, 1999, 113 Stat. 1536, 1501A–595; Pub. L. 106–554, § 1(a)(4) [div. B, title I, § 143(a)], Dec. 21, 2000, 114 Stat. 2763, 2763A–235; Pub. L. 115–141, div. P, title IV, § 402(i)(6), Mar. 23, 2018, 132 Stat. 1090.)

Editorial Notes

References in TextThe date of enactment of LPTV Digital Data Services Act, referred to in subsec. (h)(3), probably means the date of enactment of Pub. L. 106–554, which enacted subsec. (h) of this section, and which was approved Dec. 21, 2000. There is no public law with that short title.
This chapter, referred to in subsec. (h)(6), was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.

Amendments2018—Subsec. (e)(4). Pub. L. 115–141 amended par. (4) generally. Prior to amendment, text read as follows: “Within 5 years after February 8, 1996, the Commission shall report to the Congress on the implementation of the program required by this subsection, and shall annually thereafter advise the Congress on the amounts collected pursuant to such program.”
2000—Subsecs. (h), (i). Pub. L. 106–554 added subsec. (h) and redesignated former subsec. (h) as (i).
1999—Subsecs. (f) to (h). Pub. L. 106–113 added subsec. (f) and redesignated former subsecs. (f) and (g) as (g) and (h), respectively.

Statutory Notes and Related Subsidiaries
Transition to Digital TelevisionPub. L. 107–188, title V, § 531, June 12, 2002, 116 Stat. 695, provided that:
“(a) Pair Assignment Required.—In order to further promote the orderly transition to digital television, and to promote the equitable allocation and use of digital channels by television broadcast permittees and licensees, the Federal Communications Commission, at the request of an eligible licensee or permittee, shall, within 90 days after the date of enactment of this Act [June 12, 2002], allot, if necessary, and assign a paired digital television channel to that licensee or permittee, provided that—“(1) such channel can be allotted and assigned without further modification of the tables of allotments as set forth in sections 73.606 and 73.622 of the Commission’s regulations (47 CFR 73.606, 73.622); and

“(2) such allotment and assignment is otherwise consistent with the Commission’s rules (47 CFR part 73).


“(b) Eligible Transition Licensee or Permittee.—For purposes of subsection (a), the term ‘eligible licensee or permittee’ means only a full power television broadcast licensee or permittee (or its successor in interest) that—“(1) had an application pending for an analog television station construction permit as of October 24, 1991, which application was granted after April 3, 1997; and

“(2) as of the date of enactment of this Act [June 12, 2002], is the permittee or licensee of that station.


“(c) Requirements on Licensee or Permittee.—“(1) Construction deadline.—Any licensee or permittee receiving a paired digital channel pursuant to this section—“(A) shall be required to construct the digital television broadcast facility within 18 months of the date on which the Federal Communications Commission issues a construction permit therefore, and

“(B) shall be prohibited from obtaining or receiving an extension of time from the Commission beyond the construction deadline established by paragraph (1).


“(2) Prohibition of analog operation using digital pair.—Any licensee or permittee receiving a paired digital channel pursuant to this section shall be prohibited from giving up its current paired analog assignment and becoming a single-channel broadcaster and operating in analog on such paired digital channel.


“(d) Relief Restricted.—Any paired digital allotment and assignment made under this section shall not be available to any other applicant unless such applicant is an eligible licensee or permittee within the meaning of subsection (b).”




Reports on Provision of Digital Data Service by Low-Power Television StationsPub. L. 106–554, § 1(a)(4) [div. B, title I, § 143(b)], Dec. 21, 2000, 114 Stat. 2763, 2763A–238, provided that: “The Federal Communications Commission shall submit a report to the Congress on June 30, 2001, and June 30, 2002, evaluating the utility of using low-power television stations to provide high-speed digital data service. The reports shall be based on the pilot projects authorized by section 336(h) of the Communications Act of 1934 (47 U.S.C. 336(h)).”


Congressional Findings Regarding Low-Power BroadcastersPub. L. 106–113, div. B, § 1000(a)(9) [title V, § 5008(b)], Nov. 29, 1999, 113 Stat. 1536, 1501A–594, provided that: 
“Congress finds the following:
“(1) Since the creation of low-power television licenses by the Federal Communications Commission, a small number of license holders have operated their stations in a manner beneficial to the public good providing broadcasting to their communities that would not otherwise be available.

“(2) These low-power broadcasters have operated their stations in a manner consistent with the programming objectives and hours of operation of full-power broadcasters providing worthwhile services to their respective communities while under severe license limitations compared to their full-power counterparts.

“(3) License limitations, particularly the temporary nature of the license, have blocked many low-power broadcasters from having access to capital, and have severely hampered their ability to continue to provide quality broadcasting, programming, or improvements.

“(4) The passage of the Telecommunications Act of 1996 [Pub. L. 104–104, see Short Title of 1996 Amendment note set out under section 609 of this title] has added to the uncertainty of the future status of these stations by the lack of specific provisions regarding the permanency of their licenses, or their treatment during the transition to high definition, digital television.

“(5) It is in the public interest to promote diversity in television programming such as that currently provided by low-power television stations to foreign-language communities.”




Executive Documents

Executive Order No. 13038
Ex. Ord. No. 13038, Mar. 11, 1997, 62 F.R. 12065, as amended by Ex. Ord. No. 13062, § 5, Sept. 29, 1997, 62 F.R. 51756; Ex. Ord. No. 13065, Oct. 22, 1997, 62 F.R. 55329; Ex. Ord. No. 13081, Apr. 30, 1998, 63 F.R. 24385; Ex. Ord. No. 13102, Sept. 25, 1998, 63 F.R. 52125, which established the Advisory Committee on the Public Interest Obligations of Digital Television Broadcasters, was revoked by Ex. Ord. No. 13138, § 3(b), Sept. 30, 1999, 64 F.R. 53880, formerly set out as a note under section 14 of the Federal Advisory Committee Act in the Appendix to Title 5, Government Organization and Employees.



§ 337. Allocation and assignment of new public safety services licenses and commercial licenses(a) In generalNot later than January 1, 1998, the Commission shall allocate the electromagnetic spectrum between 746 megahertz and 806 megahertz, inclusive, as follows:(1) 34 megahertz of that spectrum for public safety services according to the terms and conditions established by the Commission, in consultation with the Secretary of Commerce and the Attorney General; and

(2) 26 megahertz of that spectrum for commercial use to be assigned by competitive bidding pursuant to section 309(j) of this title.


(b) AssignmentThe Commission shall commence assignment of licenses for public safety services created pursuant to subsection (a) no later than September 30, 1998.


(c) Licensing of unused frequencies for public safety services(1) Use of unused channels for public safety servicesUpon application by an entity seeking to provide public safety services, the Commission shall waive any requirement of this chapter or its regulations implementing this chapter (other than its regulations regarding harmful interference) to the extent necessary to permit the use of unassigned frequencies for the provision of public safety services by such entity. An application shall be granted under this subsection if the Commission finds that—(A) no other spectrum allocated to public safety services is immediately available to satisfy the requested public safety service use;

(B) the requested use is technically feasible without causing harmful interference to other spectrum users entitled to protection from such interference under the Commission’s regulations;

(C) the use of the unassigned frequency for the provision of public safety services is consistent with other allocations for the provision of such services in the geographic area for which the application is made;

(D) the unassigned frequency was allocated for its present use not less than 2 years prior to the date on which the application is granted; and

(E) granting such application is consistent with the public interest.


(2) ApplicabilityParagraph (1) shall apply to any application to provide public safety services that is pending or filed on or after August 5, 1997.



(d) Conditions on licensesIn establishing service rules with respect to licenses granted pursuant to this section, the Commission—(1) shall establish interference limits at the boundaries of the spectrum block and service area;

(2) shall establish any additional technical restrictions necessary to protect full-service analog television service and digital television service during a transition to digital television service;

(3) may permit public safety services licensees and commercial licensees—(A) to aggregate multiple licenses to create larger spectrum blocks and service areas; and

(B) to disaggregate or partition licenses to create smaller spectrum blocks or service areas; and


(4) shall establish rules insuring that public safety services licensees using spectrum reallocated pursuant to subsection (a)(1) shall not be subject to harmful interference from television broadcast licensees.


(e) Removal and relocation of incumbent broadcast licensees(1) Channels 52 to 69Any full-power television station licensee that holds a television broadcast license to operate between 698 and 806 megahertz may not operate at that frequency after June 12, 2009.


(2) Incumbent qualifying low-power stationsAfter making any allocation or assignment under this section, the Commission shall seek to assure, consistent with the Commission’s plan for allotments for digital television service, that each qualifying low-power television station is assigned a frequency below 698 megahertz to permit the continued operation of such station.



(f) DefinitionsFor purposes of this section:(1) Public safety servicesThe term “public safety services” means services—(A) the sole or principal purpose of which is to protect the safety of life, health, or property;

(B) that are provided—(i) by State or local government entities; or

(ii) by nongovernmental organizations that are authorized by a governmental entity whose primary mission is the provision of such services; and


(C) that are not made commercially available to the public by the provider.


(2) Qualifying low-power television stationsA station is a qualifying low-power television station if, during the 90 days preceding August 5, 1997—(A) such station broadcast a minimum of 18 hours per day;

(B) such station broadcast an average of at least 3 hours per week of programming that was produced within the market area served by such station; and

(C) such station was in compliance with the requirements applicable to low-power television stations.



(June 19, 1934, ch. 652, title III, § 337, as added Pub. L. 105–33, title III, § 3004, Aug. 5, 1997, 111 Stat. 266; amended Pub. L. 106–79, title VIII, § 8124(a), Oct. 25, 1999, 113 Stat. 1262; Pub. L. 106–113, div. B, § 1000(a)(5) [title II, § 213(a)(1), (d)], Nov. 29, 1999, 113 Stat. 1536, 1501A–295, 1501A–297; Pub. L. 109–171, title III, § 3002(c)(1), Feb. 8, 2006, 120 Stat. 21; Pub. L. 111–4, § 2(b)(3), Feb. 11, 2009, 123 Stat. 112; Pub. L. 112–96, title VI, § 6101(b), Feb. 22, 2012, 126 Stat. 205.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (c)(1), was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.

Amendments2012—Subsec. (a)(1). Pub. L. 112–96, § 6101(b)(1), substituted “34” for “24”.
Subsec. (a)(2). Pub. L. 112–96, § 6101(b)(2), substituted “26” for “36”.
2009—Subsec. (e)(1). Pub. L. 111–4 substituted “June 12, 2009” for “February 17, 2009”.
2006—Subsec. (e)(1). Pub. L. 109–171, § 3002(c)(1)(A), substituted “Channels 52 to 69” for “Channels 60 to 69” in heading and substituted in text “full-power television station licensee that” for “person who”, “698 and 806 megahertz” for “746 and 806 megahertz”, and “February 17, 2009” for “the date on which the digital television service transition period terminates, as determined by the Commission”.
Subsec. (e)(2). Pub. L. 109–171, § 3002(c)(1)(B), substituted “698 megahertz” for “746 megahertz”.
1999—Subsec. (b). Pub. L. 106–113, § 1000(a)(5) [title II, § 213(a)(1)], substituted “The Commission shall commence assignment of licenses for public safety services created pursuant to subsection (a) no later than September 30, 1998.” for “The Commission shall—
“(1) commence assignment of the licenses for public safety services created pursuant to subsection (a) no later than September 30, 1998; and”.
Subsec. (b)(2). Pub. L. 106–79, which struck out par. (2) reading “commence competitive bidding for the commercial licenses created pursuant to subsection (a) after January 1, 2001.”, was repealed by Pub. L. 106–113, § 1000(a)(5) [title II, § 213(d)].

Statutory Notes and Related Subsidiaries
Interference ProtectionPub. L. 107–195, § 6, June 19, 2002, 116 Stat. 717, provided that:
“(a) Interference Waivers.—In granting a request by a television broadcast station licensee assigned to any of channels 52–69 to utilize any channel of channels 2–51 that is assigned for digital broadcasting in order to continue analog broadcasting during the transition to digital broadcasting, the Federal Communications Commission may not, either at the time of the grant or thereafter, waive or otherwise reduce—“(1) the spacing requirements provided for analog broadcasting licensees within channels 2–51 as required by section 73.610 of the Commission’s rules (and the table contained therein) (47 CFR 73.610), or

“(2) the interference standards provided for digital broadcasting licensees within channels 2–51 as required by sections 73.622 and 73.623 of such rules (47 CFR 73.622, 73.623),

if such waiver or reduction will result in any degradation in or loss of service, or an increased level of interference, to any television household except as the Commission’s rules would otherwise expressly permit, exclusive of any waivers previously granted.

“(b) Exception for Public Safety Channel Clearing.—The restrictions in subsection (a) shall not apply to a station licensee that is seeking authority (either by waiver or otherwise) to vacate the frequencies that constitute television channel 63, 64, 68, or 69 in order to make such frequencies available for public safety purposes pursuant to the provisions of section 337 of the Communications Act of 1934 (47 U.S.C. 337).”




Competitive Bidding Process for Commercial Licenses for Assigned FrequenciesPub. L. 106–113, div. B, § 1000(a)(5) [title II, § 213], Nov. 29, 1999, 113 Stat. 1536, 1501A–295, as amended by Pub. L. 107–195, § 3(b)(3), June 19, 2002, 116 Stat. 717, provided that:
“(a) Revised Schedule for Competitive Bidding of Spectrum.—(1) [Amended subsec. (b) of this section.]

“[(2), (3) Repealed. Pub. L. 107–195, § 3(b)(3), June 19, 2002, 116 Stat. 717.]

“(4)(A) To expedite the assignment by competitive bidding of the frequencies identified in section 337(a)(2) of the Communications Act of 1934 (47 U.S.C. 337(a)(2)), the rules governing such frequencies shall be effective immediately upon publication in the Federal Register without regard to sections 553(d), 801(a)(3), 804(2), and 806(a) of title 5, United States Code.

“(B) Chapter 6 of title 5, United States Code, section 3 of the Small Business Act (15 U.S.C. 632), and sections 3507 and 3512 of title 44, United States Code, shall not apply to the rules and competitive bidding procedures governing the frequencies described in subparagraph (A).


“(5) Notwithstanding section 309(b) of the Communications Act of 1934 (47 U.S.C. 309(b)), no application for an instrument of authorization for the frequencies described in paragraph (4) may be granted by the Federal Communications Commission earlier than 7 days following issuance of public notice by the Commission of the acceptance for filing of such application or of any substantial amendment thereto.

“(6) Notwithstanding section 309(d)(1) of the Communications Act of 1934 (47 U.S.C. 309(d)(1)), the Federal Communications Commission may specify a period (which shall be not less than 5 days following issuance of the public notice described in paragraph (5)) for the filing of petitions to deny any application for an instrument of authorization for the frequencies described in paragraph (4).


“(b) Reports.—(1) Not later than 30 days after the date of the enactment of this Act [Nov. 29, 1999], the Director of the Office of Management and Budget and the Federal Communications Commission shall each submit to the appropriate congressional committees a report which shall—“(A) set forth the anticipated schedule (including specific dates) for—“(i) preparing and conducting the competitive bidding process required by subsection (a); and

“(ii) depositing the receipts of the competitive bidding process;


“(B) set forth each significant milestone in the rulemaking process with respect to the competitive bidding process; and

“(C) include an explanation of the effect of each requirement in subsection (a) on the schedule for the competitive bidding process and any post-bidding activities (including the deposit of receipts) when compared with the schedule for the competitive bidding and any post-bidding activities (including the deposit of receipts) that would otherwise have occurred under section 337(b)(2) of the Communications Act of 1934 (47 U.S.C. 337(b)(2)) if not for the enactment of subsection (a).


“(2) Not later than 60 days after the date of the enactment of this Act [Nov. 29, 1999], the Federal Communications Commission shall submit to the appropriate congressional committees a report which shall set forth for each spectrum auction held by the Commission since January 1, 1998, information on—“(A) the time required for each stage of preparation for the auction;

“(B) the date of the commencement and of the completion of the auction;

“(C) the time which elapsed between the date of the completion of the auction and the date of the first deposit of receipts from the auction in the Treasury; and

“(D) the amounts, summarized by month, of all subsequent deposits in a Treasury receipt account from the auction.


“(3) Not later than October 31, 2000, the Federal Communications Commission shall submit to the appropriate congressional committees a report which shall—“(A) describe the course of the competitive bidding process required by subsection (a) through September 30, 2000, including the amount of any receipts from the competitive bidding process deposited in the Treasury as of September 30, 2000; and

“(B) if the course of the competitive bidding process has included any deviations from the schedule set forth under paragraph (1)(A), an explanation for such deviations from the schedule.


“(4) Each report required by this subsection shall be prepared by the agency concerned without influence of any other Federal department or agency.

“(5) In this subsection, the term “appropriate congressional committees” means the following:“(A) The Committees on Appropriations, the Budget, and Commerce, Science, and Transportation of the Senate.

“(B) The Committees on Appropriations, the Budget, and Commerce of the House of Representatives.



“(c) Construction.—Nothing in this section shall be construed to supersede the requirements placed on the Federal Communications Commission by section 337(d)(4) of the Communications Act of 1934 (47 U.S.C. 337(d)(4)).

“(d) Repeal of Superseded Provisions.—Section 8124 of the Department of Defense Appropriations Act, 2000 [Pub. L. 106–79, amending this section and enacting provisions formerly set out under this section] is repealed.”



Pub. L. 106–79, title VIII, § 8124, Oct. 25, 1999, 113 Stat. 1262, related to the establishment of a competitive bidding process for commercial licenses and required reports to Congressional committees, prior to repeal by Pub. L. 106–113, div. B, § 1000(a)(5) [title II, § 213(d)], Nov. 29, 1999, 113 Stat. 1536, 1501A–297.



§ 338. Carriage of local television signals by satellite carriers(a) Carriage obligations(1) In generalEach satellite carrier providing, under section 122 of title 17, secondary transmissions to subscribers located within the local market of a television broadcast station of a primary transmission made by that station shall carry upon request the signals of all television broadcast stations located within that local market, subject to section 325(b) of this title.


(2) Remedies for failure to carryIn addition to the remedies available to television broadcast stations under section 501(f) of title 17, the Commission may use the Commission’s authority under this chapter to assure compliance with the obligations of this subsection, but in no instance shall a Commission enforcement proceeding be required as a predicate to the pursuit of a remedy available under such section 501(f).


(3) Low power station carriage optionalNo low power television station whose signals are provided under section 119(a)(14) 11 See References in Text note below. of title 17 shall be entitled to insist on carriage under this section, regardless of whether the satellite carrier provides secondary transmissions of the primary transmissions of other stations in the same local market pursuant to section 122 of such title, nor shall any such carriage be considered in connection with the requirements of subsection (c) of this section.


(4) Carriage of signals of local stations in certain marketsA satellite carrier that offers multichannel video programming distribution service in the United States to more than 5,000,000 subscribers shall (A) within 1 year after December 8, 2004, retransmit the signals originating as analog signals of each television broadcast station located in any local market within a State that is not part of the contiguous United States, and (B) within 30 months after December 8, 2004, retransmit the signals originating as digital signals of each such station. The retransmissions of such stations shall be made available to substantially all of the satellite carrier’s subscribers in each station’s local market, and the retransmissions of the stations in at least one market in the State shall be made available to substantially all of the satellite carrier’s subscribers in areas of the State that are not within a designated market area. The cost to subscribers of such retransmissions shall not exceed the cost of retransmissions of local television stations in other States. Within 1 year after December 8, 2004, the Commission shall promulgate regulations concerning elections by television stations in such State between mandatory carriage pursuant to this section and retransmission consent pursuant to section 325(b) of this title, which shall take into account the schedule on which local television stations are made available to viewers in such State.


(5) Nondiscrimination in carriage of high definition signals of noncommercial educational television stations(A) Existing carriage of high definition signalsIf, before the date of enactment of the Satellite Television Extension and Localism Act of 2010, an eligible satellite carrier is providing, under section 122 of title 17, any secondary transmissions in high definition format to subscribers located within the local market of a television broadcast station of a primary transmission made by that station, then such satellite carrier shall carry the signals in high-definition format of qualified noncommercial educational television stations located within that local market in accordance with the following schedule:(i) By December 31, 2010, in at least 50 percent of the markets in which such satellite carrier provides such secondary transmissions in high definition format.

(ii) By December 31, 2011, in every market in which such satellite carrier provides such secondary transmissions in high definition format.


(B) New initiation of serviceIf, on or after the date of enactment of the Satellite Television Extension and Localism Act of 2010, an eligible satellite carrier initiates the provision, under section 122 of title 17, of any secondary transmissions in high definition format to subscribers located within the local market of a television broadcast station of a primary transmission made by that station, then such satellite carrier shall carry the signals in high-definition format of all qualified noncommercial educational television stations located within that local market.




(b) Good signal required(1) CostsA television broadcast station asserting its right to carriage under subsection (a) shall be required to bear the costs associated with delivering a good quality signal to the designated local receive facility of the satellite carrier or to another facility that is acceptable to at least one-half the stations asserting the right to carriage in the local market.


(2) RegulationsThe regulations issued under subsection (g) shall set forth the obligations necessary to carry out this subsection.



(c) Duplication not required(1) Commercial stationsNotwithstanding subsection (a)(1), a satellite carrier shall not be required to carry upon request the signal of any local commercial television broadcast station that substantially duplicates the signal of another local commercial television broadcast station which is secondarily transmitted by the satellite carrier within the same local market, or to carry upon request the signals of more than one local commercial television broadcast station in a single local market that is affiliated with a particular television network unless such stations are licensed to communities in different States.


(2) Noncommercial stationsThe Commission shall prescribe regulations limiting the carriage requirements under subsection (a) of satellite carriers with respect to the carriage of multiple local noncommercial television broadcast stations. To the extent possible, such regulations shall provide the same degree of carriage by satellite carriers of such multiple stations as is provided by cable systems under section 535 of this title.



(d) Channel positioningNo satellite carrier shall be required to provide the signal of a local television broadcast station to subscribers in that station’s local market on any particular channel number or to provide the signals in any particular order, except that the satellite carrier shall retransmit the signal of the local television broadcast stations to subscribers in the stations’ local market on contiguous channels and provide access to such station’s signals at a nondiscriminatory price and in a nondiscriminatory manner on any navigational device, on-screen program guide, or menu.


(e) Compensation for carriageA satellite carrier shall not accept or request monetary payment or other valuable consideration in exchange either for carriage of local television broadcast stations in fulfillment of the requirements of this section or for channel positioning rights provided to such stations under this section, except that any such station may be required to bear the costs associated with delivering a good quality signal to the local receive facility of the satellite carrier.


(f) Remedies(1) Complaints by broadcast stationsWhenever a local television broadcast station believes that a satellite carrier has failed to meet its obligations under subsections (b) through (e) of this section, such station shall notify the carrier, in writing, of the alleged failure and identify its reasons for believing that the satellite carrier failed to comply with such obligations. The satellite carrier shall, within 30 days after such written notification, respond in writing to such notification and comply with such obligations or state its reasons for believing that it is in compliance with such obligations. A local television broadcast station that disputes a response by a satellite carrier that it is in compliance with such obligations may obtain review of such denial or response by filing a complaint with the Commission. Such complaint shall allege the manner in which such satellite carrier has failed to meet its obligations and the basis for such allegations.


(2) Opportunity to respondThe Commission shall afford the satellite carrier against which a complaint is filed under paragraph (1) an opportunity to present data and arguments to establish that there has been no failure to meet its obligations under this section.


(3) Remedial actions; dismissalWithin 120 days after the date a complaint is filed under paragraph (1), the Commission shall determine whether the satellite carrier has met its obligations under subsections (b) through (e). If the Commission determines that the satellite carrier has failed to meet such obligations, the Commission shall order the satellite carrier to take appropriate remedial action. If the Commission determines that the satellite carrier has fully met the requirements of such subsections, the Commission shall dismiss the complaint.



(g) Carriage of local stations on a single reception antenna(1) Single reception antennaEach satellite carrier that retransmits the signals of local television broadcast stations in a local market shall retransmit such stations in such market so that a subscriber may receive such stations by means of a single reception antenna and associated equipment.


(2) Additional reception antennaIf the carrier retransmits the signals of local television broadcast stations in a local market in high definition format, the carrier shall retransmit such signals in such market so that a subscriber may receive such signals by means of a single reception antenna and associated equipment, but such antenna and associated equipment may be separate from the single reception antenna and associated equipment used to comply with paragraph (1).



(h) Additional notices to subscribers, networks, and stations concerning signal carriage(1) Notices to and elections by subscribers concerning grandfathered signalsAny carrier that provides a distant signal of a network station to a subscriber pursuant 22 So in original. Probably should be followed by “to”. section 339(a)(2)(A) of this title shall—(A) within 60 days after the local signal of a network station of the same television network is available pursuant to section 338 of this title, or within 60 days after December 8, 2004, whichever is later, send a notice to the subscriber—(i) offering to substitute the local network signal for the duplicating distant network signal; and

(ii) informing the subscriber that, if the subscriber fails to respond in 60 days, the subscriber will lose the distant network signal but will be permitted to subscribe to the local network signal; and


(B) if the subscriber—(i) elects to substitute such local network signal within such 60 days, switch such subscriber to such local network signal within 10 days after the end of such 60-day period; or

(ii) fails to respond within such 60 days, terminate the distant network signal within 10 days after the end of such 60-day period.



(2) Notice to station licensees of commencement of local-into-local service(A) Notice requiredWithin 180 days after December 8, 2004, the Commission shall revise the regulations under this section relating to notice to broadcast station licensees to comply with the requirements of this paragraph.


(B) Contents of commencement noticeThe notice required by such regulations shall inform each television broadcast station licensee within any local market in which a satellite carrier proposes to commence carriage of signals of stations from that market, not later than 60 days prior to the commencement of such carriage—(i) of the carrier’s intention to launch local-into-local service under this section in a local market, the identity of that local market, and the location of the carrier’s proposed local receive facility for that local market;

(ii) of the right of such licensee to elect carriage under this section or grant retransmission consent under section 325(b) of this title;

(iii) that such licensee has 30 days from the date of the receipt of such notice to make such election; and

(iv) that failure to make such election will result in the loss of the right to demand carriage under this section for the remainder of the 3-year cycle of carriage under section 325 of this title.


(C) Transmission of noticesSuch regulations shall require that each satellite carrier shall transmit the notices required by such regulation via certified mail to the address for such television station licensee listed in the consolidated database system maintained by the Commission.




(i) Privacy rights of satellite subscribers(1) NoticeAt the time of entering into an agreement to provide any satellite service or other service to a subscriber and at least once a year thereafter, a satellite carrier shall provide notice in the form of a separate, written statement to such subscriber which clearly and conspicuously informs the subscriber of—(A) the nature of personally identifiable information collected or to be collected with respect to the subscriber and the nature of the use of such information;

(B) the nature, frequency, and purpose of any disclosure which may be made of such information, including an identification of the types of persons to whom the disclosure may be made;

(C) the period during which such information will be maintained by the satellite carrier;

(D) the times and place at which the subscriber may have access to such information in accordance with paragraph (5); and

(E) the limitations provided by this section with respect to the collection and disclosure of information by a satellite carrier and the right of the subscriber under paragraphs (7) and (9) to enforce such limitations.

In the case of subscribers who have entered into such an agreement before the effective date of this subsection, such notice shall be provided within 180 days of such date and at least once a year thereafter.

(2) DefinitionsFor purposes of this subsection, other than paragraph (9)—(A) the term “personally identifiable information” does not include any record of aggregate data which does not identify particular persons;

(B) the term “other service” includes any wire or radio communications service provided using any of the facilities of a satellite carrier that are used in the provision of satellite service; and

(C) the term “satellite carrier” includes, in addition to persons within the definition of satellite carrier, any person who—(i) is owned or controlled by, or under common ownership or control with, a satellite carrier; and

(ii) provides any wire or radio communications service.



(3) Prohibitions(A) Consent to collectionExcept as provided in subparagraph (B), a satellite carrier shall not use any facilities used by the satellite carrier to collect personally identifiable information concerning any subscriber without the prior written or electronic consent of the subscriber concerned.


(B) ExceptionsA satellite carrier may use such facilities to collect such information in order to—(i) obtain information necessary to render a satellite service or other service provided by the satellite carrier to the subscriber; or

(ii) detect unauthorized reception of satellite communications.



(4) Disclosure(A) Consent to disclosureExcept as provided in subparagraph (B), a satellite carrier shall not disclose personally identifiable information concerning any subscriber without the prior written or electronic consent of the subscriber concerned and shall take such actions as are necessary to prevent unauthorized access to such information by a person other than the subscriber or satellite carrier.


(B) ExceptionsA satellite carrier may disclose such information if the disclosure is—(i) necessary to render, or conduct a legitimate business activity related to, a satellite service or other service provided by the satellite carrier to the subscriber;

(ii) subject to paragraph (9), made pursuant to a court order authorizing such disclosure, if the subscriber is notified of such order by the person to whom the order is directed;

(iii) a disclosure of the names and addresses of subscribers to any satellite service or other service, if—(I) the satellite carrier has provided the subscriber the opportunity to prohibit or limit such disclosure; and

(II) the disclosure does not reveal, directly or indirectly, the—(aa) extent of any viewing or other use by the subscriber of a satellite service or other service provided by the satellite carrier; or

(bb) the nature of any transaction made by the subscriber over any facilities used by the satellite carrier; or



(iv) to a government entity as authorized under chapter 119, 121, or 206 of title 18, except that such disclosure shall not include records revealing satellite subscriber selection of video programming from a satellite carrier.



(5) Access by subscriberA satellite subscriber shall be provided access to all personally identifiable information regarding that subscriber which is collected and maintained by a satellite carrier. Such information shall be made available to the subscriber at reasonable times and at a convenient place designated by such satellite carrier. A satellite subscriber shall be provided reasonable opportunity to correct any error in such information.


(6) Destruction of informationA satellite carrier shall destroy personally identifiable information if the information is no longer necessary for the purpose for which it was collected and there are no pending requests or orders for access to such information under paragraph (5) or pursuant to a court order.


(7) PenaltiesAny person aggrieved by any act of a satellite carrier in violation of this section may bring a civil action in a United States district court. The court may award—(A) actual damages but not less than liquidated damages computed at the rate of $100 a day for each day of violation or $1,000, whichever is higher;

(B) punitive damages; and

(C) reasonable attorneys’ fees and other litigation costs reasonably incurred.

The remedy provided by this subsection shall be in addition to any other lawful remedy available to a satellite subscriber.

(8) Rule of constructionNothing in this subchapter shall be construed to prohibit any State from enacting or enforcing laws consistent with this section for the protection of subscriber privacy.


(9) Court ordersExcept as provided in paragraph (4)(B)(iv), a governmental entity may obtain personally identifiable information concerning a satellite subscriber pursuant to a court order only if, in the court proceeding relevant to such court order—(A) such entity offers clear and convincing evidence that the subject of the information is reasonably suspected of engaging in criminal activity and that the information sought would be material evidence in the case; and

(B) the subject of the information is afforded the opportunity to appear and contest such entity’s claim.



(j) Regulations by CommissionWithin 1 year after November 29, 1999, the Commission shall issue regulations implementing this section following a rulemaking proceeding. The regulations prescribed under this section shall include requirements on satellite carriers that are comparable to the requirements on cable operators under sections 534(b)(3) and (4) and 535(g)(1) and (2) of this title.


(k) DefinitionsAs used in this section:(1) DistributorThe term “distributor” means an entity which contracts to distribute secondary transmissions from a satellite carrier and, either as a single channel or in a package with other programming, provides the secondary transmission either directly to individual subscribers or indirectly through other program distribution entities.


(2) Eligible satellite carrierThe term “eligible satellite carrier” means any satellite carrier that is not a party to a carriage contract that—(A) governs carriage of at least 30 qualified noncommercial educational television stations; and

(B) is in force and effect within 150 days after the date of enactment of the Satellite Television Extension and Localism Act of 2010.


(3) Local receive facilityThe term “local receive facility” means the reception point in each local market which a satellite carrier designates for delivery of the signal of the station for purposes of retransmission.


(4) Local marketThe term “local market” has the meaning given that term under section 122(j) of title 17.


(5) Low power television stationThe term “low power television station” means a low power television station as defined under section 74.701(f) of title 47, Code of Federal Regulations, as in effect on June 1, 2004. For purposes of this paragraph, the term “low power television station” includes a low power television station that has been accorded primary status as a Class A television licensee under section 73.6001(a) of title 47, Code of Federal Regulations.


(6) Qualified noncommercial educational television stationThe term “qualified noncommercial educational television station” means any full-power television broadcast station that—(A) under the rules and regulations of the Commission in effect on March 29, 1990, is licensed by the Commission as a noncommercial educational broadcast station and is owned and operated by a public agency, nonprofit foundation, nonprofit corporation, or nonprofit association; and

(B) has as its licensee an entity that is eligible to receive a community service grant, or any successor grant thereto, from the Corporation for Public Broadcasting, or any successor organization thereto, on the basis of the formula set forth in section 396(k)(6)(B) of this title.


(7) Satellite carrierThe term “satellite carrier” has the meaning given such term under section 119(d) of title 17.


(8) Secondary transmissionThe term “secondary transmission” has the meaning given such term in section 119(d) of title 17.


(9) SubscriberThe term “subscriber” has the meaning given that term under section 122(j) of title 17.


(10) Television broadcast stationThe term “television broadcast station” has the meaning given such term in section 325(b)(7) of this title.



(l) Market determinations(1) In generalFollowing a written request, the Commission may, with respect to a particular commercial television broadcast station, include additional communities within its local market or exclude communities from such station’s local market to better effectuate the purposes of this section.


(2) ConsiderationsIn considering requests filed under paragraph (1), the Commission—(A) may determine that particular communities are part of more than one local market; and

(B) shall afford particular attention to the value of localism by taking into account such factors as—(i) whether the station, or other stations located in the same area—(I) have been historically carried on the cable system or systems within such community; or

(II) have been historically carried on the satellite carrier or carriers serving such community;


(ii) whether the television station provides coverage or other local service to such community;

(iii) whether modifying the local market of the television station would promote consumers’ access to television broadcast station signals that originate in their State of residence;

(iv) whether any other television station that is eligible to be carried by a satellite carrier in such community in fulfillment of the requirements of this section provides news coverage of issues of concern to such community or provides carriage or coverage of sporting and other events of interest to the community; and

(v) evidence of viewing patterns in households that subscribe and do not subscribe to the services offered by multichannel video programming distributors within the areas served by such multichannel video programming distributors in such community.



(3) Carriage of signals(A) Carriage obligationA market determination under this subsection shall not create additional carriage obligations for a satellite carrier if it is not technically and economically feasible for such carrier to accomplish such carriage by means of its satellites in operation at the time of the determination.


(B) Deletion of signalsA satellite carrier shall not delete from carriage the signal of a commercial television broadcast station during the pendency of any proceeding under this subsection.



(4) DeterminationsNot later than 120 days after the date that a written request is filed under paragraph (1), the Commission shall grant or deny the request.


(5) No effect on eligibility to receive distant signalsNo modification of a commercial television broadcast station’s local market pursuant to this subsection shall have any effect on the eligibility of households in the community affected by such modification to receive distant signals pursuant to section 339 of this title, notwithstanding subsection (h)(1) of this section.



(June 19, 1934, ch. 652, title III, § 338, as added Pub. L. 106–113, div. B, § 1000(a)(9) [title I, § 1008(a)], Nov. 29, 1999, 113 Stat. 1536, 1501A–531; amended Pub. L. 108–447, div. J, title IX [title II, §§ 203, 205, 206(a), 210], Dec. 8, 2004, 118 Stat. 3414, 3424, 3425, 3429; Pub. L. 111–175, title II, §§ 204(a), 207, May 27, 2010, 124 Stat. 1246, 1253; Pub. L. 113–200, title I, § 102(a), Dec. 4, 2014, 128 Stat. 2060.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (a)(2), was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.
Section 119(a)(14) of title 17, referred to in subsec. (a)(3), was redesignated as section 119(a)(13) of title 17 by Pub. L. 111–175, title I, § 102(h)(1)(B), May 27, 2010, 124 Stat. 1224. However, provision relating to signals of low power television station was section 119(a)(15) of title 17, which was repealed by section 102(h)(1)(C) of Pub. L. 111–175.
The date of enactment of the Satellite Television Extension and Localism Act of 2010, referred to in subsecs. (a)(5) and (k)(2)(B), is the date of enactment of Pub. L. 111–175, which shall be deemed to refer to Feb. 27, 2010, see section 307(a) of Pub. L. 111–175, set out as an Effective Date of 2010 Amendment note under section 111 of Title 17, Copyrights.
For the effective date of this subsection, referred to in subsec. (i)(1), as 60 days after Dec. 8, 2004, see section 206(b) of Pub. L. 108–447, set out as an Effective Date of 2004 Amendment note below.

Amendments2014—Subsec. (l). Pub. L. 113–200 added subsec. (l).
2010—Subsec. (a)(3). Pub. L. 111–175, § 204(a)(1), struck out par. (3) relating to effective date. Text read as follows: “No satellite carrier shall be required to carry local television broadcast stations under paragraph (1) until January 1, 2002.”
Subsec. (a)(5). Pub. L. 111–175, § 207(a), added par. (5).
Subsec. (g). Pub. L. 111–175, § 204(a)(2), amended subsec. (g) generally. Prior to amendment, subsec. (g) related to carriage of local stations on a single dish.
Subsec. (k)(2) to (5). Pub. L. 111–175, § 207(b)(1), (2), added par. (2) and redesignated former pars. (2) to (4) as (3) to (5), respectively. Former par. (5) redesignated (6).
Subsec. (k)(6). Pub. L. 111–175, § 207(b)(4), added par. (6). Former par. (6) redesignated (7).
Pub. L. 111–175, § 207(b)(1), redesignated par. (5) as (6). Former par. (6) redesignated (7).
Subsec. (k)(7) to (9). Pub. L. 111–175, § 207(b)(3), redesignated pars. (6) to (8) as (7) to (9), respectively. Former par. (9) redesignated (10).
Pub. L. 111–175, § 207(b)(1), redesignated pars. (6) to (8) as (7) to (9), respectively.
Subsec. (k)(10). Pub. L. 111–175, § 207(b)(3), redesignated par. (9) as (10).
2004—Subsec. (a)(1) to (3). Pub. L. 108–447, § 203(b)(1), added pars. (1) and (2) and the par. (3) relating to low power station carriage and struck out former pars. (1) and (2) which required each satellite carrier providing secondary transmissions within the local market of a television broadcast station of a primary transmission made by that station to carry upon request the signals of all television broadcast stations within that local market and provided for remedies for failure to carry.
Subsec. (a)(4). Pub. L. 108–447, § 210, added par. (4).
Subsec. (c)(1). Pub. L. 108–447, § 203(b)(2), substituted “subsection (a)(1)” for “subsection (a)”.
Subsecs. (g), (h). Pub. L. 108–447, §§ 203(a)(2), 205, added subsecs. (g) and (h). Former subsecs. (g) and (h) redesignated (j) and (k), respectively.
Subsec. (i). Pub. L. 108–447, § 206(a), added subsec. (i).
Subsec. (j). Pub. L. 108–447, § 203(a)(1), redesignated subsec. (g) as (j).
Subsec. (k). Pub. L. 108–447, § 203(a)(1), redesignated subsec. (h) as (k).
Subsec. (k)(4) to (8). Pub. L. 108–447, § 203(b)(3), added par. (4) and redesignated former pars. (4) to (7) as (5) to (8), respectively.

Statutory Notes and Related Subsidiaries
Effective Date of 2010 AmendmentAmendment by Pub. L. 111–175 effective Feb. 27, 2010, see section 307(a) of Pub. L. 111–175, set out as a note under section 111 of Title 17, Copyrights.

Effective Date of 2004 AmendmentPub. L. 108–447, div. J, title IX [title II, § 206(b)], Dec. 8, 2004, 118 Stat. 3428, provided that: “Section 338(i) of the Communications Act of 1934 (47 U.S.C. 338(i)) as amended by subsection (a) of this section shall be effective 60 days after the date of enactment of this Act [Dec. 8, 2004].”


Market Modification ProcessPub. L. 113–200, title I, § 102(c), Dec. 4, 2014, 128 Stat. 2061, provided that: 
“The [Federal Communications] Commission shall make information available to consumers on its website that explains the market modification process, including—
“(1) who may petition to include additional communities within, or exclude communities from, a—“(A) local market (as defined in section 122(j) of title 17, United States Code); or

“(B) television market (as determined under section 614(h)(1)(C) of the Communications Act of 1934 (47 U.S.C. 534(h)(1)(C))); and


“(2) the factors that the Commission takes into account when responding to a petition described in paragraph (1).”




ImplementationPub. L. 113–200, title I, § 102(d), Dec. 4, 2014, 128 Stat. 2061, provided that:
“(1) Deadline for regulations.—Not later than 9 months after the date of the enactment of this Act [Dec. 4, 2014], the [Federal Communications] Commission shall promulgate regulations to implement this section [amending this section and section 534 of this title and enacting provisions set out as notes under this section] and the amendments made by this section.

“(2) Matters for consideration.—As part of the rulemaking required by paragraph (1), the Commission shall ensure that procedures for the filing and consideration of a written request under sections 338(l) and 614(h)(1)(C) of the Communications Act of 1934 (47 U.S.C. 338(l); 534(h)(1)(C)) fully effectuate the purposes of the amendments made by this section, and update what it considers to be a community for purposes of a modification of a market under section 338(l) or 614(h)(1)(C) of the Communications Act of 1934.”




Local Network Channel Broadcast ReportsPub. L. 113–200, title I, § 108, Dec. 4, 2014, 128 Stat. 2064, provided that:
“(a) Requirement.—“(1) In general.—On the 270th day after the date of the enactment of this Act [Dec. 4, 2014], and on each succeeding anniversary of such 270th day, each satellite carrier shall submit an annual report to the [Federal Communications] Commission setting forth—“(A) each local market in which it—“(i) retransmits signals of 1 or more television broadcast stations with a community of license in that market;

“(ii) has commenced providing such signals in the preceding 1-year period; and

“(iii) has ceased to provide such signals in the preceding 1-year period; and


“(B) detailed information regarding the use and potential use of satellite capacity for the retransmission of local signals in each local market.


“(2) Termination.—The requirement under paragraph (1) shall cease after each satellite carrier has submitted 5 reports under such paragraph.


“(b) Definitions.—In this section—“(1) the terms ‘local market’ and ‘satellite carrier’ have the meaning given such terms in section 339(d) of the Communications Act of 1934 (47 U.S.C. 339(d)); and

“(2) the term ‘television broadcast station’ has the meaning given such term in section 325(b)(7) of the Communications Act of 1934 (47 U.S.C. 325(b)(7)).”





Application Pending Completion of RulemakingsPub. L. 111–175, title II, § 205, May 27, 2010, 124 Stat. 1250, provided that:
“(a) In General.—During the period beginning on the date of the enactment of this Act [deemed to refer to Feb. 27, 2010, see section 307(a) of Pub. L. 111–175, set out as an Effective Date of 2010 Amendment note under section 111 of Title 17, Copyrights] and ending on the date on which the Federal Communications Commission adopts rules pursuant to the amendments to the Communications Act of 1934 made by section 203 and section 204 of this title [amending this section and sections 339 and 340 of this title], the Federal Communications Commission shall follow its rules and regulations promulgated pursuant to sections 338, 339, and 340 of the Communications Act of 1934 [47 U.S.C. 338 to 340] as in effect on the day before the date of the enactment of this Act.

“(b) Translator Stations and Low Power Television Stations.—Notwithstanding subsection (a), for purposes of determining whether a subscriber within the local market served by a translator station or a low power television station affiliated with a television network is eligible to receive distant signals under section 339 of the Communications Act of 1934, the rules and regulations of the Federal Communications Commission for determining such subscriber’s eligibility as in effect on the day before the date of the enactment of this Act shall apply until the date on which the translator station or low power television station is licensed to broadcast a digital signal.

“(c) Definitions.—As used in this subtitle [title II of Pub. L. 111–175 does not contain subtitles]:“(1) Local market; low power television station; satellite carrier; subscriber; television broadcast station.—The terms ‘local market’, ‘low power television station’, ‘satellite carrier’, ‘subscriber’, and ‘television broadcast station’ have the meanings given such terms in section 338(k) of the Communications Act of 1934 [47 U.S.C. 338(k)].

“(2) Network station; television network.—The terms ‘network station’ and ‘television network’ have the meanings given such terms in section 339(d) of such Act [47 U.S.C. 339(d)].”





ReportsPub. L. 111–175, title III, §§ 301, 305, May 27, 2010, 124 Stat. 1255, 1256, provided that:
“SEC. 301. DEFINITION.“In this title [enacting provisions set out as notes under section 111 of Title 17, Copyrights], the term ‘appropriate Congressional committees’ means the Committees on the Judiciary and on Commerce, Science, and Transportation of the Senate and the Committees on the Judiciary and on Energy and Commerce of the House of Representatives.


“SEC. 305. LOCAL NETWORK CHANNEL BROADCAST REPORTS.“(a) Requirement.—“(1) In general.—On the 270th day after the date of the enactment of this Act [deemed to refer to Feb. 27, 2010, see section 307(a) of Pub. L. 111–175, set out as an Effective Date of 2010 Amendment note under section 111 of Title 17, Copyrights], and on each succeeding anniversary of such 270th day, each satellite carrier shall submit an annual report to the Federal Communications Commission setting forth—“(A) each local market in which it—“(i) retransmits signals of 1 or more television broadcast stations with a community of license in that market;

“(ii) has commenced providing such signals in the preceding 1-year period; and

“(iii) has ceased to provide such signals in the preceding 1-year period; and


“(B) detailed information regarding the use and potential use of satellite capacity for the retransmission of local signals in each local market.


“(2) Termination.—The requirement under paragraph (1) shall cease after each satellite carrier has submitted 5 reports under such paragraph.


“(b) FCC Study; Report.—“(1) Study.—If no satellite carrier files a request for a certification under section 342 of the Communications Act of 1934 [47 U.S.C. 342] (as added by section 206 of this title) within 270 days after the date of the enactment of this Act, the Federal Communications Commission shall initiate a study of—“(A) incentives that would induce a satellite carrier to provide the signals of 1 or more television broadcast stations licensed to provide signals in local markets in which the satellite carrier does not provide such signals; and

“(B) the economic and satellite capacity conditions affecting delivery of local signals by satellite carriers to these markets.


“(2) Report.—Within 1 year after the date of the initiation of the study under paragraph (1), the Federal Communications Commission shall submit a report to the appropriate Congressional committees containing its findings, conclusions, and recommendations.


“(c) Definitions.—In this section—“(1) the terms ‘local market’ and ‘satellite carrier’ have the meaning given such terms in section 339(d) of the Communications Act of 1934 (47 U.S.C. 339(d)); and

“(2) the term ‘television broadcast station’ has the meaning given such term in section 325(b)(7) of such Act (47 U.S.C. 325(b)(7)).”






Rural Local Television SignalsPub. L. 106–113, div. B, § 1000(a)(9) [title II], Nov. 29, 1999, 113 Stat. 1536, 1501A–544, provided that:
“SEC. 2001. SHORT TITLE.“This title may be cited as the ‘Rural Local Broadcast Signal Act’.


“SEC. 2002. LOCAL TELEVISION SERVICE IN UNSERVED AND UNDERSERVED MARKETS.“(a) In General.—Not later than 1 year after the date of the enactment of this Act [Nov. 29, 1999], the Federal Communications Commission (‘the Commission’) shall take all actions necessary to make a determination regarding licenses or other authorizations for facilities that will utilize, for delivering local broadcast television station signals to satellite television subscribers in unserved and underserved local television markets, spectrum otherwise allocated to commercial use.

“(b) Rules.—“(1) Form of business.—To the extent not inconsistent with the Communications Act of 1934 [47 U.S.C. 151 et seq.] and the Commission’s rules, the Commission shall permit applicants under subsection (a) to engage in partnerships, joint ventures, and similar operating arrangements for the purpose of carrying out subsection (a).

“(2) Harmful interference.—The Commission shall ensure that no facility licensed or authorized under subsection (a) causes harmful interference to the primary users of that spectrum or to public safety spectrum use.

“(3) Limitation on commission.—Except as provided in paragraphs (1) and (2), the Commission may not restrict any entity granted a license or other authorization under subsection (a) from using any reasonable compression, reformatting, or other technology.


“(c) Report.—Not later than January 1, 2001, the Commission shall report to the Agriculture, Appropriations, and the Judiciary Committees of the Senate and the House of Representatives, the Senate Committee on Commerce, Science, and Transportation, and the House of Representatives Committee on Commerce [now Committee on Energy and Commerce], on the extent to which licenses and other authorizations under subsection (a) have facilitated the delivery of local signals to satellite television subscribers in unserved and underserved local television markets. The report shall include—“(1) an analysis of the extent to which local signals are being provided by direct-to-home satellite television providers and by other multichannel video program distributors;

“(2) an enumeration of the technical, economic, and other impediments each type of multichannel video programming distributor has encountered; and

“(3) recommendations for specific measures to facilitate the provision of local signals to subscribers in unserved and underserved markets by direct-to-home satellite television providers and by other distributors of multichannel video programming service.”








§ 339. Carriage of distant television stations by satellite carriers(a) Provisions relating to carriage of distant signals(1) Carriage permitted(A) In generalSubject to section 119 of title 17, any satellite carrier shall be permitted to provide the signals of no more than two network stations in a single day for each television network to any household not located within the local markets of those network stations.


(B) Additional serviceIn addition to signals provided under subparagraph (A), any satellite carrier may also provide service under the statutory license of section 122 of title 17, to the local market within which such household is located. The service provided under section 122 of such title may be in addition to the two signals provided under section 119 of such title.



(2) Replacement of distant signals with local signalsNotwithstanding any other provision of paragraph (1), the following rules shall apply after December 8, 2004:(A) Rules for grandfathered subscribers(i) For those receiving distant signalsIn the case of a subscriber of a satellite carrier who is eligible to receive the signal of a network station solely by reason of section 119(e) 11 See References in Text note below. of title 17 (in this subparagraph referred to as a “distant signal”), and who, as of October 1, 2009, is receiving the distant signal of that network station, the following shall apply:(I) In a case in which the satellite carrier makes available to the subscriber the signal of a local network station affiliated with the same television network pursuant to section 338 of this title, the carrier may only provide the secondary transmissions of the distant signal of a station affiliated with the same network to that subscriber—(aa) if, within 60 days after receiving the notice of the satellite carrier under section 338(h)(1) of this title, the subscriber elects to retain the distant signal; but

(bb) only until such time as the subscriber elects to receive such local signal.


(II) Notwithstanding subclause (I), the carrier may not retransmit the distant signal to any subscriber who is eligible to receive the signal of a network station solely by reason of section 119(e) 1 of title 17, unless such carrier, within 60 days after December 8, 2004, submits to that television network the list and statement required by subparagraph (F)(i).


(ii) For those not receiving distant signalsIn the case of any subscriber of a satellite carrier who is eligible to receive the distant signal of a network station solely by reason of section 119(e) 1 of title 17 and who did not receive a distant signal of a station affiliated with the same network on October 1, 2009, the carrier may not provide the secondary transmissions of the distant signal of a station affiliated with the same network to that subscriber.



(B) Rules for other subscribers(i) In generalIn the case of a subscriber of a satellite carrier who is eligible to receive the signal of a network station under this section (in this subparagraph referred to as a “distant signal”), other than subscribers to whom subparagraph (A) applies, the following shall apply:(I) In a case in which the satellite carrier makes available to that subscriber, on January 1, 2005, the signal of a local network station affiliated with the same television network pursuant to section 338 of this title, the carrier may only provide the secondary transmissions of the distant signal of a station affiliated with the same network to that subscriber if the subscriber’s satellite carrier, not later than March 1, 2005, submits to that television network the list and statement required by subparagraph (F)(i).

(II) In a case in which the satellite carrier does not make available to that subscriber, on January 1, 2005, the signal of a local network station pursuant to section 338 of this title, the carrier may only provide the secondary transmissions of the distant signal of a station affiliated with the same network to that subscriber if—(aa) that subscriber seeks to subscribe to such distant signal before the date on which such carrier commences to carry pursuant to section 338 of this title the signals of stations from the local market of such local network station; and

(bb) the satellite carrier, within 60 days after such date, submits to each television network the list and statement required by subparagraph (F)(ii).



(ii) Special circumstancesA subscriber of a satellite carrier who was lawfully receiving the distant signal of a network station on the day before the date of enactment of the Satellite Television Extension and Localism Act of 2010 may receive both such distant signal and the local signal of a network station affiliated with the same network until such subscriber chooses to no longer receive such distant signal from such carrier, whether or not such subscriber elects to subscribe to such local signal.



(C) Future applicabilityA satellite carrier may not provide a distant signal (within the meaning of subparagraph (A) or (B)) to a person who—(i) is not a subscriber lawfully receiving such secondary transmission as of the date of the enactment of the Satellite Television Extension and Localism Act of 2010 and, at the time such person seeks to subscribe to receive such secondary transmission, resides in a local market where the satellite carrier makes available to that person the signal of a local network station affiliated with the same television network pursuant to section 338 of this title (and the retransmission of such signal by such carrier can reach such subscriber); or

(ii) lawfully subscribes to and receives a distant signal on or after the date of enactment of the Satellite Television Extension and Localism Act of 2010, and, subsequent to such subscription, the satellite carrier makes available to that subscriber the signal of a local network station affiliated with the same network as the distant signal (and the retransmission of such signal by such carrier can reach such subscriber), unless such person subscribes to the signal of the local network station within 60 days after such signal is made available.


(D) Special rules for distant signals(i) Eligibility and signal testingA subscriber of a satellite carrier shall be eligible to receive a distant signal of a network station affiliated with the same network under this section if, with respect to a local network station, such subscriber—(I) is a subscriber whose household is not predicted by the model specified in subsection (c)(3) to receive the signal intensity required under section 73.622(e)(1) or, in the case of a low-power station or translator station transmitting an analog signal, section 73.683(a) of title 47, Code of Federal Regulations, or a successor regulation;

(II) is determined, based on a test conducted in accordance with section 73.686(d) of title 47, Code of Federal Regulations, or any successor regulation, not to be able to receive a signal that exceeds the signal intensity standard in section 73.622(e)(1) or, in the case of a low-power station or translator station transmitting an analog signal, section 73.683(a) of such title, or a successor regulation; or

(III) is in an unserved household, as determined under section 119(d)(10)(A) 1 of title 17.


(ii) Pre-enactment distant signal subscribersAny eligible subscriber under this subparagraph who is a lawful subscriber to such a distant signal as of the date of enactment of the Satellite Television Extension and Localism Act of 2010 may continue to receive such distant signal.


(iii) Time-shifting prohibitedIn a case in which the satellite carrier makes available to an eligible subscriber under this subparagraph the signal of a local network station pursuant to section 338 of this title, the carrier may only provide the distant signal of a station affiliated with the same network to that subscriber if, in the case of any local market in the 48 contiguous States of the United States, the distant signal is the secondary transmission of a station whose prime time network programming is generally broadcast simultaneously with, or later than, the prime time network programming of the affiliate of the same network in the local market.


(iv) Savings provisionNothing in this subparagraph shall be construed to affect a satellite carrier’s obligations under section 338 of this title.



(E) Authority to grant station-specific waiversThis paragraph shall not prohibit a retransmission of a distant signal of any distant network station to any subscriber to whom the signal of a local network station affiliated with the same network is available, if and to the extent that such local network station has affirmatively granted a waiver from the requirements of this paragraph to such satellite carrier with respect to retransmission of such distant network station to such subscriber.


(F) Notices to networks of distant signal subscribers(i) Within 60 days after December 8, 2004, each satellite carrier that provides a distant signal of a network station to a subscriber pursuant to subparagraph (A) or (B)(i) of this paragraph shall submit to each network—(I) a list, aggregated by designated market area, identifying each subscriber provided such a signal by—(aa) name;

(bb) address (street or rural route number, city, State, and zip code); and

(cc) the distant network signal or signals received; and


(II) a statement that, to the best of the carrier’s knowledge and belief after having made diligent and good faith inquiries, the subscriber is qualified under the existing law to receive the distant network signal or signals pursuant to subparagraph (A) or (B)(i) of this paragraph.


(ii) Within 60 days after the date a satellite carrier commences to carry pursuant to section 338 of this title the signals of stations from a local market, such a satellite carrier that provides a distant signal of a network station to a subscriber pursuant to subparagraph (B)(ii) of this paragraph shall submit to each network—(I) a list identifying each subscriber in that local market provided such a signal by—(aa) name;

(bb) address (street or rural route number, city, State, and zip code); and

(cc) the distant network signal or signals received; and


(II) a statement that, to the best of the carrier’s knowledge and belief after having made diligent and good faith inquiries, the subscriber is qualified under the existing law to receive the distant network signal or signals pursuant to subparagraph (B)(ii) of this paragraph.



(G) Other provisions not affectedThis paragraph shall not affect the eligibility of a subscriber to receive secondary transmissions under section 340 of this title or as an unserved household included under section 119(a)(12) 1 of title 17.


(H) Available definedFor purposes of this paragraph, a satellite carrier makes available a local signal to a subscriber or person if the satellite carrier offers that local signal to other subscribers who reside in the same zip code as that subscriber or person.



(3) Penalty for violationAny satellite carrier that knowingly and willfully provides the signals of television stations to subscribers in violation of this subsection shall be liable for a forfeiture penalty under section 503 of this title in the amount of $50,000 for each violation or each day of a continuing violation, except that paragraph (2)(D) of this subsection, relating to the provision of distant digital signals, shall be enforceable under the provisions of section 340(f) of this title.



(b) Extension of network nonduplication, syndicated exclusivity, and sports blackout to satellite retransmission(1) Extension of protectionsWithin 45 days after November 29, 1999, the Commission shall commence a single rulemaking proceeding to establish regulations that—(A) apply network nonduplication protection (47 CFR 76.92) syndicated exclusivity protection (47 CFR 76.151), and sports blackout protection (47 CFR 76.67) to the retransmission of the signals of nationally distributed superstations by satellite carriers to subscribers; and

(B) to the extent technically feasible and not economically prohibitive, apply sports blackout protection (47 CFR 76.67) to the retransmission of the signals of network stations by satellite carriers to subscribers.


(2) Deadline for actionThe Commission shall complete all actions necessary to prescribe regulations required by this section so that the regulations shall become effective within 1 year after November 29, 1999.



(c) Eligibility for retransmission(1) Repealed. Pub. L. 115–141, div. P, title IV, § 402(i)(7), Mar. 23, 2018, 132 Stat. 1090

(2) WaiversA subscriber who is denied the retransmission of a signal of a network station under section 119 of title 17 may request a waiver from such denial by submitting a request, through such subscriber’s satellite carrier, to the network station asserting that the retransmission is prohibited. The network station shall accept or reject a subscriber’s request for a waiver within 30 days after receipt of the request. The subscriber shall be permitted to receive such retransmission under section 119(d)(10)(B) 1 of title 17, if such station agrees to the waiver request and files with the satellite carrier a written waiver with respect to that subscriber allowing the subscriber to receive such retransmission. If a television network station fails to accept or reject a subscriber’s request for a waiver within the 30-day period after receipt of the request, that station shall be deemed to agree to the waiver request and have filed such written waiver.


(3) Establishment of improved predictive model and on-location testing required(A) Predictive modelWithin 270 days after the date of the enactment of the Satellite Television Extension and Localism Act of 2010, the Commission shall develop and prescribe by rule a point-to-point predictive model for reliably and presumptively determining the ability of individual locations, through the use of an antenna, to receive signals in accordance with the signal intensity standard in section 73.622(e)(1) of title 47, Code of Federal Regulations, or a successor regulation, including to account for the continuing operation of translator stations and low power television stations. In prescribing such model, the Commission shall rely on the Individual Location Longley-Rice model set forth by the Commission in CS Docket No. 98–201, as previously revised with respect to analog signals, and as recommended by the Commission with respect to digital signals in its Report to Congress in ET Docket No. 05–182, FCC 05–199 (released December 9, 2005). The Commission shall establish procedures for the continued refinement in the application of the model by the use of additional data as it becomes available.


(B) On-location testingThe Commission shall issue an order completing its rulemaking proceeding in ET Docket No. 06–94 within 270 days after the date of enactment of the Satellite Television Extension and Localism Act of 2010. In conducting such rulemaking, the Commission shall seek ways to minimize consumer burdens associated with on-location testing.



(4) Objective verification(A) In generalIf a subscriber’s request for a waiver under paragraph (2) is rejected and the subscriber submits to the subscriber’s satellite carrier a request for a test verifying the subscriber’s inability to receive a signal of the signal intensity referenced in clause (i) of subsection (a)(2)(D), the satellite carrier and the network station or stations asserting that the retransmission is prohibited with respect to that subscriber shall select a qualified and independent person to conduct the test referenced in such clause. Such test shall be conducted within 30 days after the date the subscriber submits a request for the test. If the written findings and conclusions of a test conducted in accordance with such clause demonstrate that the subscriber does not receive a signal that meets or exceeds the requisite signal intensity standard in such clause, the subscriber shall not be denied the retransmission of a signal of a network station under section 119(d)(10)(A) 1 of title 17.


(B) Designation of tester and allocation of costsIf the satellite carrier and the network station or stations asserting that the retransmission is prohibited are unable to agree on such a person to conduct the test, the person shall be designated by an independent and neutral entity designated by the Commission by rule. Unless the satellite carrier and the network station or stations otherwise agree, the costs of conducting the test under this paragraph shall be borne by the satellite carrier, if the station’s signal meets or exceeds such requisite signal intensity standard, or by the network station, if its signal fails to meet or exceed such standard.


(C) Avoidance of undue burdenCommission regulations prescribed under this paragraph shall seek to avoid any undue burden on any party.


(D) Reduction of verification burdensWithin 1 year after December 8, 2004, the Commission shall by rule exempt from the verification requirements of subparagraph (A) any request for a test made by a subscriber to a satellite carrier to whom the retransmission of the signals of local broadcast stations is available under section 338 of this title from such carrier.


(E) ExceptionA satellite carrier may refuse to engage in the testing process. If the carrier does so refuse, a subscriber in a local market in which the satellite carrier does not offer the signals of local broadcast stations under section 338 of this title may, at his or her own expense, authorize a signal intensity test to be performed pursuant to the procedures specified by the Commission in section 73.686(d) of title 47, Code of Federal Regulations, by a tester who is approved by the satellite carrier and by each affected network station, or who has been previously approved by the satellite carrier and by each affected network station but not previously disapproved. A tester may not be so disapproved for a test after the tester has commenced such test. The tester shall give 5 business days advance written notice to the satellite carrier and to the affected network station or stations. A signal intensity test conducted in accordance with this subparagraph shall be determinative of the signal strength received at that household for purposes of determining whether the household is capable of receiving a signal.



(5) DefinitionNotwithstanding subsection (d)(4), for purposes of paragraphs (2) and (4) of this subsection, the term “satellite carrier” includes a distributor (as defined in section 119(d)(1) of title 17), but only if the satellite distributor’s relationship with the subscriber includes billing, collection, service activation, and service deactivation.



(d) DefinitionsFor the purposes of this section:(1) Local marketThe term “local market” has the meaning given that term under section 122(j) of title 17.


(2) Nationally distributed superstationThe term “nationally distributed superstation” means a television broadcast station, licensed by the Commission, that—(A) is not owned or operated by or affiliated with a television network that, as of January 1, 1995, offered interconnected program service on a regular basis for 15 or more hours per week to at least 25 affiliated television licensees in 10 or more States;

(B) on May 1, 1991, was retransmitted by a satellite carrier and was not a network station at that time; and

(C) was, as of July 1, 1998, retransmitted by a satellite carrier under the statutory license of section 119 of title 17.


(3) Network stationThe term “network station” has the meaning given such term under section 119(d) of title 17.


(4) Satellite carrierThe term “satellite carrier” has the meaning given such term under section 119(d) of title 17.


(5) Television networkThe term “television network” means a television network in the United States which offers an interconnected program service on a regular basis for 15 or more hours per week to at least 25 affiliated broadcast stations in 10 or more States.



(June 19, 1934, ch. 652, title III, § 339, as added Pub. L. 106–113, div. B, § 1000(a)(9) [title I, § 1008(a)], Nov. 29, 1999, 113 Stat. 1536, 1501A–534; amended Pub. L. 106–553, § 1(a)(2) [title X, § 1001, formerly § 1008], Dec. 21, 2000, 114 Stat. 2762, 2762A–140, renumbered § 1001, Pub. L. 115–334, title VI, § 6603(3), Dec. 20, 2018, 132 Stat. 4777; Pub. L. 108–447, div. J, title IX [title II, §§ 204, 209], Dec. 8, 2004, 118 Stat. 3416, 3429; Pub. L. 111–175, title II, § 204(b), May 27, 2010, 124 Stat. 1246; Pub. L. 115–141, div. P, title IV, § 402(i)(7), Mar. 23, 2018, 132 Stat. 1090.)

Editorial Notes

References in TextSection 119(e) of title 17, referred to in subsec. (a)(2)(A), was repealed and section 119(f) was redesignated section 119(e) by Pub. L. 116–94, div. P, title XI, § 1102(a)(4), (6), Dec. 20, 2019, 133 Stat. 3203.
The date of enactment of the Satellite Television Extension and Localism Act of 2010, referred to in subsecs. (a)(2)(B)(ii), (C), (D)(ii), and (c)(3), is the date of enactment of Pub. L. 111–175, which shall be deemed to refer to Feb. 27, 2010, see section 307(a) of Pub. L. 111–175, set out as an Effective Date of 2010 Amendment note under section 111 of Title 17, Copyrights.
Section 119(d)(10) of title 17, referred to in subsecs. (a)(2)(D)(i)(III) and (c)(2), (4)(A), was amended by Pub. L. 116–94, div. P, title XI, § 1102(a)(3)(A), Dec. 20, 2019, 133 Stat. 3202, such that subpars. (A) and (B) were repealed, former subpar. (D) was redesignated (A), and a new subpar. (B) was enacted.
Section 119(a)(12) of title 17, referred to in subsec. (a)(2)(G), was redesignated first as section 119(a)(11) of title 17 by Pub. L. 111–175, title I, § 102(h)(1)(B), May 27, 2010, 124 Stat. 1224, and subsequently as section 119(a)(8) of title 17 by Pub. L. 116–94, div. P, title XI, § 1102(a)(1)(C), Dec. 20, 2019, 133 Stat. 3202.

Amendments2018—Subsec. (c)(1). Pub. L. 115–141 struck out par. (1) which related to study of digital strength testing procedures.
2010—Subsec. (a)(1). Pub. L. 111–175, § 204(b)(1)(A), which directed amendment of subpar. (B) by striking out “ ‘Such two network stations’ and all that follows through ‘more than two network stations.’ ”, was executed by striking out concluding provisions which read “Such two network stations may be comprised of both the analog signal and digital signal of not more than two network stations.”, to reflect the probable intent of Congress.
Subsec. (a)(2)(A). Pub. L. 111–175, § 204(b)(1)(B)(i), struck out “to analog signals” after “subscribers” in heading.
Subsec. (a)(2)(A)(i). Pub. L. 111–175, § 204(b)(1)(B)(ii)(I), (II), struck out “analog” before “signals” in heading, substituted “signal” for “analog signal” wherever appearing, and, in introductory provisions, substituted “October 1, 2009” for “October 1, 2004”.
Subsec. (a)(2)(A)(ii). Pub. L. 111–175, § 204(b)(1)(B)(ii)(III), (IV), struck out “analog” before “signals” in heading, substituted “signal” for “analog signal” wherever appearing in text, and substituted “2009” for “2004”.
Subsec. (a)(2)(B). Pub. L. 111–175, § 204(b)(1)(B)(iii), amended subpar. (B) generally. Prior to amendment, subpar. (B) related to rules for other subscribers to analog signals.
Subsec. (a)(2)(C). Pub. L. 111–175, § 204(b)(1)(B)(iv)(I), which directed striking out “analog”, was executed by striking out “analog” before “signal” in introductory provisions, to reflect the probable intent of Congress and the subsequent amendment of cl. (ii) by Pub. L. 111–175, § 204(b)(1)(B)(iv)(III). See below.
Subsec. (a)(2)(C)(i). Pub. L. 111–175, § 204(b)(1)(B)(iv)(II), substituted “the date of the enactment of the Satellite Television Extension and Localism Act of 2010 and, at the time such person seeks to subscribe to receive such secondary transmission, resides in a local market where the satellite carrier makes available to that person the signal of a local network station affiliated with the same television network pursuant to section 338 of this title (and the retransmission of such signal by such carrier can reach such subscriber); or” for “December 8, 2004; and”.
Subsec. (a)(2)(C)(ii). Pub. L. 111–175, § 204(b)(1)(B)(iv)(III), amended cl. (ii) generally. Prior to amendment, text read as follows: “at the time such person seeks to subscribe to receive such secondary transmission, resides in a local market where the satellite carrier makes available to that person the analog signal of a local network station affiliated with the same television network pursuant to section 338 of this title, and the retransmission of such signal by such carrier can reach such subscriber.”
Subsec. (a)(2)(D). Pub. L. 111–175, § 204(b)(1)(B)(v)(I), struck out “digital” before “signals” in heading.
Subsec. (a)(2)(D)(i). Pub. L. 111–175, § 204(b)(1)(B)(v)(IV), amended cl. (i) generally. Prior to amendment, cl. (i) related to signal testing for digital signals.
Pub. L. 111–175, § 204(b)(1)(B)(v)(II), (III), redesignated and reordered cl. (vi) as (i) and struck out former cl. (i) which related to eligibility.
Subsec. (a)(2)(D)(ii). Pub. L. 111–175, § 204(b)(1)(B)(v)(V), struck out “digital” before “signal” in heading and in two places in text, struck out “, whether or not such subscriber elects to subscribe to local digital signals” before the period, and substituted “Satellite Television Extension and Localism Act of 2010” for “Satellite Home Viewer Extension and Reauthorization Act of 2004”.
Subsec. (a)(2)(D)(iii). Pub. L. 111–175, § 204(b)(1)(B)(v)(II), (VI), added cl. (iii) and struck out former cl. (iii) which related to local-to-local analog markets.
Subsec. (a)(2)(D)(iv). Pub. L. 111–175, § 204(b)(1)(B)(v)(II), (VII), redesignated cl. (x) as (iv) and struck out former cl. (iv) which related to local-to-local digital markets.
Subsec. (a)(2)(D)(v). Pub. L. 111–175, § 204(b)(1)(B)(v)(II), struck out cl. (v) which related to non-local-to-local markets.
Subsec. (a)(2)(D)(vi). Pub. L. 111–175, § 204(b)(1)(B)(v)(III), redesignated cl. (vi) as (i).
Subsec. (a)(2)(D)(vii) to (ix). Pub. L. 111–175, § 204(b)(1)(B)(v)(II), struck out cls. (vii) to (ix) which related to trigger events for use of testing, testing waivers, and a special waiver provision for translators, respectively.
Subsec. (a)(2)(D)(x). Pub. L. 111–175, § 204(b)(1)(B)(v)(VII), redesignated cl. (x) as (iv).
Subsec. (a)(2)(D)(xi). Pub. L. 111–175, § 204(b)(1)(B)(v)(II), struck out cl. (xi) which defined “emergency response providers”.
Subsec. (a)(2)(E). Pub. L. 111–175, § 204(b)(1)(B)(vi), substituted “distant signal” for “distant analog signal or distant digital signal (within the meaning of subparagraph (A), (B), or (D))”.
Subsec. (c)(3). Pub. L. 111–175, § 204(b)(2)(A), amended par. (3) generally. Prior to amendment, text read as follows: “Within 180 days after November 29, 1999, the Commission shall take all actions necessary, including any reconsideration, to develop and prescribe by rule a point-to-point predictive model for reliably and presumptively determining the ability of individual locations to receive signals in accordance with the signal intensity standard in effect under section 119(d)(10)(A) of title 17. In prescribing such model, the Commission shall rely on the Individual Location Longley-Rice model set forth by the Federal Communications Commission in Docket No. 98–201 and ensure that such model takes into account terrain, building structures, and other land cover variations. The Commission shall establish procedures for the continued refinement in the application of the model by the use of additional data as it becomes available.”
Subsec. (c)(4)(A). Pub. L. 111–175, § 204(b)(2)(B), amended subpar. (A) generally. Prior to amendment, text read as follows: “If a subscriber’s request for a waiver under paragraph (2) is rejected and the subscriber submits to the subscriber’s satellite carrier a request for a test verifying the subscriber’s inability to receive a signal that meets the signal intensity standard in effect under section 119(d)(10)(A) of title 17, the satellite carrier and the network station or stations asserting that the retransmission is prohibited with respect to that subscriber shall select a qualified and independent person to conduct a test in accordance with section 73.686(d) of its regulations (47 CFR 73.686(d)), or any successor regulation. Such test shall be conducted within 30 days after the date the subscriber submits a request for the test. If the written findings and conclusions of a test conducted in accordance with such section (or any successor regulation) demonstrate that the subscriber does not receive a signal that meets or exceeds the signal intensity standard in effect under section 119(d)(10)(A) of title 17, the subscriber shall not be denied the retransmission of a signal of a network station under section 119 of title 17.”
Subsec. (c)(4)(B). Pub. L. 111–175, § 204(b)(2)(C), substituted “such requisite signal intensity standard” for “the signal intensity standard in effect under section 119(d)(10)(A) of title 17”.
Subsec. (c)(4)(E). Pub. L. 111–175, § 204(b)(2)(D), struck out “Grade B intensity” before “signal.”
2004—Subsec. (a)(1). Pub. L. 108–447, § 204(a)(1), inserted at end “Such two network stations may be comprised of both the analog signal and digital signal of not more than two network stations.”
Subsec. (a)(2). Pub. L. 108–447, § 204(a)(3), added par. (2). Former par. (2) redesignated (3).
Subsec. (a)(3). Pub. L. 108–447, § 204(a)(4), which directed amendment of par. (3) by inserting “, except that paragraph (2)(D) of this subsection, relating to the provision of distant digital signals, shall be enforceable under the provisions of section 340(f) of this title” at end, was executed by making the insertion before period at end, to reflect the probable intent of Congress.
Pub. L. 108–447, § 204(a)(2), redesignated par. (2) as (3).
Subsec. (c)(1). Pub. L. 108–447, § 204(b), added par. (1) and struck out heading and text of former par. (1). Text read as follows: “For the purposes of identifying an unserved household under section 119(d)(10) of title 17, within 1 year after November 29, 1999, the Commission shall conclude an inquiry to evaluate all possible standards and factors for determining eligibility for retransmissions of the signals of network stations, and, if appropriate—
“(A) recommend modifications to the Grade B intensity standard for analog signals set forth in section 73.683(a) of its regulations (47 CFR 73.683(a)), or recommend alternative standards or factors for purposes of determining such eligibility; and
“(B) make a further recommendation relating to an appropriate standard for digital signals.”
Subsec. (c)(4)(D), (E). Pub. L. 108–447, § 209, added subpars. (D) and (E).
2000—Subsec. (c)(5). Pub. L. 106–553 added par. (5).

Statutory Notes and Related Subsidiaries
Effective Date of 2010 AmendmentAmendment by Pub. L. 111–175 effective Feb. 27, 2010, see section 307(a) of Pub. L. 111–175, set out as a note under section 111 of Title 17, Copyrights.



§ 340. Significantly viewed signals permitted to be carried(a) Significantly viewed stationsIn addition to the broadcast signals that subscribers may receive under section 11 So in original. Probably should be “sections”. 338 and 339 of this title, a satellite carrier is also authorized to retransmit to a subscriber located in a community the signal of any station located outside the local market in which such subscriber is located, to the extent such signal—(1) has, before December 8, 2004, been determined by the Federal Communications Commission to be a signal a cable operator may carry as significantly viewed in such community, except to the extent that such signal is prevented from being carried by a cable system in such community under the Commission’s network nonduplication and syndicated exclusivity rules; or

(2) is, after December 8, 2004, determined by the Commission to be significantly viewed in such community in accordance with the same standards and procedures concerning shares of viewing hours and audience surveys as are applicable under the rules, regulations, and authorizations of the Commission to determining with respect to a cable system whether signals are significantly viewed in a community.


(b) Limitations(1) Service limited to subscribers taking local-into-local serviceThis section shall apply only to retransmissions to subscribers of a satellite carrier who receive retransmissions of a signal from that satellite carrier pursuant to section 338 of this title.


(2) Service limitationsA satellite carrier may retransmit to a subscriber in high definition format the signal of a station determined by the Commission to be significantly viewed under subsection (a) only if such carrier also retransmits in high definition format the signal of a station located in the local market of such subscriber and affiliated with the same network whenever such format is available from such station.


(3) Limitation not applicable where no network affiliatesThe limitations in paragraphs (1) and (2) shall not prohibit a retransmission under this section to a subscriber located in a local market in which there are no network stations affiliated with the same television network as the station whose signal is being retransmitted pursuant to this section.


(4) Authority to grant station-specific waiversParagraphs (1) and (2) shall not prohibit a retransmission of a network station to a subscriber if and to the extent that the network station in the local market in which the subscriber is located, and that is affiliated with the same television network, has privately negotiated and affirmatively granted a waiver from the requirements of paragraph 22 So in original. Probably should be “paragraphs”. (1) and (2) to such satellite carrier with respect to retransmission of the significantly viewed station to such subscriber.



(c) Publication and modifications of lists; regulations(1) In generalThe Commission shall—(A) within 60 days after December 8, 2004—(i) publish a list of the stations that are eligible for retransmission under subsection (a)(1) and the communities in which such stations are eligible for such retransmission; and

(ii) commence a rulemaking proceeding to implement this section by publication of a notice of proposed rulemaking;


(B) adopt rules pursuant to such rulemaking within 1 year after December 8, 2004.


(2) Public availability of listThe Commission shall make readily available to the public in electronic form, on the Internet website of the Commission or other comparable facility, a list of the stations that are eligible for retransmission under subsection (a) and the communities in which such stations are eligible for such retransmission. The Commission shall update such list within 10 business days after the date on which the Commission issues an order making any modification of such stations and communities.


(3) ModificationsIn addition to cable operators and television broadcast station licensees, the Commission shall permit a satellite carrier to petition for decisions and orders—(A) by which stations may be added to those that are eligible for retransmission under subsection (a), and by which communities may be added in which such stations are eligible for such retransmission; and

(B) by which network nonduplication or syndicated exclusivity regulations are applied to the retransmission in accordance with subsection (e).



(d) Effect on other obligations and rights(1) No effect on carriage obligationsCarriage of a signal under this section is not mandatory, and any right of a station licensee to have the signal of such station carried under section 338 of this title is not affected by the eligibility of such station to be carried under this section.


(2) Retransmission consent rights not affectedThe eligibility of the signal of a station to be carried under this section does not affect any right of the licensee of such station to grant (or withhold) retransmission consent under section 325(b)(1) of this title.



(e) Network nonduplication and syndicated exclusivity(1) Not applicable except as provided by commission regulationsSignals eligible to be carried under this section are not subject to the Commission’s regulations concerning network nonduplication or syndicated exclusivity unless, pursuant to regulations adopted by the Commission, the Commission determines to permit network nonduplication or syndicated exclusivity to apply within the appropriate zone of protection.


(2) LimitationNothing in this subsection or Commission regulations shall permit the application of network nonduplication or syndicated exclusivity regulations to the retransmission of distant signals of network stations that are carried by a satellite carrier pursuant to a statutory license under section 119(a)(2)(A) or (B) of title 17, with respect to persons who reside in unserved households, under 33 So in original. Probably should be followed by “section”. 119(a)(4)(A),44 See References in Text note below. or under section 119(a)(12),4 of such title.



(f) Enforcement(1) Orders and damagesUpon complaint, the Commission shall issue a cease and desist order to any satellite carrier found to have violated this section in carrying any television broadcast station. Such order may, if a complaining station requests damages—(A) provide for the award of damages to a complaining station that establishes that the violation was committed in bad faith, in an amount up to $50 per subscriber, per station, per day of the violation; and

(B) provide for the award of damages to a prevailing satellite carrier if the Commission determines that the complaint was frivolous, in an amount up to $50 per subscriber alleged to be in violation, per station alleged, per day of the alleged violation.


(2) Commission decisionThe Commission shall issue a final determination resolving a complaint brought under this subsection not later than 180 days after the submission of a complaint under this subsection. The Commission may hear witnesses if it clearly appears, based on written filings by the parties, that there is a genuine dispute about material facts. Except as provided in the preceding sentence, the Commission may issue a final ruling based on written filings by the parties.


(3) Remedies in additionThe remedies under this subsection are in addition to any remedies available under title 17.


(4) No effect on copyright proceedingsAny determination, action, or failure to act of the Commission under this subsection shall have no effect on any proceeding under title 17 and shall not be introduced in evidence in any proceeding under that title. In no instance shall a Commission enforcement proceeding under this subsection be required as a predicate to the pursuit of a remedy available under title 17.



(g) Notices concerning significantly viewed stationsEach satellite carrier that proposes to commence the retransmission of a station pursuant to this section in any local market shall—(1) not less than 60 days before commencing such retransmission, provide a written notice to any television broadcast station in such local market of such proposal; and

(2) designate on such carrier’s website all significantly viewed signals carried pursuant to section 340 of this title and the communities in which the signals are carried.


(h) Additional corresponding changes in regulations(1) Community-by-community electionsThe Commission shall, no later than October 30, 2005, revise section 76.66 of its regulations (47 CFR 76.66), concerning satellite broadcast signal carriage, to permit (at the next cycle of elections under section 325 of this title) a television broadcast station that is located in a local market into which a satellite carrier retransmits a television broadcast station pursuant to section 338 of this title, to elect, with respect to such satellite carrier, between retransmission consent pursuant to such section 325 of this title and mandatory carriage pursuant to section 338 of this title separately for each county within such station’s local market, if—(A) the satellite carrier has notified the station, pursuant to paragraph (3), that it intends to carry another affiliate of the same network pursuant to this section during the relevant election period in the station’s local market; or

(B) on the date notification under paragraph (3) was due, the satellite carrier was retransmitting into the station’s local market pursuant to this section an affiliate of the same television network.


(2) Unified negotiationsIn revising its regulations as required by paragraph (1), the Commission shall provide that any such station shall conduct a unified negotiation for the entire portion of its local market for which retransmission consent is elected.


(3) Additional provisionsThe Commission shall, no later than October 30, 2005, revise its regulations to provide the following:(A) Notifications by satellite carrierA satellite carrier’s retransmission of television broadcast stations pursuant to this section shall be subject to the following limitations:(i) In any local market in which the satellite carrier provides service pursuant to section 338 of this title on December 8, 2004, the carrier may notify a television broadcast station in that market, at least 60 days prior to any date on which the station must thereafter make an election under section 76.66 of the Commission’s regulations (47 CFR 76.66), of—(I) each affiliate of the same television network that the carrier reserves the right to retransmit into that station’s local market pursuant to this section during the next election cycle under such section of such regulations; and

(II) for each such affiliate, the communities into which the satellite carrier reserves the right to make such retransmissions.


(ii) In any local market in which the satellite carrier commences service pursuant to section 338 of this title after December 8, 2004, the carrier may notify a station in that market, at least 60 days prior to the introduction of such service in that market, and thereafter at least 60 days prior to any date on which the station must thereafter make an election under section 76.66 of the Commission’s regulations (47 CFR 76.66), of each affiliate of the same television network that the carrier reserves the right to retransmit into that station’s local market during the next election cycle under such section of such regulations.

(iii) Beginning with the 2005 election cycle, a satellite carrier may only retransmit pursuant to this section during the pertinent election period a signal—(I) as to which it has provided the notifications set forth in clauses (i) and (ii); or

(II) that it was retransmitting into the local market under this section as of the date such notifications were due.



(B) Harmonization of elections and retransmission consent agreementsIf a satellite carrier notifies a television broadcast station that it reserves the right to retransmit an affiliate of the same television network during the next election cycle pursuant to this section, the station may choose between retransmission consent and mandatory carriage for any portion of the 3-year election cycle that is not covered by an existing retransmission consent agreement.




(i) DefinitionsAs used in this section:(1) Local market; satellite carrier; subscriber; television broadcast stationThe terms “local market”, “satellite carrier”, “subscriber”, and “television broadcast station” have the meanings given such terms in section 338(k) of this title.


(2) Network station; television networkThe terms “network station” and “television network” have the meanings given such terms in section 339(d) of this title.


(3) CommunityThe term “community” means—(A) a county or a cable community, as determined under the rules, regulations, and authorizations of the Commission applicable to determining with respect to a cable system whether signals are significantly viewed; or

(B) a satellite community, as determined under such rules, regulations, and authorizations (or revisions thereof) as the Commission may prescribe in implementing the requirements of this section.



(June 19, 1934, ch. 652, title III, § 340, as added Pub. L. 108–447, div. J, title IX [title II, § 202(a)], Dec. 8, 2004, 118 Stat. 3409; amended Pub. L. 111–175, title II, §§ 203(a), 204(c), May 27, 2010, 124 Stat. 1245, 1250.)

Editorial Notes

References in TextSection 119(a)(4)(A) and section 119(a)(12) of title 17, referred to in subsec. (e)(2), were redesignated as sections 119(a)(3)(A) and 119(a)(11) of title 17, respectively, by Pub. L. 111–175, title I, § 102(h)(1)(B), May 27, 2010, 124 Stat. 1224. Section 119(a)(3) of title 17 was repealed and section 119(a)(4) was redesignated as section 119(a)(3) by Pub. L. 116–94, div. P, title XI, § 1102(a)(1)(B), (C), Dec. 20, 2019, 133 Stat. 3202. Section 119(a)(11) of title 17 was redesignated as section 119(a)(8) by Pub. L. 116–94, div. P, title XI, § 1102(a)(1)(C), Dec. 20, 2019, 133 Stat. 3202.

Amendments2010—Subsec. (b)(1), (2). Pub. L. 111–175, § 203(a), amended pars. (1) and (2) generally. Prior to amendment, pars. (1) and (2) related to limitations for certain analog and digital services, respectively.
Subsec. (i)(4). Pub. L. 111–175, § 204(c), struck out par. (4). Text read as follows: “The terms ‘equivalent bandwidth’ and ‘entire bandwidth’ shall be defined by the Commission by regulation, except that this paragraph shall not be construed—
“(A) to prevent a satellite operator from using compression technology;
“(B) to require a satellite operator to use the identical bandwidth or bit rate as the local or distant broadcaster whose signal it is retransmitting;
“(C) to require a satellite operator to use the identical bandwidth or bit rate for a local network station as it does for a distant network station;
“(D) to affect a satellite operator’s obligations under subsection (a)(1) of this section; or
“(E) to affect the definitions of ‘program related’ and ‘primary video’.”

Statutory Notes and Related Subsidiaries
Effective Date of 2010 AmendmentAmendment by Pub. L. 111–175 effective Feb. 27, 2010, see section 307(a) of Pub. L. 111–175, set out as a note under section 111 of Title 17, Copyrights.

Rulemaking RequiredPub. L. 111–175, title II, § 203(b), May 27, 2010, 124 Stat. 1245, provided that: “Within 270 days after the date of the enactment of this Act [deemed to refer to Feb. 27, 2010, see section 307(a) of Pub. L. 111–175, set out as an Effective Date of 2010 Amendment note under section 111 of Title 17, Copyrights], the Federal Communications Commission shall take all actions necessary to promulgate a rule to implement the amendments made by subsection (a) [amending this section].”




§ 341. Carriage of television signals to certain subscribers(a)(1) In General.—A cable operator or satellite carrier may elect to retransmit, to subscribers in an eligible county—(A) any television broadcast stations that are located in the State in which the county is located and that any cable operator or satellite carrier was retransmitting to subscribers in the county on January 1, 2004; or

(B) up to 2 television broadcast stations located in the State in which the county is located, if the number of television broadcast stations that the cable operator or satellite carrier is authorized to carry under paragraph (1) is less than 3.


(2) Deemed Significantly Viewed.—A station described in subsection (a) is deemed to be significantly viewed in the eligible county within the meaning of section 76.54 of the Commission’s regulations (47 CFR 76.54).

(3) Definition of Eligible County.—For purposes of this section, the term “eligible county” means any 1 of 4 counties that—(A) are all in a single State;

(B) on January 1, 2004, were each in designated market areas in which the majority of counties were located in another State or States; and

(C) as a group had a combined total of 41,340 television households according to the U.S. Television Household Estimates by Nielsen Media Research for 2003–2004.


(4) Limitation.—Carriage of a station under this section shall be at the option of the cable operator or satellite carrier.


(b) Certain Markets.—Notwithstanding any other provision of law, a satellite carrier may not carry the signal of a television station into an adjacent local market that is comprised of only a portion of a county, other than to unserved households located in that county.

(June 19, 1934, ch. 652, title III, § 341, as added Pub. L. 108–447, div. J, title IX [title II, § 211], Dec. 8, 2004, 118 Stat. 3430.)

§ 342. Process for issuing qualified carrier certification(a) CertificationThe Commission shall issue a certification for the purposes of section 119(g)(3)(A)(iii) 11 See References in Text note below. of title 17 if the Commission determines that—(1) a satellite carrier is providing local service pursuant to the statutory license under section 122 of such title in each designated market area; and

(2) with respect to each designated market area in which such satellite carrier was not providing such local service as of the date of enactment of the Satellite Television Extension and Localism Act of 2010—(A) the satellite carrier’s satellite beams are designed, and predicted by the satellite manufacturer’s pre-launch test data, to provide a good quality satellite signal to at least 90 percent of the households in each such designated market area based on the most recent census data released by the United States Census Bureau; and

(B) there is no material evidence that there has been a satellite or sub-system failure subsequent to the satellite’s launch that precludes the ability of the satellite carrier to satisfy the requirements of subparagraph (A).



(b) Information requiredAny entity seeking the certification provided for in subsection (a) shall submit to the Commission the following information:(1) An affidavit stating that, to the best of the affiant’s knowledge, the satellite carrier provides local service in all designated market areas pursuant to the statutory license provided for in section 122 of title 17 and listing those designated market areas in which local service was provided as of the date of enactment of the Satellite Television Extension and Localism Act of 2010.

(2) For each designated market area not listed in paragraph (1):(A) Identification of each such designated market area and the location of its local receive facility.

(B) Data showing the number of households, and maps showing the geographic distribution thereof, in each such designated market area based on the most recent census data released by the United States Census Bureau.

(C) Maps, with superimposed effective isotropically radiated power predictions obtained in the satellite manufacturer’s pre-launch tests, showing that the contours of the carrier’s satellite beams as designed and the geographic area that the carrier’s satellite beams are designed to cover are predicted to provide a good quality satellite signal to at least 90 percent of the households in such designated market area based on the most recent census data released by the United States Census Bureau.

(D) For any satellite relied upon for certification under this section, an affidavit stating that, to the best of the affiant’s knowledge, there have been no satellite or sub-system failures subsequent to the satellite’s launch that would degrade the design performance to such a degree that a satellite transponder used to provide local service to any such designated market area is precluded from delivering a good quality satellite signal to at least 90 percent of the households in such designated market area based on the most recent census data released by the United States Census Bureau.

(E) Any additional engineering, designated market area, or other information the Commission considers necessary to determine whether the Commission shall grant a certification under this section.



(c) Certification issuance(1) Public commentThe Commission shall provide 30 days for public comment on a request for certification under this section.


(2) Deadline for decisionThe Commission shall grant or deny a request for certification within 90 days after the date on which such request is filed.



(d) Subsequent affirmationAn entity granted qualified carrier status pursuant to section 119(g) 1 of title 17 shall file an affidavit with the Commission 30 months after such status was granted stating that, to the best of the affiant’s knowledge, it is in compliance with the requirements for a qualified carrier.


(e) DefinitionsFor the purposes of this section:(1) Designated market areaThe term “designated market area” has the meaning given such term in section 122(j)(2)(C) of title 17.


(2) Good quality satellite signal(A) In generalThe term “good quality satellite signal” means—(i) a satellite signal whose power level as designed shall achieve reception and demodulation of the signal at an availability level of at least 99.7 percent using—(I) models of satellite antennas normally used by the satellite carrier’s subscribers; and

(II) the same calculation methodology used by the satellite carrier to determine predicted signal availability in the top 100 designated market areas; and


(ii) taking into account whether a signal is in standard definition format or high definition format, compression methodology, modulation, error correction, power level, and utilization of advances in technology that do not circumvent the intent of this section to provide for non-discriminatory treatment with respect to any comparable television broadcast station signal, a video signal transmitted by a satellite carrier such that—(I) the satellite carrier treats all television broadcast stations’ signals the same with respect to statistical multiplexer prioritization; and

(II) the number of video signals in the relevant satellite transponder is not more than the then current greatest number of video signals carried on any equivalent transponder serving the top 100 designated market areas.



(B) DeterminationFor the purposes of subparagraph (A), the top 100 designated market areas shall be as determined by Nielsen Media Research and published in the Nielsen Station Index Directory and Nielsen Station Index United States Television Household Estimates or any successor publication as of the date of a satellite carrier’s application for certification under this section.




(June 19, 1934, ch. 652, title III, § 342, as added Pub. L. 111–175, title II, § 206, May 27, 2010, 124 Stat. 1250.)

Editorial Notes

References in TextSection 119(g) of title 17, referred to in subsecs. (a) and (d), was redesignated section 119(f) of title 17 by Pub. L. 116–94, div. P, title XI, § 1102(a)(6), Dec. 20, 2019, 133 Stat. 3203.
The date of enactment of the Satellite Television Extension and Localism Act of 2010, referred to in subsecs. (a)(2) and (b)(1), is the date of enactment of Pub. L. 111–175, which shall be deemed to refer to Feb. 27, 2010, see section 307(a) of Pub. L. 111–175, set out as an Effective Date of 2010 Amendment note under section 111 of Title 17, Copyrights.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Feb. 27, 2010, see section 307(a) of Pub. L. 111–175, set out as an Effective Date of 2010 Amendment note under section 111 of Title 17, Copyrights.



§ 343. Conditions on commercial terrestrial operations(a) In generalThe Commission shall not permit commercial terrestrial operations in the 1525–1559 megahertz band or the 1626.5–1660.5 megahertz band until the date that is 90 days after the Commission resolves concerns of widespread harmful interference by such operations in such band to covered GPS devices.


(b) Notice to Congress(1) In generalAt the conclusion of the decision regarding whether to permit such operations in such band, the Commission shall submit to the congressional committees described in paragraph (2) official copies of the documents containing the final decision of the Commission. If the decision is to permit such operations in such band, such documents shall contain or be accompanied by an explanation of how the concerns described in subsection (a) have been resolved.


(2) Congressional committees describedThe congressional committees described in this paragraph are the following:(A) The Committee on Energy and Commerce and the Committee on Armed Services of the House of Representatives.

(B) The Committee on Commerce, Science, and Transportation and the Committee on Armed Services of the Senate.



(c) Covered GPS device definedIn this section, the term “covered GPS device” means a Global Positioning System device of the Department of Defense.


(June 19, 1934, ch. 652, title III, § 343, as added Pub. L. 114–328, div. A, title XVI, § 1698(a), Dec. 23, 2016, 130 Stat. 2641.)


Part II—Radio Equipment and Radio Operators On Board Ship
§ 351. Ship radio stations and operations(a) Except as provided in section 352 hereof it shall be unlawful—(1) For any ship of the United States, other than a cargo ship of less than three hundred gross tons, to be navigated in the open sea outside of a harbor or port, or for any ship of the United States or any foreign country, other than a cargo ship of less than three hundred gross tons, to leave or attempt to leave any harbor or port of the United States for a voyage in the open sea, unless such ship is equipped with an efficient radio station in operating condition, as specified by subparagraphs (A) and (B) of this paragraph, in charge of and operated by one or more radio officers or operators, adequately installed and protected so as to insure proper operation, and so as not to endanger the ship and radio station as hereinafter provided, and, in the case of a ship of the United States, unless there is on board a valid station license issued in accordance with this chapter.(A) Passenger ships irrespective of size and cargo ships of one thousand six hundred gross tons and upward shall be equipped with a radiotelegraph station complying with the provisions of this part;

(B) Cargo ships of three hundred gross tons and upward but less than one thousand six hundred gross tons, unless equipped with a radiotelegraph station complying with the provisions of this part, shall be equipped with a radiotelephone station complying with the provisions of this part.


(2) For any ship of the United States of one thousand six hundred gross tons and upward to be navigated in the open sea outside of a harbor or port, or for any such ship of the United States or any foreign country to leave or attempt to leave any harbor or port of the United States for a voyage in the open sea, unless such ship is equipped with efficient radio direction finding apparatus approved by the Commission, properly adjusted in operating condition as hereinafter provided.


(b) A ship which is not subject to the provisions of this part at the time of its departure on a voyage shall not become subject to such provisions on account of any deviation from its intended voyage due to stress of weather or any other cause over which neither the master, the owner, nor the charterer (if any) has control.

(June 19, 1934, ch. 652, title III, § 351, as added May 20, 1937, ch. 229, § 10(b), 50 Stat. 192; amended Aug. 13, 1954, ch. 729, § 1(a), 68 Stat. 704; Pub. L. 89–121, § 2, Aug. 13, 1965, 79 Stat. 512.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (a)(1), was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.

Amendments1965—Subsec. (a). Pub. L. 89–121 substituted “radio station” for “radio installation”, broadened coverage so as to extend to vessels over 300 tons rather than 500 tons, required passenger ships irrespective of size and cargo ships over 1600 tons to be equipped with a radio telegraph station and cargo ships over 300 tons, unless equipped with a radiotelegraph station, to be equipped with a radiotelephone station, and eliminated provisions which empowered the Commission to defer the application of the provisions of paragraphs (1) and (2) of this subsection for periods not beyond Jan. 1, 1955, and Nov. 19, 1954, respectively.
1954—Subsec. (a)(1). Act Aug. 13, 1954, broadened coverage so as to extend to vessels over 500 tons rather than 1,600 tons.
Subsec. (a)(2). Act Aug. 13, 1954, broadened coverage so as to extend to any United States flag vessel of 1,600 gross tons or over rather than any passenger vessel of 5,000 gross tons or over.

Statutory Notes and Related Subsidiaries
Effective DateSection 16 of act May 20, 1937, provided that: “This Act [enacting this part, amending sections 151, 153, 154, 303, 321, 322, 329, 402, 504, and 602 of this title, and repealing sections 484 to 487 of former Title 46, Shipping] shall take effect upon approval [May 20, 1937] provided that the Commission may defer the application of all or any part of sections 351 to 355 [sections 351 to 355 of this title], inclusive, for a period not to exceed six months after approval, in regard to any ship or classes of ships of the United States which are not subject to the provisions of the safety convention, if it is found impracticable to obtain the necessary equipment or make the required installations.”


Joint Studies of Need for Safety Devices on Certain Cargo Ships; ReportAct Aug. 3, 1956, ch. 913, 70 Stat. 967, authorized the Federal Communications Commission, the United States Coast Guard, and the Federal Maritime Administration, acting jointly, to make a full and complete study and investigation with respect to the need for installing automatic radiotelegraph call selectors on cargo ships of the United States carrying less than two radio operators, and other such safety devices, and the feasibility thereof, and required a report to the Congress not later than Mar. 1, 1957.



§ 352. Exemptions(a) Vessels exceptedThe provisions of this part shall not apply to—(1) A ship of war;

(2) A ship of the United States belonging to and operated by the Government, except a ship of the Maritime Administration of the Department of Transportation, the Inland and Coastwise Waterways Service, or the Panama Canal Company;

(3) A foreign ship belonging to a country which is a party to any Safety Convention in force between the United States and that country which ship carries a valid certificate exempting said ship from the radio provisions of that Convention, or which ship conforms to the radio requirements of such Convention or Regulations and has on board a valid certificate to that effect, or which ship is not subject to the radio provisions of any such Convention;

(4) Yachts of less than six hundred gross tons not subject to the radio provisions of the Safety Convention;

(5) Vessels in tow;

(6) A ship navigating solely on any bays, sounds, rivers, or protected waters within the jurisdiction of the United States, or to a ship leaving or attempting to leave any harbor or port of the United States for a voyage solely on any bays, sounds, rivers, or protected waters within the jurisdiction of the United States;

(7) A ship navigating solely on the Great Lakes of North America and the River Saint Lawrence as far east as a straight line drawn from Cap des Rosiers to West Point, Anticosti Island, and, on the north side of Anticosti Island, the sixty-third meridian, or to a ship leaving or attempting to leave any harbor or port of the United States for a voyage solely on such waters and within such area;

(8) A ship which is navigated during the course of a voyage both on the Great Lakes of North America and in the open sea, during the period while such ship is being navigated within the Great Lakes of North America and their connecting and tributary waters as far east as the lower exit of the Saint Lambert lock at Montreal in the Province of Quebec, Canada.


(b) Radio station unreasonable or unnecessaryExcept for nuclear ships, the Commission may, if it considers that the route or the conditions of the voyage or other circumstances are such as to render a radio station unreasonable or unnecessary for the purposes of this part, exempt from the provisions of this part any ship or class of ships which falls within any of the following descriptions:(1) Passenger ships which in the course of their voyage do not go more than twenty nautical miles from the nearest land or, alternatively, do not go more than two hundred nautical miles between two consecutive ports;

(2) Cargo ships which in the course of their voyage do not go more than one hundred and fifty nautical miles from the nearest land;

(3) Passenger vessels of less than one hundred gross tons not subject to the radio provisions of the Safety Convention;

(4) Sailing ships.


(c) Unforeseeable equipment failuresIf, because of unforeseeable failure of equipment, a ship is unable to comply with the equipment requirements of this part without undue delay of the ship, the mileage limitations set forth in paragraphs (1) and (2) of subsection (b) shall not apply: Provided, That exemption of the ship is found to be reasonable or necessary in accordance with subsection (b) to permit the ship to proceed to a port where the equipment deficiency may be remedied.


(d) Radio direction finding apparatus unreasonable or unnecessaryExcept for nuclear ships, and except for ships of five thousand gross tons and upward which are subject to the Safety Convention, the Commission may exempt from the requirements, for radio direction finding apparatus, of this part and of the Safety Convention, any ship which falls within the descriptions set forth in paragraphs (1), (2), (3), and (4) of subsection (b) of this section, if it considers that the route or conditions of the voyage or other circumstances are such as to render such apparatus unreasonable or unnecessary.


(June 19, 1934, ch. 652, title III, § 352, as added May 20, 1937, ch. 229, § 10(b), 50 Stat. 192; amended Sept. 26, 1950, ch. 1049, § 2(a)(2), 64 Stat. 1038; Aug. 13, 1954, ch. 729, § 1(b), (c), 68 Stat. 705; Pub. L. 89–121, § 3, Aug. 13, 1965, 79 Stat. 512; Pub. L. 97–31, § 12(151), Aug. 6, 1981, 95 Stat. 167.)

Editorial Notes

References in TextPanama Canal Company, referred to in subsec. (a)(2), deemed to refer to Panama Canal Commission, see section 3602(b)(5) of Title 22, Foreign Relations and Intercourse.

Amendments1981—Subsec. (a)(2). Pub. L. 97–31 substituted “Maritime Administration of the Department of Transportation” for “United States Maritime Commission”. For prior transfers of functions, see Transfer of Functions note set out below.
1965—Subsec. (a). Pub. L. 89–121, § 3(a), added pars. (6) to (8) and struck out former par. (6) which made the provisions of this part inapplicable to a vessel navigating solely on the Great Lakes, or on any bays, sounds, rivers, or protected waters within the jurisdiction of the United States, or to a vessel leaving or attempting to leave any harbor or port of the United States for a voyage solely on the Great Lakes, or on any bays, sounds, rivers, or protected waters within the jurisdiction of the United States.
Subsec. (b). Pub. L. 89–121, § 3(b), excepted nuclear ships and substituted “or, alternatively, do not go more than two hundred nautical miles” for “or more than two hundred nautical miles”.
Subsec. (d). Pub. L. 89–121, § 3(c), added subsec. (d).
1954—Subsec. (a)(3). Act Aug. 13, 1954, § 1(b), substituted “any Safety Convention in force between the United States and that country” for “the Safety Convention and” and inserted at end “or which ship is not subject to the radio provisions of any such Convention”.
Subsec. (c). Act Aug. 13, 1954, § 1(c), added subsec. (c).
1950—Subsec. (a)(2). Act Sept. 26, 1950, substituted “Panama Canal Company” for “Panama Railroad Company”.

Statutory Notes and Related Subsidiaries
Effective DateSection effective May 20, 1937, unless deferred by the Commission, see section 16 of act May 20, 1937, set out as a note under section 351 of this title.

Exemption of Commercial Fishing Vessels Operating in Alaskan Region from Global Maritime Distress and Safety System Requirements of Federal Communications CommissionPub. L. 116–283, div. G, title LVXXXIII [LXXXIII], § 8336, Jan. 1, 2021, 134 Stat. 4708, provided that:
“(a) Definition of Secretary.—In this section, the term ‘Secretary’ means the Secretary of the department in which the Coast Guard is operating.

“(b) Exemption.—Subject to subsection (c), the Federal Communications Commission shall exempt fishing vessels that primarily operate in the Alaskan Region, including fishing vessels that transit from States in the Pacific Northwest to conduct fishing operations in the Alaskan Region, from the requirements relating to carriage of VHF–DSC and MF–DSC equipment under subpart W of part 80 of title 47, Code of Federal Regulations, or any successor regulation.

“(c) Functional Requirements.—A fishing vessel exempted under subsection (b) shall—“(1) be capable of transmitting ship-to-shore distress alerts using not fewer than 2 separate and independent systems, each using a different radio communication service;

“(2) be equipped with—“(A) a VHF radiotelephone installation;

“(B) an MF or HF radiotelephone installation;

“(C) a Category 1, 406.0–406.1 MHz EPIRB meeting the requirements of section 80.1061 of title 47, Code of Federal Regulations, or any successor regulation;

“(D) a NAVTEX receiver meeting the requirements of section 80.1101(c)(1) of title 47, Code of Federal Regulations, or any successor regulation;

“(E) survival craft equipment meeting the requirements of section 80.1095 of title 47, Code of Federal Regulations, or any successor regulation; and

“(F) a Search and Rescue Transponder meeting the requirements of section 80.1101(c)(6) of title 47, Code of Federal Regulations, or any successor regulation;


“(3) maintain a continuous watch on VHF Channel 16; and

“(4) as an alternative to the equipment listed in subparagraphs (A) through (F) of paragraph (2), carry equipment found by the Federal Communications Commission, in consultation with the Secretary, to be equivalent or superior with respect to ensuring the safety of the vessel.


“(d) Definition of Alaskan Region.—Not later than 30 days after the date of enactment of this Act [Jan. 1, 2021], the Secretary shall define the term ‘Alaskan Region’ for purposes of this section. The Secretary shall include in the definition of such term the area of responsibility of Coast Guard District 17.”




Executive Documents

Transfer of Functions
For transfer of functions of United States Maritime Commission, see Reorg. Plan No. 21 of 1950 and Reorg. Plan No. 7 of 1961, set out in the Appendix to Title 5, Government Organization and Employees.



§ 353. Radio equipment and operators(a) Two radio officers requiredEach cargo ship which in accordance with this part is equipped with a radiotelegraph station and which is not equipped with a radiotelegraph auto alarm, and each passenger ship required by this part to be equipped with a radiotelegraph station, shall, for safety purposes, carry at least two radio officers.


(b) One radio officer requiredA cargo ship which in accordance with this part is equipped with a radiotelegraph station, which is equipped with a radiotelegraph auto alarm, shall, for safety purposes, carry at least one radio officer who shall have had at least six months’ previous service in the aggregate as a radio officer in a station on board a ship or ships of the United States.


(c) Required watchesEach ship of the United States which in accordance with this part is equipped with a radiotelegraph station shall, while being navigated in the open sea outside of a harbor or port, keep a continuous watch by means of radio officers whenever the station is not being used for authorized traffic: Provided, That, in lieu thereof, on a cargo ship equipped with a radiotelegraph auto alarm in proper operating condition, a watch of at least eight hours per day, in the aggregate, shall be maintained by means of a radio officer.


(d) Hours of watchThe Commission shall, when it finds it necessary for safety purposes, have authority to prescribe the particular hours of watch on a ship of the United States which in accordance with this part is equipped with a radiotelegraph station.


(e) Operational status of auto alarms in open seaOn all ships of the United States equipped with a radiotelegraph auto alarm, said apparatus shall be in operation at all times while the ship is being navigated in the open sea outside of a harbor or port when the radio officer is not on watch.


(June 19, 1934, ch. 652, title III, § 353, as added May 20, 1937, ch. 229, § 10(b), 50 Stat. 193; amended July 8, 1941, ch. 278, 55 Stat. 579; June 22, 1943, ch. 137, 57 Stat. 161; July 25, 1947, ch. 327, § 2(a), 61 Stat. 451; Aug. 13, 1954, ch. 729, § 1(d), 68 Stat. 705; Pub. L. 89–121, § 4, Aug. 13, 1965, 79 Stat. 513.)

Editorial Notes
Amendments1965—Pub. L. 89–121, among other changes, substituted wherever appearing “radiotelegraph station” for “radiotelegraph installation”, “radiotelegraph auto alarm” for “auto-alarm”, and “radio officer” and “radio officers” for “qualified operator” and “qualified operators”, required a continuous watch to be kept when the radiotelegraph station is not being used for authorized traffic, and inserted “while being navigated in the open sea” in two places.
1954—Act Aug. 13, 1954, amended section to make clear that it applies only to ships equipped with a radiotelegraph installation, not those fitted with a radiotelephone installation.
1943—Subsec. (b). Act June 22, 1943, substituted “the termination of such emergency or such earlier date as Congress by concurrent resolution may designate” for “June 30, 1943”.
1941—Subsec. (b). Act July 8, 1941, inserted exception respecting national emergency.

Statutory Notes and Related Subsidiaries
Partial Repeal Effective July 1, 1948Acts July 8, 1941, and June 22, 1943, which amended subsec. (b) of this section by adding the clause authorizing suspension or modification of the service requirement during the emergency, were repealed, effective July 1, 1948, by act July 25, 1947, which provided that such acts should remain in full force and effect until such date.

Effective DateSection effective May 20, 1937, unless deferred by the Commission, see section 16 of act May 20, 1937, set out as a note under section 351 of this title.

Approval of Operators by Secretary of Navy During WarAct Dec. 17, 1941, ch. 588, 55 Stat. 808, as amended June 28, 1943, ch. 174, 57 Stat. 244; June 13, 1945, ch. 190, 59 Stat. 259; 1946 Reorg. Plan No. 3, § 101, eff. July 16, 1946, 11 F.R. 7875, 60 Stat. 1097, prohibiting employment of radio operators who were disapproved by the Secretary of the Navy during World War II, was repealed by act July 25, 1947, ch. 327, § 1, 61 Stat. 449.



§ 353a. Operators and watches on radiotelephone equipped ships(a) Each cargo ship which in accordance with this part is equipped with a radiotelephone station shall, for safety purposes, carry at least one operator who may be the master, an officer, or a member of the crew.

(b) Each cargo ship of the United States which in accordance with this part is equipped with a radiotelephone station shall, while being navigated in the open sea outside of a harbor or port, maintain continuous watch whenever the station is not being used for authorized traffic.

(June 19, 1934, ch. 652, title III, § 354, as added Aug. 13, 1954, ch. 729, § 2(b), 68 Stat. 706; amended Pub. L. 89–121, § 5, Aug. 13, 1965, 79 Stat. 514.)

Editorial Notes
Amendments1965—Pub. L. 89–121 substituted “radiotelephone station” for “radiotelephone installation” in two places, and “one operator who may be the master, an officer, or a member of the crew” for “one qualified operator who may be a member of the crew holding only a certificate for radio telephony”, inserted “in the open sea” before “outside of a harbor”, and required a continuous watch whenever the station is not being used for authorized traffic.



§ 354. Technical requirements of equipment on radiotelegraph equipped ships
The radiotelegraph station and the radio direction finding apparatus required by section 351 of this title shall comply with the following requirements:(a) The radiotelegraph station shall include a main installation and a reserve installation, electrically separate and electrically independent of each other: Provided, That, in installations on cargo ships of three hundred gross tons and upward but less than one thousand six hundred gross tons, and in installations on cargo ships of one thousand six hundred gross tons and upward installed prior to November 19, 1952, if the main transmitter complies with all the requirements for the reserve transmitter, the latter may be omitted.

(b) The radiotelegraph station shall be so located that no harmful interference from extraneous mechanical or other noise will be caused to the proper reception of radio signals, and shall be placed in the upper part of the ship in a position of the greatest possible safety and as high as practicable above the deepest load waterline. The location of the radiotelegraph operating room or rooms shall be approved by the Commandant of the Coast Guard. The radiotelegraph installation shall be installed in such a position that it will be protected against the harmful effects of water or extremes of temperature, and shall be readily accessible both for immediate use in case of distress and for repair.

(c) The radiotelegraph operating room shall be of sufficient size and of adequate ventilation to enable the main and reserve radiotelegraph installations to be operated efficiently, and shall not be used for any purpose which will interfere with the operation of the radiotelegraph station. The sleeping accommodation of at least one radio officer shall be situated as near as practicable to the radiotelegraph operating room. In ships the keels of which are laid on or after May 26, 1965, this sleeping accommodation shall not be within the radiotelegraph operating room.

(d) The main and reserve installations shall be capable of transmitting and receiving on the frequencies, and using the classes of emission, designated by the Commission pursuant to law for the purposes of distress and safety of navigation.

(e) The main and reserve installations shall, when connected to the main antenna, have a minimum normal range of two hundred nautical miles and one hundred nautical miles, respectively; that is, they must be capable of transmitting and receiving clearly perceptible signals from ship to ship by day and under normal conditions and circumstances over the specified ranges.

(f) Sufficient electrical energy shall be available at all times to operate the main installation over the normal range required by subsection (e) of this section as well as for the purpose of charging any batteries forming part of the radiotelegraph station.

(g) The reserve installation shall include a source of electrical energy independent of the propelling power of the ship and of any other electrical system and shall be capable of being put into operation rapidly and of working for at least six continuous hours. The reserve source of energy and its switchboard shall be as high as practicable in the ship and readily accessible to the radio officer.

(h) There shall be provided between the bridge of the ship and the radiotelegraph operating room, and between the bridge and the location of the radio direction finding apparatus, when such apparatus is not located on the bridge, an efficient two-way system for calling and voice communication which shall be independent of any other communication system in the ship.

(i) The radio direction finding apparatus shall be efficient and capable of receiving signals with the minimum of receiver noise and of taking bearings from which the true bearing and direction may be determined. It shall be capable of receiving signals on the radio­telegraph frequencies assigned by the radio regulations annexed to the International Telecommunication Convention in force for the purposes of distress, direction finding, and maritime radio beacons, and, in installations made after May 26, 1965, such other frequencies as the Commission may for safety purposes designate.

(June 19, 1934, ch. 652, title III, § 355, formerly § 354, as added May 20, 1937, ch. 229, § 10(b), 50 Stat. 193; amended 1946 Reorg. Plan No. 3, §§ 101–104, eff. July 16, 1946, 11 F.R. 7875, 60 Stat. 1097; renumbered § 355 and amended Aug. 13, 1954, ch. 729, § 2(a)(1), (c), 68 Stat. 706; Pub. L. 89–121, § 6, Aug. 13, 1965, 79 Stat. 514.)

Editorial Notes
Amendments1965—Pub. L. 89–121 substituted “radiotelegraph station” for “radio installation” in opening provisions.
Subsec. (a). Pub. L. 89–121, among other changes, substituted “radiotelegraph station” for “radio installation”, required the main installation and the reserve installation to be electrically separate and independent of each other, and included cargo ships between 300 and 500 tons within the ships that may omit the reserve transmitter if the main transmitter complies with all the requirements for the reserve transmitter.
Subsec. (b). Pub. L. 89–121 required the radiotelegraph station to be so located that no harmful interference will be caused to the proper reception of radio signals, and to be installed in such a position that it will be protected against the harmful effects of water or extremes of temperature, and will be readily accessible both for immediate use in case of distress and for repair.
Subsec. (c). Pub. L. 89–121 added subsec. (c) and redesignated former subsec. (c) as (d).
Subsec. (d). Pub. L. 89–121 redesignated former subsec. (c) as (d), and substituted “main and reserve installations shall be capable of transmitting and receiving on the frequencies, and using the classes of emission, designated” for “main and emergency or reserve installations shall be capable of transmitting and receiving on the frequencies and types of waves designated”. Former subsec. (d) redesignated (e).
Subsec. (e). Pub. L. 89–121 redesignated former subsec. (d) as (e), and inserted provisions requiring the reserve installation to have a minimum normal range of 100 nautical miles. Former subsec. (e) redesignated (f).
Subsec. (f). Pub. L. 89–121 redesignated former subsec. (e) as (f), and substituted “electrical energy” for “power” and “operate the main installation over the normal range required by subsection (e) of this section as well as for the purpose of charging any batteries forming part of the radiotelegraph station” for “operate the main radio installation efficiently under normal conditions over the range specified in subsection (d) of this section”. Former subsec. (f) redesignated (g).
Subsec. (g). Pub. L. 89–121 redesignated former subsec. (f) as (g), directed that the reserve source of energy and its switchboard shall be as high as practicable in the ship and readily accessible to the radio officer, and eliminated provisions which stated that for the emergency or reserve installation the normal range shall be at least 100 nautical miles. Former subsec. (g) redesignated (h).
Subsec. (h). Pub. L. 89–121 redesignated former subsec. (g) as (h), and substituted provisions requiring the method of communication between the bridge and the radiotelegraph room and the location of the radio direction finding apparatus to be an efficient two-way system for calling and voice communication for provisions which required an efficient means of communication. Former subsec. (h) redesignated (i).
Subsec. (i). Pub. L. 89–121 redesignated former subsec. (h) as (i), and substituted provisions requiring the apparatus to be capable of receiving signals with the minimum of receiver noise for provisions which required the apparatus to be capable of receiving clearly perceptible signals.
1954—Act Aug. 13, 1954, § 2(a)(1), amended credit to section by changing section number from “354” to “355” of act June 19, 1934.
Subsec. (a). Act Aug. 13, 1954, § 2(c), provided for a “reserve radiotelegraph installation” instead of merely a “reserve installation”.

Statutory Notes and Related Subsidiaries
Effective DateSection effective May 20, 1937, unless deferred by the Commission, see section 16 of act May 20, 1937, set out as a note under section 351 of this title.


Transfer of Functions
For transfer of authorities, functions, personnel, and assets of the Coast Guard, including the authorities and functions of the Secretary of Transportation relating thereto, to the Department of Homeland Security, and for treatment of related references, see sections 468(b), 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6.
Coast Guard transferred to Department of Transportation, and functions, powers, and duties relating to Coast Guard of Secretary of the Treasury and of all other officers and offices of Department of the Treasury transferred to Secretary of Transportation by Pub. L. 89–670, § 6(b)(1), Oct. 15, 1966, 80 Stat. 938. Section 6(b)(2) of Pub. L. 89–670, however, provided that notwithstanding such transfer of functions, Coast Guard shall operate as part of Navy in time of war or when President directs as provided in former section 3 (now 103) of Title 14, Coast Guard. See section 108 of Title 49, Transportation.

Executive Documents“Commandant of the Coast Guard” substituted in subsec. (b) for “Bureau of Marine Inspection and Navigation, Department of Commerce” on authority of Reorg. Plan No. 3 of 1946, §§ 101–104, set out in the Appendix to Title 5.
For transfer of functions of other officers, employees, and agencies of Department of the Treasury, with certain exceptions, to Secretary of the Treasury with power to delegate, see Reorg. Plan No. 26 of 1950, §§ 1, 2, eff. July 31, 1950, 15 F.R. 4935, 64 Stat. 1280, 1281, set out in the Appendix to Title 5, Government Organization and Employees. Functions of Coast Guard, and Commandant of Coast Guard, excepted from transfer when Coast Guard is operating as part of Navy under former sections 1 and 3 (now 101 and 103) of Title 14.



§ 354a. Technical requirements of equipment on radiotelephone equipped ships
Cargo ships of three hundred gross tons and upward but less than one thousand six hundred gross tons may, in lieu of the radiotelegraph station prescribed by section 354 of this title, be equipped with a radiotelephone station complying with the following requirements:(a) The radiotelephone station shall be in the upper part of the ship, so located that it is sheltered to the greatest possible extent from noise which might impair the correct reception of messages and signals, and, unless such station is situated on the bridge, there shall be efficient communication with the bridge.

(b) The radiotelephone installation shall be capable of transmitting and receiving on the frequencies, and using the classes of emission, designated by the Commission pursuant to law for the purposes of distress and safety of navigation.

(c) The radiotelephone installation shall have a minimum normal range of one hundred and fifty nautical miles; that is, it shall be capable of transmitting and receiving clearly perceptible signals from ship to ship by day and under normal conditions and circumstances over this range.

(d) There shall be available at all times a main source of electrical energy sufficient to operate the installation over the normal range required by subsection (c) of this section. If batteries are provided they shall have sufficient capacity to operate the transmitter and receiver for at least six continuous hours under normal working conditions. In installations made on or after November 19, 1952, a reserve source of electrical energy shall be provided in the upper part of the ship unless the main source of energy is so situated.

(June 19, 1934, ch. 652, title III, § 356, as added Aug. 13, 1954, ch. 729, § 2(d), 68 Stat. 706; amended Pub. L. 89–121, § 7, Aug. 13, 1965, 79 Stat. 515.)

Editorial Notes
Amendments1965—Pub. L. 89–121 limited the opening provisions to cargo ships of 300 gross tons and upwards.
Subsec. (a). Pub. L. 89–121 required the radiotelephone station to be so located that it is sheltered to the greatest possible extent from noise which might impair the correct reception of messages and signals.
Subsec. (b). Pub. L. 89–121 substituted “on the frequencies, and using the classes of emission, designated” for “on the frequencies and with types of emissions designated”.
Subsec. (c). Pub. L. 89–121 substituted “radiotelephone installation” for “transmitter” and inserted provisions requiring the installation to be capable of receiving clearly perceptible signals over the minimum normal range.
Subsec. (d). Pub. L. 89–121 substituted “a main source of electrical energy” for “a source of energy”, “at least six continuous hours” for “at least six hours continuously”, and “installations made on or after November 19, 1952, a reserve source of electrical energy” for “in installations an emergency source of energy”.



§ 355. Survival craft
Every ship required to be provided with survival craft radio by treaty to which the United States is a party, by statute, or by regulation made in conformity with a treaty, convention, or statute, shall be fitted with efficient radio equipment appropriate to such requirement under such rules and regulations as the Commission may find necessary for safety of life. For purposes of this section, “radio equipment” shall include portable as well as nonportable apparatus.
(June 19, 1934, ch. 652, title III, § 357, formerly § 355, as added May 20, 1937, ch. 229, § 10(b), 50 Stat. 194; renumbered § 357 and amended Aug. 13, 1954, ch. 729, § 2(a)(1), (e), 68 Stat. 706, 707; Pub. L. 89–121, § 8, Aug. 13, 1965, 79 Stat. 516.)

Editorial Notes
Amendments1965—Pub. L. 89–121 substituted “survival craft” for “lifeboat”.
1954—Act Aug. 13, 1954, § 2(a)(1), amended credit to section by changing section number from “355” to “357” of act June 19, 1934.
Act Aug. 13, 1954, § 2(e), provided that lifeboats be equipped with “radio equipment” rather than a “radio installation” and defined “radio equipment” as including portable as well as nonportable apparatus.

Statutory Notes and Related Subsidiaries
Effective DateSection effective May 20, 1937, unless deferred by the Commission, see section 16 of act May 20, 1937, set out as a note under section 351 of this title.



§ 356. Approval of installations by Commission
Insofar as is necessary to carry out the purposes and requirements of this part, the Commission shall have authority, for any ship subject to this part—(1) To approve the details as to the location and manner of installations of the equipment required by this part or of equipment necessitated by reason of the purposes and requirements of this part.

(2) To approve installations, apparatus, and spare parts necessary to comply with the purposes and requirements of this part.

(3) To prescribe such additional equipment as may be determined to be necessary to supplement that specified in this part, for the proper functioning of the radio installation installed in accordance with this part or for the proper conduct of radio communication in time of emergency or distress.

(June 19, 1934, ch. 652, title III, § 358, formerly § 356, as added May 20, 1937, ch. 229, § 10(b), 50 Stat. 194; renumbered § 358, Aug. 13, 1954, ch. 729, § 2(a)(1), 68 Stat. 706; amended Pub. L. 103–414, title III, § 303(a)(19), Oct. 25, 1994, 108 Stat. 4295.)

Editorial Notes

References in TextThis part, referred to in text, commences with section 351 of this title.

Amendments1994—Pub. L. 103–414 struck out “(a)” before “Insofar as”.

Statutory Notes and Related Subsidiaries
Effective DateSection effective May 20, 1937, see section 16 of act May 20, 1937, set out as a note under section 351 of this title.



§ 357. Safety information(a) Transmission of information concerning safety at seaThe master of every ship of the United States, equipped with radio transmitting apparatus, which meets with dangerous ice, a dangerous derelict, a tropical storm, or any other direct danger to navigation, or encounters subfreezing air temperatures associated with gale force winds causing severe ice accretion on superstructures, or winds of force 10 or above on the Beaufort scale for which no storm warning has been received, shall cause to be transmitted all pertinent information relating thereto to ships in the vicinity and to the appropriate authorities on land, in accordance with rules and regulations issued by the Commission. When they consider it necessary, such authorities of the United States shall promptly bring the information received by them to the knowledge of those concerned, including interested foreign authorities.


(b) Charges for transmission of safety informationNo charge shall be made by any ship or station in the mobile service of the United States for the transmission, receipt, or relay of the information designated in subsection (a) originating on a ship of the United States or of a foreign country.


(c) Reimbursement by CommissionThe transmission by any ship of the United States, made in compliance with subsection (a), to any station which imposes a charge for the reception, relay, or forwarding of the required information, shall be free of cost to the ship concerned and any communication charges incurred by the ship for transmission, relay, or forwarding of the information may be certified to the Commission for reimbursement out of moneys appropriated to the Commission for that purpose.


(d) Charges for transmission of distress messagesNo charge shall be made by any ship or station in the mobile service of the United States for the transmission of distress messages and replies thereto in connection with situations involving the safety of life and property at sea.


(e) Free servicesNotwithstanding any other provision of law, any station or carrier may render free service in connection with situations involving the safety of life and property, including hydrographic reports, weather reports, reports regarding aids to navigation and medical assistance to injured or sick persons on ships and aircraft at sea. All free service permitted by this subsection shall be subject to such rules and regulations as the Commission may prescribe, which rules may limit such free service to the extent which the Commission finds desirable in the public interest.


(June 19, 1934, ch. 652, title III, § 359, formerly § 357, as added May 20, 1937, ch. 229, § 10(b), 50 Stat. 195; renumbered § 359, Aug. 13, 1954, ch. 729, § 2(a)(1), 68 Stat. 706; amended Pub. L. 89–121, § 9, Aug. 13, 1965, 79 Stat. 516.)

Editorial Notes
Amendments1965—Subsec. (a). Pub. L. 89–121 directed the master of every ship of the United States equipped with radio transmitting apparatus which encounters subfreezing air temperatures associated with gale force winds causing severe ice accretion on superstructures, or winds of force 10 or above on the Beaufort scale for which no storm warning has been received to transmit the pertinent information relating thereto.

Statutory Notes and Related Subsidiaries
Effective DateSection effective May 20, 1937, see section 16 of act May 20, 1937, set out as a note under section 351 of this title.



§ 358. Master’s control over operations
The radio installation, the operators, the regulation of their watches, the transmission and receipt of messages, and the radio service of the ship except as they may be regulated by law or international agreement, or by rules and regulations made in pursuance thereof, shall in the case of a ship of the United States be under the supreme control of the master.
(June 19, 1934, ch. 652, title III, § 360, formerly § 358, as added May 20, 1937, ch. 229, § 10(b), 50 Stat. 195; renumbered § 360, ch. 729, § 2(a)(1), Aug. 13, 1954, 68 Stat. 706.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective May 20, 1937, see section 16 of act May 20, 1937, set out as a note under section 351 of this title.



§ 359. Certificates of compliance; issuance, modification, and cancellation(a) Each vessel of the United States to which the Safety Convention applies shall comply with the radio and communication provisions of said Convention at all times while the vessel is in use, in addition to all other requirements of law, and shall have on board an appropriate certificate as prescribed by the Safety Convention.

(b) Appropriate certificates concerning the radio particulars provided for in said Convention shall be issued upon proper request to any vessel which is subject to the radio provisions of the Safety Convention and is found by the Commission to comply therewith. Cargo ship safety radio telegraphy certificates, cargo ship safety radiotelephony certificates, and exemption certificates with respect to radio particulars shall be issued by the Commission. Other certificates concerning the radio particulars provided for in the said Convention shall be issued by the Commandant of the Coast Guard or whatever other agency is authorized by law to do so upon request of the Commission made after proper inspection or determination of the facts. If the holder of a certificate violates the radio provisions of the Safety Convention or the provisions of this chapter, or the rules, regulations, or conditions prescribed by the Commission, and if the effective administration of the Safety Convention or of this part so requires, the Commission, after hearing in accordance with law, is authorized to modify or cancel a certificate which it has issued, or to request the modification or cancellation of a certificate which has been issued by another agency upon the Commission’s request. Upon receipt of such request for modification or cancellation, the Commandant of the Coast Guard, or whatever agency is authorized by law to do so, shall modify or cancel the certificate in accordance therewith.

(June 19, 1934, ch. 652, title III, § 361, formerly § 359, as added May 20, 1937, ch. 229, § 10(b), 50 Stat. 195; renumbered § 361 and amended Aug. 13, 1954, ch. 729, § 2(a)(1), (f), 68 Stat. 706, 707; Pub. L. 89–121, § 10, Aug. 13, 1965, 79 Stat. 516.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (b), was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.
This part, referred to in subsec. (b), commences with section 351 of this title.

Amendments1965—Subsec. (b). Pub. L. 89–121 substituted “Cargo ship safety radio telegraphy certificates, cargo ship safety radiotelephony certificates, and exemption certificates with respect to radio particulars shall be issued” for “Safety Radiotelegraphy Certificates and Safety Radiotelephony Certificates, as prescribed by the said Convention, and Exemption Certificates issued in lieu of such certificates, shall be issued.”
1954—Act Aug. 13, 1954, § 2(a)(1), amended credit to section by changing section number from “359” to “361” of act June 19, 1934.
Subsec. (b). Act Aug. 13, 1954, § 2(f), amended subsection generally to provide, among other changes, that certificates of compliance be issued “upon request to any vessel” and to provide that safety radiotelegraph certificates and safety radiotelephony certificates and certain exemption certificates be issued by the Federal Communications Commission.

Statutory Notes and Related Subsidiaries
Effective DateSection effective May 20, 1937, see section 16 of act May 20, 1937, set out as a note under section 351 of this title.


Transfer of Functions
For transfer of authorities, functions, personnel, and assets of the Coast Guard, including the authorities and functions of the Secretary of Transportation relating thereto, to the Department of Homeland Security, and for treatment of related references, see sections 468(b), 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6.
Coast Guard transferred to Department of Transportation, and functions, powers, and duties relating to Coast Guard of Secretary of the Treasury and of all other officers and offices of Department of the Treasury transferred to Secretary of Transportation by Pub. L. 89–670, § 6(b)(1), Oct. 15, 1966, 80 Stat. 938. Section 6(b)(2) of Pub. L. 89–670, however, provided that notwithstanding such transfer of functions, Coast Guard shall operate as part of Navy in time of war or when President directs as provided in former section 3 (now 103) of Title 14, Coast Guard. See section 108 of Title 49, Transportation.



§ 360. Station licenses; inspection of equipment by Commission(a) In addition to any other provisions required to be included in a radio station license, the station license of each ship of the United States subject to this subchapter shall include particulars with reference to the items specifically required by this subchapter.

(b) Every ship of the United States that is subject to this part shall have the equipment and apparatus prescribed therein inspected at least once each year by the Commission or an entity designated by the Commission. If, after such inspection, the Commission is satisfied that all relevant provisions of this chapter and the station license have been complied with, the fact shall be so certified on the station license by the Commission. The Commission shall make such additional inspections at frequent intervals as the Commission determines may be necessary to ensure compliance with the requirements of this chapter. The Commission may, upon a finding that the public interest could be served thereby—(1) waive the annual inspection required under this section for a period of up to 90 days for the sole purpose of enabling a vessel to complete its voyage and proceed to a port in the United States where an inspection can be held; or

(2) waive the annual inspection required under this section for a vessel that is in compliance with the radio provisions of the Safety Convention and that is operating solely in waters beyond the jurisdiction of the United States: Provided, That such inspection shall be performed within 30 days of such vessel’s return to the United States.


(June 19, 1934, ch. 652, title III, § 362, formerly § 360, as added May 20, 1937, ch. 229, § 10(b), 50 Stat. 196; renumbered § 362, Aug. 13, 1954, ch. 729, § 2(a)(1), 68 Stat. 706; amended Pub. L. 87–811, Oct. 15, 1962, 76 Stat. 922; Pub. L. 104–104, title IV, § 403(n), Feb. 8, 1996, 110 Stat. 132.)

Editorial Notes

References in TextThis part, referred to in subsec. (b), commences with section 351 of this title.
This chapter, referred to in subsec. (b), was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.

Amendments1996—Subsec. (b). Pub. L. 104–104 amended subsec. (b) generally, revising structure of subsec. so as to contain 2 pars. and adding provisions relating to inspection by an entity designated by Commission, waiver of inspection for up to 90 days, and waiver for vessels in compliance with radio provisions of Safety Convention that are outside the jurisdiction of the United States.
1962—Subsec. (b). Pub. L. 87–811 empowered the Commission to waive the annual inspection from the time of first arrival at a United States port from a foreign port, for the sole purpose of enabling the vessel to proceed coastwise to another port in the United States where an inspection can be held, and limiting such waiver to not more than a period of 30 days.

Statutory Notes and Related Subsidiaries
Effective DateSection effective May 20, 1937, see section 16 of act May 20, 1937, set out as a note under section 351 of this title.



§ 361. Control by Commission; review of decisions
Nothing in this subchapter shall be interpreted as lessening in any degree the control of the Commission over all matters connected with the radio equipment and its operation on shipboard and its decision and determination in regard to the radio requirements, installations, or exemptions from prescribed radio requirements shall be final, subject only to review in accordance with law.
(June 19, 1934, ch. 652, title III, § 363, formerly § 361, as added May 20, 1937, ch. 229, § 10(b), 50 Stat. 196; renumbered § 363, Aug. 13, 1954, ch. 729, § 2(a)(1), 68 Stat. 706.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective May 20, 1937, see section 16 of act May 20, 1937, set out as a note under section 351 of this title.



§ 362. Forfeitures; recovery
The following forfeitures shall apply to this part, in addition to the penalties and forfeitures provided by subchapter V of this chapter:(a) Any ship that leaves or attempts to leave any harbor or port of the United States in violation of the provisions of this part, or the rules and regulations of the Commission made in pursuance thereof, or any ship of the United States that is navigated outside of any harbor or port in violation of any of the provisions of this part, or the rules and regulations of the Commission made in pursuance thereof, shall forfeit to the United States the sum of $5,000, recoverable by way of suit or libel. Each such departure or attempted departure, and in the case of a ship of the United States each day during which such navigation occurs shall constitute a separate offense.

(b) Every willful failure on the part of the master of a ship of the United States to enforce or to comply with the provisions of this chapter or the rules and regulations of the Commission as to equipment, operators, watches, or radio service shall cause him to forfeit to the United States the sum of $1,000.

(June 19, 1934, ch. 652, title III, § 364, formerly § 362, as added May 20, 1937, ch. 229, § 10(b), 50 Stat. 196; renumbered § 364, Aug. 13, 1954, ch. 729, § 2(a)(1), 68 Stat. 706; amended Pub. L. 101–239, title III, § 3002(g), Dec. 19, 1989, 103 Stat. 2131.)

Editorial Notes

References in TextThis part, referred to in text, commences with section 351 of this title.
This chapter, referred to in subsec. (b), was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.

Amendments1989—Subsec. (a). Pub. L. 101–239, § 3002(g)(1), substituted “$5,000” for “$500”.
Subsec. (b). Pub. L. 101–239, § 3002(g)(2), substituted “$1,000” for “$100”.

Effective DateSection effective May 20, 1937, see section 16 of act May 20, 1937, set out as a note under section 351 of this title.



§ 363. Automated ship distress and safety systems
Notwithstanding any provision of this chapter or any other provision of law or regulation, a ship documented under the laws of the United States operating in accordance with the Global Maritime Distress and Safety System provisions of the Safety of Life at Sea Convention shall not be required to be equipped with a radio telegraphy station operated by one or more radio officers or operators. This section shall take effect for each vessel upon a determination by the United States Coast Guard that such vessel has the equipment required to implement the Global Maritime Distress and Safety System installed and operating in good working condition.
(June 19, 1934, ch. 652, title III, § 365, as added Pub. L. 104–104, title II, § 206, Feb. 8, 1996, 110 Stat. 114.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.

Statutory Notes and Related Subsidiaries

Transfer of Functions
For transfer of authorities, functions, personnel, and assets of the Coast Guard, including the authorities and functions of the Secretary of Transportation relating thereto, to the Department of Homeland Security, and for treatment of related references, see sections 468(b), 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6.




Part III—Radio Installations on Vessels Carrying Passengers for Hire
§ 381. Vessels transporting more than six passengers for hire required to be equipped with radiotelephone
Except as provided in section 382 of this title, it shall be unlawful for any vessel of the United States, transporting more than six passengers for hire, to be navigated in the open sea or any tidewater within the jurisdiction of the United States adjacent or contiguous to the open sea, unless such vessel is equipped with an efficient radiotelephone installation in operating condition.
(June 19, 1934, ch. 652, title III, § 381, as added Aug. 6, 1956, ch. 973, § 1, 70 Stat. 1047; amended Pub. L. 103–414, title III, § 303(a)(20)(A), Oct. 25, 1994, 108 Stat. 4295.)

Editorial Notes
Amendments1994—Pub. L. 103–414 inserted section catchline.

Statutory Notes
Effective DateSection 4 of act Aug. 6, 1956, provided that: “The amendments made herein [enacting this part and amending sections 153 and 504 of this title] shall take effect March 1, 1957.”




§ 382. Vessels excepted from radiotelephone requirement
The provisions of this part shall not apply to—(1) vessels which are equipped with a radio installation in accordance with the provisions of part II of this subchapter, or in accordance with the radio requirements of the Safety Convention; and

(2) vessels of the United States belonging to and operated by the Government, and

(3) vessels navigating on the Great Lakes.

(June 19, 1934, ch. 652, title III, § 382, as added Aug. 6, 1956, ch. 973, § 1, 70 Stat. 1048; amended Pub. L. 103–414, title III, § 303(a)(20)(B), Oct. 25, 1994, 108 Stat. 4295; Pub. L. 104–104, title IV, § 403(h)(2), Feb. 8, 1996, 110 Stat. 131.)

Editorial Notes

References in TextPart II of this subchapter, referred to in par. (1), is classified to section 351 et seq. of this title.

Amendments1996—Par. (2). Pub. L. 104–104 struck out “except a vessel of the United States Maritime Administration, the Inland and Coastwise Waterways Service, or the Panama Canal Company,” after “the Government,”.
1994—Pub. L. 103–414 inserted section catchline.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Mar. 1, 1957, see section 4 of act Aug. 6, 1956, set out as a note under section 381 of this title.



§ 383. Exemptions by Commission
The Commission shall exempt from the provisions of this part any vessel, or class of vessels, in the case of which the route or conditions of the voyage, or other conditions or circumstances, are such as to render a radio installation unreasonable, unnecessary, or ineffective, for the purposes of this chapter.
(June 19, 1934, ch. 652, title III, § 383, as added Aug. 6, 1956, ch. 973, § 1, 70 Stat. 1048; amended Pub. L. 103–414, title III, § 303(a)(20)(C), Oct. 25, 1994, 108 Stat. 4295.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.

Amendments1994—Pub. L. 103–414 inserted section catchline.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Mar. 1, 1957, see section 4 of act Aug. 6, 1956, set out as a note under section 381 of this title.



§ 384. Authority of Commission; operations, installations, and additional equipment
The Commission shall have authority with respect to any vessel subject to this part—(1) to specify operating and technical conditions and characteristics including frequencies, emissions, power, communication capability and range, of installations required by reason of this part;

(2) to approve the details as to the location and manner of installation of the equipment required by this part or of equipment necessitated by reason of the purposes and requirements of this part;

(3) to approve installations, apparatus and spare parts necessary to comply with the purposes and requirements of this part;

(4) to prescribe such additional equipment as may be determined to be necessary to supplement that specified herein for the proper functioning of the radio installation installed in accordance with this part or for the proper conduct of radio communication in time of emergency or distress.

(June 19, 1934, ch. 652, title III, § 384, as added Aug. 6, 1956, ch. 973, § 1, 70 Stat. 1048; amended Pub. L. 103–414, title III, § 303(a)(20)(D), Oct. 25, 1994, 108 Stat. 4295.)

Editorial Notes
Amendments1994—Pub. L. 103–414 inserted section catchline.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Mar. 1, 1957, see section 4 of act Aug. 6, 1956, set out as a note under section 381 of this title.



§ 385. Inspections
The Commission or an entity designated by the Commission shall make such inspections as may be necessary to insure compliance with the requirements of this part. In accordance with such other provisions of law as apply to Government contracts, the Commission may enter into contracts with any person for the purpose of carrying out such inspections and certifying compliance with those requirements, and may, as part of any such contract, allow any such person to accept reimbursement from the license holder for travel and expense costs of any employee conducting an inspection or certification.
(June 19, 1934, ch. 652, title III, § 385, as added Aug. 6, 1956, ch. 973, § 1, 70 Stat. 1048; amended Pub. L. 103–414, title III, § 303(a)(20)(E), Oct. 25, 1994, 108 Stat. 4295; Pub. L. 104–104, title IV, § 403(o), Feb. 8, 1996, 110 Stat. 132.)

Editorial Notes
Amendments1996—Pub. L. 104–104 inserted “or an entity designated by the Commission” after “The Commission” and inserted at end “In accordance with such other provisions of law as apply to Government contracts, the Commission may enter into contracts with any person for the purpose of carrying out such inspections and certifying compliance with those requirements, and may, as part of any such contract, allow any such person to accept reimbursement from the license holder for travel and expense costs of any employee conducting an inspection or certification.”
1994—Pub. L. 103–414 inserted section catchline.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Mar. 1, 1957, see section 4 of act Aug. 6, 1956, set out as a note under section 381 of this title.



§ 386. Forfeitures
The following forfeitures shall apply to this part in addition to penalties and forfeitures provided by subchapter V of this chapter:(a) Any vessel of the United States that is navigated in violation of the provisions of this part or of the rules and regulations of the Commission made in pursuance thereof shall forfeit to the United States the sum of $5,000 recoverable by way of suit or libel. Each day during which such navigation occurs shall constitute a separate offense.

(b) Every willful failure on the part of the master of a vessel of the United States to enforce or to comply with the provisions of this part or the rules and regulations of the Commission made in pursuance thereof shall cause him to forfeit to the United States the sum of $1,000.

(June 19, 1934, ch. 652, title III, § 386, as added Aug. 6, 1956, ch. 973, § 1, 70 Stat. 1048; amended Pub. L. 101–239, title III, § 3002(h), Dec. 19, 1989, 103 Stat. 2131; Pub. L. 103–414, title III, § 303(a)(20)(F), Oct. 25, 1994, 108 Stat. 4295.)

Editorial Notes
Amendments1994—Pub. L. 103–414 inserted section catchline.
1989—Subsec. (a). Pub. L. 101–239, § 3002(h)(1), substituted “$5,000” for “$500”.
Subsec. (b). Pub. L. 101–239, § 3002(h)(2), substituted “$1,000” for “$100”.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Mar. 1, 1957, see section 4 of act Aug. 6, 1956, set out as a note under section 381 of this title.




Part IV—Assistance for Planning and Construction of Public Telecommunications Facilities; Telecommunications Demonstrations; Corporation for Public Broadcasting; General Provisions
subpart a—assistance for planning and construction of public telecommunications facilities
§ 390. Declaration of purpose
The purpose of this subpart is to assist, through matching grants, in the planning and construction of public telecommunications facilities in order to achieve the following objectives: (1) extend delivery of public telecommunications services to as many citizens of the United States as possible by the most efficient and economical means, including the use of broadcast and nonbroadcast technologies; (2) increase public telecommunications services and facilities available to, operated by, and owned by minorities and women; and (3) strengthen the capability of existing public television and radio stations to provide public telecommunications services to the public.
(June 19, 1934, ch. 652, title III, § 390, as added Pub. L. 87–447, May 1, 1962, 76 Stat. 64; amended Pub. L. 90–129, title I, § 103(a), title II, § 201(2), Nov. 7, 1967, 81 Stat. 365, 367; Pub. L. 94–309, § 2(c), June 5, 1976, 90 Stat. 683; Pub. L. 95–567, title I, § 101, Nov. 2, 1978, 92 Stat. 2405.)

Editorial Notes
Amendments1978—Pub. L. 95–567 expanded scope of section to authorize construction financing for telecommunications facilities other than television and radio broadcasting, and assistance in the planning, as well as the construction, of such facilities, and substituted provisions relating to the objectives of this subpart for former provision relating to the demonstration of the use of telecommunication technologies for the distribution of information.
1976—Pub. L. 94–309 designated existing phrase relating to assistance in the construction of noncommercial educational broadcasting facilities as cl. (1) and added cl. (2).
1967—Pub. L. 90–129 inserted “noncommercial” and “or radio” and substituted “subpart” for “part”, respectively.

Statutory Notes and Related Subsidiaries
Effective Date of 1978 AmendmentPub. L. 95–567, title IV, § 403, Nov. 2, 1978, 92 Stat. 2424, provided that: “The provisions of this Act [enacting section 395 of this title, amending this section and sections 391, 392, 393, 394, and 396 to 398 of this title, repealing sections 392a and 395 of this title, and enacting provisions set out as notes under this section, sections 392 and 396 of this title, and section 5316 of Title 5, Government Organization and Employees], and the amendments made by this Act, shall take effect on the date of the enactment of this Act [Nov. 2, 1978].”


GrantsPub. L. 100–584, § 3, Nov. 3, 1988, 102 Stat. 2970, provided that the Administrator would enter into discussions with the Federal Communications Commission for the purposes of determining the feasibility of awarding public telecommunications facilities program grants for low-power television stations and television translator stations on a conditional basis pending the award by the Commission of licenses for such stations, and would work with the Commission to establish a schedule for the expedited and coordinated consideration of future grant requests and license applications for low-power television stations, and within 90 days after Nov. 3, 1988, report to Congress on the progress made in carrying out this section.

Study of Educational and Instructional BroadcastingPub. L. 90–129, title III, §§ 301–303, Nov. 7, 1967, 81 Stat. 373, authorized the Secretary of Health, Education, and Welfare to conduct, directly or by contract, and in consultation with other interested Federal agencies, a comprehensive study of instructional television and radio (including broadcast, closed circuit, community antenna television, and instructional television fixed services and two-way communication of data links and computers) and their relationship to each other and to instructional materials such as videotapes, films, discs, computers, and other educational materials or devices, and such other aspects thereof as may be of assistance in determining whether and what Federal aid should be provided for instructional radio and television and the form that aid should take, and which may aid communities, institutions, or agencies in determining whether and to what extent such activities should be used. The study was required to be submitted to the President for transmittal to the Congress on or before June 30, 1969.



§ 391. Authorization of appropriations
There are authorized to be appropriated $42,000,000 for each of the fiscal years 1992, 1993, and 1994, to be used by the Secretary of Commerce to assist in the planning and construction of public telecommunications facilities as provided in this subpart. Sums appropriated under this subpart for any fiscal year shall remain available until expended for payment of grants for projects for which applications approved by the Secretary pursuant to this subpart have been submitted within such fiscal year. Sums appropriated under this subpart may be used by the Secretary to cover the cost of administering the provisions of this subpart.
(June 19, 1934, ch. 652, title III, § 391, as added Pub. L. 87–447, May 1, 1962, 76 Stat. 65; amended Pub. L. 90–129, title I, § 101, Nov. 7, 1967, 81 Stat. 365; Pub. L. 91–97, § 2, Oct. 27, 1969, 83 Stat. 146; Pub. L. 92–411, § 2, Aug. 29, 1972, 86 Stat. 643; Pub. L. 93–84, § 1(c), Aug. 6, 1973, 87 Stat. 219; Pub. L. 94–309, § 3, June 5, 1976, 90 Stat. 683; Pub. L. 95–567, title I, § 102, Nov. 2, 1978, 92 Stat. 2405; Pub. L. 97–35, title XII, § 1222, Aug. 13, 1981, 95 Stat. 725; Pub. L. 99–272, title V, § 5001(a), Apr. 7, 1986, 100 Stat. 117; Pub. L. 100–626, § 2, Nov. 7, 1988, 102 Stat. 3207; Pub. L. 102–356, § 2, Aug. 26, 1992, 106 Stat. 949.)

Editorial Notes
Amendments1992—Pub. L. 102–356 substituted provisions authorizing appropriations of $42,000,000 for each of the fiscal years 1992, 1993, and 1994 for provisions authorizing appropriations of $40,000,000 for each of the fiscal years 1979, 1980, and 1981, $20,000,000 for fiscal year 1982, $15,000,000 for fiscal year 1983, $12,000,000 for fiscal year 1984, $24,000,000 for fiscal year 1986, $28,000,000 for fiscal year 1987, $32,000,000 for fiscal year 1988, $36,000,000 for fiscal year 1989, $39,000,000 for fiscal year 1990, and $42,000,000 for fiscal year 1991.
1988—Pub. L. 100–626 struck out “and” after “fiscal year 1987,” and inserted “$36,000,000 for fiscal year 1989, $39,000,000 for fiscal year 1990, and $42,000,000 for fiscal year 1991,” after “fiscal year 1988,”.
1986—Pub. L. 99–272 struck out “and” after “1983,” and inserted “, $24,000,000 for fiscal year 1986, $28,000,000 for fiscal year 1987, and $32,000,000 for fiscal year 1988,” after “1984,”.
1981—Pub. L. 97–35 inserted provisions authorizing appropriations for fiscal years 1982, 1983, and 1984 of $20,000,000, $15,000,000, and $12,000,000, respectively.
1978—Pub. L. 95–567 substituted provisions authorizing appropriations of $40,000,000 for fiscal years 1979 to 1981 for provisions authorizing appropriations of $7,500,000 for July 1, 1976 through September 30, 1976 and $30,000,000 for fiscal year ending September 30, 1977, provision that such funds would remain available until expended for provision that such funds would remain available for one year after the last day of the fiscal year, and also made allowance for the funds to be used for the cost of administering this section.
1976—Pub. L. 94–309 substituted provision authorizing appropriation of $7,500,000 for period July 1, 1976, through September 30, 1976, and $30,000,000 for fiscal year ending September 30, 1977, to assist (through matching grants) in the construction of noncommercial educational television or radio broadcasting facilities as provided in this subpart and provision that sums appropriated under this section for any fiscal year or period shall remain available for payment of grants for projects for which applications approved under section 392 of this title have been submitted under such section within one year after the last day of such fiscal year or period for provision authorizing appropriation for fiscal year ending June 30, 1974 and for the succeeding fiscal year such sums not to exceed $25,000,000 for fiscal year ending June 30, 1974, and $30,000,000 for the succeeding fiscal year, as may be necessary to carry out the purposes of section 390 of this title and provision that sums appropriated under this section for any fiscal year shall remain available for payment of grants for projects for which applications approved under section 392 of this title have been submitted under such section prior to the end of the succeeding fiscal year, respectively.
1973—Pub. L. 93–84 substituted authorization of appropriation of amounts not exceeding $25,000,000 and $30,000,000 for fiscal year ending June 30, 1974 and the succeeding fiscal year, respectively, for authorization of appropriation of amount not exceeding $25,000,000 for fiscal year ending June 30, 1973.
1972—Pub. L. 92–411 substituted authorization of appropriation of $25,000,000 for fiscal year ending June 30, 1973, for authorization of $15,000,000 for such year, and struck out authorization of appropriations for fiscal years 1963 to 1972.
1969—Pub. L. 91–97 authorized appropriations of $15,000,000 for fiscal year ending June 30, 1971, and for each of the two succeeding fiscal years, and extended date for submission of applications from “prior to July 1, 1971” to “prior to July 1, 1974”.
1967—Pub. L. 90–129 authorized appropriations of $10,500,000, and $12,500,000, and $15,000,000 for fiscal years ending June 30, 1968, 1969, and 1970, and extended date for submission of applications from “prior to July 1, 1968”, to “prior to July 1, 1971”.

Statutory Notes and Related Subsidiaries
Effective Date of 1988 AmendmentPub. L. 100–626, § 12, Nov. 7, 1988, 102 Stat. 3212, provided that: “This Act and the amendments made by this Act [amending this section and sections 396, 398, 399, and 605 of this title and enacting provisions set out as notes under sections 396 and 609 of this title] are effective on the date of enactment of this Act [Nov. 7, 1988], except that the amendments made by sections 6 and 7(d) [amending section 396 of this title] are effective on October 1, 1989.”


Effective Date of 1978 AmendmentAmendment by Pub. L. 95–567 effective Nov. 2, 1978, see section 403 of Pub. L. 95–567, set out as a note under section 390 of this title.



§ 392. Grants for construction(a) Applications for grantsFor each project for the construction of public telecommunications facilities there shall be submitted to the Secretary an application for a grant containing such information with respect to such project as the Secretary may require, including the total cost of such project, the amount of the grant requested for such project, and a 5-year plan outlining the applicant’s projected facilities requirements and the projected costs of such facilities requirements. Each applicant shall also provide assurances satisfactory to the Secretary that—(1) the applicant is (A) a public broadcast station; (B) a noncommercial telecommunications entity; (C) a system of public telecommunications entities; (D) a nonprofit foundation, corporation, institution, or association organized primarily for educational or cultural purposes; or (E) a State or local government (or any agency thereof), or a political or special purpose subdivision of a State;

(2) the operation of such public telecommunications facilities will be under the control of the applicant;

(3) necessary funds to construct, operate, and maintain such public telecommunications facilities will be available when needed;

(4) such public telecommunications facilities will be used primarily for the provision of public telecommunications services, and that the use of such public telecommunications facilities for purposes other than the provision of public telecommunications services will not interfere with the provision of such public telecommunications services as required in this part;

(5) the applicant has participated in comprehensive planning for such public telecommunications facilities in the area which the applicant proposes to serve, and such planning has included an evaluation of alternate technologies and coordination with State educational television and radio agencies, as appropriate; and

(6) the applicant will make the most efficient use of the grant.


(b) Amount of grantUpon approving any application under this section with respect to any project for the construction of public telecommunications facilities, the Secretary shall make a grant to the applicant in an amount determined by the Secretary, except that such amount shall not exceed 75 percent of the amount determined by the Secretary to be the reasonable and necessary cost of such project.


(c) Information and assurancesThe Secretary may provide such funds as the Secretary deems necessary for the planning of any project for which construction funds may be obtained under this section. An applicant for a planning grant shall provide such information with respect to such project as the Secretary may require and shall provide assurances satisfactory to the Secretary that the applicant meets the eligible requirements of subsection (a) to receive construction assistance.


(d) StudiesAny studies conducted by or for any grant recipient under this section shall be provided to the Secretary, if such studies are conducted through the use of funds received under this section.


(e) Rules and regulationsThe Secretary shall establish such rules and regulations as may be necessary to carry out this subpart, including rules and regulations relating to the order of priority in approving applications for construction projects and relating to determining the amount of each grant for such projects.


(f) Minorities and womenIn establishing criteria for grants pursuant to section 393 of this title and in establishing procedures relating to the order of priority established in subsection (e) in approving applications for grants, the Secretary shall give special consideration to applications which would increase minority and women’s ownership of, operation of, and participation in public telecommunications entities. The Secretary shall take affirmative steps to inform minorities and women of the availability of funds under this subpart, and the localities where new public telecommunications facilities are needed, and to provide such other assistance and information as may be appropriate.


(g) Recovering fundsIf, within 10 years after completion of any project for construction of public telecommunications facilities with respect to which a grant has been made under this section—(1) the applicant or other owner of such facilities ceases to be an agency, institution, foundation, corporation, association, or other entity described in subsection (a)(1); or

(2) such facilities cease to be used primarily for the provision of public telecommunications services (or the use of such public telecommunications facilities for purposes other than the provision of public telecommunications services interferes with the provision of such public telecommunications services as required in this part);

the United States shall be entitled to recover from the applicant or other owner of such facilities the amount bearing the same ratio to the value of such facilities at the time the applicant ceases to be such an entity or at the time of such determination (as determined by agreement of the parties or by action brought in the United States district court for the district in which such facilities are situated), as the amount of the Federal participation bore to the cost of construction of such facilities.

(h) Recordkeeping requirementsEach recipient of assistance under this subpart shall keep such records as may be reasonably necessary to enable the Secretary to carry out the functions of the Secretary under this subpart, including a complete and itemized inventory of all public telecommunications facilities under the control of such recipient, and rec­ords which fully disclose the amount and the disposition by such recipient of the proceeds of such assistance, the total cost of the project in connection with which such assistance is given or used, the amount and nature of that portion of the cost of the project supplied by other sources, and such other records as will facilitate an effective audit.


(i) Accessibility of recordsThe Secretary and the Comptroller General of the United States, or any of their duly authorized representatives, shall have access for the purpose of audit and examination to any books, documents, papers, and records of any recipient of assistance under this subpart that are pertinent to assistance received under this subpart.


(June 19, 1934, ch. 652, title III, § 392, as added Pub. L. 87–447, May 1, 1962, 76 Stat. 65; amended Pub. L. 90–129, title I, §§ 102, 103(b)–(e), 104, Nov. 7, 1967, 81 Stat. 365–367; Pub. L. 94–309, § 4, June 5, 1976, 90 Stat. 683; Pub. L. 95–567, title I, § 103(a), Nov. 2, 1978, 92 Stat. 2405; Pub. L. 97–35, title XII, § 1223, Aug. 13, 1981, 95 Stat. 725.)

Editorial Notes
Amendments1981—Subsec. (a)(4). Pub. L. 97–35, § 1223(a), inserted provisions relating to noninterference of facilities with services required under this part, and substituted “primarily” for “only”.
Subsec. (g)(2). Pub. L. 97–35, § 1223(b), substituted “primarily” for “only”, and provisions relating to interference of uses of facilities for provisions relating to good cause for release of applicant or owner from requirements.
1978—Pub. L. 95–567 completely revised and restructured existing provisions, inserting provisions requiring applicant to submit a 5 year plan, allowing nonprofit educational or cultural groups to apply for grants, authorizing the Secretary to make grants up to 75 percent of the cost, establishing rules and regulations for approving grants and administering grants made before, on or after Nov. 2, 1978, and striking out provisions for an 8½ percent limit on grants and criteria for awarding grants.
1976—Subsec. (a)(1)(C). Pub. L. 94–309, § 4(a), substituted “a public or private nonprofit college or university or other educational or cultural institution which is affiliated with an eligible college or university” for “a college or university deriving its support in whole or in part from tax revenues”.
Subsec. (d). Pub. L. 94–309, § 4(b), substituted separate provisions relating to grant criteria for television and for radio in place of single provision that Secretary shall base his determinations of whether to approve applications for grants and the amount of grants on criteria set forth in regulations and designed to achieve, with respect to noncommercial educational television channels, prompt and effective use of all such channels remaining available and, with respect to noncommercial educational television and radio broadcasting facilities, equitable geographical distribution of such facilities throughout the States and provision of such facilities which will serve the greatest number of persons in as many areas as possible and which are adaptable to the broadest educational uses.
1967—Subsec. (a). Pub. L. 90–129, § 103(b)(1), inserted “noncommercial” and “or radio” in introductory text.
Subsec. (a)(1)(B). Pub. L. 90–129, § 103(b)(2), required the State educational television agency applicant for a television facilities project to be a noncommercial agency and inserted requirement that applicant for a radio facilities project be a State educational radio agency.
Subsec. (a)(1)(D). Pub. L. 90–129, § 103(b)(3), designated existing provisions as cl. (i), made such cl. (i) applicable to television facilities projects and noncommercial television, and added cl. (ii) and provision for applicant meeting both television and radio broadcasting requirements.
Subsec. (a)(1)(E). Pub. L. 90–129, § 103(b)(4), added cl. (E).
Subsec. (a)(2) to (4). Pub. L. 90–129, § 103(b)(5), struck out “television” before “broadcasting facilities” wherever appearing.
Subsec. (a)(5). Pub. L. 90–129, § 103(b)(6), added par. (5).
Subsec. (b). Pub. L. 90–129, § 102, substituted limitation on grants for construction of noncommercial educational television and radio broadcasting facilities in any State to 8½ per centum of fiscal year appropriation for former $1,000,000 limitation for construction of educational television broadcasting facilities in any State.
Subsec. (c). Pub. L. 90–129, § 103(c), designated existing provisions as par. (1), restricted such provisions to noncommercial educational television broadcasting facilities, and added par. (2).
Subsec. (d). Pub. L. 90–129, § 103(d), inserted in cls. (2) and (3) “noncommercial” and “or noncommercial educational radio broadcasting facilities, as the case may be,” before and after “educational television broadcasting facilities”, respectively.
Subsec. (e). Pub. L. 90–129, § 104, increased the maximum Federal share in the cost of constructing educational broadcasting facilities from 50 to 75 percent, eliminated the additional credit, formerly allowed the grantee, of 25 percent of the cost of facilities owned by the applicant on the date his application is filed, eliminated the prohibition against using not more than 15 percent of a grant for the acquisition and installation of interconnection facilities, microwave equipment, boosters, translators, and repeaters, and provided for payment of cost of the project from the sum available therefor.
Subsec. (f). Pub. L. 90–129, § 103(e), inserted “or radio” in introductory text and, in par. (2), “noncommercial” and “or noncommercial educational radio purposes, as the case may be” before and after “educational television purposes”, respectively.

Statutory Notes and Related Subsidiaries
Effective Date of 1978 AmendmentAmendment by Pub. L. 95–567 effective Nov. 2, 1978, see section 403 of Pub. L. 95–567, set out as a note under section 390 of this title.

Effective Date of 1967 AmendmentPub. L. 90–129, title I, § 102, Nov. 7, 1967, 81 Stat. 365, provided that the amendment made by section 102 is effective with respect to grants made from appropriations for any fiscal year beginning after June 30, 1967.

Administration of GrantsPub. L. 95–567, title I, § 103(b), Nov. 2, 1978, 92 Stat. 2407, provided that:
“(1) The provisions of section 392(g) of the Communications Act of 1934 [subsec. (g) of this section], as added by subsection (a), shall apply to any grant made under section 392 of such Act [this section] before, on, or after the date of the enactment of this Act [Nov. 2, 1978]. Any authority and responsibilities of the Secretary of Health, Education, and Welfare regarding the administration of such grants are hereby transferred to the Secretary of Commerce.

“(2) Subject to the provisions of section 202 of the Budget and Accounting Procedures Act of 1950 (31 U.S.C. 581c) [31 U.S.C. 1531], the following are hereby transferred to the Secretary of Commerce for appropriate allocation—“(A) the personnel employed in connection with or in support of, or as an integral part of the mission of, the functions transferred to the Secretary of Commerce from the Secretary of Health, Education, and Welfare by paragraph (1); and

“(B) the assets, liabilities, contracts, property, rec­ords, and unexpended balances of appropriations, allocations, and other funds employed, held, used, arising from, available for, or to be made available for, or in connection with, the functions described in subparagraph (A).

Unexpended funds transferred pursuant to this paragraph shall be used only for the purposes for which the funds originally were authorized and appropriated.

“(3) The Director of the Office of Management and Budget, in consultation with the Secretary of Commerce and the Secretary of Health, Education, and Welfare, shall—“(A) make such determinations as may be necessary with regard to the transfer of the functions transferred to the Secretary of Commerce from the Secretary of Health, Education, and Welfare by paragraph (1); and

“(B) make such additional incidental dispositions of personnel, assets, liabilities, contracts, property, records, and unexpended balances of appropriations, allocations, and other funds employed, held, used, arising from, available for, or to be made available for, or in connection with, the functions described in subparagraph (A);

as the Director may deem necessary to accomplish the purposes of this Act [see Short Title of 1978 Amendment note set out under section 609 of this title] and the amendments made by this Act.”






§ 392a. Repealed. Pub. L. 95–567, title II, § 201, Nov. 2, 1978, 92 Stat. 2409

Section, act June 19, 1934, ch. 652, title III, § 392A, as added June 5, 1976, Pub. L. 94–309, § 8, 90 Stat. 685, related to demonstrations of telecommunications, grants and contracts.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Nov. 2, 1978, see section 403 of Pub. L. 95–567, set out as an Effective Date of 1978 Amendment note under section 390 of this title.



§ 393. Criteria for approval and expenditures by Secretary(a) Construction and planning grantsThe Secretary, in consultation with the Corporation, public telecommunications entities, and as appropriate with others, shall establish criteria for making construction and planning grants. Such criteria shall be consistent with the objectives and provisions set forth in this subpart, and shall be made available to interested parties upon request.


(b) Basis for determinationThe Secretary shall base determinations of whether to approve applications for grants under this subpart, and the amount of such grants, on criteria developed pursuant to subsection (a) and designed to achieve—(1) the provision of new telecommunications facilities to extend service to areas currently not receiving public telecommunications services;

(2) the expansion of the service areas of existing public telecommunications entities;

(3) the development of public telecommunications facilities owned by, operated by, and available to minorities and women; and

(4) the improvement of the capabilities of existing public broadcast stations to provide public telecommunications services, including services to underserved audiences such as deaf and hearing impaired individuals and blind and visually impaired individuals.


(c) Noncommercial radio broadcast station facilitiesOf the sums appropriated pursuant to section 391 of this title for any fiscal year, a substantial amount shall be available for the expansion and development of noncommercial radio broadcast station facilities.


(June 19, 1934, ch. 652, title III, § 393, as added Pub. L. 87–447, May 1, 1962, 76 Stat. 66; amended Pub. L. 90–129, title II, § 201(2), Nov. 7, 1967, 81 Stat. 367; Pub. L. 95–567, title I, § 104, Nov. 2, 1978, 92 Stat. 2408; Pub. L. 99–272, title V, § 5001(b), Apr. 7, 1986, 100 Stat. 117; Pub. L. 102–356, § 3, Aug. 26, 1992, 106 Stat. 949.)

Editorial Notes
Amendments1992—Subsec. (b)(4). Pub. L. 102–356 inserted before period at end “, including services to underserved audiences such as deaf and hearing impaired individuals and blind and visually impaired individuals”.
1986—Subsecs. (c), (d). Pub. L. 99–272 redesignated subsec. (d) as (c) and struck out former subsec. (c) relating to extension of services to new areas.
1978—Pub. L. 95–567 amended section generally, striking out provisions dealing with keeping records and access to records by Secretary and Comptroller General and inserting provisions dealing with criteria for approval and expenditures by Secretary. See sections 392(h) and 395(h) of this title.
1967—Pub. L. 90–129 substituted “subpart” for “part” wherever appearing.

Statutory Notes and Related Subsidiaries
Effective Date of 1978 AmendmentAmendment by Pub. L. 95–567 effective Nov. 2, 1978, see section 403 of Pub. L. 95–567, set out as a note under section 390 of this title.



§ 393a. Long-range planning for facilities(a) The Secretary, in consultation with the Corporation, public telecommunications entities, and as appropriate with other parties, shall develop a long-range plan to accomplish the objectives set forth in section 390 of this title. Such plan shall include a detailed 5-year projection of the broadcast and nonbroadcast public telecommunications facilities required to meet such objectives, and the expenditures necessary to provide such facilities.

(b) Repealed. Pub. L. 104–66, title I, § 1021(a), Dec. 21, 1995, 109 Stat. 712.

(June 19, 1934, ch. 652, title III, § 393A, formerly § 396, as added Pub. L. 87–447, May 1, 1962, 76 Stat. 67; renumbered § 394 and amended Pub. L. 90–129, title II, § 201(2), (4), Nov. 7, 1967, 81 Stat. 367; Pub. L. 95–567, title I, § 105, Nov. 2, 1978, 92 Stat. 2409; renumbered § 393A, Pub. L. 101–437, title II, § 203(a)(1), Oct. 17, 1990, 104 Stat. 998; Pub. L. 104–66, title I, § 1021(a), Dec. 21, 1995, 109 Stat. 712.)

Editorial Notes
Amendments1995—Subsec. (b). Pub. L. 104–66 struck out subsec. (b) which read as follows: “The plan required in subsection (a) of this section shall be updated annually, and a summary of the activities of the Secretary in implementing the plan, shall be submitted concurrently to the President and the Congress not later than the 31st day of December of each year.”
1978—Pub. L. 95–567 substituted provisions dealing with long-range planning for facilities for provisions authorizing the Secretary to establish rules and regulations necessary for this subpart. See section 392(e) of this title.
1967—Pub. L. 90–129, § 201(2), substituted “subpart” for “part”.

Statutory Notes and Related Subsidiaries
Effective Date of 1978 AmendmentAmendment by Pub. L. 95–567 effective Nov. 2, 1978, see section 403 of Pub. L. 95–567, set out as a note under section 390 of this title.




subpart b—national endowment for children’s educational television
§ 394. Establishment of National Endowment(a) PurposeIt is the purpose of this section to enhance the education of children through the creation and production of television programming specifically directed toward the development of fundamental intellectual skills.


(b) Establishment; contracts and grants(1) There is established, under the direction of the Secretary, a National Endowment for Children’s Educational Television. In administering the National Endowment, the Secretary is authorized to—(A) contract with the Corporation for the production of educational television programming for children; and

(B) make grants directly to persons proposing to create and produce educational television programming for children.

The Secretary shall consult with the Advisory Council on Children’s Educational Television in the making of the grants or the awarding of contracts for the purpose of making the grants.

(2) Contracts and grants under this section shall be made on the condition that the programming shall—(A) during the first two years after its production, be made available only to public television licensees and permittees and noncommercial television licensees and permittees; and

(B) thereafter be made available to any commercial television licensee or permittee or cable television system operator, at a charge established by the Secretary that will assure the maximum practicable distribution of such programming, so long as such licensee, permittee, or operator does not interrupt the programming with commercial advertisements.

The Secretary may, consistent with the purpose and provisions of this section, permit the programming to be distributed to persons using other media, establish conditions relating to such distribution, and apply those conditions to any contract or grant made under this section. The Secretary may waive the requirements of subparagraph (A) if the Secretary finds that neither public television licensees and permittees nor noncommercial television licensees and permittees will have an opportunity to air such programming in the first two years after its production.


(c) Criteria for contracts and grants; applications for contracts and grants(1) The Secretary, with the advice of the Advisory Council on Children’s Educational Television, shall establish criteria for making contracts and grants under this section. Such criteria shall be consistent with the purpose and provisions of this section and shall be made available to interested parties upon request. Such criteria shall include—(A) criteria to maximize the amount of programming that is produced with the funds made available by the Endowment;

(B) criteria to minimize the costs of—(i) selection of grantees,

(ii) administering the contracts and grants, and

(iii) the administrative costs of the programming production; and


(C) criteria to otherwise maximize the proportion of funds made available by the Endowment that are expended for the cost of programming production.


(2) Applications for grants under this section shall be submitted to the Secretary in such form and containing such information as the Secretary shall require by regulation.


(d) Amount of grantsUpon approving any application for a grant under subsection (b)(1)(B), the Secretary shall make a grant to the applicant in an amount determined by the Secretary, except that such amounts shall not exceed 75 percent of the amount determined by the Secretary to be the reasonable and necessary cost of the project for which the grant is made.


(e) Advisory Council on Children’s Educational Television(1) The Secretary shall establish an Advisory Council on Children’s Educational Television. The Secretary shall appoint ten individuals as members of the Council and designate one of such members to serve as Chairman.

(2) Members of the Council shall have terms of two years, and no member shall serve for more than three consecutive terms. The members shall have expertise in the fields of education, psychology, child development, or television programming, or related disciplines. Officers and employees of the United States shall not be appointed as members.

(3) While away from their homes or regular places of business in the performance of duties for the Council, the members of the Council shall serve without compensation but shall be allowed travel expenses, including per diem in lieu of subsistence, in accordance with section 5703 of title 5.

(4) The Council shall meet at the call of the Chairman and shall advise the Secretary concerning the making of contracts and grants under this section.


(f) Recordkeeping relating to grants; audits(1) Each recipient of a grant under this section shall keep such records as may be reasonably necessary to enable the Secretary to carry out the Secretary’s functions under this section, including records which fully disclose the amount and the disposition by such recipient of the proceeds of such grant, the total cost of the project, the amount and nature of that portion of the cost of the project supplied by other sources, and such other records as will facilitate an effective audit.

(2) The Secretary and the Comptroller General of the United States, or any of their duly authorized representatives, shall have access for the purposes of audit and examination to any books, documents, papers, and records of the recipient that are pertinent to a grant received under this section.


(g) Issuance of rules and regulationsThe Secretary is authorized to make such rules and regulations as may be necessary to carry out this section, including those relating to the order of priority in approving applications for projects under this section or to determining the amounts of contracts and grants for such projects.


(h) Authorization of appropriations; availabilityThere are authorized to be appropriated $2,000,000 for fiscal year 1991, $4,000,000 for fiscal year 1992, $5,000,000 for fiscal year 1993, and $6,000,000 for fiscal year 1994 to be used by the Secretary to carry out the provisions of this section. Sums appropriated under this subsection for any fiscal year shall remain available for contracts and grants for projects for which applications approved under this section have been submitted wtihin 11 So in original. Probably should be “within”. one year after the last day of such fiscal year.


(i) DefinitionsFor purposes of this section—(1) the term “educational television programming for children” means any television program which is directed to an audience of children who are 16 years of age or younger and which is designed for the intellectual development of those children, except that such term does not include any television program which is directed to a general audience but which might also be viewed by a significant number of children; and

(2) the term “person” means an individual, partnership, association, joint stock company, trust, corporation, or State or local governmental entity.


(June 19, 1934, ch. 652, title III, § 394, as added Pub. L. 101–437, title II, § 203(a)(3), Oct. 17, 1990, 104 Stat. 998; amended Pub. L. 102–538, title I, § 152, formerly § 132, Oct. 27, 1992, 106 Stat. 3540, renumbered § 152, Pub. L. 103–66, title VI, § 6001(a)(2), Aug. 10, 1993, 107 Stat. 379.)

Editorial Notes
Prior ProvisionsA prior section 394, act June 19, 1934, § 394, was renumbered section 393A by Pub. L. 101–437 and transferred to section 393a of this title.
Another prior section 394, act June 19, 1934, § 394, was renumbered section 397 by Pub. L. 90–129 and transferred to section 397 of this title.

Amendments1992—Subsec. (h). Pub. L. 102–538 substituted “1991,” for “1991 and” and inserted “, $5,000,000 for fiscal year 1993, and $6,000,000 for fiscal year 1994” after “1992”.

Statutory Notes and Related Subsidiaries
Termination of Advisory CouncilsAdvisory councils established after Jan. 5, 1973, to terminate not later than the expiration of the 2-year period beginning on the date of their establishment, unless, in the case of a council established by the President or an officer of the Federal Government, such council is renewed by appropriate action prior to the expiration of such 2-year period, or in the case of a council established by Congress, its duration is otherwise provided by law. See sections 3(2) and 14 of Pub. L. 92–463, Oct. 6, 1972, 86 Stat. 770, 776, set out in the Appendix to Title 5, Government Organization and Employees.

Congressional FindingsPub. L. 101–437, title II, § 202, Oct. 17, 1990, 104 Stat. 997, provided that: 
“The Congress finds that—
“(1) children in the United States are lagging behind those in other countries in fundamental intellectual skills, including reading, writing, mathematics, science, and geography;

“(2) these fundamental skills are essential for the future governmental and industrial leadership of the United States;

“(3) the United States must act now to greatly improve the education of its children;

“(4) television is watched by children about three hours each day on average and can be effective in teaching children;

“(5) educational television programming for children is aired too infrequently either because public broadcast licensees and permittees lack funds or because commercial broadcast licensees and permittees or cable television system operators do not have the economic incentive; and

“(6) the Federal Government can assist in the creation of children’s educational television by establishing a National Endowment for Children’s Educational Television to supplement the children’s educational programming funded by other governmental entities.”







subpart c—telecommunications demonstrations
§ 395. Assistance for demonstration projects(a) Authorization for grants and contractsIt is the purpose of this subpart to promote the development of nonbroadcast telecommunications facilities and services for the transmission, distribution, and delivery of health, education, and public or social service information. The Secretary is authorized, upon receipt of an application in such form and containing such information as he may by regulation require, to make grants to, and enter into contracts with, public and private nonprofit agencies, organizations, and institutions for the purpose of carrying out telecommunications demonstrations.


(b) Application approvalThe Secretary may approve an application submitted under subsection (a) if he determines that—(1) the project for which application is made will demonstrate innovative methods or techniques of utilizing nonbroadcast telecommunications equipment or facilities to satisfy the purpose of this subpart;

(2) demonstrations and related activities assisted under this subpart will remain under the administration and control of the applicant;

(3) the applicant has the managerial and technical capability to carry out the project for which the application is made; and

(4) the facilities and equipment acquired or developed pursuant to the application will be used substantially for the transmission, distribution, and delivery of health, education, or public or social service information.


(c) Contract with applicantUpon approving any application under this subpart with respect to any project, the Secretary shall make a grant to or enter into a contract with the applicant in an amount determined by the Secretary not to exceed the reasonable and necessary cost of such project. The Secretary shall pay such amount from the sums available therefor, in advance or by way of reimbursement, and in such installments consistent with established practice, as he may determine.


(d) Use of fundsFunds made available pursuant to this subpart shall not be available for the construction, remodeling, or repair of structures to house the facilities or equipment acquired or developed with such funds, except that such funds may be used for minor remodeling which is necessary for and incidental to the installation of such facilities or equipment.


(e) “Nonbroadcast telecommunications facilities” definedFor purposes of this section, the term “nonbroadcast telecommunications facilities” includes, but is not limited to, cable television systems, communications satellite systems and related terminal equipment, and other modes of transmitting, emitting, or receiving images and sounds or intelligence by means of wire, radio, optical, electromagnetic, or other means.


(f) FundingThe funding of any demonstration pursuant to this subpart shall continue for not more than 3 years from the date of the original grant or contract.


(g) Summary and evaluationThe Secretary shall require that the recipient of a grant or contract under this subpart submit a summary and evaluation of the results of the demonstration at least annually for each year in which funds are received pursuant to this section.


(h) Recordkeeping requirements; accessibility(1) Each recipient of assistance under this subpart shall keep such records as may be reasonably necessary to enable the Secretary to carry out the Secretary’s functions under this subpart, including records which fully disclose the amount and the disposition by such recipient of the proceeds of such assistance, the total cost of the project or undertaking in connection with which such assistance is given or used, the amount and nature of that portion of the cost of the project or undertaking supplied by other sources, and such other records as will facilitate an effective audit.

(2) The Secretary and the Comptroller General of the United States, or any of their duly authorized representatives, shall have access for the purposes of audit and examination to any books, documents, papers, and records of the recipient that are pertinent to assistance received under this subpart.


(i) Rules and regulationsThe Secretary is authorized to make such rules and regulations as may be necessary to carry out this subpart, including regulations relating to the order of priority in approving applications for projects under this subpart or to determining the amounts of grants for such projects.


(j) AssistanceThe Commission is authorized to provide such assistance in carrying out the provisions of this subpart as may be requested by the Secretary. The Secretary shall provide for close coordination with the Commission in the administration of the Secretary’s functions under this subpart which are of interest to or affect the functions of the Commission. The Secretary shall provide for close coordination with the Corporation in the administration of the Secretary’s functions under this subpart which are of interest to or affect the functions of the Corporation.


(k) Authorization of appropriationsThere are authorized to be appropriated $1,000,000 for each of the fiscal years 1979, 1980, and 1981, to be used by the Secretary to carry out the provisions of this subpart. Sums appropriated under this subsection for any fiscal year shall remain available for payment of grants or contracts for projects for which applications approved under this subpart have been submitted within one year after the last day of such fiscal year.


(June 19, 1934, ch. 652, title III, § 395, as added Pub. L. 95–567, title II, § 201, Nov. 2, 1978, 92 Stat. 2409.)

Editorial Notes
Prior ProvisionsA prior section 395, act June 19, 1934, ch. 652, title III, § 395, as added May 1, 1962, Pub. L. 87–447, 76 Stat. 67; amended Nov. 7, 1967, Pub. L. 90–129, title II, § 201(2), 81 Stat. 367; June 5, 1976, Pub. L. 94–309, § 5, 90 Stat. 684, related to assistance of the Secretary by the Commission, prior to repeal by Pub. L. 95–567, § 201.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Nov. 2, 1978, see section 403 of Pub. L. 95–567, set out as an Effective Date of 1978 Amendment note under section 390 of this title.




subpart d—corporation for public broadcasting
§ 396. Corporation for Public Broadcasting(a) Congressional declaration of policyThe Congress hereby finds and declares that—(1) it is in the public interest to encourage the growth and development of public radio and television broadcasting, including the use of such media for instructional, educational, and cultural purposes;

(2) it is in the public interest to encourage the growth and development of nonbroadcast telecommunications technologies for the delivery of public telecommunications services;

(3) expansion and development of public telecommunications and of diversity of its programming depend on freedom, imagination, and initiative on both local and national levels;

(4) the encouragement and support of public telecommunications, while matters of importance for private and local development, are also of appropriate and important concern to the Federal Government;

(5) it furthers the general welfare to encourage public telecommunications services which will be responsive to the interests of people both in particular localities and throughout the United States, which will constitute an expression of diversity and excellence, and which will constitute a source of alternative telecommunications services for all the citizens of the Nation;

(6) it is in the public interest to encourage the development of programming that involves creative risks and that addresses the needs of unserved and underserved audiences, particularly children and minorities;

(7) it is necessary and appropriate for the Federal Government to complement, assist, and support a national policy that will most effectively make public telecommunications services available to all citizens of the United States;

(8) public television and radio stations and public telecommunications services constitute valuable local community resources for utilizing electronic media to address national concerns and solve local problems through community programs and outreach programs;

(9) it is in the public interest for the Federal Government to ensure that all citizens of the United States have access to public telecommunications services through all appropriate available telecommunications distribution technologies; and

(10) a private corporation should be created to facilitate the development of public telecommunications and to afford maximum protection from extraneous interference and control.


(b) Establishment of Corporation; application of District of Columbia Nonprofit Corporation ActThere is authorized to be established a nonprofit corporation, to be known as the “Corporation for Public Broadcasting”, which will not be an agency or establishment of the United States Government. The Corporation shall be subject to the provisions of this section, and, to the extent consistent with this section, to the District of Columbia Nonprofit Corporation Act.


(c) Board of Directors; functions, duties, etc.(1) The Corporation for Public Broadcasting shall have a Board of Directors (hereinafter in this section referred to as the “Board”), consisting of 9 members appointed by the President, by and with the advice and consent of the Senate. No more than 5 members of the Board appointed by the President may be members of the same political party.

(2) The 9 members of the Board appointed by the President (A) shall be selected from among citizens of the United States (not regular full-time employees of the United States) who are eminent in such fields as education, cultural and civic affairs, or the arts, including radio and television; and (B) shall be selected so as to provide as nearly as practicable a broad representation of various regions of the Nation, various professions and occupations, and various kinds of talent and experience appropriate to the functions and responsibilities of the Corporation.

(3) Of the members of the Board appointed by the President under paragraph (1), one member shall be selected from among individuals who represent the licensees and permittees of public television stations, and one member shall be selected from among individuals who represent the licensees and permittees of public radio stations.

(4) The members of the initial Board of Directors shall serve as incorporators and shall take whatever actions are necessary to establish the Corporation under the District of Columbia Nonprofit Corporation Act.

(5) The term of office of each member of the Board appointed by the President shall be 6 years, except as provided in section 5(c) of the Public Telecommunications Act of 1992. Any member whose term has expired may serve until such member’s successor has taken office, or until the end of the calendar year in which such member’s term has expired, whichever is earlier. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which such member’s predecessor was appointed shall be appointed for the remainder of such term. No member of the Board shall be eligible to serve in excess of 2 consecutive full terms.

(6) Any vacancy in the Board shall not affect its power, but shall be filled in the manner consistent with this chapter.

(7) Members of the Board shall attend not less than 50 percent of all duly convened meetings of the Board in any calendar year. A member who fails to meet the requirement of the preceding sentence shall forfeit membership and the President shall appoint a new member to fill such vacancy not later than 30 days after such vacancy is determined by the Chairman of the Board.


(d) Election of Chairman and Vice Chairman; compensation of Board members(1) Members of the Board shall annually elect one of their members to be Chairman and elect one or more of their members as a Vice Chairman or Vice Chairmen.

(2) The members of the Board shall not, by reason of such membership, be deemed to be officers or employees of the United States. They shall, while attending meetings of the Board or while engaged in duties related to such meetings or other activities of the Board pursuant to this subpart, be entitled to receive compensation at the rate of $150 per day, including travel­time. No Board member shall receive compensation of more than $10,000 in any fiscal year. While away from their homes or regular places of business, Board members shall be allowed travel and actual, reasonable, and necessary expenses.


(e) Officers and employees; term of office, compensation, qualifications, and removal; political party affiliation, political test or qualification when taking personnel actions(1) The Corporation shall have a President, and such other officers as may be named and appointed by the Board for terms and at rates of compensation fixed by the Board. No officer or employee of the Corporation may be compensated by the Corporation at an annual rate of pay which exceeds the rate of basic pay in effect from time to time for level I of the Executive Schedule under section 5312 of title 5. No individual other than a citizen of the United States may be an officer of the Corporation. No officer of the Corporation, other than the Chairman or a Vice Chairman, may receive any salary or other compensation (except for compensation for services on boards of directors of other organizations that do not receive funds from the Corporation, on committees of such boards, and in similar activities for such organizations) from any sources other than the Corporation for services rendered during the period of his or her employment by the Corporation. Service by any officer on boards of directors of other organizations, on committees of such boards, and in similar activities for such organizations shall be subject to annual advance approval by the Board and subject to the provisions of the Corporation’s Statement of Ethical Conduct. All officers shall serve at the pleasure of the Board.

(2) Except as provided in the second sentence of subsection (c)(1) of this section, no political test or qualification shall be used in selecting, appointing, promoting, or taking other personnel actions with respect to officers, agents, and employees of the Corporation.


(f) Nonprofit and nonpolitical nature of Corporation(1) The Corporation shall have no power to issue any shares of stock, or to declare or pay any dividends.

(2) No part of the income or assets of the Corporation shall inure to the benefit of any director, officer, employee, or any other individual except as salary or reasonable compensation for services.

(3) The Corporation may not contribute to or otherwise support any political party or candidate for elective public office.


(g) Purposes and activities of Corporation; powers under District of Columbia Nonprofit Corporation Act(1) In order to achieve the objectives and to carry out the purposes of this subpart, as set out in subsection (a), the Corporation is authorized to—(A) facilitate the full development of public telecommunications in which programs of high quality, diversity, creativity, excellence, and innovation, which are obtained from diverse sources, will be made available to public telecommunications entities, with strict adherence to objectivity and balance in all programs or series of programs of a controversial nature;

(B) assist in the establishment and development of one or more interconnection systems to be used for the distribution of public telecommunications services so that all public telecommunications entities may disseminate such services at times chosen by the entities;

(C) assist in the establishment and development of one or more systems of public telecommunications entities throughout the United States; and

(D) carry out its purposes and functions and engage in its activities in ways that will most effectively assure the maximum freedom of the public telecommunications entities and systems from interference with, or control of, program content or other activities.


(2) In order to carry out the purposes set forth in subsection (a), the Corporation is authorized to—(A) obtain grants from and make contracts with individuals and with private, State, and Federal agencies, organizations, and institutions;

(B) contract with or make grants to public telecommunications entities, national, regional, and other systems of public telecommunications entities, and independent producers and production entities, for the production or acquisition of public telecommunications services to be made available for use by public telecommunications entities, except that—(i) to the extent practicable, proposals for the provision of assistance by the Corporation in the production or acquisition of programs or series of programs shall be evaluated on the basis of comparative merit by panels of outside experts, representing diverse interests and perspectives, appointed by the Corporation; and

(ii) nothing in this subparagraph shall be construed to prohibit the exercise by the Corporation of its prudent business judgement with respect to any grant to assist in the production or acquisition of any program or series of programs recommended by any such panel;


(C) make payments to existing and new public telecommunications entities to aid in financing the production or acquisition of public telecommunications services by such entities, particularly innovative approaches to such services, and other costs of operation of such entities;

(D) establish and maintain, or contribute to, a library and archives of noncommercial educational and cultural radio and television programs and related materials and develop public awareness of, and disseminate information about, public telecommunications services by various means, including the publication of a journal;

(E) arrange, by grant to or contract with appropriate public or private agencies, organizations, or institutions, for interconnection facilities suitable for distribution and transmission of public telecommunications services to public telecommunications entities;

(F) hire or accept the voluntary services of consultants, experts, advisory boards, and panels to aid the Corporation in carrying out the purposes of this subpart;

(G) conduct (directly or through grants or contracts) research, demonstrations, or training in matters related to public television or radio broadcasting and the use of nonbroadcast communications technologies for the dissemination of noncommercial educational and cultural television or radio programs;

(H) make grants or contracts for the use of nonbroadcast telecommunications technologies for the dissemination to the public of public telecommunications services; and

(I) take such other actions as may be necessary to accomplish the purposes set forth in subsection (a).

Nothing contained in this paragraph shall be construed to commit the Federal Government to provide any sums for the payment of any obligation of the Corporation which exceeds amounts provided in advance in appropriation Acts.

(3) To carry out the foregoing purposes and engage in the foregoing activities, the Corporation shall have the usual powers conferred upon a nonprofit corporation by the District of Columbia Nonprofit Corporation Act, except that the Corporation is prohibited from—(A) owning or operating any television or radio broadcast station, system, or network, community antenna television system, interconnection system or facility, program production facility, or any public telecommunications entity, system, or network; and

(B) producing programs, scheduling programs for dissemination, or disseminating programs to the public.


(4) All meetings of the Board of Directors of the Corporation, including any committee of the Board, shall be open to the public under such terms, conditions, and exceptions as are set forth in subsection (k)(4).

(5) The Corporation, in consultation with interested parties, shall create a 5-year plan for the development of public telecommunications services. Such plan shall be updated annually by the Corporation.


(h) Free or reduced rate interconnection service; access to facilities(1) Nothing in this chapter, or in any other provision of law, shall be construed to prevent United States communications common carriers from rendering free or reduced rate communications interconnection services for public television or radio services, subject to such rules and regulations as the Commission may prescribe.

(2) Subject to such terms and conditions as may be established by public telecommunications entities receiving space satellite interconnection facilities or services purchased or arranged for, in whole or in part, with funds authorized under this part, other public telecommunications entities shall have reasonable access to such facilities or services for the distribution of educational and cultural programs to public telecommunications entities. Any remaining capacity shall be made available to other persons for the transmission of noncommercial educational and cultural programs and program information relating to such programs, to public telecommunications entities, at a charge or charges comparable to the charge or charges, if any, imposed upon a public telecommunications entity for the distribution of noncommercial educational and cultural programs to public telecommunications entities. No such person shall be denied such access whenever sufficient capacity is available.


(i) Repealed. Pub. L. 115–141, div. P, title IV, § 402(i)(8)(A), Mar. 23, 2018, 132 Stat. 1090

(j) Repeal, alteration, or amendmentThe right to repeal, alter, or amend this section at any time is expressly reserved.


(k) Financing restrictions(1)(A) There is hereby established in the Treasury a fund which shall be known as the Public Broadcasting Fund (hereinafter in this subsection referred to as the “Fund”), to be administered by the Secretary of the Treasury.

(B) There is authorized to be appropriated to the Fund for each of the fiscal years 1978, 1979, and 1980, an amount equal to 40 percent of the total amount of non-Federal financial support received by public broadcasting entities during the fiscal year second preceding each such fiscal year, except that the amount so appropriated shall not exceed $121,000,000 for fiscal year 1978, $140,000,000 for fiscal year 1979, and $160,000,000 for fiscal year 1980.

(C) There is authorized to be appropriated to the Fund, for each of the fiscal years 1981, 1982, 1983, 1984, 1985, 1986, 1987, 1988, 1989, 1990, 1991, 1992, and 1993, an amount equal to 40 percent of the total amount of non-Federal financial support received by public broadcasting entities during the fiscal year second preceding each such fiscal year, except that the amount so appropriated shall not exceed $265,000,000 for fiscal year 1992, $285,000,000 for fiscal year 1993, $310,000,000 for fiscal year 1994, $375,000,000 for fiscal year 1995, and $425,000,000 for fiscal year 1996.

(D) In addition to any amounts authorized under any other provision of this or any other Act to be appropriated to the Fund, $20,000,000 are hereby authorized to be appropriated to the Fund (notwithstanding any other provision of this subsection) specifically for transition from the use of analog to digital technology for the provision of public broadcasting services for fiscal year 2001.

(E) Funds appropriated under this subsection shall remain available until expended.


(2)(A) The funds authorized to be appropriated by this subsection shall be used by the Corporation, in a prudent and financially responsible manner, solely for its grants, contracts, and administrative costs, except that the Corporation may not use any funds appropriated under this subpart for purposes of conducting any reception, or providing any other entertainment, for any officer or employee of the Federal Government or any State or local government. The Corporation shall determine the amount of non-Federal financial support received by public broadcasting entities during each of the fiscal years referred to in paragraph (1) for the purpose of determining the amount of each authorization, and shall certify such amount to the Secretary of the Treasury, except that the Corporation may include in its certification non-Federal financial support received by a public broadcasting entity during its most recent fiscal year ending before September 30 of the year for which certification is made. Upon receipt of such certification, the Secretary of the Treasury shall make available to the Corporation, from such funds as may be appropriated to the Fund, the amount authorized for each of the fiscal years pursuant to the provisions of this subsection.

(B) Funds appropriated and made available under this subsection shall be disbursed by the Secretary of the Treasury on a fiscal year basis.


(3)(A)(i) The Corporation shall establish an annual budget for use in allocating amounts from the Fund. Of the amounts appropriated into the Fund available for allocation for any fiscal year—(I) $10,200,000 shall be available for the administrative expenses of the Corporation for fiscal year 1989, and for each succeeding fiscal year the amount which shall be available for such administrative expenses shall be the sum of the amount made available to the Corporation under this subclause for such expenses in the preceding fiscal year plus the greater of 4 percent of such amount or a percentage of such amount equal to the percentage change in the Consumer Price Index, except that none of the amounts allocated under subclauses (II), (III), and (IV) and clause (v) shall be used for any administrative expenses of the Corporation and not more than 5 percent of all the amounts appropriated into the Fund available for allocation for any fiscal year shall be available for such administrative expenses;

(II) 6 percent of such amounts shall be available for expenses incurred by the Corporation for capital costs relating to telecommunications satellites, the payment of programming royalties and other fees, the costs of interconnection facilities and operations (as provided in clause (iv)(I)), and grants which the Corporation may make for assistance to stations that broadcast programs in languages other than English or for assistance in the provision of affordable training programs for employees at public broadcast stations, and if the available funding level permits, for projects and activities that will enhance public broadcasting;

(III) 75 percent of the remainder (after allocations are made under subclause (I) and subclause (II)) shall be allocated in accordance with clause (ii); and

(IV) 25 percent of such remainder shall be allocated in accordance with clause (iii).


(ii) Of the amounts allocated under clause (i)(III) for any fiscal year—(I) 75 percent of such amounts shall be available for distribution among the licensees and permittees of public television stations pursuant to paragraph (6)(B); and

(II) 25 percent of such amounts shall be available for distribution under subparagraph (B)(i), and in accordance with any plan implemented under paragraph (6)(A), for national public television programming.


(iii) Of the amounts allocated under clause (i)(IV) for any fiscal year—(I) 70 percent of such amounts shall be available for distribution among the licensees and permittees of public radio stations pursuant to paragraph (6)(B);

(II) 7 percent of such amounts shall be available for distribution under subparagraph (B)(i) for public radio programming; and

(III) 23 percent of such amounts shall be available for distribution among the licensees and permittees of public radio stations pursuant to paragraph (6)(B), solely to be used for acquiring or producing programming that is to be distributed nationally and is designed to serve the needs of a national audience.


(iv)(I) From the amount provided pursuant to clause (i)(II), the Corporation shall defray an amount equal to 50 percent of the total costs of interconnection facilities and operations to facilitate the availability of public television and radio programs among public broadcast stations.

(II) Of the amounts received as the result of any contract, lease agreement, or any other arrangement under which the Corporation directly or indirectly makes available interconnection facilities, 50 percent of such amounts shall be distributed to the licensees and permittees of public television stations and public radio stations. The Corporation shall not have any authority to establish any requirements, guidelines, or limitations with respect to the use of such amounts by such licensees and permittees.


(v) Of the interest on the amounts appropriated into the Fund which is available for allocation for any fiscal year—(I) 75 percent shall be available for distribution for the purposes referred to in clause (ii)(II); and

(II) 25 percent shall be available for distribution for the purposes referred to in clause (iii)(II) and (III).



(B)(i) The Corporation shall utilize the funds allocated pursuant to subparagraph (A)(ii)(II) and subparagraph (A)(iii)(II) to make grants for production of public television or radio programs by independent producers and production entities and public telecommunications entities, producers of national children’s educational programming, and producers of programs addressing the needs and interests of minorities, and for acquisition of such programs by public telecommunications entities. The Corporation may make grants to public telecommunications entities and producers for the production of programs in languages other than English. Of the funds utilized pursuant to this clause, a substantial amount shall be distributed to independent producers and production entities, producers of national children’s educational programming, and producers of programming addressing the needs and interests of minorities for the production of programs.

(ii) All funds available for distribution under clause (i) shall be distributed to entities outside the Corporation and shall not be used for the general administrative costs of the Corporation, the salaries or related expenses of Corporation personnel and members of the Board, or for expenses of consultants and advisers to the Corporation.

(iii)(I) For fiscal year 1990 and succeeding fiscal years, the Corporation shall, in carrying out its obligations under clause (i) with respect to public television programming, provide adequate funds for an independent production service.

(II) Such independent production service shall be separate from the Corporation and shall be incorporated under the laws of the District of Columbia for the purpose of contracting with the Corporation for the expenditure of funds for the production of public television programs by independent producers and independent production entities.

(III) The Corporation shall work with organizations or associations of independent producers or independent production entities to develop a plan and budget for the operation of such service that is acceptable to the Corporation.

(IV) The Corporation shall ensure that the funds provided to such independent production service shall be used exclusively in pursuit of the Corporation’s obligation to expand the diversity and innovativeness of programming available to public broadcasting.

(V) Repealed. Pub. L. 115–141, div. P, title IV, § 402(i)(8)(B)(ii), Mar. 23, 2018, 132 Stat. 1090.

(VI) The Corporation shall not contract to provide funds to any such independent production service, unless that service agrees to comply with public inspection requirements established by the Corporation within 3 months after August 26, 1992. Under such requirements the service shall maintain at its offices a public file, updated regularly, containing information relating to the service’s award of funds for the production of programming. The information shall be available for public inspection and copying for at least 3 years and shall be of the same kind as the information required to be maintained by the Corporation under subsection (l)(4)(B).




(4) Funds may not be distributed pursuant to this subsection to the Public Broadcasting Service or National Public Radio (or any successor organization), or to the licensee or permittee of any public broadcast station, unless the governing body of any such organization, any committee of such governing body, or any advisory body of any such organization, holds open meetings preceded by reasonable notice to the public. All persons shall be permitted to attend any meeting of the board, or of any such committee or body, and no person shall be required, as a condition to attendance at any such meeting, to register such person’s name or to provide any other information. Nothing contained in this paragraph shall be construed to prevent any such board, committee, or body from holding closed sessions to consider matters relating to individual employees, proprietary information, litigation and other matters requiring the confidential advice of counsel, commercial or financial information obtained from a person on a privileged or confidential basis, or the purchase of property or services whenever the premature exposure of such purchase would compromise the business interests of any such organization. If any such meeting is closed pursuant to the provisions of this paragraph, the organization involved shall thereafter (within a reasonable period of time) make available to the public a written statement containing an explanation of the reasons for closing the meeting.

(5) Funds may not be distributed pursuant to this subsection to any public telecommunications entity that does not maintain for public examination copies of the annual financial and audit reports, or other information regarding finances, submitted to the Corporation pursuant to subsection (1)(3)(B).11 So in original. Probably should be “(l)(3)(B).”

(6)(A) The Corporation shall conduct a study and prepare a plan, in consultation with public television licensees (or designated representatives of those licensees) and the Public Broadcasting Service, on how funds available to the Corporation under paragraph (3)(A)(ii)(II) can be best allocated to meet the objectives of this chapter with regard to national public television programming. The plan, which shall be based on the conclusions resulting from the study, shall be submitted by the Corporation to the Congress not later than January 31, 1990. Unless directed otherwise by an Act of Congress, the Corporation shall implement the plan during the first fiscal year beginning after the fiscal year in which the plan is submitted to Congress.

(B) The Corporation shall make a basic grant from the portion reserved for television stations under paragraph (3)(A)(ii)(I) to each licensee and permittee of a public television station that is on the air. The Corporation shall assist radio stations to maintain and improve their service where public radio is the only broadcast service available. The balance of the portion reserved for television stations and the total portion reserved for radio stations under paragraph (3)(A)(iii)(I) shall be distributed to licensees and permittees of such stations in accordance with eligibility criteria (which the Corporation shall review periodically in consultation with public radio and television licensees or permittees, or their designated representatives) that promote the public interest in public broadcasting, and on the basis of a formula designed to—(i) provide for the financial needs and requirements of stations in relation to the communities and audiences such stations undertake to serve;

(ii) maintain existing, and stimulate new, sources of non-Federal financial support for stations by providing incentives for increases in such support; and

(iii) assure that each eligible licensee and permittee of a public radio station receives a basic grant.



(7) The funds distributed pursuant to paragraph (3)(A)(ii)(I) and (iii)(I) may be used at the discretion of the recipient for purposes related primarily to the production or acquisition of programming.

(8)(A) Funds may not be distributed pursuant to this subpart to any public broadcast station (other than any station which is owned and operated by a State, a political or special purpose subdivision of a State, or a public agency) unless such station establishes a community advisory board. Any such station shall undertake good faith efforts to assure that (i) its advisory board meets at regular intervals; (ii) the members of its advisory board regularly attend the meetings of the advisory board; and (iii) the composition of its advisory board are 22 So in original. Probably should be “is”. reasonably representative of the diverse needs and interests of the communities served by such station.

(B) The board shall be permitted to review the programming goals established by the station, the service provided by the station, and the significant policy decisions rendered by the station. The board may also be delegated any other responsibilities, as determined by the governing body of the station. The board shall advise the governing body of the station with respect to whether the programming and other policies of such station are meeting the specialized educational and cultural needs of the communities served by the station, and may make such recommendations as it considers appropriate to meet such needs.

(C) The role of the board shall be solely advisory in nature, except to the extent other responsibilities are delegated to the board by the governing body of the station. In no case shall the board have any authority to exercise any control over the daily management or operation of the station.

(D) In the case of any public broadcast station (other than any station which is owned and operated by a State, a political or special purpose subdivision of a State, or a public agency) in existence on November 2, 1978, such station shall comply with the requirements of this paragraph with respect to the establishment of a community advisory board not later than 180 days after November 2, 1978.

(E) The provision of subparagraph (A) prohibiting the distribution of funds to any public broadcast station (other than any station which is owned and operated by a State, a political or special purpose subdivision of a State, or a public agency) unless such station establishes a community advisory board shall be the exclusive remedy for the enforcement of the provisions of this paragraph.


(9) Funds may not be distributed pursuant to this subsection to the Public Broadcasting Service or National Public Radio (or any successor organization) unless assurances are provided to the Corporation that no officer or employee of the Public Broadcasting Service or National Public Radio (or any successor organization), as the case may be, will be compensated in excess of reasonable compensation as determined pursuant to Section 33 So in original. Probably should not be capitalized. 4958 of title 26 for services that the officer or employee renders to organization,44 So in original. Probably should be “the organization,”. and unless further assurances are provided to the Corporation that no officer or employee of such an entity will be loaned money by that entity on an interest-free basis.

(10)(A) There is hereby established in the Treasury a fund which shall be known as the Public Broadcasting Satellite Interconnection Fund (hereinafter in this subsection referred to as the “Satellite Interconnection Fund”), to be administered by the Secretary of the Treasury.

(B) There is authorized to be appropriated to the Satellite Interconnection Fund, for fiscal year 1991, the amount of $200,000,000. If such amount is not appropriated in full for fiscal year 1991, the portion of such amount not yet appropriated is authorized to be appropriated for fiscal years 1992 and 1993. Funds appropriated to the Satellite Interconnection Fund shall remain available until expended.

(C) The Secretary of the Treasury shall make available and disburse to the Corporation, at the beginning of fiscal year 1991 and of each succeeding fiscal year thereafter, such funds as have been appropriated to the Satellite Interconnection Fund for the fiscal year in which such disbursement is to be made.

(D) Notwithstanding any other provision of this subsection except paragraphs (4), (5), (8), and (9), all funds appropriated to the Satellite Interconnection Fund and interest thereon—(i) shall be distributed by the Corporation to the licensees and permittees of noncommercial educational television broadcast stations providing public telecommunications services or the national entity they designate for satellite interconnection purposes and to those public telecommunications entities participating in the public radio satellite interconnection system or the national entity they designate for satellite interconnection purposes, exclusively for the capital costs of the replacement, refurbishment, or upgrading of their national satellite interconnection systems and associated maintenance of such systems; and

(ii) shall not be used for the administrative costs of the Corporation, the salaries or related expenses of Corporation personnel and members of the Board, or for expenses of consultants and advisers to the Corporation.



(11)(A) Funds may not be distributed pursuant to this subsection for any fiscal year to the licensee or permittee of any public broadcast station if such licensee or permittee—(i) fails to certify to the Corporation that such licensee or permittee complies with the Commission’s regulations concerning equal employment opportunity as published under section 73.2080 of title 47, Code of Federal Regulations, or any successor regulations thereto; or

(ii) fails to submit to the Corporation the report required by subparagraph (B) for the preceding calendar year.


(B) A licensee or permittee of any public broadcast station with more than five full-time employees to file annually with the Corporation a statistical report, consistent with reports required by Commission regulation, identifying by race and sex the number of employees in each of the following full-time and part-time job categories:(i) Officials and managers.

(ii) Professionals.

(iii) Technicians.

(iv) Semiskilled operatives.

(v) Skilled craft persons.

(vi) Clerical and office personnel.

(vii) Unskilled operatives.

(viii) Service workers.


(C) In addition, such report shall state the number of job openings occurring during the course of the year. Where the job openings were filled in accordance with the regulations described in subparagraph (A)(i), the report shall so certify, and where the job openings were not filled in accordance with such regulations, the report shall contain a statement providing reasons therefor. The statistical report shall be available to the public at the central office and at every location where more than five full-time employees are regularly assigned to work.


(12) Funds may not be distributed under this subsection to any public broadcasting entity that directly or indirectly—(A) rents contributor or donor names (or other personally identifiable information) to or from, or exchanges such names or information with, any Federal, State, or local candidate, political party, or political committee; or

(B) discloses contributor or donor names, or other personally identifiable information, to any nonaffiliated third party unless—(i) such entity clearly and conspicuously discloses to the contributor or donor that such information may be disclosed to such third party;

(ii) the contributor or donor is given the opportunity, before the time that such information is initially disclosed, to direct that such information not be disclosed to such third party; and

(iii) the contributor or donor is given an explanation of how the contributor or donor may exercise that nondisclosure option.




(l) Financial management and records(1)(A) The accounts of the Corporation shall be audited annually in accordance with generally accepted auditing standards by independent certified public accountants or independent licensed public accountants certified or licensed by a regulatory authority of a State or other political subdivision of the United States, except that such requirement shall not preclude shared auditing arrangements between any public telecommunications entity and its licensee where such licensee is a public or private institution. The audits shall be conducted at the place or places where the accounts of the Corporation are normally kept. All books, accounts, financial records, reports, files, and all other papers, things, or property belonging to or in use by the Corporation and necessary to facilitate the audits shall be made available to the person or persons conducting the audits; and full facilities for verifying transactions with the balances or securities held by depositories, fiscal agents and custodians shall be afforded to such person or persons.

(B) The report of each such independent audit shall set forth the scope of the audit and include such statements as are necessary to present fairly the Corporation’s assets and liabilities, surplus or deficit, with an analysis of the changes therein during the year, supplemented in reasonable detail by a statement of the Corporation’s income and expenses during the year, and a statement of the sources and application of funds, together with the independent auditor’s opinion of those statements.


(2)(A) The financial transactions of the Corporation for any fiscal year during which Federal funds are available to finance any portion of its operations may be audited by the Government Accountability Office in accordance with the principles and procedures applicable to commercial corporate transactions and under such rules and regulations as may be prescribed by the Comptroller General of the United States. Any such audit shall be conducted at the place or places where accounts of the Corporation are normally kept. The representative of the Government Accountability Office shall have access to all books, accounts, records, reports, files, and all other papers, things, or property belonging to or in use by the Corporation pertaining to its financial transactions and necessary to facilitate the audit, and they shall be afforded full facilities for verifying transactions with the balances or securities held by depositories, fiscal agents, and custodians. All such books, accounts, records, reports, files, papers and property of the Corporation shall remain in possession and custody of the Corporation.

(B) A report of each such audit shall be made by the Comptroller General to the Congress. The report to the Congress shall contain such comments and information as the Comptroller General may deem necessary to inform Congress of the financial operations and condition of the Corporation, together with such recommendations with respect thereto as he may deem advisable. The report shall also show specifically any program, expenditure, or other financial transaction or undertaking observed in the course of the audit, which, in the opinion of the Comptroller General, has been carried on or made without authority of law. A copy of each report shall be furnished to the President, to the Secretary, and to the Corporation at the time submitted to the Congress.


(3)(A) Not later than 1 year after November 2, 1978, the Corporation, in consultation with the Comptroller General, and as appropriate with others, shall develop accounting principles which shall be used uniformly by all public telecommunications entities receiving funds under this subpart, taking into account organizational differences among various categories of such entities. Such principles shall be designed to account fully for all funds received and expended for public telecommunications purposes by such entities.

(B) Each public telecommunications entity receiving funds under this subpart shall be required—(i) to keep its books, records, and accounts in such form as may be required by the Corporation;

(ii)(I) to undergo a biennial audit by independent certified public accountants or independent licensed public accountants certified or licensed by a regulatory authority of a State, which audit shall be in accordance with auditing standards developed by the Corporation, in consultation with the Comptroller General; or

(II) to submit a financial statement in lieu of the audit required by subclause (I) if the Corporation determines that the cost burden of such audit on such entity is excessive in light of the financial condition of such entity; and


(iii) to furnish biennially to the Corporation a copy of the audit report required pursuant to clause (ii), as well as such other information regarding finances (including an annual financial report) as the Corporation may require.


(C) Any recipient of assistance by grant or contract under this section, other than a fixed price contract awarded pursuant to competitive bidding procedures, shall keep such records as may be reasonably necessary to disclose fully the amount and the disposition by such recipient of such assistance, the total cost of the proj­ect or undertaking in connection with which such assistance is given or used, and the amount and nature of that portion of the cost of the project or undertaking supplied by other sources, and such other records as will facilitate an effective audit.

(D) The Corporation or any of its duly authorized representatives shall have access to any books, documents, papers, and records of any recipient of assistance for the purpose of auditing and examining all funds received or expended for public telecommunications purposes by the recipient. The Comptroller General of the United States or any of his duly authorized representatives also shall have access to such books, documents, papers, and records for the purpose of auditing and examining all funds received or expended for public telecommunications purposes during any fiscal year for which Federal funds are available to the Corporation.


(4)(A) The Corporation shall maintain the information described in subparagraphs (B), (C), and (D) at its offices for public inspection and copying for at least 3 years, according to such reasonable guidelines as the Corporation may issue. This public file shall be updated regularly. This paragraph shall be effective August 26, 1992, and shall apply to all grants awarded after January 1, 1993.

(B) Subsequent to any award of funds by the Corporation for the production or acquisition of national broadcasting programming pursuant to subsection (k)(3)(A)(ii)(II) or (iii)(II), the Corporation shall make available for public inspection the following:(i) Grant and solicitation guidelines for proposals for such programming.

(ii) The reasons for selecting the proposal for which the award was made.

(iii) Information on each program for which the award was made, including the names of the awardee and producer (and if the awardee or producer is a corporation or partnership, the principals of such corporation or partnership), the monetary amount of the award, and the title and description of the program (and of each program in a series of programs).

(iv) A report based on the final audit findings resulting from any audit of the award by the Corporation or the Comptroller General.

(v) Reports which the Corporation shall require to be provided by the awardee relating to national public broadcasting programming funded, produced, or acquired by the awardee with such funds. Such reports shall include, where applicable, the information described in clauses (i), (ii), and (iii), but shall exclude proprietary, confidential, or privileged information.


(C) The Corporation shall make available for public inspection the final report required by the Corporation on an annual basis from each recipient of funds under subsection (k)(3)(A)(iii)(III), excluding proprietary, confidential, or privileged information.

(D) The Corporation shall make available for public inspection an annual list of national programs distributed by public broadcasting entities that receive funds under subsection (k)(3)(A)(ii)(III) or (iii)(II) and are engaged primarily in the national distribution of public television or radio programs. Such list shall include the names of the programs (or program series), producers, and providers of funding.



(June 19, 1934, ch. 652, title III, § 396, as added Pub. L. 90–129, title II, § 201(9), Nov. 7, 1967, 81 Stat. 368; amended Pub. L. 90–294, Apr. 26, 1968, 82 Stat. 108; Pub. L. 91–97, § 3, Oct. 27, 1969, 83 Stat. 146; Pub. L. 91–437, § 2, Oct. 7, 1970, 84 Stat. 888; Pub. L. 92–411, § 1, Aug. 29, 1972, 86 Stat. 643; Pub. L. 93–84, § 1(a), (b), Aug. 6, 1973, 87 Stat. 219; Pub. L. 94–192, §§ 2–4, Dec. 31, 1975, 89 Stat. 1099, 1100; Pub. L. 95–567, title III, §§ 301–303(a), 304–307(a), 308, Nov. 2, 1978, 92 Stat. 2411, 2412, 2414, 2415, 2419; Pub. L. 97–35, title XII, §§ 1224, 1225(a)(1), (b), (c), 1226, 1227(a)–(c)(3), (d)(1), (2), (e)–(g), 1228, 1234(a), Aug. 13, 1981, 95 Stat. 725–730, 736; Pub. L. 98–214, §§ 3, 5, 6, Dec. 8, 1983, 97 Stat. 1467–1469; Pub. L. 99–272, title V, § 5001(c), Apr. 7, 1986, 100 Stat. 117; Pub. L. 100–626, §§ 3, 4(a), 5–9(a), Nov. 7, 1988, 102 Stat. 3207–3211; Pub. L. 102–356, §§ 4, 5(a), (b), 6–14, Aug. 26, 1992, 106 Stat. 949–953; Pub. L. 105–277, div. A, § 101(f) [title VII, § 701], Oct. 21, 1998, 112 Stat. 2681–337, 2681–389; Pub. L. 106–113, div. B, § 1000(a)(9) [title V, § 5002(a)], Nov. 29, 1999, 113 Stat. 1536, 1501A–592; Pub. L. 107–20, title II, § 2702, July 24, 2001, 115 Stat. 182; Pub. L. 108–271, § 8(b), July 7, 2004, 118 Stat. 814; Pub. L. 115–141, div. P, title IV, § 402(i)(8), Mar. 23, 2018, 132 Stat. 1090.)

Editorial Notes

References in TextThe District of Columbia Nonprofit Corporation Act, referred to in subsecs. (b), (c)(4), and (g)(3), is Pub. L. 87–569, Aug. 6, 1962, 76 Stat. 265, as amended, which is not classified to the Code.
Section 5(c) of the Public Telecommunications Act of 1992, referred to in subsec. (c)(5), is section 5(c) of Pub. L. 102–356, which is set out below.
This chapter, referred to in subsecs. (c)(6), (h)(1), and (k)(6)(A), was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.

Prior ProvisionsA prior section 396, act June 19, 1934, ch. 652, title III, § 396, as added May 1, 1962, Pub. L. 87–447, 76 Stat. 67, was renumbered section 394 by Pub. L. 90–129, and subsequently renumbered section 393A by Pub. L. 101–437, and is classified to section 393a of this title.

Amendments2018—Subsec. (i). Pub. L. 115–141, § 402(i)(8)(A), struck out subsec. (i) which required the Corporation for Public Broadcasting to submit to Congress a comprehensive annual report.
Subsec. (k)(1)(F). Pub. L. 115–141, § 402(i)(8)(B)(i), struck out subpar. (F) which read as follows: “In recognition of the importance of educational programs and services, and the expansion of public radio services, to unserved and underserved audiences, the Corporation, after consultation with the system of public telecommunications entities, shall prepare and submit to the Congress an annual report for each of the fiscal years 1994, 1995, and 1996 on the Corporation’s activities and expenditures relating to those programs and services.”
Subsec. (k)(3)(B)(iii)(V). Pub. L. 115–141, § 402(i)(8)(B)(ii), struck out subcl. (V) which read as follows: “The Corporation shall report annually to Congress regarding the activities and expenditures of the independent production service, including carriage and viewing information for programs produced or acquired with funds provided pursuant to subclause (I). At the end of fiscal years 1992, 1993, 1994, and 1995, the Corporation shall submit a report to Congress evaluating the performance of the independent production service in light of its mission to expand the diversity and innovativeness of programming available to public broadcasting.”
Subsec. (l)(1)(B). Pub. L. 115–141, § 402(i)(8)(C), struck out “shall be included in the annual report required by subsection (i) of this section. The audit report” after “each such independent audit”.
Subsec. (m). Pub. L. 115–141, § 402(i)(8)(D), struck out subsec. (m). Text read as follows:
“(1) Prior to July 1, 1989, and every three years thereafter, the Corporation shall compile an assessment of the needs of minority and diverse audiences, the plans of public broadcasting entities and public telecommunications entities to address such needs, the ways radio and television can be used to help these underrepresented groups, and projections concerning minority employment by public broadcasting entities and public telecommunications entities. Such assessment shall address the needs of racial and ethnic minorities, new immigrant populations, people for whom English is a second language, and adults who lack basic reading skills.
“(2) Commencing July 1, 1989, the Corporation shall prepare an annual report on the provision by public broadcasting entities and public telecommunications entities of service to the audiences described in paragraph (1). Such report shall address programming (including that which is produced by minority producers), training, minority employment, and efforts by the Corporation to increase the number of minority public radio and television stations eligible for financial support from the Corporation. Such report shall include a summary of the statistical reports received by the Corporation pursuant to subsection (k)(11), and a comparison of the information contained in those reports with the information submitted by the Corporation in the previous year’s annual report.
“(3) As soon as they have been prepared, each assessment and annual report required under paragraphs (1) and (2) shall be submitted to Congress.”
2004—Subsec. (l)(2)(A). Pub. L. 108–271 substituted “Government Accountability Office” for “General Accounting Office” in two places.
2001—Subsec. (k)(1)(D) to (F). Pub. L. 107–20 added subpar. (D) and redesignated former subpars. (D) and (E) as (E) and (F), respectively.
1999—Subsec. (k)(12). Pub. L. 106–113 added par. (12).
1998—Subsec. (k)(9). Pub. L. 105–277, which directed the amendment of section 396(k)(9) of Title 47, United States Code, by substituting “in excess of reasonable compensation as determined pursuant to Section 4958 of title 26 for services that the officer or employee renders to organization” for “at an annual rate of pay which exceeds the rate of basic pay in effect from time to time for level I of the Executive Schedule under 5312 of title 5,”, was executed to subsec. (k)(9) of this section, which is section 396 of the Communications Act of 1934, by making the substitution for text which contained “under section 5312” rather than “under 5312”, to reflect the probable intent of Congress.
1992—Subsec. (a)(8) to (10). Pub. L. 102–356, § 4, added pars. (8) and (9) and redesignated former par. (8) as (10).
Subsec. (c)(1). Pub. L. 102–356, § 5(a)(1), substituted “9” for “10” and “5” for “6”.
Subsec. (c)(2). Pub. L. 102–356, § 5(a)(2), substituted “9” for “10”.
Subsec. (c)(5). Pub. L. 102–356, § 5(b), amended par. (5) generally. Prior to amendment, par. (5) read as follows: “The term of office of each member of the Board appointed by the President shall be 5 years, except that any member appointed to fill a vacancy occurring prior to the expiration of the term for which his predecessor was appointed shall be appointed for the remainder of such term. No member of the Board shall be eligible to serve in excess of 2 consecutive terms of 5 years each.”
Subsec. (e)(1). Pub. L. 102–356, § 6, inserted fourth sentence and struck out former fourth sentence which read as follows: “No officer of the Corporation, other than the Chairman or a Vice Chairman, may receive any salary or other compensation from any source other than the Corporation for services rendered during the period of his employment by the Corporation.”
Subsec. (i)(1)(C), (D). Pub. L. 102–356, § 7, added subpar. (C) and redesignated former subpar. (C) as (D).
Subsec. (k)(1)(C). Pub. L. 102–356, § 8(a), inserted provisions authorizing appropriations of $310,000,000 for fiscal year 1994, $375,000,000 for fiscal year 1995, and $425,000,000 for fiscal year 1996, and struck out provisions authorizing appropriations of $180,000,000 for fiscal year 1981, $200,000,000 for fiscal year 1982, $220,000,000 for fiscal year 1983, $145,000,000 for fiscal year 1984, $153,000,000 for fiscal year 1985, $162,000,000 for fiscal year 1986, $200,000,000 for fiscal year 1987, $214,000,000 for fiscal year 1988, $238,000,000 for fiscal year 1989, $254,000,000 for fiscal year 1990, and $245,000,000 for fiscal year 1991.
Subsec. (k)(1)(E). Pub. L. 102–356, § 8(b), added subpar. (E).
Subsec. (k)(3)(A)(i)(II). Pub. L. 102–356, § 9, inserted “or for assistance in the provision of affordable training programs for employees at public broadcast stations” after “other than English”.
Subsec. (k)(3)(B)(iii)(V). Pub. L. 102–356, § 10, inserted before period at end of first sentence “, including carriage and viewing information for programs produced or acquired with funds provided pursuant to subclause (I)” and substituted “fiscal years 1992, 1993, 1994, and 1995” for “fiscal year 1992” in second sentence.
Subsec. (k)(3)(B)(iii)(VI). Pub. L. 102–356, § 14(b), added subcl. (VI).
Subsec. (k)(6)(B). Pub. L. 102–356, § 11, inserted “(which the Corporation shall review periodically in consultation with public radio and television licensees or permittees, or their designated representatives)” after “eligibility criteria”.
Subsec. (k)(11). Pub. L. 102–356, § 12(a), added par. (11).
Subsec. (l)(3)(B)(ii). Pub. L. 102–356, § 13(a), (b)(1), designated existing provisions as subcl. (I), substituted “biennial” for “biannual”, substituted “or” for “and” after semicolon, and added subcl. (II).
Subsec. (l)(3)(B)(iii). Pub. L. 102–356, § 13(b)(2), substituted “biennially” for “biannually”.
Subsec. (l)(4). Pub. L. 102–356, § 14(a), added par. (4) and struck out former par. (4) which consisted of subpars. (A) to (C) relating to National Public Radio’s system of financial controls and budget and requiring Corporation to report to Congress not later than 15 days after Dec. 8, 1983, on actions taken by National Public Radio with respect to deficits it accumulated before Oct. 1, 1983.
Subsec. (m)(2). Pub. L. 102–356, § 12(b), inserted at end “Such report shall include a summary of the statistical reports received by the Corporation pursuant to subsection (k)(11), and a comparison of the information contained in those reports with the information submitted by the Corporation in the previous year’s annual report.”
1988—Subsec. (a)(6) to (8). Pub. L. 100–626, § 5, added par. (6) and redesignated former pars. (6) and (7) as (7) and (8), respectively.
Subsec. (g)(2)(B)(ii). Pub. L. 100–626, § 6, struck out “contract or” after “respect to any”.
Subsec. (k)(1)(C). Pub. L. 100–626, § 3, substituted “1990, 1991, 1992, and 1993” for “and 1990” and “40 percent” for “50 percent”, struck out “and” after “fiscal year 1989,”, and inserted “, $245,000,000 for fiscal year 1991, $265,000,000 for fiscal year 1992, and $285,000,000 for fiscal year 1993” after “fiscal year 1990”.
Subsec. (k)(3)(A)(i)(I), (II). Pub. L. 100–626, § 7(a)(1), (2), amended subcls. (I) and (II) generally. Prior to amendment, subcls. (I) and (II) read as follows:
“(I) not more than 5 percent of such amounts shall be available for the administrative expenses of the Corporation;
“(II) not less than 5 percent of such amounts shall be available for other expenses incurred by the Corporation, including capital costs relating to telecommunications satellites, the payment of programming royalties and other fees, and the costs of interconnection facilities and operations (as provided in clause (iv)(I)), except that the total amount available for obligation for any fiscal year under this subclause and subclause (I) shall not exceed 10 percent of the amounts appropriated into the Fund available for allocation for such fiscal year;”.
Subsec. (k)(3)(A)(i)(III). Pub. L. 100–626, § 7(a)(3), substituted “clause (ii)” for “clause (ii)(I)”.
Subsec. (k)(3)(A)(ii)(II). Pub. L. 100–626, § 7(b), substituted “, and in accordance with any plan implemented under paragraph (6)(A), for national public” for “for public”.
Subsec. (k)(3)(A)(iii). Pub. L. 100–626, § 7(c), amended cl. (iii) generally. Prior to amendment, cl. (iii) read as follows: “Of the amounts allocated under clause (i)(IV) for any fiscal year—
“(I) not less than 50 percent of such amounts (as determined under paragraph (6)(A)) shall be available for distribution among the licensees and permittees of public radio stations pursuant to paragraph (6)(B); and
“(II) not more than 50 percent of such amounts (as determined under paragraph (6)(A)) shall be available for distribution under subparagraph (B)(i) for public radio.”
Subsec. (k)(3)(A)(iv)(I). Pub. L. 100–626, § 7(e), substituted “From the amount provided pursuant to clause (i)(II),” for “Subject to the provisions of clause (v),”.
Subsec. (k)(3)(A)(v). Pub. L. 100–626, § 7(d), amended cl. (v) generally. Prior to amendment, cl. (v) read as follows: “If the expenses incurred by the Corporation under clause (i)(II) for any fiscal year for—
“(I) capital costs relating to telecommunications satellites;
“(II) the payment of programming royalties and other fees; and
“(III) the costs of interconnection facilities and operations (as provided in clause (iv));
exceed 6 percent of the amounts appropriated into the Fund available for allocation for such fiscal year, then 75 percent of such excess costs shall be defrayed by the licensees and permittees of public television stations from amounts available to such licensees and permittees under clause (ii)(I) and 25 percent of such excess costs shall be defrayed by the licensees and permittees of public radio stations from amounts available to such licensees and permittees under clause (iii)(I).”
Subsec. (k)(3)(B)(i). Pub. L. 100–626, § 7(f), amended cl. (i) generally. Prior to amendment, cl. (i) read as follows: “The Corporation shall utilize the funds allocated pursuant to subparagraph (A)(ii)(II) and subparagraph (A)(iii)(II), and a significant portion of such other funds as may be available to the Corporation, to make grants and contracts for production of public television or radio programs by independent producers and production entities and public telecommunications entities, and for acquisition of such programs by public telecommunications entities. Of the funds utilized pursuant to this clause, a substantial amount shall be reserved for distribution to independent producers and production entities for the production of programs.”
Subsec. (k)(3)(B)(iii). Pub. L. 100–626, § 8, added cl. (iii).
Subsec. (k)(3)(C). Pub. L. 100–626, § 7(g), struck out subpar. (C) which related to limit on expenditure by Corporation in fiscal year 1981 of an amount equal to not more than 5 percent of funds made available by Secretary of the Treasury.
Subsec. (k)(3)(D). Pub. L. 100–626, § 7(g), struck out subpar. (D) which related to expenditure by Corporation of 105 percent of amount derived for preceding fiscal year, for activities authorized under subsection (g)(2) of this section, in fiscal years 1982 and 1983.
Subsec. (k)(6)(A). Pub. L. 100–626, § 7(h), amended subpar. (A) generally. Prior to amendment, subpar. (A) read as follows: “The Corporation, in consultation with public radio stations and with National Public Radio (or any successor organization), shall determine the percentage of funds allocated under subclause (I) and subclause (II) of paragraph (3)(A)(iii) for each fiscal year. The Corporation, in consultation with such organizations, also shall conduct an annual review of the criteria and conditions applicable to such allocations.”
Subsec. (k)(6)(B). Pub. L. 100–626, § 7(i), inserted after first sentence “The Corporation shall assist radio stations to maintain and improve their service where public radio is the only broadcast service available.”
Subsec. (k)(7). Pub. L. 100–626, § 7(j), inserted “(ii)(I) and (iii)(I)” after “paragraph (3)(A)”.
Subsec. (k)(10). Pub. L. 100–626, § 4(a), added par. (10).
Subsec. (m). Pub. L. 100–626, § 9(a), added subsec. (m).
1986—Subsec. (k)(1)(C). Pub. L. 99–272, § 5001(c)(1), substituted “1986, 1987, 1988, 1989, and 1990” for “and 1986”, struck out “and” after “fiscal year 1985,”, and inserted “, $200,000,000 for fiscal year 1987, $214,000,000 for fiscal year 1988, $238,000,000 for fiscal year 1989, and $254,000,000 for fiscal year 1990” before period at end.
Subsec. (k)(3)(A)(i)(II). Pub. L. 99–272, § 5001(c)(2), struck out “research, training, technical assistance, engineering, instructional support, payment of interest on indebtedness,” after “Corporation, including”.
Subsec. (k)(8) to (10). Pub. L. 99–272, § 5001(c)(3), redesignated paragraphs (9) and (10) as (8) and (9), respectively. Former subsec. (8), which related to refunding to the Corporation of an amount equal to the amount of unrelated business income tax, was struck out.
1983—Subsec. (c)(1). Pub. L. 98–214, § 6(a), struck out “, and the President of the Corporation” after “advice and consent of the Senate” and provision directing that the President of the Corporation serve as the Chairman of the Board.
Subsec. (d)(1). Pub. L. 98–214, § 6(b)(1), inserted “elect one of their members to be Chairman and” after “Members of the Board shall annually”.
Subsec. (e)(1). Pub. L. 98–214, § 6(c), substituted “No officer of the Corporation, other than the Chairman or a Vice Chairman” for “No officer of the Corporation, other than a Vice Chairman”.
Subsec. (k)(1)(C). Pub. L. 98–214, § 3(a), substituted “, $145,000,000 for fiscal year 1984, $153,000,000 for fiscal year 1985, and $162,000,000 for fiscal year 1986” for “, and $130,000,000 for each of the fiscal years 1984, 1985, and 1986”.
Subsec. (k)(10). Pub. L. 98–214, § 3(b), inserted provision requiring assurances that no officer or employee of such entity will be loaned money by that entity on an interest-free basis.
Subsec. (l)(4). Pub. L. 98–214, § 5, added par. (4).
1981—Subsec. (a)(5). Pub. L. 97–35, § 1224, inserted provisions respecting alternative telecommunications services.
Subsec. (c). Pub. L. 97–35, § 1225(a)(1), amended subsec. (c) generally, substituting provisions respecting appointment, selection, service, etc., of the ten members of the Board of Directors, for provisions respecting appointment, selection, service, etc., of the 15 members of the Board of Directors.
Subsec. (d). Pub. L. 97–35, § 1225(b), amended subsec. (d) generally, substituting in par. (1) provisions respecting election, status, compensation, etc., of Vice Chairman, for provisions respecting election, status, compensation, etc., of Chairman and Vice Chairman.
Subsec. (e)(1). Pub. L. 97–35, § 1225(c), inserted reference to services rendered by a Vice Chairman, and struck out reference to the Chairman.
Subsec. (g). Pub. L. 97–35, § 1234(a), struck out par. (5) relating to study and report concerning manner of including personal services of volunteers in determining non-Federal financial support, and redesignated par. (6) as (5).
Subsec. (i)(1). Pub. L. 97–35, § 1226, substituted “May” for “February”.
Subsec. (k)(1)(C). Pub. L. 97–35, § 1227(a), extended authorization of appropriations through 1986.
Subsec. (k)(2)(B). Pub. L. 97–35, § 1227(b), substituted fiscal year basis for disbursement for quarterly basis.
Subsec. (k)(3)(A). Pub. L. 97–35, § 1227(c)(1), amended subpar. (A) generally, substituting provisions mandating the establishment by the Corporation of an annual budget for use in allocating amounts from the Fund, setting out the allocation and distribution formulae, and providing for interconnecting facilities and operations costs for making public television and radio programs available to public broadcast stations for former provisions which had directed the Corporation to reserve for distribution among the licensees and permittees of public television and radio stations an amount equal to (i) not less than 40 percent of the funds disbursed by the Corporation from the Fund under this section in each fiscal year in which the amount disbursed was $88,000,000 or more, but less than $121,000,000; (ii) not less than 45 percent of such funds in each fiscal year in which the amount disbursed was $121,000,000 or more, but less than $160,000,000; and (iii) not less than 50 percent of such funds in each fiscal year in which the amount disbursed was $160,000,000 or more.
Subsec. (k)(3)(B)(i). Pub. L. 97–35, § 1227(c)(2), amended cl. (i) generally, substituting “The Corporation shall utilize the funds allocated pursuant to subparagraph (A)(ii)(II) and subparagraph (A)(iii)(II), and a significant portion of such other funds as may be available to the Corporation, to make grants and contracts for production of public television or radio programs by independent producers and production entities and public telecommunications entities, and for acquisition of such programs by public telecommunications entities. Of the funds utilized pursuant to this clause, a substantial amount shall be reserved for distribution to independent producers and production entities for the production of programs” for “The Corporation shall establish an annual budget according to which it shall made grants and contracts for production of public television or radio programs by independent producers and production entities and public telecommunications entities, for acquisition of such programs by public telecommunications entities, for interconnection facilities and operations, for distribution of funds among public telecommunications entities, and for engineering and program-related research. A significant portion of funds available under the budget established by the Corporation under this subparagraph shall be used for funding the production of television and radio programs. Of such portion, a substantial amount shall be reserved for distribution to independent producers and production entities for the production of programs”.
Subsec. (k)(3)(B)(ii). Pub. L. 97–35, § 1227(c)(3)(A), amended cl. (ii) generally, substituting “available for distribution under clause (i)” for “contained in the annual budget established by the Corporation under clause (i)”.
Subsec. (k)(3)(B)(iii), (iv). Pub. L. 97–35, § 1227(c)(3)(B), struck out cls. (iii) and (iv) which had provided, respectively, that “During each of the fiscal years 1981, 1982, and 1983, the annual budget established by the Corporation under clause (i) shall consist of not less than 95 percent of the funds made available by the Secretary of the Treasury to the Corporation pursuant to paragraph (2)(A)” and that “In determining the amount of funds which shall be made available for radio programming and operations under this subparagraph, the Corporation shall take into account the increased financial needs relating to radio programming and operations resulting from the expansion and development of noncommercial radio broadcast station facilities through the use of funds made available pursuant to section 393(d) of this title”.
Subsec. (k)(6)(A). Pub. L. 97–35, § 1227(d)(1), amended subpar. (A) generally, substituting “The Corporation, in consultation with public radio stations and with National Public Radio (or any successor organization), shall determine the percentage of funds allocated under subclause (I) and subclause (II) of paragraph (3)(A)(iii) for each fiscal year. The Corporation, in consultation with such organizations, also shall conduct an annual review of the criteria and conditions applicable to such allocations” for “The Corporation, in consultation with public television and radio licensees, shall review annually the percentage of funds reserved pursuant to paragraph (3)(A), and the criteria and conditions regarding the division and distribution of such funds among public television and radio stations”.
Subsec. (k)(6)(B). Pub. L. 97–35, § 1227(d)(2), amended subpar. (B) generally, striking out provision that the funds reserved for public broadcast stations pursuant to paragraph (3)(A) be divided into two portions, one to be distributed among radio stations and one to be distributed among television stations in the provisions preceding cl. (i) and inserting “under paragraph (3)(A)(ii)(I)” and “under paragraph (3)(A)(iii)(I)”.
Subsec. (k)(7). Pub. L. 97–35, § 1227(e), amended par. (7) generally, substituting provisions relating to use of funds distributed for provisions limiting amount of funds distributed.
Subsec. (k)(8). Pub. L. 97–35, § 1227(f), amended par. (8) generally, substituting provisions relating to refunding funds to the Corporation for provisions relating to the use of funds distributed.
Subsec. (k)(9). Pub. L. 97–35, § 1227(g), in subpar. (A) substituted “to assure that (i) its advisory board meets at regular intervals; (ii) the members of its advisory board regularly attend the meetings of the advisory board; and (iii) the composition of its advisory board are reasonably representative of the diverse needs” for “to assure that the composition of its advisory board reasonably reflects the diverse needs” and in subpars. (A), (D), and (E) inserted provisions respecting stations owned and operated by a State, a political or special purpose subdivision of a State or a public agency.
Subsec. (l). Pub. L. 97–35, § 1228, inserted provisions in par. (1)(A) respecting shared auditing arrangements, and substituted in par. (3)(B)(ii) and (iii) provisions relating to biannual audits and accompanying report, for provisions relating to annual audits and accompanying report.
1978—Subsec. (a). Pub. L. 95–567, § 301, substituted “public” for “noncommercial educational” and “telecommunications” for “radio and television” wherever appearing and inserted provisions relating to the growth and development of nonbroadcast telecommunications technologies for the delivery of public telecommunications services.
Subsec. (d)(1). Pub. L. 95–567, § 302, struck out provision authorizing the President to designate one of the members first appointed to the Board as Chairman.
Subsec. (e)(1). Pub. L. 95–567, § 303(a), inserted provision which regulated the rate of compensation an officer or employee of the Corporation could receive.
Subsec. (g). Pub. L. 95–567, § 304, amended subsec. (g) generally, substituting “public telecommunications” for “educational broadcasting”, “noncommercial educational television or radio”, or “program production” wherever appearing, authorizing panel of outside experts to evaluate programs, authorizing Corporation to use its own judgment when dealing with programming, and striking out provision dealing with the creation of new noncommercial educational broadcast stations.
Subsec. (h). Pub. L. 95–567, § 305, designated existing provisions as par. (1) and added par. (2).
Subsec. (i). Pub. L. 95–567, § 306, revised and restructured subsection and, as so restructured, substituted “September 30” for “June 30”, “15th day of February” for “31st day of December”, and inserted provisions comprising pars. (1)(B) and (C).
Subsec. (k). Pub. L. 95–567, § 307(a), completely revised and restructured subsec. (k) and, in so doing, inserted provisions establishing an annual budget, authorizing funds for the fiscal years 1978 to 1983, requiring funds be disbursed on a quarterly basis, requiring that all meetings of entities receiving funds be open to the public, and that the financial records of such entities be available for public examination.
Subsec. (l)(3). Pub. L. 95–567, § 308, completely revised and restructured par. (3) and, in so doing, inserted provisions requiring an annual audit, furnishing a copy of the audit report, and use of uniform accounting principals.
1975—Subsec. (g)(2)(H). Pub. L. 94–192, § 3, inserted “and the use of nonbroadcast communications technologies for the dissemination of educational television or radio programs” after “broadcasting”.
Subsec. (i). Pub. L. 94–192, § 4, directed that officers and directors be available to testify before Congressional committees concerning the annual fiscal report, audit report, or any other matter.
Subsec. (k)(3) to (7). Pub. L. 94–192, § 2, added pars. (3) to (7).
1973—Subsec. (k)(1). Pub. L. 93–84, § 1(a), substituted authorization of appropriation of $50,000,000 and $60,000,000 for the fiscal years ending June 30, 1974 and June 30, 1975, respectively, for authorization of appropriation of $40,000,000 for the fiscal year ending June 30, 1973.
Subsec. (k)(2). Pub. L. 93–84, § 1(b), substituted “1975” for “1973”.
1972—Subsec. (k)(1). Pub. L. 92–411 struck out authorization of appropriation for fiscal years ending June 30, 1969, June 30, 1970, and the two succeeding fiscal years and provided for an appropriation of $40,000 for fiscal year ending June 30, 1973.
Subsec. (k)(2). Pub. L. 92–411 substituted “June 30, 1973” for “June 30, 1972”.
1970—Subsec. (k). Pub. L. 91–437 authorized appropriations of $20,000,000 for the fiscal year ending June 30, 1970, and $30,000,000 for each of the two succeeding fiscal years, and further authorized appropriation of amounts equal to the amount of total grants, donations, bequests, or other contributions from non-Federal sources received by the Corporation during each fiscal year with a maximum limit of $5,000,000 for any fiscal year.
1969—Subsec. (k)(1). Pub. L. 91–97, § 3(a), inserted “and for the next fiscal year the sum of $20,000,000” after “the sum of $9,000,000”.
Subsec. (k)(2). Pub. L. 91–97, § 3(b), inserted “or the next fiscal year” after “the fiscal year ending June 30, 1969,”.
1968—Subsec. (k). Pub. L. 90–294 substituted “1969” for “1968”.

Statutory Notes and Related Subsidiaries
Effective Date of 1999 AmendmentPub. L. 106–113, div. B, § 1000(a)(9) [title V, § 5002(b)], Nov. 29, 1999, 113 Stat. 1536, 1501A–593, provided that: “The amendment made by subsection (a) [amending this section] shall apply with respect to funds distributed on or after 6 months after the date of the enactment of this Act [Nov. 29, 1999].”


Effective Date of 1992 AmendmentPub. L. 102–356, § 22, Aug. 26, 1992, 106 Stat. 957, provided that: “Section 5(a) [amending this section] shall take effect on January 31, 1996. All other provisions of this Act [amending this section and sections 303b, 391, and 393 of this title, enacting provisions set out as notes under this section and sections 303 and 609 of this title, and repealing provisions set out as a note under section 303 of this title] are effective on its date of enactment [Aug. 26, 1992].”


Effective Date of 1988 AmendmentAmendment by sections 6 and 7(d) of Pub. L. 100–626 effective Oct. 1, 1989, see section 12 of Pub. L. 100–626, set out as a note under section 391 of this title.

Effective Date of 1981 AmendmentPub. L. 97–35, title XII, § 1227(c)(4), Aug. 13, 1981, 95 Stat. 729, provided that: “The amendments made in this subsection [amending this section] shall apply to fiscal years beginning after September 30, 1983.”

Pub. L. 97–35, title XII, § 1227(d)(3), Aug. 13, 1981, 95 Stat. 729, provided that: “The amendments made in this subsection [amending this section] shall apply to fiscal years beginning after September 30, 1983.”


Effective Date of 1978 AmendmentAmendment by Pub. L. 95–567 effective Nov. 2, 1978, see section 403 of Pub. L. 95–567, set out as a note under section 390 of this title.

Termination of Reporting RequirementsFor termination, effective May 15, 2000, of provisions of law requiring submittal to Congress of any annual, semiannual, or other regular periodic report listed in House Document No. 103–7 (in which reports required under subsecs. (i), (k)(3)(B)(iii)(V)(1st sentence), and (m) of this section are listed as the 10th through 13th items on page 199), see section 3003 of Pub. L. 104–66, as amended, set out as a note under section 1113 of Title 31, Money and Finance.

Transition Rules Relating to Term of Office of Board of Directors of Corporation for Public BroadcastingPub. L. 102–356, § 5(c), Aug. 26, 1992, 106 Stat. 950, provided that:
“(1) With respect to the three offices whose terms are prescribed by law to expire on March 26, 1992, the term for each such office immediately after that date shall expire on January 31, 1998.

“(2) With respect to the two offices whose terms are prescribed by law to expire on March 1, 1994, the term for each of such offices immediately after that date shall expire on January 31, 2000.

“(3) With respect to the five offices whose terms are prescribed by law to expire on March 26, 1996—“(A) one such office, as selected by the President, shall be abolished on January 31, 1996;

“(B) the term immediately after March 26, 1996, for another such office, as designated by the President, shall expire on January 31, 2000; and

“(C) the term for each of the remaining three such offices immediately after March 26, 1996, shall expire on January 31, 2002.


“(4) As used in this subsection, the term ‘office’ means an office as a member of the Board of Directors of the Corporation for Public Broadcasting.”




Objectivity and Balance Policy, Procedures, and ReportPub. L. 102–356, § 19, Aug. 26, 1992, 106 Stat. 955, provided that: 
“Pursuant to the existing responsibility of the Corporation for Public Broadcasting under section 396(g)(1)(A) of the Communications Act of 1934 (47 U.S.C. 396(g)(1)(A)) to facilitate the full development of public telecommunications in which programs of high quality, diversity, creativity, excellence, and innovation, which are obtained from diverse sources, will be made available to public telecommunications entities, with strict adherence to objectivity and balance in all programs or series of programs of a controversial nature, the Board of Directors of the Corporation shall—
“(1) review the Corporation’s existing efforts to meet its responsibility under section 396(g)(1)(A);

“(2) after soliciting the views of the public, establish a comprehensive policy and set of procedures to—“(A) provide reasonable opportunity for members of the public to present comments to the Board regarding the quality, diversity, creativity, excellence, innovation, objectivity, and balance of public broadcasting services, including all public broadcasting programming of a controversial nature, as well as any needs not met by those services;

“(B) review, on a regular basis, national public broadcasting programming for quality, diversity, creativity, excellence, innovation, objectivity, and balance, as well as for any needs not met by such programming;

“(C) on the basis of information received through such comment and review, take such steps in awarding programming grants pursuant to clauses (ii)(II), (iii)(II), and (iii)(III) of section 396(k)(3)(A) of the Communications Act of 1934 (47 U.S.C. 396(k)(3)(A)) that it finds necessary to meet the Corporation’s responsibility under section 396(g)(1)(A), including facilitating objectivity and balance in programming of a controversial nature; and

“(D) disseminate among public broadcasting entities information about its efforts to address concerns about objectivity and balance relating to programming of a controversial nature so that such entities can utilize the Corporation’s experience in addressing such concerns within their own operations; and


“(3) starting in 1993, by January 31 of each year, prepare and submit to the President for transmittal to the Congress a report summarizing its efforts pursuant to paragraphs (1) and (2).”




Consumer Information; Disclosure of FundingPub. L. 102–356, § 20, Aug. 26, 1992, 106 Stat. 956, provided that: “Prior to the expiration of the 90-day period following the date of the enactment of this Act [Aug. 26, 1992], the Corporation for Public Broadcasting, in consultation with representatives of public broadcasting entities, shall develop guidelines to assure that program credits for public television programs that receive production funding directly from the Corporation for Public Broadcasting adequately disclose that all or a portion of the cost of producing such program was paid for by funding from the Corporation for Public Broadcasting, and that indicates in some manner that the Corporation for Public Broadcasting is partially funded from Federal tax revenues.”


Independent Production Service FundingPub. L. 102–356, § 21, Aug. 26, 1992, 106 Stat. 956, provided that: “In making available funding pursuant to authorizations under this Act [see Short Title of 1992 Amendment note set out under section 609 of this title], any independent production service established under section 396(k) of the Communications Act of 1934 (47 U.S.C. 396(k)) shall, to the maximum extent practicable and consistent with the provisions of the Communications Act of 1934 [47 U.S.C. 151 et seq.], provide such funding to eligible recipients and projects representing the widest possible geographic distribution, with the objective of providing funding to eligible recipients and projects in each State from which qualified proposals are received over the course of such authorizations.”


Satellite Replacement Needs; Report to CongressPub. L. 100–626, § 4(b), Nov. 7, 1988, 102 Stat. 3208, directed Corporation for Public Broadcasting, on behalf of the public radio and public television licensees and permittees (or their designated representatives), to submit to Congress on or before Mar. 1, 1990, a report by such licensees or permittees (or their representatives) detailing the satellite replacement needs of public radio and public television, the difference in cost between leasing satellite transponder capacity and buying such capacity, and the availability of private sector rather than Federal financing.

Continuation of Individuals Serving on the Board of Directors; Reduction in Membership of Board; Political Affiliation of Board Appointees; Abolition of Five Offices on March 1, 1984Pub. L. 97–35, title XII, § 1225(a)(2), Aug. 13, 1981, 95 Stat. 726, as amended by Pub. L. 97–410, § 4, Jan. 3, 1983, 96 Stat. 2044, provided that:
“(A) The amendment made in paragraph (1) [amending this section] shall not affect the continuation in office of any individual serving on the Board of Directors of the Corporation for Public Broadcasting on the date of the enactment of this Act [Aug. 13, 1981].

“(B) Notwithstanding the provisions of subsection (c) of section 396 of the Communications Act of 1934 [subsec. (c) of this section], in the case of the offices of director the terms of which expired March 1982, persons appointed to fill two of such vacancies existing as of December 13, 1982, shall be appointed for terms which shall expire on March 1, 1984 and shall not be respresentative [sic] of the political party having a majority of the directors of the Board on December 13, 1982. Persons appointed for a term beginning March 1, 1984, to fill the vacancies occurring in such offices the terms of which, by reason of the preceding sentence, expire on March 1, 1984, shall not be filled by persons representing the political party having a majority of the directors of the Board on March 1, 1984. Persons appointed on or after March 1, 1984, to fill vacancies in the two such offices shall be appointed for terms of five years. On March 1, 1984, there are abolished those five offices of director the terms of which, without application of the preceding provisions of this paragraph, expire on such date. In administering the provisions of this paragraph a director is a minority member of the Board if he is not a member of the political party to which the majority of the directors of the Board are members.”




Temporary Commission on Alternative Financing for Public Telecommunications; Composition; Personnel; Functions; Report; Demonstration Programs for Determining Feasibility of Permitting Public Television Stations and Public Radio Station Licensees To Broadcast Advertising AnnouncementsPub. L. 97–35, title XII, §§ 1232, 1233, Aug. 13, 1981, 95 Stat. 731, 733, established a Temporary Commission on Alternative Financing for Public Telecommunications for the purpose of conducting a study, to be submitted to Congress not later than July 1, 1982, regarding options which may be available to public telecommunications entities, the Public Broadcasting Service, and National Public Radio with respect to development of sources of revenue in addition to sources available to such entities on Aug. 13, 1981, further provided for membership of the Temporary Commission as well as other administrative matters, further authorized the Temporary Commission to establish a demonstration program to allow broadcast advertising announcements on public radio and television stations, which would run from Jan. 1, 1982, to June 30, 1983, further directed the Temporary Commission to submit to Congress, not later than Oct. 1, 1983, a report on the demonstration program, and further provided for the termination of the Temporary Commission 90 days after the submission of this report to Congress.

Compensation of Officers and EmployeesPub. L. 95–567, title III, § 303(b), Nov. 2, 1978, 92 Stat. 2412, provided that: “The amendment made by subsection (a) [amending this section] shall not be construed to reduce the annual rate of pay of any officer or employee of the Corporation for Public Broadcasting in any case in which (1) such officer or employee was appointed or named to any position in the Corporation before the date of the enactment of this Act [Nov. 2, 1978]; and (2) the annual rate of pay for such position, as in effect on such date of enactment, exceeds the maximum rate of pay established in section 396(e)(1) of the Communications Act of 1934 [subsec. (e)(1) of this section], as amended by subsection (a).”

Pub. L. 95–567, title III, § 307(b), Nov. 2, 1978, 92 Stat. 2419, provided that: “Section 396(k)(10) of the Communications Act of 1934 [subsec. (k)(10) of this section], as added by subsection (a), shall not be construed to reduce the annual rate of pay of any officer or employee of the Public Broadcasting Service or National Public Radio (or any successor organization) in any case in which (1) such officer or employee was appointed or named to any position in the Public Broadcasting Service or National Public Radio (or any successor organization) before the date of the enactment of this Act [Nov. 2, 1978]; and (2) the annual rate of pay for such position, as in effect on such date of enactment, exceeds the maximum rate of pay established in section 396(k)(10) of the Communications Act of 1934 [subsec. (k)(10) of this section], as added by subsection (a).”





subpart e—general provisions
§ 397. Definitions
For the purposes of this part—(1) The term “construction” (as applied to public telecommunications facilities) means acquisition (including acquisition by lease), installation, and modernization of public telecommunications facilities and planning and preparatory steps incidental to any such acquisition, installation, or modernization.

(2) The term “Corporation” means the Corporation for Public Broadcasting authorized to be established in subpart D.

(3) The term “interconnection” means the use of microwave equipment, boosters, translators, repeaters, communication space satellites, or other apparatus or equipment for the transmission and distribution of television or radio programs to public telecommunications entities.

(4) The term “interconnection system” means any system of interconnection facilities used for the distribution of programs to public telecommunications entities.

(5) The term “meeting” means the deliberations of at least the number of members of a governing or advisory body, or any committee thereof, required to take action on behalf of such body or committee where such deliberations determine or result in the joint conduct or disposition of the governing or advisory body’s business, or the committee’s business, as the case may be, but only to the extent that such deliberations relate to public broadcasting.

(6) The terms “noncommercial educational broadcast station” and “public broadcast station” mean a television or radio broadcast station which—(A) under the rules and regulations of the Commission in effect on November 2, 1978, is eligible to be licensed by the Commission as a noncommercial educational radio or television broadcast station and which is owned and operated by a public agency or nonprofit private foundation, corporation, or association; or

(B) is owned and operated by a municipality and which transmits only noncommercial programs for education purposes.


(7) The term “noncommercial telecommunications entity” means any enterprise which—(A) is owned and operated by a State, a political or special purpose subdivision of a State, a public agency, or a nonprofit private foundation, corporation, or association; and

(B) has been organized primarily for the purpose of disseminating audio or video noncommercial educational and cultural programs to the public by means other than a primary television or radio broadcast station, including, but not limited to, coaxial cable, optical fiber, broadcast translators, cassettes, discs, microwave, or laser transmission through the atmosphere.


(8) The term “nonprofit” (as applied to any foundation, corporation, or association) means a foundation, corporation, or association, no part of the net earnings of which inures, or may lawfully inure, to the benefit of any private shareholder or individual.

(9) The term “non-Federal financial support” means the total value of cash and the fair market value of property and services (including, to the extent provided in the second sentence of this paragraph, the personal services of volunteers) received—(A) as gifts, grants, bequests, donations, or other contributions for the construction or operation of noncommercial educational broadcast stations, or for the production, acquisition, distribution, or dissemination of educational television or radio programs, and related activities, from any source other than (i) the United States or any agency or instrumentality of the United States; or (ii) any public broadcasting entity; or

(B) as gifts, grants, donations, contributions, or payments from any State, or any educational institution, for the construction or operation of noncommercial educational broadcast stations or for the production, acquisition, distribution, or dissemination of educational television or radio programs, or payments in exchange for services or materials with respect to the provision of educational or instructional television or radio programs.

Such term includes the fair market value of personal services of volunteers, as computed using the valuation standards established by the Corporation, but only, with respect to such an entity in a fiscal year, to the extent that the value of the services does not exceed 5 percent of the total non-Federal financial support of the entity in such fiscal year.

(10) The term “preoperational expenses” means all nonconstruction costs incurred by new telecommunications entities before the date on which they begin providing service to the public, and all nonconstruction costs associated with expansion of existing entities before the date on which such expanded capacity is activated, except that such expenses shall not include any portion of the salaries of any personnel employed by an operating public telecommunications entity.

(11) The term “public broadcasting entity” means the Corporation, any licensee or permittee of a public broadcast station, or any nonprofit institution engaged primarily in the production, acquisition, distribution, or dissemination of educational and cultural television or radio programs.

(12) The term “public telecommunications entity” means any enterprise which—(A) is a public broadcast station or a noncommercial telecommunications entity; and

(B) disseminates public telecommunications services to the public.


(13) The term “public telecommunications facilities” means apparatus necessary for production, interconnection, captioning, broadcast, or other distribution of programming, including, but not limited to, studio equipment, cameras, microphones, audio and video storage or reproduction equipment, or both, signal processors and switchers, towers, antennas, transmitters, translators, microwave equipment, mobile equipment, satellite communications equipment, instructional television fixed service equipment, subsidiary communications authorization transmitting and receiving equipment, cable television equipment, video and audio cassettes and discs, optical fiber communications equipment, and other means of transmitting, emitting, storing, and receiving images and sounds, or intelligence, except that such term does not include the buildings to house such apparatus (other than small equipment shelters which are part of satellite earth stations, translators, microwave interconnection facilities, and similar facilities).

(14) The term “public telecommunications services” means noncommercial educational and cultural radio and television programs, and related noncommercial instructional or informational material that may be transmitted by means of electronic communications.

(15) The term “Secretary” means the Secretary of Commerce when such term is used in subpart A and subpart B, and the Secretary of Health and Human Services when such term is used in subpart C, subpart D, and this subpart.

(16) The term “State” includes the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, the Northern Mariana Islands, and the Trust Territory of the Pacific Islands.

(17) The term “system of public telecommunications entities” means any combination of public telecommunications entities acting cooperatively to produce, acquire, or distribute programs, or to undertake related activities.

(June 19, 1934, ch. 652, title III, § 397, formerly § 394, as added Pub. L. 87–447, May 1, 1962, 76 Stat. 67; renumbered § 397 and amended Pub. L. 90–129, title I, §§ 103(f), 105, 106, title II, § 201(3), (6), Nov. 7, 1967, 81 Stat. 366–368; Pub. L. 94–192, § 5, Dec. 31, 1975, 89 Stat. 1100; Pub. L. 94–309, § 6, June 5, 1976, 90 Stat. 684; Pub. L. 95–567, title IV, § 401, Nov. 2, 1978, 92 Stat. 2422; Pub. L. 97–35, title XII, § 1234(b), Aug. 13, 1981, 95 Stat. 736; Pub. L. 101–437, title II, § 203(b), Oct. 17, 1990, 104 Stat. 1000; Pub. L. 104–316, title I, § 126(a), Oct. 19, 1996, 110 Stat. 3840.)

Editorial Notes

References in TextThis part, referred to in provision preceding par. (1), commences with section 390 of this title.

Prior ProvisionsA prior section 397, act June 19, 1934, ch. 652, title III, § 397, as added May 1, 1962, Pub. L. 87–447, 76 Stat. 67, was renumbered section 398 by Pub. L. 90–129, and is classified to section 398 of this title.

Amendments1996—Par. (9). Pub. L. 104–316, in closing provisions, struck out “and approved by the Comptroller General pursuant to section 396(g)(5) of this title” after “by the Corporation” and “with respect to such services provided to public telecommunications entities after such standards are approved by the Comptroller General and only” before “, with respect to such an entity”.
1990—Par. (2). Pub. L. 101–437, § 203(b)(1), substituted “subpart D” for “subpart C”.
Par. (15). Pub. L. 101–437, § 203(b)(2), inserted “and subpart B” after “subpart A” and substituted “subpart C, subpart D” for “subpart B, subpart C”.
1981—Par. (15). Pub. L. 97–35 substituted “Health and Human Services” for “Health, Education, and Welfare”.
1978—Pub. L. 95–567, revised definition of “construction”, “corporation”, “interconnection”, “noncommercial educational broadcast station”, “non-Federal financial support”, “Secretary” and “State”, inserted definitions of “meeting”, “interconnection system”, “noncommercial telecommunications entity”, “preoperational expenses”, “public telecommunications entity”, “public telecommunications facilities”, and “public telecommunications services”, and deleted definitions of “educational television or radio programs” and “State educational television agency” in order to make such definitions consistent with the chapter as amended.
1976—Par. (2). Pub. L. 94–309 substituted “transmission and reception apparatus” for “transmission apparatus” and “closed circuit television or radio programs” for “closed circuit television programs” and inserted in parenthetical text reference to non-video recording equipment, radio subcarrier receivers and satellite transceivers.
1975—Pars. (10), (11). Pub. L. 94–192 added pars. (10) and (11).
1967—Par. (1). Pub. L. 90–129, § 105(a), included the Virgin Islands, Guam, American Samoa, and the Trust Territory of the Pacific Islands in definition of “State”.
Par. (2). Pub. L. 90–129, §§ 103(f)(1), 106, provided for application of term “construction” to educational radio broadcasting facilities and defined such term to include acquisition and installation of transmission apparatus necessary for radio broadcasting, and included costs of planning, respectively.
Par. (4). Pub. L. 90–129, §§ 103(f)(2), 105(b), substituted “The terms ‘State educational television agency’ and ‘State educational radio agency’ mean, with respect to television broadcasting and radio broadcasting, respectively,” for “The term ‘State educational television agency’ means” and “such broadcasting” for “educational television” in cls. (A) and (B), and defined “Governor” to include the High Commissioner of the Trust Territory of the Pacific Islands, respectively.
Pars. (6) to (9). Pub. L. 90–129, § 201(6), added pars. (6) to (9).

Statutory Notes and Related Subsidiaries
Effective Date of 1978 AmendmentAmendment by Pub. L. 95–567 effective Nov. 2, 1978, see section 403 of Pub. L. 95–567, set out as a note under section 390 of this title.


Termination of Trust Territory of the Pacific Islands
For termination of Trust Territory of the Pacific Islands, see note set out preceding section 1681 of Title 48, Territories and Insular Possessions.



§ 398. Federal interference or control(a) ProhibitionNothing contained in this part shall be deemed (1) to amend any other provision of, or requirement under, this chapter; or (2) except to the extent authorized in subsection (b), to authorize any department, agency, officer, or employee of the United States to exercise any direction, supervision, or control over public telecommunications, or over the Corporation or any of its grantees or contractors, or over the charter or bylaws of the Corporation, or over the curriculum, program of instruction, or personnel of any educational institution, school system, or public telecommunications entity.


(b) Equal opportunity employment(1) Equal opportunity in employment shall be afforded to all persons by the Public Broadcasting Service and National Public Radio (or any successor organization) and by all public telecommunications entities receiving funds pursuant to subpart C 11 See References in Text note below. (hereinafter in this subsection referred to as “recipients”), in accordance with the equal employment opportunity regulations of the Commission, and no person shall be subjected to discrimination in employment by any recipient on the grounds of race, color, religion, national origin, or sex.

(2)(A) The Secretary is authorized and directed to enforce this subsection and to prescribe such rules and regulations as may be necessary to carry out the functions of the Secretary under this subsection.

(B) The Secretary shall provide for close coordination with the Commission in the administration of the responsibilities of the Secretary under this subsection which are of interest to or affect the functions of the Commission so that, to the maximum extent possible consistent with the enforcement responsibilities of each, the reporting requirements of public telecommunications entities shall be uniformly based upon consistent definitions and categories of information.


(3)(A) The Corporation shall incorporate into each grant agreement or contract with any recipient entered into on or after the effective date of the rules and regulations prescribed by the Secretary pursuant to paragraph (2)(A), a statement indicating that, as a material part of the terms and conditions of the grant agreement or contract, the recipient will comply with the provisions of paragraph (1) and the rules and regulations prescribed pursuant to paragraph (2)(A). Any person which desires to be a recipient (within the meaning of paragraph (1)) of funds under subpart C 1 shall, before receiving any such funds, provide to the Corporation any information which the Corporation may require to satisfy itself that such person is affording equal opportunity in employment in accordance with the requirements of this subsection. Determinations made by the Corporation in accordance with the preceding sentence shall be based upon guidelines relating to equal opportunity in employment which shall be established by rule by the Secretary.

(B) If the Corporation is not satisfied that any such person is affording equal opportunity in employment in accordance with the requirements of this subsection, the Corporation shall notify the Secretary, and the Secretary shall review the matter and make a final determination regarding whether such person is affording equal opportunity in employment. In any case in which the Secretary conducts a review under the preceding sentence, the Corporation shall make funds available to the person involved pursuant to the grant application of such person (if the Corporation would have approved such application but for the finding of the Corporation under this paragraph) pending a final determination of the Secretary upon completion of such review. The Corporation shall monitor the equal employment opportu­nity practices of each recipient throughout the duration of the grant or contract.

(C) The provisions of subparagraph (A) and subparagraph (B) shall take effect on the effective date of the rules and regulations prescribed by the Secretary pursuant to paragraph (2)(A).


(4) Based upon its responsibilities under paragraph (3), the Corporation shall provide an annual report for the preceding fiscal year ending September 30 to the Secretary on or before the 15th day of February of each year. The report shall contain information in the form required by the Secretary. The Corporation shall provide other information in the form which the Secretary may require in order to carry out the functions of the Secretary under this subsection.

(5) Whenever the Secretary makes a final determination, pursuant to the rules and regulations which the Secretary shall prescribe, that a recipient is not in compliance with paragraph (1), the Secretary shall, within 10 days after such determination, notify the recipient in writing of such determination and request the recipient to secure compliance. Unless the recipient within 120 days after receipt of such written notice—(A) demonstrates to the Secretary that the violation has been corrected; or

(B) enters into a compliance agreement approved by the Secretary;

the Secretary shall direct the Corporation to reduce or suspend any further payments of funds under this part to the recipient and the Corporation shall comply with such directive. Resumption of payments shall take place only when the Secretary certifies to the Corporation that the recipient has entered into a compliance agreement approved by the Secretary. A recipient whose funds have been reduced or suspended under this paragraph may apply at any time to the Secretary for such certification.


(c) Control over content or distribution of programsNothing in this section shall be construed to authorize any department, agency, officer, or employee of the United States to exercise any direction, supervision, or control over the content or distribution of public telecommunications programs and services, or over the curriculum or program of instruction of any educational institution or school system.


(June 19, 1934, ch. 652, title III, § 398, formerly § 397, as added Pub. L. 87–447, May 1, 1962, 76 Stat. 67; renumbered § 398 and amended Pub. L. 90–129, title I, § 103(g), title II, § 201(3), (5), Nov. 7, 1967, 81 Stat. 367, 368; Pub. L. 95–567, title III, § 309, Nov. 2, 1978, 92 Stat. 2420; Pub. L. 100–626, § 9(b), Nov. 7, 1988, 102 Stat. 3211; Pub. L. 115–141, div. P, title IV, § 402(i)(9), Mar. 23, 2018, 132 Stat. 1090.)

Editorial Notes

References in TextThis part, referred to in subsecs. (a) and (b)(5), commences with section 390 of this title.
This chapter, referred to in subsec. (a), was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.
Subpart C, referred to in subsec. (b)(1), (3)(A), was redesignated subpart D by Pub. L. 101–437, title II, § 203(a)(2), Oct. 17, 1990, 104 Stat. 998.

Amendments2018—Subsec. (b)(4). Pub. L. 115–141 struck out “The Corporation shall submit a summary of such report to the President and the Congress as part of the report required in section 396(i) of this title.” after “by the Secretary.”.
1988—Subsec. (b)(1). Pub. L. 100–626, § 9(b), inserted “in accordance with the equal employment opportunity regulations of the Commission,” before “and no person”.
1978—Pub. L. 95–567 designated existing provisions as subsec. (a), substituted “public telecommunications entity” and “public telecommunications” for “educational broadcasting station or system” and “educational television or radio broadcasting”, respectively, and added subsecs. (b) and (c).
1967—Pub. L. 90–129, §§ 103(g), 201(5), inserted “or radio” and “, or over the Corporation or any of its grantees or contractors, or over the charter or bylaws of the Corporation,” before and after “broadcasting”, where first appearing, respectively.

Statutory Notes and Related Subsidiaries
Effective Date of 1978 AmendmentAmendment by Pub. L. 95–567 effective Nov. 2, 1978, see section 403 of Pub. L. 95–567, set out as a note under section 390 of this title.



§ 399. Support of political candidates prohibited
No noncommercial educational broadcasting station may support or oppose any candidate for political office.
(June 19, 1934, ch. 652, title III, § 399, as added Pub. L. 90–129, title II, § 201(8), Nov. 7, 1967, 81 Stat. 368; amended Pub. L. 93–84, § 2, Aug. 6, 1973, 87 Stat. 219; Pub. L. 94–309, § 7, June 5, 1976, 90 Stat. 685; Pub. L. 97–35, title XII, § 1229, Aug. 13, 1981, 95 Stat. 730; Pub. L. 100–626, § 10, Nov. 7, 1988, 102 Stat. 3211.)

Editorial Notes
Amendments1988—Pub. L. 100–626, in section catchline, substituted “Support of” for “Editorializing and support of”, and in text, struck out provisions which prohibited editorializing by noncommercial educational broadcasting station which receives grant from Corporation under subpart C of this part.
1981—Pub. L. 97–35 revised subsec. (a) into existing provisions and, as so revised, added requirement respecting grant under subpart C of this part, and struck out subsec. (b), which related to program recording of broadcasts where issues of public importance are discussed.
1976—Subsec. (b)(5). Pub. L. 94–309 added par. (5).
1973—Pub. L. 93–84 designated existing provisions as subsec. (a) and added subsec. (b).



§ 399a. Use of business or institutional logograms(a) “Business or institutional logogram” definedFor purposes of this section, the term “business or institutional logogram” means any aural or visual letters or words, or any symbol or sign, which is used for the exclusive purpose of identifying any corporation, company, or other organization, and which is not used for the purpose of promoting the products, services, or facilities of such corporation, company, or other organization.


(b) Permitted usesEach public television station and each public radio station shall be authorized to broadcast announcements which include the use of any business or institutional logogram and which include a reference to the location of the corporation, company, or other organization involved, except that such announcements may not interrupt regular programming.


(c) Authority of Commission not limitedThe provisions of this section shall not be construed to limit the authority of the Commission to prescribe regulations relating to the manner in which logograms may be used to identify corporations, companies, or other organizations.


(June 19, 1934, ch. 652, title III, § 399A, as added Pub. L. 97–35, title XII, § 1230, Aug. 13, 1981, 95 Stat. 730.)

§ 399b. Offering of certain services, facilities, or products by public broadcast station(a) “Advertisement” definedFor purposes of this section, the term “advertisement” means any message or other programming material which is broadcast or otherwise transmitted in exchange for any remuneration, and which is intended—(1) to promote any service, facility, or product offered by any person who is engaged in such offering for profit;

(2) to express the views of any person with respect to any matter of public importance or interest; or

(3) to support or oppose any candidate for political office.


(b) Offering of services, facilities, or products permitted; advertisements prohibited(1) Except as provided in paragraph (2), each public broadcast station shall be authorized to engage in the offering of services, facilities, or products in exchange for remuneration.

(2) No public broadcast station may make its facilities available to any person for the broadcasting of any advertisement.


(c) Use of funds from offering services, etc.Any public broadcast station which engages in any offering specified in subsection (b)(1) may not use any funds distributed by the Corporation under section 396(k) of this title to defray any costs associated with such offering. Any such offering by a public broadcast station shall not interfere with the provision of public telecommunications services by such station.


(d) Development of accounting systemEach public broadcast station which engages in the activity specified in subsection (b)(1) shall, in consultation with the Corporation, develop an accounting system which is designed to identify any amounts received as remuneration for, or costs related to, such activities under this section, and to account for such amounts separately from any other amounts received by such station from any source.


(June 19, 1934, ch. 652, title III, § 399B, as added Pub. L. 97–35, title XII, § 1231, Aug. 13, 1981, 95 Stat. 731.)




SUBCHAPTER IV—PROCEDURAL AND ADMINISTRATIVE PROVISIONS
§ 401. Enforcement provisions(a) JurisdictionThe district courts of the United States shall have jurisdiction, upon application of the Attorney General of the United States at the request of the Commission, alleging a failure to comply with or a violation of any of the provisions of this chapter by any person, to issue a writ or writs of mandamus commanding such person to comply with the provisions of this chapter.


(b) Orders of CommissionIf any person fails or neglects to obey any order of the Commission other than for the payment of money, while the same is in effect, the Commission or any party injured thereby, or the United States, by its Attorney General, may apply to the appropriate district court of the United States for the enforcement of such order. If, after hearing, that court determines that the order was regularly made and duly served, and that the person is in disobedience of the same, the court shall enforce obedience to such order by a writ of injunction or other proper process, mandatory or otherwise, to restrain such person or the officers, agents, or representatives of such person, from further disobedience of such order, or to enjoin upon it or them obedience to the same.


(c) Duty to prosecuteUpon the request of the Commission it shall be the duty of any United States attorney to whom the Commission may apply to institute in the proper court and to prosecute under the direction of the Attorney General of the United States all necessary proceedings for the enforcement of the provisions of this chapter and for the punishment of all violations thereof, and the costs and expenses of such prosecutions shall be paid out of the appropriations for the expenses of the courts of the United States.


(June 19, 1934, ch. 652, title IV, § 401, 48 Stat. 1092; June 25, 1948, ch. 646, § 1, 62 Stat. 909; Pub. L. 93–528, § 6(a), Dec. 21, 1974, 88 Stat. 1709.)

Editorial Notes

References in TextThis chapter, referred to in subsecs. (a) and (c), was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.

Amendments1974—Subsec. (d). Pub. L. 93–528 repealed subsec. (d) which provided that the provisions of sections 28 and 29 of title 15, section 345(1) of title 28, and sections 44 and 45 of title 49, shall be held to apply to any suit in equity arising under sections 201 to 222 of this title, wherein the United States is complainant.

Satutory Notes and related Subsidiaries

Change of Name
Act June 25, 1948, eff. Sept. 1, 1948, substituted “United States attorney” for “district attorney” in subsec. (c). See section 541 of Title 28, Judiciary and Judicial Procedure, and Historical and Revision Notes thereunder.



§ 402. Judicial review of Commission’s orders and decisions(a) ProcedureAny proceeding to enjoin, set aside, annul, or suspend any order of the Commission under this chapter (except those appealable under subsection (b) of this section) shall be brought as provided by and in the manner prescribed in chapter 158 of title 28.


(b) Right to appealAppeals may be taken from decisions and orders of the Commission to the United States Court of Appeals for the District of Columbia in any of the following cases:(1) By any applicant for a construction permit or station license, whose application is denied by the Commission.

(2) By any applicant for the renewal or modification of any such instrument of authorization whose application is denied by the Commission.

(3) By any party to an application for authority to transfer, assign, or dispose of any such instrument of authorization, or any rights thereunder, whose application is denied by the Commission.

(4) By any applicant for the permit required by section 325 of this title whose application has been denied by the Commission, or by any permittee under said section whose permit has been revoked by the Commission.

(5) By the holder of any construction permit or station license which has been modified or revoked by the Commission.

(6) By any other person who is aggrieved or whose interests are adversely affected by any order of the Commission granting or denying any application described in paragraphs (1), (2), (3), (4), and (9) of this subsection.

(7) By any person upon whom an order to cease and desist has been served under section 312 of this title.

(8) By any radio operator whose license has been suspended by the Commission.

(9) By any applicant for authority to provide interLATA services under section 271 of this title whose application is denied by the Commission.

(10) By any person who is aggrieved or whose interests are adversely affected by a determination made by the Commission under section 618(a)(3) of this title.


(c) Filing notice of appeal; contents; jurisdiction; temporary ordersSuch appeal shall be taken by filing a notice of appeal with the court within thirty days from the date upon which public notice is given of the decision or order complained of. Such notice of appeal shall contain a concise statement of the nature of the proceedings as to which the appeal is taken; a concise statement of the reasons on which the appellant intends to rely, separately stated and numbered; and proof of service of a true copy of said notice and statement upon the Commission. Upon filing of such notice, the court shall have jurisdiction of the proceedings and of the questions determined therein and shall have power, by order, directed to the Commission or any other party to the appeal, to grant such temporary relief as it may deem just and proper. Orders granting temporary relief may be either affirmative or negative in their scope and application so as to permit either the maintenance of the status quo in the matter in which the appeal is taken or the restoration of a position or status terminated or adversely affected by the order appealed from and shall, unless otherwise ordered by the court, be effective pending hearing and determination of said appeal and compliance by the Commission with the final judgment of the court rendered in said appeal.


(d) Notice to interested parties; filing of recordUpon the filing of any such notice of appeal the appellant shall, not later than five days after the filing of such notice, notify each person shown by the records of the Commission to be interested in said appeal of the filing and pendency of the same. The Commission shall file with the court the record upon which the order complained of was entered, as provided in section 2112 of title 28.


(e) InterventionWithin thirty days after the filing of any such appeal any interested person may intervene and participate in the proceedings had upon said appeal by filing with the court a notice of intention to intervene and a verified statement showing the nature of the interest of such party, together with proof of service of true copies of said notice and statement, both upon appellant and upon the Commission. Any person who would be aggrieved or whose interest would be adversely affected by a reversal or modification of the order of the Commission complained of shall be considered an interested party.


(f) Records and briefsThe record and briefs upon which any such appeal shall be heard and determined by the court shall contain such information and material, and shall be prepared within such time and in such manner as the court may by rule prescribe.


(g) Time of hearing; procedureThe court shall hear and determine the appeal upon the record before it in the manner prescribed by section 706 of title 5.


(h) RemandIn the event that the court shall render a decision and enter an order reversing the order of the Commission, it shall remand the case to the Commission to carry out the judgment of the court and it shall be the duty of the Commission, in the absence of the proceedings to review such judgment, to forthwith give effect thereto, and unless otherwise ordered by the court, to do so upon the basis of the proceedings already had and the record upon which said appeal was heard and determined.


(i) Judgment for costsThe court may, in its discretion, enter judgment for costs in favor of or against an appellant, or other interested parties intervening in said appeal, but not against the Commission, depending upon the nature of the issues involved upon said appeal and the outcome thereof.


(j) Finality of decision; review by Supreme CourtThe court’s judgment shall be final, subject, however, to review by the Supreme Court of the United States upon writ of certiorari on petition therefor under section 1254 of title 28, by the appellant, by the Commission, or by any interested party intervening in the appeal, or by certification by the court pursuant to the provisions of that section.


(June 19, 1934, ch. 652, title IV, § 402, 48 Stat. 1093; May 20, 1937, ch. 229, §§ 11–13, 50 Stat. 197; May 24, 1949, ch. 139, § 132, 63 Stat. 108; July 16, 1952, ch. 879, § 14, 66 Stat. 718; Pub. L. 85–791, § 12, Aug. 28, 1958, 72 Stat. 945; Pub. L. 97–259, title I, §§ 121, 127(b), Sept. 13, 1982, 96 Stat. 1097, 1099; Pub. L. 98–620, title IV, § 402(50), Nov. 8, 1984, 98 Stat. 3361; Pub. L. 104–104, title I, § 151(b), Feb. 8, 1996, 110 Stat. 107; Pub. L. 111–260, title I, § 104(d), Oct. 8, 2010, 124 Stat. 2762.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (a), was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.

Amendments2010—Subsec. (b)(10). Pub. L. 111–260 added par. (10).
1996—Subsec. (b)(6). Pub. L. 104–104, § 151(b)(1), inserted reference to par. (9).
Subsec. (b)(9). Pub. L. 104–104, § 151(b)(2), added par. (9).
1984—Subsec. (g). Pub. L. 98–620 substituted “The” for “At the earliest convenient time the” and “706 of title 5” for “10(e) of the Administrative Procedure Act [former 5 U.S.C. 1009(e)]”.
1982—Subsec. (a). Pub. L. 97–259, § 127(b), substituted “chapter 158 of title 28” for “Public Law 901, Eighty-first Congress, approved December 29, 1950”.
Subsec. (d). Pub. L. 97–259, § 121, substituted “appellant” for “Commission”, “filing of such notice” for “date of service upon it”, struck out “and shall thereafter permit any such person to inspect and make copies of said notice and statement of reasons therefor at the office of the Commission in the city of Washington” after “pendency of the same”, and substituted “The” for “Within thirty days after the filing of an appeal, the” before “Commission shall file”.
1958—Subsec. (d). Pub. L. 85–791 substituted “the record upon which the order complained of was entered, as provided in section 2112 of title 28,” for “a copy of the order complained of, a full statement in writing of the facts and grounds relied upon by it in support of the order involved upon said appeal, and the originals or certified copies of all papers and evidence presented to and considered by it in entering said order” in second sentence.
1952—Act July 16, 1952, amended section generally to set up the procedure for the judicial review of the Commission’s orders and decisions.
1949—Subsec. (a). Act May 24, 1949, substituted “Title 28 of the United States Code” for “the Act of October 22, 1913 (38 Stat. 219)”, and “such Title 28” in lieu of “that Act”.
1937—Subsec. (a). Act May 20, 1937, § 11, inserted “, or suspending a radio operator’s license” after “or for modifications of an existing radio station license”.
Subsec. (b)(3). Act May 20, 1937, § 12, added par. (3) relating to appeal from decisions in case of any radio operator whose license has been suspended by the Commission.
Subsec. (c). Act May 20, 1937, § 13, inserted in last sentence “or order” after “upon the application”.

Statutory Notes and Related Subsidiaries

Change of Name
Act June 7, 1934, ch. 426, 48 Stat. 926, changed name of “Court of Appeals of the District of Columbia” to “United States Court of Appeals for the District of Columbia”.

Effective Date of 1984 AmendmentAmendment by Pub. L. 98–620 not applicable to cases pending on Nov. 8, 1984, see section 403 of Pub. L. 98–620, set out as a note under section 1657 of Title 28, Judiciary and Judicial Procedure.

Effective Date of 1952 AmendmentSection 19(2) of act July 16, 1952, provided that: “The amendments made by this Act to section 402 of the Communications Act of 1934 [this section] (relating to judicial review of orders and decisions of the Commission) shall not apply with respect to any action or appeal which is pending before any court on the date of enactment of this Act [July 16, 1952].”


Administrative Orders Review ActCourt of appeals exclusive jurisdiction respecting final orders of Federal Communications Commission made reviewable by subsec. (a) of this section, see section 2342 of Title 28, Judiciary and Judicial Procedure.



§ 403. Inquiry by Commission on its own motion
The Commission shall have full authority and power at any time to institute an inquiry, on its own motion, in any case and as to any matter or thing concerning which complaint is authorized to be made, to or before the Commission by any provision of this chapter, or concerning which any question may arise under any of the provisions of this chapter, or relating to the enforcement of any of the provisions of this chapter. The Commission shall have the same powers and authority to proceed with any inquiry instituted on its own motion as though it had been appealed to by complaint or petition under any of the provisions of this chapter, including the power to make and enforce any order or orders in the case, or relating to the matter or thing concerning which the inquiry is had, excepting orders for the payment of money.
(June 19, 1934, ch. 652, title IV, § 403, 48 Stat. 1094.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.



§ 404. Reports of investigations
Whenever an investigation shall be made by the Commission it shall be its duty to make a report in writing in respect thereto, which shall state the conclusions of the Commission, together with its decision, order, or requirement in the premises; and in case damages are awarded such report shall include the findings of fact on which the award is made.
(June 19, 1934, ch. 652, title IV, § 404, 48 Stat. 1094.)

§ 405. Petition for reconsideration; procedure; disposition; time of filing; additional evidence; time for disposition of petition for reconsideration of order concluding hearing or investigation; appeal of order(a) After an order, decision, report, or action has been made or taken in any proceeding by the Commission, or by any designated authority within the Commission pursuant to a delegation under section 155(c)(1) of this title, any party thereto, or any other person aggrieved or whose interests are adversely affected thereby, may petition for reconsideration only to the authority making or taking the order, decision, report, or action; and it shall be lawful for such authority, whether it be the Commission or other authority designated under section 155(c)(1) of this title, in its discretion, to grant such a reconsideration if sufficient reason therefor be made to appear. A petition for reconsideration must be filed within thirty days from the date upon which public notice is given of the order, decision, report, or action complained of. No such application shall excuse any person from complying with or obeying any order, decision, report, or action of the Commission, or operate in any manner to stay or postpone the enforcement thereof, without the special order of the Commission. The filing of a petition for reconsideration shall not be a condition precedent to judicial review of any such order, decision, report, or action, except where the party seeking such review (1) was not a party to the proceedings resulting in such order, decision, report, or action, or (2) relies on questions of fact or law upon which the Commission, or designated authority within the Commission, has been afforded no opportunity to pass. The Commission, or designated authority within the Commission, shall enter an order, with a concise statement of the reasons therefor, denying a petition for reconsideration or granting such petition, in whole or in part, and ordering such further proceedings as may be appropriate: Provided, That in any case where such petition relates to an instrument of authorization granted without a hearing, the Commission, or designated authority within the Commission, shall take such action within ninety days of the filing of such petition. Reconsiderations shall be governed by such general rules as the Commission may establish, except that no evidence other than newly discovered evidence, evidence which has become available only since the original taking of evidence, or evidence which the Commission or designated authority within the Commission believes should have been taken in the original proceeding shall be taken on any reconsideration. The time within which a petition for review must be filed in a proceeding to which section 402(a) of this title applies, or within which an appeal must be taken under section 402(b) of this title in any case, shall be computed from the date upon which the Commission gives public notice of the order, decision, report, or action complained of.

(b)(1) Within 90 days after receiving a petition for reconsideration of an order concluding a hearing under section 204(a) of this title or concluding an investigation under section 208(b) of this title, the Commission shall issue an order granting or denying such petition.

(2) Any order issued under paragraph (1) shall be a final order and may be appealed under section 402(a) of this title.


(June 19, 1934, ch. 652, title IV, § 405, 48 Stat. 1095; July 16, 1952, ch. 879, § 15, 66 Stat. 720; Pub. L. 86–752, § 4(c), Sept. 13, 1960, 74 Stat. 892; Pub. L. 87–192, § 3, Aug. 31, 1961, 75 Stat. 421; Pub. L. 97–259, title I, §§ 122, 127(c), Sept. 13, 1982, 96 Stat. 1097, 1099; Pub. L. 100–594, § 8(d), Nov. 3, 1988, 102 Stat. 3023.)

Editorial Notes
Codification
“Reconsiderations” substituted in text for “Rehearings” as the probable intent of Congress, in view of amendment by section 127(c)(1) of Pub. L. 97–259, which substituted “reconsideration” for “rehearing” wherever appearing in this section.

Amendments1988—Pub. L. 100–594 designated existing provisions as subsec. (a), substituted “section 155(c)(1)” for “section 155(d)(1)” in two places, and added subsec. (b).
1982—Pub. L. 97–259 substituted “reconsideration” for “rehearing” wherever appearing and “the Commission gives public notice of the order, decision, report, or action complained of” for “public notice is given of orders disposing of all petitions for rehearing filed with the Commission in such proceeding or case, but any order, decision, report, or action made or taken after such rehearing reversing, changing, or modifying the original order shall be subject to the same provisions with respect to rehearing as an original order”.
1961—Pub. L. 87–192 provided for petition for rehearing to the authority making or taking the order, decision, report, or action, substituted references to report and action for requirement, wherever else appearing, and inserted references to proceeding by any designated authority within the Commission, wherever appearing.
1960—Pub. L. 86–752 substituted “any party” for “and party” in first sentence, and inserted sentence dealing with disposition of petitions for rehearing.
1952—Act July 16, 1952, provided for taking of newly discovered evidence and evidence which should have been taken in original hearing.

Statutory Notes and Related Subsidiaries
Effective Date of 1960 AmendmentPub. L. 86–752, § 4(d)(4), Sept. 13, 1960, 74 Stat. 892, provided that: “The amendment made by paragraph (2) of subsection (c) of this section [amending this section] shall only apply to petitions for rehearing filed on or after the date of the enactment of this Act [Sept. 13, 1960].”




§ 406. Compelling furnishing of facilities; mandamus; jurisdiction
The district courts of the United States shall have jurisdiction upon the relation of any person alleging any violation, by a carrier subject to this chapter, of any of the provisions of this chapter which prevent the relator from receiving service in interstate or foreign communication by wire or radio, or in interstate or foreign transmission of energy by radio, from said carrier at the same charges, or upon terms or conditions as favorable as those given by said carrier for like communication or transmission under similar conditions to any other person, to issue a writ or writs of mandamus against said carrier commanding such carrier to furnish facilities for such communication or transmission to the party applying for the writ: Provided, That if any question of fact as to the proper compensation to the carrier for the service to be enforced by the writ is raised by the pleadings, the writ of peremptory mandamus may issue, notwithstanding such question of fact is undetermined, upon such terms as to security, payment of money into the court, or otherwise, as the court may think proper pending the determination of the question of fact: Provided further, That the remedy given by writ of mandamus shall be cumulative and shall not be held to exclude or interfere with other remedies provided by this chapter.
(June 19, 1934, ch. 652, title IV, § 406, 48 Stat. 1095.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.



§ 407. Order for payment of money; petition for enforcement; procedure; order of Commission as prima facie evidence; costs; attorneys’ fees
If a carrier does not comply with an order for the payment of money within the time limit in such order, the complainant, or any person for whose benefit such order was made, may file in the district court of the United States for the district in which he resides or in which is located the principal operating office of the carrier, or through which the line of the carrier runs, or in any State court of general jurisdiction having jurisdiction of the parties, a petition setting forth briefly the causes for which he claims damages, and the order of the Commission in the premises. Such suit in the district court of the United States shall proceed in all respects like other civil suits for damages, except that on the trial of such suits the findings and order of the Commission shall be prima facie evidence of the facts therein stated, except that the petitioner shall not be liable for costs in the district court nor for costs at any subsequent stage of the proceedings unless they accrue upon his appeal. If the petitioner shall finally prevail, he shall be allowed a reasonable attorney’s fee, to be taxed and collected as a part of the costs of the suit.
(June 19, 1934, ch. 652, title IV, § 407, 48 Stat. 1095.)

§ 408. Order not for payment of money; when effective
Except as otherwise provided in this chapter, all orders of the Commission, other than orders for the payment of money, shall take effect thirty calendar days from the date upon which public notice of the order is given, unless the Commission designates a different effective date. All such orders shall continue in force for the period of time specified in the order or until the Commission or a court of competent jurisdiction issues a superseding order.
(June 19, 1934, ch. 652, title IV, § 408, 48 Stat. 1096; Pub. L. 97–259, title I, § 123, Sept. 13, 1982, 96 Stat. 1098.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.

Amendments1982—Pub. L. 97–259 substituted provision that all orders of the Commission but for payment of money shall take effect thirty calendar days from the date upon which public notice of the order is given, unless the Commission designates a different effective date, and that such orders shall continue in force for the period of time specified in the order or until the Commission or a court of competent jurisdiction issues a superseding order, for provision that such orders would take effect within such reasonable time, not less than thirty days after service of the order, and would continue in force until its further order, or for a specified period of time, as prescribed in the order, unless the same were suspended or modified or set aside by the Commission, or suspended or set aside by a court of competent jurisdiction.



§ 409. Hearings(a) Filing of initial decisions; exceptionsIn every case of adjudication (as defined in section 551 of title 5) which has been designated by the Commission for hearing, the person or persons conducting the hearing shall prepare and file an initial, tentative, or recommended decision, except where such person or persons become unavailable to the Commission or where the Commission finds upon the record that due and timely execution of its functions imperatively and unavoidably require that the record be certified to the Commission for initial or final decision.


(b) Exceptions to initial decisions; memoranda; determination of Commission or authority within Commission; prohibition against consideration of own decisionIn every case of adjudication (as defined in section 551 of title 5) which has been designated by the Commission for hearing, any party to the proceeding shall be permitted to file exceptions and memoranda in support thereof to the initial, tentative, or recommended decision, which shall be passed upon by the Commission or by the authority within the Commission, if any, to whom the function of passing upon the exceptions is delegated under section 155(d)(1) 11 See References in Text note below. of this title: Provided, however, That such authority shall not be the same authority which made the decision to which the exception is taken.


(c) Notice and opportunity for participation by parties; applicability of administrative procedure provisions(1) In any case of adjudication (as defined in section 551 of title 5) which has been designated by the Commission for a hearing, no person who has participated in the presentation or preparation for presentation of such case at the hearing or upon review shall (except to the extent required for the disposition of ex parte matters as authorized by law) directly or indirectly make any additional presentation respecting such case to the hearing officer or officers or to the Commission, or to any authority within the Commission to whom, in such case, review functions have been delegated by the Commission under section 155(d)(1) 1 of this title, unless upon notice and opportunity for all parties to participate.

(2) The provision in section 554(d) of title 5 which states that such subsection shall not apply in determining applications for initial licenses, shall not be applicable hereafter in the case of applications for initial licenses before the Federal Communications Commission.


(d) Applicability of administrative procedure provisionsTo the extent that the foregoing provisions of this section and section 155(d) 1 of this title are in conflict with the provisions of subchapter II of chapter 5, and chapter 7, of title 5, such provisions of this section and section 155(d) 1 of this title shall be held to supersede and modify the provisions of subchapter II of chapter 5, and chapter 7, of title 5.


(e) Subpenas; witnesses; production of documents; fees and mileageFor the purposes of this chapter the Commission shall have the power to require by subpena the attendance and testimony of witnesses and the production of all books, papers, schedules of charges, contracts, agreements, and documents relating to any matter under investigation. Witnesses summoned before the Commission shall be paid the same fees and mileage that are paid witnesses in the courts of the United States.


(f) Designated place of hearing; aid in enforcement of ordersSuch attendance of witnesses, and the production of such documentary evidence, may be required from any place in the United States, at any designated place of hearing. And in case of disobedience to a subpena the Commission, or any party to a proceeding before the Commission, may invoke the aid of any court of the United States in requiring the attendance and testimony of witnesses and the production of books, papers, and documents under the provisions of this section.


(g) ContemptsAny of the district courts of the United States within the jurisdiction of which such inquiry is carried on may, in case of contumacy or refusal to obey a subpena issued to any common carrier or licensee or other person, issue an order requiring such common carrier, licensee, or other person to appear before the Commission (and produce books and papers if so ordered) and give evidence touching the matter in question; and any failure to obey such order of the court may be punished by such court as a contempt thereof.


(h) DepositionsThe testimony of any witness may be taken, at the instance of a party, in any proceeding or investigation pending before the Commission, by deposition, at any time after a cause or proceeding is at issue on petition and answer. The Commission may also order testimony to be taken by deposition in any proceeding or investigation pending before it, at any stage of such proceeding or investigation. Such depositions may be taken before any judge of any court of the United States, or any United States magistrate judge, or any clerk of a district court, or any chancellor, justice, or judge of a supreme or superior court, mayor, or chief magistrate of a city, judge of a county court, or court of common pleas of any of the United States, or any notary public, not being of counsel or attorney to either of the parties, nor interested in the event of the proceeding or investigation. Reasonable notice must first be given in writing by the party or his attorney proposing to take such deposition to the opposite party or his attorney of record, as either may be nearest, which notice shall state the name of the witness and the time and place of the taking of his deposition. Any person may be compelled to appear and depose, and to produce documentary evidence, in the same manner as witnesses may be compelled to appear and testify and produce documentary evidence before the Commission, as hereinbefore provided.


(i) Oaths; testimony in writingEvery person deposing as herein provided shall be cautioned and sworn (or affirm, if he so request) to testify the whole truth, and shall be carefully examined. His testimony shall be reduced to writing by the magistrate taking the deposition, or under his direction, and shall, after it has been reduced to writing, be subscribed by the deponent.


(j) Foreign depositionsIf a witness whose testimony may be desired to be taken by deposition be in a foreign country, the deposition may be taken before an officer or person designated by the Commission, or agreed upon by the parties by stipulation in writing to be filed with the Commission. All dep­ositions must be promptly filed with the Commission.


(k) Deposition feesWitnesses whose depositions are taken as authorized in this chapter, and the magistrate or other officer taking the same, shall severally be entitled to the same fees as are paid for like services in the courts of the United States.


(l) Repealed. Pub. L. 91–452, title II, § 242, Oct. 15, 1970, 84 Stat. 930

(m) PenaltiesAny person who shall neglect or refuse to attend and testify, or to answer any lawful inquiry, or to produce books, papers, schedules of charges, contracts, agreements, and documents, if in his power to do so, in obedience to the subpena or lawful requirement of the Commission, shall be guilty of a misdemeanor and upon conviction thereof by a court of competent jurisdiction shall be punished by a fine of not less than $100 nor more than $5,000, or by imprisonment for not more than one year, or by both such fine and imprisonment.


(June 19, 1934, ch. 652, title IV, § 409, 48 Stat. 1096; July 16, 1952, ch. 879, § 16, 66 Stat. 721; Pub. L. 87–192, § 4, Aug. 31, 1961, 75 Stat. 422; Pub. L. 90–578, title IV, § 402(b)(2), Oct. 17, 1968, 82 Stat. 1118; Pub. L. 91–452, title II, § 242, Oct. 15, 1970, 84 Stat. 930; Pub. L. 101–650, title III, § 321, Dec. 1, 1990, 104 Stat. 5117.)

Editorial Notes

References in TextSection 155(d) of this title, referred to in subsecs. (b), (c), and (d), was redesignated section 155(c) of this title by Pub. L. 97–259, title I, § 105(b), Sept. 13, 1982, 96 Stat. 1091.
This chapter, referred to in subsecs. (e) and (k), was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.

Codification
In subsecs. (a), (b), and (c)(1), “adjudication (as defined in section 551 of title 5)” substituted for “adjudication (as defined in the Administrative Procedure Act)”, in subsec. (c)(2) “section 554(d) of title 5” substituted for “subsection (c) of section 5 of the Administrative Procedure Act”, and in subsec. (d) “subchapter II of chapter 5, and chapter 7, of title 5” substituted for “the Administrative Procedure Act” and “that Act”, respectively, on authority of Pub. L. 89–554, § 7(b), Sept. 6, 1966, 80 Stat. 631, the first section of which enacted Title 5, Government Organization and Employees.

Amendments1970—Subsec. (l). Pub. L. 91–452 struck out subsec. (l) which related to the immunity from prosecution of any individual compelled to testify or produce evidence, documentary or otherwise, after claiming his privilege against self-incrimination.
1961—Subsec. (a). Pub. L. 87–192 substituted provision for filing of initial decisions, with stated exceptions, formerly contained in first sentence of subsec. (b) of this section but amplified to include tentative or recommended decisions, for provision relating to assignment of cases to examiners.
Subsec. (b). Pub. L. 87–192 provided for filing of memoranda in support of exceptions to initial, tentative, or recommended decisions, to be passed upon by the Commission or the designated authority within the Commission, and eliminated provisions for oral argument on the exceptions, filing of initial decisions, with stated exceptions, incorporated in subsec. (a) of this section, and making all decisions part of the record and requiring the decisions to include a statement of findings, and conclusions upon all material issues of fact, law, or discretion and the appropriate decision, order, or requirement. See section 557 of Title 5, Government Organization and Employees.
Subsec. (c). Pub. L. 87–192 continued requirement of notice and opportunity for participation by all parties when person seeks to make any additional presentation of case, having previously participated in the presentation of or preparation for presentation of the case, made applicable provisions of section 554(d) of Title 5 to applications for initial licenses and eliminated provisions for separation of functions of examiners from the investigative and prosecutory functions of persons engaged in performance of such functions, prohibition against consultation with Commission or any member or employee thereof with respect to initial decisions or exceptions taken to findings, rulings or recommendations, prohibition against members of Office of The General Counsel, Office of the Chief Engineer or the Office of the Chief Accountant from making any presentations respecting a case, and prohibition against persons engaged in performance of investigative or prosecuting functions for the Commission from consulting in any case of adjudication.
Subsec. (d). Pub. L. 87–192 inserted references to section 155(d) of this title.
1952—Act July 16, 1952, amended section generally, inserting subsecs. (a) to (d) and redesignating former subsecs. (b) to (j) as (e) to (m), respectively.

Statutory Notes and Related Subsidiaries

Change of Name
“United States magistrate judge” substituted for “United States magistrate” in subsec. (h) pursuant to section 321 of Pub. L. 101–650, set out as a note under section 631 of Title 28, Judiciary and Judicial Procedure. Previously, “United States magistrate” substituted for “United States commissioner” pursuant to Pub. L. 90–578. See chapter 43 (§ 631 et seq.) of Title 28.

Effective Date of 1970 AmendmentAmendment by Pub. L. 91–452 effective on sixtieth day following Oct. 15, 1970, and not to affect any immunity to which any individual is entitled under this section by reason of any testimony given before sixtieth day following Oct. 15, 1970, see section 260 of Pub. L. 91–452, set out as an Effective Date; Savings Provisions note under section 6001 of Title 18, Crimes and Criminal Procedure.

Savings ProvisionPub. L. 87–192, § 5, Aug. 31, 1961, 75 Stat. 422, provided that: “Notwithstanding the foregoing provisions of this Act [amending this section and sections 155 and 405 of this title], the second sentence of subsection (b) of section 409 of the Communications Act of 1934 [subsec. (b) of this section] (which relates to the filing of exceptions and the presentation of oral argument), as in force at the time of the enactment of this Act [Aug. 31, 1961], shall continue to be applicable with respect to any case of adjudication (as defined in the Administrative Procedure Act) [see sections 551 et seq. and 701 et seq. of Title 5, Government Organization and Employees] designated by the Federal Communications Commission for hearing by a notice of hearing issued prior to the date of the enactment of this Act.”




§ 410. Joint boards and commissions(a) State joint boards; reference of communication matters; composition; jurisdiction, powers, duties, and obligations; conduct of proceedings; force and effect of joint board action; members: nomination, appointment, and rejection; allowances for expensesExcept as provided in section 409 of this title, the Commission may refer any matter arising in the administration of this chapter to a joint board to be composed of a member, or of an equal number of members, as determined by the Commission, from each of the States in which the wire or radio communication affected by or involved in the proceeding takes place or is proposed. For purposes of acting upon such matter any such board shall have all the jurisdiction and powers conferred by law upon an examiner provided for in section 3105 of title 5, designated by the Commission, and shall be subject to the same duties and obligations. The action of a joint board shall have such force and effect and its proceedings shall be conducted in such manner as the Commission shall by regulations prescribe. The joint board member or members for each State shall be nominated by the State commission of the State or by the Governor if there is no State commission, and appointed by the Federal Communications Commission. The Commission shall have discretion to reject any nominee. Joint board members shall receive such allowances for expenses as the Commission shall provide.


(b) State commissions; conferences with Commission regarding matters of carriers subject to their jurisdiction; joint hearings; cooperation with CommissionThe Commission may confer with any State commission having regulatory jurisdiction with respect to carriers, regarding the relationship between rate structures, accounts, charges, practices, classifications, and regulations of carriers subject to the jurisdiction of such State commission and of the Commission; and the Commission is authorized under such rules and regulations as it shall prescribe to hold joint hearings with any State commission in connection with any matter with respect to which the Commission is authorized to act. The Commission is authorized in the administration of this chapter to avail itself of such cooperation, services, records, and facilities as may be afforded by any State commission.


(c) Federal-State Joint Board; reference of proceedings regarding jurisdictional separation of common carrier property and expenses between interstate and intrastate operations and other matters relating to common carrier communications of joint concern; jurisdiction, powers, duties, and obligations; recommendation of decisions; State members; presence at oral arguments and nonvoting participation in deliberations; composition; ChairmanThe Commission shall refer any proceeding regarding the jurisdictional separation of common carrier property and expenses between interstate and intrastate operations, which it institutes pursuant to a notice of proposed rulemaking and, except as provided in section 409 of this title, may refer any other matter, relating to common carrier communications of joint Federal-State concern, to a Federal-State Joint Board. The Joint Board shall possess the same jurisdiction, powers, duties, and obligations as a joint board established under subsection (a) of this section, and shall prepare a recommended decision for prompt review and action by the Commission. In addition, the State members of the Joint Board shall sit with the Commission en banc at any oral argument that may be scheduled in the proceeding. The Commission shall also afford the State members of the Joint Board an opportunity to participate in its deliberations, but not vote, when it has under consideration the recommended decision of the Joint Board or any further decisional action that may be required in the proceeding. The Joint Board shall be composed of three Commissioners of the Commission and of four State commissioners nominated by the national organization of the State commissions and approved by the Commission. The Chairman of the Commission, or another Commissioner designated by the Commission, shall serve as Chairman of the Joint Board.


(June 19, 1934, ch. 652, title IV, § 410, 48 Stat. 1098; July 16, 1952, ch. 879, § 17, 66 Stat. 722; Aug. 2, 1956, ch. 874, § 4, 70 Stat. 932; Pub. L. 92–131, § 2, Sept. 30, 1971, 85 Stat. 363; Pub. L. 103–414, title III, § 303(a)(21), Oct. 25, 1994, 108 Stat. 4295.)

Editorial Notes

References in TextThis chapter, referred to in subsecs. (a) and (b), was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.

Codification
In subsec. (a), “section 3105 of title 5” substituted for “section 11 of the Administrative Procedure Act (5 U.S.C. 1010)” on authority of Pub. L. 89–554, § 7(b), Sept. 6, 1966, 80 Stat. 631, the first section of which enacted Title 5, Government Organization and Employees.

Amendments1994—Subsec. (c). Pub. L. 103–414 struck out “, as referred to in sections 202(b) and 205(f) of the Interstate Commerce Act,” after “State commissions”.
1971—Subsec. (c). Pub. L. 92–131 added subsec. (c).
1956—Subsec. (a). Act Aug. 2, 1956, inserted in second sentence “and examiner provided for in section 3105 of title 5, designated by” after “the Commissioner”.
1952—Subsec. (a). Act July 16, 1952, inserted first sentence so as to bring these provisions in conformity with section 409 of this title.



§ 411. Joinder of parties(a) In any proceeding for the enforcement of the provisions of this chapter, whether such proceeding be instituted before the Commission or be begun originally in any district court of the United States, it shall be lawful to include as parties, in addition to the carrier, all persons interested in or affected by the charge, regulation, or practice under consideration, and inquiries, investigations, orders, and decrees may be made with reference to and against such additional parties in the same manner, to the same extent, and subject to the same provisions as are or shall be authorized by law with respect to carriers.

(b) In any suit for the enforcement of an order for the payment of money all parties in whose favor the Commission may have made an award for damages by a single order may be joined as plaintiffs, and all of the carriers parties to such order awarding such damages may be joined as defendants, and such suit may be maintained by such joint plaintiffs and against such joint defendants in any district where any one of such joint plaintiffs could maintain such suit against any one of such joint defendants; and service of process against any one of such defendants as may not be found in the district where the suit is brought may be made in any district where such defendant carrier has its principal operating office. In case of such joint suit, the recovery, if any, may be by judgment in favor of any one of such plaintiffs, against the defendant found to be liable to such plaintiff.

(June 19, 1934, ch. 652, title IV, § 411, 48 Stat. 1098.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (a), was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.



§ 412. Documents filed with Commission as public records; prima facie evidence; confidential records
The copies of schedules of charges, classifications, and of all contracts, agreements, and arrangements between common carriers filed with the Commission as herein provided, and the statistics, tables, and figures contained in the annual or other reports of carriers and other persons made to the Commission as required under the provisions of this chapter shall be preserved as public records in the custody of the secretary of the Commission, and shall be received as prima facie evidence of what they purport to be for the purpose of investigations by the Commission and in all judicial proceedings; and copies of and extracts from any of said schedules, classifications, contracts, agreements, arrangements, or reports, made public records as aforesaid, certified by the secretary, under the Commission’s seal, shall be received in evidence with like effect as the originals: Provided, That the Commission may, if the public interest will be served thereby, keep confidential any contract, agreement, or arrangement relating to foreign wire or radio communication when the publication of such contract, agreement, or arrangement would place American communication companies at a disadvantage in meeting the competition of foreign communication companies.
(June 19, 1934, ch. 652, title IV, § 412, 48 Stat. 1099.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.



§ 413. Designation of agent for service; method of service
It shall be the duty of every carrier subject to this chapter to designate in writing an agent in the District of Columbia, upon whom service of all notices and process and all orders, decisions, and requirements of the Commission may be made for and on behalf of said carrier in any proceeding or suit pending before the Commission, and to file such designation in the office of the secretary of the Commission, which designation may from time to time be changed by like writing similarly filed; and thereupon service of all notices and process and orders, decisions, and requirements of the Commission may be made upon such carrier by leaving a copy thereof with such designated agent at his office or usual place of residence in the District of Columbia, with like effect as if made personally upon such carrier, and in default of such designation of such agent, service of any notice or other process in any proceeding before said Commission, or of any order, decision, or requirement of the Commission, may be made by posting such notice, process, order, requirement, or decision in the office of the secretary of the Commission.
(June 19, 1934, ch. 652, title IV, § 413, 48 Stat. 1099; Pub. L. 103–414, title III, § 304(a)(11), Oct. 25, 1994, 108 Stat. 4297.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.

Amendments1994—Pub. L. 103–414 struck out “, within sixty days after the taking effect of this chapter,” after “every carrier subject to this chapter”.



§ 414. Exclusiveness of chapter
Nothing in this chapter contained shall in any way abridge or alter the remedies now existing at common law or by statute, but the provisions of this chapter are in addition to such remedies.
(June 19, 1934, ch. 652, title IV, § 414, 48 Stat. 1099.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.



§ 415. Limitations of actions(a) Recovery of charges by carrierAll actions at law by carriers for recovery of their lawful charges, or any part thereof, shall be begun within two years from the time the cause of action accrues, and not after.


(b) Recovery of damagesAll complaints against carriers for the recovery of damages not based on overcharges shall be filed with the Commission within two years from the time the cause of action accrues, and not after, subject to subsection (d) of this section.


(c) Recovery of overchargesFor recovery of overcharges action at law shall be begun or complaint filed with the Commission against carriers within two years from the time the cause of action accrues, and not after, subject to subsection (d) of this section, except that if claim for the overcharge has been presented in writing to the carrier within the two-year period of limitation said period shall be extended to include two years from the time notice in writing is given by the carrier to the claimant of disallowance of the claim, or any part or parts thereof, specified in the notice.


(d) ExtensionIf on or before expiration of the period of limitation in subsection (b) or (c) a carrier begins action under subsection (a) for recovery of lawful charges in respect of the same service, or, without beginning action, collects charges in respect of that service, said period of limitation shall be extended to include ninety days from the time such action is begun or such charges are collected by the carrier.


(e) Accrual of cause of action for transmission of messageThe cause of action in respect of the transmission of a message shall, for the purposes of this section, be deemed to accrue upon delivery or tender of delivery thereof by the carrier, and not after.


(f) Enforcement petitionA petition for the enforcement of an order of the Commission for the payment of money shall be filed in the district court or the State court within one year from the date of the order, and not after.


(g) “Overcharges” definedThe term “overcharges” as used in this section shall be deemed to mean charges for services in excess of those applicable thereto under the schedules of charges lawfully on file with the Commission.


(June 19, 1934, ch. 652, title IV, § 415, 48 Stat. 1099; Pub. L. 93–507, Nov. 30, 1974, 88 Stat. 1577.)

Editorial Notes
Amendments1974—Subsecs. (a) to (c). Pub. L. 93–507 amended subsecs. (a) to (c) generally, substituting reference to two years for reference to one year wherever appearing.



§ 416. Orders of Commission(a) ServiceEvery order of the Commission shall be forthwith served upon the designated agent of the carrier in the city of Washington or in such other manner as may be provided by law.


(b) Suspension or modificationExcept as otherwise provided in this chapter, the Commission is authorized to suspend or modify its orders upon such notice and in such manner as it shall deem proper.


(c) ComplianceIt shall be the duty of every person, its agents and employees, and any receiver or trustee thereof, to observe and comply with such orders so long as the same shall remain in effect.


(June 19, 1934, ch. 652, title IV, § 416, 48 Stat. 1100.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (b), was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.




SUBCHAPTER V—PENAL PROVISIONS; FORFEITURES
§ 501. General penalty
Any person who willfully and knowingly does or causes or suffers to be done any act, matter, or thing, in this chapter prohibited or declared to be unlawful, or who willfully and knowingly omits or fails to do any act, matter, or thing in this chapter required to be done, or willfully and knowingly causes or suffers such omission or failure, shall, upon conviction thereof, be punished for such offense, for which no penalty (other than a forfeiture) is provided in this chapter, by a fine of not more than $10,000 or by imprisonment for a term not exceeding one year, or both; except that any person, having been once convicted of an offense punishable under this section, who is subsequently convicted of violating any provision of this chapter punishable under this section, shall be punished by a fine of not more than $10,000 or by imprisonment for a term not exceeding two years, or both.
(June 19, 1934, ch. 652, title V, § 501, 48 Stat. 1100; Mar. 23, 1954, ch. 104, 68 Stat. 30.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.

Amendments1954—Act Mar. 23, 1954, provided that any offense punishable hereunder, except a second or subsequent offense, should constitute a misdemeanor rather than a felony, as those terms are defined in section 1 of Title 18, Crimes and Criminal Procedure.



§ 502. Violation of rules, regulations, etc.
Any person who willfully and knowingly violates any rule, regulation, restriction, or condition made or imposed by the Commission under authority of this chapter, or any rule, regulation, restriction, or condition made or imposed by any international radio or wire communications treaty or convention, or regulations annexed thereto, to which the United States is or may hereafter become a party, shall, in addition to any other penalties provided by law, be punished, upon conviction thereof, by a fine of not more than $500 for each and every day during which such offense occurs.
(June 19, 1934, ch. 652, title V, § 502, 48 Stat. 1100.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.



§ 503. Forfeitures(a) Rebates and offsetsAny person who shall deliver messages for interstate or foreign transmission to any carrier, or for whom as sender or receiver, any such carrier shall transmit any interstate or foreign wire or radio communication, who shall knowingly by employee, agent, officer, or otherwise, directly or indirectly, by or through any means or device whatsoever, receive or accept from such common carrier any sum of money or any other valuable consideration as a rebate or offset against the regular charges for transmission of such messages as fixed by the schedules of charges provided for in this chapter, shall in addition to any other penalty provided by this chapter forfeit to the United States a sum of money three times the amount of money so received or accepted and three times the value of any other consideration so received or accepted, to be ascertained by the trial court; and in the trial of said action all such rebates or other considerations so received or accepted for a period of six years prior to the commencement of the action, may be included therein, and the amount recovered shall be three times the total amount of money, or three times the total value of such consideration, so received or accepted, or both, as the case may be.


(b) Activities constituting violations authorizing imposition of forfeiture penalty; amount of penalty; procedures applicable; persons subject to penalty; liability exemption period(1) Any person who is determined by the Commission, in accordance with paragraph (3) or (4) of this subsection, to have—(A) willfully or repeatedly failed to comply substantially with the terms and conditions of any license, permit, certificate, or other instrument or authorization issued by the Commission;

(B) willfully or repeatedly failed to comply with any of the provisions of this chapter or of any rule, regulation, or order issued by the Commission under this chapter or under any treaty, convention, or other agreement to which the United States is a party and which is binding upon the United States;

(C) violated any provision of section 317(c) or 509(a) of this title; or

(D) violated any provision of section 1304, 1343, 1464, or 2252 of title 18;

shall be liable to the United States for a forfeiture penalty. A forfeiture penalty under this subsection shall be in addition to any other penalty provided for by this chapter; except that this subsection shall not apply to any conduct which is subject to forfeiture under subchapter II, part II or III of subchapter III, or section 507 of this title.

(2)(A) If the violator is (i) a broadcast station licensee or permittee, (ii) a cable television operator, or (iii) an applicant for any broadcast or cable television operator license, permit, certificate, or other instrument or authorization issued by the Commission, the amount of any forfeiture penalty determined under this section shall not exceed $25,000 for each violation or each day of a continuing violation, except that the amount assessed for any continuing violation shall not exceed a total of $250,000 for any single act or failure to act described in paragraph (1) of this subsection.

(B) If the violator is a common carrier subject to the provisions of this chapter or an applicant for any common carrier license, permit, certificate, or other instrument of authorization issued by the Commission, the amount of any forfeiture penalty determined under this subsection shall not exceed $100,000 for each violation or each day of a continuing violation, except that the amount assessed for any continuing violation shall not exceed a total of $1,000,000 for any single act or failure to act described in paragraph (1) of this subsection.

(C) Notwithstanding subparagraph (A), if the violator is—(i)(I) a broadcast station licensee or permittee; or

(II) an applicant for any broadcast license, permit, certificate, or other instrument or authorization issued by the Commission; and


(ii) determined by the Commission under paragraph (1) to have broadcast obscene, indecent, or profane language,11 So in original. Following provision probably should be set flush with subpar. (C). the amount of any forfeiture penalty determined under this subsection shall not exceed $325,000 for each violation or each day of a continuing violation, except that the amount assessed for any continuing violation shall not exceed a total of $3,000,000 for any single act or failure to act.


(D) In any case not covered in subparagraph (A), (B), or (C), the amount of any forfeiture penalty determined under this subsection shall not exceed $10,000 for each violation or each day of a continuing violation, except that the amount assessed for any continuing violation shall not exceed a total of $75,000 for any single act or failure to act described in paragraph (1) of this subsection.

(E) The amount of such forfeiture penalty shall be assessed by the Commission, or its designee, by written notice. In determining the amount of such a forfeiture penalty, the Commission or its designee shall take into account the nature, circumstances, extent, and gravity of the violation and, with respect to the violator, the degree of culpability, any history of prior offenses, ability to pay, and such other matters as justice may require.

(F) Subject to paragraph (5) of this section, if the violator is a manufacturer or service provider subject to the requirements of section 255, 617, or 619 of this title, and is determined by the Commission to have violated any such requirement, the manufacturer or provider shall be liable to the United States for a forfeiture penalty of not more than $100,000 for each violation or each day of a continuing violation, except that the amount assessed for any continuing violation shall not exceed a total of $1,000,000 for any single act or failure to act.


(3)(A) At the discretion of the Commission, a forfeiture penalty may be determined against a person under this subsection after notice and an opportunity for a hearing before the Commission or an administrative law judge thereof in accordance with section 554 of title 5. Any person against whom a forfeiture penalty is determined under this paragraph may obtain review thereof pursuant to section 402(a) of this title.

(B) If any person fails to pay an assessment of a forfeiture penalty determined under subparagraph (A) of this paragraph, after it has become a final and unappealable order or after the appropriate court has entered final judgment in favor of the Commission, the Commission shall refer the matter to the Attorney General of the United States, who shall recover the amount assessed in any appropriate district court of the United States. In such action, the validity and appropriateness of the final order imposing the forfeiture penalty shall not be subject to review.


(4) Except as provided in paragraph (3) of this subsection, no forfeiture penalty shall be imposed under this subsection against any person unless and until—(A) the Commission issues a notice of apparent liability, in writing, with respect to such person;

(B) such notice has been received by such person, or until the Commission has sent such notice to the last known address of such person, by registered or certified mail; and

(C) such person is granted an opportunity to show, in writing, within such reasonable period of time as the Commission prescribes by rule or regulation, why no such forfeiture penalty should be imposed.

Such a notice shall (i) identify each specific provision, term, and condition of any Act, rule, regulation, order, treaty, convention, or other agreement, license, permit, certificate, instrument, or authorization which such person apparently violated or with which such person apparently failed to comply; (ii) set forth the nature of the act or omission charged against such person and the facts upon which such charge is based; and (iii) state the date on which such conduct occurred. Any forfeiture penalty determined under this paragraph shall be recoverable pursuant to section 504(a) of this title.

(5) No forfeiture liability shall be determined under this subsection against any person, if such person does not hold a license, permit, certificate, or other authorization issued by the Commission, and if such person is not an applicant for a license, permit, certificate, or other authorization issued by the Commission, unless, prior to the notice required by paragraph (3) of this subsection or the notice of apparent liability required by paragraph (4) of this subsection, such person (A) is sent a citation of the violation charged; (B) is given a reasonable opportunity for a personal interview with an official of the Commission, at the field office of the Commission which is nearest to such person’s place of residence; and (C) subsequently engages in conduct of the type described in such citation. The provisions of this paragraph shall not apply, however, if the person involved is engaging in activities for which a license, permit, certificate, or other authorization is required, or is a cable television system operator, if the person involved is transmitting on frequencies assigned for use in a service in which individual station operation is authorized by rule pursuant to section 307(e) of this title, or in the case of violations of section 303(q) of this title, if the person involved is a nonlicensee tower owner who has previously received notice of the obligations imposed by section 303(q) of this title from the Commission or the permittee or licensee who uses that tower. Whenever the requirements of this paragraph are satisfied with respect to a particular person, such person shall not be entitled to receive any additional citation of the violation charged, with respect to any conduct of the type described in the citation sent under this paragraph.

(6) No forfeiture penalty shall be determined or imposed against any person under this subsection if—(A) such person holds a broadcast station license issued under subchapter III of this chapter and if the violation charged occurred—(i) more than 1 year prior to the date of issuance of the required notice or notice of apparent liability; or

(ii) prior to the date of commencement of the current term of such license,

whichever is earlier; or

(B) such person does not hold a broadcast station license issued under subchapter III of this chapter and if the violation charged occurred more than 1 year prior to the date of issuance of the required notice or notice of apparent liability.

For purposes of this paragraph, “date of commencement of the current term of such license” means the date of commencement of the last term of license for which the licensee has been granted a license by the Commission. A separate license term shall not be deemed to have commenced as a result of continuing a license in effect under section 307(c) of this title pending decision on an application for renewal of the license.


(June 19, 1934, ch. 652, title V, § 503, 48 Stat. 1101; Pub. L. 86–752, § 7(a), Sept. 13, 1960, 74 Stat. 894; Pub. L. 95–234, § 2, Feb. 21, 1978, 92 Stat. 33; Pub. L. 96–507, § 2(b), Dec. 8, 1980, 94 Stat. 2747; Pub. L. 97–259, title I, § 124, Sept. 13, 1982, 96 Stat. 1098; Pub. L. 98–214, § 4(b), Dec. 8, 1983, 97 Stat. 1468; Pub. L. 101–239, title III, § 3002(i), Dec. 19, 1989, 103 Stat. 2131; Pub. L. 101–396, § 10, Sept. 28, 1990, 104 Stat. 851; Pub. L. 102–538, title II, §§ 206, 210(b), Oct. 27, 1992, 106 Stat. 3543, 3544; Pub. L. 109–235, § 2, June 15, 2006, 120 Stat. 491; Pub. L. 110–385, title II, § 221, Oct. 10, 2008, 122 Stat. 4105; Pub. L. 111–260, title I, § 104(c), Oct. 8, 2010, 124 Stat. 2761.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.
Parts II and III of subchapter III, referred to in subsec. (b)(1), are classified to sections 351 et seq. and 381 et seq., respectively, of this title.

Amendments2010—Subsec. (b)(2)(F). Pub. L. 111–260 added subpar. (F).
2008—Subsec. (b)(1)(D). Pub. L. 110–385 substituted “1464, or 2252” for “or 1464”.
2006—Subsec. (b)(2)(C). Pub. L. 109–235, § 2(2), added subpar. (C). Former subpar. (C) redesignated (D).
Subsec. (b)(2)(D). Pub. L. 109–235, § 2(1), (3), redesignated subpar. (C) as (D) and substituted “subparagraph (A), (B), or (C)” for “subparagraph (A) or (B)”. Former subpar. (D) redesignated (E).
Subsec. (b)(2)(E). Pub. L. 109–235, § (2)(1), redesignated subpar. (D) as (E).
1992—Subsec. (b)(5). Pub. L. 102–538, § 210(b), substituted “system operator,” for “system operator or” and inserted “, or in the case of violations of section 303(q) of this title, if the person involved is a nonlicensee tower owner who has previously received notice of the obligations imposed by section 303(q) of this title from the Commission or the permittee or licensee who uses that tower” after “section 307(e) of this title”.
Subsec. (b)(6). Pub. L. 102–538, § 206(2), inserted at end “For purposes of this paragraph, ‘date of commencement of the current term of such license’ means the date of commencement of the last term of license for which the licensee has been granted a license by the Commission. A separate license term shall not be deemed to have commenced as a result of continuing a license in effect under section 307(c) of this title pending decision on an application for renewal of the license.”
Subsec. (b)(6)(A). Pub. L. 102–538, § 206(1), struck out “so long as such violation occurred within 3 years prior to the date of issuance of such required notice” after “whichever is earlier”.
1990—Subsec. (b)(5). Pub. L. 101–396 inserted “and if such person is not an applicant for a license, permit, certificate, or other authorization issued by the Commission,” before “unless, prior”.
1989—Subsec. (b)(1), (2). Pub. L. 101–239 inserted “(1)” before “Any person who” in first par., added par. (2), and struck out former par. (2) thereby resulting in increasing penalty if violator is a common carrier from $20,000 to $100,000 per day to a maximum of $1,000,000 per act and penalty if violator is a broadcast station licensee or cable television operator from $20,000 to $25,000 per day to a maximum of $250,000 per act, making such penalty also applicable to television operator applicants, and increasing penalty in all other cases from $5,000 to $10,000 per day to a maximum of $75,000.
1983—Subsec. (b)(5). Pub. L. 98–214 inserted “or if the person involved is transmitting on frequencies assigned for use in a service in which individual station operation is authorized by rule pursuant to section 307(e) of this title”.
1982—Subsec. (b)(5). Pub. L. 97–259 inserted “, or is a cable television system operator” after “other authorization is required”.
1980—Subsec. (b). Pub. L. 96–507 conformed references in first paragraph to sections 509(a) and 507 of this title to reflect renumbering of those sections which required no change in text.
1978—Subsec. (b). Pub. L. 95–234 substituted provisions relating to activities making persons liable for forfeiture penalties, amounts of forfeiture penalties, procedures applicable for imposition of forfeiture penalties, and exemptions from liability from imposition of forfeiture penalties, for provisions relating to activities of licensees or permittees constituting violations and authorizing forfeiture to the United States of a sum not to exceed $1,000 for each separate offense, procedures applicable for imposition of forfeiture liability, and limitations on imposition of forfeiture liability.
1960—Pub. L. 86–752 amended section catchline substituting “Forfeitures” for “Rebates and offsets, forfeitures,”, designated existing provisions as subsec. (a), and added subsec. (b).

Statutory Notes and Related Subsidiaries
Effective Date of 1978 AmendmentAmendment by Pub. L. 95–234 effective on thirtieth day after Feb. 21, 1978, except that the provisions of subsec. (b) of this section, as in effect on Feb. 21, 1978, shall continue to constitute the applicable law with respect to any act or omission which occurs prior to such thirtieth day, see section 7 of Pub. L. 95–234, set out as a note under section 152 of this title.

Disclaimer for Press Releases Regarding Notices of Apparent LiabilityPub. L. 115–141, div. P, title V, § 511, Mar. 23, 2018, 132 Stat. 1097, provided that: 
“The Commission [Federal Communications Commission] shall include in any press release regarding the issuance of a notice of apparent liability under section 503(b)(4) of the Communications Act of 1934 (47 U.S.C. 503(b)(4)) a disclaimer informing consumers that—
“(1) the issuance of a notice of apparent liability should be treated only as allegations; and

“(2) the amount of any forfeiture penalty proposed in a notice of apparent liability represents the maximum penalty that the Commission may impose for the violations alleged in the notice of apparent liability.”






§ 504. Forfeitures(a) RecoveryThe forfeitures provided for in this chapter shall be payable into the Treasury of the United States, and shall be recoverable, except as otherwise provided with respect to a forfeiture penalty determined under section 503(b)(3) of this title, in a civil suit in the name of the United States brought in the district where the person or carrier has its principal operating office or in any district through which the line or system of the carrier runs: Provided, That any suit for the recovery of a forfeiture imposed pursuant to the provisions of this chapter shall be a trial de novo: Provided further, That in the case of forfeiture by a ship, said forfeiture may also be recoverable by way of libel in any district in which such ship shall arrive or depart. Such forfeitures shall be in addition to any other general or specific penalties provided in this chapter. It shall be the duty of the various United States attorneys, under the direction of the Attorney General of the United States, to prosecute for the recovery of forfeitures under this chapter. The costs and expenses of such prosecutions shall be paid from the appropriation for the expenses of the courts of the United States.


(b) Remission and mitigationThe forfeitures imposed by subchapter II, parts II and III of subchapter III, and sections 503(b) and 507 of this title shall be subject to remission or mitigation by the Commission under such regulations and methods of ascertaining the facts as may seem to it advisable, and, if suit has been instituted, the Attorney General, upon request of the Commission, shall direct the discontinuance of any prosecution to recover such forfeitures: Provided, however, That no forfeiture shall be remitted or mitigated after determination by a court of competent jurisdiction.


(c) Use of notice of apparent liabilityIn any case where the Commission issues a notice of apparent liability looking toward the imposition of a forfeiture under this chapter, that fact shall not be used, in any other proceeding before the Commission, to the prejudice of the person to whom such notice was issued, unless (i) the forfeiture has been paid, or (ii) a court of competent jurisdiction has ordered payment of such forfeiture, and such order has become final.


(June 19, 1934, ch. 652, title V, § 504, 48 Stat. 1101; May 20, 1937, ch. 229, § 14, 50 Stat. 197; June 25, 1948, ch. 646, § 1, 62 Stat. 909; Aug. 13, 1954, ch. 735, § 4, 68 Stat. 729; Aug. 6, 1956, ch. 973, § 2, 70 Stat. 1048; Pub. L. 86–752, § 7(b)–(d), Sept. 13, 1960, 74 Stat. 895; Pub. L. 87–448, § 2, May 11, 1962, 76 Stat. 69; Pub. L. 95–234, § 3, Feb. 21, 1978, 92 Stat. 35; Pub. L. 96–507, § 2(c), Dec. 8, 1980, 94 Stat. 2747.)

Editorial Notes

References in TextThis chapter, referred to in subsecs. (a) and (c), was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.
Parts II and III of subchapter III, referred to in subsec. (b), are classified to sections 351 et seq. and 381 et seq., respectively, of this title.

Amendments1980—Subsec. (b). Pub. L. 96–507 conformed reference to section 507 of this title to reflect renumbering of that section which required no change in text.
1978—Subsec. (a). Pub. L. 95–234, § 3(a), inserted in first sentence “, except as otherwise provided with respect to a forfeiture penalty determined under section 503(b)(3) of this title,” after “recoverable”. Such wording was inserted only after the first reference to “recoverable” as the probable intent of Congress.
Subsec. (b). Pub. L. 95–234, § 3(b), inserted reference to subchapter II of this chapter and struck out reference to section 510 of this title and “, upon application therefor,” after “by the Commission”.
1962—Subsec. (b). Pub. L. 87–448 empowered the Commission to remit or mitigate the forfeitures imposed by section 510 of this title.
1960—Subsec. (a). Pub. L. 86–752, § 7(b), inserted proviso that any suit for recovery of a forfeiture shall be a trial de novo.
Subsec. (b). Pub. L. 86–752, § 7(c), substituted “sections 503(b) and 507” for “section 507”.
Subsec. (c). Pub. L. 86–752, § 7(d), added subsec. (c).
1956—Subsec. (b). Act Aug. 6, 1956, inserted reference to part III of subchapter III.
1954—Subsec. (b). Act Aug. 13, 1954, inserted reference to section 507 of this title.
1937—Act May 20, 1937, designated existing provisions as subsec. (a), inserted proviso as to recovery of forfeiture in any district where a ship may arrive or depart, and added subsec. (b).

Statutory Notes and Related Subsidiaries

Change of Name
Act June 25, 1948, eff. Sept. 1, 1948, substituted “United States attorneys” for “district attorneys”. See section 541 of Title 28, Judiciary and Judicial Procedure, and Historical and Revision Notes thereunder.

Effective Date of 1978 AmendmentAmendment by Pub. L. 95–234 effective on thirtieth day after Feb. 21, 1978, see section 7 of Pub. L. 95–234, set out as a note under section 152 of this title.

Effective Date of 1962 AmendmentPub. L. 87–448, § 3, May 11, 1962, 76 Stat. 69, provided that: “The amendments made by this Act [enacting section 510 of this title and amending this section] shall take effect on the thirtieth day after the date of its enactment [May 11, 1962].”


Effective Date of 1956 AmendmentAmendment by act Aug. 6, 1956, effective Mar. 1, 1957, see section 4 of act Aug. 6, 1956, set out as an Effective Date note under section 381 of this title.

Effective Date of 1954 AmendmentAmendment by act Aug. 13, 1954, effective Nov. 13, 1954, see section 6 of act Aug. 13, 1954, set out as an Effective Date note under section 507 of this title.



§ 505. Venue of trials
The trial of any offense under this chapter shall be in the district in which it is committed; or if the offense is committed upon the high seas, or out of the jurisdiction of any particular State or district, the trial shall be in the district where the offender may be found or into which he shall be first brought. Whenever the offense is begun in one jurisdiction and completed in another it may be dealt with, inquired of, tried, determined, and punished in either jurisdiction in the same manner as if the offense had been actually and wholly committed therein.
(June 19, 1934, ch. 652, title V, § 505, 48 Stat. 1101.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.



§ 506. Repealed. Pub. L. 96–507, § 1, Dec. 8, 1980, 94 Stat. 2747

Section, act June 19, 1934, ch. 652, title V, § 506, as added Apr. 16, 1946, ch. 138, 60 Stat. 89, prohibited certain coercive practices affecting broadcasting and provided penalties for violations.



§ 507. Violation of Great Lakes Agreement(a) Any vessel of the United States that is navigated in violation of the provisions of the Great Lakes Agreement or the rules and regulations of the Commission made in pursuance thereof and any vessel of a foreign country that is so navigated on waters under the jurisdiction of the United States shall forfeit to the United States the sum of $500 recoverable by way of suit or libel. Each day during which such navigation occurs shall constitute a separate offense.

(b) Every willful failure on the part of the master of a vessel of the United States to enforce or to comply with the provisions of the Great Lakes Agreement or the rules and regulations of the Commission made in pursuance thereof shall cause him to forfeit to the United States the sum of $100.

(June 19, 1934, ch. 652, title V, § 506, formerly § 507, as added Aug. 13, 1954, ch. 735, § 3, 68 Stat. 729; renumbered § 506, Pub. L. 96–507, § 1, Dec. 8, 1980, 94 Stat. 2747.)

Editorial Notes
Prior ProvisionsA prior section 506 of act June 19, 1934, ch. 652, was classified to section 506 of this title prior to repeal by Pub. L. 96–507.

Statutory Notes and Related Subsidiaries
Effective DateSection 6 of act Aug. 13, 1954, provided that: “This Act [enacting this section and amending sections 153, 154, and 504 of this title] shall take effect on November 13, 1954.”




§ 508. Disclosure of payments to individuals connected with broadcasts(a) Payments to station employeesSubject to subsection (d), any employee of a radio station who accepts or agrees to accept from any person (other than such station), or any person (other than such station) who pays or agrees to pay such employee, any money, service or other valuable consideration for the broadcast of any matter over such station shall, in advance of such broadcast, disclose the fact of such acceptance or agreement to such station.


(b) Production or preparation of programsSubject to subsection (d), any person who, in connection with the production or preparation of any program or program matter which is intended for broadcasting over any radio station, accepts or agrees to accept, or pays or agrees to pay, any money, service or other valuable consideration for the inclusion of any matter as a part of such program or program matter, shall, in advance of such broadcast, disclose the fact of such acceptance or payment or agreement to the payee’s employer, or to the person for whom such program or program matter is being produced, or to the licensee of such station over which such program is broadcast.


(c) Supplying of program or program matterSubject to subsection (d), any person who supplies to any other person any program or program matter which is intended for broadcasting over any radio station shall, in advance of such broadcast, disclose to such other person any information of which he has knowledge, or which has been disclosed to him, as to any money, service or other valuable consideration which any person has paid or accepted, or has agreed to pay or accept, for the inclusion of any matter as a part of such program or program matter.


(d) Waiver of announcements under section 317(d)The provisions of this section requiring the disclosure of information shall not apply in any case where, because of a waiver made by the Commission under section 317(d) of this title, an announcement is not required to be made under section 317 of this title.


(e) Announcement under section 317 as sufficient disclosureThe inclusion in the program of the announcement required by section 317 of this title shall constitute the disclosure required by this section.


(f) “Service or other valuable consideration” definedThe term “service or other valuable consideration” as used in this section shall not include any service or property furnished without charge or at a nominal charge for use on, or in connection with, a broadcast, or for use on a program which is intended for broadcasting over any radio station, unless it is so furnished in consideration for an identification in such broadcast or in such program of any person, product, service, trademark, or brand name beyond an identification which is reasonably related to the use of such service or property in such broadcast or such program.


(g) PenaltiesAny person who violates any provision of this section shall, for each such violation, be fined not more than $10,000 or imprisoned not more than one year, or both.


(June 19, 1934, ch. 652, title V, § 507, formerly § 508, as added Pub. L. 86–752, § 8(b), Sept. 13, 1960, 74 Stat. 896; renumbered § 507, Pub. L. 96–507, § 1, Dec. 8, 1980, 94 Stat. 2747.)

Editorial Notes
Prior ProvisionsA prior section 507 of act June 19, 1934, ch. 652, was renumbered section 506 by section 1 of Pub. L. 96–507, and is classified to section 507 of this title.



§ 509. Prohibited practices in contests of knowledge, skill, or chance(a) Influencing, prearranging, or predetermining outcomeIt shall be unlawful for any person, with intent to deceive the listening or viewing public—(1) To supply to any contestant in a purportedly bona fide contest of intellectual knowledge or intellectual skill any special and secret assistance whereby the outcome of such contest will be in whole or in part prearranged or predetermined.

(2) By means of persuasion, bribery, intimidation, or otherwise, to induce or cause any contestant in a purportedly bona fide contest of intellectual knowledge or intellectual skill to refrain in any manner from using or displaying his knowledge or skill in such contest, whereby the outcome thereof will be in whole or in part prearranged or predetermined.

(3) To engage in any artifice or scheme for the purpose of prearranging or predetermining in whole or in part the outcome of a purportedly bona fide contest of intellectual knowledge, intellectual skill, or chance.

(4) To produce or participate in the production for broadcasting of, to broadcast or participate in the broadcasting of, to offer to a licensee for broadcasting, or to sponsor, any radio program, knowing or having reasonable ground for believing that, in connection with a purportedly bona fide contest of intellectual knowledge, intellectual skill, or chance constituting any part of such program, any person has done or is going to do any act or thing referred to in paragraph (1), (2), or (3) of this subsection.

(5) To conspire with any other person or persons to do any act or thing prohibited by paragraph (1), (2), (3), or (4) of this subsection, if one or more of such persons do any act to effect the object of such conspiracy.


(b) “Contest” and “the listening or viewing public” definedFor the purposes of this section—(1) The term “contest” means any contest broadcast by a radio station in connection with which any money or any other thing of value is offered as a prize or prizes to be paid or presented by the program sponsor or by any other person or persons, as announced in the course of the broadcast.

(2) The term “the listening or viewing public” means those members of the public who, with the aid of radio receiving sets, listen to or view programs broadcast by radio stations.


(c) PenaltiesWhoever violates subsection (a) shall be fined not more than $10,000 or imprisoned not more than one year, or both.


(June 19, 1934, ch. 652, title V, § 508, formerly § 509, as added Pub. L. 86–752, § 9, Sept. 13, 1960, 74 Stat. 897; renumbered § 508, Pub. L. 96–507, § 1, Dec. 8, 1980, 94 Stat. 2747.)

Editorial Notes
Prior ProvisionsA prior section 508 of act June 19, 1934, ch. 652, was renumbered section 507 by section 1 of Pub. L. 96–507, and is classified to section 508 of this title.



§ 510. Forfeiture of communications devices(a) Violation with willful and knowing intentAny electronic, electromagnetic, radio frequency, or similar device, or component thereof, used, sent, carried, manufactured, assembled, possessed, offered for sale, sold, or advertised with willful and knowing intent to violate section 301 or 302a of this title, or rules prescribed by the Commission under such sections, may be seized and forfeited to the United States.


(b) SeizureAny property subject to forfeiture to the United States under this section may be seized by the Attorney General of the United States upon process issued pursuant to the supplemental rules for certain admiralty and maritime claims by any district court of the United States having jurisdiction over the property, except that seizure without such process may be made if the seizure is incident to a lawful arrest or search.


(c) Laws applicable to seizure and forfeitureAll provisions of law relating to—(1) the seizure, summary and judicial forfeiture, and condemnation of property for violation of the customs laws;

(2) the disposition of such property or the proceeds from the sale thereof;

(3) the remission or mitigation of such forfeitures; and

(4) the compromise of claims with respect to such forfeitures;

shall apply to seizures and forfeitures incurred, or alleged to have been incurred, under the provisions of this section, insofar as applicable and not inconsistent with the provisions of this section, except that such seizures and forfeitures shall be limited to the communications device, devices, or components thereof.

(d) Disposition of forfeited propertyWhenever property is forfeited under this section, the Attorney General of the United States may forward it to the Commission or sell any forfeited property which is not harmful to the public. The proceeds from any such sale shall be deposited in the general fund of the Treasury of the United States.


(June 19, 1934, ch. 652, title V, § 510, as added Pub. L. 97–259, title I, § 125, Sept. 13, 1982, 96 Stat. 1098.)

Editorial Notes

References in TextThe supplemental rules for certain admiralty and maritime claims, referred to in subsec. (b), were renamed the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions and are set out as part of the Federal Rules of Civil Procedure in the Appendix to Title 28, Judiciary and Judicial Procedure.

Prior ProvisionsA prior section 510, act June 19, 1934, ch. 652, title V, § 510, as added May 11, 1962, Pub. L. 87–448, § 1, 76 Stat. 68, related to forfeitures for violations of rules and regulations by radio stations operating in common carrier, safety and special radio fields, prior to repeal effective the thirtieth day after Feb. 21, 1978, by Pub. L. 95–234, §§ 4, 7, Feb. 21, 1978, 92 Stat. 35.



§ 511. Enhanced penalties for pirate radio broadcasting; enforcement sweeps; reporting(a) Increased general penaltyAny person who willfully and knowingly does or causes or suffers to be done any pirate radio broadcasting shall be subject to a fine of not more than $2,000,000.


(b) Violation of this chapter, rules, or regulationsAny person who willfully and knowingly violates this chapter or any rule, regulation, restriction, or condition made or imposed by the Commission under authority of this chapter, or any rule, regulation, restriction, or condition made or imposed by any international radio or wire communications treaty or convention, or regulations annexed thereto, to which the United States is party, relating to pirate radio broadcasting shall, in addition to any other penalties provided by law, be subject to a fine of not more than $100,000 for each day during which such offense occurs, in accordance with the limit described in subsection (a).


(c) Annual reportNot later than 1 year after January 24, 2020, and annually thereafter, the Commission shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report summarizing the implementation of this section and associated enforcement activities for the previous fiscal year, which may include the efforts by the Commission to enlist the cooperation of Federal, State, and local law enforcement personnel (including United States attorneys and the United States Marshals Service) for service of process, collection of fines or forfeitures, seizures of equipment, and enforcement of orders.


(d) Enforcement sweeps(1) Annual sweepsNot less than once each year, the Commission shall assign appropriate enforcement personnel to focus specific and sustained attention on the elimination of pirate radio broadcasting within the top 5 radio markets identified as prevalent for such broadcasts. Such effort shall include identifying, locating, and taking enforcement actions designed to terminate such operations.


(2) Additional monitoringWithin 6 months after conducting the enforcement sweeps required by paragraph (1), the Commission shall conduct monitoring sweeps to ascertain whether the pirate radio broadcasting identified by enforcement sweeps is continuing to broadcast and whether additional pirate radio broadcasting is occurring.


(3) No effect on remaining enforcementNotwithstanding paragraph (1), the Commission shall not decrease or diminish the regular enforcement efforts targeted to pirate radio broadcast stations for other times of the year.



(e) State and local government authorityThe Commission may not preempt any State or local law prohibiting pirate radio broadcasting.


(f) Revision of commission rules requiredThe Commission shall revise its rules to require that, absent good cause, in any case alleging a violation of subsection (a) or (b), the Commission shall proceed directly to issue a notice of apparent liability without first issuing a notice of unlicensed operation.


(g) Pirate radio broadcasting database(1) In generalNot later than 90 days after January 24, 2020, and semi-annually thereafter, the Commission shall publish a database in a clear and legible format of all licensed radio stations operating in the AM and FM bands. The database shall be easily accessible from the Commission home page through a direct link. The database shall include the following information:(A) Each licensed station, listed by the assigned frequency, channel number, or Commission call letters.

(B) All entities that have received a notice of unlicensed operation, notice of apparent liability, or forfeiture order issued by the Commission.


(2) Clear identificationThe Commission shall clearly identify in the database—(A) each licensed station as a station licensed by the Commission; and

(B) each entity described in paragraph (1)(B) as operating without a Commission license or authorization.



(h) Definition of pirate radio broadcastingIn this section, the term “pirate radio broadcasting” means the transmission of communications on spectrum frequencies between 535 and 1705 kilohertz, inclusive, or 87.7 and 108 megahertz, inclusive, without a license issued by the Commission, but does not include unlicensed operations in compliance with part 15 of title 47, Code of Federal Regulations.


(June 19, 1934, ch. 652, title V, § 511, as added Pub. L. 116–109, § 2, Jan. 24, 2020, 134 Stat. 3.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (b), was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.




SUBCHAPTER V–A—CABLE COMMUNICATIONS
Part I—General Provisions
§ 521. Purposes
The purposes of this subchapter are to—(1) establish a national policy concerning cable communications;

(2) establish franchise procedures and standards which encourage the growth and development of cable systems and which assure that cable systems are responsive to the needs and interests of the local community;

(3) establish guidelines for the exercise of Federal, State, and local authority with respect to the regulation of cable systems;

(4) assure that cable communications provide and are encouraged to provide the widest possible diversity of information sources and services to the public;

(5) establish an orderly process for franchise renewal which protects cable operators against unfair denials of renewal where the operator’s past performance and proposal for future performance meet the standards established by this subchapter; and

(6) promote competition in cable communications and minimize unnecessary regulation that would impose an undue economic burden on cable systems.

(June 19, 1934, ch. 652, title VI, § 601, as added Pub. L. 98–549, § 2, Oct. 30, 1984, 98 Stat. 2780.)

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 98–549, § 9(a), Oct. 30, 1984, 98 Stat. 2806, provided that: “Except where otherwise expressly provided, the provisions of this Act [enacting this subchapter and section 611 of this title, amending sections 152, 224, 309, and 605 of this title, section 2511 of Title 18, Crimes and Criminal Procedure, and section 1805 of Title 50, War and National Defense, and enacting provisions set out as notes under this section and sections 543, 605, and 609 of this title] and the amendments made thereby shall take effect 60 days after the date of enactment of this Act [Oct. 30, 1984].”


Short TitleFor short title of Pub. L. 98–549 [enacting this subchapter] as the “Cable Communications Policy Act of 1984”, see section 1(a) of Pub. L. 98–549, set out as a Short Title of 1984 Amendment note under section 609 of this title.

Congressional Findings and Policy for Pub. L. 102–385Pub. L. 102–385, § 2(a), (b), Oct. 5, 1992, 106 Stat. 1460, 1463, provided that:
“(a) Findings.—The Congress finds and declares the following:“(1) Pursuant to the Cable Communications Policy Act of 1984 [Pub. L. 98–549, enacting this subchapter and section 611 of this title, amending sections 152, 224, 309, and 605 of this title, section 2511 of Title 18, Crimes and Criminal Procedure, and section 1805 of Title 50, War and National Defense, and enacting provisions set out as notes under this section and sections 543, 605, and 609 of this title], rates for cable television services have been deregulated in approximately 97 percent of all franchises since December 29, 1986. Since rate deregulation, monthly rates for the lowest priced basic cable service have increased by 40 percent or more for 28 percent of cable television subscribers. Although the average number of basic channels has increased from about 24 to 30, average monthly rates have increased by 29 percent during the same period. The average monthly cable rate has increased almost 3 times as much as the Consumer Price Index since rate deregulation.

“(2) For a variety of reasons, including local franchising requirements and the extraordinary expense of constructing more than one cable television system to serve a particular geographic area, most cable television subscribers have no opportunity to select between competing cable systems. Without the presence of another multichannel video programming distributor, a cable system faces no local competition. The result is undue market power for the cable operator as compared to that of consumers and video programmers.

“(3) There has been a substantial increase in the penetration of cable television systems over the past decade. Nearly 56,000,000 households, over 60 percent of the households with televisions, subscribe to cable television, and this percentage is almost certain to increase. As a result of this growth, the cable television industry has become a dominant nationwide video medium.

“(4) The cable industry has become highly concentrated. The potential effects of such concentration are barriers to entry for new programmers and a reduction in the number of media voices available to consumers.

“(5) The cable industry has become vertically integrated; cable operators and cable programmers often have common ownership. As a result, cable operators have the incentive and ability to favor their affiliated programmers. This could make it more difficult for noncable-affiliated programmers to secure carriage on cable systems. Vertically integrated program suppliers also have the incentive and ability to favor their affiliated cable operators over nonaffiliated cable operators and programming distributors using other technologies.

“(6) There is a substantial governmental and First Amendment interest in promoting a diversity of views provided through multiple technology media.

“(7) There is a substantial governmental and First Amendment interest in ensuring that cable subscribers have access to local noncommercial educational stations which Congress has authorized, as expressed in section 396(a)(5) of the Communications Act of 1934 [47 U.S.C. 396(a)(5)]. The distribution of unique noncommercial, educational programming services advances that interest.

“(8) The Federal Government has a substantial interest in making all nonduplicative local public television services available on cable systems because—“(A) public television provides educational and informational programming to the Nation’s citizens, thereby advancing the Government’s compelling interest in educating its citizens;

“(B) public television is a local community institution, supported through local tax dollars and voluntary citizen contributions in excess of $10,800,000,000 since 1972, that provides public service programming that is responsive to the needs and interests of the local community;

“(C) the Federal Government, in recognition of public television’s integral role in serving the educational and informational needs of local communities, has invested more than $3,000,000,000 in public broadcasting since 1969; and

“(D) absent carriage requirements there is a substantial likelihood that citizens, who have supported local public television services, will be deprived of those services.


“(9) The Federal Government has a substantial interest in having cable systems carry the signals of local commercial television stations because the carriage of such signals is necessary to serve the goals contained in section 307(b) of the Communications Act of 1934 [47 U.S.C. 307(b)] of providing a fair, efficient, and equitable distribution of broadcast services.

“(10) A primary objective and benefit of our Nation’s system of regulation of television broadcasting is the local origination of programming. There is a substantial governmental interest in ensuring its continuation.

“(11) Broadcast television stations continue to be an important source of local news and public affairs programming and other local broadcast services critical to an informed electorate.

“(12) Broadcast television programming is supported by revenues generated from advertising broadcast over stations. Such programming is otherwise free to those who own television sets and do not require cable transmission to receive broadcast signals. There is a substantial governmental interest in promoting the continued availability of such free television programming, especially for viewers who are unable to afford other means of receiving programming.

“(13) As a result of the growth of cable television, there has been a marked shift in market share from broadcast television to cable television services.

“(14) Cable television systems and broadcast television stations increasingly compete for television advertising revenues. As the proportion of households subscribing to cable television increases, proportionately more advertising revenues will be reallocated from broadcast to cable television systems.

“(15) A cable television system which carries the signal of a local television broadcaster is assisting the broadcaster to increase its viewership, and thereby attract additional advertising revenues that otherwise might be earned by the cable system operator. As a result, there is an economic incentive for cable systems to terminate the retransmission of the broadcast signal, refuse to carry new signals, or reposition a broadcast signal to a disadvantageous channel position. There is a substantial likelihood that absent the reimposition of such a requirement, additional local broadcast signals will be deleted, repositioned, or not carried.

“(16) As a result of the economic incentive that cable systems have to delete, reposition, or not carry local broadcast signals, coupled with the absence of a requirement that such systems carry local broadcast signals, the economic viability of free local broadcast television and its ability to originate quality local programming will be seriously jeopardized.

“(17) Consumers who subscribe to cable television often do so to obtain local broadcast signals which they otherwise would not be able to receive, or to obtain improved signals. Most subscribers to cable television systems do not or cannot maintain antennas to receive broadcast television services, do not have input selector switches to convert from a cable to antenna reception system, or cannot otherwise receive broadcast television services. The regulatory system created by the Cable Communications Policy Act of 1984 was premised upon the continued existence of mandatory carriage obligations for cable systems, ensuring that local stations would be protected from anticompetitive conduct by cable systems.

“(18) Cable television systems often are the single most efficient distribution system for television programming. A Government mandate for a substantial societal investment in alternative distribution systems for cable subscribers, such as the ‘A/B’ input selector antenna system, is not an enduring or feasible method of distribution and is not in the public interest.

“(19) At the same time, broadcast programming that is carried remains the most popular programming on cable systems, and a substantial portion of the benefits for which consumers pay cable systems is derived from carriage of the signals of network affiliates, independent television stations, and public television stations. Also cable programming placed on channels adjacent to popular off-the-air signals obtains a larger audience than on other channel positions. Cable systems, therefore, obtain great benefits from local broadcast signals which, until now, they have been able to obtain without the consent of the broadcaster or any copyright liability. This has resulted in an effective subsidy of the development of cable systems by local broadcasters. While at one time, when cable systems did not attempt to compete with local broadcasters for programming, audience, and advertising, this subsidy may have been appropriate, it is so no longer and results in a competitive imbalance between the 2 industries.

“(20) The Cable Communications Policy Act of 1984, in its amendments to the Communications Act of 1934 [47 U.S.C. 151 et seq.], limited the regulatory authority of franchising authorities over cable operators. Franchising authorities are finding it difficult under the current regulatory scheme to deny renewals to cable systems that are not adequately serving cable subscribers.

“(21) Cable systems should be encouraged to carry low-power television stations licensed to the communities served by those systems where the low-power station creates and broadcasts, as a substantial part of its programming day, local programming.


“(b) Statement of Policy.—It is the policy of the Congress in this Act [enacting sections 334, 335, 534 to 537, 544a, 548, and 555a of this title, amending sections 325, 332, 522, 532, 533, 541 to 544, 546, 551 to 555, and 558 of this title, and enacting provisions set out as notes under this section and sections 325, 531, 543, and 554 of this title] to—“(1) promote the availability to the public of a diversity of views and information through cable television and other video distribution media;

“(2) rely on the marketplace, to the maximum extent feasible, to achieve that availability;

“(3) ensure that cable operators continue to expand, where economically justified, their capacity and the programs offered over their cable systems;

“(4) where cable television systems are not subject to effective competition, ensure that consumer interests are protected in receipt of cable service; and

“(5) ensure that cable television operators do not have undue market power vis-a-vis video programmers and consumers.”





Sports Programming Migration Study and ReportPub. L. 102–385, § 26, Oct. 5, 1992, 106 Stat. 1502, directed Federal Communications Commission to investigate and analyze, on a sport-by-sport basis, trends in migration of local, regional, and national sports programming from carriage by broadcast stations to carriage over cable programming networks and pay-per-view systems, including economic causes and consequences of such trends, and further directed Commission to submit to Congress interim and final reports of such study, no later than July 1, 1993, and July 1, 1994, respectively, along with recommendations for legislative or regulatory activity.

Applicability of Antitrust Laws to Pub. L. 102–385Pub. L. 102–385, § 27, Oct. 5, 1992, 106 Stat. 1503, provided that: “Nothing in this Act [enacting sections 334, 335, 534 to 537, 544a, 548, and 555a of this title, amending sections 325, 332, 522, 532, 533, 541 to 544, 546, 551 to 555, and 558 of this title, and enacting provisions set out as notes under this section and sections 325, 531, 543, and 554 of this title] or the amendments made by this Act shall be construed to alter or restrict in any manner the applicability of any Federal or State antitrust law.”


Effect of Cable Communications Policy Act of 1984 on Jurisdiction of Federal Communications Commission Respecting Wire or Radio Communications Through Cable SystemsPub. L. 98–549, § 3(b), Oct. 30, 1984, 98 Stat. 2801, provided that: “The provisions of this Act [enacting this subchapter and section 611 of this title, amending sections 152, 224, 309, and 605 of this title, section 2511 of Title 18, Crimes and Criminal Procedure, and section 1805 of Title 50, War and National Defense, and enacting provisions set out as notes under this section and sections 543, 605, and 609 of this title] and amendments made by this Act shall not be construed to affect any jurisdiction the Federal Communications Commission may have under the Communications Act of 1934 [this chapter] with respect to any communication by wire or radio (other than cable service, as defined in section 602(5) of such Act [section 522(5) of this title]) which is provided through a cable system, or persons or facilities engaged in such communications.”




§ 522. Definitions
For purposes of this subchapter—(1) the term “activated channels” means those channels engineered at the headend of a cable system for the provision of services generally available to residential subscribers of the cable system, regardless of whether such services actually are provided, including any channel designated for public, educational, or governmental use;

(2) the term “affiliate”, when used in relation to any person, means another person who owns or controls, is owned or controlled by, or is under common ownership or control with, such person;

(3) the term “basic cable service” means any service tier which includes the retransmission of local television broadcast signals;

(4) the term “cable channel” or “channel” means a portion of the electromagnetic frequency spectrum which is used in a cable system and which is capable of delivering a television channel (as television channel is defined by the Commission by regulation);

(5) the term “cable operator” means any person or group of persons (A) who provides cable service over a cable system and directly or through one or more affiliates owns a significant interest in such cable system, or (B) who otherwise controls or is responsible for, through any arrangement, the management and operation of such a cable system;

(6) the term “cable service” means—(A) the one-way transmission to subscribers of (i) video programming, or (ii) other programming service, and

(B) subscriber interaction, if any, which is required for the selection or use of such video programming or other programming service;


(7) the term “cable system” means a facility, consisting of a set of closed transmission paths and associated signal generation, reception, and control equipment that is designed to provide cable service which includes video programming and which is provided to multiple subscribers within a community, but such term does not include (A) a facility that serves only to retransmit the television signals of 1 or more television broadcast stations; (B) a facility that serves subscribers without using any public right-of-way; (C) a facility of a common carrier which is subject, in whole or in part, to the provisions of subchapter II of this chapter, except that such facility shall be considered a cable system (other than for purposes of section 541(c) of this title) to the extent such facility is used in the transmission of video programming directly to subscribers, unless the extent of such use is solely to provide interactive on-demand services; (D) an open video system that complies with section 573 of this title; or (E) any facilities of any electric utility used solely for operating its electric utility system;

(8) the term “Federal agency” means any agency of the United States, including the Commission;

(9) the term “franchise” means an initial authorization, or renewal thereof (including a renewal of an authorization which has been granted subject to section 546 of this title), issued by a franchising authority, whether such authorization is designated as a franchise, permit, license, resolution, contract, certificate, agreement, or otherwise, which authorizes the construction or operation of a cable system;

(10) the term “franchising authority” means any governmental entity empowered by Federal, State, or local law to grant a franchise;

(11) the term “grade B contour” means the field strength of a television broadcast station computed in accordance with regulations promulgated by the Commission;

(12) the term “interactive on-demand services” means a service providing video programming to subscribers over switched networks on an on-demand, point-to-point basis, but does not include services providing video programming prescheduled by the programming provider;

(13) the term “multichannel video programming distributor” means a person such as, but not limited to, a cable operator, a multichannel multipoint distribution service, a direct broadcast satellite service, or a television receive-only satellite program distributor, who makes available for purchase, by subscribers or customers, multiple channels of video programming;

(14) the term “other programming service” means information that a cable operator makes available to all subscribers generally;

(15) the term “person” means an individual, partnership, association, joint stock company, trust, corporation, or governmental entity;

(16) the term “public, educational, or governmental access facilities” means—(A) channel capacity designated for public, educational, or governmental use; and

(B) facilities and equipment for the use of such channel capacity;


(17) the term “service tier” means a category of cable service or other services provided by a cable operator and for which a separate rate is charged by the cable operator;

(18) the term “State” means any State, or political subdivision, or agency thereof;

(19) the term “usable activated channels” means activated channels of a cable system, except those channels whose use for the distribution of broadcast signals would conflict with technical and safety regulations as determined by the Commission; and

(20) the term “video programming” means programming provided by, or generally considered comparable to programming provided by, a television broadcast station.

(June 19, 1934, ch. 652, title VI, § 602, as added Pub. L. 98–549, § 2, Oct. 30, 1984, 98 Stat. 2780; amended Pub. L. 102–385, § 2(c), Oct. 5, 1992, 106 Stat. 1463; Pub. L. 104–104, title III, §§ 301(a), 302(b)(2), Feb. 8, 1996, 110 Stat. 114, 124.)

Editorial Notes
Amendments1996—Par. (6)(B). Pub. L. 104–104, § 301(a)(1), inserted “or use” after “the selection”.
Par. (7)(B). Pub. L. 104–104, § 301(a)(2), added subpar. (B) and struck out former subpar. (B) which read as follows: “a facility that serves only subscribers in 1 or more multiple unit dwellings under common ownership, control, or management, unless such facility or facilities uses any public right-of-way;”.
Par. (7)(C) to (E). Pub. L. 104–104, § 302(b)(2)(A), which directed substitution of “, unless the extent of such use is solely to provide interactive on-demand services; (D) an open video system that complies with section 573 of this title; or (E)” for “, or (D)”, was executed by making the substitution for “; or (D)” to reflect the probable intent of Congress.
Pars. (12) to (20). Pub. L. 104–104, § 302(b)(2)(B), (C), added par. (12) and redesignated former pars. (12) to (19) as (13) to (20), respectively.
1992—Pub. L. 102–385 added pars. (1), (12), and (18) and redesignated former pars. (1) to (10) as (2) to (11), respectively, former pars. (11) to (15) as (13) to (17), respectively, and former par. (16) as (19).

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–385 effective 60 days after Oct. 5, 1992, see section 28 of Pub. L. 102–385, set out as a note under section 325 of this title.

Effective DateSection effective 60 days after Oct. 30, 1984, except where otherwise expressly provided, see section 9(a) of Pub. L. 98–549, set out as a note under section 521 of this title.




Part II—Use of Cable Channels and Cable Ownership Restrictions
§ 531. Cable channels for public, educational, or governmental use(a) Authority to establish requirements with respect to designation or use of channel capacityA franchising authority may establish requirements in a franchise with respect to the designation or use of channel capacity for public, educational, or governmental use only to the extent provided in this section.


(b) Authority to require designation for public, educational, or governmental useA franchising authority may in its request for proposals require as part of a franchise, and may require as part of a cable operator’s proposal for a franchise renewal, subject to section 546 of this title, that channel capacity be designated for public, educational, or governmental use, and channel capacity on institutional networks be designated for educational or governmental use, and may require rules and procedures for the use of the channel capacity designated pursuant to this section.


(c) Enforcement authorityA franchising authority may enforce any requirement in any franchise regarding the providing or use of such channel capacity. Such enforcement authority includes the authority to enforce any provisions of the franchise for services, facilities, or equipment proposed by the cable operator which relate to public, educational, or governmental use of channel capacity, whether or not required by the franchising authority pursuant to subsection (b).


(d) Promulgation of rules and proceduresIn the case of any franchise under which channel capacity is designated under subsection (b), the franchising authority shall prescribe—(1) rules and procedures under which the cable operator is permitted to use such channel capacity for the provision of other services if such channel capacity is not being used for the purposes designated, and

(2) rules and procedures under which such permitted use shall cease.


(e) Editorial control by cable operatorSubject to section 544(d) of this title, a cable operator shall not exercise any editorial control over any public, educational, or governmental use of channel capacity provided pursuant to this section, except a cable operator may refuse to transmit any public access program or portion of a public access program which contains obscenity, indecency, or nudity.


(f) “Institutional network” definedFor purposes of this section, the term “institutional network” means a communication network which is constructed or operated by the cable operator and which is generally available only to subscribers who are not residential subscribers.


(June 19, 1934, ch. 652, title VI, § 611, as added Pub. L. 98–549, § 2, Oct. 30, 1984, 98 Stat. 2782; Pub. L. 104–104, title V, § 506(a), Feb. 8, 1996, 110 Stat. 136.)

Editorial Notes
Amendments1996—Subsec. (e). Pub. L. 104–104 inserted before period at end “, except a cable operator may refuse to transmit any public access program or portion of a public access program which contains obscenity, indecency, or nudity”.

Statutory Notes and Related Subsidiaries
Effective DateSection effective 60 days after Oct. 30, 1984, except where otherwise expressly provided, see section 9(a) of Pub. L. 98–549, set out as a note under section 521 of this title.

RegulationsPub. L. 102–385, § 10(c), Oct. 5, 1992, 106 Stat. 1486, provided that: “Within 180 days following the date of the enactment of this Act [Oct. 5, 1992], the Federal Communications Commission shall promulgate such regulations as may be necessary to enable a cable operator of a cable system to prohibit the use, on such system, of any channel capacity of any public, educational, or governmental access facility for any programming which contains obscene material, sexually explicit conduct, or material soliciting or promoting unlawful conduct.”

[For information regarding constitutionality of section 10(c) of Pub. L. 102–385, set out above, see Congressional Research Service, The Constitution of the United States of America: Analysis and Interpretation, Appendix 1, Acts of Congress Held Unconstitutional in Whole or in Part by the Supreme Court of the United States.]



§ 532. Cable channels for commercial use(a) PurposeThe purpose of this section is to promote competition in the delivery of diverse sources of video programming and to assure that the widest possible diversity of information sources are made available to the public from cable systems in a manner consistent with growth and development of cable systems.


(b) Designation of channel capacity for commercial use(1) A cable operator shall designate channel capacity for commercial use by persons unaffiliated with the operator in accordance with the following requirements:(A) An operator of any cable system with 36 or more (but not more than 54) activated channels shall designate 10 percent of such channels which are not otherwise required for use (or the use of which is not prohibited) by Federal law or regulation.

(B) An operator of any cable system with 55 or more (but not more than 100) activated channels shall designate 15 percent of such channels which are not otherwise required for use (or the use of which is not prohibited) by Federal law or regulation.

(C) An operator of any cable system with more than 100 activated channels shall designate 15 percent of all such channels.

(D) An operator of any cable system with fewer than 36 activated channels shall not be required to designate channel capacity for commercial use by persons unaffiliated with the operator, unless the cable system is required to provide such channel capacity under the terms of a franchise in effect on October 30, 1984.

(E) An operator of any cable system in operation on October 30, 1984, shall not be required to remove any service actually being provided on July 1, 1984, in order to comply with this section, but shall make channel capacity available for commercial use as such capacity becomes available until such time as the cable operator is in full compliance with this section.


(2) Any Federal agency, State, or franchising authority may not require any cable system to designate channel capacity for commercial use by unaffiliated persons in excess of the capacity specified in paragraph (1), except as otherwise provided in this section.

(3) A cable operator may not be required, as part of a request for proposals or as part of a proposal for renewal, subject to section 546 of this title, to designate channel capacity for any use (other than commercial use by unaffiliated persons under this section) except as provided in sections 531 and 557 of this title, but a cable operator may offer in a franchise, or proposal for renewal thereof, to provide, consistent with applicable law, such capacity for other than commercial use by such persons.

(4) A cable operator may use any unused channel capacity designated pursuant to this section until the use of such channel capacity is obtained, pursuant to a written agreement, by a person unaffiliated with the operator.

(5) For the purposes of this section, the term “commercial use” means the provision of video programming, whether or not for profit.

(6) Any channel capacity which has been designated for public, educational, or governmental use may not be considered as designated under this section for commercial use for purpose of this section.


(c) Use of channel capacity by unaffiliated persons; editorial control; restriction on service; rules on rates, terms, and conditions(1) If a person unaffiliated with the cable operator seeks to use channel capacity designated pursuant to subsection (b) for commercial use, the cable operator shall establish, consistent with the purpose of this section and with rules prescribed by the Commission under paragraph (4), the price, terms, and conditions of such use which are at least sufficient to assure that such use will not adversely affect the operation, financial condition, or market development of the cable system.

(2) A cable operator shall not exercise any editorial control over any video programming provided pursuant to this section, or in any other way consider the content of such programming, except that a cable operator may refuse to transmit any leased access program or portion of a leased access program which contains obscenity, indecency, or nudity and may consider such content to the minimum extent necessary to establish a reasonable price for the commercial use of designated channel capacity by an unaffiliated person.

(3) Any cable system channel designated in accordance with this section shall not be used to provide a cable service that is being provided over such system on October 30, 1984, if the provision of such programming is intended to avoid the purpose of this section.

(4)(A) The Commission shall have the authority to—(i) determine the maximum reasonable rates that a cable operator may establish pursuant to paragraph (1) for commercial use of designated channel capacity, including the rate charged for the billing of rates to subscribers and for the collection of revenue from subscribers by the cable operator for such use;

(ii) establish reasonable terms and conditions for such use, including those for billing and collection; and

(iii) establish procedures for the expedited resolution of disputes concerning rates or carriage under this section.


(B) Within 180 days after October 5, 1992, the Commission shall establish rules for determining maximum reasonable rates under subparagraph (A)(i), for establishing terms and conditions under subparagraph (A)(ii), and for providing procedures under subparagraph (A)(iii).



(d) Right of action in district court; relief; factors not to be considered by courtAny person aggrieved by the failure or refusal of a cable operator to make channel capacity available for use pursuant to this section may bring an action in the district court of the United States for the judicial district in which the cable system is located to compel that such capacity be made available. If the court finds that the channel capacity sought by such person has not been made available in accordance with this section, or finds that the price, terms, or conditions established by the cable operator are unreasonable, the court may order such system to make available to such person the channel capacity sought, and further determine the appropriate price, terms, or conditions for such use consistent with subsection (c), and may award actual damages if it deems such relief appropriate. In any such action, the court shall not consider any price, term, or condition established between an operator and an affiliate for comparable services.


(e) Petition to Commission; relief(1) Any person aggrieved by the failure or refusal of a cable operator to make channel capacity available pursuant to this section may petition the Commission for relief under this subsection upon a showing of prior adjudicated violations of this section. Records of previous adjudications resulting in a court determination that the operator has violated this section shall be considered as sufficient for the showing necessary under this subsection. If the Commission finds that the channel capacity sought by such person has not been made available in accordance with this section, or that the price, terms, or conditions established by such system are unreasonable under subsection (c), the Commission shall, by rule or order, require such operator to make available such channel capacity under price, terms, and conditions consistent with subsection (c).

(2) In any case in which the Commission finds that the prior adjudicated violations of this section constitute a pattern or practice of violations by an operator, the Commission may also establish any further rule or order necessary to assure that the operator provides the diversity of information sources required by this section.

(3) In any case in which the Commission finds that the prior adjudicated violations of this section constitute a pattern or practice of violations by any person who is an operator of more than one cable system, the Commission may also establish any further rule or order necessary to assure that such person provides the diversity of information sources required by this section.


(f) Presumption of reasonableness and good faithIn any action brought under this section in any Federal district court or before the Commission, there shall be a presumption that the price, terms, and conditions for use of channel capacity designated pursuant to subsection (b) are reasonable and in good faith unless shown by clear and convincing evidence to the contrary.


(g) Promulgation of rulesNotwithstanding sections 541(c) and 543(a) of this title, at such time as cable systems with 36 or more activated channels are available to 70 percent of households within the United States and are subscribed to by 70 percent of the households to which such systems are available, the Commission may promulgate any additional rules necessary to provide diversity of information sources. Any rules promulgated by the Commission pursuant to this subsection shall not preempt authority expressly granted to franchising authorities under this subchapter.


(h) Cable service unprotected by ConstitutionAny cable service offered pursuant to this section shall not be provided, or shall be provided subject to conditions, if such cable service in the judgment of the franchising authority or the cable operator is obscene, or is in conflict with community standards in that it is lewd, lascivious, filthy, or indecent or is otherwise unprotected by the Constitution of the United States. This subsection shall permit a cable operator to enforce prospectively a written and published policy of prohibiting programming that the cable operator reasonably believes describes or depicts sexual or excretory activities or organs in a patently offensive manner as measured by contemporary community standards.


(i) Programming from qualified minority or educational programming sources(1) Notwithstanding the provisions of subsections (b) and (c), a cable operator required by this section to designate channel capacity for commercial use may use any such channel capacity for the provision of programming from a qualified minority programming source or from any qualified educational programming source, whether or not such source is affiliated with the cable operator. The channel capacity used to provide programming from a qualified minority programming source or from any qualified educational programming source pursuant to this subsection may not exceed 33 percent of the channel capacity designated pursuant to this section. No programming provided over a cable system on July 1, 1990, may qualify as minority programming or educational programming on that cable system under this subsection.

(2) For purposes of this subsection, the term “qualified minority programming source” means a programming source which devotes substantially all of its programming to coverage of minority viewpoints, or to programming directed at members of minority groups, and which is over 50 percent minority-owned, as the term “minority” is defined in section 309(i)(3)(C)(ii) of this title.

(3) For purposes of this subsection, the term “qualified educational programming source” means a programming source which devotes substantially all of its programming to educational or instructional programming that promotes public understanding of mathematics, the sciences, the humanities, and the arts and has a documented annual expenditure on programming exceeding $15,000,000. The annual expenditure on programming means all annual costs incurred by the programming source to produce or acquire programs which are scheduled to be televised, and specifically excludes marketing, promotion, satellite transmission and operational costs, and general administrative costs.

(4) Nothing in this subsection shall substitute for the requirements to carry qualified noncommercial educational television stations as specified under section 535 of this title.


(j) Single channel access to indecent programming(1) Within 120 days following October 5, 1992, the Commission shall promulgate regulations designed to limit the access of children to indecent programming, as defined by Commission regulations, and which cable operators have not voluntarily prohibited under subsection (h) by—(A) requiring cable operators to place on a single channel all indecent programs, as identified by program providers, intended for carriage on channels designated for commercial use under this section;

(B) requiring cable operators to block such single channel unless the subscriber requests access to such channel in writing; and

(C) requiring programmers to inform cable operators if the program would be indecent as defined by Commission regulations.


(2) Cable operators shall comply with the regulations promulgated pursuant to paragraph (1).


(June 19, 1934, ch. 652, title VI, § 612, as added Pub. L. 98–549, § 2, Oct. 30, 1984, 98 Stat. 2782; amended Pub. L. 102–385, §§ 9, 10(a), (b), Oct. 5, 1992, 106 Stat. 1484, 1486; Pub. L. 104–104, title V, § 506(b), Feb. 8, 1996, 110 Stat. 137.)

Editorial Notes
ConstitutionalityFor information regarding constitutionality of certain provisions of section 612 of act June 19, 1934, as added by section 10(b) of Pub. L. 102–385, see Congressional Research Service, The Constitution of the United States of America: Analysis and Interpretation, Appendix 1, Acts of Congress Held Unconstitutional in Whole or in Part by the Supreme Court of the United States.

Amendments1996—Subsec. (c)(2). Pub. L. 104–104 substituted “a cable operator may refuse to transmit any leased access program or portion of a leased access program which contains obscenity, indecency, or nudity and” for “an operator”.
1992—Subsec. (a). Pub. L. 102–385, § 9(a), inserted “to promote competition in the delivery of diverse sources of video programming and” after “purpose of this section is”.
Subsec. (b)(5). Pub. L. 102–385, § 9(d), amended par. (5) generally. Prior to amendment, par. (5) read as follows: “For the purposes of this section—
“(A) the term ‘activated channels’ means those channels engineered at the headend of the cable system for the provision of services generally available to residential subscribers of the cable system, regardless of whether such services actually are provided, including any channel designated for public, educational, or governmental use; and
“(B) the term ‘commercial use’ means the provision of video programming, whether or not for profit.”
Subsec. (c)(1). Pub. L. 102–385, § 9(b)(1), inserted “and with rules prescribed by the Commission under paragraph (4)” after “purpose of this section”.
Subsec. (c)(4). Pub. L. 102–385, § 9(b)(2), added par. (4).
Subsec. (h). Pub. L. 102–385, § 10(a), inserted “or the cable operator” after “franchising authority” and inserted at end “This subsection shall permit a cable operator to enforce prospectively a written and published policy of prohibiting programming that the cable operator reasonably believes describes or depicts sexual or excretory activities or organs in a patently offensive manner as measured by contemporary community standards.”
Subsec. (i). Pub. L. 102–385, § 9(c), added subsec. (i).
Subsec. (j). Pub. L. 102–385, § 10(b), added subsec. (j).

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–385 effective 60 days after Oct. 5, 1992, see section 28 of Pub. L. 102–385, set out as a note under section 325 of this title.

Effective DateSection effective 60 days after Oct. 30, 1984, except where otherwise expressly provided, see section 9(a) of Pub. L. 98–549, set out as a note under section 521 of this title.



§ 533. Ownership restrictions(a) Cable operator holding license for multichannel distribution or offering satellite serviceIt shall be unlawful for a cable operator to hold a license for multichannel multipoint distribution service, or to offer satellite master antenna television service separate and apart from any franchised cable service, in any portion of the franchise area served by that cable operator’s cable system. The Commission—(1) shall waive the requirements of this paragraph for all existing multichannel multipoint distribution services and satellite master antenna television services which are owned by a cable operator on October 5, 1992;

(2) may waive the requirements of this paragraph to the extent the Commission determines is necessary to ensure that all significant portions of a franchise area are able to obtain video programming; and

(3) shall not apply the requirements of this subsection to any cable operator in any franchise area in which a cable operator is subject to effective competition as determined under section 543(l) of this title.


(b) Repealed. Pub. L. 104–104, title III, § 302(b)(1), Feb. 8, 1996, 110 Stat. 124

(c) Promulgation of rulesThe Commission may prescribe rules with respect to the ownership or control of cable systems by persons who own or control other media of mass communications which serve the same community served by a cable system.


(d) Regulation of ownership by States or franchising authoritiesAny State or franchising authority may not prohibit the ownership or control of a cable system by any person because of such person’s ownership or control of any other media of mass communications or other media interests. Nothing in this section shall be construed to prevent any State or franchising authority from prohibiting the ownership or control of a cable system in a jurisdiction by any person (1) because of such person’s ownership or control of any other cable system in such jurisdiction; or (2) in circumstances in which the State or franchising authority determines that the acquisition of such a cable system may eliminate or reduce competition in the delivery of cable service in such jurisdiction.


(e) Holding of ownership interests or exercise of editorial control by States or franchising authorities(1) Subject to paragraph (2), a State or franchising authority may hold any ownership interest in any cable system.

(2) Any State or franchising authority shall not exercise any editorial control regarding the content of any cable service on a cable system in which such governmental entity holds ownership interest (other than programming on any channel designated for educational or governmental use), unless such control is exercised through an entity separate from the franchising authority.


(f) Enhancement of effective competition(1) In order to enhance effective competition, the Commission shall, within one year after October 5, 1992, conduct a proceeding—(A) to prescribe rules and regulations establishing reasonable limits on the number of cable subscribers a person is authorized to reach through cable systems owned by such person, or in which such person has an attributable interest;

(B) to prescribe rules and regulations establishing reasonable limits on the number of channels on a cable system that can be occupied by a video programmer in which a cable operator has an attributable interest; and

(C) to consider the necessity and appropriateness of imposing limitations on the degree to which multichannel video programming distributors may engage in the creation or production of video programming.


(2) In prescribing rules and regulations under paragraph (1), the Commission shall, among other public interest objectives—(A) ensure that no cable operator or group of cable operators can unfairly impede, either because of the size of any individual operator or because of joint actions by a group of operators of sufficient size, the flow of video programming from the video programmer to the consumer;

(B) ensure that cable operators affiliated with video programmers do not favor such programmers in determining carriage on their cable systems or do not unreasonably restrict the flow of the video programming of such programmers to other video distributors;

(C) take particular account of the market structure, ownership patterns, and other relationships of the cable television industry, including the nature and market power of the local franchise, the joint ownership of cable systems and video programmers, and the various types of non-equity controlling interests;

(D) account for any efficiencies and other benefits that might be gained through increased ownership or control;

(E) make such rules and regulations reflect the dynamic nature of the communications marketplace;

(F) not impose limitations which would bar cable operators from serving previously unserved rural areas; and

(G) not impose limitations which would impair the development of diverse and high quality video programming.



(g) Combination of interests under prior lawThis section shall not apply to prohibit any combination of any interests held by any person on July 1, 1984, to the extent of the interests so held as of such date, if the holding of such interests was not inconsistent with any applicable Federal or State law or regulations in effect on that date.


(h) “Media of mass communications” definedFor purposes of this section, the term “media of mass communications” shall have the meaning given such term under section 309(i)(3)(C)(i) of this title.


(June 19, 1934, ch. 652, title VI, § 613, as added Pub. L. 98–549, § 2, Oct. 30, 1984, 98 Stat. 2785; amended Pub. L. 102–385, § 11, Oct. 5, 1992, 106 Stat. 1486; Pub. L. 103–414, title III, § 303(a)(22), Oct. 25, 1994, 108 Stat. 4295; Pub. L. 104–104, title II, § 202(i), title III, §§ 302(b)(1), Feb. 8, 1996, 110 Stat. 112, 124.)

Editorial Notes
Amendments1996—Subsec. (a). Pub. L. 104–104, § 202(i), redesignated par. (2) as subsec. (a) and subpars. (A) and (B) of par. (2) as pars. (1) and (2) of subsec. (a), respectively, added par. (3), and struck out former par. (1) which read as follows: “It shall be unlawful for any person to be a cable operator if such person, directly or through 1 or more affiliates, owns or controls, the licensee of a television broadcast station and the predicted grade B contour of such station covers any portion of the community served by such operator’s cable system.”
Subsec. (b). Pub. L. 104–104, § 302(b)(1), struck out subsec. (b), which related to common carriers, direct video programming, an exception for rural areas, and waiver.
1994—Subsec. (b)(2). Pub. L. 103–414 substituted “pole, line, conduit space” for “pole line conduit space”.
1992—Subsec. (a). Pub. L. 102–385, § 11(a), designated existing provisions as par. (1) and added par. (2).
Subsec. (d). Pub. L. 102–385, § 11(b), substituted “any other media” for “any media” and inserted at end “Nothing in this section shall be construed to prevent any State or franchising authority from prohibiting the ownership or control of a cable system in a jurisdiction by any person (1) because of such person’s ownership or control of any other cable system in such jurisdiction; or (2) in circumstances in which the State or franchising authority determines that the acquisition of such a cable system may eliminate or reduce competition in the delivery of cable service in such jurisdiction.”
Subsecs. (f) to (h). Pub. L. 102–385, § 11(c), added subsec. (f) and redesignated former subsecs. (f) and (g) as (g) and (h), respectively.

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–385 effective 60 days after Oct. 5, 1992, see section 28 of Pub. L. 102–385, set out as a note under section 325 of this title.

Effective DateSection effective 60 days after Oct. 30, 1984, except where otherwise expressly provided, see section 9(a) of Pub. L. 98–549, set out as a note under section 521 of this title.



§ 534. Carriage of local commercial television signals(a) Carriage obligationsEach cable operator shall carry, on the cable system of that operator, the signals of local commercial television stations and qualified low power stations as provided by this section. Carriage of additional broadcast television signals on such system shall be at the discretion of such operator, subject to section 325(b) of this title.


(b) Signals required(1) In general(A) A cable operator of a cable system with 12 or fewer usable activated channels shall carry the signals of at least three local commercial television stations, except that if such a system has 300 or fewer subscribers, it shall not be subject to any requirements under this section so long as such system does not delete from carriage by that system any signal of a broadcast television station.

(B) A cable operator of a cable system with more than 12 usable activated channels shall carry the signals of local commercial television stations, up to one-third of the aggregate number of usable activated channels of such system.


(2) Selection of signalsWhenever the number of local commercial television stations exceeds the maximum number of signals a cable system is required to carry under paragraph (1), the cable operator shall have discretion in selecting which such stations shall be carried on its cable system, except that—(A) under no circumstances shall a cable operator carry a qualified low power station in lieu of a local commercial television station; and

(B) if the cable operator elects to carry an affiliate of a broadcast network (as such term is defined by the Commission by regulation), such cable operator shall carry the affiliate of such broadcast network whose city of license reference point, as defined in section 76.53 of title 47, Code of Federal Regulations (in effect on January 1, 1991), or any successor regulation thereto, is closest to the principal headend of the cable system.


(3) Content to be carried(A) A cable operator shall carry in its entirety, on the cable system of that operator, the primary video, accompanying audio, and line 21 closed caption transmission of each of the local commercial television stations carried on the cable system and, to the extent technically feasible, program-related material carried in the vertical blanking interval or on subcarriers. Retransmission of other material in the vertical blanking internal or other nonprogram-related material (including teletext and other subscription and advertiser-supported information services) shall be at the discretion of the cable operator. Where appropriate and feasible, operators may delete signal enhancements, such as ghost-canceling, from the broadcast signal and employ such enhancements at the system headend or headends.

(B) The cable operator shall carry the entirety of the program schedule of any television station carried on the cable system unless carriage of specific programming is prohibited, and other programming authorized to be substituted, under section 76.67 or subpart F of part 76 of title 47, Code of Federal Regulations (as in effect on January 1, 1991), or any successor regulations thereto.


(4) Signal quality(A) Nondegradation; technical specificationsThe signals of local commercial television stations that a cable operator carries shall be carried without material degradation. The Commission shall adopt carriage standards to ensure that, to the extent technically feasible, the quality of signal processing and carriage provided by a cable system for the carriage of local commercial television stations will be no less than that provided by the system for carriage of any other type of signal.


(B) Advanced televisionAt such time as the Commission prescribes modifications of the standards for television broadcast signals, the Commission shall initiate a proceeding to establish any changes in the signal carriage requirements of cable television systems necessary to ensure cable carriage of such broadcast signals of local commercial television stations which have been changed to conform with such modified standards.



(5) Duplication not requiredNotwithstanding paragraph (1), a cable operator shall not be required to carry the signal of any local commercial television station that substantially duplicates the signal of another local commercial television station which is carried on its cable system, or to carry the signals of more than one local commercial television station affiliated with a particular broadcast network (as such term is defined by regulation). If a cable operator elects to carry on its cable system a signal which substantially duplicates the signal of another local commercial television station carried on the cable system, or to carry on its system the signals of more than one local commercial television station affiliated with a particular broadcast network, all such signals shall be counted toward the number of signals the operator is required to carry under paragraph (1).


(6) Channel positioningEach signal carried in fulfillment of the carriage obligations of a cable operator under this section shall be carried on the cable system channel number on which the local commercial television station is broadcast over the air, or on the channel on which it was carried on July 19, 1985, or on the channel on which it was carried on January 1, 1992, at the election of the station, or on such other channel number as is mutually agreed upon by the station and the cable operator. Any dispute regarding the positioning of a local commercial television station shall be resolved by the Commission.


(7) Signal availabilitySignals carried in fulfillment of the requirements of this section shall be provided to every subscriber of a cable system. Such signals shall be viewable via cable on all television receivers of a subscriber which are connected to a cable system by a cable operator or for which a cable operator provides a connection. If a cable operator authorizes subscribers to install additional receiver connections, but does not provide the subscriber with such connections, or with the equipment and materials for such connections, the operator shall notify such subscribers of all broadcast stations carried on the cable system which cannot be viewed via cable without a converter box and shall offer to sell or lease such a converter box to such subscribers at rates in accordance with section 543(b)(3) of this title.


(8) Identification of signals carriedA cable operator shall identify, upon request by any person, the signals carried on its system in fulfillment of the requirements of this section.


(9) NotificationA cable operator shall provide written notice to a local commercial television station at least 30 days prior to either deleting from carriage or repositioning that station. The notification provisions of this paragraph shall not be used to undermine or evade the channel positioning or carriage requirements imposed upon cable operators under this section.


(10) Compensation for carriageA cable operator shall not accept or request monetary payment or other valuable consideration in exchange either for carriage of local commercial television stations in fulfillment of the requirements of this section or for the channel positioning rights provided to such stations under this section, except that—(A) any such station may be required to bear the costs associated with delivering a good quality signal or a baseband video signal to the principal headend of the cable system;

(B) a cable operator may accept payments from stations which would be considered distant signals under section 111 of title 17 as indemnification for any increased copyright liability resulting from carriage of such signal; and

(C) a cable operator may continue to accept monetary payment or other valuable consideration in exchange for carriage or channel positioning of the signal of any local commercial television station carried in fulfillment of the requirements of this section, through, but not beyond, the date of expiration of an agreement thereon between a cable operator and a local commercial television station entered into prior to June 26, 1990.



(c) Low power station carriage obligation(1) RequirementIf there are not sufficient signals of full power local commercial television stations to fill the channels set aside under subsection (b)—(A) a cable operator of a cable system with a capacity of 35 or fewer usable activated channels shall be required to carry one qualified low power station; and

(B) a cable operator of a cable system with a capacity of more than 35 usable activated channels shall be required to carry two qualified low power stations.


(2) Use of public, educational, or governmental channelsA cable operator required to carry more than one signal of a qualified low power station under this subsection may do so, subject to approval by the franchising authority pursuant to section 531 of this title, by placing such additional station on public, educational, or governmental channels not in use for their designated purposes.



(d) Remedies(1) Complaints by broadcast stationsWhenever a local commercial television station believes that a cable operator has failed to meet its obligations under this section, such station shall notify the operator, in writing, of the alleged failure and identify its reasons for believing that the cable operator is obligated to carry the signal of such station or has otherwise failed to comply with the channel positioning or repositioning or other requirements of this section. The cable operator shall, within 30 days of such written notification, respond in writing to such notification and either commence to carry the signal of such station in accordance with the terms requested or state its reasons for believing that it is not obligated to carry such signal or is in compliance with the channel positioning and repositioning and other requirements of this section. A local commercial television station that is denied carriage or channel positioning or repositioning in accordance with this section by a cable operator may obtain review of such denial by filing a complaint with the Commission. Such complaint shall allege the manner in which such cable operator has failed to meet its obligations and the basis for such allegations.


(2) Opportunity to respondThe Commission shall afford such cable operator an opportunity to present data and arguments to establish that there has been no failure to meet its obligations under this section.


(3) Remedial actions; dismissalWithin 120 days after the date a complaint is filed, the Commission shall determine whether the cable operator has met its obligations under this section. If the Commission determines that the cable operator has failed to meet such obligations, the Commission shall order the cable operator to reposition the complaining station or, in the case of an obligation to carry a station, to commence carriage of the station and to continue such carriage for at least 12 months. If the Commission determines that the cable operator has fully met the requirements of this section, it shall dismiss the complaint.



(e) Input selector switch rules abolishedNo cable operator shall be required—(1) to provide or make available any input selector switch as defined in section 76.5(mm) of title 47, Code of Federal Regulations, or any comparable device; or

(2) to provide information to subscribers about input selector switches or comparable devices.


(f) Regulations by CommissionWithin 180 days after October 5, 1992, the Commission shall, following a rulemaking proceeding, issue regulations implementing the requirements imposed by this section. Such implementing regulations shall include necessary revisions to update section 76.51 of title 47 of the Code of Federal Regulations.


(g) Sales presentations and program length commercials(1) Carriage pending proceedingPending the outcome of the proceeding under paragraph (2), nothing in this chapter shall require a cable operator to carry on any tier, or prohibit a cable operator from carrying on any tier, the signal of any commercial television station or video programming service that is predominantly utilized for the transmission of sales presentations or program length commercials.


(2) Proceeding concerning certain stationsWithin 270 days after October 5, 1992, the Commission, notwithstanding prior proceedings to determine whether broadcast television stations that are predominantly utilized for the transmission of sales presentations or program length commercials are serving the public interest, convenience, and necessity, shall complete a proceeding in accordance with this paragraph to determine whether broadcast television stations that are predominantly utilized for the transmission of sales presentations or program length commercials are serving the public interest, convenience, and necessity. In conducting such proceeding, the Commission shall provide appropriate notice and opportunity for public comment. The Commission shall consider the viewing of such stations, the level of competing demands for the spectrum allocated to such stations, and the role of such stations in providing competition to nonbroadcast services offering similar programming. In the event that the Commission concludes that one or more of such stations are serving the public interest, convenience, and necessity, the Commission shall qualify such stations as local commercial television stations for purposes of subsection (a). In the event that the Commission concludes that one or more of such stations are not serving the public interest, convenience, and necessity, the Commission shall allow the licensees of such stations a reasonable period within which to provide different programming, and shall not deny such stations a renewal expectancy solely because their programming consisted predominantly of sales presentations or program length commercials.



(h) Definitions(1) Local commercial television station(A) In generalFor purposes of this section, the term “local commercial television station” means any full power television broadcast station, other than a qualified noncommercial educational television station within the meaning of section 535(l)(1) of this title, licensed and operating on a channel regularly assigned to its community by the Commission that, with respect to a particular cable system, is within the same television market as the cable system.


(B) ExclusionsThe term “local commercial television station” shall not include—(i) low power television stations, television translator stations, and passive repeaters which operate pursuant to part 74 of title 47, Code of Federal Regulations, or any successor regulations thereto;

(ii) a television broadcast station that would be considered a distant signal under section 111 of title 17, if such station does not agree to indemnify the cable operator for any increased copyright liability resulting from carriage on the cable system; or

(iii) a television broadcast station that does not deliver to the principal headend of a cable system either a signal level of −45dBm for UHF signals or −49dBm for VHF signals at the input terminals of the signal processing equipment, if such station does not agree to be responsible for the costs of delivering to the cable system a signal of good quality or a baseband video signal.


(C) Market determinations(i) For purposes of this section, a broadcasting station’s market shall be determined by the Commission by regulation or order using, where available, commercial publications which delineate television markets based on viewing patterns, except that, following a written request, the Commission may, with respect to a particular television broadcast station, include additional communities within its television market or exclude communities from such station’s television market to better effectuate the purposes of this section. In considering such requests, the Commission may determine that particular communities are part of more than one television market.

(ii) In considering requests filed pursuant to clause (i), the Commission shall afford particular attention to the value of localism by taking into account such factors as—(I) whether the station, or other stations located in the same area, have been historically carried on the cable system or systems within such community or on the satellite carrier or carriers serving such community;

(II) whether the television station provides coverage or other local service to such community;

(III) whether modifying the market of the television station would promote consumers’ access to television broadcast station signals that originate in their State of residence;

(IV) whether any other television station that is eligible to be carried by a cable system in such community in fulfillment of the requirements of this section provides news coverage of issues of concern to such community or provides carriage or coverage of sporting and other events of interest to the community; and

(V) evidence of viewing patterns in households that subscribe and do not subscribe to the services offered by multichannel video programming distributors within the areas served by such multichannel video programming distributors in such community.


(iii) A cable operator shall not delete from carriage the signal of a commercial television station during the pendency of any proceeding pursuant to this subparagraph.

(iv) Within 120 days after the date on which a request is filed under this subparagraph (or 120 days after February 8, 1996, if later), the Commission shall grant or deny the request.



(2) Qualified low power stationThe term “qualified low power station” means any television broadcast station conforming to the rules established for Low Power Television Stations contained in part 74 of title 47, Code of Federal Regulations, only if—(A) such station broadcasts for at least the minimum number of hours of operation required by the Commission for television broadcast stations under part 73 of title 47, Code of Federal Regulations;

(B) such station meets all obligations and requirements applicable to television broadcast stations under part 73 of title 47, Code of Federal Regulations, with respect to the broadcast of nonentertainment programming; programming and rates involving political candidates, election issues, controversial issues of public importance, editorials, and personal attacks; programming for children; and equal employment opportunity; and the Commission determines that the provision of such programming by such station would address local news and informational needs which are not being adequately served by full power television broadcast stations because of the geographic distance of such full power stations from the low power station’s community of license;

(C) such station complies with interference regulations consistent with its secondary status pursuant to part 74 of title 47, Code of Federal Regulations;

(D) such station is located no more than 35 miles from the cable system’s headend, and delivers to the principal headend of the cable system an over-the-air signal of good quality, as determined by the Commission;

(E) the community of license of such station and the franchise area of the cable system are both located outside of the largest 160 Metropolitan Statistical Areas, ranked by population, as determined by the Office of Management and Budget on June 30, 1990, and the population of such community of license on such date did not exceed 35,000; and

(F) there is no full power television broadcast station licensed to any community within the county or other political subdivision (of a State) served by the cable system.

Nothing in this paragraph shall be construed to change the secondary status of any low power station as provided in part 74 of title 47, Code of Federal Regulations, as in effect on October 5, 1992.


(June 19, 1934, ch. 652, title VI, § 614, as added Pub. L. 102–385, § 4, Oct. 5, 1992, 106 Stat. 1471; amended Pub. L. 104–104, title III, § 301(d)(1), Feb. 8, 1996, 110 Stat. 116; Pub. L. 113–200, title I, §§ 102(b), 105(a), Dec. 4, 2014, 128 Stat. 2061, 2063.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (g)(1), was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.

Amendments2014—Subsec. (b)(9). Pub. L. 113–200, § 105(a), struck out “No deletion or repositioning of a local commercial television station shall occur during a period in which major television ratings services measure the size of audiences of local television stations.” after “that station.”
Subsec. (h)(1)(C)(ii)(I). Pub. L. 113–200, § 102(b)(1)(A), substituted “community or on the satellite carrier or carriers serving such community” for “community”.
Subsec. (h)(1)(C)(ii)(III). Pub. L. 113–200, § 102(b)(1)(C), added subcl. (III). Former subcl. (III) redesignated (IV).
Subsec. (h)(1)(C)(ii)(IV). Pub. L. 113–200, § 102(b)(1)(B), redesignated subcl. (III) as (IV). Former subcl. (IV) redesignated (V).
Subsec. (h)(1)(C)(ii)(V). Pub. L. 113–200, § 102(b)(1)(D), amended subcl. (V) generally. Prior to amendment, subcl. (V) read as follows: “evidence of viewing patterns in cable and noncable households within the areas served by the cable system or systems in such community.”
Pub. L. 113–200, § 102(b)(1)(B), redesignated subcl. (IV) as (V).
Subsec. (h)(1)(C)(iv). Pub. L. 113–200, § 102(b)(2), realigned margins.
1996—Subsec. (h)(1)(C)(i). Pub. L. 104–104, § 301(d)(1)(A), substituted “by the Commission by regulation or order using, where available, commercial publications which delineate television markets based on viewing patterns,” for “in the manner provided in section 73.3555(d)(3)(i) of title 47, Code of Federal Regulations, as in effect on May 1, 1991,”.
Subsec. (h)(1)(C)(iv). Pub. L. 104–104, § 301(d)(1)(B), added cl. (iv) and struck out former cl. (iv) which read as follows: “In the rulemaking proceeding required by subsection (f) of this section, the Commission shall provide for expedited consideration of requests filed under this subparagraph.”

Statutory Notes and Related Subsidiaries
Effective DateSection effective 60 days after Oct. 5, 1992, see section 28 of Pub. L. 102–385, set out as an Effective Date of 1992 Amendment note under section 325 of this title.

Revision of RulesPub. L. 113–200, title I, § 105(b), Dec. 4, 2014, 128 Stat. 2063, provided that: “Not later than 90 days after the date of the enactment of this Act [Dec. 4, 2014], the [Federal Communications] Commission shall revise section 76.1601 of its rules (47 CFR 76.1601) and any note to such section by removing the prohibition against deletion or repositioning of a local commercial television station during a period in which major television ratings services measure the size of audiences of local television stations.”


Application to Pending RequestsPub. L. 104–104, title III, § 301(d)(2), Feb. 8, 1996, 110 Stat. 116, provided that: 
“The amendment made by paragraph (1) [amending this section] shall apply to—
“(A) any request pending under section 614(h)(1)(C) of the Communications Act of 1934 (47 U.S.C. 534(h)(1)(C)) on the date of enactment of this Act [Feb. 8, 1996]; and

“(B) any request filed under that section after that date.”






§ 535. Carriage of noncommercial educational television(a) Carriage obligationsIn addition to the carriage requirements set forth in section 534 of this title, each cable operator of a cable system shall carry the signals of qualified noncommercial educational television stations in accordance with the provisions of this section.


(b) Requirements to carry qualified stations(1) General requirement to carry each qualified stationSubject to paragraphs (2) and (3) and subsection (e), each cable operator shall carry, on the cable system of that cable operator, any qualified local noncommercial educational television station requesting carriage.


(2) Systems with 12 or fewer channels(A) Notwithstanding paragraph (1), a cable operator of a cable system with 12 or fewer usable activated channels shall be required to carry the signal of one qualified local noncommercial educational television station; except that a cable operator of such a system shall comply with subsection (c) and may, in its discretion, carry the signals of other qualified noncommercial educational television stations.

(B) In the case of a cable system described in subparagraph (A) which operates beyond the presence of any qualified local noncommercial educational television station—(i) the cable operator shall import and carry on that system the signal of one qualified noncommercial educational television station;

(ii) the selection for carriage of such a signal shall be at the election of the cable operator; and

(iii) in order to satisfy the requirements for carriage specified in this subsection, the cable operator of the system shall not be required to remove any other programming service actually provided to subscribers on March 29, 1990; except that such cable operator shall use the first channel available to satisfy the requirements of this subparagraph.



(3) Systems with 13 to 36 channels(A) Subject to subsection (c), a cable operator of a cable system with 13 to 36 usable activated channels—(i) shall carry the signal of at least one qualified local noncommercial educational television station but shall not be required to carry the signals of more than three such stations, and

(ii) may, in its discretion, carry additional such stations.


(B) In the case of a cable system described in this paragraph which operates beyond the presence of any qualified local noncommercial educational television station, the cable operator shall import and carry on that system the signal of at least one qualified noncommercial educational television station to comply with subparagraph (A)(i).

(C) The cable operator of a cable system described in this paragraph which carries the signal of a qualified local noncommercial educational station affiliated with a State public television network shall not be required to carry the signal of any additional qualified local noncommercial educational television stations affiliated with the same network if the programming of such additional stations is substantially duplicated by the programming of the qualified local noncommercial educational television station receiving carriage.

(D) A cable operator of a system described in this paragraph which increases the usable activated channel capacity of the system to more than 36 channels on or after March 29, 1990, shall, in accordance with the other provisions of this section, carry the signal of each qualified local noncommercial educational television station requesting carriage, subject to subsection (e).



(c) Continued carriage of existing stationsNotwithstanding any other provision of this section, all cable operators shall continue to provide carriage to all qualified local noncommercial educational television stations whose signals were carried on their systems as of March 29, 1990. The requirements of this subsection may be waived with respect to a particular cable operator and a particular such station, upon the written consent of the cable operator and the station.


(d) Placement of additional signalsA cable operator required to add the signals of qualified local noncommercial educational television stations to a cable system under this section may do so, subject to approval by the franchising authority pursuant to section 531 of this title, by placing such additional stations on public, educational, or governmental channels not in use for their designated purposes.


(e) Systems with more than 36 channelsA cable operator of a cable system with a capacity of more than 36 usable activated channels which is required to carry the signals of three qualified local noncommercial educational television stations shall not be required to carry the signals of additional such stations the programming of which substantially duplicates the programming broadcast by another qualified local noncommercial educational television station requesting carriage. Substantial duplication shall be defined by the Commission in a manner that promotes access to distinctive noncommercial educational television services.


(f) Waiver of nonduplication rightsA qualified local noncommercial educational television station whose signal is carried by a cable operator shall not assert any network nonduplication rights it may have pursuant to section 76.92 of title 47, Code of Federal Regulations, to require the deletion of programs aired on other qualified local noncommercial educational television stations whose signals are carried by that cable operator.


(g) Conditions of carriage(1) Content to be carriedA cable operator shall retransmit in its entirety the primary video, accompanying audio, and line 21 closed caption transmission of each qualified local noncommercial educational television station whose signal is carried on the cable system, and, to the extent technically feasible, program-related material carried in the vertical blanking interval, or on subcarriers, that may be necessary for receipt of programming by handicapped persons or for educational or language purposes. Retransmission of other material in the vertical blanking interval or on subcarriers shall be within the discretion of the cable operator.


(2) Bandwidth and technical qualityA cable operator shall provide each qualified local noncommercial educational television station whose signal is carried in accordance with this section with bandwidth and technical capacity equivalent to that provided to commercial television broadcast stations carried on the cable system and shall carry the signal of each qualified local noncommercial educational television station without material degradation.


(3) Changes in carriageThe signal of a qualified local noncommercial educational television station shall not be repositioned by a cable operator unless the cable operator, at least 30 days in advance of such repositioning, has provided written notice to the station and all subscribers of the cable system. For purposes of this paragraph, repositioning includes (A) assignment of a qualified local noncommercial educational television station to a cable system channel number different from the cable system channel number to which the station was assigned as of March 29, 1990, and (B) deletion of the station from the cable system. The notification provisions of this paragraph shall not be used to undermine or evade the channel positioning or carriage requirements imposed upon cable operators under this section.


(4) Good quality signal requiredNotwithstanding the other provisions of this section, a cable operator shall not be required to carry the signal of any qualified local noncommercial educational television station which does not deliver to the cable system’s principal headend a signal of good quality or a baseband video signal, as may be defined by the Commission.


(5) Channel positioningEach signal carried in fulfillment of the carriage obligations of a cable operator under this section shall be carried on the cable system channel number on which the qualified local noncommercial educational television station is broadcast over the air, or on the channel on which it was carried on July 19, 1985, at the election of the station, or on such other channel number as is mutually agreed upon by the station and the cable operator. Any dispute regarding the positioning of a qualified local noncommercial educational television station shall be resolved by the Commission.



(h) Availability of signalsSignals carried in fulfillment of the carriage obligations of a cable operator under this section shall be available to every subscriber as part of the cable system’s lowest priced service tier that includes the retransmission of local commercial television broadcast signals.


(i) Payment for carriage prohibited(1) In generalA cable operator shall not accept monetary payment or other valuable consideration in exchange for carriage of the signal of any qualified local noncommercial educational television station carried in fulfillment of the requirements of this section, except that such a station may be required to bear the cost associated with delivering a good quality signal or a baseband video signal to the principal headend of the cable system.


(2) Distant signal exceptionNotwithstanding the provisions of this section, a cable operator shall not be required to add the signal of a qualified local noncommercial educational television station not already carried under the provision of subsection (c), where such signal would be considered a distant signal for copyright purposes unless such station indemnifies the cable operator for any increased copyright costs resulting from carriage of such signal.



(j) Remedies(1) ComplaintWhenever a qualified local noncommercial educational television station believes that a cable operator of a cable system has failed to comply with the signal carriage requirements of this section, the station may file a complaint with the Commission. Such complaint shall allege the manner in which such cable operator has failed to comply with such requirements and state the basis for such allegations.


(2) Opportunity to respondThe Commission shall afford such cable operator an opportunity to present data, views, and arguments to establish that the cable operator has complied with the signal carriage requirements of this section.


(3) Remedial actions; dismissalWithin 120 days after the date a complaint is filed under this subsection, the Commission shall determine whether the cable operator has complied with the requirements of this section. If the Commission determines that the cable operator has failed to comply with such requirements, the Commission shall state with particularity the basis for such findings and order the cable operator to take such remedial action as is necessary to meet such requirements. If the Commission determines that the cable operator has fully complied with such requirements, the Commission shall dismiss the complaint.



(k) Identification of signalsA cable operator shall identify, upon request by any person, those signals carried in fulfillment of the requirements of this section.


(l) DefinitionsFor purposes of this section—(1) Qualified noncommercial educational television stationThe term “qualified noncommercial educational television station” means any television broadcast station which—(A)(i) under the rules and regulations of the Commission in effect on March 29, 1990, is licensed by the Commission as a noncommercial educational television broadcast station and which is owned and operated by a public agency, nonprofit foundation, corporation, or association; and

(ii) has as its licensee an entity which is eligible to receive a community service grant, or any successor grant thereto, from the Corporation for Public Broadcasting, or any successor organization thereto, on the basis of the formula set forth in section 396(k)(6)(B) of this title; or


(B) is owned and operated by a municipality and transmits predominantly noncommercial programs for educational purposes.

Such term includes (I) the translator of any noncommercial educational television station with five watts or higher power serving the franchise area, (II) a full-service station or translator if such station or translator is licensed to a channel reserved for noncommercial educational use pursuant to section 73.606 of title 47, Code of Federal Regulations, or any successor regulations thereto, and (III) such stations and translators operating on channels not so reserved as the Commission determines are qualified as noncommercial educational stations.

(2) Qualified local noncommercial educational television stationThe term “qualified local noncommercial educational television station” means a qualified noncommercial educational television station—(A) which is licensed to a principal community whose reference point, as defined in section 76.53 of title 47, Code of Federal Regulations (as in effect on March 29, 1990), or any successor regulations thereto, is within 50 miles of the principal headend of the cable system; or

(B) whose Grade B service contour, as defined in section 73.683(a) of such title (as in effect on March 29, 1990), or any successor regulations thereto, encompasses the principal headend of the cable system.



(June 19, 1934, ch. 652, title VI, § 615, as added Pub. L. 102–385, § 5, Oct. 5, 1992, 106 Stat. 1477.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective 60 days after Oct. 5, 1992, see section 28 of Pub. L. 102–385, set out as an Effective Date of 1992 Amendment note under section 325 of this title.



§ 536. Regulation of carriage agreements(a) RegulationsWithin one year after October 5, 1992, the Commission shall establish regulations governing program carriage agreements and related practices between cable operators or other multichannel video programming distributors and video programming vendors. Such regulations shall—(1) include provisions designed to prevent a cable operator or other multichannel video programming distributor from requiring a financial interest in a program service as a condition for carriage on one or more of such operator’s systems;

(2) include provisions designed to prohibit a cable operator or other multichannel video programming distributor from coercing a video programming vendor to provide, and from retaliating against such a vendor for failing to provide, exclusive rights against other multichannel video programming distributors as a condition of carriage on a system;

(3) contain provisions designed to prevent a multichannel video programming distributor from engaging in conduct the effect of which is to unreasonably restrain the ability of an unaffiliated video programming vendor to compete fairly by discriminating in video programming distribution on the basis of affiliation or nonaffiliation of vendors in the selection, terms, or conditions for carriage of video programming provided by such vendors;

(4) provide for expedited review of any complaints made by a video programming vendor pursuant to this section;

(5) provide for appropriate penalties and remedies for violations of this subsection, including carriage; and

(6) provide penalties to be assessed against any person filing a frivolous complaint pursuant to this section.


(b) “Video programming vendor” definedAs used in this section, the term “video programming vendor” means a person engaged in the production, creation, or wholesale distribution of video programming for sale.


(June 19, 1934, ch. 652, title VI, § 616, as added Pub. L. 102–385, § 12, Oct. 5, 1992, 106 Stat. 1488.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective 60 days after Oct. 5, 1992, see section 28 of Pub. L. 102–385, set out as an Effective Date of 1992 Amendment note under section 325 of this title.



§ 537. Sales of cable systems
A franchising authority shall, if the franchise requires franchising authority approval of a sale or transfer, have 120 days to act upon any request for approval of such sale or transfer that contains or is accompanied by such information as is required in accordance with Commission regulations and by the franchising authority. If the franchising authority fails to render a final decision on the request within 120 days, such request shall be deemed granted unless the requesting party and the franchising authority agree to an extension of time.
(June 19, 1934, ch. 652, title VI, § 617, as added Pub. L. 102–385, § 13, Oct. 5, 1992, 106 Stat. 1489; amended Pub. L. 104–104, title III, § 301(i), Feb. 8, 1996, 110 Stat. 117.)

Editorial Notes
Amendments1996—Pub. L. 104–104 redesignated subsec. (e) as entire section, substituted “A franchising authority” for “Limitation on Duration of Franchising Authority Power To Disapprove Transfers.—In the case of any sale or transfer of ownership of any cable system after the 36-month period following acquisition of such system, a franchising authority”, and struck out subsecs. (a) to (d) which related to three-year holding period requirement, treatment of multiple transfers, exceptions to holding requirement, and waiver authority.

Statutory Notes and Related Subsidiaries
Effective DateSection effective 60 days after Oct. 5, 1992, see section 28 of Pub. L. 102–385, set out as an Effective Date of 1992 Amendment note under section 325 of this title.



§ 537a. Carriage of certain programming(a) DefinitionsIn this section—(1) the term “local commercial television station” has the meaning given the term in section 534(h) of this title;

(2) the term “multichannel video programming distributor” has the meaning given the term in section 522 of this title;

(3) the term “qualified noncommercial educational television station” has the meaning given the term in section 535(l) of this title;

(4) the term “retransmission consent” means the authority granted to a multichannel video programming distributor under section 325(b) of this title to retransmit the signal of a television broadcast station; and

(5) the term “television broadcast station” has the meaning given the term in section 76.66(a) of title 47, Code of Federal Regulations.


(b) Carriage of certain contentNotwithstanding any other provision of law, a multichannel video programming distributor may not be directly or indirectly required, including as a condition of obtaining retransmission consent, to—(1) carry non-incidental video content from a local commercial television station, qualified noncommercial educational television station, or television broadcast station to the extent that such content is owned, controlled, or financed (in whole or in part) by the Government of the Russian Federation; or

(2) lease, or otherwise make available, channel capacity to any person for the provision of video programming that is owned, controlled, or financed (in whole or in part) by the Government of the Russian Federation.


(c) Rule of constructionNothing in this section may be construed as applying to the editorial use by a local commercial television station, qualified noncommercial educational television station, or television broadcast station of programming that is owned, controlled, or financed (in whole or in part) by the Government of the Russian Federation.


(Pub. L. 115–91, div. A, title X, § 1093, Dec. 12, 2017, 131 Stat. 1611.)

Editorial Notes
Codification
Section was enacted as part of the National Defense Authorization Act for Fiscal Year 2018, and not as part of the Communications Act of 1934 which comprises this chapter.




Part III—Franchising and Regulation
§ 541. General franchise requirements(a) Authority to award franchises; public rights-of-way and easements; equal access to service; time for provision of service; assurances(1) A franchising authority may award, in accordance with the provisions of this subchapter, 1 or more franchises within its jurisdiction; except that a franchising authority may not grant an exclusive franchise and may not unreasonably refuse to award an additional competitive franchise. Any applicant whose application for a second franchise has been denied by a final decision of the franchising authority may appeal such final decision pursuant to the provisions of section 555 of this title for failure to comply with this subsection.

(2) Any franchise shall be construed to authorize the construction of a cable system over public rights-of-way, and through easements, which is within the area to be served by the cable system and which have been dedicated for compatible uses, except that in using such easements the cable operator shall ensure—(A) that the safety, functioning, and appearance of the property and the convenience and safety of other persons not be adversely affected by the installation or construction of facilities necessary for a cable system;

(B) that the cost of the installation, construction, operation, or removal of such facilities be borne by the cable operator or subscriber, or a combination of both; and

(C) that the owner of the property be justly compensated by the cable operator for any damages caused by the installation, construction, operation, or removal of such facilities by the cable operator.


(3) In awarding a franchise or franchises, a franchising authority shall assure that access to cable service is not denied to any group of potential residential cable subscribers because of the income of the residents of the local area in which such group resides.

(4) In awarding a franchise, the franchising authority—(A) shall allow the applicant’s cable system a reasonable period of time to become capable of providing cable service to all households in the franchise area;

(B) may require adequate assurance that the cable operator will provide adequate public, educational, and governmental access channel capacity, facilities, or financial support; and

(C) may require adequate assurance that the cable operator has the financial, technical, or legal qualifications to provide cable service.



(b) No cable service without franchise; exception under prior law(1) Except to the extent provided in paragraph (2) and subsection (f), a cable operator may not provide cable service without a franchise.

(2) Paragraph (1) shall not require any person lawfully providing cable service without a franchise on July 1, 1984, to obtain a franchise unless the franchising authority so requires.

(3)(A) If a cable operator or affiliate thereof is engaged in the provision of telecommunications services—(i) such cable operator or affiliate shall not be required to obtain a franchise under this subchapter for the provision of telecommunications services; and

(ii) the provisions of this subchapter shall not apply to such cable operator or affiliate for the provision of telecommunications services.


(B) A franchising authority may not impose any requirement under this subchapter that has the purpose or effect of prohibiting, limiting, restricting, or conditioning the provision of a telecommunications service by a cable operator or an affiliate thereof.

(C) A franchising authority may not order a cable operator or affiliate thereof—(i) to discontinue the provision of a telecommunications service, or

(ii) to discontinue the operation of a cable system, to the extent such cable system is used for the provision of a telecommunications service, by reason of the failure of such cable operator or affiliate thereof to obtain a franchise or franchise renewal under this subchapter with respect to the provision of such telecommunications service.


(D) Except as otherwise permitted by sections 531 and 532 of this title, a franchising authority may not require a cable operator to provide any telecommunications service or facilities, other than institutional networks, as a condition of the initial grant of a franchise, a franchise renewal, or a transfer of a franchise.



(c) Status of cable system as common carrier or utilityAny cable system shall not be subject to regulation as a common carrier or utility by reason of providing any cable service.


(d) Informational tariffs; regulation by States; “State” defined(1) A State or the Commission may require the filing of informational tariffs for any intrastate communications service provided by a cable system, other than cable service, that would be subject to regulation by the Commission or any State if offered by a common carrier subject, in whole or in part, to subchapter II of this chapter. Such informational tariffs shall specify the rates, terms, and conditions for the provision of such service, including whether it is made available to all subscribers generally, and shall take effect on the date specified therein.

(2) Nothing in this subchapter shall be construed to affect the authority of any State to regulate any cable operator to the extent that such operator provides any communication service other than cable service, whether offered on a common carrier or private contract basis.

(3) For purposes of this subsection, the term “State” has the meaning given it in section 153 of this title.


(e) State regulation of facilities serving subscribers in multiple dwelling unitsNothing in this subchapter shall be construed to affect the authority of any State to license or otherwise regulate any facility or combination of facilities which serves only subscribers in one or more multiple unit dwellings under common ownership, control, or management and which does not use any public right-of-way.


(f) Local or municipal authority as multichannel video programming distributorNo provision of this chapter shall be construed to—(1) prohibit a local or municipal authority that is also, or is affiliated with, a franchising authority from operating as a multichannel video programming distributor in the franchise area, notwithstanding the granting of one or more franchises by such franchising authority; or

(2) require such local or municipal authority to secure a franchise to operate as a multichannel video programming distributor.


(June 19, 1934, ch. 652, title VI, § 621, as added Pub. L. 98–549, § 2, Oct. 30, 1984, 98 Stat. 2786; amended Pub. L. 102–385, §§ 7(a)(1), (b), (c), Oct. 5, 1992, 106 Stat. 1483; Pub. L. 104–104, § 3(d)(3), title III, § 303(a), Feb. 8, 1996, 110 Stat. 61, 124.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (f), was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.

Amendments1996—Subsec. (b)(3). Pub. L. 104–104, § 303(a), added par. (3).
Subsec. (d)(3). Pub. L. 104–104, § 3(d)(3), substituted “section 153” for “section 153(v)”.
1992—Subsec. (a)(1). Pub. L. 102–385, § 7(a)(1), inserted before period at end “; except that a franchising authority may not grant an exclusive franchise and may not unreasonably refuse to award an additional competitive franchise. Any applicant whose application for a second franchise has been denied by a final decision of the franchising authority may appeal such final decision pursuant to the provisions of section 555 of this title for failure to comply with this subsection”.
Subsec. (a)(4). Pub. L. 102–385, § 7(b), added par. (4).
Subsec. (b)(1). Pub. L. 102–385, § 7(c)(1), inserted “and subsection (f)” after “paragraph (2)”.
Subsec. (f). Pub. L. 102–385, § 7(c)(2), added subsec. (f).

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–385 effective 60 days after Oct. 5, 1992, see section 28 of Pub. L. 102–385, set out as a note under section 325 of this title.

Effective DateSection effective 60 days after Oct. 30, 1984, except where otherwise expressly provided, see section 9(a) of Pub. L. 98–549, set out as a note under section 521 of this title.



§ 542. Franchise fees(a) Payment under terms of franchiseSubject to the limitation of subsection (b), any cable operator may be required under the terms of any franchise to pay a franchise fee.


(b) Amount of fees per annumFor any twelve-month period, the franchise fees paid by a cable operator with respect to any cable system shall not exceed 5 percent of such cable operator’s gross revenues derived in such period from the operation of the cable system to provide cable services. For purposes of this section, the 12-month period shall be the 12-month period applicable under the franchise for accounting purposes. Nothing in this subsection shall prohibit a franchising authority and a cable operator from agreeing that franchise fees which lawfully could be collected for any such 12-month period shall be paid on a prepaid or deferred basis; except that the sum of the fees paid during the term of the franchise may not exceed the amount, including the time value of money, which would have lawfully been collected if such fees had been paid per annum.


(c) Itemization of subscriber billsEach cable operator may identify, consistent with the regulations prescribed by the Commission pursuant to section 543 of this title, as a separate line item on each regular bill of each subscriber, each of the following:(1) The amount of the total bill assessed as a franchise fee and the identity of the franchising authority to which the fee is paid.

(2) The amount of the total bill assessed to satisfy any requirements imposed on the cable operator by the franchise agreement to support public, educational, or governmental channels or the use of such channels.

(3) The amount of any other fee, tax, assessment, or charge of any kind imposed by any governmental authority on the transaction between the operator and the subscriber.


(d) Court actions; reflection of costs in rate structuresIn any court action under subsection (c), the franchising authority shall demonstrate that the rate structure reflects all costs of the franchise fees.


(e) Decreases passed through to subscribersAny cable operator shall pass through to subscribers the amount of any decrease in a franchise fee.


(f) Itemization of franchise fee in billA cable operator may designate that portion of a subscriber’s bill attributable to the franchise fee as a separate item on the bill.


(g) “Franchise fee” definedFor the purposes of this section—(1) the term “franchise fee” includes any tax, fee, or assessment of any kind imposed by a franchising authority or other governmental entity on a cable operator or cable subscriber, or both, solely because of their status as such;

(2) the term “franchise fee” does not include—(A) any tax, fee, or assessment of general applicability (including any such tax, fee, or assessment imposed on both utilities and cable operators or their services but not including a tax, fee, or assessment which is unduly discriminatory against cable operators or cable subscribers);

(B) in the case of any franchise in effect on October 30, 1984, payments which are required by the franchise to be made by the cable operator during the term of such franchise for, or in support of the use of, public, educational, or governmental access facilities;

(C) in the case of any franchise granted after October 30, 1984, capital costs which are required by the franchise to be incurred by the cable operator for public, educational, or governmental access facilities;

(D) requirements or charges incidental to the awarding or enforcing of the franchise, including payments for bonds, security funds, letters of credit, insurance, indemnification, penalties, or liquidated damages; or

(E) any fee imposed under title 17.



(h) Uncompensated services; taxes, fees and other assessments; limitation on fees(1) Nothing in this chapter shall be construed to limit any authority of a franchising authority to impose a tax, fee, or other assessment of any kind on any person (other than a cable operator) with respect to cable service or other communications service provided by such person over a cable system for which charges are assessed to subscribers but not received by the cable operator.

(2) For any 12-month period, the fees paid by such person with respect to any such cable service or other communications service shall not exceed 5 percent of such person’s gross revenues derived in such period from the provision of such service over the cable system.


(i) Regulatory authority of Federal agenciesAny Federal agency may not regulate the amount of the franchise fees paid by a cable operator, or regulate the use of funds derived from such fees, except as provided in this section.


(June 19, 1934, ch. 652, title VI, § 622, as added Pub. L. 98–549, § 2, Oct. 30, 1984, 98 Stat. 2787; amended Pub. L. 102–385, § 14, Oct. 5, 1992, 106 Stat. 1489; Pub. L. 104–104, title III, § 303(b), Feb. 8, 1996, 110 Stat. 125.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (h)(1), was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.

Amendments1996—Subsec. (b). Pub. L. 104–104 inserted “to provide cable services” before period at end of first sentence.
1992—Subsec. (c). Pub. L. 102–385 amended subsec. (c) generally. Prior to amendment, subsec. (c) read as follows: “A cable operator may pass through to subscribers the amount of any increase in a franchise fee, unless the franchising authority demonstrates that the rate structure specified in the franchise reflects all costs of franchise fees and so notifies the cable operator in writing.”

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–385 effective 60 days after Oct. 5, 1992, see section 28 of Pub. L. 102–385, set out as a note under section 325 of this title.

Effective DateSection effective 60 days after Oct. 30, 1984, except where otherwise expressly provided, see section 9(a) of Pub. L. 98–549, set out as a note under section 521 of this title.



§ 543. Regulation of rates(a) Competition preference; local and Federal regulation(1) In generalNo Federal agency or State may regulate the rates for the provision of cable service except to the extent provided under this section and section 532 of this title. Any franchising authority may regulate the rates for the provision of cable service, or any other communications service provided over a cable system to cable subscribers, but only to the extent provided under this section. No Federal agency, State, or franchising authority may regulate the rates for cable service of a cable system that is owned or operated by a local government or franchising authority within whose jurisdiction that cable system is located and that is the only cable system located within such jurisdiction.


(2) Preference for competitionIf the Commission finds that a cable system is subject to effective competition, the rates for the provision of cable service by such system shall not be subject to regulation by the Commission or by a State or franchising authority under this section. If the Commission finds that a cable system is not subject to effective competition—(A) the rates for the provision of basic cable service shall be subject to regulation by a franchising authority, or by the Commission if the Commission exercises jurisdiction pursuant to paragraph (6), in accordance with the regulations prescribed by the Commission under subsection (b); and

(B) the rates for cable programming services shall be subject to regulation by the Commission under subsection (c).


(3) Qualification of franchising authorityA franchising authority that seeks to exercise the regulatory jurisdiction permitted under paragraph (2)(A) shall file with the Commission a written certification that—(A) the franchising authority will adopt and administer regulations with respect to the rates subject to regulation under this section that are consistent with the regulations prescribed by the Commission under subsection (b);

(B) the franchising authority has the legal authority to adopt, and the personnel to administer, such regulations; and

(C) procedural laws and regulations applicable to rate regulation proceedings by such authority provide a reasonable opportunity for consideration of the views of interested parties.


(4) Approval by CommissionA certification filed by a franchising authority under paragraph (3) shall be effective 30 days after the date on which it is filed unless the Commission finds, after notice to the authority and a reasonable opportunity for the authority to comment, that—(A) the franchising authority has adopted or is administering regulations with respect to the rates subject to regulation under this section that are not consistent with the regulations prescribed by the Commission under subsection (b);

(B) the franchising authority does not have the legal authority to adopt, or the personnel to administer, such regulations; or

(C) procedural laws and regulations applicable to rate regulation proceedings by such authority do not provide a reasonable opportunity for consideration of the views of interested parties.

If the Commission disapproves a franchising authority’s certification, the Commission shall notify the franchising authority of any revisions or modifications necessary to obtain approval.

(5) Revocation of jurisdictionUpon petition by a cable operator or other interested party, the Commission shall review the regulation of cable system rates by a franchising authority under this subsection. A copy of the petition shall be provided to the franchising authority by the person filing the petition. If the Commission finds that the franchising authority has acted inconsistently with the requirements of this subsection, the Commission shall grant appropriate relief. If the Commission, after the franchising authority has had a reasonable opportunity to comment, determines that the State and local laws and regulations are not in conformance with the regulations prescribed by the Commission under subsection (b), the Commission shall revoke the jurisdiction of such authority.


(6) Exercise of jurisdiction by CommissionIf the Commission disapproves a franchising authority’s certification under paragraph (4), or revokes such authority’s jurisdiction under paragraph (5), the Commission shall exercise the franchising authority’s regulatory jurisdiction under paragraph (2)(A) until the franchising authority has qualified to exercise that jurisdiction by filing a new certification that meets the requirements of paragraph (3). Such new certification shall be effective upon approval by the Commission. The Commission shall act to approve or disapprove any such new certification within 90 days after the date it is filed.


(7) Aggregation of equipment costs(A) In generalThe Commission shall allow cable operators, pursuant to any rules promulgated under subsection (b)(3), to aggregate, on a franchise, system, regional, or company level, their equipment costs into broad categories, such as converter boxes, regardless of the varying levels of functionality of the equipment within each such broad category. Such aggregation shall not be permitted with respect to equipment used by subscribers who receive only a rate regulated basic service tier.


(B) Revision to Commission rules; formsWithin 120 days of February 8, 1996, the Commission shall issue revisions to the appropriate rules and forms necessary to implement subparagraph (A).




(b) Establishment of basic service tier rate regulations(1) Commission obligation to subscribersThe Commission shall, by regulation, ensure that the rates for the basic service tier are reasonable. Such regulations shall be designed to achieve the goal of protecting subscribers of any cable system that is not subject to effective competition from rates for the basic service tier that exceed the rates that would be charged for the basic service tier if such cable system were subject to effective competition.


(2) Commission regulationsWithin 180 days after October 5, 1992, the Commission shall prescribe, and periodically thereafter revise, regulations to carry out its obligations under paragraph (1). In prescribing such regulations, the Commission—(A) shall seek to reduce the administrative burdens on subscribers, cable operators, franchising authorities, and the Commission;

(B) may adopt formulas or other mechanisms and procedures in complying with the requirements of subparagraph (A); and

(C) shall take into account the following factors:(i) the rates for cable systems, if any, that are subject to effective competition;

(ii) the direct costs (if any) of obtaining, transmitting, and otherwise providing signals carried on the basic service tier, including signals and services carried on the basic service tier pursuant to paragraph (7)(B), and changes in such costs;

(iii) only such portion of the joint and common costs (if any) of obtaining, transmitting, and otherwise providing such signals as is determined, in accordance with regulations prescribed by the Commission, to be reasonably and properly allocable to the basic service tier, and changes in such costs;

(iv) the revenues (if any) received by a cable operator from advertising from programming that is carried as part of the basic service tier or from other consideration obtained in connection with the basic service tier;

(v) the reasonably and properly allocable portion of any amount assessed as a franchise fee, tax, or charge of any kind imposed by any State or local authority on the transactions between cable operators and cable subscribers or any other fee, tax, or assessment of general applicability imposed by a governmental entity applied against cable operators or cable subscribers;

(vi) any amount required, in accordance with paragraph (4), to satisfy franchise requirements to support public, educational, or governmental channels or the use of such channels or any other services required under the franchise; and

(vii) a reasonable profit, as defined by the Commission consistent with the Commission’s obligations to subscribers under paragraph (1).



(3) EquipmentThe regulations prescribed by the Commission under this subsection shall include standards to establish, on the basis of actual cost, the price or rate for—(A) installation and lease of the equipment used by subscribers to receive the basic service tier, including a converter box and a remote control unit and, if requested by the subscriber, such addressable converter box or other equipment as is required to access programming described in paragraph (8); and

(B) installation and monthly use of connections for additional television receivers.


(4) Costs of franchise requirementsThe regulations prescribed by the Commission under this subsection shall include standards to identify costs attributable to satisfying franchise requirements to support public, educational, and governmental channels or the use of such channels or any other services required under the franchise.


(5) Implementation and enforcementThe regulations prescribed by the Commission under this subsection shall include additional standards, guidelines, and procedures concerning the implementation and enforcement of such regulations, which shall include—(A) procedures by which cable operators may implement and franchising authorities may enforce the regulations prescribed by the Commission under this subsection;

(B) procedures for the expeditious resolution of disputes between cable operators and franchising authorities concerning the administration of such regulations;

(C) standards and procedures to prevent unreasonable charges for changes in the subscriber’s selection of services or equipment subject to regulation under this section, which standards shall require that charges for changing the service tier selected shall be based on the cost of such change and shall not exceed nominal amounts when the system’s configuration permits changes in service tier selection to be effected solely by coded entry on a computer terminal or by other similarly simple method; and

(D) standards and procedures to assure that subscribers receive notice of the availability of the basic service tier required under this section.


(6) NoticeThe procedures prescribed by the Commission pursuant to paragraph (5)(A) shall require a cable operator to provide 30 days’ advance notice to a franchising authority of any increase proposed in the price to be charged for the basic service tier.


(7) Components of basic tier subject to rate regulation(A) Minimum contentsEach cable operator of a cable system shall provide its subscribers a separately available basic service tier to which subscription is required for access to any other tier of service. Such basic service tier shall, at a minimum, consist of the following:(i) All signals carried in fulfillment of the requirements of sections 534 and 535 of this title.

(ii) Any public, educational, and governmental access programming required by the franchise of the cable system to be provided to subscribers.

(iii) Any signal of any television broadcast station that is provided by the cable operator to any subscriber, except a signal which is secondarily transmitted by a satellite carrier beyond the local service area of such station.


(B) Permitted additions to basic tierA cable operator may add additional video programming signals or services to the basic service tier. Any such additional signals or services provided on the basic service tier shall be provided to subscribers at rates determined under the regulations prescribed by the Commission under this subsection.



(8) Buy-through of other tiers prohibited(A) ProhibitionA cable operator may not require the subscription to any tier other than the basic service tier required by paragraph (7) as a condition of access to video programming offered on a per channel or per program basis. A cable operator may not discriminate between subscribers to the basic service tier and other subscribers with regard to the rates charged for video programming offered on a per channel or per program basis.


(B) Exception; limitationThe prohibition in subparagraph (A) shall not apply to a cable system that, by reason of the lack of addressable converter boxes or other technological limitations, does not permit the operator to offer programming on a per channel or per program basis in the same manner required by subparagraph (A). This subparagraph shall not be available to any cable operator after—(i) the technology utilized by the cable system is modified or improved in a way that eliminates such technological limitation; or

(ii) 10 years after October 5, 1992, subject to subparagraph (C).


(C) WaiverIf, in any proceeding initiated at the request of any cable operator, the Commission determines that compliance with the requirements of subparagraph (A) would require the cable operator to increase its rates, the Commission may, to the extent consistent with the public interest, grant such cable operator a waiver from such requirements for such specified period as the Commission determines reasonable and appropriate.




(c) Regulation of unreasonable rates(1) Commission regulationsWithin 180 days after October 5, 1992, the Commission shall, by regulation, establish the following:(A) criteria prescribed in accordance with paragraph (2) for identifying, in individual cases, rates for cable programming services that are unreasonable;

(B) fair and expeditious procedures for the receipt, consideration, and resolution of complaints from any franchising authority (in accordance with paragraph (3)) alleging that a rate for cable programming services charged by a cable operator violates the criteria prescribed under subparagraph (A), which procedures shall include the minimum showing that shall be required for a complaint to obtain Commission consideration and resolution of whether the rate in question is unreasonable; and

(C) the procedures to be used to reduce rates for cable programming services that are determined by the Commission to be unreasonable and to refund such portion of the rates or charges that were paid by subscribers after the filing of the first complaint filed with the franchising authority under paragraph (3) and that are determined to be unreasonable.


(2) Factors to be consideredIn establishing the criteria for determining in individual cases whether rates for cable programming services are unreasonable under paragraph (1)(A), the Commission shall consider, among other factors—(A) the rates for similarly situated cable systems offering comparable cable programming services, taking into account similarities in facilities, regulatory and governmental costs, the number of subscribers, and other relevant factors;

(B) the rates for cable systems, if any, that are subject to effective competition;

(C) the history of the rates for cable programming services of the system, including the relationship of such rates to changes in general consumer prices;

(D) the rates, as a whole, for all the cable programming, cable equipment, and cable services provided by the system, other than programming provided on a per channel or per program basis;

(E) capital and operating costs of the cable system, including the quality and costs of the customer service provided by the cable system; and

(F) the revenues (if any) received by a cable operator from advertising from programming that is carried as part of the service for which a rate is being established, and changes in such revenues, or from other consideration obtained in connection with the cable programming services concerned.


(3) Review of rate changesThe Commission shall review any complaint submitted by a franchising authority after February 8, 1996, concerning an increase in rates for cable programming services and issue a final order within 90 days after it receives such a complaint, unless the parties agree to extend the period for such review. A franchising authority may not file a complaint under this paragraph unless, within 90 days after such increase becomes effective it receives subscriber complaints.


(4) Sunset of upper tier rate regulationThis subsection shall not apply to cable programming services provided after March 31, 1999.



(d) Uniform rate structure requiredA cable operator shall have a rate structure, for the provision of cable service, that is uniform throughout the geographic area in which cable service is provided over its cable system. This subsection does not apply to (1) a cable operator with respect to the provision of cable service over its cable system in any geographic area in which the video programming services offered by the operator in that area are subject to effective competition, or (2) any video programming offered on a per channel or per program basis. Bulk discounts to multiple dwelling units shall not be subject to this subsection, except that a cable operator of a cable system that is not subject to effective competition may not charge predatory prices to a multiple dwelling unit. Upon a prima facie showing by a complainant that there are reasonable grounds to believe that the discounted price is predatory, the cable system shall have the burden of showing that its discounted price is not predatory.


(e) Discrimination; services for the hearing impairedNothing in this subchapter shall be construed as prohibiting any Federal agency, State, or a franchising authority from—(1) prohibiting discrimination among subscribers and potential subscribers to cable service, except that no Federal agency, State, or franchising authority may prohibit a cable operator from offering reasonable discounts to senior citizens or other economically disadvantaged group discounts; or

(2) requiring and regulating the installation or rental of equipment which facilitates the reception of cable service by hearing impaired individuals.


(f) Negative option billing prohibitedA cable operator shall not charge a subscriber for any service or equipment that the subscriber has not affirmatively requested by name. For purposes of this subsection, a subscriber’s failure to refuse a cable operator’s proposal to provide such service or equipment shall not be deemed to be an affirmative request for such service or equipment.


(g) Collection of informationThe Commission shall, by regulation, require cable operators to file with the Commission or a franchising authority, as appropriate, within one year after October 5, 1992, and annually thereafter, such financial information as may be needed for purposes of administering and enforcing this section.


(h) Prevention of evasionsWithin 180 days after October 5, 1992, the Commission shall, by regulation, establish standards, guidelines, and procedures to prevent evasions, including evasions that result from retiering, of the requirements of this section and shall, thereafter, periodically review and revise such standards, guidelines, and procedures.


(i) Small system burdensIn developing and prescribing regulations pursuant to this section, the Commission shall design such regulations to reduce the administrative burdens and cost of compliance for cable systems that have 1,000 or fewer subscribers.


(j) Rate regulation agreementsDuring the term of an agreement made before July 1, 1990, by a franchising authority and a cable operator providing for the regulation of basic cable service rates, where there was not effective competition under Commission rules in effect on that date, nothing in this section (or the regulations thereunder) shall abridge the ability of such franchising authority to regulate rates in accordance with such an agreement.


(k) Reports on average prices(1) In generalThe Commission shall publish with its report under section 163 of this title statistical reports on the average rates for basic cable service and other cable programming, and for converter boxes, remote control units, and other equipment of cable systems that the Commission has found are subject to effective competition under subsection (a)(2) compared with cable systems that the Commission has found are not subject to such effective competition.


(2) Inclusion in report(A) In generalThe Commission shall include in its report under paragraph (1) the aggregate average total amount paid by cable systems in compensation under section 325 of this title.


(B) FormThe Commission shall publish information under this paragraph in a manner substantially similar to the way other comparable information is published in such report.




(l) DefinitionsAs used in this section—(1) The term “effective competition” means that—(A) fewer than 30 percent of the households in the franchise area subscribe to the cable service of a cable system;

(B) the franchise area is—(i) served by at least two unaffiliated multichannel video programming distributors each of which offers comparable video programming to at least 50 percent of the households in the franchise area; and

(ii) the number of households subscribing to programming services offered by multichannel video programming distributors other than the largest multichannel video programming distributor exceeds 15 percent of the households in the franchise area;


(C) a multichannel video programming distributor operated by the franchising authority for that franchise area offers video programming to at least 50 percent of the households in that franchise area; or

(D) a local exchange carrier or its affiliate (or any multichannel video programming distributor using the facilities of such carrier or its affiliate) offers video programming services directly to subscribers by any means (other than direct-to-home satellite services) in the franchise area of an unaffiliated cable operator which is providing cable service in that franchise area, but only if the video programming services so offered in that area are comparable to the video programming services provided by the unaffiliated cable operator in that area.


(2) The term “cable programming service” means any video programming provided over a cable system, regardless of service tier, including installation or rental of equipment used for the receipt of such video programming, other than (A) video programming carried on the basic service tier, and (B) video programming offered on a per channel or per program basis.


(m) Special rules for small companies(1) In generalSubsections (a), (b), and (c) do not apply to a small cable operator with respect to—(A) cable programming services, or

(B) a basic service tier that was the only service tier subject to regulation as of December 31, 1994,

in any franchise area in which that operator services 50,000 or fewer subscribers.

(2) “Small cable operator” definedFor purposes of this subsection, the term “small cable operator” means a cable operator that, directly or through an affiliate, serves in the aggregate fewer than 1 percent of all subscribers in the United States and is not affiliated with any entity or entities whose gross annual revenues in the aggregate exceed $250,000,000.



(n) Treatment of prior year lossesNotwithstanding any other provision of this section or of section 532 of this title, losses associated with a cable system (including losses associated with the grant or award of a franchise) that were incurred prior to September 4, 1992, with respect to a cable system that is owned and operated by the original franchisee of such system shall not be disallowed, in whole or in part, in the determination of whether the rates for any tier of service or any type of equipment that is subject to regulation under this section are lawful.


(o) Streamlined petition process for small cable operators(1) In generalNot later than 180 days after December 4, 2014, the Commission shall complete a rulemaking to establish a streamlined process for filing of an effective competition petition pursuant to this section for small cable operators, particularly those who serve primarily rural areas.


(2) ConstructionNothing in this subsection shall be construed to have any effect on the duty of a small cable operator to prove the existence of effective competition under this section.


(3) Definition of small cable operatorIn this subsection, the term “small cable operator” has the meaning given the term in subsection (m)(2).



(June 19, 1934, ch. 652, title VI, § 623, as added Pub. L. 98–549, § 2, Oct. 30, 1984, 98 Stat. 2788; amended Pub. L. 102–385, § 3(a), Oct. 5, 1992, 106 Stat. 1464; Pub. L. 104–104, title III, § 301(b), (c), (j), (k)(1), Feb. 8, 1996, 110 Stat. 114, 116, 118; Pub. L. 113–200, title I, §§ 110, 111, Dec. 4, 2014, 128 Stat. 2065, 2066; Pub. L. 115–141, div. P, title IV, § 402(e), Mar. 23, 2018, 132 Stat. 1089.)

Editorial Notes
Amendments2018—Subsec. (k)(1). Pub. L. 115–141, § 402(e)(1), substituted “publish with its report under section 163 of this title” for “annually publish”.
Subsec. (k)(2). Pub. L. 115–141, § 402(e)(2), struck out “annual” before “report” in heading.
2014—Subsec. (k). Pub. L. 113–200, § 110, amended subsec. (k) generally. Prior to amendment, text read as follows: “The Commission shall annually publish statistical reports on the average rates for basic cable service and other cable programming, and for converter boxes, remote control units, and other equipment, of—
“(1) cable systems that the Commission has found are subject to effective competition under subsection (a)(2) of this section, compared with
“(2) cable systems that the Commission has found are not subject to such effective competition.”
Subsec. (o). Pub. L. 113–200, § 111, added subsec. (o).
1996—Subsec. (a)(7). Pub. L. 104–104, § 301(j), added par. (7).
Subsec. (c)(1)(B). Pub. L. 104–104, § 301(b)(1)(A), substituted “franchising authority (in accordance with paragraph (3))” for “subscriber, franchising authority, or other relevant State or local government entity”.
Subsec. (c)(1)(C). Pub. L. 104–104, § 301(b)(1)(B), substituted “the first complaint filed with the franchising authority under paragraph (3)” for “such complaint”.
Subsec. (c)(3), (4). Pub. L. 104–104, § 301(b)(1)(C), added pars. (3) and (4) and struck out heading and text of former par. (3). Text read as follows: “Except during the 180-day period following the effective date of the regulations prescribed by the Commission under paragraph (1), the procedures established under subparagraph (B) of such paragraph shall be available only with respect to complaints filed within a reasonable period of time following a change in rates that is initiated after that effective date, including a change in rates that results from a change in that system’s service tiers.”
Subsec. (d). Pub. L. 104–104, § 301(b)(2), inserted at end “This subsection does not apply to (1) a cable operator with respect to the provision of cable service over its cable system in any geographic area in which the video programming services offered by the operator in that area are subject to effective competition, or (2) any video programming offered on a per channel or per program basis. Bulk discounts to multiple dwelling units shall not be subject to this subsection, except that a cable operator of a cable system that is not subject to effective competition may not charge predatory prices to a multiple dwelling unit. Upon a prima facie showing by a complainant that there are reasonable grounds to believe that the discounted price is predatory, the cable system shall have the burden of showing that its discounted price is not predatory.”
Subsec. (l)(1)(D). Pub. L. 104–104, § 301(b)(3), added subpar. (D).
Subsec. (m). Pub. L. 104–104, § 301(c), added subsec. (m).
Subsec. (n). Pub. L. 104–104, § 301(k)(1), added subsec. (n).
1992—Pub. L. 102–385 amended section generally, substituting present provisions for former provisions which related in subsec. (a) to limitation on regulatory power of Federal agencies, States, or franchising authorities, in subsec. (b) to promulgation, scope, content, periodic review, and amendment of regulations, in subsec. (c) to regulation by franchising authority during initial 2-year period, in subsec. (d) to automatic granting of rate increase requests upon agency inaction within 180-day period, in subsec. (e) to additional increases in rates and to reduction by amount of increase under franchise provisions, in subsec. (f) to nondiscrimination and facilitation of reception by hearing-impaired individuals, in subsec. (g) to continued effectiveness of limitation or the preemption of regulation under prior State law, and in subsec. (h) to reports and recommendations to Congress.

Statutory Notes and Related Subsidiaries
Effective Date of 1996 AmendmentPub. L. 104–104, title III, § 301(k)(2), Feb. 8, 1996, 110 Stat. 118, provided that: “The amendment made by paragraph (1) [amending this section] shall take effect on the date of enactment of this Act [Feb. 8, 1996] and shall be applicable to any rate proposal filed on or after September 4, 1993, upon which no final action has been taken by December 1, 1995.”


Effective Date of 1992 AmendmentPub. L. 102–385, § 3(b), Oct. 5, 1992, 106 Stat. 1471, provided that: “The amendment made by subsection (a) [amending this section] shall take effect 180 days after the date of enactment of this Act [Oct. 5, 1992], except that the authority of the Federal Communications Commission to prescribe regulations is effective on such date of enactment.”


Effective DateSection effective 60 days after Oct. 30, 1984, except where otherwise expressly provided, see section 9(a) of Pub. L. 98–549, set out as a note under section 521 of this title.

Restoration, Retierment and Repricing of Service Previously Eliminated, Retiered, or RepricedPub. L. 98–549, § 9(b), Oct. 30, 1984, 98 Stat. 2806, provided that: “Nothing in section 623 or 624 of the Communications Act of 1934 [sections 543 and 544 of this title], as added by this Act, shall be construed to allow a franchising authority, or a State or any political subdivision of a State, to require a cable operator to restore, retier, or reprice any cable service which was lawfully eliminated, retiered, or repriced as of September 26, 1984.”




§ 544. Regulation of services, facilities, and equipment(a) Regulation by franchising authorityAny franchising authority may not regulate the services, facilities, and equipment provided by a cable operator except to the extent consistent with this subchapter.


(b) Requests for proposals; establishment and enforcement of requirementsIn the case of any franchise granted after the effective date of this subchapter, the franchising authority, to the extent related to the establishment or operation of a cable system—(1) in its request for proposals for a franchise (including requests for renewal proposals, subject to section 546 of this title), may establish requirements for facilities and equipment, but may not, except as provided in subsection (h), establish requirements for video programming or other information services; and

(2) subject to section 545 of this title, may enforce any requirements contained within the franchise—(A) for facilities and equipment; and

(B) for broad categories of video programming or other services.



(c) Enforcement authority respecting franchises effective under prior lawIn the case of any franchise in effect on the effective date of this subchapter, the franchising authority may, subject to section 545 of this title, enforce requirements contained within the franchise for the provision of services, facilities, and equipment, whether or not related to the establishment or operation of a cable system.


(d) Cable service unprotected by Constitution; blockage of premium channel upon request(1) Nothing in this subchapter shall be construed as prohibiting a franchising authority and a cable operator from specifying, in a franchise or renewal thereof, that certain cable services shall not be provided or shall be provided subject to conditions, if such cable services are obscene or are otherwise unprotected by the Constitution of the United States.

(2) In order to restrict the viewing of of of 11 So in original. programming which is obscene or indecent, upon the request of a subscriber, a cable operator shall provide (by sale or lease) a device by which the subscriber can prohibit viewing of a particular cable service during periods selected by that subscriber.

(3)(A) If a cable operator provides a premium channel without charge to cable subscribers who do not subscribe to such premium channel, the cable operator shall, not later than 30 days before such premium channel is provided without charge—(i) notify all cable subscribers that the cable operator plans to provide a premium channel without charge;

(ii) notify all cable subscribers when the cable operator plans to offer a premium channel without charge;

(iii) notify all cable subscribers that they have a right to request that the channel carrying the premium channel be blocked; and

(iv) block the channel carrying the premium channel upon the request of a subscriber.


(B) For the purpose of this section, the term “premium channel” shall mean any pay service offered on a per channel or per program basis, which offers movies rated by the Motion Picture Association of America as X, NC–17, or R.



(e) Technical standardsWithin one year after October 5, 1992, the Commission shall prescribe regulations which establish minimum technical standards relating to cable systems’ technical operation and signal quality. The Commission shall update such standards periodically to reflect improvements in technology. No State or franchising authority may prohibit, condition, or restrict a cable system’s use of any type of subscriber equipment or any transmission technology.


(f) Limitation on regulatory powers of Federal agencies, States, or franchising authorities; exceptions(1) Any Federal agency, State, or franchising authority may not impose requirements regarding the provision or content of cable services, except as expressly provided in this subchapter.

(2) Paragraph (1) shall not apply to—(A) any rule, regulation, or order issued under any Federal law, as such rule, regulation, or order (i) was in effect on September 21, 1983, or (ii) may be amended after such date if the rule, regulation, or order as amended is not inconsistent with the express provisions of this subchapter; and

(B) any rule, regulation, or order under title 17.



(g) Access to emergency informationNotwithstanding any such rule, regulation, or order, each cable operator shall comply with such standards as the Commission shall prescribe to ensure that viewers of video programming on cable systems are afforded the same emergency information as is afforded by the emergency broadcasting system pursuant to Commission regulations in subpart G of part 73, title 47, Code of Federal Regulations.


(h) Notice of changes in and comments on servicesA franchising authority may require a cable operator to do any one or more of the following:(1) Provide 30 days’ advance written notice of any change in channel assignment or in the video programming service provided over any such channel.

(2) Inform subscribers, via written notice, that comments on programming and channel position changes are being recorded by a designated office of the franchising authority.


(i) Disposition of cable upon termination of serviceWithin 120 days after October 5, 1992, the Commission shall prescribe rules concerning the disposition, after a subscriber to a cable system terminates service, of any cable installed by the cable operator within the premises of such subscriber.


(June 19, 1934, ch. 652, title VI, § 624, as added Pub. L. 98–549, § 2, Oct. 30, 1984, 98 Stat. 2789; amended Pub. L. 102–385, §§ 15, 16, Oct. 5, 1992, 106 Stat. 1490; Pub. L. 103–414, title III, §§ 303(a)(23), 304(a)(12), Oct. 25, 1994, 108 Stat. 4295, 4297; Pub. L. 104–104, title III, § 301(e), Feb. 8, 1996, 110 Stat. 116.)

Editorial Notes

References in TextFor “the effective date of this subchapter”, referred to in subsecs. (b) and (c), as 60 days after Oct. 30, 1984, except where otherwise expressly provided, see section 9(a) of Pub. L. 98–549, set out as an Effective Date note under section 521 of this title.

Amendments1996—Subsec. (e). Pub. L. 104–104 substituted “No State or franchising authority may prohibit, condition, or restrict a cable system’s use of any type of subscriber equipment or any transmission technology.” for “A franchising authority may require as part of a franchise (including a modification, renewal, or transfer thereof) provisions for the enforcement of the standards prescribed under this subsection. A franchising authority may apply to the Commission for a waiver to impose standards that are more stringent than the standards prescribed by the Commission under this subsection.”
1994—Subsec. (d)(2). Pub. L. 103–414, § 304(a)(12), struck out designation “(A)”, inserted “of” after “restrict the viewing”, and struck out subpar. (B) which read as follows: “Subparagraph (A) shall take effect 180 days after the effective date of this subchapter.”
Pub. L. 103–414, § 303(a)(23), inserted “of” after “restrict the viewing” in subpar. (A).
1992—Subsec. (b)(1). Pub. L. 102–385, § 16(c)(1), inserted “, except as provided in subsection (h),” after “but may not”.
Subsec. (d)(3). Pub. L. 102–385, § 15, added par. (3).
Subsec. (e). Pub. L. 102–385, § 16(a), amended subsec. (e) generally. Prior to amendment, subsec. (e) read as follows: “The Commission may establish technical standards relating to the facilities and equipment of cable systems which a franchising authority may require in the franchise.”
Subsec. (g). Pub. L. 102–385, § 16(b), added subsec. (g).
Subsec. (h). Pub. L. 102–385, § 16(c)(2), added subsec. (h).
Subsec. (i). Pub. L. 102–385, § 16(d), added subsec. (i).

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–385 effective 60 days after Oct. 5, 1992, see section 28 of Pub. L. 102–385, set out as a note under section 325 of this title.

Effective DateSection effective 60 days after Oct. 30, 1984, except where otherwise expressly provided, see section 9(a) of Pub. L. 98–549, set out as a note under section 521 of this title.

Restoration, Retierment and Repricing of Service Previously Eliminated, Retiered, or RepricedSection not to be construed to allow a franchising authority, or a State or political subdivision thereof, to require a cable operator to restore, retier or reprice cable service previously eliminated, retiered, or repriced as of Sept. 26, 1984, see section 9(b) of Pub. L. 98–549, set out as a note under section 543 of this title.



§ 544a. Consumer electronics equipment compatibility(a) FindingsThe Congress finds that—(1) new and recent models of television receivers and video cassette recorders often contain premium features and functions that are disabled or inhibited because of cable scrambling, encoding, or encryption technologies and devices, including converter boxes and remote control devices required by cable operators to receive programming;

(2) if these problems are allowed to persist, consumers will be less likely to purchase, and electronics equipment manufacturers will be less likely to develop, manufacture, or offer for sale, television receivers and video cassette recorders with new and innovative features and functions;

(3) cable operators should use technologies that will prevent signal thefts while permitting consumers to benefit from such features and functions in such receivers and recorders; and

(4) compatibility among televisions, video cassette recorders, and cable systems can be assured with narrow technical standards that mandate a minimum degree of common design and operation, leaving all features, functions, protocols, and other product and service options for selection through open competition in the market.


(b) Compatible interfaces(1) RegulationsThe Commission shall issue such regulations as are necessary to assure compatibility between televisions and video cassette recorders and cable systems, consistent with the need to prevent theft of cable service, so that cable subscribers will be able to enjoy the full benefit of both the programming available on cable systems and the functions available on their televisions and video cassette recorders.


(2) Scrambling and encryptionIn issuing the regulations referred to in paragraph (1), the Commission shall determine whether and, if so, under what circumstances to permit cable systems to scramble or encrypt signals or to restrict cable systems in the manner in which they encrypt or scramble signals, except that the Commission shall not limit the use of scrambling or encryption technology where the use of such technology does not interfere with the functions of subscribers’ television receivers or video cassette recorders.



(c) Rulemaking requirements(1) Factors to be consideredIn prescribing the regulations required by this section, the Commission shall consider—(A) the need to maximize open competition in the market for all features, functions, protocols, and other product and service options of converter boxes and other cable converters unrelated to the descrambling or decryption of cable television signals;

(B) the costs and benefits to consumers of imposing compatibility requirements on cable operators and television manufacturers in a manner that, while providing effective protection against theft or unauthorized reception of cable service, will minimize interference with or nullification of the special functions of subscribers’ television receivers or video cassette recorders, including functions that permit the subscriber—(i) to watch a program on one channel while simultaneously using a video cassette recorder to tape a program on another channel;

(ii) to use a video cassette recorder to tape two consecutive programs that appear on different channels; and

(iii) to use advanced television picture generation and display features; and


(C) the need for cable operators to protect the integrity of the signals transmitted by the cable operator against theft or to protect such signals against unauthorized reception.


(2) Regulations requiredThe regulations prescribed by the Commission under this section shall include such regulations as are necessary—(A) to specify the technical requirements with which a television receiver or video cassette recorder must comply in order to be sold as “cable compatible” or “cable ready”;

(B) to require cable operators offering channels whose reception requires a converter box—(i) to notify subscribers that they may be unable to benefit from the special functions of their television receivers and video cassette recorders, including functions that permit subscribers—(I) to watch a program on one channel while simultaneously using a video cassette recorder to tape a program on another channel;

(II) to use a video cassette recorder to tape two consecutive programs that appear on different channels; and

(III) to use advanced television picture generation and display features; and


(ii) to the extent technically and economically feasible, to offer subscribers the option of having all other channels delivered directly to the subscribers’ television receivers or video cassette recorders without passing through the converter box;


(C) to promote the commercial availability, from cable operators and retail vendors that are not affiliated with cable systems, of converter boxes and of remote control devices compatible with converter boxes;

(D) to ensure that any standards or regulations developed under the authority of this section to ensure compatibility between televisions, video cassette recorders, and cable systems do not affect features, functions, protocols, and other product and service options other than those specified in paragraph (1)(B), including telecommunications interface equipment, home automation communications, and computer network services;

(E) to require a cable operator who offers subscribers the option of renting a remote control unit—(i) to notify subscribers that they may purchase a commercially available remote control device from any source that sells such devices rather than renting it from the cable operator; and

(ii) to specify the types of remote control units that are compatible with the converter box supplied by the cable operator; and


(F) to prohibit a cable operator from taking any action that prevents or in any way disables the converter box supplied by the cable operator from operating compatibly with commercially available remote control units.



(d) Review of regulationsThe Commission shall periodically review and, if necessary, modify the regulations issued pursuant to this section in light of any actions taken in response to such regulations and to reflect improvements and changes in cable systems, television receivers, video cassette recorders, and similar technology.


(June 19, 1934, ch. 652, title VI, § 624A, as added Pub. L. 102–385, § 17, Oct. 5, 1992, 106 Stat. 1491; amended Pub. L. 104–104, title III, § 301(f), Feb. 8, 1996, 110 Stat. 116; Pub. L. 115–141, div. P, title IV, § 402(i)(10), Mar. 23, 2018, 132 Stat. 1090.)

Editorial Notes
Amendments2018—Subsec. (b)(1). Pub. L. 115–141, in heading, substituted “Regulations” for “Report; regulations”, and in text, substituted “The Commission shall issue such regulations as are necessary to assure” for “Within 1 year after October 5, 1992, the Commission, in consultation with representatives of the cable industry and the consumer electronics industry, shall report to Congress on means of assuring” and struck out at end “Within 180 days after the date of submission of the report required by this subsection, the Commission shall issue such regulations as are necessary to assure such compatibility.”
1996—Subsec. (a)(4). Pub. L. 104–104, § 301(f)(1), added par. (4).
Subsec. (c)(1)(A) to (C). Pub. L. 104–104, § 301(f)(2), added subpar. (A) and redesignated former subpars. (A) and (B) as (B) and (C), respectively.
Subsec. (c)(2)(D) to (F). Pub. L. 104–104, § 301(f)(3), added subpar. (D) and redesignated former subpars. (D) and (E) as (E) and (F), respectively.

Statutory Notes and Related Subsidiaries
Effective DateSection effective 60 days after Oct. 5, 1992, see section 28 of Pub. L. 102–385, set out as an Effective Date of 1992 Amendment note under section 325 of this title.



§ 545. Modification of franchise obligations(a) Grounds for modification by franchising authority; public proceeding; time of decision(1) During the period a franchise is in effect, the cable operator may obtain from the franchising authority modifications of the requirements in such franchise—(A) in the case of any such requirement for facilities or equipment, including public, educational, or governmental access facilities or equipment, if the cable operator demonstrates that (i) it is commercially impracticable for the operator to comply with such requirement, and (ii) the proposal by the cable operator for modification of such requirement is appropriate because of commercial impracticability; or

(B) in the case of any such requirement for services, if the cable operator demonstrates that the mix, quality, and level of services required by the franchise at the time it was granted will be maintained after such modification.


(2) Any final decision by a franchising authority under this subsection shall be made in a public proceeding. Such decision shall be made within 120 days after receipt of such request by the franchising authority, unless such 120 day period is extended by mutual agreement of the cable operator and the franchising authority.


(b) Judicial proceedings; grounds for modification by court(1) Any cable operator whose request for modification under subsection (a) has been denied by a final decision of a franchising authority may obtain modification of such franchise requirements pursuant to the provisions of section 555 of this title.

(2) In the case of any proposed modification of a requirement for facilities or equipment, the court shall grant such modification only if the cable operator demonstrates to the court that—(A) it is commercially impracticable for the operator to comply with such requirement; and

(B) the terms of the modification requested are appropriate because of commercial impracticability.


(3) In the case of any proposed modification of a requirement for services, the court shall grant such modification only if the cable operator demonstrates to the court that the mix, quality, and level of services required by the franchise at the time it was granted will be maintained after such modification.


(c) Rearrangement, replacement, or removal of serviceNotwithstanding subsections (a) and (b), a cable operator may, upon 30 days’ advance notice to the franchising authority, rearrange, replace, or remove a particular cable service required by the franchise if—(1) such service is no longer available to the operator; or

(2) such service is available to the operator only upon the payment of a royalty required under section 801(b)(2) of title 17, which the cable operator can document—(A) is substantially in excess of the amount of such payment required on the date of the operator’s offer to provide such service, and

(B) has not been specifically compensated for through a rate increase or other adjustment.



(d) Rearrangement of particular services from one service tier to another or other offering of serviceNotwithstanding subsections (a) and (b), a cable operator may take such actions to rearrange a particular service from one service tier to another, or otherwise offer the service, if the rates for all of the service tiers involved in such actions are not subject to regulation under section 543 of this title.


(e) Requirements for services relating to public, educational, or governmental accessA cable operator may not obtain modification under this section of any requirement for services relating to public, educational, or governmental access.


(f) “Commercially impracticable” definedFor purposes of this section, the term “commercially impracticable” means, with respect to any requirement applicable to a cable operator, that it is commercially impracticable for the operator to comply with such requirement as a result of a change in conditions which is beyond the control of the operator and the nonoccurrence of which was a basic assumption on which the requirement was based.


(June 19, 1934, ch. 652, title VI, § 625, as added Pub. L. 98–549, § 2, Oct. 30, 1984, 98 Stat. 2790.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective 60 days after Oct. 30, 1984, except where otherwise expressly provided, see section 9(a) of Pub. L. 98–549, set out as a note under section 521 of this title.



§ 546. Renewal(a) Commencement of proceedings; public notice and participation(1) A franchising authority may, on its own initiative during the 6-month period which begins with the 36th month before the franchise expiration, commence a proceeding which affords the public in the franchise area appropriate notice and participation for the purpose of (A) identifying the future cable-related community needs and interests, and (B) reviewing the performance of the cable operator under the franchise during the then current franchise term. If the cable operator submits, during such 6-month period, a written renewal notice requesting the commencement of such a proceeding, the franchising authority shall commence such a proceeding not later than 6 months after the date such notice is submitted.

(2) The cable operator may not invoke the renewal procedures set forth in subsections (b) through (g) unless—(A) such a proceeding is requested by the cable operator by timely submission of such notice; or

(B) such a proceeding is commenced by the franchising authority on its own initiative.



(b) Submission of renewal proposals; contents; time(1) Upon completion of a proceeding under subsection (a), a cable operator seeking renewal of a franchise may, on its own initiative or at the request of a franchising authority, submit a proposal for renewal.

(2) Subject to section 544 of this title, any such proposal shall contain such material as the franchising authority may require, including proposals for an upgrade of the cable system.

(3) The franchising authority may establish a date by which such proposal shall be submitted.


(c) Notice of proposal; renewal; preliminary assessment of nonrenewal; administrative review; issues; notice and opportunity for hearing; transcript; written decision(1) Upon submittal by a cable operator of a proposal to the franchising authority for the renewal of a franchise pursuant to subsection (b), the franchising authority shall provide prompt public notice of such proposal and, during the 4-month period which begins on the date of the submission of the cable operator’s proposal pursuant to subsection (b), renew the franchise or, issue a preliminary assessment that the franchise should not be renewed and, at the request of the operator or on its own initiative, commence an administrative proceeding, after providing prompt public notice of such proceeding, in accordance with paragraph (2) to consider whether—(A) the cable operator has substantially complied with the material terms of the existing franchise and with applicable law;

(B) the quality of the operator’s service, including signal quality, response to consumer complaints, and billing practices, but without regard to the mix or quality of cable services or other services provided over the system, has been reasonable in light of community needs;

(C) the operator has the financial, legal, and technical ability to provide the services, facilities, and equipment as set forth in the operator’s proposal; and

(D) the operator’s proposal is reasonable to meet the future cable-related community needs and interests, taking into account the cost of meeting such needs and interests.


(2) In any proceeding under paragraph (1), the cable operator shall be afforded adequate notice and the cable operator and the franchise authority, or its designee, shall be afforded fair opportunity for full participation, including the right to introduce evidence (including evidence related to issues raised in the proceeding under subsection (a)), to require the production of evidence, and to question witnesses. A transcript shall be made of any such proceeding.

(3) At the completion of a proceeding under this subsection, the franchising authority shall issue a written decision granting or denying the proposal for renewal based upon the record of such proceeding, and transmit a copy of such decision to the cable operator. Such decision shall state the reasons therefor.


(d) Basis for denialAny denial of a proposal for renewal that has been submitted in compliance with subsection (b) shall be based on one or more adverse findings made with respect to the factors described in subparagraphs (A) through (D) of subsection (c)(1), pursuant to the record of the proceeding under subsection (c). A franchising authority may not base a denial of renewal on a failure to substantially comply with the material terms of the franchise under subsection (c)(1)(A) or on events considered under subsection (c)(1)(B) in any case in which a violation of the franchise or the events considered under subsection (c)(1)(B) occur after the effective date of this subchapter unless the franchising authority has provided the operator with notice and the opportunity to cure, or in any case in which it is documented that the franchising authority has waived its right to object, or the cable operator gives written notice of a failure or inability to cure and the franchising authority fails to object within a reasonable time after receipt of such notice.


(e) Judicial review; grounds for relief(1) Any cable operator whose proposal for renewal has been denied by a final decision of a franchising authority made pursuant to this section, or has been adversely affected by a failure of the franchising authority to act in accordance with the procedural requirements of this section, may appeal such final decision or failure pursuant to the provisions of section 555 of this title.

(2) The court shall grant appropriate relief if the court finds that—(A) any action of the franchising authority, other than harmless error, is not in compliance with the procedural requirements of this section; or

(B) in the event of a final decision of the franchising authority denying the renewal proposal, the operator has demonstrated that the adverse finding of the franchising authority with respect to each of the factors described in subparagraphs (A) through (D) of subsection (c)(1) on which the denial is based is not supported by a preponderance of the evidence, based on the record of the proceeding conducted under subsection (c).



(f) Finality of administrative decisionAny decision of a franchising authority on a proposal for renewal shall not be considered final unless all administrative review by the State has occurred or the opportunity therefor has lapsed.


(g) “Franchise expiration” definedFor purposes of this section, the term “franchise expiration” means the date of the expiration of the term of the franchise, as provided under the franchise, as it was in effect on October 30, 1984.


(h) Alternative renewal proceduresNotwithstanding the provisions of subsections (a) through (g) of this section, a cable operator may submit a proposal for the renewal of a franchise pursuant to this subsection at any time, and a franchising authority may, after affording the public adequate notice and opportunity for comment, grant or deny such proposal at any time (including after proceedings pursuant to this section have commenced). The provisions of subsections (a) through (g) of this section shall not apply to a decision to grant or deny a proposal under this subsection. The denial of a renewal pursuant to this subsection shall not affect action on a renewal proposal that is submitted in accordance with subsections (a) through (g).


(i) Effect of renewal procedures upon action to revoke franchise for causeNotwithstanding the provisions of subsections (a) through (h), any lawful action to revoke a cable operator’s franchise for cause shall not be negated by the subsequent initiation of renewal proceedings by the cable operator under this section.


(June 19, 1934, ch. 652, title VI, § 626, as added Pub. L. 98–549, § 2, Oct. 30, 1984, 98 Stat. 2791; amended Pub. L. 102–385, § 18, Oct. 5, 1992, 106 Stat. 1493.)

Editorial Notes

References in TextFor “the effective date of this subchapter”, referred to in subsec. (d), as 60 days after Oct. 30, 1984, except where otherwise expressly provided, see section 9(a) of Pub. L. 98–549, set out as an Effective Date note under section 521 of this title.

Amendments1992—Subsec. (a). Pub. L. 102–385, § 18(a), amended subsec. (a) generally. Prior to amendment, subsec. (a) read as follows: “During the 6-month period which begins with the 36th month before the franchise expiration, the franchising authority may on its own initiative, and shall at the request of the cable operator, commence proceedings which afford the public in the franchise area appropriate notice and participation for the purpose of—
“(1) identifying the future cable-related community needs and interests; and
“(2) reviewing the performance of the cable operator under the franchise during the then current franchise term.”
Subsec. (c)(1). Pub. L. 102–385, § 18(b), inserted “pursuant to subsection (b)” after “renewal of a franchise” and substituted “date of the submission of the cable operator’s proposal pursuant to subsection (b)” for “completion of any proceedings under subsection (a)”.
Subsec. (c)(1)(B). Pub. L. 102–385, § 18(c), substituted “mix or quality” for “mix, quality, or level”.
Subsec. (d). Pub. L. 102–385, § 18(d), inserted “that has been submitted in compliance with subsection (b)” after “Any denial of a proposal for renewal” and substituted “or the cable operator gives written notice of a failure or inability to cure and the franchising authority fails to object within a reasonable time after receipt of such notice” for “or has effectively acquiesced”.
Subsec. (e)(2)(A). Pub. L. 102–385, § 18(e), inserted “, other than harmless error,” after “franchising authority”.
Subsec. (i). Pub. L. 102–385, § 18(f), added subsec. (i).

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–385 effective 60 days after Oct. 5, 1992, see section 28 of Pub. L. 102–385, set out as a note under section 325 of this title.

Effective DateSection effective 60 days after Oct. 30, 1984, except where otherwise expressly provided, see section 9(a) of Pub. L. 98–549, set out as a note under section 521 of this title.



§ 547. Conditions of sale(a) If a renewal of a franchise held by a cable operator is denied and the franchising authority acquires ownership of the cable system or effects a transfer of ownership of the system to another person, any such acquisition or transfer shall be—(1) at fair market value, determined on the basis of the cable system valued as a going concern but with no value allocated to the franchise itself, or

(2) in the case of any franchise existing on the effective date of this subchapter, at a price determined in accordance with the franchise if such franchise contains provisions applicable to such an acquisition or transfer.


(b) If a franchise held by a cable operator is revoked for cause and the franchising authority acquires ownership of the cable system or effects a transfer of ownership of the system to another person, any such acquisition or transfer shall be—(1) at an equitable price, or

(2) in the case of any franchise existing on the effective date of this subchapter, at a price determined in accordance with the franchise if such franchise contains provisions applicable to such an acquisition or transfer.


(June 19, 1934, ch. 652, title VI, § 627, as added Pub. L. 98–549, § 2, Oct. 30, 1984, 98 Stat. 2793.)

Editorial Notes

References in TextFor “the effective date of this subchapter”, referred to in subsecs. (a)(2) and (b)(2), as 60 days after Oct. 30, 1984, except where otherwise expressly provided, see section 9(a) of Pub. L. 98–549, set out as an Effective Date note under section 521 of this title.

Statutory Notes and Related Subsidiaries
Effective DateSection effective 60 days after Oct. 30, 1984, except where otherwise expressly provided, see section 9(a) of Pub. L. 98–549, set out as a note under section 521 of this title.



§ 548. Development of competition and diversity in video programming distribution(a) PurposeThe purpose of this section is to promote the public interest, convenience, and necessity by increasing competition and diversity in the multichannel video programming market, to increase the availability of satellite cable programming and satellite broadcast programming to persons in rural and other areas not currently able to receive such programming, and to spur the development of communications technologies.


(b) ProhibitionIt shall be unlawful for a cable operator, a satellite cable programming vendor in which a cable operator has an attributable interest, or a satellite broadcast programming vendor to engage in unfair methods of competition or unfair or deceptive acts or practices, the purpose or effect of which is to hinder significantly or to prevent any multichannel video programming distributor from providing satellite cable programming or satellite broadcast programming to subscribers or consumers.


(c) Regulations required(1) Proceeding requiredWithin 180 days after October 5, 1992, the Commission shall, in order to promote the public interest, convenience, and necessity by increasing competition and diversity in the multichannel video programming market and the continuing development of communications technologies, prescribe regulations to specify particular conduct that is prohibited by subsection (b).


(2) Minimum contents of regulationsThe regulations to be promulgated under this section shall—(A) establish effective safeguards to prevent a cable operator which has an attributable interest in a satellite cable programming vendor or a satellite broadcast programming vendor from unduly or improperly influencing the decision of such vendor to sell, or the prices, terms, and conditions of sale of, satellite cable programming or satellite broadcast programming to any unaffiliated multichannel video programming distributor;

(B) prohibit discrimination by a satellite cable programming vendor in which a cable operator has an attributable interest or by a satellite broadcast programming vendor in the prices, terms, and conditions of sale or delivery of satellite cable programming or satellite broadcast programming among or between cable systems, cable operators, or other multichannel video programming distributors, or their agents or buying groups; except that such a satellite cable programming vendor in which a cable operator has an attributable interest or such a satellite broadcast programming vendor shall not be prohibited from—(i) imposing reasonable requirements for creditworthiness, offering of service, and financial stability and standards regarding character and technical quality;

(ii) establishing different prices, terms, and conditions to take into account actual and reasonable differences in the cost of creation, sale, delivery, or transmission of satellite cable programming or satellite broadcast programming;

(iii) establishing different prices, terms, and conditions which take into account economies of scale, cost savings, or other direct and legitimate economic benefits reasonably attributable to the number of subscribers served by the distributor; or

(iv) entering into an exclusive contract that is permitted under subparagraph (D);


(C) prohibit practices, understandings, arrangements, and activities, including exclusive contracts for satellite cable programming or satellite broadcast programming between a cable operator and a satellite cable programming vendor or satellite broadcast programming vendor, that prevent a multichannel video programming distributor from obtaining such programming from any satellite cable programming vendor in which a cable operator has an attributable interest or any satellite broadcast programming vendor in which a cable operator has an attributable interest for distribution to persons in areas not served by a cable operator as of October 5, 1992; and

(D) with respect to distribution to persons in areas served by a cable operator, prohibit exclusive contracts for satellite cable programming or satellite broadcast programming between a cable operator and a satellite cable programming vendor in which a cable operator has an attributable interest or a satellite broadcast programming vendor in which a cable operator has an attributable interest, unless the Commission determines (in accordance with paragraph (4)) that such contract is in the public interest.


(3) Limitations(A) Geographic limitationsNothing in this section shall require any person who is engaged in the national or regional distribution of video programming to make such programming available in any geographic area beyond which such programming has been authorized or licensed for distribution.


(B) Applicability to satellite retransmissionsNothing in this section shall apply (i) to the signal of any broadcast affiliate of a national television network or other television signal that is retransmitted by satellite but that is not satellite broadcast programming, or (ii) to any internal satellite communication of any broadcast network or cable network that is not satellite broadcast programming.



(4) Public interest determinations on exclusive contractsIn determining whether an exclusive contract is in the public interest for purposes of paragraph (2)(D), the Commission shall consider each of the following factors with respect to the effect of such contract on the distribution of video programming in areas that are served by a cable operator:(A) the effect of such exclusive contract on the development of competition in local and national multichannel video programming distribution markets;

(B) the effect of such exclusive contract on competition from multichannel video programming distribution technologies other than cable;

(C) the effect of such exclusive contract on the attraction of capital investment in the production and distribution of new satellite cable programming;

(D) the effect of such exclusive contract on diversity of programming in the multichannel video programming distribution market; and

(E) the duration of the exclusive contract.


(5) Sunset provisionThe prohibition required by paragraph (2)(D) shall cease to be effective 10 years after October 5, 1992, unless the Commission finds, in a proceeding conducted during the last year of such 10-year period, that such prohibition continues to be necessary to preserve and protect competition and diversity in the distribution of video programming.



(d) Adjudicatory proceedingAny multichannel video programming distributor aggrieved by conduct that it alleges constitutes a violation of subsection (b), or the regulations of the Commission under subsection (c), may commence an adjudicatory proceeding at the Commission.


(e) Remedies for violations(1) Remedies authorizedUpon completion of such adjudicatory proceeding, the Commission shall have the power to order appropriate remedies, including, if necessary, the power to establish prices, terms, and conditions of sale of programming to the aggrieved multichannel video programming distributor.


(2) Additional remediesThe remedies provided in paragraph (1) are in addition to and not in lieu of the remedies available under subchapter V or any other provision of this chapter.



(f) ProceduresThe Commission shall prescribe regulations to implement this section. The Commission’s regulations shall—(1) provide for an expedited review of any complaints made pursuant to this section;

(2) establish procedures for the Commission to collect such data, including the right to obtain copies of all contracts and documents reflecting arrangements and understandings alleged to violate this section, as the Commission requires to carry out this section; and

(3) provide for penalties to be assessed against any person filing a frivolous complaint pursuant to this section.


(g) Common carriersAny provision that applies to a cable operator under this section shall apply to a common carrier or its affiliate that provides video programming by any means directly to subscribers. Any such provision that applies to a satellite cable programming vendor in which a cable operator has an attributable interest shall apply to any satellite cable programming vendor in which such common carrier has an attributable interest. For the purposes of this subsection, two or fewer common officers or directors shall not by itself establish an attributable interest by a common carrier in a satellite cable programming vendor (or its parent company).


(h) Exemptions for prior contracts(1) In generalNothing in this section shall affect any contract that grants exclusive distribution rights to any person with respect to satellite cable programming and that was entered into on or before June 1, 1990, except that the provisions of subsection (c)(2)(C) shall apply for distribution to persons in areas not served by a cable operator.


(2) Limitation on renewalsA contract that was entered into on or before June 1, 1990, but that is renewed or extended after October 5, 1992, shall not be exempt under paragraph (1).



(i) DefinitionsAs used in this section:(1) The term “satellite cable programming” has the meaning provided under section 605 of this title, except that such term does not include satellite broadcast programming.

(2) The term “satellite cable programming vendor” means a person engaged in the production, creation, or wholesale distribution for sale of satellite cable programming, but does not include a satellite broadcast programming vendor.

(3) The term “satellite broadcast programming” means broadcast video programming when such programming is retransmitted by satellite and the entity retransmitting such programming is not the broadcaster or an entity performing such retransmission on behalf of and with the specific consent of the broadcaster.

(4) The term “satellite broadcast programming vendor” means a fixed service satellite carrier that provides service pursuant to section 119 of title 17 with respect to satellite broadcast programming.


(June 19, 1934, ch. 652, title VI, § 628, as added Pub. L. 102–385, § 19, Oct. 5, 1992, 106 Stat. 1494; amended Pub. L. 104–104, title III, § 301(h), Feb. 8, 1996, 110 Stat. 117; Pub. L. 115–141, div. P, title IV, § 402(d), Mar. 23, 2018, 132 Stat. 1089.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (e)(2), was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.

Amendments2018—Subsecs. (g), (j). Pub. L. 115–141 redesignated subsec. (j) as (g), transferred subsec. (g) to appear after subsec. (f), and struck out former subsec. (g). Prior to amendment, text of subsec. (g) read as follows: “The Commission shall, beginning not later than 18 months after promulgation of the regulations required by subsection (c), annually report to Congress on the status of competition in the market for the delivery of video programming.”
1996—Subsec. (j). Pub. L. 104–104 added subsec. (j).

Statutory Notes and Related Subsidiaries
Effective DateSection effective 60 days after Oct. 5, 1992, see section 28 of Pub. L. 102–385, set out as an Effective Date of 1992 Amendment note under section 325 of this title.



§ 549. Competitive availability of navigation devices(a) Commercial consumer availability of equipment used to access services provided by multichannel video programming distributorsThe Commission shall, in consultation with appropriate industry standard-setting organizations, adopt regulations to assure the commercial availability, to consumers of multichannel video programming and other services offered over multichannel video programming systems, of converter boxes, interactive communications equipment, and other equipment used by consumers to access multichannel video programming and other services offered over multichannel video programming systems, from manufacturers, retailers, and other vendors not affiliated with any multichannel video programming distributor. Such regulations shall not prohibit any multichannel video programming distributor from also offering converter boxes, interactive communications equipment, and other equipment used by consumers to access multichannel video programming and other services offered over multichannel video programming systems, to consumers, if the system operator’s charges to consumers for such devices and equipment are separately stated and not subsidized by charges for any such service.


(b) Protection of system securityThe Commission shall not prescribe regulations under subsection (a) which would jeopardize security of multichannel video programming and other services offered over multichannel video programming systems, or impede the legal rights of a provider of such services to prevent theft of service.


(c) WaiverThe Commission shall waive a regulation adopted under subsection (a) for a limited time upon an appropriate showing by a provider of multichannel video programming and other services offered over multichannel video programming systems, or an equipment provider, that such waiver is necessary to assist the development or introduction of a new or improved multichannel video programming or other service offered over multichannel video programming systems, technology, or products. Upon an appropriate showing, the Commission shall grant any such waiver request within 90 days of any application filed under this subsection, and such waiver shall be effective for all service providers and products in that category and for all providers of services and products.


(d) Avoidance of redundant regulations(1) Commercial availability determinationsDeterminations made or regulations prescribed by the Commission with respect to commercial availability to consumers of converter boxes, interactive communications equipment, and other equipment used by consumers to access multichannel video programming and other services offered over multichannel video programming systems, before February 8, 1996, shall fulfill the requirements of this section.


(2) RegulationsNothing in this section affects section 64.702(e) of the Commission’s regulations (47 C.F.R. 64.702(e)) or other Commission regulations governing interconnection and competitive provision of customer premises equipment used in connection with basic common carrier communications services.



(e) SunsetThe regulations adopted under this section shall cease to apply when the Commission determines that—(1) the market for the multichannel video programming distributors is fully competitive;

(2) the market for converter boxes, and interactive communications equipment, used in conjunction with that service is fully competitive; and

(3) elimination of the regulations would promote competition and the public interest.


(f) Commission’s authorityNothing in this section shall be construed as expanding or limiting any authority that the Commission may have under law in effect before February 8, 1996.


(June 19, 1934, ch. 652, title VI, § 629, as added Pub. L. 104–104, title III, § 304, Feb. 8, 1996, 110 Stat. 125.)


Part IV—Miscellaneous Provisions
§ 551. Protection of subscriber privacy(a) Notice to subscriber regarding personally identifiable information; definitions(1) At the time of entering into an agreement to provide any cable service or other service to a subscriber and at least once a year thereafter, a cable operator shall provide notice in the form of a separate, written statement to such subscriber which clearly and conspicuously informs the subscriber of—(A) the nature of personally identifiable information collected or to be collected with respect to the subscriber and the nature of the use of such information;

(B) the nature, frequency, and purpose of any disclosure which may be made of such information, including an identification of the types of persons to whom the disclosure may be made;

(C) the period during which such information will be maintained by the cable operator;

(D) the times and place at which the subscriber may have access to such information in accordance with subsection (d); and

(E) the limitations provided by this section with respect to the collection and disclosure of information by a cable operator and the right of the subscriber under subsections (f) and (h) to enforce such limitations.

In the case of subscribers who have entered into such an agreement before the effective date of this section, such notice shall be provided within 180 days of such date and at least once a year thereafter.

(2) For purposes of this section, other than subsection (h)—(A) the term “personally identifiable information” does not include any record of aggregate data which does not identify particular persons;

(B) the term “other service” includes any wire or radio communications service provided using any of the facilities of a cable operator that are used in the provision of cable service; and

(C) the term “cable operator” includes, in addition to persons within the definition of cable operator in section 522 of this title, any person who (i) is owned or controlled by, or under common ownership or control with, a cable operator, and (ii) provides any wire or radio communications service.



(b) Collection of personally identifiable information using cable system(1) Except as provided in paragraph (2), a cable operator shall not use the cable system to collect personally identifiable information concerning any subscriber without the prior written or electronic consent of the subscriber concerned.

(2) A cable operator may use the cable system to collect such information in order to—(A) obtain information necessary to render a cable service or other service provided by the cable operator to the subscriber; or

(B) detect unauthorized reception of cable communications.



(c) Disclosure of personally identifiable information(1) Except as provided in paragraph (2), a cable operator shall not disclose personally identifiable information concerning any subscriber without the prior written or electronic consent of the subscriber concerned and shall take such actions as are necessary to prevent unauthorized access to such information by a person other than the subscriber or cable operator.

(2) A cable operator may disclose such information if the disclosure is—(A) necessary to render, or conduct a legitimate business activity related to, a cable service or other service provided by the cable operator to the subscriber;

(B) subject to subsection (h), made pursuant to a court order authorizing such disclosure, if the subscriber is notified of such order by the person to whom the order is directed;

(C) a disclosure of the names and addresses of subscribers to any cable service or other service, if—(i) the cable operator has provided the subscriber the opportunity to prohibit or limit such disclosure, and

(ii) the disclosure does not reveal, directly or indirectly, the—(I) extent of any viewing or other use by the subscriber of a cable service or other service provided by the cable operator, or

(II) the nature of any transaction made by the subscriber over the cable system of the cable operator; or



(D) to a government entity as authorized under chapters 119, 121, or 206 of title 18, except that such disclosure shall not include records revealing cable subscriber selection of video programming from a cable operator.



(d) Subscriber access to informationA cable subscriber shall be provided access to all personally identifiable information regarding that subscriber which is collected and maintained by a cable operator. Such information shall be made available to the subscriber at reasonable times and at a convenient place designated by such cable operator. A cable subscriber shall be provided reasonable opportunity to correct any error in such information.


(e) Destruction of informationA cable operator shall destroy personally identifiable information if the information is no longer necessary for the purpose for which it was collected and there are no pending requests or orders for access to such information under subsection (d) or pursuant to a court order.


(f) Civil action in United States district court; damages; attorney’s fees and costs; nonexclusive nature of remedy(1) Any person aggrieved by any act of a cable operator in violation of this section may bring a civil action in a United States district court.

(2) The court may award—(A) actual damages but not less than liquidated damages computed at the rate of $100 a day for each day of violation or $1,000, whichever is higher;

(B) punitive damages; and

(C) reasonable attorneys’ fees and other litigation costs reasonably incurred.


(3) The remedy provided by this section shall be in addition to any other lawful remedy available to a cable subscriber.


(g) Regulation by States or franchising authoritiesNothing in this subchapter shall be construed to prohibit any State or any franchising authority from enacting or enforcing laws consistent with this section for the protection of subscriber privacy.


(h) Disclosure of information to governmental entity pursuant to court orderExcept as provided in subsection (c)(2)(D), a governmental entity may obtain personally identifiable information concerning a cable subscriber pursuant to a court order only if, in the court proceeding relevant to such court order—(1) such entity offers clear and convincing evidence that the subject of the information is reasonably suspected of engaging in criminal activity and that the information sought would be material evidence in the case; and

(2) the subject of the information is afforded the opportunity to appear and contest such entity’s claim.


(June 19, 1934, ch. 652, title VI, § 631, as added Pub. L. 98–549, § 2, Oct. 30, 1984, 98 Stat. 2794; amended Pub. L. 102–385, § 20, Oct. 5, 1992, 106 Stat. 1497; Pub. L. 107–56, title II, § 211, Oct. 26, 2001, 115 Stat. 283.)

Editorial Notes

References in TextFor “the effective date of this section”, referred to in subsec. (a)(1), as 60 days after Oct. 30, 1984, except where otherwise expressly provided, see section 9(a) of Pub. L. 98–549, set out as an Effective Date note under section 521 of this title.

Amendments2001—Subsec. (c)(2)(D). Pub. L. 107–56, § 211(1), added subpar. (D).
Subsec. (h). Pub. L. 107–56, § 211(2), substituted “Except as provided in subsection (c)(2)(D), a governmental entity” for “A governmental entity” in introductory provisions.
1992—Subsec. (a)(2). Pub. L. 102–385, § 20(a), amended par. (2) generally. Prior to amendment, par. (2) read as follows: “For purposes of this section, the term ‘personally identifiable information’ does not include any record of aggregate data which does not identify particular persons.”
Subsec. (c)(1). Pub. L. 102–385, § 20(b), inserted before period at end “and shall take such actions as are necessary to prevent unauthorized access to such information by a person other than the subscriber or cable operator”.

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–385 effective 60 days after Oct. 5, 1992, see section 28 of Pub. L. 102–385, set out as a note under section 325 of this title.

Effective DateSection effective 60 days after Oct. 30, 1984, except where otherwise expressly provided, see section 9(a) of Pub. L. 98–549, set out as a note under section 521 of this title.



§ 552. Consumer protection and customer service(a) Franchising authority enforcementA franchising authority may establish and enforce—(1) customer service requirements of the cable operator; and

(2) construction schedules and other construction-related requirements, including construction-related performance requirements, of the cable operator.


(b) Commission standardsThe Commission shall, within 180 days of October 5, 1992, establish standards by which cable operators may fulfill their customer service requirements. Such standards shall include, at a minimum, requirements governing—(1) cable system office hours and telephone availability;

(2) installations, outages, and service calls; and

(3) communications between the cable operator and the subscriber (including standards governing bills and refunds).


(c) Subscriber noticeA cable operator may provide notice of service and rate changes to subscribers using any reasonable written means at its sole discretion. Notwithstanding section 543(b)(6) of this title or any other provision of this chapter, a cable operator shall not be required to provide prior notice of any rate change that is the result of a regulatory fee, franchise fee, or any other fee, tax, assessment, or charge of any kind imposed by any Federal agency, State, or franchising authority on the transaction between the operator and the subscriber.


(d) Consumer protection laws and customer service agreements(1) Consumer protection lawsNothing in this subchapter shall be construed to prohibit any State or any franchising authority from enacting or enforcing any consumer protection law, to the extent not specifically preempted by this subchapter.


(2) Customer service requirement agreementsNothing in this section shall be construed to preclude a franchising authority and a cable operator from agreeing to customer service requirements that exceed the standards established by the Commission under subsection (b). Nothing in this subchapter shall be construed to prevent the establishment or enforcement of any municipal law or regulation, or any State law, concerning customer service that imposes customer service requirements that exceed the standards set by the Commission under this section, or that addresses matters not addressed by the standards set by the Commission under this section.



(June 19, 1934, ch. 652, title VI, § 632, as added Pub. L. 98–549, § 2, Oct. 30, 1984, 98 Stat. 2796; amended Pub. L. 102–385, § 8, Oct. 5, 1992, 106 Stat. 1484; Pub. L. 104–104, title III, § 301(g), Feb. 8, 1996, 110 Stat. 117.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (c), was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.

Amendments1996—Subsecs. (c), (d). Pub. L. 104–104 added subsec. (c) and redesignated former subsec. (c) as (d).
1992—Pub. L. 102–385 amended section generally. Prior to amendment, section read as follows:
“(a) A franchising authority may require, as part of a franchise (including a franchise renewal, subject to section 546 of this title), provisions for enforcement of—
“(1) customer service requirements of the cable operator; and
“(2) construction schedules and other construction-related requirements of the cable operator.
“(b) A franchising authority may enforce any provision, contained in any franchise, relating to requirements described in paragraph (1) or (2) of subsection (a) of this section, to the extent not inconsistent with this subchapter.
“(c) Nothing in this subchapter shall be construed to prohibit any State or any franchising authority from enacting or enforcing any consumer protection law, to the extent not inconsistent with this subchapter.”

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–385 effective 60 days after Oct. 5, 1992, see section 28 of Pub. L. 102–385, set out as a note under section 325 of this title.

Effective DateSection effective 60 days after Oct. 30, 1984, except where otherwise expressly provided, see section 9(a) of Pub. L. 98–549, set out as a note under section 521 of this title.



§ 553. Unauthorized reception of cable service(a) Unauthorized interception or receipt or assistance in intercepting or receiving service; “assist in intercepting or receiving” defined(1) No person shall intercept or receive or assist in intercepting or receiving any communications service offered over a cable system, unless specifically authorized to do so by a cable operator or as may otherwise be specifically authorized by law.

(2) For the purpose of this section, the term “assist in intercepting or receiving” shall include the manufacture or distribution of equipment intended by the manufacturer or distributor (as the case may be) for unauthorized reception of any communications service offered over a cable system in violation of subparagraph (1).


(b) Penalties for willful violation(1) Any person who willfully violates subsection (a)(1) shall be fined not more than $1,000 or imprisoned for not more than 6 months, or both.

(2) Any person who violates subsection (a)(1) willfully and for purposes of commercial advantage or private financial gain shall be fined not more than $50,000 or imprisoned for not more than 2 years, or both, for the first such offense and shall be fined not more than $100,000 or imprisoned for not more than 5 years, or both, for any subsequent offense.

(3) For purposes of all penalties and remedies established for violations of subsection (a)(1), the prohibited activity established herein as it applies to each such device shall be deemed a separate violation.


(c) Civil action in district court; injunctions; damages; attorney’s fees and costs; regulation by States or franchising authorities(1) Any person aggrieved by any violation of subsection (a)(1) may bring a civil action in a United States district court or in any other court of competent jurisdiction.

(2) The court may—(A) grant temporary and final injunctions on such terms as it may deem reasonable to prevent or restrain violations of subsection (a)(1);

(B) award damages as described in paragraph (3); and

(C) direct the recovery of full costs, including awarding reasonable attorneys’ fees to an aggrieved party who prevails.


(3)(A) Damages awarded by any court under this section shall be computed in accordance with either of the following clauses:(i) the party aggrieved may recover the actual damages suffered by him as a result of the violation and any profits of the violator that are attributable to the violation which are not taken into account in computing the actual damages; in determining the violator’s profits, the party aggrieved shall be required to prove only the violator’s gross revenue, and the violator shall be required to prove his deductible expenses and the elements of profit attributable to factors other than the violation; or

(ii) the party aggrieved may recover an award of statutory damages for all violations involved in the action, in a sum of not less than $250 or more than $10,000 as the court considers just.


(B) In any case in which the court finds that the violation was committed willfully and for purposes of commercial advantage or private financial gain, the court in its discretion may increase the award of damages, whether actual or statutory under subparagraph (A), by an amount of not more than $50,000.

(C) In any case where the court finds that the violator was not aware and had no reason to believe that his acts constituted a violation of this section, the court in its discretion may reduce the award of damages to a sum of not less than $100.

(D) Nothing in this subchapter shall prevent any State or franchising authority from enacting or enforcing laws, consistent with this section, regarding the unauthorized interception or reception of any cable service or other communications service.



(June 19, 1934, ch. 652, title VI, § 633, as added Pub. L. 98–549, § 2, Oct. 30, 1984, 98 Stat. 2796; amended Pub. L. 102–385, § 21, Oct. 5, 1992, 106 Stat. 1498.)

Editorial Notes
Amendments1992—Subsec. (b)(2). Pub. L. 102–385, § 21(1), substituted “$50,000” for “$25,000”, “2 years” for “1 year”, “$100,000” for “$50,000”, and “5 years” for “2 years”.
Subsec. (b)(3). Pub. L. 102–385, § 21(2), added par. (3).

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–385 effective 60 days after Oct. 5, 1992, see section 28 of Pub. L. 102–385, set out as a note under section 325 of this title.

Effective DateSection effective 60 days after Oct. 30, 1984, except where otherwise expressly provided, see section 9(a) of Pub. L. 98–549, set out as a note under section 521 of this title.



§ 554. Equal employment opportunity(a) Entities within scope of coverageThis section shall apply to any corporation, partnership, association, joint-stock company, or trust engaged primarily in the management or operation of any cable system.


(b) Discrimination prohibitedEqual opportunity in employment shall be afforded by each entity specified in subsection (a), and no person shall be discriminated against in employment by such entity because of race, color, religion, national origin, age, or sex.


(c) Equal opportunity programs; establishment; maintenance; execution; termsAny entity specified in subsection (a) shall establish, maintain, and execute a positive continuing program of specific practices designed to ensure equal opportunity in every aspect of its employment policies and practices. Under the terms of its program, each such entity shall—(1) define the responsibility of each level of management to ensure a positive application and vigorous enforcement of its policy of equal opportunity, and establish a procedure to review and control managerial and supervisory performance;

(2) inform its employees and recognized employee organizations of the equal employment opportunity policy and program and enlist their cooperation;

(3) communicate its equal employment opportunity policy and program and its employment needs to sources of qualified applicants without regard to race, color, religion, national origin, age, or sex, and solicit their recruitment assistance on a continuing basis;

(4) conduct a continuing program to exclude every form of prejudice or discrimination based on race, color, religion, national origin, age, or sex, from its personnel policies and practices and working conditions; and

(5) conduct a continuing review of job structure and employment practices and adopt positive recruitment, training, job design, and other measures needed to ensure genuine equality of opportunity to participate fully in all its organizational units, occupations, and levels of responsibility.


(d) Revision of rules; required provisions; annual statistical report; notice and comment on amendments(1) Not later than 270 days after the date of enactment of the Cable Television Consumer Protection and Competition Act of 1992, and after notice and opportunity for hearing, the Commission shall prescribe revisions in the rules under this section in order to implement the amendments made to this section by such Act. Such revisions shall be designed to promote equality of employment opportunities for females and minorities in each of the job categories itemized in paragraph (3).

(2) Such rules shall specify the terms under which an entity specified in subsection (a) shall, to the extent possible—(A) disseminate its equal opportunity program to job applicants, employees, and those with whom it regularly does business;

(B) use minority organizations, organizations for women, media, educational institutions, and other potential sources of minority and female applicants, to supply referrals whenever jobs are available in its operation;

(C) evaluate its employment profile and job turnover against the availability of minorities and women in its franchise area;

(D) undertake to offer promotions of minorities and women to positions of greater responsibility;

(E) encourage minority and female entrepreneurs to conduct business with all parts of its operation; and

(F) analyze the results of its efforts to recruit, hire, promote, and use the services of minorities and women and explain any difficulties encountered in implementing its equal employment opportunity program.


(3)(A) Such rules also shall require an entity specified in subsection (a) with more than 5 full-time employees to file with the Commission an annual statistical report identifying by race, sex, and job title the number of employees in each of the following full-time and part-time job categories:(i) Corporate officers.

(ii) General Manager.

(iii) Chief Technician.

(iv) Comptroller.

(v) General Sales Manager.

(vi) Production Manager.

(vii) Managers.

(viii) Professionals.

(ix) Technicians.

(x) Sales Personnel.

(xi) Office and Clerical Personnel.

(xii) Skilled Craftspersons.

(xiii) Semiskilled Operatives.

(xiv) Unskilled Laborers.

(xv) Service Workers.


(B) The report required by subparagraph (A) shall be made on separate forms, provided by the Commission, for full-time and part-time employees. The Commission’s rules shall sufficiently define the job categories listed in clauses (i) through (vi) of such subparagraph so as to ensure that only employees who are principal decisionmakers and who have supervisory authority are reported for such categories. The Commission shall adopt rules that define the job categories listed in clauses (vii) through (xv) in a manner that is consistent with the Commission policies in effect on June 1, 1990. The Commission shall prescribe the method by which entities shall be required to compute and report the number of minorities and women in the job categories listed in clauses (i) through (x) and the number of minorities and women in the job categories listed in clauses (i) through (xv) in proportion to the total number of qualified minorities and women in the relevant labor market. The report shall include information on hiring, promotion, and recruitment practices necessary for the Commission to evaluate the efforts of entities to comply with the provisions of paragraph (2) of this subsection. The report shall be available for public inspection at the entity’s central location and at every location where 5 or more full-time employees are regularly assigned to work. Nothing in this subsection shall be construed as prohibiting the Commission from collecting or continuing to collect statistical or other employment information in a manner that it deems appropriate to carry out this section.


(4) The Commission may amend such rules from time to time to the extent necessary to carry out the provisions of this section. Any such amendment shall be made after notice and opportunity for comment.


(e) Annual certification of compliance; periodic investigation of employment practices(1) On an annual basis, the Commission shall certify each entity described in subsection (a) as in compliance with this section if, on the basis of information in the possession of the Commission, including the report filed pursuant to subsection (d)(3), such entity was in compliance, during the annual period involved, with the requirements of subsections (b), (c), and (d).

(2) The Commission shall, periodically but not less frequently than every five years, investigate the employment practices of each entity described in subsection (a), in the aggregate, as well as in individual job categories, and determine whether such entity is in compliance with the requirements of subsections (b), (c), and (d), including whether such entity’s employment practices deny or abridge women and minorities equal employment opportunities. As part of such investigation, the Commission shall review whether the entity’s reports filed pursuant to subsection (d)(3) accurately reflect employee responsibilities in the reported job classifications.


(f) Substantial failure to comply; penalties; notice to public and franchising authorities(1) If the Commission finds after notice and hearing that the entity involved has willfully or repeatedly without good cause failed to comply with the requirements of this section, such failure shall constitute a substantial failure to comply with this subchapter. The failure to obtain certification under subsection (e) shall not itself constitute the basis for a determination of substantial failure to comply with this title. For purposes of this paragraph, the term “repeatedly”, when used with respect to failures to comply, refers to 3 or more failures during any 7-year period.

(2) Any person who is determined by the Commission, through an investigation pursuant to subsection (e) or otherwise, to have failed to meet or failed to make best efforts to meet the requirements of this section, or rules under this section, shall be liable to the United States for a forfeiture penalty of $500 for each violation. Each day of a continuing violation shall constitute a separate offense. Any entity defined in subsection (a) shall not be liable for more than 180 days of forfeitures which accrued prior to notification by the Commission of a potential violation. Nothing in this paragraph shall limit the forfeiture imposed on any person as a result of any violation that continues subsequent to such notification. In addition, any person liable for such penalty may also have any license under this chapter for cable auxiliary relay service suspended until the Commission determines that the failure involved has been corrected. Whoever knowingly makes any false statement or submits documentation which he knows to be false, pursuant to an application for certification under this section shall be in violation of this section.

(3) The provisions of paragraphs (3) and (4), and the last 2 sentences of paragraph (2), of section 503(b) of this title shall apply to forfeitures under this subsection.

(4) The Commission shall provide for notice to the public and appropriate franchising authorities of any penalty imposed under this section.


(g) Discrimination complaints; investigation; enforcementEmployees or applicants for employment who believe they have been discriminated against in violation of the requirements of this section, or rules under this section, or any other interested person, may file a complaint with the Commission. A complaint by any such person shall be in writing, and shall be signed and sworn to by that person. The regulations under subsection (d)(1) shall specify a program, under authorities otherwise available to the Commission, for the investigation of complaints and violations, and for the enforcement of this section.


(h) “Cable operator” defined; owners of multiple unit dwellings(1) For purposes of this section, the term “cable operator” includes any operator of any satellite master antenna television system, including a system described in section 522(7)(A) of this title and any multichannel video programming distributor.

(2) Such term does not include any operator of a system which, in the aggregate, serves fewer than 50 subscribers.

(3) In any case in which a cable operator is the owner of a multiple unit dwelling, the requirements of this section shall only apply to such cable operator with respect to its employees who are primarily engaged in cable telecommunications.


(i) Regulatory powers of States and franchising authorities; nonexclusive nature of remedies and enforcement provisions; covered franchises(1) Nothing in this section shall affect the authority of any State or any franchising authority—(A) to establish or enforce any requirement which is consistent with the requirements of this section, including any requirement which affords equal employment opportunity protection for employees;

(B) to establish or enforce any provision requiring or encouraging any cable operator to conduct business with enterprises which are owned or controlled by members of minority groups (as defined in section 309(i)(3)(C)(ii) of this title) or which have their principal operations located within the community served by the cable operator; or

(C) to enforce any requirement of a franchise in effect on the effective date of this subchapter.


(2) The remedies and enforcement provisions of this section are in addition to, and not in lieu of, those available under this or any other law.

(3) The provisions of this section shall apply to any cable operator, whether operating pursuant to a franchise granted before, on, or after October 30, 1984.


(June 19, 1934, ch. 652, title VI, § 634, as added Pub. L. 98–549, § 2, Oct. 30, 1984, 98 Stat. 2797; amended Pub. L. 102–385, § 22(b)–(e), Oct. 5, 1992, 106 Stat. 1498, 1499; Pub. L. 103–414, title III, § 303(a)(24), Oct. 25, 1994, 108 Stat. 4295.)

Editorial Notes

References in TextThe Cable Television Consumer Protection and Competition Act of 1992, referred to in subsec. (d)(1), is Pub. L. 102–385, Oct. 5, 1992, 106 Stat. 1460. For complete classification of this Act to the Code, see Short Title of 1992 Amendments note set out under section 609 of this title and Tables.
This chapter, referred to in subsec. (f)(2), was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.
For “the effective date of this subchapter”, referred to in subsec. (i)(1)(C), as 60 days after Oct. 30, 1984, except where otherwise expressly provided, see section 9(a) of Pub. L. 98–549, set out as an Effective Date note under section 521 of this title.

Amendments1994—Subsec. (h)(1). Pub. L. 103–414 substituted “section 522(7)(A)” for “section 522(6)(A)”.
1992—Subsec. (d)(1). Pub. L. 102–385, § 22(b), amended par. (1) generally. Prior to amendment, par. (1) read as follows: “Not later than 270 days after the effective date of this section, and after notice and opportunity for hearing, the Commission shall prescribe rules to carry out this section.”
Subsec. (d)(3). Pub. L. 102–385, § 22(c), amended par. (3) generally. Prior to amendment, par. (3) read as follows: “Such rules also shall require an entity specified in subsection (a) with more than 5 full-time employees to file with the Commission an annual statistical report identifying by race and sex the number of employees in each of the following full-time and part-time job categories:
“(A) officials and managers;
“(B) professionals;
“(C) technicians;
“(D) sales persons;
“(E) office and clerical personnel;
“(F) skilled craft persons;
“(G) semiskilled operatives;
“(H) unskilled laborers; and
“(I) service workers.
The report shall include the number of minorities and women in the relevant labor market for each of the above categories. The statistical report shall be available to the public at the central office and at every location where more than 5 full-time employees are regularly assigned to work.”
Subsec. (f)(2). Pub. L. 102–385, § 22(d), substituted “$500” for “$200”.
Subsec. (h)(1). Pub. L. 102–385, § 22(e), inserted before period at end “and any multichannel video programming distributor”.

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–385 effective 60 days after Oct. 5, 1992, see section 28 of Pub. L. 102–385, set out as a note under section 325 of this title.

Effective DateSection effective 60 days after Oct. 30, 1984, except where otherwise expressly provided, see section 9(a) of Pub. L. 98–549, set out as a note under section 521 of this title.

Congressional Findings: Employment of Women and Minorities in Management Positions in Television IndustryPub. L. 102–385, § 22(a), Oct. 5, 1992, 106 Stat. 1498, provided that: 
“The Congress finds and declares that—
“(1) despite the existence of regulations governing equal employment opportunity, females and minorities are not employed in significant numbers in positions of management authority in the cable and broadcast television industries;

“(2) increased numbers of females and minorities in positions of management authority in the cable and broadcast television industries advances the Nation’s policy favoring diversity in the expression of views in the electronic media; and

“(3) rigorous enforcement of equal employment opportunity rules and regulations is required in order to effectively deter racial and gender discrimination.”




Study and Report on Effect and Operation of Amendments by Section 22 of Pub. L. 102–385Pub. L. 102–385, § 22(g), Oct. 5, 1992, 106 Stat. 1500, provided that: “Not later than 2 years after the date of enactment of this Act [Oct. 5, 1992], the Commission shall submit to the Congress a report pursuant to a proceeding to review and obtain public comment on the effect and operation of the amendments made by this section [enacting section 334 of this title and amending this section]. In conducting such review, the Commission shall consider the effectiveness of its procedures, regulations, policies, standards, and guidelines in promoting equality of employment opportunity and promotion opportunity, and particularly the effectiveness of its procedures, regulations, policies, standards, and guidelines in promoting the congressional policy favoring increased employment opportunity for women and minorities in positions of management authority. The Commission shall forward to the Congress such legislative recommendations to improve equal employment opportunity in the broadcasting and cable industries as it deems necessary.”




§ 555. Judicial proceedings(a) Actions to review determinations by franchising authoritiesAny cable operator adversely affected by any final determination made by a franchising authority under section 541(a)(1), 545 or 546 of this title may commence an action within 120 days after receiving notice of such determination, which may be brought in—(1) the district court of the United States for any judicial district in which the cable system is located; or

(2) in any State court of general jurisdiction having jurisdiction over the parties.


(b) Available reliefThe court may award any appropriate relief consistent with the provisions of the relevant section described in subsection (a) and with the provisions of subsection (a).


(c) Review of constitutionality of sections 534 and 535(1) Notwithstanding any other provision of law, any civil action challenging the constitutionality of section 534 or 535 of this title or any provision thereof shall be heard by a district court of three judges convened pursuant to the provisions of section 2284 of title 28.

(2) Notwithstanding any other provision of law, an interlocutory or final judgment, decree, or order of the court of three judges in an action under paragraph (1) holding section 534 or 535 of this title or any provision thereof unconstitutional shall be reviewable as a matter of right by direct appeal to the Supreme Court. Any such appeal shall be filed not more than 20 days after entry of such judgment, decree, or order.


(June 19, 1934, ch. 652, title VI, § 635, as added Pub. L. 98–549, § 2, Oct. 30, 1984, 98 Stat. 2800; amended Pub. L. 102–385, §§ 7(a)(2), 23, 24(b), Oct. 5, 1992, 106 Stat. 1483, 1500, 1501.)

Editorial Notes
Amendments1992—Subsec. (a). Pub. L. 102–385, § 7(a)(2), inserted “541(a)(1),” after “section”.
Subsec. (b). Pub. L. 102–385, § 24(b), inserted “and with the provisions of subsection (a)” after “subsection (a)”.
Subsec. (c). Pub. L. 102–385, § 23, added subsec. (c).

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–385 effective 60 days after Oct. 5, 1992, see section 28 of Pub. L. 102–385, set out as a note under section 325 of this title.

Effective DateSection effective 60 days after Oct. 30, 1984, except where otherwise expressly provided, see section 9(a) of Pub. L. 98–549, set out as a note under section 521 of this title.



§ 555a. Limitation of franchising authority liability(a) Suits for damages prohibitedIn any court proceeding pending on or initiated after October 5, 1992, involving any claim against a franchising authority or other governmental entity, or any official, member, employee, or agent of such authority or entity, arising from the regulation of cable service or from a decision of approval or disapproval with respect to a grant, renewal, transfer, or amendment of a franchise, any relief, to the extent such relief is required by any other provision of Federal, State, or local law, shall be limited to injunctive relief and declaratory relief.


(b) Exception for completed casesThe limitation contained in subsection (a) shall not apply to actions that, prior to such violation, have been determined by a final order of a court of binding jurisdiction, no longer subject to appeal, to be in violation of a cable operator’s rights.


(c) Discrimination claims permittedNothing in this section shall be construed as limiting the relief authorized with respect to any claim against a franchising authority or other governmental entity, or any official, member, employee, or agent of such authority or entity, to the extent such claim involves discrimination on the basis of race, color, sex, age, religion, national origin, or handicap.


(d) Rule of constructionNothing in this section shall be construed as creating or authorizing liability of any kind, under any law, for any action or failure to act relating to cable service or the granting of a franchise by any franchising authority or other governmental entity, or any official, member, employee, or agent of such authority or entity.


(June 19, 1934, ch. 652, title VI, § 635A, as added Pub. L. 102–385, § 24(a), Oct. 5, 1992, 106 Stat. 1500.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective 60 days after Oct. 5, 1992, see section 28 of Pub. L. 102–385, set out as an Effective Date of 1992 Amendment note under section 325 of this title.



§ 556. Coordination of Federal, State, and local authority(a) Regulation by States, political subdivisions, State and local agencies, and franchising authoritiesNothing in this subchapter shall be construed to affect any authority of any State, political subdivision, or agency thereof, or franchising authority, regarding matters of public health, safety, and welfare, to the extent consistent with the express provisions of this subchapter.


(b) State jurisdiction with regard to cable servicesNothing in this subchapter shall be construed to restrict a State from exercising jurisdiction with regard to cable services consistent with this subchapter.


(c) PreemptionExcept as provided in section 557 of this title, any provision of law of any State, political subdivision, or agency thereof, or franchising authority, or any provision of any franchise granted by such authority, which is inconsistent with this chapter shall be deemed to be preempted and superseded.


(d) “State” definedFor purposes of this section, the term “State” has the meaning given such term in section 153 of this title.


(June 19, 1934, ch. 652, title VI, § 636, as added Pub. L. 98–549, § 2, Oct. 30, 1984, 98 Stat. 2800; amended Pub. L. 104–104, § 3(d)(3), Feb. 8, 1996, 110 Stat. 61.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (c), was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.

Amendments1996—Subsec. (d). Pub. L. 104–104 substituted “section 153” for “section 153(v)”.

Statutory Notes and Related Subsidiaries
Effective DateSection effective 60 days after Oct. 30, 1984, except where otherwise expressly provided, see section 9(a) of Pub. L. 98–549, set out as a note under section 521 of this title.



§ 557. Existing franchises(a) The provisions of—(1) any franchise in effect on the effective date of this subchapter, including any such provisions which relate to the designation, use, or support for the use of channel capacity for public, educational, or governmental use, and

(2) any law of any State (as defined in section 153 of this title) in effect on October 30, 1984, or any regulation promulgated pursuant to such law, which relates to such designation, use or support of such channel capacity,

shall remain in effect, subject to the express provisions of this subchapter, and for not longer than the then current remaining term of the franchise as such franchise existed on such effective date.

(b) For purposes of subsection (a) and other provisions of this subchapter, a franchise shall be considered in effect on the effective date of this subchapter if such franchise was granted on or before such effective date.

(June 19, 1934, ch. 652, title VI, § 637, as added Pub. L. 98–549, § 2, Oct. 30, 1984, 98 Stat. 2800; amended Pub. L. 104–104, § 3(d)(3), Feb. 8, 1996, 110 Stat. 61.)

Editorial Notes

References in TextFor “the effective date of this subchapter” and “such effective date”, referred to in subsecs. (a) and (b), as 60 days after Oct. 30, 1984, except where otherwise expressly provided, see section 9(a) of Pub. L. 98–549, set out as an Effective Date note under section 521 of this title.

Amendments1996—Subsec. (a)(2). Pub. L. 104–104 substituted “section 153” for “section 153(v)”.

Statutory Notes and Related Subsidiaries
Effective DateSection effective 60 days after Oct. 30, 1984, except where otherwise expressly provided, see section 9(a) of Pub. L. 98–549, set out as a note under section 521 of this title.



§ 558. Criminal and civil liability
Nothing in this subchapter shall be deemed to affect the criminal or civil liability of cable programmers or cable operators pursuant to the Federal, State, or local law of libel, slander, obscenity, incitement, invasions of privacy, false or misleading advertising, or other similar laws, except that cable operators shall not incur any such liability for any program carried on any channel designated for public, educational, governmental use or on any other channel obtained under section 532 of this title or under similar arrangements unless the program involves obscene material.
(June 19, 1934, ch. 652, title VI, § 638, as added Pub. L. 98–549, § 2, Oct. 30, 1984, 98 Stat. 2801; amended Pub. L. 102–385, § 10(d), Oct. 5, 1992, 106 Stat. 1486.)

Editorial Notes
Amendments1992—Pub. L. 102–385 inserted before period at end “unless the program involves obscene material”.

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–385 effective 60 days after Oct. 5, 1992, see section 28 of Pub. L. 102–385, set out as a note under section 325 of this title.

Effective DateSection effective 60 days after Oct. 30, 1984, except where otherwise expressly provided, see section 9(a) of Pub. L. 98–549, set out as a note under section 521 of this title.



§ 559. Obscene programming
Whoever transmits over any cable system any matter which is obscene or otherwise unprotected by the Constitution of the United States shall be fined under title 18 or imprisoned not more than 2 years, or both.
(June 19, 1934, ch. 652, title VI, § 639, as added Pub. L. 98–549, § 2, Oct. 30, 1984, 98 Stat. 2801; amended Pub. L. 104–104, title V, § 503, Feb. 8, 1996, 110 Stat. 136.)

Editorial Notes
Amendments1996—Pub. L. 104–104 substituted “under title 18” for “not more than $10,000”.

Statutory Notes and Related Subsidiaries
Effective DateSection effective 60 days after Oct. 30, 1984, except where otherwise expressly provided, see section 9(a) of Pub. L. 98–549, set out as a note under section 521 of this title.



§ 560. Scrambling of cable channels for nonsubscribers(a) Subscriber requestUpon request by a cable service subscriber, a cable operator shall, without charge, fully scramble or otherwise fully block the audio and video programming of each channel carrying such programming so that one not a subscriber does not receive it.


(b) “Scramble” definedAs used in this section, the term “scramble” means to rearrange the content of the signal of the programming so that the programming cannot be viewed or heard in an understandable manner.


(June 19, 1934, ch. 652, title VI, § 640, as added Pub. L. 104–104, title V, § 504, Feb. 8, 1996, 110 Stat. 136.)

§ 561. Scrambling of sexually explicit adult video service programming(a) RequirementIn providing sexually explicit adult programming or other programming that is indecent on any channel of its service primarily dedicated to sexually-oriented programming, a multichannel video programming distributor shall fully scramble or otherwise fully block the video and audio portion of such channel so that one not a subscriber to such channel or programming does not receive it.


(b) ImplementationUntil a multichannel video programming distributor complies with the requirement set forth in subsection (a), the distributor shall limit the access of children to the programming referred to in that subsection by not providing such programming during the hours of the day (as determined by the Commission) when a significant number of children are likely to view it.


(c) “Scramble” definedAs used in this section, the term “scramble” means to rearrange the content of the signal of the programming so that the programming cannot be viewed or heard in an understandable manner.


(June 19, 1934, ch. 652, title VI, § 641, as added Pub. L. 104–104, title V, § 505(a), Feb. 8, 1996, 110 Stat. 136.)

Editorial Notes
ConstitutionalityFor information regarding constitutionality of section 641 of act June 19, 1934, as added by section 505(a) of Pub. L. 104–104, see Congressional Research Service, The Constitution of the United States of America: Analysis and Interpretation, Appendix 1, Acts of Congress Held Unconstitutional in Whole or in Part by the Supreme Court of the United States.

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 104–104, title V, § 505(b), Feb. 8, 1996, 110 Stat. 136, provided that: “The amendment made by subsection (a) [enacting this section] shall take effect 30 days after the date of enactment of this Act [Feb. 8, 1996].”




§ 562. Requirements relating to charges for covered services(a) Consumer rights in sales(1) Right to transparencyBefore entering into a contract with a consumer for the provision of a covered service, a provider of a covered service shall provide the consumer, by phone, in person, online, or by other reasonable means, the total monthly charge for the covered service, whether offered individually or as part of a bundled service, selected by the consumer (explicitly noting the amount of any applicable promotional discount reflected in such charge and when such discount will expire), including any related administrative fees, equipment fees, or other charges, a good faith estimate of any tax, fee, or charge imposed by the Federal Government or a State or local government (whether imposed on the provider or imposed on the consumer but collected by the provider), and a good faith estimate of any fee or charge that is used to recover any other assessment imposed on the provider by the Federal Government or a State or local government.


(2) Right to formal noticeA provider of a covered service that enters into a contract described in paragraph (1) shall, not later than 24 hours after entering into the contract, send the consumer, by email, online link, or other reasonably comparable means, a copy of the information described in such paragraph.


(3) Right to cancelA provider of a covered service that enters into a contract described in paragraph (1) shall permit the consumer to cancel the contract, without paying early cancellation fees or other disconnection fees or penalties, during the 24-hour period beginning when the provider of the covered service sends the copy required by paragraph (2).



(b) Consumer rights in e-billingIf a provider of a covered service provides a bill to a consumer in an electronic format, the provider shall include in the bill—(1) an itemized statement that breaks down the total amount charged for or relating to the provision of the covered service by the amount charged for the provision of the service itself and the amount of all related taxes, administrative fees, equipment fees, or other charges;

(2) the termination date of the contract for the provision of the covered service entered into between the consumer and the provider; and

(3) the termination date of any applicable promotional discount.


(c) Consumer rights to accurate equipment chargesA provider of a covered service or fixed broadband internet access service may not charge a consumer for—(1) using covered equipment provided by the consumer; or

(2) renting, leasing, or otherwise providing to the consumer covered equipment if—(A) the provider has not provided the equipment to the consumer; or

(B) the consumer has returned the equipment to the provider, except to the extent that the charge relates to the period beginning on the date when the provider provided the equipment to the consumer and ending on the date when the consumer returned the equipment to the provider.



(d) DefinitionsIn this section:(1) Broadband internet access serviceThe term “broadband internet access service” has the meaning given such term in section 8.1(b) of title 47, Code of Federal Regulations, or any successor regulation.


(2) Covered equipmentThe term “covered equipment” means equipment (such as a router) employed on the premises of a person (other than a provider of a covered service or fixed broadband internet access service) to provide a covered service or to provide fixed broadband internet access service.


(3) Covered serviceThe term “covered service” means service provided by a multichannel video programming distributer, 11 So in original. Probably should be “distributor,”. to the extent such distributor is acting as a multichannel video programming distributor.



(June 19, 1934, ch. 652, title VI, § 642, as added Pub. L. 116–94, div. P, title X, § 1004(a), Dec. 20, 2019, 133 Stat. 3200.)

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 116–94, div. P, title X, § 1004(b), Dec. 20, 2019, 133 Stat. 3201, provided that: “Section 642 of the Communications Act of 1934 [47 U.S.C. 562], as added by subsection (a) of this section, shall apply beginning on the date that is 6 months after the date of the enactment of this Act [Dec. 20, 2019]. The Federal Communications Commission may grant an additional 6-month extension if the Commission finds that good cause exists for such an additional extension.”





Part V—Video Programming Services Provided by Telephone Companies
§ 571. Regulatory treatment of video programming services(a) Limitations on cable regulation(1) Radio-based systemsTo the extent that a common carrier (or any other person) is providing video programming to subscribers using radio communication, such carrier (or other person) shall be subject to the requirements of subchapter III and section 572 of this title, but shall not otherwise be subject to the requirements of this subchapter.


(2) Common carriage of video trafficTo the extent that a common carrier is providing transmission of video programming on a common carrier basis, such carrier shall be subject to the requirements of subchapter II and section 572 of this title, but shall not otherwise be subject to the requirements of this subchapter. This paragraph shall not affect the treatment under section 522(7)(C) of this title of a facility of a common carrier as a cable system.


(3) Cable systems and open video systemsTo the extent that a common carrier is providing video programming to its subscribers in any manner other than that described in paragraphs (1) and (2)—(A) such carrier shall be subject to the requirements of this subchapter, unless such programming is provided by means of an open video system for which the Commission has approved a certification under section 573 of this title; or

(B) if such programming is provided by means of an open video system for which the Commission has approved a certification under section 573 of this title, such carrier shall be subject to the requirements of this part, but shall be subject to parts I through IV of this subchapter only as provided in 573(c) of this title.


(4) Election to operate as open video systemA common carrier that is providing video programming in a manner described in paragraph (1) or (2), or a combination thereof, may elect to provide such programming by means of an open video system that complies with section 573 of this title. If the Commission approves such carrier’s certification under section 573 of this title, such carrier shall be subject to the requirements of this part, but shall be subject to parts I through IV of this subchapter only as provided in 573(c) of this title.



(b) Limitations on interconnection obligationsA local exchange carrier that provides cable service through an open video system or a cable system shall not be required, pursuant to subchapter II of this chapter, to make capacity available on a nondiscriminatory basis to any other person for the provision of cable service directly to subscribers.


(c) Additional regulatory reliefA common carrier shall not be required to obtain a certificate under section 214 of this title with respect to the establishment or operation of a system for the delivery of video programming.


(June 19, 1934, ch. 652, title VI, § 651, as added Pub. L. 104–104, title III, § 302(a), Feb. 8, 1996, 110 Stat. 118.)

§ 572. Prohibition on buy outs(a) Acquisitions by carriersNo local exchange carrier or any affiliate of such carrier owned by, operated by, controlled by, or under common control with such carrier may purchase or otherwise acquire directly or indirectly more than a 10 percent financial interest, or any management interest, in any cable operator providing cable service within the local exchange carrier’s telephone service area.


(b) Acquisitions by cable operatorsNo cable operator or affiliate of a cable operator that is owned by, operated by, controlled by, or under common ownership with such cable operator may purchase or otherwise acquire, directly or indirectly, more than a 10 percent financial interest, or any management interest, in any local exchange carrier providing telephone exchange service within such cable operator’s franchise area.


(c) Joint venturesA local exchange carrier and a cable operator whose telephone service area and cable franchise area, respectively, are in the same market may not enter into any joint venture or partnership to provide video programming directly to subscribers or to provide telecommunications services within such market.


(d) Exceptions(1) Rural systemsNotwithstanding subsections (a), (b), and (c) of this section, a local exchange carrier (with respect to a cable system located in its telephone service area) and a cable operator (with respect to the facilities of a local exchange carrier used to provide telephone exchange service in its cable franchise area) may obtain a controlling interest in, management interest in, or enter into a joint venture or partnership with the operator of such system or facilities for the use of such system or facilities to the extent that—(A) such system or facilities only serve incorporated or unincorporated—(i) places or territories that have fewer than 35,000 inhabitants; and

(ii) are outside an urbanized area, as defined by the Bureau of the Census; and


(B) in the case of a local exchange carrier, such system, in the aggregate with any other system in which such carrier has an interest, serves less than 10 percent of the households in the telephone service area of such carrier.


(2) Joint useNotwithstanding subsection (c), a local exchange carrier may obtain, with the concurrence of the cable operator on the rates, terms, and conditions, the use of that part of the transmission facilities of a cable system extending from the last multi-user terminal to the premises of the end user, if such use is reasonably limited in scope and duration, as determined by the Commission.


(3) Acquisitions in competitive marketsNotwithstanding subsections (a) and (c), a local exchange carrier may obtain a controlling interest in, or form a joint venture or other partnership with, or provide financing to, a cable system (hereinafter in this paragraph referred to as “the subject cable system”), if—(A) the subject cable system operates in a television market that is not in the top 25 markets, and such market has more than 1 cable system operator, and the subject cable system is not the cable system with the most subscribers in such television market;

(B) the subject cable system and the cable system with the most subscribers in such television market held on May 1, 1995, cable television franchises from the largest municipality in the television market and the boundaries of such franchises were identical on such date;

(C) the subject cable system is not owned by or under common ownership or control of any one of the 50 cable system operators with the most subscribers as such operators existed on May 1, 1995; and

(D) the system with the most subscribers in the television market is owned by or under common ownership or control of any one of the 10 largest cable system operators as such operators existed on May 1, 1995.


(4) Exempt cable systemsSubsection (a) does not apply to any cable system if—(A) the cable system serves no more than 17,000 cable subscribers, of which no less than 8,000 live within an urban area, and no less than 6,000 live within a nonurbanized area as of June 1, 1995;

(B) the cable system is not owned by, or under common ownership or control with, any of the 50 largest cable system operators in existence on June 1, 1995; and

(C) the cable system operates in a television market that was not in the top 100 television markets as of June 1, 1995.


(5) Small cable systems in nonurban areasNotwithstanding subsections (a) and (c), a local exchange carrier with less than $100,000,000 in annual operating revenues (or any affiliate of such carrier owned by, operated by, controlled by, or under common control with such carrier) may purchase or otherwise acquire more than a 10 percent financial interest in, or any management interest in, or enter into a joint venture or partnership with, any cable system within the local exchange carrier’s telephone service area that serves no more than 20,000 cable subscribers, if no more than 12,000 of those subscribers live within an urbanized area, as defined by the Bureau of the Census.


(6) WaiversThe Commission may waive the restrictions of subsections 11 So in original. Probably should be “subsection”. (a), (b), or (c) only if—(A) the Commission determines that, because of the nature of the market served by the affected cable system or facilities used to provide telephone exchange service—(i) the affected cable operator or local exchange carrier would be subjected to undue economic distress by the enforcement of such provisions;

(ii) the system or facilities would not be economically viable if such provisions were enforced; or

(iii) the anticompetitive effects of the proposed transaction are clearly outweighed in the public interest by the probable effect of the transaction in meeting the convenience and needs of the community to be served; and


(B) the local franchising authority approves of such waiver.



(e) “Telephone service area” definedFor purposes of this section, the term “telephone service area” when used in connection with a common carrier subject in whole or in part to subchapter II of this chapter means the area within which such carrier provided telephone exchange service as of January 1, 1993, but if any common carrier after such date transfers its telephone exchange service facilities to another common carrier, the area to which such facilities provide telephone exchange service shall be treated as part of the telephone service area of the acquiring common carrier and not of the selling common carrier.


(June 19, 1934, ch. 652, title VI, § 652, as added Pub. L. 104–104, title III, § 302(a), Feb. 8, 1996, 110 Stat. 119.)

§ 573. Establishment of open video systems(a) Open video systems(1) Certificates of complianceA local exchange carrier may provide cable service to its cable service subscribers in its telephone service area through an open video system that complies with this section. To the extent permitted by such regulations as the Commission may prescribe consistent with the public interest, convenience, and necessity, an operator of a cable system or any other person may provide video programming through an open video system that complies with this section. An operator of an open video system shall qualify for reduced regulatory burdens under subsection (c) of this section if the operator of such system certifies to the Commission that such carrier complies with the Commission’s regulations under subsection (b) and the Commission approves such certification. The Commission shall publish notice of the receipt of any such certification and shall act to approve or disapprove any such certification within 10 days after receipt of such certification.


(2) Dispute resolutionThe Commission shall have the authority to resolve disputes under this section and the regulations prescribed thereunder. Any such dispute shall be resolved within 180 days after notice of such dispute is submitted to the Commission. At that time or subsequently in a separate damages proceeding, the Commission may, in the case of any violation of this section, require carriage, award damages to any person denied carriage, or any combination of such sanctions. Any aggrieved party may seek any other remedy available under this chapter.



(b) Commission actions(1) Regulations requiredWithin 6 months after February 8, 1996, the Commission shall complete all actions necessary (including any reconsideration) to prescribe regulations that—(A) except as required pursuant to section 531, 534, or 535 of this title, prohibit an operator of an open video system from discriminating among video programming providers with regard to carriage on its open video system, and ensure that the rates, terms, and conditions for such carriage are just and reasonable, and are not unjustly or unreasonably discriminatory;

(B) if demand exceeds the channel capacity of the open video system, prohibit an operator of an open video system and its affiliates from selecting the video programming services for carriage on more than one-third of the activated channel capacity on such system, but nothing in this subparagraph shall be construed to limit the number of channels that the carrier and its affiliates may offer to provide directly to subscribers;

(C) permit an operator of an open video system to carry on only one channel any video programming service that is offered by more than one video programming provider (including the local exchange carrier’s video programming affiliate): Provided, That subscribers have ready and immediate access to any such video programming service;

(D) extend to the distribution of video programming over open video systems the Commission’s regulations concerning sports exclusivity (47 C.F.R. 76.67), network nonduplication (47 C.F.R. 76.92 et seq.), and syndicated exclusivity (47 C.F.R. 76.151 et seq.); and

(E)(i) prohibit an operator of an open video system from unreasonably discriminating in favor of the operator or its affiliates with regard to material or information (including advertising) provided by the operator to subscribers for the purposes of selecting programming on the open video system, or in the way such material or information is presented to subscribers;

(ii) require an operator of an open video system to ensure that video programming providers or copyright holders (or both) are able suitably and uniquely to identify their programming services to subscribers;

(iii) if such identification is transmitted as part of the programming signal, require the carrier to transmit such identification without change or alteration; and

(iv) prohibit an operator of an open video system from omitting television broadcast stations or other unaffiliated video programming services carried on such system from any navigational device, guide, or menu.



(2) Consumer accessSubject to the requirements of paragraph (1) and the regulations thereunder, nothing in this section prohibits a common carrier or its affiliate from negotiating mutually agreeable terms and conditions with over-the-air broadcast stations and other unaffiliated video programming providers to allow consumer access to their signals on any level or screen of any gateway, menu, or other program guide, whether provided by the carrier or its affiliate.



(c) Reduced regulatory burdens for open video systems(1) In generalAny provision that applies to a cable operator under—(A) sections 533 (other than subsection (a) thereof), 536, 543(f), 548, 551, and 554 of this title, shall apply,

(B) sections 531, 534, and 535 of this title, and section 325 of this title, shall apply in accordance with the regulations prescribed under paragraph (2), and

(C) sections 532 and 537 of this title, and parts III and IV of this subchapter (other than sections 543(f), 548, 551, and 554 of this title), shall not apply,

to any operator of an open video system for which the Commission has approved a certification under this section.

(2) Implementation(A) Commission actionIn the rulemaking proceeding to prescribe the regulations required by subsection (b)(1), the Commission shall, to the extent possible, impose obligations that are no greater or lesser than the obligations contained in the provisions described in paragraph (1)(B) of this subsection. The Commission shall complete all action (including any reconsideration) to prescribe such regulations no later than 6 months after February 8, 1996.


(B) FeesAn operator of an open video system under this part may be subject to the payment of fees on the gross revenues of the operator for the provision of cable service imposed by a local franchising authority or other governmental entity, in lieu of the franchise fees permitted under section 542 of this title. The rate at which such fees are imposed shall not exceed the rate at which franchise fees are imposed on any cable operator transmitting video programming in the franchise area, as determined in accordance with regulations prescribed by the Commission. An operator of an open video system may designate that portion of a subscriber’s bill attributable to the fee under this subparagraph as a separate item on the bill.



(3) Regulatory streamliningWith respect to the establishment and operation of an open video system, the requirements of this section shall apply in lieu of, and not in addition to, the requirements of subchapter II.


(4) Treatment as cable operatorNothing in this chapter precludes a video programming provider making use of an open video system from being treated as an operator of a cable system for purposes of section 111 of title 17.



(d) “Telephone service area” definedFor purposes of this section, the term “telephone service area” when used in connection with a common carrier subject in whole or in part to subchapter II of this chapter means the area within which such carrier is offering telephone exchange service.


(June 19, 1934, ch. 652, title VI, § 653, as added Pub. L. 104–104, title III, § 302(a), Feb. 8, 1996, 110 Stat. 121.)

Editorial Notes

References in TextThis chapter, referred to in subsecs. (a)(2) and (c)(4), was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.





SUBCHAPTER VI—MISCELLANEOUS PROVISIONS
§ 601. Interstate Commerce Commission and Postmaster General; duties, powers, and functions transferred to Commission(a) All duties, powers, and functions of the Interstate Commerce Commission under sections 9 to 15 of this title, relating to operation of telegraph lines by railroad and telegraph companies granted Government aid in the construction of their lines, are imposed upon and vested in the Commission: Provided, That such transfer of duties, powers, and functions shall not be construed to affect the duties, powers, functions, or jurisdiction of the Interstate Commerce Commission under, or to interfere with or prevent the enforcement of, subtitle IV of title 49.

(b) All duties, powers, and functions of the Postmaster General with respect to telegraph companies and telegraph lines under any existing provision of law are imposed upon and vested in the Commission.

(June 19, 1934, ch. 652, title VII, § 701, formerly title VI, § 601, 48 Stat. 1101; renumbered title VII, § 701, Pub. L. 98–549, § 6(a), Oct. 30, 1984, 98 Stat. 2804.)

Editorial Notes
Codification
In subsec. (a), “subtitle IV of title 49” substituted for “the Interstate Commerce Act and all Acts amendatory thereof or supplemental thereto [49 U.S.C. 1 et seq.]” on authority of Pub. L. 95–473, § 3(b), Oct. 17, 1978, 92 Stat. 1466, the first section of which enacted subtitle IV (§ 10101 et seq.) of Title 49, Transportation.

Statutory Notes and Related Subsidiaries

Transfer of Functions
Office of Postmaster General of Post Office Department abolished and functions, powers, and duties of Postmaster General transferred to United States Postal Service by Pub. L. 91–375, § 4(a), Aug. 12, 1970, 84 Stat. 773, set out as a note under section 201 of Title 39, Postal Service.


Abolition of Interstate Commerce Commission and Transfer of Functions
Interstate Commerce Commission abolished and functions of Commission transferred, except as otherwise provided in Pub. L. 104–88, to Surface Transportation Board effective Jan. 1, 1996, by section 1302 of Title 49, Transportation, and section 101 of Pub. L. 104–88, set out as a note under section 1301 of Title 49. References to Interstate Commerce Commission deemed to refer to Surface Transportation Board, a member or employee of the Board, or Secretary of Transportation, as appropriate, see section 205 of Pub. L. 104–88, set out as a note under section 1301 of Title 49.



§§ 602, 603. Repealed. Pub. L. 103–414, title III, § 304(a)(13), Oct. 25, 1994, 108 Stat. 4297

Section 602, acts June 19, 1934, ch. 652, title VII, § 702(a), (b), formerly title VI, § 602(a), (b), 48 Stat. 1102; May 20, 1937, ch. 229, § 15, 50 Stat. 197; Mar. 18, 1940, ch. 66, 54 Stat. 54; renumbered title VII, § 702(a), (b), Oct. 30, 1984, Pub. L. 98–549, § 6(a), 98 Stat. 2804, repealed certain prior provisions relating to communications and directed Commission to study and report, not later than Jan. 1, 1941, on radio requirements necessary for ships navigating Great Lakes and inland waters of the United States.


Section 603, act June 19, 1934, ch. 652, title VII, § 703, formerly title VI, § 603, 48 Stat. 1102; renumbered title VII, § 703, Oct. 30, 1984, Pub. L. 98–549, § 6(a), 98 Stat. 2804, related to transfers from Federal Radio Commission, Interstate Commerce Commission, and Postmaster General.



§ 604. Effect of transfer(a) Orders, determinations, rules, regulations, permits, contracts, licenses, and privilegesAll orders, determinations, rules, regulations, permits, contracts, licenses, and privileges which have been issued, made, or granted by the Interstate Commerce Commission, the Federal Radio Commission, or the Postmaster General, under any provision of law repealed or amended by this chapter or in the exercise of duties, powers, or functions transferred to the Commission by this chapter, and which are in effect at the time this section takes effect, shall continue in effect until modified, terminated, superseded, or repealed by the Commission or by operation of law.


(b) Availability of recordsAll records transferred to the Commission under this chapter shall be available for use by the Commission to the same extent as if such records were originally records of the Commission. All final valuations and determinations of depreciation charges by the Interstate Commerce Commission with respect to common carriers engaged in radio or wire communication, and all orders of the Interstate Commerce Commission with respect to such valuations and determinations, shall have the same force and effect as though made by the Commission under this chapter.


(June 19, 1934, ch. 652, title VII, § 704, formerly title VI, § 604, 48 Stat. 1103; renumbered title VII, § 704, Pub. L. 98–549, § 6(a), Oct. 30, 1984, 98 Stat. 2804; amended Pub. L. 103–414, title III, § 304(a)(14), Oct. 25, 1994, 108 Stat. 4297.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.

Amendments1994—Subsecs. (b), (c). Pub. L. 103–414 redesignated subsec. (c) as (b) and struck out former subsec. (b) which read as follows: “Any proceeding, hearing, or investigation commenced or pending before the Federal Radio Commission, the Interstate Commerce Commission, or the Postmaster General, at the time of the organization of the Commission, shall be continued by the Commission in the same manner as though originally commenced before the Commission, if such proceeding, hearing, or investigation (1) involves the administration of duties, powers, and functions transferred to the Commission by this chapter, or (2) involves the exercise of jurisdiction similar to that granted to the Commission under the provisions of this chapter.”
Subsec. (d). Pub. L. 103–414, § 303(a)(14)(A), struck out subsec. (d) which read as follows: “The provisions of this chapter shall not affect suits commenced prior to the date of the organization of the Commission; and all such suits shall be continued, proceedings therein had, appeals therein taken and judgments therein rendered, in the same manner and with the same effect as if this chapter had not been passed. No suit, action, or other proceeding lawfully commenced by or against any agency or officer of the United States, in relation to the discharge of official duties, shall abate by reason of any transfer of authority, power, and duties from such agency or officer to the Commission under the provisions of this chapter, but the court, upon motion or supplemental petition filed at any time within twelve months after such transfer, showing the necessity for a survival of such suit, action, or other proceeding to obtain a settlement of the questions involved, may allow the same to be maintained by or against the Commission.”

Statutory Notes and Related Subsidiaries

Transfer of Functions
Office of Postmaster General of Post Office Department abolished and functions, powers, and duties of Postmaster General transferred to United States Postal Service by Pub. L. 91–375, § 4(a), Aug. 12, 1970, 84 Stat. 773, set out as a note under section 201 of Title 39, Postal Service.


Abolition of Interstate Commerce Commission and Transfer of Functions
Interstate Commerce Commission abolished and functions of Commission transferred, except as otherwise provided in Pub. L. 104–88, to Surface Transportation Board effective Jan. 1, 1996, by section 1302 of Title 49, Transportation, and section 101 of Pub. L. 104–88, set out as a note under section 1301 of Title 49. References to Interstate Commerce Commission deemed to refer to Surface Transportation Board, a member or employee of the Board, or Secretary of Transportation, as appropriate, see section 205 of Pub. L. 104–88, set out as a note under section 1301 of Title 49.



§ 605. Unauthorized publication or use of communications(a) Practices prohibitedExcept as authorized by chapter 119, title 18, no person receiving, assisting in receiving, transmitting, or assisting in transmitting, any interstate or foreign communication by wire or radio shall divulge or publish the existence, contents, substance, purport, effect, or meaning thereof, except through authorized channels of transmission or reception, (1) to any person other than the addressee, his agent, or attorney, (2) to a person employed or authorized to forward such communication to its destination, (3) to proper accounting or distributing officers of the various communicating centers over which the communication may be passed, (4) to the master of a ship under whom he is serving, (5) in response to a subpena issued by a court of competent jurisdiction, or (6) on demand of other lawful authority. No person not being authorized by the sender shall intercept any radio communication and divulge or publish the existence, contents, substance, purport, effect, or meaning of such intercepted communication to any person. No person not being entitled thereto shall receive or assist in receiving any interstate or foreign communication by radio and use such communication (or any information therein contained) for his own benefit or for the benefit of another not entitled thereto. No person having received any intercepted radio communication or having become acquainted with the contents, substance, purport, effect, or meaning of such communication (or any part thereof) knowing that such communication was intercepted, shall divulge or publish the existence, contents, substance, purport, effect, or meaning of such communication (or any part thereof) or use such communication (or any information therein contained) for his own benefit or for the benefit of another not entitled thereto. This section shall not apply to the receiving, divulging, publishing, or utilizing the contents of any radio communication which is transmitted by any station for the use of the general public, which relates to ships, aircraft, vehicles, or persons in distress, or which is transmitted by an amateur radio station operator or by a citizens band radio operator.


(b) ExceptionsThe provisions of subsection (a) shall not apply to the interception or receipt by any individual, or the assisting (including the manufacture or sale) of such interception or receipt, of any satellite cable programming for private viewing if—(1) the programming involved is not encrypted; and

(2)(A) a marketing system is not established under which—(i) an agent or agents have been lawfully designated for the purpose of authorizing private viewing by individuals, and

(ii) such authorization is available to the individual involved from the appropriate agent or agents; or


(B) a marketing system described in subparagraph (A) is established and the individuals receiving such programming has obtained authorization for private viewing under that system.



(c) Scrambling of Public Broadcasting Service programmingNo person shall encrypt or continue to encrypt satellite delivered programs included in the National Program Service of the Public Broadcasting Service and intended for public viewing by retransmission by television broadcast stations; except that as long as at least one unencrypted satellite transmission of any program subject to this subsection is provided, this subsection shall not prohibit additional encrypted satellite transmissions of the same program.


(d) DefinitionsFor purposes of this section—(1) the term “satellite cable programming” means video programming which is transmitted via satellite and which is primarily intended for the direct receipt by cable operators for their retransmission to cable subscribers;

(2) the term “agent”, with respect to any person, includes an employee of such person;

(3) the term “encrypt”, when used with respect to satellite cable programming, means to transmit such programming in a form whereby the aural and visual characteristics (or both) are modified or altered for the purpose of preventing the unauthorized receipt of such programming by persons without authorized equipment which is designed to eliminate the effects of such modification or alteration;

(4) the term “private viewing” means the viewing for private use in an individual’s dwelling unit by means of equipment, owned or operated by such individual, capable of receiving satellite cable programming directly from a satellite;

(5) the term “private financial gain” shall not include the gain resulting to any individual for the private use in such individual’s dwelling unit of any programming for which the individual has not obtained authorization for that use; and

(6) the term “any person aggrieved” shall include any person with proprietary rights in the intercepted communication by wire or radio, including wholesale or retail distributors of satellite cable programming, and, in the case of a violation of paragraph (4) of subsection (e), shall also include any person engaged in the lawful manufacture, distribution, or sale of equipment necessary to authorize or receive satellite cable programming.


(e) Penalties; civil actions; remedies; attorney’s fees and costs; computation of damages; regulation by State and local authorities(1) Any person who willfully violates subsection (a) shall be fined not more than $2,000 or imprisoned for not more than 6 months, or both.

(2) Any person who violates subsection (a) willfully and for purposes of direct or indirect commercial advantage or private financial gain shall be fined not more than $50,000 or imprisoned for not more than 2 years, or both, for the first such conviction and shall be fined not more than $100,000 or imprisoned for not more than 5 years, or both, for any subsequent conviction.

(3)(A) Any person aggrieved by any violation of subsection (a) or paragraph (4) of this subsection may bring a civil action in a United States district court or in any other court of competent jurisdiction.

(B) The court—(i) may grant temporary and final injunctions on such terms as it may deem reasonable to prevent or restrain violations of subsection (a);

(ii) may award damages as described in subparagraph (C); and

(iii) shall direct the recovery of full costs, including awarding reasonable attorneys’ fees to an aggrieved party who prevails.


(C)(i) Damages awarded by any court under this section shall be computed, at the election of the aggrieved party, in accordance with either of the following subclauses;(I) the party aggrieved may recover the actual damages suffered by him as a result of the violation and any profits of the violator that are attributable to the violation which are not taken into account in computing the actual damages; in determining the violator’s profits, the party aggrieved shall be required to prove only the violator’s gross revenue, and the violator shall be required to prove his deductible expenses and the elements of profit attributable to factors other than the violation; or

(II) the party aggrieved may recover an award of statutory damages for each violation of subsection (a) involved in the action in a sum of not less than $1,000 or more than $10,000, as the court considers just, and for each violation of paragraph (4) of this subsection involved in the action an aggrieved party may recover statutory damages in a sum not less than $10,000, or more than $100,000, as the court considers just.


(ii) In any case in which the court finds that the violation was committed willfully and for purposes of direct or indirect commercial advantage or private financial gain, the court in its discretion may increase the award of damages, whether actual or statutory, by an amount of not more than $100,000 for each violation of subsection (a).

(iii) In any case where the court finds that the violator was not aware and had no reason to believe that his acts constituted a violation of this section, the court in its discretion may reduce the award of damages to a sum of not less than $250.



(4) Any person who manufactures, assembles, modifies, imports, exports, sells, or distributes any electronic, mechanical, or other device or equipment, knowing or having reason to know that the device or equipment is primarily of assistance in the unauthorized decryption of satellite cable programming, or direct-to-home satellite services, or is intended for any other activity prohibited by subsection (a), shall be fined not more than $500,000 for each violation, or imprisoned for not more than 5 years for each violation, or both. For purposes of all penalties and remedies established for violations of this paragraph, the prohibited activity established herein as it applies to each such device shall be deemed a separate violation.

(5) The penalties under this subsection shall be in addition to those prescribed under any other provision of this subchapter.

(6) Nothing in this subsection shall prevent any State, or political subdivision thereof, from enacting or enforcing any laws with respect to the importation, sale, manufacture, or distribution of equipment by any person with the intent of its use to assist in the interception or receipt of radio communications prohibited by subsection (a).


(f) Rights, obligations, and liabilities under other laws unaffectedNothing in this section shall affect any right, obligation, or liability under title 17, any rule, regulation, or order thereunder, or any other applicable Federal, State, or local law.


(g) Universal encryption standardThe Commission shall initiate an inquiry concerning the need for a universal encryption standard that permits decryption of satellite cable programming intended for private viewing. In conducting such inquiry, the Commission shall take into account—(1) consumer costs and benefits of any such standard, including consumer investment in equipment in operation;

(2) incorporation of technological enhancements, including advanced television formats;

(3) whether any such standard would effectively prevent present and future unauthorized decryption of satellite cable programming;

(4) the costs and benefits of any such standard on other authorized users of encrypted satellite cable programming, including cable systems and satellite master antenna television systems;

(5) the effect of any such standard on competition in the manufacture of decryption equipment; and

(6) the impact of the time delay associated with the Commission procedures necessary for establishment of such standards.


(h) Rulemaking for encryption standardIf the Commission finds, based on the information gathered from the inquiry required by subsection (g), that a universal encryption standard is necessary and in the public interest, the Commission shall initiate a rulemaking to establish such a standard.


(June 19, 1934, ch. 652, title VII, § 705, formerly title VI, § 605, 48 Stat. 1103; Pub. L. 90–351, title III, § 803, June 19, 1968, 82 Stat. 223; Pub. L. 97–259, title I, § 126, Sept. 13, 1982, 96 Stat. 1099; renumbered title VII, § 705, and amended Pub. L. 98–549, §§ 5(a), 6(a), Oct. 30, 1984, 98 Stat. 2802, 2804; Pub. L. 100–626, § 11, Nov. 7, 1988, 102 Stat. 3211; Pub. L. 100–667, title II, §§ 204, 205, Nov. 16, 1988, 102 Stat. 3958, 3959; Pub. L. 103–414, title III, §§ 303(a)(25)–(28), 304(a)(15), Oct. 25, 1994, 108 Stat. 4295–4297; Pub. L. 104–104, title II, § 205(a), Feb. 8, 1996, 110 Stat. 114.)

Editorial Notes
Amendments1996—Subsec. (e)(4). Pub. L. 104–104 inserted “or direct-to-home satellite services,” after “programming,”.
1994—Subsec. (d)(6). Pub. L. 103–414, § 303(a)(25), substituted “subsection (e)” for “subsection (d)”.
Subsec. (e)(3)(A). Pub. L. 103–414, § 303(a)(26), substituted “paragraph (4) of this subsection” for “paragraph (4) of subsection (d)”.
Subsec. (f). Pub. L. 103–414, § 303(a)(27), redesignated subsec. (f), relating to universal encryption standard, as (g).
Subsec. (g). Pub. L. 103–414, § 304(a)(15), which directed substitution of “The Commission” for “within 6 months after November 16, 1988, the Federal Communications Commission”, was executed by making the substitution in text which read “Within 6 months” rather than “within 6 months” in introductory provisions to reflect the probable intent of Congress.
Pub. L. 103–414, § 303(a)(27), redesignated subsec. (f), relating to universal encryption standard, as (g). Former subsec. (g) redesignated (h).
Subsec. (h). Pub. L. 103–414, § 303(a)(27), (28), redesignated subsec. (g) as (h) and substituted “subsection (g)” for “subsection (f)”.
1988—Subsecs. (c), (d). Pub. L. 100–626 added subsec. (c) and redesignated former subsec. (c) as (d). Former subsec. (d) redesignated (e).
Subsec. (d)(6). Pub. L. 100–667, § 205(1), which directed the addition of par. (6) to subsec. (c), was executed to subsec. (d) to reflect the probable intent of Congress and the intervening redesignation of subsec. (c) as (d) by Pub. L. 100–626.
Subsec. (e). Pub. L. 100–667, § 205(2)–(12), which directed the amendment of subsec. (d)(1) to (4) of this section, was executed to subsec. (e)(1) to (4) of this section, see below, to reflect the probable intent of Congress and the intervening redesignation of subsec. (d) as (e) by Pub. L. 100–626.
Pub. L. 100–626 redesignated subsec. (d) as (e). Former subsec. (e) redesignated (f).
Subsec. (e)(1). Pub. L. 100–667, § 205(2), substituted “$2,000” for “$1,000”.
Subsec. (e)(2). Pub. L. 100–667, § 205(3), substituted “$50,000 or imprisoned for not more than 2 years, or both, for the first such conviction and shall be fined not more than $100,000 or imprisoned for not more than 5 years” for “$25,000 or imprisoned for not more than 1 year, or both, for the first such conviction and shall be fined not more than $50,000 or imprisoned for not more than 2 years”.
Subsec. (e)(3)(A). Pub. L. 100–667, § 205(4), inserted “or paragraph (4) of subsection (d)” before “may bring”.
Subsec. (e)(3)(B). Pub. L. 100–667, § 205(5)–(8), struck out “may” after “The court” and substituted “may grant” for “grant” in cl. (i), “may award” for “award” in cl. (ii), and “shall direct” for “direct” in cl. (iii).
Subsec. (e)(3)(C)(i)(II). Pub. L. 100–667, § 205(9), inserted “of subsection (a)” after “violation”, substituted “$1,000” for “$250”, and inserted before period at end “, and for each violation of paragraph (4) of this subsection involved in the action an aggrieved party may recover statutory damages in a sum not less than $10,000, or more than $100,000, as the court considers just”.
Subsec. (e)(3)(C)(ii). Pub. L. 100–667, § 205(10), substituted “$100,000 for each violation of subsection (a)” for “$50,000”.
Subsec. (e)(3)(C)(iii). Pub. L. 100–667, § 205(11), substituted “$250” for “$100”.
Subsec. (e)(4). Pub. L. 100–667, § 205(12), added par. (4) and struck out former par. (4) which read as follows: “The importation, manufacture, sale, or distribution of equipment by any person with the intent of its use to assist in any activity prohibited by subsection (a) shall be subject to penalties and remedies under this subsection to the same extent and in the same manner as a person who has engaged in such prohibited activity.”
Subsec. (f). Pub. L. 100–667, § 204, added subsec. (f) relating to universal encryption standard.
Pub. L. 100–626 redesignated subsec. (e), relating to rights, obligations, and liabilities under other laws, as (f).
Subsec. (g). Pub. L. 100–667, § 204, added subsec. (g).
1984—Pub. L. 98–549, § 5(a), designated existing provisions as subsec. (a) and added subsecs. (b) to (e).
1982—Pub. L. 97–259 struck out “broadcast or” after “communication which is”, substituted “any station” for “amateurs or others”, struck out “or” after “general public,”, and substituted “ships, aircraft, vehicles, or persons in distress, or which is transmitted by an amateur radio station operator or by a citizens band radio operator” for “ships in distress”.
1968—Pub. L. 90–351 inserted “Except as authorized by chapter 119, title 18”, designated existing provisions as cls. (1) to (6), inserted “radio” before “communication” in second and fourth sentences, struck out “wire or” before “radio” in third sentence, and substituted “intercepted” for “obtained” in fourth sentence.

Statutory Notes and Related Subsidiaries
Effective Date of 1988 AmendmentAmendment by Pub. L. 100–667 effective Jan. 1, 1989, see section 206 of Pub. L. 100–667, set out as an Effective Date note under section 119 of Title 17, Copyrights.

Effective Date of 1984 AmendmentPub. L. 98–549, § 5(b), Oct. 30, 1984, 98 Stat. 2803, provided that: “The amendments made by subsection (a) [amending this section] shall take effect on the effective date of this Act [Dec. 29, 1984].”

Amendment by Pub. L. 98–549 effective 60 days after Oct. 30, 1984, except where otherwise expressly provided, see section 9(a) of Pub. L. 98–549, set out as an Effective Date note under section 521 of this title.



§ 606. War powers of President(a) Priority communicationsDuring the continuance of a war in which the United States is engaged, the President is authorized, if he finds it necessary for the national defense and security, to direct that such communications as in his judgment may be essential to the national defense and security shall have preference or priority with any carrier subject to this chapter. He may give these directions at and for such times as he may determine, and may modify, change, suspend, or annul them and for any such purpose he is authorized to issue orders directly, or through such person or persons as he designates for the purpose, or through the Commission. Any carrier complying with any such order or direction for preference or priority herein authorized shall be exempt from any and all provisions in existing law imposing civil or criminal penalties, obligations, or liabilities upon carriers by reason of giving preference or priority in compliance with such order or direction.


(b) Obstruction of interstate or foreign communicationsIt shall be unlawful for any person during any war in which the United States is engaged to knowingly or willfully, by physical force or intimidation by threats of physical force, obstruct or retard or aid in obstructing or retarding interstate or foreign communication by radio or wire. The President is authorized, whenever in his judgment the public interest requires, to employ the armed forces of the United States to prevent any such obstruction or retardation of communication: Provided, That nothing in this section shall be construed to repeal, modify, or affect either section 17 of title 15 or section 52 of title 29.


(c) Suspension or amendment of rules and regulations applicable to certain emission stations or devicesUpon proclamation by the President that there exists war or a threat of war, or a state of public peril or disaster or other national emergency, or in order to preserve the neutrality of the United States, the President, if he deems it necessary in the interest of national security or defense, may suspend or amend, for such time as he may see fit, the rules and regulations applicable to any or all stations or devices capable of emitting electromagnetic radiations within the jurisdiction of the United States as prescribed by the Commission, and may cause the closing of any station for radio communication, or any device capable of emitting electromagnetic radiations between 10 kilocycles and 100,000 megacycles, which is suitable for use as a navigational aid beyond five miles, and the removal therefrom of its apparatus and equipment, or he may authorize the use or control of any such station or device and/or its apparatus and equipment, by any department of the Government under such regulations as he may prescribe upon just compensation to the owners. The authority granted to the President, under this subsection, to cause the closing of any station or device and the removal therefrom of its apparatus and equipment, or to authorize the use or control of any station or device and/or its apparatus and equipment, may be exercised in the Canal Zone.


(d) Suspension or amendment of rules and regulations applicable to wire communications; closing of facilities; Government use of facilitiesUpon proclamation by the President that there exists a state or threat of war involving the United States, the President, if he deems it necessary in the interest of the national security and defense, may, during a period ending not later than six months after the termination of such state or threat of war and not later than such earlier date as the Congress by concurrent resolution may designate, (1) suspend or amend the rules and regulations applicable to any or all facilities or stations for wire communication within the jurisdiction of the United States as prescribed by the Commission, (2) cause the closing of any facility or station for wire communication and the removal therefrom of its apparatus and equipment, or (3) authorize the use or control of any such facility or station and its apparatus and equipment by any department of the Government under such regulations as he may prescribe, upon just compensation to the owners.


(e) CompensationThe President shall ascertain the just compensation for such use or control and certify the amount ascertained to Congress for appropriation and payment to the person entitled thereto. If the amount so certified is unsatisfactory to the person entitled thereto, such person shall be paid only 75 per centum of the amount and shall be entitled to sue the United States to recover such further sum as added to such payment of 75 per centum will make such amount as will be just compensation for the use and control. Such suit shall be brought in the manner provided by section 1346 or section 1491 of title 28.


(f) Affect on State laws and powersNothing in subsection (c) or (d) shall be construed to amend, repeal, impair, or affect existing laws or powers of the States in relation to taxation or the lawful police regulations of the several States, except wherein such laws, powers, or regulations may affect the transmission of Government communications, or the issue of stocks and bonds by any communication system or systems.


(g) Limitations upon Presidential powerNothing in subsection (c) or (d) shall be construed to authorize the President to make any amendment to the rules and regulations of the Commission which the Commission would not be authorized by law to make; and nothing in subsection (d) shall be construed to authorize the President to take any action the force and effect of which shall continue beyond the date after which taking of such action would not have been authorized.


(h) PenaltiesAny person who willfully does or causes or suffers to be done any act prohibited pursuant to the exercise of the President’s authority under this section, or who willfully fails to do any act which he is required to do pursuant to the exercise of the President’s authority under this section, or who willfully causes or suffers such failure, shall, upon conviction thereof, be punished for such offense by a fine of not more than $1,000 or by imprisonment for not more than one year, or both, and, if a firm, partnership, association, or corporation, by fine of not more than $5,000, except that any person who commits such an offense with intent to injure the United States, or with intent to secure an advantage to any foreign nation, shall, upon conviction thereof, be punished by a fine of not more than $20,000 or by imprisonment for not more than 20 years, or both.


(June 19, 1934, ch. 652, title VII, § 706, formerly title VI, § 606, 48 Stat. 1104; Jan. 26, 1942, ch. 18, §§ 1, 2, 56 Stat. 18; Dec. 29, 1942, ch. 836, 56 Stat. 1096; July 25, 1947, ch. 327, § 1, 61 Stat. 449; Oct. 24, 1951, ch. 553, §§ 1, 2, 65 Stat. 611; renumbered title VII, § 706, Pub. L. 98–549, § 6(a), Oct. 30, 1984, 98 Stat. 2804.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (a), was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.
For definition of Canal Zone, referred to in subsec. (c), see section 3602(b) of Title 22, Foreign Relations and Intercourse.

Codification
In subsec. (e), “section 1346 or section 1491 of title 28” substituted for “paragraph 20 of section 24 or by section 145, of the Judicial Code, as amended” (which were classified to sections 41(20) and 250 of former Title 28, Judicial Code and Judiciary) on authority of act June 25, 1948, ch. 646, 62 Stat. 869, the first section of which enacted Title 28, Judiciary and Judicial Procedure. Section 1346 of Title 28 sets forth the basic jurisdiction of the district courts in cases in which the United States is defendant. Section 1491 of Title 28 sets forth the basic jurisdiction of the United States Court of Claims. Sections 24(20) and 145 of the Judicial Code were also classified to sections 1496, 1501, 1503, 2401, 2402, and 2501 of Title 28.

Amendments1951—Subsec. (c). Act Oct. 24, 1951, § 1, clarified scope of President’s powers to use, control, and close radio facilities of all kinds which might be useful to an enemy for navigational purposes.
Subsec. (h). Act Oct. 24, 1951, § 2, added subsec. (h).
1947—Subsec. (h). Act July 25, 1947, struck out subsec. (h) which related to modification of certain sections of this title until six months after termination of World War II for the protection of vessels in wartime.
1942—Subsecs. (d), (e). Act Jan. 26, 1942, § 1, added subsec. (d) and redesignated former subsec. (d) as (e).
Subsecs. (f), (g). Act Jan. 26, 1942, § 2, added subsecs. (f) and (g).
Subsec. (h). Act Dec. 29, 1942, added subsec. (h).

Statutory Notes and Related Subsidiaries
Termination of War and EmergenciesAct July 25, 1947, ch. 327, § 3, 61 Stat. 451, provided that in the interpretation of this section, the date July 25, 1947, shall be deemed to be the date of termination of any state of war theretofore declared by Congress and of the national emergencies proclaimed by the President on Sept. 8, 1939, and May 27, 1941.

Executive Documents

Executive Order No. 8964
Ex. Ord. No. 8964, eff. Dec. 10, 1941, 6 F.R. 6367, relating to the use and control of radio stations and preference or priority of communications was revoked by Ex. Ord. No. 9831, eff. Feb. 24, 1947, 12 F.R. 1363.


Ex. Ord. No. 9831. Board of War Communications Abolished
Ex. Ord. No. 9831, eff. Feb. 24, 1947, 12 F.R. 1363, provided:
By virtue of the authority vested in me by the Constitution and statutes, including the Communications Act of 1934 (48 Stat. 1104, as amended; 47 U.S.C. 606) and as President of the United States, and in the interest of the internal management of the Government, it is hereby ordered as follows:
1. The Board of War Communications, established as the Defense Communications Board by Executive Order No. 8546 of September 24, 1940, is abolished, and all property and records thereof are transferred to the Federal Communications Commission.
2. Executive Orders Nos. 8546 of September 24, 1940, 8960 of December 6, 1941, 8964 of December 10, 1941, 9089 of March 6, 1942, and 9183 of June 15, 1942, are revoked.

Harry S. Truman.



Executive Order No. 10312
Ex. Ord. No. 10312, eff. Dec. 10, 1951, 16 F.R. 12452, as amended by Ex. Ord. No. 10438, eff. Mar. 13, 1953, 18 F.R. 1491; Ex. Ord. No. 10773, eff. July 1, 1958, 23 F.R. 5061; Ex. Ord. No. 10782, eff. Sept. 6, 1958, 23 F.R. 6971; Ex. Ord. No. 11051, eff. Sept. 27, 1962, 27 F.R. 9683, relating to delegation of authority to the Federal Communications Commission was revoked by Ex. Ord. No. 11490, eff. Oct. 28, 1969, 34 F.R. 17567.


Executive Order No. 10705
Ex. Ord. No. 10705, Apr. 17, 1957, 22 F.R. 2729, as amended by Ex. Ord. No. 10773, July 1, 1958, 23 F.R. 5061; Ex. Ord. No. 10782, Sept. 6, 1958, 23 F.R. 6971; Ex. Ord. No. 11051, Sept. 27, 1962, 27 F.R. 9683; Ex. Ord. No. 11556, Sept. 4, 1970, 35 F.R. 14193, which related to the delegation of authority to the Director of the Office of Telecommunications Policy, was revoked by Ex. Ord. No. 12046, Mar. 27, 1978, 43 F.R. 13349, set out as a note under section 305 of this title.



§ 607. Effective date of chapter
This chapter shall take effect upon the organization of the Commission, except that this section and sections 151 and 154 of this title shall take effect July 1, 1934. The Commission shall be deemed to be organized upon such date as four members of the Commission have taken office.
(June 19, 1934, ch. 652, title VII, § 707, formerly title VI, § 607, 48 Stat. 1105; renumbered title VII, § 707, Pub. L. 98–549, § 6(a), Oct. 30, 1984, 98 Stat. 2804.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.



§ 608. Separability
If any provision of this chapter or the application thereof to any person or circumstance is held invalid, the remainder of the chapter and the application of such provision to other persons or circumstances shall not be affected thereby.
(June 19, 1934, ch. 652, title VII, § 708, formerly title VI, § 608, 48 Stat. 1105; renumbered title VII, § 708, Pub. L. 98–549, § 6(a), Oct. 30, 1984, 98 Stat. 2804.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.



§ 609. Short title
This chapter may be cited as the “Communications Act of 1934.”
(June 19, 1934, ch. 652, title VII, § 709, formerly title VI, § 609, 48 Stat. 1105; renumbered title VII, § 709, Pub. L. 98–549, § 6(a), Oct. 30, 1984, 98 Stat. 2804.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which enacted this chapter, amended section 35 of this title, section 21 of Title 15, Commerce and Trade, section 487 of former Title 46, Shipping, and sections 1, 2, 5, and 15 of former Title 49, Transportation, and repealed sections 484 to 487 of former Title 46. For complete classification of this Act to the Code, see Tables.

Statutory Notes and Related Subsidiaries
Short Title of 2020 AmendmentPub. L. 116–260, div. FF, title IX, § 902(a), Dec. 27, 2020, 134 Stat. 3206, provided that: “This section [amending section 615a–1 of this title, repealing section 1413 of this title and enacting provisions set out as notes under section 615a–1 of this title] may be cited as the ‘Don’t Break Up the T-Band Act of 2020’.”

Pub. L. 116–172, § 1, Oct. 17, 2020, 134 Stat. 832, provided that: “This Act [enacting section 251a of this title, amending section 251 of this title, and enacting provisions set out as notes under section 251 of this title] may be cited as the ‘National Suicide Hotline Designation Act of 2020’.”

Pub. L. 116–130, § 1, Mar. 23, 2020, 134 Stat. 228, provided that: “This Act [enacting subchapter VII of this chapter] may be cited as the ‘Broadband Deployment Accuracy and Technological Availability Act’ or the ‘Broadband DATA Act’.”

Pub. L. 116–109, § 1, Jan. 24, 2020, 134 Stat. 3, provided that: “This Act [enacting section 511 of this title] may be cited as the ‘Preventing Illegal Radio Abuse Through Enforcement Act’ or the ‘PIRATE Act’.”


Short Title of 2019 AmendmentPub. L. 116–105, § 1, Dec. 30, 2019, 133 Stat. 3274, provided that: “This Act [enacting sections 227b to 227b–2 of this title, amending section 227 of this title, and enacting provisions set out as notes under section 227 of this title] may be cited as the ‘Pallone-Thune Telephone Robocall Abuse Criminal Enforcement and Deterrence Act’ or the ‘Pallone-Thune TRACED Act’.”

Pub. L. 116–94, div. P, title X, § 1001, Dec. 20, 2019, 133 Stat. 3198, provided that: “This title [enacting section 562 of this title, amending section 325 of this title, and enacting provisions set out as notes under sections 325 and 562 of this title] may be cited as the ‘Television Viewer Protection Act of 2019’.”


Short Title of 2018 AmendmentPub. L. 115–141, div. P, § 1(a), Mar. 23, 2018, 132 Stat. 1080, provided that: “This division [see Tables for classification] may be cited as the ‘Repack Airwaves Yielding Better Access for Users of Modern Services Act of 2018’ or the ‘RAY BAUM’S Act of 2018’.”

Pub. L. 115–129, § 1, Feb. 26, 2018, 132 Stat. 329, provided that: “This Act [enacting section 262 of this title] may be cited as the ‘Improving Rural Call Quality and Reliability Act of 2017’.”

Pub. L. 115–127, § 1, Feb. 16, 2018, 132 Stat. 326, provided that: “This Act [enacting section 623 of this title and provisions set out as a note under section 623 of this title] may be cited as the ‘Kari’s Law Act of 2017’.”


Short Title of 2016 AmendmentPub. L. 114–182, title II, § 201, June 22, 2016, 130 Stat. 512, provided that: “This title [amending section 254 of this title and enacting provisions set out as notes under section 254 of this title] may be cited as the ‘Rural Healthcare Connectivity Act of 2016’.”


Short Title of 2014 AmendmentPub. L. 113–200, § 1(a), Dec. 4, 2014, 128 Stat. 2059, provided that: “This Act [amending sections 325, 338, 534, and 543 of this title and sections 111, 119, and 122 of Title 17, Copyrights, enacting provisions set out as notes under sections 153, 325, 338, and 534 of this title and section 111 of Title 17, and repealing provisions set out as a note under section 119 of Title 17] may be cited as the ‘STELA Reauthorization Act of 2014’.”

Pub. L. 113–197, § 1, Nov. 26, 2014, 128 Stat. 2055, provided that: “This Act [enacting section 622 of this title and provisions set out as notes under section 622 of this title] may be cited as the ‘Enhance Labeling, Accessing, and Branding of Electronic Licenses Act of 2014’ or the ‘E–LABEL Act’.”


Short Title of 2010 AmendmentPub. L. 111–331, § 1, Dec. 22, 2010, 124 Stat. 3572, provided that: “This Act [amending section 227 of this title] may be cited as the ‘Truth in Caller ID Act of 2009’.”

Pub. L. 111–311, § 1, Dec. 15, 2010, 124 Stat. 3294, provided that: “This Act [enacting section 621 of this title] may be cited as the ‘Commercial Advertisement Loudness Mitigation Act’ or the ‘CALM Act’.”

Pub. L. 111–260, § 1(a), Oct. 8, 2010, 124 Stat. 2751, provided that: “This Act [enacting sections 615c and 616 to 620 of this title, amending sections 153, 225, 303, 330, 402, 503, 610, and 613 of this title, and enacting provisions set out as notes under sections 153, 303, 613, and 619 of this title] may be cited as the ‘Twenty-First Century Communications and Video Accessibility Act of 2010’.”


Short Title of 2009 AmendmentPub. L. 111–4, § 1, Feb. 11, 2009, 123 Stat. 112, provided that: “This Act [amending sections 309 and 337 of this title and enacting and amending provisions set out as notes under section 309 of this title] may be cited as the ‘DTV Delay Act’.”


Short Title of 2008 AmendmentPub. L. 110–295, § 1, July 30, 2008, 122 Stat. 2972, provided that: “This Act [amending provisions set out as a note under section 309 of this title] may be cited as the ‘DTV Transition Assistance Act’.”

Pub. L. 110–283, § 1, July 23, 2008, 122 Stat. 2620, provided that: “This Act [enacting section 615a–1 of this title and amending sections 222, 615a, 615b, and 942 of this title] may be cited as the ‘New and Emerging Technologies 911 Improvement Act of 2008’ or the ‘NET 911 Improvement Act of 2008’.”


Short Title of 2007 AmendmentPub. L. 110–108, § 1, Oct. 31, 2007, 121 Stat. 1024, provided that: “This Act [enacting and amending provisions set out as notes under section 151 of this title] may be cited as the ‘Internet Tax Freedom Act Amendments Act of 2007’.”


Short Title of 2006 AmendmentPub. L. 109–459, § 1, Dec. 22, 2006, 120 Stat. 3399, provided that: “This Act [enacting and repealing provisions set out as notes under section 201 of this title] may be cited as the ‘Call Home Act of 2006’.”

Pub. L. 109–235, § 1, June 15, 2006, 120 Stat. 491, provided that: “This Act [amending section 503 of this title] may be cited as the ‘Broadcast Decency Enforcement Act of 2005’.”


Short Title of 2005 AmendmentPub. L. 109–21, § 1, July 9, 2005, 119 Stat. 359, provided that: “This Act [amending section 227 of this title and enacting provisions set out as a note under section 227 of this title] may be cited as the ‘Junk Fax Prevention Act of 2005’.”


Short Title of 2004 AmendmentPub. L. 108–435, § 1, Dec. 3, 2004, 118 Stat. 2615, provided that: “This Act [enacting and amending provisions set out as notes under section 151 of this title] may be cited as the ‘Internet Tax Nondiscrimination Act’.”


Short Title of 2002 AmendmentPub. L. 107–195, § 1, June 19, 2002, 116 Stat. 715, provided that: “This Act [amending section 309 of this title, enacting provisions set out as notes under sections 309 and 337 of this title, amending provisions set out as a note under section 337 of this title, and repealing provisions set out as a note under section 309 of this title] may be cited as the ‘Auction Reform Act of 2002’.”


Short Title of 2001 AmendmentPub. L. 107–75, § 1, Nov. 28, 2001, 115 Stat. 703, provided that: “This Act [amending provisions set out as a note under section 151 of this title] may be cited as the ‘Internet Tax Nondiscrimination Act’.”


Short Title of 2000 AmendmentPub. L. 106–554, § 1(a)(4) [div. B, title XVII, § 1731], Dec. 21, 2000, 114 Stat. 2763, 2763A–350, provided that: “This subtitle [subtitle C (§§ 1731–1733) of title XVII of div. B of H.R. 5666, as enacted by section 1(a)(4) of Pub. L. 106–554, amending section 254 of this title and enacting provisions set out as a note under section 254 of this title] may be cited as the ‘Neighborhood Children’s Internet Protection Act’.”


Short Title of 1999 AmendmentsPub. L. 106–113, div. B, § 1000(a)(9) [title V, § 5008(a)], Nov. 29, 1999, 113 Stat. 1536, 1501A–594, provided that: “This section [amending section 336 of this title and enacting provisions set out as a note under section 336 of this title] may be cited as the ‘Community Broadcasters Protection Act of 1999’.”

Pub. L. 106–81, § 1, Oct. 26, 1999, 113 Stat. 1286, provided that: “This Act [enacting sections 615 to 615b of this title, amending sections 222 and 251 of this title, and enacting provisions set out as a note under section 615 of this title] may be cited as the ‘Wireless Communications and Public Safety Act of 1999’.”


Short Title of 1998 AmendmentPub. L. 105–277, div. C, title XIV, § 1401, Oct. 21, 1998, 112 Stat. 2681–736, provided that: “This title [enacting section 231 of this title, amending sections 223 and 230 of this title, and enacting provisions set out as notes under sections 223 and 231 of this title] may be cited as the ‘Child Online Protection Act’.”


Short Title of 1996 AmendmentPub. L. 104–104, § 1(a), Feb. 8, 1996, 110 Stat. 56, provided that: “This Act [enacting sections 160, 161, 222, 230, 251 to 261, 271 to 276, 336, 363, 549, 560, 561, 571 to 573, 613, and 614 of this title and section 79z–5c of Title 15, Commerce and Trade, amending sections 151, 153 to 155, 204, 208, 214, 220, 221, 223 to 225, 228, 302a, 303, 305, 307 to 310, 312, 319, 330, 332, 360, 382, 385, 402, 522, 531 to 534, 537, 541 to 544a, 548, 552, 556, 557, 559, and 605 of this title, sections 18, 79, 79z–6, and 5714 of Title 15, and sections 1462, 1465, and 2422 of Title 18, Crimes and Criminal Procedure, and enacting provisions set out as notes under this section and sections 151 to 153, 156, 157, 204, 214, 223, 228, 303, 308, 332, 534, 543, and 561 of this title and section 1462 of Title 18] may be cited as the ‘Telecommunications Act of 1996’.”

Pub. L. 104–104, title V, § 501, Feb. 8, 1996, 110 Stat. 133, provided that: “This title [enacting sections 230, 560, and 561 of this title, amending sections 223, 303, 330, 531, 532, and 559 of this title and sections 1462, 1465, and 2422 of Title 18, Crimes and Criminal Procedure, and enacting provisions set out as notes under sections 223, 303, and 561 of this title and section 1462 of Title 18] may be cited as the ‘Communications Decency Act of 1996’.”


Short Title of 1992 AmendmentsPub. L. 102–385, § 1, Oct. 5, 1992, 106 Stat. 1460, provided that: “This Act [enacting sections 334, 335, 534 to 537, 544a, 548, and 555a of this title, amending sections 325, 332, 522, 532, 533, 541 to 544, 546, 551 to 555, and 558 of this title, and enacting provisions set out as notes under sections 325, 521, 531, 543, and 554 of this title] may be cited as the ‘Cable Television Consumer Protection and Competition Act of 1992’.”

Pub. L. 102–356, § 1, Aug. 26, 1992, 106 Stat. 949, provided that: “This Act [amending sections 303b, 391, 393, and 396 of this title, enacting provisions set out as notes under sections 303 and 396 of this title, and repealing provisions set out as a note under section 303 of this title] may be cited as the ‘Public Telecommunications Act of 1992’.”


Short Title of 1991 AmendmentPub. L. 102–243, § 1, Dec. 20, 1991, 105 Stat. 2394, provided that: “This Act [enacting section 227 of this title, amending sections 152 and 331 of this title, and enacting provisions set out as notes under section 227 of this title] may be cited as the ‘Telephone Consumer Protection Act of 1991’.”


Short Title of 1990 AmendmentsPub. L. 101–437, § 1, Oct. 17, 1990, 104 Stat. 996, provided that: “This Act [enacting sections 303a, 303b, and 394 of this title, amending section 397 of this title, renumbering former section 394 of this title as section 393a, and enacting provisions set out as notes under this section and sections 303a and 394 of this title] may be cited as the ‘Children’s Television Act of 1990’.”

Pub. L. 101–437, title II, § 201, Oct. 17, 1990, 104 Stat. 997, provided that: “This title [enacting section 394 of this title, amending section 397 of this title, renumbering former section 394 of this title as section 393a, and enacting provisions set out as a note under section 394 of this title] may be cited as the ‘National Endowment for Children’s Educational Television Act of 1990’.”

Pub. L. 101–435, § 1, Oct. 17, 1990, 104 Stat. 986, provided that: “This Act [enacting section 226 of this title and provisions set out as a note under section 226 of this title] may be cited as the ‘Telephone Operator Consumer Services Improvement Act of 1990’.”

Pub. L. 101–431, § 1, Oct. 15, 1990, 104 Stat. 960, provided that: “This Act [amending sections 303 and 330 of this title and enacting provisions set out as notes under section 303 of this title] may be cited as the ‘Television Decoder Circuitry Act of 1990’.”

Pub. L. 101–396, § 1, Sept. 28, 1990, 104 Stat. 848, provided: “That this Act [enacting section 333 of this title, amending sections 154, 156, 203, 303, 310, and 503 of this title, and amending provisions set out as a note under section 154 of this title] may be cited as the ‘Federal Communications Commission Authorization Act of 1990’.”


Short Title of 1988 AmendmentsPub. L. 100–626, § 1, Nov. 7, 1988, 102 Stat. 3207, provided that: “This Act [amending sections 391, 396, 398, 399, and 605 of this title and enacting provisions set out as notes under sections 391 and 396 of this title] may be cited as the ‘Public Telecommunications Act of 1988’.”

Pub. L. 100–594, § 1, Nov. 3, 1988, 102 Stat. 3021, provided that: “This Act [amending sections 154 to 156, 158, 204, 208, and 405 of this title and enacting provisions set out as notes under sections 154 and 156 of this title] may be cited as the ‘Federal Communications Commission Authorization Act of 1988’.”

Pub. L. 100–394, § 1, Aug. 16, 1988, 102 Stat. 976, provided: “That this Act [amending section 610 of this title and enacting provisions set out as a note under section 610 of this title] may be cited as the ‘Hearing Aid Compatibility Act of 1988’.”


Short Title of 1984 AmendmentPub. L. 98–549, § 1(a), Oct. 30, 1984, 98 Stat. 2779, provided that: “This Act [enacting subchapter V–A of this chapter and section 611 of this title, amending sections 152, 224, 309, and 605 of this title, section 2511 of Title 18, Crimes and Criminal Procedure, and section 1805 of Title 50, War and National Defense, and enacting provisions set out as notes under sections 521, 543, and 605 of this title] may be cited as the ‘Cable Communications Policy Act of 1984’.”


Short Title of 1983 AmendmentsPub. L. 98–214, § 1, Dec. 8, 1983, 97 Stat. 1467, provided that: “This Act [enacting section 157 of this title, amending sections 154, 156, 223, 310, 316, 396, and 503 of this title, and enacting provisions set out as notes under sections 156, 223, and 303 of this title] may be cited as the ‘Federal Communications Commission Authorization Act of 1983’.”

Pub. L. 97–410, § 1, Jan. 3, 1983, 96 Stat. 2043, provided: “That this Act [enacting section 610 of this title, amending section 734 of this title, enacting provisions set out as a note under section 610 of this title, and amending provisions set out as a note under section 396 of this title] may be cited as the ‘Telecommunications for the Disabled Act of 1982’.”


Short Title of 1982 AmendmentPub. L. 97–259, title I, § 101, Sept. 13, 1982, 96 Stat. 1087, provided that: “This title [enacting sections 332 and 510 of this title, amending sections 153, 154, 155, 224, 301, 302a, 303, 304, 307, 309, 311, 312, 319, 402, 405, 408, 503, and 605 of this title and section 1114 of Title 18, Crimes and Criminal Procedure, and enacting provisions set out as a note under section 302a of this title] may be cited as the ‘Communications Amendments Act of 1982’.”


Short Title of 1981 AmendmentsPub. L. 97–130, § 1, Dec 29, 1981, 95 Stat. 1687, provided that: “This Act [amending section 222 of this title and section 1017 of Title 45, Railroads, and enacting provisions set out as notes under section 222 of this title and section 1017 of Title 45] may be referred to as the ‘Record Carrier Competition Act of 1981’.”

Pub. L. 97–35, title XII, § 1221, Aug. 13, 1981, 95 Stat. 725, provided that: “This chapter [chapter 1 (§§ 1221–1234) of subtitle B of title XII of Pub. L. 97–35, enacting sections 399a and 399b of this title, amending sections 391, 392, 396, 397, and 399 of this title, and enacting provisions set out as notes under section 396 of this title] may be cited as the ‘Public Broadcasting Amendments Act of 1981’.”


Short Title of 1978 AmendmentsPub. L. 95–567, § 1, Nov. 2, 1978, 92 Stat. 2405, provided: “That this Act [enacting section 395 of this title, amending sections 390 to 392, 393, 394, and 396 to 398 of this title, repealing sections 392a and 395 of this title, and enacting provisions set out as notes under sections 390, 392, and 396 of this title and section 5316 of Title 5, Government Organization and Employees] may be cited as the ‘Public Telecommunications Financing Act of 1978’.”

Pub. L. 95–234, § 1, Feb. 21, 1978, 92 Stat. 33, provided: “That this Act [enacting section 224 of this title, amending sections 152, 503, and 504 of this title, repealing section 510 of this title, and enacting provisions set out as a note under section 152 of this title] may be cited as the ‘Communications Act Amendments of 1978’.”


Short Title of 1976 AmendmentPub. L. 94–309, § 1, June 5, 1976, 90 Stat. 683, provided: “That this Act [enacting section 392a of this title and amending sections 390, 391, 392, 395, 397, and 399 of this title] may be cited as the ‘Educational Broadcasting Facilities and Telecommunications Demonstration Act of 1976’.”


Short Title of 1975 AmendmentPub. L. 94–192, § 1, Dec. 31, 1975, 89 Stat. 1099, provided: “That this Act [amending sections 396 and 397 of this title] may be cited as the ‘Public Broadcasting Financing Act of 1975’.”


Short Title of 1971 AmendmentPub. L. 92–131, § 1, Sept. 30, 1971, 85 Stat. 363, provided that: “This Act [amending section 410 of this title] may be cited as the ‘Federal-State Communications Joint Board Act’.”


Short Title of 1970 AmendmentPub. L. 91–437, § 1, Oct. 7, 1970, 84 Stat. 888, provided: “That this Act [amending section 396 of this title] may be cited as the ‘Public Broadcasting Financing Act of 1970’.”


Short Title of 1969 AmendmentPub. L. 91–97, § 1, Oct. 27, 1969, 83 Stat. 146, provided: “That this Act [amending sections 391 and 396 of this title] may be cited as the ‘Educational Television and Radio Amendments of 1969’.”


Short Title of 1967 AmendmentPub. L. 90–129, § 1, Nov. 7, 1967, 81 Stat. 365, provided: “That this Act [enacting sections 396, 398, and 399 of this title, amending sections 390 to 395 and 397 of this title, and enacting provisions set out as notes under sections 390 and 392 of this title] may be cited as the ‘Public Broadcasting Act of 1967’.”


Short Title of 1960 AmendmentPub. L. 86–752, § 1, Sept. 13, 1960, 74 Stat. 889, provided that: “This Act [enacting sections 508 and 509 of this title, amending sections 154, 307, 309, 311, 312, 313, 317, 319, 405, 503, and 504 of this title, and enacting provisions set out as notes under sections 309 and 405 of this title] may be cited as the ‘Communications Act Amendments, 1960’.”


Short Title of 1952 AmendmentAct July 16, 1952, ch. 879, § 1, 66 Stat. 711, provided that: “This Act [enacting section 1343 of Title 18, Crimes and Criminal Procedure, amending sections 153 to 155, 307 to 312, 315, 316, 319, 402, 405, 409, and 410 of this title, and enacting provisions set out as notes under section 153 of this title] may be cited as the ‘Communications Act Amendments, 1952’.”




§ 610. Telephone service for disabled(a) Establishment of regulationsThe Commission shall establish such regulations as are necessary to ensure reasonable access to telephone service by persons with impaired hearing.


(b) Hearing aid compatibility requirements(1) Except as provided in paragraphs (2) and (3) and subsection (c), the Commission shall require that customer premises equipment described in this paragraph provide internal means for effective use with hearing aids that are designed to be compatible with telephones which meet established technical standards for hearing aid compatibility. Customer premises equipment described in this paragraph are the following:(A) All essential telephones.

(B) All telephones manufactured in the United States (other than for export) more than one year after August 16, 1988, or imported for use in the United States more than one year after such date.

(C) All customer premises equipment used with advanced communications services that is designed to provide 2-way voice communication via a built-in speaker intended to be held to the ear in a manner functionally equivalent to a telephone, subject to the regulations prescribed by the Commission under subsection (e).


(2)(A) The regulations prescribed by the Commission under paragraph (1) shall exempt from the requirements established pursuant to subparagraphs (B) and (C) of paragraph (1) only—(i) telephones used with public mobile services;

(ii) telephones used with private radio services; and

(iii) secure telephones.


(B) The Commission shall periodically assess the appropriateness of continuing in effect the exemptions for telephones and other customer premises equipment described in subparagraph (A) of this paragraph. The Commission shall revoke or otherwise limit any such exemption if the Commission determines that—(i) such revocation or limitation is in the public interest;

(ii) continuation of the exemption without such revocation or limitation would have an adverse effect on hearing-impaired individuals;

(iii) compliance with the requirements of subparagraph (B) or (C) of paragraph (1) is technologically feasible for the telephones to which the exemption applies; and

(iv) compliance with the requirements of subparagraph (B) or (C) of paragraph (1) would not increase costs to such an extent that the telephones to which the exemption applies could not be successfully marketed.



(3) The Commission may, upon the application of any interested person, initiate a proceeding to waive the requirements of paragraph (1)(B) of this subsection with respect to new telephones, or telephones associated with a new technology or service. The Commission shall not grant such a waiver unless the Commission determines, on the basis of evidence in the record of such proceeding, that such telephones, or such technology or service, are in the public interest, and that (A) compliance with the requirements of paragraph (1)(B) is technologically infeasible, or (B) compliance with such requirements would increase the costs of the telephones, or of the technology or service, to such an extent that such telephones, technology, or service could not be successfully marketed. In any proceeding under this paragraph to grant a waiver from the requirements of paragraph (1)(B), the Commission shall consider the effect on hearing-impaired individuals of granting the waiver. The Commission shall periodically review and determine the continuing need for any waiver granted pursuant to this paragraph.

(4) For purposes of this subsection—(A) the term “essential telephones” means only coin-operated telephones, telephones provided for emergency use, and other telephones frequently needed for use by persons using such hearing aids;

(B) the term “telephones used with public mobile services” means telephones and other customer premises equipment used in whole or in part with air-to-ground radiotelephone services, cellular radio telecommunications services, offshore radio, rural radio service, public land mobile telephone service, or other common carrier radio communication services covered by title 47 of the Code of Federal Regulations, or any functionally equivalent unlicensed wireless services;

(C) the term “telephones used with private radio services” means telephones and other customer premises equipment used in whole or in part with private land mobile radio services and other communications services characterized by the Commission in its rules as private radio services; and

(D) the term “secure telephones” means telephones that are approved by the United States Government for the transmission of classified or sensitive voice communications.



(c) Technical standardsThe Commission shall establish or approve such technical standards as are required to enforce this section. A telephone or other customer premises equipment that is compliant with relevant technical standards developed through a public participation process and in consultation with interested consumer stakeholders (designated by the Commission for the purposes of this section) will be considered hearing aid compatible for purposes of this section, until such time as the Commission may determine otherwise. The Commission shall consult with the public, including people with hearing loss, in establishing or approving such technical standards. The Commission may delegate this authority to an employee pursuant to section 155(c) of this title. The Commission shall remain the final arbiter as to whether the standards meet the requirements of this section.


(d) Labeling of packaging materials for equipmentThe Commission shall establish such requirements for the labeling of packaging materials for equipment as are needed to provide adequate information to consumers on the compatibility between telephones and hearing aids.


(e) Costs and benefits; encouragement of use of currently available technologyIn any rulemaking to implement the provisions of this section, the Commission shall specifically consider the costs and benefits to all telephone users, including persons with and without hearing loss. The Commission shall ensure that regulations adopted to implement this section encourage the use of currently available technology and do not discourage or impair the development of improved technology. In implementing the provisions of subsection (b)(1)(C), the Commission shall use appropriate timetables or benchmarks to the extent necessary (1) due to technical feasibility, or (2) to ensure the marketability or availability of new technologies to users.


(f) Periodic review of regulations; retrofittingThe Commission shall periodically review the regulations established pursuant to this section. Except for coin-operated telephones and telephones provided for emergency use, the Commission may not require the retrofitting of equipment to achieve the purposes of this section.


(g) Recovery of reasonable and prudent costsAny common carrier or connecting carrier may provide specialized terminal equipment needed by persons whose hearing, speech, vision, or mobility is impaired. The State commission may allow the carrier to recover in its tariffs for regulated service reasonable and prudent costs not charged directly to users of such equipment.


(h) Rule of constructionNothing in the Twenty-First Century Communications and Video Accessibility Act of 2010 shall be construed to modify the Commission’s regulations set forth in section 20.19 of title 47 of the Code of Federal Regulations, as in effect on October 8, 2010.


(June 19, 1934, ch. 652, title VII, § 710, formerly title VI, § 610, as added Pub. L. 97–410, § 3, Jan. 3, 1983, 96 Stat. 2043; renumbered title VII, § 710, Pub. L. 98–549, § 6(a), Oct. 30, 1984, 98 Stat. 2804; amended Pub. L. 100–394, § 3, Aug. 16, 1988, 102 Stat. 976; Pub. L. 103–414, title III, § 304(a)(16), Oct. 25, 1994, 108 Stat. 4297; Pub. L. 111–260, title I, § 102, Oct. 8, 2010, 124 Stat. 2753.)

Editorial Notes

References in TextThe Twenty-First Century Communications and Video Accessibility Act of 2010, referred to in subsec. (h), is Pub. L. 111–260, Oct. 8, 2010, 124 Stat. 2751, which enacted sections 615c and 616 to 620 of this title, amended sections 153, 225, 303, 330, 402, 503, 610, and 613 of this title, and enacted provisions set out as notes under sections 153, 303, 609, 613, and 619 of this title. For complete classification of this Act to the Code, see Short Title of 2010 Amendment note set out under section 609 of this title and Tables.

Amendments2010—Subsec. (b)(1). Pub. L. 111–260, § 102(a)(1), amended par. (1) generally. Prior to amendment, par. (1) read as follows:
“(1) Except as provided in paragraphs (2) and (3), the Commission shall require that—
“(A) all essential telephones, and
“(B) all telephones manufactured in the United States (other than for export) more than one year after August 16, 1988, or imported for use in the United States more than one year after August 16, 1988,
provide internal means for effective use with hearing aids that are designed to be compatible with telephones which meet established technical standards for hearing aid compatibility.”
Subsec. (b)(2)(A). Pub. L. 111–260, § 102(a)(2)(A)(i)(I), in introductory provisions, struck out “initial” before “regulations” and “of this subsection after August 16, 1988,” before “shall exempt” and substituted “subparagraphs (B) and (C) of paragraph (1)” for “paragraph (1)(B) of this subsection”.
Subsec. (b)(2)(A)(ii) to (iv). Pub. L. 111–260, § 102(a)(2)(A)(i)(II)–(IV), inserted “and” at the end of clause (ii), redesignated cl. (iv) as (iii), and struck out former cl. (iii) which read as follows: “cordless telephones; and”.
Subsec. (b)(2)(B), (C). Pub. L. 111–260, § 102(a)(2)(A)(ii), (iii), redesignated subpar. (C) as (B), substituted “The Commission shall periodically assess the appropriateness of continuing in effect the exemptions for telephones and other customer premises equipment described in subparagraph (A) of this paragraph.” for “The Commission shall periodically assess the appropriateness of continuing in effect the exemptions provided by such regulations for telephones used with public mobile services and telephones used with private radio services.” in introductory provisions, substituted “subparagraph (B) or (C) of paragraph (1)” for “paragraph (1)(B)” in cls. (iii) and (iv), and struck out former subpar. (B) which read as follows: “The exemption provided by such regulations for cordless telephones shall not apply with respect to cordless telephones manufactured or imported more than three years after August 16, 1988.”
Subsec. (b)(4)(B). Pub. L. 111–260, § 102(a)(2)(B), substituted “telephones used with public mobile” for “public mobile”, inserted “telephones and other customer premises equipment used in whole or in part with” after “means”, substituted “or other common carrier” for “and other common carrier”, struck out “part 22 of” before “title 47 of the Code of Federal Regulations”, and inserted before semicolon at end “, or any functionally equivalent unlicensed wireless services”.
Subsec. (b)(4)(C). Pub. L. 111–260, § 102(a)(2)(C), substituted “term ‘telephones used with private radio services’ ” for “term ‘private radio services’ ” and inserted “telephones and other customer premises equipment used in whole or in part with” after “means”.
Subsec. (c). Pub. L. 111–260, § 102(b), inserted at end: “A telephone or other customer premises equipment that is compliant with relevant technical standards developed through a public participation process and in consultation with interested consumer stakeholders (designated by the Commission for the purposes of this section) will be considered hearing aid compatible for purposes of this section, until such time as the Commission may determine otherwise. The Commission shall consult with the public, including people with hearing loss, in establishing or approving such technical standards. The Commission may delegate this authority to an employee pursuant to section 155(c) of this title. The Commission shall remain the final arbiter as to whether the standards meet the requirements of this section.”
Subsec. (e). Pub. L. 111–260, § 102(c), substituted “loss” for “impairments” and inserted at end “In implementing the provisions of subsection (b)(1)(C), the Commission shall use appropriate timetables or benchmarks to the extent necessary (1) due to technical feasibility, or (2) to ensure the marketability or availability of new technologies to users.”
Subsec. (h). Pub. L. 111–260, § 102(d), amended subsec. (h) generally. Prior to amendment, subsec. (h) related to State enforcement.
1994—Subsec. (f). Pub. L. 103–414 substituted “The Commission” for “The Commission shall complete rulemaking actions required by this section and issue specific and detailed rules and regulations resulting therefrom within one year after January 3, 1983. The Commission shall complete rulemaking actions required to implement the amendments made by the Hearing Aid Compatibility Act of 1988 within nine months after August 16, 1988. Thereafter, the Commission”.
1988—Subsec. (b). Pub. L. 100–394, § 3(a), amended subsec. (b) generally. Prior to amendment, subsec. (b) read as follows: “The Commission shall require that essential telephones provide internal means for effective use with hearing aids that are specially designed for telephone use. For purposes of this subsection, the term ‘essential telephones’ means only coin-operated telephones, telephones provided for emergency use, and other telephones frequently needed for use by persons using such hearing aids.”
Subsec. (f). Pub. L. 100–394, § 3(b), substituted “The Commission shall complete rulemaking actions required to implement the amendments made by the Hearing Aid Compatibility Act of 1988 within nine months after August 16, 1988. Thereafter, the Commission shall periodically review the regulations established pursuant to this section.” for “Thereafter the Commission shall periodically review such rules and regulations.”

Statutory Notes and Related Subsidiaries
Congressional Findings for 1988 AmendmentPub. L. 100–394, § 2, Aug. 16, 1988, 102 Stat. 976, provided that: 
“The Congress finds that—
“(1) to the fullest extent made possible by technology and medical science, hearing-impaired persons should have equal access to the national telecommunications network;

“(2) present technology provides effective coupling of telephones to hearing aids used by some severely hearing-impaired persons for communicating by voice telephone;

“(3) anticipated improvements in both telephone and hearing aid technologies promise greater access in the future; and

“(4) universal telephone service for hearing-impaired persons will lead to greater employment opportunities and increased productivity.”




Congressional FindingsPub. L. 97–410, § 2, Jan. 3, 1983, 96 Stat. 2043, provided that: 
“The Congress finds that—
“(1) all persons should have available the best telephone service which is technologically and economically feasible;

“(2) currently available technology is capable of providing telephone service to some individuals who, because of hearing impairments, require telephone reception by means of hearing aids with induction coils, or other inductive receptors;

“(3) the lack of technical standards ensuring compatibility between hearing aids and telephones has prevented receipt of the best telephone service which is technologically and economically feasible; and

“(4) adoption of technical standards is required in order to ensure compatibility between telephones and hearing aids, thereby accommodating the needs of individuals with hearing impairments.”






§ 611. Closed-captioning of public service announcements
Any television public service announcement that is produced or funded in whole or in part by any agency or instrumentality of Federal Government shall include closed captioning of the verbal content of such announcement. A television broadcast station licensee—(1) shall not be required to supply closed captioning for any such announcement that fails to include it; and

(2) shall not be liable for broadcasting any such announcement without transmitting a closed caption unless the licensee intentionally fails to transmit the closed caption that was included with the announcement.

(June 19, 1934, ch. 652, title VII, § 711, as added Pub. L. 98–549, § 8, Oct. 30, 1984, 98 Stat. 2804; amended Pub. L. 101–336, title IV, § 402, July 26, 1990, 104 Stat. 369.)

Editorial Notes
Amendments1990—Pub. L. 101–336 amended section generally, substituting provisions relating to closed-captioning of public service announcements for provisions relating to establishment, functions, composition, etc., of Telecommunications Policy Study Commission.

Statutory Notes and Related Subsidiaries
Effective DateSection effective 60 days after Oct. 30, 1984, except where otherwise expressly provided, see section 9(a) of Pub. L. 98–549, set out as a note under section 521 of this title.



§ 612. Syndicated exclusivity(a) The Federal Communications Commission shall initiate a combined inquiry and rulemaking proceeding for the purpose of—(1) determining the feasibility of imposing syndicated exclusivity rules with respect to the delivery of syndicated programming (as defined by the Commission) for private home viewing of secondary transmissions by satellite of broadcast station signals similar to the rules issued by the Commission with respect to syndicated exclusivity and cable television; and

(2) adopting such rules if the Commission considers the imposition of such rules to be feasible.


(b) In the event that the Commission adopts such rules, any willful and repeated secondary transmission made by a satellite carrier to the public of a primary transmission embodying the performance or display of a work which violates such Commission rules shall be subject to the remedies, sanctions, and penalties provided by subchapter V and section 605 of this title.

(June 19, 1934, ch. 652, title VII, § 712, as added Pub. L. 100–667, title II, § 203, Nov. 16, 1988, 102 Stat. 3958; amended Pub. L. 103–414, title III, § 304(a)(17), Oct. 25, 1994, 108 Stat. 4297.)

Editorial Notes
Amendments1994—Subsec. (a). Pub. L. 103–414 struck out “, within 120 days after January 1, 1989,” after “The Federal Communications Commission shall”.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 1, 1989, see section 206 of Pub. L. 100–667, set out as a note under section 119 of Title 17, Copyrights.



§ 613. Video programming accessibility(a) Repealed. Pub. L. 115–141, div. P, title IV, § 402(i)(11), Mar. 23, 2018, 132 Stat. 1090

(b) Accountability criteriaWithin 18 months after February 8, 1996, the Commission shall prescribe such regulations as are necessary to implement this section. Such regulations shall ensure that—(1) video programming first published or exhibited after the effective date of such regulations is fully accessible through the provision of closed captions, except as provided in subsection (d); and

(2) video programming providers or owners maximize the accessibility of video programming first published or exhibited prior to the effective date of such regulations through the provision of closed captions, except as provided in subsection (d).


(c) Deadlines for captioning(1) In generalThe regulations prescribed pursuant to subsection (b) shall include an appropriate schedule of deadlines for the provision of closed captioning of video programming once published or exhibited on television.


(2) Deadlines for programming delivered using Internet protocol(A) Regulations on closed captioning on video programming delivered using Internet protocolNot later than 6 months after the submission of the report to the Commission required by subsection (e)(1) 11 See References in Text note below. of the Twenty-First Century Communications and Video Accessibility Act of 2010, the Commission shall revise its regulations to require the provision of closed captioning on video programming delivered using Internet protocol that was published or exhibited on television with captions after the effective date of such regulations.


(B) ScheduleThe regulations prescribed under this paragraph shall include an appropriate schedule of deadlines for the provision of closed captioning, taking into account whether such programming is prerecorded and edited for Internet distribution, or whether such programming is live or near-live and not edited for Internet distribution.


(C) CostThe Commission may delay or waive the regulation promulgated under subparagraph (A) to the extent the Commission finds that the application of the regulation to live video programming delivered using Internet protocol with captions after the effective date of such regulations would be economically burdensome to providers of video programming or program owners.


(D) Requirements for regulationsThe regulations prescribed under this paragraph—(i) shall contain a definition of “near-live programming” and “edited for Internet distribution”;

(ii) may exempt any service, class of service, program, class of program, equipment, or class of equipment for which the Commission has determined that the application of such regulations would be economically burdensome for the provider of such service, program, or equipment;

(iii) shall clarify that, for the purposes of implementation, of this subsection, the terms “video programming distributors” and “video programming providers” include an entity that makes available directly to the end user video programming through a distribution method that uses Internet protocol;

(iv) and describe the responsibilities of video programming providers or distributors and video programming owners;

(v) shall establish a mechanism to make available to video programming providers and distributors information on video programming subject to the Act on an ongoing basis;

(vi) shall consider that the video programming provider or distributor shall be deemed in compliance if such entity enables the rendering or pass through of closed captions and makes a good faith effort to identify video programming subject to the Act using the mechanism created in (v); and

(vii) shall provide that de minimis failure to comply with such regulations by a video programming provider or owner shall not be treated as a violation of the regulations.



(3) Alternate means of complianceAn entity may meet the requirements of this section through alternate means than those prescribed by regulations pursuant to subsection (b), as revised pursuant to paragraph (2)(A) of this subsection, if the requirements of this section are met, as determined by the Commission.



(d) ExemptionsNotwithstanding subsection (b)—(1) the Commission may exempt by regulation programs, classes of programs, or services for which the Commission has determined that the provision of closed captioning would be economically burdensome to the provider or owner of such programming;

(2) a provider of video programming or the owner of any program carried by the provider shall not be obligated to supply closed captions if such action would be inconsistent with contracts in effect on February 8, 1996, except that nothing in this section shall be construed to relieve a video programming provider of its obligations to provide services required by Federal law; and

(3) a provider of video programming or program owner may petition the Commission for an exemption from the requirements of this section, and the Commission may grant such petition upon a showing that the requirements contained in this section would be economically burdensome. During the pendency of such a petition, such provider or owner shall be exempt from the requirements of this section. The Commission shall act to grant or deny any such petition, in whole or in part, within 6 months after the Commission receives such petition, unless the Commission finds that an extension of the 6-month period is necessary to determine whether such requirements are economically burdensome.


(e) Undue burdenThe term “undue burden” means significant difficulty or expense. In determining whether the closed captions necessary to comply with the requirements of this paragraph would result in an undue economic burden, the factors to be considered include—(1) the nature and cost of the closed captions for the programming;

(2) the impact on the operation of the provider or program owner;

(3) the financial resources of the provider or program owner; and

(4) the type of operations of the provider or program owner.


(f) Video description(1) Reinstatement of regulationsOn the day that is 1 year after October 8, 2010, the Commission shall, after a rulemaking, reinstate its video description regulations contained in the Implementation of Video Description of Video Programming Report and Order (15 F.C.C.R. 15,230 (2000)), recon. granted in part and denied in part, (16 F.C.C.R. 1251 (2001)), modified as provided in paragraph (2).


(2) Modifications to reinstated regulationsSuch regulations shall be modified only as follows:(A) The regulations shall apply to video programming, as defined in subsection (h), insofar as such programming is transmitted for display on television in digital format.

(B) The Commission shall update the list of the top 25 designated market areas, the list of the top 5 national nonbroadcast networks that have at least 50 hours per quarter of prime time programming that is not exempt under this paragraph, and the beginning calendar quarter for which compliance shall be calculated.

(C) The regulations may permit a provider of video programming or a program owner to petition the Commission for an exemption from the requirements of this section upon a showing that the requirements contained in this section be economically burdensome.

(D) The Commission may exempt from the regulations established pursuant to paragraph (1) a service, class of services, program, class of programs, equipment, or class of equipment for which the Commission has determined that the application of such regulations would be economically burdensome for the provider of such service, program, or equipment.

(E) The regulations shall not apply to live or near-live programming.

(F) The regulations shall provide for an appropriate phased schedule of deadlines for compliance.

(G) The Commission shall consider extending the exemptions and limitations in the reinstated regulations for technical capability reasons to all providers and owners of video programming.


(3) Inquiries on further video description requirementsThe Commission shall commence the following inquiries not later than 1 year after the completion of the phase-in of the reinstated regulations and shall report to Congress 1 year thereafter on the findings for each of the following:(A) Video description in television programmingThe availability, use, and benefits of video description on video programming distributed on television, the technical and creative issues associated with providing such video description, and the financial costs of providing such video description for providers of video programming and program owners.


(B) Video description in video programming distributed on the InternetThe technical and operational issues, costs, and benefits of providing video descriptions for video programming that is delivered using Internet protocol.



(4) Continuing Commission authority(A) In generalThe Commission may not issue additional regulations unless the Commission determines, at least 2 years after completing the reports required in paragraph (3), that the need for and benefits of providing video description for video programming, insofar as such programming is transmitted for display on television, are greater than the technical and economic costs of providing such additional programming.


(B) LimitationIf the Commission makes the determination under subparagraph (A) and issues additional regulations, the Commission may not increase, in total, the hour requirement for additional described programming by more than 75 percent of the requirement in the regulations reinstated under paragraph (1).


(C) Application to designated market areas(i) In generalAfter the Commission completes the reports on video description required in paragraph (3), the Commission shall phase in the video description regulations for the top 60 designated market areas, except that the Commission may grant waivers to entities in specific designated market areas where it deems appropriate.


(ii) Phase-in deadlineThe phase-in described in clause (i) shall be completed not later than 6 years after October 8, 2010.


(iii) ReportNine years after October 8, 2010, the Commission shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report assessing—(I) the types of described video programming that is available to consumers;

(II) consumer use of such programming;

(III) the costs to program owners, providers, and distributors of creating such programming;

(IV) the potential costs to program owners, providers, and distributors in designated market areas outside of the top 60 of creating such programming;

(V) the benefits to consumers of such programming;

(VI) the amount of such programming currently available; and

(VII) the need for additional described programming in designated market areas outside the top 60.


(iv) Additional market areasTen years after October 8, 2010, the Commission shall have the authority, based upon the findings, conclusions, and recommendations contained in the report under clause (iii), to phase in the video description regulations for up to an additional 10 designated market areas each year—(I) if the costs of implementing the video description regulations to program owners, providers, and distributors in those additional markets are reasonable, as determined by the Commission; and

(II) except that the Commission may grant waivers to entities in specific designated market areas where it deems appropriate.





(g) Emergency informationNot later than 1 year after the Advisory Committee report under subsection (e)(2) 1 is submitted to the Commission, the Commission shall complete a proceeding to—(1) identify methods to convey emergency information (as that term is defined in section 79.2 of title 47, Code of Federal Regulations) in a manner accessible to individuals who are blind or visually impaired; and

(2) promulgate regulations that require video programming providers and video programming distributors (as those terms are defined in section 79.1 of title 47, Code of Federal Regulations) and program owners to convey such emergency information in a manner accessible to individuals who are blind or visually impaired.


(h) DefinitionsFor purposes of this section, section 303 of this title, and section 330 of this title:(1) Video descriptionThe term “video description” means the insertion of audio narrated descriptions of a television program’s key visual elements into natural pauses between the program’s dialogue.


(2) Video programmingThe term “video programming” means programming by, or generally considered comparable to programming provided by a television broadcast station, but not including consumer-generated media (as defined in section 153 of this title).



(j) 22 So in original. No subsec. (i) has been enacted. Private rights of actions prohibitedNothing in this section shall be construed to authorize any private right of action to enforce any requirement of this section or any regulation thereunder. The Commission shall have exclusive jurisdiction with respect to any complaint under this section.


(June 19, 1934, ch. 652, title VII, § 713, as added Pub. L. 104–104, title III, § 305, Feb. 8, 1996, 110 Stat. 126; amended Pub. L. 111–260, title II, § 202, Oct. 8, 2010, 124 Stat. 2767; Pub. L. 111–265, § 2(6)–(11), Oct. 8, 2010, 124 Stat. 2795, 2796; Pub. L. 115–141, div. P, title IV, § 402(i)(11), Mar. 23, 2018, 132 Stat. 1090.)

Editorial Notes

References in TextSubsection (e)(1) of the Twenty-First Century Communications and Video Accessibility Act of 2010 and subsection (e)(2), referred to in subsecs. (c)(2)(A) and (g), respectively, probably mean subsections (e)(1) and (e)(2) of section 201 of Pub. L. 111–260, which are set out as a note under this section.
The Act, referred to in subsec. (c)(2)(D)(v), (vi), probably means act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.

Prior ProvisionsA prior section 613, act June 19, 1934, ch. 652, title VII, § 713, as added Nov. 16, 1988, Pub. L. 100–667, title II, § 203, 102 Stat. 3958, related to report to Congress on discrimination, prior to repeal by Pub. L. 103–414, title III, § 304(a)(18), Oct. 25, 1994, 108 Stat. 4297.

Amendments2018—Subsec. (a). Pub. L. 115–141 struck out subsec. (a). Text read as follows: “Within 180 days after February 8, 1996, the Federal Communications Commission shall complete an inquiry to ascertain the level at which video programming is closed captioned. Such inquiry shall examine the extent to which existing or previously published programming is closed captioned, the size of the video programming provider or programming owner providing closed captioning, the size of the market served, the relative audience shares achieved, or any other related factors. The Commission shall submit to the Congress a report on the results of such inquiry.”
2010—Subsec. (c). Pub. L. 111–260, § 202(b), added subsec. (c) and struck out former subsec. (c). Prior to amendment, text read as follows: “Such regulations shall include an appropriate schedule of deadlines for the provision of closed captioning of video programming.”
Subsec. (c)(2)(D)(iii). Pub. L. 111–265, § 2(9), substituted “programming distributors” for “programming distribution”.
Subsec. (c)(2)(D)(v). Pub. L. 111–265, § 2(10), substituted “programming providers” for “progamming providers”.
Subsec. (c)(2)(D)(vi). Pub. L. 111–265, § 2(11), substituted “and makes” for “and video description signals and make”.
Subsec. (d)(3). Pub. L. 111–260, § 202(c), added par. (3) and struck out former par. (3) which read as follows: “a provider of video programming or program owner may petition the Commission for an exemption from the requirements of this section, and the Commission may grant such petition upon a showing that the requirements contained in this section would result in an undue burden.”
Subsec. (f). Pub. L. 111–260, § 202(a)(1), (3), added subsec. (f) and struck out former subsec. (f). Prior to amendment, text read as follows: “Within 6 months after February 8, 1996, the Commission shall commence an inquiry to examine the use of video descriptions on video programming in order to ensure the accessibility of video programming to persons with visual impairments, and report to Congress on its findings. The Commission’s report shall assess appropriate methods and schedules for phasing video descriptions into the marketplace, technical and quality standards for video descriptions, a definition of programming for which video descriptions would apply, and other technical and legal issues that the Commission deems appropriate.”
Subsec. (f)(2)(A). Pub. L. 111–265, § 2(6), substituted “such” for “and”.
Subsec. (f)(2)(B). Pub. L. 111–265, § 2(7), inserted “have” after “nonbroadcast networks that”.
Subsec. (f)(4)(C)(iii). Pub. L. 111–265, § 2(8), inserted “and Commerce” after “Energy”.
Subsec. (g). Pub. L. 111–260, § 202(a)(1), (3), added subsec. (g) and struck out former subsec. (g). Prior to amendment, text read as follows: “For purposes of this section, ‘video description’ means the insertion of audio narrated descriptions of a television program’s key visual elements into natural pauses between the program’s dialogue.”
Subsecs. (h), (j). Pub. L. 111–260, § 202(a)(2), (3), added subsec. (h) and redesignated former subsec. (h) as (j).

Statutory Notes and Related Subsidiaries
Video Programming and Emergency Access Advisory CommitteePub. L. 111–260, § 201, Oct. 8, 2010, 124 Stat. 2764, as amended by Pub. L. 111–265, § 1(2)–(5), Oct. 8, 2010, 124 Stat. 2795, provided that:
“(a) Establishment.—Not later than 60 days after the date of enactment of this Act [Oct. 8, 2010], the Chairman shall establish an advisory committee to be known as the Video Programming and Emergency Access Advisory Committee.

“(b) Membership.—As soon as practicable after the date of enactment of this Act, the Chairman shall appoint individuals who have the technical knowledge and engineering expertise to serve on the Advisory Committee in the fulfillment of its duties, including the following:“(1) Representatives of distributors and providers of video programming or a national organization representing such distributors.

“(2) Representatives of vendors, developers, and manufacturers of systems, facilities, equipment, and capabilities for the provision of video programming delivered using Internet protocol or a national organization representing such vendors, developers, or manufacturers.

“(3) Representatives of manufacturers of consumer electronics or information technology equipment or a national organization representing such manufacturers.

“(4) Representatives of video programming producers or a national organization representing such producers.

“(5) Representatives of national organizations representing accessibility advocates, including individuals with disabilities and the elderly.

“(6) Representatives of the broadcast television industry or a national organization representing such industry.

“(7) Other individuals with technical and engineering expertise, as the Chairman determines appropriate.


“(c) Commission Oversight.—The Chairman shall appoint a member of the Commission’s staff to moderate and direct the work of the Advisory Committee.

“(d) Technical Staff.—The Commission shall appoint a member of the Commission’s technical staff to provide technical assistance to the Advisory Committee.

“(e) Development of Recommendations.—“(1) Closed captioning report.—Within 6 months after the date of the first meeting of the Advisory Committee, the Advisory Committee shall develop and submit to the Commission a report that includes the following:“(A) A recommended schedule of deadlines for the provision of closed captioning service.

“(B) An identification of the performance objectives for protocols, technical capabilities, and technical procedures needed to permit content providers, content distributors, Internet service providers, software developers, and device manufacturers to reliably encode, transport, receive, and render closed captions of video programming, except for consumer generated media, delivered using Internet protocol.

“(C) An identification of additional protocols, technical capabilities, and technical procedures beyond those available as of the date of enactment of the Twenty-First Century Communications and Video Accessibility Act of 2010 [Oct. 8, 2010] for the delivery of closed captions of video programming, except for consumer generated media, delivered using Internet protocol that are necessary to meet the performance objectives identified under subparagraph (B).

“(D) A recommendation for technical standards to address the performance objectives identified in subparagraph (B).

“(E) A recommendation for any regulations that may be necessary to ensure compatibility between video programming, except for consumer generated media, delivered using Internet protocol and devices capable of receiving and displaying such programming in order to facilitate access to closed captions.


“(2) Video description, emergency information, user interfaces, and video programming guides and menus.—Within 18 months after the date of enactment of this Act, the Advisory Committee shall develop and submit to the Commission a report that includes the following:“(A) A recommended schedule of deadlines for the provision of video description and emergency information.

“(B) An identification of the performance objectives for protocols, technical capabilities, and technical procedures needed to permit content providers, content distributors, Internet service providers, software developers, and device manufacturers to reliably encode, transport, receive, and render video descriptions of video programming, except for consumer generated media, and emergency information delivered using Internet protocol or digital broadcast television.

“(C) An identification of additional protocols, technical capabilities, and technical procedures beyond those available as of the date of enactment of the Twenty-First Century Communications and Video Accessibility Act of 2010 for the delivery of video descriptions of video programming, except for consumer generated media, and emergency information delivered using Internet protocol or digital broadcast television that are necessary to meet the performance objectives identified under subparagraph (B).

“(D) A recommendation for technical standards to address the performance objectives identified in subparagraph (B).

“(E) A recommendation for any regulations that may be necessary to ensure compatibility between video programming, except for consumer generated media, delivered using Internet protocol or digital broadcast television and devices capable of receiving and displaying such programming, except for consumer generated media, in order to facilitate access to video descriptions and emergency information.

“(F) With respect to user interfaces, a recommendation for the standards, protocols, and procedures used to enable the functions of apparatus designed to receive or display video programming transmitted simultaneously with sound (including apparatus designed to receive or display video programming transmitted by means of services using Internet protocol) to be accessible to and usable by individuals with disabilities.

“(G) With respect to user interfaces, a recommendation for the standards, protocols, and procedures used to enable on-screen text menus and other visual indicators used to access the functions on an apparatus described in subparagraph (F) to be accompanied by audio output so that such menus or indicators are accessible to and usable by individuals with disabilities.

“(H) With respect to video programming guides and menus, a recommendation for the standards, protocols, and procedures used to enable video programming information and selection provided by means of a navigation device, guide, or menu to be accessible in real-time by individuals who are blind or visually impaired.


“(3) Consideration of work by standard-setting organizations.—The recommendations of the advisory committee shall, insofar as possible, incorporate the standards, protocols, and procedures that have been adopted by recognized industry standard-setting organizations for each of the purposes described in paragraphs (1) and (2).


“(f) Meetings.—“(1) Initial meeting.—The initial meeting of the Advisory Committee shall take place not later than 180 days after the date of the enactment of this Act [Oct. 8, 2010].

“(2) Other meetings.—After the initial meeting, the Advisory Committee shall meet at the call of the Chairman.

“(3) Notice; open meetings.—Any meeting held by the Advisory Committee shall be noticed at least 14 days before such meeting and shall be open to the public.


“(g) Procedural Rules.—“(1) Quorum.—The presence of one-third of the members of the Advisory Committee shall constitute a quorum for conducting the business of the Advisory Committee.

“(2) Subcommittees.—To assist the Advisory Committee in carrying out its functions, the Chairman may establish appropriate subcommittees composed of members of the Advisory Committee and other subject matter experts.

“(3) Additional procedural rules.—The Advisory Committee may adopt other procedural rules as needed.


“(h) Federal Advisory Committee Act.—The Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Advisory Committee.”



[For definitions of terms used in section 201 of Pub. L. 111–260, set out above, see section 206 of Pub. L. 111–260, set out as a note under section 153 of this title.]



§ 614. Telecommunications Development Fund(a) Purpose of sectionIt is the purpose of this section—(1) to promote access to capital for small businesses in order to enhance competition in the telecommunications industry;

(2) to stimulate new technology development, and promote employment and training; and

(3) to support universal service and promote delivery of telecommunications services to underserved rural and urban areas.


(b) Establishment of FundThere is hereby established a body corporate to be known as the Telecommunications Development Fund, which shall have succession until dissolved. The Fund shall maintain its principal office in the District of Columbia and shall be deemed, for purposes of venue and jurisdiction in civil actions, to be a resident and citizen thereof.


(c) Independent Board of DirectorsThe Fund shall have a Board of Directors consisting of 5 people with experience in areas including finance, investment banking, government banking, communications law and administrative practice, and public policy. The Board of Directors shall select annually a Chair from among the directors. A nominating committee, comprised of the Chair and 2 other directors selected by the Chair, shall appoint additional directors. The Fund’s bylaws shall regulate the other aspects of the Board of Directors, including provisions relating to meetings, quorums, committees, and other matters, all as typically contained in the bylaws of a similar private investment fund.


(d) Accounts of FundThe Fund shall maintain its accounts at a financial institution designated for purposes of this section by the Chairman of the Board. The accounts of the Fund shall consist of—(1) such sums as may be appropriated to the Commission for advances to the Fund;

(2) any contributions or donations to the Fund that are accepted by the Fund; and

(3) any repayment of, or other payment made with respect to, loans, equity, or other extensions of credit made from the Fund.


(e) Use of FundAll moneys deposited into the accounts of the Fund shall be used solely for—(1) the making of loans, investments, or other extensions of credits to eligible small businesses in accordance with subsection (f);

(2) the provision of financial advice to eligible small businesses;

(3) expenses for the administration and management of the Fund (including salaries, expenses, and the rental or purchase of office space for the fund); 11 So in original. Probably should be “Fund);”.

(4) preparation of research, studies, or financial analyses; and

(5) other services consistent with the purposes of this section.


(f) Lending and credit operationsLoans or other extensions of credit from the Fund shall be made available to an eligible small business on the basis of—(1) the analysis of the business plan of the eligible small business;

(2) the reasonable availability of collateral to secure the loan or credit extension;

(3) the extent to which the loan or credit extension promotes the purposes of this section; and

(4) other lending policies as defined by the Board.


(g) Return of advancesAny advances appropriated pursuant to subsection (d)(1) shall be disbursed upon such terms and conditions (including conditions relating to the time or times of repayment) as are specified in any appropriations Act providing such advances.


(h) General corporate powersThe Fund shall have power—(1) to sue and be sued, complain and defend, in its corporate name and through its own counsel;

(2) to adopt, alter, and use the corporate seal, which shall be judicially noticed;

(3) to adopt, amend, and repeal by its Board of Directors, bylaws, rules, and regulations as may be necessary for the conduct of its business;

(4) to conduct its business, carry on its operations, and have officers and exercise the power granted by this section in any State without regard to any qualification or similar statute in any State;

(5) to lease, purchase, or otherwise acquire, own, hold, improve, use, or otherwise deal in and with any property, real, personal, or mixed, or any interest therein, wherever situated, for the purposes of the Fund;

(6) to accept gifts or donations of services, or of property, real, personal, or mixed, tangible or intangible, in aid of any of the purposes of the Fund;

(7) to sell, convey, mortgage, pledge, lease, exchange, and otherwise dispose of its property and assets;

(8) to appoint such officers, attorneys, employees, and agents as may be required, to determine their qualifications, to define their duties, to fix their salaries, require bonds for them, and fix the penalty thereof; and

(9) to enter into contracts, to execute instruments, to incur liabilities, to make loans and equity investment, and to do all things as are necessary or incidental to the proper management of its affairs and the proper conduct of its business.


(i) Accounting, auditing, and reportingThe accounts of the Fund shall be audited annually. Such audits shall be conducted in accordance with generally accepted auditing standards by independent certified public accountants. A report of each such audit shall be furnished to the Secretary of the Treasury and the Commission. The representatives of the Secretary and the Commission shall have access to all books, accounts, financial records, reports, files, and all other papers, things, or property belonging to or in use by the Fund and necessary to facilitate the audit.


(j) Report on audits by TreasuryA report of each such audit for a fiscal year shall be made by the Secretary of the Treasury to the President and to the Congress not later than 6 months following the close of such fiscal year. The report shall set forth the scope of the audit and shall include a statement of assets and liabilities, capital and surplus or deficit; a statement of surplus or deficit analysis; a statement of income and expense; a statement of sources and application of funds; and such comments and information as may be deemed necessary to keep the President and the Congress informed of the operations and financial condition of the Fund, together with such recommendations with respect thereto as the Secretary may deem advisable.


(k) DefinitionsAs used in this section:(1) Eligible small businessThe term “eligible small business” means business enterprises engaged in the telecommunications industry that have $50,000,000 or less in annual revenues, on average over the past 3 years prior to submitting the application under this section.


(2) FundThe term “Fund” means the Telecommunications Development Fund established pursuant to this section.


(3) Telecommunications industryThe term “telecommunications industry” means communications businesses using regulated or unregulated facilities or services and includes broadcasting, telecommunications, cable, computer, data transmission, software, programming, advanced messaging, and electronics businesses.



(June 19, 1934, ch. 652, title VII, § 714, as added Pub. L. 104–104, title VII, § 707(b), Feb. 8, 1996, 110 Stat. 154; amended Pub. L. 108–494, title II, § 205, Dec. 23, 2004, 118 Stat. 3996; Pub. L. 112–96, title VI, § 6602, Feb. 22, 2012, 126 Stat. 245.)

Editorial Notes
Amendments2012—Subsec. (c). Pub. L. 112–96, § 6602(1), added subsec. (c) and struck out former subsec. (c) which related to the Board of Directors of the Fund.
Subsec. (d). Pub. L. 112–96, § 6602(2), struck out “(after consultation with the Commission and the Secretary of the Treasury)” after “Chairman of the Board ” in introductory provisions, redesignated pars. (2) to (4) as (1) to (3), respectively, and struck out former par. (1) which read as follows: “interest transferred pursuant to section 309(j)(8)(C) of this title;”.
Subsec. (g). Pub. L. 112–96, § 6602(3), substituted “subsection (d)(1)” for “subsection (d)(2)”.
2004—Subsec. (f). Pub. L. 108–494 reenacted heading without change and amended text generally. Prior to amendment, text read as follows: “Loans or other extensions of credit from the Fund shall be made available in accordance with the requirements of the Federal Credit Reform Act of 1990 (2 U.S.C. 661 et seq.) and any other applicable law to an eligible small business on the basis of—
“(1) the analysis of the business plan of the eligible small business;
“(2) the reasonable availability of collateral to secure the loan or credit extension;
“(3) the extent to which the loan or credit extension promotes the purposes of this section; and
“(4) other lending policies as defined by the Board.”



§ 615. Support for universal emergency telephone number
The Federal Communications Commission shall encourage and support efforts by States to deploy comprehensive end-to-end emergency communications infrastructure and programs, based on coordinated statewide plans, including seamless, ubiquitous, reliable wireless telecommunications networks and enhanced wireless 9–1–1 service. In encouraging and supporting that deployment, the Commission shall consult and cooperate with State and local officials responsible for emergency services and public safety, the telecommunications industry (specifically including the cellular and other wireless telecommunications service providers), the motor vehicle manufacturing industry, emergency medical service providers and emergency dispatch providers, transportation officials, special 9–1–1 districts, public safety, fire service and law enforcement officials, consumer groups, and hospital emergency and trauma care personnel (including emergency physicians, trauma surgeons, and nurses). The Commission shall encourage each State to develop and implement coordinated statewide deployment plans, through an entity designated by the governor, and to include representatives of the foregoing organizations and entities in development and implementation of such plans. Nothing in this section shall be construed to authorize or require the Commission to impose obligations or costs on any person.
(Pub. L. 106–81, § 3(b), Oct. 26, 1999, 113 Stat. 1287.)

Editorial Notes
Codification
Section was enacted as part of the Wireless Communications and Public Safety Act of 1999, and not as part of the Communications Act of 1934 which comprises this chapter.

Statutory Notes and Related Subsidiaries
Findings and PurposePub. L. 106–81, § 2, Oct. 26, 1999, 113 Stat. 1286, provided that:
“(a) Findings.—The Congress finds that—“(1) the establishment and maintenance of an end-to-end communications infrastructure among members of the public, emergency safety, fire service and law enforcement officials, emergency dispatch providers, transportation officials, and hospital emergency and trauma care facilities will reduce response times for the delivery of emergency care, assist in delivering appropriate care, and thereby prevent fatalities, substantially reduce the severity and extent of injuries, reduce time lost from work, and save thousands of lives and billions of dollars in health care costs;

“(2) the rapid, efficient deployment of emergency telecommunications service requires statewide coordination of the efforts of local public safety, fire service and law enforcement officials, emergency dispatch providers, and transportation officials; the establishment of sources of adequate funding for carrier and public safety, fire service and law enforcement agency technology development and deployment; the coordination and integration of emergency communications with traffic control and management systems and the designation of 9–1–1 as the number to call in emergencies throughout the Nation;

“(3) emerging technologies can be a critical component of the end-to-end communications infrastructure connecting the public with emergency medical service providers and emergency dispatch providers, public safety, fire service and law enforcement officials, and hospital emergency and trauma care facilities, to reduce emergency response times and provide appropriate care;

“(4) improved public safety remains an important public health objective of Federal, State, and local governments and substantially facilitates interstate and foreign commerce;

“(5) emergency care systems, particularly in rural areas of the Nation, will improve with the enabling of prompt notification of emergency services when motor vehicle crashes occur; and

“(6) the construction and operation of seamless, ubiquitous, and reliable wireless telecommunications systems promote public safety and provide immediate and critical communications links among members of the public; emergency medical service providers and emergency dispatch providers; public safety, fire service and law enforcement officials; transportation officials, and hospital emergency and trauma care facilities.


“(b) Purpose.—The purpose of this Act [see Short Title of 1999 Amendments note set out under section 609 of this title] is to encourage and facilitate the prompt deployment throughout the United States of a seamless, ubiquitous, and reliable end-to-end infrastructure for communications, including wireless communications, to meet the Nation’s public safety and other communications needs.”




Accuracy of Dispatchable Location for 9–1–1 CallsPub. L. 115–141, div. P, title V, § 506, Mar. 23, 2018, 132 Stat. 1095, provided that:
“(a) Proceeding Required.—Not later than 18 months after the date of the enactment of this Act [Mar. 23, 2018], the Commission [Federal Communications Commission] shall conclude a proceeding to consider adopting rules to ensure that the dispatchable location is conveyed with a 9–1–1 call, regardless of the technological platform used and including with calls from multi-line telephone systems (as defined in section 6502 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1471)).

“(b) Relationship to Other Proceedings.—In conducting the proceeding required by subsection (a), the Commission may consider information and conclusions from other Commission proceedings regarding the accuracy of the dispatchable location for a 9–1–1 call, but nothing in this section shall be construed to require the Commission to reconsider any information or conclusion from a proceeding regarding the accuracy of the dispatchable location for a 9–1–1 call in which the Commission has adopted rules or issued an order before the date of the enactment of this Act.

“(c) Definitions.—In this section:“(1) 9–1–1 call.—The term ‘9–1–1 call’ means a voice call that is placed, or a message that is sent by other means of communication, to a public safety answering point (as defined in section 222 of the Communications Act of 1934 (47 U.S.C. 222)) for the purpose of requesting emergency services.

“(2) Dispatchable location.—The term ‘dispatchable location’ means the street address of the calling party, and additional information such as room number, floor number, or similar information necessary to adequately identify the location of the calling party.”







§ 615a. Service provider parity of protection(a) Provider parityA wireless carrier, IP-enabled voice service provider, or other emergency communications provider, and their officers, directors, employees, vendors, and agents, shall have immunity or other protection from liability in a State of a scope and extent that is not less than the scope and extent of immunity or other protection from liability that any local exchange company, and its officers, directors, employees, vendors, or agents, have under Federal and State law (whether through statute, judicial decision, tariffs filed by such local exchange company, or otherwise) applicable in such State, including in connection with an act or omission involving the release to a PSAP, emergency medical service provider or emergency dispatch provider, public safety, fire service or law enforcement official, or hospital emergency or trauma care facility of subscriber information related to emergency calls, emergency services, or other emergency communications services.


(b) User parityA person using wireless 9–1–1 service, or making 9–1–1 communications via IP-enabled voice service or other emergency communications service, shall have immunity or other protection from liability of a scope and extent that is not less than the scope and extent of immunity or other protection from liability under applicable law in similar circumstances of a person using 9–1–1 service that is not via wireless 9–1–1 service, IP-enabled voice service, or other emergency communications service.


(c) PSAP parityIn matters related to 9–1–1 communications via wireless 9–1–1 service, IP-enabled voice service, or other emergency communications service, a PSAP, and its employees, vendors, agents, and authorizing government entity (if any) shall have immunity or other protection from liability of a scope and extent that is not less than the scope and extent of immunity or other protection from liability under applicable law accorded to such PSAP, employees, vendors, agents, and authorizing government entity, respectively, in matters related to 9–1–1 communications that are not via wireless 9–1–1 service, IP-enabled voice service, or other emergency communications service.


(d) Basis for enactmentThis section is enacted as an exercise of the enforcement power of the Congress under section 5 of the Fourteenth Amendment to the Constitution and the power of the Congress to regulate commerce with foreign nations, among the several States, and with Indian tribes.


(Pub. L. 106–81, § 4, Oct. 26, 1999, 113 Stat. 1288; Pub. L. 110–283, title II, § 201(a), July 23, 2008, 122 Stat. 2624.)

Editorial Notes
Codification
Section was enacted as part of the Wireless Communications and Public Safety Act of 1999, and not as part of the Communications Act of 1934 which comprises this chapter.

Amendments2008—Pub. L. 110–283, § 201(a)(1), substituted “Service provider parity of protection” for “Parity of protection for provision or use of wireless service” in section catchline.
Subsec. (a). Pub. L. 110–283, § 201(a)(2), substituted “wireless carrier, IP-enabled voice service provider, or other emergency communications provider, and their officers” for “wireless carrier, and its officers” and “emergency calls, emergency services, or other emergency communications services” for “emergency calls or emergency services”.
Subsec. (b). Pub. L. 110–283, § 201(a)(3), substituted “using wireless 9–1–1 service, or making 9–1–1 communications via IP-enabled voice service or other emergency communications service, shall” for “using wireless 9–1–1 service shall” and “that is not via wireless 9–1–1 service, IP-enabled voice service, or other emergency communications service” for “that is not wireless”.
Subsec. (c). Pub. L. 110–283, § 201(a)(4), substituted “9–1–1 communications via wireless 9–1–1 service, IP-enabled voice service, or other emergency communications service, a PSAP” for “wireless 9–1–1 communications, a PSAP” and “that are not via wireless 9–1–1 service, IP-enabled voice service, or other emergency communications service” for “that are not wireless”.



§ 615a–1. Duty to provide 9–1–1 and enhanced 9–1–1 service(a) DutiesIt shall be the duty of each IP-enabled voice service provider to provide 9–1–1 service and enhanced 9–1–1 service to its subscribers in accordance with the requirements of the Federal Communications Commission, as in effect on the date of enactment of the New and Emerging Technologies 911 Improvement Act of 2008 and as such requirements may be modified by the Commission from time to time.


(b) Parity for IP-enabled voice service providersAn IP-enabled voice service provider that seeks capabilities to provide 9–1–1 and enhanced 9–1–1 service from an entity with ownership or control over such capabilities, to comply with its obligations under subsection (a), shall, for the exclusive purpose of complying with such obligations, have a right of access to such capabilities, including interconnection, to provide 9–1–1 and enhanced 9–1–1 service on the same rates, terms, and conditions that are provided to a provider of commercial mobile service (as such term is defined in section 332(d) of the Communications Act of 1934 (47 U.S.C. 332(d))), subject to such regulations as the Commission prescribes under subsection (c).


(c) RegulationsThe Commission—(1) within 90 days after the date of enactment of the New and Emerging Technologies 911 Improvement Act of 2008, shall issue regulations implementing such Act, including regulations that—(A) ensure that IP-enabled voice service providers have the ability to exercise their rights under subsection (b);

(B) take into account any technical, network security, or information privacy requirements that are specific to IP-enabled voice services; and

(C) provide, with respect to any capabilities that are not required to be made available to a commercial mobile service provider but that the Commission determines under subparagraph (B) of this paragraph or paragraph (3) are necessary for an IP-enabled voice service provider to comply with its obligations under subsection (a), that such capabilities shall be available at the same rates, terms, and conditions as would apply if such capabilities were made available to a commercial mobile service provider;


(2) shall require IP-enabled voice service providers to which the regulations apply to register with the Commission and to establish a point of contact for public safety and government officials relative to 9–1–1 and enhanced 9–1–1 service and access; and

(3) may modify such regulations from time to time, as necessitated by changes in the market or technology, to ensure the ability of an IP-enabled voice service provider to comply with its obligations under subsection (a) and to exercise its rights under subsection (b).


(d) Delegation of enforcement to State commissionsThe Commission may delegate authority to enforce the regulations issued under subsection (c) to State commissions or other State or local agencies or programs with jurisdiction over emergency communications. Nothing in this section is intended to alter the authority of State commissions or other State or local agencies with jurisdiction over emergency communications, provided that the exercise of such authority is not inconsistent with Federal law or Commission requirements.


(e) Implementation(1) LimitationNothing in this section shall be construed to permit the Commission to issue regulations that require or impose a specific technology or technological standard.


(2) EnforcementThe Commission shall enforce this section as if this section was a part of the Communications Act of 1934 [47 U.S.C. 151 et seq.]. For purposes of this section, any violations of this section, or any regulations promulgated under this section, shall be considered to be a violation of the Communications Act of 1934 or a regulation promulgated under that Act, respectively.



(f) State authority over fees(1) AuthorityNothing in this Act, the Communications Act of 1934 (47 U.S.C. 151 et seq.), the New and Emerging Technologies 911 Improvement Act of 2008, or any Commission regulation or order shall prevent the imposition and collection of a fee or charge applicable to commercial mobile services or IP-enabled voice services specifically designated by a State, political subdivision thereof, Indian tribe, or village or regional corporation serving a region established pursuant to the Alaska Native Claims Settlement Act, as amended (85 Stat. 688) [43 U.S.C. 1601 et seq.] 11 So in original. A comma probably should appear. for the support or implementation of 9–1–1 or enhanced 9–1–1 services, provided that the fee or charge is obligated or expended only in support of 9–1–1 and enhanced 9–1–1 services, or enhancements of such services, consistent with the purposes and functions designated in the final rules issued under paragraph (3) as purposes and functions for which the obligation or expenditure of such a fee or charge is acceptable. For each class of subscribers to IP-enabled voice services, the fee or charge may not exceed the amount of any such fee or charge applicable to the same class of subscribers to telecommunications services.


(2) Fee accountability reportTo ensure efficiency, transparency, and accountability in the collection and expenditure of a fee or charge for the support or implementation of 9–1–1 or enhanced 9–1–1 services, the Commission shall submit a report within 1 year after the date of enactment of the New and Emerging Technologies 911 Improvement Act of 2008, and annually thereafter, to the Committee on Commerce, Science and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives detailing the status in each State of the collection and distribution of such fees or charges, and including findings on the amount of revenues obligated or expended by each State or political subdivision thereof for any purpose or function other than the purposes and functions designated in the final rules issued under paragraph (3) as purposes and functions for which the obligation or expenditure of any such fees or charges is acceptable.


(3) Acceptable obligations or expenditures(A) Rules requiredIn order to prevent diversion of 9–1–1 fees or charges, the Commission shall, not later than 180 days after December 27, 2020, issue final rules designating purposes and functions for which the obligation or expenditure of 9–1–1 fees or charges, by any State or taxing jurisdiction authorized to impose such a fee or charge, is acceptable.


(B) Purposes and functionsThe purposes and functions designated under subparagraph (A) shall be limited to the support and implementation of 9–1–1 services provided by or in the State or taxing jurisdiction imposing the fee or charge and operational expenses of public safety answering points within such State or taxing jurisdiction. In designating such purposes and functions, the Commission shall consider the purposes and functions that States and taxing jurisdictions specify as the intended purposes and functions for the 9–1–1 fees or charges of such States and taxing jurisdictions, and determine whether such purposes and functions directly support providing 9–1–1 services.


(C) Consultation requiredThe Commission shall consult with public safety organizations and States and taxing jurisdictions as part of any proceeding under this paragraph.


(D) DefinitionsIn this paragraph:(i) 9–1–1 fee or chargeThe term “9–1–1 fee or charge” means a fee or charge applicable to commercial mobile services or IP-enabled voice services specifically designated by a State or taxing jurisdiction for the support or implementation of 9–1–1 services.


(ii) 9–1–1 servicesThe term “9–1–1 services” has the meaning given such term in section 942(e) of this title.


(iii) State or taxing jurisdictionThe term “State or taxing jurisdiction” means a State, political subdivision thereof, Indian Tribe, or village or regional corporation serving a region established pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.).




(4) ParticipationIf a State or taxing jurisdiction (as defined in paragraph (3)(D)) receives a grant under section 942 of this title after December 27, 2020, such State or taxing jurisdiction shall, as a condition of receiving such grant, provide the information requested by the Commission to prepare the report required by paragraph (2).


(5) Petition regarding additional purposes and functions(A) In generalA State or taxing jurisdiction (as defined in paragraph (3)(D)) may submit to the Commission a petition for a determination that an obligation or expenditure of a 9–1–1 fee or charge (as defined in such paragraph) by such State or taxing jurisdiction for a purpose or function other than a purpose or function designated under paragraph (3)(A) should be treated as such a purpose or function. If the Commission finds that the State or taxing jurisdiction has provided sufficient documentation to make the demonstration described in subparagraph (B), the Commission shall grant such petition.


(B) Demonstration describedThe demonstration described in this subparagraph is a demonstration that the purpose or function—(i) supports public safety answering point functions or operations; or

(ii) has a direct impact on the ability of a public safety answering point to—(I) receive or respond to 9–1–1 calls; or

(II) dispatch emergency responders.





(g) Availability of PSAP informationThe Commission may compile a list of public safety answering point contact information, contact information for providers of selective routers, testing procedures, classes and types of services supported by public safety answering points, and other information concerning 9–1–1 and enhanced 9–1–1 elements, for the purpose of assisting IP-enabled voice service providers in complying with this section, and may make any portion of such information available to telecommunications carriers, wireless carriers, IP-enabled voice service providers, other emergency service providers, or the vendors to or agents of any such carriers or providers, if such availability would improve public safety.


(h) Development of standardsThe Commission shall work cooperatively with public safety organizations, industry participants, and the E–911 Implementation Coordination Office to develop best practices that promote consistency, where appropriate, including procedures for—(1) defining geographic coverage areas for public safety answering points;

(2) defining network diversity requirements for delivery of IP-enabled 9–1–1 and enhanced 9–1–1 calls;

(3) call-handling in the event of call overflow or network outages;

(4) public safety answering point certification and testing requirements;

(5) validation procedures for inputting and updating location information in relevant databases; and

(6) the format for delivering address information to public safety answering points.


(i) Rule of constructionNothing in the New and Emerging Technologies 911 Improvement Act of 2008 shall be construed as altering, delaying, or otherwise limiting the ability of the Commission to enforce the Federal actions taken or rules adopted obligating an IP-enabled voice service provider to provide 9–1–1 or enhanced 9–1–1 service as of the date of enactment of the New and Emerging Technologies 911 Improvement Act of 2008.


(j) Severability clauseIf any provision of this section or the application thereof to any person or circumstance is held invalid, the remainder of this section and the application of such provision to other persons or circumstances shall not be affected thereby.


(Pub. L. 106–81, § 6, as added Pub. L. 110–283, title I, § 101(2), July 23, 2008, 122 Stat. 2620; amended Pub. L. 110–368, § 1(a), Oct. 8, 2008, 122 Stat. 4027; Pub. L. 116–260, div. FF, title IX, § 902(c), Dec. 27, 2020, 134 Stat. 3206.)

Editorial Notes

References in TextThe date of enactment of the New and Emerging Technologies 911 Improvement Act of 2008, referred to in subsecs. (a), (c)(1), (f)(2), and (i), is the date of enactment of Pub. L. 110–283, which was approved July 23, 2008.
The New and Emerging Technologies 911 Improvement Act of 2008 and such Act, referred to in subsecs. (c)(1), (f)(1), and (i), is Pub. L. 110–283, July 23, 2008, 122 Stat. 2620, also known as the NET 911 Improvement Act of 2008, which enacted this section and amended sections 222, 615a, 615b, and 942 of this title. For complete classification of this Act to the Code, see Short Title of 2008 Amendment note set out under section 609 of this title and Tables.
The Communications Act of 1934, referred to in subsecs. (e)(2) and (f)(1), is act June 19, 1934, ch. 652, 48 Stat. 1064, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.
This Act, referred to in subsec. (f)(1), is Pub. L. 106–81, Oct. 26, 1999, 113 Stat. 1286, known as the Wireless Communications and Public Safety Act of 1999, which enacted sections 615 to 615b of this title, amended sections 222 and 251 of this title, and enacted provisions set out as notes under sections 609 and 615 of this title. For complete classification of this Act to the Code, see Short Title of 1999 Amendments note set out under section 609 of this title and Tables.
The Alaska Native Claims Settlement Act, referred to in subsec. (f)(1), (3)(D)(iii), is Pub. L. 92–203, Dec. 18, 1971, 85 Stat. 688, which is classified generally to chapter 33 (§ 1601 et seq.) of Title 43, Public Lands. For complete classification of this Act to the Code, see Short Title note set out under section 1601 of Title 43 and Tables.

Codification
Section was enacted as part of the Wireless Communications and Public Safety Act of 1999, and not as part of the Communications Act of 1934 which comprises this chapter.

 Prior ProvisionsA prior section 6 of Pub. L. 106–81 was renumbered section 7 and is classified to section 615b of this title.

Amendments2020—Subsec. (f)(1). Pub. L. 116–260, § 902(c)(1)(A), substituted “consistent with the purposes and functions designated in the final rules issued under paragraph (3) as purposes and functions for which the obligation or expenditure of such a fee or charge is acceptable” for “as specified in the provision of State or local law adopting the fee or charge”.
Subsec. (f)(2). Pub. L. 116–260, § 902(c)(1)(B), substituted “any purpose or function other than the purposes and functions designated in the final rules issued under paragraph (3) as purposes and functions for which the obligation or expenditure of any such fees or charges is acceptable” for “any purpose other than the purpose for which any such fees or charges are specified”.
Subsec. (f)(3) to (5). Pub. L. 116–260, § 902(c)(1)(C), added pars. (3) to (5).
Subsec. (j). Pub. L. 116–260, § 902(c)(2), added subsec. (j).
2008—Subsec. (c)(1)(C). Pub. L. 110–368 substituted “paragraph (3)” for “paragraph (2)”.

Statutory Notes and Related Subsidiaries
Effective Date of 2008 AmendmentPub. L. 110–368, § 1(b), Oct. 8, 2008, 122 Stat. 4027, provided that: “The amendment made by subsection (a) [amending this section] shall take effect as of July 23, 2008, immediately after the enactment of the NET 911 Improvement Act of 2008 (Public Law 110–283) [approved July 23, 2008].”


Rule of ConstructionPub. L. 116–260, div. FF, title IX, § 902(e), Dec. 27, 2020, 134 Stat. 3209, provided that: “Nothing in this Act [probably means “this section”, amending this section, repealing section 1413 of this title and enacting provisions set out as notes under this section and section 609 of this title], the Wireless Communications and Public Safety Act of 1999 (Public Law 106–81) [see Short Title of 1999 Amendments note set out under section 609 of this title], or the Communications Act of 1934 (47 U.S.C. 151 et seq.) shall be construed to prevent a State or taxing jurisdiction from requiring an annual audit of the books and records of a provider of 9–1–1 services concerning the collection and remittance of a 9–1–1 fee or charge.”


Prohibition on 9–1–1 Fee or Charge DiversionPub. L. 116–260, div. FF, title IX, § 902(d), Dec. 27, 2020, 134 Stat. 3208, provided that:
“(1) In general.—If the Commission obtains evidence that suggests the diversion by a State or taxing jurisdiction of 9–1–1 fees or charges, the Commission shall submit such information, including any information regarding the impact of any underfunding of 9–1–1 services in the State or taxing jurisdiction, to the interagency strike force established under paragraph (3).

“(2) Report to congress.—Beginning with the first report under section 6(f)(2) of the Wireless Communications and Public Safety Act of 1999 (47 U.S.C. 615a–1(f)(2)) that is required to be submitted after the date that is 1 year after the date of the enactment of this Act [Dec. 27, 2020], the Commission shall include in each report required under such section all evidence that suggests the diversion by a State or taxing jurisdiction of 9–1–1 fees or charges, including any information regarding the impact of any underfunding of 9–1–1 services in the State or taxing jurisdiction.

“(3) Interagency strike force to end 9–1–1 fee or charge diversion.—“(A) Establishment.—Not later than 180 days after the date of the enactment of this Act, the Commission shall establish an interagency strike force to study how the Federal Government can most expeditiously end diversion by a State or taxing jurisdiction of 9–1–1 fees or charges. Such interagency strike force shall be known as the ‘Ending 9–1–1 Fee Diversion Now Strike Force’ (in this subsection referred to as the ‘Strike Force’).

“(B) Duties.—In carrying out the study under subparagraph (A), the Strike Force shall—“(i) determine the effectiveness of any Federal laws, including regulations, policies, and practices, or budgetary or jurisdictional constraints regarding how the Federal Government can most expeditiously end diversion by a State or taxing jurisdiction of 9–1–1 fees or charges;

“(ii) consider whether criminal penalties would further prevent diversion by a State or taxing jurisdiction of 9–1–1 fees or charges; and

“(iii) determine the impacts of diversion by a State or taxing jurisdiction of 9–1–1 fees or charges.


“(C) Members.—The Strike Force shall be composed of such representatives of Federal departments and agencies as the Commission considers appropriate, in addition to—“(i) State attorneys general;

“(ii) States or taxing jurisdictions found not to be engaging in diversion of 9–1–1 fees or charges;

“(iii) States or taxing jurisdictions trying to stop the diversion of 9–1–1 fees or charges;

“(iv) State 9–1–1 administrators;

“(v) public safety organizations;

“(vi) groups representing the public and consumers; and

“(vii) groups representing public safety answering point professionals.


“(D) Report to congress.—Not later than 270 days after the date of the enactment of this Act, the Strike Force shall publish on the website of the Commission and submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the findings of the study under this paragraph, including—“(i) any recommendations regarding how to most expeditiously end the diversion by a State or taxing jurisdiction of 9–1–1 fees or charges, including actions that can be taken by Federal departments and agencies and appropriate changes to law or regulations; and

“(ii) a description of what progress, if any, relevant Federal departments and agencies have made in implementing the recommendations under clause (i).



“(4) Failure to comply.—Notwithstanding any other provision of law, any State or taxing jurisdiction identified by the Commission in the report required under section 6(f)(2) of the Wireless Communications and Public Safety Act of 1999 (47 U.S.C. 615a–1(f)(2)) as engaging in diversion of 9–1–1 fees or charges shall be ineligible to participate or send a representative to serve on any committee, panel, or council established under section 6205(a) of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1425(a)) or any advisory committee established by the Commission.”





Definitions
Pub. L. 116–260, div. FF, title IX, § 902(f), Dec. 27, 2020, 134 Stat. 3209, provided that: 
“In this Act [probably means “this section”, amending this section, repealing section 1413 of this title and enacting provisions set out as notes under this section and section 609 of this title]:
“(1) 9–1–1 fee or charge.—The term ‘9–1–1 fee or charge’ has the meaning given such term in subparagraph (D) of paragraph (3) of section 6(f) of the Wireless Communications and Public Safety Act of 1999 [47 U.S.C. 615a–1(f)(3)(D)], as added by this Act.

“(2) 9–1–1 services.—The term ‘9–1–1 services’ has the meaning given such term in section 158(e) of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 942(e)).

“(3) Commission.—The term ‘Commission’ means the Federal Communications Commission.

“(4) Diversion.—The term ‘diversion’ means, with respect to a 9–1–1 fee or charge, the obligation or expenditure of such fee or charge for a purpose or function other than the purposes and functions designated in the final rules issued under paragraph (3) of section 6(f) of the Wireless Communications and Public Safety Act of 1999, as added by this Act, as purposes and functions for which the obligation or expenditure of such a fee or charge is acceptable.

“(5) State or taxing jurisdiction.—The term ‘State or taxing jurisdiction’ has the meaning given such term in subparagraph (D) of paragraph (3) of section 6(f) of the Wireless Communications and Public Safety Act of 1999, as added by this Act.”






§ 615b. Definitions
As used in this Act:(1) SecretaryThe term “Secretary” means the Secretary of Transportation.


(2) StateThe term “State” means any of the several States, the District of Columbia, or any territory or possession of the United States.


(3) Public safety answering point; PSAPThe term “public safety answering point” or “PSAP” means a facility that has been designated to receive 9–1–1 calls and route them to emergency service personnel.


(4) Wireless carrierThe term “wireless carrier” means a provider of commercial mobile services or any other radio communications service that the Federal Communications Commission requires to provide wireless 9–1–1 service.


(5) Enhanced wireless 9–1–1 serviceThe term “enhanced wireless 9–1–1 service” means any enhanced 9–1–1 service so designated by the Federal Communications Commission in the proceeding entitled “Revision of the Commission’s Rules to Ensure Compatibility with Enhanced 9–1–1 Emergency Calling Systems” (CC Docket No. 94–102; RM–8143), or any successor proceeding.


(6) Wireless 9–1–1 serviceThe term “wireless 9–1–1 service” means any 9–1–1 service provided by a wireless carrier, including enhanced wireless 9–1–1 service.


(7) Emergency dispatch providersThe term “emergency dispatch providers” shall include governmental and nongovernmental providers of emergency dispatch services.


(8) 11 So in original. Two pars. (8) have been enacted. IP-enabled voice serviceThe term “IP-enabled voice service” has the meaning given the term “interconnected VoIP service” by section 9.3 of the Federal Communications Commission’s regulations (47 CFR 9.3).


(8) 1 Other emergency communications serviceThe term “other emergency communications service” means the provision of emergency information to a public safety answering point via wire or radio communications, and may include 9–1–1 and enhanced 9–1–1 service.


(9) Other emergency communications service providerThe term “other emergency communications service provider” means—(A) an entity other than a local exchange carrier, wireless carrier, or an IP-enabled voice service provider that is required by the Federal Communications Commission consistent with the Commission’s authority under the Communications Act of 1934 [47 U.S.C. 151 et seq.] to provide other emergency communications services; or

(B) in the absence of a Commission requirement as described in subparagraph (A), an entity that voluntarily elects to provide other emergency communications services and is specifically authorized by the appropriate local or State 9–1–1 service governing authority to provide other emergency communications services.


(10) Enhanced 9–1–1 serviceThe term “enhanced 9–1–1 service” means the delivery of 9–1–1 calls with automatic number identification and automatic location identification, or successor or equivalent information features over the wireline E911 network (as defined in section 9.3 of the Federal Communications Commission’s regulations (47 C.F.R. 9.3) as of July 23, 2008) and equivalent or successor networks and technologies. The term also includes any enhanced 9–1–1 service so designated by the Commission in its Report and Order in WC Docket Nos. 04–36 and 05–196, or any successor proceeding.


(Pub. L. 106–81, § 7, formerly § 6, Oct. 26, 1999, 113 Stat. 1289; renumbered § 7 and amended Pub. L. 110–283, title I, § 101(1), (3), title II, § 201(b), July 23, 2008, 122 Stat. 2620, 2623, 2624.)

Editorial Notes

References in TextThis Act, referred to in text, is Pub. L. 106–81, Oct. 26, 1999, 113 Stat. 1286, known as the Wireless Communications and Public Safety Act of 1999, which enacted sections 615 to 615b of this title, amended sections 222 and 251 of this title, and enacted provisions set out as notes under sections 609 and 615 of this title. For complete classification of this Act to the Code, see Short Title of 1999 Amendments note set out under section 609 of this title and Tables.
The Communications Act of 1934, referred to in par. (9)(A), is act June 19, 1934, ch. 652, 48 Stat. 1064, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.

Codification
Section was enacted as part of the Wireless Communications and Public Safety Act of 1999, and not as part of the Communications Act of 1934 which comprises this chapter.

Amendments2008—Par. (8). Pub. L. 110–283, § 201(b), added par. (8) defining “other emergency communications service”.
Pub. L. 110–283, § 101(3), added par. (8) defining “IP-enabled voice service”.
Pars. (9), (10). Pub. L. 110–283, § 201(b), added pars. (9) and (10).



§ 615c. Emergency Access Advisory Committee(a) EstablishmentFor the purpose of achieving equal access to emergency services by individuals with disabilities, as a part of the migration to a national Internet protocol-enabled emergency network, not later than 60 days after October 8, 2010, the Chairman of the Commission shall establish an advisory committee, to be known as the Emergency Access Advisory Committee (referred to in this section as the “Advisory Committee”).


(b) MembershipAs soon as practicable after October 8, 2010, the Chairman of the Commission shall appoint the members of the Advisory Committee, ensuring a balance between individuals with disabilities and other stakeholders, and shall designate two such members as the co-chairs of the Committee. Members of the Advisory Committee shall be selected from the following groups:(1) State and local government and emergency responder representativesRepresentatives of State and local governments and representatives of emergency response providers, selected from among individuals nominated by national organizations representing such governments and representatives.


(2) Subject matter expertsIndividuals who have the technical knowledge and expertise to serve on the Advisory Committee in the fulfillment of its duties, including representatives of—(A) providers of interconnected and non-interconnected VoIP services;

(B) vendors, developers, and manufacturers of systems, facilities, equipment, and capabilities for the provision of interconnected and non-interconnected VoIP services;

(C) national organizations representing individuals with disabilities and senior citizens;

(D) Federal agencies or departments responsible for the implementation of the Next Generation E 9–1–1 system;

(E) the National Institute of Standards and Technology; and

(F) other individuals with such technical knowledge and expertise.


(3) Representatives of other stakeholders and interested partiesRepresentatives of such other stakeholders and interested and affected parties as the Chairman of the Commission determines appropriate.



(c) Development of recommendationsWithin 1 year after the completion of the member appointment process by the Chairman of the Commission pursuant to subsection (b), the Advisory Committee shall conduct a national survey of individuals with disabilities, seeking input from the groups described in subsection (b)(2), to determine the most effective and efficient technologies and methods by which to enable access to emergency services by individuals with disabilities and shall develop and submit to the Commission recommendations to implement such technologies and methods, including recommendations—(1) with respect to what actions are necessary as a part of the migration to a national Internet protocol-enabled network to achieve reliable, interoperable communication transmitted over such network that will ensure access to emergency services by individuals with disabilities;

(2) for protocols, technical capabilities, and technical requirements to ensure the reliability and interoperability necessary to ensure access to emergency services by individuals with disabilities;

(3) for the establishment of technical standards for use by public safety answering points, designated default answering points, and local emergency authorities;

(4) for relevant technical standards and requirements for communication devices and equipment and technologies to enable the use of reliable emergency access;

(5) for procedures to be followed by IP-enabled network providers to ensure that such providers do not install features, functions, or capabilities that would conflict with technical standards;

(6) for deadlines by which providers of interconnected and non-interconnected VoIP services and manufacturers of equipment used for such services shall achieve the actions required in paragraphs (1) through (5), where achievable, and for the possible phase out of the use of current-generation TTY technology to the extent that this technology is replaced with more effective and efficient technologies and methods to enable access to emergency services by individuals with disabilities;

(7) for the establishment of rules to update the Commission’s rules with respect to 9–1–1 services and E–911 services (as defined in section 158(e)(4) 11 See References in Text note below. of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 942(e)(4))), for users of telecommunications relay services as new technologies and methods for providing such relay services are adopted by providers of such relay services; and

(8) that take into account what is technically and economically feasible.


(d) Meetings(1) Initial meetingThe initial meeting of the Advisory Committee shall take place not later than 45 days after the completion of the member appointment process by the Chairman of the Commission pursuant to subsection (b).


(2) Other meetingsAfter the initial meeting, the Advisory Committee shall meet at the call of the chairs, but no less than monthly until the recommendations required pursuant to subsection (c) are completed and submitted.


(3) Notice; open meetingsAny meetings held by the Advisory Committee shall be duly noticed at least 14 days in advance and shall be open to the public.



(e) Rules(1) QuorumOne-third of the members of the Advisory Committee shall constitute a quorum for conducting business of the Advisory Committee.


(2) SubcommitteesTo assist the Advisory Committee in carrying out its functions, the chair may establish appropriate subcommittees composed of members of the Advisory Committee and other subject matter experts as determined to be necessary.


(3) Additional rulesThe Advisory Committee may adopt other rules as needed.



(f) Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Advisory Committee.


(g) Implementing recommendationsThe Commission shall have the authority to promulgate regulations to implement the recommendations proposed by the Advisory Committee, as well as any other regulations, technical standards, protocols, and procedures as are necessary to achieve reliable, interoperable communication that ensures access by individuals with disabilities to an Internet protocol-enabled emergency network, where achievable and technically feasible.


(h) DefinitionsIn this section—(1) the term “Commission” means the Federal Communications Commission;

(2) the term “Chairman” means the Chairman of the Federal Communications Commission; and

(3) except as otherwise expressly provided, other terms have the meanings given such terms in section 153 of this title.


(Pub. L. 111–260, title I, § 106, Oct. 8, 2010, 124 Stat. 2762.)

Editorial Notes

References in TextSection 158(e)(4) of the National Telecommunications and Information Administration Organization Act, referred to in subsec. (c)(7), probably means section 158(f)(4) of title I of Pub. L. 102–538, which was formerly classified to section 942(f)(4) of this title and was omitted from the Code.
The Federal Advisory Committee Act, referred to in subsec. (f), is Pub. L. 92–463, Oct. 6, 1972, 86 Stat. 770, which is set out in the Appendix to Title 5, Government Organization and Employees.

Codification
Section was enacted as part of the Twenty-First Century Communications and Video Accessibility Act of 2010, and not as part of the Communications Act of 1934 which comprises this chapter.



§ 616. Internet protocol-based relay services
Within one year after October 8, 2010, each interconnected VoIP service provider and each provider of non-interconnected VoIP service shall participate in and contribute to the Telecommunications Relay Services Fund established in section 64.604(c)(5)(iii) of title 47, Code of Federal Regulations, as in effect on October 8, 2010, in a manner prescribed by the Commission by regulation to provide for obligations of such providers that are consistent with and comparable to the obligations of other contributors to such Fund.
(June 19, 1934, ch. 652, title VII, § 715, as added Pub. L. 111–260, title I, § 103(b), Oct. 8, 2010, 124 Stat. 2755.)

§ 617. Access to advanced communications services and equipment(a) Manufacturing(1) In generalWith respect to equipment manufactured after the effective date of the regulations established pursuant to subsection (e), and subject to those regulations, a manufacturer of equipment used for advanced communications services, including end user equipment, network equipment, and software, shall ensure that the equipment and software that such manufacturer offers for sale or otherwise distributes in interstate commerce shall be accessible to and usable by individuals with disabilities, unless the requirements of this subsection are not achievable.


(2) Industry flexibilityA manufacturer of equipment may satisfy the requirements of paragraph (1) with respect to such equipment by—(A) ensuring that the equipment that such manufacturer offers is accessible to and usable by individuals with disabilities without the use of third party applications, peripheral devices, software, hardware, or customer premises equipment; or

(B) if such manufacturer chooses, using third party applications, peripheral devices, software, hardware, or customer premises equipment that is available to the consumer at nominal cost and that individuals with disabilities can access.



(b) Service providers(1) In generalWith respect to services provided after the effective date of the regulations established pursuant to subsection (e), and subject to those regulations, a provider of advanced communications services shall ensure that such services offered by such provider in or affecting interstate commerce are accessible to and usable by individuals with disabilities, unless the requirements of this subsection are not achievable.


(2) Industry flexibilityA provider of services may satisfy the requirements of paragraph (1) with respect to such services by—(A) ensuring that the services that such provider offers are accessible to and usable by individuals with disabilities without the use of third party applications, peripheral devices, software, hardware, or customer premises equipment; or

(B) if such provider chooses, using third party applications, peripheral devices, software, hardware, or customer premises equipment that is available to the consumer at nominal cost and that individuals with disabilities can access.



(c) CompatibilityWhenever the requirements of subsections 11 So in original. Probably should be “subsection”. (a) or (b) are not achievable, a manufacturer or provider shall ensure that its equipment or service is compatible with existing peripheral devices or specialized customer premises equipment commonly used by individuals with disabilities to achieve access, unless the requirement of this subsection is not achievable.


(d) Network features, functions, and capabilitiesEach provider of advanced communications services has the duty not to install network features, functions, or capabilities that impede accessibility or usability.


(e) Regulations(1) In generalWithin one year after October 8, 2010, the Commission shall promulgate such regulations as are necessary to implement this section. In prescribing the regulations, the Commission shall—(A) include performance objectives to ensure the accessibility, usability, and compatibility of advanced communications services and the equipment used for advanced communications services by individuals with disabilities;

(B) provide that advanced communications services, the equipment used for advanced communications services, and networks used to provide advanced communications services may not impair or impede the accessibility of information content when accessibility has been incorporated into that content for transmission through advanced communications services, equipment used for advanced communications services, or networks used to provide advanced communications services;

(C) determine the obligations under this section of manufacturers, service providers, and providers of applications or services accessed over service provider networks; and

(D) not mandate technical standards, except that the Commission may adopt technical standards as a safe harbor for such compliance if necessary to facilitate the manufacturers’ and service providers’ compliance with sections 22 So in original. Probably should be “subsections”. (a) through (c).


(2) Prospective guidelinesThe Commission shall issue prospective guidelines for a manufacturer or provider regarding the requirements of this section.



(f) Services and equipment subject to section 255 of this titleThe requirements of this section shall not apply to any equipment or services, including interconnected VoIP service, that are subject to the requirements of section 255 of this title on the day before October 8, 2010. Such services and equipment shall remain subject to the requirements of section 255 of this title.


(g) Achievable definedFor purposes of this section and section 619 of this title, the term “achievable” means with reasonable effort or expense, as determined by the Commission. In determining whether the requirements of a provision are achievable, the Commission shall consider the following factors:(1) The nature and cost of the steps needed to meet the requirements of this section with respect to the specific equipment or service in question.

(2) The technical and economic impact on the operation of the manufacturer or provider and on the operation of the specific equipment or service in question, including on the development and deployment of new communications technologies.

(3) The type of operations of the manufacturer or provider.

(4) The extent to which the service provider or manufacturer in question offers accessible services or equipment containing varying degrees of functionality and features, and offered at differing price points.


(h) Commission flexibility(1) WaiverThe Commission shall have the authority, on its own motion or in response to a petition by a manufacturer or provider of advanced communications services or any interested party, to waive the requirements of this section for any feature or function of equipment used to provide or access advanced communications services, or for any class of such equipment, for any provider of advanced communications services, or for any class of such services, that—(A) is capable of accessing an advanced communications service; and

(B) is designed for multiple purposes, but is designed primarily for purposes other than using advanced communications services.


(2) Small entity exemptionThe Commission may exempt small entities from the requirements of this section.



(i) Customized equipment or servicesThe provisions of this section shall not apply to customized equipment or services that are not offered directly to the public, or to such classes of users as to be effectively available directly to the public, regardless of the facilities used.


(j) Rule of constructionThis section shall not be construed to require a manufacturer of equipment used for advanced communications or a provider of advanced communications services to make every feature and function of every device or service accessible for every disability.


(June 19, 1934, ch. 652, title VII, § 716, as added Pub. L. 111–260, title I, § 104(a), Oct. 8, 2010, 124 Stat. 2755; amended Pub. L. 111–265, § 2(1), (2), Oct. 8, 2010, 124 Stat. 2795.)

Editorial Notes
Amendments2010—Subsec. (d). Pub. L. 111–265, § 2(1), struck out “do not” before “impede accessibility”.
Subsec. (e)(1)(D). Pub. L. 111–265, § 2(2), substituted “facilitate” for “facilities”.



§ 618. Enforcement and recordkeeping obligations(a) Complaint and enforcement proceduresWithin one year after October 8, 2010, the Commission shall establish regulations that facilitate the filing of formal and informal complaints that allege a violation of section 255, 617, or 619 of this title, establish procedures for enforcement actions by the Commission with respect to such violations, and implement the recordkeeping obligations of paragraph (5) for manufacturers and providers subject to such sections. Such regulations shall include the following provisions:(1) No feeThe Commission shall not charge any fee to an individual who files a complaint alleging a violation of section 255, 617, or 619 of this title.


(2) Receipt of complaintsThe Commission shall establish separate and identifiable electronic, telephonic, and physical receptacles for the receipt of complaints filed under section 255, 617, or 619 of this title.


(3) Complaints to the Commission(A) In generalAny person alleging a violation of section 255, 617, or 619 of this title by a manufacturer of equipment or provider of service subject to such sections may file a formal or informal complaint with the Commission.


(B) Investigation of informal complaintThe Commission shall investigate the allegations in an informal complaint and, within 180 days after the date on which such complaint was filed with the Commission, issue an order concluding the investigation, unless such complaint is resolved before such time. The order shall include a determination whether any violation occurred.(i) If the Commission determines that a violation has occurred, the Commission may, in the order issued under this subparagraph or in a subsequent order, direct the manufacturer or service provider to bring the service, or in the case of a manufacturer, the next generation of the equipment or device, into compliance with requirements of those sections within a reasonable time established by the Commission in its order.

(ii) No violation.—If a determination is made that a violation has not occurred, the Commission shall provide the basis for such determination.


(C) Consolidation of complaintsThe Commission may consolidate for investigation and resolution complaints alleging substantially the same violation.



(4) Opportunity to respondBefore the Commission makes a determination pursuant to paragraph (3), the party that is the subject of the complaint shall have a reasonable opportunity to respond to such complaint, and may include in such response any factors that are relevant to such determination. Before issuing a final order under paragraph (3)(B)(i), the Commission shall provide such party a reasonable opportunity to comment on any proposed remedial action.


(5) Recordkeeping(A) Beginning one year after the effective date of regulations promulgated pursuant to section 617(e) of this title, each manufacturer and provider subject to sections 255, 617, and 619 of this title shall maintain, in the ordinary course of business and for a reasonable period, records of the efforts taken by such manufacturer or provider to implement sections 255, 617, and 619 of this title, including the following:(i) Information about the manufacturer’s or provider’s efforts to consult with individuals with disabilities.

(ii) Descriptions of the accessibility features of its products and services.

(iii) Information about the compatibility of such products and services with peripheral devices or specialized customer premise equipment commonly used by individuals with disabilities to achieve access.


(B) An officer of a manufacturer or provider shall submit to the Commission an annual certification that records are being kept in accordance with subparagraph (A).

(C) After the filing of a formal or informal complaint against a manufacturer or provider, the Commission may request, and shall keep confidential, a copy of the records maintained by such manufacturer or provider pursuant to subparagraph (A) of this paragraph that are directly relevant to the equipment or service that is the subject of such complaint.


(6) Failure to actIf the Commission fails to carry out any of its responsibilities to act upon a complaint in the manner prescribed in paragraph (3), the person that filed such complaint may bring an action in the nature of mandamus in the United States Court of Appeals for the District of Columbia to compel the Commission to carry out any such responsibility.


(7) Commission jurisdictionThe limitations of section 255(f) of this title shall apply to any claim that alleges a violation of section 255, 617, or 619 of this title. Nothing in this paragraph affects or limits any action for mandamus under paragraph (6) or any appeal pursuant to section 402(b)(10) of this title.


(8) Private resolutions of complaintsNothing in the Commission’s rules or this chapter shall be construed to preclude a person who files a complaint and a manufacturer or provider from resolving a formal or informal complaint prior to the Commission’s final determination in a complaint proceeding. In the event of such a resolution, the parties shall jointly request dismissal of the complaint and the Commission shall grant such request.



(b) Reports to Congress(1) In generalEvery two years after October 8, 2010, the Commission shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report that includes the following:(A) An assessment of the level of compliance with sections 255, 617, and 619 of this title.

(B) An evaluation of the extent to which any accessibility barriers still exist with respect to new communications technologies.

(C) The number and nature of complaints received pursuant to subsection (a) during the two years that are the subject of the report.

(D) A description of the actions taken to resolve such complaints under this section, including forfeiture penalties assessed.

(E) The length of time that was taken by the Commission to resolve each such complaint.

(F) The number, status, nature, and outcome of any actions for mandamus filed pursuant to subsection (a)(6) and the number, status, nature, and outcome of any appeals filed pursuant to section 402(b)(10) of this title.

(G) An assessment of the effect of the requirements of this section on the development and deployment of new communications technologies.


(2) Public comment requiredThe Commission shall seek public comment on its tentative findings prior to submission to the Committees of the report under this subsection.



(c) Comptroller General enforcement study(1) In generalThe Comptroller General shall conduct a study to consider and evaluate the following:(A) The Commission’s compliance with the requirements of this section, including the Commission’s level of compliance with the deadlines established under and pursuant to this section and deadlines for acting on complaints pursuant to subsection (a).

(B) Whether the enforcement actions taken by the Commission pursuant to this section have been appropriate and effective in ensuring compliance with this section.

(C) Whether the enforcement provisions under this section are adequate to ensure compliance with this section.

(D) Whether, and to what extent (if any), the requirements of this section have an effect on the development and deployment of new communications technologies.


(2) ReportNot later than 5 years after October 8, 2010, the Comptroller General shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report on the results of the study required by paragraph (1), with recommendations for how the enforcement process and measures under this section may be modified or improved.



(d) ClearinghouseWithin one year after October 8, 2010, the Commission shall, in consultation with the Architectural and Transportation Barriers Compliance Board, the National Telecommunications and Information Administration, trade associations, and organizations representing individuals with disabilities, establish a clearinghouse of information on the availability of accessible products and services and accessibility solutions required under sections 255, 617, and 619 of this title. Such information shall be made publicly available on the Commission’s website and by other means, and shall include an annually updated list of products and services with access features.


(e) Outreach and educationUpon establishment of the clearinghouse of information required under subsection (d), the Commission, in coordination with the National Telecommunications and Information Administration, shall conduct an informational and educational program designed to inform the public about the availability of the clearinghouse and the protections and remedies available under sections 255, 617, and 619 of this title.


(June 19, 1934, ch. 652, title VII, § 717, as added Pub. L. 111–260, title I, § 104(a), Oct. 8, 2010, 124 Stat. 2758; amended Pub. L. 111–265, § 2(3), Oct. 8, 2010, 124 Stat. 2795.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (a)(8), was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.

Amendments2010—Subsec. (a)(5)(C). Pub. L. 111–265 substituted “provider,” for “provider in the manner prescribed in paragraph (3),”.



§ 619. Internet browsers built into telephones used with public mobile services(a) AccessibilityIf a manufacturer of a telephone used with public mobile services (as such term is defined in section 610(b)(4)(B) of this title) includes an Internet browser in such telephone, or if a provider of mobile service arranges for the inclusion of a browser in telephones to sell to customers, the manufacturer or provider shall ensure that the functions of the included browser (including the ability to launch the browser) are accessible to and usable by individuals who are blind or have a visual impairment, unless doing so is not achievable, except that this subsection shall not impose any requirement on such manufacturer or provider—(1) to make accessible or usable any Internet browser other than a browser that such manufacturer or provider includes or arranges to include in the telephone; or

(2) to make Internet content, applications, or services accessible or usable (other than enabling individuals with disabilities to use an included browser to access such content, applications, or services).


(b) Industry flexibilityA manufacturer or provider may satisfy the requirements of subsection (a) with respect to such telephone or services by—(1) ensuring that the telephone or services that such manufacture or provider offers is accessible to and usable by individuals with disabilities without the use of third party applications, peripheral devices, software, hardware, or customer premises equipment; or

(2) using third party applications, peripheral devices, software, hardware, or customer premises equipment that is available to the consumer at nominal cost and that individuals with disabilities can access.


(June 19, 1934, ch. 652, title VII, § 718, as added Pub. L. 111–260, title I, § 104(a), Oct. 8, 2010, 124 Stat. 2761.)

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 111–260, title I, § 104(b), Oct. 8, 2010, 124 Stat. 2761, provided that: “Section 718 of the Communications Act of 1934 [47 U.S.C. 619], as added by subsection (a), shall take effect 3 years after the date of enactment of this Act [Oct. 8, 2010].”




§ 620. Relay services for deaf-blind individuals(a) In generalWithin 6 months after October 8, 2010, the Commission shall establish rules that define as eligible for relay service support those programs that are approved by the Commission for the distribution of specialized customer premises equipment designed to make telecommunications service, Internet access service, and advanced communications, including interexchange services and advanced telecommunications and information services, accessible by low-income individuals who are deaf-blind.


(b) Individuals who are deaf-blind definedFor purposes of this subsection,11 So in original. Probably should be “section,”. the term “individuals who are deaf-blind” has the same meaning given such term in the Helen Keller National Center Act, as amended by the Rehabilitation Act Amendments of 1992 (29 U.S.C. 1905(2)).


(c) Annual amountThe total amount of support the Commission may provide from its interstate relay fund for any fiscal year may not exceed $10,000,000.


(June 19, 1934, ch. 652, title VII, § 719, as added Pub. L. 111–260, title I, § 105, Oct. 8, 2010, 124 Stat. 2762; amended Pub. L. 111–265, § 2(4), (5), Oct. 8, 2010, 124 Stat. 2795.)

Editorial Notes

References in TextThe Helen Keller National Center Act, referred to in subsec. (b), is title II of Pub. L. 98–221, Feb. 22, 1984, 98 Stat. 32, which is classified principally to chapter 21 (§ 1901 et seq.) of Title 29, Labor. The term “individuals who are deaf-blind” is defined in section 206(2) of the Act, as amended by Pub. L. 102–569, which is classified to section 1905(2) of Title 29. For complete classification of this Act to the Code, see Short Title note set out under section 1901 of Title 29 and Tables.

Amendments2010—Subsec. (a). Pub. L. 111–265, § 2(5), inserted “low-income” after “accessible by”.
Pub. L. 111–265, § 2(4), made technical amendment to reference in original act which appears in text as reference to “October 8, 2010”.



§ 621. Rulemaking on loud commercials required(a) Rulemaking requiredWithin 1 year after December 15, 2010, the Federal Communications Commission shall prescribe pursuant to the Communications Act of 1934 (47 U.S.C. 151 et seq.) a regulation that is limited to incorporating by reference and making mandatory (subject to any waivers the Commission may grant) the “Recommended Practice: Techniques for Establishing and Maintaining Audio Loudness for Digital Television” (A/85), and any successor thereto, approved by the Advanced Television Systems Committee, only insofar as such recommended practice concerns the transmission of commercial advertisements by a television broadcast station, cable operator, or other multichannel video programming distributor.


(b) Implementation(1) Effective dateThe Federal Communications Commission shall prescribe that the regulation adopted pursuant to subsection (a) shall become effective 1 year after the date of its adoption.


(2) WaiverFor any television broadcast station, cable operator, or other multichannel video programming distributor that demonstrates that obtaining the equipment to comply with the regulation adopted pursuant to subsection (a) would result in financial hardship, the Federal Communications Commission may grant a waiver of the effective date set forth in paragraph (1) for 1 year and may renew such waiver for 1 additional year.


(3) Waiver authorityNothing in this section affects the Commission’s authority under section 1.3 of its rules (47 C.F.R. 1.3) to waive any rule required by this Act, or the application of any such rule, for good cause shown to a television broadcast station, cable operator, or other multichannel video programming distributor, or to a class of such stations, operators, or distributors.



(c) ComplianceAny broadcast television operator, cable operator, or other multichannel video programming distributor that installs, utilizes, and maintains in a commercially reasonable manner the equipment and associated software in compliance with the regulations issued by the Federal Communications Commission in accordance with subsection (a) shall be deemed to be in compliance with such regulations.


(d) DefinitionsFor purposes of this section—(1) the term “television broadcast station” has the meaning given such term in section 325 of the Communications Act of 1934 (47 U.S.C. 325); and

(2) the terms “cable operator” and “multi-channel video programming distributor” have the meanings given such terms in section 602 of Communications Act of 1934 (47 U.S.C. 522).


(Pub. L. 111–311, § 2, Dec. 15, 2010, 124 Stat. 3294.)

Editorial Notes

References in TextThe Communications Act of 1934, referred to in subsec. (a), is act June 19, 1934, ch. 652, 48 Stat. 1064, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.
This Act, referred to in subsec. (b)(3), is Pub. L. 111–311, Dec. 15, 2010, 124 Stat. 3294, known as the Commercial Advertisement Loudness Mitigation Act or the CALM Act, which enacted this section and provisions set out as a note under section 609 of this title.

Codification
Section was enacted as part of the Commercial Advertisement Loudness Mitigation Act, or the CALM Act, and not as part of the Communications Act of 1934 which comprises this chapter.



§ 622. Optional electronic labeling of communications equipment(a) DefinitionsIn this section—(1) the term “electronic labeling” means displaying required labeling and regulatory information electronically; and

(2) the term “radiofrequency device with display” means any equipment or device that—(A) is required under regulations of the Commission to be authorized by the Commission before the equipment or device may be marketed or sold within the United States; and

(B) has the capability to digitally display required labeling and regulatory information.



(b) Requirement to promulgate regulations for electronic labelingNot later than 9 months after November 26, 2014, the Commission shall promulgate regulations or take other appropriate action, as necessary, to allow manufacturers of radiofrequency devices with display the option to use electronic labeling for the equipment in place of affixing physical labels to the equipment.


(June 19, 1934, ch. 652, title VII, § 720, as added Pub. L. 113–197, § 3, Nov. 26, 2014, 128 Stat. 2055.)

Statutory Notes and Related Subsidiaries
Savings ClausePub. L. 113–197, § 4, Nov. 26, 2014, 128 Stat. 2056, provided that: “The amendment made by section 3 [enacting this section] shall not be construed to affect the authority of the Federal Communications Commission under section 302 of the Communications Act of 1934 (47 U.S.C. 302a) to provide for electronic labeling of devices.”


FindingsPub. L. 113–197, § 2, Nov. 26, 2014, 128 Stat. 2055, provided that: 
“Congress finds the following:
“(1) The Federal Communications Commission (referred to in this section as the ‘Commission’) first standardized physical labels for licensed products such as computers, phones, and other electronic devices in 1973, and the Commission has continually refined physical label requirements over time.

“(2) As devices become smaller, compliance with physical label requirements can become more difficult and costly.

“(3) Many manufacturers and consumers of licensed devices in the United States would prefer to have the option to provide or receive important Commission labeling information digitally on the screen of the device, at the discretion of the user.

“(4) An electronic labeling option would give flexibility to manufacturers in meeting labeling requirements.”






§ 623. Configuration of multi-line telephone systems for direct dialing of 9–1–1.(a) System manufacture, importation, sale, and leaseA person engaged in the business of manufacturing, importing, selling, or leasing multi-line telephone systems may not manufacture or import for use in the United States, or sell or lease or offer to sell or lease in the United States, a multi-line telephone system, unless such system is pre-configured such that, when properly installed in accordance with subsection (b), a user may directly initiate a call to 9–1–1 from any station equipped with dialing facilities, without dialing any additional digit, code, prefix, or post-fix, including any trunk-access code such as the digit “9”, regardless of whether the user is required to dial such a digit, code, prefix, or post-fix for other calls.


(b) System installation, management, and operationA person engaged in the business of installing, managing, or operating multi-line telephone systems may not install, manage, or operate for use in the United States such a system, unless such system is configured such that a user may directly initiate a call to 9–1–1 from any station equipped with dialing facilities, without dialing any additional digit, code, prefix, or post-fix, including any trunk-access code such as the digit “9”, regardless of whether the user is required to dial such a digit, code, prefix, or post-fix for other calls.


(c) On-site notificationA person engaged in the business of installing, managing, or operating multi-line telephone systems shall, in installing, managing, or operating such a system for use in the United States, configure the system to provide a notification to a central location at the facility where the system is installed or to another person or organization regardless of location, if the system is able to be configured to provide the notification without an improvement to the hardware or software of the system.


(d) Effect on State lawNothing in this section is intended to alter the authority of State commissions or other State or local agencies with jurisdiction over emergency communications, if the exercise of such authority is not inconsistent with this chapter.


(e) EnforcementThis section shall be enforced under subchapter V, except that section 501 of this title applies only to the extent that such section provides for the punishment of a fine.


(f) Multi-line telephone system definedIn this section, the term “multi-line telephone system” has the meaning given such term in section 1471 of this title.


(June 19, 1934, ch. 652, title VII, § 721, as added Pub. L. 115–127, § 2(a), Feb. 16, 2018, 132 Stat. 326.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (d), was in the original “this Act”, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications Act of 1934, which is classified principally to this chapter. For complete classification of this Act to the Code, see section 609 of this title and Tables.

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 115–127, § 2(b), Feb. 16, 2018, 132 Stat. 327, provided that: “The amendment made by subsection (a) [enacting this section] shall apply with respect to a multi-line telephone system that is manufactured, imported, offered for first sale or lease, first sold or leased, or installed after the date that is 2 years after the date of the enactment of this Act [Feb. 16, 2018].”




§ 624. Disclosure requirements for United States-based foreign media outlets(a) Reports by outlets to CommissionNot later than 60 days after August 13, 2018, and not less frequently than every 6 months thereafter, a United States-based foreign media outlet shall submit to the Commission a report that contains the following information:(1) The name of such outlet.

(2) A description of the relationship of such outlet to the foreign principal of such outlet, including a description of the legal structure of such relationship and any funding that such outlet receives from such principal.


(b) Reports by Commission to CongressNot later than 90 days after August 13, 2018, and not less frequently than every 6 months thereafter, the Commission shall transmit to Congress a report that summarizes the contents of the reports submitted by United States-based foreign media outlets under subsection (a) during the preceding 6-month period.


(c) Public availabilityThe Commission shall make publicly available on the internet website of the Commission each report submitted by a United States-based foreign media outlet under subsection (a) not later than the earlier of—(1) the date that is 30 days after the outlet submits the report to the Commission; or

(2) the date on which the Commission transmits to Congress under subsection (b) the report covering the 6-month period during which the report of the outlet was submitted to the Commission under subsection (a).


(d) DefinitionsIn this section:(1) Foreign principalThe term “foreign principal” has the meaning given such term in section 1(b)(1) of the Foreign Agents Registration Act of 1938 (22 U.S.C. 611(b)(1)).


(2) United States-based foreign media outletThe term “United States-based foreign media outlet” means an entity that—(A) produces or distributes video programming (as defined in section 522 of this title) that is transmitted, or intended for transmission, by a multichannel video programming distributor (as defined in such section) to consumers in the United States; and

(B) would be an agent of a foreign principal (as defined in paragraph (1)) for purposes of the Foreign Agents Registration Act of 1938 (22 U.S.C. 611 et seq.) but for section 1(d) of such Act (22 U.S.C. 611(d)).



(June 19, 1934, ch. 652, title VII, § 722, as added Pub. L. 115–232, div. A, title X, § 1085, Aug. 13, 2018, 132 Stat. 1991.)

Editorial Notes

References in TextThe Foreign Agents Registration Act of 1938, referred to in subsec. (d)(2)(B), is act June 8, 1938, ch. 327, 52 Stat. 631, which is classified generally to subchapter II (§ 611 et seq.) of chapter 11 of Title 22, Foreign Relations and Intercourse. For complete classification of this Act to the Code, see Short Title note set out under section 611 of Title 22 and Tables.




SUBCHAPTER VII—BROADBAND DATA
§ 641. Definitions
In this subchapter:(1) Broadband internet access serviceThe term “broadband internet access service” has the meaning given the term in section 8.1(b) of title 47, Code of Federal Regulations, or any successor regulation.


(2) Broadband mapThe term “Broadband Map” means the map created by the Commission under section 642(c)(1)(A) of this title.


(3) Cell edge probabilityThe term “cell edge probability” means the likelihood that the minimum threshold download and upload speeds with respect to broadband internet access service will be met or exceeded at a distance from a base station that is intended to indicate the ultimate edge of the coverage area of a cell.


(4) Cell loadingThe term “cell loading” means the percentage of the available air interface resources of a base station that are used by consumers with respect to broadband internet access service.


(5) ClutterThe term “clutter” means a natural or man-made surface feature that affects the propagation of a signal from a base station.


(6) FabricThe term “Fabric” means the Broadband Serviceable Location Fabric established under section 642(b)(1)(B) of this title.


(7) Form 477The term “Form 477” means Form 477 of the Commission relating to local telephone competition and broadband reporting.


(8) Indian TribeThe term “Indian Tribe” has the meaning given the term “Indian tribe” in section 5304 of title 25.


(9) Mobility Fund Phase IIThe term “Mobility Fund Phase II” means the second phase of the proceeding to provide universal service support from the Mobility Fund (WC Docket No. 10–90; WT Docket No. 10–208).


(10) Propagation modelThe term “propagation model” means a mathematical formulation for the characterization of radio wave propagation as a function of frequency, distance, and other conditions.


(11) ProviderThe term “provider” means a provider of fixed or mobile broadband internet access service.


(12) Quality of serviceThe term “quality of service” means, with respect to broadband internet access service, the download and upload speeds (and, for relevant services, latency) with respect to that service, as determined by, and to the extent otherwise collected by, the Commission.


(13) ShapefileThe term “shapefile” means a digital storage format containing geospatial or location-based data and attribute information—(A) regarding the availability of broadband internet access service; and

(B) that can be viewed, edited, and mapped in geographic information system software.


(14) Standard broadband installationThe term “standard broadband installation”—(A) means the initiation by a provider of fixed broadband internet access service in an area in which the provider has not previously offered that service, with no charges or delays attributable to the extension of the network of the provider; and

(B) includes the initiation of fixed broadband internet access service through routine installation that can be completed not later than 10 business days after the date on which the service request is submitted.


(June 19, 1934, ch. 652, title VIII, § 801, as added Pub. L. 116–130, § 2, Mar. 23, 2020, 134 Stat. 228.)

§ 642. Broadband maps(a) Rules(1) In generalNot later than 180 days after March 23, 2020, the Commission shall issue final rules that shall—(A) require the biannual collection and dissemination of granular data, as determined by the Commission—(i) relating to the availability and quality of service with respect to terrestrial fixed, fixed wireless, satellite, and mobile broadband internet access service; and

(ii) that the Commission shall use to compile the maps created under subsection (c)(1) (referred to in this section as “coverage maps”), which the Commission shall make publicly available; and


(B) establish—(i) processes through which the Commission can verify the accuracy of data submitted under subsection (b)(2);

(ii) processes and procedures through which the Commission, and, as necessary, other entities or individuals submitting non-public or competitively sensitive information under this subchapter, can protect the security, privacy, and confidentiality of that non-public or competitively sensitive information, including—(I) information contained in the Fabric;

(II) the dataset created under subsection (b)(1)(A) supporting the Fabric; and

(III) the data submitted under subsection (b)(2);


(iii) the challenge process described in subsection (b)(5); and

(iv) the process described in section 644(b) of this title.



(2) Other dataIn issuing the rules under paragraph (1), the Commission shall develop a process through which the Commission can collect verified data for use in the coverage maps from—(A) State, local, and Tribal governmental entities that are primarily responsible for mapping or tracking broadband internet access service coverage for a State, unit of local government, or Indian Tribe, as applicable;

(B) third parties, if the Commission determines that it is in the public interest to use such data in—(i) the development of the coverage maps; or

(ii) the verification of data submitted under subsection (b); and


(C) other Federal agencies.


(3) UpdatesThe Commission shall revise the rules issued under paragraph (1) to—(A) reflect changes in technology;

(B) ensure the accuracy of propagation models, as further provided in subsection (b)(3); and

(C) improve the usefulness of the coverage maps.



(b) Content of rules(1) Establishment of a Serviceable Location Fabric regarding fixed broadband(A) Dataset(i) In generalThe Commission shall create a common dataset of all locations in the United States where fixed broadband internet access service can be installed, as determined by the Commission.


(ii) Contracting(I) In generalSubject to subclauses (II) and (III), the Commission may contract with an entity with expertise with respect to geographic information systems (referred to in this subsection as “GIS”) to create and maintain the dataset under clause (i).


(II) Application of the Federal Acquisition RegulationA contract into which the Commission enters under subclause (I) shall in all respects comply with applicable provisions of the Federal Acquisition Regulation.


(III) LimitationsWith respect to a contract into which the Commission enters under subclause (I)—(aa) the entity with which the Commission enters into the contract shall be selected through a competitive bid process that is transparent and open; and

(bb) the contract shall be for a term of not longer than 5 years, after which the Commission may enter into a new contract—(AA) with an entity, and for the purposes, described in clause (i); and

(BB) that complies with the requirements under subclause (II) and this subclause; and


(cc) the contract shall—(AA) prohibit the entity described in item (aa) from selling, leasing, or otherwise disclosing for monetary consideration any personally identifiable information to any other entity other than for purposes authorized under this subchapter; and

(BB) require the entity described in item (aa) to include in any contract with any other entity a provision that prohibits that other entity from engaging in an action that is prohibited under subitem (AA).





(B) FabricThe rules issued by the Commission under subsection (a)(1) shall establish the Broadband Serviceable Location Fabric, which shall—(i) contain geocoded information for each location identified under subparagraph (A)(i);

(ii) serve as the foundation upon which all data relating to the availability of fixed broadband internet access service collected under paragraph (2)(A) shall be reported and overlaid;

(iii) be compatible with commonly used GIS software; and

(iv) at a minimum, be updated every 6 months by the Commission.


(C) Implementation priorityThe Commission shall prioritize implementing the Fabric for rural and insular areas of the United States.



(2) Collection of informationThe rules issued by the Commission under subsection (a)(1) shall include uniform standards for the reporting of broadband internet access service data that the Commission shall collect—(A) from each provider of terrestrial fixed, fixed wireless, or satellite broadband internet access service, which shall include data that—(i) documents the areas where the provider—(I) has actually built out the broadband network infrastructure of the provider such that the provider is able to provide that service; and

(II) could provide that service, as determined by identifying where the provider is capable of performing a standard broadband installation, if applicable;


(ii) includes information regarding download and upload speeds, at various thresholds established by the Commission, and, if applicable, latency with respect to broadband internet access service that the provider makes available;

(iii) can be georeferenced to the GIS data in the Fabric;

(iv) the provider shall report as—(I) with respect to providers of fixed wireless broadband internet access service—(aa) propagation maps and propagation model details that—(AA) satisfy standards that are similar to those applicable to providers of mobile broadband internet access service under subparagraph (B) with respect to propagation maps and propagation model details, taking into account material differences between fixed wireless and mobile broadband internet access service; and

(BB) reflect the speeds and latency of the service provided by the provider; or


(bb) a list of addresses or locations that constitute the service area of the provider, except that the Commission—(AA) may only permit, and not require, a provider to report the data using that means of reporting; and

(BB) in the rules issued under subsection (a)(1), shall provide a method for using that means of reporting with respect to Tribal areas; and



(II) with respect to providers of terrestrial fixed and satellite broadband internet access service—(aa) polygon shapefiles; or

(bb) a list of addresses or locations that constitute the service area of the provider, except that the Commission—(AA) may only permit, and not require, a provider to report the data using that means of reporting; and

(BB) in the rules issued under subsection (a)(1), shall provide a method for using that means of reporting with respect to Tribal areas; and




(v) the Commission determines is appropriate with respect to certain technologies in order to ensure that the Broadband Map is granular and accurate; and


(B) from each provider of mobile broadband internet access service, which shall include propagation maps and propagation model details that indicate the current (as of the date on which the information is collected) fourth generation Long-Term Evolution (commonly referred to as “4G LTE”) mobile broadband internet access service coverage of the provider, which shall—(i) take into consideration the effect of clutter; and

(ii) satisfy—(I) the requirements of having—(aa) a download speed of not less than 5 megabits per second and an upload speed of not less than 1 megabit per second with a cell edge probability of not less than 90 percent; and

(bb) cell loading of not less than 50 percent; and


(II) any other parameter that the Commission determines to be necessary to create a map under subsection (c)(1)(C) that is more precise than the map produced as a result of the submissions under the Mobility Fund Phase II information collection.




(3) Update of reporting standards for mobile broadband internet access serviceFor the purposes of paragraph (2)(B), if the Commission determines that the reporting standards under that paragraph are insufficient to collect accurate propagation maps and propagation model details with respect to future generations of mobile broadband internet access service technologies, the Commission shall immediately commence a rule making to adopt new reporting standards with respect to those technologies that—(A) shall be the functional equivalent of the standards required under paragraph (2)(B); and

(B) allow for the collection of propagation maps and propagation model details that are as accurate and granular as, or more accurate and granular than, the maps and model details collected by the Commission under paragraph (2)(B).


(4) Certification and verificationWith respect to a provider that submits information to the Commission under paragraph (2)—(A) the provider shall include in each submission a certification from a corporate officer of the provider that the officer has examined the information contained in the submission and that, to the best of the officer’s actual knowledge, information, and belief, all statements of fact contained in the submission are true and correct; and

(B) the Commission shall verify the accuracy and reliability of the information in accordance with measures established by the Commission.


(5) Challenge process(A) In generalIn the rules issued under subsection (a), and subject to subparagraph (B), the Commission shall establish a user-friendly challenge process through which consumers, State, local, and Tribal governmental entities, and other entities or individuals may submit coverage data to the Commission to challenge the accuracy of—(i) the coverage maps;

(ii) any information submitted by a provider regarding the availability of broadband internet access service; or

(iii) the information included in the Fabric.


(B) Considerations; verification; response to challengesIn establishing the challenge process required under subparagraph (A), the Commission shall—(i) consider—(I) the types of information that an entity or individual submitting a challenge should provide to the Commission in support of the challenge;

(II) the appropriate level of granularity for the information described in subclause (I);

(III) the need to mitigate the time and expense incurred by, and the administrative burdens placed on, entities or individuals in—(aa) challenging the accuracy of a coverage map; and

(bb) responding to challenges described in item (aa);


(IV) the costs to consumers and providers resulting from a misallocation of funds because of a reliance on outdated or otherwise inaccurate information in the coverage maps;

(V) any lessons learned from the challenge process established under Mobility Fund Phase II, as determined from comments solicited by the Commission; and

(VI) the need for user-friendly challenge submission formats that will promote participation in the challenge process;


(ii) include a process for verifying the data submitted through the challenge process in order to ensure the reliability of that data;

(iii) allow providers to respond to challenges submitted through the challenge process; and

(iv) develop an online mechanism, which—(I) shall be integrated into the coverage maps;

(II) allows for an entity described in subparagraph (A) to submit a challenge under the challenge process;

(III) makes challenge data available in both geographic information system and non-geographic information system formats; and

(IV) clearly identifies the areas in which broadband internet access service is available, and the upload and download speeds at which that service is available, as reported to the Commission under this section.



(C) Use of challengesThe rules issued to establish the challenge process under subparagraph (A) shall include—(i) a process for the speedy resolution of challenges; and

(ii) a process for the regular and expeditious updating of the coverage maps and granular data disseminated by the Commission as challenges are resolved.


(D) Report to CongressNot earlier than 1 year, and not later than 18 months, after the date on which the rules issued under subsection (a)(1) take effect, the Commission shall, after an opportunity for notice and comment, submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report that—(i) evaluates the challenge process described in subparagraph (A); and

(ii) considers whether the Commission should commence an inquiry on the need for other tools to help—(I) identify potential inaccuracies in the data relating to broadband internet access service that providers report; and

(II) improve the accuracy of the data described in subclause (I).




(6) Reform of Form 477 process(A) In generalNot later than 180 days after the date on which the rules issued under subsection (a) take effect, the Commission shall—(i) reform the Form 477 broadband deployment service availability collection process of the Commission—(I) to achieve the purposes of this subchapter; and

(II) in a manner that—(aa) enables the comparison of data and maps produced before the implementation of this subchapter with data and coverage maps produced after the implementation of this subchapter; and

(bb) maintains the public availability of data relating to the deployment of broadband internet access service; and



(ii) harmonize reporting requirements and procedures regarding the deployment of broadband internet access service that are in effect on the day before the date on which the rules issued under subsection (a)(1) take effect with those requirements and procedures in those rules.


(B) Continued collection and reportingOn and after the date on which the Commission carries out subparagraph (A), the Commission shall continue to collect and publicly report subscription data that the Commission collected through the Form 477 broadband deployment service availability process, as in effect on July 1, 2019.



(7) Sharing data with NTIAThe Commission shall establish a process to make the data collected under paragraph (2) available to the National Telecommunications and Information Administration.



(c) MapsThe Commission shall—(1) after consultation with the Federal Geographic Data Committee established under section 2802(a) of title 43, create—(A) the Broadband Map, which shall depict—(i) the extent of the availability of broadband internet access service in the United States, without regard to whether that service is fixed broadband internet access service or mobile broadband internet access service, which shall be based on data collected by the Commission from all providers; and

(ii) the areas of the United States that remain unserved by providers;


(B) a map that depicts the availability of fixed broadband internet access service, which shall be based on data collected by the Commission from providers under subsection (b)(2)(A); and

(C) a map that depicts the availability of mobile broadband internet access service, which shall be based on data collected by the Commission from providers under subsection (b)(2)(B);


(2) after creating the maps under paragraph (1), use such maps—(A) to determine the areas in which terrestrial fixed, fixed wireless, mobile, and satellite broadband internet access service is and is not available; and

(B) when making any new award of funding with respect to the deployment of broadband internet access service intended for use by residential and mobile customers;


(3) update the maps created under paragraph (1) not less frequently than biannually using the most recent data collected from providers under subsection (b)(2);

(4) consult with—(A) the Secretary of Agriculture to enable the Secretary of Agriculture to consult the maps created under paragraph (1) when considering the awarding of funds for the deployment of broadband internet access service under any program administered by the Administrator of the Rural Utilities Service; and

(B) the National Telecommunications and Information Administration to enable the Administration to consult the maps created under paragraph (1) when considering the awarding of funds for the deployment of broadband internet access service under any future program administered by the Administration;


(5) make available to any Federal agency, upon request, the maps created under paragraph (1); and

(6) make public at an appropriate level of granularity—(A) the maps created under paragraph (1); and

(B) the data collected by the Commission with respect to the availability of broadband internet access service and the quality of service with respect to broadband internet access service.



(d) Delayed effective date for quality of service rulesAny requirement of a rule issued under subsection (a)(1) that relates to quality of service shall take effect not earlier than the date that is 180 days after the date on which the Commission issues that rule.


(June 19, 1934, ch. 652, title VIII, § 802, as added Pub. L. 116–130, § 2, Mar. 23, 2020, 134 Stat. 229.)

§ 643. Enforcement
It shall be unlawful for an entity or individual to willfully and knowingly, or recklessly, submit information or data under this subchapter that is materially inaccurate or incomplete with respect to the availability of broadband internet access service or the quality of service with respect to broadband internet access service.
(June 19, 1934, ch. 652, title VIII, § 803, as added Pub. L. 116–130, § 2, Mar. 23, 2020, 134 Stat. 236.)

§ 644. Improving data accuracy(a) AuditsThe Commission shall conduct regular audits of information submitted to the Commission by providers under section 642(b)(2) of this title to ensure that the providers are complying with this subchapter.


(b) Crowdsourcing(1) In generalThe Commission shall develop a process through which entities or individuals in the United States may submit specific information about the deployment and availability of broadband internet access service in the United States on an ongoing basis so that the information may be used to verify and supplement information provided by providers of broadband internet access service for inclusion in the maps created under section 642(c)(1) of this title.


(2) CollaborationAs part of the efforts of the Commission to facilitate the ability of entities and individuals to submit information under paragraph (1), the Commission shall—(A) prioritize the consideration of data provided by data collection applications used by consumers that the Commission has determined—(i) are highly reliable; and

(ii) have proven methodologies for determining network coverage and network performance;


(B) not later than 1 year after March 23, 2020, conclude a process that tests the feasibility of partnering with Federal agencies that operate delivery fleet vehicles, including the United States Postal Service, to facilitate the collection and submission of information described in that paragraph; and

(C) not later than 14 months after March 23, 2020, publish on the website of the Commission, and submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives, a report regarding the testing described in subparagraph (B), which shall include—(i) a determination regarding whether the partnerships with Federal agencies described in that subparagraph are able to facilitate the collection and submission of information described in paragraph (1); and

(ii) any steps that the Commission plans to take to facilitate the partnerships described in that subparagraph.




(c) Technical assistance to Indian Tribes(1) In generalSubject to paragraph (2), the Commission shall hold workshops for Tribal Governments in each of the 12 Bureau of Indian Affairs regions to provide technical assistance with the collection and submission of data under section 642(a)(2) of this title.


(2) Annual reviewEach year, the Commission, in consultation with Indian Tribes, shall review the need for continued workshops required under paragraph (1).



(d) Technical assistance to small service providersThe Commission shall establish a process through which a provider that has fewer than 100,000 active broadband internet access service connections may request and receive assistance from the Commission with respect to geographic information system data processing to ensure that the provider is able to comply with the requirements under section 642(b) of this title in a timely and accurate manner.


(e) Technical assistance to State, local, and Tribal governments and consumersThe Commission shall provide technical assistance to consumers and State, local, and Tribal governmental entities with respect to the challenge process established under section 642(b)(5) of this title, which shall include—(1) detailed tutorials and webinars; and

(2) the provision of staff of the Commission to provide assistance, as needed, throughout the entirety of the challenge process.


(f) GAO Assessment of Fabric source data(1) In generalThe Comptroller General of the United States shall conduct an assessment of key data sources that are used for purposes of the Fabric to identify and geocode locations where fixed broadband internet access service can be installed in order for the Comptroller General to develop recommendations for how the quality and completeness of those data sources can be improved as data sources for the Fabric.


(2) Sources includedFor the purposes of the assessment conducted under paragraph (1), the key data sources described in that paragraph shall include—(A) any relevant sources of Federal data, including the National Address Database administered by the Department of Transportation;

(B) State- and county-level digitized parcel data; and

(C) property tax attribute recording.


(3) ReportNot later than 1 year after March 23, 2020, the Comptroller General of the United States shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report that contains the recommendations developed under paragraph (1).



(June 19, 1934, ch. 652, title VIII, § 804, as added Pub. L. 116–130, § 2, Mar. 23, 2020, 134 Stat. 237.)

§ 645. Cost(a) USFThe Commission may not use funds from the universal service programs of the Commission established under section 254 of this title, and the regulations issued under that section, to pay for any costs associated with this subchapter.


(b) Other fundsThe Commission may recover costs associated with this subchapter under section 159 of this title to the extent provided for in an appropriation Act, as required under subsection (a) of that section.


(June 19, 1934, ch. 652, title VIII, § 805, as added Pub. L. 116–130, § 2, Mar. 23, 2020, 134 Stat. 238.)

§ 646. Other provisions(a) OMBNotwithstanding any other provision of law, the initial rule making required under section 642(a)(1) of this title shall be exempt from review by the Office of Management and Budget.


(b) PRASubchapter I of chapter 35 of title 44 (commonly known as the “Paperwork Reduction Act”) shall not apply to the initial rule making required under section 642(a)(1) of this title.


(c) Execution of responsibilitiesExcept, with respect to an entity that is not the Universal Service Administrative Company, as provided in section 642(a)(2)(B) of this title, section 642(b)(1)(A)(ii) of this title, and subsections (c), (d), and (e) of section 644 of this title, the Commission—(1) including the offices of the Commission, shall carry out the responsibilities assigned to the Commission under this subchapter; and

(2) may not delegate any of the responsibilities assigned to the Commission under this subchapter to any third party, including the Universal Service Administrative Company.


(d) ReportingEach fiscal year, the Commission shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report that summarizes the implementation of this subchapter and associated enforcement activities conducted during the previous fiscal year.


(e) Rule of constructionIf the Commission, before March 23, 2020, has taken an action that, in whole or in part, implements this subchapter, the Commission shall not be required to revisit such action to the extent that such action is consistent with this subchapter.


(June 19, 1934, ch. 652, title VIII, § 806, as added Pub. L. 116–130, § 2, Mar. 23, 2020, 134 Stat. 238.)



CHAPTER 6—COMMUNICATIONS SATELLITE SYSTEM




SUBCHAPTER I—GENERAL PROVISIONS


Sec.


701.Omitted.


702.Definitions.


703.Repealed.



SUBCHAPTER II—FEDERAL COORDINATION, PLANNING, AND REGULATION


721.Implementation of policy.



SUBCHAPTER III—COMMUNICATIONS SATELLITE CORPORATION


731 to 735.Omitted.



SUBCHAPTER IV—MISCELLANEOUS PROVISIONS


741 to 744.Omitted.



SUBCHAPTER V—INTERNATIONAL MARITIME SATELLITE TELECOMMUNICATIONS


751, 752.Omitted.


753.Implementation of policy.


754 to 756.Repealed.


757.Definitions.



SUBCHAPTER VI—COMMUNICATIONS COMPETITION AND PRIVATIZATION



Part A—Actions To Ensure Pro-Competitive Privatization


761.Federal Communications Commission licensing.


761a.Incentives; limitation on expansion pending privatization.



Part B—Federal Communications Commission Licensing Criteria: Privatization Criteria


763.General criteria to ensure a pro-competitive privatization of INTELSAT and Inmarsat.


763a.Specific criteria for INTELSAT.


763b.Repealed.


763c.Space segment capacity of the GMDSS.


763d.Encouraging market access and privatization.



Part C—Deregulation and Other Statutory Changes


765.Access to INTELSAT.


765a.Signatory role.


765b.Elimination of procurement preferences.


765c.ITU functions.


765d.Termination of provisions of this chapter.


765e.Repealed.


765f.Satellite auctions.


765g.Exclusivity arrangements.



Part D—Negotiations To Pursue Privatization


767.Methods to pursue privatization.



Part E—Definitions


769.Definitions.



SUBCHAPTER I—GENERAL PROVISIONS
§ 701. Omitted
Editorial Notes
Codification
Section, Pub. L. 87–624, title I, § 102, Aug. 31, 1962, 76 Stat. 419, which related to Congressional declaration of policy and purpose, ceased to be effective Apr. 15, 2005, pursuant to section 765d(4) of this title.

Statutory Notes and Related Subsidiaries
Short Title of 2003 AmendmentPub. L. 108–39, § 1, June 30, 2003, 117 Stat. 835, provided that: “This Act [amending section 763 of this title] may be cited as the ‘ORBIT Technical Corrections Act of 2003’.”


Short Title of 2000 AmendmentPub. L. 106–180, § 1, Mar. 17, 2000, 114 Stat. 48, provided that: “This Act [enacting subchapter VI of this chapter] may be cited as the ‘Open-market Reorganization for the Betterment of International Telecommunications Act’ or the ‘ORBIT Act’.”


Short TitlePub. L. 87–624, title I, § 101, Aug. 31, 1962, 76 Stat. 419, provided that: “This Act [enacting this chapter] may be cited as the ‘Communications Satellite Act of 1962’.”

Pub. L. 87–624, title V, § 501, as added by Pub. L. 95–564, Nov. 1, 1978, 92 Stat. 2392, provided that: “This title [enacting subchapter V of this chapter] may be cited as the ‘International Maritime Satellite Telecommunications Act’.”


Stylistic ConsistencyPub. L. 103–414, title III, § 303(f), Oct. 25, 1994, 108 Stat. 4296, provided that: “The Communications Act of 1934 [47 U.S.C. 151 et seq.] and the Communications Satellite Act of 1962 [47 U.S.C. 701 et seq.] are amended so that the section designation and section heading of each section of such Acts shall be in the form and typeface of the section designation and heading of this section [108 Stat. 4294].”


International Telecommunications Satellite OrganizationPub. L. 99–93, title I, § 146, Aug. 16, 1985, 99 Stat. 425, provided that:
“(a) Policy.—The Congress declares that it is the policy of the United States—“(1) as a party to the International Telecommunications Satellite Organization (hereafter in this section referred to as ‘Intelsat’), to foster and support the global commercial communications satellite system owned and operated by Intelsat;

“(2) to make available to consumers a variety of communications satellite services utilizing the space segment facilities of Intelsat and any additional such facilities which are found to be in the national interest and which—“(A) are technically compatible with the use of the radio frequency spectrum and orbital space by the existing or planned Intelsat space segment, and

“(B) avoid significant economic harm to the global system of Intelsat; and


“(3) to authorize use and operation of any additional space segment facilities only if the obligations of the United States under article XIV(d) of the Intelsat Agreement have been met.


“(b) Preconditions for Intelsat Consultation.—Before consulting with Intelsat for purposes of coordination of any separate international telecommunications satellite system under article XIV(d) of the Intelsat Agreement, the Secretary of State shall—“(1) in coordination with the Secretary of Commerce, ensure that any proposed separate international satellite telecommunications system comply with the Executive Branch conditions established pursuant to the Presidential Determination No. 85–2 [49 F.R. 46987]; and

“(2) ensure that one or more foreign authorities have authorized the use of such system consistent with such conditions.


“(c) Amendment of Intelsat Agreement.—(1) The Secretary of State shall consult with the United States signatory to Intelsat and the Secretary of Commerce regarding the appropriate scope and character of a modification to article V(d) of the Intelsat Agreement which would permit Intelsat to establish cost-based rates for individual traffic routes, as exceptional circumstances warrant, paying particular attention to the need for avoiding significant economic harm to the global system of Intelsat as well as United States national and foreign policy interests.

“(2)(A) To ensure that rates established by Intelsat for such routes are cost-based, the Secretary of State, in consultation with the Secretary of Commerce and the Chairman of the Federal Communications Commission, shall instruct the United States signatory to Intelsat to ensure that sufficient documentation, including documentation regarding revenues and costs, is provided by Intelsat so as to verify that such rates are in fact cost-based.

“(B) To the maximum extent possible, such documenation [documentation] will be made available to interested parties on a timely basis.


“(3) Pursuant to the consultation under paragraph (1) and taking the steps prescribed in paragraph (2) to provide documentation, the United States shall support an appropriate modification to article V(d) of the Intelsat Agreement to accomplish the purpose described in paragraph (1).


“(d) Congressional Consultation.—In the event that, after United States consultation with Intelsat for the purposes of coordination under article XIV(d) of the Intelsat Agreement for the establishment of a separate international telecommunications satellite system, the Assembly of Parties of Intelsat fails to recommend such a separate system, and the President determines to pursue the establishment of a separate system notwithstanding the Assembly’s failure to approve such system, the Secretary of State, after consultation with the Secretary of Commerce, shall submit to the Congress a detailed report which shall set forth—“(1) the foreign policy reasons for the President’s determination, and

“(2) a plan for minimizing any negative effects of the President’s action on Intelsat and on United States foreign policy interests.


“(e) Notification to Federal Communications Commission.—In the event the Secretary of State submits a report under subsection (d), the Secretary, 60 calendar days after the receipt by the Congress of such report, shall notify the Federal Communications Commission as to whether the United States obligations under article XIV(d) of the Intelsat Agreement have been met.

“(f) Implementation.—In implementing the provisions of this section, the Secretary of State shall act in accordance with Executive order 12046 [set out under section 305 of this title].

“(g) Definition.—For the purposes of this section, the term ‘separate international telecommunications satellite system’ or ‘separate system’ means a system of one or more telecommunications satellites separate from the Intelsat space segment which is established to provide international telecommunications services between points within the United States and points outside the United States, except that such term shall not include any satellite or system of satellites established—“(1) primarily for domestic telecommunications purposes and which incidentally provides services on an ancillary basis to points outside the jurisdiction of the United States but within the western hemisphere, or

“(2) solely for unique governmental purposes.”







§ 702. Definitions
As used in this chapter, and unless the context otherwise requires—(1) the term “communications satellite system” refers to a system of communications satellites in space whose purpose is to relay telecommunication information between satellite terminal stations, together with such associated equipment and facilities for tracking, guidance, control, and command functions as are not part of the generalized launching, tracking, control, and command facilities for all space purposes;

(2) the term “satellite terminal station” refers to a complex of communication equipment located on the earth’s surface, operationally connected with one or more terrestrial communication systems, and capable of transmitting telecommunications to or receiving telecommunications from a communications satellite system.11 So in original. The period probably should be a semicolon.

(3) the term “communications satellite” means an earth satellite which is intentionally used to relay telecommunication information;

(4) the term “associated equipment and facilities” refers to facilities other than satellite terminal stations and communications satellites, to be constructed and operated for the primary purpose of a communications satellite system, whether for administration and management, for research and development, or for direct support of space operations;

(5) the term “research and development” refers to the conception, design, and first creation of experimental or prototype operational devices for the operation of a communications satellite system, including the assembly of separate components into a working whole, as distinguished from the term “production,” which relates to the construction of such devices to fixed specifications compatible with repetitive duplication for operational applications; and 22 So in original. The word “and” probably should not appear.

(6) the term “telecommunication” means any transmission, emission or reception of signs, signals, writings, images, and sounds or intelligence of any nature by wire, radio, optical, or other electromagnetic systems.1

(7) omitted;

(8) the term “corporation” means the corporation authorized by subchapter III of this chapter.1

(9) the term “Administration” means the National Aeronautics and Space Administration; and

(10) the term “Commission” means the Federal Communications Commission.

(Pub. L. 87–624, title I, § 103, Aug. 31, 1962, 76 Stat. 419.)

Editorial Notes
Codification
Par. (7) of this section, which defined the term “communications common carrier”, ceased to be effective Apr. 15, 2005, pursuant to section 765d(4) of this title.



§ 703. Repealed. Pub. L. 115–141, div. P, title IV, § 402(b), Mar. 23, 2018, 132 Stat. 1089

Section, Pub. L. 109–34, § 4, July 12, 2005, 119 Stat. 377, required the Federal Communications Commission to submit to Congress an annual report related to competitive market conditions with respect to domestic and international satellite communications services.




SUBCHAPTER II—FEDERAL COORDINATION, PLANNING, AND REGULATION
§ 721. Implementation of policy
In order to achieve the objectives and to carry out the purposes of this chapter—(a) the President shall—(1) to (7) omitted.


(b) omitted.

(c) the Federal Communications Commission, in its administration of the provisions of the Communications Act of 1934, as amended [47 U.S.C. 151 et seq.], and as supplemented by this chapter, shall—(1) to (10) omitted;

(11) make rules and regulations to carry out the provisions of this chapter.


(Pub. L. 87–624, title II, § 201, Aug. 31, 1962, 76 Stat. 421; Pub. L. 103–414, title III, § 304(b)(1), Oct. 25, 1994, 108 Stat. 4297.)

Editorial Notes

References in TextThe Communications Act of 1934, as amended, referred to in subsec. (c), is act June 19, 1934, ch. 652, 48 Stat. 1064, as amended, which is classified principally to chapter 5 (§ 151 et seq.) of this title. For complete classification of this Act to the Code, see section 609 of this title and Tables.

Codification
Subsecs. (a)(1), (5), (6), (b), and (c)(1), (3) to (5), (8) to (10) of this section ceased to be effective Mar. 17, 2000, pursuant to section 765d(1) of this title. Prior to being omitted, subsec. (a)(1), (5) and (6) directed the President to aid in a national program to establish and operate a commercial communications satellite system, to insure arrangements were made for foreign participation in the establishment and use of the system, and to insure availability and utilization of the system for general governmental purposes, subsec. (b) directed the National Aeronautics and Space Administration to give technical advice to the Commission and to cooperate with, assist, and provide services to the corporation, and subsec. (c)(1), (3) to (5), (8) to (10) directed the Federal Communications Commission to insure effective competition in procurement of services, to require establishment of communication to a particular foreign point when advised by the Secretary of State, to insure technical compatibility of the system with satellite terminal stations, to insure system economies are reflected in rates, to authorize the corporation to issue stock, borrow moneys, and assume securities obligations, to insure that substantial additions to the system or stations are made only when necessary, and to require necessary additions to be made with respect to the system or stations.
Subsecs. (a)(2) to (4), (7) and (c)(2), (6), (7) of this section ceased to be effective Apr. 15, 2005, pursuant to section 765d(4) of this title. Prior to being omitted, subsec. (a)(2) to (4) and (7) directed the President to review the development and operation of the communications satellite system, to coordinate activities of governmental agencies with telecommunication responsibilities, to supervise foreign relationships of the corporation, and to coordinate efficient use of the electromagnetic spectrum and subsec. (c)(2), (6), and (7) directed the Federal Communications Commission to ensure nondiscriminatory use of the communications satellite system under just and reasonable charges, to approve technical characteristics of the operational communications satellite system, and to grant appropriate authorizations for the construction and operation of each satellite terminal station.

Amendments1994—Subsec. (a)(1). Pub. L. 103–414 struck out “as expeditiously as possible,” after “establishment and operation,”.

Executive Documents

Executive Order No. 11191
Ex. Ord. No. 11191, Jan. 4, 1965, 30 F.R. 29, as amended by Ex. Ord. No. 11556, Sept. 4, 1970, 35 F.R. 14193, which related to the administration of the Communications Satellite Act of 1962 [this chapter], was revoked by Ex. Ord. No. 12046, Mar. 27, 1978, 43 F.R. 13349, set out as a note under section 305 of this title.




SUBCHAPTER III—COMMUNICATIONS SATELLITE CORPORATION
§§ 731 to 735. Omitted
Editorial Notes
Codification
Sections 731 and 732 ceased to be effective Apr. 15, 2005, pursuant to section 765d(4) of this title.
Section 731, Pub. L. 87–624, title III, § 301, as added Pub. L. 103–414, title III, § 304(b)(2), Oct. 25, 1994, 108 Stat. 4297, related to the creation of a communications satellite corporation.
A prior section 731, Pub. L. 87–624, title III, § 301, Aug. 31, 1962, 76 Stat. 423, authorized creation of a for-profit communications satellite corporation not to be a Government agency, subject to this chapter and the District of Columbia Business Corporation Act, prior to repeal by Pub. L. 103–414, § 304(b)(2).
Section 732, Pub. L. 87–624, title III, § 302, as added Pub. L. 103–414, title III, § 304(b)(2), Oct. 25, 1994, 108 Stat. 4297, related to laws applicable to the corporation.
A prior section 732, Pub. L. 87–624, title III, § 302, Aug. 31, 1962, 76 Stat. 423, related to process of organization of the communications satellite corporation, prior to repeal by Pub. L. 103–414, § 304(b)(2).
Sections 733 and 734 ceased to be effective Mar. 17, 2000, pursuant to section 765d(1) of this title.
Section 733, Pub. L. 87–624, title III, § 303, Aug. 31, 1962, 76 Stat. 423; Pub. L. 91–3, § 1, Mar. 12, 1969, 83 Stat. 4; Pub. L. 103–414, title III, § 303(b)(1), Oct. 25, 1994, 108 Stat. 4296, related to the board of directors and officers of the corporation.
Section 734, Pub. L. 87–624, title III, § 304, Aug. 31, 1962, 76 Stat. 424; Pub. L. 97–410, § 5, Jan. 3, 1983, 96 Stat. 2045; Pub. L. 103–414, title III, §§ 303(b)(2), (3), 304(b)(3), Oct. 25, 1994, 108 Stat. 4296, 4297, related to financing of the corporation.
Section 735, Pub. L. 87–624, title III, § 305, Aug. 31, 1962, 76 Stat. 425, which related to powers of the corporation, ceased to be effective July 18, 2001, pursuant to section 765d(2) of this title.




SUBCHAPTER IV—MISCELLANEOUS PROVISIONS
§§ 741 to 744. Omitted
Editorial Notes
Codification
Sections 741 to 744 ceased to be effective Apr. 15, 2005, pursuant to section 765d(4) of this title.
Section 741, Pub. L. 87–624, title IV, § 401, Aug. 31, 1962, 76 Stat. 426, related to the common carrier status of and laws applicable to the corporation.
Section 742, Pub. L. 87–624, title IV, § 402, Aug. 31, 1962, 76 Stat. 426, related to foreign business negotiations of the corporation and required notice to the Department of State.
Section 743, Pub. L. 87–624, title IV, § 403, Aug. 31, 1962, 76 Stat. 426, related to sanctions imposed upon the corporation for violations of provisions of this chapter.
Section 744, Pub. L. 87–624, title IV, § 404, Aug. 31, 1962, 76 Stat. 426; Pub. L. 103–414, title III, § 304(b)(4), Oct. 25, 1994, 108 Stat. 4297; Pub. L. 104–66, title II, § 2051(a), Dec. 21, 1995, 109 Stat. 729, related to annual reports to the President and Congress by the corporation.




SUBCHAPTER V—INTERNATIONAL MARITIME SATELLITE TELECOMMUNICATIONS
§§ 751, 752. Omitted
Editorial Notes
Codification
Sections ceased to be effective Mar. 17, 2000, pursuant to section 765d(1) of this title.
Section 751, Pub. L. 87–624, title V, § 502, as added Pub. L. 95–564, Nov. 1, 1978, 92 Stat. 2392; amended Pub. L. 103–414, title III, § 303(b)(4), Oct. 25, 1994, 108 Stat. 4296, related to congressional declaration of policy and purpose of this subchapter.
Section 752, Pub. L. 87–624, title V, § 503, as added Pub. L. 95–564, Nov. 1, 1978, 92 Stat. 2392; amended Pub. L. 103–414, title III, §§ 303(b)(4), 304(b)(5), Oct. 25, 1994, 108 Stat. 4296, 4297, related to the corporation’s status as the sole designated operating entity of the United States.



§ 753. Implementation of policy(a) The Secretary of Commerce shall—(1) coordinate the activities of Federal agencies with responsibilities in the field of telecommunications (other than the Commission), so as to ensure that there is full and effective compliance with the provisions of this subchapter;

(2) omitted;

(3) exercise his authority in a manner which seeks to obtain coordinated and efficient use of the electromagnetic spectrum and orbital space, and to ensure the technical compatibility of the space segment with existing communications facilities in the United States and in foreign countries; and

(4) omitted.


(b) to (d) Omitted.

(Pub. L. 87–624, title V, § 504, as added Pub. L. 95–564, Nov. 1, 1978, 92 Stat. 2394.)

Editorial Notes
Codification
Subsecs. (a)(2), (4) and (c) of this section ceased to be effective Mar. 17, 2000, pursuant to section 765d(1) of this title. Subsec. (a)(2), (4) directed the Secretary of Commerce to ensure availability and utilization of the maritime satellite telecommunications services provided by INMARSAT for general governmental purposes and to determine the needs of users of the maritime satellite telecommunications system and to communicate that information to INMARSAT. Subsec. (c) assigned functions to the Commission.
Subsecs. (b) and (d) of this section ceased to be effective June 14, 2005, pursuant to section 765d(3) of this title. Subsec. (b) directed the President to supervise and issue instructions to the communications satellite corporation regarding activities with foreign governments, international entities, and INMARSAT. Subsec. (d) authorized the Federal Communications Commission to issue instructions to the corporation with respect to regulatory matters within the Commission’s jurisdiction.



§§ 754 to 756. Repealed. Pub. L. 103–414, title III, § 304(b)(5), Oct. 25, 1994, 108 Stat. 4298

Section 754, Pub. L. 87–624, title V, § 505, as added Pub. L. 95–564, Nov. 1, 1978, 92 Stat. 2395, related to study of structure and activities of corporation.


Section 755, Pub. L. 87–624, title V, § 506, as added Pub. L. 95–564, Nov. 1, 1978, 92 Stat. 2395, related to study of public maritime coast station services.


Section 756, Pub. L. 87–624, title V, § 507, as added Pub. L. 95–564, Nov. 1, 1978, 92 Stat. 2396, related to study of radio navigation systems.



§ 757. Definitions
For purposes of this subchapter—(1) the term “person” includes an individual, partnership, association, joint stock company, trust, or corporation;

(2) the term “satellite earth terminal station” means a complex of communications equipment located on land, operationally interconnected with one or more terrestrial communications systems, and capable of transmitting telecommunications to, or receiving telecommunications from, the space segment;

(3) the term “space segment” means any satellite (or capacity on a satellite) maintained under the authority of INMARSAT, for the purpose of providing international maritime telecommunications services, and the tracking, telemetry, command, control, monitoring, and related facilities and equipment required to support the operation of such satellite; and

(4) the term “State” means the several States, the District of Columbia, the Commonwealth of Puerto Rico, Guam, the Virgin Islands, the Trust Territory of the Pacific Islands, and any other territory or possession of the United States.

(Pub. L. 87–624, title V, § 505, formerly § 508, as added Pub. L. 95–564, Nov. 1, 1978, 92 Stat. 2396; renumbered § 505, Pub. L. 103–414, title III, § 304(b)(6), Oct. 25, 1994, 108 Stat. 4298.)

Editorial Notes
Prior ProvisionsA prior section 505 of Pub. L. 87–624 was classified to section 754 of this title prior to repeal by Pub. L. 103–414, § 304(b)(5).

Statutory Notes and Related Subsidiaries

Termination of Trust Territory of the Pacific Islands
For termination of Trust Territory of the Pacific Islands, see note set out preceding section 1681 of Title 48, Territories and Insular Possessions.




SUBCHAPTER VI—COMMUNICATIONS COMPETITION AND PRIVATIZATION
Part A—Actions To Ensure Pro-Competitive Privatization
§ 761. Federal Communications Commission licensing(a) Licensing for separated entities(1) Competition testThe Commission may not issue a license or construction permit to any separated entity, or renew or permit the assignment or use of any such license or permit, or authorize the use by any entity subject to United States jurisdiction of any space segment owned, leased, or operated by any separated entity, unless the Commission determines that such issuance, renewal, assignment, or use will not harm competition in the telecommunications market of the United States. If the Commission does not make such a determination, it shall deny or revoke authority to use space segment owned, leased, or operated by the separated entity to provide services to, from, or within the United States.


(2) Criteria for competition testIn making the determination required by paragraph (1), the Commission shall use the licensing criteria in sections 763 and 763b 11 See References in Text note below. of this title, and shall not make such a determination unless the Commission determines that the privatization of any separated entity is consistent with such criteria.



(b) Licensing for INTELSAT, Inmarsat, and successor entities(1) Competition test(A) In generalIn considering the application of INTELSAT, Inmarsat, or their successor entities for a license or construction permit, or for the renewal or assignment or use of any such license or permit, or in considering the request of any entity subject to United States jurisdiction for authorization to use any space segment owned, leased, or operated by INTELSAT, Inmarsat, or their successor entities, to provide non-core services to, from, or within the United States, the Commission shall determine whether—(i) after April 1, 2001, in the case of INTELSAT and its successor entities, INTELSAT and any successor entities have been privatized in a manner that will harm competition in the telecommunications markets of the United States; or

(ii) after April 1, 2000, in the case of Inmarsat and its successor entities, Inmarsat and any successor entities have been privatized in a manner that will harm competition in the telecommunications markets of the United States.


(B) Consequences of determinationIf the Commission determines that such competition will be harmed or that grant of such application or request for authority is not otherwise in the public interest, the Commission shall limit through conditions or deny such application or request, and limit or revoke previous authorizations to provide non-core services to, from, or within the United States. After due notice and opportunity for comment, the Commission shall apply the same limitations, restrictions, and conditions to all entities subject to United States jurisdiction using space segment owned, leased, or operated by INTELSAT, Inmarsat, or their successor entities.


(C) National security, law enforcement, and public safetyThe Commission shall not impose any limitation, condition, or restriction under subparagraph (B) in a manner that will, or is reasonably likely to, result in limitation, denial, or revocation of authority for non-core services that are used by and required for a national security agency or law enforcement department or agency of the United States, or used by and required for, and otherwise in the public interest, any other Department or Agency of the United States to protect the health and safety of the public. Such services may be obtained by the United States directly from INTELSAT, Inmarsat, or a successor entity, or indirectly through COMSAT, or authorized carriers or distributors of the successor entity.


(D) Rule of constructionNothing in this subsection is intended to preclude the Commission from acting upon applications of INTELSAT, Inmarsat, or their successor entities prior to the latest date set out in section 763(5)(A) of this title, including such actions as may be necessary for the United States to become the licensing jurisdiction for INTELSAT, but the Commission shall condition a grant of authority pursuant to this subsection upon compliance with sections 763 and 763a of this title.



(2) Criteria for competition testIn making the determination required by paragraph (1), the Commission shall use the licensing criteria in sections 763, 763a, and 763c 1 of this title, and shall determine that competition in the telecommunications markets of the United States will be harmed unless the Commission finds that the privatization referred to in paragraph (1) is consistent with such criteria.


(3) Clarification: competitive safeguardsIn making its licensing decisions under this subsection, the Commission shall consider whether users of non-core services provided by INTELSAT or Inmarsat or successor or separated entities are able to obtain non-core services from providers offering services other than through INTELSAT or Inmarsat or successor or separated entities, at competitive rates, terms, or conditions. Such consideration shall also include whether such licensing decisions would require users to replace equipment at substantial costs prior to the termination of its design life. In making its licensing decisions, the Commission shall also consider whether competitive alternatives in individual markets do not exist because they have been foreclosed due to anticompetitive actions undertaken by or resulting from the INTELSAT or Inmarsat systems. Such licensing decisions shall be made in a manner which facilitates achieving the purposes and goals in this subchapter and shall be subject to notice and comment.



(c) Additional considerations in determinationsIn making its determinations and licensing decisions under subsections (a) and (b), the Commission shall construe such subsections in a manner consistent with the United States obligations and commitments for satellite services under the Fourth Protocol to the General Agreement on Trade in Services.


(d) Independent facilities competitionNothing in this section shall be construed as precluding COMSAT from investing in or owning satellites or other facilities independent from INTELSAT and Inmarsat, and successor or separated entities, or from providing services through reselling capacity over the facilities of satellite systems independent from INTELSAT and Inmarsat, and successor or separated entities. This subsection shall not be construed as restricting the types of contracts which can be executed or services which may be provided by COMSAT over the independent satellites or facilities described in this subsection.


(Pub. L. 87–624, title VI, § 601, as added Pub. L. 106–180, § 3, Mar. 17, 2000, 114 Stat. 48.)

Editorial Notes

References in TextSection 763b of this title, referred to in subsec. (a)(2), was repealed by Pub. L. 109–34, § 2, July 12, 2005, 119 Stat. 377.
Section 763c of this title, referred to in subsec. (b)(2), was amended generally by Pub. L. 109–34, § 3, July 12, 2005, 119 Stat. 377, and no longer relates to specific criteria for Inmarsat privatization.

Statutory Notes and Related Subsidiaries
PurposePub. L. 106–180, § 2, Mar. 17, 2000, 114 Stat. 48, provided that: “It is the purpose of this Act [see Short Title of 2000 Amendment note set out under section 701 of this title] to promote a fully competitive global market for satellite communication services for the benefit of consumers and providers of satellite services and equipment by fully privatizing the intergovernmental satellite organizations, INTELSAT and Inmarsat.”




§ 761a. Incentives; limitation on expansion pending privatization(a) LimitationUntil INTELSAT, Inmarsat, and their successor or separate entities are privatized in accordance with the requirements of this subchapter, INTELSAT, Inmarsat, and their successor or separate entities, respectively, shall not be permitted to provide additional services. The Commission shall take all necessary measures to implement this requirement, including denial by the Commission of licensing for such services.


(b) Orbital location incentivesUntil such privatization is achieved, the United States shall oppose and decline to facilitate applications by such entities for new orbital locations to provide such services.


(Pub. L. 87–624, title VI, § 602, as added Pub. L. 106–180, § 3, Mar. 17, 2000, 114 Stat. 50.)


Part B—Federal Communications Commission Licensing Criteria: Privatization Criteria
§ 763. General criteria to ensure a pro-competitive privatization of INTELSAT and Inmarsat
The President and the Commission shall secure a pro-competitive privatization of INTELSAT and Inmarsat that meets the criteria set forth in this section and sections 763a through 763c 11 See References in Text note below. of this title. In securing such privatizations, the following criteria shall be applied as licensing criteria for purposes of part A:(1) Dates for privatizationPrivatization shall be obtained in accordance with the criteria of this subchapter of—(A) INTELSAT as soon as practicable, but no later than April 1, 2001; and

(B) Inmarsat as soon as practicable, but no later than July 1, 2000.


(2) IndependenceThe privatized successor entities and separated entities of INTELSAT and Inmarsat shall operate as independent commercial entities, and have a pro-competitive ownership structure. The successor entities and separated entities of INTELSAT and Inmarsat shall conduct an initial public offering in accordance with paragraph (5) to achieve such independence. Such offering shall substantially dilute the aggregate ownership of such entities by such signatories or former signatories. In determining whether a public offering attains such substantial dilution, the Commission shall take into account the purposes and intent, privatization criteria, and other provisions of this subchapter, as well as market conditions. No intergovernmental organization, including INTELSAT or Inmarsat, shall have—(A) an ownership interest in INTELSAT or the successor or separated entities of INTELSAT; or

(B) more than minimal ownership interest in Inmarsat or the successor or separated entities of Inmarsat.


(3) Termination of privileges and immunitiesThe preferential treatment of INTELSAT and Inmarsat shall not be extended to any successor entity or separated entity of INTELSAT or Inmarsat. Such preferential treatment includes—(A) privileged or immune treatment by national governments;

(B) privileges or immunities or other competitive advantages of the type accorded INTELSAT and Inmarsat and their signatories through the terms and operation of the INTELSAT Agreement and the associated Headquarters Agreement and the Inmarsat Convention; and

(C) preferential access to orbital locations.

Access to new, or renewal of access to, orbital locations shall be subject to the legal or regulatory processes of a national government that applies due diligence requirements intended to prevent the warehousing of orbital locations.

(4) Prevention of expansion during transitionDuring the transition period prior to privatization under this subchapter, INTELSAT and Inmarsat shall be precluded from expanding into additional services.


(5) Conversion to stock corporationsAny successor entity or separated entity created out of INTELSAT or Inmarsat shall be a national corporation or similar accepted commercial structure, subject to the laws of the nation in which incorporated, as follows:(A) An initial public offering of securities of any successor entity or separated entity—(i) shall be conducted, for the successor entities of INTELSAT, on or about June 30, 2005, except that the Commission may extend this deadline in consideration of market conditions and relevant business factors relating to the timing of an initial public offering, but such extensions shall not permit such offering to be conducted later than December 31, 2005; and

(ii) shall be conducted, for the successor entities of Inmarsat, not later than June 30, 2005, except that the Commission may extend this deadline to not later than December 31, 2004.


(B) The shares of any successor entities and separated entities shall be listed for trading on one or more major stock exchanges with transparent and effective securities regulation.

(C) A majority of the members of the board of directors of any successor entity or separated entity shall not be directors, employees, officers, or managers or otherwise serve as representatives of any signatory or former signatory. No member of the board of directors of any successor or separated entity shall be a director, employee, officer or manager of any intergovernmental organization remaining after the privatization.

(D) Any successor entity or separated entity shall—(i) have a board of directors with a fiduciary obligation;

(ii) have no officers or managers who are officers or managers of any signatories or former signatories; and

(iii) have no directors, officers, or managers who hold such positions in any intergovernmental organization.


(E) Any transactions or other relationships between or among any successor entity, separated entity, INTELSAT, or Inmarsat shall be conducted on an arm’s length basis.

(F) Notwithstanding subparagraphs (A) and (B), a successor entity may be deemed a national corporation and may forgo an initial public offering and public securities listing and still achieve the purposes of this section if—(i) the successor entity certifies to the Commission that—(I) the successor entity has achieved substantial dilution of the aggregate amount of signatory or former signatory financial interest in such entity;

(II) any signatories and former signatories that retain a financial interest in such successor entity do not possess, together or individually, effective control of such successor entity; and

(III) no intergovernmental organization has any ownership interest in a successor entity of INTELSAT or more than a minimal ownership interest in a successor entity of Inmarsat;


(ii) the successor entity provides such financial and other information to the Commission as the Commission may require to verify such certification; and

(iii) the Commission determines, after notice and comment, that the successor entity is in compliance with such certification.


(G) For purposes of subparagraph (F), the term “substantial dilution” means that a majority of the financial interests in the successor entity is no longer held or controlled, directly or indirectly, by signatories or former signatories.


(6) Regulatory treatmentAny successor entity or separated entity created after March 17, 2000, shall apply through the appropriate national licensing authorities for international frequency assignments and associated orbital registrations for all satellites.


(7) Competition policies in domiciliary countryAny successor entity or separated entity shall be subject to the jurisdiction of a nation or nations that—(A) have effective laws and regulations that secure competition in telecommunications services;

(B) are signatories of the World Trade Organization Basic Telecommunications Services Agreement; and

(C) have a schedule of commitments in such Agreement that includes non-discriminatory market access to their satellite markets.


(Pub. L. 87–624, title VI, § 621, as added Pub. L. 106–180, § 3, Mar. 17, 2000, 114 Stat. 51; amended Pub. L. 107–77, title VI, § 628, Nov. 28, 2001, 115 Stat. 804; Pub. L. 107–233, § 1, Oct. 1, 2002, 116 Stat. 1480; Pub. L. 108–39, § 2, June 30, 2003, 117 Stat. 835; Pub. L. 108–228, § 1, May 18, 2004, 118 Stat. 644; Pub. L. 108–371, § 1, Oct. 25, 2004, 118 Stat. 1752; Pub. L. 109–34, § 1, July 12, 2005, 119 Stat. 377.)

Editorial Notes

References in TextSection 763b of this title, referred to in text, was repealed by Pub. L. 109–34, § 2, July 12, 2005, 119 Stat. 377.
Section 763c of this title, referred to in text, was amended generally by Pub. L. 109–34, § 3, July 12, 2005, 119 Stat. 377, and no longer relates to specific criteria for Inmarsat privatization.

Amendments2005—Par. (5)(D)(ii). Pub. L. 109–34, § 1(1), (2), struck out subcl. (I) designation after “managers who” and substituted “signatories; and” for “signatories, or (II) have any direct financial interest in or financial relationship to any signatories or former signatories, except that such interest may be managed through a blind trust or similar mechanism;”.
Par. (5)(D)(iii). Pub. L. 109–34, § 1(3), substituted “organization.” for “organization; and”.
Par. (5)(D)(iv). Pub. L. 109–34, § 1(4), struck out cl. (iv) which read as follows: “in the case of a separated entity, have no officers or directors, who (I) are officers or managers of any intergovernmental organization, or (II) have any direct financial interest in or financial relationship to any international organization, except that such interest may be managed through a blind trust or similar mechanism.”
2004—Par. (5)(A)(i). Pub. L. 108–228 substituted “June 30, 2005” for “December 31, 2003” and “December 31, 2005” for “June 30, 2004”.
Par. (5)(A)(ii). Pub. L. 108–371, § 1(1), substituted “June 30, 2005” for “June 30, 2004”.
Par. (5)(F), (G). Pub. L. 108–371, § 1(2), added subpars. (F) and (G).
2003—Par. (5)(A)(ii). Pub. L. 108–39 substituted “June 30, 2004” for “December 31, 2002” and “December 31, 2004” for “June 30, 2003”.
2002—Par. (5)(A)(i). Pub. L. 107–233 substituted “December 31, 2003,” for “October 1, 2001,” and “June 30, 2004;” for “December 31, 2002;”.
2001—Par. (5)(A)(ii). Pub. L. 107–77 substituted “not later than December 31, 2002, except that the Commission may extend this deadline to not later than June 30, 2003” for “on or about October 1, 2000, except that the Commission may extend this deadline in consideration of market conditions and relevant business factors relating to the timing of an initial public offering, but to no later than December 31, 2001”.

Statutory Notes and Related Subsidiaries
Immigration Status of Alien Employees of INTELSAT after PrivatizationTitle III of Pub. L. 106–396, Oct. 30, 2000, 114 Stat. 1645, provided for maintenance of nonimmigrant and special immigrant status of alien employees of INTELSAT and their immediate family members after privatization, and for treatment of employment for purposes of obtaining immigrant status as a multinational executive or manager.



§ 763a. Specific criteria for INTELSAT
In securing the privatizations required by section 763 of this title, the following additional criteria with respect to INTELSAT privatization shall be applied as licensing criteria for purposes of part A:(1) 11 So in original. No par. (2) has been enacted. Technical coordination under intelsat agreements.—Technical coordination shall not be used to impair competition or competitors, and shall be conducted under International Telecommunication Union procedures and not under Article XIV(d) of the INTELSAT Agreement.

(Pub. L. 87–624, title VI, § 622, as added Pub. L. 106–180, § 3, Mar. 17, 2000, 114 Stat. 53.)

§ 763b. Repealed. Pub. L. 109–34, § 2, July 12, 2005, 119 Stat. 377

Section, Pub. L. 87–624, title VI, § 623, as added Pub. L. 106–180, § 3, Mar. 17, 2000, 114 Stat. 53, related to specific criteria for INTELSAT separated entities.



§ 763c. Space segment capacity of the GMDSS
The United States shall preserve the space segment capacity of the GMDSS. This section is not intended to alter the status that the GMDSS would otherwise have under United States laws and regulations of the International Telecommunication Union with respect to spectrum, orbital locations, or other operational parameters, or to be a barrier to competition for the provision of GMDSS services.
(Pub. L. 87–624, title VI, § 624, as added Pub. L. 106–180, § 3, Mar. 17, 2000, 114 Stat. 54; amended Pub. L. 109–34, § 3, July 12, 2005, 119 Stat. 377.)

Editorial Notes
Amendments2005—Pub. L. 109–34 amended section catchline and text generally, substituting provisions relating to space segment capacity of the GMDSS for provisions relating to specific criteria for Inmarsat privatization.



§ 763d. Encouraging market access and privatization(a) NTIA determination(1) Determination requiredWithin 180 days after March 17, 2000, the Secretary of Commerce shall, through the Assistant Secretary for Communications and Information, transmit to the Commission—(A) a list of Member countries of INTELSAT and Inmarsat that are not Members of the World Trade Organization and that impose barriers to market access for private satellite systems; and

(B) a list of Member countries of INTELSAT and Inmarsat that are not Members of the World Trade Organization and that are not supporting pro-competitive privatization of INTELSAT and Inmarsat.


(2) ConsultationThe Secretary’s determinations under paragraph (1) shall be made in consultation with the Federal Communications Commission, the Secretary of State, and the United States Trade Representative, and shall take into account the totality of a country’s actions in all relevant fora, including the Assemblies of Parties of INTELSAT and Inmarsat.



(b) Imposition of cost-based settlement rateNotwithstanding—(1) any higher settlement rate that an overseas carrier charges any United States carrier to originate or terminate international message telephone services; and

(2) any transition period that would otherwise apply,

the Commission may by rule prohibit United States carriers from paying an amount in excess of a cost-based settlement rate to overseas carriers in countries listed by the Commission pursuant to subsection (a).

(c) Settlements policyThe Commission shall, in exercising its authority to establish settlements rates for United States international common carriers, seek to advance United States policy in favor of cost-based settlements in all relevant fora on international telecommunications policy, including in meetings with parties and signatories of INTELSAT and Inmarsat.


(Pub. L. 87–624, title VI, § 625, as added Pub. L. 106–180, § 3, Mar. 17, 2000, 114 Stat. 54.)


Part C—Deregulation and Other Statutory Changes
§ 765. Access to INTELSAT(a) Access permittedBeginning on March 17, 2000, users or providers of telecommunications services shall be permitted to obtain direct access to INTELSAT telecommunications services and space segment capacity through purchases of such capacity or services from INTELSAT. Such direct access shall be at the level commonly referred to by INTELSAT, on March 17, 2000, as “Level III”.


(b) RulemakingWithin 180 days after March 17, 2000, the Commission shall complete a rulemaking, with notice and opportunity for submission of comment by interested persons, to determine if users or providers of telecommunications services have sufficient opportunity to access INTELSAT space segment capacity directly from INTELSAT to meet their service or capacity requirements. If the Commission determines that such opportunity to access does not exist, the Commission shall take appropriate action to facilitate such direct access pursuant to its authority under this chapter and the Communications Act of 1934 [47 U.S.C. 151 et seq.]. The Commission shall take such steps as may be necessary to prevent the circumvention of the intent of this section.


(c) Contract preservationNothing in this section shall be construed to permit the abrogation or modification of any contract.


(Pub. L. 87–624, title VI, § 641, as added Pub. L. 106–180, § 3, Mar. 17, 2000, 114 Stat. 55.)

Editorial Notes

References in TextThe Communications Act of 1934, referred to in subsec. (b), is act June 19, 1934, ch. 652, 48 Stat. 1064, as amended, which is classified principally to chapter 5 (§ 151 et seq.) of this title. For complete classification of this Act to the Code, see section 609 of this title and Tables.



§ 765a. Signatory role(a) Limitations on signatories(1) National security limitationsThe Federal Communications Commission, after a public interest determination, in consultation with the executive branch, may restrict foreign ownership of a United States signatory if the Commission determines that not to do so would constitute a threat to national security.


(2) No signatories requiredThe United States Government shall not require signatories to represent the United States in INTELSAT or Inmarsat or in any successor entities after a pro-competitive privatization is achieved consistent with sections 763, 763a, and 763c 11 See References in Text note below. of this title.



(b) Clarification of privileges and immunities of COMSAT(1) Generally not immunizedNotwithstanding any other law or executive agreement, COMSAT shall not be entitled to any privileges or immunities under the laws of the United States or any State on the basis of its status as a signatory of INTELSAT or Inmarsat.


(2) Limited immunityCOMSAT or any successor in interest shall not be liable for action taken by it in carrying out the specific, written instruction of the United States issued in connection with its relationships and activities with foreign governments, international entities, and the intergovernmental satellite organizations.


(3) No joint or several liabilityIf COMSAT is found liable for any action taken in its status as a signatory or a representative of the party to INTELSAT, any such liability shall be limited to the portion of the judgment that corresponds to COMSAT’s percentage of the ownership of INTELSAT at the time the activity began which lead to the liability.


(4) Provisions prospectiveParagraph (1) shall not apply with respect to liability for any action taken by COMSAT before March 17, 2000.



(c) Parity of treatmentNotwithstanding any other law or executive agreement, the Commission shall have the authority to impose similar regulatory fees on the United States signatory which it imposes on other entities providing similar services.


(Pub. L. 87–624, title VI, § 642, as added Pub. L. 106–180, § 3, Mar. 17, 2000, 114 Stat. 55.)

Editorial Notes

References in TextSection 763c of this title, referred to in subsec. (a)(2), was amended generally by Pub. L. 109–34, § 3, July 12, 2005, 119 Stat. 377, and no longer relates to specific criteria for Inmarsat privatization.



§ 765b. Elimination of procurement preferences
Nothing in this subchapter or the Communications Act of 1934 [47 U.S.C. 151 et seq.] shall be construed to authorize or require any preference, in Federal Government procurement of telecommunications services, for the satellite space segment provided by INTELSAT, Inmarsat, or any successor entity or separated entity.
(Pub. L. 87–624, title VI, § 643, as added Pub. L. 106–180, § 3, Mar. 17, 2000, 114 Stat. 56.)

Editorial Notes

References in TextThe Communications Act of 1934, referred to in text, is act June 19, 1934, ch. 652, 48 Stat. 1064, as amended, which is classified principally to chapter 5 (§ 151 et seq.) of this title. For complete classification of this Act to the Code, see section 609 of this title and Tables.



§ 765c. ITU functions(a) Technical coordinationThe Commission and United States satellite companies shall utilize the International Telecommunication Union procedures for technical coordination with INTELSAT and its successor entities and separated entities, rather than INTELSAT procedures.


(b) ITU notifying administrationThe President and the Commission shall take the action necessary to ensure that the United States remains the ITU notifying administration for the privatized INTELSAT’s existing and future orbital slot registrations.


(Pub. L. 87–624, title VI, § 644, as added Pub. L. 106–180, § 3, Mar. 17, 2000, 114 Stat. 56.)

§ 765d. Termination of provisions of this chapter
Effective on the dates specified, the following provisions of this chapter shall cease to be effective:(1) March 17, 2000: Paragraphs (1), (5) and (6) of section 721(a) of this title; section 721(b) of this title; paragraphs (1), (3) through (5), and (8) through (10) of section 721(c) of this title; section 733 of this title; section 734 of this title; section 751 of this title; section 752 of this title; paragraphs (2) and (4) of section 753(a) of this title; and section 753(c) of this title.

(2) Upon the transfer of assets to a successor entity and receipt by signatories or former signatories (including COMSAT) of ownership shares in the successor entity of INTELSAT in accordance with appropriate arrangements determined by INTELSAT to implement privatization: Section 735 of this title.

(3) On the effective date of a Commission order determining under section 761(b)(2) of this title that Inmarsat privatization is consistent with criteria in sections 763 and 763c 11 See References in Text note below. of this title: Sections 753(b) and 753(d) of this title.

(4) On the effective date of a Commission order determining under section 761(b)(2) of this title that INTELSAT privatization is consistent with criteria in sections 763 and 763a of this title: Section 701 of this title; section 702(7) of this title; paragraphs (2) through (4) and (7) of section 721(a) of this title; paragraphs (2), (6), and (7) of section 721(c) of this title; section 731 of this title; section 732 of this title; section 741 of this title; section 742 of this title; section 743 of this title; and section 744 of this title.

(Pub. L. 87–624, title VI, § 645, as added Pub. L. 106–180, § 3, Mar. 17, 2000, 114 Stat. 56.)

Editorial Notes

References in TextThe transfer of assets and receipt by signatories of ownership shares in the successor entity of INTELSAT, referred to in par. (2), occurred on July 18, 2001. See FCC Report to Congress as Required by the ORBIT Act, FCC 02-170, 17 FCC Rcd. 11458 (released June 14, 2002).
The effective date of the Commission order relating to Inmarsat privatization, referred to in par. (3), is June 14, 2005. See In the Matter of Inmarsat Group Holdings Limited Petition for Declaratory Ruling Pursuant to Section 621(5)(F) of the ORBIT Act, Memorandum Opinion and Order, IB Docket 04-439, FCC 05-126 (released June 14, 2005).
Section 763c of this title, referred to in par. (3), was amended generally by Pub. L. 109–34, § 3, July 12, 2005, 119 Stat. 377, and no longer relates to specific criteria for Inmarsat privatization.
The effective date of the Commission order relating to INTELSAT privatization, referred to in par. (4), is Apr. 15, 2005. See In the Matter of Intelsat, Ltd. Petition for Declaratory Ruling that Intelsat, Ltd. Complies With Section 621(5)(F) of the ORBIT Act, Memorandum Opinion and Order, IB Docket 05-18, FCC 05-86 (released April 15, 2005).



§ 765e. Repealed. Pub. L. 115–141, div. P, title IV, § 402(a), Mar. 23, 2018, 132 Stat. 1089

Section, Pub. L. 87–624, title VI, § 646, as added Pub. L. 106–180, § 3, Mar. 17, 2000, 114 Stat. 57, related to reports to Congress on the progress made to achieve the objectives and carry out the purposes and provisions of this subchapter.



§ 765f. Satellite auctions
Notwithstanding any other provision of law, the Commission shall not have the authority to assign by competitive bidding orbital locations or spectrum used for the provision of international or global satellite communications services. The President shall oppose in the International Telecommunication Union and in other bilateral and multilateral fora any assignment by competitive bidding of orbital locations or spectrum used for the provision of such services.
(Pub. L. 87–624, title VI, § 647, as added Pub. L. 106–180, § 3, Mar. 17, 2000, 114 Stat. 57.)

§ 765g. Exclusivity arrangements(a) In generalNo satellite operator shall acquire or enjoy the exclusive right of handling telecommunications to or from the United States, its territories or possessions, and any other country or territory by reason of any concession, contract, understanding, or working arrangement to which the satellite operator or any persons or companies controlling or controlled by the operator are parties.


(b) ExceptionIn enforcing the provisions of this section, the Commission—(1) shall not require the termination of existing satellite telecommunications services under contract with, or tariff commitment to, such satellite operator; but

(2) may require the termination of new services only to the country that has provided the exclusive right to handle telecommunications, if the Commission determines the public interest, convenience, and necessity so requires.


(Pub. L. 87–624, title VI, § 648, as added Pub. L. 106–180, § 3, Mar. 17, 2000, 114 Stat. 57.)


Part D—Negotiations To Pursue Privatization
§ 767. Methods to pursue privatization
The President shall secure the pro-competitive privatizations required by this subchapter in a manner that meets the criteria in part B.
(Pub. L. 87–624, title VI, § 661, as added Pub. L. 106–180, § 3, Mar. 17, 2000, 114 Stat. 58.)


Part E—Definitions
§ 769. Definitions(a) In generalAs used in this subchapter:(1) INTELSATThe term “INTELSAT” means the International Telecommunications Satellite Organization established pursuant to the Agreement Relating to the International Telecommunications Satellite Organization (INTELSAT).


(2) InmarsatThe term “Inmarsat” means the International Mobile Satellite Organization established pursuant to the Convention on the International Maritime Organization.


(3) SignatoriesThe term “signatories”—(A) in the case of INTELSAT, or INTELSAT successors or separated entities, means a Party, or the telecommunications entity designated by a Party, that has signed the Operating Agreement and for which such Agreement has entered into force; and

(B) in the case of Inmarsat, or Inmarsat successors or separated entities, means either a Party to, or an entity that has been designated by a Party to sign, the Operating Agreement.


(4) PartyThe term “Party”—(A) in the case of INTELSAT, means a nation for which the INTELSAT agreement has entered into force; and

(B) in the case of Inmarsat, means a nation for which the Inmarsat convention has entered into force.


(5) CommissionThe term “Commission” means the Federal Communications Commission.


(6) International Telecommunication UnionThe term “International Telecommunication Union” means the intergovernmental organization that is a specialized agency of the United Nations in which member countries cooperate for the development of telecommunications, including adoption of international regulations governing terrestrial and space uses of the frequency spectrum as well as use of the geostationary satellite orbit.


(7) Successor entityThe term “successor entity”—(A) means any privatized entity created from the privatization of INTELSAT or Inmarsat or from the assets of INTELSAT or Inmarsat; but

(B) does not include any entity that is a separated entity.


(8) Separated entityThe term “separated entity” means a privatized entity to whom a portion of the assets owned by INTELSAT or Inmarsat are transferred prior to full privatization of INTELSAT or Inmarsat, including in particular the entity whose structure was under discussion by INTELSAT as of March 25, 1998, but excluding ICO.


(9) Orbital locationThe term “orbital location” means the location for placement of a satellite on the geostationary orbital arc as defined in the International Telecommunication Union Radio Regulations.


(10) Space segmentThe term “space segment” means the satellites, and the tracking, telemetry, command, control, monitoring and related facilities and equipment used to support the operation of satellites owned or leased by INTELSAT, Inmarsat, or a separated entity or successor entity.


(11) Non-core servicesThe term “non-core services” means, with respect to INTELSAT provision, services other than public-switched network voice telephony and occasional-use television, and with respect to Inmarsat provision, services other than global maritime distress and safety services or other existing maritime or aeronautical services for which there are not alternative providers.


(12) Additional servicesThe term “additional services” means—(A) for Inmarsat, those non-maritime or non-aeronautical mobile services in the 1.5 and 1.6 Ghz band on planned satellites or the 2 Ghz band; and

(B) for INTELSAT, direct-to-home (DTH) or direct broadcast satellite (DBS) video services, or services in the Ka or V bands.


(13) INTELSAT AgreementThe term “INTELSAT Agreement” means the Agreement Relating to the International Telecommunications Satellite Organization (“INTELSAT”), including all its annexes (TIAS 7532, 23 UST 3813).


(14) Headquarters AgreementThe term “Headquarters Agreement” means the International Telecommunication 11 So in original. Probably should be “Telecommunications”. Satellite Organization Headquarters Agreement (November 24, 1976) (TIAS 8542, 28 UST 2248).


(15) Operating AgreementThe term “Operating Agreement” means—(A) in the case of INTELSAT, the agreement, including its annex but excluding all titles of articles, opened for signature at Washington on August 20, 1971, by Governments or telecommunications entities designated by Governments in accordance with the provisions of the Agreement; and

(B) in the case of Inmarsat, the Operating Agreement on the International Maritime Satellite Organization, including its annexes.


(16) Inmarsat ConventionThe term “Inmarsat Convention” means the Convention on the International Maritime Satellite Organization (Inmarsat) (TIAS 9605, 31 UST 1).


(17) National corporationThe term “national corporation” means a corporation the ownership of which is held through publicly traded securities, and that is incorporated under, and subject to, the laws of a national, state, or territorial government.


(18) COMSATThe term “COMSAT” means the corporation established pursuant to subchapter III of this chapter, or the successor in interest to such corporation.


(19) ICOThe term “ICO” means the company known, as of March 17, 2000, as ICO Global Communications, Inc.


(20) Global maritime distress and safety services or GMDSSThe term “global maritime distress and safety services” or “GMDSS” means the automated ship-to-shore distress alerting system which uses satellite and advanced terrestrial systems for international distress communications and promoting maritime safety in general. The GMDSS permits the worldwide alerting of vessels, coordinated search and rescue operations, and dissemination of maritime safety information.


(21) National security agencyThe term “national security agency” means the National Security Agency, the Director of Central Intelligence and the Central Intelligence Agency, the Department of Defense, and the Coast Guard.



(b) Common terminologyExcept as otherwise provided in subsection (a), terms used in this subchapter that are defined in section 153 of this title have the meanings provided in such section.


(Pub. L. 87–624, title VI, § 681, as added Pub. L. 106–180, § 3, Mar. 17, 2000, 114 Stat. 58.)

Statutory Notes and Related Subsidiaries

Change of Name
Reference to the Director of Central Intelligence or the Director of the Central Intelligence Agency in the Director’s capacity as the head of the intelligence community deemed to be a reference to the Director of National Intelligence. Reference to the Director of Central Intelligence or the Director of the Central Intelligence Agency in the Director’s capacity as the head of the Central Intelligence Agency deemed to be a reference to the Director of the Central Intelligence Agency. See section 1081(a), (b) of Pub. L. 108–458, set out as a note under section 3001 of Title 50, War and National Defense.


Transfer of Functions
For transfer of authorities, functions, personnel, and assets of the Coast Guard, including the authorities and functions of the Secretary of Transportation relating thereto, to the Department of Homeland Security, and for treatment of related references, see sections 468(b), 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6.






CHAPTER 7—CAMPAIGN COMMUNICATIONS
§§ 801 to 805. Repealed. Pub. L. 93–443, title II, § 205(b), Oct. 15, 1974, 88 Stat. 1278

Section 801, Pub. L. 92–225, title I, § 102, Feb. 7, 1972, 86 Stat. 3, related to definitions for purposes of this chapter.


Section 802, Pub. L. 92–225, title I, § 103(b), Feb. 7, 1972, 86 Stat. 4, related to nonbroadcast media rates.


Section 803, Pub. L. 92–225, title I, § 104(a), (b), Feb. 7, 1972, 86 Stat. 5, related to limitations of expenditures for use of communications media.


Section 804, Pub. L. 92–225, title I, § 105, Feb. 7, 1972, 86 Stat. 7, related to regulations prescribed under this chapter.


Section 805, Pub. L. 92–225, title I, § 106, Feb. 7, 1972, 86 Stat. 8, related to penalties imposed under this chapter.

Statutory Notes and Related Subsidiaries
Effective Date of RepealSections 801 to 805 repealed effective Jan. 1, 1975, see section 410(a) of Pub. L. 93–443, set out as an Effective Date of 1974 Amendment note under section 30101 of Title 52, Voting and Elections.




CHAPTER 8—NATIONAL TELECOMMUNICATIONS AND INFORMATION ADMINISTRATION




SUBCHAPTER I—ORGANIZATION AND FUNCTIONS


Sec.


901.Definitions; findings; policy.


902.Establishment; assigned functions.


903.Spectrum management activities.


904.General administrative provisions.


905.Omitted.


906.Wireless supply chain innovation and multilateral security.



SUBCHAPTER II—TRANSFER OF AUCTIONABLE FREQUENCIES


921.Definitions.


922.National spectrum allocation planning.


923.Identification of reallocable frequencies.


924.Withdrawal or limitation of assignment to Federal Government stations.


925.Distribution of frequencies by Commission.


926.Authority to recover reassigned frequencies.


927.Existing allocation and transfer authority retained.


928.Spectrum Relocation Fund.


929.National security and other sensitive information.



SUBCHAPTER III—MISCELLANEOUS


941.Child-friendly second-level Internet domain.


942.Coordination of 9–1–1, E9–1–1, and Next Generation 9–1–1 implementation.



SUBCHAPTER I—ORGANIZATION AND FUNCTIONS
§ 901. Definitions; findings; policy(a) DefinitionsIn this chapter, the following definitions apply:(1) The term “NTIA” means the National Telecommunications and Information Administration.

(2) The term “Assistant Secretary” means the Assistant Secretary for Communications and Information.

(3) The term “Secretary” means the Secretary of Commerce.

(4) The term “Commission” means the Federal Communications Commission.

(5) The term “Corporation” means the Communications Satellite Corporation authorized in title III of the Communications Satellite Act of 1962 (47 U.S.C. 731 et seq.).


(b) FindingsThe Congress finds the following:(1) Telecommunications and information are vital to the public welfare, national security, and competitiveness of the United States.

(2) Rapid technological advances being made in the telecommunications and information fields make it imperative that the United States maintain effective national and international policies and programs capable of taking advantage of continued advancements.

(3) Telecommunications and information policies and recommendations advancing the strategic interests and the international competitiveness of the United States are essential aspects of the Nation’s involvement in international commerce.

(4) There is a critical need for competent and effective telecommunications and information research and analysis and national and international policy development, advice, and advocacy by the executive branch of the Federal Government.

(5) As one of the largest users of the Nation’s telecommunications facilities and resources, the Federal Government must manage its radio spectrum use and other internal communications operations in the most efficient and effective manner possible.

(6) It is in the national interest to codify the authority of the National Telecommunications and Information Administration, an agency in the Department of Commerce, as the executive branch agency principally responsible for advising the President on telecommunications and information policies, and for carrying out the related functions it currently performs, as reflected in Executive Order 12046.


(c) PolicyThe NTIA shall seek to advance the following policies:(1) Promoting the benefits of technological development in the United States for all users of telecommunications and information facilities.

(2) Fostering national safety and security, economic prosperity, and the delivery of critical social services through telecommunications.

(3) Facilitating and contributing to the full development of competition, efficiency, and the free flow of commerce in domestic and international telecommunications markets.

(4) Fostering full and efficient use of telecommunications resources, including effective use of the radio spectrum by the Federal Government, in a manner which encourages the most beneficial uses thereof in the public interest.

(5) Furthering scientific knowledge about telecommunications and information.


(Pub. L. 102–538, title I, § 102, Oct. 27, 1992, 106 Stat. 3533.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (a), was in the original, “this title”, meaning title I of Pub. L. 102–538, Oct. 27, 1992, 106 Stat. 3533, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note below and Tables.
The Communications Satellite Act of 1962, referred to in subsec. (a)(5), is Pub. L. 87–624, Aug. 31, 1962, 76 Stat. 419, as amended. Title III of the Act is classified generally to subchapter III (§ 731 et seq.) of chapter 6 of this title. For complete classification of this Act to the Code, see Short Title note set out under section 701 of this title and Tables.
Executive Order 12046, referred to in subsec. (b)(6), is set out as a note under section 305 of this title.

Statutory Notes and Related Subsidiaries
Short Title of 2015 AmendmentPub. L. 114–74, title X, § 1001, Nov. 2, 2015, 129 Stat. 621, provided that: “This title [amending sections 309, 923, and 928 of this title and enacting provisions set out as a note under section 921 of this title] may be cited as the ‘Spectrum Pipeline Act of 2015’.”


Short Title of 2007 AmendmentPub. L. 110–53, title XXIII, § 2301, Aug. 3, 2007, 121 Stat. 543, as amended by Pub. L. 110–161, div. B, title V, § 539, Dec. 26, 2007, 121 Stat. 1934, provided that: “This title [amending section 942 of this title and provisions set out as a note under section 309 of this title] may be cited as the ‘911 Modernization Act’.”


Short Title of 2004 AmendmentPub. L. 108–494, title I, § 101, Dec. 23, 2004, 118 Stat. 3986, provided that: “This title [enacting section 942 of this title and provisions set out as notes under section 942 of this title] may be cited as the ‘Ensuring Needed Help Arrives Near Callers Employing 911 Act of 2004’ or the ‘ENHANCE 911 Act of 2004’.”

Pub. L. 108–494, title II, § 201, Dec. 23, 2004, 118 Stat. 3991, provided that: “This title [enacting section 928 of this title, amending sections 309, 614, and 923 of this title, and enacting provisions set out as notes under sections 921, 923, and 928 of this title] may be cited as the ‘Commercial Spectrum Enhancement Act’.”


Short Title of 2002 AmendmentPub. L. 107–317, § 1, Dec. 4, 2002, 116 Stat. 2766, provided that: “This Act [enacting subchapter III of this chapter, amending section 902 of this title, and enacting provisions set out as a note under section 941 of this title] may be cited as the ‘Dot Kids Implementation and Efficiency Act of 2002’.”


Short TitlePub. L. 102–538, title I, § 101, Oct. 27, 1992, 106 Stat. 3533, provided that: “This title [enacting this chapter, amending section 394 of this title, and enacting provisions set out as a note under section 254r of Title 42, The Public Health and Welfare] may be cited as the ‘National Telecommunications and Information Administration Organization Act’.”


Internet of ThingsPub. L. 116–283, div. H, title XCII, § 9204, Jan. 1, 2021, 134 Stat. 4797, provided that:
“(a) Definitions.—In this section:“(1) Commission.—The term ‘Commission’ means the Federal Communications Commission.

“(2) Secretary.—The term ‘Secretary’ means the Secretary of Commerce.

“(3) Steering committee.—The term ‘steering committee’ means the steering committee established under subsection (b)(5)(A).

“(4) Working group.—The term ‘working group’ means the working group convened under subsection (b)(1).


“(b) Federal Working Group.—“(1) In general.—The Secretary shall convene a working group of Federal stakeholders for the purpose of providing recommendations and a report to Congress relating to the aspects of the Internet of Things described in paragraph (2).

“(2) Duties.—The working group shall—“(A) identify any Federal regulations, statutes, grant practices, budgetary or jurisdictional challenges, and other sector-specific policies that are inhibiting, or could inhibit, the development or deployment of the Internet of Things;

“(B) consider policies or programs that encourage and improve coordination among Federal agencies that have responsibilities that are relevant to the objectives of this section;

“(C) consider any findings or recommendations made by the steering committee and, where appropriate, act to implement those recommendations;

“(D) examine—“(i) how Federal agencies can benefit from utilizing the Internet of Things;

“(ii) the use of Internet of Things technology by Federal agencies as of the date on which the working group performs the examination;

“(iii) the preparedness and ability of Federal agencies to adopt Internet of Things technology as of the date on which the working group performs the examination and in the future; and

“(iv) any additional security measures that Federal agencies may need to take to—     “(I) safely and securely use the Internet of Things, including measures that ensure the security of critical infrastructure; and

     “(II) enhance the resiliency of Federal systems against cyber threats to the Internet of Things; and



“(E) in carrying out the examinations required under subclauses (I) and (II) of subparagraph (D)(iv), ensure to the maximum extent possible the coordination of the current and future activities of the Federal Government relating to security with respect to the Internet of Things.


“(3) Agency representatives.—In convening the working group under paragraph (1), the Secretary shall have discretion to appoint representatives from Federal agencies and departments as appropriate and shall specifically consider seeking representation from—“(A) the Department of Commerce, including—“(i) the National Telecommunications and Information Administration;

“(ii) the National Institute of Standards and Technology; and

“(iii) the National Oceanic and Atmospheric Administration;


“(B) the Department of Transportation;

“(C) the Department of Homeland Security;

“(D) the Office of Management and Budget;

“(E) the National Science Foundation;

“(F) the Commission;

“(G) the Federal Trade Commission;

“(H) the Office of Science and Technology Policy;

“(I) the Department of Energy; and

“(J) the Federal Energy Regulatory Commission.


“(4) Nongovernmental stakeholders.—The working group shall consult with nongovernmental stakeholders with expertise relating to the Internet of Things, including—“(A) the steering committee;

“(B) information and communications technology manufacturers, suppliers, service providers, and vendors;

“(C) subject matter experts representing industrial sectors other than the technology sector that can benefit from the Internet of Things, including the transportation, energy, agriculture, and health care sectors;

“(D) small, medium, and large businesses;

“(E) think tanks and academia;

“(F) nonprofit organizations and consumer groups;

“(G) security experts;

“(H) rural stakeholders; and

“(I) other stakeholders with relevant expertise, as determined by the Secretary.


“(5) Steering committee.—“(A) Establishment.—There is established within the Department of Commerce a steering committee to advise the working group.

“(B) Duties.—The steering committee shall advise the working group with respect to—“(i) the identification of any Federal regulations, statutes, grant practices, programs, budgetary or jurisdictional challenges, and other sector-specific policies that are inhibiting, or could inhibit, the development of the Internet of Things;

“(ii) situations in which the use of the Internet of Things is likely to deliver significant and scalable economic and societal benefits to the United States, including benefits from or to—     “(I) smart traffic and transit technologies;

     “(II) augmented logistics and supply chains;

     “(III) sustainable infrastructure;

     “(IV) precision agriculture;

     “(V) environmental monitoring;

     “(VI) public safety; and

     “(VII) health care;


“(iii) whether adequate spectrum is available to support the growing Internet of Things and what legal or regulatory barriers may exist to providing any spectrum needed in the future;

“(iv) policies, programs, or multi-stakeholder activities that—     “(I) promote or are related to the privacy of individuals who use or are affected by the Internet of Things;

     “(II) may enhance the security of the Internet of Things, including the security of critical infrastructure;

     “(III) may protect users of the Internet of Things; and

     “(IV) may encourage coordination among Federal agencies with jurisdiction over the Internet of Things;


“(v) the opportunities and challenges associated with the use of Internet of Things technology by small businesses; and

“(vi) any international proceeding, international negotiation, or other international matter affecting the Internet of Things to which the United States is or should be a party.


“(C) Membership.—The Secretary shall appoint to the steering committee members representing a wide range of stakeholders outside of the Federal Government with expertise relating to the Internet of Things, including—“(i) information and communications technology manufacturers, suppliers, service providers, and vendors;

“(ii) subject matter experts representing industrial sectors other than the technology sector that can benefit from the Internet of Things, including the transportation, energy, agriculture, and health care sectors;

“(iii) small, medium, and large businesses;

“(iv) think tanks and academia;

“(v) nonprofit organizations and consumer groups;

“(vi) security experts;

“(vii) rural stakeholders; and

“(viii) other stakeholders with relevant expertise, as determined by the Secretary.


“(D) Report.—Not later than 1 year after the date of enactment of this Act [Jan. 1, 2021], the steering committee shall submit to the working group a report that includes any findings or recommendations of the steering committee.

“(E) Independent advice.—“(i) In general.—The steering committee shall set the agenda of the steering committee in carrying out the duties of the steering committee under subparagraph (B).

“(ii) Suggestions.—The working group may suggest topics or items for the steering committee to study, and the steering committee shall take those suggestions into consideration in carrying out the duties of the steering committee.

“(iii) Report.—The steering committee shall ensure that the report submitted under subparagraph (D) is the result of the independent judgment of the steering committee.


“(F) No compensation for members.—A member of the steering committee shall serve without compensation.

“(G) Termination.—The steering committee shall terminate on the date on which the working group submits the report under paragraph (6).


“(6) Report to congress.—“(A) In general.—Not later than 18 months after the date of enactment of this Act, the working group shall submit to Congress a report that includes—“(i) the findings and recommendations of the working group with respect to the duties of the working group under paragraph (2);

“(ii) the report submitted by the steering committee under paragraph (5)(D), as the report was received by the working group;

“(iii) recommendations for action or reasons for inaction, as applicable, with respect to each recommendation made by the steering committee in the report submitted under paragraph (5)(D); and

“(iv) an accounting of any progress made by Federal agencies to implement recommendations made by the working group or the steering committee.


“(B) Copy of report.—The working group shall submit a copy of the report described in subparagraph (A) to—“(i) the Committee on Commerce, Science, and Transportation and the Committee on Energy and Natural Resources of the Senate;

“(ii) the Committee on Energy and Commerce of the House of Representatives; and

“(iii) any other committee of Congress, upon request to the working group.




“(c) Assessing Spectrum Needs.—“(1) In general.—The Commission, in consultation with the National Telecommunications and Information Administration, shall issue a notice of inquiry seeking public comment on the current, as of the date of enactment of this Act [Jan. 1, 2021], and future spectrum needs to enable better connectivity relating to the Internet of Things.

“(2) Requirements.—In issuing the notice of inquiry under paragraph (1), the Commission shall seek comments that consider and evaluate—“(A) whether adequate spectrum is available, or is planned for allocation, for commercial wireless services that could support the growing Internet of Things;

“(B) if adequate spectrum is not available for the purposes described in subparagraph (A), how to ensure that adequate spectrum is available for increased demand with respect to the Internet of Things;

“(C) what regulatory barriers may exist to providing any needed spectrum that would support uses relating to the Internet of Things; and

“(D) what the role of unlicensed and licensed spectrum is and will be in the growth of the Internet of Things.


“(3) Report.—Not later than 1 year after the date of enactment of this Act, the Commission shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report summarizing the comments submitted in response to the notice of inquiry issued under paragraph (1).”





National Strategy to Secure 5G and Next Generation Wireless CommunicationsPub. L. 116–129, Mar. 23, 2020, 134 Stat. 223, provided that:
“SECTION 1. SHORT TITLE.“This Act may be cited as the ‘Secure 5G and Beyond Act of 2020’.


“SEC. 2. APPROPRIATE COMMITTEES OF CONGRESS DEFINED.“In this Act, the term ‘appropriate committees of Congress’ means—“(1) the Select Committee on Intelligence, the Committee on Commerce, Science, and Transportation, the Committee on Foreign Relations, the Committee on Armed Services, and the Committee on Homeland Security and Governmental Affairs of the Senate; and

“(2) the Permanent Select Committee on Intelligence, the Committee on Energy and Commerce, the Committee on Foreign Affairs, the Committee on Armed Services, and the Committee on Homeland Security of the House of Representatives.


“SEC. 3. STRATEGY TO ENSURE SECURITY OF NEXT GENERATION WIRELESS COMMUNICATIONS SYSTEMS AND INFRASTRUCTURE.“(a) Strategy Required.—Not later than 180 days after the date of enactment of this Act [Mar. 23, 2020], the President, in consultation with the Chairman of the Federal Communications Commission, the Secretary of Commerce, the Assistant Secretary of Commerce for Communications and Information, the Secretary of Homeland Security, the Director of National Intelligence, the Attorney General, the Secretary of State, the Secretary of Energy, and the Secretary of Defense, and consistent with the protection of national security information, shall develop and submit to the appropriate committees of Congress a strategy—“(1) to ensure the security of 5th and future generations wireless communications systems and infrastructure within the United States;

“(2) to provide technical assistance to mutual defense treaty allies of the United States, strategic partners of the United States, and other countries, when in the security and strategic interests of the United States, to maximize the security of 5th and future generations wireless communications systems and infrastructure inside their countries; and

“(3) to protect the competitiveness of United States companies, privacy of United States consumers, and integrity and impartiality of standards-setting bodies and processes related to 5th and future generations wireless communications systems and infrastructure.


“(b) Designation.—The strategy developed under subsection (a) shall be known as the ‘National Strategy to Secure 5G and Next Generation Wireless Communications’ (referred to in this Act as the ‘Strategy’).

“(c) Elements.—The Strategy shall represent a whole-of-government approach and shall include the following:“(1) A description of efforts to facilitate domestic 5th and future generations wireless communications rollout.

“(2) A description of efforts to assess the risks to and identify core security principles of 5th and future generations wireless communications infrastructure.

“(3) A description of efforts to address risks to the national security of the United States during development and deployment of 5th and future generations wireless communications infrastructure worldwide.

“(4) A description of efforts to promote responsible global development and deployment of 5th and future generations wireless communications, including through robust international engagement, leadership in the development of international standards, and incentivizing market competitiveness of secure 5th and future generation wireless communications infrastructure options.


“(d) Public Consultation.—In developing the Strategy, the President shall consult with relevant groups that represent consumers or the public interest, private sector communications providers, and communications infrastructure and systems equipment developers.


“SEC. 4. STRATEGY IMPLEMENTATION PLAN.“Not later than 180 days after the date of enactment of this Act [Mar. 23, 2020], the President shall develop and submit to the appropriate committees of Congress an implementation plan for the Strategy (referred to in this Act as the ‘Implementation Plan’), which shall include, at a minimum, the following:“(1) A description of United States national and economic security interests pertaining to the deployment of 5th and future generations wireless communications systems and infrastructure.

“(2) An identification and assessment of potential security threats and vulnerabilities to the infrastructure, equipment, systems, software, and virtualized networks that support 5th and future generations wireless communications systems, infrastructure, and enabling technologies, which shall, as practicable, include a comprehensive evaluation of the full range of threats to, and unique security challenges posed by, 5th and future generations wireless communications systems and infrastructure, as well as steps that public and private sector entities can take to mitigate those threats.

“(3) An identification and assessment of the global competitiveness and vulnerabilities of United States manufacturers and suppliers of 5th and future generations wireless communications equipment.

“(4) An evaluation of available domestic suppliers of 5th and future generations wireless communications equipment and other suppliers in countries that are mutual defense allies or strategic partners of the United States and a strategy to assess their ability to produce and supply 5th generation and future generations wireless communications systems and infrastructure.

“(5) Identification of where security gaps exist in the United States domestic or mutual defense treaty allies and strategic partners communications equipment supply chain for 5th and future generations wireless communications systems and infrastructure.

“(6) Identification of incentives and policy options to help close or narrow any security gaps identified under paragraph (5) in, and ensure the economic viability of, the United States domestic industrial base, including research and development in critical technologies and workforce development in 5th and future generations wireless communications systems and infrastructure.

“(7) Identification of incentives and policy options for leveraging the communications equipment suppliers from mutual defense treaty allies, strategic partners, and other countries to ensure that private industry in the United States has adequate sources for secure, effective, and reliable 5th and future generations wireless communications systems and infrastructure equipment.

“(8) A plan for diplomatic engagement with mutual defense treaty allies, strategic partners, and other countries to share security risk information and findings pertaining to 5th and future generations wireless communications systems and infrastructure equipment and cooperation on mitigating those risks.

“(9) A plan for engagement with private sector communications infrastructure and systems equipment developers and critical infrastructure owners and operators who have a critical dependency on communications infrastructure to share information and findings on 5th and future generations wireless communications systems and infrastructure equipment standards to secure platforms.

“(10) A plan for engagement with private sector communications infrastructure and systems equipment developers to encourage the maximum participation possible on standards-setting bodies related to such systems and infrastructure equipment standards by public and private sector entities from the United States.

“(11) A plan for diplomatic engagement with mutual defense treaty allies, strategic partners, and other countries to share information and findings on 5th and future generations wireless communications systems and infrastructure equipment standards to promote maximum interoperability, competitiveness, openness, and secure platforms.

“(12) A plan for diplomatic engagement with mutual defense treaty allies, strategic partners, and other countries to share information and findings on 5th and future generations wireless communications infrastructure and systems equipment concerning the standards-setting bodies related to such systems and infrastructure equipment to promote maximum transparency, openness, impartiality, integrity, and neutrality.

“(13) A plan for joint testing environments with mutual defense treaty allies, strategic partners, and other countries to ensure a trusted marketplace for 5th and future generations wireless communications systems and infrastructure equipment.

“(14) A plan for research and development by the Federal Government, in close partnership with trusted supplier entities, mutual defense treaty allies, strategic partners, and other countries to reach and maintain United States leadership in 5th and future generations wireless communications systems and infrastructure security, including the development of an ongoing capability to identify security vulnerabilities in 5th and future generations wireless communications systems.

“(15) Options for identifying and helping to mitigate the security risks of 5th and future generations wireless communications systems and infrastructure that have security flaws or vulnerabilities, or are utilizing equipment sourced from countries of concern, and that have already been put in place within the systems and infrastructure of mutual defense treaty allies, strategic partners, and other countries, when in the security interests of the United States.

“(16) A description of the roles and responsibilities of the appropriate executive branch agencies and interagency mechanisms to coordinate implementation of the Strategy, as provided in section 5(d).

“(17) An identification of the key diplomatic, development, intelligence, military, and economic resources necessary to implement the Strategy, including specific budgetary requests.

“(18) As necessary, a description of such legislative or administrative action needed to carry out the Strategy.


“SEC. 5. LIMITATIONS AND BRIEFINGS.“(a) Limitations.—“(1) In general.—The Strategy and the Implementation Plan shall not include a recommendation or a proposal to nationalize 5th or future generations wireless communications systems or infrastructure.

“(2) Federal agency authority.—Nothing in this Act shall be construed to limit any authority or ability of any Federal agency.


“(b) Public Comment.—Not later than 60 days after the date of enactment of this Act [Mar. 23, 2020], the President shall seek public comment regarding the development and implementation of the Implementation Plan.

“(c) Briefing.—“(1) In general.—Not later than 21 days after the date on which the Implementation Plan is completed, the President shall direct appropriate representatives from the departments and agencies involved in the formulation of the Strategy to provide the appropriate committees of Congress a briefing on the implementation of the Strategy.

“(2) Unclassified setting.—The briefing under paragraph (1) shall be held in an unclassified setting to the maximum extent possible.


“(d) Implementation.—“(1) In general.—The President and the National Telecommunications and Information Administration, in conjunction, shall—“(A) implement the Strategy;

“(B) keep congressional committees apprised of progress on implementation; and

“(C) not implement any proposal or recommendation involving non-Federal spectrum administered by the Federal Communications Commission unless the implementation of such proposal or recommendation is first approved by the Commission.


“(2) Rule of construction.—Nothing in this subsection shall be construed to affect the authority or jurisdiction of the Federal Communications Commission or confer upon the President or any other executive branch agency the power to direct the actions of the Commission, whether directly or indirectly.


“(e) Form.—The Strategy and Implementation Plan shall be submitted to the appropriate committees of Congress in unclassified form, but may include a classified annex.”





Executive Documents

Ex. Ord. No. 12382. President’s National Security Telecommunications Advisory Committee
Ex. Ord. No. 12382, Sept. 13, 1982, 47 F.R. 40531, as amended by Ex. Ord. No. 13286, Feb. 28, 2003, 68 F.R. 10628; Ex. Ord. No. 13618, § 7(c), July 6, 2012, 77 F.R. 40783, provided:
By the authority vested in me as President by the Constitution of the United States of America, and in order to establish, in accordance with the provisions of the Federal Advisory Committee Act, as amended (5 U.S.C. App.), an advisory committee on National Security Telecommunications, it is hereby ordered as follows:
Section 1. Establishment. (a) There is established the President’s National Security Telecommunications Advisory Committee which shall be composed of no more than 30 members. These members shall have particular knowledge and expertise in the field of telecommunications and represent elements of the Nation’s telecommunications industry. Members of the Committee shall be appointed by the President.
(b) The President shall annually designate a Chairman and a Vice Chairman from among the members of the Committee.
(c) To assist the Committee in carrying out its functions, the Committee may establish appropriate subcommittees or working groups composed, in whole or in part, of individuals who are not members of the Committee.
Sec. 2. Functions. (a) The Committee shall provide to the President, through the Secretary of Homeland Security, among other things, information and advice from the perspective of the telecommunications industry with respect to the implementation of Presidential Directive 53 (PD/NSC–53), National Security Telecommunications Policy.
(b) The Committee shall provide information and advice to the President, through the Secretary of Homeland Security, regarding the feasibility of implementing specific measures to improve the telecommunications aspects of our national security posture.
(c) The Committee shall provide technical information and advice in the identification and solution of problems which the Committee considers will affect national security telecommunications capability.
(d) In the performance of its advisory duties, the Committee shall conduct reviews and assessments of the effectiveness of the implementation of PD/NSC–53, National Security Telecommunications Policy.
(e) The Committee shall periodically report on matters in this Section to the President, through the Secretary of Homeland Security,. [sic]
Sec. 3. Administration. (a) The heads of Executive agencies shall, to the extent permitted by law, provide the Committee such information with respect to national security telecommunications matters as it may require for the purpose of carrying out its functions. Information supplied to the Committee shall not, to the extent permitted by law, be available for public inspection.
(b) Members of the Committee shall serve without any compensation for their work on the Committee. However, to the extent permitted by law, they shall be entitled to travel expenses, including per diem in lieu of subsistence.
(c) Any expenses of the Committee shall, to the extent permitted by law, be paid from funds available to the Secretary of Homeland Security.
Sec. 4.  General. (a) Notwithstanding any other Executive Order, the functions of the President under the Federal Advisory Committee Act, as amended (5 U.S.C. App.), except that of reporting annually to the Congress, which are applicable to the Committee, shall be performed by the Secretary of Homeland Security, in accord with guidelines and procedures established by the Administrator of General Services.
(b) In accordance with the Federal Advisory Committee Act, as amended, the Committee shall terminate on December 31, 1982, unless sooner extended.
[Amendment by Ex. Ord. 13286 directing insertion of “through the Secretary of Homeland Security,” after “the President,” in section 2(b) of Ex. Ord. 12382, was executed by inserting “, through the Secretary of Homeland Security,” after “the President”.]


Extension of Term of President’s National Security Telecommunications Advisory Committee
Term of President’s National Security Telecommunications Advisory Committee extended until Sept. 30, 2021, by Ex. Ord. No. 13889, Sept. 27, 2019, 84 F.R. 52743, set out as a note under section 14 of the Federal Advisory Committee Act in the Appendix to Title 5, Government Organization and Employees.
Previous extensions of term of President’s National Security Telecommunications Advisory Committee were contained in the following prior Executive Orders:
Ex. Ord. No. 13811, Sept. 29, 2017, 82 F.R. 46363, extended term until Sept. 30, 2019.
Ex. Ord. No. 13708, Sept. 30, 2015, 80 F.R. 60271, extended term until Sept. 30, 2017.
Ex. Ord. No. 13652, Sept. 30, 2013, 78 F.R. 61817, extended term until Sept. 30, 2015.
Ex. Ord. No. 13585, Sept. 30, 2011, 76 F.R. 62281, extended term until Sept. 30, 2013.
Ex. Ord. No. 13511, Sept. 29, 2009, 74 F.R. 50909, extended term until Sept. 30, 2011.
Ex. Ord. No. 13446, Sept. 28, 2007, 72 F.R. 56175, extended term until Sept. 30, 2009.
Ex. Ord. No. 13385, Sept. 29, 2005, 70 F.R. 57989, extended term until Sept. 30, 2007.
Ex. Ord. No. 13316, Sept. 17, 2003, 68 F.R. 55255, extended term until Sept. 30, 2005.
Ex. Ord. No. 13225, Sept. 28, 2001, 66 F.R. 50291, extended term until Sept. 30, 2003.
Ex. Ord. No. 13138, Sept. 30, 1999, 64 F.R. 53879, extended term until Sept. 30, 2001.
Ex. Ord. No. 13062, Sept. 29, 1997, 62 F.R. 51755, extended term until Sept. 30, 1999.
Ex. Ord. No. 12974, Sept. 29, 1995, 60 F.R. 51875, extended term until Sept. 30, 1997.
Ex. Ord. No. 12869, Sept. 30, 1993, 58 F.R. 51751, extended term until Sept. 30, 1995.
Ex. Ord. No. 12774, Sept. 27, 1991, 56 F.R. 49835, extended term until Sept. 30, 1993.
Ex. Ord. No. 12692, Sept. 29, 1989, 54 F.R. 40627, extended term until Sept. 30, 1991.
Ex. Ord. No. 12610, Sept. 30, 1987, 52 F.R. 36901, extended term until Sept. 30, 1989.
Ex. Ord. No. 12534, Sept. 30, 1985, 50 F.R. 40319, extended term until Sept. 30, 1987.
Ex. Ord. No. 12454, Dec. 29, 1983, 49 F.R. 343, extended term until Sept. 30, 1985.
Ex. Ord. No. 12399, Dec. 31, 1982, 48 F.R. 379, extended term until Dec. 31, 1983.


Developing a Sustainable Spectrum Strategy for America’s Future
Memorandum of President of the United States, Oct. 25, 2018, 83 F.R. 54513, provided:
Memorandum for the Heads of Executive Departments and Agencies
By the authority vested in me as President by the Constitution and the laws of the United States of America, it is hereby ordered as follows:
Section 1. Policy. It is the policy of the United States to use radiofrequency spectrum (spectrum) as efficiently and effectively as possible to help meet our economic, national security, science, safety, and other Federal mission goals now and in the future. To best achieve this policy, the Nation requires a balanced, forward-looking, flexible, and sustainable approach to spectrum management.
The growth in the availability of mobile wireless broadband connectivity over the past decade has reshaped the American experience—the way Americans work, learn, shop, run businesses, transport their families and goods across the Nation, farm, conduct financial transactions, consume entertainment, deliver and receive public safety services, and interact with one another. In the growing digital economy, wireless technologies expand opportunities to increase economic output of rural communities and connect them with urban markets, and offer safety benefits that save lives, prevent injuries, and reduce the cost of transportation incidents. American companies and institutions rely heavily on high-speed wireless connections, with increasing demands on both speed and capacity. Wireless technologies are helping to bring broadband to rural, unserved, and underserved parts of America. Spectrum-dependent systems also are indispensable to the performance of many important United States Government missions. And as a Nation, our dependence on these airwaves is likely to continue to grow.
As the National Security Strategy of 2017 made clear, access to spectrum is a critical component of the technological capabilities that enable economic activity and protect national security. Wireless communications and associated data applications establish a foundation for high-wage jobs and national prosperity. While American industry continues to extract greater and greater value from spectrum, each technological leap also increases demands on its usage. Those demands have never been greater than today, with the advent of autonomous vehicles and precision agriculture, the expansion of commercial space operations, and the burgeoning Internet of Things signaling a nearly insatiable demand for spectrum access. Moreover, it is imperative that America be first in fifth-generation (5G) wireless technologies—wireless technologies capable of meeting the high-capacity, low-latency, and high-speed requirements that can unleash innovation broadly across diverse sectors of the economy and the public sector. Flexible, predictable spectrum access by the United States Government will help ensure that Federal users can meet current and future mission requirements for a broad range of both communications- and non-communications-based systems.
The Nation can and will ensure security and safety through modern technology. America’s national security depends on technological excellence and the United States Government must continue to have access to the spectrum resources needed to serve the national interest, from protecting the homeland and managing the national airspace, to forecasting severe weather and exploring the frontiers of space. Technological innovation in spectrum usage, moreover, occurs in both the private and public sectors. Federal agencies must thoughtfully consider whether and how their spectrum-dependent mission needs might be met more efficiently and effectively, including through new technology and ingenuity. The United States Government shall continue to look for additional opportunities to share spectrum among Federal and non-Federal entities. The United States Government shall also continue to encourage investment and adoption by Federal agencies of commercial, dual-use, or other advanced technologies that meet mission requirements, including 5G technologies. In doing so, we will take appropriate measures to sustain the radiofrequency environment in which critical United States infrastructure and space systems operate.
Sec. 2. Advancing the National Spectrum Strategy. Within 180 days of the date of this memorandum [Oct. 25, 2018], and concurrent with development of the National Spectrum Strategy referred to in section 4 of this memorandum:
(a) Executive departments and agencies (agencies) shall report to the Secretary of Commerce (Secretary), working through the National Telecommunications and Information Administration (NTIA), on their anticipated future spectrum requirements for a time period and in a format specified by the Secretary. Additionally, agencies shall initiate a review of their current frequency assignments and quantification of their spectrum usage in accordance with guidance to be provided by the Secretary. Reporting of information under this section shall be subject to existing safeguards protecting classified, sensitive, and proprietary data. The Secretary may release publicly a summary of information provided by agencies, to the extent consistent with applicable law.
(b) The Director of the Office of Science and Technology Policy (OSTP), or the Director’s designee, shall submit a report to the President on emerging technologies and their expected impact on non-Federal spectrum demand.
(c) The Director of OSTP, or the Director’s designee, shall submit a report to the President on recommendations for research and development priorities that advance spectrum access and efficiency.
Sec. 3. Within 180 days of the date of this memorandum, and annually thereafter, the Secretary, working through the NTIA, and in coordination with the Office of Management and Budget (OMB), OSTP, and the Federal Communications Commission (FCC), shall submit to the President, through the Director of the National Economic Council and the Assistant to the President for National Security Affairs, a report (to be made public to the extent practicable and consistent with applicable law) on the status of existing efforts and planned near- to mid-term spectrum repurposing initiatives.
Sec. 4. Within 270 days of the date of this memorandum, the Secretary, working through the NTIA, and in consultation with OMB, OSTP, and the FCC, and other Federal entities, as appropriate, shall submit to the President, through the Director of the National Economic Council and the Assistant to the President for National Security Affairs, a long-term National Spectrum Strategy that includes legislative, regulatory, or other policy recommendations to:
(a) increase spectrum access for all users, including on a shared basis, through transparency of spectrum use and improved cooperation and collaboration between Federal and non-Federal spectrum stakeholders;
(b) create flexible models for spectrum management, including standards, incentives, and enforcement mechanisms that promote efficient and effective spectrum use, including flexible-use spectrum licenses, while accounting for critical safety and security concerns;
(c) use ongoing research, development, testing, and evaluation to develop advanced technologies, innovative spectrum-utilization methods, and spectrum-sharing tools and techniques that increase spectrum access, efficiency, and effectiveness;
(d) build a secure, automated capability to facilitate assessments of spectrum use and expedite coordination of shared access among Federal and non-Federal spectrum stakeholders; and
(e) improve the global competitiveness of United States terrestrial and space-related industries and augment the mission capabilities of Federal entities through spectrum policies, domestic regulations, and leadership in international forums.
Sec. 5. Spectrum Strategy Task Force. The Chief Technology Officer and the Director of the National Economic Council, or their designees, shall co-chair a Spectrum Strategy Task Force that shall include representatives from OMB, OSTP, the National Security Council, the National Space Council, and the Council of Economic Advisers. The Spectrum Strategy Task Force shall work with the Secretary and the NTIA in coordinating implementation of this memorandum. In carrying out its coordination functions, the Spectrum Strategy Task Force shall consult with the FCC.
Sec. 6. General Provisions. (a) Nothing in this memorandum shall be construed to impair or otherwise affect:
(i) the authority granted by law to an executive department or agency, or the head thereof; or
(ii) the functions of the Director of OMB relating to budgetary, administrative, or legislative proposals.
(b) Nothing in this memorandum shall be construed to require the disclosure of classified information, law enforcement sensitive information, proprietary information, or other information that must be protected as required by law or in the interests of national security or public safety.
(c) This memorandum shall be implemented consistent with applicable law and subject to the availability of appropriations.
(d) This memorandum is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.
(e) The Presidential Memoranda of June 28, 2010 (Unleashing the Wireless Broadband Revolution) and June 14, 2013 (Expanding America’s Leadership in Wireless Innovation) [former 47 U.S.C. 1301 notes] are hereby revoked.
(f) The Secretary is authorized and directed to publish this memorandum in the Federal Register.

Donald J. Trump.




§ 902. Establishment; assigned functions(a) Establishment(1) AdministrationThere shall be within the Department of Commerce an administration to be known as the National Telecommunications and Information Administration.


(2) Head of administrationThe head of the NTIA shall be an Assistant Secretary of Commerce for Communications and Information, who shall be appointed by the President, by and with the advice and consent of the Senate.



(b) Assigned functions(1) In generalSubject to section 904(d) of this title, the Secretary shall assign to the Assistant Secretary and the NTIA responsibility for the performance of the Secretary’s communications and information functions.


(2) Communications and information functionsSubject to section 904(d) of this title, the functions to be assigned by the Secretary under paragraph (1) include (but are not limited to) the following functions transferred to the Secretary by Reorganization Plan Number 1 of 1977 and Executive Order 12046:(A) The authority delegated by the President to the Secretary to assign frequencies to radio stations or classes of radio stations belonging to and operated by the United States, including the authority to amend, modify, or revoke such assignments, but not including the authority to make final disposition of appeals from frequency assignments.

(B) The authority to authorize a foreign government to construct and operate a radio station at the seat of Government of the United States, but only upon recommendation of the Secretary of State and after consultation with the Attorney General and the Chairman of the Commission.

(C) Functions relating to the communications satellite system, including authority vested in the President by section 201(a) of the Communications Satellite Act of 1962 (47 U.S.C. 721(a)) and delegated to the Secretary under Executive Order 12046, to—(i) aid in the planning and development of the commercial communications satellite system and the execution of a national program for the operation of such a system;

(ii) conduct a continuous review of all phases of the development and operation of such system, including the activities of the Corporation;

(iii) coordinate, in consultation with the Secretary of State, the activities of governmental agencies with responsibilities in the field of telecommunications, so as to ensure that there is full and effective compliance at all times with the policies set forth in the Communications Satellite Act of 1962 [47 U.S.C. 701 et seq.];

(iv) make recommendations to the President and others as appropriate, with respect to steps necessary to ensure the availability and appropriate utilization of the communications satellite system for general governmental purposes in consonance with section 201(a)(6) of the Communications Satellite Act of 1962 (47 U.S.C. 721(a)(6)); 11 See References in Text note below.

(v) help attain coordinated and efficient use of the electromagnetic spectrum and the technical compatibility of the communications satellite system with existing communications facilities both in the United States and abroad;

(vi) assist in the preparation of Presidential action documents for consideration by the President as may be appropriate under section 201(a) of the Communications Satellite Act of 1962 (47 U.S.C. 721(a)), make necessary recommendations to the President in connection therewith, and keep the President informed with respect to the carrying out of the Communications Satellite Act of 1962 [47 U.S.C. 701 et seq.]; and

(vii) serve as the chief point of liaison between the President and the Corporation.


(D) The authority to serve as the President’s principal adviser on telecommunications policies pertaining to the Nation’s economic and technological advancement and to the regulation of the telecommunications industry.

(E) The authority to advise the Director of the Office of Management and Budget on the development of policies relating to the procurement and management of Federal telecommunications systems.

(F) The authority to conduct studies and evaluations concerning telecommunications research and development and concerning the initiation, improvement, expansion, testing, operation, and use of Federal telecommunications systems and advising agencies of the results of such studies and evaluations.

(G) Functions which involve—(i) developing and setting forth, in coordination with the Secretary of State and other interested agencies, plans, policies, and programs which relate to international telecommunications issues, conferences, and negotiations;

(ii) coordinating economic, technical, operational, and related preparations for United States participation in international telecommunications conferences and negotiations; and

(iii) providing advice and assistance to the Secretary of State on international telecommunications policies to strengthen the position and serve the best interests of the United States in support of the Secretary of State’s responsibility for the conduct of foreign affairs.


(H) The authority to provide for the coordination of the telecommunications activities of the executive branch and assist in the formulation of policies and standards for those activities, including (but not limited to) considerations of interoperability, privacy, security, spectrum use, and emergency readiness.

(I) The authority to develop and set forth telecommunications policies pertaining to the Nation’s economic and technological advancement and to the regulation of the telecommunications industry.

(J) The responsibility to ensure that the views of the executive branch on telecommunications matters are effectively presented to the Commission and, in coordination with the Director of the Office of Management and Budget, to the Congress.

(K) The authority to establish policies concerning spectrum assignments and use by radio stations belonging to and operated by the United States.

(L) Functions which involve—(i) developing, in cooperation with the Commission, a comprehensive long-range plan for improved management of all electromagnetic spectrum resources;

(ii) performing analysis, engineering, and administrative functions, including the maintenance of necessary files and data bases, as necessary for the performance of assigned functions for the management of electromagnetic spectrum resources;

(iii) conducting research and analysis of electromagnetic propagation, radio systems characteristics, and operating techniques affecting the utilization of the electromagnetic spectrum in coordination with specialized, related research and analysis performed by other Federal agencies in their areas of responsibility; and

(iv) conducting research and analysis in the general field of telecommunications sciences in support of assigned functions and in support of other Government agencies.


(M) The authority to conduct studies and make recommendations concerning the impact of the convergence of computer and communications technology.

(N) The authority to coordinate Federal telecommunications assistance to State and local governments.

(O) The authority to conduct and coordinate economic and technical analyses of telecommunications policies, activities, and opportunities in support of assigned functions.

(P) The authority to contract for studies and reports relating to any aspect of assigned functions.

(Q) The authority to participate, as appropriate, in evaluating the capability of telecommunications resources, in recommending remedial actions, and in developing policy options.

(R) The authority to participate with the National Security Council and the Director of the Office of Science and Technology Policy as they carry out their responsibilities under sections 4–1, 4–2, and 4–3 of Executive Order 12046, with respect to emergency functions, the national communication system, and telecommunications planning functions.

(S) The authority to establish coordinating committees pursuant to section 10 of Executive Order 11556.

(T) The authority to establish, as permitted by law, such interagency committees and working groups composed of representatives of interested agencies and consulting with such departments and agencies as may be necessary for the effective performance of assigned functions.

(U) The responsibility to promote the best possible and most efficient use of electromagnetic spectrum resources across the Federal Government, subject to and consistent with the needs and missions of Federal agencies.


(3) Additional communications and information functionsIn addition to the functions described in paragraph (2), the Secretary under paragraph (1)—(A) may assign to the NTIA the performance of functions under section 504(a) of the Communications Satellite Act of 1962 (47 U.S.C. 753(a));

(B) shall assign to the NTIA the administration of the Public Telecommunications Facilities Program under sections 390 through 393 of this title, and the National Endowment for Children’s Educational Television under section 394 of this title; and

(C) shall assign to the NTIA responsibility for providing for the establishment, and overseeing operation, of a second-level Internet domain within the United States country code domain in accordance with section 941 of this title.



(Pub. L. 102–538, title I, § 103, Oct. 27, 1992, 106 Stat. 3534; Pub. L. 107–317, § 3, Dec. 4, 2002, 116 Stat. 2767; Pub. L. 112–96, title VI, § 6410, Feb. 22, 2012, 126 Stat. 234.)

Editorial Notes

References in TextReorganization Plan Number 1 of 1977, referred to in subsec. (b)(2), is set out in the Appendix to Title 5, Government Organization and Employees.
Executive Order 12046, referred to in subsec. (b)(2), is set out as a note under section 305 of this title.
The Communications Satellite Act of 1962, referred to in subsec. (b)(2)(C)(iii), (vi), is Pub. L. 87–624, Aug. 31, 1962, 76 Stat. 419, as amended, which is classified generally to chapter 6 (§ 701 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 701 of this title and Tables.
Section 201(a)(6) of the Communications Satellite Act of 1962, referred to in subsec. (b)(2)(C)(iv), was classified to section 721(a)(6) of this title and was omitted from the Code.
Executive Order 11556, referred to in subsec. (b)(2)(S), which was formerly set out as a note under section 305 of this title was revoked by Ex. Ord. No. 12046, set out as a note under section 305 of this title. Section 10 of Ex. Ord. No. 11556 related to advisory committees established by the Director of the former Office of Telecommunications Policy.

Amendments2012—Subsec. (b)(2)(U). Pub. L. 112–96 added subpar. (U).
2002—Subsec. (b)(3)(C). Pub. L. 107–317 added subpar. (C).

Statutory Notes and Related Subbsidiaries
Spectrum Information Technology Modernization EffortsPub. L. 116–283, div. H, title XCII, § 9203, Jan. 1, 2021, 134 Stat. 4793, provided that:
“(a) Initial Interagency Spectrum Information Technology Coordination.—Not later than 90 days after the date of the enactment of this Act [Jan. 1, 2021], the Assistant Secretary of Commerce for Communications and Information, in consultation with the Policy and Plans Steering Group, shall identify a process to establish goals, including parameters to measure the achievement of such goals, for the modernization of the infrastructure of covered agencies relating to managing the use of Federal spectrum by such agencies, which shall include—“(1) the standardization of data inputs, modeling algorithms, modeling and simulation processes, analysis tools with respect to Federal spectrum, assumptions, and any other tool to ensure interoperability and functionality with respect to such infrastructure;

“(2) other potential innovative technological capabilities with respect to such infrastructure, including cloud-based databases, artificial intelligence technologies, automation, and improved modeling and simulation capabilities;

“(3) ways to improve the management of the use of Federal spectrum by covered agencies through such infrastructure, including by—“(A) increasing the efficiency of such infrastructure;

“(B) addressing validation of usage with respect to such infrastructure;

“(C) increasing the accuracy of such infrastructure;

“(D) validating models used by such infrastructure; and

“(E) monitoring and enforcing requirements that are imposed on covered agencies with respect to the use of Federal spectrum by covered agencies;


“(4) ways to improve the ability of covered agencies to meet mission requirements in congested environments with respect to Federal spectrum, including as part of automated adjustments to operations based on changing conditions in such environments;

“(5) the creation of a time-based automated mechanism—“(A) to share Federal spectrum between covered agencies to collaboratively and dynamically increase access to Federal spectrum by such agencies; and

“(B) that could be scaled across Federal spectrum; and


“(6) the collaboration between covered agencies necessary to ensure the interoperability of Federal spectrum.


“(b) Spectrum Information Technology Modernization.—“(1) In general.—Not later than 240 days after the date of the enactment of this Act, the Assistant Secretary of Commerce for Communications and Information shall submit to Congress a report that contains a plan for the National Telecommunications and Information Administration (in this section referred to as the ‘NTIA’) to modernize and automate the infrastructure of the NTIA relating to managing the use of Federal spectrum by covered agencies so as to more efficiently manage such use.

“(2) Contents.—The report required by paragraph (1) shall include—“(A) an assessment of the current, as of the date on which such report is submitted, infrastructure of the NTIA described in such paragraph;

“(B) an acquisition strategy for the modernized infrastructure of the NTIA described in such paragraph, including how such modernized infrastructure will enable covered agencies to be more efficient and effective in the use of Federal spectrum;

“(C) a timeline for the implementation of the modernization efforts described in such paragraph;

“(D) plans detailing how the modernized infrastructure of the NTIA described in such paragraph will—“(i) enhance the security and reliability of such infrastructure so that the NTIA is in compliance with the requirements of subchapter II of chapter 35 of title 44, United States Code, with respect to such infrastructure;

“(ii) improve data models and analysis tools to increase the efficiency of the spectrum use described in such paragraph;

“(iii) enhance automation and workflows, and reduce the scope and level of manual effort, in order to—     “(I) administer the management of the spectrum use described in such paragraph; and

     “(II) improve data quality and processing time; and


“(iv) improve the timeliness of spectrum analyses and requests for information, including requests submitted pursuant to section 552 of title 5, United States Code;


“(E) an operations and maintenance plan with respect to the modernized infrastructure of the NTIA described in such paragraph;

“(F) a strategy for coordination between the covered agencies within the Policy and Plans Steering Group, which shall include—“(i) a description of—     “(I) such coordination efforts, as in effect on the date on which such report is submitted; and

     “(II) a plan for coordination of such efforts after the date on which such report is submitted, including with respect to the efforts described in subsection (c);


“(ii) a plan for standardizing—     “(I) electromagnetic spectrum analysis tools;

     “(II) modeling and simulation processes and technologies; and

     “(III) databases to provide technical interference assessments that are usable across the Federal Government as part of a common spectrum management infrastructure for covered agencies; and


“(iii) a plan for each covered agency to implement a modernization plan described in subsection (c)(1) that is tailored to the particular timeline of such agency;


“(G) identification of manually intensive processes involved in managing Federal spectrum and proposed enhancements to such processes;

“(H) metrics to evaluate the success of the modernization efforts described in such paragraph and any similar future efforts; and

“(I) an estimate of the cost of the modernization efforts described in such paragraph and any future maintenance with respect to the modernized infrastructure of the NTIA described in such paragraph, including the cost of any personnel and equipment relating to such maintenance.



“(c) Covered Agency Spectrum Information Technology Modernization.—“(1) In general.—Not later than 1 year after the date of the enactment of this Act [Jan. 1, 2021], the head of each covered agency shall submit to the Assistant Secretary of Commerce for Communications and Information and the Policy and Plans Steering Group a report that describes a plan for such agency to modernize the infrastructure of such agency with respect to the use of Federal spectrum by such agency so that such modernized infrastructure of such agency is interoperable with the modernized infrastructure of the NTIA, as described in subsection (b).

“(2) Contents.—Each report submitted by the head of a covered agency under paragraph (1) shall—“(A) include—“(i) an assessment of the current, as of the date on which such report is submitted, management capabilities of such agency with respect to the use of frequencies that are assigned to such agency, which shall include a description of any challenges faced by such agency with respect to such management;

“(ii) a timeline for completion of the modernization efforts described in such paragraph;

“(iii) a description of potential innovative technological capabilities for the management of frequencies that are assigned to such agency, as determined under subsection (a);

“(iv) identification of agency-specific requirements or constraints relating to the infrastructure of such agency;

“(v) identification of any existing, as of the date on which such report is submitted, systems of such agency that are duplicative of the modernized infrastructure of the NTIA, as described in subsection (b); and

“(vi) with respect to the report submitted by the Secretary of Defense—     “(I) a strategy for the integration of systems or the flow of data among the Armed Forces, the military departments, the Defense Agencies and Department of Defense Field Activities, and other components of the Department of Defense;

     “(II) a plan for the implementation of solutions to the use of Federal spectrum by the Department of Defense involving information at multiple levels of classification; and

     “(III) a strategy for addressing, within the modernized infrastructure of the Department of Defense described in such paragraph, the exchange of information between the Department of Defense and the NTIA in order to accomplish required processing of all Department of Defense domestic spectrum coordination and management activities; and



“(B) be submitted in an unclassified format, with a classified annex, as appropriate.


“(3) Notification of congress.—Upon submission of a report under paragraph (1), the head of a covered agency shall notify Congress that such report has been submitted.


“(d) GAO Oversight.—The Comptroller General of the United States shall—“(1) not later than 180 days after the date of the enactment of this Act, conduct a review of the infrastructure of covered agencies, as such infrastructure exists on the date of the enactment of this Act;

“(2) upon submission of all of the reports required by subsection (c), begin conducting oversight of the implementation of the modernization plans submitted by the Assistant Secretary and covered agencies under subsections (b) and (c), respectively;

“(3) not later than 2 years after the date on which the Comptroller General begins conducting oversight under paragraph (2), and biennially thereafter until December 31, 2030, submit a report regarding such oversight to—“(A) with respect to the implementation of the modernization plan of the Department of Defense, the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives; and

“(B) with respect to the implementation of the modernization plans of all covered agencies, including the Department of Defense, the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives; and


“(4) until December 31, 2030, provide regular briefings to—“(A) with respect to the application of this section to the Department of Defense, the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives; and

“(B) with respect to the application of this section to all covered agencies, including the Department of Defense, the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives.



“(e) Definitions.—In this section:“(1) The term ‘covered agency’—“(A) means any Federal entity that the Assistant Secretary of Commerce for Communications and Information determines is appropriate; and

“(B) includes the Department of Defense.


“(2) The term ‘Federal entity’ has the meaning given such term in section 113(l) of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 923(l)).

“(3) The term ‘Federal spectrum’ means frequencies assigned on a primary basis to a covered agency.

“(4) The term ‘infrastructure’ means information technology systems and information technologies, tools, and databases.”





Pilot Program for Digital and Wireless Networks for Online Educational Programs of StudyPub. L. 110–161, div. B, title V, § 536, Dec. 26, 2007, 121 Stat. 1932, as amended by Pub. L. 110–315, title IX, § 941(k)(2)(N), Aug. 14, 2008, 122 Stat. 3468, provided that: 
“This section may be cited as the ‘ED 1.0 Act’.
“(a) In this section:“(1) The term ‘Administrator’ means the Administrator of the National Telecommunications and Information Administration.

“(2) The term ‘eligible educational institution’ means an institution that is—“(A) a historically Black college or university;

“(B) a Hispanic-serving institution as that term is defined in section 502(a)(5) of the Higher Education Act of 1965 (20 U.S.C. 1101a(a)(5));

“(C) a tribally controlled college or university as that term is defined in section 2(a)(4) of the Tribally Controlled Colleges and Universities Assistance Act of 1978 (25 U.S.C. 1801(a)(4));

“(D) an Alaska Native-serving institution as that term is defined in section 317(b)(2) of the Higher Education Act of 1965 (20 U.S.C. 1059d(b)(2)); or

“(E) a Native Hawaiian-serving institution as that term is defined in section 317(b)(4) of the Higher Education Act of 1965 (20 U.S.C. 1059d(b)(4)).


“(3) The term ‘historically Black college or university’ means a part B institution as that term is defined in section 322(2) of the Higher Education Act of 1965 (20 U.S.C. 1061(2)).


“(b)(1)(A) There is established within the National Telecommunications and Information Administration a pilot program under which the Administrator shall award 9 grants to eligible educational institutions to enable the eligible educational institutions to develop digital and wireless networks for online educational programs of study within the eligible educational institutions. The Administrator shall award not less than 1 grant to each type of eligible educational institution, enumerated under subsection (a)(2).

“(B)(i) The Administrator shall award a total of 9 grants under this subsection.

“(ii) The Administrator shall make grant payments under this subsection in the amount of $500,000.



“(2)(A) In awarding grants under this subsection the Administrator shall give priority to an eligible educational institution that, according to the most recent data available (including data available from the Bureau of the Census), serves a county, or other appropriate political subdivision where no counties exist—“(i) in which 50 percent of the residents of the county, or other appropriate political subdivision where no counties exist, are members of a racial or ethnic minority;

“(ii) in which less than 18 percent of the residents of the county, or other appropriate political subdivision where no counties exist, have obtained a baccalaureate degree or a higher education;

“(iii) that has an unemployment rate of 7 percent or greater;

“(iv) in which 20 percent or more of the residents of the county, or other appropriate political subdivision where no counties exist, live in poverty;

“(v) that has a negative population growth rate; or

“(vi) that has a family income of not more than $32,000.


“(B) In awarding grants under this subsection the Administrator shall give the highest priority to an eligible educational institution that meets the greatest number of requirements described in clauses (i) through (vi) of subparagraph (A).


“(3) An eligible educational institution receiving a grant under this subsection may use the grant funds—“(A) to acquire equipment, instrumentation, networking capability, hardware, software, digital network technology, wireless technology, or wireless infrastructure;

“(B) to develop and provide educational services, including faculty development; or

“(C) to develop strategic plans for information technology investments.


“(4) The Administrator shall not require an eligible educational institution to provide matching funds for a grant awarded under this subsection.

“(5)(A) The Administrator shall consult with the Committee on Appropriations and the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Appropriations and the Committee on Energy and Commerce of the House of Representatives, on a quarterly basis regarding the pilot program assisted under this subsection.

“(B) Not later than 1 year after the date of enactment of this section [Dec. 26, 2007], the Administrator shall submit to the committees described in subparagraph (A) a report evaluating the progress of the pilot program assisted under this subsection.



“(c) There are authorized to be appropriated to carry out this section $4,500,000 for each of fiscal years 2008 and 2009.

“(d) The Administrator shall carry out this section only with amounts appropriated in advance specifically to carry out this section.”




Study of Technology Protection MeasuresPub. L. 106–554, § 1(a)(4) [div. B, title XVII, § 1703], Dec. 21, 2000, 114 Stat. 2763, 2763A–336, provided that:
“(a) In General.—Not later than 18 months after the date of the enactment of this Act [Dec. 21, 2000], the National Telecommunications and Information Administration shall initiate a notice and comment proceeding for purposes of—“(1) evaluating whether or not currently available technology protection measures, including commercial Internet blocking and filtering software, adequately addresses the needs of educational institutions;

“(2) making recommendations on how to foster the development of measures that meet such needs; and

“(3) evaluating the development and effectiveness of local Internet safety policies that are currently in operation after community input.


“(b) Definitions.—In this section:“(1) Technology protection measure.—The term ‘technology protection measure’ means a specific technology that blocks or filters Internet access to visual depictions that are—“(A) obscene, as that term is defined in section 1460 of title 18, United States Code;

“(B) child pornography, as that term is defined in section 2256 of title 18, United States Code; or

“(C) harmful to minors.


“(2) Harmful to minors.—The term ‘harmful to minors’ means any picture, image, graphic image file, or other visual depiction that—“(A) taken as a whole and with respect to minors, appeals to a prurient interest in nudity, sex, or excretion;

“(B) depicts, describes, or represents, in a patently offensive way with respect to what is suitable for minors, an actual or simulated sexual act or sexual contact, actual or simulated normal or perverted sexual acts, or a lewd exhibition of the genitals; and

“(C) taken as a whole, lacks serious literary, artistic, political, or scientific value as to minors.


“(3) Sexual act; sexual contact.—The terms ‘sexual act’ and ‘sexual contact’ have the meanings given such terms in section 2246 of title 18, United States Code.”







§ 903. Spectrum management activities(a) Revision of regulationsWithin 180 days after October 27, 1992, the Secretary of Commerce and the NTIA shall amend the Department of Commerce spectrum management document entitled “Manual of Regulations and Procedures for Federal Radio Frequency Management” to improve Federal spectrum management activities and shall publish in the Federal Register any changes in the regulations in such document.


(b) Requirements for revisionsThe amendments required by subsection (a) shall—(1) provide for a period at the beginning of each meeting of the Interdepartmental Radio Advisory Committee to be open to the public to make presentations and receive advice, and provide the public with other meaningful opportunities to make presentations and receive advice;

(2) include provisions that will require (A) publication in the Federal Register of major policy proposals that are not classified and that involve spectrum management, and (B) adequate opportunity for public review and comment on those proposals;

(3) include provisions that will require publication in the Federal Register of major policy decisions that are not classified and that involve spectrum management;

(4) include provisions that will require that nonclassified spectrum management information be made available to the public, including access to electronic databases; and

(5) establish procedures that provide for the prompt and impartial consideration of requests for access to Government spectrum by the public, which procedures shall include provisions that will require the disclosure of the status and ultimate disposition of any such request.


(c) Certification to CongressNot later than 180 days after October 27, 1992, the Secretary of Commerce shall certify to Congress that the Secretary has complied with this section.


(d) Radio services(1) Assignments for radio servicesIn assigning frequencies for mobile radio services and other radio services, the Secretary of Commerce shall promote efficient and cost-effective use of the spectrum to the maximum extent feasible.


(2) Authority to withhold assignmentsThe Secretary of Commerce shall have the authority to withhold or refuse to assign frequencies for mobile radio service or other radio service in order to further the goal of making efficient and cost-effective use of the spectrum.


(3) Spectrum planBy October 1, 1993, the Secretary of Commerce shall adopt and commence implementation of a plan for Federal agencies with existing mobile radio systems to use more spectrum-efficient technologies that are at least as spectrum-efficient and cost-effective as readily available commercial mobile radio systems. The plan shall include a time schedule for implementation.


(4) Report to CongressBy October 1, 1993, the Secretary of Commerce shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report summarizing the plan adopted under paragraph (3), including the implementation schedule for the plan.



(e) Proof of compliance with FCC licensing requirements(1) Amendment to manual requiredWithin 90 days after August 10, 1993, the Secretary and the NTIA shall amend the spectrum management document described in subsection (a) to require that—(A) no person or entity (other than an agency or instrumentality of the United States) shall be permitted, after 1 year after August 10, 1993, to operate a radio station utilizing a frequency that is authorized for the use of government stations pursuant to section 902(b)(2)(A) of this title for any non-government application unless such person or entity has submitted to the NTIA proof, in a form prescribed by such manual, that such person or entity has obtained a license from the Commission; and

(B) no person or entity (other than an agency or instrumentality of the United States) shall be permitted, after 1 year after August 10, 1993, to utilize a radio station belonging to the United States for any non-government application unless such person or entity has submitted to the NTIA proof, in a form prescribed by such manual, that such person or entity has obtained a license from the Commission.


(2) Retention of formsThe NTIA shall maintain on file the proofs submitted under paragraph (1), or facsimiles thereof.


(3) CertificationWithin 1 year after August 10, 1993, the Secretary and the NTIA shall certify to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate that—(A) the amendments required by paragraph (1) have been accomplished; and

(B) the requirements of subparagraphs (A) and (B) of such paragraph are being enforced.



(Pub. L. 102–538, title I, § 104, Oct. 27, 1992, 106 Stat. 3537; Pub. L. 103–66, title VI, § 6001(b), Aug. 10, 1993, 107 Stat. 387.)

Editorial Notes
Amendments1993—Subsec. (e). Pub. L. 103–66 added subsec. (e).

Statutory Notes and Related Subsidiaries

Change of Name
Committee on Energy and Commerce of House of Representatives treated as referring to Committee on Commerce of House of Representatives by section 1(a) of Pub. L. 104–14, set out as a note preceding section 21 of Title 2, The Congress. Committee on Commerce of House of Representatives changed to Committee on Energy and Commerce of House of Representatives, and jurisdiction over matters relating to securities and exchanges and insurance generally transferred to Committee on Financial Services of House of Representatives by House Resolution No. 5, One Hundred Seventh Congress, Jan. 3, 2001.

Authorization of Use of Spectrum By, and Provision of Spectrum Functions to, Federal Entity; ReimbursementPub. L. 108–7, div. B, title II, Feb. 20, 2003, 117 Stat. 71, provided in part: “That hereafter, notwithstanding any other provision of law, NTIA [National Telecommunications and Information Administration] shall not authorize spectrum use or provide any spectrum functions pursuant to the National Telecommunications and Information Administration Organization Act, 47 U.S.C. 902–903 [47 U.S.C. 901 et seq.], to any Federal entity without reimbursement as required by NTIA for such spectrum management costs, and Federal entities withholding payment of such cost shall not use spectrum”.

Similar provisions were contained in the following prior appropriation acts:
Pub. L. 107–77, title II, Nov. 28, 2001, 115 Stat. 772.
Pub. L. 106–553, § 1(a)(2) [title II], Dec. 21, 2000, 114 Stat. 2762, 2762A–72.
Pub. L. 106–113, div. B, § 1000(a)(1) [title II], Nov. 29, 1999, 113 Stat. 1535, 1501A–26.
Pub. L. 105–277, div. A, § 101(b) [title II], Oct. 21, 1998, 112 Stat. 2681–50, 2681–80.
Pub. L. 105–119, title II, Nov. 26, 1997, 111 Stat. 2474.
Pub. L. 104–208, div. A, title I, § 101(a) [title II], Sept. 30, 1996, 110 Stat. 3009, 3009–35.



§ 904. General administrative provisions(a) Interagency functions(1) Agency consultationFederal agencies shall consult with the Assistant Secretary and the NTIA to ensure that the conduct of telecommunications activities by such agencies is consistent with the policies developed under section 902(b)(2)(K) of this title.


(2) Report to PresidentThe Secretary shall timely submit to the President each year the report (including evaluations and recommendations) provided for in section 744(a) 11 See References in Text note below. of this title.


(3) Coordination with Secretary of StateThe Secretary shall coordinate with the Secretary of State the performance of the functions described in section 902(b)(2)(C) of this title. The Corporation and concerned executive agencies shall provide the Secretary with such assistance, documents, and other cooperation as will enable the Secretary to carry out those functions.



(b) Advisory committees and informal consultations with industryTo the extent the Assistant Secretary deems it necessary to continue the Interdepartmental Radio Advisory Committee, such Committee shall serve as an advisory committee to the Assistant Secretary and the NTIA. As permitted by law, the Assistant Secretary may establish one or more telecommunications or information advisory committees (or both) composed of experts in the telecommunications and/or information areas outside the Government. The NTIA may also informally consult with industry as appropriate to carry out the most effective performance of its functions.


(c) General provisions(1) RegulationsThe Secretary and NTIA shall issue such regulations as may be necessary to carry out the functions assigned under this chapter.


(2) Support and assistance from other agenciesAll executive agencies are authorized and directed to cooperate with the NTIA and to furnish it with such information, support, and assistance, not inconsistent with law, as it may require in the performance of its functions.


(3) Effect on vested functionsNothing in this chapter reassigns any function that is, on October 27, 1992, vested by law or executive order in the Commission, or the Department of State, or any officer thereof.



(d) Reorganization(1) Authority to reorganizeSubject to paragraph (2), the Secretary may reassign to another unit of the Department of Commerce a function (or portion thereof) required to be assigned to the NTIA by section 902(b) of this title.


(2) Limitation on authorityThe Secretary may not make any reassignment of a function (or portion thereof) required to be assigned to the NTIA by section 902(b) of this title unless the Secretary submits to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a statement describing the proposed reassignment and containing an explanation of the reasons for the reassignment. No reassignment of any such function (or portion thereof) shall be effective until 90 legislative days after the Secretary submits that statement to such Committees. For purposes of this paragraph, the term “legislative days” includes only days on which both Houses of Congress are in session.



(e) Limitation on solicitationsNotwithstanding section 1522 of title 15, neither the Secretary, the Assistant Secretary, nor any officer or employee of the NTIA shall solicit any gift or bequest of property, both real and personal, from any entity for the purpose of furthering the authorized functions of the NTIA if such solicitation would create a conflict of interest or an appearance of a conflict of interest.


(Pub. L. 102–538, title I, § 105, Oct. 27, 1992, 106 Stat. 3538.)

Editorial Notes

References in TextSection 744(a) of this title, referred to in subsec. (a)(2), was repealed by Pub. L. 103–414, title III, § 304(b)(4)(A), Oct. 25, 1994, 108 Stat. 4297.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on Energy and Commerce of House of Representatives treated as referring to Committee on Commerce of House of Representatives by section 1(a) of Pub. L. 104–14, set out as a note preceding section 21 of Title 2, The Congress. Committee on Commerce of House of Representatives changed to Committee on Energy and Commerce of House of Representatives, and jurisdiction over matters relating to securities and exchanges and insurance generally transferred to Committee on Financial Services of House of Representatives by House Resolution No. 5, One Hundred Seventh Congress, Jan. 3, 2001.

Termination of Advisory CommitteesAdvisory committees established after Jan. 5, 1973, to terminate not later than the expiration of the 2-year period beginning on the date of their establishment, unless, in the case of a committee established by the President or an officer of the Federal Government, such committee is renewed by appropriate action prior to the expiration of such 2-year period, or in the case of a committee established by Congress, its duration is otherwise provided by law. See section 14 of Pub. L. 92–463, Oct. 6, 1972, 86 Stat. 776, set out in the Appendix to Title 5, Government Organization and Employees.



§ 905. Omitted
Editorial Notes
Codification
Section, Pub. L. 95–567, title IV, § 402, Nov. 2, 1978, 92 Stat. 2424, which required the National Telecommunications and Information Administration to submit an annual report to Congress on activities of the Administration with respect to domestic communications, international communications, Federal Government communications, spectrum plans and policies, and other matters, terminated, effective May 15, 2000, pursuant to section 3003 of Pub. L. 104–66, as amended, set out as a note under section 1113 of Title 31, Money and Finance. See, also, 1st item on page 55 of House Document No. 103–7.



§ 906. Wireless supply chain innovation and multilateral security(a) Communications technology security funds(1) Public Wireless Supply Chain Innovation Fund(A) Establishment(i) In generalThere is established in the Treasury of the United States a trust fund to be known as the “Public Wireless Supply Chain Innovation Fund” (referred to in this paragraph as the “Innovation Fund”).


(ii) Availability(I) In generalAmounts appropriated to the Innovation Fund shall remain available through the end of the tenth fiscal year beginning after the date on which funds are appropriated to the Fund.


(II) Remainder to TreasuryAny amounts remaining in the Innovation Fund after the end of the tenth fiscal year beginning after the date of appropriation shall be deposited in the general fund of the Treasury.




(B) Use of Fund(i) In generalAmounts appropriated to the Innovation Fund shall be available to the Secretary, acting through the NTIA Administrator, to make grants on a competitive basis under this paragraph in such amounts as the Secretary, acting through the NTIA Administrator, determines appropriate, subject to clause (ii).


(ii) Limitation on grant amountsThe amount of a grant awarded under this paragraph to a recipient for a specific research focus area may not exceed $50,000,000.



(C) Administration of FundThe Secretary, acting through the NTIA Administrator, in consultation with the Commission, the Under Secretary of Commerce for Standards and Technology, the Secretary of Homeland Security, the Secretary of Defense, and the Director of the Intelligence Advanced Research Projects Activity of the Office of the Director of National Intelligence, shall establish criteria for grants awarded under this paragraph, by the NTIA Administrator and administer the Innovation Fund, to support the following:(i) Promoting and deploying technology, including software, hardware, and microprocessing technology, that will enhance competitiveness in the fifth-generation (commonly known as “5G”) and successor wireless technology supply chains that use open and interoperable interface radio access networks.

(ii) Accelerating commercial deployments of open interface standards-based compatible, interoperable equipment, such as equipment developed pursuant to the standards set forth by organizations such as the O-RAN Alliance, the Telecom Infra Project, 3GPP, the Open-RAN Software Community, or any successor organizations.

(iii) Promoting and deploying compatibility of new 5G equipment with future open standards-based, interoperable equipment.

(iv) Managing integration of multi-vendor network environments.

(v) Identifying objective criteria to define equipment as compliant with open standards for multi-vendor network equipment interoperability.

(vi) Promoting and deploying security features enhancing the integrity and availability of equipment in multi-vendor networks.

(vii) Promoting and deploying network function virtualization to facilitate multi-vendor interoperability and a more diverse vendor market.


(D) NonduplicationTo the greatest extent practicable, the Secretary, acting through the NTIA Administrator, shall ensure that any research funded by a grant awarded under this paragraph avoids duplication of other Federal or private sector research.


(E) TimingNot later than one year after the date on which funds are appropriated to the Innovation Fund, the Secretary, acting through the NTIA Administrator, shall begin awarding grants under this paragraph.


(F) Federal advisory body(i) EstablishmentThe Secretary, acting through the NTIA Administrator, and in consultation with the Under Secretary of Commerce for Standards and Technology, shall establish a Federal advisory committee, in accordance with the Federal Advisory Committee Act (5 U.S.C. App.), composed of government and private sector experts, to advise the Secretary and the NTIA Administrator on the administration of the Innovation Fund.


(ii) CompositionThe advisory committee established under clause (i) shall be composed of—(I) representatives from—(aa) the Commission;

(bb) the Department of Defense;

(cc) the Intelligence Advanced Research Projects Activity of the Office of the Director of National Intelligence;

(dd) the National Institute of Standards and Technology;

(ee) the Department of State;

(ff) the National Science Foundation;

(gg) the Department of Homeland Security; and

(hh) the National Telecommunications and Information Administration; and


(II) other representatives from the private and public sectors, at the discretion of the NTIA Administrator.


(iii) DutiesThe advisory committee established under clause (i) shall advise the Secretary and the NTIA Administrator on technology developments to help inform—(I) the strategic direction of the Innovation Fund; and

(II) efforts of the Federal Government to promote a more secure, diverse, sustainable, and competitive supply chain.



(G) Reports to Congress(i) Initial reportNot later than 180 days after January 1, 2021, the Secretary, acting through the NTIA Administrator, shall submit to the relevant committees of Congress a report with—(I) additional recommendations on promoting the competitiveness and sustainability of trusted suppliers in the wireless supply chain; and

(II) any additional authorities needed to facilitate the timely adoption of open standards-based equipment, including authority to provide loans, loan guarantees, and other forms of credit extension that would maximize the use of funds.


(ii) Annual reportFor each fiscal year for which amounts in the Innovation Fund are available under this paragraph, the Secretary, acting through the NTIA Administrator, shall submit to Congress a report that—(I) describes how, and to whom, amounts in the Innovation Fund have been deployed;

(II) details the progress of the Secretary and the NTIA Administrator in meeting the objectives described in subparagraph (C); and

(III) includes any additional information that the Secretary and the NTIA Administrator determine appropriate.




(2) Multilateral Telecommunications Security Fund(A) Establishment of Fund(i) In generalThere is established in the Treasury of the United States a trust fund to be known as the “Multilateral Telecommunications Security Fund”.


(ii) Use of FundAmounts appropriated to the Multilateral Telecommunications Security Fund shall be available to the Secretary of State to make expenditures under this paragraph in such amounts as the Secretary of State determines appropriate.


(iii) Availability(I) In generalAmounts appropriated to the Multilateral Telecommunications Security Fund—(aa) shall remain available through the end of the tenth fiscal year beginning after the date of appropriation; and

(bb) may only be allocated upon the Secretary of State reaching an arrangement or agreement with foreign government partners to participate in the common funding mechanism described in subparagraph (B).


(II) Remainder to TreasuryAny amounts remaining in the Multilateral Telecommunications Security Fund after the end of the tenth fiscal year beginning after January 1, 2021 shall be deposited in the general fund of the Treasury.




(B) Administration of FundThe Secretary of State, in consultation with the NTIA Administrator, the Secretary of Homeland Security, the Secretary of Defense, the Secretary of the Treasury, the Director of National Intelligence, and the Commission, is authorized to establish a common funding mechanism, in coordination with foreign partners, that uses amounts from the Multilateral Telecommunications Security Fund to support the development and adoption of secure and trusted telecommunications technologies. In creating and sustaining a common funding mechanism, the Secretary of State should leverage United States funding in order to secure commitments and contributions from trusted foreign partners such as the United Kingdom, Canada, Australia, New Zealand, and Japan, and should prioritize the following objectives:(i) Advancing research and development of secure and trusted communications technologies.

(ii) Strengthening supply chains.

(iii) Promoting the use of trusted vendors.


(C) Annual report to CongressNot later than 1 year after January 1, 2021, and annually thereafter for each fiscal year during which amounts in the Multilateral Telecommunications Security Fund are available, the Secretary of State shall submit to the relevant committees of Congress a report on the status and progress of the funding mechanism established under subparagraph (B), including—(i) any funding commitments from foreign partners, including each specific amount committed;

(ii) governing criteria for use of the Multilateral Telecommunications Security Fund;

(iii) an account of—(I) how, and to whom, funds have been deployed;

(II) amounts remaining in the Multilateral Telecommunications Security Fund; and

(III) the progress of the Secretary of State in meeting the objective described in subparagraph (B); and


(iv) additional authorities needed to enhance the effectiveness of the Multilateral Telecommunications Security Fund in achieving the security goals of the United States.


(D) Notifications to be provided by the Fund(i) In generalNot later than 15 days prior to the Fund making a financial commitment associated with the provision of expenditures under subparagraph (A)(ii) in an amount in excess of $1,000,000, the Secretary of State shall submit to the appropriate congressional committees a report in writing that contains the information required by clause (ii).


(ii) Information requiredThe information required by this clause includes—(I) the amount of each such expenditure;

(II) an identification of the recipient or beneficiary; and

(III) a description of the project or activity and the purpose to be achieved of an expenditure by the Fund.


(iii) Arrangements or agreementsThe Secretary of State shall notify the appropriate congressional committees not later than 30 days after entering into a new bilateral or multilateral arrangement or agreement described in subparagraph (A)(iii)(I)(bb).


(iv) Appropriate congressional committees definedIn this subparagraph, the term “appropriate congressional committees” means—(I) the Committee on Foreign Relations of the Senate;

(II) the Committee on Appropriations of the Senate;

(III) the Committee on Foreign Affairs of the House of Representatives; and

(IV) the Committee on Appropriations of the House of Representatives.





(b) Promoting United States leadership in international organizations and communications standards-setting bodies(1) In generalThe Secretary of State, the Secretary of Commerce, and the Chairman of the Commission, or their designees, shall consider how to enhance representation of the United States at international forums that set standards for 5G networks and for future generations of wireless communications networks, including—(A) the International Telecommunication Union (commonly known as “ITU”);

(B) the International Organization for Standardization (commonly known as “ISO”);

(C) the Inter-American Telecommunication Commission (commonly known as “CITEL”); and

(D) the voluntary standards organizations that develop protocols for wireless devices and other equipment, such as the 3GPP and the Institute of Electrical and Electronics Engineers (commonly known as “IEEE”).


(2) Annual reportThe Secretary of State, the Secretary of Commerce, and the Chairman of the Commission shall jointly submit to the relevant committees of Congress an annual report on the progress made under paragraph (1).



(c) Definitions In this section:(1) The term “3GPP” means the Third Generation Partnership Project.

(2) The term “5G network” means a radio network as described by 3GPP Release 15 or higher.

(3) The term “Commission” means the Federal Communications Commission.

(4) The term “NTIA Administrator” means the Assistant Secretary of Commerce for Communications and Information.

(5) The term “Open-RAN” means the Open Radio Access Network approach to standardization adopted by the O-RAN Alliance, Telecom Infra Project, or 3GPP, or any similar set of open standards for multi-vendor network equipment interoperability.

(6) The term “relevant committees of Congress” means—(A) the Select Committee on Intelligence of the Senate;

(B) the Committee on Foreign Relations of the Senate;

(C) the Committee on Homeland Security and Governmental Affairs of the Senate;

(D) the Committee on Armed Services of the Senate;

(E) the Committee on Commerce, Science, and Transportation of the Senate;

(F) the Committee on Appropriations of the Senate;

(G) the Permanent Select Committee on Intelligence of the House of Representatives;

(H) the Committee on Foreign Affairs of the House of Representatives;

(I) the Committee on Homeland Security of the House of Representatives;

(J) the Committee on Armed Services of the House of Representatives;

(K) the Committee on Energy and Commerce of the House of Representatives; and

(L) the Committee on Appropriations of the House of Representatives.


(7) The term “Secretary” means the Secretary of Commerce.


(Pub. L. 116–283, div. H, title XCII, § 9202, Jan. 1, 2021, 134 Stat. 4788.)

Editorial Notes

References in TextThe Federal Advisory Committee Act, referred to in subsec. (a)(1)(F)(i), is Pub. L. 92–463, Oct. 6, 1972, 86 Stat. 770, which is set out in the Appendix to Title 5, Government Organization and Employees.

Codification
Section was enacted as part of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 and not as part of the National Telecommunications and Information Administration Organization Act which comprises this chapter.




SUBCHAPTER II—TRANSFER OF AUCTIONABLE FREQUENCIES
§ 921. Definitions
As used in this subchapter:(1) The term “allocation” means an entry in the National Table of Frequency Allocations of a given frequency band for the purpose of its use by one or more radiocommunication services.

(2) The term “assignment” means an authorization given to a station licensee to use specific frequencies or channels.

(3) The term “the 1934 Act” means the Communications Act of 1934 (47 U.S.C. 151 et seq.).

(Pub. L. 102–538, title I, § 111, as added Pub. L. 103–66, title VI, § 6001(a)(3), Aug. 10, 1993, 107 Stat. 379.)

Editorial Notes

References in TextThe Communications Act of 1934, referred to in par. (3), is act June 19, 1934, ch. 652, 48 Stat. 1064, as amended, which is classified principally to chapter 5 (§ 151 et seq.) of this title. For complete classification of this Act to the Code, see section 609 of this title and Tables.

Statutory Notes and Related Subsidiaries
Reallocation and Auction of 3450–3550 MHZ Spectrum BandPub. L. 116–260, div. FF, title IX, § 905, Dec. 27, 2020, 134 Stat. 3215, provided that:
“(a) Short Title.—This section may be cited as the ‘Beat China by Harnessing Important, National Airwaves for 5G Act of 2020’ or the ‘Beat CHINA for 5G Act of 2020’.

“(b) Definitions.—In this Act [probably means “this section”]—“(1) the term ‘Commission’ means the Federal Communications Commission; and

“(2) the term ‘covered band’ means the band of electromagnetic spectrum between the frequencies of 3450 megahertz and 3550 megahertz, inclusive.


“(c) Withdrawal or Modification of Federal Government Assignments.—The President, acting through the Assistant Secretary of Commerce for Communications and Information, shall—“(1) not later than 180 days after the date of enactment of this Act [Dec. 27, 2020], in coordination with relevant Federal users, begin the process of withdrawing or modifying the assignments to Federal Government stations of the covered band as necessary for the Commission to comply with subsection (d); and

“(2) not later than 30 days after completing any necessary withdrawal or modification under paragraph (1), notify the Commission that the withdrawal or modification is complete.


“(d) Reallocation and Auction.—“(1) In general.—The Commission shall—“(A) revise the non-Federal allocation for the covered band to permit flexible-use services; and

“(B) notwithstanding paragraph (15)(A) of section 309(j) of the Communications Act of 1934 (47 U.S.C. 309(j)), not later than December 31, 2021, begin a system of competitive bidding under that section to grant new initial licenses for the use of a portion or all of the covered band, subject to flexible-use service rules.


“(2) Exemption from notification requirement.—The first sentence of section 113(g)(4)(A) of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 923(g)(4)(A)) shall not apply with respect to the system of competitive bidding required under paragraph (1)(B) of this subsection.

“(3) Proceeds to cover 110 percent of federal relocation or sharing costs.—Nothing in paragraph (1) shall be construed to relieve the Commission from the requirements of section 309(j)(16)(B) of the Communications Act of 1934 (47 U.S.C. 309(j)(16)(B)).”





Identification, Reallocation, and Auction of Federal SpectrumPub. L. 114–74, title X, §§ 1002–1004, Nov. 2, 2015, 129 Stat. 621, as amended by Pub. L. 114–328, div. A, title X, § 1044, Dec. 23, 2016, 130 Stat. 2394, provided that:
“SEC. 1002. DEFINITIONS.“In this title [see Short Title of 2015 Amendment note set out under section 901 of this title]:“(1) Assistant secretary.—The term ‘Assistant Secretary’ means the Assistant Secretary of Commerce for Communications and Information.

“(2) Commission.—The term ‘Commission’ means the Federal Communications Commission.

“(3) Federal entity.—The term ‘Federal entity’ has the meaning given such term in section 113(l) of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 923(l)).

“(4) Secretary.—The term ‘Secretary’ means the Secretary of Commerce.


“SEC. 1003. RULE OF CONSTRUCTION.“Each range of frequencies described in this title shall be construed to be inclusive of the upper and lower frequencies in the range.


“SEC. 1004. IDENTIFICATION, REALLOCATION, AND AUCTION OF FEDERAL SPECTRUM.“(a) Identification of Spectrum.—Not later than January 1, 2022, the Secretary shall submit to the President and to the Commission a report identifying 30 megahertz of electromagnetic spectrum (in bands of not less than 10 megahertz of contiguous frequencies) below the frequency of 3 gigahertz (except for the spectrum between the frequencies of 1675 megahertz and 1695 megahertz) for reallocation from Federal use to non-Federal use or shared Federal and non-Federal use, or a combination thereof.

“(b) Clearing of Spectrum.—The President shall—“(1) not later than January 1, 2022, begin the process of withdrawing or modifying the assignment to a Federal Government station of the electromagnetic spectrum identified under subsection (a); and

“(2) not later than 30 days after completing the withdrawal or modification, notify the Commission that the withdrawal or modification is complete.


“(c) Reallocation and Auction.—“(1) In general.—The Commission shall—“(A) reallocate the electromagnetic spectrum identified under subsection (a) for non-Federal use or shared Federal and non-Federal use, or a combination thereof; and

“(B) notwithstanding paragraph (15)(A) of section 309(j) of the Communications Act of 1934 (47 U.S.C. 309(j)), not later than July 1, 2024, begin a system of competitive bidding under such section to grant new initial licenses for the use of such spectrum, subject to flexible-use service rules.


“(2) Proceeds to cover 110 percent of federal relocation or sharing costs.—Nothing in paragraph (1) shall be construed to relieve the Commission from the requirements of section 309(j)(16)(B) of the Communications Act of 1934 (47 U.S.C. 309(j)(16)(B)).


“(d) Protection of Certain Federal Spectrum Operations.—If the report required by subsection (a) determines that reallocation and auction of the spectrum described in the report would harm national security by impacting existing terrestrial Federal spectrum operations at the Nevada Test and Training Range, the Commission, in coordination with the Secretary shall, prior to the auction described in subsection (c)(1)(B), establish rules for licensees in such spectrum sufficient to mitigate harmful interference to such operations.

“(e) Rule of Construction.—Nothing in this section shall be construed to affect any requirement under section 1062(b) of the National Defense Authorization Act for Fiscal Year 2000 (47 U.S.C. 921 note; Public Law 106–65).”





Study and Report on Current and Future Spectrum UsePub. L. 106–553, § 1(a)(2) [title II], Dec. 21, 2000, 114 Stat. 2762, 2762A–73, provided in part that the Administrator would, after consultation with other appropriate agencies, complete and submit to Congress not later than twelve months after Dec. 21, 2000, a study of the current and future use of spectrum by these entities to protect and maintain the nation’s critical infrastructure and also provided that within six months after the release of this study, the Chairman of the Federal Ccommunication Commission was to submit a report to Congress on actions that could be taken by the Commission to address any needs identified in the study.

Report on Progress on Spectrum SharingPub. L. 106–398, § 1 [[div. A], title XVII, § 1705], Oct. 30, 2000, 114 Stat. 1654, 1654A–366, provided that the Secretary of Defense, in consultation with the Attorney General and the Secretary of Commerce, would provide for an engineering study to identify any portion of the 138–144 megahertz band that the Department of Defense could share in various geographic regions with public safety radio services, any measures required to prevent harmful interference between Department of Defense systems and the public safety systems, and a reasonable schedule for implementation of sharing of frequencies, with an interim report due to Congress by 1 year after Oct. 30, 2000, on progress of the study, and no later than Jan. 1, 2002, a report submitted jointly by the Secretary of Commerce and the Chairman of the Federal Communication Commission on alternative frequencies available for use by public safety systems.

Surrender of Department of Defense SpectrumPub. L. 106–65, div. A, title X, § 1062(b), Oct. 5, 1999, 113 Stat. 768, provided that:
“(1) In general.—If, in order to make available for other use a band of frequencies of which it is a primary user, the Department of Defense is required to surrender use of such band of frequencies, the Department shall not surrender use of such band of frequencies until—“(A) the National Telecommunications and Information Administration, in consultation with the Federal Communications Commission, identifies and makes available to the Department for its primary use, if necessary, an alternative band or bands of frequencies as a replacement for the band to be so surrendered; and

“(B) the Secretary of Commerce, the Secretary of Defense, and the Chairman of the Joint Chiefs of Staff jointly certify to the Committee on Armed Services and the Committee on Commerce, Science, and Transportation of the Senate, and the Committee on Armed Services and the Committee on Commerce [now Committee on Energy and Commerce] of the House of Representatives, that such alternative band or bands provides comparable technical characteristics to restore essential military capability that will be lost as a result of the band of frequencies to be so surrendered.


“(2) Exception.—Paragraph (1) shall not apply to a band of frequencies that has been identified for reallocation in accordance with title VI of the Omnibus Budget Reconciliation Act of 1993 (Public Law 103–66; 107 Stat. 379) [enacting sections 159 and 921 to 927 of this title and amending sections 152, 153, 156, 158, 309, 332, and 903 of this title] and title III of the Balanced Budget Act of 1997 (Public Law 105–33, 111 Stat. 258) [enacting section 337 of this title, amending sections 153, 303, 309, and 923 to 925 of this title, and repealing provisions set out as a note under section 309 of this title], other than a band of frequencies that is reclaimed pursuant to subsection (c) [amending section 923 of this title and enacting provisions set out as a note below].”



[Pub. L. 108–494, title II, § 206, Dec. 23, 2004, 118 Stat. 3996, provided that: “Nothing in this title [see Short Title of 2004 Amendment note set out under section 901 of this title] is intended to modify section 1062(b) of the National Defense Authorization Act for Fiscal Year 2000 (Public Law 106–65) [set out above].”
]

Reassignment to Federal Government for Use by Department of Defense of Certain Frequency Spectrum Recommended for ReallocationPub. L. 106–65, div. A, title X, § 1062(c)(1), Oct. 5, 1999, 113 Stat. 768, provided that: 
“Notwithstanding any provision of the National Telecommunications and Information Administration Organization Act [47 U.S.C. 901 et seq.] or the Balanced Budget Act of 1997 [Pub. L. 105–33, see Tables for classification], the President shall reclaim for exclusive Federal Government use on a primary basis by the Department of Defense—
“(A) the bands of frequencies aggregating 3 megahertz located between 138 and 144 megahertz that were recommended for reallocation in the second reallocation report under section 113(a) of that Act [probably means 47 U.S.C. 923(a)]; and

“(B) the band of frequency aggregating 5 megahertz located between 1385 megahertz and 1390 megahertz, inclusive, that was so recommended for reallocation.”




Assessment of Electromagnetic Spectrum ReallocationPub. L. 102–538, title I, § 156, as added by Pub. L. 106–65, div. A, title X, § 1062(a), Oct. 5, 1999, 113 Stat. 767, required the Secretary of Commerce to convene an interagency review and assessment of the progress made in implementation of national spectrum planning, the reallocation of Federal Government spectrum to non-Federal use, and the implications for such reallocations to the affected Federal executive agencies and to submit to the President and committees of Congress, not later than Oct. 1, 2000, a report on the assessment.



§ 922. National spectrum allocation planning
The Assistant Secretary and the Chairman of the Commission shall meet, at least biannually, to conduct joint spectrum planning with respect to the following issues:(1) the extent to which licenses for spectrum use can be issued pursuant to section 309(j) of this title to increase Federal revenues;

(2) the future spectrum requirements for public and private uses, including State and local government public safety agencies;

(3) the spectrum allocation actions necessary to accommodate those uses; and

(4) actions necessary to promote the efficient use of the spectrum, including spectrum management techniques to promote increased shared use of the spectrum that does not cause harmful interference as a means of increasing commercial access.

(Pub. L. 102–538, title I, § 112, as added Pub. L. 103–66, title VI, § 6001(a)(3), Aug. 10, 1993, 107 Stat. 380.)

§ 923. Identification of reallocable frequencies(a) Identification requiredThe Secretary shall, within 18 months after August 10, 1993, and within 6 months after August 5, 1997, prepare and submit to the President and the Congress a report identifying and recommending for reallocation bands of frequencies—(1) that are allocated on a primary basis for Federal Government use;

(2) that are not required for the present or identifiable future needs of the Federal Government;

(3) that can feasibly be made available, as of the date of submission of the report or at any time during the next 15 years, for use under the 1934 Act [47 U.S.C. 151 et seq.] (other than for Federal Government stations under section 305 of the 1934 Act [47 U.S.C. 305]);

(4) the transfer of which (from Federal Government use) will not result in costs to the Federal Government, or losses of services or benefits to the public, that are excessive in relation to the benefits to the public that may be provided by non-Federal licensees; and

(5) that are most likely to have the greatest potential for productive uses and public benefits under the 1934 Act [47 U.S.C. 151 et seq.] if allocated for non-Federal use.


(b) Minimum amount of spectrum recommended(1) Initial reallocation reportIn accordance with the provisions of this section, the Secretary shall recommend for reallocation in the initial report required by subsection (a), for use other than by Federal Government stations under section 305 of the 1934 Act (47 U.S.C. 305), bands of frequencies that in the aggregate span not less than 200 megahertz, that are located below 5 gigahertz, and that meet the criteria specified in paragraphs (1) through (5) of subsection (a). Such bands of frequencies shall include bands of frequencies, located below 3 gigahertz, that span in the aggregate not less than 100 megahertz.


(2) Mixed uses permitted to be countedBands of frequencies which a report of the Secretary under subsection (a) or (d)(1) recommends be partially retained for use by Federal Government stations, but which are also recommended to be reallocated to be made available under the 1934 Act [47 U.S.C. 151 et seq.] for use by non-Federal stations, may be counted toward the minimum spectrum required by paragraph (1) or (3) of this subsection, except that—(A) the bands of frequencies counted under this paragraph may not count toward more than one-half of the minimums required by paragraph (1) or (3) of this subsection;

(B) a band of frequencies may not be counted under this paragraph unless the assignments of the band to Federal Government stations under section 305 of the 1934 Act (47 U.S.C. 305) are limited by geographic area, by time, or by other means so as to guarantee that the potential use to be made by such Federal Government stations is substantially less (as measured by geographic area, time, or otherwise) than the potential use to be made by non-Federal stations; and

(C) the operational sharing permitted under this paragraph shall be subject to the interference regulations prescribed by the Commission pursuant to section 305(a) of the 1934 Act [47 U.S.C. 305(a)] and to coordination procedures that the Commission and the Secretary shall jointly establish and implement to ensure against harmful interference.


(3) Second reallocation reportIn accordance with the provisions of this section, the Secretary shall recommend for reallocation in the second report required by subsection (a), for use other than by Federal Government stations under section 305 of the 1934 Act (47 U.S.C. 305), a band or bands of frequencies that—(A) in the aggregate span not less than 12 megahertz;

(B) are located below 3 gigahertz; and

(C) meet the criteria specified in paragraphs (1) through (5) of subsection (a).



(c) Criteria for identification(1) Needs of the Federal GovernmentIn determining whether a band of frequencies meets the criteria specified in subsection (a)(2), the Secretary shall—(A) consider whether the band of frequencies is used to provide a communications service that is or could be available from a commercial provider or other vendor;

(B) seek to promote—(i) the maximum practicable reliance on commercially available substitutes;

(ii) the sharing of frequencies (as permitted under subsection (b)(2));

(iii) the development and use of new communications technologies; and

(iv) the use of nonradiating communications systems where practicable; and


(C) seek to avoid—(i) serious degradation of Federal Government services and operations;

(ii) excessive costs to the Federal Government and users of Federal Government services; and

(iii) excessive disruption of existing use of Federal Government frequencies by amateur radio licensees.



(2) Feasibility of useIn determining whether a frequency band meets the criteria specified in subsection (a)(3), the Secretary shall—(A) assume that the frequency will be assigned by the Commission under section 303 of the 1934 Act (47 U.S.C. 303) within 15 years;

(B) assume reasonable rates of scientific progress and growth of demand for telecommunications services;

(C) seek to include frequencies which can be used to stimulate the development of new technologies; and

(D) consider the immediate and recurring costs to reestablish services displaced by the reallocation of spectrum.


(3) Analysis of benefitsIn determining whether a band of frequencies meets the criteria specified in subsection (a)(5), the Secretary shall consider—(A) the extent to which equipment is or will be available that is capable of utilizing the band;

(B) the proximity of frequencies that are already assigned for commercial or other non-Federal use;

(C) the extent to which, in general, commercial users could share the frequency with amateur radio licensees; and

(D) the activities of foreign governments in making frequencies available for experimentation or commercial assignments in order to support their domestic manufacturers of equipment.


(4) Power agency frequencies(A) Applicability of criteriaThe criteria specified by subsection (a) shall be deemed not to be met for any purpose under this subchapter with regard to any frequency assignment to, or any frequency assignment used by, a Federal power agency for the purpose of withdrawing that assignment.


(B) Mixed use eligibilityThe frequencies assigned to any Federal power agency may only be eligible for mixed use under subsection (b)(2) in geographically separate areas, but in those cases where a frequency is to be shared by an affected Federal power agency and a non-Federal user, such use by the non-Federal user shall not cause harmful interference to the affected Federal power agency or adversely affect the reliability of its power system.


(C) “Federal power agency” definedAs used in this paragraph, the term “Federal power agency” means the Tennessee Valley Authority, the Bonneville Power Administration, the Western Area Power Administration, the Southwestern Power Administration, the Southeastern Power Administration, or the Alaska Power Administration.



(5) Limitation on reallocationNone of the frequencies recommended for reallocation in the reports required by this subsection shall have been recommended, prior to August 10, 1993, for reallocation to non-Federal use by international agreement.



(d) Procedure for identification of reallocable bands of frequencies(1) Submission of preliminary identification to CongressWithin 6 months after August 10, 1993, the Secretary shall prepare, make publicly available, and submit to the President, the Congress, and the Commission a report which makes a preliminary identification of reallocable bands of frequencies which meet the criteria established by this section.


(2) Public commentThe Secretary shall provide interested persons with the opportunity to submit, within 90 days after the date of its publication, written comment on the preliminary report required by paragraph (1). The Secretary shall immediately transmit a copy of any such comment to the Commission.


(3) Comment and recommendations from CommissionThe Commission shall, within 90 days after the conclusion of the period for comment provided pursuant to paragraph (2), submit to the Secretary the Commission’s analysis of such comments and the Commission’s recommendations for responses to such comments, together with such other comments and recommendations as the Commission deems appropriate.


(4) Direct discussionsThe Secretary shall encourage and provide opportunity for direct discussions among commercial representatives and Federal Government users of the spectrum to aid the Secretary in determining which frequencies to recommend for reallocation. The Secretary shall provide notice to the public and the Commission of any such discussions, including the name or names of any businesses or other persons represented in such discussions. A representative of the Commission (and of the Secretary at the election of the Secretary) shall be permitted to attend any such discussions. The Secretary shall provide the public and the Commission with an opportunity to comment on the results of any such discussions prior to the submission of the initial report required by subsection (a).



(e) Timetable for reallocation and limitation(1) Timetable requiredThe Secretary shall, as part of the reports required by subsections (a) and (d)(1), include a timetable that recommends effective dates by which the President shall withdraw or limit assignments of the frequencies specified in such reports.


(2) Expedited reallocation(A) Required reallocationThe Secretary shall, as part of the report required by subsection (d)(1), specifically identify and recommend for immediate reallocation bands of frequencies that in the aggregate span not less than 50 megahertz, that meet the criteria described in subsection (a), and that can be made available for reallocation immediately upon issuance of the report required by subsection (d)(1). Such bands of frequencies shall include bands of frequencies, located below 3 gigahertz, that in the aggregate span not less than 25 megahertz.


(B) Permitted reallocationThe Secretary may, as part of such report, identify and recommend bands of frequencies for immediate reallocation for a mixed use pursuant to subsection (b)(2), but such bands of frequencies may not count toward the minimums required by subparagraph (A).



(3) Delayed effective datesIn setting the recommended delayed effective dates, the Secretary shall—(A) consider the need to reallocate bands of frequencies as early as possible, taking into account the requirements of paragraphs (1) and (2) of section 925(b) of this title;

(B) be based on the useful remaining life of equipment that has been purchased or contracted for to operate on identified frequencies;

(C) consider the need to coordinate frequency use with other nations; and

(D) take into account the relationship between the costs to the Federal Government of changing to different frequencies and the benefits that may be obtained from commercial and other non-Federal uses of the reassigned frequencies.



(f) Additional reallocation reportIf the Secretary receives a notice from the Commission pursuant to section 3002(c)(5) of the Balanced Budget Act of 1997, the Secretary shall prepare and submit to the President, the Commission, and the Congress a report recommending for reallocation for use other than by Federal Government stations under section 305 of the 1934 Act (47 U.S.C. 305), bands of frequencies that are suitable for the licensees identified in the Commission’s notice. The Commission shall, not later than one year after receipt of such report, prepare, submit to the President and the Congress, and implement, a plan for the immediate allocation and assignment of such frequencies under the 1934 Act [47 U.S.C. 151 et seq.] to incumbent licensees described in the Commission’s notice.


(g) Relocation of and spectrum sharing by Federal Government stations(1) Eligible Federal entitiesAny Federal entity that operates a Federal Government station that incurs relocation or sharing costs because of planning for an auction of eligible spectrum frequencies or the reallocation of eligible spectrum frequencies from Federal use to exclusive non-Federal use or to shared use shall receive payment for such relocation or sharing costs from the Spectrum Relocation Fund, in accordance with this section and section 928 of this title. For purposes of this paragraph, Federal power agencies exempted under subsection (c)(4) that choose to relocate from the frequencies identified for reallocation pursuant to subsection (a) are eligible to receive payment under this paragraph.


(2) Eligible frequenciesThe bands of eligible frequencies for purposes of this section are as follows:(A) the 216–220 megahertz band, the 1432–1435 megahertz band, the 1710–1755 megahertz band, and the 2385–2390 megahertz band of frequencies; and

(B) any other band of frequencies reallocated from Federal use to non-Federal use or to shared use after January 1, 2003, that is assigned by competitive bidding pursuant to section 309(j) of the Communications Act of 1934 (47 U.S.C. 309(j)).


(3) Relocation or sharing costs defined(A) In generalFor purposes of this section and section 928 of this title, the term “relocation or sharing costs” means the costs incurred by a Federal entity in connection with the auction of spectrum frequencies or the sharing of spectrum frequencies (including the auction or a planned auction of the rights to use spectrum frequencies on a shared basis with such entity) in order to achieve comparable capability of systems as before the relocation or sharing arrangement. Such term includes, with respect to relocation or sharing, as the case may be—(i) the costs of any modification or replacement of equipment, spares, associated ancillary equipment, software, facilities, operating manuals, training, or compliance with regulations that are attributable to relocation or sharing;

(ii) the costs of all engineering, equipment, software, site acquisition, and construction, as well as any legitimate and prudent transaction expense, including term-limited Federal civil servant and contractor staff necessary to carry out the relocation or sharing activities of a Federal entity, and reasonable additional costs incurred by the Federal entity that are attributable to relocation or sharing, including increased recurring costs associated with the replacement of facilities;

(iii) the costs of research, engineering studies, economic analyses, or other expenses reasonably incurred in connection with—(I) calculating the estimated relocation or sharing costs that are provided to the Commission pursuant to paragraph (4)(A);

(II) determining the technical or operational feasibility of relocation to 1 or more potential relocation bands; or

(III) planning for or managing a relocation or sharing arrangement (including spectrum coordination with auction winners);


(iv) the one-time costs of any modification of equipment reasonably necessary—(I) to accommodate non-Federal use of shared frequencies; or

(II) in the case of eligible frequencies reallocated for exclusive non-Federal use and assigned through a system of competitive bidding under section 309(j) of the Communications Act of 1934 (47 U.S.C. 309(j)) but with respect to which a Federal entity retains primary allocation or protected status for a period of time after the completion of the competitive bidding process, to accommodate shared Federal and non-Federal use of such frequencies for such period; and


(v) the costs associated with the accelerated replacement of systems and equipment if the acceleration is necessary to ensure the timely relocation of systems to a new frequency assignment or the timely accommodation of sharing of Federal frequencies.


(B) Comparable capability of systemsFor purposes of subparagraph (A), comparable capability of systems—(i) may be achieved by relocating a Federal Government station to a new frequency assignment, by relocating a Federal Government station to a different geographic location, by modifying Federal Government equipment to mitigate interference or use less spectrum, in terms of bandwidth, geography, or time, and thereby permitting spectrum sharing (including sharing among relocated Federal entities and incumbents to make spectrum available for non-Federal use) or relocation, or by utilizing an alternative technology; and

(ii) includes the acquisition of state-of-the-art replacement systems intended to meet comparable operational scope, which may include incidental increases in functionality.



(4) Notice to Commission of estimated relocation or sharing costs(A) The Commission shall notify the NTIA at least 18 months prior to the commencement of any auction of eligible frequencies defined in paragraph (2). At least 6 months prior to the commencement of any such auction, the NTIA, on behalf of the Federal entities and after review by the Office of Management and Budget, shall notify the Commission of estimated relocation or sharing costs and timelines for such relocation or sharing.

(B) Upon timely request of a Federal entity, the NTIA shall provide such entity with information regarding an alternative frequency assignment or assignments to which their radiocommunications operations could be relocated for purposes of calculating the estimated relocation or sharing costs and timelines to be submitted to the Commission pursuant to subparagraph (A).

(C) To the extent practicable and consistent with national security considerations, the NTIA shall provide the information required by subparagraphs (A) and (B) by the geographic location of the Federal entities’ facilities or systems and the frequency bands used by such facilities or systems.


(5) Notice to congressional committees and GAOThe NTIA shall, at the time of providing an initial estimate of relocation or sharing costs to the Commission under paragraph (4)(A), submit to 11 So in original. Probably should be followed by “the”. Committees on Appropriations and Energy and Commerce of the House of Representatives for approval, to the Committees on Appropriations and Commerce, Science, and Transportation of the Senate for approval, and to the Comptroller General a copy of such estimate and the timelines for relocation or sharing. Unless disapproved within 30 days, the estimate shall be approved. If disapproved, the NTIA may resubmit a revised initial estimate.


(6) Implementation of proceduresThe NTIA shall take such actions as necessary to ensure the timely relocation of Federal entities’ spectrum-related operations from frequencies described in paragraph (2) to frequencies or facilities of comparable capability and to ensure the timely implementation of arrangements for the sharing of frequencies described in such paragraph. Upon a finding by the NTIA that a Federal entity has achieved comparable capability of systems, the NTIA shall terminate or limit the entity’s authorization and notify the Commission that the entity’s relocation has been completed or sharing arrangement has been implemented. The NTIA shall also terminate such entity’s authorization if the NTIA determines that the entity has unreasonably failed to comply with the timeline for relocation or sharing submitted by the Director of the Office of Management and Budget under section 928(d)(2)(C) of this title.



(h) Development and publication of relocation or sharing transition plans(1) Development of transition plan by Federal entityNot later than 240 days before the commencement of any auction of eligible frequencies described in subsection (g)(2), a Federal entity shall submit to the NTIA and to the Technical Panel established by paragraph (3) a transition plan for the implementation by such entity of the relocation or sharing arrangement. The NTIA shall specify, after public input, a common format for all Federal entities to follow in preparing transition plans under this paragraph.


(2) Contents of transition planThe transition plan required by paragraph (1) shall include the following information:(A) The use by the Federal entity of the eligible frequencies to be auctioned, current as of the date of the submission of the plan.

(B) The geographic location of the facilities or systems of the Federal entity that use such frequencies.

(C) The frequency bands used by such facilities or systems, described by geographic location.

(D) The steps to be taken by the Federal entity to relocate its spectrum use from such frequencies or to share such frequencies, including timelines for specific geographic locations in sufficient detail to indicate when use of such frequencies at such locations will be discontinued by the Federal entity or shared between the Federal entity and non-Federal users.

(E) The specific interactions between the eligible Federal entity and the NTIA needed to implement the transition plan.

(F) The name of the officer or employee of the Federal entity who is responsible for the relocation or sharing efforts of the entity and who is authorized to meet and negotiate with non-Federal users regarding the transition.

(G) The plans and timelines of the Federal entity for—(i) using funds received from the Spectrum Relocation Fund established by section 928 of this title;

(ii) procuring new equipment and additional personnel needed for relocation or sharing;

(iii) field-testing and deploying new equipment needed for relocation or sharing; and

(iv) hiring and relying on contract personnel, if any, needed for relocation or sharing.


(H) Factors that could hinder fulfillment of the transition plan by the Federal entity.


(3) Technical Panel(A) EstablishmentThere is established within the NTIA a panel to be known as the Technical Panel.


(B) Membership(i) Number and appointmentThe Technical Panel shall be composed of 3 members, to be appointed as follows:(I) One member to be appointed by the Director of the Office of Management and Budget (in this subsection referred to as “OMB”).

(II) One member to be appointed by the Assistant Secretary.

(III) One member to be appointed by the Chairman of the Commission.


(ii) QualificationsEach member of the Technical Panel shall be a radio engineer or a technical expert.


(iii) Initial appointmentThe initial members of the Technical Panel shall be appointed not later than 180 days after February 22, 2012.


(iv) TermsThe term of a member of the Technical Panel shall be 18 months, and no individual may serve more than 1 consecutive term.


(v) VacanciesAny member appointed to fill a vacancy occurring before the expiration of the term for which the member’s predecessor was appointed shall be appointed only for the remainder of that term. A member may serve after the expiration of that member’s term until a successor has taken office. A vacancy shall be filled in the manner in which the original appointment was made.


(vi) No compensationThe members of the Technical Panel shall not receive any compensation for service on the Technical Panel. If any such member is an employee of the agency of the official that appointed such member to the Technical Panel, compensation in the member’s capacity as such an employee shall not be considered compensation under this clause.



(C) Administrative supportThe NTIA shall provide the Technical Panel with the administrative support services necessary to carry out its duties under this subsection, subsection (i), and section 928(g)(2)(E) of this title.


(D) RegulationsNot later than 180 days after February 22, 2012, the NTIA shall, after public notice and comment and subject to approval by the Director of OMB, adopt regulations to govern the workings of the Technical Panel.


(E) Certain requirements inapplicableThe Federal Advisory Committee Act (5 U.S.C. App.) and sections 552 and 552b of title 5 shall not apply to the Technical Panel.



(4) Review of plan by Technical Panel(A) In generalNot later than 30 days after the submission of the plan under paragraph (1), the Technical Panel shall submit to the NTIA and to the Federal entity a report on the sufficiency of the plan, including whether the plan includes the information required by paragraph (2) and an assessment of the reasonableness of the proposed timelines and estimated relocation or sharing costs, including the costs of any proposed expansion of the capabilities of a Federal system in connection with relocation or sharing.


(B) Insufficiency of planIf the Technical Panel finds the plan insufficient, the Federal entity shall, not later than 90 days after the submission of the report by the Technical Panel under subparagraph (A), submit to the Technical Panel a revised plan. Such revised plan shall be treated as a plan submitted under paragraph (1).



(5) Publication of transition planNot later than 120 days before the commencement of the auction described in paragraph (1), the NTIA shall make the transition plan publicly available on its website.


(6) Updates of transition planAs the Federal entity implements the transition plan, it shall periodically update the plan to reflect any changed circumstances, including changes in estimated relocation or sharing costs or the timeline for relocation or sharing. The NTIA shall make the updates available on its website.


(7) Classified and other sensitive information(A) Classified informationIf any of the information required to be included in the transition plan of a Federal entity is classified information (as defined in section 798(b) of title 18), the entity shall—(i) include in the plan—(I) an explanation of the exclusion of any such information, which shall be as specific as possible; and

(II) all relevant non-classified information that is available; and


(ii) discuss as a factor under paragraph (2)(H) the extent of the classified information and the effect of such information on the implementation of the relocation or sharing arrangement.


(B) RegulationsNot later than 180 days after February 22, 2012, the NTIA, in consultation with the Director of OMB and the Secretary of Defense, shall adopt regulations to ensure that the information publicly released under paragraph (5) or (6) does not contain classified information or other sensitive information.




(i) Dispute resolution process(1) In generalIf a dispute arises between a Federal entity and a non-Federal user regarding the execution, timing, or cost of the transition plan submitted by the Federal entity under subsection (h)(1), the Federal entity or the non-Federal user may request that the NTIA establish a dispute resolution board to resolve the dispute.


(2) Establishment of board(A) In generalIf the NTIA receives a request under paragraph (1), it shall establish a dispute resolution board.


(B) Membership and appointmentThe dispute resolution board shall be composed of 3 members, as follows:(i) A representative of the Office of Management and Budget (in this subsection referred to as “OMB”), to be appointed by the Director of OMB.

(ii) A representative of the NTIA, to be appointed by the Assistant Secretary.

(iii) A representative of the Commission, to be appointed by the Chairman of the Commission.


(C) ChairThe representative of OMB shall be the Chair of the dispute resolution board.


(D) VacanciesAny vacancy in the dispute resolution board shall be filled in the manner in which the original appointment was made.


(E) No compensationThe members of the dispute resolution board shall not receive any compensation for service on the board. If any such member is an employee of the agency of the official that appointed such member to the board, compensation in the member’s capacity as such an employee shall not be considered compensation under this subparagraph.


(F) Termination of boardThe dispute resolution board shall be terminated after it rules on the dispute that it was established to resolve and the time for appeal of its decision under paragraph (7) has expired, unless an appeal has been taken under such paragraph. If such an appeal has been taken, the board shall continue to exist until the appeal process has been exhausted and the board has completed any action required by a court hearing the appeal.



(3) ProceduresThe dispute resolution board shall meet simultaneously with representatives of the Federal entity and the non-Federal user to discuss the dispute. The dispute resolution board may require the parties to make written submissions to it.


(4) Deadline for decisionThe dispute resolution board shall rule on the dispute not later than 30 days after the request was made to the NTIA under paragraph (1).


(5) Assistance from Technical PanelThe Technical Panel established under subsection (h)(3) shall provide the dispute resolution board with such technical assistance as the board requests.


(6) Administrative supportThe NTIA shall provide the dispute resolution board with the administrative support services necessary to carry out its duties under this subsection.


(7) AppealsA decision of the dispute resolution board may be appealed to the United States Court of Appeals for the District of Columbia Circuit by filing a notice of appeal with that court not later than 30 days after the date of such decision. Each party shall bear its own costs and expenses, including attorneys’ fees, for any appeal under this paragraph.


(8) RegulationsNot later than 180 days after February 22, 2012, the NTIA shall, after public notice and comment and subject to approval by OMB, adopt regulations to govern the working of any dispute resolution boards established under paragraph (2)(A) and the role of the Technical Panel in assisting any such board.


(9) Certain requirements inapplicableThe Federal Advisory Committee Act (5 U.S.C. App.) and sections 552 and 552b of title 5 shall not apply to a dispute resolution board established under paragraph (2)(A).



(j) Relocation prioritized over sharing(1) In generalIn evaluating a band of frequencies for possible reallocation for exclusive non-Federal use or shared use, the NTIA shall give priority to options involving reallocation of the band for exclusive non-Federal use and shall choose options involving shared use only when it determines, in consultation with the Director of the Office of Management and Budget, that relocation of a Federal entity from the band is not feasible because of technical or cost constraints.


(2) Notification of Congress when sharing chosenIf the NTIA determines under paragraph (1) that relocation of a Federal entity from the band is not feasible, the NTIA shall notify the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives of the determination, including the specific technical or cost constraints on which the determination is based.



(k) Federal action to expedite spectrum transferAny Federal Government station which operates on electromagnetic spectrum that has been identified in any reallocation report under this section shall, to the maximum extent practicable through the use of the authority granted under subsection (g) and any other applicable provision of law, take action to relocate its spectrum use to other frequencies that are reserved for Federal use or to consolidate its spectrum use with other Federal Government stations in a manner that maximizes the spectrum available for non-Federal use.


(l) “Federal entity” definedFor purposes of this section, the term “Federal entity” means any department, agency, or other instrumentality of the Federal Government that utilizes a Government station license obtained under section 305 of the 1934 Act (47 U.S.C. 305).


(Pub. L. 102–538, title I, § 113, as added Pub. L. 103–66, title VI, § 6001(a)(3), Aug. 10, 1993, 107 Stat. 380; amended Pub. L. 105–33, title III, § 3002(d)(1), (e)(1)–(3), Aug. 5, 1997, 111 Stat. 262, 264, 265; Pub. L. 105–261, div. A, title X, § 1064(c), Oct. 17, 1998, 112 Stat. 2132; Pub. L. 106–65, div. A, title X, § 1062(c)(2), Oct. 5, 1999, 113 Stat. 768; Pub. L. 108–494, title II, § 202, Dec. 23, 2004, 118 Stat. 3991; Pub. L. 112–96, title VI, § 6701(a), Feb. 22, 2012, 126 Stat. 245; Pub. L. 114–74, title X, § 1005(b), (c), Nov. 2, 2015, 129 Stat. 623, 624.)

Editorial Notes

References in TextFor definition of the 1934 Act, referred to in subsecs. (a)(3), (5), (b)(2), and (f), see section 921(3) of this title.
Section 3002(c)(5) of the Balanced Budget Act of 1997, referred to in subsec. (f), is section 3002(c)(5) of Pub. L. 105–33, which is set out as a note under section 925 of this title.
The Federal Advisory Committee Act, referred to in subsecs. (h)(3)(E) and (i)(9), is Pub. L. 92–463, Oct. 6, 1972, 86 Stat. 770, which is set out in the Appendix to Title 5, Government Organization and Employees.

Amendments2015—Subsec. (g)(1). Pub. L. 114–74, § 1005(c)(1)(A), struck out “authorized to use a band of eligible frequencies described in paragraph (2) and” after “Federal Government station” and inserted “eligible” after “auction of” and after “reallocation of”.
Subsec. (g)(3)(A). Pub. L. 114–74, § 1005(c)(1)(B), substituted “or the sharing of spectrum frequencies” for “previously assigned to such entity or the sharing of spectrum frequencies assigned to such entity”.
Subsec. (h)(1). Pub. L. 114–74, § 1005(c)(2), struck out “authorized to use any such frequency” after “a Federal entity”.
Subsec. (h)(3)(C). Pub. L. 114–74, § 1005(b), substituted “this subsection, subsection (i), and section 928(g)(2)(E) of this title” for “this subsection and subsection (i)”.
2012—Subsec. (g). Pub. L. 112–96, § 6701(a)(1)(A), substituted “Relocation of and spectrum sharing by Federal Government stations” for “Relocation of Federal Government stations” in heading.
Subsec. (g)(1). Pub. L. 112–96, § 6701(a)(1)(B), amended par. (1) generally. Prior to amendment, text read as follows: “Any Federal entity that operates a Federal Government station assigned to a band of frequencies specified in paragraph (2) and that incurs relocation costs because of the reallocation of frequencies from Federal use to non-Federal use shall receive payment for such costs from the Spectrum Relocation Fund, in accordance with section 928 of this title. For purposes of this paragraph, Federal power agencies exempted under subsection (c)(4) of this section that choose to relocate from the frequencies identified for reallocation pursuant to subsection (a) of this section, are eligible to receive payment under this paragraph.”
Subsec. (g)(2)(B). Pub. L. 112–96, § 6701(a)(1)(C), amended subpar. (B) generally. Prior to amendment, subpar. (B) read as follows: “any other band of frequencies reallocated from Federal use to non-Federal use after January 1, 2003, that is assigned by competitive bidding pursuant to section 309(j) of the Communications Act of 1934 (47 U.S.C. 309(j)), except for bands of frequencies previously identified by the National Telecommunications and Information Administration in the Spectrum Reallocation Final Report, NTIA Special Publication 95–32 (1995).”
Subsec. (g)(3). Pub. L. 112–96, § 6701(a)(1)(D), amended par. (3) generally. Prior to amendment, par. (3) defined relocation costs.
Subsec. (g)(4). Pub. L. 112–96, § 6701(a)(1)(E)(i), which directed substitution of “relocation or sharing costs” for “relocations costs” in heading, was executed by making the substitution for “relocation costs” to reflect the probable intent of Congress.
Subsec. (g)(4)(A). Pub. L. 112–96, § 6701(a)(1)(E)(ii), (iii), substituted “relocation or sharing costs” for “relocation costs” and inserted “or sharing” after “such relocation”.
Subsec. (g)(4)(B). Pub. L. 112–96, § 6701(a)(1)(E)(ii), substituted “relocation or sharing costs” for “relocation costs”.
Subsec. (g)(5). Pub. L. 112–96, § 6701(a)(1)(F), substituted “relocation or sharing costs” for “relocation costs” and inserted “or sharing” after “for relocation”.
Subsec. (g)(6). Pub. L. 112–96, § 6701(a)(1)(G), amended par. (6) generally. Prior to amendment, text read as follows: “The NTIA shall take such actions as necessary to ensure the timely relocation of Federal entities’ spectrum-related operations from frequencies defined in paragraph (2) to frequencies or facilities of comparable capability. Upon a finding by the NTIA that a Federal entity has achieved comparable capability of systems by relocating to a new frequency assignment or by utilizing an alternative technology, the NTIA shall terminate the entity’s authorization and notify the Commission that the entity’s relocation has been completed. The NTIA shall also terminate such entity’s authorization if the NTIA determines that the entity has unreasonably failed to comply with the timeline for relocation submitted by the Director of the Office of Management and Budget under section 928(d)(2)(B) of this title.”
Subsecs. (h) to (l). Pub. L. 112–96, § 6701(a)(2), (3), added subsecs. (h) to (j) and redesignated former subsecs. (h) and (i) as (k) and (l), respectively.
2004—Subsec. (g). Pub. L. 108–494 added pars. (1) to (6) and struck out former pars. (1) to (3) which related to relocation of Federal Government stations in general, process for relocation, and right to reclaim.
1999—Subsec. (b)(3)(A). Pub. L. 106–65 substituted “12 megahertz” for “20 megahertz”.
1998—Subsec. (g)(1). Pub. L. 105–261 designated existing provisions as subpar. (A), inserted subpar. heading, substituted “Any such Federal entity which proposes to so relocate shall notify the NTIA, which in turn shall notify the Commission, before the auction concerned of the marginal costs anticipated to be associated with such relocation or with modifications necessary to accommodate prospective licensees. The Commission in turn shall notify potential bidders of the estimated relocation or modification costs based on the geographic area covered by the proposed licenses before the auction.” for “Such payments may be in advance of relocation and may be in cash or in kind. Any such payment in cash shall be deposited in the account of such Federal entity in the Treasury of the United States or in a separate account authorized by law. Funds deposited according to this paragraph shall be available, without appropriation or fiscal year limitation, only for such expenses of the Federal entity for which such funds were deposited under this paragraph.”, and added subpars. (B) to (F).
1997—Subsec. (a). Pub. L. 105–33, § 3002(e)(1), inserted “and within 6 months after August 5, 1997” after “August 10, 1993,” in introductory provisions.
Subsec. (b)(1). Pub. L. 105–33, § 3002(e)(2)(A), (B), substituted “Initial reallocation report” for “In general” in heading and inserted “in the initial report required by subsection (a)” after “recommend for reallocation” in text.
Subsec. (b)(2). Pub. L. 105–33, § 3002(e)(2)(C), inserted “or (3)” after “paragraph (1)” in two places.
Subsec. (b)(3). Pub. L. 105–33, § 3002(e)(2)(D), added par. (3).
Subsec. (d)(4). Pub. L. 105–33, § 3002(e)(3), substituted “initial report” for “final report”.
Subsecs. (f) to (i). Pub. L. 105–33, § 3002(d)(1), added subsecs. (f) to (i).

Statutory Notes and Related Subsidiaries
Spectrum Management Authority RetainedPub. L. 108–494, title II, § 208(a), Dec. 23, 2004, 118 Stat. 3996, provided that: “Except as provided with respect to the bands of frequencies identified in section 113(g)(2)(A) of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 923(g)(2)(A)) as amended by this title, nothing in this title [see Short Title of 2004 Amendment note set out under section 901 of this title] or the amendments made by this title shall be construed as limiting the Federal Communications Commission’s authority to allocate bands of frequencies that are reallocated from Federal use to non-Federal use for unlicensed, public safety, shared, or non-commercial use.”


Reports on Costs of RelocationsPub. L. 105–261, div. A, title X, § 1064(d), Oct. 17, 1998, 112 Stat. 2133, provided that: “The head of each department or agency of the Federal Government shall include in the annual budget submission of such department or agency to the Director of the Office of Management and Budget a report assessing the costs to be incurred by such department or agency as a result of any frequency relocations of such department or agency that are anticipated under section 113 of the National Telecommunications [and] Information Administration Organization Act (47 U.S.C. 923) as of the date of such report.”




§ 924. Withdrawal or limitation of assignment to Federal Government stations(a) In generalThe President shall—(1) within 6 months after receipt of a report by the Secretary under subsection (a), (d)(1), or (f) of section 923 of this title, withdraw the assignment to a Federal Government station of any frequency which the report recommends for immediate reallocation;

(2) within any such 6-month period, limit the assignment to a Federal Government station of any frequency which the report recommends be made immediately available for mixed use under section 923(b)(2) of this title;

(3) by the delayed effective date recommended by the Secretary under section 923(e) of this title (except as provided in subsection (b)(4) of this section), withdraw or limit the assignment to a Federal Government station of any frequency which the report recommends be reallocated or made available for mixed use on such delayed effective date;

(4) assign or reassign other frequencies to Federal Government stations as necessary to adjust to such withdrawal or limitation of assignments; and

(5) transmit a notice and description to the Commission and each House of Congress of the actions taken under this subsection.


(b) Exceptions(1) Authority to substituteIf the President determines that a circumstance described in paragraph (2) exists, the President—(A) may substitute an alternative frequency or frequencies for the frequency that is subject to such determination and withdraw (or limit) the assignment of that alternative frequency in the manner required by subsection (a); and

(B) shall submit a statement of the reasons for taking the action described in subparagraph (A) to the Commission, Committee on Energy and Commerce of the House of Representatives, and the Committee on Commerce, Science, and Transportation of the Senate.


(2) Grounds for substitutionFor purposes of paragraph (1), the following circumstances are described in this paragraph:(A) the reassignment would seriously jeopardize the national defense interests of the United States;

(B) the frequency proposed for reassignment is uniquely suited to meeting important governmental needs;

(C) the reassignment would seriously jeopardize public health or safety;

(D) the reassignment will result in costs to the Federal Government that are excessive in relation to the benefits that may be obtained from commercial or other non-Federal uses of the reassigned frequency; or

(E) the reassignment will disrupt the existing use of a Federal Government band of frequencies by amateur radio licensees.


(3) Criteria for substituted frequenciesFor purposes of paragraph (1), a frequency may not be substituted for a frequency identified and recommended by the report of the Secretary under section 923(a) of this title unless the substituted frequency also meets each of the criteria specified by section 923(a) of this title.


(4) Delays in implementationIf the President determines that any action cannot be completed by the delayed effective date recommended by the Secretary pursuant to section 923(e) of this title, or that such an action by such date would result in a frequency being unused as a consequence of the Commission’s plan under section 925 of this title, the President may—(A) withdraw or limit the assignment to Federal Government stations on a later date that is consistent with such plan, except that the President shall notify each committee specified in paragraph (1)(B) and the Commission of the reason that withdrawal or limitation at a later date is required; or

(B) substitute alternative frequencies pursuant to the provisions of this subsection.



(Pub. L. 102–538, title I, § 114, as added Pub. L. 103–66, title VI, § 6001(a)(3), Aug. 10, 1993, 107 Stat. 384; amended Pub. L. 105–33, title III, § 3002(d)(2), Aug. 5, 1997, 111 Stat. 264.)

Editorial Notes
Amendments1997—Subsec. (a)(1). Pub. L. 105–33, § 3002(d)(2)(A), substituted “subsection (a), (d)(1), or (f)” for “subsection (a) or (d)(1)”.
Subsec. (a)(2). Pub. L. 105–33, § 3002(d)(2)(B), substituted “any such 6-month period” for “either such 6-month period”.



§ 925. Distribution of frequencies by Commission(a) Allocation and assignment of immediately available frequenciesWith respect to the frequencies made available for immediate reallocation pursuant to section 923(e)(2) of this title, the Commission, not later than 18 months after August 10, 1993, shall issue regulations to allocate such frequencies and shall propose regulations to assign such frequencies.


(b) Allocation and assignment of remaining available frequenciesWith respect to the frequencies made available for reallocation pursuant to section 923(e)(3) of this title, the Commission shall, not later than 1 year after receipt of the initial reallocation report required by section 923(a) of this title, prepare, submit to the President and the Congress, and implement, a plan for the allocation and assignment under the 1934 Act [47 U.S.C. 151 et seq.] of such frequencies. Such plan shall—(1) not propose the immediate allocation and assignment of all such frequencies but, taking into account the timetable recommended by the Secretary pursuant to section 923(e) of this title, shall propose—(A) gradually to allocate and assign the frequencies remaining, after making the reservation required by subparagraph (B), over the course of 10 years beginning on the date of submission of such plan; and

(B) to reserve a significant portion of such frequencies for allocation and assignment beginning after the end of such 10-year period;


(2) contain appropriate provisions to ensure—(A) the availability of frequencies for new technologies and services in accordance with the policies of section 7 of the 1934 Act (47 U.S.C. 157);

(B) the availability of frequencies to stimulate the development of such technologies; and

(C) the safety of life and property in accordance with the policies of section 1 of the 1934 Act (47 U.S.C. 151);


(3) address (A) the feasibility of reallocating portions of the spectrum from current commercial and other non-Federal uses to provide for more efficient use of the spectrum, and (B) innovation and marketplace developments that may affect the relative efficiencies of different spectrum allocations;

(4) not prevent the Commission from allocating frequencies, and assigning licenses to use frequencies, not included in the plan; and

(5) not preclude the Commission from making changes to the plan in future proceedings.


(c) Allocation and assignment of frequencies identified in second reallocation report(1) Plan and implementationWith respect to the frequencies made available for reallocation pursuant to section 923(b)(3) of this title, the Commission shall, not later than one year after receipt of the second reallocation report required by section 923(a) of this title, prepare, submit to the President and the Congress, and implement, a plan for the immediate allocation and assignment under the 1934 Act [47 U.S.C. § 151 et seq.] of all such frequencies in accordance with section 309(j) of such Act [47 U.S.C. 309(j)].


(2) ContentsThe plan prepared by the Commission under paragraph (1) shall consist of a schedule of allocation and assignment of those frequencies in accordance with section 309(j) of the 1934 Act in time for the assignment of those licenses or permits by September 30, 2002.



(Pub. L. 102–538, title I, § 115, as added Pub. L. 103–66, title VI, § 6001(a)(3), Aug. 10, 1993, 107 Stat. 385; amended Pub. L. 105–33, title III, § 3002(e)(4), Aug. 5, 1997, 111 Stat. 265.)

Editorial Notes

References in TextFor definition of the 1934 Act, referred to in subsecs. (b) and (c)(1), see section 921(3) of this title.

Amendments1997—Subsec. (b). Pub. L. 105–33, § 3002(e)(4)(A), substituted “the initial reallocation report required” for “the report required” in introductory provisions.
Subsec. (c). Pub. L. 105–33, § 3002(e)(4)(B), added subsec. (c).

Statutory Notes and Related Subsidiaries
Accelerated Availability for Auction of 1,710–1,755 Megahertz From Initial Reallocation ReportPub. L. 105–33, title III, § 3002(b), Aug. 5, 1997, 111 Stat. 260, provided that: “The band of frequencies located at 1,710–1,755 megahertz identified in the initial reallocation report under section 113(a) of the National Telecommunications and Information Administration Act (47 U.S.C. 923(a)) shall, notwithstanding the timetable recommended under section 113(e) of such Act and section 115(b)(1) of such Act [47 U.S.C. 925(b)(1)], be available in accordance with this subsection for assignment for commercial use. The Commission shall assign licenses for such use by competitive bidding commenced after January 1, 2001, pursuant to section 309(j) of the Communications Act of 1934 (47 U.S.C. 309(j)).”


Commission Obligation To Make Additional Spectrum Available by AuctionPub. L. 105–33, title III, § 3002(c), Aug. 5, 1997, 111 Stat. 261, provided that:
“(1) In general.—The Commission shall complete all actions necessary to permit the assignment by September 30, 2002, by competitive bidding pursuant to section 309(j) of the Communications Act of 1934 (47 U.S.C. 309(j)), of licenses for the use of bands of frequencies that—“(A) in the aggregate span not less than 55 megahertz;

“(B) are located below 3 gigahertz;

“(C) have not, as of the date of enactment of this Act [Aug. 5, 1997]—“(i) been designated by Commission regulation for assignment pursuant to such section;

“(ii) been identified by the Secretary of Commerce pursuant to section 113 of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 923);

“(iii) been allocated for Federal Government use pursuant to section 305 of the Communications Act of 1934 (47 U.S.C. 305);

“(iv) been designated for reallocation under section 337 of the Communications Act of 1934 [47 U.S.C. 337] (as added by this Act); or

“(v) been allocated or authorized for unlicensed use pursuant to part 15 of the Commission’s regulations (47 C.F.R. Part 15), if the operation of services licensed pursuant to competitive bidding would interfere with operation of end-user products permitted under such regulations;


“(D) include frequencies at 2,110–2,150 megahertz; and

“(E) include 15 megahertz from within the bands of frequencies at 1,990–2,110 megahertz.


“(2) Criteria for Reassignment.—In making available bands of frequencies for competitive bidding pursuant to paragraph (1), the Commission shall—“(A) seek to promote the most efficient use of the electromagnetic spectrum;

“(B) consider the cost of relocating existing uses to other bands of frequencies or other means of communication;

“(C) consider the needs of existing public safety radio services (as such services are described in section 309(j)(2)(A) of the Communications Act of 1934, as amended by this Act);

“(D) comply with the requirements of international agreements concerning spectrum allocations; and

“(E) coordinate with the Secretary of Commerce when there is any impact on Federal Government spectrum use.


“(3) Use of bands at 2,110–2,150 megahertz.—The Commission shall reallocate spectrum located at 2,110–2,150 megahertz for assignment by competitive bidding unless the Commission determines that auction of other spectrum (A) better serves the public interest, convenience, and necessity, and (B) can reasonably be expected to produce greater receipts. If the Commission makes such a determination, then the Commission shall, within 2 years after the date of enactment of this Act [Aug. 5, 1997], identify an alternative 40 megahertz, and report to the Congress an identification of such alternative 40 megahertz for assignment by competitive bidding.

“(4) Use of 15 megahertz from bands at 1,990–2,110 megahertz.—The Commission shall reallocate 15 megahertz from spectrum located at 1,990–2,110 megahertz for assignment by competitive bidding unless the President determines such spectrum cannot be reallocated due to the need to protect incumbent Federal systems from interference, and that allocation of other spectrum (A) better serves the public interest, convenience, and necessity, and (B) can reasonably be expected to produce comparable receipts. If the President makes such a determination, then the President shall, within 2 years after the date of enactment of this Act, identify alternative bands of frequencies totalling 15 megahertz, and report to the Congress an identification of such alternative bands for assignment by competitive bidding.

“(5) Notification to the Secretary of Commerce.—The Commission shall attempt to accommodate incumbent licensees displaced under this section by relocating them to other frequencies available for allocation by the Commission. The Commission shall notify the Secretary of Commerce whenever the Commission is not able to provide for the effective relocation of an incumbent licensee to a band of frequencies available to the Commission for assignment. The notification shall include—“(A) specific information on the incumbent licensee;

“(B) the bands the Commission considered for relocation of the licensee;

“(C) the reasons the licensee cannot be accommodated in such bands; and

“(D) the bands of frequencies identified by the Commission that are—“(i) suitable for the relocation of such licensee; and

“(ii) allocated for Federal Government use, but that could be reallocated pursuant to part B of the National Telecommunications and Information Administration Organization Act (as amended by this Act) [part B (§§ 131–135) of title I of Pub. L. 102–538, see Tables for classification].”








§ 926. Authority to recover reassigned frequencies(a) Authority of PresidentSubsequent to the withdrawal of assignment to Federal Government stations pursuant to section 924 of this title, the President may reclaim reassigned frequencies for reassignment to Federal Government stations in accordance with this section.


(b) Procedure for reclaiming frequencies(1) Unallocated frequenciesIf the frequencies to be reclaimed have not been allocated or assigned by the Commission pursuant to the 1934 Act [47 U.S.C. 151 et seq.], the President shall follow the procedures for substitution of frequencies established by section 924(b) of this title.


(2) Allocated frequenciesIf the frequencies to be reclaimed have been allocated or assigned by the Commission, the President shall follow the procedures for substitution of frequencies established by section 924(b) of this title, except that the statement required by section 924(b)(1)(B) of this title shall include—(A) a timetable to accommodate an orderly transition for licensees to obtain new frequencies and equipment necessary for its utilization; and

(B) an estimate of the cost of displacing spectrum users licensed by the Commission.



(c) Costs of reclaiming frequenciesThe Federal Government shall bear all costs of reclaiming frequencies pursuant to this section, including the cost of equipment which is rendered unusable, the cost of relocating operations to a different frequency, and any other costs that are directly attributable to the reclaiming of the frequency pursuant to this section, and there are authorized to be appropriated such sums as may be necessary to carry out the purposes of this section.


(d) Effective date of reclaimed frequenciesThe Commission shall not withdraw licenses for any reclaimed frequencies until the end of the fiscal year following the fiscal year in which a statement under section 924(b)(1)(B) of this title pertaining to such frequencies is received by the Commission.


(e) Effect on other lawNothing in this section shall be construed to limit or otherwise affect the authority of the President under section 706 of the 1934 Act (47 U.S.C. 606).


(Pub. L. 102–538, title I, § 116, as added Pub. L. 103–66, title VI, § 6001(a)(3), Aug. 10, 1993, 107 Stat. 386.)

Editorial Notes

References in TextFor definition of the 1934 Act, referred to in subsec. (b)(1), see section 921(3) of this title.



§ 927. Existing allocation and transfer authority retained(a) Additional reallocationNothing in this subchapter prevents or limits additional reallocation of spectrum from the Federal Government to other users.


(b) Implementation of new technologies and servicesNotwithstanding any other provision of this subchapter—(1) the Secretary may, consistent with section 903(e) of this title, at any time allow frequencies allocated on a primary basis for Federal Government use to be used by non-Federal licensees on a mixed-use basis for the purpose of facilitating the prompt implementation of new technologies or services and for other purposes; and

(2) the Commission shall make any allocation and licensing decisions with respect to such frequencies in a timely manner and in no event later than the date required by section 157 of this title.


(Pub. L. 102–538, title I, § 117, as added Pub. L. 103–66, title VI, § 6001(a)(3), Aug. 10, 1993, 107 Stat. 386.)

§ 928. Spectrum Relocation Fund(a) Establishment of Spectrum Relocation FundThere is established on the books of the Treasury a separate fund to be known as the “Spectrum Relocation Fund” (in this section referred to as the “Fund”), which shall be administered by the Office of Management and Budget (in this section referred to as “OMB”), in consultation with the NTIA.


(b) Crediting of receiptsThe Fund shall be credited with the amounts specified in section 309(j)(8)(D) of this title.


(c) Use of fundsThe amounts in the Fund from auctions of eligible frequencies are authorized to be used to pay relocation or sharing costs of an eligible Federal entity incurring such costs with respect to relocation from or sharing of those frequencies.


(d) Fund availability(1) AppropriationThere are hereby appropriated from the Fund such sums as are required to pay the relocation or sharing costs specified in subsection (c).


(2) Transfer conditionsNone of the funds provided under this subsection may be transferred to any eligible Federal entity—(A) unless the eligible Federal entity has submitted a transition plan to the NTIA as required by paragraph (1) of section 923(h) of this title, the Technical Panel has found such plan sufficient under paragraph (4) of such section, and the NTIA has made available such plan on its website as required by paragraph (5) of such section;

(B) unless the Director of OMB has determined, in consultation with the NTIA, the appropriateness of such costs and the timeline for relocation or sharing; and

(C) until 30 days after the Director of OMB has submitted to the Committees on Appropriations and Energy and Commerce of the House of Representatives for approval, to the Committees on Appropriations and Commerce, Science, and Transportation of the Senate for approval, and to the Comptroller General a detailed plan describing specifically how the sums transferred from the Fund will be used to pay relocation or sharing costs in accordance with such subsection and the timeline for such relocation or sharing.

Unless disapproved within 30 days, the amounts in the Fund shall be available immediately. If the plan is disapproved, the Director may resubmit a revised plan.

(3) Transfers for pre-auction costs(A) In generalSubject to subparagraph (B), the Director of OMB may transfer to an eligible Federal entity, at any time (including prior to a scheduled auction), such sums as may be available in the Fund to pay relocation or sharing costs related to pre-auction estimates or research, as such costs are described in section 923(g)(3)(A)(iii) of this title.


(B) NotificationNo funds may be transferred pursuant to subparagraph (A) unless—(i) the notification provided under paragraph (2)(C) includes a certification from the Director of OMB that—(I) funds transferred before an auction will likely allow for timely implementation of relocation or sharing, thereby increasing net expected auction proceeds by an amount not less than the time value of the amount of funds transferred; and

(II) the auction is intended to occur not later than 8 years after transfer of funds; and


(ii) the transition plan submitted by the eligible Federal entity under section 923(h)(1) of this title provides—(I) to the fullest extent possible, for sharing and coordination of eligible frequencies with non-Federal users, including reasonable accommodation by the eligible Federal entity for the use of eligible frequencies by non-Federal users during the period that the entity is relocating its spectrum uses (in this clause referred to as the “transition period”);

(II) for non-Federal users to be able to use eligible frequencies during the transition period in geographic areas where the eligible Federal entity does not use such frequencies;

(III) that the eligible Federal entity will, during the transition period, make itself available for negotiation and discussion with non-Federal users not later than 30 days after a written request therefor; and

(IV) that the eligible Federal entity will, during the transition period, make available to a non-Federal user with appropriate security clearances any classified information (as defined in section 798(b) of title 18) regarding the relocation process, on a need-to-know basis, to assist the non-Federal user in the relocation process with such eligible Federal entity or other eligible Federal entities.



(C) Applicability to certain costs(i) In generalThe Director of OMB may transfer under subparagraph (A) not more than $10,000,000 for costs incurred after June 28, 2010, but before February 22, 2012.


(ii) Supplement not supplantAny amounts transferred by the Director of OMB pursuant to clause (i) shall be in addition to any amounts that the Director of OMB may transfer for costs incurred on or after February 22, 2012.




(4) Reversion of unused fundsAny amounts in the Fund that are remaining after the payment of the relocation or sharing costs that are payable from the Fund shall revert to and be deposited in the general fund of the Treasury, for the sole purpose of deficit reduction, not later than 8 years after the date of the deposit of such proceeds to the Fund, unless within 60 days in advance of the reversion of such funds, the Director of OMB, in consultation with the NTIA, notifies the congressional committees described in paragraph (2)(C) that such funds are needed to complete or to implement current or future relocation or sharing arrangements.



(e) Transfer to eligible Federal entities(1) Transfer(A) Amounts made available pursuant to subsection (d) shall be transferred to eligible Federal entities, as defined in section 923(g)(1) of this title.

(B) An eligible Federal entity may receive more than one such transfer, but if the sum of the subsequent transfer or transfers exceeds 10 percent of the original transfer—(i) such subsequent transfers are subject to prior approval by the Director of OMB as required by subsection (d)(2)(B);

(ii) the notice to the committees containing the plan required by subsection (d)(2)(C) shall be not less than 45 days prior to the date of the transfer that causes such excess above 10 percent; and

(iii) such notice shall include, in addition to such plan, an explanation of need for such subsequent transfer or transfers.


(C) Such transferred amounts shall be credited to the appropriations account of the eligible Federal entity which has incurred, or will incur, such costs, and shall, subject to paragraph (2), remain available until expended.

(D) At the request of an eligible Federal entity, the Director of the Office of Management and Budget (in this subsection referred to as “OMB”) may transfer the amount under subparagraph (A) immediately—(i) after the frequencies are reallocated by competitive bidding under section 309(j) of this title; or

(ii) in the case of an incumbent Federal entity that is incurring relocation or sharing costs to accommodate sharing spectrum frequencies with another Federal entity, after the frequencies from which the other eligible Federal entity is relocating are reallocated by competitive bidding under section 309(j) of this title, without regard to the availability of such sums in the Fund.


(E) Prior to the deposit of proceeds into the Fund from an auction, the Director of OMB may borrow from the Treasury the amount under subparagraph (A) for a transfer under subparagraph (D). The Treasury shall immediately be reimbursed, without interest, from funds deposited into the Fund.


(2) Retransfer to fundAn eligible Federal entity that has received such amounts shall report its expenditures to OMB and shall transfer any amounts in excess of actual relocation or sharing costs back to the Fund immediately after the NTIA has notified the Commission that the relocation of the entity or implementation of the sharing arrangement by the entity is complete, or has determined that such entity has unreasonably failed to complete such relocation or the implementation of such arrangement in accordance with the timeline required by subsection (d)(2)(B).



(f) Additional payments from Fund(1) Amounts availableNotwithstanding subsections (c) through (e), after February 22, 2012, there are appropriated from the Fund and available to the Director of OMB for use in accordance with paragraph (2) not more than 10 percent of the amounts deposited in the Fund from auctions occurring after such date of licenses for the use of spectrum vacated by eligible Federal entities.


(2) Use of amounts(A) In generalThe Director of OMB, in consultation with the NTIA, may use amounts made available under paragraph (1) to make payments to eligible Federal entities that are implementing a transition plan submitted under section 923(h)(1) of this title in order to encourage such entities to complete the implementation more quickly, thereby encouraging timely access to the eligible frequencies that are being reallocated for exclusive non-Federal use or shared use.


(B) ConditionsIn the case of any payment by the Director of OMB under subparagraph (A)—(i) such payment shall be based on the market value of the eligible frequencies, the timeliness with which the eligible Federal entity clears its use of such frequencies, and the need for such frequencies in order for the entity to conduct its essential missions;

(ii) the eligible Federal entity shall use such payment for the purposes specified in clauses (i) through (v) of section 923(g)(3)(A) of this title to achieve comparable capability of systems affected by the reallocation of eligible frequencies from Federal use to exclusive non-Federal use or to shared use;

(iii) such payment may not be made if the amount remaining in the Fund after such payment will be less than 10 percent of the winning bids in the auction of the spectrum with respect to which the Federal entity is incurring relocation or sharing costs; and

(iv) such payment may not be made until 30 days after the Director of OMB has notified the congressional committees described in subsection (d)(2)(C).




(g) Additional payments for research and development and planning activities(1) Amounts availableNotwithstanding subsections (c) through (e)—(A) there are appropriated from the Fund on November 2, 2015, and available to the Director of OMB for use in accordance with paragraph (2), not more than $500,000,000 from amounts in the Fund on November 2, 2015; and

(B) there are appropriated from the Fund after November 2, 2015, and available to the Director of OMB for use in accordance with such paragraph, not more than 10 percent of the amounts deposited in the Fund after November 2, 2015.


(2) Use of amounts(A) In generalThe Director of OMB may use amounts made available under paragraph (1) to make payments requested by Federal entities for research and development, engineering studies, economic analyses, activities with respect to systems, or other planning activities intended to improve the efficiency and effectiveness of the spectrum use of Federal entities in order to make available frequencies described in subparagraph (C) for reallocation for non-Federal use or shared Federal and non-Federal use, or a combination thereof, and for auction in accordance with such reallocation.


(B) Systems that improve efficiency and effectiveness of Federal spectrum useFor purposes of a payment under subparagraph (A) for activities with respect to systems that improve the efficiency and effectiveness of the spectrum use of Federal entities, such systems include the following:(i) Systems that have increased functionality or that increase the ability of a Federal entity to accommodate spectrum sharing with non-Federal entities.

(ii) Systems that consolidate functions or services that have been provided using separate systems.

(iii) Non-spectrum technology or systems.


(C) Frequencies describedThe frequencies described in this subparagraph are, with respect to a payment under subparagraph (A), frequencies that—(i) are assigned to a Federal entity; and

(ii) at the time of the activities conducted with such payment, are not identified for auction.


(D) ConditionsThe Director of OMB may not make a payment to a Federal entity under subparagraph (A)—(i) unless—(I) the Federal entity has submitted to the Technical Panel established under section 923(h)(3) of this title a plan describing the activities that the Federal entity will conduct with such payment;

(II) the Technical Panel has approved such plan under subparagraph (E); and

(III) the Director of OMB has submitted the plan approved under subparagraph (E) to the congressional committees described in subsection (d)(2)(C); and


(ii) until 60 days have elapsed after submission of the plan under clause (i)(III).


(E) Review by technical panel(i) In generalNot later than 120 days after a Federal entity submits a plan under subparagraph (D)(i)(I) to the Technical Panel established under section 923(h)(3) of this title, the Technical Panel shall approve or disapprove such plan.


(ii) Criteria for reviewIn considering whether to approve or disapprove a plan under this subparagraph, the Technical Panel shall consider whether—(I) the activities that the Federal entity will conduct with the payment will—(aa) increase the probability of relocation from or sharing of Federal spectrum;

(bb) facilitate an auction intended to occur not later than 8 years after the payment; and

(cc) increase the net expected auction proceeds in an amount not less than the time value of the amount of the payment; and


(II) the transfer will leave sufficient amounts in the Fund for the other purposes of the Fund.





(h) Prioritization of paymentsIn determining whether to make payments under subsections (f) and (g), the Director of OMB shall, to the extent practicable, prioritize payments under subsection (g).


(i) Restriction on use of FundsNo amounts in the Fund on the day before February 22, 2012, may be used for any purpose except—(1) to pay the relocation or sharing costs incurred by eligible Federal entities in order to relocate from the frequencies the auction of which generated such amounts; or

(2) to pay relocation or sharing costs related to pre-auction estimates or research, in accordance with subsection (d)(3).


(Pub. L. 102–538, title I, § 118, as added Pub. L. 108–494, title II, § 204, Dec. 23, 2004, 118 Stat. 3994; amended Pub. L. 111–8, div. G, title I, § 1301(a), Mar. 11, 2009, 123 Stat. 829; Pub. L. 112–96, title VI, § 6702, Feb. 22, 2012, 126 Stat. 252; Pub. L. 114–74, title X, § 1005(a), Nov. 2, 2015, 129 Stat. 622; Pub. L. 115–141, div. P, title VI, §§ 612, 613, Mar. 23, 2018, 132 Stat. 1109.)

Editorial Notes
Amendments2018—Subsec. (d)(3)(B)(i)(II). Pub. L. 115–141, § 612, substituted “8 years” for “5 years”.
Subsec. (e)(1)(D), (E). Pub. L. 115–141, § 613, added subpars. (D) and (E).
2015—Subsecs. (g) to (i). Pub. L. 114–74 added subsecs. (g) and (h) and redesignated former subsec. (g) as (i).
2012—Pub. L. 112–96, § 6702(1), substituted “relocation or sharing costs” for “relocation costs” wherever appearing.
Subsec. (c). Pub. L. 112–96, § 6702(2), amended subsec. (c) generally. Prior to amendment, text read as follows: “The amounts in the Fund from auctions of eligible frequencies are authorized to be used to pay relocation or sharing costs, as defined in section 923(g)(3) of this title, of an eligible Federal entity incurring such costs with respect to relocation from those frequencies.”
Subsec. (d)(2)(A). Pub. L. 112–96, § 6702(3)(A)(iv), added subpar. (A). Former subpar. (A) redesignated (B).
Pub. L. 112–96, § 6702(3)(A)(i), inserted “or sharing” before the semicolon.
Subsec. (d)(2)(B). Pub. L. 112–96, § 6702(3)(A)(iii), redesignated subpar. (A) as (B). Former subpar. (B) redesignated (C).
Pub. L. 112–96, § 6702(3)(A)(ii), inserted “or sharing” before period at end.
Subsec. (d)(2)(C). Pub. L. 112–96, § 6702(3)(A)(iii), redesignated subpar. (B) as (C).
Subsec. (d)(3). Pub. L. 112–96, § 6702(3)(B), (C), added par. (3) and struck out former par. (3). Prior to amendment, text read as follows: “Any auction proceeds in the Fund that are remaining after the payment of the relocation or sharing costs that are payable from the Fund shall revert to and be deposited in the general fund of the Treasury not later than 8 years after the date of the deposit of such proceeds to the Fund.”
Subsec. (d)(4). Pub. L. 112–96, § 6702(3)(C), added par. (4).
Subsec. (e)(1)(B)(i). Pub. L. 112–96, § 6702(4)(A)(i), substituted “subsection (d)(2)(B)” for “subsection (d)(2)(A)”.
Subsec. (e)(1)(B)(ii). Pub. L. 112–96, § 6702(4)(A)(ii), substituted “subsection (d)(2)(C)” for “subsection (d)(2)(B)”.
Subsec. (e)(2). Pub. L. 112–96, § 6702(4)(B), substituted “relocation of the entity or implementation of the sharing arrangement by the entity” for “entity’s relocation” and “subsection (d)(2)(B)” for “subsection (d)(2)(A)” and inserted “or the implementation of such arrangement” after “such relocation”.
Subsecs. (f), (g). Pub. L. 112–96, § 6702(5), added subsecs. (f) and (g).
2009—Subsec. (e)(1)(B)(ii) to (iv). Pub. L. 111–8 inserted “and” after semicolon in cl. (ii), substituted period for “; and” in cl. (iii), and struck out cl. (iv) which read as follows: “the Comptroller General shall, within 30 days after receiving such plan, review such plan and submit to such committees an assessment of the explanation for the subsequent transfer or transfers.”

Statutory Notes and Related Subsidiaries
Annual ReportPub. L. 108–494, title II, § 207, Dec. 23, 2004, 118 Stat. 3996, provided that: 
“The National Telecommunications and Information Administration shall submit an annual report to the Committees on Appropriations and Energy and Commerce of the House of Representatives, the Committees on Appropriations and Commerce, Science, and Transportation of the Senate, and the Comptroller General on—
“(1) the progress made in adhering to the timelines applicable to relocation from eligible frequencies required under [former] section 118(d)(2)(A) of the National Telecommunications and Information Administration Organization Act [now 47 U.S.C. 928(d)(2)(B)], separately stated on a communication system-by-system basis and on an auction-by-auction basis; and

“(2) with respect to each relocated communication system and auction, a statement of the estimate of relocation costs required under section 113(g)(4) of such Act [47 U.S.C. 923(g)(4)], the actual relocations costs incurred, and the amount of such costs paid from the Spectrum Relocation Fund.”






§ 929. National security and other sensitive information(a) DeterminationIf the head of an Executive agency (as defined in section 105 of title 5) determines that public disclosure of any information contained in a notification or report required by section 923 or 928 of this title would reveal classified national security information, or other information for which there is a legal basis for nondisclosure and the public disclosure of which would be detrimental to national security, homeland security, or public safety or would jeopardize a law enforcement investigation, the head of the Executive agency shall notify the Assistant Secretary of that determination prior to the release of such information.


(b) Inclusion in annexThe head of the Executive agency shall place the information with respect to which a determination was made under subsection (a) in a separate annex to the notification or report required by section 923 or 928 of this title. The annex shall be provided to the subcommittee of primary jurisdiction of the congressional committee of primary jurisdiction in accordance with appropriate national security stipulations but shall not be disclosed to the public or provided to any unauthorized person through any means.


(Pub. L. 102–538, title I, § 119, as added Pub. L. 112–96, title VI, § 6703, Feb. 22, 2012, 126 Stat. 255.)


SUBCHAPTER III—MISCELLANEOUS
§ 941. Child-friendly second-level Internet domain(a) ResponsibilitiesThe NTIA shall require the registry selected to operate and maintain the United States country code Internet domain to establish, operate, and maintain a second-level domain within the United States country code domain that provides access only to material that is suitable for minors and not harmful to minors (in this section referred to as the “new domain”).


(b) Conditions of contracts(1) Initial registryThe NTIA shall not exercise any option periods under any contract between the NTIA and the initial registry to operate and maintain the United States country code Internet domain unless the initial registry agrees, during the 90-day period beginning upon December 4, 2002, to carry out, and to operate the new domain in accordance with, the requirements under subsection (c). Nothing in this subsection shall be construed to prevent the initial registry of the United States country code Internet domain from participating in the NTIA’s process for selecting a successor registry or to prevent the NTIA from awarding, to the initial registry, the contract to be successor registry subject to the requirements of paragraph (2).


(2) Successor registriesThe NTIA shall not enter into any contract for operating and maintaining the United States country code Internet domain with any successor registry unless such registry enters into an agreement with the NTIA, during the 90-day period after selection of such registry, that provides for the registry to carry out, and the new domain to operate in accordance with, the requirements under subsection (c).



(c) Requirements of new domainThe registry and new domain shall be subject to the following requirements:(1) Written content standards for the new domain, except that the NTIA shall not have any authority to establish such standards.

(2) Written agreements with each registrar for the new domain that require that use of the new domain is in accordance with the standards and requirements of the registry.

(3) Written agreements with registrars, which shall require registrars to enter into written agreements with registrants, to use the new domain in accordance with the standards and requirements of the registry.

(4) Rules and procedures for enforcement and oversight that minimize the possibility that the new domain provides access to content that is not in accordance with the standards and requirements of the registry.

(5) A process for removing from the new domain any content that is not in accordance with the standards and requirements of the registry.

(6) A process to provide registrants to the new domain with an opportunity for a prompt, expeditious, and impartial dispute resolution process regarding any material of the registrant excluded from the new domain.

(7) Continuous and uninterrupted service for the new domain during any transition to a new registry selected to operate and maintain new domain or the United States country code domain.

(8) Procedures and mechanisms to promote the accuracy of contact information submitted by registrants and retained by registrars in the new domain.

(9) Operationality of the new domain not later than one year after December 4, 2002.

(10) Written agreements with registrars, which shall require registrars to enter into written agreements with registrants, to prohibit two-way and multiuser interactive services in the new domain, unless the registrant certifies to the registrar that such service will be offered in compliance with the content standards established pursuant to paragraph (1) and is designed to reduce the risk of exploitation of minors using such two-way and multiuser interactive services.

(11) Written agreements with registrars, which shall require registrars to enter into written agreements with registrants, to prohibit hyperlinks in the new domain that take new domain users outside of the new domain.

(12) Any other action that the NTIA considers necessary to establish, operate, or maintain the new domain in accordance with the purposes of this section.


(d) Option periods for initial registryThe NTIA shall grant the initial registry the option periods available under the contract between the NTIA and the initial registry to operate and maintain the United States country code Internet domain if, and may not grant such option periods unless, the NTIA finds that the initial registry has satisfactorily performed its obligations under this Act and under the contract. Nothing in this section shall preempt or alter the NTIA’s authority to terminate such contract for the operation of the United States country code Internet domain for cause or for convenience.


(e) Treatment of registry and other entities(1) In generalOnly to the extent that such entities carry out functions under this section, the following entities are deemed to be interactive computer services for purposes of section 230(c) of the Communications Act of 1934 (47 U.S.C. 230(c)):(A) The registry that operates and maintains the new domain.

(B) Any entity that contracts with such registry to carry out functions to ensure that content accessed through the new domain complies with the limitations applicable to the new domain.

(C) Any registrar for the registry of the new domain that is operating in compliance with its agreement with the registry.


(2) Savings provisionNothing in paragraph (1) shall be construed to affect the applicability of any other provision of title II of the Communications Act of 1934 [47 U.S.C. 201 et seq.] to the entities covered by subparagraph (A), (B), or (C) of paragraph (1).



(f) EducationThe NTIA shall carry out a program to publicize the availability of the new domain and to educate the parents of minors regarding the process for utilizing the new domain in combination and coordination with hardware and software technologies that provide for filtering or blocking. The program under this subsection shall be commenced not later than 30 days after the date that the new domain first becomes operational and accessible by the public.


(g) Coordination with Federal GovernmentThe registry selected to operate and maintain the new domain shall—(1) consult with appropriate agencies of the Federal Government regarding procedures and actions to prevent minors and families who use the new domain from being targeted by adults and other children for predatory behavior, exploitation, or illegal actions; and

(2) based upon the consultations conducted pursuant to paragraph (1), establish such procedures and take such actions as the registry may deem necessary to prevent such targeting.

The consultations, procedures, and actions required under this subsection shall be commenced not later than 30 days after the date that the new domain first becomes operational and accessible by the public.

(h) Compliance reportThe registry shall prepare, on an annual basis, a report on the registry’s monitoring and enforcement procedures for the new domain. The registry shall submit each such report, setting forth the results of the review of its monitoring and enforcement procedures for the new domain, to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.


(i) Suspension of new domainIf the NTIA finds, pursuant to its own review or upon a good faith petition by the registry, that the new domain is not serving its intended purpose, the NTIA shall instruct the registry to suspend operation of the new domain until such time as the NTIA determines that the new domain can be operated as intended.


(j) DefinitionsFor purposes of this section, the following definitions shall apply:(1) Harmful to minorsThe term “harmful to minors” means, with respect to material, that—(A) the average person, applying contemporary community standards, would find, taking the material as a whole and with respect to minors, that it is designed to appeal to, or is designed to pander to, the prurient interest;

(B) the material depicts, describes, or represents, in a manner patently offensive with respect to minors, an actual or simulated sexual act or sexual contact, an actual or simulated normal or perverted sexual act, or a lewd exhibition of the genitals or post-pubescent female breast; and

(C) taken as a whole, the material lacks serious, literary, artistic, political, or scientific value for minors.


(2) MinorThe term “minor” means any person under 13 years of age.


(3) RegistryThe term “registry” means the registry selected to operate and maintain the United States country code Internet domain.


(4) Successor registryThe term “successor registry” means any entity that enters into a contract with the NTIA to operate and maintain the United States country code Internet domain that covers any period after the termination or expiration of the contract to operate and maintain the United States country code Internet domain, and any option periods under such contract, that was signed on October 26, 2001.


(5) Suitable for minorsThe term “suitable for minors” means, with respect to material, that it—(A) is not psychologically or intellectually inappropriate for minors; and

(B) serves—(i) the educational, informational, intellectual, or cognitive needs of minors; or

(ii) the social, emotional, or entertainment needs of minors.




(Pub. L. 102–538, title I, § 157, as added Pub. L. 107–317, § 4, Dec. 4, 2002, 116 Stat. 2767.)

Editorial Notes

References in TextThis Act, referred to in subsec. (d), is Pub. L. 102–538, Oct. 27, 1992, 106 Stat. 3533, as amended, known as the Telecommunications Authorization Act of 1992. Title I of the Act, known as the National Telecommunications and Information Administration Organization Act, is classified principally to this chapter. For complete classification of this Act to the Code, see Tables.
The Communications Act of 1934, referred to in subsec. (e)(2), is act June 19, 1934, ch. 652, 48 Stat. 1064, as amended. Title II of the Act is classified generally to subchapter II (§ 201 et seq.) of chapter 5 of this title. For complete classification of this Act to the Code, see section 609 of this title and Tables.

Statutory Notes and Related Subsidiaries
Findings and PurposesPub. L. 107–317, § 2, Dec. 4, 2002, 116 Stat. 2766, provided that:
“(a) Findings.—The Congress finds that—“(1) the World Wide Web presents a stimulating and entertaining opportunity for children to learn, grow, and develop educationally and intellectually;

“(2) Internet technology also makes available an extensive amount of information that is harmful to children, as studies indicate that a significant portion of all material available on the Internet is related to pornography;

“(3) young children, when trying to use the World Wide Web for positive purposes, are often presented—either mistakenly or intentionally—with material that is inappropriate for their age, which can be extremely frustrating for children, parents, and educators;

“(4) exposure of children to material that is inappropriate for them, including pornography, can distort the education and development of the Nation’s youth and represents a serious harm to American families that can lead to a host of other problems for children, including inappropriate use of chat rooms, physical molestation, harassment, and legal and financial difficulties;

“(5) young boys and girls, older teens, troubled youth, frequent Internet users, chat room participants, online risk takers, and those who communicate online with strangers are at greater risk for receiving unwanted sexual solicitation on the Internet;

“(6) studies have shown that 19 percent of youth (ages 10 to 17) who used the Internet regularly were the targets of unwanted sexual solicitation, but less than 10 percent of the solicitations were reported to the police;

“(7) children who come across illegal content should report it to the congressionally authorized CyberTipline, an online mechanism developed by the National Center for Missing and Exploited Children, for citizens to report sexual crimes against children;

“(8) the CyberTipline has received more than 64,400 reports, including reports of child pornography, online enticement for sexual acts, child molestation (outside the family), and child prostitution;

“(9) although the computer software and hardware industries, and other related industries, have developed innovative ways to help parents and educators restrict material that is harmful to minors through parental control protections and self-regulation, to date such efforts have not provided a national solution to the problem of minors accessing harmful material on the World Wide Web;

“(10) the creation of a ‘green-light’ area within the United States country code Internet domain, that will contain only content that is appropriate for children under the age of 13, is analogous to the creation of a children’s section within a library and will promote the positive experiences of children and families in the United States; and

“(11) while custody, care, and nurture of the child reside first with the parent, the protection of the physical and psychological well-being of minors by shielding them from material that is harmful to them is a compelling governmental interest.


“(b) Purposes.—The purposes of this Act [see Short Title of 2002 Amendment note set out under section 901 of this title] are—“(1) to facilitate the creation of a second-level domain within the United States country code Internet domain for the location of material that is suitable for minors and not harmful to minors; and

“(2) to ensure that the National Telecommunications and Information Administration oversees the creation of such a second-level domain and ensures the effective and efficient establishment and operation of the new domain.”







§ 942. Coordination of 9–1–1, E9–1–1, and Next Generation 9–1–1 implementation(a) 9–1–1 Implementation Coordination Office(1) Establishment and continuationThe Assistant Secretary and the Administrator of the National Highway Traffic Safety Administration shall—(A) establish and further a program to facilitate coordination and communication between Federal, State, and local emergency communications systems, emergency personnel, public safety organizations, telecommunications carriers, and telecommunications equipment manufacturers and vendors involved in the implementation of 9–1–1 services; and

(B) establish a 9–1–1 Implementation Coordination Office to implement the provisions of this section.


(2) Management plan(A) DevelopmentThe Assistant Secretary and the Administrator shall develop a management plan for the grant program established under this section, including by developing—(i) plans related to the organizational structure of such program; and

(ii) funding profiles for each fiscal year of the duration of such program.


(B) Submission to CongressNot later than 90 days after February 22, 2012, the Assistant Secretary and the Administrator shall submit the management plan developed under subparagraph (A) to—(i) the Committees on Commerce, Science, and Transportation and Appropriations of the Senate; and

(ii) the Committees on Energy and Commerce and Appropriations of the House of Representatives.



(3) Purpose of OfficeThe Office shall—(A) take actions, in concert with coordinators designated in accordance with subsection (b)(3)(A)(ii), to improve coordination and communication with respect to the implementation of 9–1–1 services, E9–1–1 services, and Next Generation 9–1–1 services;

(B) develop, collect, and disseminate information concerning practices, procedures, and technology used in the implementation of 9–1–1 services, E9–1–1 services, and Next Generation 9–1–1 services;

(C) advise and assist eligible entities in the preparation of implementation plans required under subsection (b)(3)(A)(iii);

(D) receive, review, and recommend the approval or disapproval of applications for grants under subsection (b); and

(E) oversee the use of funds provided by such grants in fulfilling such implementation plans.


(4) ReportsThe Assistant Secretary and the Administrator shall provide an annual report to Congress by the first day of October of each year on the activities of the Office to improve coordination and communication with respect to the implementation of 9–1–1 services, E9–1–1 services, and Next Generation 9–1–1 services.



(b) 9–1–1, E9–1–1, and Next Generation 9–1–1 implementation grants(1) Matching grantsThe Assistant Secretary and the Administrator, acting through the Office, shall provide grants to eligible entities for—(A) the implementation and operation of 9–1–1 services, E9–1–1 services, migration to an IP-enabled emergency network, and adoption and operation of Next Generation 9–1–1 services and applications;

(B) the implementation of IP-enabled emergency services and applications enabled by Next Generation 9–1–1 services, including the establishment of IP backbone networks and the application layer software infrastructure needed to interconnect the multitude of emergency response organizations; and

(C) training public safety personnel, including call-takers, first responders, and other individuals and organizations who are part of the emergency response chain in 9–1–1 services.


(2) Matching requirementThe Federal share of the cost of a project eligible for a grant under this section shall not exceed 60 percent.


(3) Coordination requiredIn providing grants under paragraph (1), the Assistant Secretary and the Administrator shall require an eligible entity to certify in its application that—(A) in the case of an eligible entity that is a State government, the entity—(i) has coordinated its application with the public safety answering points located within the jurisdiction of such entity;

(ii) has designated a single officer or governmental body of the entity to serve as the coordinator of implementation of 9–1–1 services, except that such designation need not vest such coordinator with direct legal authority to implement 9–1–1 services, E9–1–1 services, or Next Generation 9–1–1 services or to manage emergency communications operations;

(iii) has established a plan for the coordination and implementation of 9–1–1 services, E9–1–1 services, and Next Generation 9–1–1 services; and

(iv) has integrated telecommunications services involved in the implementation and delivery of 9–1–1 services, E9–1–1 services, and Next Generation 9–1–1 services; or


(B) in the case of an eligible entity that is not a State, the entity has complied with clauses (i), (iii), and (iv) of subparagraph (A), and the State in which it is located has complied with clause (ii) of such subparagraph.


(4) CriteriaNot later than 120 days after February 22, 2012, the Assistant Secretary and the Administrator shall issue regulations, after providing the public with notice and an opportunity to comment, prescribing the criteria for selection for grants under this section. The criteria shall include performance requirements and a timeline for completion of any project to be financed by a grant under this section. The Assistant Secretary and the Administrator shall update such regulations as necessary.



(c) Diversion of 9–1–1 charges(1) Designated 9–1–1 chargesFor the purposes of this subsection, the term “designated 9–1–1 charges” means any taxes, fees, or other charges imposed by a State or other taxing jurisdiction that are designated or presented as dedicated to deliver or improve 9–1–1 services, E9–1–1 services, or Next Generation 9–1–1 services.


(2) CertificationEach applicant for a matching grant under this section shall certify to the Assistant Secretary and the Administrator at the time of application, and each applicant that receives such a grant shall certify to the Assistant Secretary and the Administrator annually thereafter during any period of time during which the funds from the grant are available to the applicant, that no portion of any designated 9–1–1 charges imposed by a State or other taxing jurisdiction within which the applicant is located are being obligated or expended for any purpose other than the purposes for which such charges are designated or presented during the period beginning 180 days immediately preceding the date of the application and continuing through the period of time during which the funds from the grant are available to the applicant.


(3) Condition of grantEach applicant for a grant under this section shall agree, as a condition of receipt of the grant, that if the State or other taxing jurisdiction within which the applicant is located, during any period of time during which the funds from the grant are available to the applicant, obligates or expends designated 9–1–1 charges for any purpose other than the purposes for which such charges are designated or presented, eliminates such charges, or redesignates such charges for purposes other than the implementation or operation of 9–1–1 services, E9–1–1 services, or Next Generation 9–1–1 services, all of the funds from such grant shall be returned to the Office.


(4) Penalty for providing false informationAny applicant that provides a certification under paragraph (2) knowing that the information provided in the certification was false shall—(A) not be eligible to receive the grant under subsection (b);

(B) return any grant awarded under subsection (b) during the time that the certification was not valid; and

(C) not be eligible to receive any subsequent grants under subsection (b).



(d) Funding and termination(1) In generalFrom the amounts made available to the Assistant Secretary and the Administrator under section 1457(b)(6) of this title, the Assistant Secretary and the Administrator are authorized to provide grants under this section through the end of fiscal year 2022. Not more than 5 percent of such amounts may be obligated or expended to cover the administrative costs of carrying out this section.


(2) TerminationEffective on October 1, 2022, the authority provided by this section terminates and this section shall have no effect.



(e) DefinitionsIn this section, the following definitions shall apply:(1) 9–1–1 servicesThe term “9–1–1 services” includes both E9–1–1 services and Next Generation 9–1–1 services.


(2) E9–1–1 servicesThe term “E9–1–1 services” means both phase I and phase II enhanced 9–1–1 services, as described in section 20.18 of the Commission’s regulations (47 C.F.R. 20.18), as in effect on February 22, 2012, or as subsequently revised by the Commission.


(3) Eligible entity(A) In generalThe term “eligible entity” means a State or local government or a tribal organization (as defined in section 5304(l) of title 25).


(B) InstrumentalitiesThe term “eligible entity” includes public authorities, boards, commissions, and similar bodies created by one or more eligible entities described in subparagraph (A) to provide 9–1–1 services, E9–1–1 services, or Next Generation 9–1–1 services.


(C) ExceptionThe term “eligible entity” does not include any entity that has failed to submit the most recently required certification under subsection (c) within 30 days after the date on which such certification is due.



(4) Emergency callThe term “emergency call” refers to any real-time communication with a public safety answering point or other emergency management or response agency, including—(A) through voice, text, or video and related data; and

(B) nonhuman-initiated automatic event alerts, such as alarms, telematics, or sensor data, which may also include real-time voice, text, or video communications.


(5) Next Generation 9–1–1 servicesThe term “Next Generation 9–1–1 services” means an IP-based system comprised of hardware, software, data, and operational policies and procedures that—(A) provides standardized interfaces from emergency call and message services to support emergency communications;

(B) processes all types of emergency calls, including voice, data, and multimedia information;

(C) acquires and integrates additional emergency call data useful to call routing and handling;

(D) delivers the emergency calls, messages, and data to the appropriate public safety answering point and other appropriate emergency entities;

(E) supports data or video communications needs for coordinated incident response and management; and

(F) provides broadband service to public safety answering points or other first responder entities.


(6) OfficeThe term “Office” means the 9–1–1 Implementation Coordination Office.


(7) Public safety answering pointThe term “public safety answering point” has the meaning given the term in section 222 of this title.


(8) StateThe term “State” means any State of the United States, the District of Columbia, Puerto Rico, American Samoa, Guam, the United States Virgin Islands, the Northern Mariana Islands, and any other territory or possession of the United States.



(Pub. L. 102–538, title I, § 158, as added Pub. L. 108–494, title I, § 104, Dec. 23, 2004, 118 Stat. 3987; amended Pub. L. 110–53, title XXIII, § 2303, Aug. 3, 2007, 121 Stat. 543; Pub. L. 110–283, title I, § 102, July 23, 2008, 122 Stat. 2623; Pub. L. 112–96, title VI, § 6503, Feb. 22, 2012, 126 Stat. 237.)

Editorial Notes
Amendments2012—Pub. L. 112–96 amended section generally. Prior to amendment, section established a joint program to facilitate coordination and communication between Federal, State, and local emergency communications systems, emergency personnel, public safety organizations, telecommunications carriers, and telecommunications equipment manufacturers and vendors involved in the implementation of E–911 services and created an E–911 Implementation Coordination Office.
2008—Subsec. (b)(1). Pub. L. 110–283, § 102(1), inserted “and for migration to an IP-enabled emergency network” before period at end.
Subsecs. (d) to (f). Pub. L. 110–283, §  102(2), (3), added subsec. (d) and redesignated former subsecs. (d) and (e) as (e) and (f), respectively.
2007—Subsec. (b)(4). Pub. L. 110–53 inserted at end “Within 180 days after August 3, 2007, the Assistant Secretary and the Administrator shall jointly issue regulations updating the criteria to allow a portion of the funds to be used to give priority to grants that are requested by public safety answering points that were not capable of receiving 911 calls as of August 3, 2007, for the incremental cost of upgrading from Phase I to Phase II compliance. Such grants shall be subject to all other requirements of this section.”

Statutory Notes and Related Subsidiaries
FindingsPub. L. 108–494, title I, § 102, Dec. 23, 2004, 118 Stat. 3986, provided that: 
“The Congress finds that—
“(1) for the sake of our Nation’s homeland security and public safety, a universal emergency telephone number (911) that is enhanced with the most modern and state-of-the-art telecommunications capabilities possible should be available to all citizens in all regions of the Nation;

“(2) enhanced emergency communications require Federal, State, and local government resources and coordination;

“(3) any funds that are collected from fees imposed on consumer bills for the purposes of funding 911 services or enhanced 911 should go only for the purposes for which the funds are collected; and

“(4) enhanced 911 is a high national priority and it requires Federal leadership, working in cooperation with State and local governments and with the numerous organizations dedicated to delivering emergency communications services.”




PurposesPub. L. 108–494, title I, § 103, Dec. 23, 2004, 118 Stat. 3986, provided that: 
“The purposes of this title [see section 101 of title I of Pub. L. 108–494, set out as a Short Title of 2004 Amendment note under section 901 of this title] are—
“(1) to coordinate 911 services and E–911 services, at the Federal, State, and local levels; and

“(2) to ensure that funds collected on telecommunications bills for enhancing emergency 911 services are used only for the purposes for which the funds are being collected.”








CHAPTER 9—INTERCEPTION OF DIGITAL AND OTHER COMMUNICATIONS




SUBCHAPTER I—INTERCEPTION OF DIGITAL AND OTHER COMMUNICATIONS


Sec.


1001.Definitions.


1002.Assistance capability requirements.


1003.Notices of capacity requirements.


1004.Systems security and integrity.


1005.Cooperation of equipment manufacturers and providers of telecommunications support services.


1006.Technical requirements and standards; extension of compliance date.


1007.Enforcement orders.


1008.Payment of costs of telecommunications carriers to comply with capability requirements.


1009.Authorization of appropriations.


1010.Reports.



SUBCHAPTER II—TELECOMMUNICATIONS CARRIER COMPLIANCE PAYMENTS


1021.Department of Justice Telecommunications Carrier Compliance Fund.



SUBCHAPTER I—INTERCEPTION OF DIGITAL AND OTHER COMMUNICATIONS
§ 1001. Definitions
For purposes of this subchapter—(1) The terms defined in section 2510 of title 18 have, respectively, the meanings stated in that section.

(2) The term “call-identifying information” means dialing or signaling information that identifies the origin, direction, destination, or termination of each communication generated or received by a subscriber by means of any equipment, facility, or service of a telecommunications carrier.

(3) The term “Commission” means the Federal Communications Commission.

(4) The term “electronic messaging services” means software-based services that enable the sharing of data, images, sound, writing, or other information among computing devices controlled by the senders or recipients of the messages.

(5) The term “government” means the government of the United States and any agency or instrumentality thereof, the District of Columbia, any commonwealth, territory, or possession of the United States, and any State or political subdivision thereof authorized by law to conduct electronic surveillance.

(6) The term “information services”—(A) means the offering of a capability for generating, acquiring, storing, transforming, processing, retrieving, utilizing, or making available information via telecommunications; and

(B) includes—(i) a service that permits a customer to retrieve stored information from, or file information for storage in, information storage facilities;

(ii) electronic publishing; and

(iii) electronic messaging services; but


(C) does not include any capability for a telecommunications carrier’s internal management, control, or operation of its telecommunications network.


(7) The term “telecommunications support services” means a product, software, or service used by a telecommunications carrier for the internal signaling or switching functions of its telecommunications network.

(8) The term “telecommunications carrier”—(A) means a person or entity engaged in the transmission or switching of wire or electronic communications as a common carrier for hire; and

(B) includes—(i) a person or entity engaged in providing commercial mobile service (as defined in section 332(d) of this title); or

(ii) a person or entity engaged in providing wire or electronic communication switching or transmission service to the extent that the Commission finds that such service is a replacement for a substantial portion of the local telephone exchange service and that it is in the public interest to deem such a person or entity to be a telecommunications carrier for purposes of this subchapter; but


(C) does not include—(i) persons or entities insofar as they are engaged in providing information services; and

(ii) any class or category of telecommunications carriers that the Commission exempts by rule after consultation with the Attorney General.



(Pub. L. 103–414, title I, § 102, Oct. 25, 1994, 108 Stat. 4279.)

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 103–414, title I, § 111, Oct. 25, 1994, 108 Stat. 4288, provided that:
“(a) In General.—Except as provided in subsection (b), this title [enacting this subchapter and provisions set out below] shall take effect on the date of enactment of this Act [Oct. 25, 1994].

“(b) Assistance Capability and Systems Security and Integrity Requirements.—Sections 103 and 105 of this title [enacting sections 1002 and 1004 of this title] shall take effect on the date that is 4 years after the date of enactment of this Act.”




Short TitlePub. L. 103–414, title I, § 101, Oct. 25, 1994, 108 Stat. 4279, provided that: “This title [enacting this subchapter and provisions set out as a note above] may be cited as the ‘Communications Assistance for Law Enforcement Act’.”




§ 1002. Assistance capability requirements(a) Capability requirementsExcept as provided in subsections (b), (c), and (d) of this section and sections 1007(a) and 1008(b) and (d) of this title, a telecommunications carrier shall ensure that its equipment, facilities, or services that provide a customer or subscriber with the ability to originate, terminate, or direct communications are capable of—(1) expeditiously isolating and enabling the government, pursuant to a court order or other lawful authorization, to intercept, to the exclusion of any other communications, all wire and electronic communications carried by the carrier within a service area to or from equipment, facilities, or services of a subscriber of such carrier concurrently with their transmission to or from the subscriber’s equipment, facility, or service, or at such later time as may be acceptable to the government;

(2) expeditiously isolating and enabling the government, pursuant to a court order or other lawful authorization, to access call-identifying information that is reasonably available to the carrier—(A) before, during, or immediately after the transmission of a wire or electronic communication (or at such later time as may be acceptable to the government); and

(B) in a manner that allows it to be associated with the communication to which it pertains,

except that, with regard to information acquired solely pursuant to the authority for pen registers and trap and trace devices (as defined in section 3127 of title 18), such call-identifying information shall not include any information that may disclose the physical location of the subscriber (except to the extent that the location may be determined from the telephone number);

(3) delivering intercepted communications and call-identifying information to the government, pursuant to a court order or other lawful authorization, in a format such that they may be transmitted by means of equipment, facilities, or services procured by the government to a location other than the premises of the carrier; and

(4) facilitating authorized communications interceptions and access to call-identifying information unobtrusively and with a minimum of interference with any subscriber’s telecommunications service and in a manner that protects—(A) the privacy and security of communications and call-identifying information not authorized to be intercepted; and

(B) information regarding the government’s interception of communications and access to call-identifying information.



(b) Limitations(1) Design of features and systems configurationsThis subchapter does not authorize any law enforcement agency or officer—(A) to require any specific design of equipment, facilities, services, features, or system configurations to be adopted by any provider of a wire or electronic communication service, any manufacturer of telecommunications equipment, or any provider of telecommunications support services; or

(B) to prohibit the adoption of any equipment, facility, service, or feature by any provider of a wire or electronic communication service, any manufacturer of telecommunications equipment, or any provider of telecommunications support services.


(2) Information services; private networks and interconnection services and facilitiesThe requirements of subsection (a) do not apply to—(A) information services; or

(B) equipment, facilities, or services that support the transport or switching of communications for private networks or for the sole purpose of interconnecting telecommunications carriers.


(3) EncryptionA telecommunications carrier shall not be responsible for decrypting, or ensuring the government’s ability to decrypt, any communication encrypted by a subscriber or customer, unless the encryption was provided by the carrier and the carrier possesses the information necessary to decrypt the communication.



(c) Emergency or exigent circumstancesIn emergency or exigent circumstances (including those described in sections 2518(7) or (11)(b) and 3125 of title 18 and section 1805(e) of title 50), a carrier at its discretion may comply with subsection (a)(3) by allowing monitoring at its premises if that is the only means of accomplishing the interception or access.


(d) Mobile service assistance requirementsA telecommunications carrier that is a provider of commercial mobile service (as defined in section 332(d) of this title) offering a feature or service that allows subscribers to redirect, hand off, or assign their wire or electronic communications to another service area or another service provider or to utilize facilities in another service area or of another service provider shall ensure that, when the carrier that had been providing assistance for the interception of wire or electronic communications or access to call-identifying information pursuant to a court order or lawful authorization no longer has access to the content of such communications or call-identifying information within the service area in which interception has been occurring as a result of the subscriber’s use of such a feature or service, information is made available to the government (before, during, or immediately after the transfer of such communications) identifying the provider of a wire or electronic communication service that has acquired access to the communications.


(Pub. L. 103–414, title I, § 103, Oct. 25, 1994, 108 Stat. 4280.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective on the date that is 4 years after Oct. 25, 1994, see section 111(b) of Pub. L. 103–414, set out as a note under section 1001 of this title.



§ 1003. Notices of capacity requirements(a) Notices of maximum and actual capacity requirements(1) In generalNot later than 1 year after October 25, 1994, after consulting with State and local law enforcement agencies, telecommunications carriers, providers of telecommunications support services, and manufacturers of telecommunications equipment, and after notice and comment, the Attorney General shall publish in the Federal Register and provide to appropriate telecommunications industry associations and standard-setting organizations—(A) notice of the actual number of communication interceptions, pen registers, and trap and trace devices, representing a portion of the maximum capacity set forth under subparagraph (B), that the Attorney General estimates that government agencies authorized to conduct electronic surveillance may conduct and use simultaneously by the date that is 4 years after October 25, 1994; and

(B) notice of the maximum capacity required to accommodate all of the communication interceptions, pen registers, and trap and trace devices that the Attorney General estimates that government agencies authorized to conduct electronic surveillance may conduct and use simultaneously after the date that is 4 years after October 25, 1994.


(2) Basis of noticesThe notices issued under paragraph (1)—(A) may be based upon the type of equipment, type of service, number of subscribers, type or size or 11 So in original. Probably should be “of”. carrier, nature of service area, or any other measure; and

(B) shall identify, to the maximum extent practicable, the capacity required at specific geographic locations.



(b) Compliance with capacity notices(1) Initial capacityWithin 3 years after the publication by the Attorney General of a notice of capacity requirements or within 4 years after October 25, 1994, whichever is longer, a telecommunications carrier shall, subject to subsection (e), ensure that its systems are capable of—(A) accommodating simultaneously the number of interceptions, pen registers, and trap and trace devices set forth in the notice under subsection (a)(1)(A); and

(B) expanding to the maximum capacity set forth in the notice under subsection (a)(1)(B).


(2) Expansion to maximum capacityAfter the date described in paragraph (1), a telecommunications carrier shall, subject to subsection (e), ensure that it can accommodate expeditiously any increase in the actual number of communication interceptions, pen registers, and trap and trace devices that authorized agencies may seek to conduct and use, up to the maximum capacity requirement set forth in the notice under subsection (a)(1)(B).



(c) Notices of increased maximum capacity requirements(1) NoticeThe Attorney General shall periodically publish in the Federal Register, after notice and comment, notice of any necessary increases in the maximum capacity requirement set forth in the notice under subsection (a)(1)(B).


(2) ComplianceWithin 3 years after notice of increased maximum capacity requirements is published under paragraph (1), or within such longer time period as the Attorney General may specify, a telecommunications carrier shall, subject to subsection (e), ensure that its systems are capable of expanding to the increased maximum capacity set forth in the notice.



(d) Carrier statementWithin 180 days after the publication by the Attorney General of a notice of capacity requirements pursuant to subsection (a) or (c), a telecommunications carrier shall submit to the Attorney General a statement identifying any of its systems or services that do not have the capacity to accommodate simultaneously the number of interceptions, pen registers, and trap and trace devices set forth in the notice under such subsection.


(e) Reimbursement required for complianceThe Attorney General shall review the statements submitted under subsection (d) and may, subject to the availability of appropriations, agree to reimburse a telecommunications carrier for costs directly associated with modifications to attain such capacity requirement that are determined to be reasonable in accordance with section 1008(e) of this title. Until the Attorney General agrees to reimburse such carrier for such modification, such carrier shall be considered to be in compliance with the capacity notices under subsection (a) or (c).


(Pub. L. 103–414, title I, § 104, Oct. 25, 1994, 108 Stat. 4282.)

§ 1004. Systems security and integrity
A telecommunications carrier shall ensure that any interception of communications or access to call-identifying information effected within its switching premises can be activated only in accordance with a court order or other lawful authorization and with the affirmative intervention of an individual officer or employee of the carrier acting in accordance with regulations prescribed by the Commission.
(Pub. L. 103–414, title I, § 105, Oct. 25, 1994, 108 Stat. 4283.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective on the date that is 4 years after Oct. 25, 1994, see section 111(b) of Pub. L. 103–414, set out as a note under section 1001 of this title.



§ 1005. Cooperation of equipment manufacturers and providers of telecommunications support services(a) ConsultationA telecommunications carrier shall consult, as necessary, in a timely fashion with manufacturers of its telecommunications transmission and switching equipment and its providers of telecommunications support services for the purpose of ensuring that current and planned equipment, facilities, and services comply with the capability requirements of section 1002 of this title and the capacity requirements identified by the Attorney General under section 1003 of this title.


(b) CooperationSubject to sections 1003(e), 1007(a), and 1008(b) and (d) of this title, a manufacturer of telecommunications transmission or switching equipment and a provider of telecommunications support services shall, on a reasonably timely basis and at a reasonable charge, make available to the telecommunications carriers using its equipment, facilities, or services such features or modifications as are necessary to permit such carriers to comply with the capability requirements of section 1002 of this title and the capacity requirements identified by the Attorney General under section 1003 of this title.


(Pub. L. 103–414, title I, § 106, Oct. 25, 1994, 108 Stat. 4284.)

§ 1006. Technical requirements and standards; extension of compliance date(a) Safe harbor(1) ConsultationTo ensure the efficient and industry-wide implementation of the assistance capability requirements under section 1002 of this title, the Attorney General, in coordination with other Federal, State, and local law enforcement agencies, shall consult with appropriate associations and standard-setting organizations of the telecommunications industry, with representatives of users of telecommunications equipment, facilities, and services, and with State utility commissions.


(2) Compliance under accepted standardsA telecommunications carrier shall be found to be in compliance with the assistance capability requirements under section 1002 of this title, and a manufacturer of telecommunications transmission or switching equipment or a provider of telecommunications support services shall be found to be in compliance with section 1005 of this title, if the carrier, manufacturer, or support service provider is in compliance with publicly available technical requirements or standards adopted by an industry association or standard-setting organization, or by the Commission under subsection (b), to meet the requirements of section 1002 of this title.


(3) Absence of standardsThe absence of technical requirements or standards for implementing the assistance capability requirements of section 1002 of this title shall not—(A) preclude a telecommunications carrier, manufacturer, or telecommunications support services provider from deploying a technology or service; or

(B) relieve a carrier, manufacturer, or telecommunications support services provider of the obligations imposed by section 1002 or 1005 of this title, as applicable.



(b) Commission authorityIf industry associations or standard-setting organizations fail to issue technical requirements or standards or if a Government 11 So in original. Probably should not be capitalized. agency or any other person believes that such requirements or standards are deficient, the agency or person may petition the Commission to establish, by rule, technical requirements or standards that—(1) meet the assistance capability requirements of section 1002 of this title by cost-effective methods;

(2) protect the privacy and security of communications not authorized to be intercepted;

(3) minimize the cost of such compliance on residential ratepayers;

(4) serve the policy of the United States to encourage the provision of new technologies and services to the public; and

(5) provide a reasonable time and conditions for compliance with and the transition to any new standard, including defining the obligations of telecommunications carriers under section 1002 of this title during any transition period.


(c) Extension of compliance date for equipment, facilities, and services(1) PetitionA telecommunications carrier proposing to install or deploy, or having installed or deployed, any equipment, facility, or service prior to the effective date of section 1002 of this title may petition the Commission for 1 or more extensions of the deadline for complying with the assistance capability requirements under section 1002 of this title.


(2) Grounds for extensionThe Commission may, after consultation with the Attorney General, grant an extension under this subsection, if the Commission determines that compliance with the assistance capability requirements under section 1002 of this title is not reasonably achievable through application of technology available within the compliance period.


(3) Length of extensionAn extension under this subsection shall extend for no longer than the earlier of—(A) the date determined by the Commission as necessary for the carrier to comply with the assistance capability requirements under section 1002 of this title; or

(B) the date that is 2 years after the date on which the extension is granted.


(4) Applicability of extensionAn extension under this subsection shall apply to only that part of the carrier’s business on which the new equipment, facility, or service is used.



(Pub. L. 103–414, title I, § 107, Oct. 25, 1994, 108 Stat. 4284.)

Editorial Notes

References in TextThe effective date of section 1002 of this title, referred to in subsec. (c)(1), is the date that is 4 years after Oct. 25, 1994, see section 111(b) of Pub. L. 103–414, set out as an Effective Date note under section 1001 of this title.



§ 1007. Enforcement orders(a) Grounds for issuanceA court shall issue an order enforcing this subchapter under section 2522 of title 18 only if the court finds that—(1) alternative technologies or capabilities or the facilities of another carrier are not reasonably available to law enforcement for implementing the interception of communications or access to call-identifying information; and

(2) compliance with the requirements of this subchapter is reasonably achievable through the application of available technology to the equipment, facility, or service at issue or would have been reasonably achievable if timely action had been taken.


(b) Time for complianceUpon issuing an order enforcing this subchapter, the court shall specify a reasonable time and conditions for complying with its order, considering the good faith efforts to comply in a timely manner, any effect on the carrier’s, manufacturer’s, or service provider’s ability to continue to do business, the degree of culpability or delay in undertaking efforts to comply, and such other matters as justice may require.


(c) LimitationsAn order enforcing this subchapter may not—(1) require a telecommunications carrier to meet the Government’s 11 So in original. Probably should not be capitalized. demand for interception of communications and acquisition of call-identifying information to any extent in excess of the capacity for which the Attorney General has agreed to reimburse such carrier;

(2) require any telecommunications carrier to comply with assistance capability requirement 22 So in original. Probably should be “requirements”. of section 1002 of this title if the Commission has determined (pursuant to section 1008(b)(1) of this title) that compliance is not reasonably achievable, unless the Attorney General has agreed (pursuant to section 1008(b)(2) of this title) to pay the costs described in section 1008(b)(2)(A) of this title; or

(3) require a telecommunications carrier to modify, for the purpose of complying with the assistance capability requirements of section 1002 of this title, any equipment, facility, or service deployed on or before January 1, 1995, unless—(A) the Attorney General has agreed to pay the telecommunications carrier for all reasonable costs directly associated with modifications necessary to bring the equipment, facility, or service into compliance with those requirements; or

(B) the equipment, facility, or service has been replaced or significantly upgraded or otherwise undergoes major modification.



(Pub. L. 103–414, title I, § 108, Oct. 25, 1994, 108 Stat. 4285.)

§ 1008. Payment of costs of telecommunications carriers to comply with capability requirements(a) Equipment, facilities, and services deployed on or before January 1, 1995The Attorney General may, subject to the availability of appropriations, agree to pay telecommunications carriers for all reasonable costs directly associated with the modifications performed by carriers in connection with equipment, facilities, and services installed or deployed on or before January 1, 1995, to establish the capabilities necessary to comply with section 1002 of this title.


(b) Equipment, facilities, and services deployed after January 1, 1995(1) Determinations of reasonably achievableThe Commission, on petition from a telecommunications carrier or any other interested person, and after notice to the Attorney General, shall determine whether compliance with the assistance capability requirements of section 1002 of this title is reasonably achievable with respect to any equipment, facility, or service installed or deployed after January 1, 1995. The Commission shall make such determination within 1 year after the date such petition is filed. In making such determination, the Commission shall determine whether compliance would impose significant difficulty or expense on the carrier or on the users of the carrier’s systems and shall consider the following factors:(A) The effect on public safety and national security.

(B) The effect on rates for basic residential telephone service.

(C) The need to protect the privacy and security of communications not authorized to be intercepted.

(D) The need to achieve the capability assistance requirements of section 1002 of this title by cost-effective methods.

(E) The effect on the nature and cost of the equipment, facility, or service at issue.

(F) The effect on the operation of the equipment, facility, or service at issue.

(G) The policy of the United States to encourage the provision of new technologies and services to the public.

(H) The financial resources of the telecommunications carrier.

(I) The effect on competition in the provision of telecommunications services.

(J) The extent to which the design and development of the equipment, facility, or service was initiated before January 1, 1995.

(K) Such other factors as the Commission determines are appropriate.


(2) CompensationIf compliance with the assistance capability requirements of section 1002 of this title is not reasonably achievable with respect to equipment, facilities, or services deployed after January 1, 1995—(A) the Attorney General, on application of a telecommunications carrier, may agree, subject to the availability of appropriations, to pay the telecommunications carrier for the additional reasonable costs of making compliance with such assistance capability requirements reasonably achievable; and

(B) if the Attorney General does not agree to pay such costs, the telecommunications carrier shall be deemed to be in compliance with such capability requirements.



(c) Allocation of funds for paymentThe Attorney General shall allocate funds appropriated to carry out this subchapter in accordance with law enforcement priorities determined by the Attorney General.


(d) Failure to make payment with respect to equipment, facilities, and services deployed on or before January 1, 1995If a carrier has requested payment in accordance with procedures promulgated pursuant to subsection (e), and the Attorney General has not agreed to pay the telecommunications carrier for all reasonable costs directly associated with modifications necessary to bring any equipment, facility, or service deployed on or before January 1, 1995, into compliance with the assistance capability requirements of section 1002 of this title, such equipment, facility, or service shall be considered to be in compliance with the assistance capability requirements of section 1002 of this title until the equipment, facility, or service is replaced or significantly upgraded or otherwise undergoes major modification.


(e) Cost control regulations(1) In generalThe Attorney General shall, after notice and comment, establish regulations necessary to effectuate timely and cost-efficient payment to telecommunications carriers under this subchapter, under chapters 119 and 121 of title 18, and under the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.).


(2) Contents of regulationsThe Attorney General, after consultation with the Commission, shall prescribe regulations for purposes of determining reasonable costs under this subchapter. Such regulations shall seek to minimize the cost to the Federal Government and shall—(A) permit recovery from the Federal Government of—(i) the direct costs of developing the modifications described in subsection (a), of providing the capabilities requested under subsection (b)(2), or of providing the capacities requested under section 1003(e) of this title, but only to the extent that such costs have not been recovered from any other governmental or nongovernmental entity;

(ii) the costs of training personnel in the use of such capabilities or capacities; and

(iii) the direct costs of deploying or installing such capabilities or capacities;


(B) in the case of any modification that may be used for any purpose other than lawfully authorized electronic surveillance by a law enforcement agency of a government, permit recovery of only the incremental cost of making the modification suitable for such law enforcement purposes; and

(C) maintain the confidentiality of trade secrets.


(3) Submission of claimsSuch regulations shall require any telecommunications carrier that the Attorney General has agreed to pay for modifications pursuant to this section and that has installed or deployed such modification to submit to the Attorney General a claim for payment that contains or is accompanied by such information as the Attorney General may require.



(Pub. L. 103–414, title I, § 109, Oct. 25, 1994, 108 Stat. 4286.)

Editorial Notes

References in TextThe Foreign Intelligence Surveillance Act of 1978, referred to in subsec. (e)(1), is Pub. L. 95–511, Oct. 25, 1978, 92 Stat. 1783, as amended, which is classified principally to chapter 36 (§ 1801 et seq.) of Title 50, War and National Defense. For complete classification of this Act to the Code, see Short Title note set out under section 1801 of Title 50 and Tables.



§ 1009. Authorization of appropriations
There are authorized to be appropriated to carry out this subchapter a total of $500,000,000 for fiscal years 1995, 1996, 1997, and 1998. Such sums are authorized to remain available until expended.
(Pub. L. 103–414, title I, § 110, Oct. 25, 1994, 108 Stat. 4288.)

§ 1010. Reports(a) Reports by Attorney General(1) In generalOn or before November 30, 1995, and on or before November 30 of each year thereafter, the Attorney General shall submit to Congress and make available to the public a report on the amounts paid during the preceding fiscal year to telecommunications carriers under sections 1003(e) and 1008 of this title.


(2) ContentsA report under paragraph (1) shall include—(A) a detailed accounting of the amounts paid to each carrier and the equipment, facility, or service for which the amounts were paid; and

(B) projections of the amounts expected to be paid in the current fiscal year, the carriers to which payment is expected to be made, and the equipment, facilities, or services for which payment is expected to be made.



(b) Reports by Comptroller General and Inspector General(1) On or before April 1, 1996, the Comptroller General of the United States, and every two years thereafter, the Inspector General of the Department of Justice, shall submit to the Congress a report, after consultation with the Attorney General and the telecommunications industry—(A) describing the type of equipment, facilities, and services that have been brought into compliance under this subchapter; and

(B) reflecting its analysis of the reasonableness and cost-effectiveness of the payments made by the Attorney General to telecommunications carriers for modifications necessary to ensure compliance with this subchapter.


(2) Compliance cost estimates.—A report under paragraph (1) shall include findings and conclusions on the costs to be incurred by telecommunications carriers to comply with the assistance capability requirements of section 1002 of this title after the effective date of such section 1002 of this title, including projections of the amounts expected to be incurred and a description of the equipment, facilities, or services for which they are expected to be incurred.


(Pub. L. 103–414, title I, § 112, Oct. 25, 1994, 108 Stat. 4288; Pub. L. 104–316, title I, § 126(b), Oct. 19, 1996, 110 Stat. 3840.)

Editorial Notes

References in TextThe effective date of section 1002 of this title, referred to in subsec. (b)(2), is the date that is 4 years after Oct. 25, 1994, see section 111(b) of Pub. L. 103–414, set out as an Effective Date note under section 1001 of this title.

Amendments1996—Subsec. (b)(1). Pub. L. 104–316, § 126(b)(1), inserted introductory provisions and struck out heading and text of former introductory provisions. Text read as follows: “On or before April 1, 1996, and every 2 years thereafter, the Comptroller General of the United States, after consultation with the Attorney General and the telecommunications industry, shall submit to the Congress a report—”.
Subsec. (b)(2). Pub. L. 104–316, § 126(b)(2), substituted “findings and conclusions” for “the findings and conclusions of the Comptroller General”.




SUBCHAPTER II—TELECOMMUNICATIONS CARRIER COMPLIANCE PAYMENTS
§ 1021. Department of Justice Telecommunications Carrier Compliance Fund(a) Establishment of FundThere is hereby established in the United States Treasury a fund to be known as the Department of Justice Telecommunications Carrier Compliance Fund (hereafter referred to as “the Fund”), which shall be available without fiscal year limitation to the Attorney General for making payments to telecommunications carriers, equipment manufacturers, and providers of telecommunications support services pursuant to section 1008 of this title.


(b) Deposits to FundNotwithstanding any other provision of law, any agency of the United States with law enforcement or intelligence responsibilities may deposit as offsetting collections to the Fund any unobligated balances that are available until expended, upon compliance with any Congressional notification requirements for reprogrammings of funds applicable to the appropriation from which the deposit is to be made.


(c) Termination(1) The Attorney General may terminate the Fund at such time as the Attorney General determines that the Fund is no longer necessary.

(2) Any balance in the Fund at the time of its termination shall be deposited in the General Fund of the Treasury.

(3) A decision of the Attorney General to terminate the Fund shall not be subject to judicial review.


(d) Availability of funds for expenditureFunds shall not be available for obligation unless an implementation plan as set forth in subsection (e) is submitted to each member of the Committees on the Judiciary and Appropriations of both the House of Representatives and the Senate and the Congress does not by law block or prevent the obligation of such funds. Such funds shall be treated as a reprogramming of funds under section 605 of the Department of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 1997, and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section and this section.


(e) Implementation planThe implementation plan shall include:(1) the law enforcement assistance capability requirements and an explanation of law enforcement’s recommended interface;

(2) the proposed actual and maximum capacity requirements for the number of simultaneous law enforcement communications intercepts, pen registers, and trap and trace devices that authorized law enforcement agencies may seek to conduct, set forth on a county-by-county basis for wireline services and on a market service area basis for wireless services, and the historical baseline of electronic surveillance activity upon which such capacity requirements are based;

(3) a prioritized list of carrier equipment, facilities, and services deployed on or before January 1, 1995, to be modified by carriers at the request of law enforcement based on its investigative needs;

(4) a projected reimbursement plan that estimates the cost for the coming fiscal year and for each fiscal year thereafter, based on the prioritization of law enforcement needs as outlined in (3),11 So in original. Probably should be “paragraph (3),”. of modification by carriers of equipment, facilities and services, installed on or before January 1, 1995.


(f) Annual report to CongressThe Attorney General shall submit to the Congress each year a report specifically detailing all deposits and expenditures made pursuant to subchapter I 22 See References in Text note below. of this chapter in each fiscal year. This report shall be submitted to each member of the Committees on the Judiciary and Appropriations of both the House of Representatives and the Senate, and to the Speaker and minority leader of the House of Representatives and to the majority and minority leaders of the Senate, no later than 60 days after the end of each fiscal year.


(Pub. L. 103–414, title IV, § 401, as added Pub. L. 104–208, div. A, title I, § 101(a) [title I, § 110], Sept. 30, 1996, 110 Stat. 3009, 3009–19.)

Editorial Notes

References in TextSection 605 of the Department of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 1997, referred to in subsec. (d), probably means section 605 of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 1997, Pub. L. 104–208, div. A, title I, § 101(a) [title VI], Sept. 30, 1996, 110 Stat. 3009, 3009–64, which is not classified to the Code.
Subchapter I of this chapter, referred to in subsec. (f), was in the original “this Act” and was translated as reading “title I of this Act”, meaning title I of Pub. L. 103–414, Oct. 25, 1994, 108 Stat. 4279, which is classified to subchapter I of this chapter, to reflect the probable intent of Congress.

Statutory Notes and Related Subsidiaries
Direct Payments From FundPub. L. 106–246, div. B, title II, July 13, 2000, 114 Stat. 542, provided in part: “That, hereafter, in the discretion of the Attorney General, any expenditures from the [Telecommunications Carrier Compliance] Fund to pay or reimburse pursuant to sections 104(e) and 109(a) of Public Law 103–414 [47 U.S.C. 1003(e), 1008(a)], may be made directly to any parties specified in section 401(a) thereof [47 U.S.C. 1021(a)], and may be made either pursuant to the regulations promulgated under such section 109, or pursuant to firm fixed-price agreements, upon provision of such information as the Attorney General may require”.






CHAPTER 10—SATELLITE CARRIER RETRANSMISSION ELIGIBILITY

Editorial Notes
Codification
Pub. L. 115–334, title VI, § 6603(1), Dec. 20, 2018, 132 Stat. 4777, substituted “SATELLITE CARRIER RETRANSMISSION ELIGIBILITY” for “LOCAL TV” in chapter heading.


§§ 1101 to 1110. Repealed. Pub. L. 115–334, title VI, § 6603(2), Dec. 20, 2018, 132 Stat. 4777

Section 1101, Pub. L. 106–553, § 1(a)(2) [title X, § 1002], Dec. 21, 2000, 114 Stat. 2762, 2762A–128, related to the purpose of this chapter, to facilitate access to signals of local television stations for households in nonserved areas and underserved areas.


Section 1102, Pub. L. 106–553, § 1(a)(2) [title X, § 1003], Dec. 21, 2000, 114 Stat. 2762, 2762A–128, related to establishment of the LOCAL Television Loan Guarantee Board.


Section 1103, Pub. L. 106–553, § 1(a)(2) [title X, § 1004], Dec. 21, 2000, 114 Stat. 2762, 2762A–129; Pub. L. 107–171, title VI, § 6404(b)(1), May 13, 2002, 116 Stat. 430; Pub. L. 110–289, div. A, title II, § 1216(f), July 30, 2008, 122 Stat. 2792, related to approval of loan guarantees.


Section 1104, Pub. L. 106–553, § 1(a)(2) [title X, § 1005], Dec. 21, 2000, 114 Stat. 2762, 2762A–134; Pub. L. 107–171, title VI, § 6404(b)(2), May 13, 2002, 116 Stat. 430, related to administration of loan guarantees.


Section 1105, Pub. L. 106–553, § 1(a)(2) [title X, § 1006], Dec. 21, 2000, 114 Stat. 2762, 2762A–138, related to annual audit.


Section 1106, Pub. L. 106–553, § 1(a)(2) [title X, § 1007], Dec. 21, 2000, 114 Stat. 2762, 2762A–138, related to improved cellular service in rural areas.


Section 1107, Pub. L. 106–553, § 1(a)(2) [title X, § 1009], Dec. 21, 2000, 114 Stat. 2762, 2762A–140, related to the sunset for approval of loan guarantees, which was Dec. 31, 2006.


Section 1108, Pub. L. 106–553, § 1(a)(2) [title X, § 1010], Dec. 21, 2000, 114 Stat. 2762, 2762A–140, related to definitions.


Section 1109, Pub. L. 106–553, § 1(a)(2) [title X, § 1011], Dec. 21, 2000, 114 Stat. 2762, 2762A–141; Pub. L. 107–171, title VI, § 6404(a), May 13, 2002, 116 Stat. 429, related to authorizations of appropriations.


Section 1110, Pub. L. 106–553, § 1(a)(2) [title X, § 1012], Dec. 21, 2000, 114 Stat. 2762, 2762A–141, related to prevention of interference to direct broadcast satellite services.

Statutory Notes and Related Subsidiaries
Short TitlePub. L. 106–553, § 1(a)(2) [title X, § 1001], Dec. 21, 2000, 114 Stat. 2762, 2762A–128, which provided that title X of H.R. 5548, as enacted by section 1(a)(2) of Pub. L. 106–553, which enacted former chapter X and amended section 339 of this title, could be cited as the “Launching Our Communities’ Access to Local Television Act of 2000”, was repealed by Pub. L. 115–334, title VI, § 6603(2), Dec. 20, 2018, 132 Stat. 4777.




CHAPTER 11—COMMERCIAL MOBILE SERVICE ALERTS



Sec.


1201.Federal Communications Commission duties.


1202.Commercial Mobile Service Alert Advisory Committee.


1203.Research and development.


1204.Grant program for remote community alert systems.


1205.Funding.


1206.Reliable emergency alert distribution improvement.



§ 1201. Federal Communications Commission duties(a) Commercial mobile service alert regulationsWithin 180 days after the date on which the Commercial Mobile Service Alert Advisory Committee, established pursuant to section 1202(a) of this title, transmits recommendations to the Federal Communications Commission, the Commission shall complete a proceeding to adopt relevant technical standards, protocols, procedures, and other technical requirements based on the recommendations of such Advisory Committee necessary to enable commercial mobile service alerting capability for commercial mobile service providers that voluntarily elect to transmit emergency alerts. The Commission shall consult with the National Institute of Standards and Technology regarding the adoption of technical standards under this subsection.


(b) Commercial mobile service election(1) Amendment of commercial mobile service licenseWithin 120 days after the date on which the Federal Communications Commission adopts relevant technical standards and other technical requirements pursuant to subsection (a), the Commission shall complete a proceeding—(A) to allow any licensee providing commercial mobile service (as defined in section 332(d)(1) of this title) to transmit emergency alerts to subscribers to, or users of, the commercial mobile service provided by such licensee;

(B) to require any licensee providing commercial mobile service that elects, in whole or in part, under paragraph (2) not to transmit emergency alerts to provide clear and conspicuous notice at the point of sale of any devices with which its commercial mobile service is included, that it will not transmit such alerts via the service it provides for the device; and

(C) to require any licensee providing commercial mobile service that elects under paragraph (2) not to transmit emergency alerts to notify its existing subscribers of its election.


(2) Election(A) In generalWithin 30 days after the Commission issues its order under paragraph (1), each licensee providing commercial mobile service shall file an election with the Commission with respect to whether or not it intends to transmit emergency alerts.


(B) Transmission standards; notificationIf a licensee providing commercial mobile service elects to transmit emergency alerts via its commercial mobile service, the licensee shall—(i) notify the Commission of its election; and

(ii) agree to transmit such alerts in a manner consistent with the technical standards, protocols, procedures, and other technical requirements implemented by the Commission.


(C) No fee for serviceA commercial mobile service licensee that elects to transmit emergency alerts may not impose a separate or additional charge for such transmission or capability.


(D) Withdrawal; late electionThe Commission shall establish a procedure—(i) for a commercial mobile service licensee that has elected to transmit emergency alerts to withdraw its election without regulatory penalty or forfeiture upon advance written notification of the withdrawal to its affected subscribers;

(ii) for a commercial mobile service licensee to elect to transmit emergency alerts at a date later than provided in subparagraph (A); and

(iii) under which a subscriber may terminate a subscription to service provided by a commercial mobile service licensee that withdraws its election without penalty or early termination fee.


(E) Consumer choice technologyAny commercial mobile service licensee electing to transmit emergency alerts may offer subscribers the capability of preventing the subscriber’s device from receiving such alerts, or classes of such alerts, other than an alert issued by—(i) the President; or

(ii) the Administrator of the Federal Emergency Management Agency.




(c) Digital television transmission towers retransmission capabilityWithin 90 days after the date on which the Commission adopts relevant technical standards based on recommendations of the Commercial Mobile Service Alert Advisory Committee, established pursuant to section 1202(a) of this title, the Commission shall complete a proceeding to require licensees and permittees of noncommercial educational broadcast stations or public broadcast stations (as those terms are defined in section 397(6) of this title) to install necessary equipment and technologies on, or as part of, any broadcast television digital signal transmitter to enable the distribution of geographically targeted alerts by commercial mobile service providers that have elected to transmit emergency alerts under this section.


(d) FCC regulation of complianceThe Federal Communications Commission may enforce compliance with this chapter but shall have no rulemaking authority under this chapter, except as provided in subsections (a), (b), (c), and (f).


(e) Limitation of liability(1) In generalAny commercial mobile service provider (including its officers, directors, employees, vendors, and agents) that transmits emergency alerts and meets its obligations under this chapter shall not be liable to any subscriber to, or user of, such person’s service or equipment for—(A) any act or omission related to or any harm resulting from the transmission of, or failure to transmit, an emergency alert; or

(B) the release to a government agency or entity, public safety, fire service, law enforcement official, emergency medical service, or emergency facility of subscriber information used in connection with delivering such an alert.


(2) Election not to transmit alertsThe election by a commercial mobile service provider under subsection (b)(2)(A) not to transmit emergency alerts, or to withdraw its election to transmit such alerts under subsection (b)(2)(D) shall not, by itself, provide a basis for liability against the provider (including its officers, directors, employees, vendors, and agents).



(f) TestingThe Commission shall require by regulation technical testing for commercial mobile service providers that elect to transmit emergency alerts and for the devices and equipment used by such providers for transmitting such alerts.


(Pub. L. 109–347, title VI, § 602, Oct. 13, 2006, 120 Stat. 1936; Pub. L. 116–283, div. H, title XCII, § 9201(a)(1), Jan. 1, 2021, 134 Stat. 4785.)

Editorial Notes

References in TextThis chapter, referred to in subsecs. (d) and (e)(1), was in the original “this title”, meaning title VI of Pub. L. 109–347, Oct. 13, 2006, 120 Stat. 1936, which is classified principally to this chapter. For complete classification of title VI to the Code, see Short Title note set out below and Tables.

Amendments2021—Subsec. (b)(2)(E). Pub. L. 116–283 , substituted in first sentence, “other than an alert issued by—” for “other than an alert issued by the President.”, and added cls. (i) and (ii), and struck out after first sentence “Within 2 years after the Commission completes the proceeding under paragraph (1), the Commission shall examine the issue of whether a commercial mobile service provider should continue to be permitted to offer its subscribers such capability. The Commission shall submit a report with its recommendations to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives.”

Statutory Notes and Related Subsidiaries
Short TitlePub. L. 109–347, title VI, § 601, Oct. 13, 2006, 120 Stat. 1936, provided that: “This title [enacting this chapter, section 314a of Title 6, Domestic Security, and section 5189e of Title 42, The Public Health and Welfare, and amending section 101 of Title 6 and sections 5150, 5172, 5173, and 5184 of Title 42] may be cited as the ‘Warning, Alert, and Response Network Act’.”




§ 1202. Commercial Mobile Service Alert Advisory Committee(a) EstablishmentNot later than 60 days after October 13, 2006, the chairman of the Federal Communications Commission shall establish an advisory committee, to be known as the Commercial Mobile Service Alert Advisory Committee (referred to in this section as the “Advisory Committee”).


(b) MembershipThe chairman of the Federal Communications Commission shall appoint the members of the Advisory Committee, as soon as practicable after October 13, 2006, from the following groups:(1) State and local government representativesRepresentatives of State and local governments and representatives of emergency response providers, selected from among individuals nominated by national organizations representing such governments and personnel.


(2) Tribal governmentsRepresentatives from Federally recognized Indian tribes and National Indian organizations.


(3) Subject matter expertsIndividuals who have the requisite technical knowledge and expertise to serve on the Advisory Committee in the fulfillment of its duties, including representatives of—(A) communications service providers;

(B) vendors, developers, and manufacturers of systems, facilities, equipment, and capabilities for the provision of communications services;

(C) third-party service bureaus;

(D) technical experts from the broadcasting industry;

(E) the national organization representing the licensees and permittees of noncommercial broadcast television stations;

(F) national organizations representing individuals with special needs, including individuals with disabilities and the elderly; and

(G) other individuals with relevant technical expertise.


(4) Qualified representatives of other stakeholders and interested partiesQualified representatives of such other stakeholders and interested and affected parties as the chairman deems appropriate.



(c) Development of system-critical recommendationsWithin 1 year after October 13, 2006, the Advisory Committee shall develop and submit to the Federal Communications Commission recommendations—(1) for protocols, technical capabilities, and technical procedures through which electing commercial mobile service providers receive, verify, and transmit alerts to subscribers;

(2) for the establishment of technical standards for priority transmission of alerts by electing commercial mobile service providers to subscribers;

(3) for relevant technical standards for devices and equipment and technologies used by electing commercial mobile service providers to transmit emergency alerts to subscribers;

(4) for the technical capability to transmit emergency alerts by electing commercial mobile providers to subscribers in languages in addition to English, to the extent practicable and feasible;

(5) under which electing commercial mobile service providers may offer subscribers the capability of preventing the subscriber’s device from receiving emergency alerts, or classes of such alerts, (other than an alert issued by the President), consistent with section 1201(b)(2)(E) of this title;

(6) for a process under which commercial mobile service providers can elect to transmit emergency alerts if—(A) not all of the devices or equipment used by such provider are capable of receiving such alerts; or

(B) the provider cannot offer such alerts throughout the entirety of its service area; and


(7) as otherwise necessary to enable electing commercial mobile service providers to transmit emergency alerts to subscribers.


(d) Meetings(1) Initial meetingThe initial meeting of the Advisory Committee shall take place not later than 60 days after October 13, 2006.


(2) Other meetingsAfter the initial meeting, the Advisory Committee shall meet at the call of the chair.


(3) Notice; open meetingsAny meetings held by the Advisory Committee shall be duly noticed at least 14 days in advance and shall be open to the public.



(e) Rules(1) QuorumOne-third of the members of the Advisory Committee shall constitute a quorum for conducting business of the Advisory Committee.


(2) SubcommitteesTo assist the Advisory Committee in carrying out its functions, the chair may establish appropriate subcommittees composed of members of the Advisory Committee and other subject matter experts as deemed necessary.


(3) Additional rulesThe Advisory Committee may adopt other rules as needed.



(f) Federal Advisory Committee ActNeither the Federal Advisory Committee Act (5 U.S.C. App.) nor any rule, order, or regulation promulgated under that Act shall apply to the Advisory Committee.


(g) Consultation with NISTThe Advisory Committee shall consult with the National Institute of Standards and Technology in its work on developing recommendations under paragraphs (2) and (3) of subsection (c).


(Pub. L. 109–347, title VI, § 603, Oct. 13, 2006, 120 Stat. 1938.)

Editorial Notes

References in TextThe Federal Advisory Committee Act, referred to in subsec. (f), is Pub. L. 92–463, Oct. 6, 1972, 86 Stat. 770, which is set out in the Appendix to Title 5, Government Organization and Employees.



§ 1203. Research and development(a) In generalThe Under Secretary of Homeland Security for Science and Technology, in consultation with the director of the National Institute of Standards and Technology and the chairman of the Federal Communications Commission, shall establish a research, development, testing, and evaluation program based on the recommendations of the Commercial Mobile Service Alert Advisory Committee, established pursuant to section 1202(a) of this title, to support the development of technologies to increase the number of commercial mobile service devices that can receive emergency alerts.


(b) FunctionsThe program established under subsection (a) shall—(1) fund research, development, testing, and evaluation at academic institutions, private sector entities, government laboratories, and other appropriate entities; and

(2) ensure that the program addresses, at a minimum—(A) developing innovative technologies that will transmit geographically targeted emergency alerts to the public; and

(B) research on understanding and improving public response to warnings.



(Pub. L. 109–347, title VI, § 604, Oct. 13, 2006, 120 Stat. 1940.)

§ 1204. Grant program for remote community alert systems(a) Grant programThe Under Secretary of Commerce for Oceans and Atmosphere, in consultation with the Secretary of Homeland Security, shall establish a program under which grants may be made to provide for outdoor alerting technologies in remote communities effectively unserved by commercial mobile service (as determined by the Federal Communications Commission within 180 days after October 13, 2006) for the purpose of enabling residents of those communities to receive emergency alerts.


(b) Applications and conditionsIn conducting the program, the Under Secretary—(1) shall establish a notification and application procedure; and

(2) may establish such conditions, and require such assurances, as may be appropriate to ensure the efficiency and integrity of the grant program.


(c) SunsetThe Under Secretary may not make grants under subsection (a) more than 5 years after October 13, 2006.


(d) LimitationThe sum of the amounts awarded for all fiscal years as grants under this section may not exceed $10,000,000.


(Pub. L. 109–347, title VI, § 605, Oct. 13, 2006, 120 Stat. 1940.)

§ 1205. Funding(a) In generalIn addition to any amounts provided by appropriation Acts, funding for this chapter shall be provided from the Digital Transition and Public Safety Fund in accordance with section 3010 of the Digital Television Transition and Public Safety Act of 2005 (47 U.S.C. 309 note).


(b) CompensationThe Assistant Secretary of Commerce for Communications and Information shall compensate any such broadcast station licensee or permittee for reasonable costs incurred in complying with the requirements imposed pursuant to section 1201(c) of this title from funds made available under this section. The Assistant Secretary shall ensure that sufficient funds are made available to effectuate geographically targeted alerts.


(c) CreditThe Assistant Secretary of Commerce for Communications and Information, in consultation with the Under Secretary of Homeland Security for Science and Technology and the Under Secretary of Commerce for Oceans and Atmosphere, may borrow from the Treasury beginning on October 1, 2006, such sums as may be necessary, but not to exceed $106,000,000, to implement this chapter. The Assistant Secretary of Commerce for Communications and Information shall ensure that the Under Secretary of Homeland Security for Science and Technology and the Under Secretary of Commerce for Oceans and Atmosphere are provided adequate funds to carry out their responsibilities under sections 1203 and 1204 of this title. The Treasury shall be reimbursed, without interest, from amounts in the Digital Television Transition and Public Safety Fund as funds are deposited into the Fund.


(Pub. L. 109–347, title VI, § 606, Oct. 13, 2006, 120 Stat. 1941.)

Editorial Notes

References in TextThis chapter, referred to in subsecs. (a) and (c), was in the original “this title”, meaning title VI of Pub. L. 109–347, Oct. 13, 2006, 120 Stat. 1936, which is classified principally to this chapter. For complete classification of title VI to the Code, see Short Title note set out under section 1201 of this title and Tables.
Section 3010 of the Digital Television Transition and Public Safety Act of 2005, referred to in subsec. (a), is section 3010 of Pub. L. 109–171, which is set out in a note under section 309 of this title.



§ 1206. Reliable emergency alert distribution improvement(a) Wireless emergency alerts system offerings(1) Omitted

(2) RegulationsNot later than 180 days after January 1, 2021, the Commission, in consultation with the Administrator, shall adopt regulations to implement the amendment made by paragraph (1)(B).11 See References in Text note below.



(b) State emergency alert system plans and emergency communications committees(1) State emergency communications committeeNot later than 180 days after January 1, 2021, the Commission shall adopt regulations that—(A) encourage the chief executive of each State—(i) to establish an SECC if the State does not have an SECC; or

(ii) if the State has an SECC, to review the composition and governance of the SECC;


(B) provide that—(i) each SECC, not less frequently than annually, shall—(I) meet to review and update its State EAS Plan;

(II) certify to the Commission that the SECC has met as required under subclause (I); and

(III) submit to the Commission an updated State EAS Plan; and


(ii) not later than 60 days after the date on which the Commission receives an updated State EAS Plan under clause (i)(III), the Commission shall—(I) approve or disapprove the updated State EAS Plan; and

(II) notify the chief executive of the State of the Commission’s approval or disapproval of such plan, and reason therefor; and



(C) establish a State EAS Plan content checklist for SECCs to use when reviewing and updating a State EAS Plan for submission to the Commission under subparagraph (B)(i).


(2) ConsultationThe Commission shall consult with the Administrator regarding the adoption of regulations under paragraph (1)(C).


(3) DefinitionsIn this subsection—(A) the term “SECC” means a State Emergency Communications Committee;

(B) the term “State” means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, and any possession of the United States; and

(C) the term “State EAS Plan” means a State Emergency Alert System Plan.



(c) False alert reportingNot later than 180 days after January 1, 2021, the Commission, in consultation with the Administrator, shall complete a rulemaking proceeding to establish a system to receive from the Administrator or State, Tribal, or local governments reports of false alerts under the Emergency Alert System or the Wireless Emergency Alerts System for the purpose of recording such false alerts and examining the causes of such false alerts.


(d) Repeating emergency alert system messages for national security(1) In generalNot later than 180 days after January 1, 2021, the Commission, in consultation with the Administrator, shall complete a rulemaking proceeding to modify the Emergency Alert System to provide for repeating Emergency Alert System messages while an alert remains pending that is issued by—(A) the President;

(B) the Administrator; or

(C) any other entity determined appropriate under the circumstances by the Commission, in consultation with the Administrator.


(2) Scope of rulemakingParagraph (1) shall—(A) apply to warnings of national security events, meaning emergencies of national significance, such as a missile threat, terror attack, or other act of war or threat to public safety; and

(B) not apply to more typical warnings, such as a weather alert, AMBER Alert, or disaster alert.


(3) Rule of constructionNothing in this subsection shall be construed to impair, limit, or otherwise change—(A) the authority of the President granted by law to alert and warn the public; or

(B) the role of the President as commander-in-chief with respect to the identification, dissemination, notification, or alerting of information of missile threats against the United States, or threats to public safety.



(e) Internet and online streaming services emergency alert examination(1) StudyNot later than 180 days after January 1, 2021, and after providing public notice and opportunity for comment, the Commission shall complete an inquiry to examine the feasibility of updating the Emergency Alert System to enable or improve alerts to consumers provided through the internet, including through streaming services.


(2) ReportNot later than 90 days after completing the inquiry under paragraph (1), the Commission shall submit a report on the findings and conclusions of the inquiry to—(A) the Committee on Commerce, Science, and Transportation of the Senate; and

(B) the Committee on Energy and Commerce of the House of Representatives.



(f) DefinitionsIn this section—(1) the term “Administrator” means the Administrator of the Federal Emergency Management Agency;

(2) the term “Commission” means the Federal Communications Commission;

(3) the term “Emergency Alert System” means the national public warning system, the rules for which are set forth in part 11 of title 47, Code of Federal Regulations (or any successor regulation); and

(4) the term “Wireless Emergency Alerts System” means the wireless national public warning system established under the Warning, Alert, and Response Network Act (47 U.S.C. 1201 et seq.), the rules for which are set forth in part 10 of title 47, Code of Federal Regulations (or any successor regulation).


(Pub. L. 116–283, div. H, title XCII, § 9201, Jan. 1, 2021, 134 Stat. 4785.)

Editorial Notes

References in TextThe amendment made by paragraph (1)(B), referred to in subsec. (a)(2), means the amendment made by Pub. L. 116–283, §  9201(a)(1)(B) which amended section 1201 of this title.
The Warning, Alert, and Response Network Act, referred to in subsec. (f)(4), is title VI of Pub. L. 109–347, Oct. 13, 2006, 120 Stat. 1936, which is classified principally to chapter 11 (§ 1201 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set under section 1201 of this title and Tables.

Codification
Section was enacted as part of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 and not as part of the Warning, Alert, and Response Network Act which comprises this chapter.
Section is comprised of section 9201 of Pub. L. 116–283. Subsec. (a) of section 9201 of Pub. L. 116–283 amended section 1201 of this title.




CHAPTER 12—BROADBAND



Sec.


1301.Findings.


1302.Advanced telecommunications incentives.


1303.Improving Federal data on broadband.


1304.Encouraging State initiatives to improve broadband.


1305.Broadband Technology Opportunities Program.


1306.Connecting minority communities.


1307.Office of Internet Connectivity and Growth.


1308.Interagency agreement.



§ 1301. Findings
The Congress finds the following:(1) The deployment and adoption of broadband technology has resulted in enhanced economic development and public safety for communities across the Nation, improved health care and educational opportunities, and a better quality of life for all Americans.

(2) Continued progress in the deployment and adoption of broadband technology is vital to ensuring that our Nation remains competitive and continues to create business and job growth.

(3) Improving Federal data on the deployment and adoption of broadband service will assist in the development of broadband technology across all regions of the Nation.

(4) The Federal Government should also recognize and encourage complementary State efforts to improve the quality and usefulness of broadband data and should encourage and support the partnership of the public and private sectors in the continued growth of broadband services and information technology for the residents and businesses of the Nation.

(Pub. L. 110–385, title I, § 102, Oct. 10, 2008, 122 Stat. 4096.)

Statutory Notes and Related Subsidiaries
Short TitlePub. L. 110–385, title I, § 101, Oct. 10, 2008, 122 Stat. 4096, provided that: “This title [enacting this chapter and amending section 1302 of this title] may be cited as the ‘Broadband Data Improvement Act’.”


Benefit for Broadband Service During Emergency Period Relating to COVID–19Pub. L. 116–260, div. N, title IX, § 904, Dec. 27, 2020, 134 Stat. 2129, provided that:
“(a) Definitions.—In this section:“(1) Broadband internet access service.—The term ‘broadband internet access service’ has the meaning given such term in section 8.1(b) of title 47, Code of Federal Regulations, or any successor regulation.

“(2) Broadband provider.—The term ‘broadband provider’ means a provider of broadband internet access service.

“(3) Commission.—The term ‘Commission’ means the Federal Communications Commission.

“(4) Connected device.—The term ‘connected device’ means a laptop or desktop computer or a tablet.

“(5) Designated as an eligible telecommunications carrier.—The term ‘designated as an eligible telecommunications carrier’, with respect to a broadband provider, means the broadband provider is designated as an eligible telecommunications carrier under section 214(e) of the Communications Act of 1934 (47 U.S.C. 214(e)).

“(6) Eligible household.—The term ‘eligible household’ means, regardless of whether the household or any member of the household receives support under subpart E of part 54 of title 47, Code of Federal Regulations (or any successor regulation), and regardless of whether any member of the household has any past or present arrearages with a broadband provider, a household in which—“(A) at least one member of the household meets the qualifications in subsection (a) or (b) of section 54.409 of title 47, Code of Federal Regulations (or any successor regulation);

“(B) at least one member of the household has applied for and been approved to receive benefits under the free and reduced price lunch program under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) or the school breakfast program under section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773);

“(C) at least one member of the household has experienced a substantial loss of income since February 29, 2020, that is documented by layoff or furlough notice, application for unemployment insurance benefits, or similar documentation or that is otherwise verifiable through the National Verifier or National Lifeline Accountability Database;

“(D) at least one member of the household has received a Federal Pell Grant under section 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a) in the current award year, if such award is verifiable through the National Verifier or National Lifeline Accountability Database or the participating provider verifies eligibility under subsection (a)(2)(B); or

“(E) at least one member of the household meets the eligibility criteria for a participating provider’s existing low-income or COVID–19 program, subject to the requirements of subsection (a)(2)(B) and any other eligibility requirements the Commission may consider necessary for the public interest.


“(7) Emergency broadband benefit.—The term ‘emergency broadband benefit’ means a monthly discount for an eligible household applied to the actual amount charged to such household, which shall be no more than the standard rate for an internet service offering and associated equipment, in an amount equal to such amount charged, but not more than $50, or, if an internet service offering is provided to an eligible household on Tribal land, not more than $75.

“(8) Emergency period.—The term ‘emergency period’ means the period that—“(A) begins on the date of the enactment of this Act [Dec. 27, 2020]; and

“(B) ends on the date that is 6 months after the date on which the determination by the Secretary of Health and Human Services pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d) that a public health emergency exists as a result of COVID–19, including any renewal thereof, terminates.


“(9) Internet service offering.—The term ‘internet service offering’ means, with respect to a broadband provider, broadband internet access service provided by such provider to a household, offered in the same manner, and on the same terms, as described in any of such provider’s offerings for broadband internet access service to such household, as on December 1, 2020.

“(10) National lifeline accountability database.—The term ‘National Lifeline Accountability Database’ has the meaning given such term in section 54.400 of title 47, Code of Federal Regulations (or any successor regulation).

“(11) National verifier.—The term ‘National Verifier’ has the meaning given such term in section 54.400 of title 47, Code of Federal Regulations, or any successor regulation.

“(12) Participating provider.—The term ‘participating provider’ means a broadband provider that—“(A)(i) is designated as an eligible telecommunications carrier; or

“(ii) meets requirements established by the Commission for participation in the Emergency Broadband Benefit Program and is approved by the Commission under subsection (d)(2); and


“(B) elects to participate in the Emergency Broadband Benefit Program.


“(13) Standard rate.—The term ‘standard rate’ means the monthly retail rate for the applicable tier of broadband internet access service as of December 1, 2020, excluding any taxes or other governmental fees.


“(b) Emergency Broadband Benefit Program.—“(1) Establishment.—The Commission shall establish a program, to be known as the ‘Emergency Broadband Benefit Program’, under which the Commission shall, in accordance with this section, reimburse, using funds from the Emergency Broadband Connectivity Fund established in subsection (i), a participating provider for an emergency broadband benefit, or an emergency broadband benefit and a connected device, provided to an eligible household during the emergency period.

“(2) Verification of eligibility.—To verify whether a household is an eligible household, a participating provider shall—“(A) use the National Verifier or National Lifeline Accountability Database;

“(B) rely upon an alternative verification process of the participating provider, if—“(i) the participating provider submits information as required by the Commission regarding the alternative verification process prior to seeking reimbursement; and

“(ii) not later than 7 days after receiving the information required under clause (i), the Commission—     “(I) determines that the alternative verification process will be sufficient to avoid waste, fraud, and abuse; and

     “(II) notifies the participating provider of the determination under subclause (I); or



“(C) rely on a school to verify the eligibility of a household based on the participation of the household in the free and reduced price lunch program or the school breakfast program described in subsection (a)(6)(B).


“(3) Use of national verifier and national lifeline accountability database.—The Commission shall—“(A) expedite the ability of all participating providers to access the National Verifier and National Lifeline Accountability Database for purposes of determining whether a household is an eligible household, without regard to whether a participating provider is designated as an eligible telecommunications carrier; and

“(B) ensure that the National Verifier and National Lifeline Accountability Database approve an eligible household to receive the emergency broadband benefit not later than 2 days after the date of the submission of information necessary to determine if such household is an eligible household.


“(4) Reimbursement.—From the Emergency Broadband Connectivity Fund established in subsection (i), the Commission shall reimburse a participating provider in an amount equal to the emergency broadband benefit with respect to an eligible household that receives such benefit from such participating provider during the emergency period.

“(5) Reimbursement for connected device.—A participating provider that, during the emergency period, in addition to providing the emergency broadband benefit to an eligible household, supplies such household with a connected device may be reimbursed up to $100 from the Emergency Broadband Connectivity Fund established in subsection (i) for such connected device, if the charge to such eligible household is more than $10 but less than $50 for such connected device, except that a participating provider may receive reimbursement for no more than 1 connected device per eligible household.

“(6) Certification required.—To receive a reimbursement under paragraph (4) or (5), a participating provider shall certify to the Commission the following:“(A) That the amount for which the participating provider is seeking reimbursement from the Emergency Broadband Connectivity Fund established in subsection (i) for providing an internet service offering to an eligible household is not more than the standard rate.

“(B) That each eligible household for which the participating provider is seeking reimbursement for providing an internet service offering discounted by the emergency broadband benefit—“(i) has not been and will not be charged—     “(I) for such offering, if the standard rate for such offering is less than or equal to the amount of the emergency broadband benefit for such household; or

     “(II) more for such offering than the difference between the standard rate for such offering and the amount of the emergency broadband benefit for such household;


“(ii) will not be required to pay an early termination fee if such eligible household elects to enter into a contract to receive such internet service offering if such household later terminates such contract;

“(iii) was not, after the date of the enactment of this Act, subject to a mandatory waiting period for such internet service offering based on having previously received broadband internet access service from such participating provider; and

“(iv) will otherwise be subject to the participating provider’s generally applicable terms and conditions as applied to other customers.


“(C) That each eligible household for which the participating provider is seeking reimbursement for supplying such household with a connected device has not been and will not be charged $10 or less or $50 or more for such device.

“(D) A description of the process used by the participating provider to verify that a household is an eligible household, if the provider elects an alternative verification process under paragraph (2)(B), and that such verification process was designed to avoid waste, fraud, and abuse.


“(7) Audit requirements.—The Commission shall adopt audit requirements to ensure that participating providers are in compliance with the requirements of this section and to prevent waste, fraud, and abuse in the Emergency Broadband Benefit Program. A finding of waste, fraud, or abuse or an improper payment (as such term is defined in [former] section 2(d) of the Improper Payments Information Act of 2002 [Pub. L. 107–300] ([former] 31 U.S.C. 3321 note [see now 31 U.S.C. 3351(4)])) identified by the Commission or the Inspector General of the Commission shall include the following:“(A) The name of the participating provider.

“(B) The amount of funding made available from the Emergency Broadband Connectivity Fund to the participating provider.

“(C) The amount of funding determined to be an improper payment to a participating provider.

“(D) A description of to what extent funding made available from the Emergency Broadband Connectivity Fund that was an improper payment was used for a reimbursement for a connected device or a reimbursement for an internet service offering.

“(E) Whether, in the case of a connected device, such device, or the value thereof, has been recovered.

“(F) Whether any funding from the Emergency Broadband Connectivity Fund was made available to a participating provider for an emergency broadband benefit for a person outside the eligible household.

“(G) Whether any funding from the Emergency Broadband Connectivity Fund was made available to reimburse a participating provider for an emergency broadband benefit made available to an eligible household in which all members of such household necessary to satisfy the eligibility requirements described in subsection (a)(6) were deceased.


“(8) Random audit required.—Not later than 1 year after the date of the enactment of this Act, the Inspector General of the Commission shall conduct an audit of a representative sample of participating providers receiving reimbursements under the Emergency Broadband Benefit Program.

“(9) Notification of audit findings.—Not later than 7 days after a finding made by the Commission under the requirements of paragraph (7), the Commission shall notify the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate with any information described in such paragraph that the Commission has obtained.

“(10) Expiration of program.—At the conclusion of the Emergency Broadband Benefit Program, any participating eligible households shall be subject to a participating provider’s generally applicable terms and conditions.


“(c) Regulations Required.—“(1) In general.—Not later than 60 days after the date of the enactment of this Act [Dec. 27, 2020], the Commission shall promulgate regulations to implement this section.

“(2) Comment periods.—As part of the rulemaking under paragraph (1), the Commission shall—“(A) provide a 20-day public comment period that begins not later than 5 days after the date of the enactment of this Act;

“(B) provide a 20-day public reply comment period that immediately follows the period under subparagraph (A); and

“(C) during the comment periods under subparagraphs (A) and (B), seek comment on—“(i) the provision of assistance from the Emergency Broadband Connectivity Fund established in subsection (i) consistent with this section; and

“(ii) other related matters.




“(d) Eligibility of Providers.—“(1) Relation to eligible telecommunications carrier designation.—The Commission may not require a broadband provider to be designated as an eligible telecommunications carrier in order to be a participating provider.

“(2) Expedited approval process.—“(A) In general.—The Commission shall establish an expedited process by which the Commission approves as participating providers broadband providers that are not designated as eligible telecommunications carriers and elect to participate in the Emergency Broadband Benefit Program.

“(B) Exception.—Notwithstanding subparagraph (A), the Commission shall automatically approve as a participating provider a broadband provider that has an established program as of April 1, 2020, that is widely available and offers internet service offerings to eligible households and maintains verification processes that are sufficient to avoid fraud, waste, and abuse.



“(e) Rule of Construction.—Nothing in this section shall affect the collection, distribution, or administration of the Lifeline Assistance Program governed by the rules set forth in subpart E of part 54 of title 47, Code of Federal Regulations (or any successor regulation).

“(f) Part 54 Regulations.—Nothing in this section shall be construed to prevent the Commission from providing that the regulations in part 54 of title 47, Code of Federal Regulations, or any successor regulation, shall apply in whole or in part to the Emergency Broadband Benefit Program, shall not apply in whole or in part to such Program, or shall be modified in whole or in part for purposes of application to such Program.

“(g) Enforcement.—A violation of this section or a regulation promulgated under this section shall be treated as a violation of the Communications Act of 1934 (47 U.S.C. 151 et seq.) or a regulation promulgated under such Act. The Commission shall enforce this section and the regulations promulgated under this section in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Communications Act of 1934 were incorporated into and made a part of this section.

“(h) Exemptions.—“(1) Certain rulemaking requirements.—Section 553 of title 5, United States Code, shall not apply to a regulation promulgated under subsection (c) or a rulemaking proceeding to promulgate such a regulation.

“(2) Paperwork reduction act requirements.—A collection of information conducted or sponsored under the regulations required by subsection (c) shall not constitute a collection of information for the purposes of subchapter I of chapter 35 of title 44, United States Code (commonly referred to as the Paperwork Reduction Act).


“(i) Emergency Broadband Connectivity Fund.—“(1) Establishment.—There is established in the Treasury of the United States a fund to be known as the Emergency Broadband Connectivity Fund.

“(2) Appropriation.—There is appropriated to the Emergency Broadband Connectivity Fund, out of any money in the Treasury not otherwise appropriated, $3,200,000,000 for fiscal year 2021, to remain available until expended.

“(3) Use of funds.—Amounts in the Emergency Broadband Connectivity Fund shall be available to the Commission for reimbursements to participating providers under this section, and the Commission may use not more than 2 percent of such amounts to administer the Emergency Broadband Benefit Program.

“(4) Relationship to universal service contributions.—Reimbursements provided under this section shall be provided from amounts made available under this subsection and not from contributions under section 254(d) of the Communications Act of 1934 (47 U.S.C. 254(d)).

“(5) Use of universal service administrative company permitted.—The Commission shall have the authority to avail itself of the services of the Universal Service Administrative Company to implement the Emergency Broadband Benefit Program, including developing and processing reimbursements and distributing funds to participating providers.


“(j) Safe Harbor.—The Commission may not enforce a violation of this section under section 501, 502, or 503 of the Communications Act of 1934 (47 U.S.C. 501; 502; 503), or any rules of the Commission promulgated under such sections of such Act, if a participating provider demonstrates to the Commission that such provider relied in good faith on information provided to such provider to make the verification required by subsection (b)(2).”




Tribal Digital AccessPub. L. 115–141, div. P, title V, § 508, Mar. 23, 2018, 132 Stat. 1095, provided that:
“(a) Tribal Broadband Data Report.—“(1) In general.—Not later than 1 year after the date of the enactment of this Act [Mar. 23, 2018], the Commission [Federal Communications Commission] shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report evaluating broadband coverage in Indian country (as defined in section 1151 of title 18, United States Code) and on land held by a Native Corporation pursuant to the Alaska Native Claims Settlement Act [43 U.S.C. 1601 et seq.].

“(2) Required assessments.—The report required by paragraph (1) shall include the following:“(A) An assessment of areas of Indian country (as so defined) and land held by a Native Corporation pursuant to the Alaska Native Claims Settlement Act that have adequate broadband coverage.

“(B) An assessment of unserved areas of Indian country (as so defined) and land held by a Native Corporation pursuant to the Alaska Native Claims Settlement Act.



“(b) Tribal Broadband Proceeding.—Not later than 30 months after the date of the enactment of this Act, the Commission shall complete a proceeding to address the unserved areas identified in the report under subsection (a).”




Executive Documents

Ex. Ord. No. 13616. Accelerating Broadband Infrastructure Deployment
Ex. Ord. No. 13616, June 14, 2012, 77 F.R. 36903, provided:
By the authority vested in me as President by the Constitution and the laws of the United States of America, including section 301 of title 3, United States Code, and in order to facilitate broadband deployment on Federal lands, buildings, and rights of way, federally assisted highways, and tribal and individual Indian trust lands (tribal lands), particularly in underserved communities, it is hereby ordered as follows:
Section 1. Policy. Broadband access is essential to the Nation’s global competitiveness in the 21st century, driving job creation, promoting innovation, and expanding markets for American businesses. Broadband access also affords public safety agencies the opportunity for greater levels of effectiveness and interoperability. While broadband infrastructure has been deployed in a vast majority of communities across the country, today too many areas still lack adequate access to this crucial resource. For these areas, decisions on access to Federal property and rights of way can be essential to the deployment of both wired and wireless broadband infrastructure. The Federal Government controls nearly 30 percent of all land in the United States, owns thousands of buildings, and provides substantial funding for State and local transportation infrastructure, creating significant opportunities for executive departments and agencies (agencies) to help expand broadband infrastructure.
Sec. 2. Broadband Deployment on Federal Property Working Group. (a) In order to ensure a coordinated and consistent approach in implementing agency procedures, requirements, and policies related to access to Federal lands, buildings, and rights of way, federally assisted highways, and tribal lands to advance broadband deployment, there is established a Broadband Deployment on Federal Property Working Group (Working Group), to be co-chaired by representatives designated by the Administrator of General Services and the Secretary of Homeland Security (Co-Chairs) from their respective agencies, in consultation with the Director of the Office of Science and Technology Policy (Director) and in coordination with the Chief Performance Officer (CPO).
(b) The Working Group shall be composed of:
(i) a representative from each of the following agencies, and the Co-Chairs, all of which have significant ownership of, or responsibility for managing, Federal lands, buildings, and rights of way, federally assisted highways, and tribal lands (Broadband Member Agencies):
(1) the Department of Defense;
(2) the Department of the Interior;
(3) the Department of Agriculture;
(4) the Department of Commerce;
(5) the Department of Transportation;
(6) the Department of Veterans Affairs; and
(7) the United States Postal Service;
(ii) a representative from each of the following agencies or offices, to provide advice and assistance:
(1) the Federal Communications Commission;
(2) the Council on Environmental Quality;
(3) the Advisory Council on Historic Preservation; and
(4) the National Security Staff; and
(iii) representatives from such other agencies or offices as the Co-Chairs may invite to participate.
(c) Within 1 year of the date of this order, the Working Group shall report to the Steering Committee on Federal Infrastructure Permitting and Review Process Improvement, established pursuant to Executive Order 13604 of March 22, 2012 (Improving Performance of Federal Permitting and Review of Infrastructure Projects), on the progress that has been made in implementing the actions mandated by sections 3 through 5 of this order.
Sec. 3. Coordinating Consistent and Efficient Federal Broadband Procedures, Requirements, and Policies. (a) Each Broadband Member Agency, following coordination with other Broadband Member Agencies and interested non-member agencies, shall:
(i) develop and implement a strategy to facilitate the timely and efficient deployment of broadband facilities on Federal lands, buildings, and rights of way, federally assisted highways, and tribal lands, that:
(1) ensures a consistent approach across the Federal Government that facilitates broadband deployment processes and decisions, including by: avoiding duplicative reviews; coordinating review processes; providing clear notice of all application and other requirements; ensuring consistent interpretation and application of all procedures, requirements, and policies; supporting decisions on deployment of broadband service to those living on tribal lands consistent with existing statutes, treaties, and trust responsibilities; and ensuring the public availability of current information on these matters;
(2) where beneficial and appropriate, includes procedures for coordination with State, local, and tribal governments, and other appropriate entities;
(3) is coordinated with appropriate external stakeholders, as determined by each Broadband Member Agency, prior to implementation; and
(4) is provided to the Co-Chairs within 180 days of the date of this order; and
(ii) provide comprehensive and current information on accessing Federal lands, buildings, and rights of way, federally assisted highways, and tribal lands for the deployment of broadband facilities, and develop strategies to increase the usefulness and accessibility of this information, including ensuring such information is available online and in a format that is compatible with appropriate Government websites, such as the Federal Infrastructure Projects Dashboard created pursuant to my memorandum of August 31, 2011 (Speeding Infrastructure Development Through More Efficient and Effective Permitting and Environmental Review).
(b) The activities conducted pursuant to subsection (a) of this section, particularly with respect to the establishment of timelines for permitting and review processes, shall be consistent with Executive Order 13604 and with the Federal Plan and Agency Plans to be developed pursuant to that order.
(c) The Co-Chairs, in consultation with the Director and in coordination with the CPO, shall coordinate, review, and monitor the development and implementation of the strategies required by paragraph (a)(i) of this section.
(d) Broadband Member Agencies may limit the information made available pursuant to paragraph (a)(ii) of this section as appropriate to accommodate national security, public safety, and privacy concerns.
Sec. 4. Contracts, Applications, and Permits. (a) Section 6409 of the Middle Class Tax Relief and Job Creation Act of 2012 (Public Law 112–96) contains provisions addressing access to Federal property for the deployment of wireless broadband facilities, including requirements that the General Services Administration (GSA) develop application forms, master contracts, and fees for such access. The GSA shall consult with the Working Group in developing these application forms, master contracts, and fees.
(b) To the extent not already addressed by section 6409, each Broadband Member Agency with responsibility for managing Federal lands, buildings, or rights of way (as determined by the Co-Chairs) shall, in coordination with the Working Group and within 1 year of the date of this order, develop and use one or more templates for uniform contract, application, and permit terms to facilitate nongovernment entities’ use of Federal property for the deployment of broadband facilities. The templates shall, where appropriate, allow for access by multiple broadband service providers and public safety entities. To ensure a consistent approach across the Federal Government and different broadband technologies, the templates shall, to the extent practicable and efficient, provide equal access to Federal property for the deployment of wireline and wireless facilities.
Sec. 5. Deployment of Conduit for Broadband Facilities in Conjunction with Federal or Federally Assisted Highway Construction. (a) The installation of underground fiber conduit along highway and roadway rights of way can improve traffic flow and safety through implementation of intelligent transportation systems (ITS) and reduce the cost of future broadband deployment. Accordingly, within 1 year of the date of this order:
(i) the Department of Transportation, in consultation with the Working Group, shall review dig once requirements in its existing programs and implement a flexible set of best practices that can accommodate changes in broadband technology and minimize excavations consistent with competitive broadband deployment;
(ii) the Department of Transportation shall work with State and local governments to help them develop and implement best practices on such matters as establishing dig once requirements, effectively using private investment in State ITS infrastructure, determining fair market value for rights of way on federally assisted highways, and reestablishing any highway assets disturbed by installation;
(iii) the Department of the Interior and other Broadband Member Agencies with responsibility for federally owned highways and rights of way on tribal lands (as determined by the Co-Chairs) shall revise their procedures, requirements, and policies to include the use of dig once requirements and similar policies to encourage the deployment of broadband infrastructure in conjunction with Federal highway construction, as well as to provide for the reestablishment of any highway assets disturbed by installation;
(iv) the Department of Transportation, after outreach to relevant nonfederal stakeholders, shall review and, if necessary, revise its guidance to State departments of transportation on allowing for-profit or other entities to accommodate or construct, safely and securely maintain, and utilize broadband facilities on State and locally owned rights of way in order to reflect changes in broadband technologies and markets and to promote competitive broadband infrastructure deployment; and
(v) the Department of Transportation, in consultation with the Working Group and the American Association of State Highway and Transportation Officials, shall create an online platform that States and counties may use to aggregate and make publicly available their rights of way laws and joint occupancy guidelines and agreements.
(b) For the purposes of this section, the term “dig once requirements” means requirements designed to reduce the number and scale of repeated excavations for the installation and maintenance of broadband facilities in rights of way.
Sec. 6. General Provisions. (a) This order shall be implemented consistent with all applicable laws, treaties, and trust obligations, and subject to the availability of appropriations.
(b) Nothing in this order shall be construed to impair or otherwise affect:
(i) the authority granted by law to an executive department, agency, or the head thereof; or
(ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
(c) Independent agencies are strongly encouraged to comply with this order.
(d) This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.

Barack Obama.

[Reference to the National Security Staff deemed to be a reference to the National Security Council Staff, see Ex. Ord. No. 13657, set out as a note under section 3021 of Title 50, War and National Defense.]


Ex. Ord. No. 13821. Streamlining and Expediting Requests To Locate Broadband Facilities in Rural America
Ex. Ord. No. 13821, Jan. 8, 2018, 83 F.R. 1507, provided:
By the authority vested in me as President by the Constitution and the laws of the United States of America, and in order to promote better access to broadband internet service in rural America, it is hereby ordered as follows:
Section 1. Policy. Americans need access to reliable, affordable broadband internet service to succeed in today’s information-driven, global economy. Currently, too many American citizens and businesses still lack access to this basic tool of modern economic connectivity. This problem is particularly acute in rural America, and it hinders the ability of rural American communities to increase economic prosperity; attract new businesses; enhance job growth; extend the reach of affordable, high-quality healthcare; enrich student learning with digital tools; and facilitate access to the digital marketplace.
It shall therefore be the policy of the executive branch to use all viable tools to accelerate the deployment and adoption of affordable, reliable, modern high-speed broadband connectivity in rural America, including rural homes, farms, small businesses, manufacturing and production sites, tribal communities, transportation systems, and healthcare and education facilities.
To implement this policy and enable sustainable rural broadband infrastructure projects, executive departments and agencies (agencies) should seek to reduce barriers to capital investment, remove obstacles to broadband services, and more efficiently employ Government resources.
Among other actions, the executive branch will continue its implementation of section 6409 of the Middle Class Tax Relief and Job Creation Act of 2012 (Public Law 112–96) [47 U.S.C. 1455] (“section 6409”), which requires, among other things, that the General Services Administration (GSA) develop a common form and master contract for wireless facility sitings on buildings and other property owned by the Federal Government. These documents enable the Federal Government to process wireless facility siting requests more efficiently and will also provide additional predictability regarding the availability of locations for asset installation to installers of wireless broadband facilities.
Sec. 2. Reviewing Requests to Locate Broadband Facilities on Federal Real Property. (a) Within 180 days of the date of this order, the Administrator of General Services (Administrator), in coordination with the heads of Federal property managing agencies, shall evaluate the effectiveness of the GSA Common Form Application for use in streamlining and expediting the processing and review of requests to locate broadband facilities on Federal real property.
(b) As part of this evaluation, the Administrator shall determine whether any revisions to the GSA Common Form Application are appropriate and, to the extent consistent with law, shall begin implementation of any such revisions.
(c) In furtherance of section 6409, all applicants and Federal property managing agencies shall use the GSA Common Form Application for wireless service antenna structure siting developed by the Administrator for requests to locate broadband facilities on Federal property. Federal property managing agencies shall expeditiously review and approve such requests unless an approval would negatively affect performance of the agency’s mission or otherwise not be in the best interests of the United States.
(d) Within 180 days of the date of this order, and on a quarterly basis thereafter, all Federal property managing agencies shall report to the GSA regarding their required use of the Common Form Application, the number of Common Form Applications received, the percentage approved, the percentage rejected, the basis for any rejection, and the number of working days each application was pending before being approved or rejected. Each report shall include the number of applications received, approved, and rejected within the preceding quarter.
(e) Ninety days after the date of this order, and on a quarterly basis thereafter, the Administrator shall prepare and provide to the Director of the Office of Management and Budget (Director) an aggregated summary report detailing results from the reports submitted under subsection (d) of this section. Not later than 1 year from the date of this order, the Administrator shall recommend to the Director improvements to the Common Form Application needed to further the purposes of this order.
Sec. 3. Definitions. As used in this order:
(a) The term “Federal property managing agencies” means agencies that have custody and control of, or responsibility for managing, Federal lands, buildings, and rights of way, federally assisted highways, and tribal lands.
(b) The term “Federal real property” has the same meaning as that term has in Executive Order 13327 of February 4, 2004 (Federal Real Property Asset Management) [40 U.S.C. 121 note].
Sec. 4. General Provisions. (a) Nothing in this order shall be construed to impair or otherwise affect:
(i) the authority granted by law to an executive department or agency, or the head thereof; or
(ii) the functions of the Director relating to budgetary, administrative, or legislative proposals.
(b) This order shall be implemented consistent with applicable law and subject to the availability of appropriations.
(c) This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.

Donald J. Trump.



Unleashing the Wireless Broadband Revolution
Memorandum of President of the United States, June 28, 2010, 75 F.R. 38387, which related to making available 500 MHz of Federal and nonfederal spectrum suitable for mobile and fixed wireless broadband use, was revoked by section 6(e) of Memorandum of President of the United States, Oct. 25, 2018, 83 F.R. 54515, set out as a note under section 901 of this title.


Expanding America’s Leadership in Wireless Innovation
Memorandum of President of the United States, June 14, 2013, 78 F.R. 37431, which related to shared access to spectrum previously allocated exclusively for Federal use, was revoked by section 6(e) of Memorandum of President of the United States, Oct. 25, 2018, 83 F.R. 54515, set out as a note under section 901 of this title.


Supporting Broadband Tower Facilities in Rural America on Federal Properties Managed by the Department of the Interior
Memorandum of President of the United States, Jan. 8, 2018, 83 F.R. 1511, provided:
Memorandum for the Secretary of the Interior
By the authority vested in me as President by the Constitution and the laws of the United States of America, it is hereby ordered as follows:
Section 1. Policy. It is the policy of the executive branch to use all viable tools to accelerate the deployment and adoption of affordable, reliable, modern high-speed broadband connectivity in rural America, including rural homes, farms, small businesses, manufacturing and production sites, tribal communities, transportation systems, and healthcare and education facilities. Lowering the costs of broadband deployment to rural areas can strengthen the business case for broadband facilities deployment and therefore amplify investments in broadband infrastructure. To that end, the executive branch will seek to make Federal assets more available for rural broadband deployment, with due consideration of national security concerns.
Sec. 2. Supporting Broadband Deployment. (a) The Secretary of the Interior (Secretary) shall develop a plan to support rural broadband development and adoption by increasing access to tower facilities and other infrastructure assets managed by the Department of the Interior (DOI), consistent with applicable law and to the extent practicable. DOI shall draft model terms and conditions for use in securing tower facilities and other infrastructure assets for broadband deployment.
(b) Within 180 days of the date of this memorandum, the Secretary shall report to the Director of the Office of Science and Technology Policy recording DOI’s progress in identifying the assets that can be used to support rural broadband deployment and adoption.
Sec. 3. General Provisions. (a) Nothing in this memorandum shall be construed to impair or otherwise affect:
(i) the authority granted by law to an executive department or agency, or the head thereof; or
(ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
(b) This memorandum shall be implemented consistent with applicable law and subject to the availability of appropriations.
(c) This memorandum is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.

Donald J. Trump.




§ 1302. Advanced telecommunications incentives(a) In generalThe Commission and each State commission with regulatory jurisdiction over telecommunications services shall encourage the deployment on a reasonable and timely basis of advanced telecommunications capability to all Americans (including, in particular, elementary and secondary schools and classrooms) by utilizing, in a manner consistent with the public interest, convenience, and necessity, price cap regulation, regulatory forbearance, measures that promote competition in the local telecommunications market, or other regulating methods that remove barriers to infrastructure investment.


(b) InquiryThe Commission shall, within 30 months after February 8, 1996, and annually thereafter, initiate a notice of inquiry concerning the availability of advanced telecommunications capability to all Americans (including, in particular, elementary and secondary schools and classrooms) and shall complete the inquiry within 180 days after its initiation. In the inquiry, the Commission shall determine whether advanced telecommunications capability is being deployed to all Americans in a reasonable and timely fashion. If the Commission’s determination is negative, it shall take immediate action to accelerate deployment of such capability by removing barriers to infrastructure investment and by promoting competition in the telecommunications market.


(c) Demographic information for unserved areasAs part of the inquiry required by subsection (b), the Commission shall compile a list of geographical areas that are not served by any provider of advanced telecommunications capability (as defined by subsection (d)(1)) 11 See References in Text note below. and to the extent that data from the Census Bureau is available, determine, for each such unserved area—(1) the population;

(2) the population density; and

(3) the average per capita income.


(d) DefinitionsFor purposes of this subsection: 22 So in original. Probably should be “section:”.(1) Advanced telecommunications capabilityThe term “advanced telecommunications capability” is defined, without regard to any transmission media or technology, as high-speed, switched, broadband telecommunications capability that enables users to originate and receive high-quality voice, data, graphics, and video telecommunications using any technology.


(2) Elementary and secondary schoolsThe term “elementary and secondary schools” means elementary and secondary schools, as defined in section 7801 of title 20.



(Pub. L. 104–104, title VII, § 706, Feb. 8, 1996, 110 Stat. 153; Pub. L. 107–110, title X, § 1076(gg), Jan. 8, 2002, 115 Stat. 2093; Pub. L. 110–385, title I, § 103(a), Oct. 10, 2008, 122 Stat. 4096; Pub. L. 114–95, title IX, § 9215(ttt), Dec. 10, 2015, 129 Stat. 2190.)

Editorial Notes

References in TextSubsection (d)(1), referred to in subsec. (c), was in the original “section 706(c)(1) of the Telecommunications Act of 1996” and was translated as reading “section 706(d)(1) of the Telecommunications Act of 1996”, which is classified to subsection (d)(1) of this section, to reflect the probable intent of Congress and the redesignation of subsec. (c) as (d) by Pub. L. 110–385, title I, § 103(a)(2), Oct. 10, 2008, 122 Stat. 4096.

Codification
Section was formerly set out as a note under section 157 of this title.
Section was enacted as part of the Telecommunications Act of 1996, and not as part of the Broadband Data Improvement Act which comprises this chapter.

Amendments2015—Subsec. (d)(2). Pub. L. 114–95 made technical amendment to reference in original act which appears in text as reference to section 7801 of title 20.
2008—Subsec. (b). Pub. L. 110–385, § 103(a)(1), substituted “annually” for “regularly”.
Subsecs. (c), (d). Pub. L. 110–385, § 103(a)(2), (3), added subsec. (c) and redesignated former subsec. (c) as (d).
2002—Subsec. (c)(2). Pub. L. 107–110 substituted “section 7801 of title 20” for “paragraphs (14) and (25), respectively, of section 14101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 8801)”.

Statutory Notes and Related Subsidiaries
Effective Date of 2015 AmendmentAmendment by Pub. L. 114–95 effective Dec. 10, 2015, except with respect to certain noncompetitive programs and competitive programs, see section 5 of Pub. L. 114–95, set out as a note under section 6301 of Title 20, Education.

Effective Date of 2002 AmendmentAmendment by Pub. L. 107–110 effective Jan. 8, 2002, except with respect to certain noncompetitive programs and competitive programs, see section 5 of Pub. L. 107–110, set out as an Effective Date note under section 6301 of Title 20, Education.


Definitions
For definitions of terms used in this section, see section 3(b) of Pub. L. 104–104, set out as a Common Terminology note under section 153 of this title.



§ 1303. Improving Federal data on broadband(a) Omitted

(b) International comparison(1) In generalAs part of its report under section 163 of this title, the Federal Communications Commission shall include information comparing the extent of broadband service capability (including data transmission speeds and price for broadband service capability) in a total of 75 communities in at least 25 countries abroad for each of the data rate benchmarks for broadband service utilized by the Commission to reflect different speed tiers.


(2) ContentsThe Commission shall choose communities for the comparison under this subsection in a manner that will offer, to the extent possible, communities of a population size, population density, topography, and demographic profile that are comparable to the population size, population density, topography, and demographic profile of various communities within the United States. The Commission shall include in the comparison under this subsection—(A) a geographically diverse selection of countries; and

(B) communities including the capital cities of such countries.


(3) Similarities and differencesThe Commission shall identify relevant similarities and differences in each community, including their market structures, the number of competitors, the number of facilities-based providers, the types of technologies deployed by such providers, the applications and services those technologies enable, the regulatory model under which broadband service capability is provided, the types of applications and services used, business and residential use of such services, and other media available to consumers.



(c) Consumer survey of broadband service capability(1) In generalFor the purpose of evaluating, on a statistically significant basis, the national characteristics of the use of broadband service capability, the Commission shall conduct and make public periodic surveys of consumers in urban, suburban, and rural areas in the large business, small business, and residential consumer markets to determine—(A) the types of technology used to provide the broadband service capability to which consumers subscribe;

(B) the amounts consumers pay per month for such capability;

(C) the actual data transmission speeds of such capability;

(D) the types of applications and services consumers most frequently use in conjunction with such capability;

(E) for consumers who have declined to subscribe to broadband service capability, the reasons given by such consumers for declining such capability;

(F) other sources of broadband service capability which consumers regularly use or on which they rely; and

(G) any other information the Commission deems appropriate for such purpose.


(2) Public availabilityThe Commission shall make publicly available the results of surveys conducted under this subsection at least once per year.



(d) Improving Census data on broadbandThe Secretary of Commerce, in consultation with the Federal Communications Commission, shall expand the American Community Survey conducted by the Bureau of the Census to elicit information for residential households, including those located on native lands, to determine whether persons at such households own or use a computer at that address, whether persons at that address subscribe to Internet service and, if so, whether such persons subscribe to dial-up or broadband Internet service at that address.


(e) Proprietary informationNothing in this chapter shall reduce or remove any obligation the Commission has to protect proprietary information, nor shall this chapter be construed to compel the Commission to make publicly available any proprietary information.


(Pub. L. 110–385, title I, § 103, Oct. 10, 2008, 122 Stat. 4096; Pub. L. 115–141, div. P, title IV, § 402(c), Mar. 23, 2018, 132 Stat. 1089.)

Editorial Notes
Codification
Section is comprised of section 103 of Pub. L. 110–385. Subsec. (a) of section 103 of Pub. L. 110–385 amended section 1302 of this title.

Amendments2018—Subsec. (b)(1). Pub. L. 115–141 substituted “its report under section 163 of this title, the Federal Communications Commission” for “the assessment and report required by section 1302 of this title, the Federal Communications Commission”.



§ 1304. Encouraging State initiatives to improve broadband(a) PurposesThe purposes of any grant under subsection (b) are—(1) to ensure that all citizens and businesses in a State have access to affordable and reliable broadband service;

(2) to achieve improved technology literacy, increased computer ownership, and broadband use among such citizens and businesses;

(3) to establish and empower local grassroots technology teams in each State to plan for improved technology use across multiple community sectors; and

(4) to establish and sustain an environment ripe for broadband services and information technology investment.


(b) Establishment of State broadband data and development grant program(1) In generalThe Secretary of Commerce shall award grants, taking into account the results of the peer review process under subsection (d), to eligible entities for the development and implementation of statewide initiatives to identify and track the availability and adoption of broadband services within each State.


(2) Competitive basisAny grant under subsection (b) shall be awarded on a competitive basis.



(c) EligibilityTo be eligible to receive a grant under subsection (b), an eligible entity shall—(1) submit an application to the Secretary of Commerce, at such time, in such manner, and containing such information as the Secretary may require;

(2) contribute matching non-Federal funds in an amount equal to not less than 20 percent of the total amount of the grant; and

(3) agree to comply with confidentiality requirements in subsection (h)(2) of this section.


(d) Peer review; nondisclosure(1) In generalThe Secretary shall by regulation require appropriate technical and scientific peer review of applications made for grants under this section.


(2) Review proceduresThe regulations required under paragraph (1) shall require that any technical and scientific peer review group—(A) be provided a written description of the grant to be reviewed;

(B) provide the results of any review by such group to the Secretary of Commerce; and

(C) certify that such group will enter into voluntary nondisclosure agreements as necessary to prevent the unauthorized disclosure of confidential and proprietary information provided by broadband service providers in connection with projects funded by any such grant.



(e) Use of fundsA grant awarded to an eligible entity under subsection (b) shall be used—(1) to provide a baseline assessment of broadband service deployment in each State;

(2) to identify and track—(A) areas in each State that have low levels of broadband service deployment;

(B) the rate at which residential and business users adopt broadband service and other related information technology services; and

(C) possible suppliers of such services;


(3) to identify barriers to the adoption by individuals and businesses of broadband service and related information technology services, including whether or not—(A) the demand for such services is absent; and

(B) the supply for such services is capable of meeting the demand for such services;


(4) to identify the speeds of broadband connections made available to individuals and businesses within the State, and, at a minimum, to rely on the data rate benchmarks for broadband service utilized by the Commission to reflect different speed tiers, to promote greater consistency of data among the States;

(5) to create and facilitate in each county or designated region in a State a local technology planning team—(A) with members representing a cross section of the community, including representatives of business, telecommunications labor organizations, K–12 education, health care, libraries, higher education, community-based organizations, local government, tourism, parks and recreation, and agriculture; and

(B) which shall—(i) benchmark technology use across relevant community sectors;

(ii) set goals for improved technology use within each sector; and

(iii) develop a tactical business plan for achieving its goals, with specific recommendations for online application development and demand creation;



(6) to work collaboratively with broadband service providers and information technology companies to encourage deployment and use, especially in unserved areas and areas in which broadband penetration is significantly below the national average, through the use of local demand aggregation, mapping analysis, and the creation of market intelligence to improve the business case for providers to deploy;

(7) to establish programs to improve computer ownership and Internet access for unserved areas and areas in which broadband penetration is significantly below the national average;

(8) to collect and analyze detailed market data concerning the use and demand for broadband service and related information technology services;

(9) to facilitate information exchange regarding the use and demand for broadband services between public and private sectors; and

(10) to create within each State a geographic inventory map of broadband service, including the data rate benchmarks for broadband service utilized by the Commission to reflect different speed tiers, which shall—(A) identify gaps in such service through a method of geographic information system mapping of service availability based on the geographic boundaries of where service is available or unavailable among residential or business customers; and

(B) provide a baseline assessment of statewide broadband deployment in terms of households with high-speed availability.



(f) Participation limitFor each State, an eligible entity may not receive a new grant under this section to fund the activities described in subsection (d) within such State if such organization obtained prior grant awards under this section to fund the same activities in that State in each of the previous 4 consecutive years.


(g) Reporting; broadband inventory mapThe Secretary of Commerce shall—(1) require each recipient of a grant under subsection (b) to submit a report on the use of the funds provided by the grant; and

(2) create a web page on the Department of Commerce website that aggregates relevant information made available to the public by grant recipients, including, where appropriate, hypertext links to any geographic inventory maps created by grant recipients under subsection (e)(10).


(h) Access to aggregate data(1) In generalSubject to paragraph (2), the Commission shall provide eligible entities access, in electronic form, to aggregate data collected by the Commission based on the Form 477 submissions of broadband service providers.


(2) LimitationNotwithstanding any provision of Federal or State law to the contrary, an eligible entity shall treat any matter that is a trade secret, commercial or financial information, or privileged or confidential, as a record not subject to public disclosure except as otherwise mutually agreed to by the broadband service provider and the eligible entity. This paragraph applies only to information submitted by the Commission or a broadband provider to carry out the provisions of this chapter and shall not otherwise limit or affect the rules governing public disclosure of information collected by any Federal or State entity under any other Federal or State law or regulation.



(i) DefinitionsIn this section:(1) CommissionThe term “Commission” means the Federal Communications Commission.


(2) Eligible entityThe term “eligible entity” means—(A) an entity that is either—(i) an agency or instrumentality of a State, or a municipality or other subdivision (or agency or instrumentality of a municipality or other subdivision) of a State;

(ii) a nonprofit organization that is described in section 501(c)(3) of title 26 and that is exempt from taxation under section 501(a) of such title; or

(iii) an independent agency or commission in which an office of a State is a member on behalf of the State; and


(B) is the single eligible entity in the State that has been designated by the State to receive a grant under this section.



(j) No regulatory authorityNothing in this section shall be construed as giving any public or private entity established or affected by this chapter any regulatory jurisdiction or oversight authority over providers of broadband services or information technology.


(Pub. L. 110–385, title I, § 106, Oct. 10, 2008, 122 Stat. 4099.)

§ 1305. Broadband Technology Opportunities Program(a) EstablishmentThe Assistant Secretary of Commerce for Communications and Information (Assistant Secretary), in consultation with the Federal Communications Commission (Commission), shall establish a national broadband service development and expansion program in conjunction with the technology opportunities program, which shall be referred to as the Broadband Technology Opportunities Program. The Assistant Secretary shall ensure that the program complements and enhances and does not conflict with other Federal broadband initiatives and programs.


(b) PurposesThe purposes of the program are to—(1) provide access to broadband service to consumers residing in unserved areas of the United States;

(2) provide improved access to broadband service to consumers residing in underserved areas of the United States;

(3) provide broadband education, awareness, training, access, equipment, and support to—(A) schools, libraries, medical and healthcare providers, community colleges and other institutions of higher education, and other community support organizations and entities to facilitate greater use of broadband service by or through these organizations;

(B) organizations and agencies that provide outreach, access, equipment, and support services to facilitate greater use of broadband service by low-income, unemployed, aged, and otherwise vulnerable populations; and

(C) job-creating strategic facilities located within a State-designated economic zone, Economic Development District designated by the Department of Commerce, Renewal Community or Empowerment Zone designated by the Department of Housing and Urban Development, or Enterprise Community designated by the Department of Agriculture;


(4) improve access to, and use of, broadband service by public safety agencies; and

(5) stimulate the demand for broadband, economic growth, and job creation.


(c) Consultation with StatesThe Assistant Secretary may consult a State, the District of Columbia, or territory or possession of the United States with respect to—(1) the identification of areas described in subsection (b)(1) or (2) located in that State; and

(2) the allocation of grant funds within that State for projects in or affecting the State.


(d) Duties of Assistant SecretaryThe Assistant Secretary shall—(1) establish and implement the grant program as expeditiously as practicable;

(2) ensure that all awards are made before the end of fiscal year 2010;

(3) seek such assurances as may be necessary or appropriate from grantees under the program that they will substantially complete projects supported by the program in accordance with project timelines, not to exceed 2 years following an award; and

(4) report on the status of the program to the Committees on Appropriations of the House of Representatives and the Senate, the Committee on Energy and Commerce of the House of Representatives, and the Committee on Commerce, Science, and Transportation of the Senate, every 90 days.


(e) EligibilityTo be eligible for a grant under the program, an applicant shall—(1)(A) be a State or political subdivision thereof, the District of Columbia, a territory or possession of the United States, an Indian tribe (as defined in section 5304 of title 25) or native Hawaiian organization;

(B) a nonprofit—(i) foundation,

(ii) corporation,

(iii) institution, or

(iv) association; or


(C) any other entity, including a broadband service or infrastructure provider, that the Assistant Secretary finds by rule to be in the public interest. In establishing such rule, the Assistant Secretary shall to the extent practicable promote the purposes of this section in a technologically neutral manner;


(2) submit an application, at such time, in such form, and containing such information as the Assistant Secretary may require;

(3) provide a detailed explanation of how any amount received under the program will be used to carry out the purposes of this section in an efficient and expeditious manner, including a showing that the project would not have been implemented during the grant period without Federal grant assistance;

(4) demonstrate, to the satisfaction of the Assistant Secretary, that it is capable of carrying out the project or function to which the application relates in a competent manner in compliance with all applicable Federal, State, and local laws;

(5) demonstrate, to the satisfaction of the Assistant Secretary, that it will appropriate (if the applicant is a State or local government agency) or otherwise unconditionally obligate, from non-Federal sources, funds required to meet the requirements of subsection (f);

(6) disclose to the Assistant Secretary the source and amount of other Federal or State funding sources from which the applicant receives, or has applied for, funding for activities or projects to which the application relates; and

(7) provide such assurances and procedures as the Assistant Secretary may require to ensure that grant funds are used and accounted for in an appropriate manner.


(f) Federal shareThe Federal share of any project may not exceed 80 percent, except that the Assistant Secretary may increase the Federal share of a project above 80 percent if—(1) the applicant petitions the Assistant Secretary for a waiver; and

(2) the Assistant Secretary determines that the petition demonstrates financial need.


(g) Authorization to make grants; purposesThe Assistant Secretary may make competitive grants under the program to—(1) acquire equipment, instrumentation, networking capability, hardware and software, digital network technology, and infrastructure for broadband services;

(2) construct and deploy broadband service related infrastructure;

(3) ensure access to broadband service by community anchor institutions;

(4) facilitate access to broadband service by low-income, unemployed, aged, and otherwise vulnerable populations in order to provide educational and employment opportunities to members of such populations;

(5) construct and deploy broadband facilities that improve public safety broadband communications services; and

(6) undertake such other projects and activities as the Assistant Secretary finds to be consistent with the purposes for which the program is established.


(h) Factors considered in award of grantsThe Assistant Secretary, in awarding grants under this section, shall, to the extent practical—(1) award not less than 1 grant in each State;

(2) consider whether an application to deploy infrastructure in an area—(A) will, if approved, increase the affordability of, and subscribership to, service to the greatest population of users in the area;

(B) will, if approved, provide the greatest broadband speed possible to the greatest population of users in the area;

(C) will, if approved, enhance service for health care delivery, education, or children to the greatest population of users in the area; and

(D) will, if approved, not result in unjust enrichment as a result of support for non-recurring costs through another Federal program for service in the area; and


(3) consider whether the applicant is a socially and economically disadvantaged small business concern as defined under section 637(a) of title 15.


(i) Reporting and information requirements; deobligation of awards; Internet disclosureThe Assistant Secretary—(1) shall require any entity receiving a grant pursuant to this section to report quarterly, in a format specified by the Assistant Secretary, on such entity’s use of the assistance and progress fulfilling the objectives for which such funds were granted, and the Assistant Secretary shall make these reports available to the public;

(2) may establish additional reporting and information requirements for any recipient of any assistance made available pursuant to this section;

(3) shall establish appropriate mechanisms to ensure appropriate use and compliance with all terms of any use of funds made available pursuant to this section;

(4) may, in addition to other authority under applicable law, deobligate awards to grantees that demonstrate an insufficient level of performance, or wasteful or fraudulent spending, as defined in advance by the Assistant Secretary, and award these funds competitively to new or existing applicants consistent with this section; and

(5) shall create and maintain a fully searchable database, accessible on the Internet at no cost to the public, that contains at least a list of each entity that has applied for a grant under this section, a description of each application, the status of each such application, the name of each entity receiving funds made available pursuant to this section, the purpose for which such entity is receiving such funds, each quarterly report submitted by the entity pursuant to this section, and such other information sufficient to allow the public to understand and monitor grants awarded under the program.


(j) Publication of contractual conditionsConcurrent with the issuance of the Request for Proposal for grant applications pursuant to this section, the Assistant Secretary shall, in coordination with the Commission, publish the non-discrimination and network interconnection obligations that shall be contractual conditions of grants awarded under this section, including, at a minimum, adherence to the principles contained in the Commission’s broadband policy statement (FCC 05-15, adopted August 5, 2005).


(k) National broadband plan(1) Not later than 1 year after February 17, 2009, the Commission shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate, a report containing a national broadband plan.

(2) The national broadband plan required by this section shall seek to ensure that all people of the United States have access to broadband capability and shall establish benchmarks for meeting that goal. The plan shall also include—(A) an analysis of the most effective and efficient mechanisms for ensuring broadband access by all people of the United States;

(B) a detailed strategy for achieving affordability of such service and maximum utilization of broadband infrastructure and service by the public;

(C) an evaluation of the status of deployment of broadband service, including progress of projects supported by the grants made pursuant to this section; and

(D) a plan for use of broadband infrastructure and services in advancing consumer welfare, civic participation, public safety and homeland security, community development, health care delivery, energy independence and efficiency, education, worker training, private sector investment, entrepreneurial activity, job creation and economic growth, and other national purposes.


(3) In developing the plan, the Commission shall have access to data provided to other Government agencies under the Broadband Data Improvement Act [47 U.S.C. 1301 et seq.].


(l) Map of service availability and capabilityThe Assistant Secretary shall develop and maintain a comprehensive nationwide inventory map of existing broadband service capability and availability in the United States that depicts the geographic extent to which broadband service capability is deployed and available from a commercial provider or public provider throughout each State. Not later than 2 years after February 17, 2009, the Assistant Secretary shall make the broadband inventory map developed and maintained pursuant to this section accessible by the public on a World Wide Web site of the National Telecommunications and Information Administration in a form that is interactive and searchable.


(m) RegulationsThe Assistant Secretary shall have the authority to prescribe such rules as are necessary to carry out the purposes of this section.


(Pub. L. 111–5, div. B, title VI, § 6001, Feb. 17, 2009, 123 Stat. 512.)

Editorial Notes

References in TextThe Broadband Data Improvement Act, referred to in subsec. (k)(3), is title I of Pub. L. 110–385, Oct. 10, 2008, 122 Stat. 4096, which is classified generally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 1301 of this title and Tables.

Codification
Section was enacted as part of the American Recovery and Reinvestment Act of 2009, and not as part of the Broadband Data Improvement Act which comprises this chapter.

Statutory Notes and Related Subsidiaries
Grants for Broadband ConnectivityPub. L. 116–260, div. N, title IX, § 905, Dec. 27, 2020, 134 Stat. 2136, provided that:
“(a) Definitions.—In this section:“(1) Assistant secretary.—The term ‘Assistant Secretary’ means the Assistant Secretary of Commerce for Communications and Information.

“(2) Broadband or broadband service.—The term ‘broadband’ or ‘broadband service’ has the meaning given the term ‘broadband internet access service’ in section 8.1(b) of title 47, Code of Federal Regulations, or any successor regulation.

“(3) Commission.—The term ‘Commission’ means the Federal Communications Commission.

“(4) Covered broadband project.—The term ‘covered broadband project’ means a competitively and technologically neutral project for the deployment of fixed broadband service that provides qualifying broadband service in an eligible service area.

“(5) Covered partnership.—The term ‘covered partnership’ means a partnership between—“(A) a State, or 1 or more political subdivisions of a State; and

“(B) a provider of fixed broadband service.


“(6) Department.—The term ‘Department’ means the Department of Commerce.

“(7) Eligible service area.—The term ‘eligible service area’ means a census block in which broadband service is not available at 1 or more households or businesses in the census block, as determined by the Assistant Secretary on the basis of—“(A) the maps created under section 802(c)(1) of the Communications Act of 1934 (47 U.S.C. 642(c)(1)); or

“(B) if the maps described in subparagraph (A) are not available, the most recent information available to the Assistant Secretary, including information provided by the Commission.


“(8) Eligible entity.—The term ‘eligible entity’ means—“(A) a Tribal Government;

“(B) a Tribal College or University;

“(C) the Department of Hawaiian Home Lands on behalf of the Native Hawaiian Community, including Native Hawaiian Education Programs;

“(D) a Tribal organization; or

“(E) a Native Corporation.


“(9) Native corporation.—The term ‘Native Corporation’ has the meaning given the term in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602).

“(10) Native hawaiian.—The term ‘Native Hawaiian’ has the meaning given the term in section 801 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4221).

“(11) Qualifying broadband service.—The term ‘qualifying broadband service’ means broadband service with—“(A) a download speed of not less than 25 megabits per second;

“(B) an upload speed of not less than 3 megabits per second; and

“(C) a latency sufficient to support real-time, interactive applications.


“(12) Tribal government.—The term ‘Tribal Government’ means the governing body of any Indian or Alaska Native Tribe, band, nation, pueblo, village, community, component band, or component reservation, individually recognized (including parenthetically) in the list published most recently as of the date of enactment of this Act [Dec. 27, 2020] pursuant to section 104 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 5131).

“(13) Tribal land.—The term ‘Tribal land’ means—“(A) any land located within the boundaries of—“(i) an Indian reservation, pueblo, or rancheria; or

“(ii) a former reservation within Oklahoma;


“(B) any land not located within the boundaries of an Indian reservation, pueblo, or rancheria, the title to which is held—“(i) in trust by the United States for the benefit of an Indian Tribe or an individual Indian;

“(ii) by an Indian Tribe or an individual Indian, subject to restriction against alienation under laws of the United States; or

“(iii) by a dependent Indian community;


“(C) any land located within a region established pursuant to section 7(a) of the Alaska Native Claims Settlement Act (43 U.S.C. 1606(a));

“(D) Hawaiian Home Lands, as defined in section 801 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4221); or

“(E) those areas or communities designated by the Assistant Secretary of Indian Affairs of the Department of the Interior that are near, adjacent, or contiguous to reservations where financial assistance and social service programs are provided to Indians because of their status as Indians.


“(14) Unserved.—The term ‘unserved’, with respect to a household, means—“(A) the household lacks access to qualifying broadband service; and

“(B) no broadband provider has been selected to receive, or is otherwise receiving, Federal or State funding subject to enforceable build out commitments to deploy qualifying broadband service in the specific area where the household is located by dates certain, even if such service is not yet available, provided that the Federal or State agency providing the funding has not deemed the service provider to be in default of its buildout obligations under the applicable Federal or State program.



“(b) Direct Appropriation.—There is appropriated to the Assistant Secretary, out of amounts in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2021, to remain available until expended—“(1) $1,000,000,000 for grants under subsection (c); and

“(2) $300,000,000 for grants under subsection (d).


“(c) Tribal Broadband Connectivity Program.—“(1) Tribal broadband connectivity grants.—The Assistant Secretary shall use the funds made available under subsection (b)(1) to implement a program to make grants to eligible entities to expand access to and adoption of—“(A) broadband service on Tribal land; or

“(B) remote learning, telework, or telehealth resources during the COVID–19 pandemic.


“(2) Grants.—From the amounts appropriated under subsection (b)(1), the Assistant Secretary shall award a grant to each eligible entity that submits an application that the Assistant Secretary approves after consultation with the Commission to prevent duplication of funding.

“(3) Allocations.—“(A) Equitable distribution.—The amounts appropriated under subsection (b)(1) shall be made available to eligible entities on an equitable basis, and not less than 3 percent of those amounts shall be made available for the benefit of Native Hawaiians.

“(B) Administrative expenses of assistant secretary.—The Assistant Secretary may use not more than 2 percent of amounts appropriated under subsection (b)(1) for administrative purposes, including the provision of technical assistance to Tribal Governments to help those Governments take advantage of the program established under this subsection.


“(4) Use of grant funds.—“(A) Commitment deadline.—“(i) In general.—Not later than 180 days after receiving grant funds under this subsection, an eligible entity shall commit the funds in accordance with the approved application of the entity.

“(ii) Reversion of funds.—Any grant funds not committed by an eligible entity by the deadline under clause (i) shall revert to the general fund of the Treasury.


“(B) Expenditure deadline.—“(i) In general.—Not later than 1 year after receiving grant funds under this subsection, an eligible entity shall expend the grant funds.

“(ii) Extensions for infrastructure projects.—The Assistant Secretary may extend the period under clause (i) for an eligible entity that proposes to use the grant funds for construction of broadband infrastructure if the eligible entity certifies that—     “(I) the eligible entity has a plan for use of the grant funds;

     “(II) the construction project is underway; or

     “(III) extenuating circumstances require an extension of time to allow the project to be completed.


“(iii) Reversion of funds.—Any grant funds not expended by an eligible entity by the deadline under clause (i) shall be made available to other eligible entities for the purposes provided in this subsection.



“(5) Eligible uses.—An eligible entity may use grant funds made available under this subsection for—“(A) broadband infrastructure deployment, including support for the establishment of carrier-neutral submarine cable landing stations;

“(B) affordable broadband programs, including—“(i) providing free or reduced-cost broadband service; and

“(ii) preventing disconnection of existing broadband service;


“(C) distance learning;

“(D) telehealth;

“(E) digital inclusion efforts; and

“(F) broadband adoption activities.


“(6) Administrative expenses of eligible entities.—An eligible entity may use not more than 2 percent of grant funds received under this subsection for administrative purposes.

“(7) Subgrantees.—“(A) In general.—An eligible entity may enter into a contract with a subgrantee, including a non-Tribal entity, as part of its use of grant funds pursuant to this subsection.

“(B) Requirements.—An eligible entity that enters into a contract with a subgrantee for use of grant funds received under this subsection shall—“(i) before entering into the contract, after a reasonable investigation, make a determination that the subgrantee—     “(I) is capable of carrying out the project for which grant funds will be provided in a competent manner in compliance with all applicable laws;

     “(II) has the financial capacity to meet the obligations of the project and the requirements of this subsection; and

     “(III) has the technical and operational capability to carry out the project; and


“(ii) stipulate in the contract reasonable provisions for recovery of funds for nonperformance.



“(8) Broadband infrastructure deployment.—In using grant funds received under this subsection for new construction of broadband infrastructure, an eligible entity shall prioritize projects that deploy broadband infrastructure to unserved households.


“(d) Broadband Infrastructure Program.—“(1) Broadband infrastructure deployment grants.—The Assistant Secretary shall use the funds made available under subsection (b)(2) to implement a program under which the Assistant Secretary makes grants on a competitive basis to covered partnerships for covered broadband projects.

“(2) Mapping.—“(A) Data from commission.—Not less frequently than annually, the Commission shall, through the process established under section 802(b)(7)) of the Communications Act of 1934 (47 U.S.C. 642(b)(7)), provide the Assistant Secretary any data collected by the Commission pursuant to title VIII of that Act (47 U.S.C. 641 et seq.).

“(B) Use by assistant secretary.—The Assistant Secretary shall rely on the data provided under subparagraph (A) in carrying out this subsection to the greatest extent practicable.


“(3) Eligibility requirements.—To be eligible for a grant under this subsection, a covered partnership shall submit an application at such time, in such manner, and containing such information as the Assistant Secretary may require, which application shall, at a minimum, include a description of—“(A) the covered partnership;

“(B) the covered broadband project to be funded by the grant, including—“(i) the speed or speeds at which the covered partnership plans to offer broadband service; and

“(ii) the cost of the project;


“(C) the area to be served by the covered broadband project (in this paragraph referred to as the ‘proposed service area’);

“(D) any support provided to the provider of broadband service that is part of the covered partnership through—“(i) any grant, loan, or loan guarantee provided by a State to the provider of broadband service for the deployment of broadband service in the proposed service area;

“(ii) any grant, loan, or loan guarantee with respect to the proposed service area provided by the Secretary of Agriculture—     “(I) under title VI of the Rural Electrification Act of 1936 (7 U.S.C. 950bb et seq.), including—“(aa) any program to provide grants, loans, or loan guarantees under sections 601 through 603 of that Act (7 U.S.C. 950bb et seq.); and

“(bb) the Community Connect Grant Program established under section 604 of that Act (7 U.S.C. 950bb–3); or


     “(II) the broadband loan and grant pilot program known as the ‘Rural eConnectivity Pilot Program’ or the ‘ReConnect Program’ authorized under section 779 of division A of the Consolidated Appropriations Act, 2018 (Public Law 115–141; 132 Stat. 348 [132 Stat. 399]);


“(iii) any high-cost universal service support provided under section 254 of the Communications Act of 1934 (47 U.S.C. 254);

“(iv) any grant provided under section 6001 of the American Recovery and Reinvestment Act of 2009 (47 U.S.C. 1305);

“(v) amounts made available for the Education Stabilization Fund under the heading ‘DEPARTMENT OF EDUCATION’ in title VIII of division B of the CARES Act (Public Law 116–136; 134 Stat. 564); or

“(vi) any other grant, loan, or loan guarantee provided by the Federal Government for the provision of broadband service.



“(4) Priority.—In awarding grants under this subsection, the Assistant Secretary shall give priority to applications for covered broadband projects as follows, in decreasing order of priority:“(A) Covered broadband projects designed to provide broadband service to the greatest number of households in an eligible service area.

“(B) Covered broadband projects designed to provide broadband service in an eligible service area that is wholly within any area other than—“(i) a county, city, or town that has a population of more than 50,000 inhabitants; and

“(ii) the urbanized area contiguous and adjacent to a city or town described in clause (i).


“(C) Covered broadband projects that are the most cost-effective, prioritizing such projects in areas that are the most rural.

“(D) Covered broadband projects designed to provide broadband service with a download speed of not less than 100 megabits per second and an upload speed of not less than 20 megabits per second.

“(E) Any other covered broadband project that meets the requirements of this subsection.


“(5) Expenditure deadline.—“(A) In general.—Not later than 1 year after receiving grant funds under this subsection, a covered partnership shall expend the grant funds.

“(B) Extensions.—The Assistant Secretary may extend the period under subparagraph (A) for a covered partnership that proposes to use the grant funds for construction of broadband infrastructure if the covered partnership certifies that—“(i) the covered partnership has a plan for use of the grant funds;

“(ii) the construction project is underway; or

“(iii) extenuating circumstances require an extension of time to allow the project to be completed.


“(C) Reversion of funds.—Any grant funds not expended by an covered partnership by the deadline under subparagraph (A) shall be made available to other covered partnerships for the purposes provided in this subsection.


“(6) Grant conditions.—“(A) Prohibitions.—As a condition of receiving a grant under this subsection, the Assistant Secretary shall prohibit a provider of broadband service that is part of a covered partnership receiving the grant—“(i) from using the grant amounts to repay, or make any other payment relating to, a loan made by any public or private lender;

“(ii) from using grant amounts as collateral for a loan made by any public or private lender; and

“(iii) from using more than $50,000 of the grant amounts to pay for the preparation of the grant.


“(B) Nondiscrimination.—The Assistant Secretary may not require a provider of broadband service that is part of a covered partnership to be designated as an eligible telecommunications carrier pursuant to section 214(e) of the Communications Act of 1934 (47 U.S.C. 214(e)) to be eligible to receive a grant under this subsection or as a condition of receiving a grant under this subsection.



“(e) Implementation.—“(1) Requirements; outreach.—Not earlier than 30 days, and not later than 60 days, after the date of enactment of this Act [Dec. 27, 2020], the Assistant Secretary shall—“(A) issue a notice inviting eligible entities and covered partnerships to submit applications for grants under this section, which shall contain details about how awarding decisions will be made; and

“(B) outline—“(i) the requirements for applications for grants under this section; and

“(ii) the allowed uses of grant funds awarded under this section.



“(2) Applications.—“(A) Submission.—During the 90-day period beginning on the date on which the Assistant Secretary issues the notice under paragraph (1), an eligible entity or covered partnership may submit an application for a grant under this section.

“(B) Processing.—“(i) In general.—Not later than 90 days after receiving an application under subparagraph (A), the Assistant Secretary shall approve or deny the application.

“(ii) Denial.—The Assistant Secretary may deny an application submitted under subparagraph (A) only if—     “(I) the Assistant Secretary provides the applicant an opportunity to cure any defects in the application; and

     “(II) after receiving the opportunity under subclause (I), the applicant still fails to meet the requirements of this section.



“(C) Single application.—An eligible entity or covered partnership may submit only 1 application under this paragraph.

“(D) Proposed use of funds.—An application submitted by an eligible entity or a covered partnership under this paragraph shall describe each proposed use of grant funds.

“(E) Allocation of funds.—Not later than 14 days after approving an application for a grant under this paragraph, the Assistant Secretary shall allocate the grant funds to the eligible entity or covered partnership.

“(F) Treatment of unallocated funds.—“(i) In general.—If an eligible entity or covered partnership does not submit an application by the deadline under subparagraph (A), or the Assistant Secretary does not approve an application submitted by an eligible entity or a covered partnership under that subparagraph, the Assistant Secretary shall make the amounts allocated for, as applicable—     “(I) the eligible entity under subsection (c) available to other eligible entities on an equitable basis; or

     “(II) the covered partnership under subsection (d) to other covered partnerships.


“(ii) Second process.—The Assistant Secretary shall initiate a second notice and application process described in this subsection to reallocate any funds made available to other eligible entities or covered partnerships under clause (i).



“(3) Transparency, accountability, and oversight required.—In implementing this section, the Assistant Secretary shall adopt measures, including audit requirements, to—“(A) ensure sufficient transparency, accountability, and oversight to provide the public with information regarding the award and use of grant funds under this section;

“(B) ensure that a recipient of a grant under this section uses the grant funds in compliance with the requirements of this section and the overall purpose of the applicable grant program under this section; and

“(C) deter waste, fraud, and abuse of grant funds.


“(4) Prohibition on use for covered communications equipment or services.—An eligible entity or covered partnership may not use grant funds received under this section to purchase or support any covered communications equipment or service (as defined in section 9 of the Secure and Trusted Communications Networks Act of 2019 (47 U.S.C. 1608)).

“(5) Unauthorized use of funds.—To the extent that the Assistant Secretary or the Inspector General of the Department determines that an eligible entity or covered partnership has expended grant funds received under this section in violation of this section, the Assistant Secretary shall recover the amount of funds that were so expended.


“(f) Reporting.—“(1) Eligible entities and covered partnerships.—“(A) Annual report.—Not later than 1 year after receiving grant funds under this section, and annually thereafter until the funds have been expended, an eligible entity or covered partnership shall submit to the Assistant Secretary a report, with respect to the 1-year period immediately preceding the report date, that—“(i) describes how the eligible entity or covered partnership expended the funds;

“(ii) certifies that the eligible entity or covered partnership complied with the requirements of this section and with any additional reporting requirements prescribed by the Assistant Secretary, including—     “(I) a description of each service provided with the grant funds; and

     “(II) the number of locations or geographic areas at which broadband service was provided using the grant funds; and


“(iii) identifies each subgrantee that received a subgrant from the eligible entity or covered partnership and a description of the specific project for which grant funds were provided.


“(B) Provision of information to fcc and usda.—The Assistant Secretary shall provide the information collected under subparagraph (A) to the Commission and the Department of Agriculture to be used when determining whether to award funds for the deployment of broadband under any program administered by those agencies.

“(C) Transmission of reports to congress.—Not later than 5 days after receiving a report from an eligible entity under subparagraph (A), the Assistant Secretary shall transmit the report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives.


“(2) Inspector general and gao.—Not later than 6 months after the date on which the first grant is awarded under this section, and every 6 months thereafter until all of the grant funds awarded under this section are expended, the Inspector General of the Department and the Comptroller General of the United States shall each submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report that reviews the grants awarded under this section during the preceding 6-month period. Each such report shall include recommendations to address waste, fraud, and abuse, if any.


“(g) Impact on Other Federal Broadband Programs.—The use of grant funds received under this section by an eligible entity, covered partnership, or subgrantee shall not impact the eligibility of, or otherwise disadvantage, the eligible entity, covered partnership, or subgrantee with respect to participation in any other Federal broadband program.”






§ 1306. Connecting minority communities(a) DefinitionsIn this section:(1) Anchor community(A) In generalThe term “anchor community” means any area that—(i) except as provided in subparagraph (B), is not more than 15 miles from a historically Black college or university, a Tribal College or University, or a Minority-serving institution; and

(ii) has an estimated median annual household income of not more than 250 percent of the poverty line, as that term is defined in section 9902(2) of title 42.


(B) Certain Tribal Colleges or UniversitiesWith respect to a Tribal College or University that is located on land held in trust by the United States, the Assistant Secretary, in consultation with the Secretary of the Interior, may establish a different maximum distance for the purposes of subparagraph (A)(i) if the Assistant Secretary is able to ensure that, in establishing that different maximum distance, each anchor community that is established as a result of that action is statistically comparable to other anchor communities described in subparagraph (A).



(2) Assistant SecretaryThe term “Assistant Secretary” means the Assistant Secretary of Commerce for Communications and Information.


(3) Broadband internet access serviceThe term “broadband internet access service” has the meaning given the term in section 8.1(b) of title 47, Code of Federal Regulations, or any successor regulation.


(4) CommissionThe term “Commission” means the Federal Communications Commission.


(5) Connected deviceThe term “connected device” means a laptop computer, tablet computer, or similar device that is capable of connecting to broadband internet access service.


(6) DirectorThe term “Director” means the Director of the Office.


(7) Eligible equipmentThe term “eligible equipment” means—(A) a Wi-Fi hotspot;

(B) a modem;

(C) a router;

(D) a device that combines a modem and router;

(E) a connected device; or

(F) any other equipment used to provide access to broadband internet access service.


(8) Eligible recipientThe term “eligible recipient” means—(A) a historically Black college or university;

(B) a Tribal College or University;

(C) a Minority-serving institution; or

(D) a consortium that is led by a historically Black college or university, a Tribal College or University, or a Minority-serving institution and that also includes—(i) a minority business enterprise; or

(ii) an organization described in section 501(c)(3) of title 26 and exempt from tax under section 501(a) of such title.



(9) Historically Black college or universityThe term “historically Black college or university” has the meaning given the term “part B institution” in section 1061 of title 20.


(10) Minority-serving institutionThe term “Minority-serving institution” means any of the following:(A) An Alaska Native-serving institution, as that term is defined in section 1059d(b) of title 20.

(B) A Native Hawaiian-serving institution, as that term is defined in section 1059d(b) of title 20.

(C) A Hispanic-serving institution, as that term is defined in section 1101a(a) of title 20.

(D) A Predominantly Black institution, as that term is defined in section 1067q(c) of title 20).

(E) An Asian American and Native American Pacific Islander-serving institution, as that term is defined in section 1059g(b) of title 20.

(F) A Native American-serving, nontribal institution, as that term is defined in section 1059f(b) of title 20.


(11) Minority business enterpriseThe term “minority business enterprise” has the meaning given the term in section 1400.2 of title 15, Code of Federal Regulations, or any successor regulation.


(12) OfficeThe term “Office” means the Office of Minority Broadband Initiatives established pursuant to subsection (b)(1).


(13) Pilot ProgramThe term “Pilot Program” means the Connecting Minority Communities Pilot Program established under the rules promulgated by the Assistant Secretary under subsection (c)(1).


(14) Tribal College or UniversityThe term “Tribal College or University” has the meaning given the term in section 1059c(b) of title 20.


(15) Wi-FiThe term “Wi-Fi” means a wireless networking protocol based on Institute of Electrical and Electronics Engineers standard 802.11, or any successor standard.


(16) Wi-Fi hotspotThe term “Wi-Fi hotspot” means a device that is capable of—(A) receiving broadband internet access service; and

(B) sharing broadband internet access service with another device through the use of Wi-Fi.



(b) Office of Minority Broadband Initiatives(1) EstablishmentNot later than 180 days after December 27, 2020, the Assistant Secretary shall establish within the National Telecommunications and Information Administration the Office of Minority Broadband Initiatives.


(2) DirectorThe Office shall be headed by the Director of the Office of Minority Broadband Initiatives, who shall be appointed by the Assistant Secretary.


(3) DutiesThe Office, acting through the Director, shall—(A) collaborate with Federal agencies that carry out broadband internet access service support programs to determine how to expand access to broadband internet access service and other digital opportunities in anchor communities;

(B) collaborate with State, local, and Tribal governments, historically Black colleges or universities, Tribal Colleges or Universities, Minority-serving institutions, and stakeholders in the communications, education, business, and technology fields to—(i) promote—(I) initiatives relating to broadband internet access service connectivity for anchor communities; and

(II) digital opportunities for anchor communities;


(ii) develop recommendations to promote the rapid, expanded deployment of broadband internet access service to unserved historically Black colleges or universities, Tribal Colleges or Universities, Minority-serving institutions, and anchor communities, including to—(I) students, faculty, and staff of historically Black colleges or universities, Tribal Colleges or Universities, and Minority-serving institutions; and

(II) senior citizens and veterans who live in anchor communities;


(iii) promote activities that would accelerate the adoption of broadband internet access service (including any associated equipment or personnel necessary to access and use that service, such as modems, routers, devices that combine a modem and a router, Wi-Fi hotspots, and connected devices)—(I) by students, faculty, and staff of historically Black colleges or universities, Tribal Colleges or Universities, and Minority-serving institutions; and

(II) within anchor communities;


(iv) upon request, provide assistance to historically Black colleges or universities, Tribal Colleges or Universities, Minority-serving institutions, and leaders from anchor communities with respect to navigating Federal programs dealing with broadband internet access service;

(v) promote digital literacy skills, including by providing opportunities for virtual or in-person digital literacy training and education;

(vi) promote professional development opportunity partnerships between industry and historically Black colleges or universities, Tribal Colleges or Universities, and Minority-serving institutions to help ensure that information technology personnel and students of historically Black colleges or universities, Tribal Colleges or Universities, and Minority-serving institutions have the skills needed to work with new and emerging technologies with respect to broadband internet access service; and

(vii) explore how to leverage investment in infrastructure with respect to broadband internet access service to—(I) expand connectivity with respect to that service in anchor communities and by students, faculty, and staff of historically Black colleges or universities, Tribal Colleges or Universities, and Minority-serving institutions;

(II) encourage investment in communities that have been designated as qualified opportunity zones under section 1400Z–1 of title 26; and

(III) serve as a catalyst for adoption of that service, so as to promote job growth and economic development and deployment of advanced technologies; and



(C) assume any functions carried out under the Minority Broadband Initiative of the National Telecommunications and Information Administration, as of the day before December 27, 2020.


(4) Reports(A) In generalNot later than 1 year after the date on which the Assistant Secretary establishes the Office under paragraph (1), and annually thereafter, the Assistant Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report that—(i) for the year covered by the report, details the work of the Office in expanding access to fixed and mobile broadband internet access service—(I) at historically Black colleges or universities, Tribal Colleges or Universities, and Minority-serving institutions, including by expanding that access to students, faculty, and staff of historically Black colleges or universities, Tribal Colleges or Universities, and Minority-serving institutions; and

(II) within anchor communities; and


(ii) identifies barriers to providing access to broadband internet access service—(I) at historically Black colleges or universities, Tribal Colleges or Universities, and Minority-serving institutions, including to students, faculty, and staff of historically Black colleges or universities, Tribal Colleges or Universities, and Minority-serving institutions; and

(II) within anchor communities.



(B) Public availabilityNot later than 30 days after the date on which the Assistant Secretary submits a report under subparagraph (A), the Assistant Secretary shall, to the extent feasible, make that report publicly available.




(c) Connecting Minority Communities Pilot Program(1) Rules required(A) In generalNot later than 45 days after December 27, 2020, the Assistant Secretary shall promulgate rules establishing the Connecting Minority Communities Pilot Program, the purpose of which shall be to provide grants to eligible recipients in anchor communities for the purchase of broadband internet access service or any eligible equipment, or to hire and train information technology personnel—(i) in the case of an eligible recipient described in subparagraph (A), (B), or (C) of subsection (a)(8), to facilitate educational instruction and learning, including through remote instruction;

(ii) in the case of an eligible recipient described in subsection (a)(8)(D)(i), to operate the minority business enterprise; or

(iii) in the case of an eligible recipient described in subsection (a)(8)(D)(ii), to operate the organization.


(B) ContentThe rules promulgated under subparagraph (A) shall—(i) establish a method for identifying which eligible recipients in anchor communities have the greatest unmet financial needs;

(ii) ensure that grants under the Pilot Program are made—(I) to eligible recipients identified under the method established under clause (i); and

(II) in a manner that best achieves the purposes of the Pilot Program;


(iii) require that an eligible recipient described in subparagraph (A), (B), or (C) of subsection (a)(8) that receives a grant to provide broadband internet access service or eligible equipment to students prioritizes students who—(I) are eligible to receive a Federal Pell Grant under section 1070a of title 20;

(II) are recipients of any other need-based financial aid from the Federal Government, a State, or that eligible recipient;

(III) are qualifying low-income consumers for the purposes of the program carried out under subpart E of part 54 of title 47, Code of Federal Regulations, or any successor regulations;

(IV) are low-income individuals, as that term is defined in section 1058(g) of title 20; or

(V) have been approved to receive unemployment insurance benefits under any Federal or State law since March 1, 2020;


(iv) provide that a recipient of a grant under the Pilot Program—(I) shall use eligible equipment for a purpose that the recipient considers to be appropriate, subject to any restriction provided in those rules (or any successor rules);

(II) if the recipient lends, or otherwise provides, eligible equipment to students or patrons, shall prioritize lending or providing to such individuals that the recipient believes do not have access to that equipment, subject to any restriction provided in those rules (or any successor rules); and

(III) may not sell or otherwise transfer eligible equipment in exchange for any thing (including a service) of value;


(v) include audit requirements that—(I) ensure that a recipient of a grant made under the Pilot Program uses grant funds in compliance with the requirements of this section and the overall purpose of the Pilot Program; and

(II) prevent waste, fraud, and abuse in the operation of the Pilot Program;


(vi) provide that not less than 40 percent of the amount of the grants made under the Pilot Program are made to Historically Black colleges or universities; and

(vii) provide that not less than 20 percent of the amount of the grants made under the Pilot Program are made to eligible recipients described in subparagraphs (A), (B), and (C) of subsection (a)(8) to provide broadband internet access service or eligible equipment to students of those eligible recipients.



(2) Fund(A) EstablishmentThere is established in the Treasury of the United States a fund to be known as the Connecting Minority Communities Fund.


(B) Use of FundAmounts in the Connecting Minority Communities Fund established under subparagraph (A) shall be available to the Assistant Secretary to provide support under the rules promulgated under paragraph (1).



(3) Interagency coordinationWhen making grants under the Pilot Program, the Assistant Secretary shall coordinate with other Federal agencies, including the Commission, the National Science Foundation, and the Department of Education, to ensure the efficient expenditure of Federal funds, including by preventing multiple expenditures of Federal funds for the same purpose.


(4) Audits(A) In generalFor each of fiscal years 2021 and 2022, the Inspector General of the Department of Commerce shall conduct an audit of the Pilot Program according to the requirements established under paragraph (1)(B)(v).


(B) ReportAfter completing each audit conducted under subparagraph (A), the Inspector General of the Department of Commerce shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report that details the findings of the audit.



(5) Direct appropriationThere is appropriated, out of amounts in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2021, to remain available until expended, $285,000,000 to the Connecting Minority Communities Fund established under paragraph (2).


(6) TerminationExcept with respect to the report required under paragraph (7) and the authority of the Secretary of Commerce and the Inspector General of the Department of Commerce described in paragraph (8), the Pilot Program, including all reporting requirements under this section, shall terminate on the date on which the amounts made available to carry out the Pilot Program are fully expended.


(7) ReportNot later than 90 days after the date on which the Pilot Program terminates under paragraph (6), the Assistant Secretary, after consulting with eligible recipients that received grants under the Pilot Program, shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report that—(A) describes the manner in which the Pilot Program was carried out;

(B) identifies each eligible recipient that received a grant under the Pilot Program; and

(C) contains information regarding the effectiveness of the Pilot Program, including lessons learned in carrying out the Pilot Program and recommendations for future action.


(8) Savings provisionThe termination of the Pilot Program under paragraph (6) shall not limit, alter, or affect the ability of the Secretary of Commerce or the Inspector General of the Department of Commerce to—(A) investigate waste, fraud, and abuse with respect to the Pilot Program; or

(B) recover funds that are misused under the Pilot Program.



(Pub. L. 116–260, div. N, title IX, § 902, Dec. 27, 2020, 134 Stat. 2121.)

Editorial Notes
Codification
Section was enacted as part of the Consolidated Appropriations Act, 2021, and not as part of the Broadband Data Improvement Act which comprises this chapter.



§ 1307. Office of Internet Connectivity and Growth(a) Short titleThis section may be cited as the “Advancing Critical Connectivity Expands Service, Small Business Resources, Opportunities, Access, and Data Based on Assessed Need and Demand Act” or the “ACCESS BROADBAND Act”.


(b) EstablishmentNot later than 180 days after December 27, 2020, the Assistant Secretary shall establish the Office of Internet Connectivity and Growth within the National Telecommunications and Information Administration.


(c) Duties(1) OutreachThe Office shall—(A) connect with communities that need access to high-speed internet and improved digital inclusion efforts through various forms of outreach and communication techniques;

(B) hold regional workshops across the country to share best practices and effective strategies for promoting broadband access and adoption;

(C) develop targeted broadband training and presentations for various demographic communities through various media;

(D) develop and distribute publications (including toolkits, primers, manuals, and white papers) providing guidance, strategies, and insights to communities as the communities develop strategies to expand broadband access and adoption; and

(E) as applicable in carrying out subparagraphs (A) through (D), coordinate with State agencies that provide similar broadband investments, outreach, and coordination through Federal programs.


(2) Tracking of Federal dollars(A) Broadband infrastructureThe Office shall track the construction and use of and access to any broadband infrastructure built using any Federal support in a central database.


(B) Accounting mechanismThe Office shall develop a streamlined accounting mechanism by which any agency offering a Federal broadband support program and the Commission for any Universal Service Fund Program shall provide the information described in subparagraph (A) in a standardized and efficient fashion.


(C) ReportNot later than 1 year after December 27, 2020, and every year thereafter, the Office shall make public on the website of the Office and submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the following:(i) A description of the work of the Office for the previous year and the number of residents of the United States that received broadband as result of Federal broadband support programs and the Universal Service Fund Programs.

(ii) A description of how many residents of the United States were provided broadband by which universal service mechanism or which Federal broadband support program.

(iii) An estimate of the economic impact of such broadband deployment efforts on local economies, including any effect on small businesses or jobs.




(d) Relation to current broadband activities of NTIAThe Assistant Secretary shall assign to the Office all activities performed by the National Telecommunications and Information Administration as of December 27, 2020, that are similar to the activities required to be conducted by the Office under this section.


(e) Streamlined applications for support(1) Agency consultationThe Office shall consult with any agency offering a Federal broadband support program to streamline and standardize the applications process for financial assistance or grants for such program.


(2) Agency streamliningAny agency offering a Federal broadband support program shall amend the applications of the agency for broadband support, to the extent practicable and as necessary, to streamline and standardize applications for Federal broadband support programs across the Government.


(3) Single applicationTo the greatest extent practicable, the Office shall seek to create one application that may be submitted to apply for all, or substantially all, Federal broadband support programs.


(4) Website requiredNot later than 180 days after December 27, 2020, the Office shall create a central website through which potential applicants can learn about and apply for support through any Federal broadband support program.



(f) Coordination of support(1) In generalTo ensure that Federal support for broadband deployment is being distributed in an efficient, technology-neutral, and financially sustainable manner, and that a program does not duplicate any other Federal broadband support program or any Universal Service Fund high-cost program—(A) any agency that offers a Federal broadband support program shall coordinate with the Office consistent with the goals described in paragraph (2); and

(B) the Office, with respect to Federal broadband support programs, and the Commission, with respect to the Universal Service Fund high-cost programs, shall coordinate with each other consistent with the goals described in paragraph (2).


(2) GoalsThe goals of any coordination conducted pursuant to this subsection are the following:(A) Serving the largest number of unserved locations in the United States and ensuring all residents of the United States have access to high-speed broadband.

(B) Promoting the most job and economic growth for all residents of the United States.


(3) Broadband availability mapsThe Office and the Commission shall consult the broadband availability maps produced by the Commission when coordinating under paragraph (1).



(g) DefinitionsIn this section:(1) AgencyThe term “agency” has the meaning given that term in section 551 of title 5.


(2) Assistant SecretaryThe term “Assistant Secretary” means the Assistant Secretary of Commerce for Communications and Information.


(3) CommissionThe term “Commission” means the Federal Communications Commission.


(4) Federal broadband support programThe term “Federal broadband support program” does not include any Universal Service Fund Program and means any of the following programs (or any other similar Federal program) to the extent the program offers broadband internet service, support for broadband deployment, or programs for promoting broadband access and adoption for various demographic communities through various media for residential, commercial, community providers, or academic establishments:(A) The Telecommunications and Technology Program of the Appalachian Regional Commission.

(B) The Telecommunications Infrastructure Loan and Loan Guarantee Program established under the Rural Electrification Act of 1936 [7 U.S.C. 901 et seq.], the rural broadband access program established under title VI of that Act (7 U.S.C. 950bb et seq.), the initiative under section 306F of that Act (7 U.S.C. 936f), the Community Connect Grant Program established under section 604 of that Act (7 U.S.C. 950bb–3), the broadband loan and grant pilot program authorized under section 779 of division A of the Consolidated Appropriations Act, 2018 (Public Law 115–141; 132 Stat. 399) (commonly known as the “Rural eConnectivity Pilot Program” or the “ReConnect Program”), and the Distance Learning and Telemedicine Program under chapter 1 of subtitle D of title XXIII of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 950aaa et seq.).

(C) Community facility direct and guaranteed loans under section 1926(a) of title 7, community facility grants under paragraph (19), (20), or (21) of section 1926(a) of title 7, and the Rural Community Development Initiative authorized under the heading “Rural Housing Service—Rural Community Facilities Program Account” under title III of division B of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94; 133 Stat. 2629).

(D) The Public Works and Economic Adjustment Assistance Programs and the Planning and Local Technical Assistance Programs of the Economic Development Administration of the Department of Commerce.

(E) The Community Development Block Grants and Section 108 Loan Guarantees Programs, the Funds for Public Housing Authorities: Capital Fund and Operating Fund, the Multifamily Housing Programs, the Indian Community Development Block Grant Program, the Indian Housing Block Grant Program, the Title VI Loan Guarantee Program, the Choice Neighborhoods Program, the HOME Investment Partnerships Program, the Housing Trust Fund, and the Housing Opportunities for Persons with AIDS Program of the Department of Housing and Urban Development.

(F) The American Job Centers of the Employment and Training Administration of the Department of Labor.

(G) The Library Services and Technology Grant Programs of the Institute of Museum and Library Services.


(5) OfficeThe term “Office” means the Office of Internet Connectivity and Growth established pursuant to subsection (b).


(6) Universal Service Fund high-cost programsThe term “Universal Service Fund high-cost programs” means—(A) the program for Universal Service Support for High-Cost Areas set forth under subpart D of part 54 of title 47, Code of Federal Regulations, or any successor thereto;

(B) the Rural Digital Opportunity Fund set forth under subpart J of part 54 of title 47, Code of Federal Regulations, or any successor thereto;

(C) the Interstate Common Line Support Mechanism for Rate-of-Return Carriers set forth under subpart K of part 54 of title 47, Code of Federal Regulations, or any successor thereto;

(D) the Mobility Fund and 5G Fund set forth under subpart L of part 54 of title 47, Code of Federal Regulations, or any successor thereto; and

(E) the High Cost Loop Support for Rate-of-Return Carriers program set forth under subpart M of part 54 of title 47, Code of Federal Regulations, or any successor thereto.


(7) Universal Service Fund ProgramThe term “Universal Service Fund Program” means any program authorized under section 254 of this title to help deploy broadband.


(8) Universal service mechanismThe term “universal service mechanism” means any funding stream provided by a Universal Service Fund Program to support broadband access.



(h) Rule of constructionNothing in this section is intended to alter or amend any provision of section 254 of this title.


(Pub. L. 116–260, div. FF, title IX, § 903, Dec. 27, 2020, 134 Stat. 3210.)


References in TextThis section, referred to in subsecs. (d), (g), and (h), was in the original “this Act”, which was translated as meaning section 903 of Pub. L. 116–260, div. FF, title IX, Dec. 27, 2020, 134 Stat. 3210, to reflect the probable intent of Congress.
The Rural Electrification Act of 1936, referred to in subsec. (g)(4)(B), is act May 20, 1936, ch. 432, 49 Stat. 1363, which is classified generally to chapter 31 (§ 901 et seq.) of Title 7, Agriculture. Title VI of the Act is classified generally to subchapter VI (§ 950bb et seq.) of chapter 31 of Title 7. For complete classification of this Act to the Code, see section 901 of Title 7 and Tables.
The Food, Agriculture, Conservation, and Trade Act of 1990, referred to in subsec. (g)(4)(B), is Pub. L. 101–624, Nov. 28, 1990, 104 Stat. 3359. Chapter 1 of subtitle D of title XXIII of the Act is classified generally to chapter 31A (§ 950aaa et seq.) of Title 7, Agriculture. For complete classification of this Act to the Code, see Short Title of 1990 Amendment note set out under section 1421 of Title 7 and Tables.

Codification
Section was enacted as part of the Advancing Critical Connectivity Expands Service, Small Business Resources, Opportunities, Access, and Data Based on Assessed Need and Demand Act, also known as the ACCESS BROADBAND Act, and not as part of the Broadband Data Improvement Act which comprises this chapter.



§ 1308. Interagency agreement(a) Short titleThis section may be cited as the “Broadband Interagency Coordination Act of 2020”.


(b) Interagency agreement(1) DefinitionsIn this section—(A) the term “covered agency” means—(i) the Federal Communications Commission;

(ii) the Department of Agriculture; and

(iii) the National Telecommunications and Information Administration; and


(B) the term “high-cost programs” means—(i) the program for Universal Service Support for High-Cost Areas set forth under subpart D of part 54 of title 47, Code of Federal Regulations, or any successor thereto;

(ii) the Rural Digital Opportunity Fund set forth under subpart J of part 54 of title 47, Code of Federal Regulations, or any successor thereto;

(iii) the Interstate Common Line Support Mechanism for Rate-of-Return Carriers set forth under subpart K of part 54 of title 47, Code of Federal Regulations, or any successor thereto;

(iv) the Mobility Fund and 5G Fund set forth under subpart L of part 54 of title 47, Code of Federal Regulations, or any successor thereto; and

(v) the High Cost Loop Support for Rate-of-Return Carriers program set forth under subpart M of part 54 of title 47, Code of Federal Regulations, or any successor thereto.



(2) Interagency agreementNot later than 180 days after December 27, 2020, the heads of the covered agencies shall enter into an interagency agreement requiring coordination between the covered agencies for the distribution of funds for broadband deployment under—(A) the high-cost programs;

(B) the programs administered by the Rural Utilities Service of the Department of Agriculture and the Department of Agriculture; and

(C) the programs administered by or coordinated through the National Telecommunications and Information Administration.


(3) RequirementsIn entering into an interagency agreement with respect to the programs described in paragraph (2), the heads of the covered agencies shall—(A) require that the covered agencies share information with each other about existing or planned projects that have received or will receive funds under the programs described in paragraph (2) for new broadband deployment;

(B) provide that—(i) subject to clause (ii), upon request from another covered agency with authority to award or authorize any funds for new broadband deployment in a project area, a covered agency shall provide the other covered agency with any information the covered agency possesses regarding, with respect to the project area—(I) each entity that provides broadband service in the area;

(II) levels of broadband service provided in the area, including the speed of broadband service and the technology provided;

(III) the geographic scope of broadband service coverage in the area; and

(IV) each entity that has received or will receive funds under the programs described in paragraph (2) to provide broadband service in the area; and


(ii) if a covered agency designates any information provided to another covered agency under clause (i) as confidential, the other covered agency shall protect the confidentiality of that information;


(C) consider basing the distribution of funds for broadband deployment under the programs described in paragraph (2) on standardized data regarding broadband coverage; and

(D) provide that the interagency agreement shall be updated periodically, except that the scope of the agreement with respect to the Federal Communications Commission may not expand beyond the high-cost programs.


(4) Assessment of agreement(A) Public commentNot later than 1 year after entering into the interagency agreement required under paragraph (2), the Federal Communications Commission shall seek public comment on—(i) the effectiveness of the interagency agreement in facilitating efficient use of funds for broadband deployment;

(ii) the availability of Tribal, State, and local data regarding broadband deployment and the inclusion of that data in interagency coordination; and

(iii) modifications to the interagency agreement that would improve the efficacy of interagency coordination.


(B) Assessment; reportNot later than 18 months after December 27, 2020, the Federal Communications Commission shall—(i) review and assess the comments received under subparagraph (A); and

(ii) submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report detailing any findings and recommendations from the assessment conducted under clause (i).




(Pub. L. 116–260, div. FF, title IX, § 904, Dec. 27, 2020, 134 Stat. 3214.)


References in TextThis section, referred to in subsec. (b)(1), was in the original “this Act”, which was translated as meaning section 904 of Pub. L. 116–260, div. FF, title IX, Dec. 27, 2020, 134 Stat. 3214, to reflect the probable intent of Congress.

Codification
Section was enacted as part of the Broadband Interagency Coordination Act of 2020 and as part the Consolidated Appropriations Act, 2021, and not as part of the Broadband Data Improvement Act which comprises this chapter.




CHAPTER 13—PUBLIC SAFETY COMMUNICATIONS AND ELECTROMAGNETIC SPECTRUM AUCTIONS



Sec.


1401.Definitions.


1402.Rule of construction.


1403.Enforcement.


1404.National security restrictions on use of funds and auction participation.



SUBCHAPTER I—REALLOCATION OF PUBLIC SAFETY SPECTRUM


1411.Reallocation of D block to public safety.


1412.Flexible use of narrowband spectrum.


1413.Repealed.



SUBCHAPTER II—GOVERNANCE OF PUBLIC SAFETY SPECTRUM


1421.Single public safety wireless network licensee.


1422.Public safety broadband network.


1423.Public safety Interoperability Board.


1424.Establishment of the First Responder Network Authority.


1425.Advisory committees of the First Responder Network Authority.


1426.Powers, duties, and responsibilities of the First Responder Network Authority.


1427.Initial funding for the First Responder Network Authority.


1428.Permanent self-funding; duty to assess and collect fees for network use.


1429.Audit and report.


1430.Annual report to Congress.


1431.Public safety roaming and priority access.


1432.Prohibition on direct offering of commercial telecommunications service directly to consumers.


1433.Provision of technical assistance.



SUBCHAPTER III—PUBLIC SAFETY COMMITMENTS


1441.State and Local Implementation Fund.


1442.State and local implementation.


1443.Public safety wireless communications research and development.



SUBCHAPTER IV—SPECTRUM AUCTION AUTHORITY


1451.Deadlines for auction of certain spectrum.


1452.Special requirements for incentive auction of broadcast TV spectrum.


1453.Unlicensed use in the 5 GHZ band.


1454.Guard bands and unlicensed use.


1455.Wireless facilities deployment.


1456.System certification.


1457.Public Safety Trust Fund.



SUBCHAPTER V—NEXT GENERATION 9–1–1 ADVANCEMENT ACT OF 2012


1471.Definitions.


1472.Parity of protection for provision or use of Next Generation 9–1–1 services.


1473.Commission proceeding on autodialing.



§ 1401. Definitions
In this chapter:(1) 700 MHz bandThe term “700 MHz band” means the portion of the electromagnetic spectrum between the frequencies from 698 megahertz to 806 megahertz.


(2) 700 MHz D block spectrumThe term “700 MHz D block spectrum” means the portion of the electromagnetic spectrum between the frequencies from 758 megahertz to 763 megahertz and between the frequencies from 788 megahertz to 793 megahertz.


(3) Appropriate committees of CongressExcept as otherwise specifically provided, the term “appropriate committees of Congress” means—(A) the Committee on Commerce, Science, and Transportation of the Senate; and

(B) the Committee on Energy and Commerce of the House of Representatives.


(4) Assistant SecretaryThe term “Assistant Secretary” means the Assistant Secretary of Commerce for Communications and Information.


(5) BoardThe term “Board” means the Board of the First Responder Network Authority established under section 1424(b) of this title.


(6) Broadcast television licenseeThe term “broadcast television licensee” means the licensee of—(A) a full-power television station; or

(B) a low-power television station that has been accorded primary status as a Class A television licensee under section 73.6001(a) of title 47, Code of Federal Regulations.


(7) Broadcast television spectrumThe term “broadcast television spectrum” means the portions of the electromagnetic spectrum between the frequencies from 54 megahertz to 72 megahertz, from 76 megahertz to 88 megahertz, from 174 megahertz to 216 megahertz, and from 470 megahertz to 698 megahertz.


(8) Commercial mobile data serviceThe term “commercial mobile data service” means any mobile service (as defined in section 153 of this title) that is—(A) a data service;

(B) provided for profit; and

(C) available to the public or such classes of eligible users as to be effectively available to a substantial portion of the public, as specified by regulation by the Commission.


(9) Commercial mobile serviceThe term “commercial mobile service” has the meaning given such term in section 332 of this title.


(10) Commercial standardsThe term “commercial standards” means the technical standards followed by the commercial mobile service and commercial mobile data service industries for network, device, and Internet Protocol connectivity. Such term includes standards developed by the Third Generation Partnership Project (3GPP), the Institute of Electrical and Electronics Engineers (IEEE), the Alliance for Telecommunications Industry Solutions (ATIS), the Internet Engineering Task Force (IETF), and the International Telecommunication Union (ITU).


(11) CommissionThe term “Commission” means the Federal Communications Commission.


(12) Core networkThe term “core network” means the core network described in section 1422(b)(1) of this title.


(13) Emergency callThe term “emergency call” means any real-time communication with a public safety answering point or other emergency management or response agency, including—(A) through voice, text, or video and related data; and

(B) nonhuman-initiated automatic event alerts, such as alarms, telematics, or sensor data, which may also include real-time voice, text, or video communications.


(14) Existing public safety broadband spectrumThe term “existing public safety broadband spectrum” means the portion of the electromagnetic spectrum between the frequencies—(A) from 763 megahertz to 768 megahertz;

(B) from 793 megahertz to 798 megahertz;

(C) from 768 megahertz to 769 megahertz; and

(D) from 798 megahertz to 799 megahertz.


(15) First Responder Network AuthorityThe term “First Responder Network Authority” means the First Responder Network Authority established under section 1424 of this title.


(16) Forward auctionThe term “forward auction” means the portion of an incentive auction of broadcast television spectrum under section 1452(c) of this title.


(17) Incentive auctionThe term “incentive auction” means a system of competitive bidding under subparagraph (G) of section 309(j)(8) of this title, as added by section 6402.


(18) Interoperability BoardThe term “Interoperability Board” means the Technical Advisory Board for First Responder Interoperability established under section 1423 of this title.


(19) Multichannel video programming distributorThe term “multichannel video programming distributor” has the meaning given such term in section 522 of this title.


(20) Narrowband spectrumThe term “narrowband spectrum” means the portion of the electromagnetic spectrum between the frequencies from 769 megahertz to 775 megahertz and between the frequencies from 799 megahertz to 805 megahertz.


(21) Nationwide public safety broadband networkThe term “nationwide public safety broadband network” means the nationwide, interoperable public safety broadband network described in section 1422 of this title.


(22) Next Generation 9–1–1 servicesThe term “Next Generation 9–1–1 services” means an IP-based system comprised of hardware, software, data, and operational policies and procedures that—(A) provides standardized interfaces from emergency call and message services to support emergency communications;

(B) processes all types of emergency calls, including voice, text, data, and multimedia information;

(C) acquires and integrates additional emergency call data useful to call routing and handling;

(D) delivers the emergency calls, messages, and data to the appropriate public safety answering point and other appropriate emergency entities;

(E) supports data or video communications needs for coordinated incident response and management; and

(F) provides broadband service to public safety answering points or other first responder entities.


(23) NISTThe term “NIST” means the National Institute of Standards and Technology.


(24) NTIAThe term “NTIA” means the National Telecommunications and Information Administration.


(25) Public safety answering pointThe term “public safety answering point” has the meaning given such term in section 222 of this title.


(26) Public safety entityThe term “public safety entity” means an entity that provides public safety services.


(27) Public safety servicesThe term “public safety services”—(A) has the meaning given the term in section 337(f) of this title; and

(B) includes services provided by emergency response providers, as that term is defined in section 101 of title 6.


(28) Public Safety Trust FundThe term “Public Safety Trust Fund” means the trust fund established under section 1457(a)(1) of this title.


(29) Radio access networkThe term “radio access network” means the radio access network described in section 1422(b)(2) of this title.


(30) Reverse auctionThe term “reverse auction” means the portion of an incentive auction of broadcast television spectrum under section 1452(a) of this title, in which a broadcast television licensee may submit bids stating the amount it would accept for voluntarily relinquishing some or all of its broadcast television spectrum usage rights.


(31) StateThe term “State” has the meaning given such term in section 153 of this title.


(32) Ultra high frequencyThe term “ultra high frequency” means, with respect to a television channel, that the channel is located in the portion of the electromagnetic spectrum between the frequencies from 470 megahertz to 698 megahertz.


(33) Very high frequencyThe term “very high frequency” means, with respect to a television channel, that the channel is located in the portion of the electromagnetic spectrum between the frequencies from 54 megahertz to 72 megahertz, from 76 megahertz to 88 megahertz, or from 174 megahertz to 216 megahertz.


(Pub. L. 112–96, title VI, § 6001, Feb. 22, 2012, 126 Stat. 201.)

Editorial Notes

References in TextSection 6402, referred to in par. (17), is section 6402 of Pub. L. 112–96, which amended section 309 of this title.

Statutory Notes and Related Subsidiaries
Short TitlePub. L. 112–96, title VI, § 6501, Feb. 22, 2012, 126 Stat. 237, provided that: “This subtitle [subtitle E (§§ 6501–6509) of title VI of Pub. L. 112–96, enacting sections 1471 to 1473 of this title and amending section 942 of this title] may be cited as the ‘Next Generation 9–1–1 Advancement Act of 2012’.”




§ 1402. Rule of construction
Each range of frequencies described in this chapter shall be construed to be inclusive of the upper and lower frequencies in the range.
(Pub. L. 112–96, title VI, § 6002, Feb. 22, 2012, 126 Stat. 204.)

§ 1403. Enforcement(a) In generalThe Commission shall implement and enforce this chapter as if this chapter is a part of the Communications Act of 1934 (47 U.S.C. 151 et seq.). A violation of this chapter, or a regulation promulgated under this chapter, shall be considered to be a violation of the Communications Act of 1934, or a regulation promulgated under such Act, respectively.


(b) Exceptions(1) Other agenciesSubsection (a) does not apply in the case of a provision of this chapter that is expressly required to be carried out by an agency (as defined in section 551 of title 5) other than the Commission.


(2) NTIA regulationsThe Assistant Secretary may promulgate such regulations as are necessary to implement and enforce any provision of this chapter that is expressly required to be carried out by the Assistant Secretary.



(Pub. L. 112–96, title VI, § 6003, Feb. 22, 2012, 126 Stat. 204.)

Editorial Notes

References in TextThe Communications Act of 1934, referred to in subsec. (a), is act June 19, 1934, ch. 652, 48 Stat. 1064, which is classified principally to chapter 5 (§ 151 et seq.) of this title. For complete classification of this Act to the Code, see section 609 of this title and Tables.



§ 1404. National security restrictions on use of funds and auction participation(a) Use of fundsNo funds made available by subchapter II or III may be used to make payments under a contract to a person described in subsection (c).


(b) Auction participationA person described in subsection (c) may not participate in a system of competitive bidding under section 309(j) of this title—(1) that is required to be conducted by this chapter; or

(2) in which any spectrum usage rights for which licenses are being assigned were made available under clause (i) of subparagraph (G) of paragraph (8) of such section, as added by section 6402.


(c) Person describedA person described in this subsection is a person who has been, for reasons of national security, barred by any agency of the Federal Government from bidding on a contract, participating in an auction, or receiving a grant.


(Pub. L. 112–96, title VI, § 6004, Feb. 22, 2012, 126 Stat. 205.)

Editorial Notes

References in TextSection 6402, referred to in subsec. (b)(2), is section 6402 of Pub. L. 112–96, which amended section 309 of this title.



SUBCHAPTER I—REALLOCATION OF PUBLIC SAFETY SPECTRUM
§ 1411. Reallocation of D block to public safety(a) In generalThe Commission shall reallocate the 700 MHz D block spectrum for use by public safety entities in accordance with the provisions of this chapter.


(b) Omitted

(Pub. L. 112–96, title VI, § 6101, Feb. 22, 2012, 126 Stat. 205.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (a), was in the original “this Act”, and was translated as reading “this title”, meaning title VI of Pub. L. 112–96, Feb. 22, 2012, 126 Stat. 201, to reflect the probable intent of Congress. Title VI enacted this chapter and section 929 of this title, amended sections 309, 337, 614, 902, 923, 928, and 942 of this title, and enacted provisions set out as a note under section 1401 of this title.

Codification
Section is comprised of section 6101 of Pub. L. 112–96. Subsec. (b) of section 6101 of Pub. L. 112–96 amended section 337 of this title.



§ 1412. Flexible use of narrowband spectrum
The Commission may allow the narrowband spectrum to be used in a flexible manner, including usage for public safety broadband communications, subject to such technical and interference protection measures as the Commission may require.
(Pub. L. 112–96, title VI, § 6102, Feb. 22, 2012, 126 Stat. 205.)

§ 1413. Repealed. Pub. L. 116–260, div. FF, title IX, § 902(b)(1), Dec. 27, 2020, 134 Stat. 3206

Section, Pub. L. 112–96, title VI, § 6103, Feb. 22, 2012, 126 Stat. 205, related to 470–512 MHz public safety spectrum.




SUBCHAPTER II—GOVERNANCE OF PUBLIC SAFETY SPECTRUM
§ 1421. Single public safety wireless network licensee(a) Reallocation and grant of licenseNotwithstanding any other provision of law, and subject to the provisions of this chapter, the Commission shall reallocate and grant a license to the First Responder Network Authority for the use of the 700 MHz D block spectrum and existing public safety broadband spectrum.


(b) Term of license(1) Initial licenseThe license granted under subsection (a) shall be for an initial term of 10 years from the date of the initial issuance of the license.


(2) Renewal of licensePrior to expiration of the term of the initial license granted under subsection (a) or the expiration of any subsequent renewal of such license, the First Responder Network Authority shall submit to the Commission an application for the renewal of such license. Such renewal application shall demonstrate that, during the preceding license term, the First Responder Network Authority has met the duties and obligations set forth under this chapter. A renewal license granted under this paragraph shall be for a term of not to exceed 10 years.



(c) Facilitation of transitionThe Commission shall take all actions necessary to facilitate the transition of the existing public safety broadband spectrum to the First Responder Network Authority.


(Pub. L. 112–96, title VI, § 6201, Feb. 22, 2012, 126 Stat. 206.)

Editorial Notes

References in TextThis chapter, referred to in subsecs. (a) and (b)(2), was in the original “this Act”, and was translated as reading “this title”, meaning title VI of Pub. L. 112–96, Feb. 22, 2012, 126 Stat. 201, to reflect the probable intent of Congress. Title VI enacted this chapter and section 929 of this title, amended sections 309, 337, 614, 902, 923, 928, and 942 of this title, and enacted provisions set out as a note under section 1401 of this title.



§ 1422. Public safety broadband network(a) EstablishmentThe First Responder Network Authority shall ensure the establishment of a nationwide, interoperable public safety broadband network.


(b) Network componentsThe nationwide public safety broadband network shall be based on a single, national network architecture that evolves with technological advancements and initially consists of—(1) a core network that—(A) consists of national and regional data centers, and other elements and functions that may be distributed geographically, all of which shall be based on commercial standards; and

(B) provides the connectivity between—(i) the radio access network; and

(ii) the public Internet or the public switched network, or both; and



(2) a radio access network that—(A) consists of all cell site equipment, antennas, and backhaul equipment, based on commercial standards, that are required to enable wireless communications with devices using the public safety broadband spectrum; and

(B) shall be developed, constructed, managed, maintained, and operated taking into account the plans developed in the State, local, and tribal planning and implementation grant program under section 1442(a) of this title.



(Pub. L. 112–96, title VI, § 6202, Feb. 22, 2012, 126 Stat. 206.)

§ 1423. Public safety Interoperability Board(a) EstablishmentThere is established within the Commission an advisory board to be known as the “Technical Advisory Board for First Responder Interoperability”.


(b) Membership(1) In general(A) Voting membersNot later than 30 days after February 22, 2012, the Chairman of the Commission shall appoint 14 voting members to the Interoperability Board, of which—(i) 4 members shall be representatives of wireless providers, of which—(I) 2 members shall be representatives of national wireless providers;

(II) 1 member shall be a representative of regional wireless providers; and

(III) 1 member shall be a representative of rural wireless providers;


(ii) 3 members shall be representatives of equipment manufacturers;

(iii) 4 members shall be representatives of public safety entities, of which—(I) not less than 1 member shall be a representative of management level employees of public safety entities; and

(II) not less than 1 member shall be a representative of employees of public safety entities;


(iv) 3 members shall be representatives of State and local governments, chosen to reflect geographic and population density differences across the United States; and

(v) all members shall have specific expertise necessary to developing technical requirements under this section, such as technical expertise, public safety communications expertise, and commercial network experience.


(B) Non-voting memberThe Assistant Secretary shall appoint 1 non-voting member to the Interoperability Board.



(2) Period of appointment(A) In generalExcept as provided in subparagraph (B), members of the Interoperability Board shall be appointed for the life of the Interoperability Board.


(B) Removal for causeA member of the Interoperability Board may be removed for cause upon the determination of the Chairman of the Commission.



(3) VacanciesAny vacancy in the Interoperability Board shall not affect the powers of the Interoperability Board, and shall be filled in the same manner as the original appointment.


(4) Chairperson and Vice ChairpersonThe Interoperability Board shall select a Chairperson and Vice Chairperson from among the members of the Interoperability Board.


(5) QuorumA majority of the members of the Interoperability Board shall constitute a quorum.



(c) Duties of the Interoperability Board(1) Development of technical requirementsNot later than 90 days after February 22, 2012, the Interoperability Board, in consultation with the NTIA, NIST, and the Office of Emergency Communications of the Department of Homeland Security, shall—(A) develop recommended minimum technical requirements to ensure a nationwide level of interoperability for the nationwide public safety broadband network; and

(B) submit to the Commission for review in accordance with paragraph (3) recommended minimum technical requirements described in subparagraph (A).


(2) ConsiderationIn developing recommended minimum technical requirements under paragraph (1), the Interoperability Board shall base the recommended minimum technical requirements on the commercial standards for Long Term Evolution (LTE) service.


(3) Approval of recommendations(A) In generalNot later than 30 days after the date on which the Interoperability Board submits recommended minimum technical requirements under paragraph (1)(B), the Commission shall approve the recommendations, with any revisions it deems necessary, and transmit such recommendations to the First Responder Network Authority.


(B) ReviewAny actions taken under subparagraph (A) shall not be reviewable as a final agency action.




(d) Travel expensesThe members of the Interoperability Board shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, while away from their homes or regular places of business in the performance of services for the Interoperability Board.


(e) Exemption from FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Interoperability Board.


(f) Termination of authorityThe Interoperability Board shall terminate 15 days after the date on which the Commission transmits the recommendations to the First Responder Network Authority under subsection (c)(3)(A).


(Pub. L. 112–96, title VI, § 6203, Feb. 22, 2012, 126 Stat. 207.)

Editorial Notes

References in TextThe Federal Advisory Committee Act, referred to in subsec. (e), is Pub. L. 92–463, Oct. 6, 1972, 86 Stat. 770, which is set out in the Appendix to Title 5, Government Organization and Employees.



§ 1424. Establishment of the First Responder Network Authority(a) EstablishmentThere is established as an independent authority within the NTIA the “First Responder Network Authority” or “FirstNet”.


(b) Board(1) In generalThe First Responder Network Authority shall be headed by a Board, which shall consist of—(A) the Secretary of Homeland Security;

(B) the Attorney General of the United States;

(C) the Director of the Office of Management and Budget; and

(D) 12 individuals appointed by the Secretary of Commerce in accordance with paragraph (2).


(2) Appointments(A) In generalIn making appointments under paragraph (1)(D), the Secretary of Commerce shall—(i) appoint not fewer than 3 individuals to represent the collective interests of the States, localities, tribes, and territories;

(ii) seek to ensure geographic and regional representation of the United States in such appointments;

(iii) seek to ensure rural and urban representation in such appointments; and

(iv) appoint not fewer than 3 individuals who have served as public safety professionals.


(B) Required qualifications(i) In generalEach member appointed under paragraph (1)(D) should meet not less than 1 of the following criteria:(I) Public safety experienceKnowledge and experience in the use of Federal, State, local, or tribal public safety or emergency response.


(II) Technical expertiseTechnical expertise and fluency regarding broadband communications, including public safety communications.


(III) Network expertiseExpertise in building, deploying, and operating commercial telecommunications networks.


(IV) Financial expertiseExpertise in financing and funding telecommunications networks.



(ii) Expertise to be representedIn making appointments under paragraph (1)(D), the Secretary of Commerce shall appoint—(I) not fewer than 1 individual who satisfies the requirement under subclause (II) of clause (i);

(II) not fewer than 1 individual who satisfies the requirement under subclause (III) of clause (i); and

(III) not fewer than 1 individual who satisfies the requirement under subclause (IV) of clause (i).



(C) CitizenshipNo individual other than a citizen of the United States may serve as a member of the Board.




(c) Terms of appointment(1) Initial appointment deadlineMembers of the Board shall be appointed not later than 180 days after February 22, 2012.


(2) Terms(A) Length(i) In generalEach member of the Board described in subparagraphs (A) through (C) of subsection (b)(1) shall serve as a member of the Board for the life of the First Responder Network Authority.


(ii) Appointed individualsThe term of office of each individual appointed to be a member of the Board under subsection (b)(1)(D) shall be 3 years. No member described in this clause may serve more than 2 consecutive full 3-year terms.



(B) Expiration of termAny member whose term has expired may serve until such member’s successor has taken office, or until the end of the calendar year in which such member’s term has expired, whichever is earlier.


(C) Appointment to fill vacancyAny member appointed to fill a vacancy occurring prior to the expiration of the term for which that member’s predecessor was appointed shall be appointed for the remainder of the predecessor’s term.


(D) Staggered termsWith respect to the initial members of the Board appointed under subsection (b)(1)(D)—(i) 4 members shall serve for a term of 3 years;

(ii) 4 members shall serve for a term of 2 years; and

(iii) 4 members shall serve for a term of 1 year.



(3) VacanciesA vacancy in the membership of the Board shall not affect the Board’s powers, and shall be filled in the same manner as the original member was appointed.



(d) Chair(1) SelectionThe Secretary of Commerce shall select, from among the members of the Board appointed under subsection (b)(1)(D), an individual to serve for a 2-year term as Chair of the Board.


(2) Consecutive termsAn individual may not serve for more than 2 consecutive terms as Chair of the Board.



(e) Meetings(1) FrequencyThe Board shall meet—(A) at the call of the Chair; and

(B) not less frequently than once each quarter.


(2) TransparencyMeetings of the Board, including any committee of the Board, shall be open to the public. The Board may, by majority vote, close any such meeting only for the time necessary to preserve the confidentiality of commercial or financial information that is privileged or confidential, to discuss personnel matters, or to discuss legal matters affecting the First Responder Network Authority, including pending or potential litigation.



(f) QuorumEight members of the Board shall constitute a quorum, including at least 6 of the members appointed under subsection (b)(1)(D).


(g) Compensation(1) In generalThe members of the Board appointed under subsection (b)(1)(D) shall be compensated at the daily rate of basic pay for level IV of the Executive Schedule for each day during which such members are engaged in performing a function of the Board.


(2) Prohibition on compensationA member of the Board appointed under subparagraphs (A) through (C) of subsection (b)(1) shall serve without additional pay, and shall not otherwise benefit, directly or indirectly, as a result of their service to the First Responder Network Authority, but shall be allowed a per diem allowance for travel expenses, at rates authorized for an employee of an agency under subchapter I of chapter 57 of title 5, while away from the home or regular place of business of the member in the performance of the duties of the First Responder Network Authority.



(Pub. L. 112–96, title VI, § 6204, Feb. 22, 2012, 126 Stat. 208.)

Editorial Notes

References in TextLevel IV of the Executive Schedule, referred to in subsec. (g)(1), is set out under section 5315 of Title 5, Government Organization and Employees.



§ 1425. Advisory committees of the First Responder Network Authority(a) Advisory committeesThe First Responder Network Authority—(1) shall establish a standing public safety advisory committee to assist the First Responder Network Authority in carrying out its duties and responsibilities under this subchapter; and

(2) may establish additional standing or ad hoc committees, panels, or councils as the First Responder Network Authority determines are necessary.


(b) Selection of agents, consultants, and experts(1) In generalThe First Responder Network Authority shall select parties to serve as its agents, consultants, or experts in a fair, transparent, and objective manner, and such agents may include a program manager to carry out certain of the duties and responsibilities of deploying and operating the nationwide public safety broadband network described in subsections (b) and (c) of section 1426 of this title.


(2) Binding and finalIf the selection of an agent, consultant, or expert satisfies the requirements under paragraph (1), the selection of that agent, consultant, or expert shall be final and binding.



(Pub. L. 112–96, title VI, § 6205, Feb. 22, 2012, 126 Stat. 211.)

§ 1426. Powers, duties, and responsibilities of the First Responder Network Authority(a) General powersThe First Responder Network Authority shall have the authority to do the following:(1) To exercise, through the actions of its Board, all powers specifically granted by the provisions of this subchapter, and such incidental powers as shall be necessary.

(2) To hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the First Responder Network Authority considers necessary to carry out its responsibilities and duties.

(3) To obtain grants and funds from and make contracts with individuals, private companies, organizations, institutions, and Federal, State, regional, and local agencies.

(4) To accept, hold, administer, and utilize gifts, donations, and bequests of property, both real and personal, for the purposes of aiding or facilitating the work of the First Responder Network Authority.

(5) To spend funds under paragraph (3) in a manner authorized by the Board, but only for purposes that will advance or enhance public safety communications consistent with this chapter.

(6) To take such other actions as the First Responder Network Authority (through the Board) may from time to time determine necessary, appropriate, or advisable to accomplish the purposes of this chapter.


(b) Duty and responsibility to deploy and operate a nationwide public safety broadband network(1) In generalThe First Responder Network Authority shall hold the single public safety wireless license granted under section 1421 of this title and take all actions necessary to ensure the building, deployment, and operation of the nationwide public safety broadband network, in consultation with Federal, State, tribal, and local public safety entities, the Director of NIST, the Commission, and the public safety advisory committee established in section 1425(a) of this title, including by, at a minimum—(A) ensuring nationwide standards for use and access of the network;

(B) issuing open, transparent, and competitive requests for proposals to private sector entities for the purposes of building, operating, and maintaining the network that use, without materially changing, the minimum technical requirements developed under section 1423 of this title;

(C) encouraging that such requests leverage, to the maximum extent economically desirable, existing commercial wireless infrastructure to speed deployment of the network; and

(D) managing and overseeing the implementation and execution of contracts or agreements with non-Federal entities to build, operate, and maintain the network.


(2) RequirementsIn carrying out the duties and responsibilities of this subsection, including issuing requests for proposals, the First Responder Network Authority shall—(A) ensure the safety, security, and resiliency of the network, including requirements for protecting and monitoring the network to protect against cyberattack;

(B) promote competition in the equipment market, including devices for public safety communications, by requiring that equipment for use on the network be—(i) built to open, non-proprietary, commercially available standards;

(ii) capable of being used by any public safety entity and by multiple vendors across all public safety broadband networks operating in the 700 MHz band; and

(iii) backward-compatible with existing commercial networks to the extent that such capabilities are necessary and technically and economically reasonable;


(C) promote integration of the network with public safety answering points or their equivalent; and

(D) address special considerations for areas or regions with unique homeland security or national security needs.


(3) Rural coverageIn carrying out the duties and responsibilities of this subsection, including issuing requests for proposals, the nationwide, interoperable public safety broadband network, consistent with the license granted under section 1421 of this title, shall require deployment phases with substantial rural coverage milestones as part of each phase of the construction and deployment of the network. To the maximum extent economically desirable, such proposals shall include partnerships with existing commercial mobile providers to utilize cost-effective opportunities to speed deployment in rural areas.


(4) Execution of authorityIn carrying out the duties and responsibilities of this subsection, the First Responder Network Authority may—(A) obtain grants from and make contracts with individuals, private companies, and Federal, State, regional, and local agencies;

(B) hire or accept voluntary services of consultants, experts, advisory boards, and panels to aid the First Responder Network Authority in carrying out such duties and responsibilities;

(C) receive payment for use of—(i) network capacity licensed to the First Responder Network Authority; and

(ii) network infrastructure constructed, owned, or operated by the First Responder Network Authority; and


(D) take such other actions as may be necessary to accomplish the purposes set forth in this subsection.



(c) Other specific duties and responsibilities(1) Establishment of network policiesIn carrying out the requirements under subsection (b), the First Responder Network Authority shall develop—(A) requests for proposals with appropriate—(i) timetables for construction, including by taking into consideration the time needed to build out to rural areas and the advantages offered through partnerships with existing commercial providers under paragraph (3);

(ii) coverage areas, including coverage in rural and nonurban areas;

(iii) service levels;

(iv) performance criteria; and

(v) other similar matters for the construction and deployment of such network;


(B) the technical and operational requirements of the network;

(C) practices, procedures, and standards for the management and operation of such network;

(D) terms of service for the use of such network, including billing practices; and

(E) ongoing compliance review and monitoring of the—(i) management and operation of such network;

(ii) practices and procedures of the entities operating on and the personnel using such network; and

(iii) necessary training needs of network operators and users.



(2) State and local planning(A) Required consultationIn developing requests for proposals and otherwise carrying out its responsibilities under this chapter, the First Responder Network Authority shall consult with regional, State, tribal, and local jurisdictions regarding the distribution and expenditure of any amounts required to carry out the policies established under paragraph (1), including with regard to the—(i) construction of a core network and any radio access network build out;

(ii) placement of towers;

(iii) coverage areas of the network, whether at the regional, State, tribal, or local level;

(iv) adequacy of hardening, security, reliability, and resiliency requirements;

(v) assignment of priority to local users;

(vi) assignment of priority and selection of entities seeking access to or use of the nationwide public safety interoperable broadband network established under subsection (b); and

(vii) training needs of local users.


(B) Method of consultationThe consultation required under subparagraph (A) shall occur between the First Responder Network Authority and the single officer or governmental body designated under section 1442(d) of this title.



(3) Leveraging existing infrastructureIn carrying out the requirement under subsection (b), the First Responder Network Authority shall enter into agreements to utilize, to the maximum extent economically desirable, existing—(A) commercial or other communications infrastructure; and

(B) Federal, State, tribal, or local infrastructure.


(4) Maintenance and upgradesThe First Responder Network Authority shall ensure the maintenance, operation, and improvement of the nationwide public safety broadband network, including by ensuring that the First Responder Network Authority updates and revises any policies established under paragraph (1) to take into account new and evolving technologies.


(5) Roaming agreementsThe First Responder Network Authority shall negotiate and enter into, as it determines appropriate, roaming agreements with commercial network providers to allow the nationwide public safety broadband network to roam onto commercial networks and gain prioritization of public safety communications over such networks in times of an emergency.


(6) Network infrastructure and device criteriaThe Director of NIST, in consultation with the First Responder Network Authority and the Commission, shall ensure the development of a list of certified devices and components meeting appropriate protocols and standards for public safety entities and commercial vendors to adhere to, if such entities or vendors seek to have access to, use of, or compatibility with the nationwide public safety broadband network.


(7) Representation before standard setting entitiesThe First Responder Network Authority, in consultation with the Director of NIST, the Commission, and the public safety advisory committee established under section 1425(a) of this title, shall represent the interests of public safety users of the nationwide public safety broadband network before any proceeding, negotiation, or other matter in which a standards organization, standards body, standards development organization, or any other recognized standards-setting entity addresses the development of standards relating to interoperability.


(8) Prohibition on negotiation with foreign governmentsThe First Responder Network Authority shall not have the authority to negotiate or enter into any agreements with a foreign government on behalf of the United States.



(d) Exemption from certain lawsAny action taken or decisions made by the First Responder Network Authority shall be exempt from the requirements of—(1) section 3506 of title 44 (commonly referred to as the Paperwork Reduction Act);

(2) chapter 5 of title 5 (commonly referred to as the Administrative Procedures Act); and

(3) chapter 6 of title 5 (commonly referred to as the Regulatory Flexibility Act).


(e) Network Construction Fund(1) EstablishmentThere is established in the Treasury of the United States a fund to be known as the “Network Construction Fund”.


(2) Use of FundAmounts deposited into the Network Construction Fund shall be used by the—(A) First Responder Network Authority to carry out this section, except for administrative expenses; and

(B) NTIA to make grants to States under section 1442(e)(3)(C)(iii)(I) of this title.



(f) Termination of AuthorityThe authority of the First Responder Network Authority shall terminate on the date that is 15 years after February 22, 2012.


(g) GAO reportNot later than 10 years after February 22, 2012, the Comptroller General of the United States shall submit to Congress a report on what action Congress should take regarding the 15-year sunset of authority under subsection (f).


(Pub. L. 112–96, title VI, § 6206, Feb. 22, 2012, 126 Stat. 211.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (c)(2)(A), was in the original “this Act”, and was translated as reading “this title”, meaning title VI of Pub. L. 112–96, Feb. 22, 2012, 126 Stat. 201, to reflect the probable intent of Congress. Title VI enacted this chapter and section 929 of this title, amended sections 309, 337, 614, 902, 923, 928, and 942 of this title, and enacted provisions set out as a note under section 1401 of this title.



§ 1427. Initial funding for the First Responder Network Authority(a) Borrowing authorityPrior to the deposit of proceeds into the Public Safety Trust Fund from the incentive auctions to be carried out under section 309(j)(8)(G) of this title or the auction of spectrum pursuant to section 1451 of this title, the NTIA may borrow from the Treasury such sums as may be necessary, but not to exceed $2,000,000,000, to implement this subchapter. The NTIA shall reimburse the Treasury, without interest, from funds deposited into the Public Safety Trust Fund.


(b) Prohibition(1) In generalAdministrative expenses of the First Responder Network Authority may not exceed $100,000,000 during the 10-year period beginning on February 22, 2012.


(2) DefinitionFor purposes of this subsection, the term “administrative expenses” does not include the costs incurred by the First Responder Network Authority for oversight and audits to protect against waste, fraud, and abuse.



(Pub. L. 112–96, title VI, § 6207, Feb. 22, 2012, 126 Stat. 215.)

Editorial Notes

References in TextSection 1451, referred to in subsec. (a), was in the original “section 6401” and means section 6401 of Pub. L. 112–96, which enacted section 1451 of this title and amended section 309 of this title.



§ 1428. Permanent self-funding; duty to assess and collect fees for network use(a) In generalNotwithstanding section 337 of this title, the First Responder Network Authority is authorized to assess and collect the following fees:(1) Network user feeA user or subscription fee from each entity, including any public safety entity or secondary user, that seeks access to or use of the nationwide public safety broadband network.


(2) Lease fees related to network capacity(A) In generalA fee from any entity that seeks to enter into a covered leasing agreement.


(B) Covered leasing agreementFor purposes of subparagraph (A), a “covered leasing agreement” means a written agreement resulting from a public-private arrangement to construct, manage, and operate the nationwide public safety broadband network between the First Responder Network Authority and secondary user to permit—(i) access to network capacity on a secondary basis for non-public safety services; and

(ii) the spectrum allocated to such entity to be used for commercial transmissions along the dark fiber of the long-haul network of such entity.



(3) Lease fees related to network equipment and infrastructureA fee from any entity that seeks access to or use of any equipment or infrastructure, including antennas or towers, constructed or otherwise owned by the First Responder Network Authority resulting from a public-private arrangement to construct, manage, and operate the nationwide public safety broadband network.



(b) Establishment of fee amounts; permanent self-fundingThe total amount of the fees assessed for each fiscal year pursuant to this section shall be sufficient, and shall not exceed the amount necessary, to recoup the total expenses of the First Responder Network Authority in carrying out its duties and responsibilities described under this subchapter for the fiscal year involved.


(c) Annual approvalThe NTIA shall review the fees assessed under this section on an annual basis, and such fees may only be assessed if approved by the NTIA.


(d) Required reinvestment of fundsThe First Responder Network Authority shall reinvest amounts received from the assessment of fees under this section in the nationwide public safety interoperable broadband network by using such funds only for constructing, maintaining, operating, or improving the network.


(Pub. L. 112–96, title VI, § 6208, Feb. 22, 2012, 126 Stat. 215.)

§ 1429. Audit and report(a) Audit(1) In generalThe Secretary of Commerce shall enter into a contract with an independent auditor to conduct an audit, on an annual basis, of the First Responder Network Authority in accordance with general accounting principles and procedures applicable to commercial corporate transactions. Each audit conducted under this paragraph shall be made available to the appropriate committees of Congress.


(2) LocationAny audit conducted under paragraph (1) shall be conducted at the place or places where accounts of the First Responder Network Authority are normally kept.


(3) Access to First Responder Network Authority books and documents(A) In generalFor purposes of an audit conducted under paragraph (1), the representatives of the independent auditor shall—(i) have access to all books, accounts, records, reports, files, and all other papers, things, or property belonging to or in use by the First Responder Network Authority that pertain to the financial transactions of the First Responder Network Authority and are necessary to facilitate the audit; and

(ii) be afforded full facilities for verifying transactions with the balances or securities held by depositories, fiscal agents, and custodians.


(B) RequirementAll books, accounts, records, reports, files, papers, and property of the First Responder Network Authority shall remain in the possession and custody of the First Responder Network Authority.




(b) Report(1) In generalThe independent auditor selected to conduct an audit under this section shall submit a report of each audit conducted under subsection (a) to—(A) the appropriate committees of Congress;

(B) the President; and

(C) the First Responder Network Authority.


(2) ContentsEach report submitted under paragraph (1) shall contain—(A) such comments and information as the independent auditor determines necessary to inform Congress of the financial operations and condition of the First Responder Network Authority;

(B) any recommendations of the independent auditor relating to the financial operations and condition of the First Responder Network Authority; and

(C) a description of any program, expenditure, or other financial transaction or undertaking of the First Responder Network Authority that was observed during the course of the audit, which, in the opinion of the independent auditor, has been carried on or made without the authority of law.



(Pub. L. 112–96, title VI, § 6209, Feb. 22, 2012, 126 Stat. 216.)

§ 1430. Annual report to Congress(a) In generalNot later than 1 year after February 22, 2012, and each year thereafter, the First Responder Network Authority shall submit an annual report covering the preceding fiscal year to the appropriate committees of Congress.


(b) Required contentThe report required under subsection (a) shall include—(1) a comprehensive and detailed report of the operations, activities, financial condition, and accomplishments of the First Responder Network Authority under this section; and

(2) such recommendations or proposals for legislative or administrative action as the First Responder Network Authority deems appropriate.


(c) Availability to testifyThe members of the Board and employees of the First Responder Network Authority shall be available to testify before the appropriate committees of the Congress with respect to—(1) the report required under subsection (a);

(2) the report of any audit conducted under section 1429 11 See References in Text note below. of this title; or

(3) any other matter which such committees may determine appropriate.


(Pub. L. 112–96, title VI, § 6210, Feb. 22, 2012, 126 Stat. 217.)

Editorial Notes

References in TextSection 1429 of this title, referred to in subsec. (c)(2), was in the original a reference to section 6210 of Pub. L. 112–96, this section, and was translated as if it had been a reference to section 6209 of Pub. L. 112–96, which is classified to section 1429 of this title, to reflect the probable intent of Congress. Section 6210 does not relate to audits.



§ 1431. Public safety roaming and priority access
The Commission may adopt rules, if necessary in the public interest, to improve the ability of public safety networks to roam onto commercial networks and to gain priority access to commercial networks in an emergency if—(1) the public safety entity equipment is technically compatible with the commercial network;

(2) the commercial network is reasonably compensated; and

(3) such access does not preempt or otherwise terminate or degrade all existing voice conversations or data sessions.

(Pub. L. 112–96, title VI, § 6211, Feb. 22, 2012, 126 Stat. 218.)

§ 1432. Prohibition on direct offering of commercial telecommunications service directly to consumers(a) In generalThe First Responder Network Authority shall not offer, provide, or market commercial telecommunications or information services directly to consumers.


(b) Rule of constructionNothing in this section shall be construed to prohibit the First Responder Network Authority and a secondary user from entering into a covered leasing agreement pursuant to section 1428(a)(2)(B) of this title. Nothing in this section shall be construed to limit the First Responder Network Authority from collecting lease fees related to network equipment and infrastructure pursuant to section 1428(a)(3) of this title.


(Pub. L. 112–96, title VI, § 6212, Feb. 22, 2012, 126 Stat. 218.)

§ 1433. Provision of technical assistance
The Commission may provide technical assistance to the First Responder Network Authority and may take any action necessary to assist the First Responder Network Authority in effectuating its duties and responsibilities under this subchapter.
(Pub. L. 112–96, title VI, § 6213, Feb. 22, 2012, 126 Stat. 218.)


SUBCHAPTER III—PUBLIC SAFETY COMMITMENTS
§ 1441. State and Local Implementation Fund(a) EstablishmentThere is established in the Treasury of the United States a fund to be known as the State and Local Implementation Fund.


(b) Amounts available for State and Local Implementation Grant ProgramAny amounts borrowed under subsection (c)(1) and any amounts in the State and Local Implementation Fund that are not necessary to reimburse the general fund of the Treasury for such borrowed amounts shall be available to the Assistant Secretary to implement section 1442 of this title.


(c) Borrowing authority(1) In generalPrior to the end of fiscal year 2022, the Assistant Secretary may borrow from the general fund of the Treasury such sums as may be necessary, but not to exceed $135,000,000, to implement section 1442 of this title.


(2) ReimbursementThe Assistant Secretary shall reimburse the general fund of the Treasury, without interest, for any amounts borrowed under paragraph (1) as funds are deposited into the State and Local Implementation Fund.



(d) Transfer of unused fundsIf there is a balance remaining in the State and Local Implementation Fund on September 30, 2022, the Secretary of the Treasury shall transfer such balance to the general fund of the Treasury, where such balance shall be dedicated for the sole purpose of deficit reduction.


(Pub. L. 112–96, title VI, § 6301, Feb. 22, 2012, 126 Stat. 218.)

§ 1442. State and local implementation(a) Establishment of State and Local Implementation Grant ProgramThe Assistant Secretary, in consultation with the First Responder Network Authority, shall take such action as is necessary to establish a grant program to make grants to States to assist State, regional, tribal, and local jurisdictions to identify, plan, and implement the most efficient and effective way for such jurisdictions to utilize and integrate the infrastructure, equipment, and other architecture associated with the nationwide public safety broadband network to satisfy the wireless communications and data services needs of that jurisdiction, including with regards to coverage, siting, and other needs.


(b) Matching requirements; Federal share(1) In generalThe Federal share of the cost of any activity carried out using a grant under this section may not exceed 80 percent of the eligible costs of carrying out that activity, as determined by the Assistant Secretary, in consultation with the First Responder Network Authority.


(2) WaiverThe Assistant Secretary may waive, in whole or in part, the requirements of paragraph (1) for good cause shown if the Assistant Secretary determines that such a waiver is in the public interest.



(c) Programmatic requirementsNot later than 6 months after February 22, 2012, the Assistant Secretary, in consultation with the First Responder Network Authority, shall establish requirements relating to the grant program to be carried out under this section, including the following:(1) Defining eligible costs for purposes of subsection (b)(1).

(2) Determining the scope of eligible activities for grant funding under this section.

(3) Prioritizing grants for activities that ensure coverage in rural as well as urban areas.


(d) Certification and designation of officer or governmental bodyIn carrying out the grant program established under this section, the Assistant Secretary shall require each State to certify in its application for grant funds that the State has designated a single officer or governmental body to serve as the coordinator of implementation of the grant funds.


(e) State network(1) NoticeUpon the completion of the request for proposal process conducted by the First Responder Network Authority for the construction, operation, maintenance, and improvement of the nationwide public safety broadband network, the First Responder Network Authority shall provide to the Governor of each State, or his designee—(A) notice of the completion of the request for proposal process;

(B) details of the proposed plan for buildout of the nationwide, interoperable broadband network in such State; and

(C) the funding level for the State as determined by the NTIA.


(2) State decisionNot later than 90 days after the date on which the Governor of a State receives notice under paragraph (1), the Governor shall choose whether to—(A) participate in the deployment of the nationwide, interoperable broadband network as proposed by the First Responder Network Authority; or

(B) conduct its own deployment of a radio access network in such State.


(3) Process(A) In generalUpon making a decision to opt-out under paragraph (2)(B), the Governor shall notify the First Responder Network Authority, the NTIA, and the Commission of such decision.


(B) State request for proposalsNot later than 180 days after the date on which a Governor provides notice under subparagraph (A), the Governor shall develop and complete requests for proposals for the construction, maintenance, and operation of the radio access network within the State.


(C) Submission and approval of alternative plan(i) In generalThe State shall submit an alternative plan for the construction, maintenance, operation, and improvements of the radio access network within the State to the Commission, and such plan shall demonstrate—(I) that the State will be in compliance with the minimum technical interoperability requirements developed under section 1423 of this title; and

(II) interoperability with the nationwide public safety broadband network.


(ii) Commission approval or disapprovalUpon submission of a State plan under clause (i), the Commission shall either approve or disapprove the plan.


(iii) ApprovalIf the Commission approves a plan under this subparagraph, the State—(I) may apply to the NTIA for a grant to construct the radio access network within the State that includes the showing described in subparagraph (D); and

(II) shall apply to the NTIA to lease spectrum capacity from the First Responder Network Authority.


(iv) DisapprovalIf the Commission disapproves a plan under this subparagraph, the construction, maintenance, operation, and improvements of the network within the State shall proceed in accordance with the plan proposed by the First Responder Network Authority.



(D) Funding requirementsIn order to obtain grant funds and spectrum capacity leasing rights under subparagraph (C)(iii), a State shall demonstrate—(i) that the State has—(I) the technical capabilities to operate, and the funding to support, the State radio access network;

(II) has the ability to maintain ongoing interoperability with the nationwide public safety broadband network; and

(III) the ability to complete the project within specified comparable timelines specific to the State;


(ii) the cost-effectiveness of the State plan submitted under subparagraph (C)(i); and

(iii) comparable security, coverage, and quality of service to that of the nationwide public safety broadband network.




(f) User feesIf a State chooses to build its own radio access network, the State shall pay any user fees associated with State use of elements of the core network.


(g) Prohibition(1) In generalA State that chooses to build its own radio access network shall not provide commercial service to consumers or offer wholesale leasing capacity of the network within the State except directly through public-private partnerships for construction, maintenance, operation, and improvement of the network within the State.


(2) Rule of constructionNothing in this subsection shall be construed to prohibit the State and a secondary user from entering into a covered leasing agreement. Any revenue gained by the State from such a leasing agreement shall be used only for constructing, maintaining, operating, or improving the radio access network of the State.



(h) Judicial review(1) In generalThe United States District Court for the District of Columbia shall have exclusive jurisdiction to review a decision of the Commission made under subsection (e)(3)(C)(iv).


(2) Standard of reviewThe court shall affirm the decision of the Commission unless—(A) the decision was procured by corruption, fraud, or undue means;

(B) there was actual partiality or corruption in the Commission; or

(C) the Commission was guilty of misconduct in refusing to hear evidence pertinent and material to the decision or of any other misbehavior by which the rights of any party have been prejudiced.



(Pub. L. 112–96, title VI, § 6302, Feb. 22, 2012, 126 Stat. 219.)

§ 1443. Public safety wireless communications research and development(a) NIST directed research and development programFrom amounts made available from the Public Safety Trust Fund, the Director of NIST, in consultation with the Commission, the Secretary of Homeland Security, and the National Institute of Justice of the Department of Justice, as appropriate, shall conduct research and assist with the development of standards, technologies, and applications to advance wireless public safety communications.


(b) Required activitiesIn carrying out the requirement under subsection (a), the Director of NIST, in consultation with the First Responder Network Authority and the public safety advisory committee established under section 1425(a) of this title, shall—(1) document public safety wireless communications technical requirements;

(2) accelerate the development of the capability for communications between currently deployed public safety narrowband systems and the nationwide public safety broadband network;

(3) establish a research plan, and direct research, that addresses the wireless communications needs of public safety entities beyond what can be provided by the current generation of broadband technology;

(4) accelerate the development of mission critical voice, including device-to-device “talkaround” capability over broadband networks, public safety prioritization, authentication capabilities, and standard application programing interfaces for the nationwide public safety broadband network, if necessary and practical;

(5) accelerate the development of communications technology and equipment that can facilitate the eventual migration of public safety narrowband communications to the nationwide public safety broadband network; and

(6) convene working groups of relevant government and commercial parties to achieve the requirements in paragraphs (1) through (5).


(Pub. L. 112–96, title VI, § 6303, Feb. 22, 2012, 126 Stat. 221.)


SUBCHAPTER IV—SPECTRUM AUCTION AUTHORITY
§ 1451. Deadlines for auction of certain spectrum(a) Clearing certain Federal spectrum(1) In generalThe President shall—(A) not later than 3 years after February 22, 2012, begin the process of withdrawing or modifying the assignment to a Federal Government station of the electromagnetic spectrum described in paragraph (2); and

(B) not later than 30 days after completing the withdrawal or modification, notify the Commission that the withdrawal or modification is complete.


(2) Spectrum describedThe electromagnetic spectrum described in this paragraph is the 15 megahertz of spectrum between 1675 megahertz and 1710 megahertz identified under paragraph (3).


(3) Identification by Secretary of CommerceNot later than 1 year after February 22, 2012, the Secretary of Commerce shall submit to the President a report identifying 15 megahertz of spectrum between 1675 megahertz and 1710 megahertz for reallocation from Federal use to non-Federal use.



(b) Reallocation and auction(1) In generalNotwithstanding paragraph (15)(A) of section 309(j) of this title, not later than 3 years after February 22, 2012, the Commission shall, except as provided in paragraph (4)—(A) allocate the spectrum described in paragraph (2) for commercial use; and

(B) through a system of competitive bidding under such section, grant new initial licenses for the use of such spectrum, subject to flexible-use service rules.


(2) Spectrum describedThe spectrum described in this paragraph is the following:(A) The frequencies between 1915 megahertz and 1920 megahertz.

(B) The frequencies between 1995 megahertz and 2000 megahertz.

(C) The frequencies described in subsection (a)(2).

(D) The frequencies between 2155 megahertz and 2180 megahertz.

(E) Fifteen megahertz of contiguous spectrum to be identified by the Commission.


(3) Proceeds to cover 110 percent of Federal relocation or sharing costsNothing in paragraph (1) shall be construed to relieve the Commission from the requirements of section 309(j)(16)(B) of this title.


(4) Determination by CommissionIf the Commission determines that the band of frequencies described in paragraph (2)(A) or the band of frequencies described in paragraph (2)(B) cannot be used without causing harmful interference to commercial mobile service licensees in the frequencies between 1930 megahertz and 1995 megahertz, the Commission may not—(A) allocate such band for commercial use under paragraph (1)(A); or

(B) grant licenses under paragraph (1)(B) for the use of such band.



(c) Omitted

(Pub. L. 112–96, title VI, § 6401, Feb. 22, 2012, 126 Stat. 222.)

Editorial Notes
Codification
Section is comprised of section 6401 of Pub. L. 112–96. Subsec. (c) of section 6401 of Pub. L. 112–96 amended section 309 of this title.



§ 1452. Special requirements for incentive auction of broadcast TV spectrum(a) Reverse auction to identify incentive amount(1) In generalThe Commission shall conduct a reverse auction to determine the amount of compensation that each broadcast television licensee would accept in return for voluntarily relinquishing some or all of its broadcast television spectrum usage rights in order to make spectrum available for assignment through a system of competitive bidding under subparagraph (G) of section 309(j)(8) of this title.


(2) Eligible relinquishmentsA relinquishment of usage rights for purposes of paragraph (1) shall include the following:(A) Relinquishing all usage rights with respect to a particular television channel without receiving in return any usage rights with respect to another television channel.

(B) Relinquishing all usage rights with respect to an ultra high frequency television channel in return for receiving usage rights with respect to a very high frequency television channel.

(C) Relinquishing usage rights in order to share a television channel with another licensee.


(3) ConfidentialityThe Commission shall take all reasonable steps necessary to protect the confidentiality of Commission-held data of a licensee participating in the reverse auction under paragraph (1), including withholding the identity of such licensee until the reassignments and reallocations (if any) under subsection (b)(1)(B) become effective, as described in subsection (f)(2).


(4) Protection of carriage rights of licensees sharing a channelA broadcast television station that voluntarily relinquishes spectrum usage rights under this subsection in order to share a television channel and that possessed carriage rights under section 338, 534, or 535 of this title on November 30, 2010, shall have, at its shared location, the carriage rights under such section that would apply to such station at such location if it were not sharing a channel.



(b) Reorganization of broadcast TV spectrum(1) In generalFor purposes of making available spectrum to carry out the forward auction under subsection (c)(1), the Commission—(A) shall evaluate the broadcast television spectrum (including spectrum made available through the reverse auction under subsection (a)(1)); and

(B) may, subject to international coordination along the border with Mexico and Canada—(i) make such reassignments of television channels as the Commission considers appropriate; and

(ii) reallocate such portions of such spectrum as the Commission determines are available for reallocation.



(2) Factors for considerationIn making any reassignments or reallocations under paragraph (1)(B), the Commission shall make all reasonable efforts to preserve, as of February 22, 2012, the coverage area and population served of each broadcast television licensee, as determined using the methodology described in OET Bulletin 69 of the Office of Engineering and Technology of the Commission.


(3) No involuntary relocation from UHF to VHFIn making any reassignments under paragraph (1)(B)(i), the Commission may not involuntarily reassign a broadcast television licensee—(A) from an ultra high frequency television channel to a very high frequency television channel; or

(B) from a television channel between the frequencies from 174 megahertz to 216 megahertz to a television channel between the frequencies from 54 megahertz to 88 megahertz.


(4) Payment of relocation costs(A) In generalExcept as provided in subparagraph (B), from amounts made available under subsection (d)(2), the Commission shall reimburse costs reasonably incurred by—(i) a broadcast television licensee that was reassigned under paragraph (1)(B)(i) from one ultra high frequency television channel to a different ultra high frequency television channel, from one very high frequency television channel to a different very high frequency television channel, or, in accordance with subsection (g)(1)(B), from a very high frequency television channel to an ultra high frequency television channel, in order for the licensee to relocate its television service from one channel to the other;

(ii) a multichannel video programming distributor in order to continue to carry the signal of a broadcast television licensee that—(I) is described in clause (i);

(II) voluntarily relinquishes spectrum usage rights under subsection (a) with respect to an ultra high frequency television channel in return for receiving usage rights with respect to a very high frequency television channel; or

(III) voluntarily relinquishes spectrum usage rights under subsection (a) to share a television channel with another licensee; or


(iii) a channel 37 incumbent user, in order to relocate to other suitable spectrum, provided that all such users can be relocated and that the total relocation costs of such users do not exceed $300,000,000. For the purpose of this section, the spectrum made available through relocation of channel 37 incumbent users shall be deemed as spectrum reclaimed through a reverse auction under subsection (a).


(B) Regulatory reliefIn lieu of reimbursement for relocation costs under subparagraph (A), a broadcast television licensee may accept, and the Commission may grant as it considers appropriate, a waiver of the service rules of the Commission to permit the licensee, subject to interference protections, to make flexible use of the spectrum assigned to the licensee to provide services other than broadcast television services. Such waiver shall only remain in effect while the licensee provides at least 1 broadcast television program stream on such spectrum at no charge to the public.


(C) LimitationThe Commission may not make reimbursements under subparagraph (A) for lost revenues.


(D) DeadlineThe Commission shall make all reimbursements required by subparagraph (A) not later than the date that is 3 years after the completion of the forward auction under subsection (c)(1).



(5) Low-power television usage rightsNothing in this subsection shall be construed to alter the spectrum usage rights of low-power television stations.



(c) Forward auction(1) Auction requiredThe Commission shall conduct a forward auction in which—(A) the Commission assigns licenses for the use of the spectrum that the Commission reallocates under subsection (b)(1)(B)(ii); and

(B) the amount of the proceeds that the Commission shares under clause (i) of section 309(j)(8)(G) of this title with each licensee whose bid the Commission accepts in the reverse auction under subsection (a)(1) is not less than the amount of such bid.


(2) Minimum proceeds(A) In generalIf the amount of the proceeds from the forward auction under paragraph (1) is not greater than the sum described in subparagraph (B), no licenses shall be assigned through such forward auction, no reassignments or reallocations under subsection (b)(1)(B) shall become effective, and the Commission may not revoke any spectrum usage rights by reason of a bid that the Commission accepts in the reverse auction under subsection (a)(1).


(B) Sum describedThe sum described in this subparagraph is the sum of—(i) the total amount of compensation that the Commission must pay successful bidders in the reverse auction under subsection (a)(1);

(ii) the costs of conducting such forward auction that the salaries and expenses account of the Commission is required to retain under section 309(j)(8)(B) of this title; and

(iii) the estimated costs for which the Commission is required to make reimbursements under subsection (b)(4)(A).


(C) Administrative costsThe amount of the proceeds from the forward auction under paragraph (1) that the salaries and expenses account of the Commission is required to retain under section 309(j)(8)(B) of this title shall be sufficient to cover the costs incurred by the Commission in conducting the reverse auction under subsection (a)(1), conducting the evaluation of the broadcast television spectrum under subparagraph (A) of subsection (b)(1), and making any reassignments or reallocations under subparagraph (B) of such subsection, in addition to the costs incurred by the Commission in conducting such forward auction.



(3) Factor for considerationIn conducting the forward auction under paragraph (1), the Commission shall consider assigning licenses that cover geographic areas of a variety of different sizes.



(d) TV Broadcaster Relocation Fund(1) EstablishmentThere is established in the Treasury of the United States a fund to be known as the TV Broadcaster Relocation Fund.


(2) Payment of relocation costsAny amounts borrowed under paragraph (3)(A) and any amounts in the TV Broadcaster Relocation Fund that are not necessary for reimbursement of the general fund of the Treasury for such borrowed amounts shall be available to the Commission to make the payments required by subsection (b)(4)(A).


(3) Borrowing authority(A) In generalBeginning on the date when any reassignments or reallocations under subsection (b)(1)(B) become effective, as provided in subsection (f)(2), and ending when $1,000,000,000 has been deposited in the TV Broadcaster Relocation Fund, the Commission may borrow from the Treasury of the United States an amount not to exceed $1,000,000,000 to use toward the payments required by subsection (b)(4)(A).


(B) ReimbursementThe Commission shall reimburse the general fund of the Treasury, without interest, for any amounts borrowed under subparagraph (A) as funds are deposited into the TV Broadcaster Relocation Fund.



(4) Transfer of unused fundsIf any amounts remain in the TV Broadcaster Relocation Fund after the date that is 3 years after the completion of the forward auction under subsection (c)(1), the Secretary of the Treasury shall—(A) prior to the end of fiscal year 2022, transfer such amounts to the Public Safety Trust Fund established by section 1457(a)(1) of this title; and

(B) after the end of fiscal year 2022, transfer such amounts to the general fund of the Treasury, where such amounts shall be dedicated for the sole purpose of deficit reduction.



(e) Numerical limitation on auctions and reorganizationThe Commission may not complete more than one reverse auction under subsection (a)(1) or more than one reorganization of the broadcast television spectrum under subsection (b).


(f) Timing(1) Contemporaneous auctions and reorganization permittedThe Commission may conduct the reverse auction under subsection (a)(1), any reassignments or reallocations under subsection (b)(1)(B), and the forward auction under subsection (c)(1) on a contemporaneous basis.


(2) Effectiveness of reassignments and reallocationsNotwithstanding paragraph (1), no reassignments or reallocations under subsection (b)(1)(B) shall become effective until the completion of the reverse auction under subsection (a)(1) and the forward auction under subsection (c)(1), and, to the extent practicable, all such reassignments and reallocations shall become effective simultaneously.


(3) DeadlineThe Commission may not conduct the reverse auction under subsection (a)(1) or the forward auction under subsection (c)(1) after the end of fiscal year 2022.


(4) Limit on discretion regarding auction timingSection 309(j)(15)(A) of this title shall not apply in the case of an auction conducted under this section.



(g) Limitation on reorganization authority(1) In generalDuring the period described in paragraph (2), the Commission may not—(A) involuntarily modify the spectrum usage rights of a broadcast television licensee or reassign such a licensee to another television channel except—(i) in accordance with this section; or

(ii) in the case of a violation by such licensee of the terms of its license or a specific provision of a statute administered by the Commission, or a regulation of the Commission promulgated under any such provision; or


(B) reassign a broadcast television licensee from a very high frequency television channel to an ultra high frequency television channel, unless—(i) such a reassignment will not decrease the total amount of ultra high frequency spectrum made available for reallocation under this section; or

(ii) a request from such licensee for the reassignment was pending at the Commission on May 31, 2011.



(2) Period describedThe period described in this paragraph is the period beginning on February 22, 2012, and ending on the earliest of—(A) the first date when the reverse auction under subsection (a)(1), the reassignments and reallocations (if any) under subsection (b)(1)(B), and the forward auction under subsection (c)(1) have been completed;

(B) the date of a determination by the Commission that the amount of the proceeds from the forward auction under subsection (c)(1) is not greater than the sum described in subsection (c)(2)(B); or

(C) September 30, 2022.



(h) Protest right inapplicableThe right of a licensee to protest a proposed order of modification of its license under section 316 of this title shall not apply in the case of a modification made under this section.


(i) Commission authorityNothing in subsection (b) shall be construed to—(1) expand or contract the authority of the Commission, except as otherwise expressly provided; or

(2) prevent the implementation of the Commission’s “White Spaces” Second Report and Order and Memorandum Opinion and Order (FCC 08–260, adopted November 4, 2008) in the spectrum that remains allocated for broadcast television use after the reorganization required by such subsection.


(j) Reserve source for payment of relocation costs(1) FundingThere are hereby authorized to be appropriated, and appropriated, to the TV Broadcaster Relocation Fund established by subsection (d), out of any monies in the Treasury not otherwise appropriated—(A) for fiscal year 2018, $600,000,000, to remain available, notwithstanding subsection (d)(4), until not later than July 3, 2023, pursuant to this subsection; and

(B) for fiscal year 2019, $400,000,000, to remain available, notwithstanding subsection (d)(4), until not later than July 3, 2023, pursuant to this subsection.


(2) Availability of funds(A) In generalIf the Commission makes the certification described in subparagraph (B), amounts made available to the TV Broadcaster Relocation Fund by paragraph (1) shall be available to the Commission to make—(i) reimbursements pursuant to subsection (b)(4)(A)(i) or (b)(4)(A)(ii), including not more than $350,000,000 for this purpose from funds made available by paragraph (1)(A);

(ii) payments required by subsection (k), including not more than $150,000,000 for this purpose from funds made available by paragraph (1)(A);

(iii) payments required by subsection (l), including not more than $50,000,000 for this purpose from funds made available by paragraph (1)(A); and

(iv) payments solely for the purposes of consumer education relating to the reorganization of broadcast television spectrum under subsection (b), including $50,000,000 for this purpose from funds made available by paragraph (1)(A).


(B) CertificationThe certification described in this subparagraph is a certification from the Commission to the Secretary of the Treasury that the funds available prior to March 23, 2018, in the TV Broadcaster Relocation Fund are likely to be insufficient to reimburse reasonably incurred costs described in subsection (b)(4)(A)(i) or (b)(4)(A)(ii).


(C) Availability for payments after April 13, 2020(i) For payments to broadcast television licensees and MVPDsNotwithstanding subsection (b)(4)(D), the Commission may make payments pursuant to subsection (b)(4)(A)(i) or (b)(4)(A)(ii) from amounts made available to the TV Broadcaster Relocation Fund by paragraph (1) after April 13, 2020, if, before making any such payments after such date, the Commission submits to Congress a certification that such payments are necessary to reimburse reasonably incurred costs described in such subsection.


(ii) For payments to television translator stations and low power television stationsAmounts made available to the TV Broadcaster Relocation Fund by paragraph (1) shall not be available to the Commission to make payments required by subsection (k) after April 13, 2020, unless, before making any such payments after such date, the Commission submits to Congress a certification that such payments are necessary to reimburse costs reasonably incurred by a television translator station or low power television station (as such terms are defined in subsection (k)) on or after January 1, 2017, in order for such station to relocate its television service from one channel to another channel or otherwise modify its facility as a result of the reorganization of broadcast television spectrum under subsection (b).


(iii) For payments to FM broadcast stationsAmounts made available to the TV Broadcaster Relocation Fund by paragraph (1) shall not be available to the Commission to make payments required by subsection (l) after April 13, 2020, unless, before making any such payments after such date, the Commission submits to Congress a certification that such payments are necessary to reimburse costs reasonably incurred by an FM broadcast station (as defined in subsection (l)) for facilities necessary for such station to reasonably minimize disruption of service as a result of the reorganization of broadcast television spectrum under subsection (b).




(3) Unused funds rescinded and deposited into the general fund of the treasury(A) Rescission and depositIf any unobligated amounts made available to the TV Broadcaster Relocation Fund by paragraph (1) remain in the Fund after the date described in subparagraph (B), such amounts shall be rescinded and deposited into the general fund of the Treasury, where such amounts shall be dedicated for the sole purpose of deficit reduction.


(B) Date describedThe date described in this subparagraph is the earlier of—(i) the date of a certification by the Commission under subparagraph (C) that all reimbursements pursuant to subsections (b)(4)(A)(i) and (b)(4)(A)(ii) have been made and that all reimbursements pursuant to subsections (k) and (l) have been made; or

(ii) July 3, 2023.


(C) CertificationIf all reimbursements pursuant to subsections (b)(4)(A)(i) and (b)(4)(A)(ii) and all reimbursements pursuant to subsections (k) and (l) have been made before July 3, 2023, the Commission shall submit to the Secretary of the Treasury a certification that all such reimbursements have been made.



(4) Administrative costsThe amount of auction proceeds that the salaries and expenses account of the Commission is required to retain under section 309(j)(8)(B) of this title, including from the proceeds of the forward auction under this section, shall be sufficient to cover the administrative costs incurred by the Commission in making any reimbursements out of the TV Broadcaster Relocation Fund from amounts made available to that Fund by paragraph (1).



(k) Payment of relocation costs of television translator stations and low power television stations(1) Payment requiredFrom amounts made available under subsection (j)(2), the Commission shall reimburse costs reasonably incurred by a television translator station or low power television station on or after January 1, 2017, in order for such station to relocate its television service from one channel to another channel or otherwise modify its facility as a result of the reorganization of broadcast television spectrum under subsection (b). Only stations that are eligible to file and do file an application in the Commission’s Special Displacement Window are eligible to seek reimbursement under this paragraph.


(2) LimitationThe Commission may not make reimbursements under paragraph (1) for lost revenues.


(3) Duplicative payments prohibitedIn the case of a low power television station that has been accorded primary status as a Class A television licensee under section 73.6001(a) of title 47, Code of Federal Regulations—(A) if the licensee of such station has received reimbursement with respect to such station under subsection (b)(4)(A)(i) (including from amounts made available under subsection (j)(2)(A)(i)), or from any other source, such station may not receive reimbursement under paragraph (1); and

(B) if such station has received reimbursement under paragraph (1), the licensee of such station may not receive reimbursement with respect to such station under subsection (b)(4)(A)(i).


(4) Additional limitationThe Commission may not make reimbursement under paragraph (1) for costs incurred to resolve mutually exclusive applications, including costs incurred in any auction of available channels.


(5) DefinitionsIn this subsection:(A) Low power television stationThe term “low power television station” means a low power TV station (as defined in section 74.701 of title 47, Code of Federal Regulations) that was licensed and transmitting for at least 9 of the 12 months prior to April 13, 2017. For purposes of the preceding sentence, the operation of analog and digital companion facilities may be combined.


(B) Television translator stationThe term “television translator station” means a television broadcast translator station (as defined in section 74.701 of title 47, Code of Federal Regulations) that was licensed and transmitting for at least 9 of the 12 months prior to April 13, 2017. For purposes of the preceding sentence, the operation of analog and digital companion facilities may be combined.




(l) Payment of Relocation Costs of FM Broadcast Stations(1) Payment required(A) In generalFrom amounts made available under subsection (j)(2), the Commission shall reimburse costs reasonably incurred by an FM broadcast station for facilities necessary for such station to reasonably minimize disruption of service as a result of the reorganization of broadcast television spectrum under subsection (b).


(B) LimitationThe Commission may not make reimbursements under subparagraph (A) for lost revenues.


(C) Duplicative payments prohibitedIf an FM broadcast station has received a payment for interim facilities from the licensee of a television broadcast station that was reimbursed for such payment under subsection (b)(4)(A)(i) (including from amounts made available under subsection (j)(2)(A)(i)), or from any other source, such FM broadcast station may not receive any reimbursements under subparagraph (A).



(2) FM broadcast station definedIn this subsection, the term ‘FM broadcast station’ has the meaning given such term in section 73.310 of title 47, Code of Federal Regulations, and includes an FM translator, which has the meaning given the term “FM translator” in section 74.1201 of such title.



(m) Rulemaking(1) In generalNot later than 1 year after March 23, 2018, the Commission shall complete a rulemaking to implement subsections (k) and (l).


(2) Matters for inclusionThe rulemaking completed under paragraph (1) shall include the development of lists of reasonable eligible costs to be reimbursed by the Commission pursuant to subsections (k) and (l), and procedures for the submission and review of cost estimates and other materials related to those costs consistent with the regulations developed by the Commission pursuant to subsection (b)(4).



(n) Rule of construction(1) Nothing in subsections (j) through (m) shall alter the final transition phase completion date established by the Commission for full power and Class A television stations.


(Pub. L. 112–96, title VI, § 6403, Feb. 22, 2012, 126 Stat. 225; Pub. L. 115–141, div. E, title V, § 511, Mar. 23, 2018, 132 Stat. 563.)

Editorial Notes
Amendments2018—Subsecs. (j) to (n). Pub. L. 115–141 added subsecs. (j) to (n).



§ 1453. Unlicensed use in the 5 GHZ band(a) Modification of Commission regulations to allow certain unlicensed use(1) In generalSubject to paragraph (2), not later than 1 year after February 22, 2012, the Commission shall begin a proceeding to modify part 15 of title 47, Code of Federal Regulations, to allow unlicensed U–NII devices to operate in the 5350–5470 MHz band.


(2) Required determinationsThe Commission may make the modification described in paragraph (1) only if the Commission, in consultation with the Assistant Secretary, determines that—(A) licensed users will be protected by technical solutions, including use of existing, modified, or new spectrum-sharing technologies and solutions, such as dynamic frequency selection; and

(B) the primary mission of Federal spectrum users in the 5350–5470 MHz band will not be compromised by the introduction of unlicensed devices.



(b) Study by NTIA(1) In generalThe Assistant Secretary, in consultation with the Department of Defense and other impacted agencies, shall conduct a study evaluating known and proposed spectrum-sharing technologies and the risk to Federal users if unlicensed U–NII devices were allowed to operate in the 5350–5470 MHz band and in the 5850–5925 MHz band.


(2) SubmissionThe Assistant Secretary shall submit to the Commission and the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate—(A) not later than 8 months after February 22, 2012, a report on the portion of the study required by paragraph (1) with respect to the 5350–5470 MHz band; and

(B) not later than 18 months after February 22, 2012, a report on the portion of the study required by paragraph (1) with respect to the 5850–5925 MHz band.



(c) DefinitionsIn this section:(1) 5350–5470 MHz bandThe term “5350–5470 MHz band” means the portion of the electromagnetic spectrum between the frequencies from 5350 megahertz to 5470 megahertz.


(2) 5850–5925 MHz bandThe term “5850–5925 MHz band” means the portion of the electromagnetic spectrum between the frequencies from 5850 megahertz to 5925 megahertz.



(Pub. L. 112–96, title VI, § 6406, Feb. 22, 2012, 126 Stat. 231.)

§ 1454. Guard bands and unlicensed use(a) In generalNothing in subparagraph (G) of section 309(j)(8) of this title or in section 1452 of this title shall be construed to prevent the Commission from using relinquished or other spectrum to implement band plans with guard bands.


(b) Size of guard bandsSuch guard bands shall be no larger than is technically reasonable to prevent harmful interference between licensed services outside the guard bands.


(c) Unlicensed use in guard bandsThe Commission may permit the use of such guard bands for unlicensed use.


(d) DatabaseUnlicensed use shall rely on a database or subsequent methodology as determined by the Commission.


(e) Protections against harmful interferenceThe Commission may not permit any use of a guard band that the Commission determines would cause harmful interference to licensed services.


(Pub. L. 112–96, title VI, § 6407, Feb. 22, 2012, 126 Stat. 231.)

§ 1455. Wireless facilities deployment(a) Facility modifications(1) In generalNotwithstanding section 704 of the Telecommunications Act of 1996 (Public Law 104–104) or any other provision of law, a State or local government may not deny, and shall approve, any eligible facilities request for a modification of an existing wireless tower or base station that does not substantially change the physical dimensions of such tower or base station.


(2) Eligible facilities requestFor purposes of this subsection, the term “eligible facilities request” means any request for modification of an existing wireless tower or base station that involves—(A) collocation of new transmission equipment;

(B) removal of transmission equipment; or

(C) replacement of transmission equipment.


(3) Applicability of environmental lawsNothing in paragraph (1) shall be construed to relieve the Commission from the requirements of the National Historic Preservation Act 11 See References in Text note below. or the National Environmental Policy Act of 1969.



(b) Federal easements, rights-of-way, and leases(1) GrantIf an executive agency, a State, a political subdivision or agency of a State, or a person, firm, or organization applies for the grant of an easement, right-of-way, or lease to, in, over, or on a building or other property owned by the Federal Government for the right to install, construct, modify, or maintain a communications facility installation, the executive agency having control of the building or other property may grant to the applicant, on behalf of the Federal Government, subject to paragraph (3), an easement, right-of-way, or lease to perform such installation, construction, modification, or maintenance.


(2) Application(A) In generalThe Administrator of General Services shall develop a common form for applications for easements, rights-of-way, and leases under paragraph (1) for all executive agencies that, except as provided in subparagraph (B), shall be used by all executive agencies and applicants with respect to the buildings or other property of each such agency.


(B) ExceptionThe requirement under subparagraph (A) for an executive agency to use the common form developed by the Administrator of General Services shall not apply to an executive agency if the head of an executive agency notifies the Administrator that the executive agency uses a substantially similar application.



(3) Timely consideration of applications(A) In generalNot later than 270 days after the date on which an executive agency receives a duly filed application for an easement, right-of-way, or lease under this subsection, the executive agency shall—(i) grant or deny, on behalf of the Federal Government, the application; and

(ii) notify the applicant of the grant or denial.


(B) Explanation of denialIf an executive agency denies an application under subparagraph (A), the executive agency shall notify the applicant in writing, including a clear statement of the reasons for the denial.


(C) Applicability of environmental lawsNothing in this paragraph shall be construed to relieve an executive agency of the requirements of division A of subtitle III of title 54 or the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).


(D) Point of contactUpon receiving an application under subparagraph (A), an executive agency shall designate one or more appropriate individuals within the executive agency to act as a point of contact with the applicant.




(c) Master contracts for communications facility installation sitings(1) In generalNotwithstanding section 704 of the Telecommunications Act of 1996 (Public Law 104–104; 110 Stat. 151) or any other provision of law, the Administrator of General Services shall—(A) develop one or more master contracts that shall govern the placement of communications facility installations on buildings and other property owned by the Federal Government; and

(B) in developing the master contract or contracts, standardize the treatment of the placement of communications facility installations on building rooftops or facades, the placement of communications facility installations on rooftops or inside buildings, the technology used in connection with communications facility installations placed on Federal buildings and other property, and any other key issues the Administrator of General Services considers appropriate.


(2) ApplicabilityThe master contract or contracts developed by the Administrator of General Services under paragraph (1) shall apply to all publicly accessible buildings and other property owned by the Federal Government, unless the Administrator of General Services decides that issues with respect to the siting of a communications facility installation on a specific building or other property warrant nonstandard treatment of such building or other property.


(3) Application(A) In generalThe Administrator of General Services shall develop a common form or set of forms for communications facility installation siting applications that, except as provided in subparagraph (B), shall be used by all executive agencies and applicants with respect to the buildings and other property of each such agency.


(B) ExceptionThe requirement under subparagraph (A) for an executive agency to use the common form or set of forms developed by the Administrator of General Services shall not apply to an executive agency if the head of the executive agency notifies the Administrator that the executive agency uses a substantially similar application.




(d) DefinitionsIn this section:(1) Communications facility installationThe term “communications facility installation” includes—(A) any infrastructure, including any transmitting device, tower, or support structure, and any equipment, switches, wiring, cabling, power sources, shelters, or cabinets, associated with the licensed or permitted unlicensed wireless or wireline transmission of writings, signs, signals, data, images, pictures, and sounds of all kinds; and

(B) any antenna or apparatus that—(i) is designed for the purpose of emitting radio frequency;

(ii) is designed to be operated, or is operating, from a fixed location pursuant to authorization by the Federal Communications Commission or is using duly authorized devices that do not require individual licenses; and

(iii) is added to a tower, building, or other structure.



(2) Executive agencyThe term “executive agency” has the meaning given such term in section 102 of title 40.



(Pub. L. 112–96, title VI, § 6409, Feb. 22, 2012, 126 Stat. 232; Pub. L. 115–141, div. P, title VI, § 606(a), Mar. 23, 2018, 132 Stat. 1101.)

Editorial Notes

References in TextSection 704 of the Telecommunications Act of 1996, referred to in subsecs. (a)(1) and (c)(1), is section 704 of Pub. L. 104–104, title VII, Feb. 8, 1996, 110 Stat. 151. Subsec. (a) of section 704 of Pub. L. 104–104 amended section 332 of this title. Subsec. (b) of section 704 of Pub. L. 104–104 is not classified to the Code. Subsec. (c) of section 704 of Pub. L. 104–104 is set out as a note under section 332 of this title.
The National Historic Preservation Act, referred to in subsec. (a)(3), is Pub. L. 89–665, Oct. 15, 1966, 80 Stat. 915, which was classified generally to subchapter II (§ 470 et seq.) of chapter 1A of Title 16, Conservation. The Act, except for section 1, was repealed and restated in division A (§ 300101 et seq.) of subtitle III of Title 54, National Park Service and Related Programs, by Pub. L. 113–287, §§ 3, 7, Dec. 19, 2014, 128 Stat. 3094, 3272. For complete classification of this Act to the Code, see Tables. For disposition of former sections of Title 16, see Disposition Table preceding section 100101 of Title 54.
The National Environmental Policy Act of 1969, referred to in subsecs. (a)(3) and (b)(3)(C), is Pub. L. 91–190, Jan. 1, 1970, 83 Stat. 852, which is classified generally to chapter 55 (§ 4321 et seq.) of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 4321 of Title 42 and Tables.

Amendments2018—Subsecs. (b) to (d). Pub. L. 115–141 added subsecs. (b) to (d) and struck out former subsecs. (b) to (d) which related to Federal easements and rights-of-way, master contracts for wireless facility sitings, and definition of executive agency, respectively.

Statutory Notes and Related Subsidiaries
Savings ProvisionsPub. L. 115–141, div. P, title VI, § 606(b), Mar. 23, 2018, 132 Stat. 1103, provided that: “An application for an easement, right-of-way, or lease that was made or granted under section 6409 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1455) before the date of enactment of this Act [Mar. 23, 2018] shall continue, subject to that section as in effect on the day before such date of enactment.”

Pub. L. 115–141, div. P, title VI, § 606(d), Mar. 23, 2018, 132 Stat. 1104, provided that:
“(1) Real property authorities.—Nothing in this section [amending this section and enacting provisions set out as a note under this section], or the amendments made by this section, shall be construed as providing any executive agency with any new leasing or other real property authorities not existing prior to the date of enactment of this Act [Mar. 23, 2018].

“(2) Effect on other laws.—Nothing in this section, or the amendments made by this section, and no actions taken pursuant to this section, or the amendments made by this section, shall impact a decision or determination by any executive agency to sell, dispose of, declare excess or surplus, lease, reuse, or redevelop any Federal real property pursuant to title 40, United States Code, the Federal Assets Sale and Transfer Act of 2016 (Public Law 114–287) [40 U.S.C. 1303 note], or any other law governing real property activities of the Federal Government. No agreement entered into pursuant to this section, or the amendments made by this section, may obligate the Federal Government to hold, control, or otherwise retain or use real property that may otherwise be deemed as excess, surplus, or that could be otherwise sold, leased, or redeveloped.”






§ 1456. System certification
Not later than 6 months after February 22, 2012, the Director of the Office of Management and Budget shall update and revise section 33.4 of OMB Circular A–11 to reflect the recommendations regarding such Circular made in the Commerce Spectrum Management Advisory Committee Incentive Subcommittee report, adopted January 11, 2011.
(Pub. L. 112–96, title VI, § 6411, Feb. 22, 2012, 126 Stat. 234.)

§ 1457. Public Safety Trust Fund(a) Establishment of Public Safety Trust Fund(1) In generalThere is established in the Treasury of the United States a trust fund to be known as the Public Safety Trust Fund.


(2) AvailabilityAmounts deposited in the Public Safety Trust Fund shall remain available through fiscal year 2022. Any amounts remaining in the Fund after the end of such fiscal year shall be deposited in the general fund of the Treasury, where such amounts shall be dedicated for the sole purpose of deficit reduction.



(b) Use of FundAs amounts are deposited in the Public Safety Trust Fund, such amounts shall be used to make the following deposits or payments in the following order of priority:(1) Repayment of amount borrowed for First Responder Network AuthorityAn amount not to exceed $2,000,000,000 shall be available to the NTIA to reimburse the general fund of the Treasury for any amounts borrowed under section 1427 of this title.


(2) State and Local Implementation Fund$135,000,000 shall be deposited in the State and Local Implementation Fund established by section 1441 of this title.


(3) Buildout by First Responder Network Authority$7,000,000,000, reduced by the amount borrowed under section 1427 of this title, shall be deposited in the Network Construction Fund established by section 1426 of this title.


(4) Public safety research$100,000,000 shall be available to the Director of NIST to carry out section 1443 of this title.


(5) Deficit reduction$20,400,000,000 shall be deposited in the general fund of the Treasury, where such amount shall be dedicated for the sole purpose of deficit reduction.


(6) 9–1–1, E9–1–1, and Next Generation 9–1–1 implementation grants$115,000,000 shall be available to the Assistant Secretary and the Administrator of the National Highway Traffic Safety Administration to carry out the grant program under section 942 of this title.


(7) Additional public safety research$200,000,000 shall be available to the Director of NIST to carry out section 1443 of this title.


(8) Additional deficit reductionAny remaining amounts deposited in the Public Safety Trust Fund shall be deposited in the general fund of the Treasury, where such amounts shall be dedicated for the sole purpose of deficit reduction.



(c) InvestmentAmounts in the Public Safety Trust Fund shall be invested in accordance with section 9702 of title 31, and any interest on, and proceeds from, any such investment shall be credited to, and become a part of, the Fund.


(Pub. L. 112–96, title VI, § 6413, Feb. 22, 2012, 126 Stat. 235.)


SUBCHAPTER V—NEXT GENERATION 9–1–1 ADVANCEMENT ACT OF 2012
§ 1471. Definitions
In this subchapter, the following definitions shall apply:(1) 9–1–1 services and E9–1–1 servicesThe terms “9–1–1 services” and “E9–1–1 services” shall have the meaning given those terms in section 942 of this title.


(2) Multi-line telephone systemThe term “multi-line telephone system” or “MLTS” means a system comprised of common control units, telephone sets, control hardware and software and adjunct systems, including network and premises based systems, such as Centrex and VoIP, as well as PBX, Hybrid, and Key Telephone Systems (as classified by the Commission under part 68 of title 47, Code of Federal Regulations), and includes systems owned or leased by governmental agencies and non-profit entities, as well as for profit businesses.


(3) OfficeThe term “Office” means the 9–1–1 Implementation Coordination Office established under section 942 of this title.


(Pub. L. 112–96, title VI, § 6502, Feb. 22, 2012, 126 Stat. 237.)

§ 1472. Parity of protection for provision or use of Next Generation 9–1–1 services(a) ImmunityA provider or user of Next Generation 9–1–1 services, a public safety answering point, and the officers, directors, employees, vendors, agents, and authorizing government entity (if any) of such provider, user, or public safety answering point, shall have immunity and protection from liability under Federal and State law to the extent provided in subsection (b) with respect to—(1) the release of subscriber information related to emergency calls or emergency services;

(2) the use or provision of 9–1–1 services, E9–1–1 services, or Next Generation 9–1–1 services; and

(3) other matters related to 9–1–1 services, E9–1–1 services, or Next Generation 9–1–1 services.


(b) Scope of immunity and protection from liabilityThe scope and extent of the immunity and protection from liability afforded under subsection (a) shall be the same as that provided under section 615a of this title to wireless carriers, public safety answering points, and users of wireless 9–1–1 service (as defined in paragraphs (4), (3), and (6), respectively, of section 615b of this title 11 See References in Text note below.) with respect to such release, use, and other matters.


(Pub. L. 112–96, title VI, § 6506, Feb. 22, 2012, 126 Stat. 242.)

Editorial Notes

References in TextSection 615b of this title, referred to in subsec. (b), was in the original a reference to section 6 of the Wireless Communications and Public Safety Act of 1999, Pub. L. 106–81, and was translated as if it had been a reference to section 7 of Pub. L. 106–81, which is classified to section 615b of this title, to reflect the probable intent of Congress and the renumbering of section 6 of Pub. L. 106–81 as section 7 by Pub. L. 110–283, title I, § 101(1), July 23, 2008, 122 Stat. 2620. Pub. L. 110–283, title I, § 101(3), July 23, 2008, 122 Stat. 2620 enacted a new section 6 of the Wireless Communications and Public Safety Act of 1999 which is classified to section 215a–1 of this title, but that section does not contain definitions.



§ 1473. Commission proceeding on autodialing(a) In generalNot later than 90 days after February 22, 2012, the Commission shall initiate a proceeding to create a specialized Do-Not-Call registry for public safety answering points.


(b) Features of the registryThe Commission shall issue regulations, after providing the public with notice and an opportunity to comment, that—(1) permit verified public safety answering point administrators or managers to register the telephone numbers of all 9–1–1 trunks and other lines used for the provision of emergency services to the public or for communications between public safety agencies;

(2) provide a process for verifying, no less frequently than once every 7 years, that registered numbers should continue to appear upon the registry;

(3) provide a process for granting and tracking access to the registry by the operators of automatic dialing equipment;

(4) protect the list of registered numbers from disclosure or dissemination by parties granted access to the registry; and

(5) prohibit the use of automatic dialing or “robocall” equipment to establish contact with registered numbers.


(c) EnforcementThe Commission shall—(1) establish monetary penalties for violations of the protective regulations established pursuant to subsection (b)(4) of not less than $100,000 per incident nor more than $1,000,000 per incident;

(2) establish monetary penalties for violations of the prohibition on automatically dialing registered numbers established pursuant to subsection (b)(5) of not less than $10,000 per call nor more than $100,000 per call; and

(3) provide for the imposition of fines under paragraphs (1) or (2) that vary depending upon whether the conduct leading to the violation was negligent, grossly negligent, reckless, or willful, and depending on whether the violation was a first or subsequent offence.


(Pub. L. 112–96, title VI, § 6507, Feb. 22, 2012, 126 Stat. 243.)



CHAPTER 14—MAKING OPPORTUNITIES FOR BROADBAND INVESTMENT AND LIMITING EXCESSIVE AND NEEDLESS OBSTACLES TO WIRELESS



Sec.


1501.Definitions.


1502.Identifying 255 megahertz.


1503.Millimeter wave spectrum.


1504.Broadband infrastructure deployment.


1505.Unlicensed services in guard bands.


1506.Rulemaking related to partitioning or disaggregating licenses.


1507.Unlicensed spectrum policy.


1508.National plan for unlicensed spectrum.


1509.Spectrum Challenge Prize.


1510.Wireless telecommunications tax and fee collection fairness.


1511.Rules of construction.


1512.Relationship to Middle Class tax Relief and Job Creation Act of 2012.


1513.No additional funds authorized.



§ 1501. Definitions
In this chapter:(1) Appropriate committees of CongressThe term “appropriate committees of Congress” means—(A) the Committee on Commerce, Science, and Transportation of the Senate;

(B) the Committee on Energy and Commerce of the House of Representatives; and

(C) each committee of the Senate or of the House of Representatives with jurisdiction over a Federal entity affected by the applicable section in which the term appears.


(2) CommissionThe term “Commission” means the Federal Communications Commission.


(3) Federal entityThe term “Federal entity” has the meaning given the term in section 923(l) of this title.


(4) NTIAThe term “NTIA” means the National Telecommunications and Information Administration of the Department of Commerce.


(5) OMBThe term “OMB” means the Office of Management and Budget.


(6) SecretaryThe term “Secretary” means the Secretary of Commerce.


(Pub. L. 115–141, div. P, title VI, § 602, Mar. 23, 2018, 132 Stat. 1097.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this title”, meaning title VI of div. P of Pub. L. 115–141, Mar. 23, 2018, 132 Stat. 1097, which is classified principally to this chapter. For complete classification of title VI to the Code, see Short Title note set out below and Tables.

Statutory Notes and Related Subsidiaries
Short TitlePub. L. 115–141, div. P, title VI, § 601, Mar. 23, 2018, 132 Stat. 1097, provided that: “This title [enacting this chapter, amending sections 928 and 1455 of this title, enacting provisions set out as notes under section 1455 of this title, and enacting and amending provisions set out as as notes under section 1303 of Title 40, Public Buildings, Property, and Works] may be cited as the ‘Making Opportunities for Broadband Investment and Limiting Excessive and Needless Obstacles to Wireless Act’ or the ‘MOBILE NOW Act’.”




§ 1502. Identifying 255 megahertz(a) Requirements(1) In generalNot later than December 31, 2022, the Secretary, working through the NTIA, and the Commission shall identify a total of at least 255 megahertz of Federal and non-Federal spectrum for mobile and fixed wireless broadband use.


(2) Unlicensed and licensed useOf the spectrum identified under paragraph (1), not less than—(A) 100 megahertz below the frequency of 8000 megahertz shall be identified for use on an unlicensed basis;

(B) 100 megahertz below the frequency of 6000 megahertz shall be identified for use on an exclusive, licensed basis for commercial mobile use, pursuant to the Commission’s authority to implement such licensing in a flexible manner, and subject to potential continued use of such spectrum by incumbent Federal entities in designated geographic areas indefinitely or for such length of time stipulated in transition plans approved by the Technical Panel under section 923(h) of this title for those incumbent entities to be relocated to alternate spectrum; and

(C) 55 megahertz below the frequency of 8000 megahertz shall be identified for use on either a licensed or unlicensed basis, or a combination of licensed and unlicensed.


(3) Non-eligible spectrumFor purposes of satisfying the requirement under paragraph (1), the following spectrum shall not be counted:(A) The frequencies between 1695 and 1710 megahertz.

(B) The frequencies between 1755 and 1780 megahertz.

(C) The frequencies between 2155 and 2180 megahertz.

(D) The frequencies between 3550 and 3700 megahertz.

(E) Spectrum that the Commission determines had more than de minimis mobile or fixed wireless broadband operations within the band on the day before March 23, 2018.


(4) Treatment of certain other spectrumSpectrum identified pursuant to this section may include eligible spectrum, if any, identified after March 23, 2018, pursuant to title X of the Bipartisan Budget Act of 2015 (Public Law 114–74).


(5) Spectrum made available on and after February 11, 2016Any spectrum that has been made available for licensed or unlicensed use on and after February 11, 2016, and that otherwise satisfies the requirements of this section may be counted towards the requirements of this subsection.


(6) Relocation prioritized over sharingThis section shall be carried out in accordance with section 923(j) of this title.


(7) ConsiderationsIn identifying spectrum for use under this section, the Secretary, working through the NTIA, and Commission shall consider—(A) the need to preserve critical existing and planned Federal Government capabilities;

(B) the impact on existing State, local, and tribal government capabilities;

(C) the international implications;

(D) the need for appropriate enforcement mechanisms and authorities; and

(E) the importance of the deployment of wireless broadband services in rural areas of the United States.



(b) Rules of constructionNothing in this section shall be construed—(1) to impair or otherwise affect the functions of the Director of OMB relating to budgetary, administrative, or legislative proposals;

(2) to require the disclosure of classified information, law enforcement sensitive information, or other information that must be protected in the interest of national security; or

(3) to affect any requirement under section 156 of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 921 note), as added by section 1062(a) of the National Defense Authorization Act for Fiscal Year 2000, or any other relevant statutory requirement applicable to the reallocation of Federal spectrum.


(Pub. L. 115–141, div. P, title VI, § 603, Mar. 23, 2018, 132 Stat. 1098.)

Editorial Notes

References in TextThe Bipartisan Budget Act of 2015, referred to in subsec. (a)(4), is Pub. L. 114–74, Nov. 2, 2015, 129 Stat. 584. Title X of the Act, known as the Spectrum Pipeline Act of 2015, is title X of Pub. L. 114–74, Nov. 2, 2015, 129 Stat. 621. For complete classification of this Act to the Code, see Short Title of 2015 Amendment note set out under section 901 of this title and Tables.
Section 156 of the National Telecommunications and Information Administration Organization Act, as added by section 1062(a) of the National Defense Authorization Act for Fiscal Year 2000, referred to in subsec. (b)(3), is section 156 of title I of Pub. L. 102–538, as added by Pub. L. 106–65, div. A, title X, § 1062(a), Oct. 5, 1999, 113 Stat. 767, formerly set out as a note under section 921 of this title.



§ 1503. Millimeter wave spectrum(a) FCC proceedingNot later than 2 years after March 23, 2018, the Commission shall publish a notice of proposed rulemaking to consider service rules to authorize mobile or fixed terrestrial wireless operations, including for advanced mobile service operations, in the radio frequency band between 42000 and 42500 megahertz.


(b) ConsiderationsIn conducting a rulemaking under subsection (a), the Commission shall—(1) consider how the band described in subsection (a) may be used to provide commercial wireless broadband service, including whether—(A) such spectrum may be best used for licensed or unlicensed services, or some combination thereof; and

(B) to permit additional licensed operations in such band on a shared basis; and


(2) include technical characteristics under which the band described in subsection (a) may be employed for mobile or fixed terrestrial wireless operations, including any appropriate coexistence requirements.


(c) Spectrum made available on and after February 11, 2016Any spectrum that has been made available for licensed or unlicensed use on or after February 11, 2016, and that otherwise satisfies the requirements of section 1502 of this title may be counted towards the requirements of section 1502(a) of this title.


(Pub. L. 115–141, div. P, title VI, § 604, Mar. 23, 2018, 132 Stat. 1099.)

§ 1504. Broadband infrastructure deployment(a) DefinitionsIn this section:(1) Appropriate State agencyThe term “appropriate State agency” means a State governmental agency that is recognized by the executive branch of the State as having the experience necessary to evaluate and carry out projects relating to the proper and effective installation and operation of broadband infrastructure.


(2) Broadband infrastructureThe term “broadband infrastructure” means any buried, underground, or aerial facility, and any wireless or wireline connection, that enables users to send and receive voice, video, data, graphics, or any combination thereof.


(3) Broadband infrastructure entityThe term “broadband infrastructure entity” means any entity that—(A) installs, owns, or operates broadband infrastructure; and

(B) provides broadband services in a manner consistent with the public interest, convenience, and necessity, as determined by the State.


(4) StateThe term “State” means—(A) a State;

(B) the District of Columbia; and

(C) the Commonwealth of Puerto Rico.



(b) Broadband infrastructure deploymentTo facilitate the installation of broadband infrastructure, the Secretary of Transportation shall promulgate regulations to ensure that each State that receives funds under chapter 1 of title 23 meets the following requirements:(1) Broadband consultationThe State department of transportation, in consultation with appropriate State agencies, shall—(A) identify a broadband utility coordinator, that may have additional responsibilities, whether in the State department of transportation or in another State agency, that is responsible for facilitating the broadband infrastructure right-of-way efforts within the State;

(B) establish a process for the registration of broadband infrastructure entities that seek to be included in those broadband infrastructure right-of-way facilitation efforts within the State;

(C) establish a process to electronically notify broadband infrastructure entities identified under subparagraph (B) of the State transportation improvement program on an annual basis and provide additional notifications as necessary to achieve the goals of this section; and

(D) coordinate initiatives carried out under this section with other statewide telecommunication and broadband plans and State and local transportation and land use plans, including strategies to minimize repeated excavations that involve the installation of broadband infrastructure in a right-of-way.


(2) PriorityIf a State chooses to provide for the installation of broadband infrastructure in the right-of-way of an applicable Federal-aid highway project under this subsection, the State department of transportation shall carry out any appropriate measures to ensure that any existing broadband infrastructure entities are not disadvantaged, as compared to other broadband infrastructure entities, with respect to the program under this subsection.



(c) Effect of sectionThis section applies only to activities for which Federal obligations or expenditures are initially approved on or after the date regulations under subsection (b) become effective. Nothing in this section establishes a mandate or requirement that a State install or allow the installation of broadband infrastructure in a highway right-of-way. Nothing in this section authorizes the Secretary of Transportation to withhold or reserve funds or approval of a project under title 23.


(Pub. L. 115–141, div. P, title VI, § 607, Mar. 23, 2018, 132 Stat. 1104.)

§ 1505. Unlicensed services in guard bands(a) In generalAfter public notice and comment, and in consultation with the Assistant Secretary of Commerce for Communications and Information and the head of each affected Federal agency (or a designee thereof), with respect to frequencies allocated for Federal use, the Commission shall adopt rules that permit unlicensed services where feasible to use any frequencies that are designated as guard bands to protect frequencies allocated after March 23, 2018, by competitive bidding under section 309(j) of this title, including spectrum that acts as a duplex gap between transmit and receive frequencies.


(b) LimitationThe Commission may not permit any use of a guard band under this section that would cause harmful interference to a licensed service or a Federal service.


(c) Rule of constructionNothing in this section shall be construed as limiting the Commission or the Assistant Secretary of Commerce for Communications and Information from otherwise making spectrum available for licensed or unlicensed use in any frequency band in addition to guard bands, including under section 1502 of this title, consistent with their statutory jurisdictions.


(Pub. L. 115–141, div. P, title VI, § 611, Mar. 23, 2018, 132 Stat. 1109.)

§ 1506. Rulemaking related to partitioning or disaggregating licenses(a) DefinitionsIn this section:(1) Covered small carrierThe term “covered small carrier” means a carrier (as defined in section 153 of this title) that—(A) has not more than 1,500 employees (as determined under section 121.106 of title 13, Code of Federal Regulations, or any successor thereto); and

(B) offers services using the facilities of the carrier.


(2) Rural areaThe term “rural area” means any area other than—(A) a city, town, or incorporated area that has a population of more than 20,000 inhabitants; or

(B) an urbanized area contiguous and adjacent to a city or town that has a population of more than 50,000 inhabitants.



(b) Rulemaking(1) In generalNot later than 1 year after March 23, 2018, the Commission shall initiate a rulemaking proceeding to assess whether to establish a program, or modify existing programs, under which a licensee that receives a license for the exclusive use of spectrum in a specific geographic area under section 301 of this title may partition or disaggregate the license by sale or long-term lease—(A) in order to—(i) provide services consistent with the license; and

(ii) make unused spectrum available to—(I) an unaffiliated covered small carrier; or

(II) an unaffiliated carrier to serve a rural area; and



(B) if the Commission finds that such a program would promote—(i) the availability of advanced telecommunications services in rural areas; or

(ii) spectrum availability for covered small carriers.



(2) ConsiderationsIn conducting the rulemaking proceeding under paragraph (1), the Commission shall consider, with respect to the program proposed to be established under that paragraph—(A) whether reduced performance requirements with respect to spectrum obtained through the program would facilitate deployment of advanced telecommunications services in the areas covered by the program;

(B) what conditions may be needed on transfers of spectrum under the program to allow covered small carriers that obtain spectrum under the program to build out the spectrum in a reasonable period of time;

(C) what incentives may be appropriate to encourage licensees to lease or sell spectrum, including—(i) extending the term of a license granted under section 301 of this title; or

(ii) modifying performance requirements of the license relating to the leased or sold spectrum; and


(D) the administrative feasibility of—(i) the incentives described in subparagraph (C); and

(ii) other incentives considered by the Commission that further the goals of this section.



(3) Forfeiture of spectrumIf a party fails to meet any build out requirements set by the Commission for any spectrum sold or leased under this section, the right to the spectrum shall be forfeited to the Commission unless the Commission finds that there is good cause for the failure of the party.


(4) RequirementThe Commission may offer a licensee incentives or reduced performance requirements under this section only if the Commission finds that doing so would likely result in increased availability of advanced telecommunications services in a rural area.



(Pub. L. 115–141, div. P, title VI, § 616, Mar. 23, 2018, 132 Stat. 1110.)

§ 1507. Unlicensed spectrum policy(a) Statement of policyIt is the policy of the United States—(1) to maximize the benefit to the people of the United States of the spectrum resources of the United States;

(2) to advance innovation and investment in wireless broadband services; and

(3) to promote spectrum policy that makes available on an unlicensed basis radio frequency bands to address consumer demand for unlicensed wireless broadband operations.


(b) Commission responsibilitiesThe Commission shall ensure that the efforts of the Commission related to spectrum allocation and assignment made available on an unlicensed basis radio frequency bands to address demand for unlicensed wireless broadband operations if doing so is, after taking into account the future needs of homeland security, national security, and other spectrum users—(1) reasonable; and

(2) in the public interest.


(c) Rule of constructionNothing in this section confers any additional rights on unlicensed users or users licensed by rule under part 96 of title 47, Code of Federal Regulations, to protection from harmful interference.


(Pub. L. 115–141, div. P, title VI, § 617, Mar. 23, 2018, 132 Stat. 1112.)

§ 1508. National plan for unlicensed spectrum(a) DefinitionsIn this section:(1) Spectrum Relocation FundThe term “Spectrum Relocation Fund” means the Fund established under section 928 of this title.


(2) Unlicensed or licensed by rule operationsThe term “unlicensed or licensed by rule operations” means the use of spectrum on a non-exclusive basis under—(A) part 15 of title 47, Code of Federal Regulations; or

(B) licensing by rule under part 96 of title 47, Code of Federal Regulations.



(b) National planNot later than 18 months after March 23, 2018, the Commission, in consultation with the NTIA, shall develop a national plan for making additional radio frequency bands available for unlicensed or licensed by rule operations.


(c) RequirementsThe plan developed under this section shall—(1) identify an approach that ensures that consumers have access to additional spectrum to conduct unlicensed or licensed by rule operations in a range of radio frequencies to meet consumer demand;

(2) recommend specific actions by the Commission and the NTIA to permit unlicensed or licensed by rule operations in additional radio frequency ranges that the Commission finds—(A) are consistent with the statement of policy under section 1507(a) of this title;

(B) will—(i) expand opportunities for unlicensed or licensed by rule operations in a spectrum band; or

(ii) otherwise improve spectrum utilization and intensity of use of bands where unlicensed or licensed by rule operations are already permitted;


(C) will not cause harmful interference to Federal or non-Federal users of such bands; and

(D) will not significantly impact homeland security or national security communications systems; and


(3) examine additional ways, with respect to existing and planned databases or spectrum access systems designed to promote spectrum sharing and access to spectrum for unlicensed or licensed by rule operations—(A) to improve accuracy and efficacy;

(B) to reduce burdens on consumers, manufacturers, and service providers; and

(C) to protect sensitive Government information.



(d) Spectrum Relocation FundTo be included as an appendix as part of the plan developed under this section, the NTIA, in consultation with the Director of the Office of Management and Budget, shall share with the Commission recommendations about how to reform the Spectrum Relocation Fund—(1) to address costs incurred by Federal entities related to sharing radio frequency bands with radio technologies conducting unlicensed or licensed by rule operations; and

(2) to ensure the Spectrum Relocation Fund has sufficient funds to cover—(A) the costs described in paragraph (1); and

(B) other expenditures allowed of the Spectrum Relocation Fund under section 928 of this title.



(e) Report required(1) In generalNot later than 18 months after March 23, 2018, the Commission shall submit to the appropriate committees of Congress a report that describes the plan developed under this section, including any recommendations for legislative change.


(2) Publication on commission websiteNot later than the date on which the Commission submits the report under paragraph (1), the Commission shall make the report publicly available on the website of the Commission.



(f) Rule of constructionNothing in this section confers any additional rights on unlicensed users or users licensed by rule under part 96 of title 47, Code of Federal Regulations, to protection from harmful interference.


(Pub. L. 115–141, div. P, title VI, § 618, Mar. 23, 2018, 132 Stat. 1112.)

§ 1509. Spectrum Challenge Prize(a) Short titleThis section may be cited as the “Spectrum Challenge Prize Act”.


(b) Definition of prize competitionIn this section, the term “prize competition” means a prize competition conducted by the Secretary under subsection (c)(1).


(c) Spectrum Challenge Prize(1) In generalThe Secretary, in consultation with the Assistant Secretary of Commerce for Communications and Information and the Under Secretary of Commerce for Standards and Technology, shall, subject to the availability of funds for prize competitions under this section—(A) conduct prize competitions to dramatically accelerate the development and commercialization of technology that improves spectrum efficiency and is capable of cost-effective deployment; and

(B) define a measurable set of performance goals for participants in the prize competitions to demonstrate their solutions on a level playing field while making a significant advancement over the current state of the art.


(2) Authority of SecretaryIn carrying out paragraph (1), the Secretary may—(A) enter into a grant, contract, cooperative agreement, or other agreement with a private sector for-profit or nonprofit entity to administer the prize competitions;

(B) invite the Defense Advanced Research Projects Agency, the Commission, the National Aeronautics and Space Administration, the National Science Foundation, or any other Federal agency to provide advice and assistance in the design or administration of the prize competitions; and

(C) award not more than $5,000,000, in the aggregate, to the winner or winners of the prize competitions.



(d) CriteriaNot later than 180 days after the date on which funds for prize competitions are made available pursuant to this section, the Commission shall publish a technical paper on spectrum efficiency providing criteria that may be used for the design of the prize competitions.


(e) Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section.


(Pub. L. 115–141, div. P, title VI, § 619, Mar. 23, 2018, 132 Stat. 1113.)

§ 1510. Wireless telecommunications tax and fee collection fairness(a) Short titleThis section may be cited as the “Wireless Telecommunications Tax and Fee Collection Fairness Act”.


(b) DefinitionsIn this section:(1) Financial transactionThe term “financial transaction” means a transaction in which the purchaser or user of a wireless telecommunications service upon whom a tax, fee, or surcharge is imposed gives cash, credit, or any other exchange of monetary value or consideration to the person who is required to collect or remit the tax, fee, or surcharge.


(2) Local jurisdictionThe term “local jurisdiction” means a political subdivision of a State.


(3) StateThe term “State” means any of the several States, the District of Columbia, and any territory or possession of the United States.


(4) State or local jurisdictionThe term “State or local jurisdiction” includes any governmental entity or person acting on behalf of a State or local jurisdiction that has the authority to assess, impose, levy, or collect taxes or fees.


(5) Wireless telecommunications serviceThe term “wireless telecommunications service” means a commercial mobile radio service, as defined in section 20.3 of title 47, Code of Federal Regulations, or any successor thereto.



(c) Financial transaction requirement(1) In generalA State, or a local jurisdiction of a State, may not require a person who is neither a resident of such State or local jurisdiction nor an entity having its principal place of business in such State or local jurisdiction to collect from, or remit on behalf of, any other person a State or local tax, fee, or surcharge imposed on a purchaser or user with respect to the purchase or use of any wireless telecommunications service within the State unless the collection or remittance is in connection with a financial transaction.


(2) Rule of constructionNothing in this subsection shall be construed to affect the right of a State or local jurisdiction to require the collection of any tax, fee, or surcharge in connection with a financial transaction.



(d) Enforcement(1) Private right of actionAny person aggrieved by a violation of subsection (c) may bring a civil action in an appropriate district court of the United States for equitable relief in accordance with paragraph (2) of this subsection.


(2) Jurisdiction of district courtsNotwithstanding section 1341 of title 28, or the constitution or laws of any State, the district courts of the United States shall have jurisdiction, without regard to the amount in controversy or citizenship of the parties, to grant such mandatory or prohibitive injunctive relief, interim equitable relief, and declaratory judgments as may be necessary to prevent, restrain, or terminate any acts in violation of subsection (c).



(Pub. L. 115–141, div. P, title VI, § 620, Mar. 23, 2018, 132 Stat. 1114.)

§ 1511. Rules of construction(a) Ranges of frequenciesEach range of frequencies described in this chapter shall be construed to be inclusive of the upper and lower frequencies in the range.


(b) Assessment of electromagnetic spectrum reallocationNothing in this chapter shall be construed to affect any requirement under section 156 of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 921 note), as added by section 1062(a) of the National Defense Authorization Act for Fiscal Year 2000.


(Pub. L. 115–141, div. P, title VI, § 621, Mar. 23, 2018, 132 Stat. 1115.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this title”, meaning title VI of div. P of Pub. L. 115–141, Mar. 23, 2018, 132 Stat. 1097, which is classified principally to this chapter. For complete classification of title VI to the Code, see Short Title note set out under section 1501 of this title and Tables.
Section 156 of the National Telecommunications and Information Administration Organization Act, as added by section 1062(a) of the National Defense Authorization Act for Fiscal Year 2000, referred to in subsec. (b), is section 156 of title I of Pub. L. 102–538, as added by Pub. L. 106–65, div. A, title X, § 1062(a), Oct. 5, 1999, 113 Stat. 767, formerly set out as a note under section 921 of this title.



§ 1512. Relationship to Middle Class Tax Relief and Job Creation Act of 2012
Nothing in this chapter shall be construed to limit, restrict, or circumvent in any way the implementation of the nationwide public safety broadband network defined in section 6001 of title VI of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1401) or any rules implementing that network under title VI of that Act (47 U.S.C. 1401 et seq.).
(Pub. L. 115–141, div. P, title VI, § 622, Mar. 23, 2018, 132 Stat. 1115.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this title”, meaning title VI of div. P of Pub. L. 115–141, Mar. 23, 2018, 132 Stat. 1097, which is classified principally to this chapter. For complete classification of title VI to the Code, see Short Title note set out under section 1501 of this title and Tables.
The Middle Class Tax Relief and Job Creation Act of 2012, referred to in text, is Pub. L. 112–96, Feb. 22, 2012, 126 Stat. 156. Title VI of the Act is classified principally to chapter 13 (§ 1401 et seq.) of this title. For complete classification of this Act to the Code, see section 1(a) of Pub. L. 112–96, set out as a Short Title of 2012 Amendment note under section 1 of Title 26, Internal Revenue Code, and Tables.



§ 1513. No additional funds authorized
No additional funds are authorized to be appropriated to carry out this chapter. This chapter shall be carried out using amounts otherwise authorized.
(Pub. L. 115–141, div. P, title VI, § 623, Mar. 23, 2018, 132 Stat. 1115.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this title”, meaning title VI of div. P of Pub. L. 115–141, Mar. 23, 2018, 132 Stat. 1097, which is classified principally to this chapter. For complete classification of title VI to the Code, see Short Title note set out under section 1501 of this title and Tables.




CHAPTER 15—SECURE AND TRUSTED COMMUNICATIONS NETWORKS



Sec.


1601.Determination of communications equipment or services posing national security risks.


1602.Prohibition on use of certain Federal subsidies.


1603.Secure and Trusted Communications Networks Reimbursement Program.


1604.Reports on covered communications equipment or services.


1605.Hold harmless.


1606.Enforcement.


1607.NTIA program for preventing future vulnerabilities.


1608.Definitions.


1609.Severability.



§ 1601. Determination of communications equipment or services posing national security risks(a) Publication of covered communications equipment or services listNot later than 1 year after March 12, 2020, the Commission shall publish on its website a list of covered communications equipment or services.


(b) Publication by CommissionThe Commission shall place on the list published under subsection (a) any communications equipment or service, if and only if such equipment or service—(1) is produced or provided by any entity, if, based exclusively on the determinations described in paragraphs (1) through (4) of subsection (c), such equipment or service produced or provided by such entity poses an unacceptable risk to the national security of the United States or the security and safety of United States persons; and

(2) is capable of—(A) routing or redirecting user data traffic or permitting visibility into any user data or packets that such equipment or service transmits or otherwise handles;

(B) causing the network of a provider of advanced communications service to be disrupted remotely; or

(C) otherwise posing an unacceptable risk to the national security of the United States or the security and safety of United States persons.



(c) Reliance on certain determinationsIn taking action under subsection (b)(1), the Commission shall place on the list any communications equipment or service that poses an unacceptable risk to the national security of the United States or the security and safety of United States persons based solely on one or more of the following determinations:(1) A specific determination made by any executive branch interagency body with appropriate national security expertise, including the Federal Acquisition Security Council established under section 1322(a) of title 41.

(2) A specific determination made by the Department of Commerce pursuant to Executive Order No. 13873 (84 Fed. Reg. 22689; relating to securing the information and communications technology and services supply chain).

(3) The communications equipment or service being covered telecommunications equipment or services, as defined in section 889(f)(3) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 1918).

(4) A specific determination made by an appropriate national security agency.


(d) Updating of list(1) In generalThe Commission shall periodically update the list published under subsection (a) to address changes in the determinations described in paragraphs (1) through (4) of subsection (c).


(2) Monitoring of determinationsThe Commission shall monitor the making or reversing of the determinations described in paragraphs (1) through (4) of subsection (c) in order to place additional communications equipment or services on the list published under subsection (a) or to remove communications equipment or services from such list. If a determination described in any such paragraph that provided the basis for a determination by the Commission under subsection (b)(1) with respect to any communications equipment or service is reversed, the Commission shall remove such equipment or service from such list, except that the Commission may not remove such equipment or service from such list if any other determination described in any such paragraph provides a basis for inclusion on such list by the Commission under subsection (b)(1) with respect to such equipment or service.


(3) Public notificationFor each 12-month period during which the list published under subsection (a) is not updated, the Commission shall notify the public that no updates were necessary during such period to protect national security or to address changes in the determinations described in paragraphs (1) through (4) of subsection (c).



(Pub. L. 116–124, § 2, Mar. 12, 2020, 134 Stat. 158.)

Editorial Notes

References in TextExecutive Order No. 13873, referred to in subsec. (c)(2), is Ex. Ord. No. 13873, May 15, 2019, 84 F.R. 22689, which is listed in a table under section 1701 of Title 50, War and National Defense.
Section 889(f)(3) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019, referred to in subsec. (c)(3), is section 889(f)(3) of Pub. L. 115–232, which is set out in a note preceding section 3901 of Title 41, Public Contracts.

Statutory Notes and Related Subsidiaries
Short TitlePub. L. 116–124, § 1, Mar. 12, 2020, 134 Stat. 158, provided that: “This Act [enacting this chapter] may be cited as the ‘Secure and Trusted Communications Networks Act of 2019’.”




§ 1602. Prohibition on use of certain Federal subsidies(a) In general(1) ProhibitionA Federal subsidy that is made available through a program administered by the Commission and that provides funds to be used for the capital expenditures necessary for the provision of advanced communications service may not be used to—(A) purchase, rent, lease, or otherwise obtain any covered communications equipment or service; or

(B) maintain any covered communications equipment or service previously purchased, rented, leased, or otherwise obtained.


(2) TimingParagraph (1) shall apply with respect to any covered communications equipment or service beginning on the date that is 60 days after the date on which the Commission places such equipment or service on the list required by section 1601(a) of this title. In the case of any covered communications equipment or service that is on the initial list published under such section, such equipment or service shall be treated as being placed on the list on the date on which such list is published.



(b) Completion of proceedingNot later than 180 days after March 12, 2020, the Commission shall adopt a Report and Order to implement subsection (a). If the Commission has, before March 12, 2020, taken action that in whole or in part implements subsection (a), the Commission is not required to revisit such action, but only to the extent such action is consistent with this section.


(Pub. L. 116–124, § 3, Mar. 12, 2020, 134 Stat. 159.)

§ 1603. Secure and Trusted Communications Networks Reimbursement Program(a) In generalThe Commission shall establish a reimbursement program, to be known as the “Secure and Trusted Communications Networks Reimbursement Program”, to make reimbursements to providers of advanced communications service to replace covered communications equipment or services.


(b) EligibilityThe Commission may not make a reimbursement under the Program to a provider of advanced communications service unless the provider—(1) has 10,000,000 or fewer customers; and

(2) makes all of the certifications required by subsection (d)(4).


(c) Use of funds(1) In generalA recipient of a reimbursement under the Program shall use reimbursement funds solely for the purposes of—(A) permanently removing covered communications equipment or services purchased, rented, leased, or otherwise obtained—(i) as defined in the Report and Order of the Commission in the matter of Protecting Against National Security Threats to the Communications Supply Chain Through FCC Programs (FCC 19–121; WC Docket No. 18–89; adopted November 22, 2019) (in this section referred to as the “Report and Order”); or

(ii) as determined to be covered by both the process of the Report and Order and the Designation Orders of the Commission on June 30, 2020 (DA 20–690; PS Docket No. 19–351; adopted June 30, 2020) (DA 20–691; PS Docket No. 19–352; adopted June 30, 2020) (in this section collectively referred to as the “Designation Orders”);


(B) replacing the covered communications equipment or services removed as described in subparagraph (A) with communications equipment or services that are not covered communications equipment or services; and

(C) disposing of the covered communications equipment or services removed as described in subparagraph (A) in accordance with the requirements under subsection (d)(7).


(2) LimitationsA recipient of a reimbursement under the Program may not—(A) use reimbursement funds to remove, replace, or dispose of any covered communications equipment or service purchased, rented, leased, or otherwise obtained on or after—(i) publication of the Report and Order; or

(ii) in the case of covered communications equipment that only became covered pursuant to the Designation Orders, June 30, 2020; or


(B) purchase, rent, lease, or otherwise obtain any covered communications equipment or service, using reimbursement funds or any other funds (including funds derived from private sources).



(d) Implementation(1) Suggested replacements(A) Development of listThe Commission shall develop a list of suggested replacements of both physical and virtual communications equipment, application and management software, and services or categories of replacements of both physical and virtual communications equipment, application and management software and services.


(B) NeutralityThe list developed under subparagraph (A) shall be technology neutral and may not advantage the use of reimbursement funds for capital expenditures over operational expenditures, to the extent that the Commission determines that communications services can serve as an adequate substitute for the installation of communications equipment.



(2) Application process(A) In generalThe Commission shall develop an application process and related forms and materials for the Program.


(B) Cost estimate(i) Initial estimateThe Commission shall require an applicant to provide an initial reimbursement cost estimate at the time of application, with supporting materials substantiating the costs.


(ii) UpdatesDuring and after the application review process, the Commission may require an applicant to—(I) update the initial reimbursement cost estimate submitted under clause (i); and

(II) submit additional supporting materials substantiating an updated cost estimate submitted under subclause (I).



(C) Mitigation of burdenIn developing the application process under this paragraph, the Commission shall take reasonable steps to mitigate the administrative burdens and costs associated with the application process, while taking into account the need to avoid waste, fraud, and abuse in the Program.



(3) Application review process(A) Deadline(i) In generalExcept as provided in clause (ii) and subparagraph (B), the Commission shall approve or deny an application for a reimbursement under the Program not later than 90 days after the date of the submission of the application.


(ii) Additional time needed by CommissionIf the Commission determines that, because an excessive number of applications have been filed at one time, the Commission needs additional time for employees of the Commission to process the applications, the Commission may extend the deadline described in clause (i) for not more than 45 days.



(B) Opportunity for applicant to cure deficiencyIf the Commission determines that an application is materially deficient (including by lacking an adequate cost estimate or adequate supporting materials), the Commission shall provide the applicant a 15-day period to cure the defect before denying the application. If such period would extend beyond the deadline under subparagraph (A) for approving or denying the application, such deadline shall be extended through the end of such period.


(C) Effect of denialDenial of an application for a reimbursement under the Program shall not preclude the applicant from resubmitting the application or submitting a new application for a reimbursement under the Program at a later date.



(4) CertificationsAn applicant for a reimbursement under the Program shall, in the application of the applicant, certify to the Commission that—(A) as of the date of the submission of the application, the applicant—(i) has developed a plan for—(I) the permanent removal and replacement of any covered communications equipment or services that are in the communications network of the applicant as of such date; and

(II) the disposal of the equipment or services removed as described in subclause (I) in accordance with the requirements under paragraph (7); and


(ii) has developed a specific timeline (subject to paragraph (6)) for the permanent removal, replacement, and disposal of the covered communications equipment or services identified under clause (i), which timeline shall be submitted to the Commission as part of the application; and


(B) beginning on the date of the approval of the application, the applicant—(i) will not purchase, rent, lease, or otherwise obtain covered communications equipment or services, using reimbursement funds or any other funds (including funds derived from private sources); and

(ii) in developing and tailoring the risk management practices of the applicant, will consult and consider the standards, guidelines, and best practices set forth in the cybersecurity framework developed by the National Institute of Standards and Technology.



(5) Distribution of reimbursement funds(A) In generalSubject to subparagraph (C), the Commission shall make reasonable efforts to ensure that reimbursement funds are distributed equitably among all applicants for reimbursements under the Program according to the needs of the applicants, as identified by the applications of the applicants.


(B) NotificationIf, at any time during the implementation of the Program, the Commission determines that $1,000,000,000 will not be sufficient to fully fund all approved applications for reimbursements under the Program, the Commission shall immediately notify—(i) the Committee on Energy and Commerce and the Committee on Appropriations of the House of Representatives; and

(ii) the Committee on Commerce, Science, and Transportation and the Committee on Appropriations of the Senate.


(C) Priority for allocationOn and after December 27, 2020, the Commission shall allocate sufficient reimbursement funds—(i) first, to approved applicants that have 2,000,000 or fewer customers, for removal and replacement of covered communications equipment, as defined in section 1608 of this title or as designated by the process set forth in the Report and Order;

(ii) after funds have been allocated to all applicants described in clause (i), to approved applicants that are accredited public or private non-commercial educational institutions providing their own facilities-based educational broadband service, as defined in section 27.4 of title 47, Code of Federal Regulations, or any successor regulation, for removal and replacement of covered communications equipment, as defined in section 1608 of this title or as designated by the process set forth in the Report and Order; and

(iii) after funds have been allocated to all applicants described in clause (ii), to any remaining approved applicants determined to be eligible for reimbursement under the Program.



(6) Removal, replacement, and disposal term(A) DeadlineExcept as provided in subparagraphs (B) and (C), the permanent removal, replacement, and disposal of any covered communications equipment or services identified under paragraph (4)(A)(i) shall be completed not later than 1 year after the date on which the Commission distributes reimbursement funds to the recipient.


(B) General extensionThe Commission may grant an extension of the deadline described in subparagraph (A) for 6 months to all recipients of reimbursements under the Program if the Commission—(i) finds that the supply of replacement communications equipment or services needed by the recipients to achieve the purposes of the Program is inadequate to meet the needs of the recipients; and

(ii) provides notice and a detailed justification for granting the extension to—(I) the Committee on Energy and Commerce of the House of Representatives; and

(II) the Committee on Commerce, Science, and Transportation of the Senate.



(C) Individual extension(i) PetitionA recipient of a reimbursement under the Program may petition the Commission for an extension for such recipient of the deadline described in subparagraph (A) or, if the Commission has granted an extension of such deadline under subparagraph (B), such deadline as so extended.


(ii) GrantThe Commission may grant a petition filed under clause (i) by extending, for the recipient that filed the petition, the deadline described in subparagraph (A) or, if the Commission has granted an extension of such deadline under subparagraph (B), such deadline as so extended, for a period of not more than 6 months if the Commission finds that, due to no fault of such recipient, such recipient is unable to complete the permanent removal, replacement, and disposal described in subparagraph (A).




(7) Disposal of covered communications equipment or servicesThe Commission shall include in the regulations promulgated under subsection (g) requirements for the disposal by a recipient of a reimbursement under the Program of covered communications equipment or services identified under paragraph (4)(A)(i) and removed from the network of the recipient in order to prevent such equipment or services from being used in the networks of providers of advanced communications service.


(8) Status updates(A) In generalNot less frequently than once every 90 days beginning on the date on which the Commission approves an application for a reimbursement under the Program, the recipient of the reimbursement shall submit to the Commission a status update on the work of the recipient to permanently remove, replace, and dispose of the covered communications equipment or services identified under paragraph (4)(A)(i).


(B) Public postingNot earlier than 30 days after the date on which the Commission receives a status update under subparagraph (A), the Commission shall make such status update public on the website of the Commission.


(C) Reports to CongressNot less frequently than once every 180 days beginning on the date on which the Commission first makes funds available to a recipient of a reimbursement under the Program, the Commission shall prepare and submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on—(i) the implementation of the Program by the Commission; and

(ii) the work by recipients of reimbursements under the Program to permanently remove, replace, and dispose of covered communications equipment or services identified under paragraph (4)(A)(i).




(e) Measures to avoid waste, fraud, and abuse(1) In generalThe Commission shall take all necessary steps to avoid waste, fraud, and abuse with respect to the Program.


(2) Spending reportsThe Commission shall require recipients of reimbursements under the Program to submit to the Commission on a regular basis reports regarding how reimbursement funds have been spent, including detailed accounting of the covered communications equipment or services permanently removed and disposed of, and the replacement equipment or services purchased, rented, leased, or otherwise obtained, using reimbursement funds.


(3) Audits, reviews, and field investigationsThe Commission shall conduct—(A) regular audits and reviews of reimbursements under the Program to confirm that recipients of such reimbursements are complying with this chapter; and

(B) random field investigations to ensure that recipients of reimbursements under the Program are performing the work such recipients are required to perform under the commitments made in the applications of such recipients for reimbursements under the Program, including the permanent removal, replacement, and disposal of the covered communications equipment or services identified under subsection (d)(4)(A)(i).


(4) Final certification(A) In generalThe Commission shall require a recipient of a reimbursement under the Program to submit to the Commission, in a form and at an appropriate time to be determined by the Commission, a certification stating that the recipient—(i) has fully complied with (or is in the process of complying with) all terms and conditions of the Program;

(ii) has fully complied with (or is in the process of complying with) the commitments made in the application of the recipient for the reimbursement;

(iii) has permanently removed from the communications network of the recipient, replaced, and disposed of (or is in the process of permanently removing, replacing, and disposing of) all covered communications equipment or services that were in the network of the recipient as of the date of the submission of the application of the recipient for the reimbursement; and

(iv) has fully complied with (or is in the process of complying with) the timeline submitted by the recipient under subparagraph (A)(ii) of paragraph (4) of subsection (d) and the other requirements of such paragraph.


(B) Updated certificationIf, at the time when a recipient of a reimbursement under the Program submits a certification under subparagraph (A), the recipient has not fully complied as described in clause (i), (ii), or (iv) of such subparagraph or has not completed the permanent removal, replacement, and disposal described in clause (iii) of such subparagraph, the Commission shall require the recipient to file an updated certification when the recipient has fully complied as described in such clause (i), (ii), or (iv) or completed such permanent removal, replacement, and disposal.




(f) Effect of removal of equipment or service from list(1) In generalIf, after the date on which a recipient of a reimbursement under the Program submits the application for the reimbursement, any covered communications equipment or service that is in the network of the recipient as of such date is removed from the list published under section 1601(a) of this title, the recipient may—(A) return to the Commission any reimbursement funds received for the removal, replacement, and disposal of such equipment or service and be released from any requirement under this section to remove, replace, or dispose of such equipment or service; or

(B) retain any reimbursement funds received for the removal, replacement, and disposal of such equipment or service and remain subject to the requirements of this section to remove, replace, and dispose of such equipment or service as if such equipment or service continued to be on the list published under section 1601(a) of this title.


(2) AssurancesIn the case of an assurance relating to the removal, replacement, or disposal of any equipment or service with respect to which the recipient returns to the Commission reimbursement funds under paragraph (1)(A), such assurance may be satisfied by making an assurance that such funds have been returned.



(g) Rulemaking(1) CommencementNot later than 90 days after March 12, 2020, the Commission shall commence a rulemaking to implement this section.


(2) CompletionThe Commission shall complete the rulemaking under paragraph (1) not later than 1 year after March 12, 2020.



(h) Rule of construction regarding timing of reimbursementNothing in this section shall be construed to prohibit the Commission from making a reimbursement under the Program to a provider of advanced communications service before the provider incurs the cost of the permanent removal, replacement, and disposal of the covered communications equipment or service for which the application of the provider has been approved under this section.


(i) Education effortsThe Commission shall engage in education efforts with providers of advanced communications service to—(1) encourage such providers to participate in the Program; and

(2) assist such providers in submitting applications for the Program.


(j) Separate from Federal universal service programsThe Program shall be separate from any Federal universal service program established under section 254 of this title.


(k) LimitationIn carrying out this section, the Commission may not expend more than $1,900,000,000.


(Pub. L. 116–124, § 4, Mar. 12, 2020, 134 Stat. 160; Pub. L. 116–260, div. N, title IX, § 901(1), Dec. 27, 2020, 134 Stat. 2120.)

Editorial Notes
Amendments2020—Subsec. (b)(1). Pub. L. 116–260, § 901(1)(A), substituted “10,000,000” for “2,000,000”.
Subsec. (c)(1)(A). Pub. L. 116–260, § 901(1)(B)(i)(I), struck out “before” after “otherwise obtained” in introductory provisions.
Subsec. (c)(1)(A)(i). Pub. L. 116–260, § 901(1)(B)(i)(II), amended cl. (i) generally. Prior to amendment, cl. (i) read as follows: “in the case of any covered communications equipment or services that are on the initial list published under section 1601(a) of this title, August 14, 2018; or”.
Subsec. (c)(1)(A)(ii). Pub. L. 116–260, § 901(1)(B)(i)(III), amended cl. (ii) generally. Prior to amendment, cl. (ii) read as follows: “in the case of any covered communications equipment or services that are not on the initial list published under section 1601(a) of this title, the date that is 60 days after the date on which the Commission places such equipment or services on the list required by such section;”.
Subsec. (c)(2)(A)(i), (ii). Pub. L. 116–260, § 901(1)(B)(ii), amended cls. (i) and (ii) generally. Prior to amendment, cls. (i) and (ii) read as follows:
“(i) in the case of any covered communications equipment or service that is on the initial list published under section 1601(a) of this title, August 14, 2018; or
“(ii) in the case of any covered communications equipment or service that is not on the initial list published under section 1601(a) of this title, the date that is 60 days after the date on which the Commission places such equipment or service on the list required by such section; or”.
Subsec. (d)(5)(A). Pub. L. 116–260, § 901(1)(C)(i), substituted “Subject to subparagraph (C), the Commission” for “The Commission”.
Subsec. (d)(5)(C). Pub. L. 116–260, § 901(1)(C)(ii), added subpar. (C).
Subsec. (k). Pub. L. 116–260, § 901(1)(D), added subsec. (k).



§ 1604. Reports on covered communications equipment or services(a) In generalEach provider of advanced communications service shall submit an annual report to the Commission, in a form to be determined by the Commission, regarding whether such provider has purchased, rented, leased, or otherwise obtained any covered communications equipment or service on or after—(1) in the case of any covered communications equipment or service that is on the initial list published under section 1601(a) of this title, August 14, 2018; or

(2) in the case of any covered communications equipment or service that is not on the initial list published under section 1601(a) of this title, the date that is 60 days after the date on which the Commission places such equipment or service on the list required by such section.


(b) Rule of constructionIf a provider of advanced communications service certifies to the Commission that such provider does not have any covered communications equipment or service in the network of such provider, such provider is not required to submit a report under subsection (a) after making such certification, unless such provider later purchases, rents, leases, or otherwise obtains any covered communications equipment or service.


(c) JustificationIf a provider of advanced communications service indicates in a report under subsection (a) that such provider has purchased, rented, leased, or otherwise obtained any covered communications equipment or service as described in such subsection, such provider shall include in such report—(1) a detailed justification for such action;

(2) information about whether such covered communications equipment or service has subsequently been removed and replaced pursuant to section 1603 of this title; and

(3) information about whether such provider plans to continue to purchase, rent, lease, or otherwise obtain, or install or use, such covered communications equipment or service and, if so, why.


(d) ProceedingThe Commission shall implement this section as part of the rulemaking required by section 1603(g) of this title.


(Pub. L. 116–124, § 5, Mar. 12, 2020, 134 Stat. 166.)

§ 1605. Hold harmless
In the case of a person who is a winner of the Connect America Fund Phase II auction, has not yet been authorized to receive Connect America Fund Phase II support, and demonstrates an inability to reasonably meet the build-out and service obligations of such person under Connect America Fund Phase II without using equipment or services prohibited under this chapter, such person may withdraw the application of such person for Connect America Fund Phase II support without being found in default or subject to forfeiture. The Commission may set a deadline to make such a withdrawal that is not earlier than the date that is 60 days after March 12, 2020.
(Pub. L. 116–124, § 6, Mar. 12, 2020, 134 Stat. 167.)

§ 1606. Enforcement(a) ViolationsA violation of this chapter or a regulation promulgated under this chapter shall be treated as a violation of the Communications Act of 1934 (47 U.S.C. 151 et seq.) or a regulation promulgated under such Act, respectively. The Commission shall enforce this chapter and the regulations promulgated under this chapter in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Communications Act of 1934 were incorporated into and made a part of this chapter.


(b) Additional penalties(1) In generalExcept as provided in paragraph (2), in addition to penalties under the Communications Act of 1934, a recipient of a reimbursement under the Program found to have violated section 1603 of this title, the regulations promulgated under such section, or the commitments made by the recipient in the application for the reimbursement—(A) shall repay to the Commission all reimbursement funds provided to the recipient under the Program;

(B) shall be barred from further participation in the Program;

(C) shall be referred to all appropriate law enforcement agencies or officials for further action under applicable criminal and civil laws; and

(D) may be barred by the Commission from participation in other programs of the Commission, including the Federal universal service support programs established under section 254 of the Communications Act of 1934 (47 U.S.C. 254).


(2) Notice and opportunity to cureThe penalties described in paragraph (1) shall not apply to a recipient of a reimbursement under the Program unless—(A) the Commission provides the recipient with notice of the violation; and

(B) the recipient fails to cure the violation within 180 days after the Commission provides such notice.



(c) Recovery of fundsThe Commission shall immediately take action to recover all reimbursement funds awarded to a recipient of a reimbursement under the Program in any case in which such recipient is required to repay reimbursement funds under subsection (b)(1)(A).


(Pub. L. 116–124, § 7, Mar. 12, 2020, 134 Stat. 167.)

Editorial Notes

References in TextThe Communications Act of 1934, referred to in subsecs. (a) and (b)(1), is act June 19, 1934, ch. 652, 48 Stat. 1064, which is classified principally to chapter 5 (§ 151 et seq.) of this title. For complete classification of this Act to the Code, see section 609 of this title and Tables.



§ 1607. NTIA program for preventing future vulnerabilities(a) Future vulnerability program(1) EstablishmentNot later than 120 days after March 12, 2020, including an opportunity for notice and comment, the Assistant Secretary, in cooperation with the Director of National Intelligence, the Director of the Federal Bureau of Investigation, the Secretary of Homeland Security, and the Commission, shall establish a program to share information regarding supply chain security risks with trusted providers of advanced communications service and trusted suppliers of communications equipment or services.


(2) ActivitiesIn carrying out the program established under paragraph (1), the Assistant Secretary shall—(A) conduct regular briefings and other events to share information with trusted providers of advanced communications service and trusted suppliers of communications equipment or services;

(B) engage with trusted providers of advanced communications service and trusted suppliers of communications equipment or services, in particular such providers and suppliers that—(i) are small businesses; or

(ii) primarily serve rural areas;


(C) not later than 180 days after March 12, 2020, submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a plan for—(i) declassifying material, when feasible, to help share information regarding supply chain security risks with trusted providers of advanced communications service and trusted suppliers of communications equipment or services; and

(ii) expediting and expanding the provision of security clearances to facilitate information sharing regarding supply chain security risks with trusted providers of advanced communications service and trusted suppliers of communications equipment or services; and


(D) ensure that the activities carried out through the program are consistent with and, to the extent practicable, integrated with, ongoing activities of the Department of Homeland Security and the Department of Commerce.


(3) Scope of programThe program established under paragraph (1) shall involve only the sharing of information regarding supply chain security risks by the Federal Government to trusted providers of advanced communications service and trusted suppliers of communications equipment or services, and not the sharing of such information by such providers and suppliers to the Federal Government.



(b) Representation on CSRIC of interests of public and consumers(1) In generalThe Commission shall appoint to the Communications Security, Reliability, and Interoperability Council (or any successor thereof), and to each subcommittee, workgroup, or other subdivision of the Council (or any such successor), at least one member to represent the interests of the public and consumers.


(2) Initial appointmentsThe Commission shall make the initial appointments required by paragraph (1) not later than 180 days after March 12, 2020. Any member so appointed shall be in addition to the members of the Council, or the members of the subdivision of the Council to which the appointment is being made, as the case may be, as of March 12, 2020.



(c) DefinitionsIn this section:(1) Assistant SecretaryThe term “Assistant Secretary” means the Assistant Secretary of Commerce for Communications and Information.


(2) Foreign adversaryThe term “foreign adversary” means any foreign government or foreign nongovernment person engaged in a long-term pattern or serious instances of conduct significantly adverse to the national security of the United States or security and safety of United States persons.


(3) Supply chain security riskThe term “supply chain security risk” includes specific risk and vulnerability information related to equipment and software.


(4) TrustedThe term “trusted” means, with respect to a provider of advanced communications service or a supplier of communications equipment or service, that the Assistant Secretary has determined that such provider or supplier is not owned by, controlled by, or subject to the influence of a foreign adversary.



(Pub. L. 116–124, § 8, Mar. 12, 2020, 134 Stat. 168.)

§ 1608. Definitions
In this chapter:(1) Advanced communications serviceThe term “advanced communications service” has the meaning given the term “advanced telecommunications capability” in section 1302 of this title.


(2) Appropriate national security agencyThe term “appropriate national security agency” means—(A) the Department of Homeland Security;

(B) the Department of Defense;

(C) the Office of the Director of National Intelligence;

(D) the National Security Agency; and

(E) the Federal Bureau of Investigation.


(3) CommissionThe term “Commission” means the Federal Communications Commission.


(4) Communications equipment or serviceThe term “communications equipment or service” means any equipment or service that is essential to the provision of advanced communications service.


(5) Covered communications equipment or serviceThe term “covered communications equipment or service” means any communications equipment or service that is on the list published by the Commission under section 1601(a) of this title.


(6) CustomersThe term “customers” means, with respect to a provider of advanced communications service—(A) the customers of such provider; and

(B) the customers of any affiliate (as defined in section 153 of this title) of such provider.


(7) Executive branch interagency bodyThe term “executive branch interagency body” means an interagency body established in the executive branch.


(8) PersonThe term “person” means an individual or entity.


(9) ProgramThe term “Program” means the Secure and Trusted Communications Networks Reimbursement Program established under section 1603(a) of this title.


(10) Provider of advanced communications serviceThe term “provider of advanced communications service”—(A) means a person who provides advanced communications service to United States customers; and

(B) includes—(i) accredited public or private noncommercial educational institutions, providing their own facilities-based educational broadband service, as defined in section 27.4 of title 47, Code of Federal Regulations, or any successor regulation; and

(ii) health care providers and libraries providing advanced communications service.



(11) RecipientThe term “recipient” means any provider of advanced communications service the application of which for a reimbursement under the Program has been approved by the Commission, regardless of whether the provider has received reimbursement funds.


(12) Reimbursement fundsThe term “reimbursement funds” means any reimbursement received under the Program.


(Pub. L. 116–124, § 9, Mar. 12, 2020, 134 Stat. 169; Pub. L. 116–260, div. N, title IX, § 901(2), Dec. 27, 2020, 134 Stat. 2121.)

Editorial Notes
Amendments2020—Par. (10). Pub. L. 116–260 amended par. (10) generally. Prior to amendment, text read as follows: “The term ‘provider of advanced communications service’ means a person who provides advanced communications service to United States customers.”



§ 1609. Severability
If any provision of this chapter, or the application of such a provision to any person or circumstance, is held to be unconstitutional, the remaining provisions of this chapter, and the application of such provisions to any person or circumstance, shall not be affected thereby.
(Pub. L. 116–124, § 10, Mar. 12, 2020, 134 Stat. 170.)




